 


 HR 2029 ENR: Consolidated Appropriations Act, 2016
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Fourteenth Congress of the United States of America At the First SessionBegun and held at the City of Washington on Tuesday, the sixth day of January, two thousand and fifteen 
H. R. 2029 
 
AN ACT 
Making appropriations for military construction, the Department of Veterans Affairs, and related agencies for the fiscal year ending September 30, 2016, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Consolidated Appropriations Act, 2016. 2.Table of contents The table of contents of this Act is as follows: 
 
Sec. 1. Short title. 
Sec. 2. Table of contents. 
Sec. 3. References. 
Sec. 4. Explanatory statement. 
Sec. 5. Statement of appropriations. 
Sec. 6. Availability of funds. 
Sec. 7. Technical allowance for estimating differences. 
Sec. 8. Corrections. 
Sec. 9. Adjustments to compensation. 
Division A—Agriculture, Rural Development, Food and Drug Administration, and Related Agencies Appropriations Act, 2016 
Title I—Agricultural Programs 
Title II—Conservation Programs 
Title III—Rural Development Programs 
Title IV—Domestic Food Programs 
Title V—Foreign Assistance and Related Programs 
Title VI—Related Agencies and Food and Drug Administration 
Title VII—General Provisions 
Division B—Commerce, justice, science, and related agencies appropriations act, 2016 
Title I—Department of Commerce  
Title II—Department of Justice  
Title III—Science  
Title IV—Related Agencies  
Title V—General Provisions  
Division C—Department of Defense appropriations act, 2016 
Title I—Military Personnel  
Title II—Operation and Maintenance  
Title III—Procurement  
Title IV—Research, Development, Test and Evaluation  
Title V—Revolving and Management Funds  
Title VI—Other Department of Defense Programs  
Title VII—Related Agencies  
Title VIII—General Provisions 
Title IX—Overseas Contingency Operations/Global War on Terrorism 
Division D—Energy and Water Development and Related Agencies appropriations act, 2016 
Title I—Corps of Engineers—Civil  
Title II—Department of the Interior  
Title III—Department of Energy  
Title IV—Independent Agencies  
Title V—General Provisions  
Division E—Financial services and general government appropriations act, 2016 
Title I—Department of the Treasury  
Title II—Executive Office of the President and Funds Appropriated to the President 
Title III—The Judiciary 
Title IV—District of Columbia 
Title V—Independent Agencies 
Title VI—General Provisions—This Act 
Title VII—General Provisions—Government-wide 
Title VIII—General Provisions—District of Columbia 
Division F—Department of homeland security appropriations act, 2016 
Title I—Departmental Management and Operations  
Title II—Security, Enforcement, and Investigations 
Title III—Protection, Preparedness, Response, and Recovery 
Title IV—Research, Development, Training, and Services 
Title V—General Provisions 
Division G—Department of the Interior, Environment, and Related Agencies appropriations act, 2016 
Title I—Department of the Interior  
Title II—Environmental Protection Agency  
Title III—Related Agencies  
Title IV—General Provisions  
Division H—Departments of labor, health and human services, and education, and related agencies appropriations act, 2016 
Title I—Department of Labor 
Title II—Department of Health and Human Services 
Title III—Department of Education  
Title IV—Related Agencies 
Title V—General Provisions  
Division I—Legislative Branch Appropriations Act, 2016 
Title I—Legislative Branch 
Title II—General Provisions 
Division J—Military Construction and Veterans Affairs, and Related Agencies Appropriations Act, 2016 
Title I—Department of Defense  
Title II—Department of Veterans Affairs  
Title III—Related Agencies  
Title IV—General Provisions 
Division K—Department of State, Foreign operations, and Related Programs Appropriations Act, 2016 
Title I—Department of State and Related Agency 
Title II—United States Agency for International Development 
Title III—Bilateral Economic Assistance  
Title IV—International Security Assistance 
Title V—Multilateral Assistance  
Title VI—Export and Investment Assistance 
Title VII—General Provisions 
Title VIII—Overseas Contingency Operations/Global War on Terrorism 
Title IX—Other Matters 
Division L—Transportation, Housing and Urban Development, and Related Agencies Appropriations Act, 2016 
Title I—Department of Transportation 
Title II—Department of Housing and Urban Development 
Title III—Related Agencies  
Title IV—General Provisions—This Act  
Division M—Intelligence Authorization Act for Fiscal Year 2016 
Division N—Cybersecurity Act of 2015 
Division O—Other Matters 
Division P—Tax-Related Provisions 
Division Q—Protecting Americans from Tax Hikes Act of 2015 
3.References 
Except as expressly provided otherwise, any reference to this Act contained in any division of this Act shall be treated as referring only to the provisions of that division. 4.Explanatory Statement The explanatory statement regarding this Act, printed in the House of Representatives section of the Congressional Record on or about December 17, 2015 by the Chairman of the Committee on Appropriations of the House, shall have the same effect with respect to the allocation of funds and implementation of divisions A through L of this Act as if it were a joint explanatory statement of a committee of conference. 
5.Statement of appropriations 
The following sums in this Act are appropriated, out of any money in the Treasury not otherwise appropriated, for the fiscal year ending September 30, 2016. 6.Availability of funds Each amount designated in this Act by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985 shall be available (or rescinded, if applicable) only if the President subsequently so designates all such amounts and transmits such designations to the Congress. 
7.Technical allowance for estimating differences 
If, for fiscal year 2016, new budget authority provided in appropriations Acts exceeds the discretionary spending limit for any category set forth in section 251(c) of the Balanced Budget and Emergency Deficit Control Act of 1985 due to estimating differences with the Congressional Budget Office, an adjustment to the discretionary spending limit in such category for fiscal year 2016 shall be made by the Director of the Office of Management and Budget in the amount of the excess but the total of all such adjustments shall not exceed 0.2 percent of the sum of the adjusted discretionary spending limits for all categories for that fiscal year. 8.Corrections The Continuing Appropriations Act, 2016 (Public Law 114–53) is amended— 
(1)by changing the long title so as to read: Making continuing appropriations for the fiscal year ending September 30, 2016, and for other purposes.; (2)by inserting after the enacting clause (before section 1) the following: DIVISION A—TSA OFFICE OF INSPECTION ACCOUNTABILITY ACT OF 2015; 
(3)by inserting after section 8 (before the statement of appropriations) the following: DIVISION B—CONTINUING APPROPRIATIONS RESOLUTION, 2016; and (4)by inserting after section 150 (before the short title) the following new section: Sec. 151. Except as expressly provided otherwise, any reference in this division to this Act shall be treated as referring only to the provisions of this division.. 
9.Adjustments to compensationNotwithstanding any other provision of law, no adjustment shall be made under section 601(a) of the Legislative Reorganization Act of 1946 (2 U.S.C. 4501) (relating to cost of living adjustments for Members of Congress) during fiscal year 2016. AAgriculture, Rural Development, Food and Drug Administration, and Related Agencies Appropriations Act, 2016 IAGRICULTURAL PROGRAMSProduction, Processing, and MarketingOffice of the Secretary(including transfers of funds)For necessary expenses of the Office of the Secretary, $45,555,000, of which not to exceed $5,051,000 shall be available for the immediate Office of the Secretary, of which not to exceed $250,000 shall be available for the Military Veterans Agricultural Liaison; not to exceed $502,000 shall be available for the Office of Tribal Relations; not to exceed $1,496,000 shall be available for the Office of Homeland Security and Emergency Coordination; not to exceed $1,209,000 shall be available for the Office of Advocacy and Outreach; not to exceed $25,928,000 shall be available for the Office of the Assistant Secretary for Administration, of which $25,124,000 shall be available for Departmental Administration to provide for necessary expenses for management support services to offices of the Department and for general administration, security, repairs and alterations, and other miscellaneous supplies and expenses not otherwise provided for and necessary for the practical and efficient work of the Department; not to exceed $3,869,000 shall be available for the Office of Assistant Secretary for Congressional Relations to carry out the programs funded by this Act, including programs involving intergovernmental affairs and liaison within the executive branch; and not to exceed $7,500,000 shall be available for the Office of Communications: Provided, That the Secretary of Agriculture is authorized to transfer funds appropriated for any office of the Office of the Secretary to any other office of the Office of the Secretary: Provided further, That no appropriation for any office shall be increased or decreased by more than 5 percent: Provided further, That not to exceed $11,000 of the amount made available under this paragraph for the immediate Office of the Secretary shall be available for official reception and representation expenses, not otherwise provided for, as determined by the Secretary: Provided further, That the amount made available under this heading for Departmental Administration shall be reimbursed from applicable appropriations in this Act for travel expenses incident to the holding of hearings as required by 5 U.S.C. 551–558: Provided further, That funds made available under this heading for the Office of the Assistant Secretary for Congressional Relations may be transferred to agencies of the Department of Agriculture funded by this Act to maintain personnel at the agency level: Provided further, That no funds made available under this heading for the Office of Assistant Secretary for Congressional Relations may be obligated after 30 days from the date of enactment of this Act, unless the Secretary has notified the Committees on Appropriations of both Houses of Congress on the allocation of these funds by USDA agency: Provided further, That within 180 days of the date of enactment of this Act, the Secretary shall submit to Congress the report required in section 7 U.S.C. 6935(b)(3).Executive operationsOffice of the chief economistFor necessary expenses of the Office of the Chief Economist, $17,777,000, of which $4,000,000 shall be for grants or cooperative agreements for policy research under 7 U.S.C. 3155, and of which $1,000,000, to remain available until September 30, 2017, shall be for the purpose set forth under this heading in the explanatory statement described in section 4 (in the matter preceding division A of the consolidated Act).national appeals divisionFor necessary expenses of the National Appeals Division, $13,317,000.Office of budget and program analysisFor necessary expenses of the Office of Budget and Program Analysis, $9,392,000.Office of the chief information officerFor necessary expenses of the Office of the Chief Information Officer, $44,538,000, of which not less than $28,000,000 is for cybersecurity requirements of the Department.Office of the chief financial officerFor necessary expenses of the Office of the Chief Financial Officer, $6,028,000.Office of the assistant secretary for civil rightsFor necessary expenses of the Office of the Assistant Secretary for Civil Rights, $898,000.Office of civil rightsFor necessary expenses of the Office of Civil Rights, $24,070,000.Agriculture buildings and facilities(including transfers of funds)For payment of space rental and related costs pursuant to Public Law 92–313, including authorities pursuant to the 1984 delegation of authority from the Administrator of General Services to the Department of Agriculture under 40 U.S.C. 121, for programs and activities of the Department which are included in this Act, and for alterations and other actions needed for the Department and its agencies to consolidate unneeded space into configurations suitable for release to the Administrator of General Services, and for the operation, maintenance, improvement, and repair of Agriculture buildings and facilities, and for related costs, $64,189,000, to remain available until expended, for buildings operations and maintenance expenses: Provided, That the Secretary may use unobligated prior year balances of an agency or office that are no longer available for new obligation to cover shortfalls incurred in prior or current year rental payments for such agency or office.Hazardous materials management(including transfers of funds)For necessary expenses of the Department of Agriculture, to comply with the Comprehensive Environmental Response, Compensation, and Liability Act (42 U.S.C. 9601 et seq.) and the Resource Conservation and Recovery Act (42 U.S.C. 6901 et seq.), $3,618,000, to remain available until expended: Provided, That appropriations and funds available herein to the Department for Hazardous Materials Management may be transferred to any agency of the Department for its use in meeting all requirements pursuant to the above Acts on Federal and non-Federal lands.Office of inspector generalFor necessary expenses of the Office of Inspector General, including employment pursuant to the Inspector General Act of 1978, $95,738,000, including such sums as may be necessary for contracting and other arrangements with public agencies and private persons pursuant to section 6(a)(9) of the Inspector General Act of 1978, and including not to exceed $125,000 for certain confidential operational expenses, including the payment of informants, to be expended under the direction of the Inspector General pursuant to Public Law 95–452 and section 1337 of Public Law 97–98.Office of the general counselFor necessary expenses of the Office of the General Counsel, $44,383,000.Office of ethicsFor necessary expenses of the Office of Ethics, $3,654,000.Office of the under secretary for research, education, and economicsFor necessary expenses of the Office of the Under Secretary for Research, Education, and Economics, $893,000.Economic research serviceFor necessary expenses of the Economic Research Service, $85,373,000.National agricultural statistics serviceFor necessary expenses of the National Agricultural Statistics Service, $168,443,000, of which up to $42,177,000 shall be available until expended for the Census of Agriculture: Provided, That amounts made available for the Census of Agriculture may be used to conduct Current Industrial Report surveys subject to 7 U.S.C. 2204g(d) and (f).Agricultural research servicesalaries and expensesFor necessary expenses of the Agricultural Research Service and for acquisition of lands by donation, exchange, or purchase at a nominal cost not to exceed $100, and for land exchanges where the lands exchanged shall be of equal value or shall be equalized by a payment of money to the grantor which shall not exceed 25 percent of the total value of the land or interests transferred out of Federal ownership, $1,143,825,000: Provided, That appropriations hereunder shall be available for the operation and maintenance of aircraft and the purchase of not to exceed one for replacement only: Provided further, That appropriations hereunder shall be available pursuant to 7 U.S.C. 2250 for the construction, alteration, and repair of buildings and improvements, but unless otherwise provided, the cost of constructing any one building shall not exceed $375,000, except for headhouses or greenhouses which shall each be limited to $1,200,000, and except for 10 buildings to be constructed or improved at a cost not to exceed $750,000 each, and the cost of altering any one building during the fiscal year shall not exceed 10 percent of the current replacement value of the building or $375,000, whichever is greater: Provided further, That the limitations on alterations contained in this Act shall not apply to modernization or replacement of existing facilities at Beltsville, Maryland: Provided further, That appropriations hereunder shall be available for granting easements at the Beltsville Agricultural Research Center: Provided further, That the foregoing limitations shall not apply to replacement of buildings needed to carry out the Act of April 24, 1948 (21 U.S.C. 113a): Provided further, That appropriations hereunder shall be available for granting easements at any Agricultural Research Service location for the construction of a research facility by a non-Federal entity for use by, and acceptable to, the Agricultural Research Service and a condition of the easements shall be that upon completion the facility shall be accepted by the Secretary, subject to the availability of funds herein, if the Secretary finds that acceptance of the facility is in the interest of the United States: Provided further, That funds may be received from any State, other political subdivision, organization, or individual for the purpose of establishing or operating any research facility or research project of the Agricultural Research Service, as authorized by law: Provided further, That of the appropriations hereunder, $57,192,000 may not be obligated until 30 days after the Secretary of Agriculture certifies in writing to the Committees on Appropriations of both Houses of Congress that the Agricultural Research Service has updated its animal care policies and that all Agricultural Research Service research facilities at which animal research is conducted have a fully functioning Institutional Animal Care and Use Committee, including all appropriate and necessary record keeping: Provided further, That such certification shall set forth in detail the factual basis for the certification and the Department’s plan for ensuring these changes are maintained in the future: Provided further, That such certification shall be subject to prior consultation with the Committees on Appropriations of both Houses of Congress.Buildings and facilitiesFor the acquisition of land, construction, repair, improvement, extension, alteration, and purchase of fixed equipment or facilities as necessary to carry out the agricultural research programs of the Department of Agriculture, where not otherwise provided, $212,101,000 to remain available until expended.National institute of food and agricultureResearch and education activitiesFor payments to agricultural experiment stations, for cooperative forestry and other research, for facilities, and for other expenses, $819,685,000, which shall be for the purposes, and in the amounts, specified in the table titled National Institute of Food and Agriculture, Research and Education Activities in the explanatory statement described in section 4 (in the matter preceding division A of this consolidated Act): Provided, That funds for research grants for 1994 institutions, education grants for 1890 institutions, capacity building for non-land-grant colleges of agriculture, the agriculture and food research initiative, veterinary medicine loan repayment, multicultural scholars, graduate fellowship and institution challenge grants, and grants management systems shall remain available until expended:  Provided further, That each institution eligible to receive funds under the Evans-Allen program receives no less than $1,000,000:  Provided further, That funds for education grants for Alaska Native and Native Hawaiian-serving institutions be made available to individual eligible institutions or consortia of eligible institutions with funds awarded equally to each of the States of Alaska and Hawaii:  Provided further, That funds for education grants for 1890 institutions shall be made available to institutions eligible to receive funds under 7 U.S.C. 3221 and 3222: Provided further, That not more than 5 percent of the amounts made available by this or any other Act to carry out the Agriculture and Food Research Initiative under 7 U.S.C. 450i(b) may be retained by the Secretary of Agriculture to pay administrative costs incurred by the Secretary in carrying out that authority.Native american institutions endowment fundFor the Native American Institutions Endowment Fund authorized by Public Law 103–382 (7 U.S.C. 301 note), $11,880,000, to remain available until expended.Extension activitiesFor payments to States, the District of Columbia, Puerto Rico, Guam, the Virgin Islands, Micronesia, the Northern Marianas, and American Samoa, $475,891,000, which shall be for the purposes, and in the amounts, specified in the table titled National Institute of Food and Agriculture, Extension Activities in the explanatory statement described in section 4 (in the matter preceding division A of this consolidated Act): Provided, That funds for facility improvements at 1890 institutions shall remain available until expended:  Provided further, That institutions eligible to receive funds under 7 U.S.C. 3221 for cooperative extension receive no less than $1,000,000: Provided further, That funds for cooperative extension under sections 3(b) and (c) of the Smith-Lever Act (7 U.S.C. 343(b) and (c)) and section 208(c) of Public Law 93–471 shall be available for retirement and employees’ compensation costs for extension agents.Integrated activitiesFor the integrated research, education, and extension grants programs, including necessary administrative expenses, $30,900,000, which shall be for the purposes, and in the amounts, specified in the table titled National Institute of Food and Agriculture, Integrated Activities in the explanatory statement described in section 4 (in the matter preceding division A of this consolidated Act): Provided, That funds for the Food and Agriculture Defense Initiative shall remain available until September 30, 2017: Provided further, That notwithstanding any other provision of law, indirect costs shall not be charged against any Extension Implementation Program Area grant awarded under the Crop Protection/Pest Management Program (7 U.S.C. 7626).Office of the under secretary for marketing and regulatory programsFor necessary expenses of the Office of the Under Secretary for Marketing and Regulatory Programs, $893,000.Animal and plant health inspection serviceSalaries and expenses(including transfers of funds)For necessary expenses of the Animal and Plant Health Inspection Service, including up to $30,000 for representation allowances and for expenses pursuant to the Foreign Service Act of 1980 (22 U.S.C. 4085), $894,415,000, of which $470,000, to remain available until expended, shall be available for the control of outbreaks of insects, plant diseases, animal diseases and for control of pest animals and birds (contingency fund) to the extent necessary to meet emergency conditions; of which $11,520,000, to remain available until expended, shall be used for the cotton pests program for cost share purposes or for debt retirement for active eradication zones; of which $35,339,000, to remain available until expended, shall be for Animal Health Technical Services; of which $697,000 shall be for activities under the authority of the Horse Protection Act of 1970, as amended (15 U.S.C. 1831); of which $55,340,000, to remain available until expended, shall be used to support avian health; of which $4,251,000, to remain available until expended, shall be for information technology infrastructure; of which $158,000,000, to remain available until expended, shall be for specialty crop pests; of which, $8,826,000, to remain available until expended, shall be for field crop and rangeland ecosystem pests; of which $54,000,000, to remain available until expended, shall be for tree and wood pests; of which $3,973,000, to remain available until expended, shall be for the National Veterinary Stockpile; of which up to $1,500,000, to remain available until expended, shall be for the scrapie program for indemnities; of which $2,500,000, to remain available until expended, shall be for the wildlife damage management program for aviation safety: Provided, That of amounts available under this heading for wildlife services methods development, $1,000,000 shall remain available until expended: Provided further, That of amounts available under this heading for the screwworm program, $4,990,000 shall remain available until expended:  Provided further, That no funds shall be used to formulate or administer a brucellosis eradication program for the current fiscal year that does not require minimum matching by the States of at least 40 percent: Provided further, That this appropriation shall be available for the operation and maintenance of aircraft and the purchase of not to exceed five, of which two shall be for replacement only: Provided further, That in addition, in emergencies which threaten any segment of the agricultural production industry of this country, the Secretary may transfer from other appropriations or funds available to the agencies or corporations of the Department such sums as may be deemed necessary, to be available only in such emergencies for the arrest and eradication of contagious or infectious disease or pests of animals, poultry, or plants, and for expenses in accordance with sections 10411 and 10417 of the Animal Health Protection Act (7 U.S.C. 8310 and 8316) and sections 431 and 442 of the Plant Protection Act (7 U.S.C. 7751 and 7772), and any unexpended balances of funds transferred for such emergency purposes in the preceding fiscal year shall be merged with such transferred amounts: Provided further, That appropriations hereunder shall be available pursuant to law (7 U.S.C. 2250) for the repair and alteration of leased buildings and improvements, but unless otherwise provided the cost of altering any one building during the fiscal year shall not exceed 10 percent of the current replacement value of the building.In fiscal year 2016, the agency is authorized to collect fees to cover the total costs of providing technical assistance, goods, or services requested by States, other political subdivisions, domestic and international organizations, foreign governments, or individuals, provided that such fees are structured such that any entity's liability for such fees is reasonably based on the technical assistance, goods, or services provided to the entity by the agency, and such fees shall be reimbursed to this account, to remain available until expended, without further appropriation, for providing such assistance, goods, or services.Buildings and facilitiesFor plans, construction, repair, preventive maintenance, environmental support, improvement, extension, alteration, and purchase of fixed equipment or facilities, as authorized by 7 U.S.C. 2250, and acquisition of land as authorized by 7 U.S.C. 428a, $3,175,000, to remain available until expended.Agricultural marketing serviceMarketing servicesFor necessary expenses of the Agricultural Marketing Service, $81,223,000: Provided, That this appropriation shall be available pursuant to law (7 U.S.C. 2250) for the alteration and repair of buildings and improvements, but the cost of altering any one building during the fiscal year shall not exceed 10 percent of the current replacement value of the building.Fees may be collected for the cost of standardization activities, as established by regulation pursuant to law (31 U.S.C. 9701).Limitation on administrative expensesNot to exceed $60,982,000 (from fees collected) shall be obligated during the current fiscal year for administrative expenses: Provided, That if crop size is understated and/or other uncontrollable events occur, the agency may exceed this limitation by up to 10 percent with notification to the Committees on Appropriations of both Houses of Congress.Funds for strengthening markets, income, and supply (section 32)(including transfers of funds)Funds available under section 32 of the Act of August 24, 1935 (7 U.S.C. 612c), shall be used only for commodity program expenses as authorized therein, and other related operating expenses, except for: (1) transfers to the Department of Commerce as authorized by the Fish and Wildlife Act of August 8, 1956; (2) transfers otherwise provided in this Act; and (3) not more than $20,489,000 for formulation and administration of marketing agreements and orders pursuant to the Agricultural Marketing Agreement Act of 1937 and the Agricultural Act of 1961.Payments to states and possessionsFor payments to departments of agriculture, bureaus and departments of markets, and similar agencies for marketing activities under section 204(b) of the Agricultural Marketing Act of 1946 (7 U.S.C. 1623(b)), $1,235,000.Grain inspection, packers and stockyards administrationSalaries and expensesFor necessary expenses of the Grain Inspection, Packers and Stockyards Administration, $43,057,000: Provided, That this appropriation shall be available pursuant to law (7 U.S.C. 2250) for the alteration and repair of buildings and improvements, but the cost of altering any one building during the fiscal year shall not exceed 10 percent of the current replacement value of the building.Limitation on inspection and weighing services expensesNot to exceed $55,000,000 (from fees collected) shall be obligated during the current fiscal year for inspection and weighing services: Provided, That if grain export activities require additional supervision and oversight, or other uncontrollable factors occur, this limitation may be exceeded by up to 10 percent with notification to the Committees on Appropriations of both Houses of Congress.Office of the under secretary for food safetyFor necessary expenses of the Office of the Under Secretary for Food Safety, $816,000.Food safety and inspection serviceFor necessary expenses to carry out services authorized by the Federal Meat Inspection Act, the Poultry Products Inspection Act, and the Egg Products Inspection Act, including not to exceed $50,000 for representation allowances and for expenses pursuant to section 8 of the Act approved August 3, 1956 (7 U.S.C. 1766), $1,014,871,000; and in addition, $1,000,000 may be credited to this account from fees collected for the cost of laboratory accreditation as authorized by section 1327 of the Food, Agriculture, Conservation and Trade Act of 1990 (7 U.S.C. 138f): Provided, That funds provided for the Public Health Data Communication Infrastructure system shall remain available until expended: Provided further, That no fewer than 148 full-time equivalent positions shall be employed during fiscal year 2016 for purposes dedicated solely to inspections and enforcement related to the Humane Methods of Slaughter Act: Provided further, That the Food Safety and Inspection Service shall continue implementation of section 11016 of Public Law 110–246 as further clarified by the amendments made in section 12106 of Public Law 113–79: Provided further, That this appropriation shall be available pursuant to law (7 U.S.C. 2250) for the alteration and repair of buildings and improvements, but the cost of altering any one building during the fiscal year shall not exceed 10 percent of the current replacement value of the building.Office of the under secretary for farm and foreign agricultural servicesFor necessary expenses of the Office of the Under Secretary for Farm and Foreign Agricultural Services, $898,000.Farm service agencySalaries and expenses(including transfers of funds)For necessary expenses of the Farm Service Agency, $1,200,180,000: Provided, That not more than 50 percent of the $129,546,000 made available under this heading for information technology related to farm program delivery, including the Modernize and Innovate the Delivery of Agricultural Systems and other farm program delivery systems, may be obligated until the Secretary submits to the Committees on Appropriations of both Houses of Congress a plan for expenditure that (1) identifies for each project/investment over $25,000 (a) the functional and performance capabilities to be delivered and the mission benefits to be realized, (b) the estimated lifecycle cost, including estimates for development as well as maintenance and operations, and (c) key milestones to be met; (2) demonstrates that each project/investment is, (a) consistent with the Farm Service Agency Information Technology Roadmap, (b) being managed in accordance with applicable lifecycle management policies and guidance, and (c) subject to the applicable Department’s capital planning and investment control requirements; and (3) has been reviewed by the Government Accountability Office and approved by the Committees on Appropriations of both Houses of Congress: Provided further, That the agency shall submit a report by the end of the fourth quarter of fiscal year 2016 to the Committees on Appropriations and the Government Accountability Office, that identifies for each project/investment that is operational (a) current performance against key indicators of customer satisfaction, (b) current performance of service level agreements or other technical metrics, (c) current performance against a pre-established cost baseline, (d) a detailed breakdown of current and planned spending on operational enhancements or upgrades, and (e) an assessment of whether the investment continues to meet business needs as intended as well as alternatives to the investment: Provided further, That the Secretary is authorized to use the services, facilities, and authorities (but not the funds) of the Commodity Credit Corporation to make program payments for all programs administered by the Agency: Provided further, That other funds made available to the Agency for authorized activities may be advanced to and merged with this account: Provided further, That funds made available to county committees shall remain available until expended: Provided further, That none of the funds available to the Farm Service Agency shall be used to close Farm Service Agency county offices: Provided further, That none of the funds available to the Farm Service Agency shall be used to permanently relocate county based employees that would result in an office with two or fewer employees without prior notification and approval of the Committees on Appropriations of both Houses of Congress.State mediation grantsFor grants pursuant to section 502(b) of the Agricultural Credit Act of 1987, as amended (7 U.S.C. 5101–5106), $3,404,000.Grassroots source water protection programFor necessary expenses to carry out wellhead or groundwater protection activities under section 1240O of the Food Security Act of 1985 (16 U.S.C. 3839bb–2), $6,500,000, to remain available until expended.Dairy indemnity program(including transfer of funds)For necessary expenses involved in making indemnity payments to dairy farmers and manufacturers of dairy products under a dairy indemnity program, such sums as may be necessary, to remain available until expended: Provided, That such program is carried out by the Secretary in the same manner as the dairy indemnity program described in the Agriculture, Rural Development, Food and Drug Administration, and Related Agencies Appropriations Act, 2001 (Public Law 106–387, 114 Stat. 1549A–12).Agricultural Credit Insurance Fund Program Account(including transfers of funds)For gross obligations for the principal amount of direct and guaranteed farm ownership (7 U.S.C. 1922 et seq.) and operating (7 U.S.C. 1941 et seq.) loans, emergency loans (7 U.S.C. 1961 et seq.), Indian tribe land acquisition loans (25 U.S.C. 488), boll weevil loans (7 U.S.C. 1989), guaranteed conservation loans (7 U.S.C. 1924 et seq.), and Indian highly fractionated land loans (25 U.S.C. 488) to be available from funds in the Agricultural Credit Insurance Fund, as follows: $2,000,000,000 for guaranteed farm ownership loans and $1,500,000,000 for farm ownership direct loans; $1,393,443,000 for unsubsidized guaranteed operating loans and $1,252,004,000 for direct operating loans; emergency loans, $34,667,000; Indian tribe land acquisition loans, $2,000,000; guaranteed conservation loans, $150,000,000; Indian highly fractionated land loans, $10,000,000; and for boll weevil eradication program loans, $60,000,000: Provided, That the Secretary shall deem the pink bollworm to be a boll weevil for the purpose of boll weevil eradication program loans.For the cost of direct and guaranteed loans and grants, including the cost of modifying loans as defined in section 502 of the Congressional Budget Act of 1974, as follows: farm operating loans, $53,961,000 for direct operating loans, $14,352,000 for unsubsidized guaranteed operating loans, and emergency loans, $1,262,000, to remain available until expended.In addition, for administrative expenses necessary to carry out the direct and guaranteed loan programs, $314,918,000, of which $306,998,000 shall be transferred to and merged with the appropriation for Farm Service Agency, Salaries and Expenses.Funds appropriated by this Act to the Agricultural Credit Insurance Program Account for farm ownership, operating and conservation direct loans and guaranteed loans may be transferred among these programs: Provided, That the Committees on Appropriations of both Houses of Congress are notified at least 15 days in advance of any transfer.Risk management agencysalaries and expensesFor necessary expenses of the Risk Management Agency, $74,829,000: Provided, That not to exceed $1,000 shall be available for official reception and representation expenses, as authorized by 7 U.S.C. 1506(i).CorporationsThe following corporations and agencies are hereby authorized to make expenditures, within the limits of funds and borrowing authority available to each such corporation or agency and in accord with law, and to make contracts and commitments without regard to fiscal year limitations as provided by section 104 of the Government Corporation Control Act as may be necessary in carrying out the programs set forth in the budget for the current fiscal year for such corporation or agency, except as hereinafter provided.Federal crop insurance corporation fundFor payments as authorized by section 516 of the Federal Crop Insurance Act (7 U.S.C. 1516), such sums as may be necessary, to remain available until expended.Commodity credit corporation fundReimbursement for net realized losses(including transfers of funds)For the current fiscal year, such sums as may be necessary to reimburse the Commodity Credit Corporation for net realized losses sustained, but not previously reimbursed, pursuant to section 2 of the Act of August 17, 1961 (15 U.S.C. 713a–11): Provided, That of the funds available to the Commodity Credit Corporation under section 11 of the Commodity Credit Corporation Charter Act (15 U.S.C. 714i) for the conduct of its business with the Foreign Agricultural Service, up to $5,000,000 may be transferred to and used by the Foreign Agricultural Service for information resource management activities of the Foreign Agricultural Service that are not related to Commodity Credit Corporation business.Hazardous waste management(limitation on expenses)For the current fiscal year, the Commodity Credit Corporation shall not expend more than $5,000,000 for site investigation and cleanup expenses, and operations and maintenance expenses to comply with the requirement of section 107(g) of the Comprehensive Environmental Response, Compensation, and Liability Act (42 U.S.C. 9607(g)), and section 6001 of the Resource Conservation and Recovery Act (42 U.S.C. 6961). IIConservation programsOffice of the under secretary for natural resources and environmentFor necessary expenses of the Office of the Under Secretary for Natural Resources and Environment, $898,000.Natural resources conservation serviceConservation operationsFor necessary expenses for carrying out the provisions of the Act of April 27, 1935 (16 U.S.C. 590a–f), including preparation of conservation plans and establishment of measures to conserve soil and water (including farm irrigation and land drainage and such special measures for soil and water management as may be necessary to prevent floods and the siltation of reservoirs and to control agricultural related pollutants); operation of conservation plant materials centers; classification and mapping of soil; dissemination of information; acquisition of lands, water, and interests therein for use in the plant materials program by donation, exchange, or purchase at a nominal cost not to exceed $100 pursuant to the Act of August 3, 1956 (7 U.S.C. 428a); purchase and erection or alteration or improvement of permanent and temporary buildings; and operation and maintenance of aircraft, $850,856,000, to remain available until September 30, 2017: Provided, That appropriations hereunder shall be available pursuant to 7 U.S.C. 2250 for construction and improvement of buildings and public improvements at plant materials centers, except that the cost of alterations and improvements to other buildings and other public improvements shall not exceed $250,000: Provided further, That when buildings or other structures are erected on non-Federal land, that the right to use such land is obtained as provided in 7 U.S.C. 2250a: Provided further, That of the amounts made available under this heading, $5,600,000, shall remain available until expended for the authorities under 16 U.S.C. 1001–1005 and 1007–1009 for authorized ongoing watershed projects with a primary purpose of providing water to rural communities: Provided further, That of the amounts made available under this heading, $5,000,000 shall remain available until expended for the authorities under section 13 of the Flood Control Act of December 22, 1944 (Public Law 78–534) for authorized ongoing projects with a primary purpose of watershed protection by stabilizing stream channels, tributaries, and banks to reduce erosion and sediment transport.Watershed rehabilitation programUnder the authorities of section 14 of the Watershed Protection and Flood Prevention Act, $12,000,000 is provided.  IIIRural development programsOffice of the under secretary for rural developmentFor necessary expenses of the Office of the Under Secretary for Rural Development, $893,000.Rural developmentsalaries and expenses(including transfers of funds)For necessary expenses for carrying out the administration and implementation of programs in the Rural Development mission area, including activities with institutions concerning the development and operation of agricultural cooperatives; and for cooperative agreements; $225,835,000: Provided, That no less than $19,500,000 shall be for the Comprehensive Loan Accounting System: Provided further, That notwithstanding any other provision of law, funds appropriated under this heading may be used for advertising and promotional activities that support the Rural Development mission area: Provided further, That any balances available from prior years for the Rural Utilities Service, Rural Housing Service, and the Rural Business–Cooperative Service salaries and expenses accounts shall be transferred to and merged with this appropriation.Rural housing serviceRural housing insurance fund program account(including transfers of funds)For gross obligations for the principal amount of direct and guaranteed loans as authorized by title V of the Housing Act of 1949, to be available from funds in the rural housing insurance fund, as follows: $900,000,000 shall be for direct loans and $24,000,000,000 shall be for unsubsidized guaranteed loans; $26,278,000 for section 504 housing repair loans; $28,398,000 for section 515 rental housing; $150,000,000 for section 538 guaranteed multi-family housing loans; $10,000,000 for credit sales of single family housing acquired property; $5,000,000 for section 523 self-help housing land development loans; and $5,000,000 for section 524 site development loans.For the cost of direct and guaranteed loans, including the cost of modifying loans, as defined in section 502 of the Congressional Budget Act of 1974, as follows: section 502 loans, $60,750,000 shall be for direct loans; section 504 housing repair loans, $3,424,000; and repair, rehabilitation, and new construction of section 515 rental housing, $8,414,000: Provided, That to support the loan program level for section 538 guaranteed loans made available under this heading the Secretary may charge or adjust any fees to cover the projected cost of such loan guarantees pursuant to the provisions of the Credit Reform Act of 1990 (2 U.S.C. 661 et seq.), and the interest on such loans may not be subsidized: Provided further, That applicants in communities that have a current rural area waiver under section 541 of the Housing Act of 1949 (42 U.S.C. 1490q) shall be treated as living in a rural area for purposes of section 502 guaranteed loans provided under this heading: Provided further, That of the amounts available under this paragraph for section 502 direct loans, no less than $5,000,000 shall be available for direct loans for individuals whose homes will be built pursuant to a program funded with a mutual and self-help housing grant authorized by section 523 of the Housing Act of 1949 until June 1, 2016.In addition, for the cost of direct loans, grants, and contracts, as authorized by 42 U.S.C. 1484 and 1486, $15,125,000, to remain available until expended, for direct farm labor housing loans and domestic farm labor housing grants and contracts: Provided, That any balances available for the Farm Labor Program Account shall be transferred to and merged with this account.In addition, for administrative expenses necessary to carry out the direct and guaranteed loan programs, $417,854,000 shall be transferred to and merged with the appropriation for Rural Development, Salaries and Expenses.Rental assistance programFor rental assistance agreements entered into or renewed pursuant to the authority under section 521(a)(2) or agreements entered into in lieu of debt forgiveness or payments for eligible households as authorized by section 502(c)(5)(D) of the Housing Act of 1949, $1,389,695,000; and in addition such sums as may be necessary, as authorized by section 521(c) of the Act, to liquidate debt incurred prior to fiscal year 1992 to carry out the rental assistance program under section 521(a)(2) of the Act: Provided, That rental assistance agreements entered into or renewed during the current fiscal year shall be funded for a one-year period: Provided further, That any unexpended balances remaining at the end of such one-year agreements may be transferred and used for purposes of any debt reduction; maintenance, repair, or rehabilitation of any existing projects; preservation; and rental assistance activities authorized under title V of the Act: Provided further, That rental assistance provided under agreements entered into prior to fiscal year 2016 for a farm labor multi-family housing project financed under section 514 or 516 of the Act may not be recaptured for use in another project until such assistance has remained unused for a period of 12 consecutive months, if such project has a waiting list of tenants seeking such assistance or the project has rental assistance eligible tenants who are not receiving such assistance: Provided further, That such recaptured rental assistance shall, to the extent practicable, be applied to another farm labor multi-family housing project financed under section 514 or 516 of the Act: Provided further, That of the total amount provided, up to $75,000,000 shall be available until September 30, 2017, for renewal of rental assistance agreements within the 12-month contract period: Provided further, That the Secretary shall provide to the Committees on Appropriations of both Houses of Congress quarterly reports on the number of renewals approved pursuant to the preceding proviso, on the amount of rental assistance available, and the anticipated need for rental assistance for the remainder of the fiscal year: Provided further, That except as provided in the second proviso under this heading and notwithstanding any other provision of the Act, the Secretary may recapture rental assistance provided under agreements entered into prior to fiscal year 2016 for a project that the Secretary determines no longer needs rental assistance and use such recaptured funds for current needs as well as unmet rental assistance needs from fiscal year 2015.Multi-family housing revitalization program accountFor the rural housing voucher program as authorized under section 542 of the Housing Act of 1949, but notwithstanding subsection (b) of such section, and for additional costs to conduct a demonstration program for the preservation and revitalization of multi-family rental housing properties described in this paragraph, $37,000,000, to remain available until expended: Provided, That of the funds made available under this heading, $15,000,000, shall be available for rural housing vouchers to any low-income household (including those not receiving rental assistance) residing in a property financed with a section 515 loan which has been prepaid after September 30, 2005: Provided further, That the amount of such voucher shall be the difference between comparable market rent for the section 515 unit and the tenant paid rent for such unit: Provided further, That funds made available for such vouchers shall be subject to the availability of annual appropriations: Provided further, That the Secretary shall, to the maximum extent practicable, administer such vouchers with current regulations and administrative guidance applicable to section 8 housing vouchers administered by the Secretary of the Department of Housing and Urban Development: Provided further, That if the Secretary determines that the amount made available for vouchers in this or any other Act is not needed for vouchers, the Secretary may use such funds for the demonstration program for the preservation and revitalization of multi-family rental housing properties described in this paragraph: Provided further, That of the funds made available under this heading, $22,000,000 shall be available for a demonstration program for the preservation and revitalization of the sections 514, 515, and 516 multi-family rental housing properties to restructure existing USDA multi-family housing loans, as the Secretary deems appropriate, expressly for the purposes of ensuring the project has sufficient resources to preserve the project for the purpose of providing safe and affordable housing for low-income residents and farm laborers including reducing or eliminating interest; deferring loan payments, subordinating, reducing or reamortizing loan debt; and other financial assistance including advances, payments and incentives (including the ability of owners to obtain reasonable returns on investment) required by the Secretary: Provided further, That the Secretary shall as part of the preservation and revitalization agreement obtain a restrictive use agreement consistent with the terms of the restructuring: Provided further, That if the Secretary determines that additional funds for vouchers described in this paragraph are needed, funds for the preservation and revitalization demonstration program may be used for such vouchers: Provided further, That if Congress enacts legislation to permanently authorize a multi-family rental housing loan restructuring program similar to the demonstration program described herein, the Secretary may use funds made available for the demonstration program under this heading to carry out such legislation with the prior approval of the Committees on Appropriations of both Houses of Congress: Provided further, That in addition to any other available funds, the Secretary may expend not more than $1,000,000 total, from the program funds made available under this heading, for administrative expenses for activities funded under this heading.Mutual and self-help housing grantsFor grants and contracts pursuant to section 523(b)(1)(A) of the Housing Act of 1949 (42 U.S.C. 1490c), $27,500,000, to remain available until expended.Rural housing assistance grantsFor grants for very low-income housing repair and rural housing preservation made by the Rural Housing Service, as authorized by 42 U.S.C. 1474, and 1490m, $32,239,000, to remain available until expended.Rural community facilities program account(including transfers of funds)For gross obligations for the principal amount of direct and guaranteed loans as authorized by section 306 and described in section 381E(d)(1) of the Consolidated Farm and Rural Development Act, $2,200,000,000 for direct loans and $148,305,000 for guaranteed loans.For the cost of guaranteed loans, including the cost of modifying loans, as defined in section 502 of the Congressional Budget Act of 1974, $3,500,000, to remain available until expended.For the cost of grants for rural community facilities programs as authorized by section 306 and described in section 381E(d)(1) of the Consolidated Farm and Rural Development Act, $38,778,000, to remain available until expended: Provided, That $4,000,000 of the amount appropriated under this heading shall be available for a Rural Community Development Initiative: Provided further, That such funds shall be used solely to develop the capacity and ability of private, nonprofit community-based housing and community development organizations, low-income rural communities, and Federally Recognized Native American Tribes to undertake projects to improve housing, community facilities, community and economic development projects in rural areas: Provided further, That such funds shall be made available to qualified private, nonprofit and public intermediary organizations proposing to carry out a program of financial and technical assistance: Provided further, That such intermediary organizations shall provide matching funds from other sources, including Federal funds for related activities, in an amount not less than funds provided: Provided further, That $5,778,000 of the amount appropriated under this heading shall be to provide grants for facilities in rural communities with extreme unemployment and severe economic depression (Public Law 106–387), with up to 5 percent for administration and capacity building in the State rural development offices: Provided further, That $4,000,000 of the amount appropriated under this heading shall be available for community facilities grants to tribal colleges, as authorized by section 306(a)(19) of such Act: Provided further, That sections 381E–H and 381N of the Consolidated Farm and Rural Development Act are not applicable to the funds made available under this heading: Provided further, That for the purposes of determining eligibility or level of program assistance the Secretary shall not include incarcerated prison populations.Rural business—Cooperative serviceRural business program account(including transfers of funds)For the cost of loan guarantees and grants, for the rural business development programs authorized by section 310B and described in subsections (a), (c), (f) and (g) of section 310B of the Consolidated Farm and Rural Development Act, $62,687,000, to remain available until expended: Provided, That of the amount appropriated under this heading, not to exceed $500,000 shall be made available for one grant to a qualified national organization to provide technical assistance for rural transportation in order to promote economic development and $3,000,000 shall be for grants to the Delta Regional Authority (7 U.S.C. 2009aa et seq.) for any Rural Community Advancement Program purpose as described in section 381E(d) of the Consolidated Farm and Rural Development Act, of which not more than 5 percent may be used for administrative expenses: Provided further, That $4,000,000 of the amount appropriated under this heading shall be for business grants to benefit Federally Recognized Native American Tribes, including $250,000 for a grant to a qualified national organization to provide technical assistance for rural transportation in order to promote economic development: Provided further, That for purposes of determining eligibility or level of program assistance the Secretary shall not include incarcerated prison populations:  Provided further, That sections 381E–H and 381N of the Consolidated Farm and Rural Development Act are not applicable to funds made available under this heading.Intermediary Relending Program Fund Account(including transfer of funds)For the principal amount of direct loans, as authorized by the Intermediary Relending Program Fund Account (7 U.S.C. 1936b), $18,889,000.For the cost of direct loans, $5,217,000, as authorized by the Intermediary Relending Program Fund Account (7 U.S.C. 1936b), of which $531,000 shall be available through June 30, 2016, for Federally Recognized Native American Tribes; and of which $1,021,000 shall be available through June 30, 2016, for Mississippi Delta Region counties (as determined in accordance with Public Law 100–460): Provided, That such costs, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974.In addition, for administrative expenses to carry out the direct loan programs, $4,468,000 shall be transferred to and merged with the appropriation for Rural Development, Salaries and Expenses.Rural economic development loans program account(including rescission of funds)For the principal amount of direct loans, as authorized under section 313 of the Rural Electrification Act, for the purpose of promoting rural economic development and job creation projects, $33,077,000.Of the funds derived from interest on the cushion of credit payments, as authorized by section 313 of the Rural Electrification Act of 1936, $179,000,000 shall not be obligated and $179,000,000 are rescinded.Rural cooperative development grantsFor rural cooperative development grants authorized under section 310B(e) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1932), $22,050,000, of which $2,500,000 shall be for cooperative agreements for the appropriate technology transfer for rural areas program: Provided, That not to exceed $3,000,000 shall be for grants for cooperative development centers, individual cooperatives, or groups of cooperatives that serve socially disadvantaged groups and a majority of the boards of directors or governing boards of which are comprised of individuals who are members of socially disadvantaged groups; and of which $10,750,000, to remain available until expended, shall be for value-added agricultural product market development grants, as authorized by section 231 of the Agricultural Risk Protection Act of 2000 (7 U.S.C. 1632a).Rural energy for america programFor the cost of a program of loan guarantees, under the same terms and conditions as authorized by section 9007 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8107), $500,000: Provided, That the cost of loan guarantees, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974.Rural utilities serviceRural water and waste disposal program account(including transfers of funds)For the cost of direct loans, loan guarantees, and grants for the rural water, waste water, waste disposal, and solid waste management programs authorized by sections 306, 306A, 306C, 306D, 306E, and 310B and described in sections 306C(a)(2), 306D, 306E, and 381E(d)(2) of the Consolidated Farm and Rural Development Act, $522,365,000, to remain available until expended, of which not to exceed $1,000,000 shall be available for the rural utilities program described in section 306(a)(2)(B) of such Act, and of which not to exceed $993,000 shall be available for the rural utilities program described in section 306E of such Act: Provided, That not to exceed $10,000,000 of the amount appropriated under this heading shall be for grants authorized by section 306A(i)(2) of the Consolidated Farm and Rural Development Act in addition to funding authorized by section 306A(i)(1) of such Act: Provided further, That $64,000,000 of the amount appropriated under this heading shall be for loans and grants including water and waste disposal systems grants authorized by section 306C(a)(2)(B) and section 306D of the Consolidated Farm and Rural Development Act, and Federally Recognized Native American Tribes authorized by 306C(a)(1): Provided further, That funding provided for section 306D of the Consolidated Farm and Rural Development Act may be provided to a consortium formed pursuant to section 325 of Public Law 105–83: Provided further, That not more than 2 percent of the funding provided for section 306D of the Consolidated Farm and Rural Development Act may be used by the State of Alaska for training and technical assistance programs and not more than 2 percent of the funding provided for section 306D of the Consolidated Farm and Rural Development Act may be used by a consortium formed pursuant to section 325 of Public Law 105–83 for training and technical assistance programs: Provided further, That not to exceed $20,000,000 of the amount appropriated under this heading shall be for technical assistance grants for rural water and waste systems pursuant to section 306(a)(14) of such Act, unless the Secretary makes a determination of extreme need, of which $6,500,000 shall be made available for a grant to a qualified nonprofit multi-State regional technical assistance organization, with experience in working with small communities on water and waste water problems, the principal purpose of such grant shall be to assist rural communities with populations of 3,300 or less, in improving the planning, financing, development, operation, and management of water and waste water systems, and of which not less than $800,000 shall be for a qualified national Native American organization to provide technical assistance for rural water systems for tribal communities: Provided further, That not to exceed $16,397,000 of the amount appropriated under this heading shall be for contracting with qualified national organizations for a circuit rider program to provide technical assistance for rural water systems: Provided further, That not to exceed $4,000,000 shall be for solid waste management grants:  Provided further, That $10,000,000 of the amount appropriated under this heading shall be transferred to, and merged with, the Rural Utilities Service, High Energy Cost Grants Account to provide grants authorized under section 19 of the Rural Electrification Act of 1936 (7 U.S.C. 918a): Provided further, That any prior year balances for high-energy cost grants authorized by section 19 of the Rural Electrification Act of 1936 (7 U.S.C. 918a) shall be transferred to and merged with the Rural Utilities Service, High Energy Cost Grants Account: Provided further, That sections 381E–H and 381N of the Consolidated Farm and Rural Development Act are not applicable to the funds made available under this heading.Rural electrification and telecommunications loans program account(including transfer of funds)The principal amount of direct and guaranteed loans as authorized by sections 305 and 306 of the Rural Electrification Act of 1936 (7 U.S.C. 935 and 936) shall be made as follows: loans made pursuant to section 306 of that Act, rural electric, $5,500,000,000; guaranteed underwriting loans pursuant to section 313A, $750,000,000; 5 percent rural telecommunications loans, cost of money rural telecommunications loans, and for loans made pursuant to section 306 of that Act, rural telecommunications loans, $690,000,000: Provided, That up to $2,000,000,000 shall be used for the construction, acquisition, or improvement of fossil-fueled electric generating plants (whether new or existing) that utilize carbon sequestration systems.For the cost of direct loans as authorized by section 305 of the Rural Electrification Act of 1936 (7 U.S.C. 935), including the cost of modifying loans, as defined in section 502 of the Congressional Budget Act of 1974, cost of money rural telecommunications loans, $104,000.In addition, for administrative expenses necessary to carry out the direct and guaranteed loan programs, $34,707,000, which shall be transferred to and merged with the appropriation for Rural Development, Salaries and Expenses.Distance learning, telemedicine, and broadband programFor the principal amount of broadband telecommunication loans, $20,576,000.For grants for telemedicine and distance learning services in rural areas, as authorized by 7 U.S.C. 950aaa et seq., $22,000,000, to remain available until expended: Provided, That $3,000,000 shall be made available for grants authorized by 379G of the Consolidated Farm and Rural Development Act: Provided further, That funding provided under this heading for grants under 379G of the Consolidated Farm and Rural Development Act may only be provided to entities that meet all of the eligibility criteria for a consortium as established by this section.For the cost of broadband loans, as authorized by section 601 of the Rural Electrification Act, $4,500,000, to remain available until expended: Provided, That the cost of direct loans shall be as defined in section 502 of the Congressional Budget Act of 1974.In addition, $10,372,000, to remain available until expended, for a grant program to finance broadband transmission in rural areas eligible for Distance Learning and Telemedicine Program benefits authorized by 7 U.S.C. 950aaa. IVDomestic Food ProgramsOffice of the under secretary for food, nutrition, and consumer servicesFor necessary expenses of the Office of the Under Secretary for Food, Nutrition, and Consumer Services, $811,000.Food and Nutrition ServiceChild nutrition programs(including transfers of funds)For necessary expenses to carry out the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.), except section 21, and the Child Nutrition Act of 1966 (42 U.S.C. 1771 et seq.), except sections 17 and 21; $22,149,746,000 to remain available through September 30, 2017, of which such sums as are made available under section 14222(b)(1) of the Food, Conservation, and Energy Act of 2008 (Public Law 110–246), as amended by this Act, shall be merged with and available for the same time period and purposes as provided herein: Provided, That of the total amount available, $17,004,000 shall be available to carry out section 19 of the Child Nutrition Act of 1966 (42 U.S.C. 1771 et seq.): Provided further, That of the total amount available, $25,000,000 shall be available to provide competitive grants to State agencies for subgrants to local educational agencies and schools to purchase the equipment needed to serve healthier meals, improve food safety, and to help support the establishment, maintenance, or expansion of the school breakfast program: Provided further, That of the total amount available, $16,000,000 shall remain available until expended to carry out section 749(g) of the Agriculture Appropriations Act of 2010 (Public Law 111–80): Provided further, That section 26(d) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1769g(d)) is amended in the first sentence by striking 2010 through 2015 and inserting 2010 through 2016.Special supplemental nutrition program for women, infants, and children (wic)For necessary expenses to carry out the special supplemental nutrition program as authorized by section 17 of the Child Nutrition Act of 1966 (42 U.S.C. 1786), $6,350,000,000, to remain available through September 30, 2017: Provided, That notwithstanding section 17(h)(10) of the Child Nutrition Act of 1966 (42 U.S.C. 1786(h)(10)), not less than $60,000,000 shall be used for breastfeeding peer counselors and other related activities, and $13,600,000 shall be used for infrastructure: Provided further, That none of the funds provided in this account shall be available for the purchase of infant formula except in accordance with the cost containment and competitive bidding requirements specified in section 17 of such Act: Provided further, That none of the funds provided shall be available for activities that are not fully reimbursed by other Federal Government departments or agencies unless authorized by section 17 of such Act: Provided further, That upon termination of a federally mandated vendor moratorium and subject to terms and conditions established by the Secretary, the Secretary may waive the requirement at 7 CFR 246.12(g)(6) at the request of a State agency.Supplemental nutrition assistance programFor necessary expenses to carry out the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.), $80,849,383,000, of which $3,000,000,000, to remain available through December 31, 2017, shall be placed in reserve for use only in such amounts and at such times as may become necessary to carry out program operations: Provided, That funds available for the contingency reserve under the heading Supplemental Nutrition Assistance Program of division A of Public Law 113–235 shall be available until December 31, 2016: Provided further, That funds provided herein shall be expended in accordance with section 16 of the Food and Nutrition Act of 2008: Provided further, That of the funds made available under this heading, $998,000 may be used to provide nutrition education services to State agencies and Federally Recognized Tribes participating in the Food Distribution Program on Indian Reservations: Provided further, That this appropriation shall be subject to any work registration or workfare requirements as may be required by law: Provided further, That funds made available for Employment and Training under this heading shall remain available through September 30, 2017: Provided further, That funds made available under this heading for section 28(d)(1) and section 27(a) of the Food and Nutrition Act of 2008 shall remain available through September 30, 2017: Provided further, That funds made available under this heading may be used to enter into contracts and employ staff to conduct studies, evaluations, or to conduct activities related to program integrity provided that such activities are authorized by the Food and Nutrition Act of 2008.Commodity assistance programFor necessary expenses to carry out disaster assistance and the Commodity Supplemental Food Program as authorized by section 4(a) of the Agriculture and Consumer Protection Act of 1973 (7 U.S.C. 612c note); the Emergency Food Assistance Act of 1983; special assistance for the nuclear affected islands, as authorized by section 103(f)(2) of the Compact of Free Association Amendments Act of 2003 (Public Law 108–188); and the Farmers' Market Nutrition Program, as authorized by section 17(m) of the Child Nutrition Act of 1966, $296,217,000, to remain available through September 30, 2017: Provided, That none of these funds shall be available to reimburse the Commodity Credit Corporation for commodities donated to the program: Provided further, That notwithstanding any other provision of law, effective with funds made available in fiscal year 2016 to support the Seniors Farmers' Market Nutrition Program, as authorized by section 4402 of the Farm Security and Rural Investment Act of 2002, such funds shall remain available through September 30, 2017: Provided further, That of the funds made available under section 27(a) of the Food and Nutrition Act of 2008 (7 U.S.C. 2036(a)), the Secretary may use up to 10 percent for costs associated with the distribution of commodities.Nutrition programs administrationFor necessary administrative expenses of the Food and Nutrition Service for carrying out any domestic nutrition assistance program, $150,824,000: Provided, That of the funds provided herein, $2,000,000 shall be used for the purposes of section 4404 of Public Law 107–171, as amended by section 4401 of Public Law 110–246.  
VForeign assistance and related programsForeign Agricultural Servicesalaries and expenses(including transfers of funds)For necessary expenses of the Foreign Agricultural Service, including not to exceed $250,000 for representation allowances and for expenses pursuant to section 8 of the Act approved August 3, 1956 (7 U.S.C. 1766), $191,566,000: Provided, That the Service may utilize advances of funds, or reimburse this appropriation for expenditures made on behalf of Federal agencies, public and private organizations and institutions under agreements executed pursuant to the agricultural food production assistance programs (7 U.S.C. 1737) and the foreign assistance programs of the United States Agency for International Development: Provided further, That funds made available for middle-income country training programs, funds made available for the Borlaug International Agricultural Science and Technology Fellowship program, and up to $2,000,000 of the Foreign Agricultural Service appropriation solely for the purpose of offsetting fluctuations in international currency exchange rates, subject to documentation by the Foreign Agricultural Service, shall remain available until expended.Food for peace title i direct credit and food for progress program account(including transfer of funds)For administrative expenses to carry out the credit program of title I, Food for Peace Act (Public Law 83–480) and the Food for Progress Act of 1985, $2,528,000, shall be transferred to and merged with the appropriation for Farm Service Agency, Salaries and Expenses.food for peace title ii grantsFor expenses during the current fiscal year, not otherwise recoverable, and unrecovered prior years' costs, including interest thereon, under the Food for Peace Act (Public Law 83–480), for commodities supplied in connection with dispositions abroad under title II of said Act, $1,466,000,000, to remain available until expended.mcgovern-dole international food for education and child nutrition program grantsFor necessary expenses to carry out the provisions of section 3107 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 1736o–1), $201,626,000, to remain available until expended: Provided, That the Commodity Credit Corporation is authorized to provide the services, facilities, and authorities for the purpose of implementing such section, subject to reimbursement from amounts provided herein: Provided further, That of the amount made available under this heading, $5,000,000, shall remain available until expended for necessary expenses to carry out the provisions of section 3207 of the Agricultural Act of 2014 (7 U.S.C. 1726c).Commodity credit corporation export (loans) credit guarantee program account(including transfers of funds)For administrative expenses to carry out the Commodity Credit Corporation's Export Guarantee Program, GSM 102 and GSM 103, $6,748,000; to cover common overhead expenses as permitted by section 11 of the Commodity Credit Corporation Charter Act and in conformity with the Federal Credit Reform Act of 1990, of which $6,394,000 shall be transferred to and merged with the appropriation for Foreign Agricultural Service, Salaries and Expenses, and of which $354,000 shall be transferred to and merged with the appropriation for Farm Service Agency, Salaries and Expenses. VIRelated agencies and food and drug administrationDepartment of health and human servicesFood and Drug AdministrationSalaries and expensesFor necessary expenses of the Food and Drug Administration, including hire and purchase of passenger motor vehicles; for payment of space rental and related costs pursuant to Public Law 92–313 for programs and activities of the Food and Drug Administration which are included in this Act; for rental of special purpose space in the District of Columbia or elsewhere; for miscellaneous and emergency expenses of enforcement activities, authorized and approved by the Secretary and to be accounted for solely on the Secretary's certificate, not to exceed $25,000; and notwithstanding section 521 of Public Law 107–188; $4,681,392,000: Provided, That of the amount provided under this heading, $851,481,000 shall be derived from prescription drug user fees authorized by 21 U.S.C. 379h, and shall be credited to this account and remain available until expended; $137,677,000 shall be derived from medical device user fees authorized by 21 U.S.C. 379j, and shall be credited to this account and remain available until expended; $318,363,000 shall be derived from human generic drug user fees authorized by 21 U.S.C. 379j–42, and shall be credited to this account and remain available until expended; $21,540,000 shall be derived from biosimilar biological product user fees authorized by 21 U.S.C. 379j–52, and shall be credited to this account and remain available until expended; $22,818,000 shall be derived from animal drug user fees authorized by 21 U.S.C. 379j–12, and shall be credited to this account and remain available until expended; $9,705,000 shall be derived from animal generic drug user fees authorized by 21 U.S.C. 379j–21, and shall be credited to this account and remain available until expended; $599,000,000 shall be derived from tobacco product user fees authorized by 21 U.S.C. 387s, and shall be credited to this account and remain available until expended: Provided further, That in addition to and notwithstanding any other provision under this heading, amounts collected for prescription drug user fees, medical device user fees, human generic drug user fees, biosimilar biological product user fees, animal drug user fees, and animal generic drug user fees that exceed the respective fiscal year 2016 limitations are appropriated and shall be credited to this account and remain available until expended: Provided further, That fees derived from prescription drug, medical device, human generic drug, biosimilar biological product, animal drug, and animal generic drug assessments for fiscal year 2016, including any such fees collected prior to fiscal year 2016 but credited for fiscal year 2016, shall be subject to the fiscal year 2016 limitations: Provided further, That the Secretary may accept payment during fiscal year 2016 of user fees specified under this heading and authorized for fiscal year 2017, prior to the due date for such fees, and that amounts of such fees assessed for fiscal year 2017 for which the Secretary accepts payment in fiscal year 2016 shall not be included in amounts under this heading: Provided further, That none of these funds shall be used to develop, establish, or operate any program of user fees authorized by 31 U.S.C. 9701: Provided further, That of the total amount appropriated: (1) $987,328,000 shall be for the Center for Food Safety and Applied Nutrition and related field activities in the Office of Regulatory Affairs; (2) $1,394,136,000 shall be for the Center for Drug Evaluation and Research and related field activities in the Office of Regulatory Affairs; (3) $354,901,000 shall be for the Center for Biologics Evaluation and Research and for related field activities in the Office of Regulatory Affairs; (4) $187,825,000 shall be for the Center for Veterinary Medicine and for related field activities in the Office of Regulatory Affairs; (5) $430,443,000 shall be for the Center for Devices and Radiological Health and for related field activities in the Office of Regulatory Affairs; (6) $63,331,000 shall be for the National Center for Toxicological Research; (7) $564,117,000 shall be for the Center for Tobacco Products and for related field activities in the Office of Regulatory Affairs; (8) not to exceed $171,418,000 shall be for Rent and Related activities, of which $52,346,000 is for White Oak Consolidation, other than the amounts paid to the General Services Administration for rent; (9) not to exceed $238,274,000 shall be for payments to the General Services Administration for rent; and (10) $289,619,000 shall be for other activities, including the Office of the Commissioner of Food and Drugs, the Office of Foods and Veterinary Medicine, the Office of Medical and Tobacco Products, the Office of Global and Regulatory Policy, the Office of Operations, the Office of the Chief Scientist, and central services for these offices: Provided further, That not to exceed $25,000 of this amount shall be for official reception and representation expenses, not otherwise provided for, as determined by the Commissioner: Provided further, That any transfer of funds pursuant to section 770(n) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 379dd(n)) shall only be from amounts made available under this heading for other activities: Provided further, That of the amounts that are made available under this heading for other activities, and that are not derived from user fees, $1,500,000 shall be transferred to and merged with the appropriation for Department of Health and Human Services—Office of Inspector General for oversight of the programs and operations of the Food and Drug Administration and shall be in addition to funds otherwise made available for oversight of the Food and Drug Administration: Provided further, That funds may be transferred from one specified activity to another with the prior approval of the Committees on Appropriations of both Houses of Congress.In addition, mammography user fees authorized by 42 U.S.C. 263b, export certification user fees authorized by 21 U.S.C. 381, priority review user fees authorized by 21 U.S.C. 360n and 360ff, food and feed recall fees, food reinspection fees, and voluntary qualified importer program fees authorized by 21 U.S.C. 379j–31, outsourcing facility fees authorized by 21 U.S.C. 379j–62, prescription drug wholesale distributor licensing and inspection fees authorized by 21 U.S.C. 353(e)(3), and third-party logistics provider licensing and inspection fees authorized by 21 U.S.C. 360eee–3(c)(1), and third-party auditor fees authorized by 21 U.S.C. 384d(c)(8), shall be credited to this account, to remain available until expended.Buildings and facilitiesFor plans, construction, repair, improvement, extension, alteration, and purchase of fixed equipment or facilities of or used by the Food and Drug Administration, where not otherwise provided, $8,788,000, to remain available until expended.Independent agenciesCommodity futures trading commissionFor necessary expenses to carry out the provisions of the Commodity Exchange Act (7 U.S.C. 1 et seq.), including the purchase and hire of passenger motor vehicles, and the rental of space (to include multiple year leases), in the District of Columbia and elsewhere, $250,000,000, including not to exceed $3,000 for official reception and representation expenses, and not to exceed $25,000 for the expenses for consultations and meetings hosted by the Commission with foreign governmental and other regulatory officials, of which not less than $50,000,000, to remain available until September 30, 2017, shall be for the purchase of information technology and of which not less than $2,620,000 shall be for expenses of the Office of the Inspector General: Provided, That notwithstanding the limitations in 31 U.S.C. 1553, amounts provided under this heading are available for the liquidation of obligations equal to current year payments on leases entered into prior to the date of enactment of this Act: Provided further, That for the purpose of recording any obligations that should have been recorded against accounts closed pursuant to 31 U.S.C. 1552, these accounts may be reopened solely for the purpose of correcting any violations of 31 U.S.C. 1501(a)(1), and balances canceled pursuant to 31 U.S.C. 1552(a) in any accounts reopened pursuant to this authority shall remain unavailable to liquidate any outstanding obligations.Farm credit administrationLimitation on administrative expensesNot to exceed $65,600,000 (from assessments collected from farm credit institutions, including the Federal Agricultural Mortgage Corporation) shall be obligated during the current fiscal year for administrative expenses as authorized under 12 U.S.C. 2249: Provided, That this limitation shall not apply to expenses associated with receiverships: Provided further, That the agency may exceed this limitation by up to 10 percent with notification to the Committees on Appropriations of both Houses of Congress. 
VIIGENERAL PROVISIONS(INCLUDING RESCISSIONS AND TRANSFERS OF FUNDS)  
701.Within the unit limit of cost fixed by law, appropriations and authorizations made for the Department of Agriculture for the current fiscal year under this Act shall be available for the purchase, in addition to those specifically provided for, of not to exceed 71 passenger motor vehicles of which 68 shall be for replacement only, and for the hire of such vehicles: Provided, That notwithstanding this section, the only purchase of new passenger vehicles shall be for those determined by the Secretary to be necessary for transportation safety, to reduce operational costs, and for the protection of life, property, and public safety. 
702.Notwithstanding any other provision of this Act, the Secretary of Agriculture may transfer unobligated balances of discretionary funds appropriated by this Act or any other available unobligated discretionary balances that are remaining available of the Department of Agriculture to the Working Capital Fund for the acquisition of plant and capital equipment necessary for the delivery of financial, administrative, and information technology services of primary benefit to the agencies of the Department of Agriculture, such transferred funds to remain available until expended: Provided, That none of the funds made available by this Act or any other Act shall be transferred to the Working Capital Fund without the prior approval of the agency administrator: Provided further, That none of the funds transferred to the Working Capital Fund pursuant to this section shall be available for obligation without written notification to and the prior approval of the Committees on Appropriations of both Houses of Congress: Provided further, That none of the funds appropriated by this Act or made available to the Department's Working Capital Fund shall be available for obligation or expenditure to make any changes to the Department's National Finance Center without written notification to and prior approval of the Committees on Appropriations of both Houses of Congress as required by section 717 of this Act: Provided further, That of annual income amounts in the Working Capital Fund of the Department of Agriculture allocated for the National Finance Center, the Secretary may reserve not more than 4 percent for the replacement or acquisition of capital equipment, including equipment for the improvement and implementation of a financial management plan, information technology, and other systems of the National Finance Center or to pay any unforeseen, extraordinary cost of the National Finance Center: Provided further, That none of the amounts reserved shall be available for obligation unless the Secretary submits written notification of the obligation to the Committees on Appropriations of both Houses of Congress: Provided further, That the limitation on the obligation of funds pending notification to Congressional Committees shall not apply to any obligation that, as determined by the Secretary, is necessary to respond to a declared state of emergency that significantly impacts the operations of the National Finance Center; or to evacuate employees of the National Finance Center to a safe haven to continue operations of the National Finance Center. 
703.No part of any appropriation contained in this Act shall remain available for obligation beyond the current fiscal year unless expressly so provided herein. 704.No funds appropriated by this Act may be used to pay negotiated indirect cost rates on cooperative agreements or similar arrangements between the United States Department of Agriculture and nonprofit institutions in excess of 10 percent of the total direct cost of the agreement when the purpose of such cooperative arrangements is to carry out programs of mutual interest between the two parties. This does not preclude appropriate payment of indirect costs on grants and contracts with such institutions when such indirect costs are computed on a similar basis for all agencies for which appropriations are provided in this Act. 
705.Appropriations to the Department of Agriculture for the cost of direct and guaranteed loans made available in the current fiscal year shall remain available until expended to disburse obligations made in the current fiscal year for the following accounts: the Rural Development Loan Fund program account, the Rural Electrification and Telecommunication Loans program account, and the Rural Housing Insurance Fund program account. 706.None of the funds made available to the Department of Agriculture by this Act may be used to acquire new information technology systems or significant upgrades, as determined by the Office of the Chief Information Officer, without the approval of the Chief Information Officer and the concurrence of the Executive Information Technology Investment Review Board: Provided, That notwithstanding any other provision of law, none of the funds appropriated or otherwise made available by this Act may be transferred to the Office of the Chief Information Officer without written notification to and the prior approval of the Committees on Appropriations of both Houses of Congress: Provided further, That, notwithstanding section 11319 of title 40, United States Code, none of the funds available to the Department of Agriculture for information technology shall be obligated for projects, contracts, or other agreements over $25,000 prior to receipt of written approval by the Chief Information Officer: Provided further, That the Chief Information Officer may authorize an agency to obligate funds without written approval from the Chief Information Officer for projects, contracts, or other agreements up to $250,000 based upon the performance of an agency measured against the performance plan requirements described in the explanatory statement accompanying Public Law 113–235. 
707.Funds made available under section 524(b) of the Federal Crop Insurance Act (7 U.S.C. 1524(b)) in the current fiscal year shall remain available until expended to disburse obligations made in the current fiscal year. 708.Notwithstanding any other provision of law, any former RUS borrower that has repaid or prepaid an insured, direct or guaranteed loan under the Rural Electrification Act of 1936, or any not-for-profit utility that is eligible to receive an insured or direct loan under such Act, shall be eligible for assistance under section 313(b)(2)(B) of such Act in the same manner as a borrower under such Act. 
709.Except as otherwise specifically provided by law, not more than $20,000,000 in unobligated balances from appropriations made available for salaries and expenses in this Act for the Farm Service Agency shall remain available through September 30, 2017, for information technology expenses: Provided, That except as otherwise specifically provided by law, unobligated balances from appropriations made available for salaries and expenses in this Act for the Rural Development mission area shall remain available through September 30, 2017, for information technology expenses. 
710.None of the funds appropriated or otherwise made available by this Act may be used for first-class travel by the employees of agencies funded by this Act in contravention of sections 301–10.122 through 301–10.124 of title 41, Code of Federal Regulations. 711.In the case of each program established or amended by the Agricultural Act of 2014 (Public Law 113–79), other than by title I or subtitle A of title III of such Act, or programs for which indefinite amounts were provided in that Act, that is authorized or required to be carried out using funds of the Commodity Credit Corporation— 
(1)such funds shall be available for salaries and related administrative expenses, including technical assistance, associated with the implementation of the program, without regard to the limitation on the total amount of allotments and fund transfers contained in section 11 of the Commodity Credit Corporation Charter Act (15 U.S.C. 714i); and (2)the use of such funds for such purpose shall not be considered to be a fund transfer or allotment for purposes of applying the limitation on the total amount of allotments and fund transfers contained in such section. 
712.Of the funds made available by this Act, not more than $2,000,000 shall be used to cover necessary expenses of activities related to all advisory committees, panels, commissions, and task forces of the Department of Agriculture, except for panels used to comply with negotiated rule makings and panels used to evaluate competitively awarded grants. 713.None of the funds in this Act shall be available to pay indirect costs charged against any agricultural research, education, or extension grant awards issued by the National Institute of Food and Agriculture that exceed 30 percent of total Federal funds provided under each award: Provided, That notwithstanding section 1462 of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3310), funds provided by this Act for grants awarded competitively by the National Institute of Food and Agriculture shall be available to pay full allowable indirect costs for each grant awarded under section 9 of the Small Business Act (15 U.S.C. 638). 
714.None of the funds appropriated or otherwise made available by this or any other Act shall be used to pay the salaries and expenses of personnel to carry out the following: (1)The Watershed Rehabilitation program authorized by section 14(h)(1) of the Watershed and Flood Protection Act (16 U.S.C. 1012(h)(1)); 
(2)The Environmental Quality Incentives Program as authorized by sections 1240–1240H of the Food Security Act of 1985 (16 U.S.C. 3839aa–3839aa–8) in excess of $1,329,000,000: Provided, That this limitation shall apply only to funds provided by section 1241(a)(5)(C) of the Food Security Act of 1985 (16 U.S.C. 3841(a)(5)(C)); 
(3)The Biomass Crop Assistance Program authorized by section 9011 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8111) in excess of $3,000,000 in new obligational authority; and (4)The Biorefinery, Renewable Chemical and Biobased Product Manufacturing Assistance program as authorized by section 9003 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8103) in excess of $27,000,000 of the funding appropriated by subsection (g)(1)(A)(ii) of that section for fiscal year 2016. 
715.None of the funds appropriated or otherwise made available by this or any other Act shall be used to pay the salaries and expenses of personnel to carry out a program under subsection (b)(2)(A)(viii) of section 14222 of Public Law 110–246 in excess of $884,980,000, as follows: Child Nutrition Programs Entitlement Commodities—$465,000,000; State Option Contracts—$5,000,000; Removal of Defective Commodities—$2,500,000: Provided, That none of the funds made available in this Act or any other Act shall be used for salaries and expenses to carry out in this fiscal year section 19(i)(1)(E) of the Richard B. Russell National School Lunch Act, as amended, except in an amount that excludes the transfer of $125,000,000 of the funds to be transferred under subsection (c) of section 14222 of Public Law 110–246, until October 1, 2016: Provided further, That $125,000,000 made available on October 1, 2016, to carry out section 19(i)(1)(E) of the Richard B. Russell National School Lunch Act, as amended, shall be excluded from the limitation described in subsection (b)(2)(A)(ix) of section 14222 of Public Law 110–246: Provided further, That none of the funds appropriated or otherwise made available by this or any other Act shall be used to pay the salaries or expenses of any employee of the Department of Agriculture or officer of the Commodity Credit Corporation to carry out clause 3 of section 32 of the Agricultural Adjustment Act of 1935 (Public Law 74–320, 7 U.S.C. 612c, as amended), or for any surplus removal activities or price support activities under section 5 of the Commodity Credit Corporation Charter Act: Provided further, That the available unobligated balances under (b)(2)(A)(viii) of section 14222 of Public Law 110–246 in excess of the limitation set forth in this section, except for the amounts to be transferred pursuant to the first proviso, are hereby permanently rescinded. 
716.None of the funds appropriated by this or any other Act shall be used to pay the salaries and expenses of personnel who prepare or submit appropriations language as part of the President's budget submission to the Congress for programs under the jurisdiction of the Appropriations Subcommittees on Agriculture, Rural Development, Food and Drug Administration, and Related Agencies that assumes revenues or reflects a reduction from the previous year due to user fees proposals that have not been enacted into law prior to the submission of the budget unless such budget submission identifies which additional spending reductions should occur in the event the user fees proposals are not enacted prior to the date of the convening of a committee of conference for the fiscal year 2017 appropriations Act. 717. (a)None of the funds provided by this Act, or provided by previous appropriations Acts to the agencies funded by this Act that remain available for obligation or expenditure in the current fiscal year, or provided from any accounts in the Treasury derived by the collection of fees available to the agencies funded by this Act, shall be available for obligation or expenditure through a reprogramming, transfer of funds, or reimbursements as authorized by the Economy Act, or in the case of the Department of Agriculture, through use of the authority provided by section 702(b) of the Department of Agriculture Organic Act of 1944 (7 U.S.C. 2257) or section 8 of Public Law 89–106 (7 U.S.C. 2263), that— 
(1)creates new programs; (2)eliminates a program, project, or activity; 
(3)increases funds or personnel by any means for any project or activity for which funds have been denied or restricted; (4)relocates an office or employees; 
(5)reorganizes offices, programs, or activities; or (6)contracts out or privatizes any functions or activities presently performed by Federal employees;unless the Secretary of Agriculture, the Secretary of Health and Human Services, or the Chairman of the Commodity Futures Trading Commission (as the case may be) notifies in writing and receives approval from the Committees on Appropriations of both Houses of Congress at least 30 days in advance of the reprogramming of such funds or the use of such authority. 
(b)None of the funds provided by this Act, or provided by previous Appropriations Acts to the agencies funded by this Act that remain available for obligation or expenditure in the current fiscal year, or provided from any accounts in the Treasury derived by the collection of fees available to the agencies funded by this Act, shall be available for obligation or expenditure for activities, programs, or projects through a reprogramming or use of the authorities referred to in subsection (a) involving funds in excess of $500,000 or 10 percent, whichever is less, that— (1)augments existing programs, projects, or activities; 
(2)reduces by 10 percent funding for any existing program, project, or activity, or numbers of personnel by 10 percent as approved by Congress; or (3)results from any general savings from a reduction in personnel which would result in a change in existing programs, activities, or projects as approved by Congress; unless the Secretary of Agriculture, the Secretary of Health and Human Services, or the Chairman of the Commodity Futures Trading Commission (as the case may be) notifies in writing and receives approval from the Committees on Appropriations of both Houses of Congress at least 30 days in advance of the reprogramming or transfer of such funds or the use of such authority. 
(c)The Secretary of Agriculture, the Secretary of Health and Human Services, or the Chairman of the Commodity Futures Trading Commission shall notify in writing and receive approval from the Committees on Appropriations of both Houses of Congress before implementing any program or activity not carried out during the previous fiscal year unless the program or activity is funded by this Act or specifically funded by any other Act. (d)None of the funds provided by this Act, or provided by previous Appropriations Acts to the agencies funded by this Act that remain available for obligation or expenditure in the current fiscal year, or provided from any accounts in the Treasury derived by the collection of fees available to the agencies funded by this Act, shall be available for— 
(1)modifying major capital investments funding levels, including information technology systems, that involves increasing or decreasing funds in the current fiscal year for the individual investment in excess of $500,000 or 10 percent of the total cost, whichever is less; (2)realigning or reorganizing new, current, or vacant positions or agency activities or functions to establish a center, office, branch, or similar entity with five or more personnel; or 
(3)carrying out activities or functions that were not described in the budget request; unless the agencies funded by this Act notify, in writing, the Committees on Appropriations of both Houses of Congress at least 30 days in advance of using the funds for these purposes. (e)As described in this section, no funds may be used for any activities unless the Secretary of Agriculture, the Secretary of Health and Human Services, or the Chairman of the Commodity Futures Trading Commission receives from the Committee on Appropriations of both Houses of Congress written or electronic mail confirmation of receipt of the notification as required in this section. 
718.Notwithstanding section 310B(g)(5) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1932(g)(5)), the Secretary may assess a one-time fee for any guaranteed business and industry loan in an amount that does not exceed 3 percent of the guaranteed principal portion of the loan. 719.None of the funds appropriated or otherwise made available to the Department of Agriculture, the Food and Drug Administration, the Commodity Futures Trading Commission, or the Farm Credit Administration shall be used to transmit or otherwise make available reports, questions, or responses to questions that are a result of information requested for the appropriations hearing process to any non-Department of Agriculture, non-Department of Health and Human Services, non-Commodity Futures Trading Commission, or non-Farm Credit Administration employee. 
720.Unless otherwise authorized by existing law, none of the funds provided in this Act, may be used by an executive branch agency to produce any prepackaged news story intended for broadcast or distribution in the United States unless the story includes a clear notification within the text or audio of the prepackaged news story that the prepackaged news story was prepared or funded by that executive branch agency. 721.No employee of the Department of Agriculture may be detailed or assigned from an agency or office funded by this Act or any other Act to any other agency or office of the Department for more than 60 days in a fiscal year unless the individual's employing agency or office is fully reimbursed by the receiving agency or office for the salary and expenses of the employee for the period of assignment. 
722.None of the funds made available by this Act may be used to pay the salaries and expenses of personnel who provide nonrecourse marketing assistance loans for mohair under section 1201 of the Agricultural Act of 2014 (Public Law 113–79). 723.Not later than 30 days after the date of enactment of this Act, the Secretary of Agriculture, the Commissioner of the Food and Drug Administration, the Chairman of the Commodity Futures Trading Commission, and the Chairman of the Farm Credit Administration shall submit to the Committees on Appropriations of both Houses of Congress a detailed spending plan by program, project, and activity for all the funds made available under this Act including appropriated user fees, as defined in the explanatory statement described in section 4 (in the matter preceding division A of this consolidated Act). 
724.Funds made available under title II of the Food for Peace Act (7 U.S.C. 1721 et seq.) may only be used to provide assistance to recipient nations if adequate monitoring and controls, as determined by the Administrator of the U.S. Agency for International Development, are in place to ensure that emergency food aid is received by the intended beneficiaries in areas affected by food shortages and not diverted for unauthorized or inappropriate purposes. 725.There is hereby appropriated $1,996,000 to carry out section 1621 of Public Law 110–246. 
726.The Secretary shall establish an intermediary loan packaging program based on the pilot program in effect for fiscal year 2013 for packaging and reviewing section 502 single family direct loans. The Secretary shall enter into agreements with current intermediary organizations and with additional qualified intermediary organizations. The Secretary shall work with these organizations to increase effectiveness of the section 502 single family direct loan program in rural communities and shall set aside and make available from the national reserve section 502 loans an amount necessary to support the work of such intermediaries and provide a priority for review of such loans. 727.For loans and loan guarantees that do not require budget authority and the program level has been established in this Act, the Secretary of Agriculture may increase the program level for such loans and loan guarantees by not more than 25 percent: Provided, That prior to the Secretary implementing such an increase, the Secretary notifies, in writing, the Committees on Appropriations of both Houses of Congress at least 15 days in advance. 
728.There is hereby appropriated for the Emergency Watershed Protection Program, $157,000,000, to remain available until expended; for the Emergency Forestry Restoration Program, $6,000,000, to remain available until expended; and for the Emergency Conservation Program, $108,000,000, to remain available until expended: Provided, That $37,000,000 made available for the Emergency Watershed Protection Program; $2,000,000 made available for the Emergency Forestry Restoration Program; and $91,000,000 made available for the Emergency Conservation Program under this section are for necessary expenses resulting from a major disaster declared pursuant to the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.), and are designated by the Congress as being for disaster relief pursuant to section 251(b)(2)(D) of the Balanced Budget and Emergency Deficit Control Act of 1985. 
729.None of the credit card refunds or rebates transferred to the Working Capital Fund pursuant to section 729 of the Agriculture, Rural Development, Food and Drug Administration, and Related Agencies Appropriations Act, 2002 (7 U.S.C. 2235a; Public Law 107–76) shall be available for obligation without written notification to, and the prior approval of, the Committees on Appropriations of both Houses of Congress: Provided, That the refunds or rebates so transferred shall be available for obligation only for the acquisition of plant and capital equipment necessary for the delivery of financial, administrative, and information technology services of primary benefit to the agencies of the Department of Agriculture. 
730.None of the funds made available by this Act may be used to procure processed poultry products imported into the United States from the People’s Republic of China for use in the school lunch program under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.), the Child and Adult Food Care Program under section 17 of such Act (42 U.S.C. 1766), the Summer Food Service Program for Children under section 13 of such Act (42 U.S.C. 1761), or the school breakfast program under the Child Nutrition Act of 1966 (42 U.S.C. 1771 et seq.). 731.In response to an eligible community where the drinking water supplies are inadequate due to a natural disaster, as determined by the Secretary, including drought or severe weather, the Secretary may provide potable water through the Emergency Community Water Assistance Grant Program for an additional period of time not to exceed 120 days beyond the established period provided under the Program in order to protect public health. 
732.Funds provided by this or any prior Appropriations Act for the Agriculture and Food Research Initiative under 7 U.S.C. 450i(b) shall be made available without regard to section 7128 of the Agricultural Act of 2014 (7 U.S.C. 3371 note), under the matching requirements in laws in effect on the date before the date of enactment of such section: Provided, That the requirements of 7 U.S.C. 450i(b)(9) shall continue to apply. 
733. 
(a)For the period beginning on the date of enactment of this Act through school year 2016–2017, with respect to the school lunch program established under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.) or the school breakfast program established under the Child Nutrition Act of 1966 (42 U.S.C. 1771 et seq.) and final regulations published by the Department of Agriculture in the Federal Register on January 26, 2012 (77 Fed. Reg. 4088 et seq.), the Secretary shall allow States to grant an exemption from the whole grain requirements that took effect on or after July 1, 2014, and the States shall establish a process for evaluating and responding, in a reasonable amount of time, to requests for an exemption: Provided, That school food authorities demonstrate hardship, including financial hardship, in procuring specific whole grain products which are acceptable to the students and compliant with the whole grain-rich requirements: Provided further, That school food authorities shall comply with the applicable grain component or standard with respect to the school lunch or school breakfast program that was in effect prior to July 1, 2014. 
(b)None of the funds appropriated or otherwise made available by this or any other Act shall be used to pay the salaries and expenses of personnel to implement any regulations under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.), the Child Nutrition Act of 1966 (42 U.S.C. 1771 et seq.), the Healthy, Hunger-Free Kids Act of 2010 (Public Law 111–296), or any other law that would require a reduction in the quantity of sodium contained in federally reimbursed meals, foods, and snacks sold in schools below Target 1 (as described in section 220.8(f)(3) of title 7, Code of Federal Regulations (or successor regulations)) until the latest scientific research establishes the reduction is beneficial for children. 734.None of the funds made available by this or any other Act may be used to release or implement the final version of the eighth edition of the Dietary Guidelines for Americans, revised pursuant to section 301 of the National Nutrition Monitoring and Related Research Act of 1990 (7 U.S.C. 5341), unless the Secretary of Agriculture and the Secretary of Health and Human Services ensure that each revision to any nutritional or dietary information or guideline contained in the 2010 edition of the Dietary Guidelines for Americans and each new nutritional or dietary information or guideline to be included in the eighth edition of the Dietary Guidelines for Americans— 
(1)is based on significant scientific agreement; and (2)is limited in scope to nutritional and dietary information. 
735. 
(a)Not later than 30 days after the date of the enactment of this Act, the Secretary of Agriculture shall engage the National Academy of Medicine to conduct a comprehensive study of the entire process used to establish the Advisory Committee for the Dietary Guidelines for Americans and the subsequent development of the Dietary Guidelines for Americans, most recently revised pursuant to section 301 of the National Nutrition Monitoring and Related Research Act of 1990 (7 U.S.C. 5341). The panel of the National Academy of Medicine selected to conduct the study shall include a balanced representation of individuals with broad experiences and viewpoints regarding nutritional and dietary information. (b)The study required by subsection (a) shall include the following: 
(1)An analysis of each of the following: (A)How the Dietary Guidelines for Americans can better prevent chronic disease, ensure nutritional sufficiency for all Americans, and accommodate a range of individual factors, including age, gender, and metabolic health. 
(B)How the advisory committee selection process can be improved to provide more transparency, eliminate bias, and include committee members with a range of viewpoints. (C)How the Nutrition Evidence Library is compiled and utilized, including whether Nutrition Evidence Library reviews and other systematic reviews and data analysis are conducted according to rigorous and objective scientific standards. 
(D)How systematic reviews are conducted on longstanding Dietary Guidelines for Americans recommendations, including whether scientific studies are included from scientists with a range of viewpoints. (2)Recommendations to improve the process used to establish the Dietary Guidelines for Americans and to ensure the Dietary Guidelines for Americans reflect balanced sound science. 
(c)There is hereby appropriated $1,000,000 to conduct the study required by subsection (a). 736.The unobligated balances identified by the Treasury Appropriation Fund Symbol 12X0113 are rescinded. 
737.None of the funds made available by this Act may be used by the Secretary of Agriculture, acting through the Food and Nutrition Service, to commence any new research and evaluation projects until the Secretary submits to the Committees on Appropriations of both Houses of Congress a research and evaluation plan for fiscal year 2016, prepared in coordination with the Research, Education, and Economics mission area of the Department of Agriculture, and a period of 30 days beginning on the date of the submission of the plan expires to permit Congressional review of the plan. 738.Of the unobligated prior year funds identified by Treasury Appropriation Fund Symbol 12X1980 where obligations have been cancelled, $13,000,000 is rescinded. 
739.The unobligated balances identified by the Treasury Appropriation Fund Symbol 12X3318, 12X1010, 12X1090, 12X1907, 12X0402, 12X3508, and 12X3322 are rescinded. 740.Section 166 of the Federal Agriculture Improvement and Reform Act of 1996 (7 U.S.C. 7286) is amended— 
(1)by striking and title I of the Food, Conservation, and Energy Act of 2008 both places it appears and inserting title I of the Food, Conservation, and Energy Act of 2008, and Subtitle B of title I of the Agricultural Act of 2014; and (2)by amending paragraph (3) of subsection (c) to read as follows: 
 
(3)Application of AuthorityBeginning with the 2015 crop marketing year, the Secretary shall carry out paragraph (1) under the same terms and conditions as were in effect for the 2008 crop year for loans made to producers under subtitle B of title I of the Food, Conservation, and Energy Act of 2008 (7 U.S.C. 8701 et seq.).. 741. (a)There is hereby appropriated $5,000,000 to provide competitive grants to State agencies for subgrants to local educational agencies and schools to purchase the equipment needed to serve healthier meals, improve food safety, and to help support the establishment, maintenance, or expansion of the school breakfast program, to remain available until expended. 
(b)There is hereby appropriated $7,000,000 to carry out section 749(g) of the Agriculture Appropriations Act of 2010 (Public Law 111–80), to remain available until expended. 742.Of the unobligated balances identified by the Treasury Appropriation Fund Symbol 12X1072, $20,000,000 is hereby rescinded: Provided, That no amounts may be rescinded from amounts that were designated by Congress as an emergency requirement or for disaster relief requirement pursuant to a Concurrent Resolution on the Budget or the Balanced Budget and Emergency Deficit Control Act of 1985. 
743.In carrying out subsection (h) of section 502 of the Housing Act of 1949 (42 U.S.C. 1472), the Secretary of Agriculture shall have the same authority with respect to loans guaranteed under such section and eligible lenders for such loans as the Secretary has under subsections (h) and (j) of section 538 of such Act (42 U.S.C. 1490p–2) with respect to loans guaranteed under such section 538 and eligible lenders for such loans. 744.There is hereby appropriated $8,000,000, to remain available until expended, to carry out section 6407 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8107a): Provided, That the Secretary launch the program authorized by this section during the 2016 fiscal year and that it be carried out through the Rural Utilities Service: Provided further, That, within 60 days of enactment of this Act, the Secretary shall provide a report to the Committees on Appropriations of both Houses of Congress on how the Rural Utilities Service will implement section 6407 during the 2016 fiscal year. 
745.Of the unobligated balances of appropriations in Public Law 108–199, Public Law 109–234, and Public Law 110–28 made available for the Emergency Watershed Protection Program, $2,400,000 shall be available for the purposes of such program for any disaster occurring fiscal year 2016 or fiscal year 2017, and shall remain available until expended. 746.None of the funds made available by this Act may be used to propose, promulgate, or implement any rule, or take any other action with respect to, allowing or requiring information intended for a prescribing health care professional, in the case of a drug or biological product subject to section 503(b)(1) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 353(b)(1)), to be distributed to such professional electronically (in lieu of in paper form) unless and until a Federal law is enacted to allow or require such distribution. 
747.None of the funds made available by this Act may be used to implement, administer, or enforce the final rule entitled Food Labeling; Nutrition Labeling of Standard Menu Items in Restaurants and Similar Retail Food Establishments published by the Food and Drug Administration in the Federal Register on December 1, 2014 (79 Fed. Reg. 71156 et seq.) until the later of— (1)December 1, 2016; or 
(2)the date that is one year after the date on which the Secretary of Health and Human Services publishes Level 1 guidance with respect to nutrition labeling of standard menu items in restaurants and similar retail food establishments in accordance with paragraphs (g)(1)(i), (g)(1)(ii), (g)(1)(iii), and (g)(1)(iv) of section 10.115 of title 21, Code of Federal Regulations. 748.In addition to funds appropriated in this Act, there is hereby appropriated $250,000,000, to remain available until expended, under the heading Food for Peace Title II Grants: Provided, That the funds made available under this section shall be used for the purposes set forth in the Food for Peace Act for both emergency and non-emergency purposes: Provided further, That the funds made available by this section used for emergency programs may be prioritized to respond to emergency food needs involving conflict in the Middle East and to address other urgent food needs around the world: Provided further, That of the funds made available under this section, $20,000,000 shall be used to reimburse the Commodity Credit Corporation for the release of eligible commodities under section 302(f)(2)(A) of the Bill Emerson Humanitarian Trust Act (7 U.S.C. 1736f–1). 
749.None of the funds made available by this Act may be used to notify a sponsor or otherwise acknowledge receipt of a submission for an exemption for investigational use of a drug or biological product under section 505(i) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 355(i)) or section 351(a)(3) of the Public Health Service Act (42 U.S.C. 262(a)(3)) in research in which a human embryo is intentionally created or modified to include a heritable genetic modification. Any such submission shall be deemed to have not been received by the Secretary, and the exemption may not go into effect. 750.None of the funds made available by this or any other Act may be used to implement or enforce any provision of the FDA Food Safety Modernization Act (Public Law 111–353), including the amendments made thereby, with respect to the regulation of the distribution, sale, or receipt of dried spent grain byproducts of the alcoholic beverage production process, irrespective of whether such byproducts are solely intended for use as animal feed. 
751. 
(a)Of the unobligated balances from amounts made available in fiscal year 2015 for the supplemental nutrition program as authorized by section 17 of the Child Nutrition Act of 1966 (42 U.S.C. 1786), $220,000,000 are hereby rescinded. (b)In addition to amounts provided elsewhere in this Act, there is hereby appropriated for Special Supplemental Nutrition Program for Women, Infants, and Children, $220,000,000, to remain available until expended, for management information systems, including WIC electronic benefit transfer systems and activities. 
752. 
(a)The Secretary of Agriculture shall— (1)within 4 months of the date of enactment of this Act, establish a prioritization process for APHIS to conduct audits or reviews of countries or regions that have received animal health status recognitions by APHIS and provide a description of this process to the Committee on Appropriations of the House, Committee on Appropriations of the Senate, Committee on Agriculture of the House, and Committee on Agriculture, Nutrition, and Forestry of the Senate; 
(2)conduct audits in a manner that evaluates the following factors in the country or region being audited, as applicable: (A)veterinary control and oversight; 
(B)disease history and vaccination practices; (C)livestock demographics and traceability; 
(D)epidemiological separation from potential sources of infection; (E)surveillance practices; 
(F)diagnostic laboratory capabilities; and (G)emergency preparedness and response. 
(3)promptly make publicly available the final reports of any audits or reviews conducted pursuant to subsection (2); and (b)This section shall be applied in a manner consistent with United States obligations under its international trade agreements. 
753.None of the funds made available by this Act may be used to carry out any activities or incur any expense related to the issuance of licenses under section 3 of the Animal Welfare Act (7 U.S.C. 2133), or the renewal of such licenses, to class B dealers who sell dogs and cats for use in research, experiments, teaching, or testing. 754.No partially hydrogenated oils as defined in the order published by the Food and Drug Administration in the Federal Register on June 17, 2015 (80 Fed. Reg. 34650 et seq.) shall be deemed unsafe within the meaning of section 409(a) and no food that is introduced or delivered for introduction into interstate commerce that bears or contains a partially hydrogenated oil shall be deemed adulterated under sections 402(a)(1) or 402(a)(2)(C)(i) by virtue of bearing or containing a partially hydrogenated oil until the compliance date as specified in such order (June 18, 2018). 
755.Notwithstanding any other provision of law— (1)the Secretary of Agriculture shall implement section 12106 of the Agricultural Act of 2014 and the amendments made by such section (21 U.S.C. 601 note; Public Law 113–79), including any regulation or guidance the Secretary of Agriculture issues to carry out such section or the amendments made by such section; and 
(2)the Secretary of Health and Human Services shall implement section 403(t) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 343(t)), including any regulation or guidance the Secretary of Health and Human Services issues to carry out such section. 756.There is hereby appropriated $600,000 for the purposes of section 727 of division A of Public Law 112–55. 
757.In addition to amounts otherwise made available by this Act and notwithstanding the last sentence of 16 U.S.C. 1310, there is appropriated $4,000,000, to remain available until expended, to implement non-renewable agreements on eligible lands, including flooded agricultural lands, as determined by the Secretary, under the Water Bank Act (16 U.S.C. 1301–1311). 758.The Secretary shall set aside for Rural Economic Area Partnership (REAP) Zones, until August 15, 2016, an amount of funds made available in title III under the headings of Rural Housing Insurance Fund Program Account, Mutual and Self-Help Housing Grants, Rural Housing Assistance Grants, Rural Community Facilities Program Account, Rural Business Program Account, Rural Development Loan Fund Program Account, and Rural Water and Waste Disposal Program Account, equal to the amount obligated in REAP Zones with respect to funds provided under such headings in the most recent fiscal year any such funds were obligated under such headings for REAP Zones. 
759. 
(a)Section 281 of the Agricultural Marketing Act of 1946 (7 U.S.C. 1638) is amended— (1)by striking paragraphs (1) and (7); 
(2)by redesignating paragraphs (2), (3), (4), (5), (6), (8), and (9) as paragraphs (1), (2), (3), (4), (5), (6), and (7), respectively; and (3)in paragraph (1)(A) (as so redesignated)— 
(A)in clause (i), by striking beef, and , pork,; and (B)in clause (ii), by striking ground beef, and , ground pork,. 
(b)Section 282 of the Agricultural Marketing Act of 1946 (7 U.S.C. 1638a) is amended— (1)in subsection (a)(2)— 
(A)in the heading, by striking beef, and pork,; (B)by striking beef, and pork, each place it appears in subparagraphs (A), (B), (C), and (D); and 
(C)in subparagraph (E)— (i)in the heading, by striking beef, pork,; and 
(ii)by striking ground beef, ground pork, each place it appears; and (2)in subsection (f)(2)— 
(A)by striking subparagraphs (B) and (C); and (B)by redesignating subparagraphs (D) and (E) as subparagraphs (B) and (C), respectively. 
760.The Secretary of Agriculture and the Secretary’s designees are hereby granted the same access to information and subject to the same requirements applicable to the Secretary of Housing and Urban Development as provided in section 453(j) of the Social Security Act (42 U.S.C. 653(j)) and section 6103(l)(7)(D)(ix) of the Internal Revenue Code of 1986 (26 U.S.C. 6103(l)(7)(D)(ix)) to verify the income for individuals participating in sections 502, 504, 521, and 542 of the Housing Act of 1949 (42 U.S.C. 1472, 1474, 1490a, and 1490r). 761. (a)During fiscal year 2016, the Food and Drug Administration (FDA) shall not allow the introduction or delivery for introduction into interstate commerce of any food that contains genetically engineered salmon until FDA publishes final labeling guidelines for informing consumers of such content; and 
(b)Of the amounts made available to the Food and Drug Administration, Salaries and Expenses, not less than $150,000 shall be used to develop labeling guidelines and implement a program to disclose to consumers whether salmon offered for sale to consumers is a genetically engineered variety. 762.The Secretary may charge a fee for lenders to access Department loan guarantee systems in connection with such lenders’ participation in loan guarantee programs of the Rural Housing Service: Provided, That the funds collected from such fees shall be made available to the Secretary without further appropriation and such funds shall be deposited into the Rural Development Salaries and Expense Account and shall remain available until expended for obligation and expenditure by the Secretary for administrative expenses of the Rural Housing Service Loan Guarantee Program in addition to other available funds: Provided further, That such fees collected shall not exceed $50 per loan. 
763.None of the funds made available by this Act or any other Act may be used— (1)in contravention of section 7606 of the Agricultural Act of 2014 (7 U.S.C. 5940); or 
(2)to prohibit the transportation, processing, sale, or use of industrial hemp that is grown or cultivated in accordance with subsection section 7606 of the Agricultural Act of 2014, within or outside the State in which the industrial hemp is grown or cultivated. 764.For an additional amount for Animal and Plant Health Inspection Service, Salaries and Expenses, $5,500,000, to remain available until September 30, 2017, for one-time control and management and associated activities directly related to the multiple-agency response to citrus greening. 
765.Section 529(b)(5) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 360ff(b)(5)) is amended by striking the last day and all that follows through the period at the end and inserting September 30, 2016.. 766.Notwithstanding any other provision of law, for purposes of applying the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 301 et seq.)— 
(1)the acceptable market name of Gadus chalcogrammus, formerly known as Theragra chalcogramma, is pollock; and (2)the term Alaskan Pollock or Alaska Pollock may be used in labeling to refer solely to pollock harvested in the State waters of Alaska or the exclusive economic zone (as that term is defined in section 3 of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1802)) adjacent to Alaska. 
767.None of the funds appropriated or otherwise made available by this Act shall be used to pay the salaries and expenses of personnel— (1)to inspect horses under section 3 of the Federal Meat Inspection Act (21 U.S.C. 603); 
(2)to inspect horses under section 903 of the Federal Agriculture Improvement and Reform Act of 1996 (7 U.S.C. 1901 note; Public Law 104–127); or (3)to implement or enforce section 352.19 of title 9, Code of Federal Regulations (or a successor regulation).This division may be cited as the Agriculture, Rural Development, Food and Drug Administration, and Related Agencies Appropriations Act, 2016. BCommerce, Justice, Science, and Related Agencies Appropriations Act, 2016 IDepartment of CommerceInternational Trade AdministrationOperations and AdministrationFor necessary expenses for international trade activities of the Department of Commerce provided for by law, and for engaging in trade promotional activities abroad, including expenses of grants and cooperative agreements for the purpose of promoting exports of United States firms, without regard to sections 3702 and 3703 of title 44, United States Code; full medical coverage for dependent members of immediate families of employees stationed overseas and employees temporarily posted overseas; travel and transportation of employees of the International Trade Administration between two points abroad, without regard to section 40118 of title 49, United States Code; employment of citizens of the United States and aliens by contract for services; rental of space abroad for periods not exceeding 10 years, and expenses of alteration, repair, or improvement; purchase or construction of temporary demountable exhibition structures for use abroad; payment of tort claims, in the manner authorized in the first paragraph of section 2672 of title 28, United States Code, when such claims arise in foreign countries; not to exceed $294,300 for official representation expenses abroad; purchase of passenger motor vehicles for official use abroad, not to exceed $45,000 per vehicle; obtaining insurance on official motor vehicles; and rental of tie lines, $493,000,000, to remain available until September 30, 2017, of which $10,000,000 is to be derived from fees to be retained and used by the International Trade Administration, notwithstanding section 3302 of title 31, United States Code: Provided, That, of amounts provided under this heading, not less than $16,400,000 shall be for China antidumping and countervailing duty enforcement and compliance activities: Provided further, That of the amounts provided for the International Trade Administration under this title, $5,000,000 shall not be available for obligation or expenditure until 15 days after the Undersecretary of Commerce for International Trade submits to the Committees on Appropriations of the House of Representatives and the Senate the report and certification detailed in the explanatory statement described in section 4 (in the matter preceding division A of this consolidated Act): Provided further, That the provisions of the first sentence of section 105(f) and all of section 108(c) of the Mutual Educational and Cultural Exchange Act of 1961 (22 U.S.C. 2455(f) and 2458(c)) shall apply in carrying out these activities; and that for the purpose of this Act, contributions under the provisions of the Mutual Educational and Cultural Exchange Act of 1961 shall include payment for assessments for services provided as part of these activities.Bureau of Industry and SecurityOperations and AdministrationFor necessary expenses for export administration and national security activities of the Department of Commerce, including costs associated with the performance of export administration field activities both domestically and abroad; full medical coverage for dependent members of immediate families of employees stationed overseas; employment of citizens of the United States and aliens by contract for services abroad; payment of tort claims, in the manner authorized in the first paragraph of section 2672 of title 28, United States Code, when such claims arise in foreign countries; not to exceed $13,500 for official representation expenses abroad; awards of compensation to informers under the Export Administration Act of 1979, and as authorized by section 1(b) of the Act of June 15, 1917 (40 Stat. 223; 22 U.S.C. 401(b)); and purchase of passenger motor vehicles for official use and motor vehicles for law enforcement use with special requirement vehicles eligible for purchase without regard to any price limitation otherwise established by law, $112,500,000, to remain available until expended: Provided, That the provisions of the first sentence of section 105(f) and all of section 108(c) of the Mutual Educational and Cultural Exchange Act of 1961 (22 U.S.C. 2455(f) and 2458(c)) shall apply in carrying out these activities: Provided further, That payments and contributions collected and accepted for materials or services provided as part of such activities may be retained for use in covering the cost of such activities, and for providing information to the public with respect to the export administration and national security activities of the Department of Commerce and other export control programs of the United States and other governments.Economic development administrationEconomic development assistance programsFor grants for economic development assistance as provided by the Public Works and Economic Development Act of 1965, for trade adjustment assistance, and for grants authorized by section 27 of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3722), $222,000,000, to remain available until expended, of which $15,000,000 shall be for grants under such section 27.Salaries and ExpensesFor necessary expenses of administering the economic development assistance programs as provided for by law, $39,000,000: Provided, That these funds may be used to monitor projects approved pursuant to title I of the Public Works Employment Act of 1976, title II of the Trade Act of 1974, section 27 of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3722), and the Community Emergency Drought Relief Act of 1977.Minority Business Development AgencyMinority Business DevelopmentFor necessary expenses of the Department of Commerce in fostering, promoting, and developing minority business enterprise, including expenses of grants, contracts, and other agreements with public or private organizations, $32,000,000.Economic and Statistical AnalysisSalaries and ExpensesFor necessary expenses, as authorized by law, of economic and statistical analysis programs of the Department of Commerce, $109,000,000, to remain available until September 30, 2017.Bureau of the CensusCurrent Surveys and ProgramsFor necessary expenses for collecting, compiling, analyzing, preparing and publishing statistics, provided for by law, $270,000,000: Provided, That, from amounts provided herein, funds may be used for promotion, outreach, and marketing activities: Provided further, That the Bureau of the Census shall collect and analyze data for the Annual Social and Economic Supplement to the Current Population Survey using the same health insurance questions included in previous years, in addition to the revised questions implemented in the Current Population Survey beginning in February 2014.Periodic Censuses and Programs(including transfer of funds)For necessary expenses for collecting, compiling, analyzing, preparing and publishing statistics for periodic censuses and programs provided for by law, $1,100,000,000, to remain available until September 30, 2017: Provided, That, from amounts provided herein, funds may be used for promotion, outreach, and marketing activities: Provided further, That within the amounts appropriated, $1,551,000 shall be transferred to the Office of Inspector General account for activities associated with carrying out investigations and audits related to the Bureau of the Census: Provided further, That not more than 50 percent of the amounts made available under this heading for information technology related to 2020 census delivery, including the Census Enterprise Data Collection and Processing (CEDCaP) program, may be obligated until the Secretary submits to the Committees on Appropriations of the House of Representatives and the Senate a plan for expenditure that: (1) identifies for each CEDCaP project/investment over $25,000: (A) the functional and performance capabilities to be delivered and the mission benefits to be realized; (B) the estimated lifecycle cost, including estimates for development as well as maintenance and operations; and (C) key milestones to be met; (2) details for each project/investment: (A) reasons for any cost and schedule variances; and (B) top risks and mitigation strategies; and (3) has been submitted to the Government Accountability Office.National telecommunications and information administrationSalaries and expensesFor necessary expenses, as provided for by law, of the National Telecommunications and Information Administration (NTIA), $39,500,000, to remain available until September 30, 2017: Provided, That, notwithstanding 31 U.S.C. 1535(d), the Secretary of Commerce shall charge Federal agencies for costs incurred in spectrum management, analysis, operations, and related services, and such fees shall be retained and used as offsetting collections for costs of such spectrum services, to remain available until expended: Provided further, That the Secretary of Commerce is authorized to retain and use as offsetting collections all funds transferred, or previously transferred, from other Government agencies for all costs incurred in telecommunications research, engineering, and related activities by the Institute for Telecommunication Sciences of NTIA, in furtherance of its assigned functions under this paragraph, and such funds received from other Government agencies shall remain available until expended.Public telecommunications facilities, planning and constructionFor the administration of prior-year grants, recoveries and unobligated balances of funds previously appropriated are available for the administration of all open grants until their expiration.United states patent and trademark officeSalaries and expenses(including transfers of funds)For necessary expenses of the United States Patent and Trademark Office (USPTO) provided for by law, including defense of suits instituted against the Under Secretary of Commerce for Intellectual Property and Director of the USPTO, $3,272,000,000, to remain available until expended: Provided, That the sum herein appropriated from the general fund shall be reduced as offsetting collections of fees and surcharges assessed and collected by the USPTO under any law are received during fiscal year 2016, so as to result in a fiscal year 2016 appropriation from the general fund estimated at $0: Provided further, That during fiscal year 2016, should the total amount of such offsetting collections be less than $3,272,000,000 this amount shall be reduced accordingly: Provided further, That any amount received in excess of $3,272,000,000 in fiscal year 2016 and deposited in the Patent and Trademark Fee Reserve Fund shall remain available until expended: Provided further, That the Director of USPTO shall submit a spending plan to the Committees on Appropriations of the House of Representatives and the Senate for any amounts made available by the preceding proviso and such spending plan shall be treated as a reprogramming under section 505 of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in that section: Provided further, That any amounts reprogrammed in accordance with the preceding proviso shall be transferred to the United States Patent and Trademark Office Salaries and Expenses account: Provided further, That from amounts provided herein, not to exceed $900 shall be made available in fiscal year 2016 for official reception and representation expenses: Provided further, That in fiscal year 2016 from the amounts made available for Salaries and Expenses for the USPTO, the amounts necessary to pay (1) the difference between the percentage of basic pay contributed by the USPTO and employees under section 8334(a) of title 5, United States Code, and the normal cost percentage (as defined by section 8331(17) of that title) as provided by the Office of Personnel Management (OPM) for USPTO's specific use, of basic pay, of employees subject to subchapter III of chapter 83 of that title, and (2) the present value of the otherwise unfunded accruing costs, as determined by OPM for USPTO's specific use of post-retirement life insurance and post-retirement health benefits coverage for all USPTO employees who are enrolled in Federal Employees Health Benefits (FEHB) and Federal Employees Group Life Insurance (FEGLI), shall be transferred to the Civil Service Retirement and Disability Fund, the FEGLI Fund, and the FEHB Fund, as appropriate, and shall be available for the authorized purposes of those accounts: Provided further, That any differences between the present value factors published in OPM's yearly 300 series benefit letters and the factors that OPM provides for USPTO's specific use shall be recognized as an imputed cost on USPTO's financial statements, where applicable: Provided further, That, notwithstanding any other provision of law, all fees and surcharges assessed and collected by USPTO are available for USPTO only pursuant to section 42(c) of title 35, United States Code, as amended by section 22 of the Leahy-Smith America Invents Act (Public Law 112–29): Provided further, That within the amounts appropriated, $2,000,000 shall be transferred to the Office of Inspector General account for activities associated with carrying out investigations and audits related to the USPTO.National institute of standards and technologyScientific and technical research and services(including transfer of funds)For necessary expenses of the National Institute of Standards and Technology (NIST), $690,000,000, to remain available until expended, of which not to exceed $9,000,000 may be transferred to the Working Capital Fund: Provided, That not to exceed $5,000 shall be for official reception and representation expenses: Provided further, That NIST may provide local transportation for summer undergraduate research fellowship program participants.Industrial technology servicesFor necessary expenses for industrial technology services, $155,000,000, to remain available until expended, of which $130,000,000 shall be for the Hollings Manufacturing Extension Partnership, and of which $25,000,000 shall be for the National Network for Manufacturing Innovation.Construction of Research FacilitiesFor construction of new research facilities, including architectural and engineering design, and for renovation and maintenance of existing facilities, not otherwise provided for the National Institute of Standards and Technology, as authorized by sections 13 through 15 of the National Institute of Standards and Technology Act (15 U.S.C. 278c–278e), $119,000,000, to remain available until expended: Provided, That the Secretary of Commerce shall include in the budget justification materials that the Secretary submits to Congress in support of the Department of Commerce budget (as submitted with the budget of the President under section 1105(a) of title 31, United States Code) an estimate for each National Institute of Standards and Technology construction project having a total multi-year program cost of more than $5,000,000, and simultaneously the budget justification materials shall include an estimate of the budgetary requirements for each such project for each of the 5 subsequent fiscal years.National oceanic and atmospheric administrationOperations, research, and facilities(including transfer of funds)For necessary expenses of activities authorized by law for the National Oceanic and Atmospheric Administration, including maintenance, operation, and hire of aircraft and vessels; grants, contracts, or other payments to nonprofit organizations for the purposes of conducting activities pursuant to cooperative agreements; and relocation of facilities, $3,305,813,000, to remain available until September 30, 2017, except that funds provided for cooperative enforcement shall remain available until September 30, 2018: Provided, That fees and donations received by the National Ocean Service for the management of national marine sanctuaries may be retained and used for the salaries and expenses associated with those activities, notwithstanding section 3302 of title 31, United States Code: Provided further, That in addition, $130,164,000 shall be derived by transfer from the fund entitled Promote and Develop Fishery Products and Research Pertaining to American Fisheries, which shall only be used for fishery activities related to the Saltonstall-Kennedy Grant Program, Cooperative Research, Annual Stock Assessments, Survey and Monitoring Projects, Interjurisdictional Fisheries Grants, and Fish Information Networks: Provided further, That of the $3,453,477,000 provided for in direct obligations under this heading, $3,305,813,000 is appropriated from the general fund, $130,164,000 is provided by transfer and $17,500,000 is derived from recoveries of prior year obligations: Provided further, That the total amount available for National Oceanic and Atmospheric Administration corporate services administrative support costs shall not exceed $226,300,000: Provided further, That any deviation from the amounts designated for specific activities in the explanatory statement described in section 4 (in the matter preceding division A of this consolidated Act), or any use of deobligated balances of funds provided under this heading in previous years, shall be subject to the procedures set forth in section 505 of this Act: Provided further, That in addition, for necessary retired pay expenses under the Retired Serviceman's Family Protection and Survivor Benefits Plan, and for payments for the medical care of retired personnel and their dependents under the Dependents Medical Care Act (10 U.S.C. 55), such sums as may be necessary.Procurement, acquisition and construction(including transfer of funds)For procurement, acquisition and construction of capital assets, including alteration and modification costs, of the National Oceanic and Atmospheric Administration, $2,400,416,000, to remain available until September 30, 2018, except that funds provided for acquisition and construction of vessels and construction of facilities shall remain available until expended: Provided, That of the $2,413,416,000 provided for in direct obligations under this heading, $2,400,416,000 is appropriated from the general fund and $13,000,000 is provided from recoveries of prior year obligations: Provided further, That any deviation from the amounts designated for specific activities in the explanatory statement described in section 4 (in the matter preceding division A of this consolidated Act), or any use of deobligated balances of funds provided under this heading in previous years, shall be subject to the procedures set forth in section 505 of this Act: Provided further, That the Secretary of Commerce shall include in budget justification materials that the Secretary submits to Congress in support of the Department of Commerce budget (as submitted with the budget of the President under section 1105(a) of title 31, United States Code) an estimate for each National Oceanic and Atmospheric Administration procurement, acquisition or construction project having a total of more than $5,000,000 and simultaneously the budget justification shall include an estimate of the budgetary requirements for each such project for each of the 5 subsequent fiscal years: Provided further, That within the amounts appropriated, $80,050,000 shall not be available for obligation or expenditure until 15 days after the Under Secretary of Commerce for Oceans and Atmosphere submits to the Committees on Appropriations of the House of Representatives and the Senate a fleet modernization and recapitalization plan: Provided further, That, within the amounts appropriated, $1,302,000 shall be transferred to the Office of Inspector General account for activities associated with carrying out investigations and audits related to satellite procurement, acquisition and construction.Pacific coastal salmon recoveryFor necessary expenses associated with the restoration of Pacific salmon populations, $65,000,000, to remain available until September 30, 2017: Provided, That, of the funds provided herein, the Secretary of Commerce may issue grants to the States of Washington, Oregon, Idaho, Nevada, California, and Alaska, and to the Federally recognized tribes of the Columbia River and Pacific Coast (including Alaska), for projects necessary for conservation of salmon and steelhead populations that are listed as threatened or endangered, or that are identified by a State as at-risk to be so listed, for maintaining populations necessary for exercise of tribal treaty fishing rights or native subsistence fishing, or for conservation of Pacific coastal salmon and steelhead habitat, based on guidelines to be developed by the Secretary of Commerce: Provided further, That all funds shall be allocated based on scientific and other merit principles and shall not be available for marketing activities: Provided further, That funds disbursed to States shall be subject to a matching requirement of funds or documented in-kind contributions of at least 33 percent of the Federal funds.Fishermen's contingency fundFor carrying out the provisions of title IV of Public Law 95–372, not to exceed $350,000, to be derived from receipts collected pursuant to that Act, to remain available until expended.Fisheries finance program accountSubject to section 502 of the Congressional Budget Act of 1974, during fiscal year 2016, obligations of direct loans may not exceed $24,000,000 for Individual Fishing Quota loans and not to exceed $100,000,000 for traditional direct loans as authorized by the Merchant Marine Act of 1936.Departmental ManagementSalaries and ExpensesFor necessary expenses for the management of the Department of Commerce provided for by law, including not to exceed $4,500 for official reception and representation, $58,000,000: Provided, That within amounts provided, the Secretary of Commerce may use up to $2,500,000 to engage in activities to provide businesses and communities with information about and referrals to relevant Federal, State, and local government programs. Renovation and modernizationFor necessary expenses for the renovation and modernization of Department of Commerce facilities, $19,062,000, to remain available until expended.Office of inspector generalFor necessary expenses of the Office of Inspector General in carrying out the provisions of the Inspector General Act of 1978 (5 U.S.C. App.), $32,000,000.General provisions—Department of commerce(including transfer of funds) 101.During the current fiscal year, applicable appropriations and funds made available to the Department of Commerce by this Act shall be available for the activities specified in the Act of October 26, 1949 (15 U.S.C. 1514), to the extent and in the manner prescribed by the Act, and, notwithstanding 31 U.S.C. 3324, may be used for advanced payments not otherwise authorized only upon the certification of officials designated by the Secretary of Commerce that such payments are in the public interest. 
102.During the current fiscal year, appropriations made available to the Department of Commerce by this Act for salaries and expenses shall be available for hire of passenger motor vehicles as authorized by 31 U.S.C. 1343 and 1344; services as authorized by 5 U.S.C. 3109; and uniforms or allowances therefor, as authorized by law (5 U.S.C. 5901–5902). 103.Not to exceed 5 percent of any appropriation made available for the current fiscal year for the Department of Commerce in this Act may be transferred between such appropriations, but no such appropriation shall be increased by more than 10 percent by any such transfers: Provided, That any transfer pursuant to this section shall be treated as a reprogramming of funds under section 505 of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in that section: Provided further, That the Secretary of Commerce shall notify the Committees on Appropriations at least 15 days in advance of the acquisition or disposal of any capital asset (including land, structures, and equipment) not specifically provided for in this Act or any other law appropriating funds for the Department of Commerce. 
104.The requirements set forth by section 105 of the Commerce, Justice, Science, and Related Agencies Appropriations Act, 2012 (Public Law 112–55), as amended by section 105 of title I of division B of Public Law 113–6, are hereby adopted by reference and made applicable with respect to fiscal year 2016: Provided, That the life cycle cost for the Joint Polar Satellite System is $11,322,125,000 and the life cycle cost for the Geostationary Operational Environmental Satellite R-Series Program is $10,828,059,000. 
105.Notwithstanding any other provision of law, the Secretary may furnish services (including but not limited to utilities, telecommunications, and security services) necessary to support the operation, maintenance, and improvement of space that persons, firms, or organizations are authorized, pursuant to the Public Buildings Cooperative Use Act of 1976 or other authority, to use or occupy in the Herbert C. Hoover Building, Washington, DC, or other buildings, the maintenance, operation, and protection of which has been delegated to the Secretary from the Administrator of General Services pursuant to the Federal Property and Administrative Services Act of 1949 on a reimbursable or non-reimbursable basis. Amounts received as reimbursement for services provided under this section or the authority under which the use or occupancy of the space is authorized, up to $200,000, shall be credited to the appropriation or fund which initially bears the costs of such services. 106.Nothing in this title shall be construed to prevent a grant recipient from deterring child pornography, copyright infringement, or any other unlawful activity over its networks. 
107.The Administrator of the National Oceanic and Atmospheric Administration is authorized to use, with their consent, with reimbursement and subject to the limits of available appropriations, the land, services, equipment, personnel, and facilities of any department, agency, or instrumentality of the United States, or of any State, local government, Indian tribal government, Territory, or possession, or of any political subdivision thereof, or of any foreign government or international organization, for purposes related to carrying out the responsibilities of any statute administered by the National Oceanic and Atmospheric Administration. 108.The National Technical Information Service shall not charge any customer for a copy of any report or document generated by the Legislative Branch unless the Service has provided information to the customer on how an electronic copy of such report or document may be accessed and downloaded for free online. Should a customer still require the Service to provide a printed or digital copy of the report or document, the charge shall be limited to recovering the Service's cost of processing, reproducing, and delivering such report or document. 
109.The Secretary of Commerce may waive the requirement for bonds under 40 U.S.C. 3131 with respect to contracts for the construction, alteration, or repair of vessels, regardless of the terms of the contracts as to payment or title, when the contract is made under the Coast and Geodetic Survey Act of 1947 (33 U.S.C. 883a et seq.). 110. (a)None of the funds made available by this Act or any other appropriations Act may be used by the Secretary of Commerce for management activities pursuant to the Fishery Management Plan for the Reef Fish Resources of the Gulf of Mexico or any amendment to such Plan unless such management is conducted beyond the seaward boundary of a coastal State as set out under subsection (b). 
(b)Notwithstanding any other provision of law, for the purpose of carrying out activities pursuant to the Fishery Management Plan for the Reef Fish Resources of the Gulf of Mexico or any amendment to such Plan, the seaward boundary of a coastal State in the Gulf of Mexico is a line 9 nautical miles seaward from the baseline from which the territorial sea of the United States is measured. 111.To carry out the responsibilities of the National Oceanic and Atmospheric Administration (NOAA), the Administrator of NOAA is authorized to: (1) enter into grants and cooperative agreements with; (2) use on a non-reimbursable basis land, services, equipment, personnel, and facilities provided by; and (3) receive and expend funds made available on a consensual basis from: a Federal agency, State or subdivision thereof, local government, tribal government, territory, or possession or any subdivisions thereof: Provided, That funds received for permitting and related regulatory activities pursuant to this section shall be deposited under the heading National Oceanic and Atmospheric Administration—Operations, Research, and Facilities and shall remain available until September 30, 2018, for such purposes: Provided further, That all funds within this section and their corresponding uses are subject to section 505 of this Act. 
112.Amounts provided by this Act or by any prior appropriations Act that remain available for obligation, for necessary expenses of the programs of the Economics and Statistics Administration of the Department of Commerce, including amounts provided for programs of the Bureau of Economic Analysis and the U.S. Census Bureau, shall be available for expenses of cooperative agreements with appropriate entities, including any Federal, State, or local governmental unit, or institution of higher education, to aid and promote statistical, research, and methodology activities which further the purposes for which such amounts have been made available. This title may be cited as the Department of Commerce Appropriations Act, 2016. 
IIDepartment of JusticeGeneral AdministrationSalaries and ExpensesFor expenses necessary for the administration of the Department of Justice, $111,500,000, of which not to exceed $4,000,000 for security and construction of Department of Justice facilities shall remain available until expended.Justice information sharing technology(including transfer of funds)For necessary expenses for information sharing technology, including planning, development, deployment and departmental direction, $31,000,000, to remain available until expended: Provided, That the Attorney General may transfer up to $35,400,000 to this account, from funds available to the Department of Justice for information technology, to remain available until expended, for enterprise-wide information technology initiatives: Provided further, That the transfer authority in the preceding proviso is in addition to any other transfer authority contained in this Act.Administrative Review and Appeals(Including Transfer of Funds)For expenses necessary for the administration of pardon and clemency petitions and immigration-related activities, $426,791,000, of which $4,000,000 shall be derived by transfer from the Executive Office for Immigration Review fees deposited in the Immigration Examinations Fee account: Provided, That of the amount available for the Executive Office for Immigration Review, not to exceed $15,000,000 shall remain available until expended.Office of Inspector GeneralFor necessary expenses of the Office of Inspector General, $93,709,000, including not to exceed $10,000 to meet unforeseen emergencies of a confidential character.United States Parole CommissionSalaries and ExpensesFor necessary expenses of the United States Parole Commission as authorized, $13,308,000: Provided, That, notwithstanding any other provision of law, upon the expiration of a term of office of a Commissioner, the Commissioner may continue to act until a successor has been appointed.Legal ActivitiesSalaries and Expenses, General Legal ActivitiesFor expenses necessary for the legal activities of the Department of Justice, not otherwise provided for, including not to exceed $20,000 for expenses of collecting evidence, to be expended under the direction of, and to be accounted for solely under the certificate of, the Attorney General; and rent of private or Government-owned space in the District of Columbia, $893,000,000, of which not to exceed $20,000,000 for litigation support contracts shall remain available until expended: Provided, That of the amount provided for INTERPOL Washington dues payments, not to exceed $685,000 shall remain available until expended: Provided further, That of the total amount appropriated, not to exceed $9,000 shall be available to INTERPOL Washington for official reception and representation expenses: Provided further, That notwithstanding section 205 of this Act, upon a determination by the Attorney General that emergent circumstances require additional funding for litigation activities of the Civil Division, the Attorney General may transfer such amounts to Salaries and Expenses, General Legal Activities from available appropriations for the current fiscal year for the Department of Justice, as may be necessary to respond to such circumstances: Provided further, That any transfer pursuant to the preceding proviso shall be treated as a reprogramming under section 505 of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in that section: Provided further, That of the amount appropriated, such sums as may be necessary shall be available to the Civil Rights Division for salaries and expenses associated with the election monitoring program under section 8 of the Voting Rights Act of 1965 (52 U.S.C. 10305) and to reimburse the Office of Personnel Management for such salaries and expenses: Provided further, That of the amounts provided under this heading for the election monitoring program, $3,390,000 shall remain available until expended.In addition, for reimbursement of expenses of the Department of Justice associated with processing cases under the National Childhood Vaccine Injury Act of 1986, not to exceed $9,358,000, to be appropriated from the Vaccine Injury Compensation Trust Fund.Salaries and expenses, antitrust divisionFor expenses necessary for the enforcement of antitrust and kindred laws, $164,977,000, to remain available until expended: Provided, That notwithstanding any other provision of law, fees collected for premerger notification filings under the Hart-Scott-Rodino Antitrust Improvements Act of 1976 (15 U.S.C. 18a), regardless of the year of collection (and estimated to be $124,000,000 in fiscal year 2016), shall be retained and used for necessary expenses in this appropriation, and shall remain available until expended: Provided further, That the sum herein appropriated from the general fund shall be reduced as such offsetting collections are received during fiscal year 2016, so as to result in a final fiscal year 2016 appropriation from the general fund estimated at $40,977,000.Salaries and expenses, united states attorneysFor necessary expenses of the Offices of the United States Attorneys, including inter-governmental and cooperative agreements, $2,000,000,000: Provided, That of the total amount appropriated, not to exceed $7,200 shall be available for official reception and representation expenses: Provided further, That not to exceed $25,000,000 shall remain available until expended: Provided further, That each United States Attorney shall establish or participate in a task force on human trafficking.United States Trustee System FundFor necessary expenses of the United States Trustee Program, as authorized, $225,908,000, to remain available until expended: Provided, That, notwithstanding any other provision of law, deposits to the United States Trustee System Fund and amounts herein appropriated shall be available in such amounts as may be necessary to pay refunds due depositors: Provided further, That, notwithstanding any other provision of law, fees collected pursuant to section 589a(b) of title 28, United States Code, shall be retained and used for necessary expenses in this appropriation and shall remain available until expended: Provided further, That to the extent that fees collected in fiscal year 2016, net of amounts necessary to pay refunds due depositors, exceed $225,908,000, those excess amounts shall be available in future fiscal years only to the extent provided in advance in appropriations Acts: Provided further, That the sum herein appropriated from the general fund shall be reduced (1) as such fees are received during fiscal year 2016, net of amounts necessary to pay refunds due depositors, (estimated at $162,400,000) and (2) to the extent that any remaining general fund appropriations can be derived from amounts deposited in the Fund in previous fiscal years that are not otherwise appropriated, so as to result in a final fiscal year 2016 appropriation from the general fund estimated at $0.Salaries and expenses, foreign claims settlement commissionFor expenses necessary to carry out the activities of the Foreign Claims Settlement Commission, including services as authorized by section 3109 of title 5, United States Code, $2,374,000.Fees and expenses of witnessesFor fees and expenses of witnesses, for expenses of contracts for the procurement and supervision of expert witnesses, for private counsel expenses, including advances, and for expenses of foreign counsel, $270,000,000, to remain available until expended, of which not to exceed $16,000,000 is for construction of buildings for protected witness safesites; not to exceed $3,000,000 is for the purchase and maintenance of armored and other vehicles for witness security caravans; and not to exceed $13,000,000 is for the purchase, installation, maintenance, and upgrade of secure telecommunications equipment and a secure automated information network to store and retrieve the identities and locations of protected witnesses: Provided, That amounts made available under this heading may not be transferred pursuant to section 205 of this Act.Salaries and expenses, community relations service(including transfer of funds)For necessary expenses of the Community Relations Service, $14,446,000: Provided, That notwithstanding section 205 of this Act, upon a determination by the Attorney General that emergent circumstances require additional funding for conflict resolution and violence prevention activities of the Community Relations Service, the Attorney General may transfer such amounts to the Community Relations Service, from available appropriations for the current fiscal year for the Department of Justice, as may be necessary to respond to such circumstances: Provided further, That any transfer pursuant to the preceding proviso shall be treated as a reprogramming under section 505 of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in that section.Assets Forfeiture FundFor expenses authorized by subparagraphs (B), (F), and (G) of section 524(c)(1) of title 28, United States Code, $20,514,000, to be derived from the Department of Justice Assets Forfeiture Fund.United states marshals serviceSalaries and expensesFor necessary expenses of the United States Marshals Service, $1,230,581,000, of which not to exceed $6,000 shall be available for official reception and representation expenses, and not to exceed $15,000,000 shall remain available until expended.constructionFor construction in space controlled, occupied or utilized by the United States Marshals Service for prisoner holding and related support, $15,000,000, to remain available until expended.Federal Prisoner Detention(including transfer of funds)For necessary expenses related to United States prisoners in the custody of the United States Marshals Service as authorized by section 4013 of title 18, United States Code, $1,454,414,000, to remain available until expended: Provided, That not to exceed $20,000,000 shall be considered funds appropriated for State and local law enforcement assistance pursuant to section 4013(b) of title 18, United States Code: Provided further, That the United States Marshals Service shall be responsible for managing the Justice Prisoner and Alien Transportation System: Provided further, That any unobligated balances available from funds appropriated under the heading General Administration, Detention Trustee shall be transferred to and merged with the appropriation under this heading.National security divisionSalaries and expenses(including transfer of funds)For expenses necessary to carry out the activities of the National Security Division, $95,000,000, of which not to exceed $5,000,000 for information technology systems shall remain available until expended: Provided, That notwithstanding section 205 of this Act, upon a determination by the Attorney General that emergent circumstances require additional funding for the activities of the National Security Division, the Attorney General may transfer such amounts to this heading from available appropriations for the current fiscal year for the Department of Justice, as may be necessary to respond to such circumstances: Provided further, That any transfer pursuant to the preceding proviso shall be treated as a reprogramming under section 505 of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in that section.Interagency law enforcementInteragency crime and drug enforcementFor necessary expenses for the identification, investigation, and prosecution of individuals associated with the most significant drug trafficking and affiliated money laundering organizations not otherwise provided for, to include inter-governmental agreements with State and local law enforcement agencies engaged in the investigation and prosecution of individuals involved in organized crime drug trafficking, $512,000,000, of which $50,000,000 shall remain available until expended: Provided, That any amounts obligated from appropriations under this heading may be used under authorities available to the organizations reimbursed from this appropriation.Federal bureau of investigationSalaries and expensesFor necessary expenses of the Federal Bureau of Investigation for detection, investigation, and prosecution of crimes against the United States, $8,489,786,000, of which not to exceed $216,900,000 shall remain available until expended: Provided, That not to exceed $184,500 shall be available for official reception and representation expenses.constructionFor necessary expenses, to include the cost of equipment, furniture, and information technology requirements, related to construction or acquisition of buildings, facilities and sites by purchase, or as otherwise authorized by law; conversion, modification and extension of federally owned buildings; and preliminary planning and design of projects; $308,982,000, to remain available until expended.Drug Enforcement AdministrationSalaries and ExpensesFor necessary expenses of the Drug Enforcement Administration, including not to exceed $70,000 to meet unforeseen emergencies of a confidential character pursuant to section 530C of title 28, United States Code; and expenses for conducting drug education and training programs, including travel and related expenses for participants in such programs and the distribution of items of token value that promote the goals of such programs, $2,080,000,000, of which not to exceed $75,000,000 shall remain available until expended and not to exceed $90,000 shall be available for official reception and representation expenses.Bureau of Alcohol, Tobacco, Firearms and ExplosivesSalaries and ExpensesFor necessary expenses of the Bureau of Alcohol, Tobacco, Firearms and Explosives, for training of State and local law enforcement agencies with or without reimbursement, including training in connection with the training and acquisition of canines for explosives and fire accelerants detection; and for provision of laboratory assistance to State and local law enforcement agencies, with or without reimbursement, $1,240,000,000, of which not to exceed $36,000 shall be for official reception and representation expenses, not to exceed $1,000,000 shall be available for the payment of attorneys' fees as provided by section 924(d)(2) of title 18, United States Code, and not to exceed $20,000,000 shall remain available until expended: Provided, That none of the funds appropriated herein shall be available to investigate or act upon applications for relief from Federal firearms disabilities under section 925(c) of title 18, United States Code: Provided further, That such funds shall be available to investigate and act upon applications filed by corporations for relief from Federal firearms disabilities under section 925(c) of title 18, United States Code: Provided further, That no funds made available by this or any other Act may be used to transfer the functions, missions, or activities of the Bureau of Alcohol, Tobacco, Firearms and Explosives to other agencies or Departments.Federal Prison SystemSalaries and Expenses(Including Transfer of Funds)For necessary expenses of the Federal Prison System for the administration, operation, and maintenance of Federal penal and correctional institutions, and for the provision of technical assistance and advice on corrections related issues to foreign governments, $6,948,500,000: Provided, That the Attorney General may transfer to the Department of Health and Human Services such amounts as may be necessary for direct expenditures by that Department for medical relief for inmates of Federal penal and correctional institutions: Provided further, That the Director of the Federal Prison System, where necessary, may enter into contracts with a fiscal agent or fiscal intermediary claims processor to determine the amounts payable to persons who, on behalf of the Federal Prison System, furnish health services to individuals committed to the custody of the Federal Prison System: Provided further, That not to exceed $5,400 shall be available for official reception and representation expenses: Provided further, That not to exceed $50,000,000 shall remain available for necessary operations until September 30, 2017: Provided further, That, of the amounts provided for contract confinement, not to exceed $20,000,000 shall remain available until expended to make payments in advance for grants, contracts and reimbursable agreements, and other expenses: Provided further, That the Director of the Federal Prison System may accept donated property and services relating to the operation of the prison card program from a not-for-profit entity which has operated such program in the past, notwithstanding the fact that such not-for-profit entity furnishes services under contracts to the Federal Prison System relating to the operation of pre-release services, halfway houses, or other custodial facilities.Buildings and facilitiesFor planning, acquisition of sites and construction of new facilities; purchase and acquisition of facilities and remodeling, and equipping of such facilities for penal and correctional use, including all necessary expenses incident thereto, by contract or force account; and constructing, remodeling, and equipping necessary buildings and facilities at existing penal and correctional institutions, including all necessary expenses incident thereto, by contract or force account, $530,000,000, to remain available until expended, of which $444,000,000 shall be available only for costs related to construction of new facilities: Provided, That labor of United States prisoners may be used for work performed under this appropriation.Federal prison industries, incorporatedThe Federal Prison Industries, Incorporated, is hereby authorized to make such expenditures within the limits of funds and borrowing authority available, and in accord with the law, and to make such contracts and commitments without regard to fiscal year limitations as provided by section 9104 of title 31, United States Code, as may be necessary in carrying out the program set forth in the budget for the current fiscal year for such corporation.Limitation on administrative expenses, federal prison industries, incorporatedNot to exceed $2,700,000 of the funds of the Federal Prison Industries, Incorporated, shall be available for its administrative expenses, and for services as authorized by section 3109 of title 5, United States Code, to be computed on an accrual basis to be determined in accordance with the corporation's current prescribed accounting system, and such amounts shall be exclusive of depreciation, payment of claims, and expenditures which such accounting system requires to be capitalized or charged to cost of commodities acquired or produced, including selling and shipping expenses, and expenses in connection with acquisition, construction, operation, maintenance, improvement, protection, or disposition of facilities and other property belonging to the corporation or in which it has an interest.State and Local Law Enforcement ActivitiesOffice on Violence Against Womenviolence against women prevention and prosecution programsFor grants, contracts, cooperative agreements, and other assistance for the prevention and prosecution of violence against women, as authorized by the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3711 et seq.) (the 1968 Act); the Violent Crime Control and Law Enforcement Act of 1994 (Public Law 103–322) (the 1994 Act); the Victims of Child Abuse Act of 1990 (Public Law 101–647) (the 1990 Act); the Prosecutorial Remedies and Other Tools to end the Exploitation of Children Today Act of 2003 (Public Law 108–21); the Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5601 et seq.) (the 1974 Act); the Victims of Trafficking and Violence Protection Act of 2000 (Public Law 106–386) (the 2000 Act); the Violence Against Women and Department of Justice Reauthorization Act of 2005 (Public Law 109–162) (the 2005 Act); the Violence Against Women Reauthorization Act of 2013 (Public Law 113–4) (the 2013 Act); and the Rape Survivor Child Custody Act of 2015 (Public Law 114–22) (the 2015 Act); and for related victims services, $480,000,000, to remain available until expended, of which $379,000,000 shall be derived by transfer from amounts available for obligation in this Act from the Fund established by section 1402 of chapter XIV of title II of Public Law 98–473 (42 U.S.C. 10601), notwithstanding section 1402(d) of such Act of 1984, and merged with the amounts otherwise made available under this heading: Provided, That except as otherwise provided by law, not to exceed 5 percent of funds made available under this heading may be used for expenses related to evaluation, training, and technical assistance: Provided further, That of the amount provided— 
(1)$215,000,000 is for grants to combat violence against women, as authorized by part T of the 1968 Act; (2)$30,000,000 is for transitional housing assistance grants for victims of domestic violence, dating violence, stalking, or sexual assault as authorized by section 40299 of the 1994 Act; 
(3)$5,000,000 is for the National Institute of Justice for research and evaluation of violence against women and related issues addressed by grant programs of the Office on Violence Against Women, which shall be transferred to Research, Evaluation and Statistics for administration by the Office of Justice Programs; (4)$11,000,000 is for a grant program to provide services to advocate for and respond to youth victims of domestic violence, dating violence, sexual assault, and stalking; assistance to children and youth exposed to such violence; programs to engage men and youth in preventing such violence; and assistance to middle and high school students through education and other services related to such violence: Provided, That unobligated balances available for the programs authorized by sections 41201, 41204, 41303, and 41305 of the 1994 Act, prior to its amendment by the 2013 Act, shall be available for this program: Provided further, That 10 percent of the total amount available for this grant program shall be available for grants under the program authorized by section 2015 of the 1968 Act: Provided further, That the definitions and grant conditions in section 40002 of the 1994 Act shall apply to this program; 
(5)$51,000,000 is for grants to encourage arrest policies as authorized by part U of the 1968 Act, of which $4,000,000 is for a homicide reduction initiative; (6)$35,000,000 is for sexual assault victims assistance, as authorized by section 41601 of the 1994 Act; 
(7)$34,000,000 is for rural domestic violence and child abuse enforcement assistance grants, as authorized by section 40295 of the 1994 Act; (8)$20,000,000 is for grants to reduce violent crimes against women on campus, as authorized by section 304 of the 2005 Act; 
(9)$45,000,000 is for legal assistance for victims, as authorized by section 1201 of the 2000 Act; (10)$5,000,000 is for enhanced training and services to end violence against and abuse of women in later life, as authorized by section 40802 of the 1994 Act; 
(11)$16,000,000 is for grants to support families in the justice system, as authorized by section 1301 of the 2000 Act: Provided, That unobligated balances available for the programs authorized by section 1301 of the 2000 Act and section 41002 of the 1994 Act, prior to their amendment by the 2013 Act, shall be available for this program; 
(12)$6,000,000 is for education and training to end violence against and abuse of women with disabilities, as authorized by section 1402 of the 2000 Act; (13)$500,000 is for the National Resource Center on Workplace Responses to assist victims of domestic violence, as authorized by section 41501 of the 1994 Act; 
(14)$1,000,000 is for analysis and research on violence against Indian women, including as authorized by section 904 of the 2005 Act: Provided, That such funds may be transferred to Research, Evaluation and Statistics for administration by the Office of Justice Programs; 
(15)$500,000 is for a national clearinghouse that provides training and technical assistance on issues relating to sexual assault of American Indian and Alaska Native women; (16)$2,500,000 is for grants to assist tribal governments in exercising special domestic violence criminal jurisdiction, as authorized by section 904 of the 2013 Act: Provided, That the grant conditions in section 40002(b) of the 1994 Act shall apply to this program; and 
(17)$2,500,000 for the purposes authorized under the 2015 Act.Office of Justice Programsresearch, evaluation and statisticsFor grants, contracts, cooperative agreements, and other assistance authorized by title I of the Omnibus Crime Control and Safe Streets Act of 1968 (the 1968 Act); the Juvenile Justice and Delinquency Prevention Act of 1974 (the 1974 Act); the Missing Children's Assistance Act (42 U.S.C. 5771 et seq.); the Prosecutorial Remedies and Other Tools to end the Exploitation of Children Today Act of 2003 (Public Law 108–21); the Justice for All Act of 2004 (Public Law 108–405); the Violence Against Women and Department of Justice Reauthorization Act of 2005 (Public Law 109–162) (the 2005 Act); the Victims of Child Abuse Act of 1990 (Public Law 101–647); the Second Chance Act of 2007 (Public Law 110–199); the Victims of Crime Act of 1984 (Public Law 98–473); the Adam Walsh Child Protection and Safety Act of 2006 (Public Law 109–248) (the Adam Walsh Act); the PROTECT Our Children Act of 2008 (Public Law 110–401); subtitle D of title II of the Homeland Security Act of 2002 (Public Law 107–296) (the 2002 Act); the NICS Improvement Amendments Act of 2007 (Public Law 110–180); the Violence Against Women Reauthorization Act of 2013 (Public Law 113–4) (the 2013 Act); and other programs, $116,000,000, to remain available until expended, of which— (1)$41,000,000 is for criminal justice statistics programs, and other activities, as authorized by part C of title I of the 1968 Act; 
(2)$36,000,000 is for research, development, and evaluation programs, and other activities as authorized by part B of title I of the 1968 Act and subtitle D of title II of the 2002 Act; (3)$35,000,000 is for regional information sharing activities, as authorized by part M of title I of the 1968 Act; and 
(4)$4,000,000 is for activities to strengthen and enhance the practice of forensic sciences, of which $3,000,000 is for transfer to the National Institute of Standards and Technology to support Scientific Area Committees.state and local law enforcement assistanceFor grants, contracts, cooperative agreements, and other assistance authorized by the Violent Crime Control and Law Enforcement Act of 1994 (Public Law 103–322) (the 1994 Act); the Omnibus Crime Control and Safe Streets Act of 1968 (the 1968 Act); the Justice for All Act of 2004 (Public Law 108–405); the Victims of Child Abuse Act of 1990 (Public Law 101–647) (the 1990 Act); the Trafficking Victims Protection Reauthorization Act of 2005 (Public Law 109–164); the Violence Against Women and Department of Justice Reauthorization Act of 2005 (Public Law 109–162) (the 2005 Act); the Adam Walsh Child Protection and Safety Act of 2006 (Public Law 109–248) (the Adam Walsh Act); the Victims of Trafficking and Violence Protection Act of 2000 (Public Law 106–386); the NICS Improvement Amendments Act of 2007 (Public Law 110–180); subtitle D of title II of the Homeland Security Act of 2002 (Public Law 107–296) (the 2002 Act); the Second Chance Act of 2007 (Public Law 110–199); the Prioritizing Resources and Organization for Intellectual Property Act of 2008 (Public Law 110–403); the Victims of Crime Act of 1984 (Public Law 98–473); the Mentally Ill Offender Treatment and Crime Reduction Reauthorization and Improvement Act of 2008 (Public Law 110–416); the Violence Against Women Reauthorization Act of 2013 (Public Law 113–4) (the 2013 Act); and other programs, $1,408,500,000, to remain available until expended as follows— (1)$476,000,000 for the Edward Byrne Memorial Justice Assistance Grant program as authorized by subpart 1 of part E of title I of the 1968 Act (except that section 1001(c), and the special rules for Puerto Rico under section 505(g) of title I of the 1968 Act shall not apply for purposes of this Act), of which, notwithstanding such subpart 1, $15,000,000 is for an Officer Robert Wilson III memorial initiative on Preventing Violence Against Law Enforcement Officer Resilience and Survivability (VALOR), $4,000,000 is for use by the National Institute of Justice for research targeted toward developing a better understanding of the domestic radicalization phenomenon, and advancing evidence-based strategies for effective intervention and prevention, $5,000,000 is for an initiative to support evidence-based policing, $2,500,000 is for an initiative to enhance prosecutorial decision-making, $100,000,000 is for grants for law enforcement activities associated with the presidential nominating conventions, and $2,400,000 is for the operationalization, maintenance and expansion of the National Missing and Unidentified Persons System; 
(2)$210,000,000 for the State Criminal Alien Assistance Program, as authorized by section 241(i)(5) of the Immigration and Nationality Act (8 U.S.C. 1231(i)(5)): Provided, That no jurisdiction shall request compensation for any cost greater than the actual cost for Federal immigration and other detainees housed in State and local detention facilities; 
(3)$45,000,000 for victim services programs for victims of trafficking, as authorized by section 107(b)(2) of Public Law 106–386, for programs authorized under Public Law 109–164, or programs authorized under Public Law 113–4; (4)$42,000,000 for Drug Courts, as authorized by section 1001(a)(25)(A) of title I of the 1968 Act; 
(5)$10,000,000 for mental health courts and adult and juvenile collaboration program grants, as authorized by parts V and HH of title I of the 1968 Act, and the Mentally Ill Offender Treatment and Crime Reduction Reauthorization and Improvement Act of 2008 (Public Law 110–416); (6)$12,000,000 for grants for Residential Substance Abuse Treatment for State Prisoners, as authorized by part S of title I of the 1968 Act; 
(7)$2,500,000 for the Capital Litigation Improvement Grant Program, as authorized by section 426 of Public Law 108–405, and for grants for wrongful conviction review; (8)$13,000,000 for economic, high technology and Internet crime prevention grants, including as authorized by section 401 of Public Law 110–403; 
(9)$2,000,000 for a student loan repayment assistance program pursuant to section 952 of Public Law 110–315; (10)$20,000,000 for sex offender management assistance, as authorized by the Adam Walsh Act, and related activities; 
(11)$8,000,000 for an initiative relating to children exposed to violence; (12)$22,500,000 for the matching grant program for law enforcement armor vests, as authorized by section 2501 of title I of the 1968 Act: Provided, That $1,500,000 is transferred directly to the National Institute of Standards and Technology’s Office of Law Enforcement Standards for research, testing and evaluation programs; 
(13)$1,000,000 for the National Sex Offender Public Website; (14)$6,500,000 for competitive and evidence-based programs to reduce gun crime and gang violence; 
(15)$73,000,000 for grants to States to upgrade criminal and mental health records for the National Instant Criminal Background Check System, of which no less than $25,000,000 shall be for grants made under the authorities of the NICS Improvement Amendments Act of 2007 (Public Law 110–180); (16)$13,500,000 for Paul Coverdell Forensic Sciences Improvement Grants under part BB of title I of the 1968 Act; 
(17)$125,000,000 for DNA-related and forensic programs and activities, of which— (A)$117,000,000 is for a DNA analysis and capacity enhancement program and for other local, State, and Federal forensic activities, including the purposes authorized under section 2 of the DNA Analysis Backlog Elimination Act of 2000 (Public Law 106–546) (the Debbie Smith DNA Backlog Grant Program): Provided, That up to 4 percent of funds made available under this paragraph may be used for the purposes described in the DNA Training and Education for Law Enforcement, Correctional Personnel, and Court Officers program (Public Law 108–405, section 303); 
(B)$4,000,000 is for the purposes described in the Kirk Bloodsworth Post-Conviction DNA Testing Program (Public Law 108–405, section 412); and (C)$4,000,000 is for Sexual Assault Forensic Exam Program grants, including as authorized by section 304 of Public Law 108–405; 
(18)$45,000,000 for a grant program for community-based sexual assault response reform; (19)$9,000,000 for the court-appointed special advocate program, as authorized by section 217 of the 1990 Act; 
(20)$30,000,000 for assistance to Indian tribes; (21)$68,000,000 for offender reentry programs and research, as authorized by the Second Chance Act of 2007 (Public Law 110–199), without regard to the time limitations specified at section 6(1) of such Act, of which not to exceed $6,000,000 is for a program to improve State, local, and tribal probation or parole supervision efforts and strategies, $5,000,000 is for Children of Incarcerated Parents Demonstrations to enhance and maintain parental and family relationships for incarcerated parents as a reentry or recidivism reduction strategy, and $4,000,000 is for additional replication sites employing the Project HOPE Opportunity Probation with Enforcement model implementing swift and certain sanctions in probation, and for a research project on the effectiveness of the model: Provided, That up to $7,500,000 of funds made available in this paragraph may be used for performance-based awards for Pay for Success projects, of which up to $5,000,000 shall be for Pay for Success programs implementing the Permanent Supportive Housing Model; 
(22)$6,000,000 for a veterans treatment courts program; (23)$13,000,000 for a program to monitor prescription drugs and scheduled listed chemical products; 
(24)$10,500,000 for prison rape prevention and prosecution grants to States and units of local government, and other programs, as authorized by the Prison Rape Elimination Act of 2003 (Public Law 108–79); (25)$75,000,000 for the Comprehensive School Safety Initiative: Provided, That section 213 of this Act shall not apply with respect to the amount made available in this paragraph; and 
(26)$70,000,000 for initiatives to improve police-community relations, of which $22,500,000 is for a competitive matching grant program for purchases of body-worn cameras for State, local and tribal law enforcement, $27,500,000 is for a justice reinvestment initiative, for activities related to criminal justice reform and recidivism reduction, $5,000,000 is for research and statistics on body-worn cameras and community trust issues, and $15,000,000 is for an Edward Byrne Memorial criminal justice innovation program: Provided, That, if a unit of local government uses any of the funds made available under this heading to increase the number of law enforcement officers, the unit of local government will achieve a net gain in the number of law enforcement officers who perform non-administrative public sector safety service.juvenile justice programsFor grants, contracts, cooperative agreements, and other assistance authorized by the Juvenile Justice and Delinquency Prevention Act of 1974 (the 1974 Act); the Omnibus Crime Control and Safe Streets Act of 1968 (the 1968 Act); the Violence Against Women and Department of Justice Reauthorization Act of 2005 (Public Law 109–162) (the 2005 Act); the Missing Children's Assistance Act (42 U.S.C. 5771 et seq.); the Prosecutorial Remedies and Other Tools to end the Exploitation of Children Today Act of 2003 (Public Law 108–21); the Victims of Child Abuse Act of 1990 (Public Law 101–647) (the 1990 Act); the Adam Walsh Child Protection and Safety Act of 2006 (Public Law 109–248) (the Adam Walsh Act); the PROTECT Our Children Act of 2008 (Public Law 110–401); the Violence Against Women Reauthorization Act of 2013 (Public Law 113–4) (the 2013 Act); and other juvenile justice programs, $270,160,000, to remain available until expended as follows— 
(1)$58,000,000 for programs authorized by section 221 of the 1974 Act, and for training and technical assistance to assist small, nonprofit organizations with the Federal grants process: Provided, That of the amounts provided under this paragraph, $500,000 shall be for a competitive demonstration grant program to support emergency planning among State, local and tribal juvenile justice residential facilities; 
(2)$90,000,000 for youth mentoring grants; (3)$17,500,000 for delinquency prevention, as authorized by section 505 of the 1974 Act, of which, pursuant to sections 261 and 262 thereof— 
(A)$10,000,000 shall be for the Tribal Youth Program; (B)$5,000,000 shall be for gang and youth violence education, prevention and intervention, and related activities; 
(C)$500,000 shall be for an Internet site providing information and resources on children of incarcerated parents; and (D)$2,000,000 shall be for competitive grants focusing on girls in the juvenile justice system; 
(4)$20,000,000 for programs authorized by the Victims of Child Abuse Act of 1990; (5)$8,000,000 for community-based violence prevention initiatives, including for public health approaches to reducing shootings and violence; 
(6)$72,160,000 for missing and exploited children programs, including as authorized by sections 404(b) and 405(a) of the 1974 Act (except that section 102(b)(4)(B) of the PROTECT Our Children Act of 2008 (Public Law 110–401) shall not apply for purposes of this Act); (7)$2,000,000 for child abuse training programs for judicial personnel and practitioners, as authorized by section 222 of the 1990 Act; and 
(8)$2,500,000 for a program to improve juvenile indigent defense: Provided, That not more than 10 percent of each amount may be used for research, evaluation, and statistics activities designed to benefit the programs or activities authorized: Provided further, That not more than 2 percent of the amounts designated under paragraphs (1) through (4) and (7) may be used for training and technical assistance: Provided further, That the two preceding provisos shall not apply to grants and projects administered pursuant to sections 261 and 262 of the 1974 Act and to missing and exploited children programs.Public safety officer benefits(including transfer of funds)For payments and expenses authorized under section 1001(a)(4) of title I of the Omnibus Crime Control and Safe Streets Act of 1968, such sums as are necessary (including amounts for administrative costs), to remain available until expended; and $16,300,000 for payments authorized by section 1201(b) of such Act and for educational assistance authorized by section 1218 of such Act, to remain available until expended: Provided, That notwithstanding section 205 of this Act, upon a determination by the Attorney General that emergent circumstances require additional funding for such disability and education payments, the Attorney General may transfer such amounts to Public Safety Officer Benefits from available appropriations for the Department of Justice as may be necessary to respond to such circumstances: Provided further, That any transfer pursuant to the preceding proviso shall be treated as a reprogramming under section 505 of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in that section.Community Oriented Policing Servicescommunity oriented policing services programs(including transfer of funds) 
For activities authorized by the Violent Crime Control and Law Enforcement Act of 1994 (Public Law 103–322); the Omnibus Crime Control and Safe Streets Act of 1968 (the 1968 Act); and the Violence Against Women and Department of Justice Reauthorization Act of 2005 (Public Law 109–162) (the 2005 Act), $212,000,000, to remain available until expended: Provided, That any balances made available through prior year deobligations shall only be available in accordance with section 505 of this Act: Provided further, That of the amount provided under this heading— 
(1)$11,000,000 is for anti-methamphetamine-related activities, which shall be transferred to the Drug Enforcement Administration upon enactment of this Act; (2)$187,000,000 is for grants under section 1701 of title I of the 1968 Act (42 U.S.C. 3796dd) for the hiring and rehiring of additional career law enforcement officers under part Q of such title notwithstanding subsection (i) of such section: Provided, That, notwithstanding section 1704(c) of such title (42 U.S.C. 3796dd–3(c)), funding for hiring or rehiring a career law enforcement officer may not exceed $125,000 unless the Director of the Office of Community Oriented Policing Services grants a waiver from this limitation: Provided further, That within the amounts appropriated under this paragraph, $30,000,000 is for improving tribal law enforcement, including hiring, equipment, training, and anti-methamphetamine activities: Provided further, That of the amounts appropriated under this paragraph, $10,000,000 is for community policing development activities in furtherance of the purposes in section 1701: Provided further, That within the amounts appropriated under this paragraph, $10,000,000 is for the collaborative reform model of technical assistance in furtherance of the purposes in section 1701; 
(3)$7,000,000 is for competitive grants to State law enforcement agencies in States with high seizures of precursor chemicals, finished methamphetamine, laboratories, and laboratory dump seizures: Provided, That funds appropriated under this paragraph shall be utilized for investigative purposes to locate or investigate illicit activities, including precursor diversion, laboratories, or methamphetamine traffickers; and 
(4)$7,000,000 is for competitive grants to statewide law enforcement agencies in States with high rates of primary treatment admissions for heroin and other opioids: Provided, That these funds shall be utilized for investigative purposes to locate or investigate illicit activities, including activities related to the distribution of heroin or unlawful distribution of prescription opioids, or unlawful heroin and prescription opioid traffickers through statewide collaboration.General provisions—Department of justice(including transfer of funds) 
201.In addition to amounts otherwise made available in this title for official reception and representation expenses, a total of not to exceed $50,000 from funds appropriated to the Department of Justice in this title shall be available to the Attorney General for official reception and representation expenses. 202.None of the funds appropriated by this title shall be available to pay for an abortion, except where the life of the mother would be endangered if the fetus were carried to term, or in the case of rape or incest: Provided, That should this prohibition be declared unconstitutional by a court of competent jurisdiction, this section shall be null and void. 
203.None of the funds appropriated under this title shall be used to require any person to perform, or facilitate in any way the performance of, any abortion. 204.Nothing in the preceding section shall remove the obligation of the Director of the Bureau of Prisons to provide escort services necessary for a female inmate to receive such service outside the Federal facility: Provided, That nothing in this section in any way diminishes the effect of section 203 intended to address the philosophical beliefs of individual employees of the Bureau of Prisons. 
205.Not to exceed 5 percent of any appropriation made available for the current fiscal year for the Department of Justice in this Act may be transferred between such appropriations, but no such appropriation, except as otherwise specifically provided, shall be increased by more than 10 percent by any such transfers: Provided, That any transfer pursuant to this section shall be treated as a reprogramming of funds under section 505 of this Act and shall not be available for obligation except in compliance with the procedures set forth in that section. 
206.Funds appropriated by this or any other Act, with respect to any fiscal year, under the heading Bureau of Alcohol, Tobacco, Firearms and Explosives, Salaries and Expenses shall be available for retention pay for any employee who would otherwise be subject to a reduction in pay upon termination of the Bureau's Personnel Management Demonstration Project (as transferred to the Attorney General by section 1115 of the Homeland Security Act of 2002, Public Law 107–296 (28 U.S.C. 599B)): Provided, That such retention pay shall comply with section 5363 of title 5, United States Code, and related Office of Personnel Management regulations, except as provided in this section: Provided further, That such retention pay shall be paid at the employee's rate of pay immediately prior to the termination of the demonstration project and shall not be subject to the limitation set forth in section 5304(g)(1) of title 5, United States Code, and related regulations. 
207.None of the funds made available under this title may be used by the Federal Bureau of Prisons or the United States Marshals Service for the purpose of transporting an individual who is a prisoner pursuant to conviction for crime under State or Federal law and is classified as a maximum or high security prisoner, other than to a prison or other facility certified by the Federal Bureau of Prisons as appropriately secure for housing such a prisoner. 208. (a)None of the funds appropriated by this Act may be used by Federal prisons to purchase cable television services, or to rent or purchase audiovisual or electronic media or equipment used primarily for recreational purposes. 
(b)Subsection (a) does not preclude the rental, maintenance, or purchase of audiovisual or electronic media or equipment for inmate training, religious, or educational programs. 209.None of the funds made available under this title shall be obligated or expended for any new or enhanced information technology program having total estimated development costs in excess of $100,000,000, unless the Deputy Attorney General and the investment review board certify to the Committees on Appropriations of the House of Representatives and the Senate that the information technology program has appropriate program management controls and contractor oversight mechanisms in place, and that the program is compatible with the enterprise architecture of the Department of Justice. 
210.The notification thresholds and procedures set forth in section 505 of this Act shall apply to deviations from the amounts designated for specific activities in this Act and in the explanatory statement described in section 4 (in the matter preceding division A of this consolidated Act), and to any use of deobligated balances of funds provided under this title in previous years. 211.None of the funds appropriated by this Act may be used to plan for, begin, continue, finish, process, or approve a public-private competition under the Office of Management and Budget Circular A–76 or any successor administrative regulation, directive, or policy for work performed by employees of the Bureau of Prisons or of Federal Prison Industries, Incorporated. 
212.Notwithstanding any other provision of law, no funds shall be available for the salary, benefits, or expenses of any United States Attorney assigned dual or additional responsibilities by the Attorney General or his designee that exempt that United States Attorney from the residency requirements of section 545 of title 28, United States Code. 213.At the discretion of the Attorney General, and in addition to any amounts that otherwise may be available (or authorized to be made available) by law, with respect to funds appropriated by this title under the headings Research, Evaluation and Statistics, State and Local Law Enforcement Assistance, and Juvenile Justice Programs— 
(1)up to 3 percent of funds made available to the Office of Justice Programs for grant or reimbursement programs may be used by such Office to provide training and technical assistance; and (2)up to 2 percent of funds made available for grant or reimbursement programs under such headings, except for amounts appropriated specifically for research, evaluation, or statistical programs administered by the National Institute of Justice and the Bureau of Justice Statistics, shall be transferred to and merged with funds provided to the National Institute of Justice and the Bureau of Justice Statistics, to be used by them for research, evaluation, or statistical purposes, without regard to the authorizations for such grant or reimbursement programs. 
214.Upon request by a grantee for whom the Attorney General has determined there is a fiscal hardship, the Attorney General may, with respect to funds appropriated in this or any other Act making appropriations for fiscal years 2013 through 2016 for the following programs, waive the following requirements: (1)For the adult and juvenile offender State and local reentry demonstration projects under part FF of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3797w(g)(1)), the requirements under section 2976(g)(1) of such part. 
(2)For State, Tribal, and local reentry courts under part FF of title I of such Act of 1968 (42 U.S.C. 3797w–2(e)(1) and (2)), the requirements under section 2978(e)(1) and (2) of such part. (3)For the prosecution drug treatment alternatives to prison program under part CC of title I of such Act of 1968 (42 U.S.C. 3797q–3), the requirements under section 2904 of such part. 
(4)For grants to protect inmates and safeguard communities as authorized by section 6 of the Prison Rape Elimination Act of 2003 (42 U.S.C. 15605(c)(3)), the requirements of section 6(c)(3) of such Act. 215.Notwithstanding any other provision of law, section 20109(a) of subtitle A of title II of the Violent Crime Control and Law Enforcement Act of 1994 (42 U.S.C. 13709(a)) shall not apply to amounts made available by this or any other Act. 
216.None of the funds made available under this Act, other than for the national instant criminal background check system established under section 103 of the Brady Handgun Violence Prevention Act (18 U.S.C. 922 note), may be used by a Federal law enforcement officer to facilitate the transfer of an operable firearm to an individual if the Federal law enforcement officer knows or suspects that the individual is an agent of a drug cartel, unless law enforcement personnel of the United States continuously monitor or control the firearm at all times. 217. (a)None of the income retained in the Department of Justice Working Capital Fund pursuant to title I of Public Law 102–140 (105 Stat. 784; 28 U.S.C. 527 note) shall be available for obligation during fiscal year 2016, except up to $40,000,000 may be obligated for implementation of a unified Department of Justice financial management system. 
(b)Not to exceed $30,000,000 of the unobligated balances transferred to the capital account of the Department of Justice Working Capital Fund pursuant to title I of Public Law 102–140 (105 Stat. 784; 28 U.S.C. 527 note) shall be available for obligation in fiscal year 2016, and any use, obligation, transfer or allocation of such funds shall be treated as a reprogramming of funds under section 505 of this Act. (c)Not to exceed $10,000,000 of the excess unobligated balances available under section 524(c)(8)(E) of title 28, United States Code, shall be available for obligation during fiscal year 2016, and any use, obligation, transfer or allocation of such funds shall be treated as a reprogramming of funds under section 505 of this Act. 
(d)Subsections (a) through (c) of this section shall sunset on September 30, 2016. 218. (a)Of the funds appropriated by this Act under each of the headings General Administration—Salaries and Expenses, United States Marshals Service—Salaries and Expenses, Federal Bureau of Investigation—Salaries and Expenses, Drug Enforcement Administration—Salaries and Expenses, and Bureau of Alcohol, Tobacco, Firearms and Explosives—Salaries and Expenses, $20,000,000 shall not be available for obligation until the Attorney General demonstrates to the Committees on Appropriations of the House of Representatives and the Senate that all recommendations included in the Office of Inspector General of the Department of Justice, Evaluation and Inspections Division Report 15–04 entitled The Handling of Sexual Harassment and Misconduct Allegations by the Department’s Law Enforcement Components, dated March, 2015, have been implemented or are in the process of being implemented. 
(b)The Inspector General of the Department of Justice shall report to the Committees on Appropriations of the House of Representatives and the Senate not later than 90 days after the date of enactment of this Act on the status of the Department’s implementation of recommendations included in the report specified in subsection (a). 219.Discretionary funds that are made available in this Act for the Office of Justice Programs may be used to participate in Performance Partnership Pilots authorized under section 526 of division H of Public Law 113–76, section 524 of division G of Public Law 113–235, and such authorities as are enacted for Performance Partnership Pilots in an appropriations Act for fiscal year 2016.This title may be cited as the Department of Justice Appropriations Act, 2016. IIIScienceOffice of science and technology policyFor necessary expenses of the Office of Science and Technology Policy, in carrying out the purposes of the National Science and Technology Policy, Organization, and Priorities Act of 1976 (42 U.S.C. 6601 et seq.), hire of passenger motor vehicles, and services as authorized by section 3109 of title 5, United States Code, not to exceed $2,250 for official reception and representation expenses, and rental of conference rooms in the District of Columbia, $5,555,000.National aeronautics and space administrationScienceFor necessary expenses, not otherwise provided for, in the conduct and support of science research and development activities, including research, development, operations, support, and services; maintenance and repair, facility planning and design; space flight, spacecraft control, and communications activities; program management; personnel and related costs, including uniforms or allowances therefor, as authorized by sections 5901 and 5902 of title 5, United States Code; travel expenses; purchase and hire of passenger motor vehicles; and purchase, lease, charter, maintenance, and operation of mission and administrative aircraft, $5,589,400,000, to remain available until September 30, 2017: Provided, That the formulation and development costs (with development cost as defined under section 30104 of title 51, United States Code) for the James Webb Space Telescope shall not exceed $8,000,000,000: Provided further, That should the individual identified under subsection (c)(2)(E) of section 30104 of title 51, United States Code, as responsible for the James Webb Space Telescope determine that the development cost of the program is likely to exceed that limitation, the individual shall immediately notify the Administrator and the increase shall be treated as if it meets the 30 percent threshold described in subsection (f) of section 30104: Provided further, That, of the amounts provided, $175,000,000 is for an orbiter with a lander to meet the science goals for the Jupiter Europa mission as outlined in the most recent planetary science decadal survey: Provided further, That the National Aeronautics and Space Administration shall use the Space Launch System as the launch vehicle for the Jupiter Europa mission, plan for a launch no later than 2022, and include in the fiscal year 2017 budget the 5-year funding profile necessary to achieve these goals.AeronauticsFor necessary expenses, not otherwise provided for, in the conduct and support of aeronautics research and development activities, including research, development, operations, support, and services; maintenance and repair, facility planning and design; space flight, spacecraft control, and communications activities; program management; personnel and related costs, including uniforms or allowances therefor, as authorized by sections 5901 and 5902 of title 5, United States Code; travel expenses; purchase and hire of passenger motor vehicles; and purchase, lease, charter, maintenance, and operation of mission and administrative aircraft, $640,000,000, to remain available until September 30, 2017.Space TechnologyFor necessary expenses, not otherwise provided for, in the conduct and support of space technology research and development activities, including research, development, operations, support, and services; maintenance and repair, facility planning and design; space flight, spacecraft control, and communications activities; program management; personnel and related costs, including uniforms or allowances therefor, as authorized by sections 5901 and 5902 of title 5, United States Code; travel expenses; purchase and hire of passenger motor vehicles; and purchase, lease, charter, maintenance, and operation of mission and administrative aircraft, $686,500,000, to remain available until September 30, 2017: Provided, That $133,000,000 shall be for the RESTORE satellite servicing program for completion of pre-formulation and initiation of formulation activities for RESTORE and such funds shall not support activities solely needed for the asteroid redirect mission.explorationFor necessary expenses, not otherwise provided for, in the conduct and support of exploration research and development activities, including research, development, operations, support, and services; maintenance and repair, facility planning and design; space flight, spacecraft control, and communications activities; program management; personnel and related costs, including uniforms or allowances therefor, as authorized by sections 5901 and 5902 of title 5, United States Code; travel expenses; purchase and hire of passenger motor vehicles; and purchase, lease, charter, maintenance, and operation of mission and administrative aircraft, $4,030,000,000, to remain available until September 30, 2017: Provided, That not less than $1,270,000,000 shall be for the Orion Multi-Purpose Crew Vehicle: Provided further, That not less than $2,000,000,000 shall be for the Space Launch System (SLS) launch vehicle, which shall have a lift capability not less than 130 metric tons and which shall have core elements and an enhanced upper stage developed simultaneously: Provided further, That of the amounts provided for SLS, not less than $85,000,000 shall be for enhanced upper stage development: Provided further, That $410,000,000 shall be for exploration ground systems: Provided further, That the National Aeronautics and Space Administration shall provide to the Committees on Appropriations of the House of Representatives and the Senate, concurrent with the annual budget submission, a 5-year budget profile and funding projection that adheres to a 70 percent Joint Confidence Level and is consistent with the Key Decision Point C (KDP–C) for the SLS and with the management agreement contained in the KDP–C for the Orion Multi-Purpose Crew Vehicle: Provided further, That $350,000,000 shall be for exploration research and development.Space operationsFor necessary expenses, not otherwise provided for, in the conduct and support of space operations research and development activities, including research, development, operations, support and services; space flight, spacecraft control and communications activities, including operations, production, and services; maintenance and repair, facility planning and design; program management; personnel and related costs, including uniforms or allowances therefor, as authorized by sections 5901 and 5902 of title 5, United States Code; travel expenses; purchase and hire of passenger motor vehicles; and purchase, lease, charter, maintenance and operation of mission and administrative aircraft, $5,029,200,000, to remain available until September 30, 2017.EducationFor necessary expenses, not otherwise provided for, in the conduct and support of aerospace and aeronautical education research and development activities, including research, development, operations, support, and services; program management; personnel and related costs, including uniforms or allowances therefor, as authorized by sections 5901 and 5902 of title 5, United States Code; travel expenses; purchase and hire of passenger motor vehicles; and purchase, lease, charter, maintenance, and operation of mission and administrative aircraft, $115,000,000, to remain available until September 30, 2017, of which $18,000,000 shall be for the Experimental Program to Stimulate Competitive Research and $40,000,000 shall be for the National Space Grant College program.Safety, security and mission servicesFor necessary expenses, not otherwise provided for, in the conduct and support of science, aeronautics, space technology, exploration, space operations and education research and development activities, including research, development, operations, support, and services; maintenance and repair, facility planning and design; space flight, spacecraft control, and communications activities; program management; personnel and related costs, including uniforms or allowances therefor, as authorized by sections 5901 and 5902 of title 5, United States Code; travel expenses; purchase and hire of passenger motor vehicles; not to exceed $63,000 for official reception and representation expenses; and purchase, lease, charter, maintenance, and operation of mission and administrative aircraft, $2,768,600,000, to remain available until September 30, 2017.construction and environmental compliance and restorationFor necessary expenses for construction of facilities including repair, rehabilitation, revitalization, and modification of facilities, construction of new facilities and additions to existing facilities, facility planning and design, and restoration, and acquisition or condemnation of real property, as authorized by law, and environmental compliance and restoration, $388,900,000, to remain available until September 30, 2021: Provided, That proceeds from leases deposited into this account shall be available for a period of 5 years to the extent and in amounts as provided in annual appropriations Acts: Provided further, That such proceeds referred to in the preceding proviso shall be available for obligation for fiscal year 2016 in an amount not to exceed $9,470,300: Provided further, That each annual budget request shall include an annual estimate of gross receipts and collections and proposed use of all funds collected pursuant to section 20145 of title 51, United States Code.Office of inspector generalFor necessary expenses of the Office of Inspector General in carrying out the Inspector General Act of 1978, $37,400,000, of which $500,000 shall remain available until September 30, 2017.Administrative provisions(Including transfers of funds)Funds for any announced prize otherwise authorized shall remain available, without fiscal year limitation, until the prize is claimed or the offer is withdrawn.Not to exceed 5 percent of any appropriation made available for the current fiscal year for the National Aeronautics and Space Administration in this Act may be transferred between such appropriations, but no such appropriation, except as otherwise specifically provided, shall be increased by more than 10 percent by any such transfers. Balances so transferred shall be merged with and available for the same purposes and the same time period as the appropriations to which transferred. Any transfer pursuant to this provision shall be treated as a reprogramming of funds under section 505 of this Act and shall not be available for obligation except in compliance with the procedures set forth in that section.The spending plan required by this Act shall be provided by NASA at the theme, program, project and activity level. The spending plan, as well as any subsequent change of an amount established in that spending plan that meets the notification requirements of section 505 of this Act, shall be treated as a reprogramming under section 505 of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in that section.The unexpired balances for Commercial Spaceflight Activities contained within the Exploration account may be transferred to the Space Operations account for such activities. Balances so transferred shall be merged with the funds in the Space Operations account and shall be available under the same terms, conditions and period of time as previously appropriated.For the closeout of all Space Shuttle contracts and associated programs, amounts that have expired but have not been cancelled in the Exploration, Space Operations, Human Space Flight, Space Flight Capabilities, and Exploration Capabilities appropriations accounts shall remain available through fiscal year 2025 for the liquidation of valid obligations incurred during the period of fiscal year 2001 through fiscal year 2013.National Science FoundationResearch and Related ActivitiesFor necessary expenses in carrying out the National Science Foundation Act of 1950 (42 U.S.C. 1861 et seq.), and Public Law 86–209 (42 U.S.C. 1880 et seq.); services as authorized by section 3109 of title 5, United States Code; maintenance and operation of aircraft and purchase of flight services for research support; acquisition of aircraft; and authorized travel; $6,033,645,000, to remain available until September 30, 2017, of which not to exceed $540,000,000 shall remain available until expended for polar research and operations support, and for reimbursement to other Federal agencies for operational and science support and logistical and other related activities for the United States Antarctic program: Provided, That receipts for scientific support services and materials furnished by the National Research Centers and other National Science Foundation supported research facilities may be credited to this appropriation.major research equipment and facilities constructionFor necessary expenses for the acquisition, construction, commissioning, and upgrading of major research equipment, facilities, and other such capital assets pursuant to the National Science Foundation Act of 1950 (42 U.S.C. 1861 et seq.), including authorized travel, $200,310,000, to remain available until expended.Education and human resourcesFor necessary expenses in carrying out science, mathematics and engineering education and human resources programs and activities pursuant to the National Science Foundation Act of 1950 (42 U.S.C. 1861 et seq.), including services as authorized by section 3109 of title 5, United States Code, authorized travel, and rental of conference rooms in the District of Columbia, $880,000,000, to remain available until September 30, 2017.Agency operations and award managementFor agency operations and award management necessary in carrying out the National Science Foundation Act of 1950 (42 U.S.C. 1861 et seq.); services authorized by section 3109 of title 5, United States Code; hire of passenger motor vehicles; uniforms or allowances therefor, as authorized by sections 5901 and 5902 of title 5, United States Code; rental of conference rooms in the District of Columbia; and reimbursement of the Department of Homeland Security for security guard services; $330,000,000: Provided, That not to exceed $8,280 is for official reception and representation expenses: Provided further, That contracts may be entered into under this heading in fiscal year 2016 for maintenance and operation of facilities and for other services to be provided during the next fiscal year: Provided further, That of the amount provided for costs associated with the acquisition, occupancy, and related costs of new headquarters space, not more than $30,770,000 shall remain available until expended.Office of the national science boardFor necessary expenses (including payment of salaries, authorized travel, hire of passenger motor vehicles, the rental of conference rooms in the District of Columbia, and the employment of experts and consultants under section 3109 of title 5, United States Code) involved in carrying out section 4 of the National Science Foundation Act of 1950 (42 U.S.C. 1863) and Public Law 86–209 (42 U.S.C. 1880 et seq.), $4,370,000: Provided, That not to exceed $2,500 shall be available for official reception and representation expenses.Office of inspector generalFor necessary expenses of the Office of Inspector General as authorized by the Inspector General Act of 1978, $15,160,000, of which $400,000 shall remain available until September 30, 2017.Administrative provisionNot to exceed 5 percent of any appropriation made available for the current fiscal year for the National Science Foundation in this Act may be transferred between such appropriations, but no such appropriation shall be increased by more than 10 percent by any such transfers. Any transfer pursuant to this section shall be treated as a reprogramming of funds under section 505 of this Act and shall not be available for obligation except in compliance with the procedures set forth in that section.This title may be cited as the Science Appropriations Act, 2016. IVRelated AgenciesCommission on civil rightsSalaries and expensesFor necessary expenses of the Commission on Civil Rights, including hire of passenger motor vehicles, $9,200,000: Provided, That none of the funds appropriated in this paragraph may be used to employ any individuals under Schedule C of subpart C of part 213 of title 5 of the Code of Federal Regulations exclusive of one special assistant for each Commissioner: Provided further, That none of the funds appropriated in this paragraph shall be used to reimburse Commissioners for more than 75 billable days, with the exception of the chairperson, who is permitted 125 billable days: Provided further, That none of the funds appropriated in this paragraph shall be used for any activity or expense that is not explicitly authorized by section 3 of the Civil Rights Commission Act of 1983 (42 U.S.C. 1975a).Equal Employment Opportunity CommissionSalaries and ExpensesFor necessary expenses of the Equal Employment Opportunity Commission as authorized by title VII of the Civil Rights Act of 1964, the Age Discrimination in Employment Act of 1967, the Equal Pay Act of 1963, the Americans with Disabilities Act of 1990, section 501 of the Rehabilitation Act of 1973, the Civil Rights Act of 1991, the Genetic Information Non-Discrimination Act (GINA) of 2008 (Public Law 110–233), the ADA Amendments Act of 2008 (Public Law 110–325), and the Lilly Ledbetter Fair Pay Act of 2009 (Public Law 111–2), including services as authorized by section 3109 of title 5, United States Code; hire of passenger motor vehicles as authorized by section 1343(b) of title 31, United States Code; nonmonetary awards to private citizens; and up to $29,500,000 for payments to State and local enforcement agencies for authorized services to the Commission, $364,500,000: Provided, That the Commission is authorized to make available for official reception and representation expenses not to exceed $2,250 from available funds: Provided further, That the Commission may take no action to implement any workforce repositioning, restructuring, or reorganization until such time as the Committees on Appropriations of the House of Representatives and the Senate have been notified of such proposals, in accordance with the reprogramming requirements of section 505 of this Act: Provided further, That the Chair is authorized to accept and use any gift or donation to carry out the work of the Commission.International Trade CommissionSalaries and ExpensesFor necessary expenses of the International Trade Commission, including hire of passenger motor vehicles and services as authorized by section 3109 of title 5, United States Code, and not to exceed $2,250 for official reception and representation expenses, $88,500,000, to remain available until expended.Legal Services CorporationPayment to the Legal Services CorporationFor payment to the Legal Services Corporation to carry out the purposes of the Legal Services Corporation Act of 1974, $385,000,000, of which $352,000,000 is for basic field programs and required independent audits; $5,000,000 is for the Office of Inspector General, of which such amounts as may be necessary may be used to conduct additional audits of recipients; $19,000,000 is for management and grants oversight; $4,000,000 is for client self-help and information technology; $4,000,000 is for a Pro Bono Innovation Fund; and $1,000,000 is for loan repayment assistance: Provided, That the Legal Services Corporation may continue to provide locality pay to officers and employees at a rate no greater than that provided by the Federal Government to Washington, DC-based employees as authorized by section 5304 of title 5, United States Code, notwithstanding section 1005(d) of the Legal Services Corporation Act (42 U.S.C. 2996(d)): Provided further, That the authorities provided in section 205 of this Act shall be applicable to the Legal Services Corporation: Provided further, That, for the purposes of section 505 of this Act, the Legal Services Corporation shall be considered an agency of the United States Government.Administrative provision—legal services corporationNone of the funds appropriated in this Act to the Legal Services Corporation shall be expended for any purpose prohibited or limited by, or contrary to any of the provisions of, sections 501, 502, 503, 504, 505, and 506 of Public Law 105–119, and all funds appropriated in this Act to the Legal Services Corporation shall be subject to the same terms and conditions set forth in such sections, except that all references in sections 502 and 503 to 1997 and 1998 shall be deemed to refer instead to 2015 and 2016, respectively.Marine Mammal CommissionSalaries and ExpensesFor necessary expenses of the Marine Mammal Commission as authorized by title II of the Marine Mammal Protection Act of 1972 (16 U.S.C. 1361 et seq.), $3,431,000.Office of the United States Trade RepresentativeSalaries and expensesFor necessary expenses of the Office of the United States Trade Representative, including the hire of passenger motor vehicles and the employment of experts and consultants as authorized by section 3109 of title 5, United States Code, $54,500,000, of which $1,000,000 shall remain available until expended: Provided, That not to exceed $124,000 shall be available for official reception and representation expenses.State Justice InstituteSalaries and ExpensesFor necessary expenses of the State Justice Institute, as authorized by the State Justice Institute Authorization Act of 1984 (42 U.S.C. 10701 et seq.) $5,121,000, of which $500,000 shall remain available until September 30, 2017: Provided, That not to exceed $2,250 shall be available for official reception and representation expenses: Provided further, That, for the purposes of section 505 of this Act, the State Justice Institute shall be considered an agency of the United States Government. 
VGeneral provisions(including rescissions)(Including Transfer Of Funds) 
501.No part of any appropriation contained in this Act shall be used for publicity or propaganda purposes not authorized by the Congress. 502.No part of any appropriation contained in this Act shall remain available for obligation beyond the current fiscal year unless expressly so provided herein. 
503.The expenditure of any appropriation under this Act for any consulting service through procurement contract, pursuant to section 3109 of title 5, United States Code, shall be limited to those contracts where such expenditures are a matter of public record and available for public inspection, except where otherwise provided under existing law, or under existing Executive order issued pursuant to existing law. 504.If any provision of this Act or the application of such provision to any person or circumstances shall be held invalid, the remainder of the Act and the application of each provision to persons or circumstances other than those as to which it is held invalid shall not be affected thereby. 
505.None of the funds provided under this Act, or provided under previous appropriations Acts to the agencies funded by this Act that remain available for obligation or expenditure in fiscal year 2016, or provided from any accounts in the Treasury of the United States derived by the collection of fees available to the agencies funded by this Act, shall be available for obligation or expenditure through a reprogramming of funds that: (1) creates or initiates a new program, project or activity; (2) eliminates a program, project or activity; (3) increases funds or personnel by any means for any project or activity for which funds have been denied or restricted; (4) relocates an office or employees; (5) reorganizes or renames offices, programs or activities; (6) contracts out or privatizes any functions or activities presently performed by Federal employees; (7) augments existing programs, projects or activities in excess of $500,000 or 10 percent, whichever is less, or reduces by 10 percent funding for any program, project or activity, or numbers of personnel by 10 percent; or (8) results from any general savings, including savings from a reduction in personnel, which would result in a change in existing programs, projects or activities as approved by Congress; unless the House and Senate Committees on Appropriations are notified 15 days in advance of such reprogramming of funds by agencies (excluding agencies of the Department of Justice) funded by this Act and 45 days in advance of such reprogramming of funds by agencies of the Department of Justice funded by this Act. 506. (a)If it has been finally determined by a court or Federal agency that any person intentionally affixed a label bearing a Made in America inscription, or any inscription with the same meaning, to any product sold in or shipped to the United States that is not made in the United States, the person shall be ineligible to receive any contract or subcontract made with funds made available in this Act, pursuant to the debarment, suspension, and ineligibility procedures described in sections 9.400 through 9.409 of title 48, Code of Federal Regulations. 
(b) 
(1)To the extent practicable, with respect to authorized purchases of promotional items, funds made available by this Act shall be used to purchase items that are manufactured, produced, or assembled in the United States, its territories or possessions. (2)The term promotional items has the meaning given the term in OMB Circular A–87, Attachment B, Item (1)(f)(3). 
507. 
(a)The Departments of Commerce and Justice, the National Science Foundation, and the National Aeronautics and Space Administration shall provide to the Committees on Appropriations of the House of Representatives and the Senate a quarterly report on the status of balances of appropriations at the account level. For unobligated, uncommitted balances and unobligated, committed balances the quarterly reports shall separately identify the amounts attributable to each source year of appropriation from which the balances were derived. For balances that are obligated, but unexpended, the quarterly reports shall separately identify amounts by the year of obligation. (b)The report described in subsection (a) shall be submitted within 30 days of the end of each quarter. 
(c)If a department or agency is unable to fulfill any aspect of a reporting requirement described in subsection (a) due to a limitation of a current accounting system, the department or agency shall fulfill such aspect to the maximum extent practicable under such accounting system and shall identify and describe in each quarterly report the extent to which such aspect is not fulfilled. 508.Any costs incurred by a department or agency funded under this Act resulting from, or to prevent, personnel actions taken in response to funding reductions included in this Act shall be absorbed within the total budgetary resources available to such department or agency: Provided, That the authority to transfer funds between appropriations accounts as may be necessary to carry out this section is provided in addition to authorities included elsewhere in this Act: Provided further, That use of funds to carry out this section shall be treated as a reprogramming of funds under section 505 of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in that section: Provided further, That for the Department of Commerce, this section shall also apply to actions taken for the care and protection of loan collateral or grant property. 
509.None of the funds provided by this Act shall be available to promote the sale or export of tobacco or tobacco products, or to seek the reduction or removal by any foreign country of restrictions on the marketing of tobacco or tobacco products, except for restrictions which are not applied equally to all tobacco or tobacco products of the same type. 510.Notwithstanding any other provision of law, amounts deposited or available in the Fund established by section 1402 of chapter XIV of title II of Public Law 98–473 (42 U.S.C. 10601) in any fiscal year in excess of $3,042,000,000 shall not be available for obligation until the following fiscal year: Provided, That notwithstanding section 1402(d) of such Act, of the amounts available from the Fund for obligation, $10,000,000 shall remain available until expended to the Department of Justice Office of Inspector General for oversight and auditing purposes. 
511.None of the funds made available to the Department of Justice in this Act may be used to discriminate against or denigrate the religious or moral beliefs of students who participate in programs for which financial assistance is provided from those funds, or of the parents or legal guardians of such students. 512.None of the funds made available in this Act may be transferred to any department, agency, or instrumentality of the United States Government, except pursuant to a transfer made by, or transfer authority provided in, this Act or any other appropriations Act. 
513.Any funds provided in this Act used to implement E-Government Initiatives shall be subject to the procedures set forth in section 505 of this Act. 514. (a)The Inspectors General of the Department of Commerce, the Department of Justice, the National Aeronautics and Space Administration, the National Science Foundation, and the Legal Services Corporation shall conduct audits, pursuant to the Inspector General Act (5 U.S.C. App.), of grants or contracts for which funds are appropriated by this Act, and shall submit reports to Congress on the progress of such audits, which may include preliminary findings and a description of areas of particular interest, within 180 days after initiating such an audit and every 180 days thereafter until any such audit is completed. 
(b)Within 60 days after the date on which an audit described in subsection (a) by an Inspector General is completed, the Secretary, Attorney General, Administrator, Director, or President, as appropriate, shall make the results of the audit available to the public on the Internet website maintained by the Department, Administration, Foundation, or Corporation, respectively. The results shall be made available in redacted form to exclude— (1)any matter described in section 552(b) of title 5, United States Code; and 
(2)sensitive personal information for any individual, the public access to which could be used to commit identity theft or for other inappropriate or unlawful purposes. (c)Any person awarded a grant or contract funded by amounts appropriated by this Act shall submit a statement to the Secretary of Commerce, the Attorney General, the Administrator, Director, or President, as appropriate, certifying that no funds derived from the grant or contract will be made available through a subcontract or in any other manner to another person who has a financial interest in the person awarded the grant or contract. 
(d)The provisions of the preceding subsections of this section shall take effect 30 days after the date on which the Director of the Office of Management and Budget, in consultation with the Director of the Office of Government Ethics, determines that a uniform set of rules and requirements, substantially similar to the requirements in such subsections, consistently apply under the executive branch ethics program to all Federal departments, agencies, and entities. 515. (a)None of the funds appropriated or otherwise made available under this Act may be used by the Departments of Commerce and Justice, the National Aeronautics and Space Administration, or the National Science Foundation to acquire a high-impact or moderate-impact information system, as defined for security categorization in the National Institute of Standards and Technology's (NIST) Federal Information Processing Standard Publication 199, Standards for Security Categorization of Federal Information and Information Systems unless the agency has— 
(1)reviewed the supply chain risk for the information systems against criteria developed by NIST to inform acquisition decisions for high-impact and moderate-impact information systems within the Federal Government; (2)reviewed the supply chain risk from the presumptive awardee against available and relevant threat information provided by the Federal Bureau of Investigation (FBI) and other appropriate agencies; and 
(3)in consultation with the FBI or other appropriate Federal entity, conducted an assessment of any risk of cyber-espionage or sabotage associated with the acquisition of such system, including any risk associated with such system being produced, manufactured, or assembled by one or more entities identified by the United States Government as posing a cyber threat, including but not limited to, those that may be owned, directed, or subsidized by the People's Republic of China. (b)None of the funds appropriated or otherwise made available under this Act may be used to acquire a high-impact or moderate-impact information system reviewed and assessed under subsection (a) unless the head of the assessing entity described in subsection (a) has— 
(1)developed, in consultation with NIST and supply chain risk management experts, a mitigation strategy for any identified risks; (2)determined that the acquisition of such system is in the national interest of the United States; and 
(3)reported that determination to the Committees on Appropriations of the House of Representatives and the Senate and the agency Inspector General. (c)During fiscal year 2016— 
(1)the FBI shall develop best practices for supply chain risk management; and (2)the Departments of Commerce and Justice, the National Aeronautics and Space Administration, and the National Science Foundation shall incorporate such practices into their information technology procurement practices to the maximum extent practicable. 
516.None of the funds made available in this Act shall be used in any way whatsoever to support or justify the use of torture by any official or contract employee of the United States Government. 517. (a)Notwithstanding any other provision of law or treaty, none of the funds appropriated or otherwise made available under this Act or any other Act may be expended or obligated by a department, agency, or instrumentality of the United States to pay administrative expenses or to compensate an officer or employee of the United States in connection with requiring an export license for the export to Canada of components, parts, accessories or attachments for firearms listed in Category I, section 121.1 of title 22, Code of Federal Regulations (International Trafficking in Arms Regulations (ITAR), part 121, as it existed on April 1, 2005) with a total value not exceeding $500 wholesale in any transaction, provided that the conditions of subsection (b) of this section are met by the exporting party for such articles. 
(b)The foregoing exemption from obtaining an export license— (1)does not exempt an exporter from filing any Shipper's Export Declaration or notification letter required by law, or from being otherwise eligible under the laws of the United States to possess, ship, transport, or export the articles enumerated in subsection (a); and 
(2)does not permit the export without a license of— (A)fully automatic firearms and components and parts for such firearms, other than for end use by the Federal Government, or a Provincial or Municipal Government of Canada; 
(B)barrels, cylinders, receivers (frames) or complete breech mechanisms for any firearm listed in Category I, other than for end use by the Federal Government, or a Provincial or Municipal Government of Canada; or (C)articles for export from Canada to another foreign destination. 
(c)In accordance with this section, the District Directors of Customs and postmasters shall permit the permanent or temporary export without a license of any unclassified articles specified in subsection (a) to Canada for end use in Canada or return to the United States, or temporary import of Canadian-origin items from Canada for end use in the United States or return to Canada for a Canadian citizen. (d)The President may require export licenses under this section on a temporary basis if the President determines, upon publication first in the Federal Register, that the Government of Canada has implemented or maintained inadequate import controls for the articles specified in subsection (a), such that a significant diversion of such articles has and continues to take place for use in international terrorism or in the escalation of a conflict in another nation. The President shall terminate the requirements of a license when reasons for the temporary requirements have ceased. 
518.Notwithstanding any other provision of law, no department, agency, or instrumentality of the United States receiving appropriated funds under this Act or any other Act shall obligate or expend in any way such funds to pay administrative expenses or the compensation of any officer or employee of the United States to deny any application submitted pursuant to 22 U.S.C. 2778(b)(1)(B) and qualified pursuant to 27 CFR section 478.112 or .113, for a permit to import United States origin curios or relics firearms, parts, or ammunition. 519.None of the funds made available in this Act may be used to include in any new bilateral or multilateral trade agreement the text of— 
(1)paragraph 2 of article 16.7 of the United States-Singapore Free Trade Agreement; (2)paragraph 4 of article 17.9 of the United States-Australia Free Trade Agreement; or 
(3)paragraph 4 of article 15.9 of the United States-Morocco Free Trade Agreement. 520.None of the funds made available in this Act may be used to authorize or issue a national security letter in contravention of any of the following laws authorizing the Federal Bureau of Investigation to issue national security letters: The Right to Financial Privacy Act; The Electronic Communications Privacy Act; The Fair Credit Reporting Act; The National Security Act of 1947; USA PATRIOT Act; USA FREEDOM Act of 2015; and the laws amended by these Acts. 
521.If at any time during any quarter, the program manager of a project within the jurisdiction of the Departments of Commerce or Justice, the National Aeronautics and Space Administration, or the National Science Foundation totaling more than $75,000,000 has reasonable cause to believe that the total program cost has increased by 10 percent or more, the program manager shall immediately inform the respective Secretary, Administrator, or Director. The Secretary, Administrator, or Director shall notify the House and Senate Committees on Appropriations within 30 days in writing of such increase, and shall include in such notice: the date on which such determination was made; a statement of the reasons for such increases; the action taken and proposed to be taken to control future cost growth of the project; changes made in the performance or schedule milestones and the degree to which such changes have contributed to the increase in total program costs or procurement costs; new estimates of the total project or procurement costs; and a statement validating that the project's management structure is adequate to control total project or procurement costs. 522.Funds appropriated by this Act, or made available by the transfer of funds in this Act, for intelligence or intelligence related activities are deemed to be specifically authorized by the Congress for purposes of section 504 of the National Security Act of 1947 (50 U.S.C. 414) during fiscal year 2016 until the enactment of the Intelligence Authorization Act for fiscal year 2016. 
523.None of the funds appropriated or otherwise made available by this Act may be used to enter into a contract in an amount greater than $5,000,000 or to award a grant in excess of such amount unless the prospective contractor or grantee certifies in writing to the agency awarding the contract or grant that, to the best of its knowledge and belief, the contractor or grantee has filed all Federal tax returns required during the three years preceding the certification, has not been convicted of a criminal offense under the Internal Revenue Code of 1986, and has not, more than 90 days prior to certification, been notified of any unpaid Federal tax assessment for which the liability remains unsatisfied, unless the assessment is the subject of an installment agreement or offer in compromise that has been approved by the Internal Revenue Service and is not in default, or the assessment is the subject of a non-frivolous administrative or judicial proceeding. (rescissions)  524. (a)Of the unobligated balances from prior year appropriations available to the Department of Commerce’s Economic Development Administration, Economic Development Assistance Programs, $10,000,000 are rescinded, not later than September 30, 2016. 
(b)Of the unobligated balances available to the Department of Justice, the following funds are hereby rescinded, not later than September 30, 2016, from the following accounts in the specified amounts— (1)Working Capital Fund, $69,000,000; 
(2)United States Marshals Service, Federal Prisoner Detention, $195,974,000; (3)Federal Bureau of Investigation, Salaries and Expenses, $80,767,000 from fees collected to defray expenses for the automation of fingerprint identification and criminal justice information services and associated costs; 
(4)State and Local Law Enforcement Activities, Office on Violence Against Women, Violence Against Women Prevention and Prosecution Programs, $15,000,000; (5)State and Local Law Enforcement Activities, Office of Justice Programs, $40,000,000; 
(6)State and Local Law Enforcement Activities, Community Oriented Policing Services, $10,000,000; and (7)Legal Activities, Assets Forfeiture Fund, $458,000,000. 
(c)The Departments of Commerce and Justice shall submit to the Committees on Appropriations of the House of Representatives and the Senate a report no later than September 1, 2016, specifying the amount of each rescission made pursuant to subsections (a) and (b). 525.None of the funds made available in this Act may be used to purchase first class or premium airline travel in contravention of sections 301–10.122 through 301–10.124 of title 41 of the Code of Federal Regulations. 
526.None of the funds made available in this Act may be used to send or otherwise pay for the attendance of more than 50 employees from a Federal department or agency, who are stationed in the United States, at any single conference occurring outside the United States unless such conference is a law enforcement training or operational conference for law enforcement personnel and the majority of Federal employees in attendance are law enforcement personnel stationed outside the United States. 527.None of the funds appropriated or otherwise made available in this or any other Act may be used to transfer, release, or assist in the transfer or release to or within the United States, its territories, or possessions Khalid Sheikh Mohammed or any other detainee who— 
(1)is not a United States citizen or a member of the Armed Forces of the United States; and (2)is or was held on or after June 24, 2009, at the United States Naval Station, Guantanamo Bay, Cuba, by the Department of Defense. 
528. 
(a)None of the funds appropriated or otherwise made available in this or any other Act may be used to construct, acquire, or modify any facility in the United States, its territories, or possessions to house any individual described in subsection (c) for the purposes of detention or imprisonment in the custody or under the effective control of the Department of Defense. (b)The prohibition in subsection (a) shall not apply to any modification of facilities at United States Naval Station, Guantanamo Bay, Cuba. 
(c)An individual described in this subsection is any individual who, as of June 24, 2009, is located at United States Naval Station, Guantanamo Bay, Cuba, and who— (1)is not a citizen of the United States or a member of the Armed Forces of the United States; and 
(2)is— (A)in the custody or under the effective control of the Department of Defense; or 
(B)otherwise under detention at United States Naval Station, Guantanamo Bay, Cuba. 529.To the extent practicable, funds made available in this Act should be used to purchase light bulbs that are Energy Star qualified or have the Federal Energy Management Program designation. 
530.The Director of the Office of Management and Budget shall instruct any department, agency, or instrumentality of the United States receiving funds appropriated under this Act to track undisbursed balances in expired grant accounts and include in its annual performance plan and performance and accountability reports the following: (1)Details on future action the department, agency, or instrumentality will take to resolve undisbursed balances in expired grant accounts. 
(2)The method that the department, agency, or instrumentality uses to track undisbursed balances in expired grant accounts. (3)Identification of undisbursed balances in expired grant accounts that may be returned to the Treasury of the United States. 
(4)In the preceding 3 fiscal years, details on the total number of expired grant accounts with undisbursed balances (on the first day of each fiscal year) for the department, agency, or instrumentality and the total finances that have not been obligated to a specific project remaining in the accounts. 531. (a)None of the funds made available by this Act may be used for the National Aeronautics and Space Administration (NASA) or the Office of Science and Technology Policy (OSTP) to develop, design, plan, promulgate, implement, or execute a bilateral policy, program, order, or contract of any kind to participate, collaborate, or coordinate bilaterally in any way with China or any Chinese-owned company unless such activities are specifically authorized by a law enacted after the date of enactment of this Act. 
(b)None of the funds made available by this Act may be used to effectuate the hosting of official Chinese visitors at facilities belonging to or utilized by NASA. (c)The limitations described in subsections (a) and (b) shall not apply to activities which NASA or OSTP has certified— 
(1)pose no risk of resulting in the transfer of technology, data, or other information with national security or economic security implications to China or a Chinese-owned company; and (2)will not involve knowing interactions with officials who have been determined by the United States to have direct involvement with violations of human rights. 
(d)Any certification made under subsection (c) shall be submitted to the Committees on Appropriations of the House of Representatives and the Senate, and the Federal Bureau of Investigation, no later than 30 days prior to the activity in question and shall include a description of the purpose of the activity, its agenda, its major participants, and its location and timing. 532.None of the funds made available by this Act may be used to pay the salaries or expenses of personnel to deny, or fail to act on, an application for the importation of any model of shotgun if— 
(1)all other requirements of law with respect to the proposed importation are met; and (2)no application for the importation of such model of shotgun, in the same configuration, had been denied by the Attorney General prior to January 1, 2011, on the basis that the shotgun was not particularly suitable for or readily adaptable to sporting purposes. 
533. 
(a)None of the funds made available in this Act may be used to maintain or establish a computer network unless such network blocks the viewing, downloading, and exchanging of pornography. (b)Nothing in subsection (a) shall limit the use of funds necessary for any Federal, State, tribal, or local law enforcement agency or any other entity carrying out criminal investigations, prosecution, adjudication, or other law enforcement- or victim assistance-related activity. 
534.The Departments of Commerce and Justice, the National Aeronautics and Space Administration, the National Science Foundation, the Commission on Civil Rights, the Equal Employment Opportunity Commission, the International Trade Commission, the Legal Services Corporation, the Marine Mammal Commission, the Offices of Science and Technology Policy and the United States Trade Representative, and the State Justice Institute shall submit spending plans, signed by the respective department or agency head, to the Committees on Appropriations of the House of Representatives and the Senate within 45 days after the date of enactment of this Act. 535. (a)The head of any executive branch department, agency, board, commission, or office funded by this Act shall submit annual reports to the Inspector General or senior ethics official for any entity without an Inspector General, regarding the costs and contracting procedures related to each conference held by any such department, agency, board, commission, or office during fiscal year 2016 for which the cost to the United States Government was more than $100,000. 
(b)Each report submitted shall include, for each conference described in subsection (a) held during the applicable period— (1)a description of its purpose; 
(2)the number of participants attending; (3)a detailed statement of the costs to the United States Government, including— 
(A)the cost of any food or beverages; (B)the cost of any audio-visual services; 
(C)the cost of employee or contractor travel to and from the conference; and (D)a discussion of the methodology used to determine which costs relate to the conference; and 
(4)a description of the contracting procedures used including— (A)whether contracts were awarded on a competitive basis; and 
(B)a discussion of any cost comparison conducted by the departmental component or office in evaluating potential contractors for the conference. (c)Within 15 days of the date of a conference held by any executive branch department, agency, board, commission, or office funded by this Act during fiscal year 2016 for which the cost to the United States Government was more than $20,000, the head of any such department, agency, board, commission, or office shall notify the Inspector General or senior ethics official for any entity without an Inspector General, of the date, location, and number of employees attending such conference. 
(d)A grant or contract funded by amounts appropriated by this Act may not be used for the purpose of defraying the costs of a banquet or conference that is not directly and programmatically related to the purpose for which the grant or contract was awarded, such as a banquet or conference held in connection with planning, training, assessment, review, or other routine purposes related to a project funded by the grant or contract. (e)None of the funds made available in this Act may be used for travel and conference activities that are not in compliance with Office of Management and Budget Memorandum M–12–12 dated May 11, 2012 or any subsequent revisions to that memorandum. 
536.None of the funds made available by this Act may be obligated or expended to implement the Arms Trade Treaty until the Senate approves a resolution of ratification for the Treaty. 537.The head of any executive branch department, agency, board, commission, or office funded by this Act shall require that all contracts within their purview that provide award fees link such fees to successful acquisition outcomes, specifying the terms of cost, schedule, and performance. 
538.Notwithstanding any other provision of this Act, none of the funds appropriated or otherwise made available by this Act may be used to pay award or incentive fees for contractor performance that has been judged to be below satisfactory performance or for performance that does not meet the basic requirements of a contract. 539. (a)None of the funds made available by this Act may be used to relinquish the responsibility of the National Telecommunications and Information Administration, during fiscal year 2016, with respect to Internet domain name system functions, including responsibility with respect to the authoritative root zone file and the Internet Assigned Numbers Authority functions. 
(b)Nothwithstanding any other law, subsection (a) of this section shall not apply in fiscal year 2017. 540.No funds provided in this Act shall be used to deny an Inspector General funded under this Act timely access to any records, documents, or other materials available to the department or agency over which that Inspector General has responsibilities under the Inspector General Act of 1978, or to prevent or impede that Inspector General’s access to such records, documents, or other materials, under any provision of law, except a provision of law that expressly refers to the Inspector General and expressly limits the Inspector General's right of access. A department or agency covered by this section shall provide its Inspector General with access to all such records, documents, and other materials in a timely manner. Each Inspector General shall ensure compliance with statutory limitations on disclosure relevant to the information provided by the establishment over which that Inspector General has responsibilities under the Inspector General Act of 1978. Each Inspector General covered by this section shall report to the Committees on Appropriations of the House of Representatives and the Senate within 5 calendar days any failures to comply with this requirement. 
541.The Department of Commerce, the National Aeronautics and Space Administration, and the National Science Foundation shall provide a quarterly report to the Committees on Appropriations of the House of Representatives and the Senate on any official travel to China by any employee of such Department or agency, including the purpose of such travel. 542.None of the funds made available in this Act to the Department of Justice may be used, with respect to any of the States of Alabama, Alaska, Arizona, California, Colorado, Connecticut, Delaware, Florida, Georgia, Hawaii, Illinois, Iowa, Kentucky, Louisiana, Maine, Maryland, Massachusetts, Michigan, Minnesota, Mississippi, Missouri, Montana, Nevada, New Hampshire, New Jersey, New Mexico, New York, North Carolina, Oklahoma, Oregon, Rhode Island, South Carolina, Tennessee, Texas, Utah, Vermont, Virginia, Washington, Wisconsin, and Wyoming, or with respect to the District of Columbia, Guam, or Puerto Rico, to prevent any of them from implementing their own laws that authorize the use, distribution, possession, or cultivation of medical marijuana. 
543.None of the funds made available by this Act may be used in contravention of section 7606 (Legitimacy of Industrial Hemp Research) of the Agricultural Act of 2014 (Public Law 113–79) by the Department of Justice or the Drug Enforcement Administration.This division may be cited as the Commerce, Justice, Science, and Related Agencies Appropriations Act, 2016. CDepartment of Defense Appropriations Act, 2016 IMilitary personnelMilitary personnel, armyFor pay, allowances, individual clothing, subsistence, interest on deposits, gratuities, permanent change of station travel (including all expenses thereof for organizational movements), and expenses of temporary duty travel between permanent duty stations, for members of the Army on active duty (except members of reserve components provided for elsewhere), cadets, and aviation cadets; for members of the Reserve Officers' Training Corps; and for payments pursuant to section 156 of Public Law 97–377, as amended (42 U.S.C. 402 note), and to the Department of Defense Military Retirement Fund, $41,045,562,000.Military personnel, navyFor pay, allowances, individual clothing, subsistence, interest on deposits, gratuities, permanent change of station travel (including all expenses thereof for organizational movements), and expenses of temporary duty travel between permanent duty stations, for members of the Navy on active duty (except members of the Reserve provided for elsewhere), midshipmen, and aviation cadets; for members of the Reserve Officers' Training Corps; and for payments pursuant to section 156 of Public Law 97–377, as amended (42 U.S.C. 402 note), and to the Department of Defense Military Retirement Fund, $27,835,183,000.Military personnel, marine corpsFor pay, allowances, individual clothing, subsistence, interest on deposits, gratuities, permanent change of station travel (including all expenses thereof for organizational movements), and expenses of temporary duty travel between permanent duty stations, for members of the Marine Corps on active duty (except members of the Reserve provided for elsewhere); and for payments pursuant to section 156 of Public Law 97–377, as amended (42 U.S.C. 402 note), and to the Department of Defense Military Retirement Fund, $12,859,152,000.Military personnel, air forceFor pay, allowances, individual clothing, subsistence, interest on deposits, gratuities, permanent change of station travel (including all expenses thereof for organizational movements), and expenses of temporary duty travel between permanent duty stations, for members of the Air Force on active duty (except members of reserve components provided for elsewhere), cadets, and aviation cadets; for members of the Reserve Officers' Training Corps; and for payments pursuant to section 156 of Public Law 97–377, as amended (42 U.S.C. 402 note), and to the Department of Defense Military Retirement Fund, $27,679,066,000.Reserve personnel, armyFor pay, allowances, clothing, subsistence, gratuities, travel, and related expenses for personnel of the Army Reserve on active duty under sections 10211, 10302, and 3038 of title 10, United States Code, or while serving on active duty under section 12301(d) of title 10, United States Code, in connection with performing duty specified in section 12310(a) of title 10, United States Code, or while undergoing reserve training, or while performing drills or equivalent duty or other duty, and expenses authorized by section 16131 of title 10, United States Code; and for payments to the Department of Defense Military Retirement Fund, $4,463,164,000.Reserve personnel, navyFor pay, allowances, clothing, subsistence, gratuities, travel, and related expenses for personnel of the Navy Reserve on active duty under section 10211 of title 10, United States Code, or while serving on active duty under section 12301(d) of title 10, United States Code, in connection with performing duty specified in section 12310(a) of title 10, United States Code, or while undergoing reserve training, or while performing drills or equivalent duty, and expenses authorized by section 16131 of title 10, United States Code; and for payments to the Department of Defense Military Retirement Fund, $1,866,891,000.Reserve personnel, marine corpsFor pay, allowances, clothing, subsistence, gratuities, travel, and related expenses for personnel of the Marine Corps Reserve on active duty under section 10211 of title 10, United States Code, or while serving on active duty under section 12301(d) of title 10, United States Code, in connection with performing duty specified in section 12310(a) of title 10, United States Code, or while undergoing reserve training, or while performing drills or equivalent duty, and for members of the Marine Corps platoon leaders class, and expenses authorized by section 16131 of title 10, United States Code; and for payments to the Department of Defense Military Retirement Fund, $702,481,000.Reserve personnel, air forceFor pay, allowances, clothing, subsistence, gratuities, travel, and related expenses for personnel of the Air Force Reserve on active duty under sections 10211, 10305, and 8038 of title 10, United States Code, or while serving on active duty under section 12301(d) of title 10, United States Code, in connection with performing duty specified in section 12310(a) of title 10, United States Code, or while undergoing reserve training, or while performing drills or equivalent duty or other duty, and expenses authorized by section 16131 of title 10, United States Code; and for payments to the Department of Defense Military Retirement Fund, $1,682,942,000.National guard personnel, armyFor pay, allowances, clothing, subsistence, gratuities, travel, and related expenses for personnel of the Army National Guard while on duty under sections 10211, 10302, or 12402 of title 10 or section 708 of title 32, United States Code, or while serving on duty under section 12301(d) of title 10 or section 502(f) of title 32, United States Code, in connection with performing duty specified in section 12310(a) of title 10, United States Code, or while undergoing training, or while performing drills or equivalent duty or other duty, and expenses authorized by section 16131 of title 10, United States Code; and for payments to the Department of Defense Military Retirement Fund, $7,892,327,000.National guard personnel, air forceFor pay, allowances, clothing, subsistence, gratuities, travel, and related expenses for personnel of the Air National Guard on duty under sections 10211, 10305, or 12402 of title 10 or section 708 of title 32, United States Code, or while serving on duty under section 12301(d) of title 10 or section 502(f) of title 32, United States Code, in connection with performing duty specified in section 12310(a) of title 10, United States Code, or while undergoing training, or while performing drills or equivalent duty or other duty, and expenses authorized by section 16131 of title 10, United States Code; and for payments to the Department of Defense Military Retirement Fund, $3,201,890,000. IIoperation and maintenanceOperation and maintenance, armyFor expenses, not otherwise provided for, necessary for the operation and maintenance of the Army, as authorized by law, $32,399,440,000: Provided, That not to exceed $12,478,000 can be used for emergencies and extraordinary expenses, to be expended on the approval or authority of the Secretary of the Army, and payments may be made on his certificate of necessity for confidential military purposes.Operation and Maintenance, NavyFor expenses, not otherwise provided for, necessary for the operation and maintenance of the Navy and the Marine Corps, as authorized by law, $39,600,172,000: Provided, That not to exceed $15,055,000 can be used for emergencies and extraordinary expenses, to be expended on the approval or authority of the Secretary of the Navy, and payments may be made on his certificate of necessity for confidential military purposes.Operation and maintenance, marine corpsFor expenses, not otherwise provided for, necessary for the operation and maintenance of the Marine Corps, as authorized by law, $5,718,074,000.Operation and maintenance, air forceFor expenses, not otherwise provided for, necessary for the operation and maintenance of the Air Force, as authorized by law, $35,727,457,000: Provided, That not to exceed $7,699,000 can be used for emergencies and extraordinary expenses, to be expended on the approval or authority of the Secretary of the Air Force, and payments may be made on his certificate of necessity for confidential military purposes.Operation and maintenance, defense-Wide(including transfer of funds)For expenses, not otherwise provided for, necessary for the operation and maintenance of activities and agencies of the Department of Defense (other than the military departments), as authorized by law, $32,105,040,000: Provided, That not more than $15,000,000 may be used for the Combatant Commander Initiative Fund authorized under section 166a of title 10, United States Code: Provided further, That not to exceed $36,000,000 can be used for emergencies and extraordinary expenses, to be expended on the approval or authority of the Secretary of Defense, and payments may be made on his certificate of necessity for confidential military purposes: Provided further, That of the funds provided under this heading, not less than $35,045,000 shall be made available for the Procurement Technical Assistance Cooperative Agreement Program, of which not less than $3,600,000 shall be available for centers defined in 10 U.S.C. 2411(1)(D): Provided further, That none of the funds appropriated or otherwise made available by this Act may be used to plan or implement the consolidation of a budget or appropriations liaison office of the Office of the Secretary of Defense, the office of the Secretary of a military department, or the service headquarters of one of the Armed Forces into a legislative affairs or legislative liaison office: Provided further, That $9,031,000, to remain available until expended, is available only for expenses relating to certain classified activities, and may be transferred as necessary by the Secretary of Defense to operation and maintenance appropriations or research, development, test and evaluation appropriations, to be merged with and to be available for the same time period as the appropriations to which transferred: Provided further, That any ceiling on the investment item unit cost of items that may be purchased with operation and maintenance funds shall not apply to the funds described in the preceding proviso: Provided further, That the transfer authority provided under this heading is in addition to any other transfer authority provided elsewhere in this Act.Operation and maintenance, army reserveFor expenses, not otherwise provided for, necessary for the operation and maintenance, including training, organization, and administration, of the Army Reserve; repair of facilities and equipment; hire of passenger motor vehicles; travel and transportation; care of the dead; recruiting; procurement of services, supplies, and equipment; and communications, $2,646,911,000.Operation and maintenance, navy reserveFor expenses, not otherwise provided for, necessary for the operation and maintenance, including training, organization, and administration, of the Navy Reserve; repair of facilities and equipment; hire of passenger motor vehicles; travel and transportation; care of the dead; recruiting; procurement of services, supplies, and equipment; and communications, $998,481,000.Operation and maintenance, marine corps reserveFor expenses, not otherwise provided for, necessary for the operation and maintenance, including training, organization, and administration, of the Marine Corps Reserve; repair of facilities and equipment; hire of passenger motor vehicles; travel and transportation; care of the dead; recruiting; procurement of services, supplies, and equipment; and communications, $274,526,000.Operation and maintenance, air force reserveFor expenses, not otherwise provided for, necessary for the operation and maintenance, including training, organization, and administration, of the Air Force Reserve; repair of facilities and equipment; hire of passenger motor vehicles; travel and transportation; care of the dead; recruiting; procurement of services, supplies, and equipment; and communications, $2,980,768,000.Operation and maintenance, army national guardFor expenses of training, organizing, and administering the Army National Guard, including medical and hospital treatment and related expenses in non-Federal hospitals; maintenance, operation, and repairs to structures and facilities; hire of passenger motor vehicles; personnel services in the National Guard Bureau; travel expenses (other than mileage), as authorized by law for Army personnel on active duty, for Army National Guard division, regimental, and battalion commanders while inspecting units in compliance with National Guard Bureau regulations when specifically authorized by the Chief, National Guard Bureau; supplying and equipping the Army National Guard as authorized by law; and expenses of repair, modification, maintenance, and issue of supplies and equipment (including aircraft), $6,595,483,000.Operation and maintenance, air national guardFor expenses of training, organizing, and administering the Air National Guard, including medical and hospital treatment and related expenses in non-Federal hospitals; maintenance, operation, and repairs to structures and facilities; transportation of things, hire of passenger motor vehicles; supplying and equipping the Air National Guard, as authorized by law; expenses for repair, modification, maintenance, and issue of supplies and equipment, including those furnished from stocks under the control of agencies of the Department of Defense; travel expenses (other than mileage) on the same basis as authorized by law for Air National Guard personnel on active Federal duty, for Air National Guard commanders while inspecting units in compliance with National Guard Bureau regulations when specifically authorized by the Chief, National Guard Bureau, $6,820,569,000.United states court of appeals for the armed forcesFor salaries and expenses necessary for the United States Court of Appeals for the Armed Forces, $14,078,000, of which not to exceed $5,000 may be used for official representation purposes.Environmental restoration, army(including transfer of funds)For the Department of the Army, $234,829,000, to remain available until transferred: Provided, That the Secretary of the Army shall, upon determining that such funds are required for environmental restoration, reduction and recycling of hazardous waste, removal of unsafe buildings and debris of the Department of the Army, or for similar purposes, transfer the funds made available by this appropriation to other appropriations made available to the Department of the Army, to be merged with and to be available for the same purposes and for the same time period as the appropriations to which transferred: Provided further, That upon a determination that all or part of the funds transferred from this appropriation are not necessary for the purposes provided herein, such amounts may be transferred back to this appropriation: Provided further, That the transfer authority provided under this heading is in addition to any other transfer authority provided elsewhere in this Act.Environmental restoration, navy(including transfer of funds)For the Department of the Navy, $300,000,000, to remain available until transferred: Provided, That the Secretary of the Navy shall, upon determining that such funds are required for environmental restoration, reduction and recycling of hazardous waste, removal of unsafe buildings and debris of the Department of the Navy, or for similar purposes, transfer the funds made available by this appropriation to other appropriations made available to the Department of the Navy, to be merged with and to be available for the same purposes and for the same time period as the appropriations to which transferred: Provided further, That upon a determination that all or part of the funds transferred from this appropriation are not necessary for the purposes provided herein, such amounts may be transferred back to this appropriation: Provided further, That the transfer authority provided under this heading is in addition to any other transfer authority provided elsewhere in this Act.Environmental restoration, air force(including transfer of funds)For the Department of the Air Force, $368,131,000, to remain available until transferred: Provided, That the Secretary of the Air Force shall, upon determining that such funds are required for environmental restoration, reduction and recycling of hazardous waste, removal of unsafe buildings and debris of the Department of the Air Force, or for similar purposes, transfer the funds made available by this appropriation to other appropriations made available to the Department of the Air Force, to be merged with and to be available for the same purposes and for the same time period as the appropriations to which transferred: Provided further, That upon a determination that all or part of the funds transferred from this appropriation are not necessary for the purposes provided herein, such amounts may be transferred back to this appropriation: Provided further, That the transfer authority provided under this heading is in addition to any other transfer authority provided elsewhere in this Act.Environmental restoration, defense-Wide(including transfer of funds)For the Department of Defense, $8,232,000, to remain available until transferred: Provided, That the Secretary of Defense shall, upon determining that such funds are required for environmental restoration, reduction and recycling of hazardous waste, removal of unsafe buildings and debris of the Department of Defense, or for similar purposes, transfer the funds made available by this appropriation to other appropriations made available to the Department of Defense, to be merged with and to be available for the same purposes and for the same time period as the appropriations to which transferred: Provided further, That upon a determination that all or part of the funds transferred from this appropriation are not necessary for the purposes provided herein, such amounts may be transferred back to this appropriation: Provided further, That the transfer authority provided under this heading is in addition to any other transfer authority provided elsewhere in this Act.Environmental restoration, formerly used defense sites(including transfer of funds)For the Department of the Army, $231,217,000, to remain available until transferred: Provided, That the Secretary of the Army shall, upon determining that such funds are required for environmental restoration, reduction and recycling of hazardous waste, removal of unsafe buildings and debris at sites formerly used by the Department of Defense, transfer the funds made available by this appropriation to other appropriations made available to the Department of the Army, to be merged with and to be available for the same purposes and for the same time period as the appropriations to which transferred: Provided further, That upon a determination that all or part of the funds transferred from this appropriation are not necessary for the purposes provided herein, such amounts may be transferred back to this appropriation: Provided further, That the transfer authority provided under this heading is in addition to any other transfer authority provided elsewhere in this Act.Overseas humanitarian, disaster, and civic aidFor expenses relating to the Overseas Humanitarian, Disaster, and Civic Aid programs of the Department of Defense (consisting of the programs provided under sections 401, 402, 404, 407, 2557, and 2561 of title 10, United States Code), $103,266,000, to remain available until September 30, 2017.Cooperative threat reduction accountFor assistance to the republics of the former Soviet Union and, with appropriate authorization by the Department of Defense and Department of State, to countries outside of the former Soviet Union, including assistance provided by contract or by grants, for facilitating the elimination and the safe and secure transportation and storage of nuclear, chemical and other weapons; for establishing programs to prevent the proliferation of weapons, weapons components, and weapon-related technology and expertise; for programs relating to the training and support of defense and military personnel for demilitarization and protection of weapons, weapons components, and weapons technology and expertise, and for defense and military contacts, $358,496,000, to remain available until September 30, 2018. IIIPROCUREMENTAircraft procurement, armyFor construction, procurement, production, modification, and modernization of aircraft, equipment, including ordnance, ground handling equipment, spare parts, and accessories therefor; specialized equipment and training devices; expansion of public and private plants, including the land necessary therefor, for the foregoing purposes, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title; and procurement and installation of equipment, appliances, and machine tools in public and private plants; reserve plant and Government and contractor-owned equipment layaway; and other expenses necessary for the foregoing purposes, $5,866,367,000, to remain available for obligation until September 30, 2018.Missile procurement, armyFor construction, procurement, production, modification, and modernization of missiles, equipment, including ordnance, ground handling equipment, spare parts, and accessories therefor; specialized equipment and training devices; expansion of public and private plants, including the land necessary therefor, for the foregoing purposes, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title; and procurement and installation of equipment, appliances, and machine tools in public and private plants; reserve plant and Government and contractor-owned equipment layaway; and other expenses necessary for the foregoing purposes, $1,600,957,000, to remain available for obligation until September 30, 2018.Procurement of weapons and tracked combat vehicles, armyFor construction, procurement, production, and modification of weapons and tracked combat vehicles, equipment, including ordnance, spare parts, and accessories therefor; specialized equipment and training devices; expansion of public and private plants, including the land necessary therefor, for the foregoing purposes, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title; and procurement and installation of equipment, appliances, and machine tools in public and private plants; reserve plant and Government and contractor-owned equipment layaway; and other expenses necessary for the foregoing purposes, $1,951,646,000, to remain available for obligation until September 30, 2018.Procurement of ammunition, armyFor construction, procurement, production, and modification of ammunition, and accessories therefor; specialized equipment and training devices; expansion of public and private plants, including ammunition facilities, authorized by section 2854 of title 10, United States Code, and the land necessary therefor, for the foregoing purposes, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title; and procurement and installation of equipment, appliances, and machine tools in public and private plants; reserve plant and Government and contractor-owned equipment layaway; and other expenses necessary for the foregoing purposes, $1,245,426,000, to remain available for obligation until September 30, 2018.Other Procurement, ArmyFor construction, procurement, production, and modification of vehicles, including tactical, support, and non-tracked combat vehicles; the purchase of passenger motor vehicles for replacement only; communications and electronic equipment; other support equipment; spare parts, ordnance, and accessories therefor; specialized equipment and training devices; expansion of public and private plants, including the land necessary therefor, for the foregoing purposes, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title; and procurement and installation of equipment, appliances, and machine tools in public and private plants; reserve plant and Government and contractor-owned equipment layaway; and other expenses necessary for the foregoing purposes, $5,718,811,000, to remain available for obligation until September 30, 2018.Aircraft procurement, navyFor construction, procurement, production, modification, and modernization of aircraft, equipment, including ordnance, spare parts, and accessories therefor; specialized equipment; expansion of public and private plants, including the land necessary therefor, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title; and procurement and installation of equipment, appliances, and machine tools in public and private plants; reserve plant and Government and contractor-owned equipment layaway, $17,521,209,000, to remain available for obligation until September 30, 2018.Weapons procurement, navyFor construction, procurement, production, modification, and modernization of missiles, torpedoes, other weapons, and related support equipment including spare parts, and accessories therefor; expansion of public and private plants, including the land necessary therefor, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title; and procurement and installation of equipment, appliances, and machine tools in public and private plants; reserve plant and Government and contractor-owned equipment layaway, $3,049,542,000, to remain available for obligation until September 30, 2018.Procurement of ammunition, navy and marine corpsFor construction, procurement, production, and modification of ammunition, and accessories therefor; specialized equipment and training devices; expansion of public and private plants, including ammunition facilities, authorized by section 2854 of title 10, United States Code, and the land necessary therefor, for the foregoing purposes, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title; and procurement and installation of equipment, appliances, and machine tools in public and private plants; reserve plant and Government and contractor-owned equipment layaway; and other expenses necessary for the foregoing purposes, $651,920,000, to remain available for obligation until September 30, 2018.Shipbuilding and conversion, navyFor expenses necessary for the construction, acquisition, or conversion of vessels as authorized by law, including armor and armament thereof, plant equipment, appliances, and machine tools and installation thereof in public and private plants; reserve plant and Government and contractor-owned equipment layaway; procurement of critical, long lead time components and designs for vessels to be constructed or converted in the future; and expansion of public and private plants, including land necessary therefor, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title, as follows: Carrier Replacement Program, $1,569,571,000; 
Carrier Replacement Program (AP), $862,358,000; Virginia Class Submarine, $3,346,370,000; 
Virginia Class Submarine (AP), $1,971,840,000; CVN Refueling Overhauls, $637,588,000; 
CVN Refueling Overhauls (AP), $14,951,000; DDG–1000 Program, $433,404,000; 
DDG–51 Destroyer, $4,132,650,000; Littoral Combat Ship, $1,331,591,000; 
LPD–17, $550,000,000; Afloat Forward Staging Base, $635,000,000; 
LHA Replacement (AP), $476,543,000; LX(R) (AP), $250,000,000; 
Joint High Speed Vessel, $225,000,000; TAO Fleet Oiler, $674,190,000; 
T–ATS(X) Fleet Tug, $75,000,000; LCU Replacement, $34,000,000; 
Moored Training Ship (AP), $138,200,000; Ship to Shore Connector, $210,630,000; 
Service Craft, $30,014,000; LCAC Service Life Extension Program, $80,738,000; 
YP Craft Maintenance/ROH/SLEP, $21,838,000; and For outfitting, post delivery, conversions, and first destination transportation, $613,758,000. 
Completion of Prior Year Shipbuilding Programs, $389,305,000.In all: $18,704,539,000, to remain available for obligation until September 30, 2020: Provided, That additional obligations may be incurred after September 30, 2020, for engineering services, tests, evaluations, and other such budgeted work that must be performed in the final stage of ship construction: Provided further, That none of the funds provided under this heading for the construction or conversion of any naval vessel to be constructed in shipyards in the United States shall be expended in foreign facilities for the construction of major components of such vessel: Provided further, That none of the funds provided under this heading shall be used for the construction of any naval vessel in foreign shipyards.Other procurement, navyFor procurement, production, and modernization of support equipment and materials not otherwise provided for, Navy ordnance (except ordnance for new aircraft, new ships, and ships authorized for conversion); the purchase of passenger motor vehicles for replacement only; expansion of public and private plants, including the land necessary therefor, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title; and procurement and installation of equipment, appliances, and machine tools in public and private plants; reserve plant and Government and contractor-owned equipment layaway, $6,484,257,000, to remain available for obligation until September 30, 2018.Procurement, marine corpsFor expenses necessary for the procurement, manufacture, and modification of missiles, armament, military equipment, spare parts, and accessories therefor; plant equipment, appliances, and machine tools, and installation thereof in public and private plants; reserve plant and Government and contractor-owned equipment layaway; vehicles for the Marine Corps, including the purchase of passenger motor vehicles for replacement only; and expansion of public and private plants, including land necessary therefor, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title, $1,186,812,000, to remain available for obligation until September 30, 2018.Aircraft Procurement, Air ForceFor construction, procurement, and modification of aircraft and equipment, including armor and armament, specialized ground handling equipment, and training devices, spare parts, and accessories therefor; specialized equipment; expansion of public and private plants, Government-owned equipment and installation thereof in such plants, erection of structures, and acquisition of land, for the foregoing purposes, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title; reserve plant and Government and contractor-owned equipment layaway; and other expenses necessary for the foregoing purposes including rents and transportation of things, $15,756,853,000, to remain available for obligation until September 30, 2018.Missile procurement, air forceFor construction, procurement, and modification of missiles, rockets, and related equipment, including spare parts and accessories therefor; ground handling equipment, and training devices; expansion of public and private plants, Government-owned equipment and installation thereof in such plants, erection of structures, and acquisition of land, for the foregoing purposes, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title; reserve plant and Government and contractor-owned equipment layaway; and other expenses necessary for the foregoing purposes including rents and transportation of things, $2,912,131,000, to remain available for obligation until September 30, 2018.Space procurement, air forceFor construction, procurement, and modification of spacecraft, rockets, and related equipment, including spare parts and accessories therefor; ground handling equipment, and training devices; expansion of public and private plants, Government-owned equipment and installation thereof in such plants, erection of structures, and acquisition of land, for the foregoing purposes, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title; reserve plant and Government and contractor-owned equipment layaway; and other expenses necessary for the foregoing purposes including rents and transportation of things, $2,812,159,000, to remain available for obligation until September 30, 2018.Procurement of ammunition, air forceFor construction, procurement, production, and modification of ammunition, and accessories therefor; specialized equipment and training devices; expansion of public and private plants, including ammunition facilities, authorized by section 2854 of title 10, United States Code, and the land necessary therefor, for the foregoing purposes, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title; and procurement and installation of equipment, appliances, and machine tools in public and private plants; reserve plant and Government and contractor-owned equipment layaway; and other expenses necessary for the foregoing purposes, $1,744,993,000, to remain available for obligation until September 30, 2018.Other procurement, air forceFor procurement and modification of equipment (including ground guidance and electronic control equipment, and ground electronic and communication equipment), and supplies, materials, and spare parts therefor, not otherwise provided for; the purchase of passenger motor vehicles for replacement only; lease of passenger motor vehicles; and expansion of public and private plants, Government-owned equipment and installation thereof in such plants, erection of structures, and acquisition of land, for the foregoing purposes, and such lands and interests therein, may be acquired, and construction prosecuted thereon, prior to approval of title; reserve plant and Government and contractor-owned equipment layaway, $18,311,882,000, to remain available for obligation until September 30, 2018.Procurement, Defense-WideFor expenses of activities and agencies of the Department of Defense (other than the military departments) necessary for procurement, production, and modification of equipment, supplies, materials, and spare parts therefor, not otherwise provided for; the purchase of passenger motor vehicles for replacement only; expansion of public and private plants, equipment, and installation thereof in such plants, erection of structures, and acquisition of land for the foregoing purposes, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title; reserve plant and Government and contractor-owned equipment layaway, $5,245,443,000, to remain available for obligation until September 30, 2018.Defense production act purchasesFor activities by the Department of Defense pursuant to sections 108, 301, 302, and 303 of the Defense Production Act of 1950 (50 U.S.C. App. 2078, 2091, 2092, and 2093), $76,680,000, to remain available until expended. IVRESEARCH, DEVELOPMENT, TEST AND EVALUATIONResearch, development, test and evaluation, armyFor expenses necessary for basic and applied scientific research, development, test and evaluation, including maintenance, rehabilitation, lease, and operation of facilities and equipment, $7,565,327,000, to remain available for obligation until September 30, 2017.Research, development, test and evaluation, navyFor expenses necessary for basic and applied scientific research, development, test and evaluation, including maintenance, rehabilitation, lease, and operation of facilities and equipment, $18,117,677,000, to remain available for obligation until September 30, 2017: Provided, That funds appropriated in this paragraph which are available for the V–22 may be used to meet unique operational requirements of the Special Operations Forces.Research, development, test and evaluation, air forceFor expenses necessary for basic and applied scientific research, development, test and evaluation, including maintenance, rehabilitation, lease, and operation of facilities and equipment, $25,217,148,000, to remain available for obligation until September 30, 2017.Research, Development, Test and Evaluation, Defense-Wide(including transfer of funds)For expenses of activities and agencies of the Department of Defense (other than the military departments), necessary for basic and applied scientific research, development, test and evaluation; advanced research projects as may be designated and determined by the Secretary of Defense, pursuant to law; maintenance, rehabilitation, lease, and operation of facilities and equipment, $18,695,955,000, to remain available for obligation until September 30, 2017: Provided, That, of the funds made available in this paragraph, $250,000,000 for the Defense Rapid Innovation Program shall only be available for expenses, not otherwise provided for, to include program management and oversight, to conduct research, development, test and evaluation to include proof of concept demonstration; engineering, testing, and validation; and transition to full-scale production: Provided further, That the Secretary of Defense may transfer funds provided herein for the Defense Rapid Innovation Program to appropriations for research, development, test and evaluation to accomplish the purpose provided herein: Provided further, That this transfer authority is in addition to any other transfer authority available to the Department of Defense: Provided further, That the Secretary of Defense shall, not fewer than 30 days prior to making transfers from this appropriation, notify the congressional defense committees in writing of the details of any such transfer.Operational test and evaluation, defenseFor expenses, not otherwise provided for, necessary for the independent activities of the Director, Operational Test and Evaluation, in the direction and supervision of operational test and evaluation, including initial operational test and evaluation which is conducted prior to, and in support of, production decisions; joint operational testing and evaluation; and administrative expenses in connection therewith, $188,558,000, to remain available for obligation until September 30, 2017. Vrevolving and management fundsDefense working capital fundsFor the Defense Working Capital Funds, $1,738,768,000.National Defense Sealift FundFor National Defense Sealift Fund programs, projects, and activities, and for expenses of the National Defense Reserve Fleet, as established by section 11 of the Merchant Ship Sales Act of 1946 (50 U.S.C. App. 1744), and for the necessary expenses to maintain and preserve a U.S.-flag merchant fleet to serve the national security needs of the United States, $474,164,000, to remain available until expended: Provided, That none of the funds provided in this paragraph shall be used to award a new contract that provides for the acquisition of any of the following major components unless such components are manufactured in the United States: auxiliary equipment, including pumps, for all shipboard services; propulsion system components (engines, reduction gears, and propellers); shipboard cranes; and spreaders for shipboard cranes: Provided further, That the exercise of an option in a contract awarded through the obligation of previously appropriated funds shall not be considered to be the award of a new contract: Provided further, That none of the funds provided in this paragraph shall be used to award a new contract for the construction, acquisition, or conversion of vessels, including procurement of critical, long lead time components and designs for vessels to be constructed or converted in the future: Provided further, That the Secretary of the military department responsible for such procurement may waive the restrictions in the first proviso on a case-by-case basis by certifying in writing to the Committees on Appropriations of the House of Representatives and the Senate that adequate domestic supplies are not available to meet Department of Defense requirements on a timely basis and that such an acquisition must be made in order to acquire capability for national security purposes. 
VIOther department of defense programsDefense Health ProgramFor expenses, not otherwise provided for, for medical and health care programs of the Department of Defense as authorized by law, $32,329,490,000; of which $29,842,167,000 shall be for operation and maintenance, of which not to exceed one percent shall remain available for obligation until September 30, 2017, and of which up to $14,579,612,000 may be available for contracts entered into under the TRICARE program; of which $365,390,000, to remain available for obligation until September 30, 2018, shall be for procurement; and of which $2,121,933,000, to remain available for obligation until September 30, 2017, shall be for research, development, test and evaluation: Provided, That, notwithstanding any other provision of law, of the amount made available under this heading for research, development, test and evaluation, not less than $8,000,000 shall be available for HIV prevention educational activities undertaken in connection with United States military training, exercises, and humanitarian assistance activities conducted primarily in African nations: Provided further, That of the funds provided under this heading for research, development, test and evaluation, not less than $943,300,000 shall be made available to the United States Army Medical Research and Materiel Command to carry out the congressionally directed medical research programs.Chemical agents and munitions destruction, defenseFor expenses, not otherwise provided for, necessary for the destruction of the United States stockpile of lethal chemical agents and munitions in accordance with the provisions of section 1412 of the Department of Defense Authorization Act, 1986 (50 U.S.C. 1521), and for the destruction of other chemical warfare materials that are not in the chemical weapon stockpile, $699,821,000, of which $118,198,000 shall be for operation and maintenance, of which no less than $50,743,000 shall be for the Chemical Stockpile Emergency Preparedness Program, consisting of $21,289,000 for activities on military installations and $29,454,000, to remain available until September 30, 2017, to assist State and local governments; $2,281,000 shall be for procurement, to remain available until September 30, 2018, of which $2,281,000 shall be for the Chemical Stockpile Emergency Preparedness Program to assist State and local governments; and $579,342,000, to remain available until September 30, 2017, shall be for research, development, test and evaluation, of which $569,339,000 shall only be for the Assembled Chemical Weapons Alternatives program.Drug Interdiction and Counter-Drug Activities, Defense(including transfer of funds)For drug interdiction and counter-drug activities of the Department of Defense, for transfer to appropriations available to the Department of Defense for military personnel of the reserve components serving under the provisions of title 10 and title 32, United States Code; for operation and maintenance; for procurement; and for research, development, test and evaluation, $1,050,598,000, of which $716,109,000 shall be for counter-narcotics support; $121,589,000 shall be for the drug demand reduction program; $192,900,000 shall be for the National Guard counter-drug program; and $20,000,000 shall be for the National Guard counter-drug schools program: Provided, That the funds appropriated under this heading shall be available for obligation for the same time period and for the same purpose as the appropriation to which transferred: Provided further, That upon a determination that all or part of the funds transferred from this appropriation are not necessary for the purposes provided herein, such amounts may be transferred back to this appropriation: Provided further, That the transfer authority provided under this heading is in addition to any other transfer authority contained elsewhere in this Act.Office of the inspector generalFor expenses and activities of the Office of the Inspector General in carrying out the provisions of the Inspector General Act of 1978, as amended, $312,559,000, of which $310,459,000 shall be for operation and maintenance, of which not to exceed $700,000 is available for emergencies and extraordinary expenses to be expended on the approval or authority of the Inspector General, and payments may be made on the Inspector General's certificate of necessity for confidential military purposes; and of which $2,100,000, to remain available until September 30, 2017, shall be for research, development, test and evaluation. VIIrelated agenciesCentral intelligence agency retirement and disability system fundFor payment to the Central Intelligence Agency Retirement and Disability System Fund, to maintain the proper funding level for continuing the operation of the Central Intelligence Agency Retirement and Disability System, $514,000,000.Intelligence community management accountFor necessary expenses of the Intelligence Community Management Account, $505,206,000. VIIIgeneral provisions 8001.No part of any appropriation contained in this Act shall be used for publicity or propaganda purposes not authorized by the Congress. 
8002.During the current fiscal year, provisions of law prohibiting the payment of compensation to, or employment of, any person not a citizen of the United States shall not apply to personnel of the Department of Defense: Provided, That salary increases granted to direct and indirect hire foreign national employees of the Department of Defense funded by this Act shall not be at a rate in excess of the percentage increase authorized by law for civilian employees of the Department of Defense whose pay is computed under the provisions of section 5332 of title 5, United States Code, or at a rate in excess of the percentage increase provided by the appropriate host nation to its own employees, whichever is higher: Provided further, That this section shall not apply to Department of Defense foreign service national employees serving at United States diplomatic missions whose pay is set by the Department of State under the Foreign Service Act of 1980: Provided further, That the limitations of this provision shall not apply to foreign national employees of the Department of Defense in the Republic of Turkey. 
8003.No part of any appropriation contained in this Act shall remain available for obligation beyond the current fiscal year, unless expressly so provided herein. 8004.No more than 20 percent of the appropriations in this Act which are limited for obligation during the current fiscal year shall be obligated during the last 2 months of the fiscal year: Provided, That this section shall not apply to obligations for support of active duty training of reserve components or summer camp training of the Reserve Officers' Training Corps.(transfer of funds) 
8005.Upon determination by the Secretary of Defense that such action is necessary in the national interest, he may, with the approval of the Office of Management and Budget, transfer not to exceed $4,500,000,000 of working capital funds of the Department of Defense or funds made available in this Act to the Department of Defense for military functions (except military construction) between such appropriations or funds or any subdivision thereof, to be merged with and to be available for the same purposes, and for the same time period, as the appropriation or fund to which transferred: Provided, That such authority to transfer may not be used unless for higher priority items, based on unforeseen military requirements, than those for which originally appropriated and in no case where the item for which funds are requested has been denied by the Congress: Provided further, That the Secretary of Defense shall notify the Congress promptly of all transfers made pursuant to this authority or any other authority in this Act: Provided further, That no part of the funds in this Act shall be available to prepare or present a request to the Committees on Appropriations for reprogramming of funds, unless for higher priority items, based on unforeseen military requirements, than those for which originally appropriated and in no case where the item for which reprogramming is requested has been denied by the Congress: Provided further, That a request for multiple reprogrammings of funds using authority provided in this section shall be made prior to June 30, 2016: Provided further, That transfers among military personnel appropriations shall not be taken into account for purposes of the limitation on the amount of funds that may be transferred under this section. 
8006. 
(a)With regard to the list of specific programs, projects, and activities (and the dollar amounts and adjustments to budget activities corresponding to such programs, projects, and activities) contained in the tables titled Explanation of Project Level Adjustments in the explanatory statement regarding this Act, the obligation and expenditure of amounts appropriated or otherwise made available in this Act for those programs, projects, and activities for which the amounts appropriated exceed the amounts requested are hereby required by law to be carried out in the manner provided by such tables to the same extent as if the tables were included in the text of this Act. (b)Amounts specified in the referenced tables described in subsection (a) shall not be treated as subdivisions of appropriations for purposes of section 8005 of this Act: Provided, That section 8005 shall apply when transfers of the amounts described in subsection (a) occur between appropriation accounts. 
8007. 
(a)Not later than 60 days after enactment of this Act, the Department of Defense shall submit a report to the congressional defense committees to establish the baseline for application of reprogramming and transfer authorities for fiscal year 2016: Provided, That the report shall include— 
(1)a table for each appropriation with a separate column to display the President's budget request, adjustments made by Congress, adjustments due to enacted rescissions, if appropriate, and the fiscal year enacted level; (2)a delineation in the table for each appropriation both by budget activity and program, project, and activity as detailed in the Budget Appendix; and 
(3)an identification of items of special congressional interest. (b)Notwithstanding section 8005 of this Act, none of the funds provided in this Act shall be available for reprogramming or transfer until the report identified in subsection (a) is submitted to the congressional defense committees, unless the Secretary of Defense certifies in writing to the congressional defense committees that such reprogramming or transfer is necessary as an emergency requirement: Provided, That this subsection shall not apply to transfers from the following appropriations accounts: 
(1)Environmental Restoration, Army; (2)Environmental Restoration, Navy; 
(3)Environmental Restoration, Air Force; (4)Environmental Restoration, Defense-wide; and 
(5)Environmental Restoration, Formerly Used Defense Sites.(TRANSFER OF FUNDS) 8008.During the current fiscal year, cash balances in working capital funds of the Department of Defense established pursuant to section 2208 of title 10, United States Code, may be maintained in only such amounts as are necessary at any time for cash disbursements to be made from such funds: Provided, That transfers may be made between such funds: Provided further, That transfers may be made between working capital funds and the Foreign Currency Fluctuations, Defense appropriation and the Operation and Maintenance appropriation accounts in such amounts as may be determined by the Secretary of Defense, with the approval of the Office of Management and Budget, except that such transfers may not be made unless the Secretary of Defense has notified the Congress of the proposed transfer: Provided further, That except in amounts equal to the amounts appropriated to working capital funds in this Act, no obligations may be made against a working capital fund to procure or increase the value of war reserve material inventory, unless the Secretary of Defense has notified the Congress prior to any such obligation. 
8009.Funds appropriated by this Act may not be used to initiate a special access program without prior notification 30 calendar days in advance to the congressional defense committees. 8010.None of the funds provided in this Act shall be available to initiate: (1) a multiyear contract that employs economic order quantity procurement in excess of $20,000,000 in any one year of the contract or that includes an unfunded contingent liability in excess of $20,000,000; or (2) a contract for advance procurement leading to a multiyear contract that employs economic order quantity procurement in excess of $20,000,000 in any one year, unless the congressional defense committees have been notified at least 30 days in advance of the proposed contract award: Provided, That no part of any appropriation contained in this Act shall be available to initiate a multiyear contract for which the economic order quantity advance procurement is not funded at least to the limits of the Government's liability: Provided further, That no part of any appropriation contained in this Act shall be available to initiate multiyear procurement contracts for any systems or component thereof if the value of the multiyear contract would exceed $500,000,000 unless specifically provided in this Act: Provided further, That no multiyear procurement contract can be terminated without 30-day prior notification to the congressional defense committees: Provided further, That the execution of multiyear authority shall require the use of a present value analysis to determine lowest cost compared to an annual procurement: Provided further, That none of the funds provided in this Act may be used for a multiyear contract executed after the date of the enactment of this Act unless in the case of any such contract— 
(1)the Secretary of Defense has submitted to Congress a budget request for full funding of units to be procured through the contract and, in the case of a contract for procurement of aircraft, that includes, for any aircraft unit to be procured through the contract for which procurement funds are requested in that budget request for production beyond advance procurement activities in the fiscal year covered by the budget, full funding of procurement of such unit in that fiscal year; (2)cancellation provisions in the contract do not include consideration of recurring manufacturing costs of the contractor associated with the production of unfunded units to be delivered under the contract; 
(3)the contract provides that payments to the contractor under the contract shall not be made in advance of incurred costs on funded units; and (4)the contract does not provide for a price adjustment based on a failure to award a follow-on contract. 
8011.Within the funds appropriated for the operation and maintenance of the Armed Forces, funds are hereby appropriated pursuant to section 401 of title 10, United States Code, for humanitarian and civic assistance costs under chapter 20 of title 10, United States Code. Such funds may also be obligated for humanitarian and civic assistance costs incidental to authorized operations and pursuant to authority granted in section 401 of chapter 20 of title 10, United States Code, and these obligations shall be reported as required by section 401(d) of title 10, United States Code: Provided, That funds available for operation and maintenance shall be available for providing humanitarian and similar assistance by using Civic Action Teams in the Trust Territories of the Pacific Islands and freely associated states of Micronesia, pursuant to the Compact of Free Association as authorized by Public Law 99–239: Provided further, That upon a determination by the Secretary of the Army that such action is beneficial for graduate medical education programs conducted at Army medical facilities located in Hawaii, the Secretary of the Army may authorize the provision of medical services at such facilities and transportation to such facilities, on a nonreimbursable basis, for civilian patients from American Samoa, the Commonwealth of the Northern Mariana Islands, the Marshall Islands, the Federated States of Micronesia, Palau, and Guam. 
8012. 
(a)During fiscal year 2016, the civilian personnel of the Department of Defense may not be managed on the basis of any end-strength, and the management of such personnel during that fiscal year shall not be subject to any constraint or limitation (known as an end-strength) on the number of such personnel who may be employed on the last day of such fiscal year. (b)The fiscal year 2017 budget request for the Department of Defense as well as all justification material and other documentation supporting the fiscal year 2017 Department of Defense budget request shall be prepared and submitted to the Congress as if subsections (a) and (b) of this provision were effective with regard to fiscal year 2017. 
(c)As required by section 1107 of the National Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66; 10 U.S.C. 2358 note) civilian personnel at the Department of Army Science and Technology Reinvention Laboratories may not be managed on the basis of the Table of Distribution and Allowances, and the management of the workforce strength shall be done in a manner consistent with the budget available with respect to such Laboratories. (d)Nothing in this section shall be construed to apply to military (civilian) technicians. 
8013.None of the funds made available by this Act shall be used in any way, directly or indirectly, to influence congressional action on any legislation or appropriation matters pending before the Congress. 8014.None of the funds appropriated by this Act shall be available for the basic pay and allowances of any member of the Army participating as a full-time student and receiving benefits paid by the Secretary of Veterans Affairs from the Department of Defense Education Benefits Fund when time spent as a full-time student is credited toward completion of a service commitment: Provided, That this section shall not apply to those members who have reenlisted with this option prior to October 1, 1987: Provided further, That this section applies only to active components of the Army.(TRANSFER OF FUNDS) 
8015.Funds appropriated in title III of this Act for the Department of Defense Pilot Mentor-Protégé Program may be transferred to any other appropriation contained in this Act solely for the purpose of implementing a Mentor-Protégé Program developmental assistance agreement pursuant to section 831 of the National Defense Authorization Act for Fiscal Year 1991 (Public Law 101–510; 10 U.S.C. 2302 note), as amended, under the authority of this provision or any other transfer authority contained in this Act. 8016.None of the funds in this Act may be available for the purchase by the Department of Defense (and its departments and agencies) of welded shipboard anchor and mooring chain 4 inches in diameter and under unless the anchor and mooring chain are manufactured in the United States from components which are substantially manufactured in the United States: Provided, That for the purpose of this section, the term manufactured shall include cutting, heat treating, quality control, testing of chain and welding (including the forging and shot blasting process): Provided further, That for the purpose of this section substantially all of the components of anchor and mooring chain shall be considered to be produced or manufactured in the United States if the aggregate cost of the components produced or manufactured in the United States exceeds the aggregate cost of the components produced or manufactured outside the United States: Provided further, That when adequate domestic supplies are not available to meet Department of Defense requirements on a timely basis, the Secretary of the service responsible for the procurement may waive this restriction on a case-by-case basis by certifying in writing to the Committees on Appropriations that such an acquisition must be made in order to acquire capability for national security purposes. 
8017.Of the amounts appropriated for Working Capital Fund, Army, $145,000,000 shall be available to maintain competitive rates at the arsenals. 8018.None of the funds available to the Department of Defense may be used to demilitarize or dispose of M–1 Carbines, M–1 Garand rifles, M–14 rifles, .22 caliber rifles, .30 caliber rifles, or M–1911 pistols, or to demilitarize or destroy small arms ammunition or ammunition components that are not otherwise prohibited from commercial sale under Federal law, unless the small arms ammunition or ammunition components are certified by the Secretary of the Army or designee as unserviceable or unsafe for further use. 
8019.No more than $500,000 of the funds appropriated or made available in this Act shall be used during a single fiscal year for any single relocation of an organization, unit, activity or function of the Department of Defense into or within the National Capital Region: Provided, That the Secretary of Defense may waive this restriction on a case-by-case basis by certifying in writing to the congressional defense committees that such a relocation is required in the best interest of the Government. 
8020.Of the funds made available in this Act, $15,000,000 shall be available for incentive payments authorized by section 504 of the Indian Financing Act of 1974 (25 U.S.C. 1544): Provided, That a prime contractor or a subcontractor at any tier that makes a subcontract award to any subcontractor or supplier as defined in section 1544 of title 25, United States Code, or a small business owned and controlled by an individual or individuals defined under section 4221(9) of title 25, United States Code, shall be considered a contractor for the purposes of being allowed additional compensation under section 504 of the Indian Financing Act of 1974 (25 U.S.C. 1544) whenever the prime contract or subcontract amount is over $500,000 and involves the expenditure of funds appropriated by an Act making appropriations for the Department of Defense with respect to any fiscal year: Provided further, That notwithstanding section 1906 of title 41, United States Code, this section shall be applicable to any Department of Defense acquisition of supplies or services, including any contract and any subcontract at any tier for acquisition of commercial items produced or manufactured, in whole or in part, by any subcontractor or supplier defined in section 1544 of title 25, United States Code, or a small business owned and controlled by an individual or individuals defined under section 4221(9) of title 25, United States Code. 
8021.Funds appropriated by this Act for the Defense Media Activity shall not be used for any national or international political or psychological activities. 8022.During the current fiscal year, the Department of Defense is authorized to incur obligations of not to exceed $350,000,000 for purposes specified in section 2350j(c) of title 10, United States Code, in anticipation of receipt of contributions, only from the Government of Kuwait, under that section: Provided, That, upon receipt, such contributions from the Government of Kuwait shall be credited to the appropriations or fund which incurred such obligations. 
8023. 
(a)Of the funds made available in this Act, not less than $39,500,000 shall be available for the Civil Air Patrol Corporation, of which— (1)$27,400,000 shall be available from Operation and Maintenance, Air Force to support Civil Air Patrol Corporation operation and maintenance, readiness, counter-drug activities, and drug demand reduction activities involving youth programs; 
(2)$10,400,000 shall be available from Aircraft Procurement, Air Force; and (3)$1,700,000 shall be available from Other Procurement, Air Force for vehicle procurement. 
(b)The Secretary of the Air Force should waive reimbursement for any funds used by the Civil Air Patrol for counter-drug activities in support of Federal, State, and local government agencies. 8024. (a)None of the funds appropriated in this Act are available to establish a new Department of Defense (department) federally funded research and development center (FFRDC), either as a new entity, or as a separate entity administrated by an organization managing another FFRDC, or as a nonprofit membership corporation consisting of a consortium of other FFRDCs and other nonprofit entities. 
(b)No member of a Board of Directors, Trustees, Overseers, Advisory Group, Special Issues Panel, Visiting Committee, or any similar entity of a defense FFRDC, and no paid consultant to any defense FFRDC, except when acting in a technical advisory capacity, may be compensated for his or her services as a member of such entity, or as a paid consultant by more than one FFRDC in a fiscal year: Provided, That a member of any such entity referred to previously in this subsection shall be allowed travel expenses and per diem as authorized under the Federal Joint Travel Regulations, when engaged in the performance of membership duties. 
(c)Notwithstanding any other provision of law, none of the funds available to the department from any source during fiscal year 2016 may be used by a defense FFRDC, through a fee or other payment mechanism, for construction of new buildings, for payment of cost sharing for projects funded by Government grants, for absorption of contract overruns, or for certain charitable contributions, not to include employee participation in community service and/or development: Provided, That up to 1 percent of funds provided in this Act for support of defense FFRDCs may be used for planning and design of scientific or engineering facilities: Provided further, That the Secretary of Defense shall notify the congressional defense committees 15 days in advance of exercising the authority in the previous proviso. 
(d)Notwithstanding any other provision of law, of the funds available to the department during fiscal year 2016, not more than 5,750 staff years of technical effort (staff years) may be funded for defense FFRDCs: Provided, That, of the specific amount referred to previously in this subsection, not more than 1,125 staff years may be funded for the defense studies and analysis FFRDCs: Provided further, That this subsection shall not apply to staff years funded in the National Intelligence Program (NIP) and the Military Intelligence Program (MIP). 
(e)The Secretary of Defense shall, with the submission of the department's fiscal year 2017 budget request, submit a report presenting the specific amounts of staff years of technical effort to be allocated for each defense FFRDC during that fiscal year and the associated budget estimates. (f)Notwithstanding any other provision of this Act, the total amount appropriated in this Act for FFRDCs is hereby reduced by $65,000,000. 
8025.None of the funds appropriated or made available in this Act shall be used to procure carbon, alloy, or armor steel plate for use in any Government-owned facility or property under the control of the Department of Defense which were not melted and rolled in the United States or Canada: Provided, That these procurement restrictions shall apply to any and all Federal Supply Class 9515, American Society of Testing and Materials (ASTM) or American Iron and Steel Institute (AISI) specifications of carbon, alloy or armor steel plate: Provided further, That the Secretary of the military department responsible for the procurement may waive this restriction on a case-by-case basis by certifying in writing to the Committees on Appropriations of the House of Representatives and the Senate that adequate domestic supplies are not available to meet Department of Defense requirements on a timely basis and that such an acquisition must be made in order to acquire capability for national security purposes: Provided further, That these restrictions shall not apply to contracts which are in being as of the date of the enactment of this Act. 
8026.For the purposes of this Act, the term congressional defense committees means the Armed Services Committee of the House of Representatives, the Armed Services Committee of the Senate, the Subcommittee on Defense of the Committee on Appropriations of the Senate, and the Subcommittee on Defense of the Committee on Appropriations of the House of Representatives. 8027.During the current fiscal year, the Department of Defense may acquire the modification, depot maintenance and repair of aircraft, vehicles and vessels as well as the production of components and other Defense-related articles, through competition between Department of Defense depot maintenance activities and private firms: Provided, That the Senior Acquisition Executive of the military department or Defense Agency concerned, with power of delegation, shall certify that successful bids include comparable estimates of all direct and indirect costs for both public and private bids: Provided further, That Office of Management and Budget Circular A–76 shall not apply to competitions conducted under this section. 
8028. 
(a) 
(1)If the Secretary of Defense, after consultation with the United States Trade Representative, determines that a foreign country which is party to an agreement described in paragraph (2) has violated the terms of the agreement by discriminating against certain types of products produced in the United States that are covered by the agreement, the Secretary of Defense shall rescind the Secretary's blanket waiver of the Buy American Act with respect to such types of products produced in that foreign country. (2)An agreement referred to in paragraph (1) is any reciprocal defense procurement memorandum of understanding, between the United States and a foreign country pursuant to which the Secretary of Defense has prospectively waived the Buy American Act for certain products in that country. 
(b)The Secretary of Defense shall submit to the Congress a report on the amount of Department of Defense purchases from foreign entities in fiscal year 2016. Such report shall separately indicate the dollar value of items for which the Buy American Act was waived pursuant to any agreement described in subsection (a)(2), the Trade Agreement Act of 1979 (19 U.S.C. 2501 et seq.), or any international agreement to which the United States is a party. (c)For purposes of this section, the term Buy American Act means chapter 83 of title 41, United States Code. 
8029.During the current fiscal year, amounts contained in the Department of Defense Overseas Military Facility Investment Recovery Account established by section 2921(c)(1) of the National Defense Authorization Act of 1991 (Public Law 101–510; 10 U.S.C. 2687 note) shall be available until expended for the payments specified by section 2921(c)(2) of that Act. 8030. (a)Notwithstanding any other provision of law, the Secretary of the Air Force may convey at no cost to the Air Force, without consideration, to Indian tribes located in the States of Nevada, Idaho, North Dakota, South Dakota, Montana, Oregon, Minnesota, and Washington relocatable military housing units located at Grand Forks Air Force Base, Malmstrom Air Force Base, Mountain Home Air Force Base, Ellsworth Air Force Base, and Minot Air Force Base that are excess to the needs of the Air Force. 
(b)The Secretary of the Air Force shall convey, at no cost to the Air Force, military housing units under subsection (a) in accordance with the request for such units that are submitted to the Secretary by the Operation Walking Shield Program on behalf of Indian tribes located in the States of Nevada, Idaho, North Dakota, South Dakota, Montana, Oregon, Minnesota, and Washington. Any such conveyance shall be subject to the condition that the housing units shall be removed within a reasonable period of time, as determined by the Secretary. (c)The Operation Walking Shield Program shall resolve any conflicts among requests of Indian tribes for housing units under subsection (a) before submitting requests to the Secretary of the Air Force under subsection (b). 
(d)In this section, the term Indian tribe means any recognized Indian tribe included on the current list published by the Secretary of the Interior under section 104 of the Federally Recognized Indian Tribe Act of 1994 (Public Law 103–454; 108 Stat. 4792; 25 U.S.C. 479a–1). 8031.During the current fiscal year, appropriations which are available to the Department of Defense for operation and maintenance may be used to purchase items having an investment item unit cost of not more than $250,000. 
8032.None of the funds made available by this Act may be used to— (1)disestablish, or prepare to disestablish, a Senior Reserve Officers' Training Corps program in accordance with Department of Defense Instruction Number 1215.08, dated June 26, 2006; or 
(2)close, downgrade from host to extension center, or place on probation a Senior Reserve Officers' Training Corps program in accordance with the information paper of the Department of the Army titled Army Senior Reserve Officers' Training Corps (SROTC) Program Review and Criteria, dated January 27, 2014. 8033.The Secretary of Defense shall issue regulations to prohibit the sale of any tobacco or tobacco-related products in military resale outlets in the United States, its territories and possessions at a price below the most competitive price in the local community: Provided, That such regulations shall direct that the prices of tobacco or tobacco-related products in overseas military retail outlets shall be within the range of prices established for military retail system stores located in the United States. 
8034. 
(a)During the current fiscal year, none of the appropriations or funds available to the Department of Defense Working Capital Funds shall be used for the purchase of an investment item for the purpose of acquiring a new inventory item for sale or anticipated sale during the current fiscal year or a subsequent fiscal year to customers of the Department of Defense Working Capital Funds if such an item would not have been chargeable to the Department of Defense Business Operations Fund during fiscal year 1994 and if the purchase of such an investment item would be chargeable during the current fiscal year to appropriations made to the Department of Defense for procurement. (b)The fiscal year 2017 budget request for the Department of Defense as well as all justification material and other documentation supporting the fiscal year 2017 Department of Defense budget shall be prepared and submitted to the Congress on the basis that any equipment which was classified as an end item and funded in a procurement appropriation contained in this Act shall be budgeted for in a proposed fiscal year 2017 procurement appropriation and not in the supply management business area or any other area or category of the Department of Defense Working Capital Funds. 
8035.None of the funds appropriated by this Act for programs of the Central Intelligence Agency shall remain available for obligation beyond the current fiscal year, except for funds appropriated for the Reserve for Contingencies, which shall remain available until September 30, 2017: Provided, That funds appropriated, transferred, or otherwise credited to the Central Intelligence Agency Central Services Working Capital Fund during this or any prior or subsequent fiscal year shall remain available until expended: Provided further, That any funds appropriated or transferred to the Central Intelligence Agency for advanced research and development acquisition, for agent operations, and for covert action programs authorized by the President under section 503 of the National Security Act of 1947 (50 U.S.C. 3093) shall remain available until September 30, 2017. 
8036.Notwithstanding any other provision of law, funds made available in this Act for the Defense Intelligence Agency may be used for the design, development, and deployment of General Defense Intelligence Program intelligence communications and intelligence information systems for the Services, the Unified and Specified Commands, and the component commands. 8037.Of the funds appropriated to the Department of Defense under the heading Operation and Maintenance, Defense-Wide, not less than $12,000,000 shall be made available only for the mitigation of environmental impacts, including training and technical assistance to tribes, related administrative support, the gathering of information, documenting of environmental damage, and developing a system for prioritization of mitigation and cost to complete estimates for mitigation, on Indian lands resulting from Department of Defense activities. 
8038. 
(a)None of the funds appropriated in this Act may be expended by an entity of the Department of Defense unless the entity, in expending the funds, complies with the Buy American Act. For purposes of this subsection, the term Buy American Act means chapter 83 of title 41, United States Code. (b)If the Secretary of Defense determines that a person has been convicted of intentionally affixing a label bearing a Made in America inscription to any product sold in or shipped to the United States that is not made in America, the Secretary shall determine, in accordance with section 2410f of title 10, United States Code, whether the person should be debarred from contracting with the Department of Defense. 
(c)In the case of any equipment or products purchased with appropriations provided under this Act, it is the sense of the Congress that any entity of the Department of Defense, in expending the appropriation, purchase only American-made equipment and products, provided that American-made equipment and products are cost-competitive, quality competitive, and available in a timely fashion. 8039.None of the funds appropriated by this Act and hereafter shall be available for a contract for studies, analysis, or consulting services entered into without competition on the basis of an unsolicited proposal unless the head of the activity responsible for the procurement determines— 
(1)as a result of thorough technical evaluation, only one source is found fully qualified to perform the proposed work; (2)the purpose of the contract is to explore an unsolicited proposal which offers significant scientific or technological promise, represents the product of original thinking, and was submitted in confidence by one source; or 
(3)the purpose of the contract is to take advantage of unique and significant industrial accomplishment by a specific concern, or to insure that a new product or idea of a specific concern is given financial support: Provided, That this limitation shall not apply to contracts in an amount of less than $25,000, contracts related to improvements of equipment that is in development or production, or contracts as to which a civilian official of the Department of Defense, who has been confirmed by the Senate, determines that the award of such contract is in the interest of the national defense. 
8040. 
(a)Except as provided in subsections (b) and (c), none of the funds made available by this Act may be used— (1)to establish a field operating agency; or 
(2)to pay the basic pay of a member of the Armed Forces or civilian employee of the department who is transferred or reassigned from a headquarters activity if the member or employee's place of duty remains at the location of that headquarters. (b)The Secretary of Defense or Secretary of a military department may waive the limitations in subsection (a), on a case-by-case basis, if the Secretary determines, and certifies to the Committees on Appropriations of the House of Representatives and the Senate that the granting of the waiver will reduce the personnel requirements or the financial requirements of the department. 
(c)This section does not apply to— (1)field operating agencies funded within the National Intelligence Program; 
(2)an Army field operating agency established to eliminate, mitigate, or counter the effects of improvised explosive devices, and, as determined by the Secretary of the Army, other similar threats; (3)an Army field operating agency established to improve the effectiveness and efficiencies of biometric activities and to integrate common biometric technologies throughout the Department of Defense; or 
(4)an Air Force field operating agency established to administer the Air Force Mortuary Affairs Program and Mortuary Operations for the Department of Defense and authorized Federal entities. 8041. (a)None of the funds appropriated by this Act shall be available to convert to contractor performance an activity or function of the Department of Defense that, on or after the date of the enactment of this Act, is performed by Department of Defense civilian employees unless— 
(1)the conversion is based on the result of a public-private competition that includes a most efficient and cost effective organization plan developed by such activity or function; (2)the Competitive Sourcing Official determines that, over all performance periods stated in the solicitation of offers for performance of the activity or function, the cost of performance of the activity or function by a contractor would be less costly to the Department of Defense by an amount that equals or exceeds the lesser of— 
(A)10 percent of the most efficient organization's personnel-related costs for performance of that activity or function by Federal employees; or (B)$10,000,000; and 
(3)the contractor does not receive an advantage for a proposal that would reduce costs for the Department of Defense by— (A)not making an employer-sponsored health insurance plan available to the workers who are to be employed in the performance of that activity or function under the contract; or 
(B)offering to such workers an employer-sponsored health benefits plan that requires the employer to contribute less towards the premium or subscription share than the amount that is paid by the Department of Defense for health benefits for civilian employees under chapter 89 of title 5, United States Code. (b) (1)The Department of Defense, without regard to subsection (a) of this section or subsection (a), (b), or (c) of section 2461 of title 10, United States Code, and notwithstanding any administrative regulation, requirement, or policy to the contrary shall have full authority to enter into a contract for the performance of any commercial or industrial type function of the Department of Defense that— 
(A)is included on the procurement list established pursuant to section 2 of the Javits-Wagner-O’Day Act (section 8503 of title 41, United States Code); (B)is planned to be converted to performance by a qualified nonprofit agency for the blind or by a qualified nonprofit agency for other severely handicapped individuals in accordance with that Act; or 
(C)is planned to be converted to performance by a qualified firm under at least 51 percent ownership by an Indian tribe, as defined in section 4(e) of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b(e)), or a Native Hawaiian Organization, as defined in section 8(a)(15) of the Small Business Act (15 U.S.C. 637(a)(15)). (2)This section shall not apply to depot contracts or contracts for depot maintenance as provided in sections 2469 and 2474 of title 10, United States Code. 
(c)The conversion of any activity or function of the Department of Defense under the authority provided by this section shall be credited toward any competitive or outsourcing goal, target, or measurement that may be established by statute, regulation, or policy and is deemed to be awarded under the authority of, and in compliance with, subsection (h) of section 2304 of title 10, United States Code, for the competition or outsourcing of commercial activities.(RESCISSIONS) 8042.Of the funds appropriated in Department of Defense Appropriations Acts, the following funds are hereby rescinded from the following accounts and programs in the specified amounts: Provided, That no amounts may be rescinded from amounts that were designated by the Congress for Overseas Contingency Operations/Global War on Terrorism or as an emergency requirement pursuant to the Concurrent Resolution on the Budget or the Balanced Budget and Emergency Deficit Control Act of 1985, as amended: 
Cooperative Threat Reduction Account, 2014/2016, $15,000,000; Aircraft Procurement, Army, 2014/2016, $9,295,000; 
Other Procurement, Army, 2014/2016, $40,000,000; Aircraft Procurement, Navy, 2014/2016, $53,415,000; 
Weapons Procurement, Navy, 2014/2016, $888,000; Aircraft Procurement, Air Force, 2014/2016, $2,300,000; 
Procurement of Ammunition, Air Force, 2014/2016, $6,300,000; Other Procurement, Air Force, 2014/2016, $90,000,000; 
Aircraft Procurement, Army, 2015/2017, $25,000,000; Procurement of Weapons and Tracked Combat Vehicles, Army, 2015/2017, $7,500,000; 
Other Procurement, Army, 2015/2017, $30,000,000; Aircraft Procurement, Navy, 2015/2017, $11,702,000; 
Weapons Procurement, Navy, 2015/2017, $15,422,000; Procurement of Ammunition, Navy and Marine Corps, 2015/2017, $8,906,000; 
Procurement, Marine Corps, 2015/2017, $66,477,000; Aircraft Procurement, Air Force, 2015/2017, $199,046,000; 
Missile Procurement, Air Force, 2015/2017, $212,000,000; Other Procurement, Air Force, 2015/2017, $17,000,000; 
Research, Development, Test and Evaluation, Army, 2015/2016, $9,299,000; Research, Development, Test and Evaluation, Navy, 2015/2016, $228,387,000; 
Research, Development, Test and Evaluation, Air Force, 2015/2016, $718,500,000; and Research, Development, Test and Evaluation, Defense-Wide, 2015/2016, $2,500,000. 
8043.None of the funds available in this Act may be used to reduce the authorized positions for military technicians (dual status) of the Army National Guard, Air National Guard, Army Reserve and Air Force Reserve for the purpose of applying any administratively imposed civilian personnel ceiling, freeze, or reduction on military technicians (dual status), unless such reductions are a direct result of a reduction in military force structure. 8044.None of the funds appropriated or otherwise made available in this Act may be obligated or expended for assistance to the Democratic People's Republic of Korea unless specifically appropriated for that purpose. 
8045.Funds appropriated in this Act for operation and maintenance of the Military Departments, Combatant Commands and Defense Agencies shall be available for reimbursement of pay, allowances and other expenses which would otherwise be incurred against appropriations for the National Guard and Reserve when members of the National Guard and Reserve provide intelligence or counterintelligence support to Combatant Commands, Defense Agencies and Joint Intelligence Activities, including the activities and programs included within the National Intelligence Program and the Military Intelligence Program: Provided, That nothing in this section authorizes deviation from established Reserve and National Guard personnel and training procedures. 
8046. 
(a)None of the funds available to the Department of Defense for any fiscal year for drug interdiction or counter-drug activities may be transferred to any other department or agency of the United States except as specifically provided in an appropriations law. (b)None of the funds available to the Central Intelligence Agency for any fiscal year for drug interdiction or counter-drug activities may be transferred to any other department or agency of the United States except as specifically provided in an appropriations law. 
8047.None of the funds appropriated by this Act may be used for the procurement of ball and roller bearings other than those produced by a domestic source and of domestic origin: Provided, That the Secretary of the military department responsible for such procurement may waive this restriction on a case-by-case basis by certifying in writing to the Committees on Appropriations of the House of Representatives and the Senate, that adequate domestic supplies are not available to meet Department of Defense requirements on a timely basis and that such an acquisition must be made in order to acquire capability for national security purposes: Provided further, That this restriction shall not apply to the purchase of commercial items, as defined by section 103 of title 41, United States Code, except that the restriction shall apply to ball or roller bearings purchased as end items. 
8048.None of the funds made available by this Act for Evolved Expendable Launch Vehicle service competitive procurements may be used unless the competitive procurements are open for award to all certified providers of Evolved Expendable Launch Vehicle-class systems: Provided, That the award shall be made to the provider that offers the best value to the government: Provided further, That notwithstanding any other provision of law, award may be made to a launch service provider competing with any certified launch vehicle in its inventory regardless of the country of origin of the rocket engine that will be used on its launch vehicle, in order to ensure robust competition and continued assured access to space. 
8049.In addition to the amounts appropriated or otherwise made available elsewhere in this Act, $44,000,000 is hereby appropriated to the Department of Defense: Provided, That upon the determination of the Secretary of Defense that it shall serve the national interest, the Secretary shall make grants in the amounts specified as follows: $20,000,000 to the United Service Organizations and $24,000,000 to the Red Cross. 
8050.None of the funds in this Act may be used to purchase any supercomputer which is not manufactured in the United States, unless the Secretary of Defense certifies to the congressional defense committees that such an acquisition must be made in order to acquire capability for national security purposes that is not available from United States manufacturers. 8051.Notwithstanding any other provision in this Act, the Small Business Innovation Research program and the Small Business Technology Transfer program set-asides shall be taken proportionally from all programs, projects, or activities to the extent they contribute to the extramural budget. 
8052.None of the funds available to the Department of Defense under this Act shall be obligated or expended to pay a contractor under a contract with the Department of Defense for costs of any amount paid by the contractor to an employee when— (1)such costs are for a bonus or otherwise in excess of the normal salary paid by the contractor to the employee; and 
(2)such bonus is part of restructuring costs associated with a business combination.(INCLUDING TRANSFER OF FUNDS) 8053.During the current fiscal year, no more than $30,000,000 of appropriations made in this Act under the heading Operation and Maintenance, Defense-Wide may be transferred to appropriations available for the pay of military personnel, to be merged with, and to be available for the same time period as the appropriations to which transferred, to be used in support of such personnel in connection with support and services for eligible organizations and activities outside the Department of Defense pursuant to section 2012 of title 10, United States Code. 
8054.During the current fiscal year, in the case of an appropriation account of the Department of Defense for which the period of availability for obligation has expired or which has closed under the provisions of section 1552 of title 31, United States Code, and which has a negative unliquidated or unexpended balance, an obligation or an adjustment of an obligation may be charged to any current appropriation account for the same purpose as the expired or closed account if— (1)the obligation would have been properly chargeable (except as to amount) to the expired or closed account before the end of the period of availability or closing of that account; 
(2)the obligation is not otherwise properly chargeable to any current appropriation account of the Department of Defense; and (3)in the case of an expired account, the obligation is not chargeable to a current appropriation of the Department of Defense under the provisions of section 1405(b)(8) of the National Defense Authorization Act for Fiscal Year 1991, Public Law 101–510, as amended (31 U.S.C. 1551 note): Provided, That in the case of an expired account, if subsequent review or investigation discloses that there was not in fact a negative unliquidated or unexpended balance in the account, any charge to a current account under the authority of this section shall be reversed and recorded against the expired account: Provided further, That the total amount charged to a current appropriation under this section may not exceed an amount equal to 1 percent of the total appropriation for that account. 
8055. 
(a)Notwithstanding any other provision of law, the Chief of the National Guard Bureau may permit the use of equipment of the National Guard Distance Learning Project by any person or entity on a space-available, reimbursable basis. The Chief of the National Guard Bureau shall establish the amount of reimbursement for such use on a case-by-case basis. (b)Amounts collected under subsection (a) shall be credited to funds available for the National Guard Distance Learning Project and be available to defray the costs associated with the use of equipment of the project under that subsection. Such funds shall be available for such purposes without fiscal year limitation. 
8056.None of the funds available to the Department of Defense may be obligated to modify command and control relationships to give Fleet Forces Command operational and administrative control of United States Navy forces assigned to the Pacific fleet: Provided, That the command and control relationships which existed on October 1, 2004, shall remain in force unless changes are specifically authorized in a subsequent Act: Provided further, That this section does not apply to administrative control of Navy Air and Missile Defense Command.(INCLUDING TRANSFER OF FUNDS) 
8057.Of the funds appropriated in this Act under the heading “Operation and Maintenance, Defense-wide”, $25,000,000 shall be for continued implementation and expansion of the Sexual Assault Special Victims’ Counsel Program: Provided, That the funds are made available for transfer to the Department of the Army, the Department of the Navy, and the Department of the Air Force: Provided further, That funds transferred shall be merged with and available for the same purposes and for the same time period as the appropriations to which the funds are transferred: Provided further, That this transfer authority is in addition to any other transfer authority provided in this Act. 
8058.None of the funds appropriated in title IV of this Act may be used to procure end-items for delivery to military forces for operational training, operational use or inventory requirements: Provided, That this restriction does not apply to end-items used in development, prototyping, and test activities preceding and leading to acceptance for operational use: Provided further, That this restriction does not apply to programs funded within the National Intelligence Program: Provided further, That the Secretary of Defense may waive this restriction on a case-by-case basis by certifying in writing to the Committees on Appropriations of the House of Representatives and the Senate that it is in the national security interest to do so. 
8059. 
(a)The Secretary of Defense may, on a case-by-case basis, waive with respect to a foreign country each limitation on the procurement of defense items from foreign sources provided in law if the Secretary determines that the application of the limitation with respect to that country would invalidate cooperative programs entered into between the Department of Defense and the foreign country, or would invalidate reciprocal trade agreements for the procurement of defense items entered into under section 2531 of title 10, United States Code, and the country does not discriminate against the same or similar defense items produced in the United States for that country. (b)Subsection (a) applies with respect to— 
(1)contracts and subcontracts entered into on or after the date of the enactment of this Act; and (2)options for the procurement of items that are exercised after such date under contracts that are entered into before such date if the option prices are adjusted for any reason other than the application of a waiver granted under subsection (a). 
(c)Subsection (a) does not apply to a limitation regarding construction of public vessels, ball and roller bearings, food, and clothing or textile materials as defined by section XI (chapters 50–65) of the Harmonized Tariff Schedule of the United States and products classified under headings 4010, 4202, 4203, 6401 through 6406, 6505, 7019, 7218 through 7229, 7304.41 through 7304.49, 7306.40, 7502 through 7508, 8105, 8108, 8109, 8211, 8215, and 9404. 8060.Notwithstanding any other provision of law, none of the funds appropriated or otherwise made available by this or any other Act may be used to consolidate or relocate any element of a United States Air Force Rapid Engineer Deployable Heavy Operational Repair Squadron Engineer (RED HORSE) outside of the United States until the Secretary of the Air Force— 
(1)completes an analysis and comparison of the cost and infrastructure investment required to consolidate or relocate a RED HORSE squadron outside of the United States versus within the United States; (2)provides to the congressional defense committees a report detailing the findings of the cost analysis; and 
(3)certifies in writing to the congressional defense committees that the preferred site for the consolidation or relocation yields the greatest savings for the Air Force: Provided, That the term United States in this section does not include any territory or possession of the United States. 8061.None of the funds appropriated or otherwise made available by this or other Department of Defense Appropriations Acts may be obligated or expended for the purpose of performing repairs or maintenance to military family housing units of the Department of Defense, including areas in such military family housing units that may be used for the purpose of conducting official Department of Defense business. 
8062.Notwithstanding any other provision of law, funds appropriated in this Act under the heading Research, Development, Test and Evaluation, Defense-Wide for any new start advanced concept technology demonstration project or joint capability demonstration project may only be obligated 45 days after a report, including a description of the project, the planned acquisition and transition strategy and its estimated annual and total cost, has been provided in writing to the congressional defense committees: Provided, That the Secretary of Defense may waive this restriction on a case-by-case basis by certifying to the congressional defense committees that it is in the national interest to do so. 
8063.The Secretary of Defense shall continue to provide a classified quarterly report to the House and Senate Appropriations Committees, Subcommittees on Defense on certain matters as directed in the classified annex accompanying this Act. 8064.Notwithstanding section 12310(b) of title 10, United States Code, a Reserve who is a member of the National Guard serving on full-time National Guard duty under section 502(f) of title 32, United States Code, may perform duties in support of the ground-based elements of the National Ballistic Missile Defense System. 
8065.None of the funds provided in this Act may be used to transfer to any nongovernmental entity ammunition held by the Department of Defense that has a center-fire cartridge and a United States military nomenclature designation of armor penetrator, armor piercing (AP), armor piercing incendiary (API), or armor-piercing incendiary tracer (API–T), except to an entity performing demilitarization services for the Department of Defense under a contract that requires the entity to demonstrate to the satisfaction of the Department of Defense that armor piercing projectiles are either: (1) rendered incapable of reuse by the demilitarization process; or (2) used to manufacture ammunition pursuant to a contract with the Department of Defense or the manufacture of ammunition for export pursuant to a License for Permanent Export of Unclassified Military Articles issued by the Department of State. 8066.Notwithstanding any other provision of law, the Chief of the National Guard Bureau, or his designee, may waive payment of all or part of the consideration that otherwise would be required under section 2667 of title 10, United States Code, in the case of a lease of personal property for a period not in excess of 1 year to any organization specified in section 508(d) of title 32, United States Code, or any other youth, social, or fraternal nonprofit organization as may be approved by the Chief of the National Guard Bureau, or his designee, on a case-by-case basis. 
8067.None of the funds appropriated by this Act shall be used for the support of any nonappropriated funds activity of the Department of Defense that procures malt beverages and wine with nonappropriated funds for resale (including such alcoholic beverages sold by the drink) on a military installation located in the United States unless such malt beverages and wine are procured within that State, or in the case of the District of Columbia, within the District of Columbia, in which the military installation is located: Provided, That, in a case in which the military installation is located in more than one State, purchases may be made in any State in which the installation is located: Provided further, That such local procurement requirements for malt beverages and wine shall apply to all alcoholic beverages only for military installations in States which are not contiguous with another State: Provided further, That alcoholic beverages other than wine and malt beverages, in contiguous States and the District of Columbia shall be procured from the most competitive source, price and other factors considered.(INCLUDING TRANSFER OF FUNDS) 
8068.Of the amounts appropriated in this Act under the heading Operation and Maintenance, Army, $76,611,750 shall remain available until expended: Provided, That, notwithstanding any other provision of law, the Secretary of Defense is authorized to transfer such funds to other activities of the Federal Government: Provided further, That the Secretary of Defense is authorized to enter into and carry out contracts for the acquisition of real property, construction, personal services, and operations related to projects carrying out the purposes of this section: Provided further, That contracts entered into under the authority of this section may provide for such indemnification as the Secretary determines to be necessary: Provided further, That projects authorized by this section shall comply with applicable Federal, State, and local law to the maximum extent consistent with the national security, as determined by the Secretary of Defense. 
8069. 
(a)None of the funds appropriated in this or any other Act may be used to take any action to modify— (1)the appropriations account structure for the National Intelligence Program budget, including through the creation of a new appropriation or new appropriation account; 
(2)how the National Intelligence Program budget request is presented in the unclassified P–1, R–1, and O–1 documents supporting the Department of Defense budget request; (3)the process by which the National Intelligence Program appropriations are apportioned to the executing agencies; or 
(4)the process by which the National Intelligence Program appropriations are allotted, obligated and disbursed. (b)Nothing in section (a) shall be construed to prohibit the merger of programs or changes to the National Intelligence Program budget at or below the Expenditure Center level, provided such change is otherwise in accordance with paragraphs (a)(1)–(3). 
(c)The Director of National Intelligence and the Secretary of Defense may jointly, only for the purposes of achieving auditable financial statements and improving fiscal reporting, study and develop detailed proposals for alternative financial management processes. Such study shall include a comprehensive counterintelligence risk assessment to ensure that none of the alternative processes will adversely affect counterintelligence. (d)Upon development of the detailed proposals defined under subsection (c), the Director of National Intelligence and the Secretary of Defense shall— 
(1)provide the proposed alternatives to all affected agencies; (2)receive certification from all affected agencies attesting that the proposed alternatives will help achieve auditability, improve fiscal reporting, and will not adversely affect counterintelligence; and 
(3)not later than 30 days after receiving all necessary certifications under paragraph (2), present the proposed alternatives and certifications to the congressional defense and intelligence committees. (e)This section shall not be construed to alter or affect the application of section 1633 of the National Defense Authorization Act for Fiscal Year 2016 to the amounts made available by this Act. 
8070.In addition to amounts provided elsewhere in this Act, $5,000,000 is hereby appropriated to the Department of Defense, to remain available for obligation until expended: Provided, That notwithstanding any other provision of law, that upon the determination of the Secretary of Defense that it shall serve the national interest, these funds shall be available only for a grant to the Fisher House Foundation, Inc., only for the construction and furnishing of additional Fisher Houses to meet the needs of military family members when confronted with the illness or hospitalization of an eligible military beneficiary.(including transfer of funds) 
8071.Of the amounts appropriated in this Act under the headings Procurement, Defense-Wide and Research, Development, Test and Evaluation, Defense-Wide, $487,595,000 shall be for the Israeli Cooperative Programs: Provided, That of this amount, $55,000,000 shall be for the Secretary of Defense to provide to the Government of Israel for the procurement of the Iron Dome defense system to counter short-range rocket threats, subject to the U.S.-Israel Iron Dome Procurement Agreement, as amended; $286,526,000 shall be for the Short Range Ballistic Missile Defense (SRBMD) program, including cruise missile defense research and development under the SRBMD program, of which $150,000,000 shall be for production activities of SRBMD missiles in the United States and in Israel to meet Israel's defense requirements consistent with each nation's laws, regulations, and procedures, of which not more than $90,000,000, subject to previously established transfer procedures, may be obligated or expended until establishment of a U.S.-Israeli production agreement for SRBMD; $89,550,000 shall be for an upper-tier component to the Israeli Missile Defense Architecture, of which not more than $15,000,000, subject to previously established transfer procedures, may be obligated or expended until establishment of a U.S.-Israeli production agreement; and $56,519,000 shall be for the Arrow System Improvement Program including development of a long range, ground and airborne, detection suite: Provided further, That funds made available under this provision for production of missiles and missile components may be transferred to appropriations available for the procurement of weapons and equipment, to be merged with and to be available for the same time period and the same purposes as the appropriation to which transferred: Provided further, That the transfer authority provided under this provision is in addition to any other transfer authority contained in this Act.(INCLUDING TRANSFER OF FUNDS) 
8072.Of the amounts appropriated in this Act under the heading Shipbuilding and Conversion, Navy, $389,305,000 shall be available until September 30, 2016, to fund prior year shipbuilding cost increases: Provided, That upon enactment of this Act, the Secretary of the Navy shall transfer funds to the following appropriations in the amounts specified: Provided further, That the amounts transferred shall be merged with and be available for the same purposes as the appropriations to which transferred to: 
(1)Under the heading Shipbuilding and Conversion, Navy, 2008/2016: Carrier Replacement Program $123,760,000; (2)Under the heading Shipbuilding and Conversion, Navy, 2009/2016: LPD–17 Amphibious Transport Dock Program $22,860,000; 
(3)Under the heading Shipbuilding and Conversion, Navy, 2012/2016: CVN Refueling Overhauls Program $20,029,000; (4)Under the heading Shipbuilding and Conversion, Navy, 2012/2016: DDG–51 Destroyer $75,014,000; 
(5)Under the heading Shipbuilding and Conversion, Navy, 2012/2016: Littoral Combat Ship $82,674,000; (6)Under the heading Shipbuilding and Conversion, Navy, 2012/2016: LPD–17 Amphibious Transport Dock Program $38,733,000; 
(7)Under the heading Shipbuilding and Conversion, Navy, 2012/2016: Joint High Speed Vessel $22,597,000; and (8)Under the heading Shipbuilding and Conversion, Navy, 2013/2016: Joint High Speed Vessel $3,638,000. 
8073.Funds appropriated by this Act, or made available by the transfer of funds in this Act, for intelligence activities are deemed to be specifically authorized by the Congress for purposes of section 504 of the National Security Act of 1947 (50 U.S.C. 3094) during fiscal year 2016 until the enactment of the Intelligence Authorization Act for Fiscal Year 2016. 8074.None of the funds provided in this Act shall be available for obligation or expenditure through a reprogramming of funds that creates or initiates a new program, project, or activity unless such program, project, or activity must be undertaken immediately in the interest of national security and only after written prior notification to the congressional defense committees. 
8075.The budget of the President for fiscal year 2017 submitted to the Congress pursuant to section 1105 of title 31, United States Code, shall include separate budget justification documents for costs of United States Armed Forces' participation in contingency operations for the Military Personnel accounts, the Operation and Maintenance accounts, the Procurement accounts, and the Research, Development, Test and Evaluation accounts: Provided, That these documents shall include a description of the funding requested for each contingency operation, for each military service, to include all Active and Reserve components, and for each appropriations account: Provided further, That these documents shall include estimated costs for each element of expense or object class, a reconciliation of increases and decreases for each contingency operation, and programmatic data including, but not limited to, troop strength for each Active and Reserve component, and estimates of the major weapons systems deployed in support of each contingency: Provided further, That these documents shall include budget exhibits OP–5 and OP–32 (as defined in the Department of Defense Financial Management Regulation) for all contingency operations for the budget year and the two preceding fiscal years. 
8076.None of the funds in this Act may be used for research, development, test, evaluation, procurement or deployment of nuclear armed interceptors of a missile defense system. 8077.Notwithstanding any other provision of this Act, to reflect savings due to favorable foreign exchange rates, the total amount appropriated in this Act is hereby reduced by $1,500,789,000. 
8078.None of the funds appropriated or made available in this Act shall be used to reduce or disestablish the operation of the 53rd Weather Reconnaissance Squadron of the Air Force Reserve, if such action would reduce the WC–130 Weather Reconnaissance mission below the levels funded in this Act: Provided, That the Air Force shall allow the 53rd Weather Reconnaissance Squadron to perform other missions in support of national defense requirements during the non-hurricane season. 
8079.None of the funds provided in this Act shall be available for integration of foreign intelligence information unless the information has been lawfully collected and processed during the conduct of authorized foreign intelligence activities: Provided, That information pertaining to United States persons shall only be handled in accordance with protections provided in the Fourth Amendment of the United States Constitution as implemented through Executive Order No. 12333.(INCLUDING TRANSFER OF FUNDS) 
8080.The Secretary of Defense may transfer funds from any available Department of the Navy appropriation to any available Navy ship construction appropriation for the purpose of liquidating necessary changes resulting from inflation, market fluctuations, or rate adjustments for any ship construction program appropriated in law: Provided, That the Secretary may transfer not to exceed $20,000,000 under the authority provided by this section: Provided further, That the Secretary may not transfer any funds until 30 days after the proposed transfer has been reported to the Committees on Appropriations of the House of Representatives and the Senate, unless a response from the Committees is received sooner: Provided further, That any funds transferred pursuant to this section shall retain the same period of availability as when originally appropriated: Provided further, That the transfer authority provided by this section is in addition to any other transfer authority contained elsewhere in this Act. 
8081. 
(a)None of the funds appropriated by this Act may be used to transfer research and development, acquisition, or other program authority relating to current tactical unmanned aerial vehicles (TUAVs) from the Army. (b)The Army shall retain responsibility for and operational control of the MQ–1C Gray Eagle Unmanned Aerial Vehicle (UAV) in order to support the Secretary of Defense in matters relating to the employment of unmanned aerial vehicles. 
8082.Up to $15,000,000 of the funds appropriated under the heading Operation and Maintenance, Navy may be made available for the Asia Pacific Regional Initiative Program for the purpose of enabling the Pacific Command to execute Theater Security Cooperation activities such as humanitarian assistance, and payment of incremental and personnel costs of training and exercising with foreign security forces: Provided, That funds made available for this purpose may be used, notwithstanding any other funding authorities for humanitarian assistance, security assistance or combined exercise expenses: Provided further, That funds may not be obligated to provide assistance to any foreign country that is otherwise prohibited from receiving such type of assistance under any other provision of law. 
8083.None of the funds appropriated by this Act for programs of the Office of the Director of National Intelligence shall remain available for obligation beyond the current fiscal year, except for funds appropriated for research and technology, which shall remain available until September 30, 2017. 8084.For purposes of section 1553(b) of title 31, United States Code, any subdivision of appropriations made in this Act under the heading Shipbuilding and Conversion, Navy shall be considered to be for the same purpose as any subdivision under the heading Shipbuilding and Conversion, Navy appropriations in any prior fiscal year, and the 1 percent limitation shall apply to the total amount of the appropriation. 
8085. 
(a)Not later than 60 days after the date of enactment of this Act, the Director of National Intelligence shall submit a report to the congressional intelligence committees to establish the baseline for application of reprogramming and transfer authorities for fiscal year 2016: Provided, That the report shall include— 
(1)a table for each appropriation with a separate column to display the President's budget request, adjustments made by Congress, adjustments due to enacted rescissions, if appropriate, and the fiscal year enacted level; (2)a delineation in the table for each appropriation by Expenditure Center and project; and 
(3)an identification of items of special congressional interest. (b)None of the funds provided for the National Intelligence Program in this Act shall be available for reprogramming or transfer until the report identified in subsection (a) is submitted to the congressional intelligence committees, unless the Director of National Intelligence certifies in writing to the congressional intelligence committees that such reprogramming or transfer is necessary as an emergency requirement. 
8086.None of the funds made available by this Act may be used to eliminate, restructure, or realign Army Contracting Command–New Jersey or make disproportionate personnel reductions at any Army Contracting Command–New Jersey sites without 30-day prior notification to the congressional defense committees. 8087.None of the funds made available by this Act may be used to retire, divest, realign, or transfer RQ–4B Global Hawk aircraft, or to disestablish or convert units associated with such aircraft. 
8088.None of the funds made available by this Act for excess defense articles, assistance under section 1206 of the National Defense Authorization Act for Fiscal Year 2006 (Public Law 109–163; 119 Stat. 3456), or peacekeeping operations for the countries designated annually to be in violation of the standards of the Child Soldiers Prevention Act of 2008 (Public Law 110–457; 22 U.S.C. 2370c–1) may be used to support any military training or operation that includes child soldiers, as defined by the Child Soldiers Prevention Act of 2008, unless such assistance is otherwise permitted under section 404 of the Child Soldiers Prevention Act of 2008.(INCLUDING TRANSFER OF FUNDS) 8089.Of the funds appropriated in the Intelligence Community Management Account for the Program Manager for the Information Sharing Environment, $20,000,000 is available for transfer by the Director of National Intelligence to other departments and agencies for purposes of Government-wide information sharing activities: Provided, That funds transferred under this provision are to be merged with and available for the same purposes and time period as the appropriation to which transferred: Provided further, That the Office of Management and Budget must approve any transfers made under this provision. 
8090. 
(a)None of the funds provided for the National Intelligence Program in this or any prior appropriations Act shall be available for obligation or expenditure through a reprogramming or transfer of funds in accordance with section 102A(d) of the National Security Act of 1947 (50 U.S.C. 3024(d)) that— (1)creates a new start effort; 
(2)terminates a program with appropriated funding of $10,000,000 or more; (3)transfers funding into or out of the National Intelligence Program; or 
(4)transfers funding between appropriations, unless the congressional intelligence committees are notified 30 days in advance of such reprogramming of funds; this notification period may be reduced for urgent national security requirements. (b)None of the funds provided for the National Intelligence Program in this or any prior appropriations Act shall be available for obligation or expenditure through a reprogramming or transfer of funds in accordance with section 102A(d) of the National Security Act of 1947 (50 U.S.C. 3024(d)) that results in a cumulative increase or decrease of the levels specified in the classified annex accompanying the Act unless the congressional intelligence committees are notified 30 days in advance of such reprogramming of funds; this notification period may be reduced for urgent national security requirements. 
8091.The Director of National Intelligence shall submit to Congress each year, at or about the time that the President's budget is submitted to Congress that year under section 1105(a) of title 31, United States Code, a future-years intelligence program (including associated annexes) reflecting the estimated expenditures and proposed appropriations included in that budget. Any such future-years intelligence program shall cover the fiscal year with respect to which the budget is submitted and at least the four succeeding fiscal years. 8092.For the purposes of this Act, the term congressional intelligence committees means the Permanent Select Committee on Intelligence of the House of Representatives, the Select Committee on Intelligence of the Senate, the Subcommittee on Defense of the Committee on Appropriations of the House of Representatives, and the Subcommittee on Defense of the Committee on Appropriations of the Senate. 
8093.The Department of Defense shall continue to report incremental contingency operations costs for Operation Inherent Resolve, Operation Freedom's Sentinel, and any named successor operations, on a monthly basis and any other operation designated and identified by the Secretary of Defense for the purposes of section 127a of title 10, United States Code, on a semi-annual basis in the Cost of War Execution Report as prescribed in the Department of Defense Financial Management Regulation Department of Defense Instruction 7000.14, Volume 12, Chapter 23 Contingency Operations, Annex 1, dated September 2005.(INCLUDING TRANSFER OF FUNDS) 8094.During the current fiscal year, not to exceed $11,000,000 from each of the appropriations made in title II of this Act for Operation and Maintenance, Army, Operation and Maintenance, Navy, and Operation and Maintenance, Air Force may be transferred by the military department concerned to its central fund established for Fisher Houses and Suites pursuant to section 2493(d) of title 10, United States Code.(INCLUDING TRANSFER OF FUNDS) 
8095.Funds appropriated by this Act for operation and maintenance may be available for the purpose of making remittances and transfer to the Defense Acquisition Workforce Development Fund in accordance with section 1705 of title 10, United States Code. 8096. (a)Any agency receiving funds made available in this Act, shall, subject to subsections (b) and (c), post on the public Web site of that agency any report required to be submitted by the Congress in this or any other Act, upon the determination by the head of the agency that it shall serve the national interest. 
(b)Subsection (a) shall not apply to a report if— (1)the public posting of the report compromises national security; or 
(2)the report contains proprietary information. (c)The head of the agency posting such report shall do so only after such report has been made available to the requesting Committee or Committees of Congress for no less than 45 days. 
8097. 
(a)None of the funds appropriated or otherwise made available by this Act may be expended for any Federal contract for an amount in excess of $1,000,000, unless the contractor agrees not to— (1)enter into any agreement with any of its employees or independent contractors that requires, as a condition of employment, that the employee or independent contractor agree to resolve through arbitration any claim under title VII of the Civil Rights Act of 1964 or any tort related to or arising out of sexual assault or harassment, including assault and battery, intentional infliction of emotional distress, false imprisonment, or negligent hiring, supervision, or retention; or 
(2)take any action to enforce any provision of an existing agreement with an employee or independent contractor that mandates that the employee or independent contractor resolve through arbitration any claim under title VII of the Civil Rights Act of 1964 or any tort related to or arising out of sexual assault or harassment, including assault and battery, intentional infliction of emotional distress, false imprisonment, or negligent hiring, supervision, or retention. (b)None of the funds appropriated or otherwise made available by this Act may be expended for any Federal contract unless the contractor certifies that it requires each covered subcontractor to agree not to enter into, and not to take any action to enforce any provision of, any agreement as described in paragraphs (1) and (2) of subsection (a), with respect to any employee or independent contractor performing work related to such subcontract. For purposes of this subsection, a covered subcontractor is an entity that has a subcontract in excess of $1,000,000 on a contract subject to subsection (a). 
(c)The prohibitions in this section do not apply with respect to a contractor's or subcontractor's agreements with employees or independent contractors that may not be enforced in a court of the United States. (d)The Secretary of Defense may waive the application of subsection (a) or (b) to a particular contractor or subcontractor for the purposes of a particular contract or subcontract if the Secretary or the Deputy Secretary personally determines that the waiver is necessary to avoid harm to national security interests of the United States, and that the term of the contract or subcontract is not longer than necessary to avoid such harm. The determination shall set forth with specificity the grounds for the waiver and for the contract or subcontract term selected, and shall state any alternatives considered in lieu of a waiver and the reasons each such alternative would not avoid harm to national security interests of the United States. The Secretary of Defense shall transmit to Congress, and simultaneously make public, any determination under this subsection not less than 15 business days before the contract or subcontract addressed in the determination may be awarded.(including transfer of funds) 
8098.From within the funds appropriated for operation and maintenance for the Defense Health Program in this Act, up to $121,000,000, shall be available for transfer to the Joint Department of Defense-Department of Veterans Affairs Medical Facility Demonstration Fund in accordance with the provisions of section 1704 of the National Defense Authorization Act for Fiscal Year 2010, Public Law 111–84: Provided, That for purposes of section 1704(b), the facility operations funded are operations of the integrated Captain James A. Lovell Federal Health Care Center, consisting of the North Chicago Veterans Affairs Medical Center, the Navy Ambulatory Care Center, and supporting facilities designated as a combined Federal medical facility as described by section 706 of Public Law 110–417: Provided further, That additional funds may be transferred from funds appropriated for operation and maintenance for the Defense Health Program to the Joint Department of Defense-Department of Veterans Affairs Medical Facility Demonstration Fund upon written notification by the Secretary of Defense to the Committees on Appropriations of the House of Representatives and the Senate. 
8099.Appropriations available to the Department of Defense may be used for the purchase of heavy and light armored vehicles for the physical security of personnel or for force protection purposes up to a limit of $450,000 per vehicle, notwithstanding price or other limitations applicable to the purchase of passenger carrying vehicles. 8100.None of the funds appropriated or otherwise made available by this Act or any other Act may be used by the Department of Defense or a component thereof in contravention of the provisions of section 130h of title 10, United States Code (as added by section 1671 of the National Defense Authorization Act for Fiscal Year 2016). 
8101.The Secretary of Defense shall report quarterly the numbers of civilian personnel end strength by appropriation account for each and every appropriation account used to finance Federal civilian personnel salaries to the congressional defense committees within 15 days after the end of each fiscal quarter.(including transfer of funds) 8102.Upon a determination by the Director of National Intelligence that such action is necessary and in the national interest, the Director may, with the approval of the Office of Management and Budget, transfer not to exceed $1,500,000,000 of the funds made available in this Act for the National Intelligence Program: Provided, That such authority to transfer may not be used unless for higher priority items, based on unforeseen intelligence requirements, than those for which originally appropriated and in no case where the item for which funds are requested has been denied by the Congress: Provided further, That a request for multiple reprogrammings of funds using authority provided in this section shall be made prior to June 30, 2016. 
8103.None of the funds appropriated or otherwise made available in this or any other Act may be used to transfer, release, or assist in the transfer or release to or within the United States, its territories, or possessions Khalid Sheikh Mohammed or any other detainee who— (1)is not a United States citizen or a member of the Armed Forces of the United States; and 
(2)is or was held on or after June 24, 2009, at United States Naval Station, Guantánamo Bay, Cuba, by the Department of Defense. 8104. (a)None of the funds appropriated or otherwise made available in this or any other Act may be used to construct, acquire, or modify any facility in the United States, its territories, or possessions to house any individual described in subsection (c) for the purposes of detention or imprisonment in the custody or under the effective control of the Department of Defense. 
(b)The prohibition in subsection (a) shall not apply to any modification of facilities at United States Naval Station, Guantánamo Bay, Cuba. (c)An individual described in this subsection is any individual who, as of June 24, 2009, is located at United States Naval Station, Guantánamo Bay, Cuba, and who— 
(1)is not a citizen of the United States or a member of the Armed Forces of the United States; and (2)is— 
(A)in the custody or under the effective control of the Department of Defense; or (B)otherwise under detention at United States Naval Station, Guantánamo Bay, Cuba. 
8105.None of the funds appropriated or otherwise made available in this Act may be used to transfer any individual detained at United States Naval Station Guantánamo Bay, Cuba, to the custody or control of the individual’s country of origin, any other foreign country, or any other foreign entity except in accordance with sections 1033 and 1034 of the National Defense Authorization Act for Fiscal Year 2016. 8106.None of the funds made available by this Act may be used in contravention of the War Powers Resolution (50 U.S.C. 1541 et seq.).(including transfer of funds) 
8107.Of the amounts appropriated for Operation and Maintenance, Navy, up to $1,000,000 shall be available for transfer to the John C. Stennis Center for Public Service Development Trust Fund established under section 116 of the John C. Stennis Center for Public Service Training and Development Act (2 U.S.C. 1105). 8108.None of the funds made available by this Act may be used by the Department of Defense or any other Federal agency to lease or purchase new light duty vehicles, for any executive fleet, or for any agency’s fleet inventory, except in accordance with Presidential Memorandum-Federal Fleet Performance, dated May 24, 2011. 
8109. 
(a)None of the funds appropriated or otherwise made available by this or any other Act may be used by the Secretary of Defense, or any other official or officer of the Department of Defense, to enter into a contract, memorandum of understanding, or cooperative agreement with, or make a grant to, or provide a loan or loan guarantee to Rosoboronexport or any subsidiary of Rosoboronexport. (b)The Secretary of Defense may waive the limitation in subsection (a) if the Secretary, in consultation with the Secretary of State and the Director of National Intelligence, determines that it is in the vital national security interest of the United States to do so, and certifies in writing to the congressional defense committees that, to the best of the Secretary's knowledge: 
(1)Rosoboronexport has ceased the transfer of lethal military equipment to, and the maintenance of existing lethal military equipment for, the Government of the Syrian Arab Republic; (2)The armed forces of the Russian Federation have withdrawn from Crimea, other than armed forces present on military bases subject to agreements in force between the Government of the Russian Federation and the Government of Ukraine; and 
(3)Agents of the Russian Federation have ceased taking active measures to destabilize the control of the Government of Ukraine over eastern Ukraine. (c)The Inspector General of the Department of Defense shall conduct a review of any action involving Rosoboronexport with respect to a waiver issued by the Secretary of Defense pursuant to subsection (b), and not later than 90 days after the date on which such a waiver is issued by the Secretary of Defense, the Inspector General shall submit to the congressional defense committees a report containing the results of the review conducted with respect to such waiver. 
8110.None of the funds made available in this Act may be used for the purchase or manufacture of a flag of the United States unless such flags are treated as covered items under section 2533a(b) of title 10, United States Code. 8111. (a)Of the funds appropriated in this Act for the Department of Defense, amounts may be made available, under such regulations as the Secretary of Defense may prescribe, to local military commanders appointed by the Secretary, or by an officer or employee designated by the Secretary, to provide at their discretion ex gratia payments in amounts consistent with subsection (d) of this section for damage, personal injury, or death that is incident to combat operations of the Armed Forces in a foreign country. 
(b)An ex gratia payment under this section may be provided only if— (1)the prospective foreign civilian recipient is determined by the local military commander to be friendly to the United States; 
(2)a claim for damages would not be compensable under chapter 163 of title 10, United States Code (commonly known as the Foreign Claims Act); and (3)the property damage, personal injury, or death was not caused by action by an enemy. 
(c)Nature of paymentsAny payments provided under a program under subsection (a) shall not be considered an admission or acknowledgement of any legal obligation to compensate for any damage, personal injury, or death. (d)Amount of paymentsIf the Secretary of Defense determines a program under subsection (a) to be appropriate in a particular setting, the amounts of payments, if any, to be provided to civilians determined to have suffered harm incident to combat operations of the Armed Forces under the program should be determined pursuant to regulations prescribed by the Secretary and based on an assessment, which should include such factors as cultural appropriateness and prevailing economic conditions. 
(e)Legal adviceLocal military commanders shall receive legal advice before making ex gratia payments under this subsection. The legal advisor, under regulations of the Department of Defense, shall advise on whether an ex gratia payment is proper under this section and applicable Department of Defense regulations. (f)Written recordA written record of any ex gratia payment offered or denied shall be kept by the local commander and on a timely basis submitted to the appropriate office in the Department of Defense as determined by the Secretary of Defense. 
(g)ReportThe Secretary of Defense shall report to the congressional defense committees on an annual basis the efficacy of the ex gratia payment program including the number of types of cases considered, amounts offered, the response from ex gratia payment recipients, and any recommended modifications to the program. 8112.None of the funds available in this Act to the Department of Defense, other than appropriations made for necessary or routine refurbishments, upgrades or maintenance activities, shall be used to reduce or to prepare to reduce the number of deployed and non-deployed strategic delivery vehicles and launchers below the levels set forth in the report submitted to Congress in accordance with section 1042 of the National Defense Authorization Act for Fiscal Year 2012. 
8113.The Secretary of Defense shall post grant awards on a public Web site in a searchable format. 8114.None of the funds made available by this Act may be used to realign forces at Lajes Air Force Base, Azores, Portugal, until the Secretary of Defense certifies to the congressional defense committees that the Secretary of Defense has determined, based on an analysis of operational requirements, that Lajes Air Force Base is not an optimal location for the Joint Intelligence Analysis Complex. 
8115.None of the funds made available by this Act may be used to fund the performance of a flight demonstration team at a location outside of the United States: Provided, That this prohibition applies only if a performance of a flight demonstration team at a location within the United States was canceled during the current fiscal year due to insufficient funding. 
8116.None of the funds made available by this Act may be used by the National Security Agency to— (1)conduct an acquisition pursuant to section 702 of the Foreign Intelligence Surveillance Act of 1978 for the purpose of targeting a United States person; or 
(2)acquire, monitor, or store the contents (as such term is defined in section 2510(8) of title 18, United States Code) of any electronic communication of a United States person from a provider of electronic communication services to the public pursuant to section 501 of the Foreign Intelligence Surveillance Act of 1978.(including transfer of funds) 8117.In addition to amounts provided elsewhere in this Act for basic allowance for housing for military personnel, including active duty, reserve and National Guard personnel, $300,000,000 is hereby appropriated to the Department of Defense and made available for transfer only to military personnel accounts: Provided, That the transfer authority provided under this heading is in addition to any other transfer authority provided elsewhere in this Act. 
8118.None of the funds made available by this Act may be obligated or expended to implement the Arms Trade Treaty until the Senate approves a resolution of ratification for the Treaty. 8119.None of the funds made available in this or any other Act may be used to pay the salary of any officer or employee of any agency funded by this Act who approves or implements the transfer of administrative responsibilities or budgetary resources of any program, project, or activity financed by this Act to the jurisdiction of another Federal agency not financed by this Act without the express authorization of Congress: Provided, That this limitation shall not apply to transfers of funds expressly provided for in Defense Appropriations Acts, or provisions of Acts providing supplemental appropriations for the Department of Defense. 
8120.None of the funds appropriated or otherwise made available by this Act may be used in contravention of section 1054 of the National Defense Authorization Act for Fiscal Year 2016, regarding transfer of AH–64 Apache helicopters from the Army National Guard to regular Army. 8121.None of the funds made available in this Act may be obligated for activities authorized under section 1208 of the Ronald W. Reagan National Defense Authorization Act for Fiscal Year 2005 (Public Law 112–81; 125 Stat. 1621) to initiate support for, or expand support to, foreign forces, irregular forces, groups, or individuals unless the congressional defense committees are notified in accordance with the direction contained in the classified annex accompanying this Act, not less than 15 days before initiating such support: Provided, That none of the funds made available in this Act may be used under section 1208 for any activity that is not in support of an ongoing military operation being conducted by United States Special Operations Forces to combat terrorism:  Provided further, That the Secretary of Defense may waive the prohibitions in this section if the Secretary determines that such waiver is required by extraordinary circumstances and, by not later than 72 hours after making such waiver, notifies the congressional defense committees of such waiver. 
8122.None of the funds made available by this Act may be used with respect to Iraq in contravention of the War Powers Resolution (50 U.S.C. 1541 et seq.), including for the introduction of United States armed forces into hostilities in Iraq, into situations in Iraq where imminent involvement in hostilities is clearly indicated by the circumstances, or into Iraqi territory, airspace, or waters while equipped for combat, in contravention of the congressional consultation and reporting requirements of sections 3 and 4 of such Resolution (50 U.S.C. 1542 and 1543). 8123.None of the funds made available by this Act may be used to divest, retire, transfer, or place in storage or on backup aircraft inventory status, or prepare to divest, retire, transfer, or place in storage or on backup aircraft inventory status, any A–10 aircraft, or to disestablish any units of the active or reserve component associated with such aircraft. 
8124.Of the funds provided for Research, Development, Test and Evaluation, Defense-Wide in this Act, not less than $2,800,000 shall be used to support the Department's activities related to the implementation of the Digital Accountability and Transparency Act (Public Law 113–101; 31 U.S.C. 6101 note) and to support the implementation of a uniform procurement instrument identifier as described in subpart 4.16 of Title 48, Code of Federal Regulations, to include changes in business processes, workforce, or information technology. 8125.None of the funds provided in this Act for the T–AO(X) program shall be used to award a new contract that provides for the acquisition of the following components unless those components are manufactured in the United States: Auxiliary equipment (including pumps) for shipboard services; propulsion equipment (including engines, reduction gears, and propellers); shipboard cranes; and spreaders for shipboard cranes: Provided, That the Secretary of the military department responsible for such procurement may waive these restrictions on a case-by-case basis by certifying in writing to the Committees on Appropriations of the House of Representatives and the Senate that adequate domestic supplies are not available to meet Department of Defense requirements on a timely and cost competitive basis and that such an acquisition must be made in order to acquire capability for national security purposes. 
8126.The amounts appropriated in title II of this Act are hereby reduced by $389,000,000 to reflect excess cash balances in Department of Defense Working Capital Funds, as follows: (1)From “Operation and Maintenance, Army”, $138,000,000; 
(2)From Operation and Maintenance, Air Force, $251,000,000.(rescission) 8127.Of the unobligated balances available to the Department of Defense, the following funds are permanently rescinded from the following accounts and programs in the specified amounts to reflect excess cash balances in Department of Defense Working Capital Funds: Provided, That no amounts may be rescinded from amounts that were designated by the Congress for Overseas Contingency Operations/Global War on Terrorism or as an emergency requirement pursuant to the Concurrent Resolution on the Budget or the Balanced Budget and Emergency Deficit Control Act of 1985, as amended: 
From Defense Working Capital Fund, Defense, X, $1,037,000,000. 8128.Notwithstanding any other provision of this Act, to reflect savings due to lower than anticipated fuel costs, the total amount appropriated in title II of this Act is hereby reduced by $2,576,000,000. 
8129.None of the funds made available by this Act may be used to divest or retire, or to prepare to divest or retire, KC–10 aircraft. 8130.None of the funds made available by this Act may be used to divest, retire, transfer, or place in storage or on backup aircraft inventory status, or prepare to divest, retire, transfer, or place in storage or on backup aircraft inventory status, any EC–130H aircraft. 
8131.None of the funds made available by this Act may be used for Government Travel Charge Card expenses by military or civilian personnel of the Department of Defense for gaming, or for entertainment that includes topless or nude entertainers or participants, as prohibited by Department of Defense FMR, Volume 9, Chapter 3 and Department of Defense Instruction 1015.10 (enclosure 3, 14a and 14b). 8132.None of the funds made available by this Act may be used to propose, plan for, or execute a new or additional Base Realignment and Closure (BRAC) round. 
IXOverseas contingency operations/global war on terrorismMilitary PersonnelMilitary Personnel, ArmyFor an additional amount for Military Personnel, Army, $1,846,356,000: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Military Personnel, NavyFor an additional amount for Military Personnel, Navy, $251,011,000: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Military Personnel, Marine CorpsFor an additional amount for Military Personnel, Marine Corps, $171,079,000: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Military Personnel, Air ForceFor an additional amount for Military Personnel, Air Force, $726,126,000: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Reserve Personnel, ArmyFor an additional amount for Reserve Personnel, Army, $24,462,000: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Reserve Personnel, NavyFor an additional amount for Reserve Personnel, Navy, $12,693,000: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Reserve Personnel, Marine CorpsFor an additional amount for Reserve Personnel, Marine Corps, $3,393,000: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Reserve Personnel, Air ForceFor an additional amount for Reserve Personnel, Air Force, $18,710,000: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.National Guard Personnel, ArmyFor an additional amount for National Guard Personnel, Army, $166,015,000: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.National Guard Personnel, Air ForceFor an additional amount for National Guard Personnel, Air Force, $2,828,000: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Operation and MaintenanceOperation and Maintenance, ArmyFor an additional amount for Operation and Maintenance, Army, $14,994,833,000: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Operation and Maintenance, NavyFor an additional amount for Operation and Maintenance, Navy, $7,169,611,000: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Operation and Maintenance, Marine CorpsFor an additional amount for Operation and Maintenance, Marine Corps, $1,372,534,000: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Operation and Maintenance, Air ForceFor an additional amount for Operation and Maintenance, Air Force, $11,128,813,000: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Operation and Maintenance, Defense-WideFor an additional amount for “Operation and Maintenance, Defense-Wide”, $5,665,633,000: Provided, That of the funds provided under this heading, not to exceed $1,160,000,000, to remain available until September 30, 2017, shall be for payments to reimburse key cooperating nations for logistical, military, and other support, including access, provided to United States military and stability operations in Afghanistan and to counter the Islamic State of Iraq and the Levant: Provided further, That such reimbursement payments may be made in such amounts as the Secretary of Defense, with the concurrence of the Secretary of State, and in consultation with the Director of the Office of Management and Budget, may determine, based on documentation determined by the Secretary of Defense to adequately account for the support provided, and such determination is final and conclusive upon the accounting officers of the United States, and 15 days following notification to the appropriate congressional committees: Provided further, That these funds may be used for the purpose of providing specialized training and procuring supplies and specialized equipment and providing such supplies and loaning such equipment on a non-reimbursable basis to coalition forces supporting United States military and stability operations in Afghanistan and to counter the Islamic State of Iraq and the Levant, and 15 days following notification to the appropriate congressional committees: Provided further, That these funds may be used to support the Governments of Jordan and Lebanon, in such amounts as the Secretary of Defense may determine, to enhance the ability of the armed forces of Jordan to increase or sustain security along its borders and the ability of the armed forces of Lebanon to increase or sustain security along its borders, upon 15 days prior written notification to the congressional defense committees outlining the amounts intended to be provided and the nature of the expenses incurred: Provided further, That of the funds provided under this heading, up to $30,000,000 shall be for Operation Observant Compass: Provided further, That the Secretary of Defense shall provide quarterly reports to the congressional defense committees on the use of funds provided in this paragraph: Provided further, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Operation and Maintenance, Army ReserveFor an additional amount for Operation and Maintenance, Army Reserve, $99,559,000: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Operation and Maintenance, Navy ReserveFor an additional amount for Operation and Maintenance, Navy Reserve, $31,643,000: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Operation and Maintenance, Marine Corps ReserveFor an additional amount for Operation and Maintenance, Marine Corps Reserve, $3,455,000: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Operation and Maintenance, Air Force ReserveFor an additional amount for Operation and Maintenance, Air Force Reserve, $58,106,000: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Operation and Maintenance, Army National GuardFor an additional amount for Operation and Maintenance, Army National Guard, $135,845,000: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Operation and Maintenance, Air National GuardFor an additional amount for Operation and Maintenance, Air National Guard, $19,900,000: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Counterterrorism Partnerships Fund(including transfer of funds)For the Counterterrorism Partnerships Fund, $1,100,000,000, to remain available until September 30, 2017: Provided, That such funds shall be available to provide support and assistance to foreign security forces or other groups or individuals to conduct, support, or facilitate counterterrorism and crisis response activities: Provided further, That the Secretary of Defense shall transfer the funds provided herein to other appropriations provided for in this Act to be merged with and to be available for the same purposes and subject to the same authorities and for the same time period as the appropriation to which transferred: Provided further, That the transfer authority under this heading is in addition to any other transfer authority provided elsewhere in this Act: Provided further, That the funds available under this heading are available for transfer only to the extent that the Secretary of Defense submits a prior approval reprogramming request to the congressional defense committees: Provided further, That the Secretary of Defense shall comply with the appropriate vetting standards and procedures established in division C of the Consolidated and Further Continuing Appropriations Act of 2015 (Public Law 113–235) for any recipient of training, equipment, or other assistance: Provided further, That the amount provided under this heading is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Afghanistan Security Forces FundFor the Afghanistan Security Forces Fund, $3,652,257,000, to remain available until September 30, 2017: Provided, That such funds shall be available to the Secretary of Defense, notwithstanding any other provision of law, for the purpose of allowing the Commander, Combined Security Transition Command—Afghanistan, or the Secretary's designee, to provide assistance, with the concurrence of the Secretary of State, to the security forces of Afghanistan, including the provision of equipment, supplies, services, training, facility and infrastructure repair, renovation, construction, and funding: Provided further, That the Secretary of Defense may obligate and expend funds made available to the Department of Defense in this title for additional costs associated with existing projects previously funded with amounts provided under the heading Afghanistan Infrastructure Fund in prior Acts: Provided further, That such costs shall be limited to contract changes resulting from inflation, market fluctuation, rate adjustments, and other necessary contract actions to complete existing projects, and associated supervision and administration costs and costs for design during construction: Provided further, That the Secretary may not use more than $50,000,000 under the authority provided in this section: Provided further, That the Secretary shall notify in advance such contract changes and adjustments in annual reports to the congressional defense committees: Provided further, That the authority to provide assistance under this heading is in addition to any other authority to provide assistance to foreign nations: Provided further, That contributions of funds for the purposes provided herein from any person, foreign government, or international organization may be credited to this Fund, to remain available until expended, and used for such purposes: Provided further, That the Secretary of Defense shall notify the congressional defense committees in writing upon the receipt and upon the obligation of any contribution, delineating the sources and amounts of the funds received and the specific use of such contributions: Provided further, That the Secretary of Defense shall, not fewer than 15 days prior to obligating from this appropriation account, notify the congressional defense committees in writing of the details of any such obligation: Provided further, That the Secretary of Defense shall notify the congressional defense committees of any proposed new projects or transfer of funds between budget sub-activity groups in excess of $20,000,000: Provided further, That the United States may accept equipment procured using funds provided under this heading in this or prior Acts that was transferred to the security forces of Afghanistan and returned by such forces to the United States: Provided further, That equipment procured using funds provided under this heading in this or prior Acts, and not yet transferred to the security forces of Afghanistan or transferred to the security forces of Afghanistan and returned by such forces to the United States, may be treated as stocks of the Department of Defense upon written notification to the congressional defense committees: Provided further, That of the funds provided under this heading, not less than $10,000,000 shall be for recruitment and retention of women in the Afghanistan National Security Forces, and the recruitment and training of female security personnel: Provided further, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Iraq Train and Equip FundFor the Iraq Train and Equip Fund, $715,000,000, to remain available until September 30, 2017: Provided, That such funds shall be available to the Secretary of Defense, in coordination with the Secretary of State, to provide assistance, including training; equipment; logistics support, supplies, and services; stipends; infrastructure repair, renovation, and sustainment, to military and other security forces of or associated with the Government of Iraq, including Kurdish and tribal security forces or other local security forces, with a national security mission, to counter the Islamic State of Iraq and the Levant: Provided further, That the Secretary of Defense shall ensure that prior to providing assistance to elements of any forces such elements are appropriately vetted, including at a minimum, assessing such elements for associations with terrorist groups or groups associated with the Government of Iran; and receiving commitments from such elements to promote respect for human rights and the rule of law: Provided further, That the Secretary of Defense may accept and retain contributions, including assistance in-kind, from foreign governments, including the Government of Iraq, and other entities, to carry out assistance authorized under this heading: Provided further, That contributions of funds for the purposes provided herein from any foreign government or other entities, may be credited to this Fund, to remain available until expended, and used for such purposes: Provided further, That not more than 25 percent of the funds appropriated under this heading may be obligated or expended until not fewer than 15 days after: (1) the Secretary of Defense submits a report to the appropriate congressional committees, describing the plan for the provision of such training and assistance and the forces designated to receive such assistance; and (2) the President submits a report to the appropriate congressional committees on how assistance provided under this heading supports a larger regional strategy: Provided further, That of the amount provided under this heading, not more than 60 percent may be obligated or expended until not fewer than 15 days after the date on which the Secretary of Defense certifies to the appropriate congressional committees that an amount equal to not less than 40 percent of the amount provided under this heading has been contributed by other countries and entities for the purposes for which funds are provided under this heading, of which at least 50 percent shall have been contributed or provided by the Government of Iraq: Provided further, That the limitation in the preceding proviso shall not apply if the Secretary of Defense determines, in writing, that the national security objectives of the United States will be compromised by the application of the limitation to such assistance, and notifies the appropriate congressional committees not less than 15 days in advance of the exemption taking effect, including a justification for the Secretary’s determination and a description of the assistance to be exempted from the application of such limitation: Provided further, That the Secretary of Defense may waive a provision of law relating to the acquisition of items and support services or sections 40 and 40A of the Arms Export Control Act (22 U.S.C. 2780 and 2785) if the Secretary determines such provisions of law would prohibit, restrict, delay or otherwise limit the provision of such assistance and a notice of and justification for such waiver is submitted to the appropriate congressional committees: Provided further, That the term appropriate congressional committees under this heading means the congressional defense committees, the Committees on Appropriations and Foreign Relations of the Senate and the Committees on Appropriations and Foreign Affairs of the House of Representatives: Provided further, That amounts made available under this heading are designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.ProcurementAircraft Procurement, ArmyFor an additional amount for Aircraft Procurement, Army, $161,987,000, to remain available until September 30, 2018: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Missile Procurement, ArmyFor an additional amount for Missile Procurement, Army, $37,260,000, to remain available until September 30, 2018: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Procurement of Weapons and Tracked Combat Vehicles, ArmyFor an additional amount for “Procurement of Weapons and Tracked Combat Vehicles, Army”, $486,630,000, to remain available until September 30, 2018: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Procurement of Ammunition, ArmyFor an additional amount for Procurement of Ammunition, Army, $222,040,000, to remain available until September 30, 2018: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Other Procurement, ArmyFor an additional amount for Other Procurement, Army, $1,175,596,000, to remain available until September 30, 2018: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Aircraft Procurement, NavyFor an additional amount for Aircraft Procurement, Navy, $210,990,000, to remain available until September 30, 2018: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Procurement of Ammunition, Navy and Marine CorpsFor an additional amount for Procurement of Ammunition, Navy and Marine Corps, $117,966,000, to remain available until September 30, 2018: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Other Procurement, NavyFor an additional amount for Other Procurement, Navy, $12,186,000, to remain available until September 30, 2018: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Procurement, Marine CorpsFor an additional amount for Procurement, Marine Corps, $56,934,000, to remain available until September 30, 2018: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Aircraft Procurement, Air ForceFor an additional amount for Aircraft Procurement, Air Force, $128,900,000, to remain available until September 30, 2018: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Missile Procurement, Air ForceFor an additional amount for Missile Procurement, Air Force, $289,142,000, to remain available until September 30, 2018: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Procurement of Ammunition, Air ForceFor an additional amount for Procurement of Ammunition, Air Force, $228,874,000, to remain available until September 30, 2018: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Other Procurement, Air ForceFor an additional amount for Other Procurement, Air Force, $3,477,001,000, to remain available until September 30, 2018: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Procurement, Defense-WideFor an additional amount for Procurement, Defense-Wide, $173,918,000, to remain available until September 30, 2018: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.National Guard and Reserve Equipment AccountFor procurement of rotary-wing aircraft; combat, tactical and support vehicles; other weapons; and other procurement items for the reserve components of the Armed Forces, $1,000,000,000, to remain available for obligation until September 30, 2018: Provided, That the Chiefs of National Guard and Reserve components shall, not later than 30 days after enactment of this Act, individually submit to the congressional defense committees the modernization priority assessment for their respective National Guard or Reserve component: Provided further, That none of the funds made available by this paragraph may be used to procure manned fixed wing aircraft, or procure or modify missiles, munitions, or ammunition: Provided further, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Research, Development, Test and EvaluationResearch, Development, Test and Evaluation, ArmyFor an additional amount for Research, Development, Test and Evaluation, Army, $1,500,000, to remain available until September 30, 2017: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Research, Development, Test and Evaluation, NavyFor an additional amount for Research, Development, Test and Evaluation, Navy, $35,747,000, to remain available until September 30, 2017: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Research, Development, Test and Evaluation, Air ForceFor an additional amount for Research, Development, Test and Evaluation, Air Force, $17,100,000, to remain available until September 30, 2017: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Research, Development, Test and Evaluation, Defense-WideFor an additional amount for Research, Development, Test and Evaluation, Defense-Wide, $177,087,000, to remain available until September 30, 2017: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Revolving and Management FundsDefense Working Capital FundsFor an additional amount for Defense Working Capital Funds, $88,850,000: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Other Department of Defense ProgramsDefense Health ProgramFor an additional amount for Defense Health Program, $272,704,000, which shall be for operation and maintenance: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Drug Interdiction and Counter-Drug Activities, DefenseFor an additional amount for Drug Interdiction and Counter-Drug Activities, Defense, $186,000,000: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Joint Improvised Explosive Device Defeat Fund(including transfer of funds)For the Joint Improvised Explosive Device Defeat Fund, $349,464,000, to remain available until September 30, 2018: Provided, That such funds shall be available to the Secretary of Defense, notwithstanding any other provision of law, for the purpose of allowing the Director of the Joint Improvised Explosive Device Defeat Organization to investigate, develop and provide equipment, supplies, services, training, facilities, personnel and funds to assist United States forces in the defeat of improvised explosive devices: Provided further, That the Secretary of Defense may transfer funds provided herein to appropriations for military personnel; operation and maintenance; procurement; research, development, test and evaluation; and defense working capital funds to accomplish the purpose provided herein: Provided further, That this transfer authority is in addition to any other transfer authority available to the Department of Defense: Provided further, That the Secretary of Defense shall, not fewer than 15 days prior to making transfers from this appropriation, notify the congressional defense committees in writing of the details of any such transfer: Provided further, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Office of the Inspector GeneralFor an additional amount for the Office of the Inspector General, $10,262,000: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.GENERAL PROVISIONS—THIS TITLE 
9001.Notwithstanding any other provision of law, funds made available in this title are in addition to amounts appropriated or otherwise made available for the Department of Defense for fiscal year 2016.(including transfer of funds) 9002.Upon the determination of the Secretary of Defense that such action is necessary in the national interest, the Secretary may, with the approval of the Office of Management and Budget, transfer up to $4,500,000,000 between the appropriations or funds made available to the Department of Defense in this title: Provided, That the Secretary shall notify the Congress promptly of each transfer made pursuant to the authority in this section: Provided further, That the authority provided in this section is in addition to any other transfer authority available to the Department of Defense and is subject to the same terms and conditions as the authority provided in section 8005 of this Act. 
9003.Supervision and administration costs and costs for design during construction associated with a construction project funded with appropriations available for operation and maintenance or the Afghanistan Security Forces Fund provided in this Act and executed in direct support of overseas contingency operations in Afghanistan, may be obligated at the time a construction contract is awarded: Provided, That, for the purpose of this section, supervision and administration costs and costs for design during construction include all in-house Government costs. 
9004.From funds made available in this title, the Secretary of Defense may purchase for use by military and civilian employees of the Department of Defense in the United States Central Command area of responsibility: (1) passenger motor vehicles up to a limit of $75,000 per vehicle; and (2) heavy and light armored vehicles for the physical security of personnel or for force protection purposes up to a limit of $450,000 per vehicle, notwithstanding price or other limitations applicable to the purchase of passenger carrying vehicles. 9005.Not to exceed $5,000,000 of the amounts appropriated by this title under the heading Operation and Maintenance, Army may be used, notwithstanding any other provision of law, to fund the Commanders' Emergency Response Program (CERP), for the purpose of enabling military commanders in Afghanistan to respond to urgent, small-scale, humanitarian relief and reconstruction requirements within their areas of responsibility: Provided, That each project (including any ancillary or related elements in connection with such project) executed under this authority shall not exceed $2,000,000: Provided further, That not later than 45 days after the end of each 6 months of the fiscal year, the Secretary of Defense shall submit to the congressional defense committees a report regarding the source of funds and the allocation and use of funds during that 6-month period that were made available pursuant to the authority provided in this section or under any other provision of law for the purposes described herein: Provided further, That, not later than 30 days after the end of each fiscal year quarter, the Army shall submit to the congressional defense committees quarterly commitment, obligation, and expenditure data for the CERP in Afghanistan: Provided further, That, not less than 15 days before making funds available pursuant to the authority provided in this section or under any other provision of law for the purposes described herein for a project with a total anticipated cost for completion of $500,000 or more, the Secretary shall submit to the congressional defense committees a written notice containing each of the following: 
(1)The location, nature and purpose of the proposed project, including how the project is intended to advance the military campaign plan for the country in which it is to be carried out. (2)The budget, implementation timeline with milestones, and completion date for the proposed project, including any other CERP funding that has been or is anticipated to be contributed to the completion of the project. 
(3)A plan for the sustainment of the proposed project, including the agreement with either the host nation, a non-Department of Defense agency of the United States Government or a third-party contributor to finance the sustainment of the activities and maintenance of any equipment or facilities to be provided through the proposed project. 9006.Funds available to the Department of Defense for operation and maintenance may be used, notwithstanding any other provision of law, to provide supplies, services, transportation, including airlift and sealift, and other logistical support to coalition forces supporting military and stability operations in Afghanistan and to counter the Islamic State of Iraq and the Levant: Provided, That the Secretary of Defense shall provide quarterly reports to the congressional defense committees regarding support provided under this section. 
9007.None of the funds appropriated or otherwise made available by this or any other Act shall be obligated or expended by the United States Government for a purpose as follows: (1)To establish any military installation or base for the purpose of providing for the permanent stationing of United States Armed Forces in Iraq. 
(2)To exercise United States control over any oil resource of Iraq. (3)To establish any military installation or base for the purpose of providing for the permanent stationing of United States Armed Forces in Afghanistan. 
9008.None of the funds made available in this Act may be used in contravention of the following laws enacted or regulations promulgated to implement the United Nations Convention Against Torture and Other Cruel, Inhuman or Degrading Treatment or Punishment (done at New York on December 10, 1984): (1)Section 2340A of title 18, United States Code. 
(2)Section 2242 of the Foreign Affairs Reform and Restructuring Act of 1998 (division G of Public Law 105–277; 112 Stat. 2681–822; 8 U.S.C. 1231 note) and regulations prescribed thereto, including regulations under part 208 of title 8, Code of Federal Regulations, and part 95 of title 22, Code of Federal Regulations. (3)Sections 1002 and 1003 of the Department of Defense, Emergency Supplemental Appropriations to Address Hurricanes in the Gulf of Mexico, and Pandemic Influenza Act, 2006 (Public Law 109–148). 
9009.None of the funds provided for the Afghanistan Security Forces Fund (ASFF) may be obligated prior to the approval of a financial and activity plan by the Afghanistan Resources Oversight Council (AROC) of the Department of Defense: Provided, That the AROC must approve the requirement and acquisition plan for any service requirements in excess of $50,000,000 annually and any non-standard equipment requirements in excess of $100,000,000 using ASFF:  Provided further, That the Department of Defense must certify to the congressional defense committees that the AROC has convened and approved a process for ensuring compliance with the requirements in the preceding proviso and accompanying report language for the ASFF. 
9010.Funds made available in this title to the Department of Defense for operation and maintenance may be used to purchase items having an investment unit cost of not more than $250,000: Provided, That, upon determination by the Secretary of Defense that such action is necessary to meet the operational requirements of a Commander of a Combatant Command engaged in contingency operations overseas, such funds may be used to purchase items having an investment item unit cost of not more than $500,000. 
9011.From funds made available to the Department of Defense in this title under the heading Operation and Maintenance, Air Force, up to $80,000,000 may be used by the Secretary of Defense, notwithstanding any other provision of law, to support United States Government transition activities in Iraq by funding the operations and activities of the Office of Security Cooperation in Iraq and security assistance teams, including life support, transportation and personal security, and facilities renovation and construction, and site closeout activities prior to returning sites to the Government of Iraq: Provided, That to the extent authorized under the National Defense Authorization Act for Fiscal Year 2016, the operations and activities that may be carried out by the Office of Security Cooperation in Iraq may, with the concurrence of the Secretary of State, include non-operational training activities in support of Iraqi Minister of Defense and Counter Terrorism Service personnel in an institutional environment to address capability gaps, integrate processes relating to intelligence, air sovereignty, combined arms, logistics and maintenance, and to manage and integrate defense-related institutions: Provided further, That not later than 30 days following the enactment of this Act, the Secretary of Defense and the Secretary of State shall submit to the congressional defense committees a plan for transitioning any such training activities that they determine are needed after the end of fiscal year 2016, to existing or new contracts for the sale of defense articles or defense services consistent with the provisions of the Arms Export Control Act (22 U.S.C. 2751 et seq.): Provided further, That, not less than 15 days before making funds available pursuant to the authority provided in this section, the Secretary of Defense shall submit to the congressional defense committees a written notice containing a detailed justification and timeline for the operations and activities of the Office of Security Cooperation in Iraq at each site where such operations and activities will be conducted during fiscal year 2016 : Provided further, That amounts made available by this section are designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985. 
9012.Up to $600,000,000 of funds appropriated by this Act for the Counterterrorism Partnerships Fund may be used to provide assistance to the Government of Jordan to support the armed forces of Jordan and to enhance security along its borders. 9013.None of the funds made available by this Act under the heading Iraq Train and Equip Fund may be used to procure or transfer man-portable air defense systems. 
9014.For the Ukraine Security Assistance Initiative, $250,000,000 is hereby appropriated, to remain available until September 30, 2016: Provided, That such funds shall be available to the Secretary of Defense, in coordination with the Secretary of State, to provide assistance, including training; equipment; lethal weapons of a defensive nature; logistics support, supplies and services; sustainment; and intelligence support to the military and national security forces of Ukraine, and for replacement of any weapons or defensive articles provided to the Government of Ukraine from the inventory of the United States: Provided further, That the Secretary of Defense shall, not less than 15 days prior to obligating funds provided under this heading, notify the congressional defense committees in writing of the details of any such obligation: Provided further, That the United States may accept equipment procured using funds provided under this heading in this or prior Acts that was transferred to the security forces of Ukraine and returned by such forces to the United States: Provided further, That equipment procured using funds provided under this heading in this or prior Acts, and not yet transferred to the military or National Security Forces of Ukraine or returned by such forces to the United States, may be treated as stocks of the Department of Defense upon written notification to the congressional defense committees: Provided further, That amounts made available by this section are designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985. 
9015.Funds appropriated in this title shall be available for replacement of funds for items provided to the Government of Ukraine from the inventory of the United States to the extent specifically provided for in section 9014 of this Act. 9016.None of the funds made available by this Act under section 9014 for Assistance and Sustainment to the Military and National Security Forces of Ukraine may be used to procure or transfer man-portable air defense systems. 
9017. 
(a)None of the funds appropriated or otherwise made available by this Act under the heading Operation and Maintenance, Defense-Wide for payments under section 1233 of Public Law 110–181 for reimbursement to the Government of Pakistan may be made available unless the Secretary of Defense, in coordination with the Secretary of State, certifies to the congressional defense committees that the Government of Pakistan is— (1)cooperating with the United States in counterterrorism efforts against the Haqqani Network, the Quetta Shura Taliban, Lashkar e-Tayyiba, Jaish-e-Mohammed, Al Qaeda, and other domestic and foreign terrorist organizations, including taking steps to end support for such groups and prevent them from basing and operating in Pakistan and carrying out cross border attacks into neighboring countries; 
(2)not supporting terrorist activities against United States or coalition forces in Afghanistan, and Pakistan's military and intelligence agencies are not intervening extra-judicially into political and judicial processes in Pakistan; (3)dismantling improvised explosive device (IED) networks and interdicting precursor chemicals used in the manufacture of IEDs; 
(4)preventing the proliferation of nuclear-related material and expertise; (5)implementing policies to protect judicial independence and due process of law; 
(6)issuing visas in a timely manner for United States visitors engaged in counterterrorism efforts and assistance programs in Pakistan; and (7)providing humanitarian organizations access to detainees, internally displaced persons, and other Pakistani civilians affected by the conflict. 
(b)The Secretary of Defense, in coordination with the Secretary of State, may waive the restriction in subsection (a) on a case-by-case basis by certifying in writing to the congressional defense committees that it is in the national security interest to do so: Provided, That if the Secretary of Defense, in coordination with the Secretary of State, exercises such waiver authority, the Secretaries shall report to the congressional defense committees on both the justification for the waiver and on the requirements of this section that the Government of Pakistan was not able to meet: Provided further, That such report may be submitted in classified form if necessary.(including transfer of funds) 
9018.In addition to amounts otherwise made available in this Act, $500,000,000 is hereby appropriated to the Department of Defense and made available for transfer only to the operation and maintenance, military personnel, and procurement accounts, to improve the intelligence, surveillance, and reconnaissance capabilities of the Department of Defense: Provided, That the transfer authority provided in this section is in addition to any other transfer authority provided elsewhere in this Act: Provided further, That not later than 30 days prior to exercising the transfer authority provided in this section, the Secretary of Defense shall submit a report to the congressional defense committees on the proposed uses of these funds: Provided further, That the funds provided in this section may not be transferred to any program, project, or activity specifically limited or denied by this Act:  Provided further, That amounts made available by this section are designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985: Provided further, That the authority to provide funding under this section shall terminate on September 30, 2016. 
9019.None of the funds made available by this Act may be used with respect to Syria in contravention of the War Powers Resolution (50 U.S.C. 1541 et seq.), including for the introduction of United States armed or military forces into hostilities in Syria, into situations in Syria where imminent involvement in hostilities is clearly indicated by the circumstances, or into Syrian territory, airspace, or waters while equipped for combat, in contravention of the congressional consultation and reporting requirements of sections 3 and 4 of that law (50 U.S.C. 1542 and 1543). 9020.None of the funds in this Act may be made available for the transfer of additional C–130 cargo aircraft to the Afghanistan National Security Forces or the Afghanistan Air Force until the Department of Defense provides a report to the congressional defense committees of the Afghanistan Air Force’s medium airlift requirements. The report should identify Afghanistan’s ability to utilize and maintain existing medium lift aircraft in the inventory and the best alternative platform, if necessary, to provide additional support to the Afghanistan Air Force’s current medium airlift capacity.(rescission) 
9021.Of the funds appropriated in Department of Defense Appropriations Acts, the following funds are hereby rescinded from the following accounts and programs in the specified amounts: Provided, That such amounts are designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985, as amended: 
Afghanistan Security Forces Fund, 2015/2016, $400,000,000.This division may be cited as the Department of Defense Appropriations Act, 2016. DEnergy and Water Development and Related Agencies Appropriations Act, 2016 ICorps of engineers—civilDepartment of the armyCorps of engineers—civilThe following appropriations shall be expended under the direction of the Secretary of the Army and the supervision of the Chief of Engineers for authorized civil functions of the Department of the Army pertaining to river and harbor, flood and storm damage reduction, shore protection, aquatic ecosystem restoration, and related efforts.InvestigationsFor expenses necessary where authorized by law for the collection and study of basic information pertaining to river and harbor, flood and storm damage reduction, shore protection, aquatic ecosystem restoration, and related needs; for surveys and detailed studies, and plans and specifications of proposed river and harbor, flood and storm damage reduction, shore protection, and aquatic ecosystem restoration projects, and related efforts prior to construction; for restudy of authorized projects; and for miscellaneous investigations, and, when authorized by law, surveys and detailed studies, and plans and specifications of projects prior to construction, $121,000,000, to remain available until expended: Provided, That the Secretary may initiate up to, but not more than, 10 new study starts during fiscal year 2016: Provided further, That the new study starts will consist of seven studies where the majority of the benefits are derived from navigation transportation savings or from flood and storm damage reduction and three studies where the majority of benefits are derived from environmental restoration: Provided further, That the Secretary shall not deviate from the new starts proposed in the work plan, once the plan has been submitted to the Committees on Appropriations of the House of Representatives and the Senate.ConstructionFor expenses necessary for the construction of river and harbor, flood and storm damage reduction, shore protection, aquatic ecosystem restoration, and related projects authorized by law; for conducting detailed studies, and plans and specifications, of such projects (including those involving participation by States, local governments, or private groups) authorized or made eligible for selection by law (but such detailed studies, and plans and specifications, shall not constitute a commitment of the Government to construction); $1,862,250,000, to remain available until expended; of which such sums as are necessary to cover the Federal share of construction costs for facilities under the Dredged Material Disposal Facilities program shall be derived from the Harbor Maintenance Trust Fund as authorized by Public Law 104–303; and of which such sums as are necessary to cover one-half of the costs of construction, replacement, rehabilitation, and expansion of inland waterways projects shall be derived from the Inland Waterways Trust Fund, except as otherwise specifically provided for in law: Provided, That the Secretary may initiate up to, but not more than, six new construction starts during fiscal year 2016: Provided further, That the new construction starts will consist of five projects where the majority of the benefits are derived from navigation transportation savings or from flood and storm damage reduction and one project where the majority of the benefits are derived from environmental restoration: Provided further, That for new construction projects, project cost sharing agreements shall be executed as soon as practicable but no later than August 31, 2016: Provided further, That no allocation for a new start shall be considered final and no work allowance shall be made until the Secretary provides to the Committees on Appropriations of the House of Representatives and the Senate an out-year funding scenario demonstrating the affordability of the selected new starts and the impacts on other projects: Provided further, That the Secretary may not deviate from the new starts proposed in the work plan, once the plan has been submitted to the Committees on Appropriations of the House of Representatives and the Senate.Mississippi river and tributariesFor expenses necessary for flood damage reduction projects and related efforts in the Mississippi River alluvial valley below Cape Girardeau, Missouri, as authorized by law, $345,000,000, to remain available until expended, of which such sums as are necessary to cover the Federal share of eligible operation and maintenance costs for inland harbors shall be derived from the Harbor Maintenance Trust Fund.Operation and maintenanceFor expenses necessary for the operation, maintenance, and care of existing river and harbor, flood and storm damage reduction, aquatic ecosystem restoration, and related projects authorized by law; providing security for infrastructure owned or operated by the Corps, including administrative buildings and laboratories; maintaining harbor channels provided by a State, municipality, or other public agency that serve essential navigation needs of general commerce, where authorized by law; surveying and charting northern and northwestern lakes and connecting waters; clearing and straightening channels; and removing obstructions to navigation, $3,137,000,000, to remain available until expended, of which such sums as are necessary to cover the Federal share of eligible operation and maintenance costs for coastal harbors and channels, and for inland harbors shall be derived from the Harbor Maintenance Trust Fund; of which such sums as become available from the special account for the Corps of Engineers established by the Land and Water Conservation Fund Act of 1965 shall be derived from that account for resource protection, research, interpretation, and maintenance activities related to resource protection in the areas at which outdoor recreation is available; and of which such sums as become available from fees collected under section 217 of Public Law 104–303 shall be used to cover the cost of operation and maintenance of the dredged material disposal facilities for which such fees have been collected: Provided, That 1 percent of the total amount of funds provided for each of the programs, projects, or activities funded under this heading shall not be allocated to a field operating activity prior to the beginning of the fourth quarter of the fiscal year and shall be available for use by the Chief of Engineers to fund such emergency activities as the Chief of Engineers determines to be necessary and appropriate, and that the Chief of Engineers shall allocate during the fourth quarter any remaining funds which have not been used for emergency activities proportionally in accordance with the amounts provided for the programs, projects, or activities.Regulatory programFor expenses necessary for administration of laws pertaining to regulation of navigable waters and wetlands, $200,000,000, to remain available until September 30, 2017.Formerly utilized sites remedial action programFor expenses necessary to clean up contamination from sites in the United States resulting from work performed as part of the Nation's early atomic energy program, $112,000,000, to remain available until expended.Flood control and coastal emergenciesFor expenses necessary to prepare for flood, hurricane, and other natural disasters and support emergency operations, repairs, and other activities in response to such disasters as authorized by law, $28,000,000, to remain available until expended.ExpensesFor expenses necessary for the supervision and general administration of the civil works program in the headquarters of the Corps of Engineers and the offices of the Division Engineers; and for costs of management and operation of the Humphreys Engineer Center Support Activity, the Institute for Water Resources, the United States Army Engineer Research and Development Center, and the United States Army Corps of Engineers Finance Center allocable to the civil works program, $179,000,000, to remain available until September 30, 2017, of which not to exceed $5,000 may be used for official reception and representation purposes and only during the current fiscal year: Provided, That no part of any other appropriation provided in this title shall be available to fund the civil works activities of the Office of the Chief of Engineers or the civil works executive direction and management activities of the division offices: Provided further, That any Flood Control and Coastal Emergencies appropriation may be used to fund the supervision and general administration of emergency operations, repairs, and other activities in response to any flood, hurricane, or other natural disaster.Office of the assistant secretary of the army for civil worksFor the Office of the Assistant Secretary of the Army for Civil Works as authorized by 10 U.S.C. 3016(b)(3), $4,750,000, to remain available until September 30, 2017: Provided, That not more than 50 percent of such amount may be obligated or expended until the Assistant Secretary submits to the Committees on Appropriations of both Houses of Congress a work plan that allocates at least 95 percent of the additional funding provided under each heading in this title (as designated under such heading in the explanatory statement described in section 4 (in the matter preceding division A of this consolidated Act)) to specific programs, projects, or activities.General provisions—corps of engineers—civil(including transfer of funds) 
101. 
(a)None of the funds provided in title I of this Act, or provided by previous appropriations Acts to the agencies or entities funded in title I of this Act that remain available for obligation or expenditure in fiscal year 2016, shall be available for obligation or expenditure through a reprogramming of funds that: (1)creates or initiates a new program, project, or activity; 
(2)eliminates a program, project, or activity; (3)increases funds or personnel for any program, project, or activity for which funds have been denied or restricted by this Act, unless prior approval is received from the House and Senate Committees on Appropriations; 
(4)proposes to use funds directed for a specific activity for a different purpose, unless prior approval is received from the House and Senate Committees on Appropriations; (5)augments or reduces existing programs, projects, or activities in excess of the amounts contained in paragraphs (6) through (10), unless prior approval is received from the House and Senate Committees on Appropriations; 
(6)InvestigationsFor a base level over $100,000, reprogramming of 25 percent of the base amount up to a limit of $150,000 per project, study or activity is allowed: Provided, That for a base level less than $100,000, the reprogramming limit is $25,000: Provided further, That up to $25,000 may be reprogrammed into any continuing study or activity that did not receive an appropriation for existing obligations and concomitant administrative expenses; 
(7)ConstructionFor a base level over $2,000,000, reprogramming of 15 percent of the base amount up to a limit of $3,000,000 per project, study or activity is allowed: Provided, That for a base level less than $2,000,000, the reprogramming limit is $300,000: Provided further, That up to $3,000,000 may be reprogrammed for settled contractor claims, changed conditions, or real estate deficiency judgments: Provided further, That up to $300,000 may be reprogrammed into any continuing study or activity that did not receive an appropriation for existing obligations and concomitant administrative expenses; 
(8)Operation and maintenanceUnlimited reprogramming authority is granted for the Corps to be able to respond to emergencies: Provided, That the Chief of Engineers shall notify the House and Senate Committees on Appropriations of these emergency actions as soon thereafter as practicable: Provided further, That for a base level over $1,000,000, reprogramming of 15 percent of the base amount up to a limit of $5,000,000 per project, study, or activity is allowed: Provided further, That for a base level less than $1,000,000, the reprogramming limit is $150,000: Provided further, That $150,000 may be reprogrammed into any continuing study or activity that did not receive an appropriation; 
(9)Mississippi river and tributariesThe reprogramming guidelines in paragraphs (6), (7), and (8) shall apply to the Investigations, Construction, and Operation and Maintenance portions of the Mississippi River and Tributaries Account, respectively; and (10)Formerly utilized sites remedial action programReprogramming of up to 15 percent of the base of the receiving project is permitted. 
(b)De Minimus ReprogrammingsIn no case should a reprogramming for less than $50,000 be submitted to the House and Senate Committees on Appropriations. (c)Continuing Authorities ProgramSubsection (a)(1) shall not apply to any project or activity funded under the continuing authorities program. 
(d)Not later than 60 days after the date of enactment of this Act, the Secretary shall submit a report to the House and Senate Committees on Appropriations to establish the baseline for application of reprogramming and transfer authorities for the current fiscal year which shall include: (1)A table for each appropriation with a separate column to display the President's budget request, adjustments made by Congress, adjustments due to enacted rescissions, if applicable, and the fiscal year enacted level; 
(2)A delineation in the table for each appropriation both by object class and program, project and activity as detailed in the budget appendix for the respective appropriations; and (3)An identification of items of special congressional interest. 
102.The Secretary shall allocate funds made available in this Act solely in accordance with the provisions of this Act and the explanatory statement described in section 4 (in the matter preceding division A of this consolidated Act), including the determination and designation of new starts. 103.None of the funds made available in this title may be used to award or modify any contract that commits funds beyond the amounts appropriated for that program, project, or activity that remain unobligated, except that such amounts may include any funds that have been made available through reprogramming pursuant to section 101. 
104.The Secretary of the Army may transfer to the Fish and Wildlife Service, and the Fish and Wildlife Service may accept and expend, up to $5,400,000 of funds provided in this title under the heading Operation and Maintenance to mitigate for fisheries lost due to Corps of Engineers projects. 105.None of the funds made available in this or any other Act making appropriations for Energy and Water Development for any fiscal year may be used by the Corps of Engineers during the fiscal year ending September 30, 2016, to develop, adopt, implement, administer, or enforce any change to the regulations in effect on October 1, 2012, pertaining to the definitions of the terms fill material or discharge of fill material for the purposes of the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.). 
106.None of the funds in this Act shall be used for an open lake placement alternative of dredged material, after evaluating the least costly, environmentally acceptable manner for the disposal or management of dredged material originating from Lake Erie or tributaries thereto, unless it is approved under a State water quality certification pursuant to 33 U.S.C. 1341. 107. (a)Not later than 180 days after the date of enactment of this Act, the Secretary shall execute a transfer agreement with the South Florida Water Management District for the project identified as the Ten Mile Creek Water Preserve Area Critical Restoration Project, carried out under section 528(b)(3) of the Water Resources Development Act of 1996 (110 Stat. 3768). 
(b)The transfer agreement under subsection (a) shall require the South Florida Water Management District to operate the transferred project as an environmental restoration project to provide water storage and water treatment options. (c)Upon execution of the transfer agreement under subsection (a), the Ten Mile Creek Water Preserve Area Critical Restoration Project shall no longer be authorized as a Federal project. 
108.None of the funds made available in this title may be used for any acquisition that is not consistent with 48 CFR 225.7007. 109.None of the funds made available by this Act may be used to continue the study conducted by the Army Corps of Engineers pursuant to section 5018(a)(1) of the Water Resources Development Act of 2007 (Public Law 110–114). 
110.None of the funds made available by this Act may be used to require a permit for the discharge of dredged or fill material under the Federal Water Pollution Control Act (33 U.S.C. 1251, et seq.) for the activities identified in subparagraphs (A) and (C) of section 404(f)(1) of the Act (33 U.S.C. 1344(f)(1)(A), (C)). IIDepartment of the interiorCentral utah projectCentral utah project completion accountFor carrying out activities authorized by the Central Utah Project Completion Act, $10,000,000, to remain available until expended, of which $1,000,000 shall be deposited into the Utah Reclamation Mitigation and Conservation Account for use by the Utah Reclamation Mitigation and Conservation Commission: Provided, That of the amount provided under this heading, $1,350,000 shall be available until September 30, 2017, for expenses necessary in carrying out related responsibilities of the Secretary of the Interior: Provided further, That for fiscal year 2016, of the amount made available to the Commission under this Act or any other Act, the Commission may use an amount not to exceed $1,500,000 for administrative expenses.Bureau of reclamationThe following appropriations shall be expended to execute authorized functions of the Bureau of Reclamation:Water and related resources(including transfers of funds)For management, development, and restoration of water and related natural resources and for related activities, including the operation, maintenance, and rehabilitation of reclamation and other facilities, participation in fulfilling related Federal responsibilities to Native Americans, and related grants to, and cooperative and other agreements with, State and local governments, federally recognized Indian tribes, and others, $1,118,972,000, to remain available until expended, of which $22,000 shall be available for transfer to the Upper Colorado River Basin Fund and $5,899,000 shall be available for transfer to the Lower Colorado River Basin Development Fund; of which such amounts as may be necessary may be advanced to the Colorado River Dam Fund: Provided, That such transfers may be increased or decreased within the overall appropriation under this heading: Provided further, That of the total appropriated, the amount for program activities that can be financed by the Reclamation Fund or the Bureau of Reclamation special fee account established by 16 U.S.C. 6806 shall be derived from that Fund or account: Provided further, That funds contributed under 43 U.S.C. 395 are available until expended for the purposes for which the funds were contributed: Provided further, That funds advanced under 43 U.S.C. 397a shall be credited to this account and are available until expended for the same purposes as the sums appropriated under this heading: Provided further, That of the amounts provided herein, funds may be used for high-priority projects which shall be carried out by the Youth Conservation Corps, as authorized by 16 U.S.C. 1706.Central valley project restoration fundFor carrying out the programs, projects, plans, habitat restoration, improvement, and acquisition provisions of the Central Valley Project Improvement Act, $49,528,000, to be derived from such sums as may be collected in the Central Valley Project Restoration Fund pursuant to sections 3407(d), 3404(c)(3), and 3405(f) of Public Law 102–575, to remain available until expended: Provided, That the Bureau of Reclamation is directed to assess and collect the full amount of the additional mitigation and restoration payments authorized by section 3407(d) of Public Law 102–575: Provided further, That none of the funds made available under this heading may be used for the acquisition or leasing of water for in-stream purposes if the water is already committed to in-stream purposes by a court adopted decree or order.California bay-delta restoration(including transfers of funds)For carrying out activities authorized by the Water Supply, Reliability, and Environmental Improvement Act, consistent with plans to be approved by the Secretary of the Interior, $37,000,000, to remain available until expended, of which such amounts as may be necessary to carry out such activities may be transferred to appropriate accounts of other participating Federal agencies to carry out authorized purposes: Provided, That funds appropriated herein may be used for the Federal share of the costs of CALFED Program management: Provided further, That CALFED implementation shall be carried out in a balanced manner with clear performance measures demonstrating concurrent progress in achieving the goals and objectives of the Program.Policy and administrationFor expenses necessary for policy, administration, and related functions in the Office of the Commissioner, the Denver office, and offices in the five regions of the Bureau of Reclamation, to remain available until September 30, 2017, $59,500,000, to be derived from the Reclamation Fund and be nonreimbursable as provided in 43 U.S.C. 377: Provided, That no part of any other appropriation in this Act shall be available for activities or functions budgeted as policy and administration expenses.Administrative provisionAppropriations for the Bureau of Reclamation shall be available for purchase of not to exceed five passenger motor vehicles, which are for replacement only.General provisions—department of the interior 201. (a)None of the funds provided in title II of this Act for Water and Related Resources, or provided by previous appropriations Acts to the agencies or entities funded in title II of this Act for Water and Related Resources that remain available for obligation or expenditure in fiscal year 2016, shall be available for obligation or expenditure through a reprogramming of funds that— 
(1)initiates or creates a new program, project, or activity; (2)eliminates a program, project, or activity; 
(3)increases funds for any program, project, or activity for which funds have been denied or restricted by this Act, unless prior approval is received from the Committees on Appropriations of the House of Representatives and the Senate; (4)restarts or resumes any program, project or activity for which funds are not provided in this Act, unless prior approval is received from the Committees on Appropriations of the House of Representatives and the Senate; 
(5)transfers funds in excess of the following limits, unless prior approval is received from the Committees on Appropriations of the House of Representatives and the Senate: (A)15 percent for any program, project or activity for which $2,000,000 or more is available at the beginning of the fiscal year; or 
(B)$300,000 for any program, project or activity for which less than $2,000,000 is available at the beginning of the fiscal year; (6)transfers more than $500,000 from either the Facilities Operation, Maintenance, and Rehabilitation category or the Resources Management and Development category to any program, project, or activity in the other category, unless prior approval is received from the Committees on Appropriations of the House of Representatives and the Senate; or 
(7)transfers, where necessary to discharge legal obligations of the Bureau of Reclamation, more than $5,000,000 to provide adequate funds for settled contractor claims, increased contractor earnings due to accelerated rates of operations, and real estate deficiency judgments, unless prior approval is received from the Committees on Appropriations of the House of Representatives and the Senate. (b)Subsection (a)(5) shall not apply to any transfer of funds within the Facilities Operation, Maintenance, and Rehabilitation category. 
(c)For purposes of this section, the term transfer means any movement of funds into or out of a program, project, or activity. (d)The Bureau of Reclamation shall submit reports on a quarterly basis to the Committees on Appropriations of the House of Representatives and the Senate detailing all the funds reprogrammed between programs, projects, activities, or categories of funding. The first quarterly report shall be submitted not later than 60 days after the date of enactment of this Act. 
202. 
(a)None of the funds appropriated or otherwise made available by this Act may be used to determine the final point of discharge for the interceptor drain for the San Luis Unit until development by the Secretary of the Interior and the State of California of a plan, which shall conform to the water quality standards of the State of California as approved by the Administrator of the Environmental Protection Agency, to minimize any detrimental effect of the San Luis drainage waters. (b)The costs of the Kesterson Reservoir Cleanup Program and the costs of the San Joaquin Valley Drainage Program shall be classified by the Secretary of the Interior as reimbursable or nonreimbursable and collected until fully repaid pursuant to the Cleanup Program—Alternative Repayment Plan and the SJVDP—Alternative Repayment Plan described in the report entitled Repayment Report, Kesterson Reservoir Cleanup Program and San Joaquin Valley Drainage Program, February 1995, prepared by the Department of the Interior, Bureau of Reclamation. Any future obligations of funds by the United States relating to, or providing for, drainage service or drainage studies for the San Luis Unit shall be fully reimbursable by San Luis Unit beneficiaries of such service or studies pursuant to Federal reclamation law. 
203.The Reclamation Safety of Dams Act of 1978 is amended by— (1)striking Construction and inserting Except as provided in section 5B, construction in section 3; and 
(2)inserting after section 5A (43 U.S.C. 509a) the following:  5B.Notwithstanding section 3, if the Secretary, in her judgment, determines that additional project benefits, including but not limited to additional conservation storage capacity, are necessary and in the interests of the United States and the project and are feasible and not inconsistent with the purposes of this Act, the Secretary is authorized to develop additional project benefits through the construction of new or supplementary works on a project in conjunction with the Secretary’s activities under section 2 of this Act and subject to the conditions described in the feasibility study, provided a cost share agreement related to the additional project benefits is reached among non-Federal and Federal funding participants and the costs associated with developing the additional project benefits are allocated exclusively among beneficiaries of the additional project benefits and repaid consistent with all provisions of Federal Reclamation law (the Act of June 17, 1902, 43 U.S.C. 371 et seq.) and acts supplemental to and amendatory of that Act.. 
204.Section 5 of the Reclamation Safety of Dams Act of 1978 (43 U.S.C. 509) is amended in the first sentence— (a)by inserting and effective October 1, 2015, not to exceed an additional $1,100,000,000 (October 1, 2003, price levels), after (October 1, 2003, price levels),; 
(b)in the proviso— (1)by striking $1,250,000 and inserting $20,000,000; and 
(2)by striking Congress and inserting Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate; and (3)by adding at the end the following: For modification expenditures between $1,800,000 and $20,000,000 (October 1, 2015, price levels), the Secretary of the Interior shall, at least 30 days before the date on which the funds are expended, submit written notice of the expenditures to the Committee on Natural Resources of the House of Representatives and Committee on Energy and Natural Resources of the Senate that provides a summary of the project, the cost of the project, and any alternatives that were considered.. 
205.The Secretary of the Interior, acting through the Commissioner of Reclamation, shall— (1)complete the feasibility studies described in clauses (i)(I) and (ii)(II) of section 103(d)(1)(A) of Public Law 108–361 (118 Stat. 1684) and submit such studies to the appropriate committees of the House of Representatives and the Senate not later than December 31, 2015; 
(2)complete the feasibility studies described in clauses (i)(II) and (ii)(I) of section 103(d)(1)(A) of Public Law 108–361 and submit such studies to the appropriate committees of the House of Representatives and the Senate not later than November 30, 2016; (3)complete the feasibility study described in section 103(f)(1)(A) of Public Law 108–361 (118 Stat. 1694) and submit such study to the appropriate committees of the House of Representatives and the Senate not later than December 31, 2017; and 
(4)provide a progress report on the status of the feasibility studies referred to in paragraphs (1) through (3) to the appropriate committees of the House of Representatives and the Senate not later than 90 days after the date of the enactment of this Act and each 180 days thereafter until December 31, 2017, as applicable. The report shall include timelines for study completion, draft environmental impact statements, final environmental impact statements, and Records of Decision. 206.Section 9504(e) of the Secure Water Act of 2009 (42 U.S.C. 10364(e)) is amended by striking $300,000,000 and inserting $350,000,000. 
207.Title I of Public Law 108–361 (the Calfed Bay-Delta Authorization Act) (118 Stat. 1681), as amended by section 210 of Public Law 111–85, is amended by striking 2016 each place it appears and inserting 2017. IIIDepartment of energyEnergy programsEnergy Efficiency and Renewable Energy(including transfer of funds)For Department of Energy expenses including the purchase, construction, and acquisition of plant and capital equipment, and other expenses necessary for energy efficiency and renewable energy activities in carrying out the purposes of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including the acquisition or condemnation of any real property or any facility or for plant or facility acquisition, construction, or expansion, $2,073,000,000, to remain available until expended: Provided, That of such amount, $155,000,000 shall be available until September 30, 2017, for program direction: Provided further, That of the amount provided under this heading, the Secretary may transfer up to $45,000,000 to the Defense Production Act Fund for activities of the Department of Energy pursuant to the Defense Production Act of 1950 (50 U.S.C. App. 2061, et seq.).Electricity delivery and energy reliabilityFor Department of Energy expenses including the purchase, construction, and acquisition of plant and capital equipment, and other expenses necessary for electricity delivery and energy reliability activities in carrying out the purposes of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including the acquisition or condemnation of any real property or any facility or for plant or facility acquisition, construction, or expansion, $206,000,000, to remain available until expended: Provided, That of such amount, $28,000,000 shall be available until September 30, 2017, for program direction.Nuclear energyFor Department of Energy expenses including the purchase, construction, and acquisition of plant and capital equipment, and other expenses necessary for nuclear energy activities in carrying out the purposes of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including the acquisition or condemnation of any real property or any facility or for plant or facility acquisition, construction, or expansion, $986,161,000, to remain available until expended: Provided, That of such amount, $80,000,000 shall be available until September 30, 2017, for program direction including official reception and representation expenses not to exceed $10,000.Fossil energy research and developmentFor Department of Energy expenses necessary in carrying out fossil energy research and development activities, under the authority of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including the acquisition of interest, including defeasible and equitable interests in any real property or any facility or for plant or facility acquisition or expansion, and for conducting inquiries, technological investigations and research concerning the extraction, processing, use, and disposal of mineral substances without objectionable social and environmental costs (30 U.S.C. 3, 1602, and 1603), $632,000,000, to remain available until expended: Provided, That of such amount $114,202,000 shall be available until September 30, 2017, for program direction.Naval petroleum and oil shale reservesFor Department of Energy expenses necessary to carry out naval petroleum and oil shale reserve activities, $17,500,000, to remain available until expended: Provided, That notwithstanding any other provision of law, unobligated funds remaining from prior years shall be available for all naval petroleum and oil shale reserve activities.Strategic petroleum reserveFor Department of Energy expenses necessary for Strategic Petroleum Reserve facility development and operations and program management activities pursuant to the Energy Policy and Conservation Act (42 U.S.C. 6201 et seq.), $212,000,000, to remain available until expended.Northeast home heating oil reserveFor Department of Energy expenses necessary for Northeast Home Heating Oil Reserve storage, operation, and management activities pursuant to the Energy Policy and Conservation Act (42 U.S.C. 6201 et seq.), $7,600,000, to remain available until expended.Energy information administrationFor Department of Energy expenses necessary in carrying out the activities of the Energy Information Administration, $122,000,000, to remain available until expended.Non-Defense environmental cleanupFor Department of Energy expenses, including the purchase, construction, and acquisition of plant and capital equipment and other expenses necessary for non-defense environmental cleanup activities in carrying out the purposes of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including the acquisition or condemnation of any real property or any facility or for plant or facility acquisition, construction, or expansion, $255,000,000, to remain available until expended.Uranium enrichment decontamination and decommissioning fundFor Department of Energy expenses necessary in carrying out uranium enrichment facility decontamination and decommissioning, remedial actions, and other activities of title II of the Atomic Energy Act of 1954, and title X, subtitle A, of the Energy Policy Act of 1992, $673,749,000, to be derived from the Uranium Enrichment Decontamination and Decommissioning Fund, to remain available until expended, of which $32,959,000 shall be available in accordance with title X, subtitle A, of the Energy Policy Act of 1992.ScienceFor Department of Energy expenses including the purchase, construction, and acquisition of plant and capital equipment, and other expenses necessary for science activities in carrying out the purposes of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including the acquisition or condemnation of any real property or facility or for plant or facility acquisition, construction, or expansion, and purchase of not more than 17 passenger motor vehicles for replacement only, including one ambulance and one bus, $5,350,200,000, to remain available until expended: Provided, That of such amount, $185,000,000 shall be available until September 30, 2017, for program direction: Provided further, That of such amount, not more than $115,000,000 shall be made available for the in-kind contributions and related support activities of ITER: Provided further, That not later than May 2, 2016, the Secretary of Energy shall submit to the Committees on Appropriations of both Houses of Congress a report recommending either that the United States remain a partner in the ITER project after October 2017 or terminate participation, which shall include, as applicable, an estimate of either the full cost, by fiscal year, of all future Federal funding requirements for construction, operation, and maintenance of ITER or the cost of termination.Advanced research projects agency—energyFor Department of Energy expenses necessary in carrying out the activities authorized by section 5012 of the America COMPETES Act (Public Law 110–69), $291,000,000, to remain available until expended: Provided, That of such amount, $29,250,000 shall be available until September 30, 2017, for program direction.Title 17 innovative technology loan guarantee programSuch sums as are derived from amounts received from borrowers pursuant to section 1702(b) of the Energy Policy Act of 2005 under this heading in prior Acts, shall be collected in accordance with section 502(7) of the Congressional Budget Act of 1974: Provided, That for necessary administrative expenses to carry out this Loan Guarantee program, $42,000,000 is appropriated, to remain available until September 30, 2017: Provided further, That $25,000,000 of the fees collected pursuant to section 1702(h) of the Energy Policy Act of 2005 shall be credited as offsetting collections to this account to cover administrative expenses and shall remain available until expended, so as to result in a final fiscal year 2016 appropriation from the general fund estimated at not more than $17,000,000: Provided further, That fees collected under section 1702(h) in excess of the amount appropriated for administrative expenses shall not be available until appropriated: Provided further, That the Department of Energy shall not subordinate any loan obligation to other financing in violation of section 1702 of the Energy Policy Act of 2005 or subordinate any Guaranteed Obligation to any loan or other debt obligations in violation of section 609.10 of title 10, Code of Federal Regulations.Advanced technology vehicles manufacturing loan programFor Department of Energy administrative expenses necessary in carrying out the Advanced Technology Vehicles Manufacturing Loan Program, $6,000,000, to remain available until September 30, 2017.Departmental administrationFor salaries and expenses of the Department of Energy necessary for departmental administration in carrying out the purposes of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), $248,142,000, to remain available until September 30, 2017, including the hire of passenger motor vehicles and official reception and representation expenses not to exceed $30,000, plus such additional amounts as necessary to cover increases in the estimated amount of cost of work for others notwithstanding the provisions of the Anti-Deficiency Act (31 U.S.C. 1511 et seq.): Provided, That such increases in cost of work are offset by revenue increases of the same or greater amount: Provided further, That moneys received by the Department for miscellaneous revenues estimated to total $117,171,000 in fiscal year 2016 may be retained and used for operating expenses within this account, as authorized by section 201 of Public Law 95–238, notwithstanding the provisions of 31 U.S.C. 3302: Provided further, That the sum herein appropriated shall be reduced as collections are received during the fiscal year so as to result in a final fiscal year 2016 appropriation from the general fund estimated at not more than $130,971,000: Provided further, That of the total amount made available under this heading, $31,297,000 is for Energy Policy and Systems Analysis.Office of the inspector generalFor expenses necessary for the Office of the Inspector General in carrying out the provisions of the Inspector General Act of 1978, $46,424,000, to remain available until September 30, 2017.Atomic energy defense activitiesNational nuclear security administrationWeapons activitiesFor Department of Energy expenses, including the purchase, construction, and acquisition of plant and capital equipment and other incidental expenses necessary for atomic energy defense weapons activities in carrying out the purposes of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including the acquisition or condemnation of any real property or any facility or for plant or facility acquisition, construction, or expansion, $8,846,948,000, to remain available until expended: Provided, That of such amount, $97,118,000 shall be available until September 30, 2017, for program direction: Provided further, That funding made available under this heading may be made available for project engineering and design for the Albuquerque Complex Project.Defense nuclear nonproliferationFor Department of Energy expenses, including the purchase, construction, and acquisition of plant and capital equipment and other incidental expenses necessary for defense nuclear nonproliferation activities, in carrying out the purposes of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including the acquisition or condemnation of any real property or any facility or for plant or facility acquisition, construction, or expansion, $1,940,302,000, to remain available until expended.Naval reactorsFor Department of Energy expenses necessary for naval reactors activities to carry out the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including the acquisition (by purchase, condemnation, construction, or otherwise) of real property, plant, and capital equipment, facilities, and facility expansion, $1,375,496,000, to remain available until expended: Provided, That of such amount, $42,504,000 shall be available until September 30, 2017, for program direction.Federal salaries and expenses(Including rescission of funds)For expenses necessary for Federal Salaries and Expenses in the National Nuclear Security Administration, $383,666,000, to remain available until September 30, 2017, including official reception and representation expenses not to exceed $12,000: Provided, That of the unobligated balances from prior year appropriations available under this heading, $19,900,000 is hereby rescinded: Provided further, That no amounts may be rescinded from amounts that were designated by the Congress as an emergency requirement pursuant to a concurrent resolution on the budget or the Balanced Budget and Emergency Deficit Control Act of 1985.Environmental and other defense activitiesDefense environmental cleanupFor Department of Energy expenses, including the purchase, construction, and acquisition of plant and capital equipment and other expenses necessary for atomic energy defense environmental cleanup activities in carrying out the purposes of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including the acquisition or condemnation of any real property or any facility or for plant or facility acquisition, construction, or expansion, and the purchase of not to exceed one fire apparatus pumper truck and one armored vehicle for replacement only, $5,289,742,000, to remain available until expended: Provided, That of such amount $281,951,000 shall be available until September 30, 2017, for program direction.Other defense activitiesFor Department of Energy expenses, including the purchase, construction, and acquisition of plant and capital equipment and other expenses, necessary for atomic energy defense, other defense activities, and classified activities, in carrying out the purposes of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including the acquisition or condemnation of any real property or any facility or for plant or facility acquisition, construction, or expansion, $776,425,000, to remain available until expended: Provided, That of such amount, $249,137,000 shall be available until September 30, 2017, for program direction.Power marketing administrationsBonneville power administration fundExpenditures from the Bonneville Power Administration Fund, established pursuant to Public Law 93–454, are approved for the Shoshone Paiute Trout Hatchery, the Spokane Tribal Hatchery, the Snake River Sockeye Weirs and, in addition, for official reception and representation expenses in an amount not to exceed $5,000: Provided, That during fiscal year 2016, no new direct loan obligations may be made.Operation and maintenance, southeastern power administrationFor expenses necessary for operation and maintenance of power transmission facilities and for marketing electric power and energy, including transmission wheeling and ancillary services, pursuant to section 5 of the Flood Control Act of 1944 (16 U.S.C. 825s), as applied to the southeastern power area, $6,900,000, including official reception and representation expenses in an amount not to exceed $1,500, to remain available until expended: Provided, That notwithstanding 31 U.S.C. 3302 and section 5 of the Flood Control Act of 1944, up to $6,900,000 collected by the Southeastern Power Administration from the sale of power and related services shall be credited to this account as discretionary offsetting collections, to remain available until expended for the sole purpose of funding the annual expenses of the Southeastern Power Administration: Provided further, That the sum herein appropriated for annual expenses shall be reduced as collections are received during the fiscal year so as to result in a final fiscal year 2016 appropriation estimated at not more than $0: Provided further, That notwithstanding 31 U.S.C. 3302, up to $66,500,000 collected by the Southeastern Power Administration pursuant to the Flood Control Act of 1944 to recover purchase power and wheeling expenses shall be credited to this account as offsetting collections, to remain available until expended for the sole purpose of making purchase power and wheeling expenditures: Provided further, That for purposes of this appropriation, annual expenses means expenditures that are generally recovered in the same year that they are incurred (excluding purchase power and wheeling expenses).Operation and maintenance, southwestern power administrationFor expenses necessary for operation and maintenance of power transmission facilities and for marketing electric power and energy, for construction and acquisition of transmission lines, substations and appurtenant facilities, and for administrative expenses, including official reception and representation expenses in an amount not to exceed $1,500 in carrying out section 5 of the Flood Control Act of 1944 (16 U.S.C. 825s), as applied to the Southwestern Power Administration, $47,361,000, to remain available until expended: Provided, That notwithstanding 31 U.S.C. 3302 and section 5 of the Flood Control Act of 1944 (16 U.S.C. 825s), up to $35,961,000 collected by the Southwestern Power Administration from the sale of power and related services shall be credited to this account as discretionary offsetting collections, to remain available until expended, for the sole purpose of funding the annual expenses of the Southwestern Power Administration: Provided further, That the sum herein appropriated for annual expenses shall be reduced as collections are received during the fiscal year so as to result in a final fiscal year 2016 appropriation estimated at not more than $11,400,000: Provided further, That notwithstanding 31 U.S.C. 3302, up to $63,000,000 collected by the Southwestern Power Administration pursuant to the Flood Control Act of 1944 to recover purchase power and wheeling expenses shall be credited to this account as offsetting collections, to remain available until expended for the sole purpose of making purchase power and wheeling expenditures: Provided further, That for purposes of this appropriation, annual expenses means expenditures that are generally recovered in the same year that they are incurred (excluding purchase power and wheeling expenses).Construction, rehabilitation, operation and maintenance, western area power administrationFor carrying out the functions authorized by title III, section 302(a)(1)(E) of the Act of August 4, 1977 (42 U.S.C. 7152), and other related activities including conservation and renewable resources programs as authorized, $307,714,000, including official reception and representation expenses in an amount not to exceed $1,500, to remain available until expended, of which $302,000,000 shall be derived from the Department of the Interior Reclamation Fund: Provided, That notwithstanding 31 U.S.C. 3302, section 5 of the Flood Control Act of 1944 (16 U.S.C. 825s), and section 1 of the Interior Department Appropriation Act, 1939 (43 U.S.C. 392a), up to $214,342,000 collected by the Western Area Power Administration from the sale of power and related services shall be credited to this account as discretionary offsetting collections, to remain available until expended, for the sole purpose of funding the annual expenses of the Western Area Power Administration: Provided further, That the sum herein appropriated for annual expenses shall be reduced as collections are received during the fiscal year so as to result in a final fiscal year 2016 appropriation estimated at not more than $93,372,000, of which $87,658,000 is derived from the Reclamation Fund: Provided further, That notwithstanding 31 U.S.C. 3302, up to $352,813,000 collected by the Western Area Power Administration pursuant to the Flood Control Act of 1944 and the Reclamation Project Act of 1939 to recover purchase power and wheeling expenses shall be credited to this account as offsetting collections, to remain available until expended for the sole purpose of making purchase power and wheeling expenditures: Provided further, That for purposes of this appropriation, annual expenses means expenditures that are generally recovered in the same year that they are incurred (excluding purchase power and wheeling expenses).Falcon and amistad operating and maintenance fundFor operation, maintenance, and emergency costs for the hydroelectric facilities at the Falcon and Amistad Dams, $4,490,000, to remain available until expended, and to be derived from the Falcon and Amistad Operating and Maintenance Fund of the Western Area Power Administration, as provided in section 2 of the Act of June 18, 1954 (68 Stat. 255): Provided, That notwithstanding the provisions of that Act and of 31 U.S.C. 3302, up to $4,262,000 collected by the Western Area Power Administration from the sale of power and related services from the Falcon and Amistad Dams shall be credited to this account as discretionary offsetting collections, to remain available until expended for the sole purpose of funding the annual expenses of the hydroelectric facilities of these Dams and associated Western Area Power Administration activities: Provided further, That the sum herein appropriated for annual expenses shall be reduced as collections are received during the fiscal year so as to result in a final fiscal year 2016 appropriation estimated at not more than $228,000: Provided further, That for purposes of this appropriation, annual expenses means expenditures that are generally recovered in the same year that they are incurred: Provided further, That for fiscal year 2016, the Administrator of the Western Area Power Administration may accept up to $460,000 in funds contributed by United States power customers of the Falcon and Amistad Dams for deposit into the Falcon and Amistad Operating and Maintenance Fund, and such funds shall be available for the purpose for which contributed in like manner as if said sums had been specifically appropriated for such purpose: Provided further, That any such funds shall be available without further appropriation and without fiscal year limitation for use by the Commissioner of the United States Section of the International Boundary and Water Commission for the sole purpose of operating, maintaining, repairing, rehabilitating, replacing, or upgrading the hydroelectric facilities at these Dams in accordance with agreements reached between the Administrator, Commissioner, and the power customers.Federal energy regulatory commissionSalaries and expensesFor expenses necessary for the Federal Energy Regulatory Commission to carry out the provisions of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including services as authorized by 5 U.S.C. 3109, official reception and representation expenses not to exceed $3,000, and the hire of passenger motor vehicles, $319,800,000, to remain available until expended: Provided, That notwithstanding any other provision of law, not to exceed $319,800,000 of revenues from fees and annual charges, and other services and collections in fiscal year 2016 shall be retained and used for expenses necessary in this account, and shall remain available until expended: Provided further, That the sum herein appropriated from the general fund shall be reduced as revenues are received during fiscal year 2016 so as to result in a final fiscal year 2016 appropriation from the general fund estimated at not more than $0.General provisions—department of energy(including transfer and rescissions of funds) 
301. 
(a)No appropriation, funds, or authority made available by this title for the Department of Energy shall be used to initiate or resume any program, project, or activity or to prepare or initiate Requests For Proposals or similar arrangements (including Requests for Quotations, Requests for Information, and Funding Opportunity Announcements) for a program, project, or activity if the program, project, or activity has not been funded by Congress. (b) (1)Unless the Secretary of Energy notifies the Committees on Appropriations of both Houses of Congress at least 3 full business days in advance, none of the funds made available in this title may be used to— 
(A)make a grant allocation or discretionary grant award totaling $1,000,000 or more; (B)make a discretionary contract award or Other Transaction Agreement totaling $1,000,000 or more, including a contract covered by the Federal Acquisition Regulation; 
(C)issue a letter of intent to make an allocation, award, or Agreement in excess of the limits in subparagraph (A) or (B); or (D)announce publicly the intention to make an allocation, award, or Agreement in excess of the limits in subparagraph (A) or (B). 
(2)The Secretary of Energy shall submit to the Committees on Appropriations of both Houses of Congress within 15 days of the conclusion of each quarter a report detailing each grant allocation or discretionary grant award totaling less than $1,000,000 provided during the previous quarter. (3)The notification required by paragraph (1) and the report required by paragraph (2) shall include the recipient of the award, the amount of the award, the fiscal year for which the funds for the award were appropriated, the account and program, project, or activity from which the funds are being drawn, the title of the award, and a brief description of the activity for which the award is made. 
(c)The Department of Energy may not, with respect to any program, project, or activity that uses budget authority made available in this title under the heading Department of Energy—Energy Programs, enter into a multiyear contract, award a multiyear grant, or enter into a multiyear cooperative agreement unless— (1)the contract, grant, or cooperative agreement is funded for the full period of performance as anticipated at the time of award; or 
(2)the contract, grant, or cooperative agreement includes a clause conditioning the Federal Government's obligation on the availability of future year budget authority and the Secretary notifies the Committees on Appropriations of both Houses of Congress at least 3 days in advance. (d)Except as provided in subsections (e), (f), and (g), the amounts made available by this title shall be expended as authorized by law for the programs, projects, and activities specified in the Final Bill column in the Department of Energy table included under the heading Title III—Department of Energy in the explanatory statement described in section 4 (in the matter preceding division A of this consolidated Act). 
(e)The amounts made available by this title may be reprogrammed for any program, project, or activity, and the Department shall notify the Committees on Appropriations of both Houses of Congress at least 30 days prior to the use of any proposed reprogramming that would cause any program, project, or activity funding level to increase or decrease by more than $5,000,000 or 10 percent, whichever is less, during the time period covered by this Act. (f)None of the funds provided in this title shall be available for obligation or expenditure through a reprogramming of funds that— 
(1)creates, initiates, or eliminates a program, project, or activity; (2)increases funds or personnel for any program, project, or activity for which funds are denied or restricted by this Act; or 
(3)reduces funds that are directed to be used for a specific program, project, or activity by this Act. (g) (1)The Secretary of Energy may waive any requirement or restriction in this section that applies to the use of funds made available for the Department of Energy if compliance with such requirement or restriction would pose a substantial risk to human health, the environment, welfare, or national security. 
(2)The Secretary of Energy shall notify the Committees on Appropriations of both Houses of Congress of any waiver under paragraph (1) as soon as practicable, but not later than 3 days after the date of the activity to which a requirement or restriction would otherwise have applied. Such notice shall include an explanation of the substantial risk under paragraph (1) that permitted such waiver. 302.The unexpended balances of prior appropriations provided for activities in this Act may be available to the same appropriation accounts for such activities established pursuant to this title. Available balances may be merged with funds in the applicable established accounts and thereafter may be accounted for as one fund for the same time period as originally enacted. 
303.Funds appropriated by this or any other Act, or made available by the transfer of funds in this Act, for intelligence activities are deemed to be specifically authorized by the Congress for purposes of section 504 of the National Security Act of 1947 (50 U.S.C. 3094) during fiscal year 2016 until the enactment of the Intelligence Authorization Act for fiscal year 2016. 304.None of the funds made available in this title shall be used for the construction of facilities classified as high-hazard nuclear facilities under 10 CFR Part 830 unless independent oversight is conducted by the Office of Independent Enterprise Assessments to ensure the project is in compliance with nuclear safety requirements. 
305.None of the funds made available in this title may be used to approve critical decision-2 or critical decision-3 under Department of Energy Order 413.3B, or any successive departmental guidance, for construction projects where the total project cost exceeds $100,000,000, until a separate independent cost estimate has been developed for the project for that critical decision. 306.Notwithstanding section 301(c) of this Act, none of the funds made available under the heading Department of Energy—Energy Programs—Science in this or any subsequent Energy and Water Development and Related Agencies appropriations Act for any fiscal year may be used for a multiyear contract, grant, cooperative agreement, or Other Transaction Agreement of $1,000,000 or less unless the contract, grant, cooperative agreement, or Other Transaction Agreement is funded for the full period of performance as anticipated at the time of award. 
307. 
(a)None of the funds made available in this or any prior Act under the heading Defense Nuclear Nonproliferation may be made available to enter into new contracts with, or new agreements for Federal assistance to, the Russian Federation. (b)The Secretary of Energy may waive the prohibition in subsection (a) if the Secretary determines that such activity is in the national security interests of the United States. This waiver authority may not be delegated. 
(c)A waiver under subsection (b) shall not be effective until 15 days after the date on which the Secretary submits to the Committees on Appropriations of both Houses of Congress, in classified form if necessary, a report on the justification for the waiver. 308. (a)New Regional ReservesThe Secretary of Energy may not establish any new regional petroleum product reserve unless funding for the proposed regional petroleum product reserve is explicitly requested in advance in an annual budget submission and approved by the Congress in an appropriations Act. 
(b)The budget request or notification shall include— (1)the justification for the new reserve; 
(2)a cost estimate for the establishment, operation, and maintenance of the reserve, including funding sources; (3)a detailed plan for operation of the reserve, including the conditions upon which the products may be released; 
(4)the location of the reserve; and (5)the estimate of the total inventory of the reserve. 
309.Of the amounts made available by this Act for National Nuclear Security Administration—Weapons Activities, up to $50,000,000 may be reprogrammed within such account for Domestic Uranium Enrichment, subject to the notice requirement in section 301(e). 310. (a)Unobligated balances available from appropriations are hereby rescinded from the following accounts of the Department of Energy in the specified amounts: 
(1)Energy Programs—Energy Efficiency and Renewable Energy, $1,355,149.00 from Public Law 110–161; $627,299.24 from Public Law 111–8; and $1,824,051.94 from Public Law 111–85. (2)Energy Programs—Science, $3,200,000.00. 
(b)No amounts may be rescinded by this section from amounts that were designated by the Congress as an emergency requirement pursuant to a concurrent resolution on the budget or the Balanced Budget and Emergency Deficit Control Act of 1985. 311.Notwithstanding any other provision of law, the provisions of 40 U.S.C. 11319 shall not apply to funds appropriated in this title to Federally Funded Research and Development Centers sponsored by the Department of Energy. 
312.None of the funds made available in this Act may be used— (1)to implement or enforce section 430.32(x) of title 10, Code of Federal Regulations; or 
(2)to implement or enforce the standards established by the tables contained in section 325(i)(1)(B) of the Energy Policy and Conservation Act (42 U.S.C. 6295(i)(1)(B)) with respect to BPAR incandescent reflector lamps, BR incandescent reflector lamps, and ER incandescent reflector lamps. 313. (a)Of the funds appropriated in prior Acts under the headings Fossil Energy Research and Development and Clean Coal Technology for prior solicitations under the Clean Coal Power Initiative and FutureGen, not less than $160,000,000 from projects selected under such solicitations that have not reached financial close and have not secured funding sufficient to construct the project prior to 30 days after the date of enactment of this Act shall be deobligated, if necessary, shall be utilized for previously selected demonstration projects under such solicitations that have reached financial close or have otherwise secured funding sufficient to construct the project prior to 30 days after the date of enactment of this Act, and shall be allocated among such projects in proportion to the total financial contribution by the recipients to those projects stipulated in their respective cooperative agreements. 
(b)Funds utilized pursuant to subsection (a) shall be administered in accordance with the provisions in the Act in which the funds for those demonstration projects were originally appropriated, except that financial assistance for costs in excess of those estimated as of the date of award of the original financial assistance may be provided in excess of the proportion of costs borne by the Government in the original agreement and shall not be limited to 25 percent of the original financial assistance. (c)No amounts may be repurposed pursuant to this section from amounts that were designated by the Congress as an emergency requirement pursuant to a concurrent resolution on the budget or the Balanced Budget and Emergency Deficit Control Act of 1985. 
(d)This section shall be fully implemented not later than 60 days after the date of enactment of this Act.  IVIndependent agenciesAppalachian regional commissionFor expenses necessary to carry out the programs authorized by the Appalachian Regional Development Act of 1965, notwithstanding 40 U.S.C. 14704, and for expenses necessary for the Federal Co-Chairman and the Alternate on the Appalachian Regional Commission, for payment of the Federal share of the administrative expenses of the Commission, including services as authorized by 5 U.S.C. 3109, and hire of passenger motor vehicles, $146,000,000, to remain available until expended.Defense nuclear facilities safety boardSalaries and expensesFor expenses necessary for the Defense Nuclear Facilities Safety Board in carrying out activities authorized by the Atomic Energy Act of 1954, as amended by Public Law 100–456, section 1441, $29,150,000, to remain available until September 30, 2017.Delta regional authoritySalaries and expensesFor expenses necessary for the Delta Regional Authority and to carry out its activities, as authorized by the Delta Regional Authority Act of 2000, notwithstanding sections 382C(b)(2), 382F(d), 382M, and 382N of said Act, $25,000,000, to remain available until expended.Denali commissionFor expenses necessary for the Denali Commission including the purchase, construction, and acquisition of plant and capital equipment as necessary and other expenses, $11,000,000, to remain available until expended, notwithstanding the limitations contained in section 306(g) of the Denali Commission Act of 1998: Provided, That funds shall be available for construction projects in an amount not to exceed 80 percent of total project cost for distressed communities, as defined by section 307 of the Denali Commission Act of 1998 (division C, title III, Public Law 105–277), as amended by section 701 of appendix D, title VII, Public Law 106–113 (113 Stat. 1501A–280), and an amount not to exceed 50 percent for non-distressed communities.Northern border regional commissionFor expenses necessary for the Northern Border Regional Commission in carrying out activities authorized by subtitle V of title 40, United States Code, $7,500,000, to remain available until expended: Provided, That such amounts shall be available for administrative expenses, notwithstanding section 15751(b) of title 40, United States Code.Southeast crescent regional commissionFor expenses necessary for the Southeast Crescent Regional Commission in carrying out activities authorized by subtitle V of title 40, United States Code, $250,000, to remain available until expended.Nuclear regulatory commissionSalaries and expensesFor expenses necessary for the Commission in carrying out the purposes of the Energy Reorganization Act of 1974 and the Atomic Energy Act of 1954, $990,000,000, including official representation expenses not to exceed $25,000, to remain available until expended: Provided, That of the amount appropriated herein, not more than $7,500,000 may be made available for salaries, travel, and other support costs for the Office of the Commission, to remain available until September 30, 2017, of which, notwithstanding section 201(a)(2)(c) of the Energy Reorganization Act of 1974 (42 U.S.C. 5841(a)(2)(c)), the use and expenditure shall only be approved by a majority vote of the Commission: Provided further, That revenues from licensing fees, inspection services, and other services and collections estimated at $872,864,000 in fiscal year 2016 shall be retained and used for necessary salaries and expenses in this account, notwithstanding 31 U.S.C. 3302, and shall remain available until expended: Provided further, That the sum herein appropriated shall be reduced by the amount of revenues received during fiscal year 2016 so as to result in a final fiscal year 2016 appropriation estimated at not more than $117,136,000: Provided further, That of the amounts appropriated under this heading, $10,000,000 shall be for university research and development in areas relevant to their respective organization's mission, and $5,000,000 shall be for a Nuclear Science and Engineering Grant Program that will support multiyear projects that do not align with programmatic missions but are critical to maintaining the discipline of nuclear science and engineering.Office of inspector generalFor expenses necessary for the Office of Inspector General in carrying out the provisions of the Inspector General Act of 1978, $12,136,000, to remain available until September 30, 2017: Provided, That revenues from licensing fees, inspection services, and other services and collections estimated at $10,060,000 in fiscal year 2016 shall be retained and be available until September 30, 2017, for necessary salaries and expenses in this account, notwithstanding section 3302 of title 31, United States Code: Provided further, That the sum herein appropriated shall be reduced by the amount of revenues received during fiscal year 2016 so as to result in a final fiscal year 2016 appropriation estimated at not more than $2,076,000: Provided further, That of the amounts appropriated under this heading, $958,000 shall be for Inspector General services for the Defense Nuclear Facilities Safety Board, which shall not be available from fee revenues.Nuclear waste technical review boardSalaries and expensesFor expenses necessary for the Nuclear Waste Technical Review Board, as authorized by Public Law 100–203, section 5051, $3,600,000, to be derived from the Nuclear Waste Fund, to remain available until September 30, 2017.General provisions—independent agencies 401.The Nuclear Regulatory Commission shall comply with the July 5, 2011, version of Chapter VI of its Internal Commission Procedures when responding to Congressional requests for information. 
402. 
(a)The amounts made available by this title for the Nuclear Regulatory Commission may be reprogrammed for any program, project, or activity, and the Commission shall notify the Committees on Appropriations of both Houses of Congress at least 30 days prior to the use of any proposed reprogramming that would cause any program funding level to increase or decrease by more than $500,000 or 10 percent, whichever is less, during the time period covered by this Act. (b) (1)The Nuclear Regulatory Commission may waive the notification requirement in (a) if compliance with such requirement would pose a substantial risk to human health, the environment, welfare, or national security. 
(2)The Nuclear Regulatory Commission shall notify the Committees on Appropriations of both Houses of Congress of any waiver under paragraph (1) as soon as practicable, but not later than 3 days after the date of the activity to which a requirement or restriction would otherwise have applied. Such notice shall include an explanation of the substantial risk under paragraph (1) that permitted such waiver and shall provide a detailed report to the Committees of such waiver and changes to funding levels to programs, projects, or activities. (c)Except as provided in subsections (a), (b), and (d), the amounts made available by this title for Nuclear Regulatory Commission—Salaries and Expenses shall be expended as directed in the explanatory statement described in section 4 (in the matter preceding division A of this consolidated Act). 
(d)None of the funds provided for the Nuclear Regulatory Commission shall be available for obligation or expenditure through a reprogramming of funds that increases funds or personnel for any program, project, or activity for which funds are denied or restricted by this Act. (e)The Commission shall provide a monthly report to the Committees on Appropriations of both Houses of Congress, which includes the following for each program, project, or activity, including any prior year appropriations— 
(1)total budget authority; (2)total unobligated balances; and 
(3)total unliquidated obligations. 403.Public Law 105–277, division A, section 101(g) (title III, section 329(a), (b)) is amended by inserting, in subsection (b), after State law and before the period the following: or for the construction and repair of barge mooring points and barge landing sites to facilitate pumping fuel from fuel transport barges into bulk fuel storage tanks.. 
VGeneral provisions 
501.None of the funds appropriated by this Act may be used in any way, directly or indirectly, to influence congressional action on any legislation or appropriation matters pending before Congress, other than to communicate to Members of Congress as described in 18 U.S.C. 1913. 502. (a)None of the funds made available in title III of this Act may be transferred to any department, agency, or instrumentality of the United States Government, except pursuant to a transfer made by or transfer authority provided in this Act or any other appropriations Act for any fiscal year, transfer authority referenced in the explanatory statement described in section 4 (in the matter preceding division A of this consolidated Act), or any authority whereby a department, agency, or instrumentality of the United States Government may provide goods or services to another department, agency, or instrumentality. 
(b)None of the funds made available for any department, agency, or instrumentality of the United States Government may be transferred to accounts funded in title III of this Act, except pursuant to a transfer made by or transfer authority provided in this Act or any other appropriations Act for any fiscal year, transfer authority referenced in the explanatory statement described in section 4 (in the matter preceding division A of this consolidated Act), or any authority whereby a department, agency, or instrumentality of the United States Government may provide goods or services to another department, agency, or instrumentality. (c)The head of any relevant department or agency funded in this Act utilizing any transfer authority shall submit to the Committees on Appropriations of both Houses of Congress a semiannual report detailing the transfer authorities, except for any authority whereby a department, agency, or instrumentality of the United States Government may provide goods or services to another department, agency, or instrumentality, used in the previous 6 months and in the year-to-date. This report shall include the amounts transferred and the purposes for which they were transferred, and shall not replace or modify existing notification requirements for each authority. 
503.None of the funds made available by this Act may be used in contravention of Executive Order No. 12898 of February 11, 1994 (Federal Actions to Address Environmental Justice in Minority Populations and Low-Income Populations).This division may be cited as the Energy and Water Development and Related Agencies Appropriations Act, 2016. EFinancial Services and General Government Appropriations Act, 2016 IDEPARTMENT OF THE TREASURYDepartmental Officessalaries and expensesFor necessary expenses of the Departmental Offices including operation and maintenance of the Treasury Building and Annex; hire of passenger motor vehicles; maintenance, repairs, and improvements of, and purchase of commercial insurance policies for, real properties leased or owned overseas, when necessary for the performance of official business; executive direction program activities; international affairs and economic policy activities; domestic finance and tax policy activities, including technical assistance to Puerto Rico; and Treasury-wide management policies and programs activities, $222,500,000: Provided, That of the amount appropriated under this heading— 
(1)not to exceed $350,000 is for official reception and representation expenses; (2)not to exceed $258,000 is for unforeseen emergencies of a confidential nature to be allocated and expended under the direction of the Secretary of the Treasury and to be accounted for solely on the Secretary's certificate; and 
(3)not to exceed $22,200,000 shall remain available until September 30, 2017, for— (A)the Treasury-wide Financial Statement Audit and Internal Control Program; 
(B)information technology modernization requirements; (C)the audit, oversight, and administration of the Gulf Coast Restoration Trust Fund; and 
(D)the development and implementation of programs within the Office of Critical Infrastructure Protection and Compliance Policy, including entering into cooperative agreements.Office of Terrorism and Financial Intelligencesalaries and expensesFor the necessary expenses of the Office of Terrorism and Financial Intelligence to safeguard the financial system against illicit use and to combat rogue nations, terrorist facilitators, weapons of mass destruction proliferators, money launderers, drug kingpins, and other national security threats, $117,000,000: Provided, That of the amount appropriated under this heading: (1) not to exceed $27,100,000 is available for administrative expenses; and (2) $5,000,000, to remain available until September 30, 2017.Department-Wide systems and capital investments programs(including transfer of funds)For development and acquisition of automatic data processing equipment, software, and services and for repairs and renovations to buildings owned by the Department of the Treasury, $5,000,000, to remain available until September 30, 2018: Provided, That these funds shall be transferred to accounts and in amounts as necessary to satisfy the requirements of the Department's offices, bureaus, and other organizations:  Provided further, That this transfer authority shall be in addition to any other transfer authority provided in this Act:  Provided further, That none of the funds appropriated under this heading shall be used to support or supplement Internal Revenue Service, Operations Support or Internal Revenue Service, Business Systems Modernization.Office of inspector generalSalaries and expensesFor necessary expenses of the Office of Inspector General in carrying out the provisions of the Inspector General Act of 1978, $35,416,000, including hire of passenger motor vehicles; of which not to exceed $100,000 shall be available for unforeseen emergencies of a confidential nature, to be allocated and expended under the direction of the Inspector General of the Treasury; of which up to $2,800,000 to remain available until September 30, 2017, shall be for audits and investigations conducted pursuant to section 1608 of the Resources and Ecosystems Sustainability, Tourist Opportunities, and Revived Economies of the Gulf Coast States Act of 2012 (33 U.S.C. 1321 note); and of which not to exceed $1,000 shall be available for official reception and representation expenses.Treasury inspector general for tax administrationSalaries and expensesFor necessary expenses of the Treasury Inspector General for Tax Administration in carrying out the Inspector General Act of 1978, as amended, including purchase and hire of passenger motor vehicles (31 U.S.C. 1343(b)); and services authorized by 5 U.S.C. 3109, at such rates as may be determined by the Inspector General for Tax Administration; $167,275,000, of which $5,000,000 shall remain available until September 30, 2017; of which not to exceed $6,000,000 shall be available for official travel expenses; of which not to exceed $500,000 shall be available for unforeseen emergencies of a confidential nature, to be allocated and expended under the direction of the Inspector General for Tax Administration; and of which not to exceed $1,500 shall be available for official reception and representation expenses.special inspector general for the troubled asset relief programsalaries and expensesFor necessary expenses of the Office of the Special Inspector General in carrying out the provisions of the Emergency Economic Stabilization Act of 2008 (Public Law 110–343), $40,671,000.Financial Crimes Enforcement Networksalaries and expensesFor necessary expenses of the Financial Crimes Enforcement Network, including hire of passenger motor vehicles; travel and training expenses of non-Federal and foreign government personnel to attend meetings and training concerned with domestic and foreign financial intelligence activities, law enforcement, and financial regulation; services authorized by 5 U.S.C. 3109; not to exceed $10,000 for official reception and representation expenses; and for assistance to Federal law enforcement agencies, with or without reimbursement, $112,979,000, of which not to exceed $34,335,000 shall remain available until September 30, 2018.Treasury Forfeiture Fund (rescission)Of the unobligated balances available under this heading, $700,000,000 are rescinded.Bureau of the Fiscal ServiceSalaries and ExpensesFor necessary expenses of operations of the Bureau of the Fiscal Service, $363,850,000; of which not to exceed $4,210,000, to remain available until September 30, 2018, is for information systems modernization initiatives; of which $5,000 shall be available for official reception and representation expenses; and of which not to exceed $19,800,000, to remain available until September 30, 2018, is to support the Department's activities related to implementation of the Digital Accountability and Transparency Act (DATA Act; Public Law 113–101), including changes in business processes, workforce, or information technology to support high quality, transparent Federal spending information.In addition, $165,000, to be derived from the Oil Spill Liability Trust Fund to reimburse administrative and personnel expenses for financial management of the Fund, as authorized by section 1012 of Public Law 101–380.Alcohol and Tobacco Tax and Trade Bureausalaries and expensesFor necessary expenses of carrying out section 1111 of the Homeland Security Act of 2002, including hire of passenger motor vehicles, $106,439,000; of which not to exceed $6,000 for official reception and representation expenses; not to exceed $50,000 for cooperative research and development programs for laboratory services; and provision of laboratory assistance to State and local agencies with or without reimbursement: Provided, That of the amount appropriated under this heading, $5,000,000 shall be for the costs of accelerating the processing of formula and label applications.United States Mintunited states mint public enterprise fundPursuant to section 5136 of title 31, United States Code, the United States Mint is provided funding through the United States Mint Public Enterprise Fund for costs associated with the production of circulating coins, numismatic coins, and protective services, including both operating expenses and capital investments: Provided, That the aggregate amount of new liabilities and obligations incurred during fiscal year 2016 under such section 5136 for circulating coinage and protective service capital investments of the United States Mint shall not exceed $20,000,000.Community Development Financial Institutions Fund Program AccountTo carry out the Riegle Community Development and Regulatory Improvements Act of 1994 (subtitle A of title I of Public Law 103–325), including services authorized by section 3109 of title 5, United States Code, but at rates for individuals not to exceed the per diem rate equivalent to the rate for EX–3, $233,523,000. Of the amount appropriated under this heading— (1)not less than $153,423,000, notwithstanding section 108(e) of Public Law 103–325 (12 U.S.C. 4707(e)) with regard to Small and/or Emerging Community Development Financial Institutions Assistance awards, is available until September 30, 2017, for financial assistance and technical assistance under subparagraphs (A) and (B) of section 108(a)(1), respectively, of Public Law 103–325 (12 U.S.C. 4707(a)(1)(A) and (B)), of which up to $3,102,500 may be used for the cost of direct loans: Provided, That the cost of direct and guaranteed loans, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974: Provided further, That these funds are available to subsidize gross obligations for the principal amount of direct loans not to exceed $25,000,000; 
(2)not less than $15,500,000, notwithstanding section 108(e) of Public Law 103–325 (12 U.S.C. 4707(e)), is available until September 30, 2017, for financial assistance, technical assistance, training and outreach programs designed to benefit Native American, Native Hawaiian, and Alaskan Native communities and provided primarily through qualified community development lender organizations with experience and expertise in community development banking and lending in Indian country, Native American organizations, tribes and tribal organizations, and other suitable providers; (3)not less than $19,000,000 is available until September 30, 2017, for the Bank Enterprise Award program; 
(4)not less than $22,000,000, notwithstanding subsections (d) and (e) of section 108 of Public Law 103–325 (12 U.S.C. 4707(d) and (e)), is available until September 30, 2017, for a Healthy Food Financing Initiative to provide financial assistance, technical assistance, training, and outreach to community development financial institutions for the purpose of offering affordable financing and technical assistance to expand the availability of healthy food options in distressed communities; (5)up to $23,600,000 is available until September 30, 2016, for administrative expenses, including administration of CDFI fund programs and the New Markets Tax Credit Program, of which not less than $1,000,000 is for capacity building to expand CDFI investments in underserved rural areas, and up to $300,000 is for administrative expenses to carry out the direct loan program; and 
(6)during fiscal year 2016, none of the funds available under this heading are available for the cost, as defined in section 502 of the Congressional Budget Act of 1974, of commitments to guarantee bonds and notes under section 114A of the Riegle Community Development and Regulatory Improvement Act of 1994 (12 U.S.C. 4713a): Provided, That commitments to guarantee bonds and notes under such section 114A shall not exceed $750,000,000: Provided further, That such section 114A shall remain in effect until September 30, 2016.Internal Revenue Servicetaxpayer servicesFor necessary expenses of the Internal Revenue Service to provide taxpayer services, including pre-filing assistance and education, filing and account services, taxpayer advocacy services, and other services as authorized by 5 U.S.C. 3109, at such rates as may be determined by the Commissioner, $2,156,554,000, of which not less than $6,500,000 shall be for the Tax Counseling for the Elderly Program, of which not less than $12,000,000 shall be available for low-income taxpayer clinic grants, and of which not less than $15,000,000, to remain available until September 30, 2017, shall be available for a Community Volunteer Income Tax Assistance matching grants program for tax return preparation assistance, of which not less than $206,000,000 shall be available for operating expenses of the Taxpayer Advocate Service: Provided, That of the amounts made available for the Taxpayer Advocate Service, not less than $5,000,000 shall be for identity theft casework.enforcementFor necessary expenses for tax enforcement activities of the Internal Revenue Service to determine and collect owed taxes, to provide legal and litigation support, to conduct criminal investigations, to enforce criminal statutes related to violations of internal revenue laws and other financial crimes, to purchase and hire passenger motor vehicles (31 U.S.C. 1343(b)), and to provide other services as authorized by 5 U.S.C. 3109, at such rates as may be determined by the Commissioner, $4,860,000,000, of which not to exceed $50,000,000 shall remain available until September 30, 2017, and of which not less than $60,257,000 shall be for the Interagency Crime and Drug Enforcement program.operations supportFor necessary expenses of the Internal Revenue Service to support taxpayer services and enforcement programs, including rent payments; facilities services; printing; postage; physical security; headquarters and other IRS-wide administration activities; research and statistics of income; telecommunications; information technology development, enhancement, operations, maintenance, and security; the hire of passenger motor vehicles (31 U.S.C. 1343(b)); the operations of the Internal Revenue Service Oversight Board; and other services as authorized by 5 U.S.C. 3109, at such rates as may be determined by the Commissioner; $3,638,446,000, of which not to exceed $50,000,000 shall remain available until September 30, 2017; of which not to exceed $10,000,000 shall remain available until expended for acquisition of equipment and construction, repair and renovation of facilities; of which not to exceed $1,000,000 shall remain available until September 30, 2018, for research; of which not to exceed $20,000 shall be for official reception and representation expenses: Provided, That not later than 30 days after the end of each quarter, the Internal Revenue Service shall submit a report to the Committees on Appropriations of the House of Representatives and the Senate and the Comptroller General of the United States detailing the cost and schedule performance for its major information technology investments, including the purpose and life-cycle stages of the investments; the reasons for any cost and schedule variances; the risks of such investments and strategies the Internal Revenue Service is using to mitigate such risks; and the expected developmental milestones to be achieved and costs to be incurred in the next quarter:  Provided further, That the Internal Revenue Service shall include, in its budget justification for fiscal year 2017, a summary of cost and schedule performance information for its major information technology systems.business systems modernizationFor necessary expenses of the Internal Revenue Service's business systems modernization program, $290,000,000, to remain available until September 30, 2018, for the capital asset acquisition of information technology systems, including management and related contractual costs of said acquisitions, including related Internal Revenue Service labor costs, and contractual costs associated with operations authorized by 5 U.S.C. 3109: Provided, That not later than 30 days after the end of each quarter, the Internal Revenue Service shall submit a report to the Committees on Appropriations of the House of Representatives and the Senate and the Comptroller General of the United States detailing the cost and schedule performance for CADE 2 and Modernized e-File information technology investments, including the purposes and life-cycle stages of the investments; the reasons for any cost and schedule variances; the risks of such investments and the strategies the Internal Revenue Service is using to mitigate such risks; and the expected developmental milestones to be achieved and costs to be incurred in the next quarter.administrative provisions—internal revenue service(including transfer of funds) 
101.Not to exceed 5 percent of any appropriation made available in this Act to the Internal Revenue Service may be transferred to any other Internal Revenue Service appropriation upon the advance approval of the Committees on Appropriations. 102.The Internal Revenue Service shall maintain an employee training program, which shall include the following topics: taxpayers' rights, dealing courteously with taxpayers, cross-cultural relations, ethics, and the impartial application of tax law. 
103.The Internal Revenue Service shall institute and enforce policies and procedures that will safeguard the confidentiality of taxpayer information and protect taxpayers against identity theft. 104.Funds made available by this or any other Act to the Internal Revenue Service shall be available for improved facilities and increased staffing to provide sufficient and effective 1–800 help line service for taxpayers. The Commissioner shall continue to make improvements to the Internal Revenue Service 1–800 help line service a priority and allocate resources necessary to enhance the response time to taxpayer communications, particularly with regard to victims of tax-related crimes. 
105.None of the funds made available to the Internal Revenue Service by this Act may be used to make a video unless the Service-Wide Video Editorial Board determines in advance that making the video is appropriate, taking into account the cost, topic, tone, and purpose of the video. 106.The Internal Revenue Service shall issue a notice of confirmation of any address change relating to an employer making employment tax payments, and such notice shall be sent to both the employer's former and new address and an officer or employee of the Internal Revenue Service shall give special consideration to an offer-in-compromise from a taxpayer who has been the victim of fraud by a third party payroll tax preparer. 
107.None of the funds made available under this Act may be used by the Internal Revenue Service to target citizens of the United States for exercising any right guaranteed under the First Amendment to the Constitution of the United States. 108.None of the funds made available in this Act may be used by the Internal Revenue Service to target groups for regulatory scrutiny based on their ideological beliefs. 
109.None of funds made available by this Act to the Internal Revenue Service shall be obligated or expended on conferences that do not adhere to the procedures, verification processes, documentation requirements, and policies issued by the Chief Financial Officer, Human Capital Office, and Agency-Wide Shared Services as a result of the recommendations in the report published on May 31, 2013, by the Treasury Inspector General for Tax Administration entitled Review of the August 2010 Small Business/Self-Employed Division's Conference in Anaheim, California (Reference Number 2013–10–037). 110.None of the funds made available in this Act to the Internal Revenue Service may be obligated or expended— 
(1)to make a payment to any employee under a bonus, award, or recognition program; or (2)under any hiring or personnel selection process with respect to re-hiring a former employee,unless such program or process takes into account the conduct and Federal tax compliance of such employee or former employee. 
111.None of the funds made available by this Act may be used in contravention of section 6103 of the Internal Revenue Code of 1986 (relating to confidentiality and disclosure of returns and return information). 112.Except to the extent provided in section 6014, 6020, or 6201(d) of the Internal Revenue Code of 1986, no funds in this or any other Act shall be available to the Secretary of the Treasury to provide to any person a proposed final return or statement for use by such person to satisfy a filing or reporting requirement under such Code. 
113.In addition to the amounts otherwise made available in this Act for the Internal Revenue Service, $290,000,000, to be available until September 30, 2017, shall be transferred by the Commissioner to the Taxpayer Services, Enforcement, or Operations Support accounts of the Internal Revenue Service for an additional amount to be used solely for measurable improvements in the customer service representative level of service rate, to improve the identification and prevention of refund fraud and identity theft, and to enhance cybersecurity to safeguard taxpayer data: Provided, That such funds shall supplement, not supplant any other amounts made available by the Internal Revenue Service for such purpose: Provided further, That such funds shall not be available until the Commissioner submits to the Committees on Appropriations of the House of Representatives and the Senate a spending plan for such funds: Provided further, That such funds shall not be used to support any provision of Public Law 111–148, Public Law 111–152, or any amendment made by either such Public Law.Administrative provisions—Department of the Treasury(including transfers of funds) 
114.Appropriations to the Department of the Treasury in this Act shall be available for uniforms or allowances therefor, as authorized by law (5 U.S.C. 5901), including maintenance, repairs, and cleaning; purchase of insurance for official motor vehicles operated in foreign countries; purchase of motor vehicles without regard to the general purchase price limitations for vehicles purchased and used overseas for the current fiscal year; entering into contracts with the Department of State for the furnishing of health and medical services to employees and their dependents serving in foreign countries; and services authorized by 5 U.S.C. 3109. 115.Not to exceed 2 percent of any appropriations in this title made available under the headings Departmental Offices—Salaries and Expenses, Office of Inspector General, Special Inspector General for the Troubled Asset Relief Program, Financial Crimes Enforcement Network, Bureau of the Fiscal Service, and Alcohol and Tobacco Tax and Trade Bureau may be transferred between such appropriations upon the advance approval of the Committees on Appropriations of the House of Representatives and the Senate: Provided, That, upon advance approval of such Committees, not to exceed 2 percent of any such appropriations may be transferred to the Office of Terrorism and Financial Intelligence: Provided further, That no transfer under this section may increase or decrease any such appropriation by more than 2 percent. 
116.Not to exceed 2 percent of any appropriation made available in this Act to the Internal Revenue Service may be transferred to the Treasury Inspector General for Tax Administration's appropriation upon the advance approval of the Committees on Appropriations of the House of Representatives and the Senate: Provided, That no transfer may increase or decrease any such appropriation by more than 2 percent. 
117.None of the funds appropriated in this Act or otherwise available to the Department of the Treasury or the Bureau of Engraving and Printing may be used to redesign the $1 Federal Reserve note. 118.The Secretary of the Treasury may transfer funds from the Bureau of the Fiscal Service-Salaries and Expenses to the Debt Collection Fund as necessary to cover the costs of debt collection: Provided, That such amounts shall be reimbursed to such salaries and expenses account from debt collections received in the Debt Collection Fund. 
119.None of the funds appropriated or otherwise made available by this or any other Act may be used by the United States Mint to construct or operate any museum without the explicit approval of the Committees on Appropriations of the House of Representatives and the Senate, the House Committee on Financial Services, and the Senate Committee on Banking, Housing, and Urban Affairs. 120.None of the funds appropriated or otherwise made available by this or any other Act or source to the Department of the Treasury, the Bureau of Engraving and Printing, and the United States Mint, individually or collectively, may be used to consolidate any or all functions of the Bureau of Engraving and Printing and the United States Mint without the explicit approval of the House Committee on Financial Services; the Senate Committee on Banking, Housing, and Urban Affairs; and the Committees on Appropriations of the House of Representatives and the Senate. 
121.Funds appropriated by this Act, or made available by the transfer of funds in this Act, for the Department of the Treasury’s intelligence or intelligence related activities are deemed to be specifically authorized by the Congress for purposes of section 504 of the National Security Act of 1947 (50 U.S.C. 414) during fiscal year 2016 until the enactment of the Intelligence Authorization Act for Fiscal Year 2016. 122.Not to exceed $5,000 shall be made available from the Bureau of Engraving and Printing's Industrial Revolving Fund for necessary official reception and representation expenses. 
123.The Secretary of the Treasury shall submit a Capital Investment Plan to the Committees on Appropriations of the Senate and the House of Representatives not later than 30 days following the submission of the annual budget submitted by the President: Provided, That such Capital Investment Plan shall include capital investment spending from all accounts within the Department of the Treasury, including but not limited to the Department-wide Systems and Capital Investment Programs account, Treasury Franchise Fund account, and the Treasury Forfeiture Fund account: Provided further, That such Capital Investment Plan shall include expenditures occurring in previous fiscal years for each capital investment project that has not been fully completed. 
124. 
(a)Not later than 60 days after the end of each quarter, the Office of Financial Stability and the Office of Financial Research shall submit reports on their activities to the Committees on Appropriations of the House of Representatives and the Senate, the Committee on Financial Services of the House of Representatives and the Senate Committee on Banking, Housing, and Urban Affairs. (b)The reports required under subsection (a) shall include— 
(1)the obligations made during the previous quarter by object class, office, and activity; (2)the estimated obligations for the remainder of the fiscal year by object class, office, and activity; 
(3)the number of full-time equivalents within each office during the previous quarter; (4)the estimated number of full-time equivalents within each office for the remainder of the fiscal year; and 
(5)actions taken to achieve the goals, objectives, and performance measures of each office. (c)At the request of any such Committees specified in subsection (a), the Office of Financial Stability and the Office of Financial Research shall make officials available to testify on the contents of the reports required under subsection (a). 
125.Within 45 days after the date of enactment of this Act, the Secretary of the Treasury shall submit an itemized report to the Committees on Appropriations of the House of Representatives and the Senate on the amount of total funds charged to each office by the Franchise Fund including the amount charged for each service provided by the Franchise Fund to each office, a detailed description of the services, a detailed explanation of how each charge for each service is calculated, and a description of the role customers have in governing in the Franchise Fund. 126.The Secretary of the Treasury, in consultation with the appropriate agencies, departments, bureaus, and commissions that have expertise in terrorism and complex financial instruments, shall provide a report to the Committees on Appropriations of the House of Representatives and Senate, the Committee on Financial Services of the House of Representatives, and the Committee on Banking, Housing, and Urban Affairs of the Senate not later than 90 days after the date of enactment of this Act on economic warfare and financial terrorism. 
127.During fiscal year 2016— (1)none of the funds made available in this or any other Act may be used by the Department of the Treasury, including the Internal Revenue Service, to issue, revise, or finalize any regulation, revenue ruling, or other guidance not limited to a particular taxpayer relating to the standard which is used to determine whether an organization is operated exclusively for the promotion of social welfare for purposes of section 501(c)(4) of the Internal Revenue Code of 1986 (including the proposed regulations published at 78 Fed. Reg. 71535 (November 29, 2013)); and 
(2)the standard and definitions as in effect on January 1, 2010, which are used to make such determinations shall apply after the date of the enactment of this Act for purposes of determining status under section 501(c)(4) of such Code of organizations created on, before, or after such date.This title may be cited as the Department of the Treasury Appropriations Act, 2016. IIExecutive office of the president and funds appropriated to the presidentThe white housesalaries and expensesFor necessary expenses for the White House as authorized by law, including not to exceed $3,850,000 for services as authorized by 5 U.S.C. 3109 and 3 U.S.C. 105; subsistence expenses as authorized by 3 U.S.C. 105, which shall be expended and accounted for as provided in that section; hire of passenger motor vehicles, and travel (not to exceed $100,000 to be expended and accounted for as provided by 3 U.S.C. 103); and not to exceed $19,000 for official reception and representation expenses, to be available for allocation within the Executive Office of the President; and for necessary expenses of the Office of Policy Development, including services as authorized by 5 U.S.C. 3109 and 3 U.S.C. 107, $55,000,000.Executive Residence at the White Houseoperating expensesFor necessary expenses of the Executive Residence at the White House, $12,723,000, to be expended and accounted for as provided by 3 U.S.C. 105, 109, 110, and 112–114.reimbursable expensesFor the reimbursable expenses of the Executive Residence at the White House, such sums as may be necessary: Provided, That all reimbursable operating expenses of the Executive Residence shall be made in accordance with the provisions of this paragraph: Provided further, That, notwithstanding any other provision of law, such amount for reimbursable operating expenses shall be the exclusive authority of the Executive Residence to incur obligations and to receive offsetting collections, for such expenses: Provided further, That the Executive Residence shall require each person sponsoring a reimbursable political event to pay in advance an amount equal to the estimated cost of the event, and all such advance payments shall be credited to this account and remain available until expended: Provided further, That the Executive Residence shall require the national committee of the political party of the President to maintain on deposit $25,000, to be separately accounted for and available for expenses relating to reimbursable political events sponsored by such committee during such fiscal year: Provided further, That the Executive Residence shall ensure that a written notice of any amount owed for a reimbursable operating expense under this paragraph is submitted to the person owing such amount within 60 days after such expense is incurred, and that such amount is collected within 30 days after the submission of such notice: Provided further, That the Executive Residence shall charge interest and assess penalties and other charges on any such amount that is not reimbursed within such 30 days, in accordance with the interest and penalty provisions applicable to an outstanding debt on a United States Government claim under 31 U.S.C. 3717: Provided further, That each such amount that is reimbursed, and any accompanying interest and charges, shall be deposited in the Treasury as miscellaneous receipts: Provided further, That the Executive Residence shall prepare and submit to the Committees on Appropriations, by not later than 90 days after the end of the fiscal year covered by this Act, a report setting forth the reimbursable operating expenses of the Executive Residence during the preceding fiscal year, including the total amount of such expenses, the amount of such total that consists of reimbursable official and ceremonial events, the amount of such total that consists of reimbursable political events, and the portion of each such amount that has been reimbursed as of the date of the report: Provided further, That the Executive Residence shall maintain a system for the tracking of expenses related to reimbursable events within the Executive Residence that includes a standard for the classification of any such expense as political or nonpolitical: Provided further, That no provision of this paragraph may be construed to exempt the Executive Residence from any other applicable requirement of subchapter I or II of chapter 37 of title 31, United States Code.White House Repair and RestorationFor the repair, alteration, and improvement of the Executive Residence at the White House pursuant to 3 U.S.C. 105(d), $750,000, to remain available until expended, for required maintenance, resolution of safety and health issues, and continued preventative maintenance.Council of economic adviserssalaries and expensesFor necessary expenses of the Council of Economic Advisers in carrying out its functions under the Employment Act of 1946 (15 U.S.C. 1021 et seq.), $4,195,000.National Security Council and Homeland Security Councilsalaries and expensesFor necessary expenses of the National Security Council and the Homeland Security Council, including services as authorized by 5 U.S.C. 3109, $12,800,000.Office of AdministrationSalaries and expensesFor necessary expenses of the Office of Administration, including services as authorized by 5 U.S.C. 3109 and 3 U.S.C. 107, and hire of passenger motor vehicles, $96,116,000, of which not to exceed $7,994,000 shall remain available until expended for continued modernization of information resources within the Executive Office of the President.Office of Management and BudgetSalaries and expensesFor necessary expenses of the Office of Management and Budget, including hire of passenger motor vehicles and services as authorized by 5 U.S.C. 3109, to carry out the provisions of chapter 35 of title 44, United States Code, and to prepare and submit the budget of the United States Government, in accordance with section 1105(a) of title 31, United States Code, $95,000,000, of which not to exceed $3,000 shall be available for official representation expenses: Provided, That none of the funds appropriated in this Act for the Office of Management and Budget may be used for the purpose of reviewing any agricultural marketing orders or any activities or regulations under the provisions of the Agricultural Marketing Agreement Act of 1937 (7 U.S.C. 601 et seq.): Provided further, That none of the funds made available for the Office of Management and Budget by this Act may be expended for the altering of the transcript of actual testimony of witnesses, except for testimony of officials of the Office of Management and Budget, before the Committees on Appropriations or their subcommittees: Provided further, That of the funds made available for the Office of Management and Budget by this Act, no less than one full-time equivalent senior staff position shall be dedicated solely to the Office of the Intellectual Property Enforcement Coordinator: Provided further, That none of the funds provided in this or prior Acts shall be used, directly or indirectly, by the Office of Management and Budget, for evaluating or determining if water resource project or study reports submitted by the Chief of Engineers acting through the Secretary of the Army are in compliance with all applicable laws, regulations, and requirements relevant to the Civil Works water resource planning process: Provided further, That the Office of Management and Budget shall have not more than 60 days in which to perform budgetary policy reviews of water resource matters on which the Chief of Engineers has reported: Provided further, That the Director of the Office of Management and Budget shall notify the appropriate authorizing and appropriating committees when the 60-day review is initiated: Provided further, That if water resource reports have not been transmitted to the appropriate authorizing and appropriating committees within 15 days after the end of the Office of Management and Budget review period based on the notification from the Director, Congress shall assume Office of Management and Budget concurrence with the report and act accordingly.Office of National Drug Control Policysalaries and expensesFor necessary expenses of the Office of National Drug Control Policy; for research activities pursuant to the Office of National Drug Control Policy Reauthorization Act of 2006 (Public Law 109–469); not to exceed $10,000 for official reception and representation expenses; and for participation in joint projects or in the provision of services on matters of mutual interest with nonprofit, research, or public organizations or agencies, with or without reimbursement, $20,047,000: Provided, That the Office is authorized to accept, hold, administer, and utilize gifts, both real and personal, public and private, without fiscal year limitation, for the purpose of aiding or facilitating the work of the Office.Federal drug control programshigh intensity drug trafficking areas program(including transfers of funds)For necessary expenses of the Office of National Drug Control Policy's High Intensity Drug Trafficking Areas Program, $250,000,000, to remain available until September 30, 2017, for drug control activities consistent with the approved strategy for each of the designated High Intensity Drug Trafficking Areas (HIDTAs), of which not less than 51 percent shall be transferred to State and local entities for drug control activities and shall be obligated not later than 120 days after enactment of this Act: Provided, That up to 49 percent may be transferred to Federal agencies and departments in amounts determined by the Director of the Office of National Drug Control Policy, of which up to $2,700,000 may be used for auditing services and associated activities: Provided further, That, notwithstanding the requirements of Public Law 106–58, any unexpended funds obligated prior to fiscal year 2014 may be used for any other approved activities of that HIDTA, subject to reprogramming requirements: Provided further, That each HIDTA designated as of September 30, 2015, shall be funded at not less than the fiscal year 2015 base level, unless the Director submits to the Committees on Appropriations of the House of Representatives and the Senate justification for changes to those levels based on clearly articulated priorities and published Office of National Drug Control Policy performance measures of effectiveness: Provided further, That the Director shall notify the Committees on Appropriations of the initial allocation of fiscal year 2016 funding among HIDTAs not later than 45 days after enactment of this Act, and shall notify the Committees of planned uses of discretionary HIDTA funding, as determined in consultation with the HIDTA Directors, not later than 90 days after enactment of this Act: Provided further, That upon a determination that all or part of the funds so transferred from this appropriation are not necessary for the purposes provided herein and upon notification to the Committees on Appropriations of the House of Representatives and the Senate, such amounts may be transferred back to this appropriation.other federal drug control programs(including transfers of funds)For other drug control activities authorized by the Office of National Drug Control Policy Reauthorization Act of 2006 (Public Law 109–469), $109,810,000, to remain available until expended, which shall be available as follows: $95,000,000 for the Drug-Free Communities Program, of which $2,000,000 shall be made available as directed by section 4 of Public Law 107–82, as amended by Public Law 109–469 (21 U.S.C. 1521 note); $2,000,000 for drug court training and technical assistance; $9,500,000 for anti-doping activities; $2,060,000 for the United States membership dues to the World Anti-Doping Agency; and $1,250,000 shall be made available as directed by section 1105 of Public Law 109–469: Provided, That amounts made available under this heading may be transferred to other Federal departments and agencies to carry out such activities.Unanticipated needsFor expenses necessary to enable the President to meet unanticipated needs, in furtherance of the national interest, security, or defense which may arise at home or abroad during the current fiscal year, as authorized by 3 U.S.C. 108, $800,000, to remain available until September 30, 2017.Information Technology Oversight and Reform(including transfer of funds)For necessary expenses for the furtherance of integrated, efficient, secure, and effective uses of information technology in the Federal Government, $30,000,000, to remain available until expended: Provided, That the Director of the Office of Management and Budget may transfer these funds to one or more other agencies to carry out projects to meet these purposes.Special assistance to the presidentsalaries and expensesFor necessary expenses to enable the Vice President to provide assistance to the President in connection with specially assigned functions; services as authorized by 5 U.S.C. 3109 and 3 U.S.C. 106, including subsistence expenses as authorized by 3 U.S.C. 106, which shall be expended and accounted for as provided in that section; and hire of passenger motor vehicles, $4,228,000.Official Residence of the Vice Presidentoperating expenses(including transfer of funds)For the care, operation, refurnishing, improvement, and to the extent not otherwise provided for, heating and lighting, including electric power and fixtures, of the official residence of the Vice President; the hire of passenger motor vehicles; and not to exceed $90,000 pursuant to 3 U.S.C. 106(b)(2), $299,000: Provided, That advances, repayments, or transfers from this appropriation may be made to any department or agency for expenses of carrying out such activities.Administrative provisions—Executive office of the president and funds appropriated to the president(including transfer of funds) 
201.From funds made available in this Act under the headings The White House, Executive Residence at the White House, White House Repair and Restoration, Council of Economic Advisers, National Security Council and Homeland Security Council, Office of Administration, Special Assistance to the President, and Official Residence of the Vice President, the Director of the Office of Management and Budget (or such other officer as the President may designate in writing), may, with advance approval of the Committees on Appropriations of the House of Representatives and the Senate, transfer not to exceed 10 percent of any such appropriation to any other such appropriation, to be merged with and available for the same time and for the same purposes as the appropriation to which transferred: Provided, That the amount of an appropriation shall not be increased by more than 50 percent by such transfers: Provided further, That no amount shall be transferred from Special Assistance to the President or Official Residence of the Vice President without the approval of the Vice President. 
202.Within 90 days after the date of enactment of this section, the Director of the Office of Management and Budget shall submit a report to the Committees on Appropriations of the House of Representatives and the Senate on the costs of implementing the Dodd-Frank Wall Street Reform and Consumer Protection Act (Public Law 111–203). Such report shall include— (1)the estimated mandatory and discretionary obligations of funds through fiscal year 2018, by Federal agency and by fiscal year, including— 
(A)the estimated obligations by cost inputs such as rent, information technology, contracts, and personnel; (B)the methodology and data sources used to calculate such estimated obligations; and 
(C)the specific section of such Act that requires the obligation of funds; and (2)the estimated receipts through fiscal year 2018 from assessments, user fees, and other fees by the Federal agency making the collections, by fiscal year, including— 
(A)the methodology and data sources used to calculate such estimated collections; and (B)the specific section of such Act that authorizes the collection of funds. 
203. 
(a)During fiscal year 2016, any Executive order or Presidential memorandum issued by the President shall be accompanied by a written statement from the Director of the Office of Management and Budget on the budgetary impact, including costs, benefits, and revenues, of such order or memorandum. (b)Any such statement shall include— 
(1)a narrative summary of the budgetary impact of such order or memorandum on the Federal Government; (2)the impact on mandatory and discretionary obligations and outlays as the result of such order or memorandum, listed by Federal agency, for each year in the 5-fiscal year period beginning in fiscal year 2016; and 
(3)the impact on revenues of the Federal Government as the result of such order or memorandum over the 5-fiscal-year period beginning in fiscal year 2016. (c)If an Executive order or Presidential memorandum is issued during fiscal year 2016 due to a national emergency, the Director of the Office of Management and Budget may issue the statement required by subsection (a) not later than 15 days after the date that such order or memorandum is issued. 
(d)The requirement for cost estimates for Presidential memoranda shall only apply for Presidential memoranda estimated to have a regulatory cost in excess of $100,000,000.This title may be cited as the Executive Office of the President Appropriations Act, 2016. IIIThe judiciarySupreme Court of the United Statessalaries and expensesFor expenses necessary for the operation of the Supreme Court, as required by law, excluding care of the building and grounds, including hire of passenger motor vehicles as authorized by 31 U.S.C. 1343 and 1344; not to exceed $10,000 for official reception and representation expenses; and for miscellaneous expenses, to be expended as the Chief Justice may approve, $75,838,000, of which $2,000,000 shall remain available until expended.In addition, there are appropriated such sums as may be necessary under current law for the salaries of the chief justice and associate justices of the court.care of the building and groundsFor such expenditures as may be necessary to enable the Architect of the Capitol to carry out the duties imposed upon the Architect by 40 U.S.C. 6111 and 6112, $9,964,000, to remain available until expended.United States Court of Appeals for the Federal Circuitsalaries and expensesFor salaries of officers and employees, and for necessary expenses of the court, as authorized by law, $30,872,000.In addition, there are appropriated such sums as may be necessary under current law for the salaries of the chief judge and judges of the court.United States Court of International Tradesalaries and expensesFor salaries of officers and employees of the court, services, and necessary expenses of the court, as authorized by law, $18,160,000.In addition, there are appropriated such sums as may be necessary under current law for the salaries of the chief judge and judges of the court.Courts of Appeals, District Courts, and Other Judicial ServicesSalaries and expensesFor the salaries of judges of the United States Court of Federal Claims, magistrate judges, and all other officers and employees of the Federal Judiciary not otherwise specifically provided for, necessary expenses of the courts, and the purchase, rental, repair, and cleaning of uniforms for Probation and Pretrial Services Office staff, as authorized by law, $4,918,969,000 (including the purchase of firearms and ammunition); of which not to exceed $27,817,000 shall remain available until expended for space alteration projects and for furniture and furnishings related to new space alteration and construction projects.In addition, there are appropriated such sums as may be necessary under current law for the salaries of circuit and district judges (including judges of the territorial courts of the United States), bankruptcy judges, and justices and judges retired from office or from regular active service.In addition, for expenses of the United States Court of Federal Claims associated with processing cases under the National Childhood Vaccine Injury Act of 1986 (Public Law 99–660), not to exceed $6,050,000, to be appropriated from the Vaccine Injury Compensation Trust Fund.defender servicesFor the operation of Federal Defender organizations; the compensation and reimbursement of expenses of attorneys appointed to represent persons under 18 U.S.C. 3006A and 3599, and for the compensation and reimbursement of expenses of persons furnishing investigative, expert, and other services for such representations as authorized by law; the compensation (in accordance with the maximums under 18 U.S.C. 3006A) and reimbursement of expenses of attorneys appointed to assist the court in criminal cases where the defendant has waived representation by counsel; the compensation and reimbursement of expenses of attorneys appointed to represent jurors in civil actions for the protection of their employment, as authorized by 28 U.S.C. 1875(d)(1); the compensation and reimbursement of expenses of attorneys appointed under 18 U.S.C. 983(b)(1) in connection with certain judicial civil forfeiture proceedings; the compensation and reimbursement of travel expenses of guardians ad litem appointed under 18 U.S.C. 4100(b); and for necessary training and general administrative expenses, $1,004,949,000, to remain available until expended.fees of jurors and commissionersFor fees and expenses of jurors as authorized by 28 U.S.C. 1871 and 1876; compensation of jury commissioners as authorized by 28 U.S.C. 1863; and compensation of commissioners appointed in condemnation cases pursuant to rule 71.1(h) of the Federal Rules of Civil Procedure (28 U.S.C. Appendix Rule 71.1(h)), $44,199,000, to remain available until expended: Provided, That the compensation of land commissioners shall not exceed the daily equivalent of the highest rate payable under 5 U.S.C. 5332.court security(including transfers of funds)For necessary expenses, not otherwise provided for, incident to the provision of protective guard services for United States courthouses and other facilities housing Federal court operations, and the procurement, installation, and maintenance of security systems and equipment for United States courthouses and other facilities housing Federal court operations, including building ingress-egress control, inspection of mail and packages, directed security patrols, perimeter security, basic security services provided by the Federal Protective Service, and other similar activities as authorized by section 1010 of the Judicial Improvement and Access to Justice Act (Public Law 100–702), $538,196,000, of which not to exceed $15,000,000 shall remain available until expended, to be expended directly or transferred to the United States Marshals Service, which shall be responsible for administering the Judicial Facility Security Program consistent with standards or guidelines agreed to by the Director of the Administrative Office of the United States Courts and the Attorney General.Administrative Office of the United States Courtssalaries and expensesFor necessary expenses of the Administrative Office of the United States Courts as authorized by law, including travel as authorized by 31 U.S.C. 1345, hire of a passenger motor vehicle as authorized by 31 U.S.C. 1343(b), advertising and rent in the District of Columbia and elsewhere, $85,665,000, of which not to exceed $8,500 is authorized for official reception and representation expenses.Federal Judicial CenterSalaries and expensesFor necessary expenses of the Federal Judicial Center, as authorized by Public Law 90–219, $27,719,000; of which $1,800,000 shall remain available through September 30, 2017, to provide education and training to Federal court personnel; and of which not to exceed $1,500 is authorized for official reception and representation expenses.United States Sentencing Commissionsalaries and expensesFor the salaries and expenses necessary to carry out the provisions of chapter 58 of title 28, United States Code, $17,570,000, of which not to exceed $1,000 is authorized for official reception and representation expenses.Administrative Provisions—The Judiciary(including transfer of funds) 301.Appropriations and authorizations made in this title which are available for salaries and expenses shall be available for services as authorized by 5 U.S.C. 3109. 
302.Not to exceed 5 percent of any appropriation made available for the current fiscal year for the Judiciary in this Act may be transferred between such appropriations, but no such appropriation, except Courts of Appeals, District Courts, and Other Judicial Services, Defender Services and Courts of Appeals, District Courts, and Other Judicial Services, Fees of Jurors and Commissioners, shall be increased by more than 10 percent by any such transfers: Provided, That any transfer pursuant to this section shall be treated as a reprogramming of funds under sections 604 and 608 of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in section 608. 
303.Notwithstanding any other provision of law, the salaries and expenses appropriation for Courts of Appeals, District Courts, and Other Judicial Services shall be available for official reception and representation expenses of the Judicial Conference of the United States: Provided, That such available funds shall not exceed $11,000 and shall be administered by the Director of the Administrative Office of the United States Courts in the capacity as Secretary of the Judicial Conference. 
304.Section 3314(a) of title 40, United States Code, shall be applied by substituting Federal for executive each place it appears. 305.In accordance with 28 U.S.C. 561–569, and notwithstanding any other provision of law, the United States Marshals Service shall provide, for such courthouses as its Director may designate in consultation with the Director of the Administrative Office of the United States Courts, for purposes of a pilot program, the security services that 40 U.S.C. 1315 authorizes the Department of Homeland Security to provide, except for the services specified in 40 U.S.C. 1315(b)(2)(E). For building-specific security services at these courthouses, the Director of the Administrative Office of the United States Courts shall reimburse the United States Marshals Service rather than the Department of Homeland Security. 
306. 
(a)Section 203(c) of the Judicial Improvements Act of 1990 (Public Law 101–650; 28 U.S.C. 133 note), is amended in the second sentence (relating to the District of Kansas) following paragraph (12), by striking 24 years and 6 months and inserting 25 years and 6 months. (b)Section 406 of the Transportation, Treasury, Housing and Urban Development, the Judiciary, the District of Columbia, and Independent Agencies Appropriations Act, 2006 (Public Law 109–115; 119 Stat. 2470; 28 U.S.C. 133 note) is amended in the second sentence (relating to the eastern District of Missouri) by striking 22 years and 6 months and inserting 23 years and 6 months. 
(c)Section 312(c)(2) of the 21st Century Department of Justice Appropriations Authorization Act (Public Law 107–273; 28 U.S.C. 133 note), is amended— (1)in the first sentence by striking 13 years and inserting 14 years; 
(2)in the second sentence (relating to the central District of California), by striking 12 years and 6 months and inserting 13 years and 6 months; and (3)in the third sentence (relating to the western district of North Carolina), by striking 11 years and inserting 12 years. 
307.Section 3602(a) of title 18, United States Code, is amended— (1)by inserting after the first sentence: A person appointed as a probation officer in one district may serve in another district with the consent of the appointing court and the court in the other district.; and 
(2)by inserting in the last sentence appointing before court may, for cause.This title may be cited as the Judiciary Appropriations Act, 2016. IVDistrict of columbiaFederal Fundsfederal payment for resident tuition supportFor a Federal payment to the District of Columbia, to be deposited into a dedicated account, for a nationwide program to be administered by the Mayor, for District of Columbia resident tuition support, $40,000,000, to remain available until expended: Provided, That such funds, including any interest accrued thereon, may be used on behalf of eligible District of Columbia residents to pay an amount based upon the difference between in-State and out-of-State tuition at public institutions of higher education, or to pay up to $2,500 each year at eligible private institutions of higher education: Provided further, That the awarding of such funds may be prioritized on the basis of a resident's academic merit, the income and need of eligible students and such other factors as may be authorized: Provided further, That the District of Columbia government shall maintain a dedicated account for the Resident Tuition Support Program that shall consist of the Federal funds appropriated to the Program in this Act and any subsequent appropriations, any unobligated balances from prior fiscal years, and any interest earned in this or any fiscal year: Provided further, That the account shall be under the control of the District of Columbia Chief Financial Officer, who shall use those funds solely for the purposes of carrying out the Resident Tuition Support Program: Provided further, That the Office of the Chief Financial Officer shall provide a quarterly financial report to the Committees on Appropriations of the House of Representatives and the Senate for these funds showing, by object class, the expenditures made and the purpose therefor.federal payment for emergency planning and security costs in the district of columbiaFor a Federal payment of necessary expenses, as determined by the Mayor of the District of Columbia in written consultation with the elected county or city officials of surrounding jurisdictions, $13,000,000, to remain available until expended, for the costs of providing public safety at events related to the presence of the National Capital in the District of Columbia, including support requested by the Director of the United States Secret Service in carrying out protective duties under the direction of the Secretary of Homeland Security, and for the costs of providing support to respond to immediate and specific terrorist threats or attacks in the District of Columbia or surrounding jurisdictions.federal payment to the district of columbia courtsFor salaries and expenses for the District of Columbia Courts, $274,401,000 to be allocated as follows: for the District of Columbia Court of Appeals, $14,192,000, of which not to exceed $2,500 is for official reception and representation expenses; for the Superior Court of the District of Columbia, $123,638,000, of which not to exceed $2,500 is for official reception and representation expenses; for the District of Columbia Court System, $73,981,000, of which not to exceed $2,500 is for official reception and representation expenses; and $62,590,000, to remain available until September 30, 2017, for capital improvements for District of Columbia courthouse facilities: Provided, That funds made available for capital improvements shall be expended consistent with the District of Columbia Courts master plan study and facilities condition assessment: Provided further, That notwithstanding any other provision of law, all amounts under this heading shall be apportioned quarterly by the Office of Management and Budget and obligated and expended in the same manner as funds appropriated for salaries and expenses of other Federal agencies: Provided further, That 30 days after providing written notice to the Committees on Appropriations of the House of Representatives and the Senate, the District of Columbia Courts may reallocate not more than $6,000,000 of the funds provided under this heading among the items and entities funded under this heading: Provided further, That the Joint Committee on Judicial Administration in the District of Columbia may, by regulation, establish a program substantially similar to the program set forth in subchapter II of chapter 35 of title 5, United States Code, for employees of the District of Columbia Courts.federal payment for defender services in district of columbia courtsFor payments authorized under section 11–2604 and section 11–2605, D.C. Official Code (relating to representation provided under the District of Columbia Criminal Justice Act), payments for counsel appointed in proceedings in the Family Court of the Superior Court of the District of Columbia under chapter 23 of title 16, D.C. Official Code, or pursuant to contractual agreements to provide guardian ad litem representation, training, technical assistance, and such other services as are necessary to improve the quality of guardian ad litem representation, payments for counsel appointed in adoption proceedings under chapter 3 of title 16, D.C. Official Code, and payments authorized under section 21–2060, D.C. Official Code (relating to services provided under the District of Columbia Guardianship, Protective Proceedings, and Durable Power of Attorney Act of 1986), $49,890,000, to remain available until expended: Provided, That funds provided under this heading shall be administered by the Joint Committee on Judicial Administration in the District of Columbia: Provided further, That, notwithstanding any other provision of law, this appropriation shall be apportioned quarterly by the Office of Management and Budget and obligated and expended in the same manner as funds appropriated for expenses of other Federal agencies.federal payment to the court services and offender supervision agency for the district of columbia For salaries and expenses, including the transfer and hire of motor vehicles, of the Court Services and Offender Supervision Agency for the District of Columbia, as authorized by the National Capital Revitalization and Self-Government Improvement Act of 1997, $244,763,000, of which not to exceed $2,000 is for official reception and representation expenses related to Community Supervision and Pretrial Services Agency programs, of which not to exceed $25,000 is for dues and assessments relating to the implementation of the Court Services and Offender Supervision Agency Interstate Supervision Act of 2002; of which $182,406,000 shall be for necessary expenses of Community Supervision and Sex Offender Registration, to include expenses relating to the supervision of adults subject to protection orders or the provision of services for or related to such persons, of which up to $3,159,000 shall remain available until September 30, 2018, for the relocation of offender supervision field offices; and of which $62,357,000 shall be available to the Pretrial Services Agency: Provided, That notwithstanding any other provision of law, all amounts under this heading shall be apportioned quarterly by the Office of Management and Budget and obligated and expended in the same manner as funds appropriated for salaries and expenses of other Federal agencies: Provided further, That amounts under this heading may be used for programmatic incentives for offenders and defendants successfully meeting terms of supervision: Provided further, That the Director is authorized to accept and use gifts in the form of in-kind contributions of the following: space and hospitality to support offender and defendant programs; equipment, supplies, clothing, and professional development and vocational training services and items necessary to sustain, educate, and train offenders and defendants, including their dependent children; and programmatic incentives for offenders and defendants meeting terms of supervision: Provided further, That the Director shall keep accurate and detailed records of the acceptance and use of any gift under the previous proviso, and shall make such records available for audit and public inspection: Provided further, That the Court Services and Offender Supervision Agency Director is authorized to accept and use reimbursement from the District of Columbia Government for space and services provided on a cost reimbursable basis.federal payment to the district of columbia public defender serviceFor salaries and expenses, including the transfer and hire of motor vehicles, of the District of Columbia Public Defender Service, as authorized by the National Capital Revitalization and Self-Government Improvement Act of 1997, $40,889,000: Provided, That notwithstanding any other provision of law, all amounts under this heading shall be apportioned quarterly by the Office of Management and Budget and obligated and expended in the same manner as funds appropriated for salaries and expenses of Federal agencies:  Provided further, That, notwithstanding section 1342 of title 31, United States Code, and in addition to the authority provided by the District of Columbia Code Section 2–1607(b), upon approval of the Board of Trustees, the District of Columbia Public Defender Service may accept and use voluntary and uncompensated services for the purpose of aiding or facilitating the work of the District of Columbia Public Defender Service:  Provided further, That, notwithstanding District of Columbia Code section 2–1603(d), for the purpose of any action brought against the Board of the Trustees of the District of Columbia Public Defender Service at any time during fiscal year 2016 or any previous fiscal year, the trustees shall be deemed to be employees of the Public Defender Service.Federal payment to the district of columbia water and sewer authorityFor a Federal payment to the District of Columbia Water and Sewer Authority, $14,000,000, to remain available until expended, to continue implementation of the Combined Sewer Overflow Long-Term Plan: Provided, That the District of Columbia Water and Sewer Authority provides a 100 percent match for this payment.federal payment to the criminal justice coordinating councilFor a Federal payment to the Criminal Justice Coordinating Council, $1,900,000, to remain available until expended, to support initiatives related to the coordination of Federal and local criminal justice resources in the District of Columbia.Federal Payment for Judicial CommissionsFor a Federal payment, to remain available until September 30, 2017, to the Commission on Judicial Disabilities and Tenure, $295,000, and for the Judicial Nomination Commission, $270,000.federal payment for school improvementFor a Federal payment for a school improvement program in the District of Columbia, $45,000,000, to remain available until expended, for payments authorized under the Scholarship for Opportunity and Results Act (division C of Public Law 112–10): Provided, That, to the extent that funds are available for opportunity scholarships and following the priorities included in section 3006 of such Act, the Secretary of Education shall make scholarships available to students eligible under section 3013(3) of such Act (Public Law 112–10; 125 Stat. 211) including students who were not offered a scholarship during any previous school year: Provided further, That within funds provided for opportunity scholarships $3,200,000 shall be for the activities specified in sections 3007(b) through 3007(d) and 3009 of the Act.Federal Payment for the District of Columbia National GuardFor a Federal payment to the District of Columbia National Guard, $435,000, to remain available until expended for the Major General David F. Wherley, Jr. District of Columbia National Guard Retention and College Access Program.federal payment for testing and treatment of hiv/aidsFor a Federal payment to the District of Columbia for the testing of individuals for, and the treatment of individuals with, human immunodeficiency virus and acquired immunodeficiency syndrome in the District of Columbia, $5,000,000.District of Columbia FundsLocal funds are appropriated for the District of Columbia for the current fiscal year out of the General Fund of the District of Columbia (General Fund) for programs and activities set forth under the heading District of Columbia Funds Summary of Expenses and at the rate set forth under such heading, as included in the Fiscal Year 2016 Budget Request Act of 2015 submitted to the Congress by the District of Columbia as amended as of the date of enactment of this Act: Provided, That notwithstanding any other provision of law, except as provided in section 450A of the District of Columbia Home Rule Act (section 1–204.50a, D.C. Official Code), sections 816 and 817 of the Financial Services and General Government Appropriations Act, 2009 (secs. 47–369.01 and 47–369.02, D.C. Official Code), and provisions of this Act, the total amount appropriated in this Act for operating expenses for the District of Columbia for fiscal year 2016 under this heading shall not exceed the estimates included in the Fiscal Year 2016 Budget Request Act of 2015 submitted to Congress by the District of Columbia as amended as of the date of enactment of this Act or the sum of the total revenues of the District of Columbia for such fiscal year: Provided further, That the amount appropriated may be increased by proceeds of one-time transactions, which are expended for emergency or unanticipated operating or capital needs: Provided further, That such increases shall be approved by enactment of local District law and shall comply with all reserve requirements contained in the District of Columbia Home Rule Act: Provided further, That the Chief Financial Officer of the District of Columbia shall take such steps as are necessary to assure that the District of Columbia meets these requirements, including the apportioning by the Chief Financial Officer of the appropriations and funds made available to the District during fiscal year 2016, except that the Chief Financial Officer may not reprogram for operating expenses any funds derived from bonds, notes, or other obligations issued for capital projects.This title may be cited as the District of Columbia Appropriations Act, 2016. VIndependent agenciesAdministrative Conference of the United Statessalaries and expensesFor necessary expenses of the Administrative Conference of the United States, authorized by 5 U.S.C. 591 et seq., $3,100,000, to remain available until September 30, 2017, of which not to exceed $1,000 is for official reception and representation expenses.Consumer Product Safety Commissionsalaries and expensesFor necessary expenses of the Consumer Product Safety Commission, including hire of passenger motor vehicles, services as authorized by 5 U.S.C. 3109, but at rates for individuals not to exceed the per diem rate equivalent to the maximum rate payable under 5 U.S.C. 5376, purchase of nominal awards to recognize non-Federal officials' contributions to Commission activities, and not to exceed $4,000 for official reception and representation expenses, $125,000,000, of which not less than $1,000,000 shall remain available until September 30, 2017, to reduce the costs of third party testing associated with certification of children’s products under section 14 of the Consumer Product Safety Act (15 U.S.C. 2063).Election assistance commissionsalaries and expenses(including transfer of funds)For necessary expenses to carry out the Help America Vote Act of 2002 (Public Law 107–252), $9,600,000, of which $1,500,000 shall be transferred to the National Institute of Standards and Technology for election reform activities authorized under the Help America Vote Act of 2002.Federal communications commissionSalaries and expensesFor necessary expenses of the Federal Communications Commission, as authorized by law, including uniforms and allowances therefor, as authorized by 5 U.S.C. 5901–5902; not to exceed $4,000 for official reception and representation expenses; purchase and hire of motor vehicles; special counsel fees; and services as authorized by 5 U.S.C. 3109, $339,844,000, to remain available until expended: Provided, That in addition, $44,168,497 shall be made available until expended for necessary expenses associated with moving to a new facility or reconfiguring the existing space to significantly reduce space consumption: Provided further, That $384,012,497 of offsetting collections shall be assessed and collected pursuant to section 9 of title I of the Communications Act of 1934, shall be retained and used for necessary expenses and shall remain available until expended: Provided further, That the sum herein appropriated shall be reduced as such offsetting collections are received during fiscal year 2016 so as to result in a final fiscal year 2016 appropriation estimated at $0: Provided further, That any offsetting collections received in excess of $384,012,497 in fiscal year 2016 shall not be available for obligation: Provided further, That remaining offsetting collections from prior years collected in excess of the amount specified for collection in each such year and otherwise becoming available on October 1, 2015, shall not be available for obligation: Provided further, That, notwithstanding 47 U.S.C. 309(j)(8)(B), proceeds from the use of a competitive bidding system that may be retained and made available for obligation shall not exceed $117,000,000 for fiscal year 2016: Provided further, That, of the amount appropriated under this heading, not less than $11,600,000 shall be for the salaries and expenses of the Office of Inspector General.Administrative provisions—federal communications commission 
501.Section 302 of the Universal Service Antideficiency Temporary Suspension Act is amended by striking December 31, 2016, each place it appears and inserting December 31, 2017. 502.None of the funds appropriated by this Act may be used by the Federal Communications Commission to modify, amend, or change its rules or regulations for universal service support payments to implement the February 27, 2004 recommendations of the Federal-State Joint Board on Universal Service regarding single connection or primary line restrictions on universal service support payments.Federal Deposit Insurance Corporationoffice of the inspector generalFor necessary expenses of the Office of Inspector General in carrying out the provisions of the Inspector General Act of 1978, $34,568,000, to be derived from the Deposit Insurance Fund or, only when appropriate, the FSLIC Resolution Fund.Federal Election Commissionsalaries and expensesFor necessary expenses to carry out the provisions of the Federal Election Campaign Act of 1971, $76,119,000, of which $5,000,000 shall remain available until September 30, 2017, for lease expiration and replacement lease expenses; and of which not to exceed $5,000 shall be available for reception and representation expenses.Federal Labor Relations Authoritysalaries and expensesFor necessary expenses to carry out functions of the Federal Labor Relations Authority, pursuant to Reorganization Plan Numbered 2 of 1978, and the Civil Service Reform Act of 1978, including services authorized by 5 U.S.C. 3109, and including hire of experts and consultants, hire of passenger motor vehicles, and including official reception and representation expenses (not to exceed $1,500) and rental of conference rooms in the District of Columbia and elsewhere, $26,200,000: Provided, That public members of the Federal Service Impasses Panel may be paid travel expenses and per diem in lieu of subsistence as authorized by law (5 U.S.C. 5703) for persons employed intermittently in the Government service, and compensation as authorized by 5 U.S.C. 3109: Provided further, That, notwithstanding 31 U.S.C. 3302, funds received from fees charged to non-Federal participants at labor-management relations conferences shall be credited to and merged with this account, to be available without further appropriation for the costs of carrying out these conferences.Federal Trade Commissionsalaries and expensesFor necessary expenses of the Federal Trade Commission, including uniforms or allowances therefor, as authorized by 5 U.S.C. 5901–5902; services as authorized by 5 U.S.C. 3109; hire of passenger motor vehicles; and not to exceed $2,000 for official reception and representation expenses, $306,900,000, to remain available until expended: Provided, That not to exceed $300,000 shall be available for use to contract with a person or persons for collection services in accordance with the terms of 31 U.S.C. 3718: Provided further, That, notwithstanding any other provision of law, not to exceed $124,000,000 of offsetting collections derived from fees collected for premerger notification filings under the Hart-Scott-Rodino Antitrust Improvements Act of 1976 (15 U.S.C. 18a), regardless of the year of collection, shall be retained and used for necessary expenses in this appropriation: Provided further, That, notwithstanding any other provision of law, not to exceed $14,000,000 in offsetting collections derived from fees sufficient to implement and enforce the Telemarketing Sales Rule, promulgated under the Telemarketing and Consumer Fraud and Abuse Prevention Act (15 U.S.C. 6101 et seq.), shall be credited to this account, and be retained and used for necessary expenses in this appropriation: Provided further, That the sum herein appropriated from the general fund shall be reduced as such offsetting collections are received during fiscal year 2016, so as to result in a final fiscal year 2016 appropriation from the general fund estimated at not more than $168,900,000: Provided further, That none of the funds made available to the Federal Trade Commission may be used to implement subsection (e)(2)(B) of section 43 of the Federal Deposit Insurance Act (12 U.S.C. 1831t).General Services Administrationreal property activitiesfederal buildings fundlimitations on availability of revenue(including transfers of funds)Amounts in the Fund, including revenues and collections deposited into the Fund, shall be available for necessary expenses of real property management and related activities not otherwise provided for, including operation, maintenance, and protection of federally owned and leased buildings; rental of buildings in the District of Columbia; restoration of leased premises; moving governmental agencies (including space adjustments and telecommunications relocation expenses) in connection with the assignment, allocation, and transfer of space; contractual services incident to cleaning or servicing buildings, and moving; repair and alteration of federally owned buildings, including grounds, approaches, and appurtenances; care and safeguarding of sites; maintenance, preservation, demolition, and equipment; acquisition of buildings and sites by purchase, condemnation, or as otherwise authorized by law; acquisition of options to purchase buildings and sites; conversion and extension of federally owned buildings; preliminary planning and design of projects by contract or otherwise; construction of new buildings (including equipment for such buildings); and payment of principal, interest, and any other obligations for public buildings acquired by installment purchase and purchase contract; in the aggregate amount of $10,196,124,000, of which— (1)$1,607,738,000 shall remain available until expended for construction and acquisition (including funds for sites and expenses, and associated design and construction services) as follows: 
(A)$341,000,000 shall be for the DHS Consolidation at St. Elizabeths; (B)$105,600,000 shall be for the Alexandria Bay, New York, Land Port of Entry; 
(C)$85,645,000 shall be for the Columbus, New Mexico, Land Port of Entry; (D)$947,760,000 shall be for new construction projects of the Federal Judiciary as prioritized in the Federal Judiciary Courthouse Project Priorities plan approved by the Judicial Conference of the United States on September 17, 2015, and submitted to the House and Senate Committees on Appropriations on September 28, 2015; 
(E)$52,733,000 shall be for new construction and acquisition projects that are joint United States courthouses and Federal buildings, including U.S. Post Offices, on the FY2015–FY2019 Five-Year Capital Investment Plan submitted by the General Services Administration to the House and Senate Committees on Appropriations with the agency’s fiscal year 2016 Congressional Justification; and (F)$75,000,000 shall be for construction management and oversight activities, and other project support costs, for the FBI Headquarters Consolidation: 
Provided, That each of the foregoing limits of costs on new construction and acquisition projects may be exceeded to the extent that savings are effected in other such projects, but not to exceed 10 percent of the amounts included in a transmitted prospectus, if required, unless advance approval is obtained from the Committees on Appropriations of a greater amount; 
(2)$735,331,000 shall remain available until expended for repairs and alterations, including associated design and construction services, of which— (A)$310,331,000 is for Major Repairs and Alterations; 
(B)$300,000,000 is for Basic Repairs and Alterations; and (C)$125,000,000 is for Special Emphasis Programs, of which— 
(i)$20,000,000 is for Fire and Life Safety; (ii)$20,000,000 is for Judiciary Capital Security; 
(iii)$10,000,000 is for Energy and Water Retrofit and Conservation Measures; and (iv)$75,000,000 is for Consolidation Activities: Provided, That consolidation projects result in reduced annual rent paid by the tenant agency: Provided further, That no consolidation project exceed $20,000,000 in costs: Provided further, That consolidation projects are approved by each of the committees specified in section 3307(a) of title 40, United States Code: Provided further, That preference is given to consolidation projects that achieve a utilization rate of 130 usable square feet or less per person for office space: Provided further, That the obligation of funds under this paragraph for consolidation activities may not be made until 10 days after a proposed spending plan and explanation for each project to be undertaken, including estimated savings, has been submitted to the Committees on Appropriations of the House of Representatives and the Senate: 
Provided, That funds made available in this or any previous Act in the Federal Buildings Fund for Repairs and Alterations shall, for prospectus projects, be limited to the amount identified for each project, except each project in this or any previous Act may be increased by an amount not to exceed 10 percent unless advance approval is obtained from the Committees on Appropriations of a greater amount: 
Provided further, That additional projects for which prospectuses have been fully approved may be funded under this category only if advance approval is obtained from the Committees on Appropriations: 
Provided further, That the amounts provided in this or any prior Act for Repairs and Alterations may be used to fund costs associated with implementing security improvements to buildings necessary to meet the minimum standards for security in accordance with current law and in compliance with the reprogramming guidelines of the appropriate Committees of the House and Senate: 
Provided further, That the difference between the funds appropriated and expended on any projects in this or any prior Act, under the heading Repairs and Alterations, may be transferred to Basic Repairs and Alterations or used to fund authorized increases in prospectus projects: 
Provided further, That the amount provided in this or any prior Act for Basic Repairs and Alterations may be used to pay claims against the Government arising from any projects under the heading Repairs and Alterations or used to fund authorized increases in prospectus projects; 
(3)$5,579,055,000 for rental of space to remain available until expended; and (4)$2,274,000,000 for building operations to remain available until expended, of which $1,137,000,000 is for building services, and $1,137,000,000 is for salaries and expenses: Provided further, That not to exceed 5 percent of any appropriation made available under this paragraph for building operations may be transferred between and merged with such appropriations upon notification to the Committees on Appropriations of the House of Representatives and the Senate, but no such appropriation shall be increased by more than 5 percent by any such transfers:  Provided further, That section 508 of this title shall not apply with respect to funds made available under this heading for building operations: Provided further, That the total amount of funds made available from this Fund to the General Services Administration shall not be available for expenses of any construction, repair, alteration and acquisition project for which a prospectus, if required by 40 U.S.C. 3307(a), has not been approved, except that necessary funds may be expended for each project for required expenses for the development of a proposed prospectus: Provided further, That funds available in the Federal Buildings Fund may be expended for emergency repairs when advance approval is obtained from the Committees on Appropriations: Provided further, That amounts necessary to provide reimbursable special services to other agencies under 40 U.S.C. 592(b)(2) and amounts to provide such reimbursable fencing, lighting, guard booths, and other facilities on private or other property not in Government ownership or control as may be appropriate to enable the United States Secret Service to perform its protective functions pursuant to 18 U.S.C. 3056, shall be available from such revenues and collections: Provided further, That revenues and collections and any other sums accruing to this Fund during fiscal year 2016, excluding reimbursements under 40 U.S.C. 592(b)(2), in excess of the aggregate new obligational authority authorized for Real Property Activities of the Federal Buildings Fund in this Act shall remain in the Fund and shall not be available for expenditure except as authorized in appropriations Acts.general activitiesgovernment-wide policyFor expenses authorized by law, not otherwise provided for, for Government-wide policy and evaluation activities associated with the management of real and personal property assets and certain administrative services; Government-wide policy support responsibilities relating to acquisition, travel, motor vehicles, information technology management, and related technology activities; and services as authorized by 5 U.S.C. 3109; $58,000,000.operating expenses(including transfer of funds)For expenses authorized by law, not otherwise provided for, for Government-wide activities associated with utilization and donation of surplus personal property; disposal of real property; agency-wide policy direction, management, and communications; the Civilian Board of Contract Appeals; and services as authorized by 5 U.S.C. 3109; $58,560,000, of which $25,979,000 is for Real and Personal Property Management and Disposal; $23,397,000 is for the Office of the Administrator, of which not to exceed $7,500 is for official reception and representation expenses; and $9,184,000 is for the Civilian Board of Contract Appeals: Provided, That not to exceed 5 percent of the appropriation made available under this heading for Office of the Administrator may be transferred to the appropriation for the Real and Personal Property Management and Disposal upon notification to the Committees on Appropriations of the House of Representatives and the Senate, but the appropriation for the Real and Personal Property Management and Disposal may not be increased by more than 5 percent by any such transfer.office of inspector generalFor necessary expenses of the Office of Inspector General and service authorized by 5 U.S.C. 3109, $65,000,000, of which $2,000,000 is available until expended: Provided, That not to exceed $50,000 shall be available for payment for information and detection of fraud against the Government, including payment for recovery of stolen Government property: Provided further, That not to exceed $2,500 shall be available for awards to employees of other Federal agencies and private citizens in recognition of efforts and initiatives resulting in enhanced Office of Inspector General effectiveness.allowances and office staff for former presidentsFor carrying out the provisions of the Act of August 25, 1958 (3 U.S.C. 102 note), and Public Law 95–138, $3,277,000.pre-election presidential transition  (including transfer of funds)For activities authorized by the Pre-Election Presidential Transition Act of 2010 (Public Law 111–283), not to exceed $13,278,000, to remain available until September 30, 2017: Provided, That such amounts may be transferred and credited to Acquisition Services Fund or Federal Buildings Fund to reimburse obligations incurred for the purposes provided herein in fiscal year 2015 and 2016: Provided further, That amounts made available under this heading shall be in addition to any other amounts available for such purposes.Federal Citizen Services Fund (including transfers of funds) For necessary expenses of the Office of Citizen Services and Innovative Technologies, including services authorized by 40 U.S.C. 323 and 44 U.S.C. 3604; and for necessary expenses in support of interagency projects that enable the Federal Government to enhance its ability to conduct activities electronically, through the development and implementation of innovative uses of information technology; $55,894,000, to be deposited into the Federal Citizen Services Fund: Provided, That the previous amount may be transferred to Federal agencies to carry out the purpose of the Federal Citizen Services Fund: Provided further, That the appropriations, revenues, reimbursements, and collections deposited into the Fund shall be available until expended for necessary expenses of Federal Citizen Services and other activities that enable the Federal Government to enhance its ability to conduct activities electronically in the aggregate amount not to exceed $90,000,000: Provided further, That appropriations, revenues, reimbursements, and collections accruing to this Fund during fiscal year 2016 in excess of such amount shall remain in the Fund and shall not be available for expenditure except as authorized in appropriations Acts: Provided further, That any appropriations provided to the Electronic Government Fund that remain unobligated may be transferred to the Federal Citizen Services Fund: Provided further, That the transfer authorities provided herein shall be in addition to any other transfer authority provided in this Act.Administrative Provisions—General Services Administration(including transfer of funds) 
510.Funds available to the General Services Administration shall be available for the hire of passenger motor vehicles. 511.Funds in the Federal Buildings Fund made available for fiscal year 2016 for Federal Buildings Fund activities may be transferred between such activities only to the extent necessary to meet program requirements: Provided, That any proposed transfers shall be approved in advance by the Committees on Appropriations of the House of Representatives and the Senate. 
512.Except as otherwise provided in this title, funds made available by this Act shall be used to transmit a fiscal year 2017 request for United States Courthouse construction only if the request: (1) meets the design guide standards for construction as established and approved by the General Services Administration, the Judicial Conference of the United States, and the Office of Management and Budget; (2) reflects the priorities of the Judicial Conference of the United States as set out in its approved 5-year construction plan; and (3) includes a standardized courtroom utilization study of each facility to be constructed, replaced, or expanded. 513.None of the funds provided in this Act may be used to increase the amount of occupiable square feet, provide cleaning services, security enhancements, or any other service usually provided through the Federal Buildings Fund, to any agency that does not pay the rate per square foot assessment for space and services as determined by the General Services Administration in consideration of the Public Buildings Amendments Act of 1972 (Public Law 92–313). 
514.From funds made available under the heading Federal Buildings Fund, Limitations on Availability of Revenue, claims against the Government of less than $250,000 arising from direct construction projects and acquisition of buildings may be liquidated from savings effected in other construction projects with prior notification to the Committees on Appropriations of the House of Representatives and the Senate. 515.In any case in which the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate adopt a resolution granting lease authority pursuant to a prospectus transmitted to Congress by the Administrator of the General Services Administration under 40 U.S.C. 3307, the Administrator shall ensure that the delineated area of procurement is identical to the delineated area included in the prospectus for all lease agreements, except that, if the Administrator determines that the delineated area of the procurement should not be identical to the delineated area included in the prospectus, the Administrator shall provide an explanatory statement to each of such committees and the Committees on Appropriations of the House of Representatives and the Senate prior to exercising any lease authority provided in the resolution. 
516.With respect to each project funded under the heading Major Repairs and Alterations or Judiciary Capital Security Program, and with respect to E-Government projects funded under the heading Federal Citizen Services Fund, the Administrator of General Services shall submit a spending plan and explanation for each project to be undertaken to the Committees on Appropriations of the House of Representatives and the Senate not later than 60 days after the date of enactment of this Act. 517.With respect to each project funded under the heading of new construction projects of the Federal Judiciary, the General Services Administration, in consultation with the Administrative Office of the United States Courts, shall submit a spending plan and description for each project to be undertaken to the Committees on Appropriations of the House of Representatives and the Senate not later than 120 days after the date of enactment of this Act. 
518.With respect to each project funded under the heading of joint United States courthouses and Federal buildings, including U.S. Post Offices, the General Services Administration shall submit a spending plan and explanation for the projects to be undertaken to the Committees on Appropriations of the House of Representatives and the Senate not later than 60 days after the date of enactment of this Act.Harry S Truman scholarship foundationSalaries and expensesFor payment to the Harry S Truman Scholarship Foundation Trust Fund, established by section 10 of Public Law 93–642, $1,000,000, to remain available until expended.Merit Systems Protection BoardSalaries and Expenses(including transfer of funds)For necessary expenses to carry out functions of the Merit Systems Protection Board pursuant to Reorganization Plan Numbered 2 of 1978, the Civil Service Reform Act of 1978, and the Whistleblower Protection Act of 1989 (5 U.S.C. 5509 note), including services as authorized by 5 U.S.C. 3109, rental of conference rooms in the District of Columbia and elsewhere, hire of passenger motor vehicles, direct procurement of survey printing, and not to exceed $2,000 for official reception and representation expenses, $44,490,000, to remain available until September 30, 2017, and in addition not to exceed $2,345,000, to remain available until September 30, 2017, for administrative expenses to adjudicate retirement appeals to be transferred from the Civil Service Retirement and Disability Fund in amounts determined by the Merit Systems Protection Board.Morris K. udall and stewart L. udall foundationMorris k. udall and stewart L. Udall trust fund(including transfer of funds)For payment to the Morris K. Udall and Stewart L. Udall Trust Fund, pursuant to the Morris K. Udall and Stewart L. Udall Foundation Act (20 U.S.C. 5601 et seq.), $1,995,000, to remain available until expended, of which, notwithstanding sections 8 and 9 of such Act: (1) up to $50,000 shall be used to conduct financial audits pursuant to the Accountability of Tax Dollars Act of 2002 (Public Law 107–289); and (2) up to $1,000,000 shall be available to carry out the activities authorized by section 6(7) of Public Law 102–259 and section 817(a) of Public Law 106–568 (20 U.S.C. 5604(7)): Provided, That of the total amount made available under this heading $200,000 shall be transferred to the Office of Inspector General of the Department of the Interior, to remain available until expended, for audits and investigations of the Morris K. Udall and Stewart L. Udall Foundation, consistent with the Inspector General Act of 1978 (5 U.S.C. App.).Environmental dispute resolution fundFor payment to the Environmental Dispute Resolution Fund to carry out activities authorized in the Environmental Policy and Conflict Resolution Act of 1998, $3,400,000, to remain available until expended.National archives and records administrationoperating expensesFor necessary expenses in connection with the administration of the National Archives and Records Administration and archived Federal records and related activities, as provided by law, and for expenses necessary for the review and declassification of documents, the activities of the Public Interest Declassification Board, the operations and maintenance of the electronic records archives, the hire of passenger motor vehicles, and for uniforms or allowances therefor, as authorized by law (5 U.S.C. 5901), including maintenance, repairs, and cleaning, $372,393,000.office of inspector generalFor necessary expenses of the Office of Inspector General in carrying out the provisions of the Inspector General Reform Act of 2008, Public Law 110–409, 122 Stat. 4302–16 (2008), and the Inspector General Act of 1978 (5 U.S.C. App.), and for the hire of passenger motor vehicles, $4,180,000.repairs and restorationFor the repair, alteration, and improvement of archives facilities, and to provide adequate storage for holdings, $7,500,000, to remain available until expended: Provided, That from amounts made available under this heading in Public Laws 111–8 and 111–117 for necessary expenses related to the repair and renovation of the Franklin D. Roosevelt Presidential Library and Museum in Hyde Park, New York, the remaining unobligated balances shall be available to implement the National Archives and Records Administration Capital Improvement Plan. national historical publications and records commissiongrants programFor necessary expenses for allocations and grants for historical publications and records as authorized by 44 U.S.C. 2504, $5,000,000, to remain available until expended.National Credit Union Administrationcommunity development revolving loan fundFor the Community Development Revolving Loan Fund program as authorized by 42 U.S.C. 9812, 9822 and 9910, $2,000,000 shall be available until September 30, 2017, for technical assistance to low-income designated credit unions.Office of Government Ethicssalaries and expensesFor necessary expenses to carry out functions of the Office of Government Ethics pursuant to the Ethics in Government Act of 1978, the Ethics Reform Act of 1989, and the Stop Trading on Congressional Knowledge Act of 2012, including services as authorized by 5 U.S.C. 3109, rental of conference rooms in the District of Columbia and elsewhere, hire of passenger motor vehicles, and not to exceed $1,500 for official reception and representation expenses, $15,742,000.Office of Personnel ManagementSalaries and Expenses(including transfer of trust funds)For necessary expenses to carry out functions of the Office of Personnel Management (OPM) pursuant to Reorganization Plan Numbered 2 of 1978 and the Civil Service Reform Act of 1978, including services as authorized by 5 U.S.C. 3109; medical examinations performed for veterans by private physicians on a fee basis; rental of conference rooms in the District of Columbia and elsewhere; hire of passenger motor vehicles; not to exceed $2,500 for official reception and representation expenses; advances for reimbursements to applicable funds of OPM and the Federal Bureau of Investigation for expenses incurred under Executive Order No. 10422 of January 9, 1953, as amended; and payment of per diem and/or subsistence allowances to employees where Voting Rights Act activities require an employee to remain overnight at his or her post of duty, $120,688,000, of which $2,500,000 shall remain available until expended for Federal investigations enhancements, and of which $616,000 may be for strengthening the capacity and capabilities of the acquisition workforce (as defined by the Office of Federal Procurement Policy Act, as amended (41 U.S.C. 4001 et seq.)), including the recruitment, hiring, training, and retention of such workforce and information technology in support of acquisition workforce effectiveness or for management solutions to improve acquisition management; and in addition $124,550,000 for administrative expenses, to be transferred from the appropriate trust funds of OPM without regard to other statutes, including direct procurement of printed materials, for the retirement and insurance programs: Provided, That the provisions of this appropriation shall not affect the authority to use applicable trust funds as provided by sections 8348(a)(1)(B), 8958(f)(2)(A), 8988(f)(2)(A), and 9004(f)(2)(A) of title 5, United States Code: Provided further, That no part of this appropriation shall be available for salaries and expenses of the Legal Examining Unit of OPM established pursuant to Executive Order No. 9358 of July 1, 1943, or any successor unit of like purpose: Provided further, That the President's Commission on White House Fellows, established by Executive Order No. 11183 of October 3, 1964, may, during fiscal year 2016, accept donations of money, property, and personal services: Provided further, That such donations, including those from prior years, may be used for the development of publicity materials to provide information about the White House Fellows, except that no such donations shall be accepted for travel or reimbursement of travel expenses, or for the salaries of employees of such Commission.Office of Inspector Generalsalaries and expenses(including transfer of trust funds)For necessary expenses of the Office of Inspector General in carrying out the provisions of the Inspector General Act of 1978, including services as authorized by 5 U.S.C. 3109, hire of passenger motor vehicles, $4,365,000, and in addition, not to exceed $22,479,000 for administrative expenses to audit, investigate, and provide other oversight of the Office of Personnel Management's retirement and insurance programs, to be transferred from the appropriate trust funds of the Office of Personnel Management, as determined by the Inspector General: Provided, That the Inspector General is authorized to rent conference rooms in the District of Columbia and elsewhere.Office of Special Counselsalaries and expensesFor necessary expenses to carry out functions of the Office of Special Counsel pursuant to Reorganization Plan Numbered 2 of 1978, the Civil Service Reform Act of 1978 (Public Law 95–454), the Whistleblower Protection Act of 1989 (Public Law 101–12) as amended by Public Law 107–304, the Whistleblower Protection Enhancement Act of 2012 (Public Law 112–199), and the Uniformed Services Employment and Reemployment Rights Act of 1994 (Public Law 103–353), including services as authorized by 5 U.S.C. 3109, payment of fees and expenses for witnesses, rental of conference rooms in the District of Columbia and elsewhere, and hire of passenger motor vehicles; $24,119,000.Postal Regulatory Commissionsalaries and expenses(including transfer of funds)For necessary expenses of the Postal Regulatory Commission in carrying out the provisions of the Postal Accountability and Enhancement Act (Public Law 109–435), $15,200,000, to be derived by transfer from the Postal Service Fund and expended as authorized by section 603(a) of such Act.Privacy and Civil Liberties Oversight BoardSalaries and ExpensesFor necessary expenses of the Privacy and Civil Liberties Oversight Board, as authorized by section 1061 of the Intelligence Reform and Terrorism Prevention Act of 2004 (42 U.S.C. 2000ee), $21,297,000, to remain available until September 30, 2017.Securities and Exchange Commissionsalaries and expensesFor necessary expenses for the Securities and Exchange Commission, including services as authorized by 5 U.S.C. 3109, the rental of space (to include multiple year leases) in the District of Columbia and elsewhere, and not to exceed $3,500 for official reception and representation expenses, $1,605,000,000, to remain available until expended; of which not less than $11,315,971 shall be for the Office of Inspector General; of which not to exceed $75,000 shall be available for a permanent secretariat for the International Organization of Securities Commissions; of which not to exceed $100,000 shall be available for expenses for consultations and meetings hosted by the Commission with foreign governmental and other regulatory officials, members of their delegations and staffs to exchange views concerning securities matters, such expenses to include necessary logistic and administrative expenses and the expenses of Commission staff and foreign invitees in attendance including: (1) incidental expenses such as meals; (2) travel and transportation; and (3) related lodging or subsistence; and of which not less than $68,223,000 shall be for the Division of Economic and Risk Analysis: Provided, That fees and charges authorized by section 31 of the Securities Exchange Act of 1934 (15 U.S.C. 78ee) shall be credited to this account as offsetting collections: Provided further, That not to exceed $1,605,000,000 of such offsetting collections shall be available until expended for necessary expenses of this account: Provided further, That the total amount appropriated under this heading from the general fund for fiscal year 2016 shall be reduced as such offsetting fees are received so as to result in a final total fiscal year 2016 appropriation from the general fund estimated at not more than $0.Selective Service Systemsalaries and expensesFor necessary expenses of the Selective Service System, including expenses of attendance at meetings and of training for uniformed personnel assigned to the Selective Service System, as authorized by 5 U.S.C. 4101–4118 for civilian employees; hire of passenger motor vehicles; services as authorized by 5 U.S.C. 3109; and not to exceed $750 for official reception and representation expenses; $22,703,000: Provided, That during the current fiscal year, the President may exempt this appropriation from the provisions of 31 U.S.C. 1341, whenever the President deems such action to be necessary in the interest of national defense: Provided further, That none of the funds appropriated by this Act may be expended for or in connection with the induction of any person into the Armed Forces of the United States.Small Business AdministrationSalaries and expensesFor necessary expenses, not otherwise provided for, of the Small Business Administration, including hire of passenger motor vehicles as authorized by sections 1343 and 1344 of title 31, United States Code, and not to exceed $3,500 for official reception and representation expenses, $268,000,000, of which not less than $12,000,000 shall be available for examinations, reviews, and other lender oversight activities: Provided, That the Administrator is authorized to charge fees to cover the cost of publications developed by the Small Business Administration, and certain loan program activities, including fees authorized by section 5(b) of the Small Business Act: Provided further, That, notwithstanding 31 U.S.C. 3302, revenues received from all such activities shall be credited to this account, to remain available until expended, for carrying out these purposes without further appropriations:  Provided further, That the Small Business Administration may accept gifts in an amount not to exceed $4,000,000 and may co-sponsor activities, each in accordance with section 132(a) of division K of Public Law 108–447, during fiscal year 2016: Provided further, That $6,100,000 shall be available for the Loan Modernization and Accounting System, to be available until September 30, 2017: Provided further, That $3,000,000 shall be for the Federal and State Technology Partnership Program under section 34 of the Small Business Act (15 U.S.C. 657d).Entrepreneurial Development ProgramsFor necessary expenses of programs supporting entrepreneurial and small business development, $231,100,000, to remain available until September 30, 2017: Provided, That $117,000,000 shall be available to fund grants for performance in fiscal year 2016 or fiscal year 2017 as authorized by section 21 of the Small Business Act: Provided further, That $25,000,000 shall be for marketing, management, and technical assistance under section 7(m) of the Small Business Act (15 U.S.C. 636(m)(4)) by intermediaries that make microloans under the microloan program: Provided further, That $18,000,000 shall be available for grants to States to carry out export programs that assist small business concerns authorized under section 1207 of Public Law 111–240.office of inspector generalFor necessary expenses of the Office of Inspector General in carrying out the provisions of the Inspector General Act of 1978, $19,900,000.office of advocacyFor necessary expenses of the Office of Advocacy in carrying out the provisions of title II of Public Law 94–305 (15 U.S.C. 634a et seq.) and the Regulatory Flexibility Act of 1980 (5 U.S.C. 601 et seq.), $9,120,000, to remain available until expended.Business loans program account(including transfer of funds)For the cost of direct loans, $3,338,172, to remain available until expended: Provided, That such costs, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974: Provided further, That subject to section 502 of the Congressional Budget Act of 1974, during fiscal year 2016 commitments to guarantee loans under section 503 of the Small Business Investment Act of 1958 shall not exceed $7,500,000,000: Provided further, That during fiscal year 2016 commitments for general business loans authorized under section 7(a) of the Small Business Act shall not exceed $26,500,000,000 for a combination of amortizing term loans and the aggregated maximum line of credit provided by revolving loans: Provided further, That during fiscal year 2016 commitments for loans authorized under subparagraph (C) of section 502(7) of The Small Business Investment Act of 1958 (15 U.S.C. 696(7)) shall not exceed $7,500,000,000: Provided further, That during fiscal year 2016 commitments to guarantee loans for debentures under section 303(b) of the Small Business Investment Act of 1958 shall not exceed $4,000,000,000: Provided further, That during fiscal year 2016, guarantees of trust certificates authorized by section 5(g) of the Small Business Act shall not exceed a principal amount of $12,000,000,000. In addition, for administrative expenses to carry out the direct and guaranteed loan programs, $152,725,828, which may be transferred to and merged with the appropriations for Salaries and Expenses.disaster loans program account(including transfers of funds)For administrative expenses to carry out the direct loan program authorized by section 7(b) of the Small Business Act, $186,858,000, to be available until expended, of which $1,000,000 is for the Office of Inspector General of the Small Business Administration for audits and reviews of disaster loans and the disaster loan programs and shall be transferred to and merged with the appropriations for the Office of Inspector General; of which $176,858,000 is for direct administrative expenses of loan making and servicing to carry out the direct loan program, which may be transferred to and merged with the appropriations for Salaries and Expenses; and of which $9,000,000 is for indirect administrative expenses for the direct loan program, which may be transferred to and merged with the appropriations for Salaries and Expenses.Administrative Provisions—Small Business Administration(including transfer of funds) 520.Not to exceed 5 percent of any appropriation made available for the current fiscal year for the Small Business Administration in this Act may be transferred between such appropriations, but no such appropriation shall be increased by more than 10 percent by any such transfers: Provided, That any transfer pursuant to this paragraph shall be treated as a reprogramming of funds under section 608 of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in that section. 
521. 
(a)Subparagraph (C) of section 502(7) of the Small Business Investment Act of 1958 (15 U.S.C. 696(7)), as in effect on September 25, 2012, shall be in effect in any fiscal year during which the cost to the Federal Government of making guarantees under such subparagraph (C) and section 503 of the Small Business Investment Act of 1958 (15 U.S.C. 697) is zero, except that— (1)subclause (I)(bb) and subclause (II) of clause (iv) of such subparagraph (C) shall not be in effect; 
(2)unless, upon application by a development company and after determining that the refinance loan is needed for good cause, the Administrator of the Small Business Administration waives this paragraph, a development company shall limit its financings under section 502 of the Small Business Investment Act of 1958 (15 U.S.C. 696) so that, during any fiscal year, new financings under such subparagraph (C) shall not exceed 50 percent of the dollars loaned under title V of the Small Business Investment Act of 1958 (15 U.S.C. 695 et seq.) during the previous fiscal year; and (3)clause (iv)(I)(aa) of such subparagraph (C) shall be applied by substituting job creation and retention for job creation. 
(b)Section 303(b)(2)(B) of the Small Business Investment Act of 1958 (15 U.S.C. 683(b)(2)(B)) is amended by striking $225,000,000 and inserting $350,000,000.United States Postal Servicepayment to the postal service fundFor payment to the Postal Service Fund for revenue forgone on free and reduced rate mail, pursuant to subsections (c) and (d) of section 2401 of title 39, United States Code, $55,075,000: Provided, That mail for overseas voting and mail for the blind shall continue to be free: Provided further, That 6-day delivery and rural delivery of mail shall continue at not less than the 1983 level: Provided further, That none of the funds made available to the Postal Service by this Act shall be used to implement any rule, regulation, or policy of charging any officer or employee of any State or local child support enforcement agency, or any individual participating in a State or local program of child support enforcement, a fee for information requested or provided concerning an address of a postal customer: Provided further, That none of the funds provided in this Act shall be used to consolidate or close small rural and other small post offices.Office of inspector generalSalaries and expenses(including transfer of funds)For necessary expenses of the Office of Inspector General in carrying out the provisions of the Inspector General Act of 1978, $248,600,000, to be derived by transfer from the Postal Service Fund and expended as authorized by section 603(b)(3) of the Postal Accountability and Enhancement Act (Public Law 109–435).United states tax courtSalaries and expensesFor necessary expenses, including contract reporting and other services as authorized by 5 U.S.C. 3109, $51,300,000: Provided, That travel expenses of the judges shall be paid upon the written certificate of the judge. 
VIGeneral provisions—this act(Including rescission) 
601.None of the funds in this Act shall be used for the planning or execution of any program to pay the expenses of, or otherwise compensate, non-Federal parties intervening in regulatory or adjudicatory proceedings funded in this Act. 602.None of the funds appropriated in this Act shall remain available for obligation beyond the current fiscal year, nor may any be transferred to other appropriations, unless expressly so provided herein. 
603.The expenditure of any appropriation under this Act for any consulting service through procurement contract pursuant to 5 U.S.C. 3109, shall be limited to those contracts where such expenditures are a matter of public record and available for public inspection, except where otherwise provided under existing law, or under existing Executive order issued pursuant to existing law. 604.None of the funds made available in this Act may be transferred to any department, agency, or instrumentality of the United States Government, except pursuant to a transfer made by, or transfer authority provided in, this Act or any other appropriations Act. 
605.None of the funds made available by this Act shall be available for any activity or for paying the salary of any Government employee where funding an activity or paying a salary to a Government employee would result in a decision, determination, rule, regulation, or policy that would prohibit the enforcement of section 307 of the Tariff Act of 1930 (19 U.S.C. 1307). 606.No funds appropriated pursuant to this Act may be expended by an entity unless the entity agrees that in expending the assistance the entity will comply with chapter 83 of title 41, United States Code. 
607.No funds appropriated or otherwise made available under this Act shall be made available to any person or entity that has been convicted of violating chapter 83 of title 41, United States Code. 608.Except as otherwise provided in this Act, none of the funds provided in this Act, provided by previous appropriations Acts to the agencies or entities funded in this Act that remain available for obligation or expenditure in fiscal year 2016, or provided from any accounts in the Treasury derived by the collection of fees and available to the agencies funded by this Act, shall be available for obligation or expenditure through a reprogramming of funds that: (1) creates a new program; (2) eliminates a program, project, or activity; (3) increases funds or personnel for any program, project, or activity for which funds have been denied or restricted by the Congress; (4) proposes to use funds directed for a specific activity by the Committee on Appropriations of either the House of Representatives or the Senate for a different purpose; (5) augments existing programs, projects, or activities in excess of $5,000,000 or 10 percent, whichever is less; (6) reduces existing programs, projects, or activities by $5,000,000 or 10 percent, whichever is less; or (7) creates or reorganizes offices, programs, or activities unless prior approval is received from the Committees on Appropriations of the House of Representatives and the Senate: Provided, That prior to any significant reorganization or restructuring of offices, programs, or activities, each agency or entity funded in this Act shall consult with the Committees on Appropriations of the House of Representatives and the Senate: Provided further, That not later than 60 days after the date of enactment of this Act, each agency funded by this Act shall submit a report to the Committees on Appropriations of the House of Representatives and the Senate to establish the baseline for application of reprogramming and transfer authorities for the current fiscal year: Provided further, That at a minimum the report shall include: (1) a table for each appropriation with a separate column to display the President's budget request, adjustments made by Congress, adjustments due to enacted rescissions, if appropriate, and the fiscal year enacted level; (2) a delineation in the table for each appropriation both by object class and program, project, and activity as detailed in the budget appendix for the respective appropriation; and (3) an identification of items of special congressional interest: Provided further, That the amount appropriated or limited for salaries and expenses for an agency shall be reduced by $100,000 per day for each day after the required date that the report has not been submitted to the Congress. 
609.Except as otherwise specifically provided by law, not to exceed 50 percent of unobligated balances remaining available at the end of fiscal year 2016 from appropriations made available for salaries and expenses for fiscal year 2016 in this Act, shall remain available through September 30, 2017, for each such account for the purposes authorized: Provided, That a request shall be submitted to the Committees on Appropriations of the House of Representatives and the Senate for approval prior to the expenditure of such funds: Provided further, That these requests shall be made in compliance with reprogramming guidelines. 
610. 
(a)None of the funds made available in this Act may be used by the Executive Office of the President to request— (1)any official background investigation report on any individual from the Federal Bureau of Investigation; or 
(2)a determination with respect to the treatment of an organization as described in section 501(c) of the Internal Revenue Code of 1986 and exempt from taxation under section 501(a) of such Code from the Department of the Treasury or the Internal Revenue Service. (b)Subsection (a) shall not apply— 
(1)in the case of an official background investigation report, if such individual has given express written consent for such request not more than 6 months prior to the date of such request and during the same presidential administration; or (2)if such request is required due to extraordinary circumstances involving national security. 
611.The cost accounting standards promulgated under chapter 15 of title 41, United States Code shall not apply with respect to a contract under the Federal Employees Health Benefits Program established under chapter 89 of title 5, United States Code. 612.For the purpose of resolving litigation and implementing any settlement agreements regarding the nonforeign area cost-of-living allowance program, the Office of Personnel Management may accept and utilize (without regard to any restriction on unanticipated travel expenses imposed in an Appropriations Act) funds made available to the Office of Personnel Management pursuant to court approval. 
613.No funds appropriated by this Act shall be available to pay for an abortion, or the administrative expenses in connection with any health plan under the Federal employees health benefits program which provides any benefits or coverage for abortions. 614.The provision of section 613 shall not apply where the life of the mother would be endangered if the fetus were carried to term, or the pregnancy is the result of an act of rape or incest. 
615.In order to promote Government access to commercial information technology, the restriction on purchasing nondomestic articles, materials, and supplies set forth in chapter 83 of title 41, United States Code (popularly known as the Buy American Act), shall not apply to the acquisition by the Federal Government of information technology (as defined in section 11101 of title 40, United States Code), that is a commercial item (as defined in section 103 of title 41, United States Code). 616.Notwithstanding section 1353 of title 31, United States Code, no officer or employee of any regulatory agency or commission funded by this Act may accept on behalf of that agency, nor may such agency or commission accept, payment or reimbursement from a non-Federal entity for travel, subsistence, or related expenses for the purpose of enabling an officer or employee to attend and participate in any meeting or similar function relating to the official duties of the officer or employee when the entity offering payment or reimbursement is a person or entity subject to regulation by such agency or commission, or represents a person or entity subject to regulation by such agency or commission, unless the person or entity is an organization described in section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from tax under section 501(a) of such Code. 
617.Notwithstanding section 708 of this Act, funds made available to the Commodity Futures Trading Commission and the Securities and Exchange Commission by this or any other Act may be used for the interagency funding and sponsorship of a joint advisory committee to advise on emerging regulatory issues. 618. (a) (1)Notwithstanding any other provision of law, an Executive agency covered by this Act otherwise authorized to enter into contracts for either leases or the construction or alteration of real property for office, meeting, storage, or other space must consult with the General Services Administration before issuing a solicitation for offers of new leases or construction contracts, and in the case of succeeding leases, before entering into negotiations with the current lessor. 
(2)Any such agency with authority to enter into an emergency lease may do so during any period declared by the President to require emergency leasing authority with respect to such agency. (b)For purposes of this section, the term Executive agency covered by this Act means any Executive agency provided funds by this Act, but does not include the General Services Administration or the United States Postal Service. 
619. 
(a)There are appropriated for the following activities the amounts required under current law: (1)Compensation of the President (3 U.S.C. 102). 
(2)Payments to— (A)the Judicial Officers' Retirement Fund (28 U.S.C. 377(o)); 
(B)the Judicial Survivors' Annuities Fund (28 U.S.C. 376(c)); and (C)the United States Court of Federal Claims Judges' Retirement Fund (28 U.S.C. 178(l)). 
(3)Payment of Government contributions— (A)with respect to the health benefits of retired employees, as authorized by chapter 89 of title 5, United States Code, and the Retired Federal Employees Health Benefits Act (74 Stat. 849); and 
(B)with respect to the life insurance benefits for employees retiring after December 31, 1989 (5 U.S.C. ch. 87). (4)Payment to finance the unfunded liability of new and increased annuity benefits under the Civil Service Retirement and Disability Fund (5 U.S.C. 8348). 
(5)Payment of annuities authorized to be paid from the Civil Service Retirement and Disability Fund by statutory provisions other than subchapter III of chapter 83 or chapter 84 of title 5, United States Code. (b)Nothing in this section may be construed to exempt any amount appropriated by this section from any otherwise applicable limitation on the use of funds contained in this Act. 
620.The Public Company Accounting Oversight Board (Board) shall have authority to obligate funds for the scholarship program established by section 109(c)(2) of the Sarbanes-Oxley Act of 2002 (Public Law 107–204) in an aggregate amount not exceeding the amount of funds collected by the Board as of December 31, 2015, including accrued interest, as a result of the assessment of monetary penalties. Funds available for obligation in fiscal year 2016 shall remain available until expended. 621.None of the funds made available in this Act may be used by the Federal Trade Commission to complete the draft report entitled Interagency Working Group on Food Marketed to Children: Preliminary Proposed Nutrition Principles to Guide Industry Self-Regulatory Efforts unless the Interagency Working Group on Food Marketed to Children complies with Executive Order No. 13563. 
622.None of the funds made available by this Act may be used to pay the salaries and expenses for the following positions: (1)Director, White House Office of Health Reform. 
(2)Assistant to the President for Energy and Climate Change. (3)Senior Advisor to the Secretary of the Treasury assigned to the Presidential Task Force on the Auto Industry and Senior Counselor for Manufacturing Policy. 
(4)White House Director of Urban Affairs. 623.None of the funds in this Act may be used for the Director of the Office of Personnel Management to award a contract, enter an extension of, or exercise an option on a contract to a contractor conducting the final quality review processes for background investigation fieldwork services or background investigation support services that, as of the date of the award of the contract, are being conducted by that contractor. 
624. 
(a)The head of each executive branch agency funded by this Act shall ensure that the Chief Information Officer of the agency has the authority to participate in decisions regarding the budget planning process related to information technology. (b)Amounts appropriated for any executive branch agency funded by this Act that are available for information technology shall be allocated within the agency, consistent with the provisions of appropriations Acts and budget guidelines and recommendations from the Director of the Office of Management and Budget, in such manner as specified by, or approved by, the Chief Information Officer of the agency in consultation with the Chief Financial Officer of the agency and budget officials. 
625.None of the funds made available in this Act may be used in contravention of chapter 29, 31, or 33 of title 44, United States Code. 626.From the unobligated balances available in the Securities and Exchange Commission Reserve Fund established by section 991 of the Dodd-Frank Wall Street Reform and Consumer Protection Act (Public Law 111–203), $25,000,000 are rescinded. 
627.None of the funds made available in this Act may be used by a governmental entity to require the disclosure by a provider of electronic communication service to the public or remote computing service of the contents of a wire or electronic communication that is in electronic storage with the provider (as such terms are defined in sections 2510 and 2711 of title 18, United States Code) in a manner that violates the Fourth Amendment to the Constitution of the United States. 628.Beginning on the date of enactment of this Act, in the current fiscal year and continuing through September 30, 2025, the Further Notice of Proposed Rulemaking and Report and Order adopted by the Federal Communications Commission on March 31, 2014 (FCC 14–28), and the amendments to the rules of the Commission adopted in such Further Notice of Proposed Rulemaking and Report and Order, shall not apply to a joint sales agreement (as defined in Note 2(k) to section 73.3555 of title 47, Code of Federal Regulations) that was in effect on March 31, 2014, and a rule of the Commission amended by such an amendment shall apply to such agreement as such rule was in effect on the day before the effective date of such amendment. A party to a joint sales agreement that was in effect on March 31, 2014, shall not be considered to be in violation of the ownership limitations of section 73.3555 of title 47, Code of Federal Regulations, by reason of the application of the rule in Note 2(k)(2), as so amended, to the joint sales agreement. 
629.During fiscal year 2016, none of the amounts made available by this Act may be used to finalize or implement the Safety Standard for Recreational Off-Highway Vehicles published by the Consumer Product Safety Commission in the Federal Register on November 19, 2014 (79 Fed. Reg. 68964) until after— (1)the National Academy of Sciences, in consultation with the National Highway Traffic Safety Administration and the Department of Defense, completes a study to determine— 
(A)the technical validity of the lateral stability and vehicle handling requirements proposed by such standard for purposes of reducing the risk of Recreational Off-Highway Vehicle (referred to in this section as ROV) rollovers in the off-road environment, including the repeatability and reproducibility of testing for compliance with such requirements; (B)the number of ROV rollovers that would be prevented if the proposed requirements were adopted; 
(C)whether there is a technical basis for the proposal to provide information on a point-of-sale hangtag about a ROV’s rollover resistance on a progressive scale; and (D)the effect on the utility of ROVs used by the United States military if the proposed requirements were adopted; and 
(2)a report containing the results of the study completed under paragraph (1) is delivered to— (A)the Committee on Commerce, Science, and Transportation of the Senate; 
(B)the Committee on Energy and Commerce of the House of Representatives; (C)the Committee on Appropriations of the Senate; and 
(D)the Committee on Appropriations of the House of Representatives. 630.Notwithstanding any other provision of law, not to exceed $2,266,085 of unobligated balances from Election Assistance Commission, Election Reform Programs shall be available to record a disbursement previously incurred under that heading in fiscal year 2014 against a 2008 cancelled account. 
631.None of the funds appropriated by this Act may be used by the Federal Communications Commission to modify, amend, or change the rules or regulations of the Commission for universal service high-cost support for competitive eligible telecommunications carriers in a way that is inconsistent with paragraph (e)(5) or (e)(6) of section 54.307 of title 47, Code of Federal Regulations, as in effect on July 15, 2015: Provided, That this section shall not prohibit the Commission from considering, developing, or adopting other support mechanisms as an alternative to Mobility Fund Phase II. 
632. 
(a)The Office of Personnel Management shall provide to each affected individual as defined in subsection (b) complimentary identity protection coverage that— (1)is not less comprehensive than the complimentary identity protection coverage that the Office provided to affected individuals before the date of enactment of this Act; 
(2)is effective for a period of not less than 10 years; and (3)includes not less than $5,000,000 in identity theft insurance. 
(b)DefinitionIn this section, the term affected individual means any individual whose Social Security Number was compromised during— (1)the data breach of personnel records of current and former Federal employees, at a network maintained by the Department of the Interior, that was announced by the Office of Personnel Management on June 4, 2015; or 
(2)the data breach of systems of the Office of Personnel Management containing information related to the background investigations of current, former, and prospective Federal employees, and of other individuals. 633.Sections 1101(a) and 1104(a)(2)(A) of the Internet Tax Freedom Act (title XI of division C of Public Law 105–277; 47 U.S.C. 151 note) shall be applied by substituting October 1, 2016 for October 1, 2015. 
634. 
(a)DefinitionsIn this section: (1)Banking institutionThe term banking institution means an insured depository institution, Federal credit union, State credit union, bank holding company, or savings and loan holding company. 
(2)Basel III capital requirementsThe term Basel III capital requirements means the Global Regulatory Framework for More Resilient Banks and Banking Systems issued by the Basel Committee on Banking Supervision on December 16, 2010, as revised on June 1, 2011. (3)Federal banking agenciesThe term Federal banking agencies means the Board of Governors of the Federal Reserve System, the Office of the Comptroller of the Currency, the Federal Deposit Insurance Corporation, and the National Credit Union Administration. 
(4)Mortgage servicing assetsThe term mortgage servicing assets means those assets that result from contracts to service loans secured by real estate, where such loans are owned by third parties. (5)NCUA capital requirementsThe term NCUA capital requirements means the final rule of the National Credit Union Administration entitled Risk-Based Capital (80 Fed. Reg. 66625 (October 29, 2015)). 
(6)Other definitions 
(A)Banking definitionsThe terms bank holding company, insured depository institution, and savings and loan holding company have the meanings given those terms in section 3 of the Federal Deposit Insurance Act (12 U.S.C. 1813). (B)Credit union definitionsThe terms Federal credit union and State credit union have the meanings given those terms in section 101 of the Federal Credit Union Act (12 U.S.C. 1752). 
(b)Study of the appropriate capital for mortgage servicing assets 
(1)In generalThe Federal banking agencies shall jointly conduct a study of the appropriate capital requirements for mortgage servicing assets for banking institutions. (2)Issues to be studiedThe study required under paragraph (1) shall include, with a specific focus on banking institutions— 
(A)the risk to banking institutions of holding mortgage servicing assets; (B)the history of the market for mortgage servicing assets, including in particular the market for those assets in the period of the financial crisis; 
(C)the ability of banking institutions to establish a value for mortgage servicing assets of the institution through periodic sales or other means; (D)regulatory approaches to mortgage servicing assets and capital requirements that may be used to address concerns about the value of and ability to sell mortgage servicing assets; 
(E)the impact of imposing the Basel III capital requirements and the NCUA capital requirements on banking institutions on the ability of those institutions— (i)to compete in the mortgage servicing business, including the need for economies of scale to compete in that business; and 
(ii)to provide service to consumers to whom the institutions have made mortgage loans; (F)an analysis of what the mortgage servicing marketplace would look like if the Basel III capital requirements and the NCUA capital requirements on mortgage servicing assets— 
(i)were fully implemented; and (ii)applied to both banking institutions and nondepository residential mortgage loan servicers; 
(G)the significance of problems with mortgage servicing assets, if any, in banking institution failures and problem banking institutions, including specifically identifying failed banking institutions where mortgage servicing assets contributed to the failure; and (H)an analysis of the relevance of the Basel III capital requirements and the NCUA capital requirements on mortgage servicing assets to the banking systems of other significantly developed countries. 
(3)Report to congressNot later than 180 days after the date of enactment of this title, the Federal banking agencies shall submit to the Committee on Banking, Housing, and Urban Affairs of the Senate and the Committee on Financial Services of the House of Representatives a report containing— (A)the results of the study required under paragraph (1); 
(B)any analysis on the specific issue of mortgage servicing assets undertaken by the Federal banking agencies before finalizing regulations implementing the Basel III capital requirements and the NCUA capital requirements; and (C)any recommendations for legislative or regulatory actions that would address concerns about the value of and ability to sell and the ability of banking institutions to hold mortgage servicing assets. 
635.In addition to amounts otherwise provided in this Act for National Archives and Records Administration, Operating Expenses, there is appropriated $7,000,000, to remain available until expended, for the repair, alteration, and improvement of an additional leased facility to provide adequate storage for holdings of the House of Representatives and the Senate. VIIGeneral provisions—government-wideDepartments, Agencies, and Corporations(including transfer of funds) 701.No department, agency, or instrumentality of the United States receiving appropriated funds under this or any other Act for fiscal year 2016 shall obligate or expend any such funds, unless such department, agency, or instrumentality has in place, and will continue to administer in good faith, a written policy designed to ensure that all of its workplaces are free from the illegal use, possession, or distribution of controlled substances (as defined in the Controlled Substances Act (21 U.S.C. 802)) by the officers and employees of such department, agency, or instrumentality. 
702.Unless otherwise specifically provided, the maximum amount allowable during the current fiscal year in accordance with subsection 1343(c) of title 31, United States Code, for the purchase of any passenger motor vehicle (exclusive of buses, ambulances, law enforcement vehicles, protective vehicles, and undercover surveillance vehicles), is hereby fixed at $19,947 except station wagons for which the maximum shall be $19,997: Provided, That these limits may be exceeded by not to exceed $7,250 for police-type vehicles: Provided further, That the limits set forth in this section may not be exceeded by more than 5 percent for electric or hybrid vehicles purchased for demonstration under the provisions of the Electric and Hybrid Vehicle Research, Development, and Demonstration Act of 1976: Provided further, That the limits set forth in this section may be exceeded by the incremental cost of clean alternative fuels vehicles acquired pursuant to Public Law 101–549 over the cost of comparable conventionally fueled vehicles: Provided further, That the limits set forth in this section shall not apply to any vehicle that is a commercial item and which operates on alternative fuel, including but not limited to electric, plug-in hybrid electric, and hydrogen fuel cell vehicles. 
703.Appropriations of the executive departments and independent establishments for the current fiscal year available for expenses of travel, or for the expenses of the activity concerned, are hereby made available for quarters allowances and cost-of-living allowances, in accordance with 5 U.S.C. 5922–5924. 704.Unless otherwise specified in law during the current fiscal year, no part of any appropriation contained in this or any other Act shall be used to pay the compensation of any officer or employee of the Government of the United States (including any agency the majority of the stock of which is owned by the Government of the United States) whose post of duty is in the continental United States unless such person: (1) is a citizen of the United States; (2) is a person who is lawfully admitted for permanent residence and is seeking citizenship as outlined in 8 U.S.C. 1324b(a)(3)(B); (3) is a person who is admitted as a refugee under 8 U.S.C. 1157 or is granted asylum under 8 U.S.C. 1158 and has filed a declaration of intention to become a lawful permanent resident and then a citizen when eligible; or (4) is a person who owes allegiance to the United States: Provided, That for purposes of this section, affidavits signed by any such person shall be considered prima facie evidence that the requirements of this section with respect to his or her status are being complied with: Provided further, That for purposes of subsections (2) and (3) such affidavits shall be submitted prior to employment and updated thereafter as necessary: Provided further, That any person making a false affidavit shall be guilty of a felony, and upon conviction, shall be fined no more than $4,000 or imprisoned for not more than 1 year, or both: Provided further, That the above penal clause shall be in addition to, and not in substitution for, any other provisions of existing law: Provided further, That any payment made to any officer or employee contrary to the provisions of this section shall be recoverable in action by the Federal Government: Provided further, That this section shall not apply to any person who is an officer or employee of the Government of the United States on the date of enactment of this Act, or to international broadcasters employed by the Broadcasting Board of Governors, or to temporary employment of translators, or to temporary employment in the field service (not to exceed 60 days) as a result of emergencies: Provided further, That this section does not apply to the employment as Wildland firefighters for not more than 120 days of nonresident aliens employed by the Department of the Interior or the USDA Forest Service pursuant to an agreement with another country. 
705.Appropriations available to any department or agency during the current fiscal year for necessary expenses, including maintenance or operating expenses, shall also be available for payment to the General Services Administration for charges for space and services and those expenses of renovation and alteration of buildings and facilities which constitute public improvements performed in accordance with the Public Buildings Act of 1959 (73 Stat. 479), the Public Buildings Amendments of 1972 (86 Stat. 216), or other applicable law. 706.In addition to funds provided in this or any other Act, all Federal agencies are authorized to receive and use funds resulting from the sale of materials, including Federal records disposed of pursuant to a records schedule recovered through recycling or waste prevention programs. Such funds shall be available until expended for the following purposes: 
(1)Acquisition, waste reduction and prevention, and recycling programs as described in Executive Order No. 13423 (January 24, 2007), including any such programs adopted prior to the effective date of the Executive order. (2)Other Federal agency environmental management programs, including, but not limited to, the development and implementation of hazardous waste management and pollution prevention programs. 
(3)Other employee programs as authorized by law or as deemed appropriate by the head of the Federal agency. 707.Funds made available by this or any other Act for administrative expenses in the current fiscal year of the corporations and agencies subject to chapter 91 of title 31, United States Code, shall be available, in addition to objects for which such funds are otherwise available, for rent in the District of Columbia; services in accordance with 5 U.S.C. 3109; and the objects specified under this head, all the provisions of which shall be applicable to the expenditure of such funds unless otherwise specified in the Act by which they are made available: Provided, That in the event any functions budgeted as administrative expenses are subsequently transferred to or paid from other funds, the limitations on administrative expenses shall be correspondingly reduced. 
708.No part of any appropriation contained in this or any other Act shall be available for interagency financing of boards (except Federal Executive Boards), commissions, councils, committees, or similar groups (whether or not they are interagency entities) which do not have a prior and specific statutory approval to receive financial support from more than one agency or instrumentality. 709.None of the funds made available pursuant to the provisions of this or any other Act shall be used to implement, administer, or enforce any regulation which has been disapproved pursuant to a joint resolution duly adopted in accordance with the applicable law of the United States. 
710.During the period in which the head of any department or agency, or any other officer or civilian employee of the Federal Government appointed by the President of the United States, holds office, no funds may be obligated or expended in excess of $5,000 to furnish or redecorate the office of such department head, agency head, officer, or employee, or to purchase furniture or make improvements for any such office, unless advance notice of such furnishing or redecoration is transmitted to the Committees on Appropriations of the House of Representatives and the Senate. For the purposes of this section, the term office shall include the entire suite of offices assigned to the individual, as well as any other space used primarily by the individual or the use of which is directly controlled by the individual. 711.Notwithstanding 31 U.S.C. 1346, or section 708 of this Act, funds made available for the current fiscal year by this or any other Act shall be available for the interagency funding of national security and emergency preparedness telecommunications initiatives which benefit multiple Federal departments, agencies, or entities, as provided by Executive Order No. 13618 (July 6, 2012). 
712. 
(a)None of the funds made available by this or any other Act may be obligated or expended by any department, agency, or other instrumentality of the Federal Government to pay the salaries or expenses of any individual appointed to a position of a confidential or policy-determining character that is excepted from the competitive service under section 3302 of title 5, United States Code, (pursuant to schedule C of subpart C of part 213 of title 5 of the Code of Federal Regulations) unless the head of the applicable department, agency, or other instrumentality employing such schedule C individual certifies to the Director of the Office of Personnel Management that the schedule C position occupied by the individual was not created solely or primarily in order to detail the individual to the White House. (b)The provisions of this section shall not apply to Federal employees or members of the armed forces detailed to or from an element of the intelligence community (as that term is defined under section 3(4) of the National Security Act of 1947 (50 U.S.C. 3003(4))). 
713.No part of any appropriation contained in this or any other Act shall be available for the payment of the salary of any officer or employee of the Federal Government, who— (1)prohibits or prevents, or attempts or threatens to prohibit or prevent, any other officer or employee of the Federal Government from having any direct oral or written communication or contact with any Member, committee, or subcommittee of the Congress in connection with any matter pertaining to the employment of such other officer or employee or pertaining to the department or agency of such other officer or employee in any way, irrespective of whether such communication or contact is at the initiative of such other officer or employee or in response to the request or inquiry of such Member, committee, or subcommittee; or 
(2)removes, suspends from duty without pay, demotes, reduces in rank, seniority, status, pay, or performance or efficiency rating, denies promotion to, relocates, reassigns, transfers, disciplines, or discriminates in regard to any employment right, entitlement, or benefit, or any term or condition of employment of, any other officer or employee of the Federal Government, or attempts or threatens to commit any of the foregoing actions with respect to such other officer or employee, by reason of any communication or contact of such other officer or employee with any Member, committee, or subcommittee of the Congress as described in paragraph (1). 714. (a)None of the funds made available in this or any other Act may be obligated or expended for any employee training that— 
(1)does not meet identified needs for knowledge, skills, and abilities bearing directly upon the performance of official duties; (2)contains elements likely to induce high levels of emotional response or psychological stress in some participants; 
(3)does not require prior employee notification of the content and methods to be used in the training and written end of course evaluation; (4)contains any methods or content associated with religious or quasi-religious belief systems or new age belief systems as defined in Equal Employment Opportunity Commission Notice N–915.022, dated September 2, 1988; or 
(5)is offensive to, or designed to change, participants' personal values or lifestyle outside the workplace. (b)Nothing in this section shall prohibit, restrict, or otherwise preclude an agency from conducting training bearing directly upon the performance of official duties. 
715.No part of any funds appropriated in this or any other Act shall be used by an agency of the executive branch, other than for normal and recognized executive-legislative relationships, for publicity or propaganda purposes, and for the preparation, distribution or use of any kit, pamphlet, booklet, publication, radio, television, or film presentation designed to support or defeat legislation pending before the Congress, except in presentation to the Congress itself. 716.None of the funds appropriated by this or any other Act may be used by an agency to provide a Federal employee's home address to any labor organization except when the employee has authorized such disclosure or when such disclosure has been ordered by a court of competent jurisdiction. 
717.None of the funds made available in this or any other Act may be used to provide any non-public information such as mailing, telephone or electronic mailing lists to any person or any organization outside of the Federal Government without the approval of the Committees on Appropriations of the House of Representatives and the Senate. 718.No part of any appropriation contained in this or any other Act shall be used directly or indirectly, including by private contractor, for publicity or propaganda purposes within the United States not heretofore authorized by Congress. 
719. 
(a)In this section, the term agency— (1)means an Executive agency, as defined under 5 U.S.C. 105; and 
(2)includes a military department, as defined under section 102 of such title, the Postal Service, and the Postal Regulatory Commission. (b)Unless authorized in accordance with law or regulations to use such time for other purposes, an employee of an agency shall use official time in an honest effort to perform official duties. An employee not under a leave system, including a Presidential appointee exempted under 5 U.S.C. 6301(2), has an obligation to expend an honest effort and a reasonable proportion of such employee's time in the performance of official duties. 
720.Notwithstanding 31 U.S.C. 1346 and section 708 of this Act, funds made available for the current fiscal year by this or any other Act to any department or agency, which is a member of the Federal Accounting Standards Advisory Board (FASAB), shall be available to finance an appropriate share of FASAB administrative costs. 721.Notwithstanding 31 U.S.C. 1346 and section 708 of this Act, the head of each Executive department and agency is hereby authorized to transfer to or reimburse General Services Administration, Government-wide Policy with the approval of the Director of the Office of Management and Budget, funds made available for the current fiscal year by this or any other Act, including rebates from charge card and other contracts: Provided, That these funds shall be administered by the Administrator of General Services to support Government-wide and other multi-agency financial, information technology, procurement, and other management innovations, initiatives, and activities, including improving coordination and reducing duplication, as approved by the Director of the Office of Management and Budget, in consultation with the appropriate interagency and multi-agency groups designated by the Director (including the President's Management Council for overall management improvement initiatives, the Chief Financial Officers Council for financial management initiatives, the Chief Information Officers Council for information technology initiatives, the Chief Human Capital Officers Council for human capital initiatives, the Chief Acquisition Officers Council for procurement initiatives, and the Performance Improvement Council for performance improvement initiatives): Provided further, That the total funds transferred or reimbursed shall not exceed $15,000,000 to improve coordination, reduce duplication, and for other activities related to Federal Government Priority Goals established by 31 U.S.C. 1120, and not to exceed $17,000,000 for Government-Wide innovations, initiatives, and activities: Provided further, That the funds transferred to or for reimbursement of General Services Administration, Government-wide Policy during fiscal year 2016 shall remain available for obligation through September 30, 2017: Provided further, That such transfers or reimbursements may only be made after 15 days following notification of the Committees on Appropriations of the House of Representatives and the Senate by the Director of the Office of Management and Budget. 
722.Notwithstanding any other provision of law, a woman may breastfeed her child at any location in a Federal building or on Federal property, if the woman and her child are otherwise authorized to be present at the location. 723.Notwithstanding 31 U.S.C. 1346, or section 708 of this Act, funds made available for the current fiscal year by this or any other Act shall be available for the interagency funding of specific projects, workshops, studies, and similar efforts to carry out the purposes of the National Science and Technology Council (authorized by Executive Order No. 12881), which benefit multiple Federal departments, agencies, or entities: Provided, That the Office of Management and Budget shall provide a report describing the budget of and resources connected with the National Science and Technology Council to the Committees on Appropriations, the House Committee on Science and Technology, and the Senate Committee on Commerce, Science, and Transportation 90 days after enactment of this Act. 
724.Any request for proposals, solicitation, grant application, form, notification, press release, or other publications involving the distribution of Federal funds shall comply with any relevant requirements in part 200 of title 2, Code of Federal Regulations: Provided, That this section shall apply to direct payments, formula funds, and grants received by a State receiving Federal funds. 
725. 
(a)Prohibition of Federal Agency Monitoring of Individuals' Internet UseNone of the funds made available in this or any other Act may be used by any Federal agency— (1)to collect, review, or create any aggregation of data, derived from any means, that includes any personally identifiable information relating to an individual's access to or use of any Federal Government Internet site of the agency; or 
(2)to enter into any agreement with a third party (including another government agency) to collect, review, or obtain any aggregation of data, derived from any means, that includes any personally identifiable information relating to an individual's access to or use of any nongovernmental Internet site. (b)ExceptionsThe limitations established in subsection (a) shall not apply to— 
(1)any record of aggregate data that does not identify particular persons; (2)any voluntary submission of personally identifiable information; 
(3)any action taken for law enforcement, regulatory, or supervisory purposes, in accordance with applicable law; or (4)any action described in subsection (a)(1) that is a system security action taken by the operator of an Internet site and is necessarily incident to providing the Internet site services or to protecting the rights or property of the provider of the Internet site. 
(c)DefinitionsFor the purposes of this section: (1)The term regulatory means agency actions to implement, interpret or enforce authorities provided in law. 
(2)The term supervisory means examinations of the agency's supervised institutions, including assessing safety and soundness, overall financial condition, management practices and policies and compliance with applicable standards as provided in law. 726. (a)None of the funds appropriated by this Act may be used to enter into or renew a contract which includes a provision providing prescription drug coverage, except where the contract also includes a provision for contraceptive coverage. 
(b)Nothing in this section shall apply to a contract with— (1)any of the following religious plans: 
(A)Personal Care's HMO; and (B)OSF HealthPlans, Inc.; and 
(2)any existing or future plan, if the carrier for the plan objects to such coverage on the basis of religious beliefs. (c)In implementing this section, any plan that enters into or renews a contract under this section may not subject any individual to discrimination on the basis that the individual refuses to prescribe or otherwise provide for contraceptives because such activities would be contrary to the individual's religious beliefs or moral convictions. 
(d)Nothing in this section shall be construed to require coverage of abortion or abortion-related services. 727.The United States is committed to ensuring the health of its Olympic, Pan American, and Paralympic athletes, and supports the strict adherence to anti-doping in sport through testing, adjudication, education, and research as performed by nationally recognized oversight authorities. 
728.Notwithstanding any other provision of law, funds appropriated for official travel to Federal departments and agencies may be used by such departments and agencies, if consistent with Office of Management and Budget Circular A–126 regarding official travel for Government personnel, to participate in the fractional aircraft ownership pilot program. 729.Notwithstanding any other provision of law, none of the funds appropriated or made available under this or any other appropriations Act may be used to implement or enforce restrictions or limitations on the Coast Guard Congressional Fellowship Program, or to implement the proposed regulations of the Office of Personnel Management to add sections 300.311 through 300.316 to part 300 of title 5 of the Code of Federal Regulations, published in the Federal Register, volume 68, number 174, on September 9, 2003 (relating to the detail of executive branch employees to the legislative branch). 
730.Notwithstanding any other provision of law, no executive branch agency shall purchase, construct, or lease any additional facilities, except within or contiguous to existing locations, to be used for the purpose of conducting Federal law enforcement training without the advance approval of the Committees on Appropriations of the House of Representatives and the Senate, except that the Federal Law Enforcement Training Center is authorized to obtain the temporary use of additional facilities by lease, contract, or other agreement for training which cannot be accommodated in existing Center facilities. 731.Unless otherwise authorized by existing law, none of the funds provided in this or any other Act may be used by an executive branch agency to produce any prepackaged news story intended for broadcast or distribution in the United States, unless the story includes a clear notification within the text or audio of the prepackaged news story that the prepackaged news story was prepared or funded by that executive branch agency. 
732.None of the funds made available in this Act may be used in contravention of section 552a of title 5, United States Code (popularly known as the Privacy Act), and regulations implementing that section. 733. (a)In GeneralNone of the funds appropriated or otherwise made available by this or any other Act may be used for any Federal Government contract with any foreign incorporated entity which is treated as an inverted domestic corporation under section 835(b) of the Homeland Security Act of 2002 (6 U.S.C. 395(b)) or any subsidiary of such an entity. 
(b)Waivers 
(1)In generalAny Secretary shall waive subsection (a) with respect to any Federal Government contract under the authority of such Secretary if the Secretary determines that the waiver is required in the interest of national security. (2)Report to congressAny Secretary issuing a waiver under paragraph (1) shall report such issuance to Congress. 
(c)ExceptionThis section shall not apply to any Federal Government contract entered into before the date of the enactment of this Act, or to any task order issued pursuant to such contract. 734.During fiscal year 2016, for each employee who— 
(1)retires under section 8336(d)(2) or 8414(b)(1)(B) of title 5, United States Code; or (2)retires under any other provision of subchapter III of chapter 83 or chapter 84 of such title 5 and receives a payment as an incentive to separate, the separating agency shall remit to the Civil Service Retirement and Disability Fund an amount equal to the Office of Personnel Management's average unit cost of processing a retirement claim for the preceding fiscal year. Such amounts shall be available until expended to the Office of Personnel Management and shall be deemed to be an administrative expense under section 8348(a)(1)(B) of title 5, United States Code. 
735. 
(a)None of the funds made available in this or any other Act may be used to recommend or require any entity submitting an offer for a Federal contract to disclose any of the following information as a condition of submitting the offer: (1)Any payment consisting of a contribution, expenditure, independent expenditure, or disbursement for an electioneering communication that is made by the entity, its officers or directors, or any of its affiliates or subsidiaries to a candidate for election for Federal office or to a political committee, or that is otherwise made with respect to any election for Federal office. 
(2)Any disbursement of funds (other than a payment described in paragraph (1)) made by the entity, its officers or directors, or any of its affiliates or subsidiaries to any person with the intent or the reasonable expectation that the person will use the funds to make a payment described in paragraph (1). (b)In this section, each of the terms contribution, expenditure, independent expenditure, electioneering communication, candidate, election, and Federal office has the meaning given such term in the Federal Election Campaign Act of 1971 (2 U.S.C. 431 et seq.). 
736.None of the funds made available in this or any other Act may be used to pay for the painting of a portrait of an officer or employee of the Federal government, including the President, the Vice President, a member of Congress (including a Delegate or a Resident Commissioner to Congress), the head of an executive branch agency (as defined in section 133 of title 41, United States Code), or the head of an office of the legislative branch. 737. (a) (1)Notwithstanding any other provision of law, and except as otherwise provided in this section, no part of any of the funds appropriated for fiscal year 2016, by this or any other Act, may be used to pay any prevailing rate employee described in section 5342(a)(2)(A) of title 5, United States Code— 
(A)during the period from the date of expiration of the limitation imposed by the comparable section for the previous fiscal years until the normal effective date of the applicable wage survey adjustment that is to take effect in fiscal year 2016, in an amount that exceeds the rate payable for the applicable grade and step of the applicable wage schedule in accordance with such section; and (B)during the period consisting of the remainder of fiscal year 2016, in an amount that exceeds, as a result of a wage survey adjustment, the rate payable under subparagraph (A) by more than the sum of— 
(i)the percentage adjustment taking effect in fiscal year 2016 under section 5303 of title 5, United States Code, in the rates of pay under the General Schedule; and (ii)the difference between the overall average percentage of the locality-based comparability payments taking effect in fiscal year 2016 under section 5304 of such title (whether by adjustment or otherwise), and the overall average percentage of such payments which was effective in the previous fiscal year under such section. 
(2)Notwithstanding any other provision of law, no prevailing rate employee described in subparagraph (B) or (C) of section 5342(a)(2) of title 5, United States Code, and no employee covered by section 5348 of such title, may be paid during the periods for which paragraph (1) is in effect at a rate that exceeds the rates that would be payable under paragraph (1) were paragraph (1) applicable to such employee. (3)For the purposes of this subsection, the rates payable to an employee who is covered by this subsection and who is paid from a schedule not in existence on September 30, 2015, shall be determined under regulations prescribed by the Office of Personnel Management. 
(4)Notwithstanding any other provision of law, rates of premium pay for employees subject to this subsection may not be changed from the rates in effect on September 30, 2015, except to the extent determined by the Office of Personnel Management to be consistent with the purpose of this subsection. (5)This subsection shall apply with respect to pay for service performed after September 30, 2015. 
(6)For the purpose of administering any provision of law (including any rule or regulation that provides premium pay, retirement, life insurance, or any other employee benefit) that requires any deduction or contribution, or that imposes any requirement or limitation on the basis of a rate of salary or basic pay, the rate of salary or basic pay payable after the application of this subsection shall be treated as the rate of salary or basic pay. (7)Nothing in this subsection shall be considered to permit or require the payment to any employee covered by this subsection at a rate in excess of the rate that would be payable were this subsection not in effect. 
(8)The Office of Personnel Management may provide for exceptions to the limitations imposed by this subsection if the Office determines that such exceptions are necessary to ensure the recruitment or retention of qualified employees. (b)Notwithstanding subsection (a), the adjustment in rates of basic pay for the statutory pay systems that take place in fiscal year 2016 under sections 5344 and 5348 of title 5, United States Code, shall be— 
(1)not less than the percentage received by employees in the same location whose rates of basic pay are adjusted pursuant to the statutory pay systems under sections 5303 and 5304 of title 5, United States Code: Provided, That prevailing rate employees at locations where there are no employees whose pay is increased pursuant to sections 5303 and 5304 of title 5, United States Code, and prevailing rate employees described in section 5343(a)(5) of title 5, United States Code, shall be considered to be located in the pay locality designated as Rest of United States pursuant to section 5304 of title 5, United States Code, for purposes of this subsection; and 
(2)effective as of the first day of the first applicable pay period beginning after September 30, 2015. 738. (a)The Vice President may not receive a pay raise in calendar year 2016, notwithstanding the rate adjustment made under section 104 of title 3, United States Code, or any other provision of law. 
(b)An employee serving in an Executive Schedule position, or in a position for which the rate of pay is fixed by statute at an Executive Schedule rate, may not receive a pay rate increase in calendar year 2016, notwithstanding schedule adjustments made under section 5318 of title 5, United States Code, or any other provision of law, except as provided in subsection (g), (h), or (i). This subsection applies only to employees who are holding a position under a political appointment. (c)A chief of mission or ambassador at large may not receive a pay rate increase in calendar year 2016, notwithstanding section 401 of the Foreign Service Act of 1980 (Public Law 96–465) or any other provision of law, except as provided in subsection (g), (h), or (i). 
(d)Notwithstanding sections 5382 and 5383 of title 5, United States Code, a pay rate increase may not be received in calendar year 2016 (except as provided in subsection (g), (h), or (i)) by— (1)a noncareer appointee in the Senior Executive Service paid a rate of basic pay at or above level IV of the Executive Schedule; or 
(2)a limited term appointee or limited emergency appointee in the Senior Executive Service serving under a political appointment and paid a rate of basic pay at or above level IV of the Executive Schedule. (e)Any employee paid a rate of basic pay (including any locality-based payments under section 5304 of title 5, United States Code, or similar authority) at or above level IV of the Executive Schedule who serves under a political appointment may not receive a pay rate increase in calendar year 2016, notwithstanding any other provision of law, except as provided in subsection (g), (h), or (i). This subsection does not apply to employees in the General Schedule pay system or the Foreign Service pay system, or to employees appointed under section 3161 of title 5, United States Code, or to employees in another pay system whose position would be classified at GS–15 or below if chapter 51 of title 5, United States Code, applied to them. 
(f)Nothing in subsections (b) through (e) shall prevent employees who do not serve under a political appointment from receiving pay increases as otherwise provided under applicable law. (g)A career appointee in the Senior Executive Service who receives a Presidential appointment and who makes an election to retain Senior Executive Service basic pay entitlements under section 3392 of title 5, United States Code, is not subject to this section. 
(h)A member of the Senior Foreign Service who receives a Presidential appointment to any position in the executive branch and who makes an election to retain Senior Foreign Service pay entitlements under section 302(b) of the Foreign Service Act of 1980 (Public Law 96–465) is not subject to this section. (i)Notwithstanding subsections (b) through (e), an employee in a covered position may receive a pay rate increase upon an authorized movement to a different covered position with higher-level duties and a pre-established higher level or range of pay, except that any such increase must be based on the rates of pay and applicable pay limitations in effect on December 31, 2013. 
(j)Notwithstanding any other provision of law, for an individual who is newly appointed to a covered position during the period of time subject to this section, the initial pay rate shall be based on the rates of pay and applicable pay limitations in effect on December 31, 2013. (k)If an employee affected by subsections (b) through (e) is subject to a biweekly pay period that begins in calendar year 2016 but ends in calendar year 2017, the bar on the employee's receipt of pay rate increases shall apply through the end of that pay period. 
739. 
(a)The head of any Executive branch department, agency, board, commission, or office funded by this or any other appropriations Act shall submit annual reports to the Inspector General or senior ethics official for any entity without an Inspector General, regarding the costs and contracting procedures related to each conference held by any such department, agency, board, commission, or office during fiscal year 2016 for which the cost to the United States Government was more than $100,000. (b)Each report submitted shall include, for each conference described in subsection (a) held during the applicable period— 
(1)a description of its purpose; (2)the number of participants attending; 
(3)a detailed statement of the costs to the United States Government, including— (A)the cost of any food or beverages; 
(B)the cost of any audio-visual services; (C)the cost of employee or contractor travel to and from the conference; and 
(D)a discussion of the methodology used to determine which costs relate to the conference; and (4)a description of the contracting procedures used including— 
(A)whether contracts were awarded on a competitive basis; and (B)a discussion of any cost comparison conducted by the departmental component or office in evaluating potential contractors for the conference. 
(c)Within 15 days of the date of a conference held by any Executive branch department, agency, board, commission, or office funded by this or any other appropriations Act during fiscal year 2016 for which the cost to the United States Government was more than $20,000, the head of any such department, agency, board, commission, or office shall notify the Inspector General or senior ethics official for any entity without an Inspector General, of the date, location, and number of employees attending such conference. (d)A grant or contract funded by amounts appropriated by this or any other appropriations Act may not be used for the purpose of defraying the costs of a conference described in subsection (c) that is not directly and programmatically related to the purpose for which the grant or contract was awarded, such as a conference held in connection with planning, training, assessment, review, or other routine purposes related to a project funded by the grant or contract. 
(e)None of the funds made available in this or any other appropriations Act may be used for travel and conference activities that are not in compliance with Office of Management and Budget Memorandum M–12–12 dated May 11, 2012 or any subsequent revisions to that memorandum. 740.None of the funds made available in this or any other appropriations Act may be used to increase, eliminate, or reduce funding for a program, project, or activity as proposed in the President's budget request for a fiscal year until such proposed change is subsequently enacted in an appropriation Act, or unless such change is made pursuant to the reprogramming or transfer provisions of this or any other appropriations Act. 
741.None of the funds made available by this or any other Act may be used to implement, administer, enforce, or apply the rule entitled Competitive Area published by the Office of Personnel Management in the Federal Register on April 15, 2008 (73 Fed. Reg. 20180 et seq.). 742.None of the funds appropriated or otherwise made available by this or any other Act may be used to begin or announce a study or public-private competition regarding the conversion to contractor performance of any function performed by Federal employees pursuant to Office of Management and Budget Circular A–76 or any other administrative regulation, directive, or policy. 
743. 
(a)None of the funds appropriated or otherwise made available by this or any other Act may be available for a contract, grant, or cooperative agreement with an entity that requires employees or contractors of such entity seeking to report fraud, waste, or abuse to sign internal confidentiality agreements or statements prohibiting or otherwise restricting such employees or contractors from lawfully reporting such waste, fraud, or abuse to a designated investigative or law enforcement representative of a Federal department or agency authorized to receive such information. (b)The limitation in subsection (a) shall not contravene requirements applicable to Standard Form 312, Form 4414, or any other form issued by a Federal department or agency governing the nondisclosure of classified information. 
744. 
(a)No funds appropriated in this or any other Act may be used to implement or enforce the agreements in Standard Forms 312 and 4414 of the Government or any other nondisclosure policy, form, or agreement if such policy, form, or agreement does not contain the following provisions: These provisions are consistent with and do not supersede, conflict with, or otherwise alter the employee obligations, rights, or liabilities created by existing statute or Executive order relating to (1) classified information, (2) communications to Congress, (3) the reporting to an Inspector General of a violation of any law, rule, or regulation, or mismanagement, a gross waste of funds, an abuse of authority, or a substantial and specific danger to public health or safety, or (4) any other whistleblower protection. The definitions, requirements, obligations, rights, sanctions, and liabilities created by controlling Executive orders and statutory provisions are incorporated into this agreement and are controlling.: Provided, That notwithstanding the preceding provision of this section, a nondisclosure policy form or agreement that is to be executed by a person connected with the conduct of an intelligence or intelligence-related activity, other than an employee or officer of the United States Government, may contain provisions appropriate to the particular activity for which such document is to be used. Such form or agreement shall, at a minimum, require that the person will not disclose any classified information received in the course of such activity unless specifically authorized to do so by the United States Government. Such nondisclosure forms shall also make it clear that they do not bar disclosures to Congress, or to an authorized official of an executive agency or the Department of Justice, that are essential to reporting a substantial violation of law. 
(b)A nondisclosure agreement may continue to be implemented and enforced notwithstanding subsection (a) if it complies with the requirements for such agreement that were in effect when the agreement was entered into. (c)No funds appropriated in this or any other Act may be used to implement or enforce any agreement entered into during fiscal year 2014 which does not contain substantially similar language to that required in subsection (a). 
745.None of the funds made available by this or any other Act may be used to enter into a contract, memorandum of understanding, or cooperative agreement with, make a grant to, or provide a loan or loan guarantee to, any corporation that has any unpaid Federal tax liability that has been assessed, for which all judicial and administrative remedies have been exhausted or have lapsed, and that is not being paid in a timely manner pursuant to an agreement with the authority responsible for collecting the tax liability, where the awarding agency is aware of the unpaid tax liability, unless a Federal agency has considered suspension or debarment of the corporation and has made a determination that this further action is not necessary to protect the interests of the Government. 746.None of the funds made available by this or any other Act may be used to enter into a contract, memorandum of understanding, or cooperative agreement with, make a grant to, or provide a loan or loan guarantee to, any corporation that was convicted of a felony criminal violation under any Federal law within the preceding 24 months, where the awarding agency is aware of the conviction, unless a Federal agency has considered suspension or debarment of the corporation and has made a determination that this further action is not necessary to protect the interests of the Government. 
747. 
(a)The Act entitled An Act providing for the incorporation of certain persons as Group Hospitalization and Medical Services, Inc., approved August 11, 1939 (53 Stat. 1412), is amended— (1)by redesignating section 11 as section 12; and 
(2)by inserting after section 10 the following:  11.The surplus of the corporation is for the benefit and protection of all of its certificate holders and shall be available for the satisfaction of all obligations of the corporation regardless of the jurisdiction in which such surplus originated or such obligations arise. The corporation shall not divide, attribute, distribute, or reduce its surplus pursuant to any statute, regulation, or order of any jurisdiction without the express agreement of the District of Columbia, Maryland, and Virginia— 
(1)that the entire surplus of the corporation is excessive; and (2)to any plan for reduction or distribution of surplus.. 
(b)The amendments made by subsection (a) shall apply with respect to the surplus of Group Hospitalization and Medical Services, Inc. for any year after 2011. 748. (a)During fiscal year 2016, on the date on which a request is made for a transfer of funds in accordance with section 1017 of Public Law 111–203, the Bureau of Consumer Financial Protection shall notify the Committees on Appropriations of the House of Representatives and the Senate, the Committee on Financial Services of the House of Representatives, and the Committee on Banking, Housing, and Urban Affairs of the Senate of such request. 
(b)Any notification required by this section shall be made available on the Bureau’s public Web site. 749. (a)Notwithstanding the time limitations specified in section 3744 of title 10, United States Code, or any other time limitation with respect to the awarding of certain medals to persons who served in the Armed Forces, the President may award the Medal of Honor under section 3741 of such title to Charles S. Kettles for the acts of valor during the Vietnam War described in subsection (b). 
(b)The acts of valor referred to in subsection (a) are the actions of Charles S. Kettles during combat operations on May 15, 1967, while serving as Flight Commander, 176th Aviation Company, 14th Aviation Battalion, Task Force Oregon, Republic of Vietnam, for which he was previously awarded the Distinguished Service Cross. 750. (a)None of the funds made available under this or any other Act may be used to— 
(1)implement, administer, carry out, modify, revise, or enforce Executive Order 13690, entitled Establishing a Federal Flood Risk Management Standard and a Process for Further Soliciting and Considering Stakeholder Input (issued January 30, 2015), other than for— (A)acquiring, managing, or disposing of Federal lands and facilities; 
(B)providing federally undertaken, financed, or assisted construction or improvements; or (C)conducting Federal activities or programs affecting land use, including water and related land resources planning, regulating, and licensing activities; 
(2)implement Executive Order 13690 in a manner that modifies the non-grant components of the National Flood Insurance Program; or (3)apply Executive Order 13690 or the Federal Flood Risk Management Standard by any component of the Department of Defense, including the Army Corps of Engineers in a way that changes the floodplain considered when determining whether or not to issue a Department of the Army permit under section 404 of the Clean Water Act or section 10 of the Rivers and Harbors Act. 
(b)Subsection (a) of this section shall not be in effect during the period beginning on October 1, 2016 and ending on September 30, 2017. 751.Except as expressly provided otherwise, any reference to this Act contained in any title other than title IV or VIII shall not apply to such title IV or VIII. 
VIIIGeneral provisions—district of columbia(including transfers of funds) 
801.There are appropriated from the applicable funds of the District of Columbia such sums as may be necessary for making refunds and for the payment of legal settlements or judgments that have been entered against the District of Columbia government. 802.None of the Federal funds provided in this Act shall be used for publicity or propaganda purposes or implementation of any policy including boycott designed to support or defeat legislation pending before Congress or any State legislature. 
803. 
(a)None of the Federal funds provided under this Act to the agencies funded by this Act, both Federal and District government agencies, that remain available for obligation or expenditure in fiscal year 2016, or provided from any accounts in the Treasury of the United States derived by the collection of fees available to the agencies funded by this Act, shall be available for obligation or expenditures for an agency through a reprogramming of funds which— (1)creates new programs; 
(2)eliminates a program, project, or responsibility center; (3)establishes or changes allocations specifically denied, limited or increased under this Act; 
(4)increases funds or personnel by any means for any program, project, or responsibility center for which funds have been denied or restricted; (5)re-establishes any program or project previously deferred through reprogramming; 
(6)augments any existing program, project, or responsibility center through a reprogramming of funds in excess of $3,000,000 or 10 percent, whichever is less; or (7)increases by 20 percent or more personnel assigned to a specific program, project or responsibility center,unless prior approval is received from the Committees on Appropriations of the House of Representatives and the Senate. 
(b)The District of Columbia government is authorized to approve and execute reprogramming and transfer requests of local funds under this title through November 7, 2016. 804.None of the Federal funds provided in this Act may be used by the District of Columbia to provide for salaries, expenses, or other costs associated with the offices of United States Senator or United States Representative under section 4(d) of the District of Columbia Statehood Constitutional Convention Initiatives of 1979 (D.C. Law 3–171; D.C. Official Code, sec. 1–123). 
805.Except as otherwise provided in this section, none of the funds made available by this Act or by any other Act may be used to provide any officer or employee of the District of Columbia with an official vehicle unless the officer or employee uses the vehicle only in the performance of the officer's or employee's official duties. For purposes of this section, the term official duties does not include travel between the officer's or employee's residence and workplace, except in the case of— (1)an officer or employee of the Metropolitan Police Department who resides in the District of Columbia or is otherwise designated by the Chief of the Department; 
(2)at the discretion of the Fire Chief, an officer or employee of the District of Columbia Fire and Emergency Medical Services Department who resides in the District of Columbia and is on call 24 hours a day; (3)at the discretion of the Director of the Department of Corrections, an officer or employee of the District of Columbia Department of Corrections who resides in the District of Columbia and is on call 24 hours a day; 
(4)at the discretion of the Chief Medical Examiner, an officer or employee of the Office of the Chief Medical Examiner who resides in the District of Columbia and is on call 24 hours a day; (5)at the discretion of the Director of the Homeland Security and Emergency Management Agency, an officer or employee of the Homeland Security and Emergency Management Agency who resides in the District of Columbia and is on call 24 hours a day; 
(6)the Mayor of the District of Columbia; and (7)the Chairman of the Council of the District of Columbia. 
806. 
(a)None of the Federal funds contained in this Act may be used by the District of Columbia Attorney General or any other officer or entity of the District government to provide assistance for any petition drive or civil action which seeks to require Congress to provide for voting representation in Congress for the District of Columbia. (b)Nothing in this section bars the District of Columbia Attorney General from reviewing or commenting on briefs in private lawsuits, or from consulting with officials of the District government regarding such lawsuits. 
807.None of the Federal funds contained in this Act may be used to distribute any needle or syringe for the purpose of preventing the spread of blood borne pathogens in any location that has been determined by the local public health or local law enforcement authorities to be inappropriate for such distribution. 808.Nothing in this Act may be construed to prevent the Council or Mayor of the District of Columbia from addressing the issue of the provision of contraceptive coverage by health insurance plans, but it is the intent of Congress that any legislation enacted on such issue should include a conscience clause which provides exceptions for religious beliefs and moral convictions. 
809. 
(a)None of the Federal funds contained in this Act may be used to enact or carry out any law, rule, or regulation to legalize or otherwise reduce penalties associated with the possession, use, or distribution of any schedule I substance under the Controlled Substances Act (21 U.S.C. 801 et seq.) or any tetrahydrocannabinols derivative. (b)None of the funds contained in this Act may be used to enact any law, rule, or regulation to legalize or otherwise reduce penalties associated with the possession, use, or distribution of any schedule I substance under the Controlled Substances Act (21 U.S.C. 801 et seq.) or any tetrahydrocannabinols derivative for recreational purposes. 
810.None of the funds appropriated under this Act shall be expended for any abortion except where the life of the mother would be endangered if the fetus were carried to term or where the pregnancy is the result of an act of rape or incest. 811. (a)No later than 30 calendar days after the date of the enactment of this Act, the Chief Financial Officer for the District of Columbia shall submit to the appropriate committees of Congress, the Mayor, and the Council of the District of Columbia, a revised appropriated funds operating budget in the format of the budget that the District of Columbia government submitted pursuant to section 442 of the District of Columbia Home Rule Act (D.C. Official Code, sec. 1–204.42), for all agencies of the District of Columbia government for fiscal year 2016 that is in the total amount of the approved appropriation and that realigns all budgeted data for personal services and other-than-personal services, respectively, with anticipated actual expenditures. 
(b)This section shall apply only to an agency for which the Chief Financial Officer for the District of Columbia certifies that a reallocation is required to address unanticipated changes in program requirements. 812.No later than 30 calendar days after the date of the enactment of this Act, the Chief Financial Officer for the District of Columbia shall submit to the appropriate committees of Congress, the Mayor, and the Council for the District of Columbia, a revised appropriated funds operating budget for the District of Columbia Public Schools that aligns schools budgets to actual enrollment. The revised appropriated funds budget shall be in the format of the budget that the District of Columbia government submitted pursuant to section 442 of the District of Columbia Home Rule Act (D.C. Official Code, sec. 1–204.42). 
813. 
(a)Amounts appropriated in this Act as operating funds may be transferred to the District of Columbia's enterprise and capital funds and such amounts, once transferred, shall retain appropriation authority consistent with the provisions of this Act. (b)The District of Columbia government is authorized to reprogram or transfer for operating expenses any local funds transferred or reprogrammed in this or the four prior fiscal years from operating funds to capital funds, and such amounts, once transferred or reprogrammed, shall retain appropriation authority consistent with the provisions of this Act. 
(c)The District of Columbia government may not transfer or reprogram for operating expenses any funds derived from bonds, notes, or other obligations issued for capital projects. 814.None of the Federal funds appropriated in this Act shall remain available for obligation beyond the current fiscal year, nor may any be transferred to other appropriations, unless expressly so provided herein. 
815.Except as otherwise specifically provided by law or under this Act, not to exceed 50 percent of unobligated balances remaining available at the end of fiscal year 2016 from appropriations of Federal funds made available for salaries and expenses for fiscal year 2016 in this Act, shall remain available through September 30, 2017, for each such account for the purposes authorized: Provided, That a request shall be submitted to the Committees on Appropriations of the House of Representatives and the Senate for approval prior to the expenditure of such funds: Provided further, That these requests shall be made in compliance with reprogramming guidelines outlined in section 803 of this Act. 
816. 
(a)During fiscal year 2017, during a period in which neither a District of Columbia continuing resolution or a regular District of Columbia appropriation bill is in effect, local funds are appropriated in the amount provided for any project or activity for which local funds are provided in the Fiscal Year 2017 Budget Request Act of 2016 as submitted to Congress (subject to any modifications enacted by the District of Columbia as of the beginning of the period during which this subsection is in effect) at the rate set forth by such Act. (b)Appropriations made by subsection (a) shall cease to be available— 
(1)during any period in which a District of Columbia continuing resolution for fiscal year 2017 is in effect; or (2)upon the enactment into law of the regular District of Columbia appropriation bill for fiscal year 2017. 
(c)An appropriation made by subsection (a) is provided under the authority and conditions as provided under this Act and shall be available to the extent and in the manner that would be provided by this Act. (d)An appropriation made by subsection (a) shall cover all obligations or expenditures incurred for such project or activity during the portion of fiscal year 2017 for which this section applies to such project or activity. 
(e)This section shall not apply to a project or activity during any period of fiscal year 2017 if any other provision of law (other than an authorization of appropriations)— (1)makes an appropriation, makes funds available, or grants authority for such project or activity to continue for such period; or 
(2)specifically provides that no appropriation shall be made, no funds shall be made available, or no authority shall be granted for such project or activity to continue for such period. (f)Nothing in this section shall be construed to affect obligations of the government of the District of Columbia mandated by other law. 
817. 
(a)This section may be cited as the D.C. Opportunity Scholarship Program School Certification Requirements Act. (b)Section 3007(a) of the Scholarships for Opportunity and Results Act (Public Law 112–10; 125 Stat. 203) is amended— 
(1)in paragraph (4)— (A)in subparagraph (E), by striking and after the semicolon; 
(B)in subparagraph (F), by striking the period at the end and inserting a semicolon; and (C)by adding at the end the following: 
 
(G) 
(i)is provisionally or fully accredited by a national or regional accrediting agency that is recognized in the District of Columbia School Reform Act of 1995 (sec. 38–1802.02(16)(A)–(G), D.C. Official Code) or any other accrediting body deemed appropriate by the Office of the State Superintendent for Schools for the purposes of accrediting an elementary or secondary school; or (ii)in the case of a school that is a participating school as of the day before the date of enactment of the D.C. Opportunity Scholarship Program School Certification Requirements Act and, as of such day, does not meet the requirements of clause (i)— 
(I)by not later than 1 year after such date of enactment, is pursuing accreditation by a national or regional accrediting agency recognized in the District of Columbia School Reform Act of 1995 (sec. 38–1802.02(16)(A)–(G), D.C. Official Code) or any other accrediting body deemed appropriate by the Office of the State Superintendent for Schools for the purposes of accrediting an elementary or secondary school; and (II)by not later than 5 years after such date of enactment, is provisionally or fully accredited by such accrediting agency, except that an eligible entity may grant not more than one 1-year extension to meet this requirement for each participating school that provides evidence to the eligible entity from such accrediting agency that the school’s application for accreditation is in process and the school will be awarded accreditation before the end of the 1-year extension period; 
(H)conducts criminal background checks on school employees who have direct and unsupervised interaction with students; and (I)complies with all requests for data and information regarding the reporting requirements described in section 3010.; and 
(2)by adding at the end the following:  (5)New participating schoolsIf a school is not a participating school as of the date of enactment of the D.C. Opportunity Scholarship Program School Certification Requirements Act, the school shall not become a participating school and none of the funds provided under this division for opportunity scholarships may be used by an eligible student to enroll in that school unless the school— 
(A)is actively pursuing provisional or full accreditation by a national or regional accrediting agency that is recognized in the District of Columbia School Reform Act of 1995 (sec. 38–1802.02(16)(A)–(G), D.C. Official Code) or any other accrediting body deemed appropriate by the Office of the State Superintendent for Schools for the purposes of accrediting an elementary or secondary school; and (B)meets all of the other requirements for participating schools under this Act. 
(6)Enrolling in another schoolAn eligible entity shall assist the parents of a participating eligible student in identifying, applying to, and enrolling in an another participating school for which opportunity scholarship funds may be used, if— (A)such student is enrolled in a participating private school and may no longer use opportunity scholarship funds for enrollment in that participating private school because such school fails to meet a requirement under paragraph 4, or any other requirement of this Act; or 
(B)a participating eligible student is enrolled in a school that ceases to be a participating school.. (c)Report to eligible entitiesSection 3010 of the Scholarships for Opportunity and Results Act (Public Law 112–10; 125 Stat. 203) is further amended— 
(1)by redesignating subsection (d) as subsection (e); and (2)by inserting after subsection (c) the following: 
 
(d)Reports to eligible entitiesThe eligible entity receiving funds under section 3004(a) shall ensure that each participating school under this division submits to the eligible entity beginning not later than 5 years after the date of the enactment of the D.C. Opportunity Scholarship Program School Certification Requirements Act, a certification that the school has been awarded provisional or full accreditation, or has been granted an extension by the eligible entity in accordance with section 3007(a)(4)(G).. (d)Unless specifically provided otherwise, this section, and the amendments made by this section, shall take effect 1 year after the date of enactment of this Act. 
818.Subparagraph (G) of section 3(c)(2) of the District of Columbia College Access Act of 1999 (Public Law 106–98), as amended, is further amended: (1)by inserting after (G), (i) for individuals who began an undergraduate course of study prior to school year 2015–2016,; and 
(2)by inserting the following before the period at the end: and (ii) for individuals who begin an undergraduate course of study in or after school year 2016–2017, is from a family with a taxable annual income of less than $750,000. Beginning with school year 2017–2018, the Mayor shall adjust the amounts in clauses (i) and (ii) for inflation, as measured by the percentage increase, if any, from the preceding fiscal year in the Consumer Price Index for All Urban Consumers, published by the Bureau of Labor Statistics of the Department of Labor. 819.Except as expressly provided otherwise, any reference to this Act contained in this title or in title IV shall be treated as referring only to the provisions of this title or of title IV.This division may be cited as the Financial Services and General Government Appropriations Act, 2016. FDepartment of Homeland Security Appropriations Act, 2016 IDepartmental management and operationsOffice of the secretary and executive managementFor necessary expenses of the Office of the Secretary of Homeland Security, as authorized by section 102 of the Homeland Security Act of 2002 (6 U.S.C. 112), and executive management of the Department of Homeland Security, as authorized by law, $137,466,000: Provided, That not to exceed $45,000 shall be for official reception and representation expenses: Provided further, That all official costs associated with the use of government aircraft by Department of Homeland Security personnel to support official travel of the Secretary and the Deputy Secretary shall be paid from amounts made available for the Immediate Office of the Secretary and the Immediate Office of the Deputy Secretary: Provided further, That not later than 30 days after the date of enactment of this Act, the Secretary of Homeland Security shall submit to the Committees on Appropriations of the Senate and the House of Representatives, the Committees on the Judiciary of the Senate and the House of Representatives, the Committee on Homeland Security and Governmental Affairs of the Senate, and the Committee on Homeland Security of the House of Representatives, the comprehensive plan for implementation of the biometric entry and exit data system as required under this heading in Public Law 114–4 and a report on visa overstay data by country as required by section 1376 of title 8, United States Code: Provided further, That the report on visa overstay data shall also include— 
(1)overstays from all nonimmigrant visa categories under the immigration laws, delineated by each of the classes and sub-classes of such categories; and (2)numbers as well as rates of overstays for each class and sub-class of such nonimmigrant categories on a per-country basis: 
Provided further, That of the funds provided under this heading, $13,000,000 shall be withheld from obligation for the Office of the Secretary and Executive Management until both the comprehensive plan and the report are submitted.Office of the under secretary for managementFor necessary expenses of the Office of the Under Secretary for Management, as authorized by sections 701 through 705 of the Homeland Security Act of 2002 (6 U.S.C. 341 through 345), $196,810,000, of which not to exceed $2,000 shall be for official reception and representation expenses: Provided, That of the total amount made available under this heading, $4,456,000 shall remain available until September 30, 2017, solely for the alteration and improvement of facilities, tenant improvements, and relocation costs to consolidate Department headquarters operations at the Nebraska Avenue Complex; and $7,778,000 shall remain available until September 30, 2017, for the Human Resources Information Technology program: Provided further, That the Under Secretary for Management shall include in the President's budget proposal for fiscal year 2017, submitted pursuant to section 1105(a) of title 31, United States Code, a Comprehensive Acquisition Status Report, which shall include the information required under the heading Office of the Under Secretary for Management under title I of division D of the Consolidated Appropriations Act, 2012 (Public Law 112–74), and shall submit quarterly updates to such report not later than 45 days after the completion of each quarter.Office of the chief financial officerFor necessary expenses of the Office of the Chief Financial Officer, as authorized by section 103 of the Homeland Security Act of 2002 (6 U.S.C. 113), $56,420,000: Provided, That the Secretary of Homeland Security shall submit to the Committees on Appropriations of the Senate and the House of Representatives, at the time the President's budget proposal for fiscal year 2017 is submitted pursuant to section 1105(a) of title 31, United States Code, the Future Years Homeland Security Program, as authorized by section 874 of Public Law 107–296 (6 U.S.C. 454).Office of the chief information officerFor necessary expenses of the Office of the Chief Information Officer, as authorized by section 103 of the Homeland Security Act of 2002 (6 U.S.C. 113), and Department-wide technology investments, $309,976,000; of which $109,957,000 shall be available for salaries and expenses; and of which $200,019,000, to remain available until September 30, 2017, shall be available for development and acquisition of information technology equipment, software, services, and related activities for the Department of Homeland Security.Analysis and operationsFor necessary expenses for intelligence analysis and operations coordination activities, as authorized by title II of the Homeland Security Act of 2002 (6 U.S.C. 121 et seq.), $264,714,000; of which not to exceed $3,825 shall be for official reception and representation expenses; of which not to exceed $2,000,000 is available for facility needs associated with secure space at fusion centers, including improvements to buildings; and of which $111,021,000 shall remain available until September 30, 2017.Office of inspector generalFor necessary expenses of the Office of Inspector General in carrying out the provisions of the Inspector General Act of 1978 (5 U.S.C. App.), $137,488,000; of which not to exceed $300,000 may be used for certain confidential operational expenses, including the payment of informants, to be expended at the direction of the Inspector General. IISecurity, enforcement, and investigationsU.S. customs and border protectionSalaries and expensesFor necessary expenses for enforcement of laws relating to border security, immigration, customs, agricultural inspections and regulatory activities related to plant and animal imports, and transportation of unaccompanied minor aliens; purchase and lease of up to 7,500 (6,500 for replacement only) police-type vehicles; and contracting with individuals for personal services abroad; $8,628,902,000; of which $3,274,000 shall be derived from the Harbor Maintenance Trust Fund for administrative expenses related to the collection of the Harbor Maintenance Fee pursuant to section 9505(c)(3) of the Internal Revenue Code of 1986 (26 U.S.C. 9505(c)(3)) and notwithstanding section 1511(e)(1) of the Homeland Security Act of 2002 (6 U.S.C. 551(e)(1)); of which $30,000,000 shall be available until September 30, 2017, solely for the purpose of recruiting, hiring, training, and equipping law enforcement officers and Border Patrol agents; of which not to exceed $34,425 shall be for official reception and representation expenses; of which such sums as become available in the Customs User Fee Account, except sums subject to section 13031(f)(3) of the Consolidated Omnibus Budget Reconciliation Act of 1985 (19 U.S.C. 58c(f)(3)), shall be derived from that account; of which not to exceed $150,000 shall be available for payment for rental space in connection with preclearance operations; and of which not to exceed $1,000,000 shall be for awards of compensation to informants, to be accounted for solely under the certificate of the Secretary of Homeland Security: Provided, That of the amounts made available under this heading for Inspection and Detection Technology Investments, $18,500,000 shall remain available until September 30, 2018: Provided further, That for fiscal year 2016, the overtime limitation prescribed in section 5(c)(1) of the Act of February 13, 1911 (19 U.S.C. 267(c)(1)) shall be $35,000; and notwithstanding any other provision of law, none of the funds appropriated by this Act shall be available to compensate any employee of U.S. Customs and Border Protection for overtime, from whatever source, in an amount that exceeds such limitation, except in individual cases determined by the Secretary of Homeland Security, or the designee of the Secretary, to be necessary for national security purposes, to prevent excessive costs, or in cases of immigration emergencies: Provided further, That the Border Patrol shall maintain an active duty presence of not less than 21,370 full-time equivalent agents protecting the borders of the United States in the fiscal year.Automation modernizationFor necessary expenses for U.S. Customs and Border Protection for operation and improvement of automated systems, including salaries and expenses, $829,460,000; of which $465,732,000 shall remain available until September 30, 2018; and of which not less than $151,184,000 shall be for the development of the Automated Commercial Environment.Border security fencing, infrastructure, and technologyFor necessary expenses for border security fencing, infrastructure, and technology, $447,461,000; of which $273,931,000 shall remain available until September 30, 2017, for operations and maintenance; and of which $173,530,000 shall remain available until September 30, 2018, for development and deployment.Air and marine operationsFor necessary expenses for the operations, maintenance, and procurement of marine vessels, aircraft, unmanned aerial systems, the Air and Marine Operations Center, and other related equipment of the air and marine program, including salaries and expenses, operational training, and mission-related travel, the operations of which include the following: the interdiction of narcotics and other goods; the provision of support to Federal, State, and local agencies in the enforcement or administration of laws enforced by the Department of Homeland Security; and, at the discretion of the Secretary of Homeland Security, the provision of assistance to Federal, State, and local agencies in other law enforcement and emergency humanitarian efforts; $802,298,000; of which $300,429,000 shall be available for salaries and expenses; and of which $501,869,000 shall remain available until September 30, 2018: Provided, That no aircraft or other related equipment, with the exception of aircraft that are one of a kind and have been identified as excess to U.S. Customs and Border Protection requirements and aircraft that have been damaged beyond repair, shall be transferred to any other Federal agency, department, or office outside of the Department of Homeland Security during fiscal year 2016 without prior notice to the Committees on Appropriations of the Senate and the House of Representatives: Provided further, That funding made available under this heading shall be available for customs expenses when necessary to maintain or to temporarily increase operations in Puerto Rico.Construction and facilities managementFor necessary expenses to plan, acquire, construct, renovate, equip, furnish, operate, manage, and maintain buildings, facilities, and related infrastructure necessary for the administration and enforcement of the laws relating to customs, immigration, and border security, $340,128,000, to remain available until September 30, 2020. U.S. Immigration and customs enforcementSalaries and expensesFor necessary expenses for enforcement of immigration and customs laws, detention and removals, and investigations, including intellectual property rights and overseas vetted units operations; and purchase and lease of up to 3,790 (2,350 for replacement only) police-type vehicles; $5,779,041,000; of which not to exceed $10,000,000 shall be available until expended for conducting special operations under section 3131 of the Customs Enforcement Act of 1986 (19 U.S.C. 2081); of which not to exceed $11,475 shall be for official reception and representation expenses; of which not to exceed $2,000,000 shall be for awards of compensation to informants, to be accounted for solely under the certificate of the Secretary of Homeland Security; of which not less than $305,000 shall be for promotion of public awareness of the child pornography tipline and activities to counter child exploitation; of which not less than $5,400,000 shall be used to facilitate agreements consistent with section 287(g) of the Immigration and Nationality Act (8 U.S.C. 1357(g)); of which not to exceed $45,000,000, to remain available until September 30, 2017, is for maintenance, construction, and leasehold improvements at owned and leased facilities; and of which not to exceed $11,216,000 shall be available to fund or reimburse other Federal agencies for the costs associated with the care, maintenance, and repatriation of smuggled aliens unlawfully present in the United States: Provided, That of the total amount made available under this heading, $100,000,000 shall be withheld from obligation until the Director of U.S. Immigration and Customs Enforcement submits to the Committees on Appropriations of the Senate and the House of Representatives a report detailing the number of full-time equivalent employees hired and lost through attrition for the period beginning on October 1, 2015, and ending on June 30, 2016: Provided further, That of the total amount made available under this heading, $5,000,000 shall be withheld from obligation until the Director of U.S. Immigration and Customs Enforcement briefs the Committees on Appropriations of the Senate and the House of Representatives on efforts to increase the number of communities and law enforcement agencies participating in the Priority Enforcement Program, including details as to the jurisdictions and law enforcement agencies approached and the level of participation on a by-community basis:  Provided further, That none of the funds made available under this heading shall be available to compensate any employee for overtime in an annual amount in excess of $35,000, except that the Secretary of Homeland Security, or the designee of the Secretary, may waive that amount as necessary for national security purposes and in cases of immigration emergencies: Provided further, That of the total amount provided, $15,770,000 shall be for activities to enforce laws against forced child labor, of which not to exceed $6,000,000 shall remain available until expended: Provided further, That of the total amount available, not less than $1,600,000,000 shall be available to identify aliens convicted of a crime who may be deportable, and to remove them from the United States once they are judged deportable: Provided further, That the Secretary of Homeland Security shall prioritize the identification and removal of aliens convicted of a crime by the severity of that crime: Provided further, That funding made available under this heading shall maintain a level of not less than 34,000 detention beds through September 30, 2016: Provided further, That of the total amount provided, not less than $3,217,942,000 is for enforcement, detention, and removal operations, including transportation of unaccompanied minor aliens: Provided further, That of the amount provided for Custody Operations in the previous proviso, $45,000,000 shall remain available until September 30, 2020: Provided further, That of the total amount provided for the Visa Security Program and international investigations, $13,300,000 shall remain available until September 30, 2017: Provided further, That not less than $15,000,000 shall be available for investigation of intellectual property rights violations, including operation of the National Intellectual Property Rights Coordination Center: Provided further, That none of the funds provided under this heading may be used to continue a delegation of law enforcement authority authorized under section 287(g) of the Immigration and Nationality Act (8 U.S.C. 1357(g)) if the Department of Homeland Security Inspector General determines that the terms of the agreement governing the delegation of authority have been materially violated: Provided further, That none of the funds provided under this heading may be used to continue any contract for the provision of detention services if the two most recent overall performance evaluations received by the contracted facility are less than adequate or the equivalent median score in any subsequent performance evaluation system: Provided further, That nothing under this heading shall prevent U.S. Immigration and Customs Enforcement from exercising those authorities provided under the immigration laws (as defined in section 101(a)(17) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(17))) during priority operations pertaining to aliens convicted of a crime: Provided further, That without regard to the limitation as to time and condition of section 503(d) of this Act, the Secretary may propose to reprogram and transfer funds within and into this appropriation necessary to ensure the detention of aliens prioritized for removal.Automation modernizationFor expenses of immigration and customs enforcement automated systems, $53,000,000, to remain available until September 30, 2018.Transportation security administrationAviation securityFor necessary expenses of the Transportation Security Administration related to providing civil aviation security services pursuant to the Aviation and Transportation Security Act (Public Law 107–71; 115 Stat. 597; 49 U.S.C. 40101 note), $5,719,437,000, to remain available until September 30, 2017; of which not to exceed $7,650 shall be for official reception and representation expenses: Provided, That any award to deploy explosives detection systems shall be based on risk, the airport's current reliance on other screening solutions, lobby congestion resulting in increased security concerns, high injury rates, airport readiness, and increased cost effectiveness: Provided further, That security service fees authorized under section 44940 of title 49, United States Code, shall be credited to this appropriation as offsetting collections and shall be available only for aviation security: Provided further, That the sum appropriated under this heading from the general fund shall be reduced on a dollar-for-dollar basis as such offsetting collections are received during fiscal year 2016 so as to result in a final fiscal year appropriation from the general fund estimated at not more than $3,589,437,000: Provided further, That the funds deposited pursuant to section 44945 of title 49, United States Code, that are currently unavailable for obligation are hereby permanently cancelled: Provided further, That notwithstanding section 44923 of title 49, United States Code, for fiscal year 2016, any funds in the Aviation Security Capital Fund established by section 44923(h) of title 49, United States Code, may be used for the procurement and installation of explosives detection systems or for the issuance of other transaction agreements for the purpose of funding projects described in section 44923(a) of such title: Provided further, That notwithstanding any other provision of law, for the current fiscal year and each fiscal year hereafter, mobile explosives detection systems purchased and deployed using funds made available under this heading may be moved and redeployed to meet evolving passenger and baggage screening security priorities at airports: Provided further, That none of the funds made available in this Act may be used for any recruiting or hiring of personnel into the Transportation Security Administration that would cause the agency to exceed a staffing level of 45,000 full-time equivalent screeners: Provided further, That the preceding proviso shall not apply to personnel hired as part-time employees: Provided further, That not later than 90 days after the date of enactment of this Act, the Secretary of Homeland Security shall submit to the Committees on Appropriations of the Senate and the House of Representatives a detailed report on— 
(1)the Department of Homeland Security efforts and resources being devoted to develop more advanced integrated passenger screening technologies for the most effective security of passengers and baggage at the lowest possible operating and acquisition costs, including projected funding levels for each fiscal year for the next 5 years or until project completion, whichever is earlier; (2)how the Transportation Security Administration is deploying its existing passenger and baggage screener workforce in the most cost-effective manner; and 
(3)labor savings from the deployment of improved technologies for passenger and baggage screening, including high-speed baggage screening, and how those savings are being used to offset security costs or reinvested to address security vulnerabilities: Provided further, That Members of the United States House of Representatives and the United States Senate, including the leadership; the heads of Federal agencies and commissions, including the Secretary, Deputy Secretary, Under Secretaries, and Assistant Secretaries of the Department of Homeland Security; the United States Attorney General, Deputy Attorney General, Assistant Attorneys General, and the United States Attorneys; and senior members of the Executive Office of the President, including the Director of the Office of Management and Budget, shall not be exempt from Federal passenger and baggage screening.Surface transportation securityFor necessary expenses of the Transportation Security Administration related to surface transportation security activities, $110,798,000, to remain available until September 30, 2017.Intelligence and vettingFor necessary expenses for the development and implementation of intelligence and vetting activities, $236,693,000, to remain available until September 30, 2017.Transportation security supportFor necessary expenses of the Transportation Security Administration related to transportation security support pursuant to the Aviation and Transportation Security Act (Public Law 107–71; 115 Stat. 597; 49 U.S.C. 40101 note), $924,015,000, to remain available until September 30, 2017. Coast guardOperating expensesFor necessary expenses for the operations and maintenance of the Coast Guard, not otherwise provided for; purchase or lease of not to exceed 25 passenger motor vehicles, which shall be for replacement only; purchase or lease of small boats for contingent and emergent requirements (at a unit cost of no more than $700,000) and repairs and service-life replacements, not to exceed a total of $31,000,000; purchase or lease of boats necessary for overseas deployments and activities; purchase or lease of other equipment (at a unit cost of no more than $250,000); minor shore construction projects not exceeding $1,000,000 in total cost on any location; payments pursuant to section 156 of Public Law 97–377 (42 U.S.C. 402 note; 96 Stat. 1920); and recreation and welfare; $7,061,490,000, of which $500,002,000 shall be for defense-related activities, of which $160,002,000 is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985; of which $24,500,000 shall be derived from the Oil Spill Liability Trust Fund to carry out the purposes of section 1012(a)(5) of the Oil Pollution Act of 1990 (33 U.S.C. 2712(a)(5)); and of which not to exceed $23,000 shall be for official reception and representation expenses: Provided, That none of the funds made available by this Act shall be for expenses incurred for recreational vessels under section 12114 of title 46, United States Code, except to the extent fees are collected from owners of yachts and credited to this appropriation: Provided further, That to the extent fees are insufficient to pay expenses of recreational vessel documentation under such section 12114, and there is a backlog of recreational vessel applications, then personnel performing non-recreational vessel documentation functions under subchapter II of chapter 121 of title 46, United States Code, may perform documentation under section 12114: Provided further, That of the funds provided under this heading, $85,000,000 shall be withheld from obligation for Coast Guard Headquarters Directorates until a future-years capital investment plan for fiscal years 2017 through 2021, as specified under the heading Coast Guard, Acquisition, Construction, and Improvements of this Act, is submitted to the Committees on Appropriations of the Senate and the House of Representatives: Provided further, That funds made available under this heading for Overseas Contingency Operations/Global War on Terrorism may be allocated by program, project, and activity, notwithstanding section 503 of this Act: Provided further, That without regard to the limitation as to time and condition of section 503(d) of this Act, after June 30, up to $10,000,000 may be reprogrammed to or from Military Pay and Allowances in accordance with subsections (a), (b), and (c) of section 503.Environmental compliance and restorationFor necessary expenses to carry out the environmental compliance and restoration functions of the Coast Guard under chapter 19 of title 14, United States Code, $13,221,000, to remain available until September 30, 2020.Reserve trainingFor necessary expenses of the Coast Guard Reserve, as authorized by law; operations and maintenance of the Coast Guard reserve program; personnel and training costs; and equipment and services; $110,614,000.Acquisition, construction, and improvementsFor necessary expenses of acquisition, construction, renovation, and improvement of aids to navigation, shore facilities, vessels, and aircraft, including equipment related thereto; and maintenance, rehabilitation, lease, and operation of facilities and equipment; as authorized by law; $1,945,169,000; of which $20,000,000 shall be derived from the Oil Spill Liability Trust Fund to carry out the purposes of section 1012(a)(5) of the Oil Pollution Act of 1990 (33 U.S.C. 2712(a)(5)); and of which the following amounts shall be available until September 30, 2020 (except as subsequently specified): $21,000,000 for military family housing; $1,264,400,000 to acquire, effect major repairs to, renovate, or improve vessels, small boats, and related equipment; $295,000,000 to acquire, effect major repairs to, renovate, or improve aircraft or increase aviation capability; $65,100,000 for other acquisition programs; $181,600,000 for shore facilities and aids to navigation, including facilities at Department of Defense installations used by the Coast Guard; and $118,069,000, to remain available until September 30, 2016, for personnel compensation and benefits and related costs: Provided, That of the funds provided by this Act, not less than $640,000,000 shall be immediately available and allotted to contract for the production of the ninth National Security Cutter notwithstanding the availability of funds for post-production costs: Provided further, That the Commandant of the Coast Guard shall submit to the Congress, at the time the President's budget proposal for fiscal year 2017 is submitted pursuant to section 1105(a) of title 31, United States Code, a future-years capital investment plan as described in the second proviso under the heading Coast Guard, Acquisition, Construction, and Improvements in the Department of Homeland Security Appropriations Act, 2015 (Public Law 114–4), which shall be subject to the requirements in the third and fourth provisos under such heading.Research, development, test, and evaluationFor necessary expenses for applied scientific research, development, test, and evaluation; and for maintenance, rehabilitation, lease, and operation of facilities and equipment; as authorized by law; $18,019,000, to remain available until September 30, 2018, of which $500,000 shall be derived from the Oil Spill Liability Trust Fund to carry out the purposes of section 1012(a)(5) of the Oil Pollution Act of 1990 (33 U.S.C. 2712(a)(5)): Provided, That there may be credited to and used for the purposes of this appropriation funds received from State and local governments, other public authorities, private sources, and foreign countries for expenses incurred for research, development, testing, and evaluation.Retired payFor retired pay, including the payment of obligations otherwise chargeable to lapsed appropriations for this purpose, payments under the Retired Serviceman's Family Protection and Survivor Benefits Plans, payment for career status bonuses, concurrent receipts, and combat-related special compensation under the National Defense Authorization Act, and payments for medical care of retired personnel and their dependents under chapter 55 of title 10, United States Code, $1,604,000,000, to remain available until expended.United states secret serviceSalaries and expensesFor necessary expenses of the United States Secret Service, including purchase of not to exceed 652 vehicles for police-type use for replacement only; hire of passenger motor vehicles; purchase of motorcycles made in the United States; hire of aircraft; services of expert witnesses at such rates as may be determined by the Director of the United States Secret Service; rental of buildings in the District of Columbia, and fencing, lighting, guard booths, and other facilities on private or other property not in Government ownership or control, as may be necessary to perform protective functions; payment of per diem or subsistence allowances to employees in cases in which a protective assignment on the actual day or days of the visit of a protectee requires an employee to work 16 hours per day or to remain overnight at a post of duty; conduct of and participation in firearms matches; presentation of awards; travel of United States Secret Service employees on protective missions without regard to the limitations on such expenditures in this or any other Act if approval is obtained in advance from the Committees on Appropriations of the Senate and the House of Representatives; research and development; grants to conduct behavioral research in support of protective research and operations; and payment in advance for commercial accommodations as may be necessary to perform protective functions; $1,854,526,000; of which not to exceed $19,125 shall be for official reception and representation expenses; of which not to exceed $100,000 shall be to provide technical assistance and equipment to foreign law enforcement organizations in counterfeit investigations; of which $2,366,000 shall be for forensic and related support of investigations of missing and exploited children; of which $6,000,000 shall be for a grant for activities related to investigations of missing and exploited children and shall remain available until September 30, 2017; and of which not less than $12,000,000 shall be for activities related to training in electronic crimes investigations and forensics: Provided, That $18,000,000 for protective travel shall remain available until September 30, 2017: Provided further, That of the amounts made available under this heading for security improvements at the White House complex, $8,200,000 shall remain available until September 30, 2017: Provided further, That $4,500,000 for National Special Security Events shall remain available until expended: Provided further, That the United States Secret Service is authorized to obligate funds in anticipation of reimbursements from Federal agencies and entities, as defined in section 105 of title 5, United States Code, for personnel receiving training sponsored by the James J. Rowley Training Center, except that total obligations at the end of the fiscal year shall not exceed total budgetary resources available under this heading at the end of the fiscal year: Provided further, That none of the funds made available under this heading shall be available to compensate any employee for overtime in an annual amount in excess of $35,000, except that the Secretary of Homeland Security, or the designee of the Secretary, may waive that amount as necessary for national security purposes: Provided further, That none of the funds made available to the United States Secret Service by this Act or by previous appropriations Acts may be made available for the protection of the head of a Federal agency other than the Secretary of Homeland Security: Provided further, That the Director of the United States Secret Service may enter into an agreement to provide such protection on a fully reimbursable basis: Provided further, That none of the funds made available to the United States Secret Service by this Act or by previous appropriations Acts may be obligated for the purpose of opening a new permanent domestic or overseas office or location unless the Committees on Appropriations of the Senate and the House of Representatives are notified 15 days in advance of such obligation: Provided further, That for purposes of section 503 of this Act, $15,000,000 or 10 percent, whichever is less, may be reprogrammed between Protection of Persons and Facilities and Domestic Field Operations.Acquisition, construction, improvements, and related expensesFor necessary expenses for acquisition, construction, repair, alteration, and improvement of physical and technological infrastructure, $79,019,000, to remain available until September 30, 2018. IIIProtection, preparedness, response, and recoveryNational protection and programs directorateManagement and administrationFor the management and administration of the National Protection and Programs Directorate, and support for operations and information technology, $62,132,000: Provided, That not to exceed $3,825 shall be for official reception and representation expenses.Infrastructure protection and information securityFor necessary expenses for infrastructure protection and information security programs and activities, as authorized by title II of the Homeland Security Act of 2002 (6 U.S.C. 121 et seq.), $1,291,000,000, of which $289,650,000 shall remain available until September 30, 2017.Federal protective serviceThe revenues and collections of security fees credited to this account shall be available until expended for necessary expenses related to the protection of federally owned and leased buildings and for the operations of the Federal Protective Service: Provided, That the Director of the Federal Protective Service shall submit at the time the President's budget proposal for fiscal year 2017 is submitted pursuant to section 1105(a) of title 31, United States Code, a strategic human capital plan that aligns fee collections to personnel requirements based on a current threat assessment.Office of biometric identity managementFor necessary expenses for the Office of Biometric Identity Management, as authorized by section 7208 of the Intelligence Reform and Terrorism Prevention Act of 2004 (8 U.S.C. 1365b), $282,473,000, of which $159,054,000 shall remain available until September 30, 2018.Office of health affairsFor necessary expenses of the Office of Health Affairs, $125,369,000; of which $27,010,000 is for salaries and expenses and $82,078,000 is for BioWatch operations: Provided, That of the amount made available under this heading, $16,281,000 shall remain available until September 30, 2017, for biosurveillance, chemical defense, medical and health planning and coordination, and workforce health protection.Federal emergency management agencySalaries and expensesFor necessary expenses of the Federal Emergency Management Agency, $960,754,000, including activities authorized by the National Flood Insurance Act of 1968 (42 U.S.C. 4001 et seq.), the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.), the Cerro Grande Fire Assistance Act of 2000 (division C, title I, 114 Stat. 583), the Earthquake Hazards Reduction Act of 1977 (42 U.S.C. 7701 et seq.), the Defense Production Act of 1950 (50 U.S.C. App. 2061 et seq.), sections 107 and 303 of the National Security Act of 1947 (50 U.S.C. 404, 405), Reorganization Plan No. 3 of 1978 (5 U.S.C. App.), the National Dam Safety Program Act (33 U.S.C. 467 et seq.), the Homeland Security Act of 2002 (6 U.S.C. 101 et seq.), the Implementing Recommendations of the 9/11 Commission Act of 2007 (Public Law 110–53), the Federal Fire Prevention and Control Act of 1974 (15 U.S.C. 2201 et seq.), the Post-Katrina Emergency Management Reform Act of 2006 (Public Law 109–295; 120 Stat. 1394), the Biggert-Waters Flood Insurance Reform Act of 2012 (Public Law 112–141, 126 Stat. 916), and the Homeowner Flood Insurance Affordability Act of 2014 (Public Law 113–89): Provided, That not to exceed $2,250 shall be for official reception and representation expenses: Provided further, That of the total amount made available under this heading, $35,180,000 shall be for the Urban Search and Rescue Response System, of which none is available for Federal Emergency Management Agency administrative costs: Provided further, That of the total amount made available under this heading, $27,500,000 shall remain available until September 30, 2017, for capital improvements and other expenses related to continuity of operations at the Mount Weather Emergency Operations Center: Provided further, That of the total amount made available, $3,422,000 shall be for the Office of National Capital Region Coordination.State and local programsFor grants, contracts, cooperative agreements, and other activities, $1,500,000,000, which shall be allocated as follows: (1)$467,000,000 shall be for the State Homeland Security Grant Program under section 2004 of the Homeland Security Act of 2002 (6 U.S.C. 605), of which $55,000,000 shall be for Operation Stonegarden: Provided, That notwithstanding subsection (c)(4) of such section 2004, for fiscal year 2016, the Commonwealth of Puerto Rico shall make available to local and tribal governments amounts provided to the Commonwealth of Puerto Rico under this paragraph in accordance with subsection (c)(1) of such section 2004. 
(2)$600,000,000 shall be for the Urban Area Security Initiative under section 2003 of the Homeland Security Act of 2002 (6 U.S.C. 604), of which $20,000,000 shall be for organizations (as described under section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from tax under section 501(a) of such code) determined by the Secretary of Homeland Security to be at high risk of a terrorist attack. (3)$100,000,000 shall be for Public Transportation Security Assistance, Railroad Security Assistance, and Over-the-Road Bus Security Assistance under sections 1406, 1513, and 1532 of the Implementing Recommendations of the 9/11 Commission Act of 2007 (Public Law 110–53; 6 U.S.C. 1135, 1163, and 1182), of which $10,000,000 shall be for Amtrak security and $3,000,000 shall be for Over-the-Road Bus Security: Provided, That such public transportation security assistance shall be provided directly to public transportation agencies. 
(4)$100,000,000 shall be for Port Security Grants in accordance with 46 U.S.C. 70107. (5)$233,000,000 shall be to sustain current operations for training, exercises, technical assistance, and other programs, of which $162,991,000 shall be for training of State, local, and tribal emergency response providers: 
Provided, That for grants under paragraphs (1) through (4), applications for grants shall be made available to eligible applicants not later than 60 days after the date of enactment of this Act, that eligible applicants shall submit applications not later than 80 days after the grant announcement, and the Administrator of the Federal Emergency Management Agency shall act within 65 days after the receipt of an application: 
Provided further, That notwithstanding section 2008(a)(11) of the Homeland Security Act of 2002 (6 U.S.C. 609(a)(11)) or any other provision of law, a grantee may not use more than 5 percent of the amount of a grant made available under this heading for expenses directly related to administration of the grant: 
Provided further, That for grants under paragraphs (1) and (2), the installation of communications towers is not considered construction of a building or other physical facility: 
Provided further, That grantees shall provide reports on their use of funds, as determined necessary by the Secretary of Homeland Security: 
Provided further, That notwithstanding section 509 of this Act, the Administrator of the Federal Emergency Management Agency may use the funds provided in paragraph (5) to acquire real property for the purpose of establishing or appropriately extending the security buffer zones around Federal Emergency Management Agency training facilities.Firefighter assistance grantsFor grants for programs authorized by the Federal Fire Prevention and Control Act of 1974 (15 U.S.C. 2201 et seq.), $690,000,000, to remain available until September 30, 2017, of which $345,000,000 shall be available to carry out section 33 of that Act (15 U.S.C. 2229) and $345,000,000 shall be available to carry out section 34 of that Act (15 U.S.C. 2229a).Emergency management performance grantsFor emergency management performance grants, as authorized by the National Flood Insurance Act of 1968 (42 U.S.C. 4001 et seq.), the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.), the Earthquake Hazards Reduction Act of 1977 (42 U.S.C. 7701 et seq.), and Reorganization Plan No. 3 of 1978 (5 U.S.C. App.), $350,000,000.Radiological emergency preparedness programThe aggregate charges assessed during fiscal year 2016, as authorized in title III of the Departments of Veterans Affairs and Housing and Urban Development, and Independent Agencies Appropriations Act, 1999 (42 U.S.C. 5196e), shall not be less than 100 percent of the amounts anticipated by the Department of Homeland Security necessary for its radiological emergency preparedness program for the next fiscal year: Provided, That the methodology for assessment and collection of fees shall be fair and equitable and shall reflect costs of providing such services, including administrative costs of collecting such fees: Provided further, That fees received under this heading shall be deposited in this account as offsetting collections and will become available for authorized purposes on October 1, 2016, and remain available until expended.United states fire administrationFor necessary expenses of the United States Fire Administration and for other purposes, as authorized by the Federal Fire Prevention and Control Act of 1974 (15 U.S.C. 2201 et seq.) and the Homeland Security Act of 2002 (6 U.S.C. 101 et seq.), $44,000,000.Disaster relief fund(including transfer of funds)For necessary expenses in carrying out the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.), $7,374,693,000 to remain available until expended, of which $24,000,000 shall be transferred to the Department of Homeland Security Office of Inspector General for audits and investigations related to disasters: Provided, That the reporting requirements in paragraphs (1) and (2) under the heading Federal Emergency Management Agency, Disaster Relief Fund in the Department of Homeland Security Appropriations Act, 2015 (Public Law 114–4) shall be applied in fiscal year 2016 with respect to budget year 2017 and current fiscal year 2016, respectively, by substituting fiscal year 2017 for fiscal year 2016 in paragraph (1): Provided further, That of the amount provided under this heading, $6,712,953,000 shall be for major disasters declared pursuant to the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.): Provided further, That the amount in the preceding proviso is designated by the Congress as being for disaster relief pursuant to section 251(b)(2)(D) of the Balanced Budget and Emergency Deficit Control Act of 1985.Flood hazard mapping and risk analysis programFor necessary expenses, including administrative costs, under section 1360 of the National Flood Insurance Act of 1968 (42 U.S.C. 4101), and under sections 100215, 100216, 100226, 100230, and 100246 of the Biggert-Waters Flood Insurance Reform Act of 2012, (Public Law 112–141, 126 Stat. 916), $190,000,000, and such additional sums as may be provided by State and local governments or other political subdivisions for cost-shared mapping activities under section 1360(f)(2) of such Act (42 U.S.C. 4101(f)(2)), to remain available until expended.National flood insurance fundFor activities under the National Flood Insurance Act of 1968 (42 U.S.C. 4001 et seq.), the Flood Disaster Protection Act of 1973 (42 U.S.C. 4001 et seq.), the Biggert-Waters Flood Insurance Reform Act of 2012 (Public Law 112–141, 126 Stat. 916), and the Homeowner Flood Insurance Affordability Act of 2014 (Public Law 113–89; 128 Stat. 1020), $181,198,000, which shall remain available until September 30, 2017, and shall be derived from offsetting amounts collected under section 1308(d) of the National Flood Insurance Act of 1968 (42 U.S.C. 4015(d)); of which $25,299,000 shall be available for salaries and expenses associated with flood management and flood insurance operations and $155,899,000 shall be available for flood plain management and flood mapping: Provided, That any additional fees collected pursuant to section 1308(d) of the National Flood Insurance Act of 1968 (42 U.S.C. 4015(d)) shall be credited as an offsetting collection to this account, to be available for flood plain management and flood mapping: Provided further, That in fiscal year 2016, no funds shall be available from the National Flood Insurance Fund under section 1310 of the National Flood Insurance Act of 1968 (42 U.S.C. 4017) in excess of: 
(1)$133,252,000 for operating expenses; (2)$1,123,000,000 for commissions and taxes of agents; 
(3)such sums as are necessary for interest on Treasury borrowings; and (4)$175,000,000, which shall remain available until expended, for flood mitigation actions and for flood mitigation assistance under section 1366 of the National Flood Insurance Act of 1968 (42 U.S.C. 4104c), notwithstanding sections 1366(e) and 1310(a)(7) of such Act (42 U.S.C. 4104c(e), 4017): 
Provided further, That the amounts collected under section 102 of the Flood Disaster Protection Act of 1973 (42 U.S.C. 4012a) and section 1366(e) of the National Flood Insurance Act of 1968 shall be deposited in the National Flood Insurance Fund to supplement other amounts specified as available for section 1366 of the National Flood Insurance Act of 1968, notwithstanding section 102(f)(8), section 1366(e), and paragraphs (1) through (3) of section 1367(b) of such Act (42 U.S.C. 4012a(f)(8), 4104c(e), 4104d(b)(1)–(3)): 
Provided further, That total administrative costs shall not exceed 4 percent of the total appropriation: 
Provided further, That up to $5,000,000 is available to carry out section 24 of the Homeowner Flood Insurance Affordability Act of 2014 (42 U.S.C. 4033).National predisaster mitigation fundFor the predisaster mitigation grant program under section 203 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5133), $100,000,000, to remain available until expended.Emergency food and shelterTo carry out the Emergency Food and Shelter program pursuant to title III of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11331 et seq.), $120,000,000, to remain available until expended: Provided, That total administrative costs shall not exceed 3.5 percent of the total amount made available under this heading: Provided further, That if the President’s budget proposal for fiscal year 2017, submitted pursuant to section 1105(a) of title 31, United States Code, proposes to move the Emergency Food and Shelter program from the Federal Emergency Management Agency to the Department of Housing and Urban Development, or to fund such program directly through the Department of Housing and Urban Development, a joint transition plan from the Federal Emergency Management Agency and the Department of Housing and Urban Development shall be submitted to the Committees on Appropriations of the Senate and the House of Representatives not later than 90 days after the date the fiscal year 2017 budget is submitted to Congress: Provided further, That such plan shall include details on the transition of programmatic responsibilities, efforts to consult with stakeholders, and mechanisms to ensure that the original purpose of the program will be retained.  
IVResearch, development, training, and servicesUnited states citizenship and immigration servicesFor necessary expenses for citizenship and immigration services, $119,671,000 for the E-Verify Program, as described in section 403(a) of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1324a note), to assist United States employers with maintaining a legal workforce: Provided, That notwithstanding any other provision of law, funds otherwise made available to United States Citizenship and Immigration Services may be used to acquire, operate, equip, and dispose of up to 5 vehicles, for replacement only, for areas where the Administrator of General Services does not provide vehicles for lease: Provided further, That the Director of United States Citizenship and Immigration Services may authorize employees who are assigned to those areas to use such vehicles to travel between the employees' residences and places of employment.Federal law enforcement training centerSalaries and expensesFor necessary expenses of the Federal Law Enforcement Training Center, including materials and support costs of Federal law enforcement basic training; the purchase of not to exceed 117 vehicles for police-type use and hire of passenger motor vehicles; expenses for student athletic and related activities; the conduct of and participation in firearms matches and presentation of awards; public awareness and enhancement of community support of law enforcement training; room and board for student interns; a flat monthly reimbursement to employees authorized to use personal mobile phones for official duties; and services as authorized by section 3109 of title 5, United States Code; $217,485,000; of which up to $38,981,000 shall remain available until September 30, 2017, for materials and support costs of Federal law enforcement basic training; and of which not to exceed $7,180 shall be for official reception and representation expenses: Provided, That the Center is authorized to obligate funds in anticipation of reimbursements from agencies receiving training sponsored by the Center, except that total obligations at the end of the fiscal year shall not exceed total budgetary resources available at the end of the fiscal year: Provided further, That section 1202(a) of Public Law 107–206 (42 U.S.C. 3771 note), as amended under this heading in Public Law 114–4, is further amended by striking December 31, 2017 and inserting December 31, 2018: Provided further, That the Director of the Federal Law Enforcement Training Center shall schedule basic or advanced law enforcement training, or both, at all four training facilities under the control of the Federal Law Enforcement Training Center to ensure that such training facilities are operated at the highest capacity throughout the fiscal year: Provided further, That the Federal Law Enforcement Training Accreditation Board, including representatives from the Federal law enforcement community and non-Federal accreditation experts involved in law enforcement training, shall lead the Federal law enforcement training accreditation process to continue the implementation of measuring and assessing the quality and effectiveness of Federal law enforcement training programs, facilities, and instructors.Acquisitions, construction, improvements, and related expensesFor acquisition of necessary additional real property and facilities, construction, and ongoing maintenance, facility improvements, and related expenses of the Federal Law Enforcement Training Center, $27,553,000, to remain available until September 30, 2020: Provided, That the Center is authorized to accept reimbursement to this appropriation from government agencies requesting the construction of special use facilities.Science and technologyManagement and administrationFor salaries and expenses of the Office of the Under Secretary for Science and Technology and for management and administration of programs and activities, as authorized by title III of the Homeland Security Act of 2002 (6 U.S.C. 181 et seq.), $131,531,000: Provided, That not to exceed $7,650 shall be for official reception and representation expenses.Research, development, acquisition, and operationsFor necessary expenses for science and technology research, including advanced research projects, development, test and evaluation, acquisition, and operations as authorized by title III of the Homeland Security Act of 2002 (6 U.S.C. 181 et seq.), and the purchase or lease of not to exceed 5 vehicles, $655,407,000, to remain available until September 30, 2018.Domestic nuclear detection officeManagement and administrationFor salaries and expenses of the Domestic Nuclear Detection Office, as authorized by title XIX of the Homeland Security Act of 2002 (6 U.S.C. 591 et seq.), for management and administration of programs and activities, $38,109,000: Provided, That not to exceed $2,250 shall be for official reception and representation expenses.Research, development, and operationsFor necessary expenses for radiological and nuclear research, development, testing, evaluation, and operations, $196,000,000, to remain available until September 30, 2018.Systems acquisitionFor necessary expenses for the Domestic Nuclear Detection Office acquisition and deployment of radiological detection systems in accordance with the global nuclear detection architecture, $113,011,000, to remain available until September 30, 2018.  VGeneral provisions(including transfers and rescissions of funds) 501.No part of any appropriation contained in this Act shall remain available for obligation beyond the current fiscal year unless expressly so provided herein. 
502.Subject to the requirements of section 503 of this Act, the unexpended balances of prior appropriations provided for activities in this Act may be transferred to appropriation accounts for such activities established pursuant to this Act, may be merged with funds in the applicable established accounts, and thereafter may be accounted for as one fund for the same time period as originally enacted. 503. (a)None of the funds provided by this Act, provided by previous appropriations Acts to the agencies in or transferred to the Department of Homeland Security that remain available for obligation or expenditure in fiscal year 2016, or provided from any accounts in the Treasury of the United States derived by the collection of fees available to the agencies funded by this Act, shall be available for obligation or expenditure through a reprogramming of funds that— 
(1)creates a new program, project, or activity; (2)eliminates a program, project, or activity; 
(3)increases funds for any program, project, or activity for which funds have been denied or restricted by the Congress; (4)contracts out any function or activity presently performed by Federal employees or any new function or activity proposed to be performed by Federal employees in the President's budget proposal for fiscal year 2016 for the Department of Homeland Security; 
(5)augments existing programs, projects, or activities in excess of $5,000,000 or 10 percent, whichever is less; (6)reduces any program, project, or activity, or numbers of personnel by 10 percent; or 
(7)results from any general savings from a reduction in personnel that would result in a change in existing programs, projects, or activities as approved by the Congress, unless the Committees on Appropriations of the Senate and the House of Representatives are notified 15 days in advance of such reprogramming of funds. (b)Not to exceed 5 percent of any appropriation made available for the current fiscal year for the Department of Homeland Security by this Act or provided by previous appropriations Acts may be transferred between such appropriations. 
(c)Any transfer under this section shall be treated as a reprogramming of funds under subsection (a) and shall not be available for obligation unless the Committees on Appropriations of the Senate and the House of Representatives are notified 15 days in advance of such transfer. (d)Notwithstanding subsections (a), (b), and (c), no funds shall be reprogrammed within or transferred between appropriations based upon an initial notification provided after June 30, except in extraordinary circumstances that imminently threaten the safety of human life or the protection of property. 
(e)The notification thresholds and procedures set forth in this section shall apply to any use of deobligated balances of funds provided in previous Department of Homeland Security Appropriations Acts. 504.The Department of Homeland Security Working Capital Fund, established pursuant to section 403 of Public Law 103–356 (31 U.S.C. 501 note), shall continue operations as a permanent working capital fund for fiscal year 2016: Provided, That none of the funds appropriated or otherwise made available to the Department of Homeland Security may be used to make payments to the Working Capital Fund, except for the activities and amounts allowed in the President's fiscal year 2016 budget: Provided further, That funds provided to the Working Capital Fund shall be available for obligation until expended to carry out the purposes of the Working Capital Fund: Provided further, That all Departmental components shall be charged only for direct usage of each Working Capital Fund service: Provided further, That funds provided to the Working Capital Fund shall be used only for purposes consistent with the contributing component: Provided further, That the Working Capital Fund shall be paid in advance or reimbursed at rates which will return the full cost of each service: Provided further, That the Committees on Appropriations of the Senate and the House of Representatives shall be notified of any activity added to or removed from the fund: Provided further, That for any activity added to the fund, the notification shall identify sources of funds by program, project, and activity: Provided further, That the Chief Financial Officer of the Department of Homeland Security shall submit a quarterly execution report with activity level detail, not later than 30 days after the end of each quarter. 
505.Except as otherwise specifically provided by law, not to exceed 50 percent of unobligated balances remaining available at the end of fiscal year 2016, as recorded in the financial records at the time of a reprogramming request, but not later than June 30, 2017, from appropriations for salaries and expenses for fiscal year 2016 in this Act shall remain available through September 30, 2017, in the account and for the purposes for which the appropriations were provided: Provided, That prior to the obligation of such funds, a request shall be submitted to the Committees on Appropriations of the Senate and the House of Representatives for approval in accordance with section 503 of this Act. 
506.Funds made available by this Act for intelligence activities are deemed to be specifically authorized by the Congress for purposes of section 504 of the National Security Act of 1947 (50 U.S.C. 414) during fiscal year 2016 until the enactment of an Act authorizing intelligence activities for fiscal year 2016. 507. (a)Except as provided in subsections (b) and (c), none of the funds made available by this Act may be used to— 
(1)make or award a grant allocation, grant, contract, other transaction agreement, or task or delivery order on a Department of Homeland Security multiple award contract, or to issue a letter of intent totaling in excess of $1,000,000; (2)award a task or delivery order requiring an obligation of funds in an amount greater than $10,000,000 from multi-year Department of Homeland Security funds; 
(3)make a sole-source grant award; or (4)announce publicly the intention to make or award items under paragraph (1), (2), or (3) including a contract covered by the Federal Acquisition Regulation. 
(b)The Secretary of Homeland Security may waive the prohibition under subsection (a) if the Secretary notifies the Committees on Appropriations of the Senate and the House of Representatives at least 3 full business days in advance of making an award or issuing a letter as described in that subsection. (c)If the Secretary of Homeland Security determines that compliance with this section would pose a substantial risk to human life, health, or safety, an award may be made without notification, and the Secretary shall notify the Committees on Appropriations of the Senate and the House of Representatives not later than 5 full business days after such an award is made or letter issued. 
(d)A notification under this section— (1)may not involve funds that are not available for obligation; and 
(2)shall include the amount of the award; the fiscal year for which the funds for the award were appropriated; the type of contract; and the account from which the funds are being drawn. (e)The Administrator of the Federal Emergency Management Agency shall brief the Committees on Appropriations of the Senate and the House of Representatives 5 full business days in advance of announcing publicly the intention of making an award under State and Local Programs. 
508.Notwithstanding any other provision of law, no agency shall purchase, construct, or lease any additional facilities, except within or contiguous to existing locations, to be used for the purpose of conducting Federal law enforcement training without advance notification to the Committees on Appropriations of the Senate and the House of Representatives, except that the Federal Law Enforcement Training Center is authorized to obtain the temporary use of additional facilities by lease, contract, or other agreement for training that cannot be accommodated in existing Center facilities. 509.None of the funds appropriated or otherwise made available by this Act may be used for expenses for any construction, repair, alteration, or acquisition project for which a prospectus otherwise required under chapter 33 of title 40, United States Code, has not been approved, except that necessary funds may be expended for each project for required expenses for the development of a proposed prospectus. 
510. 
(a)Sections 520, 522, and 530 of the Department of Homeland Security Appropriations Act, 2008 (division E of Public Law 110–161; 121 Stat. 2073 and 2074) shall apply with respect to funds made available in this Act in the same manner as such sections applied to funds made available in that Act. (b)The third proviso of section 537 of the Department of Homeland Security Appropriations Act, 2006 (6 U.S.C. 114), shall hereafter not apply with respect to funds made available in this or any other Act. 
(c)Section 525 of Public Law 109–90 is amended by striking thereafter, and section 554 of Public Law 111–83 is amended by striking and shall report annually thereafter. 511.None of the funds made available in this Act may be used in contravention of the applicable provisions of the Buy American Act. For purposes of the preceding sentence, the term Buy American Act means chapter 83 of title 41, United States Code. 
512.None of the funds made available in this Act may be used to amend the oath of allegiance required by section 337 of the Immigration and Nationality Act (8 U.S.C. 1448). 513.Not later than 30 days after the last day of each month, the Chief Financial Officer of the Department of Homeland Security shall submit to the Committees on Appropriations of the Senate and the House of Representatives a monthly budget and staffing report for that month that includes total obligations of the Department for that month for the fiscal year at the appropriation and program, project, and activity levels, by the source year of the appropriation: Provided, That total obligations for staffing shall also be provided by subcategory of on-board and funded full-time equivalent staffing levels, respectively: Provided further, That the report shall specify the number of, and total obligations for, contract employees for each office of the Department. 
514.Except as provided in section 44945 of title 49, United States Code, funds appropriated or transferred to Transportation Security Administration Aviation Security, Administration, and Transportation Security Support for fiscal years 2004 and 2005 that are recovered or deobligated shall be available only for the procurement or installation of explosives detection systems, air cargo, baggage, and checkpoint screening systems, subject to notification: Provided, That semiannual reports shall be submitted to the Committees on Appropriations of the Senate and the House of Representatives on any funds that are recovered or deobligated. 
515.None of the funds appropriated by this Act may be used to process or approve a competition under Office of Management and Budget Circular A–76 for services provided by employees (including employees serving on a temporary or term basis) of United States Citizenship and Immigration Services of the Department of Homeland Security who are known as Immigration Information Officers, Immigration Service Analysts, Contact Representatives, Investigative Assistants, or Immigration Services Officers. 516.Any funds appropriated to Coast Guard, Acquisition, Construction, and Improvements for fiscal years 2002, 2003, 2004, 2005, and 2006 for the 110–123 foot patrol boat conversion that are recovered, collected, or otherwise received as the result of negotiation, mediation, or litigation, shall be available until expended for the Fast Response Cutter program. 
517.The functions of the Federal Law Enforcement Training Center instructor staff shall be classified as inherently governmental for the purpose of the Federal Activities Inventory Reform Act of 1998 (31 U.S.C. 501 note). 518. (a)The Secretary of Homeland Security shall submit a report not later than October 15, 2016, to the Inspector General of the Department of Homeland Security listing all grants and contracts awarded by any means other than full and open competition during fiscal year 2016. 
(b)The Inspector General shall review the report required by subsection (a) to assess Departmental compliance with applicable laws and regulations and report the results of that review to the Committees on Appropriations of the Senate and the House of Representatives not later than February 15, 2017. 519.None of the funds provided by this or previous appropriations Acts shall be used to fund any position designated as a Principal Federal Official (or the successor thereto) for any Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.) declared disasters or emergencies unless— 
(1)the responsibilities of the Principal Federal Official do not include operational functions related to incident management, including coordination of operations, and are consistent with the requirements of section 509(c) and sections 503(c)(3) and 503(c)(4)(A) of the Homeland Security Act of 2002 (6 U.S.C. 319(c), 313(c)(3), and 313(c)(4)(A)) and section 302 of the Robert T. Stafford Disaster Relief and Assistance Act (42 U.S.C. 5143); (2)not later than 10 business days after the latter of the date on which the Secretary of Homeland Security appoints the Principal Federal Official and the date on which the President issues a declaration under section 401 or section 501 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170 and 5191, respectively), the Secretary of Homeland Security shall submit a notification of the appointment of the Principal Federal Official and a description of the responsibilities of such Official and how such responsibilities are consistent with paragraph (1) to the Committees on Appropriations of the Senate and the House of Representatives, the Committee on Homeland Security and Governmental Affairs of the Senate, and the Committee on Transportation and Infrastructure of the House of Representatives; and 
(3)not later than 60 days after the date of enactment of this Act, the Secretary shall provide a report specifying timeframes and milestones regarding the update of operations, planning and policy documents, and training and exercise protocols, to ensure consistency with paragraph (1) of this section. 520.None of the funds provided or otherwise made available in this Act shall be available to carry out section 872 of the Homeland Security Act of 2002 (6 U.S.C. 452) unless explicitly authorized by Congress. 
521. 
(a)None of the funds appropriated by this or previous appropriations Acts may be used to establish an Office of Chemical, Biological, Radiological, Nuclear, and Explosives Defense until such time as Congress has authorized such establishment. (b)Subject to the limitation in subsection (a) and notwithstanding section 503 of this Act, the Secretary may transfer funds for the purpose of executing authorization of the Office of Chemical, Biological, Radiological, Nuclear, and Explosives Defense. 
(c)Not later than 15 days before transferring funds pursuant to subsection (b), the Secretary of Homeland Security shall submit a report to the Committees on Appropriations of the Senate and the House of Representatives, the Committee on Homeland Security and Governmental Affairs of the Senate, and the Committee on Homeland Security of the House of Representatives on— (1)the transition plan for the establishment of the office; and 
(2)the funds and positions to be transferred by source. 522.None of the funds made available in this Act may be used by United States Citizenship and Immigration Services to grant an immigration benefit unless the results of background checks required by law to be completed prior to the granting of the benefit have been received by United States Citizenship and Immigration Services, and the results do not preclude the granting of the benefit. 
523.Section 831 of the Homeland Security Act of 2002 (6 U.S.C. 391) is amended— (1)in subsection (a), by striking Until September 30, 2015, and inserting Until September 30, 2016,; and 
(2)in subsection (c)(1), by striking September 30, 2015, and inserting September 30, 2016,. 524.The Secretary of Homeland Security shall require that all contracts of the Department of Homeland Security that provide award fees link such fees to successful acquisition outcomes (which outcomes shall be specified in terms of cost, schedule, and performance). 
525.Notwithstanding any other provision of law, none of the funds provided in this or any other Act shall be used to approve a waiver of the navigation and vessel-inspection laws pursuant to 46 U.S.C. 501(b) for the transportation of crude oil distributed from and to the Strategic Petroleum Reserve until the Secretary of Homeland Security, after consultation with the Secretaries of the Departments of Energy and Transportation and representatives from the United States flag maritime industry, takes adequate measures to ensure the use of United States flag vessels: Provided, That the Secretary shall notify the Committees on Appropriations of the Senate and the House of Representatives, the Committee on Commerce, Science, and Transportation of the Senate, and the Committee on Transportation and Infrastructure of the House of Representatives within 2 business days of any request for waivers of navigation and vessel-inspection laws pursuant to 46 U.S.C. 501(b). 
526.None of the funds made available in this Act for U.S. Customs and Border Protection may be used to prevent an individual not in the business of importing a prescription drug (within the meaning of section 801(g) of the Federal Food, Drug, and Cosmetic Act) from importing a prescription drug from Canada that complies with the Federal Food, Drug, and Cosmetic Act: Provided, That this section shall apply only to individuals transporting on their person a personal-use quantity of the prescription drug, not to exceed a 90-day supply: Provided further, That the prescription drug may not be— 
(1)a controlled substance, as defined in section 102 of the Controlled Substances Act (21 U.S.C. 802); or (2)a biological product, as defined in section 351 of the Public Health Service Act (42 U.S.C. 262). 
527.None of the funds in this Act shall be used to reduce the Coast Guard's Operations Systems Center mission or its government-employed or contract staff levels. 528.The Secretary of Homeland Security, in consultation with the Secretary of the Treasury, shall notify the Committees on Appropriations of the Senate and the House of Representatives of any proposed transfers of funds available under section 9703.1(g)(4)(B) of title 31, United States Code (as added by Public Law 102–393) from the Department of the Treasury Forfeiture Fund to any agency within the Department of Homeland Security: Provided, That none of the funds identified for such a transfer may be obligated until the Committees on Appropriations of the Senate and the House of Representatives approve the proposed transfers. 
529.None of the funds made available in this Act may be used for planning, testing, piloting, or developing a national identification card. 530.None of the funds appropriated by this Act may be used to conduct, or to implement the results of, a competition under Office of Management and Budget Circular A–76 for activities performed with respect to the Coast Guard National Vessel Documentation Center. 
531.Any official that is required by this Act to report or to certify to the Committees on Appropriations of the Senate and the House of Representatives may not delegate such authority to perform that act unless specifically authorized herein. 532.None of the funds appropriated or otherwise made available in this or any other Act may be used to transfer, release, or assist in the transfer or release to or within the United States, its territories, or possessions Khalid Sheikh Mohammed or any other detainee who— 
(1)is not a United States citizen or a member of the Armed Forces of the United States; and (2)is or was held on or after June 24, 2009, at the United States Naval Station, Guantanamo Bay, Cuba, by the Department of Defense. 
533.None of the funds made available in this Act may be used for first-class travel by the employees of agencies funded by this Act in contravention of sections 301–10.122 through 301–10.124 of title 41, Code of Federal Regulations. 534.None of the funds made available in this Act may be used to employ workers described in section 274A(h)(3) of the Immigration and Nationality Act (8 U.S.C. 1324a(h)(3)). 
535.Funds made available in this Act may be used to alter operations within the Civil Engineering Program of the Coast Guard nationwide, including civil engineering units, facilities design and construction centers, maintenance and logistics commands, and the Coast Guard Academy, except that none of the funds provided in this Act may be used to reduce operations within any civil engineering unit unless specifically authorized by a statute enacted after the date of enactment of this Act. 536.Notwithstanding any other provision of this Act, none of the funds appropriated or otherwise made available by this Act may be used to pay award or incentive fees for contractor performance that has been judged to be below satisfactory performance or performance that does not meet the basic requirements of a contract. 
537.In developing any process to screen aviation passengers and crews for transportation or national security purposes, the Secretary of Homeland Security shall ensure that all such processes take into consideration such passengers' and crews' privacy and civil liberties consistent with applicable laws, regulations, and guidance. 538. (a)Notwithstanding section 1356(n) of title 8, United States Code, of the funds deposited into the Immigration Examinations Fee Account, up to $10,000,000 may be allocated by United States Citizenship and Immigration Services in fiscal year 2016 for the purpose of providing an immigrant integration grants program. 
(b)None of the funds made available to United States Citizenship and Immigration Services for grants for immigrant integration may be used to provide services to aliens who have not been lawfully admitted for permanent residence. 539.For an additional amount for the Office of the Under Secretary for Management, $215,679,000, to remain available until expended, for necessary expenses to plan, acquire, design, construct, renovate, remediate, equip, furnish, improve infrastructure, and occupy buildings and facilities for the Department headquarters consolidation project and associated mission support consolidation: Provided, That the Committees on Appropriations of the Senate and the House of Representatives shall receive an expenditure plan not later than 90 days after the date of enactment of this Act detailing the allocation of these funds. 
540.None of the funds appropriated or otherwise made available by this Act may be used by the Department of Homeland Security to enter into any Federal contract unless such contract is entered into in accordance with the requirements of subtitle I of title 41, United States Code, or chapter 137 of title 10, United States Code, and the Federal Acquisition Regulation, unless such contract is otherwise authorized by statute to be entered into without regard to the above referenced statutes. 541. (a)For an additional amount for financial systems modernization, $52,977,000 to remain available until September 30, 2017. 
(b)Funds made available in subsection (a) for financial systems modernization may be transferred by the Secretary of Homeland Security between appropriations for the same purpose, notwithstanding section 503 of this Act. (c)No transfer described in subsection (b) shall occur until 15 days after the Committees on Appropriations of the Senate and the House of Representatives are notified of such transfer. 
542. 
(a)For an additional amount for cybersecurity to safeguard and enhance Department of Homeland Security systems and capabilities, $100,000,000 to remain available until September 30, 2017. (b)Funds made available in subsection (a) for cybersecurity may be transferred by the Secretary of Homeland Security between appropriations for the same purpose, notwithstanding section 503 of this Act. 
(c)No transfer described in subsection (b) shall occur until 15 days after the Committees on Appropriations of the Senate and the House of Representatives are notified of such transfer. 543. (a)For an additional amount for emergent threats from violent extremism and from complex, coordinated terrorist attacks, $50,000,000 to remain available until September 30, 2017. 
(b)Funds made available in subsection (a) for emergent threats may be transferred by the Secretary of Homeland Security between appropriations for the same purpose, notwithstanding section 503 of this Act. (c)No transfer described in subsection (b) shall occur until 15 days after the Committees on Appropriations of the Senate and the House of Representatives are notified of such transfer. 
544.The Secretary of Homeland Security may transfer to the fund established by 8 U.S.C. 1101 note, up to $20,000,000 from appropriations available to the Department of Homeland Security: Provided, That the Secretary shall notify the Committees on Appropriations of the Senate and the House of Representatives 5 days in advance of such transfer. 
545.The Secretary of Homeland Security shall ensure enforcement of all immigration laws (as defined in section 101(a)(17) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(17))). 546. (a)None of the funds made available in this Act may be used to maintain or establish a computer network unless such network blocks the viewing, downloading, and exchanging of pornography. 
(b)Nothing in subsection (a) shall limit the use of funds necessary for any Federal, State, tribal, or local law enforcement agency or any other entity carrying out criminal investigations, prosecution, or adjudication activities. 547.None of the funds made available in this Act may be used by a Federal law enforcement officer to facilitate the transfer of an operable firearm to an individual if the Federal law enforcement officer knows or suspects that the individual is an agent of a drug cartel unless law enforcement personnel of the United States continuously monitor or control the firearm at all times. 
548.None of the funds provided in this or any other Act may be obligated to implement the National Preparedness Grant Program or any other successor grant programs unless explicitly authorized by Congress. 549.None of the funds made available in this Act may be used to provide funding for the position of Public Advocate, or a successor position, within U.S. Immigration and Customs Enforcement. 
550.Section 559(e)(3)(D) of Public Law 113–76 is amended by striking five pilots per year and inserting 10 pilots per year. 551.None of the funds made available in this Act may be used to pay for the travel to or attendance of more than 50 employees of a single component of the Department of Homeland Security, who are stationed in the United States, at a single international conference unless the Secretary of Homeland Security, or a designee, determines that such attendance is in the national interest and notifies the Committees on Appropriations of the Senate and the House of Representatives within at least 10 days of that determination and the basis for that determination: Provided, That for purposes of this section the term international conference shall mean a conference occurring outside of the United States attended by representatives of the United States Government and of foreign governments, international organizations, or nongovernmental organizations: Provided further, That the total cost to the Department of Homeland Security of any such conference shall not exceed $500,000. 
552.None of the funds made available in this Act may be used to reimburse any Federal department or agency for its participation in a National Special Security Event. 553.With the exception of countries with preclearance facilities in service prior to 2013, none of the funds made available in this Act may be used for new U.S. Customs and Border Protection air preclearance agreements entering into force after February 1, 2014, unless: (1) the Secretary of Homeland Security, in consultation with the Secretary of State, has certified to Congress that air preclearance operations at the airport provide a homeland or national security benefit to the United States; (2) U.S. passenger air carriers are not precluded from operating at existing preclearance locations; and (3) a U.S. passenger air carrier is operating at all airports contemplated for establishment of new air preclearance operations. 
554.None of the funds made available by this or any other Act may be used by the Administrator of the Transportation Security Administration to implement, administer, or enforce, in abrogation of the responsibility described in section 44903(n)(1) of title 49, United States Code, any requirement that airport operators provide airport-financed staffing to monitor exit points from the sterile area of any airport at which the Transportation Security Administration provided such monitoring as of December 1, 2013. 555.The administrative law judge annuitants participating in the Senior Administrative Law Judge Program managed by the Director of the Office of Personnel Management under section 3323 of title 5, United States Code, shall be available on a temporary reemployment basis to conduct arbitrations of disputes arising from delivery of assistance under the Federal Emergency Management Agency Public Assistance Program. 
556.As authorized by section 601(b) of the United States-Colombia Trade Promotion Agreement Implementation Act (Public Law 112–42) fees collected from passengers arriving from Canada, Mexico, or an adjacent island pursuant to section 13031(a)(5) of the Consolidated Omnibus Budget Reconciliation Act of 1985 (19 U.S.C. 58c(a)(5)) shall be available until expended. 557.None of the funds made available to the Department of Homeland Security by this or any other Act may be obligated for any structural pay reform that affects more than 100 full-time equivalent employee positions or costs more than $5,000,000 in a single year before the end of the 30-day period beginning on the date on which the Secretary of Homeland Security submits to Congress a notification that includes— 
(1)the number of full-time equivalent employee positions affected by such change; (2)funding required for such change for the current year and through the Future Years Homeland Security Program; 
(3)justification for such change; and (4)an analysis of compensation alternatives to such change that were considered by the Department. 
558. 
(a)Any agency receiving funds made available in this Act shall, subject to subsections (b) and (c), post on the public Web site of that agency any report required to be submitted by the Committees on Appropriations of the Senate and the House of Representatives in this Act, upon the determination by the head of the agency that it shall serve the national interest. (b)Subsection (a) shall not apply to a report if— 
(1)the public posting of the report compromises homeland or national security; or (2)the report contains proprietary information. 
(c)The head of the agency posting such report shall do so only after such report has been made available to the requesting Committee or Committees of Congress for no less than 45 days except as otherwise specified in law. 559. (a)In generalBeginning on the date of enactment of this Act, the Secretary of Homeland Security shall not— 
(1)establish, collect, or otherwise impose any new border crossing fee on individuals crossing the Southern border or the Northern border at a land port of entry; or (2)conduct any study relating to the imposition of a border crossing fee. 
(b)Border crossing fee definedIn this section, the term border crossing fee means a fee that every pedestrian, cyclist, and driver and passenger of a private motor vehicle is required to pay for the privilege of crossing the Southern border or the Northern border at a land port of entry. 560.Notwithstanding any other provision of law, grants awarded to States along the Southwest Border of the United States under sections 2003 or 2004 of the Homeland Security Act of 2002 (6 U.S.C. 604 and 605) using funds provided under the heading Federal Emergency Management Agency, State and Local Programs in this Act, Public Law 114–4, division F of Public Law 113–76, or division D of Public Law 113–6 may be used by recipients or sub-recipients for costs, or reimbursement of costs, related to providing humanitarian relief to unaccompanied alien children and alien adults accompanied by an alien minor where they are encountered after entering the United States, provided that such costs were incurred between January 1, 2014, and December 31, 2014, or during the award period of performance. 
561. 
(a)Each major acquisition program of the Department of Homeland Security, as defined in Department of Homeland Security Management Directive 102–2, shall meet established acquisition documentation requirements for its acquisition program baseline established in the Department of Homeland Security Instruction Manual 102–01–001 and the Department of Homeland Security Acquisition Instruction/Guidebook 102–01–001, Appendix K. (b)The Department shall report to the Committees on Appropriations of the Senate and the House of Representatives in the Comprehensive Acquisition Status Report and its quarterly updates, required under the heading Office of the Under Secretary for Management of this Act, on any major acquisition program that does not meet such documentation requirements and the schedule by which the program will come into compliance with these requirements. 
(c)None of the funds made available by this or any other Act for any fiscal year may be used for a major acquisition program that is out of compliance with such documentation requirements for more than two years except that funds may be used solely to come into compliance with such documentation requirements or to terminate the program. 562.None of the funds appropriated by this or any other Act shall be used to pay the salaries and expenses of personnel who prepare or submit appropriations language as part of the President's budget proposal to the Congress of the United States for programs under the jurisdiction of the Appropriations Subcommittees on the Department of Homeland Security that assumes revenues or reflects a reduction from the previous year due to user fees proposals that have not been enacted into law prior to the submission of the budget unless such budget submission identifies which additional spending reductions should occur in the event the user fees proposals are not enacted prior to the date of the convening of a committee of conference for the fiscal year 2017 appropriations Act. 
563. 
(a)The Secretary of Homeland Security may include, in the President’s budget proposal for fiscal year 2017, submitted pursuant to section 1105(a) of title 31, United States Code, and accompanying justification materials, an account structure under which each appropriation under each agency heading either remains the same as fiscal year 2016 or falls within the following categories of appropriations: (1)Operations and Support. 
(2)Procurements, Construction, and Improvements. (3)Research and Development. 
(4)Federal Assistance. (b)The Under Secretary for Management, acting through the Chief Financial Officer, shall determine and provide centralized guidance to each agency on how to structure appropriations for purposes of subsection (a). 
(c)Not earlier than October 1, 2016, the accounts designated under subsection (a) may be established, and the Secretary of Homeland Security may execute appropriations of the Department as provided pursuant to such subsection, including any continuing appropriations made available for fiscal year 2017 before enactment of a regular appropriations Act. (d)Notwithstanding any other provision of law, the Secretary of Homeland Security may transfer any appropriation made available to the Department of Homeland Security by any appropriations Acts to the accounts created pursuant to subsection (c) to carry out the requirements of such subsection, and shall notify the Committees on Appropriations of the Senate and the House of Representatives within 5 days of each transfer. 
(e) 
(1)Not later than November 1, 2016, the Secretary of Homeland Security shall establish the preliminary baseline for application of reprogramming and transfer authorities and submit the report specified in paragraph (2) to the Committees on Appropriations of the Senate and the House of Representatives. (2)The report required in this subsection shall include— 
(A)a delineation of the amount and account of each transfer made pursuant to subsection (c) or (d); (B)a table for each appropriation with a separate column to display the President’s budget proposal, adjustments made by Congress, adjustments due to enacted rescissions, if appropriate, adjustments made pursuant to the transfer authority in subsection (c) or (d), and the fiscal year level; 
(C)a delineation in the table for each appropriation, adjusted as described in paragraph (2), both by budget activity and program, project, and activity as detailed in the Budget Appendix; and (D)an identification of funds directed for a specific activity. 
(f)The Secretary shall not exercise the authority provided in subsections (c), (d), and (e) unless, not later than April 1, 2016, the Chief Financial Officer has submitted to the Committees on Appropriations of the Senate and the House of Representatives— (1)technical assistance on new legislative language in the account structure under subsection (a); 
(2)comparison tables of fiscal years 2015, 2016, and 2017 in the account structure under subsection (a); (3)cross-component comparisons that the account structure under subsection (a) facilitates; 
(4)a copy of the interim financial management policy manual addressing changes made in this Act; (5)an outline of the financial management policy manual changes necessary for the account structure under subsection (a); 
(6)proposed changes to transfer and reprogramming requirements, including technical assistance on legislative language; (7)certification by the Chief Financial Officer that the Department’s financial systems can report in the new account structure; and 
(8)a plan for training and implementation of the account structure under subsections (a) and (c). 564.None of the funds made available by this Act may be obligated or expended to implement the Arms Trade Treaty until the Senate approves a resolution of ratification for the Treaty. 
565.Section 214(g)(9)(A) of the Immigration and Nationality Act (8 U.S.C. 1184(g)(9)(A)) is amended by striking 2004, 2005, or 2006 shall not again be counted toward such limitation during fiscal year 2007. and inserting 2013, 2014, or 2015 shall not again be counted toward such limitation during fiscal year 2016.. 566.For an additional amount for U.S. Customs and Border Protection, Salaries and Expenses, $14,000,000, to remain available until expended, to be reduced by amounts collected and credited to this appropriation from amounts authorized to be collected by section 286(i) of the Immigration and Nationality Act (8 U.S.C. 1356(i)), section 10412 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8311), and section 817 of the Trade Facilitation and Trade Enforcement Act of 2015: Provided, That to the extent that amounts realized from such collections exceed $14,000,000, those amounts in excess of $14,000,000 shall be credited to this appropriation and remain available until expended: Provided further, That this authority is contingent on enactment of the Trade Facilitation and Trade Enforcement Act of 2015.(rescissions) 
567.Of the funds appropriated to the Department of Homeland Security, the following funds are hereby rescinded from the following accounts and programs in the specified amounts: Provided, That no amounts may be rescinded from amounts that were designated by the Congress as an emergency requirement pursuant to a concurrent resolution on the budget or the Balanced Budget and Emergency Deficit Control Act of 1985 (Public Law 99–177): 
(1)$27,338,000 from Public Law 109–88; (2)$4,188,000 from unobligated prior year balances from Analysis and Operations; 
(3)$7,000,000 from unobligated prior year balances from U.S. Customs and Border Protection, Automation Modernization; (4)$21,856,000 from unobligated prior year balances from U.S. Customs and Border Protection, Border Security, Fencing, Infrastructure, and Technology; 
(5)$4,500,000 from unobligated prior year balances from U.S. Customs and Border Protection, Construction and Facilities Management; (6)$158,414,000 from Public Law 114–4 under the heading Transportation Security Administration, Aviation Security; 
(7)$14,000,000 from Public Law 114–4 under the heading Transportation Security Administration, Surface Transportation Security; (8)$5,800,000 from Public Law 112–74 under the heading Coast Guard, Acquisition, Construction, and Improvements; 
(9)$16,445,000 from Public Law 113–76 under the heading Coast Guard, Acquisition, Construction, and Improvements; (10)$13,758,918 from Federal Emergency Management Agency, National Predisaster Mitigation Fund account 70 × 0716; 
(11)$393,178 from Public Law 113–6 under the heading Science and Technology, Research, Development, Acquisition, and Operations; (12)$8,500,000 from Public Law 113–76 under the heading Science and Technology, Research, Development, Acquisition, and Operations; and 
(13)$1,106,822 from Public Law 114–4 under the heading Science and Technology, Research, Development, Acquisition, and Operations.(rescissions) 568.Of the funds transferred to the Department of Homeland Security when it was created in 2003, the following funds are hereby rescinded from the following accounts and programs in the specified amounts: 
(1)$417,017 from U.S. Customs and Border Protection, Salaries and Expenses; (2)$15,238 from Federal Emergency Management Agency, Office of Domestic Preparedness; and 
(3)$573,828 from Federal Emergency Management Agency, National Predisaster Mitigation Fund.(rescissions) 569.The following unobligated balances made available to the Department of Homeland Security pursuant to section 505 of the Department of Homeland Security Appropriations Act, 2015 (Public Law 114–4) are rescinded: 
(1)$361,242 from Office of the Secretary and Executive Management; (2)$146,547 from Office of the Under Secretary for Management; 
(3)$25,859 from Office of the Chief Financial Officer; (4)$507,893 from Office of the Chief Information Officer; 
(5)$301,637 from Analysis and Operations; (6)$20,856 from Office of Inspector General; 
(7)$598,201 from U.S. Customs and Border Protection, Salaries and Expenses; (8)$254,322 from U.S. Customs and Border Protection, Automation Modernization; 
(9)$450,806 from U.S. Customs and Border Protection, Air and Marine Operations; (10)$2,461,665 from U.S. Immigration and Customs Enforcement, Salaries and Expenses; 
(11)$8,653,853 from Coast Guard, Operating Expenses; (12)$515,040 from Coast Guard, Reserve Training; 
(13)$970,844 from Coast Guard, Acquisition, Construction, and Improvements; (14)$4,212,971 from United States Secret Service, Salaries and Expenses; 
(15)$27,360 from National Protection and Programs Directorate, Management and Administration; (16)$188,146 from National Protection and Programs Directorate, Infrastructure Protection and Information Security; 
(17)$986 from National Protection and Programs Directorate, Office of Biometric Identity Management; (18)$20,650 from Office of Health Affairs; 
(19)$236,332 from Federal Emergency Management Agency, United States Fire Administration; (20)$3,086,173 from United States Citizenship and Immigration Services; 
(21)$558,012 from Federal Law Enforcement Training Center, Salaries and Expenses; (22)$284,796 from Science and Technology, Management and Administration; and 
(23)$83,861 from Domestic Nuclear Detection Office, Management and Administration.(rescission) 570.From the unobligated balances made available in the Department of the Treasury Forfeiture Fund established by section 9703 of title 31, United States Code (added by section 638 of Public Law 102–393), $176,000,000 shall be rescinded.(rescission) 
571.Of the unobligated balances made available to Federal Emergency Management Agency, Disaster Relief Fund, $1,021,879,000 shall be rescinded: Provided, That no amounts may be rescinded from amounts that were designated by the Congress as an emergency requirement pursuant to a concurrent resolution on the budget or the Balanced Budget and Emergency Deficit Control Act of 1985, as amended: Provided further, That no amounts may be rescinded from the amounts that were designated by the Congress as being for disaster relief pursuant to section 251(b)(2)(D) of the Balanced Budget and Emergency Deficit Control Act of 1985. 
572.Section 401(b) of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1324a note) shall be applied by substituting September 30, 2016 for the date specified in section 106(3) of the Continuing Appropriations Act, 2016 (Public Law 114–53). 573.Subclauses 101(a)(27)(C)(ii)(II) and (III) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(27)(C)(ii)(II) and (III)) shall be applied by substituting September 30, 2016 for the date specified in section 106(3) of the Continuing Appropriations Act, 2016 (Public Law 114–53). 
574.Section 220(c) of the Immigration and Nationality Technical Corrections Act of 1994 (8 U.S.C. 1182 note) shall be applied by substituting September 30, 2016 for the date specified in section 106(3) of the Continuing Appropriations Act, 2016 (Public Law 114–53). 575.Section 610(b) of the Departments of Commerce, Justice, and State, the Judiciary, and Related Agencies Appropriations Act, 1993 (8 U.S.C. 1153 note) shall be applied by substituting September 30, 2016 for the date specified in section 106(3) of the Continuing Appropriations Act, 2016 (Public Law 114–53).This division may be cited as the Department of Homeland Security Appropriations Act, 2016. GDepartment of the Interior, Environment, and Related Agencies Appropriations Act, 2016 IDepartment of the interiorBureau of land managementManagement of lands and resourcesFor necessary expenses for protection, use, improvement, development, disposal, cadastral surveying, classification, acquisition of easements and other interests in lands, and performance of other functions, including maintenance of facilities, as authorized by law, in the management of lands and their resources under the jurisdiction of the Bureau of Land Management, including the general administration of the Bureau, and assessment of mineral potential of public lands pursuant to section 1010(a) of Public Law 96–487 (16 U.S.C. 3150(a)), $1,072,675,000, to remain available until expended, including all such amounts as are collected from permit processing fees, as authorized but made subject to future appropriation by section 35(d)(3)(A)(i) of the Mineral Leasing Act (30 U.S.C. 191), except that amounts from permit processing fees may be used for any bureau-related expenses associated with the processing of oil and gas applications for permits to drill and related use of authorizations; of which $3,000,000 shall be available in fiscal year 2016 subject to a match by at least an equal amount by the National Fish and Wildlife Foundation for cost-shared projects supporting conservation of Bureau lands; and such funds shall be advanced to the Foundation as a lump-sum grant without regard to when expenses are incurred.In addition, $39,696,000 is for Mining Law Administration program operations, including the cost of administering the mining claim fee program, to remain available until expended, to be reduced by amounts collected by the Bureau and credited to this appropriation from mining claim maintenance fees and location fees that are hereby authorized for fiscal year 2016, so as to result in a final appropriation estimated at not more than $1,072,675,000, and $2,000,000, to remain available until expended, from communication site rental fees established by the Bureau for the cost of administering communication site activities.Land acquisitionFor expenses necessary to carry out sections 205, 206, and 318(d) of Public Law 94–579, including administrative expenses and acquisition of lands or waters, or interests therein, $38,630,000, to be derived from the Land and Water Conservation Fund and to remain available until expended.Oregon and california grant landsFor expenses necessary for management, protection, and development of resources and for construction, operation, and maintenance of access roads, reforestation, and other improvements on the revested Oregon and California Railroad grant lands, on other Federal lands in the Oregon and California land-grant counties of Oregon, and on adjacent rights-of-way; and acquisition of lands or interests therein, including existing connecting roads on or adjacent to such grant lands; $107,734,000, to remain available until expended: Provided, That 25 percent of the aggregate of all receipts during the current fiscal year from the revested Oregon and California Railroad grant lands is hereby made a charge against the Oregon and California land-grant fund and shall be transferred to the General Fund in the Treasury in accordance with the second paragraph of subsection (b) of title II of the Act of August 28, 1937 (43 U.S.C. 1181f).Range improvementsFor rehabilitation, protection, and acquisition of lands and interests therein, and improvement of Federal rangelands pursuant to section 401 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1751), notwithstanding any other Act, sums equal to 50 percent of all moneys received during the prior fiscal year under sections 3 and 15 of the Taylor Grazing Act (43 U.S.C. 315b, 315m) and the amount designated for range improvements from grazing fees and mineral leasing receipts from Bankhead-Jones lands transferred to the Department of the Interior pursuant to law, but not less than $10,000,000, to remain available until expended: Provided, That not to exceed $600,000 shall be available for administrative expenses.Service charges, deposits, and forfeituresFor administrative expenses and other costs related to processing application documents and other authorizations for use and disposal of public lands and resources, for costs of providing copies of official public land documents, for monitoring construction, operation, and termination of facilities in conjunction with use authorizations, and for rehabilitation of damaged property, such amounts as may be collected under Public Law 94–579 (43 U.S.C. 1701 et seq.), and under section 28 of the Mineral Leasing Act (30 U.S.C. 185), to remain available until expended: Provided, That, notwithstanding any provision to the contrary of section 305(a) of Public Law 94–579 (43 U.S.C. 1735(a)), any moneys that have been or will be received pursuant to that section, whether as a result of forfeiture, compromise, or settlement, if not appropriate for refund pursuant to section 305(c) of that Act (43 U.S.C. 1735(c)), shall be available and may be expended under the authority of this Act by the Secretary to improve, protect, or rehabilitate any public lands administered through the Bureau of Land Management which have been damaged by the action of a resource developer, purchaser, permittee, or any unauthorized person, without regard to whether all moneys collected from each such action are used on the exact lands damaged which led to the action: Provided further, That any such moneys that are in excess of amounts needed to repair damage to the exact land for which funds were collected may be used to repair other damaged public lands.Miscellaneous trust fundsIn addition to amounts authorized to be expended under existing laws, there is hereby appropriated such amounts as may be contributed under section 307 of Public Law 94–579 (43 U.S.C. 1737), and such amounts as may be advanced for administrative costs, surveys, appraisals, and costs of making conveyances of omitted lands under section 211(b) of that Act (43 U.S.C. 1721(b)), to remain available until expended.Administrative provisionsThe Bureau of Land Management may carry out the operations funded under this Act by direct expenditure, contracts, grants, cooperative agreements and reimbursable agreements with public and private entities, including with States. Appropriations for the Bureau shall be available for purchase, erection, and dismantlement of temporary structures, and alteration and maintenance of necessary buildings and appurtenant facilities to which the United States has title; up to $100,000 for payments, at the discretion of the Secretary, for information or evidence concerning violations of laws administered by the Bureau; miscellaneous and emergency expenses of enforcement activities authorized or approved by the Secretary and to be accounted for solely on the Secretary's certificate, not to exceed $10,000: Provided, That notwithstanding Public Law 90–620 (44 U.S.C. 501), the Bureau may, under cooperative cost-sharing and partnership arrangements authorized by law, procure printing services from cooperators in connection with jointly produced publications for which the cooperators share the cost of printing either in cash or in services, and the Bureau determines the cooperator is capable of meeting accepted quality standards: Provided further, That projects to be funded pursuant to a written commitment by a State government to provide an identified amount of money in support of the project may be carried out by the Bureau on a reimbursable basis. Appropriations herein made shall not be available for the destruction of healthy, unadopted, wild horses and burros in the care of the Bureau or its contractors or for the sale of wild horses and burros that results in their destruction for processing into commercial products.United states fish and wildlife serviceResource managementFor necessary expenses of the United States Fish and Wildlife Service, as authorized by law, and for scientific and economic studies, general administration, and for the performance of other authorized functions related to such resources, $1,238,771,000, to remain available until September 30, 2017: Provided, That not to exceed $20,515,000 shall be used for implementing subsections (a), (b), (c), and (e) of section 4 of the Endangered Species Act of 1973 (16 U.S.C. 1533) (except for processing petitions, developing and issuing proposed and final regulations, and taking any other steps to implement actions described in subsection (c)(2)(A), (c)(2)(B)(i), or (c)(2)(B)(ii)), of which not to exceed $4,605,000 shall be used for any activity regarding the designation of critical habitat, pursuant to subsection (a)(3), excluding litigation support, for species listed pursuant to subsection (a)(1) prior to October 1, 2014; of which not to exceed $1,501,000 shall be used for any activity regarding petitions to list species that are indigenous to the United States pursuant to subsections (b)(3)(A) and (b)(3)(B); and, of which not to exceed $1,504,000 shall be used for implementing subsections (a), (b), (c), and (e) of section 4 of the Endangered Species Act of 1973 (16 U.S.C. 1533) for species that are not indigenous to the United States.ConstructionFor construction, improvement, acquisition, or removal of buildings and other facilities required in the conservation, management, investigation, protection, and utilization of fish and wildlife resources, and the acquisition of lands and interests therein; $23,687,000, to remain available until expended.Land acquisitionFor expenses necessary to carry out chapter 2003 of title 54, United States Code, including administrative expenses, and for acquisition of land or waters, or interest therein, in accordance with statutory authority applicable to the United States Fish and Wildlife Service, $68,500,000, to be derived from the Land and Water Conservation Fund and to remain available until expended, of which, notwithstanding section 200306 of title 54, United States Code, not more than $10,000,000 shall be for land conservation partnerships authorized by the Highlands Conservation Act of 2004, including not to exceed $320,000 for administrative expenses: Provided, That none of the funds appropriated for specific land acquisition projects may be used to pay for any administrative overhead, planning or other management costs.Cooperative endangered species conservation fundFor expenses necessary to carry out section 6 of the Endangered Species Act of 1973 (16 U.S.C. 1535), $53,495,000, to remain available until expended, of which $22,695,000 is to be derived from the Cooperative Endangered Species Conservation Fund; and of which $30,800,000 is to be derived from the Land and Water Conservation Fund.National wildlife refuge fundFor expenses necessary to implement the Act of October 17, 1978 (16 U.S.C. 715s), $13,228,000.North american wetlands conservation fundFor expenses necessary to carry out the provisions of the North American Wetlands Conservation Act (16 U.S.C. 4401 et seq.), $35,145,000, to remain available until expended.Neotropical migratory bird conservationFor expenses necessary to carry out the Neotropical Migratory Bird Conservation Act (16 U.S.C. 6101 et seq.), $3,910,000, to remain available until expended.Multinational species conservation fundFor expenses necessary to carry out the African Elephant Conservation Act (16 U.S.C. 4201 et seq.), the Asian Elephant Conservation Act of 1997 (16 U.S.C. 4261 et seq.), the Rhinoceros and Tiger Conservation Act of 1994 (16 U.S.C. 5301 et seq.), the Great Ape Conservation Act of 2000 (16 U.S.C. 6301 et seq.), and the Marine Turtle Conservation Act of 2004 (16 U.S.C. 6601 et seq.), $11,061,000, to remain available until expended.State and tribal wildlife grantsFor wildlife conservation grants to States and to the District of Columbia, Puerto Rico, Guam, the United States Virgin Islands, the Northern Mariana Islands, American Samoa, and Indian tribes under the provisions of the Fish and Wildlife Act of 1956 and the Fish and Wildlife Coordination Act, for the development and implementation of programs for the benefit of wildlife and their habitat, including species that are not hunted or fished, $60,571,000, to remain available until expended: Provided, That of the amount provided herein, $4,084,000 is for a competitive grant program for Indian tribes not subject to the remaining provisions of this appropriation: Provided further, That $5,487,000 is for a competitive grant program to implement approved plans for States, territories, and other jurisdictions and at the discretion of affected States, the regional Associations of fish and wildlife agencies, not subject to the remaining provisions of this appropriation: Provided further, That the Secretary shall, after deducting $9,571,000 and administrative expenses, apportion the amount provided herein in the following manner: (1) to the District of Columbia and to the Commonwealth of Puerto Rico, each a sum equal to not more than one-half of 1 percent thereof; and (2) to Guam, American Samoa, the United States Virgin Islands, and the Commonwealth of the Northern Mariana Islands, each a sum equal to not more than one-fourth of 1 percent thereof: Provided further, That the Secretary shall apportion the remaining amount in the following manner: (1) one-third of which is based on the ratio to which the land area of such State bears to the total land area of all such States; and (2) two-thirds of which is based on the ratio to which the population of such State bears to the total population of all such States: Provided further, That the amounts apportioned under this paragraph shall be adjusted equitably so that no State shall be apportioned a sum which is less than 1 percent of the amount available for apportionment under this paragraph for any fiscal year or more than 5 percent of such amount: Provided further, That the Federal share of planning grants shall not exceed 75 percent of the total costs of such projects and the Federal share of implementation grants shall not exceed 65 percent of the total costs of such projects: Provided further, That the non-Federal share of such projects may not be derived from Federal grant programs: Provided further, That any amount apportioned in 2016 to any State, territory, or other jurisdiction that remains unobligated as of September 30, 2017, shall be reapportioned, together with funds appropriated in 2018, in the manner provided herein.Administrative provisionsThe United States Fish and Wildlife Service may carry out the operations of Service programs by direct expenditure, contracts, grants, cooperative agreements and reimbursable agreements with public and private entities. Appropriations and funds available to the United States Fish and Wildlife Service shall be available for repair of damage to public roads within and adjacent to reservation areas caused by operations of the Service; options for the purchase of land at not to exceed $1 for each option; facilities incident to such public recreational uses on conservation areas as are consistent with their primary purpose; and the maintenance and improvement of aquaria, buildings, and other facilities under the jurisdiction of the Service and to which the United States has title, and which are used pursuant to law in connection with management, and investigation of fish and wildlife resources: Provided, That notwithstanding 44 U.S.C. 501, the Service may, under cooperative cost sharing and partnership arrangements authorized by law, procure printing services from cooperators in connection with jointly produced publications for which the cooperators share at least one-half the cost of printing either in cash or services and the Service determines the cooperator is capable of meeting accepted quality standards: Provided further, That the Service may accept donated aircraft as replacements for existing aircraft: Provided further, That notwithstanding 31 U.S.C. 3302, all fees collected for non-toxic shot review and approval shall be deposited under the heading United States Fish and Wildlife Service—Resource Management and shall be available to the Secretary, without further appropriation, to be used for expenses of processing of such non-toxic shot type or coating applications and revising regulations as necessary, and shall remain available until expended.National park serviceOperation of the national park systemFor expenses necessary for the management, operation, and maintenance of areas and facilities administered by the National Park Service and for the general administration of the National Park Service, $2,369,596,000, of which $10,001,000 for planning and interagency coordination in support of Everglades restoration and $99,461,000 for maintenance, repair, or rehabilitation projects for constructed assets shall remain available until September 30, 2017: Provided, That funds appropriated under this heading in this Act are available for the purposes of section 5 of Public Law 95–348 and section 204 of Public Law 93–486, as amended by section 1(3) of Public Law 100–355.National recreation and preservationFor expenses necessary to carry out recreation programs, natural programs, cultural programs, heritage partnership programs, environmental compliance and review, international park affairs, and grant administration, not otherwise provided for, $62,632,000.Historic preservation fundFor expenses necessary in carrying out the National Historic Preservation Act (division A of subtitle III of title 54, United States Code), $65,410,000, to be derived from the Historic Preservation Fund and to remain available until September 30, 2017, of which $500,000 is for competitive grants for the survey and nomination of properties to the National Register of Historic Places and as National Historic Landmarks associated with communities currently underrepresented, as determined by the Secretary, and of which $8,000,000 is for competitive grants to preserve the sites and stories of the Civil Rights movement: Provided, That such competitive grants shall be made without imposing the matching requirements in section 302902(b)(3) of title 54, United States Code to States and Indian tribes as defined in chapter 3003 of such title, Native Hawaiian organizations, local governments, including Certified Local Governments, and nonprofit organizations.ConstructionFor construction, improvements, repair, or replacement of physical facilities, including modifications authorized by section 104 of the Everglades National Park Protection and Expansion Act of 1989 (16 U.S.C. 410r-8), $192,937,000, to remain available until expended: Provided, That, notwithstanding any other provision of law, for any project initially funded in fiscal year 2016 with a future phase indicated in the National Park Service 5–Year Line Item Construction Plan, a single procurement may be issued which includes the full scope of the project: Provided further, That the solicitation and contract shall contain the clause availability of funds found at 48 CFR 52.232–18: Provided further, That National Park Service Donations, Park Concessions Franchise Fees, and Recreation Fees may be made available for the cost of adjustments and changes within the original scope of effort for projects funded by the National Park Service Construction appropriation: Provided further, That the Secretary of the Interior shall consult with the Committees on Appropriations, in accordance with current reprogramming thresholds, prior to making any charges authorized by this section.Land and water conservation fund(rescission)The contract authority provided for fiscal year 2016 by section 200308 of title 54, United States Code, is rescinded.Land acquisition and state assistanceFor expenses necessary to carry out chapter 2003 of title 54, United States Code, including administrative expenses, and for acquisition of lands or waters, or interest therein, in accordance with the statutory authority applicable to the National Park Service, $173,670,000, to be derived from the Land and Water Conservation Fund and to remain available until expended, of which $110,000,000 is for the State assistance program and of which $10,000,000 shall be for the American Battlefield Protection Program grants as authorized by chapter 3081 of title 54, United States Code.Centennial challengeFor expenses necessary to carry out the provisions of section 101701 of title 54, United States Code, relating to challenge cost share agreements, $15,000,000, to remain available until expended, for Centennial Challenge projects and programs: Provided, That not less than 50 percent of the total cost of each project or program shall be derived from non-Federal sources in the form of donated cash, assets, or a pledge of donation guaranteed by an irrevocable letter of credit.Administrative provisions(including transfer of funds)In addition to other uses set forth in section 101917(c)(2) of title 54, United States Code, franchise fees credited to a sub-account shall be available for expenditure by the Secretary, without further appropriation, for use at any unit within the National Park System to extinguish or reduce liability for Possessory Interest or leasehold surrender interest. Such funds may only be used for this purpose to the extent that the benefitting unit anticipated franchise fee receipts over the term of the contract at that unit exceed the amount of funds used to extinguish or reduce liability. Franchise fees at the benefitting unit shall be credited to the sub-account of the originating unit over a period not to exceed the term of a single contract at the benefitting unit, in the amount of funds so expended to extinguish or reduce liability.For the costs of administration of the Land and Water Conservation Fund grants authorized by section 105(a)(2)(B) of the Gulf of Mexico Energy Security Act of 2006 (Public Law 109–432), the National Park Service may retain up to 3 percent of the amounts which are authorized to be disbursed under such section, such retained amounts to remain available until expended.National Park Service funds may be transferred to the Federal Highway Administration (FHWA), Department of Transportation, for purposes authorized under 23 U.S.C. 204. Transfers may include a reasonable amount for FHWA administrative support costs.In fiscal year 2016 and each fiscal year thereafter, any amounts deposited into the National Park Service trust fund accounts (31 U.S.C. 1321(a)(l7)–(18)) shall be invested by the Secretary of the Treasury in interest bearing obligations of the United States to the extent such amounts are not, in his judgment, required to meet current withdrawals: Provided, That interest earned by such investments shall be available for obligation without further appropriation, to the benefit of the project.United states geological surveySurveys, investigations, and researchFor expenses necessary for the United States Geological Survey to perform surveys, investigations, and research covering topography, geology, hydrology, biology, and the mineral and water resources of the United States, its territories and possessions, and other areas as authorized by 43 U.S.C. 31, 1332, and 1340; classify lands as to their mineral and water resources; give engineering supervision to power permittees and Federal Energy Regulatory Commission licensees; administer the minerals exploration program (30 U.S.C. 641); conduct inquiries into the economic conditions affecting mining and materials processing industries (30 U.S.C. 3, 21a, and 1603; 50 U.S.C. 98g(1)) and related purposes as authorized by law; and to publish and disseminate data relative to the foregoing activities; $1,062,000,000, to remain available until September 30, 2017; of which $57,637,189 shall remain available until expended for satellite operations; and of which $7,280,000 shall be available until expended for deferred maintenance and capital improvement projects that exceed $100,000 in cost: Provided, That none of the funds provided for the ecosystem research activity shall be used to conduct new surveys on private property, unless specifically authorized in writing by the property owner: Provided further, That no part of this appropriation shall be used to pay more than one-half the cost of topographic mapping or water resources data collection and investigations carried on in cooperation with States and municipalities.Administrative provisionsFrom within the amount appropriated for activities of the United States Geological Survey such sums as are necessary shall be available for contracting for the furnishing of topographic maps and for the making of geophysical or other specialized surveys when it is administratively determined that such procedures are in the public interest; construction and maintenance of necessary buildings and appurtenant facilities; acquisition of lands for gauging stations and observation wells; expenses of the United States National Committee for Geological Sciences; and payment of compensation and expenses of persons employed by the Survey duly appointed to represent the United States in the negotiation and administration of interstate compacts: Provided, That activities funded by appropriations herein made may be accomplished through the use of contracts, grants, or cooperative agreements as defined in section 6302 of title 31, United States Code: Provided further, That the United States Geological Survey may enter into contracts or cooperative agreements directly with individuals or indirectly with institutions or nonprofit organizations, without regard to 41 U.S.C. 6101, for the temporary or intermittent services of students or recent graduates, who shall be considered employees for the purpose of chapters 57 and 81 of title 5, United States Code, relating to compensation for travel and work injuries, and chapter 171 of title 28, United States Code, relating to tort claims, but shall not be considered to be Federal employees for any other purposes.Bureau of ocean energy managementOcean energy managementFor expenses necessary for granting leases, easements, rights-of-way and agreements for use for oil and gas, other minerals, energy, and marine-related purposes on the Outer Continental Shelf and approving operations related thereto, as authorized by law; for environmental studies, as authorized by law; for implementing other laws and to the extent provided by Presidential or Secretarial delegation; and for matching grants or cooperative agreements, $170,857,000, of which $74,235,000, is to remain available until September 30, 2017 and of which $96,622,000 is to remain available until expended: Provided, That this total appropriation shall be reduced by amounts collected by the Secretary and credited to this appropriation from additions to receipts resulting from increases to lease rental rates in effect on August 5, 1993, and from cost recovery fees from activities conducted by the Bureau of Ocean Energy Management pursuant to the Outer Continental Shelf Lands Act, including studies, assessments, analysis, and miscellaneous administrative activities: Provided further, That the sum herein appropriated shall be reduced as such collections are received during the fiscal year, so as to result in a final fiscal year 2016 appropriation estimated at not more than $74,235,000: Provided further, That not to exceed $3,000 shall be available for reasonable expenses related to promoting volunteer beach and marine cleanup activities.Bureau of safety and environmental enforcementOffshore safety and environmental enforcementFor expenses necessary for the regulation of operations related to leases, easements, rights-of-way and agreements for use for oil and gas, other minerals, energy, and marine-related purposes on the Outer Continental Shelf, as authorized by law; for enforcing and implementing laws and regulations as authorized by law and to the extent provided by Presidential or Secretarial delegation; and for matching grants or cooperative agreements, $124,772,000, of which $67,565,000 is to remain available until September 30, 2017 and of which $57,207,000 is to remain available until expended: Provided, That this total appropriation shall be reduced by amounts collected by the Secretary and credited to this appropriation from additions to receipts resulting from increases to lease rental rates in effect on August 5, 1993, and from cost recovery fees from activities conducted by the Bureau of Safety and Environmental Enforcement pursuant to the Outer Continental Shelf Lands Act, including studies, assessments, analysis, and miscellaneous administrative activities: Provided further, That the sum herein appropriated shall be reduced as such collections are received during the fiscal year, so as to result in a final fiscal year 2016 appropriation estimated at not more than $67,565,000.For an additional amount, $65,000,000, to remain available until expended, to be reduced by amounts collected by the Secretary and credited to this appropriation, which shall be derived from non-refundable inspection fees collected in fiscal year 2016, as provided in this Act: Provided, That to the extent that amounts realized from such inspection fees exceed $65,000,000, the amounts realized in excess of $65,000,000 shall be credited to this appropriation and remain available until expended: Provided further, That for fiscal year 2016, not less than 50 percent of the inspection fees expended by the Bureau of Safety and Environmental Enforcement will be used to fund personnel and mission-related costs to expand capacity and expedite the orderly development, subject to environmental safeguards, of the Outer Continental Shelf pursuant to the Outer Continental Shelf Lands Act (43 U.S.C. 1331 et seq.), including the review of applications for permits to drill.Oil spill researchFor necessary expenses to carry out title I, section 1016, title IV, sections 4202 and 4303, title VII, and title VIII, section 8201 of the Oil Pollution Act of 1990, $14,899,000, which shall be derived from the Oil Spill Liability Trust Fund, to remain available until expended.Office of surface mining reclamation and enforcementRegulation and technologyFor necessary expenses to carry out the provisions of the Surface Mining Control and Reclamation Act of 1977, Public Law 95–87, $123,253,000, to remain available until September 30, 2017: Provided, That appropriations for the Office of Surface Mining Reclamation and Enforcement may provide for the travel and per diem expenses of State and tribal personnel attending Office of Surface Mining Reclamation and Enforcement sponsored training.In addition, for costs to review, administer, and enforce permits issued by the Office pursuant to section 507 of Public Law 95–87 (30 U.S.C. 1257), $40,000, to remain available until expended: Provided, That fees assessed and collected by the Office pursuant to such section 507 shall be credited to this account as discretionary offsetting collections, to remain available until expended: Provided further, That the sum herein appropriated from the general fund shall be reduced as collections are received during the fiscal year, so as to result in a fiscal year 2016 appropriation estimated at not more than $123,253,000.Abandoned mine reclamation fundFor necessary expenses to carry out title IV of the Surface Mining Control and Reclamation Act of 1977, Public Law 95–87, $27,303,000, to be derived from receipts of the Abandoned Mine Reclamation Fund and to remain available until expended: Provided, That pursuant to Public Law 97–365, the Department of the Interior is authorized to use up to 20 percent from the recovery of the delinquent debt owed to the United States Government to pay for contracts to collect these debts: Provided further, That funds made available under title IV of Public Law 95–87 may be used for any required non-Federal share of the cost of projects funded by the Federal Government for the purpose of environmental restoration related to treatment or abatement of acid mine drainage from abandoned mines: Provided further, That such projects must be consistent with the purposes and priorities of the Surface Mining Control and Reclamation Act: Provided further, That amounts provided under this heading may be used for the travel and per diem expenses of State and tribal personnel attending Office of Surface Mining Reclamation and Enforcement sponsored training.In addition, $90,000,000, to remain available until expended, for grants to States for reclamation of abandoned mine lands and other related activities in accordance with the terms and conditions in the explanatory statement described in section 4 (in the matter preceding division A of this consolidated Act): Provided, That such additional amount shall be used for economic and community development in conjunction with the priorities in section 403(a) of the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1233(a)): Provided further, That such additional amount shall be distributed in equal amounts to the 3 Appalachian States with the greatest amount of unfunded needs to meet the priorities described in paragraphs (1) and (2) of such section: Provided further, That such additional amount shall be allocated to States within 60 days after the date of enactment of this Act.Bureau of indian affairs and bureau of indian educationOperation of indian programs(including transfer of funds)For expenses necessary for the operation of Indian programs, as authorized by law, including the Snyder Act of November 2, 1921 (25 U.S.C. 13), the Indian Self-Determination and Education Assistance Act of 1975 (25 U.S.C. 450 et seq.), the Education Amendments of 1978 (25 U.S.C. 2001–2019), and the Tribally Controlled Schools Act of 1988 (25 U.S.C. 2501 et seq.), $2,267,924,000, to remain available until September 30, 2017, except as otherwise provided herein; of which not to exceed $8,500 may be for official reception and representation expenses; of which not to exceed $74,791,000 shall be for welfare assistance payments: Provided, That, in cases of designated Federal disasters, the Secretary may exceed such cap, from the amounts provided herein, to provide for disaster relief to Indian communities affected by the disaster: Provided further, That federally recognized Indian tribes and tribal organizations of federally recognized Indian tribes may use their tribal priority allocations for unmet welfare assistance costs: Provided further, That not to exceed $628,351,000 for school operations costs of Bureau-funded schools and other education programs shall become available on July 1, 2016, and shall remain available until September 30, 2017: Provided further, That not to exceed $43,813,000 shall remain available until expended for housing improvement, road maintenance, attorney fees, litigation support, land records improvement, and the Navajo-Hopi Settlement Program: Provided further, That, notwithstanding any other provision of law, including but not limited to the Indian Self-Determination Act of 1975 (25 U.S.C. 450f et seq.) and section 1128 of the Education Amendments of 1978 (25 U.S.C. 2008), not to exceed $73,276,000 within and only from such amounts made available for school operations shall be available for administrative cost grants associated with grants approved prior to July 1, 2016: Provided further, That any forestry funds allocated to a federally recognized tribe which remain unobligated as of September 30, 2017, may be transferred during fiscal year 2018 to an Indian forest land assistance account established for the benefit of the holder of the funds within the holder's trust fund account: Provided further, That any such unobligated balances not so transferred shall expire on September 30, 2018: Provided further, That, in order to enhance the safety of Bureau field employees, the Bureau may use funds to purchase uniforms or other identifying articles of clothing for personnel.Contract support costsFor payments to tribes and tribal organizations for contract support costs associated with Indian Self-Determination and Education Assistance Act agreements with the Bureau of Indian Affairs for fiscal year 2016, such sums as may be necessary, which shall be available for obligation through September 30, 2017: Provided, That amounts obligated but not expended by a tribe or tribal organization for contract support costs for such agreements for the current fiscal year shall be applied to contract support costs otherwise due for such agreements for subsequent fiscal years: Provided further, That, notwithstanding any other provision of law, no amounts made available under this heading shall be available for transfer to another budget account.Construction(including transfer of funds)For construction, repair, improvement, and maintenance of irrigation and power systems, buildings, utilities, and other facilities, including architectural and engineering services by contract; acquisition of lands, and interests in lands; and preparation of lands for farming, and for construction of the Navajo Indian Irrigation Project pursuant to Public Law 87–483, $193,973,000, to remain available until expended: Provided, That such amounts as may be available for the construction of the Navajo Indian Irrigation Project may be transferred to the Bureau of Reclamation: Provided further, That not to exceed 6 percent of contract authority available to the Bureau of Indian Affairs from the Federal Highway Trust Fund may be used to cover the road program management costs of the Bureau: Provided further, That any funds provided for the Safety of Dams program pursuant to 25 U.S.C. 13 shall be made available on a nonreimbursable basis: Provided further, That for fiscal year 2016, in implementing new construction, replacement facilities construction, or facilities improvement and repair project grants in excess of $100,000 that are provided to grant schools under Public Law 100–297, the Secretary of the Interior shall use the Administrative and Audit Requirements and Cost Principles for Assistance Programs contained in 43 CFR part 12 as the regulatory requirements: Provided further, That such grants shall not be subject to section 12.61 of 43 CFR; the Secretary and the grantee shall negotiate and determine a schedule of payments for the work to be performed: Provided further, That in considering grant applications, the Secretary shall consider whether such grantee would be deficient in assuring that the construction projects conform to applicable building standards and codes and Federal, tribal, or State health and safety standards as required by 25 U.S.C. 2005(b), with respect to organizational and financial management capabilities: Provided further, That if the Secretary declines a grant application, the Secretary shall follow the requirements contained in 25 U.S.C. 2504(f): Provided further, That any disputes between the Secretary and any grantee concerning a grant shall be subject to the disputes provision in 25 U.S.C. 2507(e): Provided further, That in order to ensure timely completion of construction projects, the Secretary may assume control of a project and all funds related to the project, if, within 18 months of the date of enactment of this Act, any grantee receiving funds appropriated in this Act or in any prior Act, has not completed the planning and design phase of the project and commenced construction: Provided further, That this appropriation may be reimbursed from the Office of the Special Trustee for American Indians appropriation for the appropriate share of construction costs for space expansion needed in agency offices to meet trust reform implementation.Indian land and water claim settlements and miscellaneous payments to indiansFor payments and necessary administrative expenses for implementation of Indian land and water claim settlements pursuant to Public Laws 99–264, 100–580, 101–618, 111–11, and 111–291, and for implementation of other land and water rights settlements, $49,475,000, to remain available until expended.Indian guaranteed loan program accountFor the cost of guaranteed loans and insured loans, $7,748,000, of which $1,062,000 is for administrative expenses, as authorized by the Indian Financing Act of 1974: Provided, That such costs, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974: Provided further, That these funds are available to subsidize total loan principal, any part of which is to be guaranteed or insured, not to exceed $113,804,510.Administrative provisionsThe Bureau of Indian Affairs may carry out the operation of Indian programs by direct expenditure, contracts, cooperative agreements, compacts, and grants, either directly or in cooperation with States and other organizations.Notwithstanding 25 U.S.C. 15, the Bureau of Indian Affairs may contract for services in support of the management, operation, and maintenance of the Power Division of the San Carlos Irrigation Project.Notwithstanding any other provision of law, no funds available to the Bureau of Indian Affairs for central office oversight and Executive Direction and Administrative Services (except executive direction and administrative services funding for Tribal Priority Allocations, regional offices, and facilities operations and maintenance) shall be available for contracts, grants, compacts, or cooperative agreements with the Bureau of Indian Affairs under the provisions of the Indian Self-Determination Act or the Tribal Self-Governance Act of 1994 (Public Law 103–413).In the event any tribe returns appropriations made available by this Act to the Bureau of Indian Affairs, this action shall not diminish the Federal Government's trust responsibility to that tribe, or the government-to-government relationship between the United States and that tribe, or that tribe's ability to access future appropriations.Notwithstanding any other provision of law, no funds available to the Bureau of Indian Education, other than the amounts provided herein for assistance to public schools under 25 U.S.C. 452 et seq., shall be available to support the operation of any elementary or secondary school in the State of Alaska.No funds available to the Bureau of Indian Education shall be used to support expanded grades for any school or dormitory beyond the grade structure in place or approved by the Secretary of the Interior at each school in the Bureau of Indian Education school system as of October 1, 1995, except that the Secretary of the Interior may waive this prohibition to support expansion of up to one additional grade when the Secretary determines such waiver is needed to support accomplishment of the mission of the Bureau of Indian Education. Appropriations made available in this or any prior Act for schools funded by the Bureau shall be available, in accordance with the Bureau's funding formula, only to the schools in the Bureau school system as of September 1, 1996, and to any school or school program that was reinstated in fiscal year 2012. Funds made available under this Act may not be used to establish a charter school at a Bureau-funded school (as that term is defined in section 1141 of the Education Amendments of 1978 (25 U.S.C. 2021)), except that a charter school that is in existence on the date of the enactment of this Act and that has operated at a Bureau-funded school before September 1, 1999, may continue to operate during that period, but only if the charter school pays to the Bureau a pro rata share of funds to reimburse the Bureau for the use of the real and personal property (including buses and vans), the funds of the charter school are kept separate and apart from Bureau funds, and the Bureau does not assume any obligation for charter school programs of the State in which the school is located if the charter school loses such funding. Employees of Bureau-funded schools sharing a campus with a charter school and performing functions related to the charter school's operation and employees of a charter school shall not be treated as Federal employees for purposes of chapter 171 of title 28, United States Code.Notwithstanding any other provision of law, including section 113 of title I of appendix C of Public Law 106–113, if in fiscal year 2003 or 2004 a grantee received indirect and administrative costs pursuant to a distribution formula based on section 5(f) of Public Law 101–301, the Secretary shall continue to distribute indirect and administrative cost funds to such grantee using the section 5(f) distribution formula.Funds available under this Act may not be used to establish satellite locations of schools in the Bureau school system as of September 1, 1996, except that the Secretary may waive this prohibition in order for an Indian tribe to provide language and cultural immersion educational programs for non-public schools located within the jurisdictional area of the tribal government which exclusively serve tribal members, do not include grades beyond those currently served at the existing Bureau-funded school, provide an educational environment with educator presence and academic facilities comparable to the Bureau-funded school, comply with all applicable Tribal, Federal, or State health and safety standards, and the Americans with Disabilities Act, and demonstrate the benefits of establishing operations at a satellite location in lieu of incurring extraordinary costs, such as for transportation or other impacts to students such as those caused by busing students extended distances: Provided, That no funds available under this Act may be used to fund operations, maintenance, rehabilitation, construction or other facilities-related costs for such assets that are not owned by the Bureau: Provided further, That the term satellite school means a school location physically separated from the existing Bureau school by more than 50 miles but that forms part of the existing school in all other respects.Departmental officesOffice of the secretaryDepartmental operationsFor necessary expenses for management of the Department of the Interior, including the collection and disbursement of royalties, fees, and other mineral revenue proceeds, and for grants and cooperative agreements, as authorized by law, $721,769,000, to remain available until September 30, 2017; of which not to exceed $15,000 may be for official reception and representation expenses; and of which up to $1,000,000 shall be available for workers compensation payments and unemployment compensation payments associated with the orderly closure of the United States Bureau of Mines; and of which $12,618,000 for the Office of Valuation Services is to be derived from the Land and Water Conservation Fund and shall remain available until expended; and of which $38,300,000 shall remain available until expended for the purpose of mineral revenue management activities: Provided, That notwithstanding any other provision of law, $15,000 under this heading shall be available for refunds of overpayments in connection with certain Indian leases in which the Secretary concurred with the claimed refund due, to pay amounts owed to Indian allottees or tribes, or to correct prior unrecoverable erroneous payments.Administrative provisionsFor fiscal year 2016, up to $400,000 of the payments authorized by the Act of October 20, 1976 (31 U.S.C. 6901–6907) may be retained for administrative expenses of the Payments in Lieu of Taxes Program: Provided, That no payment shall be made pursuant to that Act to otherwise eligible units of local government if the computed amount of the payment is less than $100: Provided further, That the Secretary may reduce the payment authorized by 31 U.S.C. 6901–6907 for an individual county by the amount necessary to correct prior year overpayments to that county: Provided further, That the amount needed to correct a prior year underpayment to an individual county shall be paid from any reductions for overpayments to other counties and the amount necessary to cover any remaining underpayment is hereby appropriated and shall be paid to individual counties: Provided further, That of the total amount made available by this title for Office of the Secretary—Departmental Operations, $452,000,000 shall be available to the Secretary of the Interior for an additional amount for fiscal year 2016 for payments in lieu of taxes under chapter 69 of title 31, United States Code.Insular affairsAssistance to territoriesFor expenses necessary for assistance to territories under the jurisdiction of the Department of the Interior and other jurisdictions identified in section 104(e) of Public Law 108–188, $86,976,000, of which: (1) $77,528,000 shall remain available until expended for territorial assistance, including general technical assistance, maintenance assistance, disaster assistance, coral reef initiative activities, and brown tree snake control and research; grants to the judiciary in American Samoa for compensation and expenses, as authorized by law (48 U.S.C. 1661(c)); grants to the Government of American Samoa, in addition to current local revenues, for construction and support of governmental functions; grants to the Government of the Virgin Islands as authorized by law; grants to the Government of Guam, as authorized by law; and grants to the Government of the Northern Mariana Islands as authorized by law (Public Law 94–241; 90 Stat. 272); and (2) $9,448,000 shall be available until September 30, 2017, for salaries and expenses of the Office of Insular Affairs: Provided, That all financial transactions of the territorial and local governments herein provided for, including such transactions of all agencies or instrumentalities established or used by such governments, may be audited by the Government Accountability Office, at its discretion, in accordance with chapter 35 of title 31, United States Code: Provided further, That Northern Mariana Islands Covenant grant funding shall be provided according to those terms of the Agreement of the Special Representatives on Future United States Financial Assistance for the Northern Mariana Islands approved by Public Law 104–134: Provided further, That the funds for the program of operations and maintenance improvement are appropriated to institutionalize routine operations and maintenance improvement of capital infrastructure with territorial participation and cost sharing to be determined by the Secretary based on the grantee's commitment to timely maintenance of its capital assets: Provided further, That any appropriation for disaster assistance under this heading in this Act or previous appropriations Acts may be used as non-Federal matching funds for the purpose of hazard mitigation grants provided pursuant to section 404 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170c).Compact of free associationFor grants and necessary expenses, $3,318,000, to remain available until expended, as provided for in sections 221(a)(2) and 233 of the Compact of Free Association for the Republic of Palau; and section 221(a)(2) of the Compacts of Free Association for the Government of the Republic of the Marshall Islands and the Federated States of Micronesia, as authorized by Public Law 99–658 and Public Law 108–188.Administrative provisions(including transfer of funds)At the request of the Governor of Guam, the Secretary may transfer discretionary funds or mandatory funds provided under section 104(e) of Public Law 108–188 and Public Law 104–134, that are allocated for Guam, to the Secretary of Agriculture for the subsidy cost of direct or guaranteed loans, plus not to exceed three percent of the amount of the subsidy transferred for the cost of loan administration, for the purposes authorized by the Rural Electrification Act of 1936 and section 306(a)(1) of the Consolidated Farm and Rural Development Act for construction and repair projects in Guam, and such funds shall remain available until expended: Provided, That such costs, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974: Provided further, That such loans or loan guarantees may be made without regard to the population of the area, credit elsewhere requirements, and restrictions on the types of eligible entities under the Rural Electrification Act of 1936 and section 306(a)(1) of the Consolidated Farm and Rural Development Act: Provided further, That any funds transferred to the Secretary of Agriculture shall be in addition to funds otherwise made available to make or guarantee loans under such authorities.Office of the solicitorSalaries and expensesFor necessary expenses of the Office of the Solicitor, $65,800,000.Office of inspector generalSalaries and expensesFor necessary expenses of the Office of Inspector General, $50,047,000.Office of the special trustee for american indiansFederal trust programs(including transfer of funds)For the operation of trust programs for Indians by direct expenditure, contracts, cooperative agreements, compacts, and grants, $139,029,000, to remain available until expended, of which not to exceed $22,120,000 from this or any other Act, may be available for historical accounting: Provided, That funds for trust management improvements and litigation support may, as needed, be transferred to or merged with the Bureau of Indian Affairs and Bureau of Indian Education, Operation of Indian Programs account; the Office of the Solicitor, Salaries and Expenses account; and the Office of the Secretary, Departmental Operations account: Provided further, That funds made available through contracts or grants obligated during fiscal year 2016, as authorized by the Indian Self-Determination Act of 1975 (25 U.S.C. 450 et seq.), shall remain available until expended by the contractor or grantee: Provided further, That, notwithstanding any other provision of law, the Secretary shall not be required to provide a quarterly statement of performance for any Indian trust account that has not had activity for at least 15 months and has a balance of $15 or less: Provided further, That the Secretary shall issue an annual account statement and maintain a record of any such accounts and shall permit the balance in each such account to be withdrawn upon the express written request of the account holder: Provided further, That not to exceed $50,000 is available for the Secretary to make payments to correct administrative errors of either disbursements from or deposits to Individual Indian Money or Tribal accounts after September 30, 2002: Provided further, That erroneous payments that are recovered shall be credited to and remain available in this account for this purpose: Provided further, That the Secretary shall not be required to reconcile Special Deposit Accounts with a balance of less than $500 unless the Office of the Special Trustee receives proof of ownership from a Special Deposit Accounts claimant.Department-wide programsWildland fire management(including transfers of funds)For necessary expenses for fire preparedness, fire suppression operations, fire science and research, emergency rehabilitation, hazardous fuels management activities, and rural fire assistance by the Department of the Interior, $816,745,000, to remain available until expended, of which not to exceed $6,427,000 shall be for the renovation or construction of fire facilities: Provided, That such funds are also available for repayment of advances to other appropriation accounts from which funds were previously transferred for such purposes: Provided further, That of the funds provided $170,000,000 is for hazardous fuels management activities: Provided further, That of the funds provided $18,970,000 is for burned area rehabilitation: Provided further, That persons hired pursuant to 43 U.S.C. 1469 may be furnished subsistence and lodging without cost from funds available from this appropriation: Provided further, That notwithstanding 42 U.S.C. 1856d, sums received by a bureau or office of the Department of the Interior for fire protection rendered pursuant to 42 U.S.C. 1856 et seq., protection of United States property, may be credited to the appropriation from which funds were expended to provide that protection, and are available without fiscal year limitation: Provided further, That using the amounts designated under this title of this Act, the Secretary of the Interior may enter into procurement contracts, grants, or cooperative agreements, for hazardous fuels management and resilient landscapes activities, and for training and monitoring associated with such hazardous fuels management and resilient landscapes activities on Federal land, or on adjacent non-Federal land for activities that benefit resources on Federal land: Provided further, That the costs of implementing any cooperative agreement between the Federal Government and any non-Federal entity may be shared, as mutually agreed on by the affected parties: Provided further, That notwithstanding requirements of the Competition in Contracting Act, the Secretary, for purposes of hazardous fuels management and resilient landscapes activities, may obtain maximum practicable competition among: (1) local private, nonprofit, or cooperative entities; (2) Youth Conservation Corps crews, Public Lands Corps (Public Law 109–154), or related partnerships with State, local, or nonprofit youth groups; (3) small or micro-businesses; or (4) other entities that will hire or train locally a significant percentage, defined as 50 percent or more, of the project workforce to complete such contracts: Provided further, That in implementing this section, the Secretary shall develop written guidance to field units to ensure accountability and consistent application of the authorities provided herein: Provided further, That funds appropriated under this heading may be used to reimburse the United States Fish and Wildlife Service and the National Marine Fisheries Service for the costs of carrying out their responsibilities under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) to consult and conference, as required by section 7 of such Act, in connection with wildland fire management activities: Provided further, That the Secretary of the Interior may use wildland fire appropriations to enter into leases of real property with local governments, at or below fair market value, to construct capitalized improvements for fire facilities on such leased properties, including but not limited to fire guard stations, retardant stations, and other initial attack and fire support facilities, and to make advance payments for any such lease or for construction activity associated with the lease: Provided further, That the Secretary of the Interior and the Secretary of Agriculture may authorize the transfer of funds appropriated for wildland fire management, in an aggregate amount not to exceed $50,000,000, between the Departments when such transfers would facilitate and expedite wildland fire management programs and projects: Provided further, That funds provided for wildfire suppression shall be available for support of Federal emergency response actions: Provided further, That funds appropriated under this heading shall be available for assistance to or through the Department of State in connection with forest and rangeland research, technical information, and assistance in foreign countries, and, with the concurrence of the Secretary of State, shall be available to support forestry, wildland fire management, and related natural resource activities outside the United States and its territories and possessions, including technical assistance, education and training, and cooperation with United States and international organizations.Flame wildfire suppression reserve fund(including transfer of funds)For necessary expenses for large fire suppression operations of the Department of the Interior and as a reserve fund for suppression and Federal emergency response activities, $177,000,000, to remain available until expended: Provided, That such amounts are only available for transfer to the Wildland Fire Management account following a declaration by the Secretary in accordance with section 502 of the FLAME Act of 2009 (43 U.S.C. 1748a).Central hazardous materials fundFor necessary expenses of the Department of the Interior and any of its component offices and bureaus for the response action, including associated activities, performed pursuant to the Comprehensive Environmental Response, Compensation, and Liability Act (42 U.S.C. 9601 et seq.), $10,010,000, to remain available until expended.Natural resource damage assessment and restorationNatural resource damage assessment fundTo conduct natural resource damage assessment, restoration activities, and onshore oil spill preparedness by the Department of the Interior necessary to carry out the provisions of the Comprehensive Environmental Response, Compensation, and Liability Act (42 U.S.C. 9601 et seq.), the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.), the Oil Pollution Act of 1990 (33 U.S.C. 2701 et seq.), and Public Law 101–337 (16 U.S.C. 19jj et seq.), $7,767,000, to remain available until expended.Working capital fundFor the operation and maintenance of a departmental financial and business management system, information technology improvements of general benefit to the Department, and the consolidation of facilities and operations throughout the Department, $67,100,000, to remain available until expended: Provided, That none of the funds appropriated in this Act or any other Act may be used to establish reserves in the Working Capital Fund account other than for accrued annual leave and depreciation of equipment without prior approval of the Committees on Appropriations of the House of Representatives and the Senate: Provided further, That the Secretary may assess reasonable charges to State, local and tribal government employees for training services provided by the National Indian Program Training Center, other than training related to Public Law 93–638: Provided further, That the Secretary may lease or otherwise provide space and related facilities, equipment or professional services of the National Indian Program Training Center to State, local and tribal government employees or persons or organizations engaged in cultural, educational, or recreational activities (as defined in section 3306(a) of title 40, United States Code) at the prevailing rate for similar space, facilities, equipment, or services in the vicinity of the National Indian Program Training Center: Provided further, That all funds received pursuant to the two preceding provisos shall be credited to this account, shall be available until expended, and shall be used by the Secretary for necessary expenses of the National Indian Program Training Center: Provided further, That the Secretary may enter into grants and cooperative agreements to support the Office of Natural Resource Revenue's collection and disbursement of royalties, fees, and other mineral revenue proceeds, as authorized by law.Administrative provisionThere is hereby authorized for acquisition from available resources within the Working Capital Fund, aircraft which may be obtained by donation, purchase or through available excess surplus property: Provided, That existing aircraft being replaced may be sold, with proceeds derived or trade-in value used to offset the purchase price for the replacement aircraft.General provisions, department of the interior(including transfers of funds)Emergency transfer authority—intra-bureau 
101.Appropriations made in this title shall be available for expenditure or transfer (within each bureau or office), with the approval of the Secretary, for the emergency reconstruction, replacement, or repair of aircraft, buildings, utilities, or other facilities or equipment damaged or destroyed by fire, flood, storm, or other unavoidable causes: Provided, That no funds shall be made available under this authority until funds specifically made available to the Department of the Interior for emergencies shall have been exhausted: Provided further, That all funds used pursuant to this section must be replenished by a supplemental appropriation, which must be requested as promptly as possible.Emergency transfer authority—department-wide 
102.The Secretary may authorize the expenditure or transfer of any no year appropriation in this title, in addition to the amounts included in the budget programs of the several agencies, for the suppression or emergency prevention of wildland fires on or threatening lands under the jurisdiction of the Department of the Interior; for the emergency rehabilitation of burned-over lands under its jurisdiction; for emergency actions related to potential or actual earthquakes, floods, volcanoes, storms, or other unavoidable causes; for contingency planning subsequent to actual oil spills; for response and natural resource damage assessment activities related to actual oil spills or releases of hazardous substances into the environment; for the prevention, suppression, and control of actual or potential grasshopper and Mormon cricket outbreaks on lands under the jurisdiction of the Secretary, pursuant to the authority in section 417(b) of Public Law 106–224 (7 U.S.C. 7717(b)); for emergency reclamation projects under section 410 of Public Law 95–87; and shall transfer, from any no year funds available to the Office of Surface Mining Reclamation and Enforcement, such funds as may be necessary to permit assumption of regulatory authority in the event a primacy State is not carrying out the regulatory provisions of the Surface Mining Act: Provided, That appropriations made in this title for wildland fire operations shall be available for the payment of obligations incurred during the preceding fiscal year, and for reimbursement to other Federal agencies for destruction of vehicles, aircraft, or other equipment in connection with their use for wildland fire operations, such reimbursement to be credited to appropriations currently available at the time of receipt thereof: Provided further, That for wildland fire operations, no funds shall be made available under this authority until the Secretary determines that funds appropriated for ‘‘wildland fire operations’’ and ‘‘FLAME Wildfire Suppression Reserve Fund’’ shall be exhausted within 30 days: Provided further, That all funds used pursuant to this section must be replenished by a supplemental appropriation, which must be requested as promptly as possible: Provided further, That such replenishment funds shall be used to reimburse, on a pro rata basis, accounts from which emergency funds were transferred.Authorized use of funds 
103.Appropriations made to the Department of the Interior in this title shall be available for services as authorized by section 3109 of title 5, United States Code, when authorized by the Secretary, in total amount not to exceed $500,000; purchase and replacement of motor vehicles, including specially equipped law enforcement vehicles; hire, maintenance, and operation of aircraft; hire of passenger motor vehicles; purchase of reprints; payment for telephone service in private residences in the field, when authorized under regulations approved by the Secretary; and the payment of dues, when authorized by the Secretary, for library membership in societies or associations which issue publications to members only or at a price to members lower than to subscribers who are not members.Authorized use of funds, indian trust management 104.Appropriations made in this Act under the headings Bureau of Indian Affairs and Bureau of Indian Education, and Office of the Special Trustee for American Indians and any unobligated balances from prior appropriations Acts made under the same headings shall be available for expenditure or transfer for Indian trust management and reform activities. Total funding for historical accounting activities shall not exceed amounts specifically designated in this Act for such purpose.Redistribution of funds, bureau of indian affairs 
105.Notwithstanding any other provision of law, the Secretary of the Interior is authorized to redistribute any Tribal Priority Allocation funds, including tribal base funds, to alleviate tribal funding inequities by transferring funds to address identified, unmet needs, dual enrollment, overlapping service areas or inaccurate distribution methodologies. No tribe shall receive a reduction in Tribal Priority Allocation funds of more than 10 percent in fiscal year 2016. Under circumstances of dual enrollment, overlapping service areas or inaccurate distribution methodologies, the 10 percent limitation does not apply.Ellis, governors, and liberty islands 106.Notwithstanding any other provision of law, the Secretary of the Interior is authorized to acquire lands, waters, or interests therein including the use of all or part of any pier, dock, or landing within the State of New York and the State of New Jersey, for the purpose of operating and maintaining facilities in the support of transportation and accommodation of visitors to Ellis, Governors, and Liberty Islands, and of other program and administrative activities, by donation or with appropriated funds, including franchise fees (and other monetary consideration), or by exchange; and the Secretary is authorized to negotiate and enter into leases, subleases, concession contracts or other agreements for the use of such facilities on such terms and conditions as the Secretary may determine reasonable.Outer continental shelf inspection fees 
107. 
(a)In fiscal year 2016, the Secretary shall collect a nonrefundable inspection fee, which shall be deposited in the Offshore Safety and Environmental Enforcement account, from the designated operator for facilities subject to inspection under 43 U.S.C. 1348(c). (b)Annual fees shall be collected for facilities that are above the waterline, excluding drilling rigs, and are in place at the start of the fiscal year. Fees for fiscal year 2016 shall be: 
(1)$10,500 for facilities with no wells, but with processing equipment or gathering lines; (2)$17,000 for facilities with 1 to 10 wells, with any combination of active or inactive wells; and 
(3)$31,500 for facilities with more than 10 wells, with any combination of active or inactive wells. (c)Fees for drilling rigs shall be assessed for all inspections completed in fiscal year 2016. Fees for fiscal year 2016 shall be: 
(1)$30,500 per inspection for rigs operating in water depths of 500 feet or more; and (2)$16,700 per inspection for rigs operating in water depths of less than 500 feet. 
(d)The Secretary shall bill designated operators under subsection (b) within 60 days, with payment required within 30 days of billing. The Secretary shall bill designated operators under subsection (c) within 30 days of the end of the month in which the inspection occurred, with payment required within 30 days of billing.Bureau of ocean energy management, regulation and enforcement reorganization 108.The Secretary of the Interior, in order to implement a reorganization of the Bureau of Ocean Energy Management, Regulation and Enforcement, may transfer funds among and between the successor offices and bureaus affected by the reorganization only in conformance with the reprogramming guidelines described in the explanatory statement described in section 4 (in the matter preceding division A of this consolidated Act).Contracts and agreements for wild horse and burro holding facilities 
109.Notwithstanding any other provision of this Act, the Secretary of the Interior may enter into multiyear cooperative agreements with nonprofit organizations and other appropriate entities, and may enter into multiyear contracts in accordance with the provisions of section 3903 of title 41, United States Code (except that the 5-year term restriction in subsection (a) shall not apply), for the long-term care and maintenance of excess wild free roaming horses and burros by such organizations or entities on private land. Such cooperative agreements and contracts may not exceed 10 years, subject to renewal at the discretion of the Secretary.Mass marking of salmonids 110.The United States Fish and Wildlife Service shall, in carrying out its responsibilities to protect threatened and endangered species of salmon, implement a system of mass marking of salmonid stocks, intended for harvest, that are released from federally operated or federally financed hatcheries including but not limited to fish releases of coho, chinook, and steelhead species. Marked fish must have a visible mark that can be readily identified by commercial and recreational fishers.Exhaustion of administrative review 
111.Paragraph (1) of section 122(a) of division E of Public Law 112–74 (125 Stat. 1013) is amended by striking through 2016, in the first sentence and inserting through 2018,.Wild lands funding prohibition 112.None of the funds made available in this Act or any other Act may be used to implement, administer, or enforce Secretarial Order No. 3310 issued by the Secretary of the Interior on December 22, 2010: Provided, That nothing in this section shall restrict the Secretary's authorities under sections 201 and 202 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1711 and 1712).Bureau of indian education operated schools 
113.Section 115(d) of division E of Public Law 112–74 (25 U.S.C. 2000 note) is amended by striking 2017 and inserting 2027.Volunteers in parks 114.Section 102301(d) of title 54, United States Code, is amended by striking $3,500,000 and inserting $7,000,000.Contracts and agreements with indian affairs 
115.Notwithstanding any other provision of law, during fiscal year 2016, in carrying out work involving cooperation with State, local, and tribal governments or any political subdivision thereof, Indian Affairs may record obligations against accounts receivable from any such entities, except that total obligations at the end of the fiscal year shall not exceed total budgetary resources available at the end of the fiscal year.Heritage areas 116. (a)Section 157(h)(1) of title I of Public Law 106–291 (16 U.S.C. 461 note) is amended by striking $11,000,000 and inserting $13,000,000. 
(b)Division II of Public Law 104–333 (16 U.S.C. 461 note) is amended— (1)in sections 409(a), 508(a), and 812(a) by striking $15,000,000 and inserting $17,000,000; and 
(2)in sections 208, 310, and 607 by striking 2015 and inserting 2017.Sage-grouse 117.None of the funds made available by this or any other Act may be used by the Secretary of the Interior to write or issue pursuant to section 4 of the Endangered Species Act of 1973 (16 U.S.C. 1533)— 
(1)a proposed rule for greater sage-grouse (Centrocercus urophasianus); (2)a proposed rule for the Columbia basin distinct population segment of greater sage-grouse.Onshore pay authority extension 
118.For fiscal year 2016, funds made available in this title for the Bureau of Land Management and the Bureau of Indian Affairs may be used by the Secretary of the Interior to establish higher minimum rates of basic pay for employees of the Department of the Interior carrying out the inspection and regulation of onshore oil and gas operations on public lands in the Petroleum Engineer (GS–0881) and Petroleum Engineering Technician (GS–0802) job series at grades 5 through 14 at rates no greater than 25 percent above the minimum rates of basic pay normally scheduled, and such higher rates shall be consistent with subsections (e) through (h) of section 5305 of title 5, United States Code.Republic of palau 119. (a)In GeneralSubject to subsection (c), the United States Government, through the Secretary of the Interior shall provide to the Government of Palau for fiscal year 2016 grants in amounts equal to the annual amounts specified in subsections (a), (c), and (d) of section 211 of the Compact of Free Association between the Government of the United States of America and the Government of Palau (48 U.S.C. 1931 note) (referred to in this section as the Compact). 
(b)Programmatic AssistanceSubject to subsection (c), the United States shall provide programmatic assistance to the Republic of Palau for fiscal year 2016 in amounts equal to the amounts provided in subsections (a) and (b)(1) of section 221 of the Compact. (c)Limitations on Assistance (1)In generalThe grants and programmatic assistance provided under subsections (a) and (b) shall be provided to the same extent and in the same manner as the grants and assistance were provided in fiscal year 2009. 
(2)Trust fundIf the Government of Palau withdraws more than $5,000,000 from the trust fund established under section 211(f) of the Compact, amounts to be provided under subsections (a) and (b) shall be withheld from the Government of Palau.Wildlife restoration extension of investment of unexpended amounts 120.Section 3(b)(2)(C) of the Pittman-Robertson Wildlife Restoration Act (16 U.S.C. 669b(b)(2)(C)) is amended by striking 2016 and inserting 2026.Prohibition on Use of Funds 
121. 
(a)Any proposed new use of the Arizona & California Railroad Company's Right of Way for conveyance of water shall not proceed unless the Secretary of the Interior certifies that the proposed new use is within the scope of the Right of Way. (b)No funds appropriated or otherwise made available to the Department of the Interior may be used, in relation to any proposal to store water underground for the purpose of export, for approval of any right-of-way or similar authorization on the Mojave National Preserve or lands managed by the Needles Field Office of the Bureau of Land Management, or for carrying out any activities associated with such right-of-way or similar approval. 
IIEnvironmental protection agencyScience and TechnologyFor science and technology, including research and development activities, which shall include research and development activities under the Comprehensive Environmental Response, Compensation, and Liability Act of 1980; necessary expenses for personnel and related costs and travel expenses; procurement of laboratory equipment and supplies; and other operating expenses in support of research and development, $734,648,000, to remain available until September 30, 2017: Provided, That of the funds included under this heading, $14,100,000 shall be for Research: National Priorities as specified in the explanatory statement described in section 4 (in the matter preceding division A of this consolidated Act).Environmental programs and managementFor environmental programs and management, including necessary expenses, not otherwise provided for, for personnel and related costs and travel expenses; hire of passenger motor vehicles; hire, maintenance, and operation of aircraft; purchase of reprints; library memberships in societies or associations which issue publications to members only or at a price to members lower than to subscribers who are not members; administrative costs of the brownfields program under the Small Business Liability Relief and Brownfields Revitalization Act of 2002; and not to exceed $9,000 for official reception and representation expenses, $2,613,679,000, to remain available until September 30, 2017: Provided, That of the funds included under this heading, $12,700,000 shall be for Environmental Protection: National Priorities as specified in the explanatory statement described in section 4 (in the matter preceding division A of this consolidated Act): Provided further, That of the funds included under this heading, $427,737,000 shall be for Geographic Programs specified in the explanatory statement described in section 4 (in the matter preceding division A of this consolidated Act).Hazardous waste electronic manifest system fundFor necessary expenses to carry out section 3024 of the Solid Waste Disposal Act (42 U.S.C. 6939g), including the development, operation, maintenance, and upgrading of the hazardous waste electronic manifest system established by such section, $3,674,000, to remain available until September 30, 2018.Office of inspector generalFor necessary expenses of the Office of Inspector General in carrying out the provisions of the Inspector General Act of 1978, $41,489,000, to remain available until September 30, 2017.Buildings and facilitiesFor construction, repair, improvement, extension, alteration, and purchase of fixed equipment or facilities of, or for use by, the Environmental Protection Agency, $42,317,000, to remain available until expended.Hazardous substance superfund(including transfers of funds)For necessary expenses to carry out the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (CERCLA), including sections 111(c)(3), (c)(5), (c)(6), and (e)(4) (42 U.S.C. 9611) $1,088,769,000, to remain available until expended, consisting of such sums as are available in the Trust Fund on September 30, 2015, as authorized by section 517(a) of the Superfund Amendments and Reauthorization Act of 1986 (SARA) and up to $1,088,769,000 as a payment from general revenues to the Hazardous Substance Superfund for purposes as authorized by section 517(b) of SARA: Provided, That funds appropriated under this heading may be allocated to other Federal agencies in accordance with section 111(a) of CERCLA: Provided further, That of the funds appropriated under this heading, $9,939,000 shall be paid to the Office of Inspector General appropriation to remain available until September 30, 2017, and $18,850,000 shall be paid to the Science and Technology appropriation to remain available until September 30, 2017.Leaking underground storage tank trust fund programFor necessary expenses to carry out leaking underground storage tank cleanup activities authorized by subtitle I of the Solid Waste Disposal Act, $91,941,000, to remain available until expended, of which $66,572,000 shall be for carrying out leaking underground storage tank cleanup activities authorized by section 9003(h) of the Solid Waste Disposal Act; $25,369,000 shall be for carrying out the other provisions of the Solid Waste Disposal Act specified in section 9508(c) of the Internal Revenue Code: Provided, That the Administrator is authorized to use appropriations made available under this heading to implement section 9013 of the Solid Waste Disposal Act to provide financial assistance to federally recognized Indian tribes for the development and implementation of programs to manage underground storage tanks.Inland oil spill programsFor expenses necessary to carry out the Environmental Protection Agency's responsibilities under the Oil Pollution Act of 1990, $18,209,000, to be derived from the Oil Spill Liability trust fund, to remain available until expended.State and tribal assistance grantsFor environmental programs and infrastructure assistance, including capitalization grants for State revolving funds and performance partnership grants, $3,518,161,000, to remain available until expended, of which— (1)$1,393,887,000 shall be for making capitalization grants for the Clean Water State Revolving Funds under title VI of the Federal Water Pollution Control Act; and of which $863,233,000 shall be for making capitalization grants for the Drinking Water State Revolving Funds under section 1452 of the Safe Drinking Water Act: Provided, That for fiscal year 2016, to the extent there are sufficient eligible project applications and projects are consistent with State Intended Use Plans, not less than 10 percent of the funds made available under this title to each State for Clean Water State Revolving Fund capitalization grants shall be used by the State for projects to address green infrastructure, water or energy efficiency improvements, or other environmentally innovative activities: Provided further, That for fiscal year 2016, funds made available under this title to each State for Drinking Water State Revolving Fund capitalization grants may, at the discretion of each State, be used for projects to address green infrastructure, water or energy efficiency improvements, or other environmentally innovative activities: Providedfurther, That notwithstanding section 603(d)(7) of the Federal Water Pollution Control Act, the limitation on the amounts in a State water pollution control revolving fund that may be used by a State to administer the fund shall not apply to amounts included as principal in loans made by such fund in fiscal year 2016 and prior years where such amounts represent costs of administering the fund to the extent that such amounts are or were deemed reasonable by the Administrator, accounted for separately from other assets in the fund, and used for eligible purposes of the fund, including administration: Providedfurther, That for fiscal year 2016, notwithstanding the limitation on amounts in section 518(c) of the Federal Water Pollution Control Act, up to a total of 2 percent of the funds appropriated, or $30,000,000, whichever is greater, and notwithstanding the limitation on amounts in section 1452(i) of the Safe Drinking Water Act, up to a total of 2 percent of the funds appropriated, or $20,000,000, whichever is greater, for State Revolving Funds under such Acts may be reserved by the Administrator for grants under section 518(c) and section 1452(i) of such Acts: Provided further, That for fiscal year 2016, notwithstanding the amounts specified in section 205(c) of the Federal Water Pollution Control Act, up to 1.5 percent of the aggregate funds appropriated for the Clean Water State Revolving Fund program under the Act less any sums reserved under section 518(c) of the Act, may be reserved by the Administrator for grants made under title II of the Federal Water Pollution Control Act for American Samoa, Guam, the Commonwealth of the Northern Marianas, and United States Virgin Islands: Provided further, That for fiscal year 2016, notwithstanding the limitations on amounts specified in section 1452(j) of the Safe Drinking Water Act, up to 1.5 percent of the funds appropriated for the Drinking Water State Revolving Fund programs under the Safe Drinking Water Act may be reserved by the Administrator for grants made under section 1452(j) of the Safe Drinking Water Act: Provided further, That 10 percent of the funds made available under this title to each State for Clean Water State Revolving Fund capitalization grants and 20 percent of the funds made available under this title to each State for Drinking Water State Revolving Fund capitalization grants shall be used by the State to provide additional subsidy to eligible recipients in the form of forgiveness of principal, negative interest loans, or grants (or any combination of these), and shall be so used by the State only where such funds are provided as initial financing for an eligible recipient or to buy, refinance, or restructure the debt obligations of eligible recipients only where such debt was incurred on or after the date of enactment of this Act; 
(2)$10,000,000 shall be for architectural, engineering, planning, design, construction and related activities in connection with the construction of high priority water and wastewater facilities in the area of the United States-Mexico Border, after consultation with the appropriate border commission; Provided, That no funds provided by this appropriations Act to address the water, wastewater and other critical infrastructure needs of the colonias in the United States along the United States-Mexico border shall be made available to a county or municipal government unless that government has established an enforceable local ordinance, or other zoning rule, which prevents in that jurisdiction the development or construction of any additional colonia areas, or the development within an existing colonia the construction of any new home, business, or other structure which lacks water, wastewater, or other necessary infrastructure; 
(3)$20,000,000 shall be for grants to the State of Alaska to address drinking water and wastewater infrastructure needs of rural and Alaska Native Villages: Provided, That of these funds: (A) the State of Alaska shall provide a match of 25 percent; (B) no more than 5 percent of the funds may be used for administrative and overhead expenses; and (C) the State of Alaska shall make awards consistent with the Statewide priority list established in conjunction with the Agency and the U.S. Department of Agriculture for all water, sewer, waste disposal, and similar projects carried out by the State of Alaska that are funded under section 221 of the Federal Water Pollution Control Act (33 U.S.C. 1301) or the Consolidated Farm and Rural Development Act (7 U.S.C. 1921 et seq.) which shall allocate not less than 25 percent of the funds provided for projects in regional hub communities; 
(4)$80,000,000 shall be to carry out section 104(k) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (CERCLA), including grants, interagency agreements, and associated program support costs: Provided, That not more than 25 percent of the amount appropriated to carry out section 104(k) of CERCLA shall be used for site characterization, assessment, and remediation of facilities described in section 101(39)(D)(ii)(II) of CERCLA; 
(5)$50,000,000 shall be for grants under title VII, subtitle G of the Energy Policy Act of 2005; (6)$20,000,000 shall be for targeted airshed grants in accordance with the terms and conditions of the explanatory statement described in section 4 (in the matter preceding division A of this consolidated Act); 
(7)$1,060,041,000 shall be for grants, including associated program support costs, to States, federally recognized tribes, interstate agencies, tribal consortia, and air pollution control agencies for multi-media or single media pollution prevention, control and abatement and related activities, including activities pursuant to the provisions set forth under this heading in Public Law 104–134, and for making grants under section 103 of the Clean Air Act for particulate matter monitoring and data collection activities subject to terms and conditions specified by the Administrator, of which: $47,745,000 shall be for carrying out section 128 of CERCLA; $9,646,000 shall be for Environmental Information Exchange Network grants, including associated program support costs; $1,498,000 shall be for grants to States under section 2007(f)(2) of the Solid Waste Disposal Act, which shall be in addition to funds appropriated under the heading Leaking Underground Storage Tank Trust Fund Program to carry out the provisions of the Solid Waste Disposal Act specified in section 9508(c) of the Internal Revenue Code other than section 9003(h) of the Solid Waste Disposal Act; $17,848,000 of the funds available for grants under section 106 of the Federal Water Pollution Control Act shall be for State participation in national- and State-level statistical surveys of water resources and enhancements to State monitoring programs: Provided, That for the period of fiscal years 2016 through 2020, notwithstanding other applicable provisions of law, the funds appropriated for the Indian Environmental General Assistance Program shall be available to federally recognized tribes for solid waste and recovered materials collection, transportation, backhaul, and disposal services; and 
(8)$21,000,000 shall be for grants to States and federally recognized Indian tribes for implementation of environmental programs and projects that complement existing environmental program grants, including interagency agreements, as specified in the explanatory statement described in section 4 (in the matter preceding division A of this consolidated Act).Administrative provisions—environmental protection agency(including transfers and rescission of funds)For fiscal year 2016, notwithstanding 31 U.S.C. 6303(1) and 6305(1), the Administrator of the Environmental Protection Agency, in carrying out the Agency's function to implement directly Federal environmental programs required or authorized by law in the absence of an acceptable tribal program, may award cooperative agreements to federally recognized Indian tribes or Intertribal consortia, if authorized by their member tribes, to assist the Administrator in implementing Federal environmental programs for Indian tribes required or authorized by law, except that no such cooperative agreements may be awarded from funds designated for State financial assistance agreements.The Administrator of the Environmental Protection Agency is authorized to collect and obligate pesticide registration service fees in accordance with section 33 of the Federal Insecticide, Fungicide, and Rodenticide Act, as amended by Public Law 112–177, the Pesticide Registration Improvement Extension Act of 2012.Notwithstanding section 33(d)(2) of the Federal Insecticide, Fungicide, and Rodenticide Act (FIFRA) (7 U.S.C. 136w–8(d)(2)), the Administrator of the Environmental Protection Agency may assess fees under section 33 of FIFRA (7 U.S.C. 136w–8) for fiscal year 2016.The Administrator is authorized to transfer up to $300,000,000 of the funds appropriated for the Great Lakes Restoration Initiative under the heading Environmental Programs and Management to the head of any Federal department or agency, with the concurrence of such head, to carry out activities that would support the Great Lakes Restoration Initiative and Great Lakes Water Quality Agreement programs, projects, or activities; to enter into an interagency agreement with the head of such Federal department or agency to carry out these activities; and to make grants to governmental entities, nonprofit organizations, institutions, and individuals for planning, research, monitoring, outreach, and implementation in furtherance of the Great Lakes Restoration Initiative and the Great Lakes Water Quality Agreement.The Science and Technology, Environmental Programs and Management, Office of Inspector General, Hazardous Substance Superfund, and Leaking Underground Storage Tank Trust Fund Program Accounts, are available for the construction, alteration, repair, rehabilitation, and renovation of facilities provided that the cost does not exceed $150,000 per project.For fiscal year 2016, and notwithstanding section 518(f) of the Federal Water Pollution Control Act (33 U.S.C. 1377(f)), the Administrator is authorized to use the amounts appropriated for any fiscal year under section 319 of the Act to make grants to federally recognized Indian tribes pursuant to sections 319(h) and 518(e) of that Act.The Administrator is authorized to use the amounts appropriated under the heading Environmental Programs and Management for fiscal year 2016 to provide grants to implement the Southeastern New England Watershed Restoration Program.In addition to the amounts otherwise made available in this Act for the Environmental Protection Agency, $27,000,000, to be available until September 30, 2017, to be used solely to meet Federal requirements for cybersecurity implementation, including enhancing response capabilities and upgrading incident management tools: Provided, That such funds shall supplement, not supplant, any other amounts made available to the Environmental Protection Agency for such purpose: Provided further, That solely for the purposes provided herein, such funds may be transferred to and merged with any other appropriation in this Title.Of the unobligated balances available for State and Tribal Assistance Grants account, $40,000,000 are permanently rescinded: Provided, That no amounts may be rescinded from amounts that were designated by the Congress as an emergency requirement pursuant to the Concurrent Resolution on the Budget or the Balanced Budget and Emergency Deficit Control Act of 1985. 
IIIRelated agenciesDepartment of agricultureForest serviceForest and rangeland researchFor necessary expenses of forest and rangeland research as authorized by law, $291,000,000, to remain available until expended: Provided, That of the funds provided, $75,000,000 is for the forest inventory and analysis program.State and private forestryFor necessary expenses of cooperating with and providing technical and financial assistance to States, territories, possessions, and others, and for forest health management, including treatments of pests, pathogens, and invasive or noxious plants and for restoring and rehabilitating forests damaged by pests or invasive plants, cooperative forestry, and education and land conservation activities and conducting an international program as authorized, $237,023,000, to remain available until expended, as authorized by law; of which $62,347,000 is to be derived from the Land and Water Conservation Fund.National forest system(including transfers of funds)For necessary expenses of the Forest Service, not otherwise provided for, for management, protection, improvement, and utilization of the National Forest System, $1,509,364,000, to remain available until expended: Provided, That of the funds provided, $40,000,000 shall be deposited in the Collaborative Forest Landscape Restoration Fund for ecological restoration treatments as authorized by 16 U.S.C. 7303(f): Provided further, That of the funds provided, $359,805,000 shall be for forest products: Provided further, That of the funds provided, up to $81,941,000 is for the Integrated Resource Restoration pilot program for Region 1, Region 3 and Region 4: Provided further, That of the funds provided for forest products, up to $65,560,000 may be transferred to support the Integrated Resource Restoration pilot program in the preceding proviso: Provided further, That the Secretary of Agriculture may transfer to the Secretary of the Interior any unobligated funds appropriated in a previous fiscal year for operation of the Valles Caldera National Preserve.Capital improvement and maintenance(including transfer of funds)For necessary expenses of the Forest Service, not otherwise provided for, $364,164,000, to remain available until expended, for construction, capital improvement, maintenance and acquisition of buildings and other facilities and infrastructure; and for construction, reconstruction, decommissioning of roads that are no longer needed, including unauthorized roads that are not part of the transportation system, and maintenance of forest roads and trails by the Forest Service as authorized by 16 U.S.C. 532–538 and 23 U.S.C. 101 and 205: Provided, That $40,000,000 shall be designated for urgently needed road decommissioning, road and trail repair and maintenance and associated activities, and removal of fish passage barriers, especially in areas where Forest Service roads may be contributing to water quality problems in streams and water bodies which support threatened, endangered, or sensitive species or community water sources: Provided further, That funds becoming available in fiscal year 2016 under the Act of March 4, 1913 (16 U.S.C. 501) shall be transferred to the General Fund of the Treasury and shall not be available for transfer or obligation for any other purpose unless the funds are appropriated: Provided further, That of the funds provided for decommissioning of roads, up to $14,743,000 may be transferred to the National Forest System to support the Integrated Resource Restoration pilot program.Land acquisitionFor expenses necessary to carry out the provisions of chapter 2003 of title 54, United States Code, including administrative expenses, and for acquisition of land or waters, or interest therein, in accordance with statutory authority applicable to the Forest Service, $63,435,000, to be derived from the Land and Water Conservation Fund and to remain available until expended.Acquisition of lands for national forests special actsFor acquisition of lands within the exterior boundaries of the Cache, Uinta, and Wasatch National Forests, Utah; the Toiyabe National Forest, Nevada; and the Angeles, San Bernardino, Sequoia, and Cleveland National Forests, California, as authorized by law, $950,000, to be derived from forest receipts.Acquisition of lands to complete land exchangesFor acquisition of lands, such sums, to be derived from funds deposited by State, county, or municipal governments, public school districts, or other public school authorities, and for authorized expenditures from funds deposited by non-Federal parties pursuant to Land Sale and Exchange Acts, pursuant to the Act of December 4, 1967 (16 U.S.C. 484a), to remain available until expended (16 U.S.C. 516–617a, 555a; Public Law 96–586; Public Law 76–589, 76–591; and Public Law 78–310).Range betterment fundFor necessary expenses of range rehabilitation, protection, and improvement, 50 percent of all moneys received during the prior fiscal year, as fees for grazing domestic livestock on lands in National Forests in the 16 Western States, pursuant to section 401(b)(1) of Public Law 94–579, to remain available until expended, of which not to exceed 6 percent shall be available for administrative expenses associated with on-the-ground range rehabilitation, protection, and improvements.Gifts, donations and bequests for forest and rangeland researchFor expenses authorized by 16 U.S.C. 1643(b), $45,000, to remain available until expended, to be derived from the fund established pursuant to the above Act.Management of national forest lands for subsistence usesFor necessary expenses of the Forest Service to manage Federal lands in Alaska for subsistence uses under title VIII of the Alaska National Interest Lands Conservation Act (Public Law 96–487), $2,500,000, to remain available until expended.Wildland fire management(including transfers of funds)For necessary expenses for forest fire presuppression activities on National Forest System lands, for emergency fire suppression on or adjacent to such lands or other lands under fire protection agreement, hazardous fuels management on or adjacent to such lands, emergency rehabilitation of burned-over National Forest System lands and water, and for State and volunteer fire assistance, $2,386,329,000, to remain available until expended: Provided, That such funds including unobligated balances under this heading, are available for repayment of advances from other appropriations accounts previously transferred for such purposes: Provided further, That such funds shall be available to reimburse State and other cooperating entities for services provided in response to wildfire and other emergencies or disasters to the extent such reimbursements by the Forest Service for non-fire emergencies are fully repaid by the responsible emergency management agency: Provided further, That, notwithstanding any other provision of law, $6,914,000 of funds appropriated under this appropriation shall be available for the Forest Service in support of fire science research authorized by the Joint Fire Science Program, including all Forest Service authorities for the use of funds, such as contracts, grants, research joint venture agreements, and cooperative agreements: Provided further, That all authorities for the use of funds, including the use of contracts, grants, and cooperative agreements, available to execute the Forest and Rangeland Research appropriation, are also available in the utilization of these funds for Fire Science Research: Provided further, That funds provided shall be available for emergency rehabilitation and restoration, hazardous fuels management activities, support to Federal emergency response, and wildfire suppression activities of the Forest Service: Provided further, That of the funds provided, $375,000,000 is for hazardous fuels management activities, $19,795,000 is for research activities and to make competitive research grants pursuant to the Forest and Rangeland Renewable Resources Research Act, (16 U.S.C. 1641 et seq.), $78,000,000 is for State fire assistance, and $13,000,000 is for volunteer fire assistance under section 10 of the Cooperative Forestry Assistance Act of 1978 (16 U.S.C. 2106): Provided further, That amounts in this paragraph may be transferred to the National Forest System, and Forest and Rangeland Research accounts to fund forest and rangeland research, the Joint Fire Science Program, vegetation and watershed management, heritage site rehabilitation, and wildlife and fish habitat management and restoration:  Provided further, That the costs of implementing any cooperative agreement between the Federal Government and any non-Federal entity may be shared, as mutually agreed on by the affected parties: Provided further, That up to $15,000,000 of the funds provided herein may be used by the Secretary of Agriculture to enter into procurement contracts or cooperative agreements or to issue grants for hazardous fuels management activities and for training or monitoring associated with such hazardous fuels management activities on Federal land or on non-Federal land if the Secretary determines such activities benefit resources on Federal land: Provided further, That funds made available to implement the Community Forest Restoration Act, Public Law 106–393, title VI, shall be available for use on non-Federal lands in accordance with authorities made available to the Forest Service under the State and Private Forestry appropriation: Provided further, That the Secretary of the Interior and the Secretary of Agriculture may authorize the transfer of funds appropriated for wildland fire management, in an aggregate amount not to exceed $50,000,000, between the Departments when such transfers would facilitate and expedite wildland fire management programs and projects: Provided further, That of the funds provided for hazardous fuels management, not to exceed $15,000,000 may be used to make grants, using any authorities available to the Forest Service under the State and Private Forestry appropriation, for the purpose of creating incentives for increased use of biomass from National Forest System lands: Provided further, That funds designated for wildfire suppression, including funds transferred from the FLAME Wildfire Suppression Reserve Fund, shall be assessed for cost pools on the same basis as such assessments are calculated against other agency programs: Provided further, That of the funds for hazardous fuels management, up to $24,000,000 may be transferred to the National Forest System to support the Integrated Resource Restoration pilot program.Flame wildfire suppression reserve fund(including transfers of funds)For necessary expenses for large fire suppression operations of the Department of Agriculture and as a reserve fund for suppression and Federal emergency response activities, $823,000,000, to remain available until expended: Provided, That such amounts are only available for transfer to the Wildland Fire Management account following a declaration by the Secretary in accordance with section 502 of the FLAME Act of 2009 (43 U.S.C. 1748a).Administrative provisions, forest service(including transfers of funds)Appropriations to the Forest Service for the current fiscal year shall be available for: (1) purchase of passenger motor vehicles; acquisition of passenger motor vehicles from excess sources, and hire of such vehicles; purchase, lease, operation, maintenance, and acquisition of aircraft to maintain the operable fleet for use in Forest Service wildland fire programs and other Forest Service programs; notwithstanding other provisions of law, existing aircraft being replaced may be sold, with proceeds derived or trade-in value used to offset the purchase price for the replacement aircraft; (2) services pursuant to 7 U.S.C. 2225, and not to exceed $100,000 for employment under 5 U.S.C. 3109; (3) purchase, erection, and alteration of buildings and other public improvements (7 U.S.C. 2250); (4) acquisition of land, waters, and interests therein pursuant to 7 U.S.C. 428a; (5) for expenses pursuant to the Volunteers in the National Forest Act of 1972 (16 U.S.C. 558a, 558d, and 558a note); (6) the cost of uniforms as authorized by 5 U.S.C. 5901–5902; and (7) for debt collection contracts in accordance with 31 U.S.C. 3718(c).Any appropriations or funds available to the Forest Service may be transferred to the Wildland Fire Management appropriation for forest firefighting, emergency rehabilitation of burned-over or damaged lands or waters under its jurisdiction, and fire preparedness due to severe burning conditions upon the Secretary's notification of the House and Senate Committees on Appropriations that all fire suppression funds appropriated under the headings Wildland Fire Management and FLAME Wildfire Suppression Reserve Fund will be obligated within 30 days: Provided, That all funds used pursuant to this paragraph must be replenished by a supplemental appropriation which must be requested as promptly as possible.Funds appropriated to the Forest Service shall be available for assistance to or through the Agency for International Development in connection with forest and rangeland research, technical information, and assistance in foreign countries, and shall be available to support forestry and related natural resource activities outside the United States and its territories and possessions, including technical assistance, education and training, and cooperation with U.S., private, and international organizations. The Forest Service, acting for the International Program, may sign direct funding agreements with foreign governments and institutions as well as other domestic agencies (including the U.S. Agency for International Development, the Department of State, and the Millennium Challenge Corporation), U.S. private sector firms, institutions and organizations to provide technical assistance and training programs overseas on forestry and rangeland management.Funds appropriated to the Forest Service shall be available for expenditure or transfer to the Department of the Interior, Bureau of Land Management, for removal, preparation, and adoption of excess wild horses and burros from National Forest System lands, and for the performance of cadastral surveys to designate the boundaries of such lands.None of the funds made available to the Forest Service in this Act or any other Act with respect to any fiscal year shall be subject to transfer under the provisions of section 702(b) of the Department of Agriculture Organic Act of 1944 (7 U.S.C. 2257), section 442 of Public Law 106–224 (7 U.S.C. 7772), or section 10417(b) of Public Law 107–107 (7 U.S.C. 8316(b)).None of the funds available to the Forest Service may be reprogrammed without the advance approval of the House and Senate Committees on Appropriations in accordance with the reprogramming procedures contained in the explanatory statement described in section 4 (in the matter preceding division A of this consolidated Act).Not more than $82,000,000 of funds available to the Forest Service shall be transferred to the Working Capital Fund of the Department of Agriculture and not more than $14,500,000 of funds available to the Forest Service shall be transferred to the Department of Agriculture for Department Reimbursable Programs, commonly referred to as Greenbook charges. Nothing in this paragraph shall prohibit or limit the use of reimbursable agreements requested by the Forest Service in order to obtain services from the Department of Agriculture's National Information Technology Center and the Department of Agriculture’s International Technology Service.Of the funds available to the Forest Service, up to $5,000,000 shall be available for priority projects within the scope of the approved budget, which shall be carried out by the Youth Conservation Corps and shall be carried out under the authority of the Public Lands Corps Act of 1993, Public Law 103–82, as amended by Public Lands Corps Healthy Forests Restoration Act of 2005, Public Law 109–154.Of the funds available to the Forest Service, $4,000 is available to the Chief of the Forest Service for official reception and representation expenses.Pursuant to sections 405(b) and 410(b) of Public Law 101–593, of the funds available to the Forest Service, up to $3,000,000 may be advanced in a lump sum to the National Forest Foundation to aid conservation partnership projects in support of the Forest Service mission, without regard to when the Foundation incurs expenses, for projects on or benefitting National Forest System lands or related to Forest Service programs: Provided, That of the Federal funds made available to the Foundation, no more than $300,000 shall be available for administrative expenses: Provided further, That the Foundation shall obtain, by the end of the period of Federal financial assistance, private contributions to match on at least one-for-one basis funds made available by the Forest Service: Provided further, That the Foundation may transfer Federal funds to a Federal or a non-Federal recipient for a project at the same rate that the recipient has obtained the non-Federal matching funds.Pursuant to section 2(b)(2) of Public Law 98–244, up to $3,000,000 of the funds available to the Forest Service may be advanced to the National Fish and Wildlife Foundation in a lump sum to aid cost-share conservation projects, without regard to when expenses are incurred, on or benefitting National Forest System lands or related to Forest Service programs: Provided, That such funds shall be matched on at least a one-for-one basis by the Foundation or its sub-recipients: Provided further, That the Foundation may transfer Federal funds to a Federal or non-Federal recipient for a project at the same rate that the recipient has obtained the non-Federal matching funds.Funds appropriated to the Forest Service shall be available for interactions with and providing technical assistance to rural communities and natural resource-based businesses for sustainable rural development purposes.Funds appropriated to the Forest Service shall be available for payments to counties within the Columbia River Gorge National Scenic Area, pursuant to section 14(c)(1) and (2), and section 16(a)(2) of Public Law 99–663.Any funds appropriated to the Forest Service may be used to meet the non-Federal share requirement in section 502(c) of the Older Americans Act of 1965 (42 U.S.C. 3056(c)(2)).Funds available to the Forest Service, not to exceed $65,000,000, shall be assessed for the purpose of performing fire, administrative and other facilities maintenance and decommissioning. Such assessments shall occur using a square foot rate charged on the same basis the agency uses to assess programs for payment of rent, utilities, and other support services.Notwithstanding any other provision of law, any appropriations or funds available to the Forest Service not to exceed $500,000 may be used to reimburse the Office of the General Counsel (OGC), Department of Agriculture, for travel and related expenses incurred as a result of OGC assistance or participation requested by the Forest Service at meetings, training sessions, management reviews, land purchase negotiations and similar nonlitigation-related matters. Future budget justifications for both the Forest Service and the Department of Agriculture should clearly display the sums previously transferred and the requested funding transfers.An eligible individual who is employed in any project funded under title V of the Older Americans Act of 1965 (42 U.S.C. 3056 et seq.) and administered by the Forest Service shall be considered to be a Federal employee for purposes of chapter 171 of title 28, United States Code.Department of health and human servicesIndian health serviceIndian health servicesFor expenses necessary to carry out the Act of August 5, 1954 (68 Stat. 674), the Indian Self-Determination and Education Assistance Act, the Indian Health Care Improvement Act, and titles II and III of the Public Health Service Act with respect to the Indian Health Service, $3,566,387,000, together with payments received during the fiscal year pursuant to 42 U.S.C. 238(b) and 238b, for services furnished by the Indian Health Service: Provided, That funds made available to tribes and tribal organizations through contracts, grant agreements, or any other agreements or compacts authorized by the Indian Self-Determination and Education Assistance Act of 1975 (25 U.S.C. 450), shall be deemed to be obligated at the time of the grant or contract award and thereafter shall remain available to the tribe or tribal organization without fiscal year limitation: Provided further, That, $914,139,000 for Purchased/Referred Care, including $51,500,000 for the Indian Catastrophic Health Emergency Fund, shall remain available until expended: Provided further, That, of the funds provided, up to $36,000,000 shall remain available until expended for implementation of the loan repayment program under section 108 of the Indian Health Care Improvement Act: Provided further, That, of the funds provided, $2,000,000 shall be used to supplement funds available for operational costs at tribal clinics operated under an Indian Self-Determination and Education Assistance Act compact or contract where health care is delivered in space acquired through a full service lease, which is not eligible for maintenance and improvement and equipment funds from the Indian Health Service, and $2,000,000 shall be for accreditation emergencies: Provided further, That the amounts collected by the Federal Government as authorized by sections 104 and 108 of the Indian Health Care Improvement Act (25 U.S.C. 1613a and 1616a) during the preceding fiscal year for breach of contracts shall be deposited to the Fund authorized by section 108A of the Act (25 U.S.C. 1616a–1) and shall remain available until expended and, notwithstanding section 108A(c) of the Act (25 U.S.C. 1616a–1(c)), funds shall be available to make new awards under the loan repayment and scholarship programs under sections 104 and 108 of the Act (25 U.S.C. 1613a and 1616a): Provided further, That, notwithstanding any other provision of law, the amounts made available within this account for the methamphetamine and suicide prevention and treatment initiative, for the domestic violence prevention initiative, to improve collections from public and private insurance at Indian Health Service and tribally operated facilities, and for accreditation emergencies shall be allocated at the discretion of the Director of the Indian Health Service and shall remain available until expended: Provided further, That funds provided in this Act may be used for annual contracts and grants that fall within 2 fiscal years, provided the total obligation is recorded in the year the funds are appropriated: Provided further, That the amounts collected by the Secretary of Health and Human Services under the authority of title IV of the Indian Health Care Improvement Act shall remain available until expended for the purpose of achieving compliance with the applicable conditions and requirements of titles XVIII and XIX of the Social Security Act, except for those related to the planning, design, or construction of new facilities: Provided further, That funding contained herein for scholarship programs under the Indian Health Care Improvement Act (25 U.S.C. 1613) shall remain available until expended: Provided further, That amounts received by tribes and tribal organizations under title IV of the Indian Health Care Improvement Act shall be reported and accounted for and available to the receiving tribes and tribal organizations until expended: Provided further, That the Bureau of Indian Affairs may collect from the Indian Health Service, tribes and tribal organizations operating health facilities pursuant to Public Law 93–638, such individually identifiable health information relating to disabled children as may be necessary for the purpose of carrying out its functions under the Individuals with Disabilities Education Act (20 U.S.C. 1400, et seq.): Provided further, That the Indian Health Care Improvement Fund may be used, as needed, to carry out activities typically funded under the Indian Health Facilities account.Contract support costsFor payments to tribes and tribal organizations for contract support costs associated with Indian Self-Determination and Education Assistance Act agreements with the Indian Health Service for fiscal year 2016, such sums as may be necessary: Provided, That amounts obligated but not expended by a tribe or tribal organization for contract support costs for such agreements for the current fiscal year shall be applied to contract support costs otherwise due for such agreements for subsequent fiscal years: Provided further, That, notwithstanding any other provision of law, no amounts made available under this heading shall be available for transfer to another budget account.Indian health facilitiesFor construction, repair, maintenance, improvement, and equipment of health and related auxiliary facilities, including quarters for personnel; preparation of plans, specifications, and drawings; acquisition of sites, purchase and erection of modular buildings, and purchases of trailers; and for provision of domestic and community sanitation facilities for Indians, as authorized by section 7 of the Act of August 5, 1954 (42 U.S.C. 2004a), the Indian Self-Determination Act, and the Indian Health Care Improvement Act, and for expenses necessary to carry out such Acts and titles II and III of the Public Health Service Act with respect to environmental health and facilities support activities of the Indian Health Service, $523,232,000, to remain available until expended: Provided, That, notwithstanding any other provision of law, funds appropriated for the planning, design, construction, renovation or expansion of health facilities for the benefit of an Indian tribe or tribes may be used to purchase land on which such facilities will be located: Provided further, That not to exceed $500,000 may be used by the Indian Health Service to purchase TRANSAM equipment from the Department of Defense for distribution to the Indian Health Service and tribal facilities: Provided further, That none of the funds appropriated to the Indian Health Service may be used for sanitation facilities construction for new homes funded with grants by the housing programs of the United States Department of Housing and Urban Development: Provided further, That not to exceed $2,700,000 from this account and the Indian Health Services account may be used by the Indian Health Service to obtain ambulances for the Indian Health Service and tribal facilities in conjunction with an existing interagency agreement between the Indian Health Service and the General Services Administration: Provided further, That not to exceed $500,000 may be placed in a Demolition Fund, to remain available until expended, and be used by the Indian Health Service for the demolition of Federal buildings.Administrative provisions—indian health serviceAppropriations provided in this Act to the Indian Health Service shall be available for services as authorized by 5 U.S.C. 3109 at rates not to exceed the per diem rate equivalent to the maximum rate payable for senior-level positions under 5 U.S.C. 5376; hire of passenger motor vehicles and aircraft; purchase of medical equipment; purchase of reprints; purchase, renovation and erection of modular buildings and renovation of existing facilities; payments for telephone service in private residences in the field, when authorized under regulations approved by the Secretary; uniforms or allowances therefor as authorized by 5 U.S.C. 5901–5902; and for expenses of attendance at meetings that relate to the functions or activities of the Indian Health Service: Provided, That in accordance with the provisions of the Indian Health Care Improvement Act, non-Indian patients may be extended health care at all tribally administered or Indian Health Service facilities, subject to charges, and the proceeds along with funds recovered under the Federal Medical Care Recovery Act (42 U.S.C. 2651–2653) shall be credited to the account of the facility providing the service and shall be available without fiscal year limitation: Provided further, That notwithstanding any other law or regulation, funds transferred from the Department of Housing and Urban Development to the Indian Health Service shall be administered under Public Law 86–121, the Indian Sanitation Facilities Act and Public Law 93–638: Provided further, That funds appropriated to the Indian Health Service in this Act, except those used for administrative and program direction purposes, shall not be subject to limitations directed at curtailing Federal travel and transportation: Provided further, That none of the funds made available to the Indian Health Service in this Act shall be used for any assessments or charges by the Department of Health and Human Services unless identified in the budget justification and provided in this Act, or approved by the House and Senate Committees on Appropriations through the reprogramming process: Provided further, That notwithstanding any other provision of law, funds previously or herein made available to a tribe or tribal organization through a contract, grant, or agreement authorized by title I or title V of the Indian Self-Determination and Education Assistance Act of 1975 (25 U.S.C. 450), may be deobligated and reobligated to a self-determination contract under title I, or a self-governance agreement under title V of such Act and thereafter shall remain available to the tribe or tribal organization without fiscal year limitation: Provided further, That none of the funds made available to the Indian Health Service in this Act shall be used to implement the final rule published in the Federal Register on September 16, 1987, by the Department of Health and Human Services, relating to the eligibility for the health care services of the Indian Health Service until the Indian Health Service has submitted a budget request reflecting the increased costs associated with the proposed final rule, and such request has been included in an appropriations Act and enacted into law: Provided further, That with respect to functions transferred by the Indian Health Service to tribes or tribal organizations, the Indian Health Service is authorized to provide goods and services to those entities on a reimbursable basis, including payments in advance with subsequent adjustment, and the reimbursements received therefrom, along with the funds received from those entities pursuant to the Indian Self-Determination Act, may be credited to the same or subsequent appropriation account from which the funds were originally derived, with such amounts to remain available until expended: Provided further, That reimbursements for training, technical assistance, or services provided by the Indian Health Service will contain total costs, including direct, administrative, and overhead associated with the provision of goods, services, or technical assistance: Provided further, That the appropriation structure for the Indian Health Service may not be altered without advance notification to the House and Senate Committees on Appropriations: Provided further, That the Indian Health Service shall develop a strategic plan for the Urban Indian Health program in consultation with urban Indians and the National Academy of Public Administration, and shall publish such plan not later than one year after the date of enactment of this Act.National institutes of healthNational institute of environmental health sciencesFor necessary expenses for the National Institute of Environmental Health Sciences in carrying out activities set forth in section 311(a) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9660(a)) and section 126(g) of the Superfund Amendments and Reauthorization Act of 1986, $77,349,000.Agency for toxic substances and disease registryToxic substances and environmental public healthFor necessary expenses for the Agency for Toxic Substances and Disease Registry (ATSDR) in carrying out activities set forth in sections 104(i) and 111(c)(4) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (CERCLA) and section 3019 of the Solid Waste Disposal Act, $74,691,000, of which up to $1,000 per eligible employee of the Agency for Toxic Substances and Disease Registry shall remain available until expended for Individual Learning Accounts: Provided, That notwithstanding any other provision of law, in lieu of performing a health assessment under section 104(i)(6) of CERCLA, the Administrator of ATSDR may conduct other appropriate health studies, evaluations, or activities, including, without limitation, biomedical testing, clinical evaluations, medical monitoring, and referral to accredited healthcare providers: Provided further, That in performing any such health assessment or health study, evaluation, or activity, the Administrator of ATSDR shall not be bound by the deadlines in section 104(i)(6)(A) of CERCLA: Provided further, That none of the funds appropriated under this heading shall be available for ATSDR to issue in excess of 40 toxicological profiles pursuant to section 104(i) of CERCLA during fiscal year 2016, and existing profiles may be updated as necessary.Other related agenciesExecutive office of the presidentCouncil on environmental quality and office of environmental qualityFor necessary expenses to continue functions assigned to the Council on Environmental Quality and Office of Environmental Quality pursuant to the National Environmental Policy Act of 1969, the Environmental Quality Improvement Act of 1970, and Reorganization Plan No. 1 of 1977, and not to exceed $750 for official reception and representation expenses, $3,000,000: Provided, That notwithstanding section 202 of the National Environmental Policy Act of 1970, the Council shall consist of one member, appointed by the President, by and with the advice and consent of the Senate, serving as chairman and exercising all powers, functions, and duties of the Council.Chemical safety and hazard investigation boardSalaries and expensesFor necessary expenses in carrying out activities pursuant to section 112(r)(6) of the Clean Air Act, including hire of passenger vehicles, uniforms or allowances therefor, as authorized by 5 U.S.C. 5901–5902, and for services authorized by 5 U.S.C. 3109 but at rates for individuals not to exceed the per diem equivalent to the maximum rate payable for senior level positions under 5 U.S.C. 5376, $11,000,000: Provided, That the Chemical Safety and Hazard Investigation Board (Board) shall have not more than three career Senior Executive Service positions: Provided further, That notwithstanding any other provision of law, the individual appointed to the position of Inspector General of the Environmental Protection Agency (EPA) shall, by virtue of such appointment, also hold the position of Inspector General of the Board: Provided further, That notwithstanding any other provision of law, the Inspector General of the Board shall utilize personnel of the Office of Inspector General of EPA in performing the duties of the Inspector General of the Board, and shall not appoint any individuals to positions within the Board.Office of navajo and hopi indian relocationSalaries and expenses(including transfer of funds)For necessary expenses of the Office of Navajo and Hopi Indian Relocation as authorized by Public Law 93–531, $15,000,000, to remain available until expended: Provided, That funds provided in this or any other appropriations Act are to be used to relocate eligible individuals and groups including evictees from District 6, Hopi-partitioned lands residents, those in significantly substandard housing, and all others certified as eligible and not included in the preceding categories: Provided further, That none of the funds contained in this or any other Act may be used by the Office of Navajo and Hopi Indian Relocation to evict any single Navajo or Navajo family who, as of November 30, 1985, was physically domiciled on the lands partitioned to the Hopi Tribe unless a new or replacement home is provided for such household: Provided further, That no relocatee will be provided with more than one new or replacement home: Provided further, That the Office shall relocate any certified eligible relocatees who have selected and received an approved homesite on the Navajo reservation or selected a replacement residence off the Navajo reservation or on the land acquired pursuant to 25 U.S.C. 640d–10: Provided further, That $200,000 shall be transferred to the Office of Inspector General of the Department of the Interior, to remain available until expended, for audits and investigations of the Office of Navajo and Hopi Indian Relocation, consistent with the Inspector General Act of 1978 (5 U.S.C. App.).Institute of american indian and alaska native culture and arts developmentPayment to the instituteFor payment to the Institute of American Indian and Alaska Native Culture and Arts Development, as authorized by title XV of Public Law 99–498 (20 U.S.C. 56 part A), $11,619,000, to remain available until September 30, 2017.Smithsonian institutionSalaries and expensesFor necessary expenses of the Smithsonian Institution, as authorized by law, including research in the fields of art, science, and history; development, preservation, and documentation of the National Collections; presentation of public exhibits and performances; collection, preparation, dissemination, and exchange of information and publications; conduct of education, training, and museum assistance programs; maintenance, alteration, operation, lease agreements of no more than 30 years, and protection of buildings, facilities, and approaches; not to exceed $100,000 for services as authorized by 5 U.S.C. 3109; and purchase, rental, repair, and cleaning of uniforms for employees, $696,045,000, to remain available until September 30, 2017, except as otherwise provided herein; of which not to exceed $48,233,000 for the instrumentation program, collections acquisition, exhibition reinstallation, the National Museum of African American History and Culture, and the repatriation of skeletal remains program shall remain available until expended; and including such funds as may be necessary to support American overseas research centers: Provided, That funds appropriated herein are available for advance payments to independent contractors performing research services or participating in official Smithsonian presentations.Facilities capitalFor necessary expenses of repair, revitalization, and alteration of facilities owned or occupied by the Smithsonian Institution, by contract or otherwise, as authorized by section 2 of the Act of August 22, 1949 (63 Stat. 623), and for construction, including necessary personnel, $144,198,000, to remain available until expended, of which not to exceed $10,000 shall be for services as authorized by 5 U.S.C. 3109.National gallery of artSalaries and expensesFor the upkeep and operations of the National Gallery of Art, the protection and care of the works of art therein, and administrative expenses incident thereto, as authorized by the Act of March 24, 1937 (50 Stat. 51), as amended by the public resolution of April 13, 1939 (Public Resolution 9, Seventy-sixth Congress), including services as authorized by 5 U.S.C. 3109; payment in advance when authorized by the treasurer of the Gallery for membership in library, museum, and art associations or societies whose publications or services are available to members only, or to members at a price lower than to the general public; purchase, repair, and cleaning of uniforms for guards, and uniforms, or allowances therefor, for other employees as authorized by law (5 U.S.C. 5901–5902); purchase or rental of devices and services for protecting buildings and contents thereof, and maintenance, alteration, improvement, and repair of buildings, approaches, and grounds; and purchase of services for restoration and repair of works of art for the National Gallery of Art by contracts made, without advertising, with individuals, firms, or organizations at such rates or prices and under such terms and conditions as the Gallery may deem proper, $124,988,000, to remain available until September 30, 2017, of which not to exceed $3,578,000 for the special exhibition program shall remain available until expended.Repair, restoration and renovation of buildingsFor necessary expenses of repair, restoration and renovation of buildings, grounds and facilities owned or occupied by the National Gallery of Art, by contract or otherwise, for operating lease agreements of no more than 10 years, with no extensions or renewals beyond the 10 years, that address space needs created by the ongoing renovations in the Master Facilities Plan, as authorized, $22,564,000, to remain available until expended: Provided, That contracts awarded for environmental systems, protection systems, and exterior repair or renovation of buildings of the National Gallery of Art may be negotiated with selected contractors and awarded on the basis of contractor qualifications as well as price.John F. kennedy center for the performing artsOperations and maintenanceFor necessary expenses for the operation, maintenance and security of the John F. Kennedy Center for the Performing Arts, $21,660,000.Capital repair and restorationFor necessary expenses for capital repair and restoration of the existing features of the building and site of the John F. Kennedy Center for the Performing Arts, $14,740,000, to remain available until expended.Woodrow wilson international center for scholarsSalaries and expensesFor expenses necessary in carrying out the provisions of the Woodrow Wilson Memorial Act of 1968 (82 Stat. 1356) including hire of passenger vehicles and services as authorized by 5 U.S.C. 3109, $10,500,000, to remain available until September 30, 2017.National foundation on the arts and the humanitiesNational endowment for the artsGrants and administrationFor necessary expenses to carry out the National Foundation on the Arts and the Humanities Act of 1965, $147,949,000 shall be available to the National Endowment for the Arts for the support of projects and productions in the arts, including arts education and public outreach activities, through assistance to organizations and individuals pursuant to section 5 of the Act, for program support, and for administering the functions of the Act, to remain available until expended.National endowment for the humanitiesGrants and administrationFor necessary expenses to carry out the National Foundation on the Arts and the Humanities Act of 1965, $147,942,000 to remain available until expended, of which $137,042,000 shall be available for support of activities in the humanities, pursuant to section 7(c) of the Act and for administering the functions of the Act; and $10,900,000 shall be available to carry out the matching grants program pursuant to section 10(a)(2) of the Act, including $8,500,000 for the purposes of section 7(h): Provided, That appropriations for carrying out section 10(a)(2) shall be available for obligation only in such amounts as may be equal to the total amounts of gifts, bequests, devises of money, and other property accepted by the chairman or by grantees of the National Endowment for the Humanities under the provisions of sections 11(a)(2)(B) and 11(a)(3)(B) during the current and preceding fiscal years for which equal amounts have not previously been appropriated.Administrative provisionsNone of the funds appropriated to the National Foundation on the Arts and the Humanities may be used to process any grant or contract documents which do not include the text of 18 U.S.C. 1913: Provided, That none of the funds appropriated to the National Foundation on the Arts and the Humanities may be used for official reception and representation expenses: Provided further, That funds from nonappropriated sources may be used as necessary for official reception and representation expenses: Provided further, That the Chairperson of the National Endowment for the Arts may approve grants of up to $10,000, if in the aggregate the amount of such grants does not exceed 5 percent of the sums appropriated for grantmaking purposes per year: Provided further, That such small grant actions are taken pursuant to the terms of an expressed and direct delegation of authority from the National Council on the Arts to the Chairperson.Commission of fine artsSalaries and expensesFor expenses of the Commission of Fine Arts under chapter 91 of title 40, United States Code, $2,653,000: Provided, That the Commission is authorized to charge fees to cover the full costs of its publications, and such fees shall be credited to this account as an offsetting collection, to remain available until expended without further appropriation: Provided further, That the Commission is authorized to accept gifts, including objects, papers, artwork, drawings and artifacts, that pertain to the history and design of the Nation's Capital or the history and activities of the Commission of Fine Arts, for the purpose of artistic display, study or education.National capital arts and cultural affairsFor necessary expenses as authorized by Public Law 99–190 (20 U.S.C. 956a), $2,000,000.Advisory council on historic preservationSalaries and expensesFor necessary expenses of the Advisory Council on Historic Preservation (Public Law 89–665), $6,080,000.National capital planning commissionSalaries and expensesFor necessary expenses of the National Capital Planning Commission under chapter 87 of title 40, United States Code, including services as authorized by 5 U.S.C. 3109, $8,348,000: Provided, That one-quarter of 1 percent of the funds provided under this heading may be used for official reception and representational expenses associated with hosting international visitors engaged in the planning and physical development of world capitals.United states holocaust memorial museumHolocaust memorial museumFor expenses of the Holocaust Memorial Museum, as authorized by Public Law 106–292 (36 U.S.C. 2301–2310), $54,000,000, of which $1,215,000 shall remain available until September 30, 2018, for the Museum's equipment replacement program; and of which $2,500,000 for the Museum's repair and rehabilitation program and $1,264,000 for the Museum's outreach initiatives program shall remain available until expended.Dwight D. eisenhower memorial commissionSalaries and expensesFor necessary expenses, including the costs of construction design, of the Dwight D. Eisenhower Memorial Commission, $1,000,000, to remain available until expended. IVGeneral provisions(including transfers of funds)Restriction on use of funds 401.No part of any appropriation contained in this Act shall be available for any activity or the publication or distribution of literature that in any way tends to promote public support or opposition to any legislative proposal on which Congressional action is not complete other than to communicate to Members of Congress as described in 18 U.S.C. 1913.Obligation of appropriations 
402.No part of any appropriation contained in this Act shall remain available for obligation beyond the current fiscal year unless expressly so provided herein.Disclosure of administrative expenses 403.The amount and basis of estimated overhead charges, deductions, reserves or holdbacks, including working capital fund and cost pool charges, from programs, projects, activities and subactivities to support government-wide, departmental, agency, or bureau administrative functions or headquarters, regional, or central operations shall be presented in annual budget justifications and subject to approval by the Committees on Appropriations of the House of Representatives and the Senate. Changes to such estimates shall be presented to the Committees on Appropriations for approval.Mining applications 
404. 
(a)Limitation of FundsNone of the funds appropriated or otherwise made available pursuant to this Act shall be obligated or expended to accept or process applications for a patent for any mining or mill site claim located under the general mining laws. (b)ExceptionsSubsection (a) shall not apply if the Secretary of the Interior determines that, for the claim concerned (1) a patent application was filed with the Secretary on or before September 30, 1994; and (2) all requirements established under sections 2325 and 2326 of the Revised Statutes (30 U.S.C. 29 and 30) for vein or lode claims, sections 2329, 2330, 2331, and 2333 of the Revised Statutes (30 U.S.C. 35, 36, and 37) for placer claims, and section 2337 of the Revised Statutes (30 U.S.C. 42) for mill site claims, as the case may be, were fully complied with by the applicant by that date. 
(c)ReportOn September 30, 2017, the Secretary of the Interior shall file with the House and Senate Committees on Appropriations and the Committee on Natural Resources of the House and the Committee on Energy and Natural Resources of the Senate a report on actions taken by the Department under the plan submitted pursuant to section 314(c) of the Department of the Interior and Related Agencies Appropriations Act, 1997 (Public Law 104–208). (d)Mineral ExaminationsIn order to process patent applications in a timely and responsible manner, upon the request of a patent applicant, the Secretary of the Interior shall allow the applicant to fund a qualified third-party contractor to be selected by the Director of the Bureau of Land Management to conduct a mineral examination of the mining claims or mill sites contained in a patent application as set forth in subsection (b). The Bureau of Land Management shall have the sole responsibility to choose and pay the third-party contractor in accordance with the standard procedures employed by the Bureau of Land Management in the retention of third-party contractors.Contract support costs, prior year limitation 
405.Sections 405 and 406 of division F of the Consolidated and Further Continuing Appropriations Act, 2015 (Public Law 113–235) shall continue in effect in fiscal year 2016.contract support costs, fiscal year 2016 limitation 406.Amounts provided by this Act for fiscal year 2016 under the headings Department of Health and Human Services, Indian Health Service, Contract Support Costs and Department of the Interior, Bureau of Indian Affairs and Bureau of Indian Education, Contract Support Costs are the only amounts available for contract support costs arising out of self-determination or self-governance contracts, grants, compacts, or annual funding agreements for fiscal year 2016 with the Bureau of Indian Affairs or the Indian Health Service: Provided, That such amounts provided by this Act are not available for payment of claims for contract support costs for prior years, or for repayments of payments for settlements or judgments awarding contract support costs for prior years.Forest management plans 
407.The Secretary of Agriculture shall not be considered to be in violation of subparagraph 6(f)(5)(A) of the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1604(f)(5)(A)) solely because more than 15 years have passed without revision of the plan for a unit of the National Forest System. Nothing in this section exempts the Secretary from any other requirement of the Forest and Rangeland Renewable Resources Planning Act (16 U.S.C. 1600 et seq.) or any other law: Provided, That if the Secretary is not acting expeditiously and in good faith, within the funding available, to revise a plan for a unit of the National Forest System, this section shall be void with respect to such plan and a court of proper jurisdiction may order completion of the plan on an accelerated basis.Prohibition within national monuments 
408.No funds provided in this Act may be expended to conduct preleasing, leasing and related activities under either the Mineral Leasing Act (30 U.S.C. 181 et seq.) or the Outer Continental Shelf Lands Act (43 U.S.C. 1331 et seq.) within the boundaries of a National Monument established pursuant to the Act of June 8, 1906 (16 U.S.C. 431 et seq.) as such boundary existed on January 20, 2001, except where such activities are allowed under the Presidential proclamation establishing such monument.Limitation on takings 409.Unless otherwise provided herein, no funds appropriated in this Act for the acquisition of lands or interests in lands may be expended for the filing of declarations of taking or complaints in condemnation without the approval of the House and Senate Committees on Appropriations: Provided, That this provision shall not apply to funds appropriated to implement the Everglades National Park Protection and Expansion Act of 1989, or to funds appropriated for Federal assistance to the State of Florida to acquire lands for Everglades restoration purposes.timber sale requirements 
410.No timber sale in Alaska's Region 10 shall be advertised if the indicated rate is deficit (defined as the value of the timber is not sufficient to cover all logging and stumpage costs and provide a normal profit and risk allowance under the Forest Service's appraisal process) when appraised using a residual value appraisal. The western red cedar timber from those sales which is surplus to the needs of the domestic processors in Alaska, shall be made available to domestic processors in the contiguous 48 United States at prevailing domestic prices. All additional western red cedar volume not sold to Alaska or contiguous 48 United States domestic processors may be exported to foreign markets at the election of the timber sale holder. All Alaska yellow cedar may be sold at prevailing export prices at the election of the timber sale holder.Prohibition on no-bid contracts 411.None of the funds appropriated or otherwise made available by this Act to executive branch agencies may be used to enter into any Federal contract unless such contract is entered into in accordance with the requirements of Chapter 33 of title 41, United States Code, or Chapter 137 of title 10, United States Code, and the Federal Acquisition Regulation, unless— 
(1)Federal law specifically authorizes a contract to be entered into without regard for these requirements, including formula grants for States, or federally recognized Indian tribes; or (2)such contract is authorized by the Indian Self-Determination and Education Assistance Act (Public Law 93–638, 25 U.S.C. 450 et seq.) or by any other Federal laws that specifically authorize a contract within an Indian tribe as defined in section 4(e) of that Act (25 U.S.C. 450b(e)); or 
(3)such contract was awarded prior to the date of enactment of this Act.Posting of reports 412. (a)Any agency receiving funds made available in this Act, shall, subject to subsections (b) and (c), post on the public website of that agency any report required to be submitted by the Congress in this or any other Act, upon the determination by the head of the agency that it shall serve the national interest. 
(b)Subsection (a) shall not apply to a report if— (1)the public posting of the report compromises national security; or 
(2)the report contains proprietary information. (c)The head of the agency posting such report shall do so only after such report has been made available to the requesting Committee or Committees of Congress for no less than 45 days.National endowment for the arts grant guidelines 
413.Of the funds provided to the National Endowment for the Arts— (1)The Chairperson shall only award a grant to an individual if such grant is awarded to such individual for a literature fellowship, National Heritage Fellowship, or American Jazz Masters Fellowship. 
(2)The Chairperson shall establish procedures to ensure that no funding provided through a grant, except a grant made to a State or local arts agency, or regional group, may be used to make a grant to any other organization or individual to conduct activity independent of the direct grant recipient. Nothing in this subsection shall prohibit payments made in exchange for goods and services. (3)No grant shall be used for seasonal support to a group, unless the application is specific to the contents of the season, including identified programs or projects.National endowment for the arts program priorities 
414. 
(a)In providing services or awarding financial assistance under the National Foundation on the Arts and the Humanities Act of 1965 from funds appropriated under this Act, the Chairperson of the National Endowment for the Arts shall ensure that priority is given to providing services or awarding financial assistance for projects, productions, workshops, or programs that serve underserved populations. (b)In this section: 
(1)The term underserved population means a population of individuals, including urban minorities, who have historically been outside the purview of arts and humanities programs due to factors such as a high incidence of income below the poverty line or to geographic isolation. (2)The term poverty line means the poverty line (as defined by the Office of Management and Budget, and revised annually in accordance with section 673(2) of the Community Services Block Grant Act (42 U.S.C. 9902(2))) applicable to a family of the size involved. 
(c)In providing services and awarding financial assistance under the National Foundation on the Arts and Humanities Act of 1965 with funds appropriated by this Act, the Chairperson of the National Endowment for the Arts shall ensure that priority is given to providing services or awarding financial assistance for projects, productions, workshops, or programs that will encourage public knowledge, education, understanding, and appreciation of the arts. (d)With funds appropriated by this Act to carry out section 5 of the National Foundation on the Arts and Humanities Act of 1965— 
(1)the Chairperson shall establish a grant category for projects, productions, workshops, or programs that are of national impact or availability or are able to tour several States; (2)the Chairperson shall not make grants exceeding 15 percent, in the aggregate, of such funds to any single State, excluding grants made under the authority of paragraph (1); 
(3)the Chairperson shall report to the Congress annually and by State, on grants awarded by the Chairperson in each grant category under section 5 of such Act; and (4)the Chairperson shall encourage the use of grants to improve and support community-based music performance and education.Status of balances of appropriations 
415.The Department of the Interior, the Environmental Protection Agency, the Forest Service, and the Indian Health Service shall provide the Committees on Appropriations of the House of Representatives and Senate quarterly reports on the status of balances of appropriations including all uncommitted, committed, and unobligated funds in each program and activity.Report on use of climate change funds 416.Not later than 120 days after the date on which the President's fiscal year 2017 budget request is submitted to the Congress, the President shall submit a comprehensive report to the Committees on Appropriations of the House of Representatives and the Senate describing in detail all Federal agency funding, domestic and international, for climate change programs, projects, and activities in fiscal years 2015 and 2016, including an accounting of funding by agency with each agency identifying climate change programs, projects, and activities and associated costs by line item as presented in the President's Budget Appendix, and including citations and linkages where practicable to each strategic plan that is driving funding within each climate change program, project, and activity listed in the report.Prohibition on use of funds 
417.Notwithstanding any other provision of law, none of the funds made available in this Act or any other Act may be used to promulgate or implement any regulation requiring the issuance of permits under title V of the Clean Air Act (42 U.S.C. 7661 et seq.) for carbon dioxide, nitrous oxide, water vapor, or methane emissions resulting from biological processes associated with livestock production.Greenhouse gas reporting restrictions 418.Notwithstanding any other provision of law, none of the funds made available in this or any other Act may be used to implement any provision in a rule, if that provision requires mandatory reporting of greenhouse gas emissions from manure management systems.Modification of authorities 
419. 
(a)Section 8162(m)(3) of the Department of Defense Appropriations Act, 2000 (40 U.S.C. 8903 note; Public Law 106–79) is amended by striking September 30, 2015 and inserting September 30, 2016. (b)For fiscal year 2016, the authority provided by the provisos under the heading Dwight D. Eisenhower Memorial Commission—Capital Construction in division E of Public Law 112–74 shall not be in effect.Funding prohibition 
420.None of the funds made available by this or any other Act may be used to regulate the lead content of ammunition, ammunition components, or fishing tackle under the Toxic Substances Control Act (15 U.S.C. 2601 et seq.) or any other law.Contracting authorities 421.Section 412 of Division E of Public Law 112–74 is amended by striking fiscal year 2015, and inserting fiscal year 2017,.Chesapeake bay initiative 
422.Section 502(c) of the Chesapeake Bay Initiative Act of 1998 (Public Law 105–312; 16 U.S.C. 461 note) is amended by striking 2015 and inserting 2017.Extension of grazing permits 423.The terms and conditions of section 325 of Public Law 108–108 (117 Stat. 1307), regarding grazing permits issued by the Forest Service on any lands not subject to administration under section 402 of the Federal Lands Policy and Management Act (43 U.S.C. 1752), shall remain in effect for fiscal year 2016.Use of American Iron and Steel 
424. 
(a) 
(1)None of the funds made available by a State water pollution control revolving fund as authorized by section 1452 of the Safe Drinking Water Act (42 U.S.C. 300j–12) shall be used for a project for the construction, alteration, maintenance, or repair of a public water system or treatment works unless all of the iron and steel products used in the project are produced in the United States. (2)In this section, the term iron and steel products means the following products made primarily of iron or steel: lined or unlined pipes and fittings, manhole covers and other municipal castings, hydrants, tanks, flanges, pipe clamps and restraints, valves, structural steel, reinforced precast concrete, and construction materials. 
(b)Subsection (a) shall not apply in any case or category of cases in which the Administrator of the Environmental Protection Agency (in this section referred to as the Administrator) finds that— (1)applying subsection (a) would be inconsistent with the public interest; 
(2)iron and steel products are not produced in the United States in sufficient and reasonably available quantities and of a satisfactory quality; or (3)inclusion of iron and steel products produced in the United States will increase the cost of the overall project by more than 25 percent. 
(c)If the Administrator receives a request for a waiver under this section, the Administrator shall make available to the public on an informal basis a copy of the request and information available to the Administrator concerning the request, and shall allow for informal public input on the request for at least 15 days prior to making a finding based on the request. The Administrator shall make the request and accompanying information available by electronic means, including on the official public Internet Web site of the Environmental Protection Agency. (d)This section shall be applied in a manner consistent with United States obligations under international agreements. 
(e)The Administrator may retain up to 0.25 percent of the funds appropriated in this Act for the Clean and Drinking Water State Revolving Funds for carrying out the provisions described in subsection (a)(1) for management and oversight of the requirements of this section.Notification Requirements 425. (a)DefinitionsIn this section: 
(1)AdministratorThe term Administrator means the Administrator of the Environmental Protection Agency. (2)Affected stateThe term affected State means any of the Great Lakes States (as defined in section 118(a)(3) of the Federal Water Pollution Control Act (33 U.S.C. 1268(a)(3))). 
(3)DischargeThe term discharge means a discharge as defined in section 502 of the Federal Water Pollution Control Act (33 U.S.C. 1362). (4)Great lakesThe term Great Lakes means any of the waters as defined in section 118(a)(3) of the Federal Water Pollution Control Act (33 U.S.C. 1268(a)(3)). 
(5)Treatment worksThe term treatment works has the meaning given the term in section 212 of the Federal Water Pollution Control Act (33 U.S.C. 1292). (b)Requirements (1)In generalThe Administrator shall work with affected States having publicly owned treatment works that discharge to the Great Lakes to create public notice requirements for a combined sewer overflow discharge to the Great Lakes. 
(2)Notice requirementsThe notice requirements referred to in paragraph (1) shall provide for— (i)the method of the notice; 
(ii)the contents of the notice, in accordance with paragraph (3); and (iii)requirements for public availability of the notice. 
(3)Minimum requirements 
(A)In generalThe contents of the notice under paragraph (1) shall include— (i)the dates and times of the applicable discharge; 
(ii)the volume of the discharge; and (iii)a description of any public access areas impacted by the discharge. 
(B)ConsistencyThe minimum requirements under this paragraph shall be consistent for all affected States. (4)Additional requirementsThe Administrator shall work with the affected States to include— 
(A)follow-up notice requirements that provide a description of— (i)each applicable discharge; 
(ii)the cause of the discharge; and (iii)plans to prevent a reoccurrence of a combined sewer overflow discharge to the Great Lakes consistent with section 402 of the Federal Water Pollution Control Act (33 U.S.C. 1342) or an administrative order or consent decree under such Act; and 
(B)annual publication requirements that list each treatment works from which the Administrator or the affected State receive a follow-up notice. (5)Timing (A)The notice and publication requirements described in this subsection shall be implemented by not later than 2 years after the date of enactment of this Act. 
(B)The Administrator of the EPA may extend the implementation deadline for individual communities if the Administrator determines the community needs additional time to comply in order to avoid undue economic hardship. (6)State actionNothing in this subsection prohibits an affected State from establishing a State notice requirement in the event of a discharge that is more stringent than the requirements described in this subsection.Great Lakes Restoration Initiative 
426.Section 118(c) of the Federal Water Pollution Control Act (33 U.S.C. 1268(c)) is amended by striking paragraph (7) and inserting the following:  (7)Great lakes restoration initiative (A)EstablishmentThere is established in the Agency a Great Lakes Restoration Initiative (referred to in this paragraph as the Initiative) to carry out programs and projects for Great Lakes protection and restoration. 
(B)Focus areasThe Initiative shall prioritize programs and projects carried out in coordination with non-Federal partners and programs and projects that address priority areas each fiscal year, including— (i)the remediation of toxic substances and areas of concern; 
(ii)the prevention and control of invasive species and the impacts of invasive species; (iii)the protection and restoration of nearshore health and the prevention and mitigation of nonpoint source pollution; 
(iv)habitat and wildlife protection and restoration, including wetlands restoration and preservation; and (v)accountability, monitoring, evaluation, communication, and partnership activities. 
(C)ProjectsUnder the Initiative, the Agency shall collaborate with Federal partners, including the Great Lakes Interagency Task Force, to select the best combination of programs and projects for Great Lakes protection and restoration using appropriate principles and criteria, including whether a program or project provides— (i)the ability to achieve strategic and measurable environmental outcomes that implement the Great Lakes Action Plan and the Great Lakes Water Quality Agreement; 
(ii)the feasibility of— (I)prompt implementation; 
(II)timely achievement of results; and (III)resource leveraging; and 
(iii)the opportunity to improve interagency and inter-organizational coordination and collaboration to reduce duplication and streamline efforts. (D)Implementation of projects (i)In generalSubject to subparagraph (G)(ii), funds made available to carry out the Initiative shall be used to strategically implement— 
(I)Federal projects; and (II)projects carried out in coordination with States, Indian tribes, municipalities, institutions of higher education, and other organizations. 
(ii)Transfer of fundsWith amounts made available for the Initiative each fiscal year, the Administrator may— (I)transfer not more than the total amount appropriated under subparagraph (G)(i) for the fiscal year to the head of any Federal department or agency, with the concurrence of the department or agency head, to carry out activities to support the Initiative and the Great Lakes Water Quality Agreement; and 
(II)enter into an interagency agreement with the head of any Federal department or agency to carry out activities described in subclause (I). (E)Scope (i)In generalProjects shall be carried out under the Initiative on multiple levels, including— 
(I)Great Lakes-wide; and (II)Great Lakes basin-wide. 
(ii)LimitationNo funds made available to carry out the Initiative may be used for any water infrastructure activity (other than a green infrastructure project that improves habitat and other ecosystem functions in the Great Lakes) for which amounts are made available from— (I)a State water pollution control revolving fund established under title VI; or 
(II)a State drinking water revolving loan fund established under section 1452 of the Safe Drinking Water Act (42 U.S.C. 300j–12). (F)Activities by other federal agenciesEach relevant Federal department or agency shall, to the maximum extent practicable— 
(i)maintain the base level of funding for the Great Lakes activities of that department or agency without regard to funding under the Initiative; and (ii)identify new activities and projects to support the environmental goals of the Initiative. 
(G)FundingThere are authorized to be appropriated to carry out this paragraph for fiscal year 2016, $300,000,000..John F. Kennedy Center Reauthorization 427.Section 13 of the John F. Kennedy Center Act (20 U.S.C. 76r) is amended by striking subsections (a) and (b) and inserting the following: 
 
(a)Maintenance, Repair, and SecurityThere is authorized to be appropriated to the Board to carry out section 4(a)(1)(H), $22,000,000 for fiscal year 2016. (b)Capital ProjectsThere is authorized to be appropriated to the Board to carry out subparagraphs (F) and (G) of section 4(a)(1), $15,000,000 for fiscal year 2016..This division may be cited as the Department of the Interior, Environment, and Related Agencies Appropriations Act, 2016. HDepartments of Labor, Health and Human Services, and Education, and Related Agencies Appropriations Act, 2016 IDepartment of LaborEmployment and training administrationTraining and employment servicesFor necessary expenses of the Workforce Innovation and Opportunity Act (referred to in this Act as WIOA), the Second Chance Act of 2007, the National Apprenticeship Act, and the Women in Apprenticeship and Nontraditional Occupations Act of 1992 (WANTO Act), $3,335,425,000, plus reimbursements, shall be available. Of the amounts provided: 
(1)for grants to States for adult employment and training activities, youth activities, and dislocated worker employment and training activities, $2,709,832,000 as follows: (A)$815,556,000 for adult employment and training activities, of which $103,556,000 shall be available for the period July 1, 2016 through June 30, 2017, and of which $712,000,000 shall be available for the period October 1, 2016 through June 30, 2017; 
(B)$873,416,000 for youth activities, which shall be available for the period April 1, 2016 through June 30, 2017; and (C)$1,020,860,000 for dislocated worker employment and training activities, of which $160,860,000 shall be available for the period July 1, 2016 through June 30, 2017, and of which $860,000,000 shall be available for the period October 1, 2016 through June 30, 2017: 
Provided, That pursuant to section 128(a)(1) of the WIOA, the amount available to the Governor for statewide workforce investment activities shall not exceed 15 percent of the amount allotted to the State from each of the appropriations under the preceding subparagraphs: 
Provided further, That the funds available for allotment to outlying areas to carry out subtitle B of title I of the WIOA shall not be subject to the requirements of section 127(b)(1)(B)(ii) of such Act; and 
(2)for national programs, $625,593,000 as follows: (A)$220,859,000 for the dislocated workers assistance national reserve, of which $20,859,000 shall be available for the period July 1, 2016 through September 30, 2017, and of which $200,000,000 shall be available for the period October 1, 2016 through September 30, 2017: Provided, That funds provided to carry out section 132(a)(2)(A) of the WIOA may be used to provide assistance to a State for statewide or local use in order to address cases where there have been worker dislocations across multiple sectors or across multiple local areas and such workers remain dislocated; coordinate the State workforce development plan with emerging economic development needs; and train such eligible dislocated workers: Provided further, That funds provided to carry out sections 168(b) and 169(c) of the WIOA may be used for technical assistance and demonstration projects, respectively, that provide assistance to new entrants in the workforce and incumbent workers: Provided further, That notwithstanding section 168(b) of the WIOA, of the funds provided under this subparagraph, the Secretary of Labor (referred to in this title as Secretary) may reserve not more than 10 percent of such funds to provide technical assistance and carry out additional activities related to the transition to the WIOA: Provided further, That, of the funds provided under this subparagraph, $19,000,000 shall be made available for applications submitted in accordance with section 170 of the WIOA for training and employment assistance for workers dislocated from coal mines and coal-fired power plants; 
(B)$50,000,000 for Native American programs under section 166 of the WIOA, which shall be available for the period July 1, 2016 through June 30, 2017; (C)$81,896,000 for migrant and seasonal farmworker programs under section 167 of the WIOA, including $75,885,000 for formula grants (of which not less than 70 percent shall be for employment and training services), $5,517,000 for migrant and seasonal housing (of which not less than 70 percent shall be for permanent housing), and $494,000 for other discretionary purposes, which shall be available for the period July 1, 2016 through June 30, 2017: Provided, That notwithstanding any other provision of law or related regulation, the Department of Labor shall take no action limiting the number or proportion of eligible participants receiving related assistance services or discouraging grantees from providing such services; 
(D)$994,000 for carrying out the WANTO Act, which shall be available for the period July 1, 2016 through June 30, 2017; (E)$84,534,000 for YouthBuild activities as described in section 171 of the WIOA, which shall be available for the period April 1, 2016 through June 30, 2017; 
(F)$3,232,000 for technical assistance activities under section 168 of the WIOA, which shall be available for the period July 1, 2016 through June 30, 2017; (G)$88,078,000 for ex-offender activities, under the authority of section 169 of the WIOA and section 212 of the Second Chance Act of 2007, which shall be available for the period April 1, 2016 through June 30, 2017: Provided, That of this amount, $20,000,000 shall be for competitive grants to national and regional intermediaries for activities that prepare young ex-offenders and school dropouts for employment, with a priority for projects serving high-crime, high-poverty areas; 
(H)$6,000,000 for the Workforce Data Quality Initiative, under the authority of section 169 of the WIOA, which shall be available for the period July 1, 2016 through June 30, 2017; and (I)$90,000,000 to expand opportunities relating to apprenticeship programs registered under the National Apprenticeship Act, to be available to the Secretary to carry out activities through grants, cooperative agreements, contracts and other arrangements, with States and other appropriate entities, which shall be available for the period April 1, 2016 through June 30, 2017. job corps(including transfer of funds)To carry out subtitle C of title I of the WIOA, including Federal administrative expenses, the purchase and hire of passenger motor vehicles, the construction, alteration, and repairs of buildings and other facilities, and the purchase of real property for training centers as authorized by the WIOA, $1,689,155,000, plus reimbursements, as follows: (1)$1,581,825,000 for Job Corps Operations, which shall be available for the period July 1, 2016 through June 30, 2017; 
(2)$75,000,000 for construction, rehabilitation and acquisition of Job Corps Centers, which shall be available for the period July 1, 2016 through June 30, 2019, and which may include the acquisition, maintenance, and repair of major items of equipment: Provided, That the Secretary may transfer up to 15 percent of such funds to meet the operational needs of such centers or to achieve administrative efficiencies: Provided further, That any funds transferred pursuant to the preceding proviso shall not be available for obligation after June 30, 2017: Provided further, That the Committees on Appropriations of the House of Representatives and the Senate are notified at least 15 days in advance of any transfer; and 
(3)$32,330,000 for necessary expenses of Job Corps, which shall be available for obligation for the period October 1, 2015 through September 30, 2016: Provided, That no funds from any other appropriation shall be used to provide meal services at or for Job Corps centers.community service employment for older americansTo carry out title V of the Older Americans Act of 1965 (referred to in this Act as OAA), $434,371,000, which shall be available for the period July 1, 2016 through June 30, 2017, and may be recaptured and reobligated in accordance with section 517(c) of the OAA.Federal unemployment benefits and allowancesFor payments during fiscal year 2016 of trade adjustment benefit payments and allowances under part I of subchapter B of chapter 2 of title II of the Trade Act of 1974, and section 246 of that Act; and for training, employment and case management services, allowances for job search and relocation, and related State administrative expenses under part II of subchapter B of chapter 2 of title II of the Trade Act of 1974, and including benefit payments, allowances, training, employment and case management services, and related State administration provided pursuant to section 231(a) of the Trade Adjustment Assistance Extension Act of 2011 and section 405(a) of the Trade Preferences Extension Act of 2015, $861,000,000 together with such amounts as may be necessary to be charged to the subsequent appropriation for payments for any period subsequent to September 15, 2016: Provided, That notwithstanding section 502 of this division, any part of the appropriation provided under this heading may remain available for obligation beyond the current fiscal year pursuant to the authorities of section 245(c) of the Trade Act of 1974 (19 U.S.C. 2317(c)).state unemployment insurance and employment service operationsFor authorized administrative expenses, $89,066,000, together with not to exceed $3,480,812,000 which may be expended from the Employment Security Administration Account in the Unemployment Trust Fund (the Trust Fund), of which: (1)$2,725,550,000 from the Trust Fund is for grants to States for the administration of State unemployment insurance laws as authorized under title III of the Social Security Act (including not less than $95,000,000 to conduct in-person reemployment and eligibility assessments and unemployment insurance improper payment reviews, and to provide reemployment services and referrals to training as appropriate, for claimants of unemployment insurance for ex-service members under 5 U.S.C. 8521 et. seq. and for the claimants of regular unemployment compensation who are profiled as most likely to exhaust their benefits in each State, and $3,000,000 for continued support of the Unemployment Insurance Integrity Center of Excellence), the administration of unemployment insurance for Federal employees and for ex-service members as authorized under 5 U.S.C. 8501–8523, and the administration of trade readjustment allowances, reemployment trade adjustment assistance, and alternative trade adjustment assistance under the Trade Act of 1974 and under section 231(a) of the Trade Adjustment Assistance Extension Act of 2011 and section 405(a) of the Trade Preferences Extension Act of 2015, and shall be available for obligation by the States through December 31, 2016, except that funds used for automation acquisitions shall be available for Federal obligation through December 31, 2016, and for State obligation through September 30, 2018, or, if the automation acquisition is being carried out through consortia of States, for State obligation through September 30, 2021, and for expenditure through September 30, 2022, and funds for competitive grants awarded to States for improved operations and to conduct in-person assessments and reviews and provide reemployment services and referrals shall be available for Federal obligation through December 31, 2016, and for obligation by the States through September 30, 2018, and funds for the Unemployment Insurance Integrity Center of Excellence shall be available for obligation by the State through September 30, 2017, and funds used for unemployment insurance workloads experienced by the States through September 30, 2016 shall be available for Federal obligation through December 31, 2016; 
(2)$14,547,000 from the Trust Fund is for national activities necessary to support the administration of the Federal-State unemployment insurance system; (3)$658,587,000 from the Trust Fund, together with $21,413,000 from the General Fund of the Treasury, is for grants to States in accordance with section 6 of the Wagner-Peyser Act, and shall be available for Federal obligation for the period July 1, 2016 through June 30, 2017; 
(4)$19,818,000 from the Trust Fund is for national activities of the Employment Service, including administration of the work opportunity tax credit under section 51 of the Internal Revenue Code of 1986, and the provision of technical assistance and staff training under the Wagner-Peyser Act; (5)$62,310,000 from the Trust Fund is for the administration of foreign labor certifications and related activities under the Immigration and Nationality Act and related laws, of which $48,028,000 shall be available for the Federal administration of such activities, and $14,282,000 shall be available for grants to States for the administration of such activities; and 
(6)$67,653,000 from the General Fund is to provide workforce information, national electronic tools, and one-stop system building under the Wagner-Peyser Act and shall be available for Federal obligation for the period July 1, 2016 through June 30, 2017: Provided, That to the extent that the Average Weekly Insured Unemployment (AWIU) for fiscal year 2016 is projected by the Department of Labor to exceed 2,680,000, an additional $28,600,000 from the Trust Fund shall be available for obligation for every 100,000 increase in the AWIU level (including a pro rata amount for any increment less than 100,000) to carry out title III of the Social Security Act: Provided further, That funds appropriated in this Act that are allotted to a State to carry out activities under title III of the Social Security Act may be used by such State to assist other States in carrying out activities under such title III if the other States include areas that have suffered a major disaster declared by the President under the Robert T. Stafford Disaster Relief and Emergency Assistance Act: Provided further, That the Secretary may use funds appropriated for grants to States under title III of the Social Security Act to make payments on behalf of States for the use of the National Directory of New Hires under section 453(j)(8) of such Act: Provided further, That the Secretary may use funds appropriated for grants to States under title III of the Social Security Act to make payments on behalf of States to the entity operating the State Information Data Exchange System: Provided further, That funds appropriated in this Act which are used to establish a national one-stop career center system, or which are used to support the national activities of the Federal-State unemployment insurance, employment service, or immigration programs, may be obligated in contracts, grants, or agreements with States and non-State entities: Provided further, That States awarded competitive grants for improved operations under title III of the Social Security Act, or awarded grants to support the national activities of the Federal-State unemployment insurance system, may award subgrants to other States under such grants, subject to the conditions applicable to the grants: Provided further, That funds appropriated under this Act for activities authorized under title III of the Social Security Act and the Wagner-Peyser Act may be used by States to fund integrated Unemployment Insurance and Employment Service automation efforts, notwithstanding cost allocation principles prescribed under the Office of Management and Budget Circular A–87: Provided further, That the Secretary, at the request of a State participating in a consortium with other States, may reallot funds allotted to such State under title III of the Social Security Act to other States participating in the consortium in order to carry out activities that benefit the administration of the unemployment compensation law of the State making the request: Provided further, That the Secretary may collect fees for the costs associated with additional data collection, analyses, and reporting services relating to the National Agricultural Workers Survey requested by State and local governments, public and private institutions of higher education, and nonprofit organizations and may utilize such sums, in accordance with the provisions of 29 U.S.C. 9a, for the National Agricultural Workers Survey infrastructure, methodology, and data to meet the information collection and reporting needs of such entities, which shall be credited to this appropriation and shall remain available until September 30, 2017, for such purposes. In addition, $20,000,000 from the Employment Security Administration Account of the Unemployment Trust Fund shall be available for in-person reemployment and eligibility assessments and unemployment insurance improper payment reviews and to provide reemployment services and referrals to training as appropriate, which shall be available for Federal obligations through December 31, 2016, and for State obligation through September 30, 2018.Advances to the unemployment trust fund and other fundsFor repayable advances to the Unemployment Trust Fund as authorized by sections 905(d) and 1203 of the Social Security Act, and to the Black Lung Disability Trust Fund as authorized by section 9501(c)(1) of the Internal Revenue Code of 1986; and for nonrepayable advances to the revolving fund established by section 901(e) of the Social Security Act, to the Unemployment Trust Fund as authorized by 5 U.S.C. 8509, and to the Federal Unemployment Benefits and Allowances account, such sums as may be necessary, which shall be available for obligation through September 30, 2017.Program administrationFor expenses of administering employment and training programs, $104,577,000, together with not to exceed $49,982,000 which may be expended from the Employment Security Administration Account in the Unemployment Trust Fund.Employee benefits security administrationSalaries and expensesFor necessary expenses for the Employee Benefits Security Administration, $181,000,000.Pension Benefit Guaranty CorporationPension benefit guaranty corporation fundThe Pension Benefit Guaranty Corporation (Corporation) is authorized to make such expenditures, including financial assistance authorized by subtitle E of title IV of the Employee Retirement Income Security Act of 1974, within limits of funds and borrowing authority available to the Corporation, and in accord with law, and to make such contracts and commitments without regard to fiscal year limitations, as provided by 31 U.S.C. 9104, as may be necessary in carrying out the program, including associated administrative expenses, through September 30, 2016, for the Corporation: Provided, That none of the funds available to the Corporation for fiscal year 2016 shall be available for obligations for administrative expenses in excess of $431,799,000: Provided further, That to the extent that the number of new plan participants in plans terminated by the Corporation exceeds 100,000 in fiscal year 2016, an amount not to exceed an additional $9,200,000 shall be available through September 30, 2017, for obligation for administrative expenses for every 20,000 additional terminated participants: Provided further, That obligations in excess of the amounts provided in this paragraph may be incurred for unforeseen and extraordinary pretermination expenses or extraordinary multiemployer program related expenses after approval by the Office of Management and Budget and notification of the Committees on Appropriations of the House of Representatives and the Senate.Wage and Hour DivisionSalaries and expensesFor necessary expenses for the Wage and Hour Division, including reimbursement to State, Federal, and local agencies and their employees for inspection services rendered, $227,500,000.Office of Labor-Management StandardsSalaries and expensesFor necessary expenses for the Office of Labor-Management Standards, $40,593,000.Office of Federal Contract Compliance ProgramsSalaries and expensesFor necessary expenses for the Office of Federal Contract Compliance Programs, $105,476,000.Office of Workers' Compensation ProgramsSalaries and expensesFor necessary expenses for the Office of Workers' Compensation Programs, $113,324,000, together with $2,177,000 which may be expended from the Special Fund in accordance with sections 39(c), 44(d), and 44(j) of the Longshore and Harbor Workers' Compensation Act.Special benefits(including transfer of funds)For the payment of compensation, benefits, and expenses (except administrative expenses) accruing during the current or any prior fiscal year authorized by 5 U.S.C. 81; continuation of benefits as provided for under the heading Civilian War Benefits in the Federal Security Agency Appropriation Act, 1947; the Employees' Compensation Commission Appropriation Act, 1944; section 5(f) of the War Claims Act (50 U.S.C. App. 2004); obligations incurred under the War Hazards Compensation Act (42 U.S.C. 1701 et seq.); and 50 percent of the additional compensation and benefits required by section 10(h) of the Longshore and Harbor Workers' Compensation Act, $210,000,000, together with such amounts as may be necessary to be charged to the subsequent year appropriation for the payment of compensation and other benefits for any period subsequent to August 15 of the current year, for deposit into and to assume the attributes of the Employees' Compensation Fund established under 5 U.S.C. 8147(a): Provided, That amounts appropriated may be used under 5 U.S.C. 8104 by the Secretary to reimburse an employer, who is not the employer at the time of injury, for portions of the salary of a re-employed, disabled beneficiary: Provided further, That balances of reimbursements unobligated on September 30, 2015, shall remain available until expended for the payment of compensation, benefits, and expenses: Provided further, That in addition there shall be transferred to this appropriation from the Postal Service and from any other corporation or instrumentality required under 5 U.S.C. 8147(c) to pay an amount for its fair share of the cost of administration, such sums as the Secretary determines to be the cost of administration for employees of such fair share entities through September 30, 2016: Provided further, That of those funds transferred to this account from the fair share entities to pay the cost of administration of the Federal Employees' Compensation Act, $62,170,000 shall be made available to the Secretary as follows: 
(1)For enhancement and maintenance of automated data processing systems operations and telecommunications systems, $21,140,000; (2)For automated workload processing operations, including document imaging, centralized mail intake, and medical bill processing, $22,968,000; 
(3)For periodic roll disability management and medical review, $16,668,000; (4)For program integrity, $1,394,000; and 
(5)The remaining funds shall be paid into the Treasury as miscellaneous receipts: Provided further, That the Secretary may require that any person filing a notice of injury or a claim for benefits under 5 U.S.C. 81, or the Longshore and Harbor Workers' Compensation Act, provide as part of such notice and claim, such identifying information (including Social Security account number) as such regulations may prescribe.Special benefits for disabled coal minersFor carrying out title IV of the Federal Mine Safety and Health Act of 1977, as amended by Public Law 107–275, $69,302,000, to remain available until expended.For making after July 31 of the current fiscal year, benefit payments to individuals under title IV of such Act, for costs incurred in the current fiscal year, such amounts as may be necessary.For making benefit payments under title IV for the first quarter of fiscal year 2017, $19,000,000, to remain available until expended.Administrative expenses, energy employees occupational illness compensation fundFor necessary expenses to administer the Energy Employees Occupational Illness Compensation Program Act, $58,552,000, to remain available until expended: Provided, That the Secretary may require that any person filing a claim for benefits under the Act provide as part of such claim such identifying information (including Social Security account number) as may be prescribed.Black lung disability trust fund(including transfer of funds)Such sums as may be necessary from the Black Lung Disability Trust Fund (the Fund), to remain available until expended, for payment of all benefits authorized by section 9501(d)(1), (2), (6), and (7) of the Internal Revenue Code of 1986; and repayment of, and payment of interest on advances, as authorized by section 9501(d)(4) of that Act. In addition, the following amounts may be expended from the Fund for fiscal year 2016 for expenses of operation and administration of the Black Lung Benefits program, as authorized by section 9501(d)(5): not to exceed $35,244,000 for transfer to the Office of Workers’ Compensation Programs, Salaries and Expenses; not to exceed $30,279,000 for transfer to Departmental Management, Salaries and Expenses; not to exceed $327,000 for transfer to Departmental Management, Office of Inspector General; and not to exceed $356,000 for payments into miscellaneous receipts for the expenses of the Department of the Treasury.Occupational safety and health administrationSalaries and expensesFor necessary expenses for the Occupational Safety and Health Administration, $552,787,000, including not to exceed $100,850,000 which shall be the maximum amount available for grants to States under section 23(g) of the Occupational Safety and Health Act (the Act), which grants shall be no less than 50 percent of the costs of State occupational safety and health programs required to be incurred under plans approved by the Secretary under section 18 of the Act; and, in addition, notwithstanding 31 U.S.C. 3302, the Occupational Safety and Health Administration may retain up to $499,000 per fiscal year of training institute course tuition and fees, otherwise authorized by law to be collected, and may utilize such sums for occupational safety and health training and education: Provided, That notwithstanding 31 U.S.C. 3302, the Secretary is authorized, during the fiscal year ending September 30, 2016, to collect and retain fees for services provided to Nationally Recognized Testing Laboratories, and may utilize such sums, in accordance with the provisions of 29 U.S.C. 9a, to administer national and international laboratory recognition programs that ensure the safety of equipment and products used by workers in the workplace: Provided further, That none of the funds appropriated under this paragraph shall be obligated or expended to prescribe, issue, administer, or enforce any standard, rule, regulation, or order under the Act which is applicable to any person who is engaged in a farming operation which does not maintain a temporary labor camp and employs 10 or fewer employees: Provided further, That no funds appropriated under this paragraph shall be obligated or expended to administer or enforce any standard, rule, regulation, or order under the Act with respect to any employer of 10 or fewer employees who is included within a category having a Days Away, Restricted, or Transferred (DART) occupational injury and illness rate, at the most precise industrial classification code for which such data are published, less than the national average rate as such rates are most recently published by the Secretary, acting through the Bureau of Labor Statistics, in accordance with section 24 of the Act, except— 
(1)to provide, as authorized by the Act, consultation, technical assistance, educational and training services, and to conduct surveys and studies; (2)to conduct an inspection or investigation in response to an employee complaint, to issue a citation for violations found during such inspection, and to assess a penalty for violations which are not corrected within a reasonable abatement period and for any willful violations found; 
(3)to take any action authorized by the Act with respect to imminent dangers; (4)to take any action authorized by the Act with respect to health hazards; 
(5)to take any action authorized by the Act with respect to a report of an employment accident which is fatal to one or more employees or which results in hospitalization of two or more employees, and to take any action pursuant to such investigation authorized by the Act; and (6)to take any action authorized by the Act with respect to complaints of discrimination against employees for exercising rights under the Act: 
Provided further, That the foregoing proviso shall not apply to any person who is engaged in a farming operation which does not maintain a temporary labor camp and employs 10 or fewer employees: 
Provided further, That $10,537,000 shall be available for Susan Harwood training grants.Mine safety and health administrationSalaries and expensesFor necessary expenses for the Mine Safety and Health Administration, $375,887,000, including purchase and bestowal of certificates and trophies in connection with mine rescue and first-aid work, and the hire of passenger motor vehicles, including up to $2,000,000 for mine rescue and recovery activities and not less than $8,441,000 for State assistance grants: Provided, That notwithstanding 31 U.S.C. 3302, not to exceed $750,000 may be collected by the National Mine Health and Safety Academy for room, board, tuition, and the sale of training materials, otherwise authorized by law to be collected, to be available for mine safety and health education and training activities: Provided further, That notwithstanding 31 U.S.C. 3302, the Mine Safety and Health Administration is authorized to collect and retain up to $2,499,000 from fees collected for the approval and certification of equipment, materials, and explosives for use in mines, and may utilize such sums for such activities: Provided further, That the Secretary is authorized to accept lands, buildings, equipment, and other contributions from public and private sources and to prosecute projects in cooperation with other agencies, Federal, State, or private: Provided further, That the Mine Safety and Health Administration is authorized to promote health and safety education and training in the mining community through cooperative programs with States, industry, and safety associations: Provided further, That the Secretary is authorized to recognize the Joseph A. Holmes Safety Association as a principal safety association and, notwithstanding any other provision of law, may provide funds and, with or without reimbursement, personnel, including service of Mine Safety and Health Administration officials as officers in local chapters or in the national organization: Provided further, That any funds available to the Department of Labor may be used, with the approval of the Secretary, to provide for the costs of mine rescue and survival operations in the event of a major disaster.Bureau of labor statisticsSalaries and expensesFor necessary expenses for the Bureau of Labor Statistics, including advances or reimbursements to State, Federal, and local agencies and their employees for services rendered, $544,000,000, together with not to exceed $65,000,000 which may be expended from the Employment Security Administration account in the Unemployment Trust Fund.Office of Disability Employment Policysalaries and expensesFor necessary expenses for the Office of Disability Employment Policy to provide leadership, develop policy and initiatives, and award grants furthering the objective of eliminating barriers to the training and employment of people with disabilities, $38,203,000.Departmental Managementsalaries and expenses(including transfer of funds)For necessary expenses for Departmental Management, including the hire of three passenger motor vehicles, $334,065,000, together with not to exceed $308,000, which may be expended from the Employment Security Administration account in the Unemployment Trust Fund: Provided, That $59,825,000 for the Bureau of International Labor Affairs shall be available for obligation through December 31, 2016: Provided further, That funds available to the Bureau of International Labor Affairs may be used to administer or operate international labor activities, bilateral and multilateral technical assistance, and microfinance programs, by or through contracts, grants, subgrants and other arrangements: Provided further, That not more than $53,825,000 shall be for programs to combat exploitative child labor internationally and not less than $6,000,000 shall be used to implement model programs that address worker rights issues through technical assistance in countries with which the United States has free trade agreements or trade preference programs: Provided further, That $8,040,000 shall be used for program evaluation and shall be available for obligation through September 30, 2017: Provided further, That funds available for program evaluation may be used to administer grants for the purpose of evaluation: Provided further, That grants made for the purpose of evaluation shall be awarded through fair and open competition:  Provided further, That funds available for program evaluation may be transferred to any other appropriate account in the Department for such purpose: Provided further, That the Committees on Appropriations of the House of Representatives and the Senate are notified at least 15 days in advance of any transfer: Provided further, That the funds available to the Women's Bureau may be used for grants to serve and promote the interests of women in the workforce.veterans employment and trainingNot to exceed $233,001,000 may be derived from the Employment Security Administration account in the Unemployment Trust Fund to carry out the provisions of chapters 41, 42, and 43 of title 38, United States Code, of which: (1)$175,000,000 is for Jobs for Veterans State grants under 38 U.S.C. 4102A(b)(5) to support disabled veterans' outreach program specialists under section 4103A of such title and local veterans' employment representatives under section 4104(b) of such title, and for the expenses described in section 4102A(b)(5)(C), which shall be available for obligation by the States through December 31, 2016, and not to exceed 3 percent for the necessary Federal expenditures for data systems and contract support to allow for the tracking of participant and performance information: Provided, That, in addition, such funds may be used to support such specialists and representatives in the provision of services to transitioning members of the Armed Forces who have participated in the Transition Assistance Program and have been identified as in need of intensive services, to members of the Armed Forces who are wounded, ill, or injured and receiving treatment in military treatment facilities or warrior transition units, and to the spouses or other family caregivers of such wounded, ill, or injured members; 
(2)$14,100,000 is for carrying out the Transition Assistance Program under 38 U.S.C. 4113 and 10 U.S.C. 1144; (3)$40,487,000 is for Federal administration of chapters 41, 42, and 43 of title 38, United States Code; and 
(4)$3,414,000 is for the National Veterans' Employment and Training Services Institute under 38 U.S.C. 4109:  Provided, That the Secretary may reallocate among the appropriations provided under paragraphs (1) through (4) above an amount not to exceed 3 percent of the appropriation from which such reallocation is made. In addition, from the General Fund of the Treasury, $38,109,000 is for carrying out programs to assist homeless veterans and veterans at risk of homelessness who are transitioning from certain institutions under sections 2021, 2021A, and 2023 of title 38, United States Code: Provided, That notwithstanding subsections (c)(3) and (d) of section 2023, the Secretary may award grants through September 30, 2016, to provide services under such section: Provided further, That services provided under section 2023 may include, in addition to services to the individuals described in subsection (e) of such section, services to veterans recently released from incarceration who are at risk of homelessness.it modernizationFor necessary expenses for Department of Labor centralized infrastructure technology investment activities related to support systems and modernization, $29,778,000.office of inspector generalFor salaries and expenses of the Office of Inspector General in carrying out the provisions of the Inspector General Act of 1978, $80,640,000, together with not to exceed $5,660,000 which may be expended from the Employment Security Administration account in the Unemployment Trust Fund.General provisions 101.None of the funds appropriated by this Act for the Job Corps shall be used to pay the salary and bonuses of an individual, either as direct costs or any proration as an indirect cost, at a rate in excess of Executive Level II.(transfer of funds) 
102.Not to exceed 1 percent of any discretionary funds (pursuant to the Balanced Budget and Emergency Deficit Control Act of 1985) which are appropriated for the current fiscal year for the Department of Labor in this Act may be transferred between a program, project, or activity, but no such program, project, or activity shall be increased by more than 3 percent by any such transfer: Provided, That the transfer authority granted by this section shall not be used to create any new program or to fund any project or activity for which no funds are provided in this Act: Provided further, That the Committees on Appropriations of the House of Representatives and the Senate are notified at least 15 days in advance of any transfer. 
103.In accordance with Executive Order 13126, none of the funds appropriated or otherwise made available pursuant to this Act shall be obligated or expended for the procurement of goods mined, produced, manufactured, or harvested or services rendered, in whole or in part, by forced or indentured child labor in industries and host countries already identified by the United States Department of Labor prior to enactment of this Act. 104.Except as otherwise provided in this section, none of the funds made available to the Department of Labor for grants under section 414(c) of the American Competitiveness and Workforce Improvement Act of 1998 (29 U.S.C. 2916a) may be used for any purpose other than competitive grants for training individuals who are older than 16 years of age and are not currently enrolled in school within a local educational agency in the occupations and industries for which employers are using H–1B visas to hire foreign workers, and the related activities necessary to support such training: Provided, That up to $13,000,000 of such funds shall be available for obligation through September 30, 2017 to process permanent foreign labor certifications under section 212(a)(5)(A) of the Immigration and Nationality Act (8 U.S.C. 1182(a)(5)(A)): Provided further, That the funding limitation under this section shall not apply to funding provided pursuant to solicitations for grant applications issued before January 15, 2014. 
105.None of the funds made available by this Act under the heading Employment and Training Administration shall be used by a recipient or subrecipient of such funds to pay the salary and bonuses of an individual, either as direct costs or indirect costs, at a rate in excess of Executive Level II. This limitation shall not apply to vendors providing goods and services as defined in Office of Management and Budget Circular A–133. Where States are recipients of such funds, States may establish a lower limit for salaries and bonuses of those receiving salaries and bonuses from subrecipients of such funds, taking into account factors including the relative cost-of-living in the State, the compensation levels for comparable State or local government employees, and the size of the organizations that administer Federal programs involved including Employment and Training Administration programs.(Transfer of Funds) 106.Notwithstanding section 102, the Secretary may transfer funds made available to the Employment and Training Administration by this Act, either directly or through a set-aside, for technical assistance services to grantees to Program Administration when it is determined that those services will be more efficiently performed by Federal employees: Provided, That this section shall not apply to section 171 of the WIOA.(transfer of funds) 
107. 
(a)The Secretary may reserve not more than 0.75 percent from each appropriation made available in this Act identified in subsection (b) in order to carry out evaluations of any of the programs or activities that are funded under such accounts. Any funds reserved under this section shall be transferred to Departmental Management for use by the Office of the Chief Evaluation Officer within the Department of Labor, and shall be available for obligation through September 30, 2017: Provided, That such funds shall only be available if the Chief Evaluation Officer of the Department of Labor submits a plan to the Committees on Appropriations of the House of Representatives and the Senate describing the evaluations to be carried out 15 days in advance of any transfer. 
(b)The accounts referred to in subsection (a) are: Training and Employment Services, Job Corps, Community Service Employment for Older Americans, State Unemployment Insurance and Employment Service Operations, Employee Benefits Security Administration, Office of Workers' Compensation Programs, Wage and Hour Division, Office of Federal Contract Compliance Programs, Office of Labor Management Standards, Occupational Safety and Health Administration, Mine Safety and Health Administration, Office of Disability Employment Policy, funding made available to the Bureau of International Labor Affairs and Women's Bureau within the Departmental Management, Salaries and Expenses account, and Veterans Employment and Training. 108. (a)Section 7 of the Fair Labor Standards Act of 1938 (29 U.S.C. 207) shall be applied as if the following text is part of such section: 
 
(s) 
(1)The provisions of this section shall not apply for a period of 2 years after the occurrence of a major disaster to any employee— (A)employed to adjust or evaluate claims resulting from or relating to such major disaster, by an employer not engaged, directly or through an affiliate, in underwriting, selling, or marketing property, casualty, or liability insurance policies or contracts; 
(B)who receives from such employer on average weekly compensation of not less than $591.00 per week or any minimum weekly amount established by the Secretary, whichever is greater, for the number of weeks such employee is engaged in any of the activities described in subparagraph (C); and (C)whose duties include any of the following: 
(i)interviewing insured individuals, individuals who suffered injuries or other damages or losses arising from or relating to a disaster, witnesses, or physicians; (ii)inspecting property damage or reviewing factual information to prepare damage estimates; 
(iii)evaluating and making recommendations regarding coverage or compensability of claims or determining liability or value aspects of claims; (iv)negotiating settlements; or 
(v)making recommendations regarding litigation. (2)The exemption in this subsection shall not affect the exemption provided by section 13(a)(1). 
(3)For purposes of this subsection— (A)the term major disaster means any disaster or catastrophe declared or designated by any State or Federal agency or department; 
(B)the term employee employed to adjust or evaluate claims resulting from or relating to such major disaster means an individual who timely secured or secures a license required by applicable law to engage in and perform the activities described in clauses (i) through (v) of paragraph (1)(C) relating to a major disaster, and is employed by an employer that maintains worker compensation insurance coverage or protection for its employees, if required by applicable law, and withholds applicable Federal, State, and local income and payroll taxes from the wages, salaries and any benefits of such employees; and (C)the term affiliate means a company that, by reason of ownership or control of 25 percent or more of the outstanding shares of any class of voting securities of one or more companies, directly or indirectly, controls, is controlled by, or is under common control with, another company.. 
(b)This section shall be effective on the date of enactment of this Act. 109.Notwithstanding any other provision of law, beginning October 1, 2015, the Secretary of Labor, in consultation with the Secretary of Agriculture may select an entity to operate a Civilian Conservation Center on a competitive basis in accordance with section 147 of the WIOA, if the Secretary of Labor determines such Center has had consistently low performance under the performance accountability system in effect for the Job Corps program prior to July 1, 2016, or with respect to expected levels of performance established under section 159(c) of such Act beginning July 1, 2016. 
110.None of the funds made available by this Act may be used to implement, administer, or enforce the Establishing a Minimum Wage for Contractors regulation published by the Department of Labor in the Federal Register on October 7, 2014 (79 Fed. Reg. 60634 et seq.), with respect to Federal contracts, permits, or other contract-like instruments entered into with the Federal Government in connection with Federal property or lands, specifically related to offering seasonal recreational services or seasonal recreation equipment rental for the general public: Provided, That this section shall not apply to lodging and food services associated with seasonal recreation services. 
111. 
(a)Flexibility with respect to the crossing of H–2B nonimmigrants working in the seafood industry 
(1)In generalSubject to paragraph (2), if a petition for H–2B nonimmigrants filed by an employer in the seafood industry is granted, the employer may bring the nonimmigrants described in the petition into the United States at any time during the 120-day period beginning on the start date for which the employer is seeking the services of the nonimmigrants without filing another petition. (2)Requirements for crossings after 90th dayAn employer in the seafood industry may not bring H–2B nonimmigrants into the United States after the date that is 90 days after the start date for which the employer is seeking the services of the nonimmigrants unless the employer— 
(A)completes a new assessment of the local labor market by— (i)listing job orders in local newspapers on 2 separate Sundays; and 
(ii)posting the job opportunity on the appropriate Department of Labor Electronic Job Registry and at the employer's place of employment; and (B)offers the job to an equally or better qualified United States worker who— 
(i)applies for the job; and (ii)will be available at the time and place of need. 
(3)Exemption from rules with respect to staggeringThe Secretary of Labor shall not consider an employer in the seafood industry who brings H–2B nonimmigrants into the United States during the 120-day period specified in paragraph (1) to be staggering the date of need in violation of section 655.20(d) of title 20, Code of Federal Regulations, or any other applicable provision of law. (b)H–2B nonimmigrants definedIn this section, the term H–2B nonimmigrants means aliens admitted to the United States pursuant to section 101(a)(15)(H)(ii)(B) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(H)(ii)(B)). 
112.The determination of prevailing wage for the purposes of the H–2B program shall be the greater of—(1) the actual wage level paid by the employer to other employees with similar experience and qualifications for such position in the same location; or (2) the prevailing wage level for the occupational classification of the position in the geographic area in which the H–2B nonimmigrant will be employed, based on the best information available at the time of filing the petition. In the determination of prevailing wage for the purposes of the H–2B program, the Secretary shall accept private wage surveys even in instances where Occupational Employment Statistics survey data are available unless the Secretary determines that the methodology and data in the provided survey are not statistically supported. 113.None of the funds in this Act shall be used to enforce the definition of corresponding employment found in 20 CFR 655.5 or the three-fourths guarantee rule definition found in 20 CFR 655.20, or any references thereto. Further, for the purpose of regulating admission of temporary workers under the H–2B program, the definition of temporary need shall be that provided in 8 CFR 214.2(h)(6)(ii)(B). 
114.None of the funds in this Act shall be used to implement 20 CFR 655.70 and 20 CFR 655.71.This title may be cited as the Department of Labor Appropriations Act, 2016. IIDepartment of health and human servicesHealth resources and services administrationPrimary health careFor carrying out titles II and III of the Public Health Service Act (referred to in this Act as the PHS Act) with respect to primary health care and the Native Hawaiian Health Care Act of 1988, $1,491,522,000 (in addition to the $3,600,000,000 previously appropriated to the Community Health Center Fund for fiscal year 2016): Provided, That no more than $100,000 shall be available until expended for carrying out the provisions of section 224(o) of the PHS Act: Provided further, That no more than $99,893,000 shall be available until expended for carrying out the provisions of Public Law 104–73 and for expenses incurred by the Department of Health and Human Services (referred to in this Act as HHS) pertaining to administrative claims made under such law: Provided further, That of funds provided for the Health Centers program, as defined by section 330 of the PHS Act, by this Act or any other Act for fiscal year 2016, not less than $200,000,000 shall be obligated in fiscal year 2016 to support new access points, grants to expand medical services, behavioral health, oral health, pharmacy, or vision services, and not less than $150,000,000 shall be obligated in fiscal year 2016 for construction and capital improvement costs: Provided further, That the time limitation in section 330(e)(3) of the PHS Act shall not apply in fiscal year 2016.Health workforceFor carrying out titles III, VII, and VIII of the PHS Act with respect to the health workforce, section 1128E of the Social Security Act, and the Health Care Quality Improvement Act of 1986, $786,895,000: Provided, That sections 747(c)(2), 751(j)(2), 762(k), and the proportional funding amounts in paragraphs (1) through (4) of section 756(e) of the PHS Act shall not apply to funds made available under this heading: Provided further, That for any program operating under section 751 of the PHS Act on or before January 1, 2009, the Secretary of Health and Human Services (referred to in this title as the Secretary) may hereafter waive any of the requirements contained in sections 751(d)(2)(A) and 751(d)(2)(B) of such Act for the full project period of a grant under such section: Provided further, That no funds shall be available for section 340G–1 of the PHS Act: Provided further, That fees collected for the disclosure of information under section 427(b) of the Health Care Quality Improvement Act of 1986 and sections 1128E(d)(2) and 1921 of the Social Security Act shall be sufficient to recover the full costs of operating the programs authorized by such sections and shall remain available until expended for the National Practitioner Data Bank: Provided further, That funds transferred to this account to carry out section 846 and subpart 3 of part D of title III of the PHS Act may be used to make prior year adjustments to awards made under such sections.maternal and child healthFor carrying out titles III, XI, XII, and XIX of the PHS Act with respect to maternal and child health, title V of the Social Security Act, and section 712 of the American Jobs Creation Act of 2004, $845,117,000: Provided, That notwithstanding sections 502(a)(1) and 502(b)(1) of the Social Security Act, not more than $77,093,000 shall be available for carrying out special projects of regional and national significance pursuant to section 501(a)(2) of such Act and $10,276,000 shall be available for projects described in subparagraphs (A) through (F) of section 501(a)(3) of such Act.Ryan white HIV/AIDS programFor carrying out title XXVI of the PHS Act with respect to the Ryan White HIV/AIDS program, $2,322,781,000, of which $1,970,881,000 shall remain available to the Secretary through September 30, 2018, for parts A and B of title XXVI of the PHS Act, and of which not less than $900,313,000 shall be for State AIDS Drug Assistance Programs under the authority of section 2616 or 311(c) of such Act.health care systemsFor carrying out titles III and XII of the PHS Act with respect to health care systems, and the Stem Cell Therapeutic and Research Act of 2005, $103,193,000, of which $122,000 shall be available until expended for facilities renovations at the Gillis W. Long Hansen's Disease Center.Rural healthFor carrying out titles III and IV of the PHS Act with respect to rural health, section 427(a) of the Federal Coal Mine Health and Safety Act of 1969, and sections 711 and 1820 of the Social Security Act, $149,571,000, of which $41,609,000 from general revenues, notwithstanding section 1820(j) of the Social Security Act, shall be available for carrying out the Medicare rural hospital flexibility grants program: Provided, That of the funds made available under this heading for Medicare rural hospital flexibility grants, $14,942,000 shall be available for the Small Rural Hospital Improvement Grant Program for quality improvement and adoption of health information technology and up to $1,000,000 shall be to carry out section 1820(g)(6) of the Social Security Act, with funds provided for grants under section 1820(g)(6) available for the purchase and implementation of telehealth services, including pilots and demonstrations on the use of electronic health records to coordinate rural veterans care between rural providers and the Department of Veterans Affairs electronic health record system: Provided further, That notwithstanding section 338J(k) of the PHS Act, $9,511,000 shall be available for State Offices of Rural Health.Family PlanningFor carrying out the program under title X of the PHS Act to provide for voluntary family planning projects, $286,479,000: Provided, That amounts provided to said projects under such title shall not be expended for abortions, that all pregnancy counseling shall be nondirective, and that such amounts shall not be expended for any activity (including the publication or distribution of literature) that in any way tends to promote public support or opposition to any legislative proposal or candidate for public office.program managementFor program support in the Health Resources and Services Administration, $154,000,000: Provided, That funds made available under this heading may be used to supplement program support funding provided under the headings Primary Health Care, Health Workforce, Maternal and Child Health, Ryan White HIV/AIDS Program, Health Care Systems, and Rural Health.Vaccine injury compensation program trust fundFor payments from the Vaccine Injury Compensation Program Trust Fund (the Trust Fund), such sums as may be necessary for claims associated with vaccine-related injury or death with respect to vaccines administered after September 30, 1988, pursuant to subtitle 2 of title XXI of the PHS Act, to remain available until expended: Provided, That for necessary administrative expenses, not to exceed $7,500,000 shall be available from the Trust Fund to the Secretary.Centers for disease control and preventionImmunization and respiratory diseasesFor carrying out titles II, III, XVII, and XXI, and section 2821 of the PHS Act, titles II and IV of the Immigration and Nationality Act, and section 501 of the Refugee Education Assistance Act, with respect to immunization and respiratory diseases, $459,055,000.HIV/AIDS, viral hepatitis, sexually transmitted diseases, and tuberculosis preventionFor carrying out titles II, III, XVII, and XXIII of the PHS Act with respect to HIV/AIDS, viral hepatitis, sexually transmitted diseases, and tuberculosis prevention, $1,122,278,000.Emerging and zoonotic infectious diseasesFor carrying out titles II, III, and XVII, and section 2821 of the PHS Act, titles II and IV of the Immigration and Nationality Act, and section 501 of the Refugee Education Assistance Act, with respect to emerging and zoonotic infectious diseases, $527,885,000.Chronic disease prevention and health promotionFor carrying out titles II, III, XI, XV, XVII, and XIX of the PHS Act with respect to chronic disease prevention and health promotion, $838,146,000: Provided, That funds appropriated under this account may be available for making grants under section 1509 of the PHS Act for not less than 21 States, tribes, or tribal organizations: Provided further, That of the funds available under this heading, $10,000,000 shall be available to continue and expand community specific extension and outreach programs to combat obesity in counties with the highest levels of obesity: Provided further, That the proportional funding requirements under section 1503(a) of the PHS Act shall not apply to funds made available under this heading.Birth defects, developmental disabilities, disabilities and healthFor carrying out titles II, III, XI, and XVII of the PHS Act with respect to birth defects, developmental disabilities, disabilities and health, $135,610,000.Public Health Scientific ServicesFor carrying out titles II, III, and XVII of the PHS Act with respect to health statistics, surveillance, health informatics, and workforce development, $491,597,000.Environmental healthFor carrying out titles II, III, and XVII of the PHS Act with respect to environmental health, $165,303,000.Injury prevention and controlFor carrying out titles II, III, and XVII of the PHS Act with respect to injury prevention and control, $236,059,000: Provided, That of the funds provided under this heading, $70,000,000 shall be available for an evidence-based opioid drug overdose prevention program.National Institute for Occupational Safety and HealthFor carrying out titles II, III, and XVII of the PHS Act, sections 101, 102, 103, 201, 202, 203, 301, and 501 of the Federal Mine Safety and Health Act, section 13 of the Mine Improvement and New Emergency Response Act, and sections 20, 21, and 22 of the Occupational Safety and Health Act, with respect to occupational safety and health, $339,121,000.Energy employees occupational illness compensation program For necessary expenses to administer the Energy Employees Occupational Illness Compensation Program Act, $55,358,000, to remain available until expended: Provided, That this amount shall be available consistent with the provision regarding administrative expenses in section 151(b) of division B, title I of Public Law 106–554.Global healthFor carrying out titles II, III, and XVII of the PHS Act with respect to global health, $427,121,000, of which $128,421,000 for international HIV/AIDS shall remain available through September 30, 2017: Provided, That funds may be used for purchase and insurance of official motor vehicles in foreign countries.public health preparedness and responseFor carrying out titles II, III, and XVII of the PHS Act with respect to public health preparedness and response, and for expenses necessary to support activities related to countering potential biological, nuclear, radiological, and chemical threats to civilian populations, $1,405,000,000, of which $575,000,000 shall remain available until expended for the Strategic National Stockpile: Provided, That in the event the Director of the CDC activates the Emergency Operations Center, the Director of the CDC may detail CDC staff without reimbursement for up to 90 days to support the work of the CDC Emergency Operations Center, so long as the Director provides a notice to the Committees on Appropriations of the House of Representatives and the Senate within 15 days of the use of this authority and a full report within 30 days after use of this authority which includes the number of staff and funding level broken down by the originating center and number of days detailed: Provided further, That funds appropriated under this heading may be used to support a contract for the operation and maintenance of an aircraft in direct support of activities throughout CDC to ensure the agency is prepared to address public health preparedness emergencies.buildings and facilities(including transfer of funds)For acquisition of real property, equipment, construction, demolition, and renovation of facilities, $10,000,000, which shall remain available until September 30, 2020: Provided, That funds previously set-aside by CDC for repair and upgrade of the Lake Lynn Experimental Mine and Laboratory shall be used to acquire a replacement mine safety research facility: Provided further, That in addition, the prior year unobligated balance of any amounts assigned to former employees in accounts of CDC made available for Individual Learning Accounts shall be credited to and merged with the amounts made available under this heading to support the replacement of the mine safety research facility.cdc-wide activities and program supportFor carrying out titles II, III, XVII and XIX, and section 2821 of the PHS Act and for cross-cutting activities and program support for activities funded in other appropriations included in this Act for the Centers for Disease Control and Prevention, $113,570,000: Provided, That paragraphs (1) through (3) of subsection (b) of section 2821 of the PHS Act shall not apply to funds appropriated under this heading and in all other accounts of the CDC: Provided further, That employees of CDC or the Public Health Service, both civilian and commissioned officers, detailed to States, municipalities, or other organizations under authority of section 214 of the PHS Act, or in overseas assignments, shall be treated as non-Federal employees for reporting purposes only and shall not be included within any personnel ceiling applicable to the Agency, Service, or HHS during the period of detail or assignment: Provided further, That CDC may use up to $10,000 from amounts appropriated to CDC in this Act for official reception and representation expenses when specifically approved by the Director of CDC: Provided further, That in addition, such sums as may be derived from authorized user fees, which shall be credited to the appropriation charged with the cost thereof:  Provided further, That with respect to the previous proviso, authorized user fees from the Vessel Sanitation Program and the Respirator Certification Program shall be available through September 30, 2017.National Institutes of Healthnational cancer instituteFor carrying out section 301 and title IV of the PHS Act with respect to cancer, $5,214,701,000, of which up to $16,000,000 may be used for facilities repairs and improvements at the National Cancer Institute—Frederick Federally Funded Research and Development Center in Frederick, Maryland.national heart, lung, and blood instituteFor carrying out section 301 and title IV of the PHS Act with respect to cardiovascular, lung, and blood diseases, and blood and blood products, $3,115,538,000.national institute of dental and craniofacial researchFor carrying out section 301 and title IV of the PHS Act with respect to dental and craniofacial diseases, $415,582,000.national institute of diabetes and digestive and kidney diseasesFor carrying out section 301 and title IV of the PHS Act with respect to diabetes and digestive and kidney disease, $1,818,357,000.national institute of neurological disorders and strokeFor carrying out section 301 and title IV of the PHS Act with respect to neurological disorders and stroke, $1,696,139,000.national institute of allergy and infectious diseasesFor carrying out section 301 and title IV of the PHS Act with respect to allergy and infectious diseases, $4,629,928,000.national institute of general medical sciencesFor carrying out section 301 and title IV of the PHS Act with respect to general medical sciences, $2,512,073,000, of which $780,000,000 shall be from funds available under section 241 of the PHS Act: Provided, That not less than $320,840,000 is provided for the Institutional Development Awards program.eunice kennedy shriver national institute of child health and human developmentFor carrying out section 301 and title IV of the PHS Act with respect to child health and human development, $1,339,802,000.national eye instituteFor carrying out section 301 and title IV of the PHS Act with respect to eye diseases and visual disorders, $715,903,000.national institute of environmental health sciencesFor carrying out section 301 and title IV of the PHS Act with respect to environmental health sciences, $693,702,000.national institute on agingFor carrying out section 301 and title IV of the PHS Act with respect to aging, $1,600,191,000.national institute of arthritis and musculoskeletal and skin diseasesFor carrying out section 301 and title IV of the PHS Act with respect to arthritis and musculoskeletal and skin diseases, $542,141,000.national institute on deafness and other communication disordersFor carrying out section 301 and title IV of the PHS Act with respect to deafness and other communication disorders, $423,031,000.national institute of nursing researchFor carrying out section 301 and title IV of the PHS Act with respect to nursing research, $146,485,000.national institute on alcohol abuse and alcoholismFor carrying out section 301 and title IV of the PHS Act with respect to alcohol abuse and alcoholism, $467,700,000.national institute on drug abuseFor carrying out section 301 and title IV of the PHS Act with respect to drug abuse, $1,077,488,000.national institute of mental healthFor carrying out section 301 and title IV of the PHS Act with respect to mental health, $1,548,390,000.national human genome research instituteFor carrying out section 301 and title IV of the PHS Act with respect to human genome research, $518,956,000.national institute of biomedical imaging and bioengineeringFor carrying out section 301 and title IV of the PHS Act with respect to biomedical imaging and bioengineering research, $346,795,000.national center for complementary and integrative healthFor carrying out section 301 and title IV of the PHS Act with respect to complementary and integrative health, $130,789,000.national institute on minority health and health disparitiesFor carrying out section 301 and title IV of the PHS Act with respect to minority health and health disparities research, $279,718,000.john e. fogarty international centerFor carrying out the activities of the John E. Fogarty International Center (described in subpart 2 of part E of title IV of the PHS Act), $70,447,000.national library of medicineFor carrying out section 301 and title IV of the PHS Act with respect to health information communications, $394,664,000: Provided, That of the amounts available for improvement of information systems, $4,000,000 shall be available until September 30, 2017: Provided further, That in fiscal year 2016, the National Library of Medicine may enter into personal services contracts for the provision of services in facilities owned, operated, or constructed under the jurisdiction of the National Institutes of Health (referred to in this title as NIH).national center for advancing translational sciencesFor carrying out section 301 and title IV of the PHS Act with respect to translational sciences, $685,417,000: Provided, That up to $25,835,000 shall be available to implement section 480 of the PHS Act, relating to the Cures Acceleration Network:  Provided further, That at least $500,000,000 is provided to the Clinical and Translational Sciences Awards program.office of the directorFor carrying out the responsibilities of the Office of the Director, NIH, $1,558,600,000, of which up to $30,000,000 may be used to carry out section 215 of this Act: Provided, That funding shall be available for the purchase of not to exceed 29 passenger motor vehicles for replacement only: Provided further, That all funds credited to the NIH Management Fund shall remain available for one fiscal year after the fiscal year in which they are deposited: Provided further, That $165,000,000 shall be for the National Children’s Study Follow-on: Provided further, That NIH shall submit a spend plan on the next phase of the study in the previous proviso to the Committees on Appropriations of the House of Representatives and the Senate not later than 90 days after the date of enactment of this Act: Provided further, That $663,039,000 shall be available for the Common Fund established under section 402A(c)(1) of the PHS Act: Provided further, That of the funds provided, $10,000 shall be for official reception and representation expenses when specifically approved by the Director of the NIH: Provided further, That the Office of AIDS Research within the Office of the Director of the NIH may spend up to $8,000,000 to make grants for construction or renovation of facilities as provided for in section 2354(a)(5)(B) of the PHS Act: Provided further, That up to $130,000,000 of the funds provided to the Common Fund are available to support the trans-NIH Precision Medicine Initiative: Provided further, That of the amount provided to the NIH, the Director of the NIH shall enter into an agreement with the National Academy of Sciences, as part of the studies conducted under section 489 of the PHS Act, to conduct a comprehensive study on policies affecting the next generation of researchers in the United States: Provided further, That, of the funds from Institute, Center, and Office of the Director accounts within Department of Health and Human Services, National Institutes of Health, in order to strengthen privacy protections for human research participants, NIH shall require investigators receiving NIH funding for new and competing research projects designed to generate and analyze large volumes of data derived from human research participants to obtain a certificate of confidentiality.In addition to other funds appropriated for the Common Fund established under section 402A(c) of the PHS Act, $12,600,000 is appropriated to the Common Fund from the 10-year Pediatric Research Initiative Fund described in section 9008 of title 26, United States Code, for the purpose of carrying out section 402(b)(7)(B)(ii) of the PHS Act (relating to pediatric research), as authorized in the Gabriella Miller Kids First Research Act.Buildings and facilitiesFor the study of, construction of, renovation of, and acquisition of equipment for, facilities of or used by NIH, including the acquisition of real property, $128,863,000, to remain available through September 30, 2020.Substance abuse and mental health services administrationMENTAL HEALTH For carrying out titles III, V, and XIX of the PHS Act with respect to mental health, and the Protection and Advocacy for Individuals with Mental Illness Act, $1,133,948,000: Provided, That notwithstanding section 520A(f)(2) of the PHS Act, no funds appropriated for carrying out section 520A shall be available for carrying out section 1971 of the PHS Act:  Provided further, That in addition to amounts provided herein, $21,039,000 shall be available under section 241 of the PHS Act to carry out subpart I of part B of title XIX of the PHS Act to fund section 1920(b) technical assistance, national data, data collection and evaluation activities, and further that the total available under this Act for section 1920(b) activities shall not exceed 5 percent of the amounts appropriated for subpart I of part B of title XIX:  Provided further, That section 520E(b)(2) of the PHS Act shall not apply to funds appropriated in this Act for fiscal year 2016:  Provided further, That of the amount appropriated under this heading, $46,887,000 shall be for the National Child Traumatic Stress Initiative as described in section 582 of the PHS Act: Provided further, That notwithstanding section 565(b)(1) of the PHS Act, technical assistance may be provided to a public entity to establish or operate a system of comprehensive community mental health services to children with a serious emotional disturbance, without regard to whether the public entity receives a grant under section 561(a) of such Act: Provided further, That States shall expend at least 10 percent of the amount each receives for carrying out section 1911 of the PHS Act to support evidence-based programs that address the needs of individuals with early serious mental illness, including psychotic disorders, regardless of the age of the individual at onset: Provided further, That none of the funds provided for section 1911 of the PHS Act shall be subject to section 241 of such Act: Provided further, That of the funds made available under this heading, $15,000,000 shall be to carry out section 224 of the Protecting Access to Medicare Act of 2014 (Public Law 113–93; 42 U.S.C. 290aa 22 note). SUBSTANCE ABUSE TREATMENTFor carrying out titles III, V, and XIX of the PHS Act with respect to substance abuse treatment and section 1922(a) of the PHS Act with respect to substance abuse prevention, $2,114,224,000: Provided, That in addition to amounts provided herein, the following amounts shall be available under section 241 of the PHS Act: (1) $79,200,000 to carry out subpart II of part B of title XIX of the PHS Act to fund section 1935(b) technical assistance, national data, data collection and evaluation activities, and further that the total available under this Act for section 1935(b) activities shall not exceed 5 percent of the amounts appropriated for subpart II of part B of title XIX; and (2) $2,000,000 to evaluate substance abuse treatment programs: Provided further, That none of the funds provided for section 1921 of the PHS Act shall be subject to section 241 of such Act. SUBSTANCE ABUSE PREVENTIONFor carrying out titles III and V of the PHS Act with respect to substance abuse prevention, $211,219,000.HEALTH SURVEILLANCE AND PROGRAM SUPPORTFor program support and cross-cutting activities that supplement activities funded under the headings Mental Health, Substance Abuse Treatment, and Substance Abuse Prevention in carrying out titles III, V, and XIX of the PHS Act and the Protection and Advocacy for Individuals with Mental Illness Act in the Substance Abuse and Mental Health Services Administration, $174,878,000: Provided, That in addition to amounts provided herein, $31,428,000 shall be available under section 241 of the PHS Act to supplement funds available to carry out national surveys on drug abuse and mental health, to collect and analyze program data, and to conduct public awareness and technical assistance activities: Provided further, That, in addition, fees may be collected for the costs of publications, data, data tabulations, and data analysis completed under title V of the PHS Act and provided to a public or private entity upon request, which shall be credited to this appropriation and shall remain available until expended for such purposes: Provided further, That amounts made available in this Act for carrying out section 501(m) of the PHS Act shall remain available through September 30, 2017:  Provided further, That funds made available under this heading may be used to supplement program support funding provided under the headings Mental Health, Substance Abuse Treatment, and Substance Abuse Prevention.Agency for healthcare research and qualityHealthcare research and qualityFor carrying out titles III and IX of the PHS Act, part A of title XI of the Social Security Act, and section 1013 of the Medicare Prescription Drug, Improvement, and Modernization Act of 2003, $334,000,000: Provided, That section 947(c) of the PHS Act shall not apply in fiscal year 2016: Provided further, That in addition, amounts received from Freedom of Information Act fees, reimbursable and interagency agreements, and the sale of data shall be credited to this appropriation and shall remain available until September 30, 2017.Centers for medicare and medicaid servicesGrants to states for medicaidFor carrying out, except as otherwise provided, titles XI and XIX of the Social Security Act, $243,545,410,000, to remain available until expended.For making, after May 31, 2016, payments to States under title XIX or in the case of section 1928 on behalf of States under title XIX of the Social Security Act for the last quarter of fiscal year 2016 for unanticipated costs incurred for the current fiscal year, such sums as may be necessary.For making payments to States or in the case of section 1928 on behalf of States under title XIX of the Social Security Act for the first quarter of fiscal year 2017, $115,582,502,000, to remain available until expended.Payment under such title XIX may be made for any quarter with respect to a State plan or plan amendment in effect during such quarter, if submitted in or prior to such quarter and approved in that or any subsequent quarter.Payments to health care trust fundsFor payment to the Federal Hospital Insurance Trust Fund and the Federal Supplementary Medical Insurance Trust Fund, as provided under sections 217(g), 1844, and 1860D–16 of the Social Security Act, sections 103(c) and 111(d) of the Social Security Amendments of 1965, section 278(d)(3) of Public Law 97–248, and for administrative expenses incurred pursuant to section 201(g) of the Social Security Act, $283,171,800,000.In addition, for making matching payments under section 1844 and benefit payments under section 1860D–16 of the Social Security Act that were not anticipated in budget estimates, such sums as may be necessary.Program managementFor carrying out, except as otherwise provided, titles XI, XVIII, XIX, and XXI of the Social Security Act, titles XIII and XXVII of the PHS Act, the Clinical Laboratory Improvement Amendments of 1988, and other responsibilities of the Centers for Medicare and Medicaid Services, not to exceed $3,669,744,000, to be transferred from the Federal Hospital Insurance Trust Fund and the Federal Supplementary Medical Insurance Trust Fund, as authorized by section 201(g) of the Social Security Act; together with all funds collected in accordance with section 353 of the PHS Act and section 1857(e)(2) of the Social Security Act, funds retained by the Secretary pursuant to section 302 of the Tax Relief and Health Care Act of 2006; and such sums as may be collected from authorized user fees and the sale of data, which shall be credited to this account and remain available until September 30, 2021: Provided, That all funds derived in accordance with 31 U.S.C. 9701 from organizations established under title XIII of the PHS Act shall be credited to and available for carrying out the purposes of this appropriation: Provided further, That the Secretary is directed to collect fees in fiscal year 2016 from Medicare Advantage organizations pursuant to section 1857(e)(2) of the Social Security Act and from eligible organizations with risk-sharing contracts under section 1876 of that Act pursuant to section 1876(k)(4)(D) of that Act.health care fraud and abuse control accountIn addition to amounts otherwise available for program integrity and program management, $681,000,000, to remain available through September 30, 2017, to be transferred from the Federal Hospital Insurance Trust Fund and the Federal Supplementary Medical Insurance Trust Fund, as authorized by section 201(g) of the Social Security Act, of which $486,120,000 shall be for the Medicare Integrity Program at the Centers for Medicare and Medicaid Services, including administrative costs, to conduct oversight activities for Medicare Advantage under Part C and the Medicare Prescription Drug Program under Part D of the Social Security Act and for activities described in section 1893(b) of such Act, of which $67,200,000 shall be for the Department of Health and Human Services Office of Inspector General to carry out fraud and abuse activities authorized by section 1817(k)(3) of such Act, of which $67,200,000 shall be for the Medicaid and Children's Health Insurance Program (CHIP) program integrity activities, and of which $60,480,000 shall be for the Department of Justice to carry out fraud and abuse activities authorized by section 1817(k)(3) of such Act: Provided, That the report required by section 1817(k)(5) of the Social Security Act for fiscal year 2016 shall include measures of the operational efficiency and impact on fraud, waste, and abuse in the Medicare, Medicaid, and CHIP programs for the funds provided by this appropriation: Provided further, That of the amount provided under this heading, $311,000,000 is provided to meet the terms of section 251(b)(2)(C)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985, as amended, and $370,000,000 is additional new budget authority specified for purposes of section 251(b)(2)(C) of such Act: Provided further, That the Secretary shall support the full cost of the Senior Medicare Patrol program to combat health care fraud and abuse from the funds provided to this account.Administration for children and familiesPayments to states for child support enforcement and family support programsFor carrying out, except as otherwise provided, titles I, IV–D, X, XI, XIV, and XVI of the Social Security Act and the Act of July 5, 1960, $2,944,906,000, to remain available until expended; and for such purposes for the first quarter of fiscal year 2017, $1,300,000,000, to remain available until expended.For carrying out, after May 31 of the current fiscal year, except as otherwise provided, titles I, IV–D, X, XI, XIV, and XVI of the Social Security Act and the Act of July 5, 1960, for the last 3 months of the current fiscal year for unanticipated costs, incurred for the current fiscal year, such sums as may be necessary.Low income home energy assistanceFor making payments under subsections (b) and (d) of section 2602 of the Low Income Home Energy Assistance Act of 1981, $3,390,304,000: Provided, That all but $491,000,000 of this amount shall be allocated as though the total appropriation for such payments for fiscal year 2016 was less than $1,975,000,000: Provided further, That notwithstanding section 2609A(a), of the amounts appropriated under section 2602(b), not more than $2,988,000 of such amounts may be reserved by the Secretary for technical assistance, training, and monitoring of program activities for compliance with internal controls, policies and procedures and may, in addition to the authorities provided in section 2609A(a)(1), use such funds through contracts with private entities that do not qualify as nonprofit organizations.Refugee and entrant assistanceFor necessary expenses for refugee and entrant assistance activities authorized by section 414 of the Immigration and Nationality Act and section 501 of the Refugee Education Assistance Act of 1980, and for carrying out section 462 of the Homeland Security Act of 2002, section 235 of the William Wilberforce Trafficking Victims Protection Reauthorization Act of 2008, the Trafficking Victims Protection Act of 2000 (TVPA), section 203 of the Trafficking Victims Protection Reauthorization Act of 2005, and the Torture Victims Relief Act of 1998, $1,674,691,000, of which $1,645,201,000 shall remain available through September 30, 2018 for carrying out such sections 414, 501, 462, and 235: Provided, That amounts available under this heading to carry out such section 203 and the TVPA shall also be available for research and evaluation with respect to activities under those authorities: Provided further, That the limitation in section 205 of this Act regarding transfers increasing any appropriation shall apply to transfers to appropriations under this heading by substituting 10 percent for 3 percent.Payments to states for the child care and development block grantFor carrying out the Child Care and Development Block Grant Act of 2014 (CCDBG Act), $2,761,000,000 shall be used to supplement, not supplant State general revenue funds for child care assistance for low-income families: Provided, That, in addition to the amounts required to be reserved by the States under section 658G of the CCDBG Act, $127,206,000 shall be for activities that improve the quality of infant and toddler care: Provided further, That technical assistance under section 658I(a)(3) of such Act may be provided directly, or through the use of contracts, grants, cooperative agreements, or interagency agreements: Provided further, That all funds made available to carry out section 418 of the Social Security Act (42 U.S.C. 618), including funds appropriated for that purpose in such section 418 or any other provision of law, shall be subject to the reservation of funds authority in paragraphs (4) and (5) of section 658O(a) of the CCDBG Act.Social services block grantFor making grants to States pursuant to section 2002 of the Social Security Act, $1,700,000,000: Provided, That notwithstanding subparagraph (B) of section 404(d)(2) of such Act, the applicable percent specified under such subparagraph for a State to carry out State programs pursuant to title XX–A of such Act shall be 10 percent.Children and families services programsFor carrying out, except as otherwise provided, the Runaway and Homeless Youth Act, the Head Start Act, the Child Abuse Prevention and Treatment Act, sections 303 and 313 of the Family Violence Prevention and Services Act, the Native American Programs Act of 1974, title II of the Child Abuse Prevention and Treatment and Adoption Reform Act of 1978 (adoption opportunities), part B–1 of title IV and sections 429, 473A, 477(i), 1110, 1114A, and 1115 of the Social Security Act; for making payments under the Community Services Block Grant Act (CSBG Act), and the Assets for Independence Act; for necessary administrative expenses to carry out titles I, IV, V, X, XI, XIV, XVI, and XX–A of the Social Security Act, the Act of July 5, 1960, the Low Income Home Energy Assistance Act of 1981, title IV of the Immigration and Nationality Act, and section 501 of the Refugee Education Assistance Act of 1980; and for the administration of prior year obligations made by the Administration for Children and Families under the Developmental Disabilities Assistance and Bill of Rights Act and the Help America Vote Act of 2002, $10,984,268,000, of which $37,943,000, to remain available through September 30, 2017, shall be for grants to States for adoption and legal guardianship incentive payments, as defined by section 473A of the Social Security Act and may be made for adoptions completed before September 30, 2016: Provided, That $9,168,095,000 shall be for making payments under the Head Start Act: Provided further, That of the amount in the previous proviso, $8,214,095,000 shall be available for payments under section 640 of the Head Start Act, of which $141,000,000 shall be available for a cost of living adjustment notwithstanding section 640(a)(3)(A) of such Act: Provided further, That notwithstanding such section 640, of the amount in the second preceding proviso, $294,000,000 (of which up to one percent may be reserved for research and evaluation) shall be available through December 31, 2016 for award by the Secretary to grantees that apply for supplemental funding to increase their hours of program operations and for training and technical assistance for such activities: Provided further, That of the amount provided for making payments under the Head Start Act, $25,000,000 shall be available for allocation by the Secretary to supplement activities described in paragraphs (7)(B) and (9) of section 641(c) of such Act under the Designation Renewal System, established under the authority of sections 641(c)(7), 645A(b)(12) and 645A(d) of such Act: Provided further, That notwithstanding such section 640, of the amount provided for making payments under the Head Start Act, and in addition to funds otherwise available under such section 640 for such purposes, $635,000,000 shall be available through March 31, 2017 for Early Head Start programs as described in section 645A of such Act, for conversion of Head Start services to Early Head Start services as described in section 645(a)(5)(A) of such Act, for discretionary grants for high quality infant and toddler care through Early Head Start-Child Care Partnerships, to entities defined as eligible under section 645A(d) of such Act, for training and technical assistance for such activities, and for up to $14,000,000 in Federal costs of administration and evaluation, and, notwithstanding section 645A(c)(2) of such Act, these funds are available to serve children under age 4: Provided further, That funds described in the preceding two provisos shall not be included in the calculation of base grant in subsequent fiscal years, as such term is used in section 640(a)(7)(A) of such Act: Provided further, That $751,383,000 shall be for making payments under the CSBG Act: Provided further, That $36,733,000 shall be for sections 680 and 678E(b)(2) of the CSBG Act, of which not less than $29,883,000 shall be for section 680(a)(2) and not less than $6,500,000 shall be for section 680(a)(3)(B) of such Act: Provided further, That to the extent Community Services Block Grant funds are distributed as grant funds by a State to an eligible entity as provided under the CSBG Act, and have not been expended by such entity, they shall remain with such entity for carryover into the next fiscal year for expenditure by such entity consistent with program purposes: Provided further, That the Secretary shall establish procedures regarding the disposition of intangible assets and program income that permit such assets acquired with, and program income derived from, grant funds authorized under section 680 of the CSBG Act to become the sole property of such grantees after a period of not more than 12 years after the end of the grant period for any activity consistent with section 680(a)(2)(A) of the CSBG Act: Provided further, That intangible assets in the form of loans, equity investments and other debt instruments, and program income may be used by grantees for any eligible purpose consistent with section 680(a)(2)(A) of the CSBG Act: Provided further, That these procedures shall apply to such grant funds made available after November 29, 1999: Provided further, That funds appropriated for section 680(a)(2) of the CSBG Act shall be available for financing construction and rehabilitation and loans or investments in private business enterprises owned by community development corporations: Provided further, That the Secretary shall issue performance standards for nonprofit organizations receiving funds from State and territorial grantees under the CSBG Act, and such States and territories shall assure the implementation of such standards prior to September 30, 2016, and include information on such implementation in the report required by section 678E(2) of such Act:  Provided further, That, to the extent funds for the Assets for Independence (AFI) Act provided in this Act are distributed as grant funds to a qualified entity and have not been expended by such entity within 3 years after the date of the award, such funds may be recaptured and, during the fiscal year of such recapture, reallocated among other qualified entities, to remain available to such entities for 5 years: Provided further, That $1,864,000 shall be for a human services case management system for federally declared disasters, to include a comprehensive national case management contract and Federal costs of administering the system: Provided further, That up to $2,000,000 shall be for improving the Public Assistance Reporting Information System, including grants to States to support data collection for a study of the system's effectiveness.Promoting Safe and Stable FamiliesFor carrying out, except as otherwise provided, section 436 of the Social Security Act, $345,000,000 and, for carrying out, except as otherwise provided, section 437 of such Act, $59,765,000.Payments for foster care and permanencyFor carrying out, except as otherwise provided, title IV–E of the Social Security Act, $5,298,000,000.For carrying out, except as otherwise provided, title IV–E of the Social Security Act, for the first quarter of fiscal year 2017, $2,300,000,000.For carrying out, after May 31 of the current fiscal year, except as otherwise provided, section 474 of title IV–E of the Social Security Act, for the last 3 months of the current fiscal year for unanticipated costs, incurred for the current fiscal year, such sums as may be necessary.Administration for Community Livingaging and disability services programs(including transfer of funds)For carrying out, to the extent not otherwise provided, the Older Americans Act of 1965 (OAA), titles III and XXIX of the PHS Act, sections 1252 and 1253 of the PHS Act, section 119 of the Medicare Improvements for Patients and Providers Act of 2008, title XX–B of the Social Security Act, the Developmental Disabilities Assistance and Bill of Rights Act, parts 2 and 5 of subtitle D of title II of the Help America Vote Act of 2002, the Assistive Technology Act of 1998, titles II and VII (and section 14 with respect to such titles) of the Rehabilitation Act of 1973, and for Department-wide coordination of policy and program activities that assist individuals with disabilities, $1,912,735,000, together with $52,115,000 to be transferred from the Federal Hospital Insurance Trust Fund and the Federal Supplementary Medical Insurance Trust Fund to carry out section 4360 of the Omnibus Budget Reconciliation Act of 1990: Provided, That amounts appropriated under this heading may be used for grants to States under section 361 of the OAA only for disease prevention and health promotion programs and activities which have been demonstrated through rigorous evaluation to be evidence-based and effective: Provided further, That notwithstanding any other provision of this Act, funds made available under this heading to carry out section 311 of the OAA may be transferred to the Secretary of Agriculture in accordance with such section: Provided further, That $2,000,000 shall be for competitive grants to support alternative financing programs that provide for the purchase of assistive technology devices, such as a low-interest loan fund; an interest buy-down program; a revolving loan fund; a loan guarantee; or an insurance program: Provided further, That applicants shall provide an assurance that, and information describing the manner in which, the alternative financing program will expand and emphasize consumer choice and control: Provided further, That State agencies and community-based disability organizations that are directed by and operated for individuals with disabilities shall be eligible to compete: Provided further, That in addition, the unobligated balance of amounts previously made available for the Health Resources and Services Administration to carry out functions under sections 1252 and 1253 of the PHS Act shall be transferred to this account, except for such sums as may be necessary to provide for an orderly transition of such functions to the Administration for Community Living: Provided further, That none of the funds made available under this heading may be used by an eligible system (as defined in section 102 of the Protection and Advocacy for Individuals with Mental Illness Act (42 U.S.C. 10802)) to continue to pursue any legal action in a Federal or State court on behalf of an individual or group of individuals with a developmental disability (as defined in section 102(8)(A) of the Developmental Disabilities and Assistance and Bill of Rights Act of 2000 (20 U.S.C. 15002(8)(A)) that is attributable to a mental impairment (or a combination of mental and physical impairments), that has as the requested remedy the closure of State operated intermediate care facilities for people with intellectual or developmental disabilities, unless reasonable public notice of the action has been provided to such individuals (or, in the case of mental incapacitation, the legal guardians who have been specifically awarded authority by the courts to make healthcare and residential decisions on behalf of such individuals) who are affected by such action, within 90 days of instituting such legal action, which informs such individuals (or such legal guardians) of their legal rights and how to exercise such rights consistent with current Federal Rules of Civil Procedure: Provided further, That the limitations in the immediately preceding proviso shall not apply in the case of an individual who is neither competent to consent nor has a legal guardian, nor shall the proviso apply in the case of individuals who are a ward of the State or subject to public guardianship.Office of the secretaryGeneral departmental managementFor necessary expenses, not otherwise provided, for general departmental management, including hire of six passenger motor vehicles, and for carrying out titles III, XVII, XXI, and section 229 of the PHS Act, the United States-Mexico Border Health Commission Act, and research studies under section 1110 of the Social Security Act, $456,009,000, together with $64,828,000 from the amounts available under section 241 of the PHS Act to carry out national health or human services research and evaluation activities: Provided, That of this amount, $53,900,000 shall be for minority AIDS prevention and treatment activities: Provided further, That of the funds made available under this heading, $101,000,000 shall be for making competitive contracts and grants to public and private entities to fund medically accurate and age appropriate programs that reduce teen pregnancy and for the Federal costs associated with administering and evaluating such contracts and grants, of which not more than 10 percent of the available funds shall be for training and technical assistance, evaluation, outreach, and additional program support activities, and of the remaining amount 75 percent shall be for replicating programs that have been proven effective through rigorous evaluation to reduce teenage pregnancy, behavioral risk factors underlying teenage pregnancy, or other associated risk factors, and 25 percent shall be available for research and demonstration grants to develop, replicate, refine, and test additional models and innovative strategies for preventing teenage pregnancy: Provided further, That of the amounts provided under this heading from amounts available under section 241 of the PHS Act, $6,800,000 shall be available to carry out evaluations (including longitudinal evaluations) of teenage pregnancy prevention approaches: Provided further, That of the funds made available under this heading, $10,000,000 shall be for making competitive grants which exclusively implement education in sexual risk avoidance (defined as voluntarily refraining from non-marital sexual activity): Provided further, That funding for such competitive grants for sexual risk avoidance shall use medically accurate information referenced to peer-reviewed publications by educational, scientific, governmental, or health organizations; implement an evidence-based approach integrating research findings with practical implementation that aligns with the needs and desired outcomes for the intended audience; and teach the benefits associated with self-regulation, success sequencing for poverty prevention, healthy relationships, goal setting, and resisting sexual coercion, dating violence, and other youth risk behaviors such as underage drinking or illicit drug use without normalizing teen sexual activity: Provided further, That no more than 10 percent of the funding for such competitive grants for sexual risk avoidance shall be available for technical assistance and administrative costs of such programs: Provided further, That funds provided in this Act for embryo adoption activities may be used to provide to individuals adopting embryos, through grants and other mechanisms, medical and administrative services deemed necessary for such adoptions: Provided further, That such services shall be provided consistent with 42 CFR 59.5(a)(4).Office of medicare hearings and appealsFor expenses necessary for the Office of Medicare Hearings and Appeals, $107,381,000, to be transferred in appropriate part from the Federal Hospital Insurance Trust Fund and the Federal Supplementary Medical Insurance Trust Fund.Office of the national coordinator for health information technologyFor expenses necessary for the Office of the National Coordinator for Health Information Technology, including grants, contracts, and cooperative agreements for the development and advancement of interoperable health information technology, $60,367,000.Office of inspector generalFor expenses necessary for the Office of Inspector General, including the hire of passenger motor vehicles for investigations, in carrying out the provisions of the Inspector General Act of 1978, $75,000,000: Provided, That of such amount, necessary sums shall be available for providing protective services to the Secretary and investigating non-payment of child support cases for which non-payment is a Federal offense under 18 U.S.C. 228.Office for civil rightsFor expenses necessary for the Office for Civil Rights, $38,798,000.Retirement pay and medical benefits for commissioned officersFor retirement pay and medical benefits of Public Health Service Commissioned Officers as authorized by law, for payments under the Retired Serviceman's Family Protection Plan and Survivor Benefit Plan, and for medical care of dependents and retired personnel under the Dependents' Medical Care Act, such amounts as may be required during the current fiscal year.Public health and social services emergency fundFor expenses necessary to support activities related to countering potential biological, nuclear, radiological, chemical, and cybersecurity threats to civilian populations, and for other public health emergencies, $950,958,000, of which $511,700,000 shall remain available through September 30, 2017, for expenses necessary to support advanced research and development pursuant to section 319L of the PHS Act and other administrative expenses of the Biomedical Advanced Research and Development Authority: Provided, That funds provided under this heading for the purpose of acquisition of security countermeasures shall be in addition to any other funds available for such purpose: Provided further, That products purchased with funds provided under this heading may, at the discretion of the Secretary, be deposited in the Strategic National Stockpile pursuant to section 319F–2 of the PHS Act: Provided further, That $5,000,000 of the amounts made available to support emergency operations shall remain available through September 30, 2018.For expenses necessary for procuring security countermeasures (as defined in section 319F–2(c)(1)(B) of the PHS Act), $510,000,000, to remain available until expended.For an additional amount for expenses necessary to prepare for or respond to an influenza pandemic, $72,000,000; of which $40,000,000 shall be available until expended, for activities including the development and purchase of vaccine, antivirals, necessary medical supplies, diagnostics, and other surveillance tools: Provided, That notwithstanding section 496(b) of the PHS Act, funds may be used for the construction or renovation of privately owned facilities for the production of pandemic influenza vaccines and other biologics, if the Secretary finds such construction or renovation necessary to secure sufficient supplies of such vaccines or biologics.General provisions 
201.Funds appropriated in this title shall be available for not to exceed $50,000 for official reception and representation expenses when specifically approved by the Secretary. 202.None of the funds appropriated in this title shall be used to pay the salary of an individual, through a grant or other extramural mechanism, at a rate in excess of Executive Level II. 
203.None of the funds appropriated in this Act may be expended pursuant to section 241 of the PHS Act, except for funds specifically provided for in this Act, or for other taps and assessments made by any office located in HHS, prior to the preparation and submission of a report by the Secretary to the Committees on Appropriations of the House of Representatives and the Senate detailing the planned uses of such funds. 204.Notwithstanding section 241(a) of the PHS Act, such portion as the Secretary shall determine, but not more than 2.5 percent, of any amounts appropriated for programs authorized under such Act shall be made available for the evaluation (directly, or by grants or contracts) and the implementation and effectiveness of programs funded in this title.(transfer of funds) 
205.Not to exceed 1 percent of any discretionary funds (pursuant to the Balanced Budget and Emergency Deficit Control Act of 1985) which are appropriated for the current fiscal year for HHS in this Act may be transferred between appropriations, but no such appropriation shall be increased by more than 3 percent by any such transfer: Provided, That the transfer authority granted by this section shall not be used to create any new program or to fund any project or activity for which no funds are provided in this Act: Provided further, That the Committees on Appropriations of the House of Representatives and the Senate are notified at least 15 days in advance of any transfer. 
206.In lieu of the timeframe specified in section 338E(c)(2) of the PHS Act, terminations described in such section may occur up to 60 days after the execution of a contract awarded in fiscal year 2016 under section 338B of such Act. 207.None of the funds appropriated in this Act may be made available to any entity under title X of the PHS Act unless the applicant for the award certifies to the Secretary that it encourages family participation in the decision of minors to seek family planning services and that it provides counseling to minors on how to resist attempts to coerce minors into engaging in sexual activities. 
208.Notwithstanding any other provision of law, no provider of services under title X of the PHS Act shall be exempt from any State law requiring notification or the reporting of child abuse, child molestation, sexual abuse, rape, or incest. 209.None of the funds appropriated by this Act (including funds appropriated to any trust fund) may be used to carry out the Medicare Advantage program if the Secretary denies participation in such program to an otherwise eligible entity (including a Provider Sponsored Organization) because the entity informs the Secretary that it will not provide, pay for, provide coverage of, or provide referrals for abortions: Provided, That the Secretary shall make appropriate prospective adjustments to the capitation payment to such an entity (based on an actuarially sound estimate of the expected costs of providing the service to such entity's enrollees): Provided further, That nothing in this section shall be construed to change the Medicare program's coverage for such services and a Medicare Advantage organization described in this section shall be responsible for informing enrollees where to obtain information about all Medicare covered services. 
210.None of the funds made available in this title may be used, in whole or in part, to advocate or promote gun control. 211.The Secretary shall make available through assignment not more than 60 employees of the Public Health Service to assist in child survival activities and to work in AIDS programs through and with funds provided by the Agency for International Development, the United Nations International Children's Emergency Fund or the World Health Organization. 
212.In order for HHS to carry out international health activities, including HIV/AIDS and other infectious disease, chronic and environmental disease, and other health activities abroad during fiscal year 2016: (1)The Secretary may exercise authority equivalent to that available to the Secretary of State in section 2(c) of the State Department Basic Authorities Act of 1956. The Secretary shall consult with the Secretary of State and relevant Chief of Mission to ensure that the authority provided in this section is exercised in a manner consistent with section 207 of the Foreign Service Act of 1980 and other applicable statutes administered by the Department of State. 
(2)The Secretary is authorized to provide such funds by advance or reimbursement to the Secretary of State as may be necessary to pay the costs of acquisition, lease, alteration, renovation, and management of facilities outside of the United States for the use of HHS. The Department of State shall cooperate fully with the Secretary to ensure that HHS has secure, safe, functional facilities that comply with applicable regulation governing location, setback, and other facilities requirements and serve the purposes established by this Act. The Secretary is authorized, in consultation with the Secretary of State, through grant or cooperative agreement, to make available to public or nonprofit private institutions or agencies in participating foreign countries, funds to acquire, lease, alter, or renovate facilities in those countries as necessary to conduct programs of assistance for international health activities, including activities relating to HIV/AIDS and other infectious diseases, chronic and environmental diseases, and other health activities abroad. (3)The Secretary is authorized to provide to personnel appointed or assigned by the Secretary to serve abroad, allowances and benefits similar to those provided under chapter 9 of title I of the Foreign Service Act of 1980, and 22 U.S.C. 4081 through 4086 and subject to such regulations prescribed by the Secretary. The Secretary is further authorized to provide locality-based comparability payments (stated as a percentage) up to the amount of the locality-based comparability payment (stated as a percentage) that would be payable to such personnel under section 5304 of title 5, United States Code if such personnel's official duty station were in the District of Columbia. Leaves of absence for personnel under this subsection shall be on the same basis as that provided under subchapter I of chapter 63 of title 5, United States Code, or section 903 of the Foreign Service Act of 1980, to individuals serving in the Foreign Service.(transfer of funds) 
213.The Director of the NIH, jointly with the Director of the Office of AIDS Research, may transfer up to 3 percent among institutes and centers from the total amounts identified by these two Directors as funding for research pertaining to the human immunodeficiency virus: Provided, That the Committees on Appropriations of the House of Representatives and the Senate are notified at least 15 days in advance of any transfer.(transfer of funds) 
214.Of the amounts made available in this Act for NIH, the amount for research related to the human immunodeficiency virus, as jointly determined by the Director of NIH and the Director of the Office of AIDS Research, shall be made available to the Office of AIDS Research account. The Director of the Office of AIDS Research shall transfer from such account amounts necessary to carry out section 2353(d)(3) of the PHS Act. 215. (a)AuthorityNotwithstanding any other provision of law, the Director of NIH (Director) may use funds available under section 402(b)(7) or 402(b)(12) of the PHS Act to enter into transactions (other than contracts, cooperative agreements, or grants) to carry out research identified pursuant to such section 402(b)(7) (pertaining to the Common Fund) or research and activities described in such section 402(b)(12). 
(b)Peer reviewIn entering into transactions under subsection (a), the Director may utilize such peer review procedures (including consultation with appropriate scientific experts) as the Director determines to be appropriate to obtain assessments of scientific and technical merit. Such procedures shall apply to such transactions in lieu of the peer review and advisory council review procedures that would otherwise be required under sections 301(a)(3), 405(b)(1)(B), 405(b)(2), 406(a)(3)(A), 492, and 494 of the PHS Act. 216.Not to exceed $45,000,000 of funds appropriated by this Act to the institutes and centers of the National Institutes of Health may be used for alteration, repair, or improvement of facilities, as necessary for the proper and efficient conduct of the activities authorized herein, at not to exceed $3,500,000 per project.(transfer of funds) 
217.Of the amounts made available for NIH, 1 percent of the amount made available for National Research Service Awards (NRSA) shall be made available to the Administrator of the Health Resources and Services Administration to make NRSA awards for research in primary medical care to individuals affiliated with entities who have received grants or contracts under sections 736, 739, or 747 of the PHS Act, and 1 percent of the amount made available for NRSA shall be made available to the Director of the Agency for Healthcare Research and Quality to make NRSA awards for health service research. 218.In addition to amounts provided herein, payments made for research organisms or substances, authorized under section 301(a) of the PHS Act, shall be retained and credited to the appropriations accounts of the Institutes and Centers of the NIH making the substance or organism available under section 301(a). Amounts credited to the account under this authority shall be available for obligation through September 30, 2017. 
219. 
(a)The Biomedical Advanced Research and Development Authority (BARDA) may enter into a contract, for more than one but no more than 10 program years, for purchase of research services or of security countermeasures, as that term is defined in section 319F–2(c)(1)(B) of the PHS Act (42 U.S.C. 247d–6b(c)(1)(B)), if— (1)funds are available and obligated— 
(A)for the full period of the contract or for the first fiscal year in which the contract is in effect; and (B)for the estimated costs associated with a necessary termination of the contract; and 
(2)the Secretary determines that a multi-year contract will serve the best interests of the Federal Government by encouraging full and open competition or promoting economy in administration, performance, and operation of BARDA's programs. (b)A contract entered into under this section— 
(1)shall include a termination clause as described by subsection (c) of section 3903 of title 41, United States Code; and (2)shall be subject to the congressional notice requirement stated in subsection (d) of such section. 
220. 
(a)The Secretary shall establish a publicly accessible Web site to provide information regarding the uses of funds made available under section 4002 of the Patient Protection and Affordable Care Act of 2010 (ACA). (b)With respect to funds provided under section 4002 of the ACA, the Secretary shall include on the Web site established under subsection (a) at a minimum the following information: 
(1)In the case of each transfer of funds under section 4002(c), a statement indicating the program or activity receiving funds, the operating division or office that will administer the funds, and the planned uses of the funds, to be posted not later than the day after the transfer is made. (2)Identification (along with a link to the full text) of each funding opportunity announcement, request for proposals, or other announcement or solicitation of proposals for grants, cooperative agreements, or contracts intended to be awarded using such funds, to be posted not later than the day after the announcement or solicitation is issued. 
(3)Identification of each grant, cooperative agreement, or contract with a value of $25,000 or more awarded using such funds, including the purpose of the award and the identity of the recipient, to be posted not later than 5 days after the award is made. (4)A report detailing the uses of all funds transferred under section 4002(c) during the fiscal year, to be posted not later than 90 days after the end of the fiscal year. 
(c)With respect to awards made in fiscal years 2013 through 2016, the Secretary shall also include on the Web site established under subsection (a), semi-annual reports from each entity awarded a grant, cooperative agreement, or contract from such funds with a value of $25,000 or more, summarizing the activities undertaken and identifying any sub-grants or sub-contracts awarded (including the purpose of the award and the identity of the recipient), to be posted not later than 30 days after the end of each 6-month period. (d)In carrying out this section, the Secretary shall— 
(1)present the information required in subsection (b)(1) on a single webpage or on a single database; (2)ensure that all information required in this section is directly accessible from the single webpage or database; and 
(3)ensure that all information required in this section is able to be organized by program or State.(Transfer of Funds) 221. (a)Within 45 days of enactment of this Act, the Secretary shall transfer funds appropriated under section 4002 of the ACA to the accounts specified, in the amounts specified, and for the activities specified under the heading Prevention and Public Health Fund in the explanatory statement described in section 4 (in the matter preceding division A of this consolidated Act). 
(b)Notwithstanding section 4002(c) of the ACA, the Secretary may not further transfer these amounts. (c)Funds transferred for activities authorized under section 2821 of the PHS Act shall be made available without reference to section 2821(b) of such Act. 
222. 
(a)The Secretary shall publish in the fiscal year 2017 budget justification and on Departmental Web sites information concerning the employment of full-time equivalent Federal employees or contractors for the purposes of implementing, administering, enforcing, or otherwise carrying out the provisions of the ACA, and the amendments made by that Act, in the proposed fiscal year and each fiscal year since the enactment of the ACA. (b)With respect to employees or contractors supported by all funds appropriated for purposes of carrying out the ACA (and the amendments made by that Act), the Secretary shall include, at a minimum, the following information: 
(1)For each such fiscal year, the section of such Act under which such funds were appropriated, a statement indicating the program, project, or activity receiving such funds, the Federal operating division or office that administers such program, and the amount of funding received in discretionary or mandatory appropriations. (2)For each such fiscal year, the number of full-time equivalent employees or contracted employees assigned to each authorized and funded provision detailed in accordance with paragraph (1). 
(c)In carrying out this section, the Secretary may exclude from the report employees or contractors who— (1)are supported through appropriations enacted in laws other than the ACA and work on programs that existed prior to the passage of the ACA; 
(2)spend less than 50 percent of their time on activities funded by or newly authorized in the ACA; or (3)work on contracts for which FTE reporting is not a requirement of their contract, such as fixed-price contracts. 
223.The Secretary shall publish, as part of the fiscal year 2017 budget of the President submitted under section 1105(a) of title 31, United States Code, information that details the uses of all funds used by the Centers for Medicare and Medicaid Services specifically for Health Insurance Exchanges for each fiscal year since the enactment of the ACA and the proposed uses for such funds for fiscal year 2017. Such information shall include, for each such fiscal year, the amount of funds used for each activity specified under the heading Health Insurance Exchange Transparency in the explanatory statement described in section 4 (in the matter preceding division A of this consolidated Act). 224. (a)The Secretary shall provide to the Committees on Appropriations of the House of Representatives and the Senate: 
(1)Detailed monthly enrollment figures from the Exchanges established under the Patient Protection and Affordable Care Act of 2010 pertaining to enrollments during the open enrollment period; and (2)Notification of any new or competitive grant awards, including supplements, authorized under section 330 of the Public Health Service Act. 
(b)The Committees on Appropriations of the House and Senate must be notified at least 2 business days in advance of any public release of enrollment information or the award of such grants. 225.None of the funds made available by this Act from the Federal Hospital Insurance Trust Fund or the Federal Supplemental Medical Insurance Trust Fund, or transferred from other accounts funded by this Act to the Centers for Medicare and Medicaid Services—Program Management account, may be used for payments under section 1342(b)(1) of Public Law 111–148 (relating to risk corridors). 
226.In addition to the amounts otherwise available for Centers for Medicare and Medicaid Services, Program Management, the Secretary of Health and Human Services may transfer up to $305,000,000 to such account from the Federal Hospital Insurance Trust Fund and the Federal Supplementary Medical Insurance Trust Fund to support program management activity related to the Medicare Program: Provided, That except for the foregoing purpose, such funds may not be used to support any provision of Public Law 111–148 or Public Law 111–152 (or any amendment made by either such Public Law) or to supplant any other amounts within such account.(rescission) 
227.The following unobligated balances of amounts appropriated prior to fiscal year 2007 for Department of Health and Human Services, Health Resources and Services Administration are hereby permanently rescinded: (1)$281,003 appropriated to carry out section 1610(b) of the PHS Act; 
(2)$3,611 appropriated to carry out section 1602(c) of the PHS Act; (3)$105,576 appropriated in section 167 of division H of Public Law 108–199; and 
(4)$55,793 appropriated to carry out the National Cord Blood Stem Cell Bank Program. 228.The Secretary shall include in the fiscal year 2017 budget justification an analysis of how section 2713 of the PHS Act will impact eligibility for discretionary HHS programs. 
229.Effective during the period beginning on November 1, 2015 and ending January 1, 2018, any provision of law that refers (including through cross-reference to another provision of law) to the current recommendations of the United States Preventive Services Task Force with respect to breast cancer screening, mammography, and prevention shall be administered by the Secretary involved as if— (1)such reference to such current recommendations were a reference to the recommendations of such Task Force with respect to breast cancer screening, mammography, and prevention last issued before 2009; and 
(2)such recommendations last issued before 2009 applied to any screening mammography modality under section 1861(jj) of the Social Security Act (42 U.S.C. 1395x(jj)).(transfer of funds) 230. (a)In generalSubject to the succeeding provisions of this section, activities authorized under part A of title IV and section 1108(b) of the Social Security Act shall continue through September 30, 2016, in the manner authorized for fiscal year 2015, and out of any money in the Treasury of the United States not otherwise appropriated, there are hereby appropriated such sums as may be necessary for such purpose. Grants and payments may be made pursuant to this authority through September 30, 2016 at the level provided for such activities for fiscal year 2015, except as provided in subsection (b). 
(b)Contingency fundIn the case of the Contingency Fund for State Welfare Programs established under section 403(b) of the Social Security Act— (1)the amount appropriated for such section 403(b) shall be $608,000,000 for each of fiscal years 2016 and 2017, notwithstanding section 228(b)(1) of the Department of Health and Human Services Appropriations Act, 2015; 
(2)the requirement to reserve funds provided for in section 403(b)(2) of the Social Security Act shall not apply during fiscal years 2016 and 2017; and (3)grants and payments may only be made from such Fund for fiscal year 2016 after the application of subsection (c). 
(c)Census research and welfare researchOf the amount made available under subsection (b)(1) for section 403(b) of the Social Security Act for fiscal year 2016— (1)$15,000,000 is hereby transferred to the Children's Research and Technical Assistance account in the Administration for Children and Families at the Department of Health and Human Services and made available to carry out section 413(h) of the Social Security Act; and 
(2)$10,000,000 is hereby transferred and made available to the Bureau of the Census to conduct activities using the Survey of Income and Program Participation to obtain information to enable interested parties to evaluate the impact of the amendments made by title I of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996. 231.Section 1886(m)(6) of the Social Security Act (42 U.S.C. 1395ww(m)(6)) is amended— 
(1)in subparagraph (A)(i) by striking subparagraph (C) and inserting subparagraphs (C) and (E); and (2)by adding at the end the following new subparagraph: 
 
(E)Temporary exception for certain severe wound discharges from certain long-term care hospitals 
(i)In generalIn the case of a discharge occurring prior to January 1, 2017, subparagraph (A)(i) shall not apply (and payment shall be made to a long-term care hospital without regard to this paragraph) if such discharge— (I)is from a long-term care hospital that is— 
(aa)identified by the amendment made by section 4417(a) of the Balanced Budget Act of 1997 (42 U.S.C. 1395ww note, Public Law 105–33); and (bb)located in a rural area (as defined in subsection (d)(2)(D)) or treated as being so located pursuant to subsection (d)(8)(E); and 
(II)the individual discharged has a severe wound. (ii)Severe wound definedIn this subparagraph, the term severe wound means a stage 3 wound, stage 4 wound, unstageable wound, non-healing surgical wound, infected wound, fistula, osteomyelitis, or wound with morbid obesity, as identified in the claim from the long-term care hospital..This title may be cited as the Department of Health and Human Services Appropriations Act, 2016. IIIDepartment of EducationEducation for the disadvantagedFor carrying out title I of the Elementary and Secondary Education Act of 1965 (referred to in this Act as ESEA) and section 418A of the Higher Education Act of 1965 (referred to in this Act as HEA), $16,016,790,000, of which $5,127,006,000 shall become available on July 1, 2016, and shall remain available through September 30, 2017, and of which $10,841,177,000 shall become available on October 1, 2016, and shall remain available through September 30, 2017, for academic year 2016–2017: Provided, That $6,459,401,000 shall be for basic grants under section 1124 of the ESEA: Provided further, That up to $3,984,000 of these funds shall be available to the Secretary of Education (referred to in this title as Secretary) on October 1, 2015, to obtain annually updated local educational agency-level census poverty data from the Bureau of the Census: Provided further, That $1,362,301,000 shall be for concentration grants under section 1124A of the ESEA: Provided further, That $3,544,050,000 shall be for targeted grants under section 1125 of the ESEA: Provided further, That $3,544,050,000 shall be for education finance incentive grants under section 1125A of the ESEA: Provided further, That funds available under sections 1124, 1124A, 1125 and 1125A of the ESEA may be used to provide homeless children and youths with services not ordinarily provided to other students under those sections, including supporting the liaison designated pursuant to section 722(g)(1)(J)(ii) of the McKinney-Vento Homeless Assistance Act, and providing transportation pursuant to section 722(g)(1)(J)(iii) of such Act: Provided further, That $450,000,000 shall be available for school improvement grants under section 1003(g) of the ESEA, which shall be allocated by the Secretary through the formula described in section 1003(g)(2) and shall be used consistent with the requirements of section 1003(g), except that State and local educational agencies may use such funds to serve any school eligible to receive assistance under part A of title I that has not made adequate yearly progress for at least 2 years or is in the State's lowest quintile of performance based on proficiency rates and, in the case of secondary schools, priority shall be given to those schools with graduation rates below 60 percent: Provided further, That notwithstanding section 1003(g)(5)(C) of the ESEA, the Secretary may permit a State educational agency to establish an award period of up to 5 years for each participating local educational agency: Provided further, That funds available for school improvement grants for fiscal year 2014 and thereafter may be used by a local educational agency to implement a whole-school reform strategy for a school using an evidence-based strategy that ensures whole-school reform is undertaken in partnership with a strategy developer offering a whole-school reform program that is based on at least a moderate level of evidence that the program will have a statistically significant effect on student outcomes, including at least one well-designed and well-implemented experimental or quasi-experimental study:  Provided further, That funds available for school improvement grants may be used by a local educational agency to implement an alternative State-determined school improvement strategy that has been established by a State educational agency with the approval of the Secretary:  Provided further, That a local educational agency that is determined to be eligible for services under subpart 1 or 2 of part B of title VI of the ESEA may modify not more than one element of a school improvement grant model: Provided further, That notwithstanding section 1003(g)(5)(A), each State educational agency may establish a maximum subgrant size of not more than $2,000,000 for each participating school applicable to such funds:  Provided further, That the Secretary may reserve up to 5 percent of the funds available for section 1003(g) of the ESEA to carry out activities to build State and local educational agency capacity to implement effectively the school improvement grants program: Provided further, That $190,000,000 shall be available under section 1502 of the ESEA for a comprehensive literacy development and education program to advance literacy skills, including pre-literacy skills, reading, and writing, for students from birth through grade 12, including limited-English-proficient students and students with disabilities, of which one-half of 1 percent shall be reserved for the Secretary of the Interior for such a program at schools funded by the Bureau of Indian Education, one-half of 1 percent shall be reserved for grants to the outlying areas for such a program, up to 5 percent may be reserved for national activities, and the remainder shall be used to award competitive grants to State educational agencies for such a program, of which a State educational agency may reserve up to 5 percent for State leadership activities, including technical assistance and training, data collection, reporting, and administration, and shall subgrant not less than 95 percent to local educational agencies or, in the case of early literacy, to local educational agencies or other nonprofit providers of early childhood education that partner with a public or private nonprofit organization or agency with a demonstrated record of effectiveness in improving the early literacy development of children from birth through kindergarten entry and in providing professional development in early literacy, giving priority to such agencies or other entities serving greater numbers or percentages of disadvantaged children: Provided further, That the State educational agency shall ensure that at least 15 percent of the subgranted funds are used to serve children from birth through age 5, 40 percent are used to serve students in kindergarten through grade 5, and 40 percent are used to serve students in middle and high school including an equitable distribution of funds between middle and high schools: Provided further, That eligible entities receiving subgrants from State educational agencies shall use such funds for services and activities that have the characteristics of effective literacy instruction through professional development, screening and assessment, targeted interventions for students reading below grade level and other research-based methods of improving classroom instruction and practice: Provided further, That $44,623,000 shall be for carrying out section 418A of the HEA.Impact AidFor carrying out programs of financial assistance to federally affected schools authorized by title VIII of the ESEA, $1,305,603,000, of which $1,168,233,000 shall be for basic support payments under section 8003(b), $48,316,000 shall be for payments for children with disabilities under section 8003(d), $17,406,000 shall be for construction under section 8007(a), $66,813,000 shall be for Federal property payments under section 8002, and $4,835,000, to remain available until expended, shall be for facilities maintenance under section 8008: Provided, That for purposes of computing the amount of a payment for an eligible local educational agency under section 8003(a) for school year 2015–2016, children enrolled in a school of such agency that would otherwise be eligible for payment under section 8003(a)(1)(B) of such Act, but due to the deployment of both parents or legal guardians, or a parent or legal guardian having sole custody of such children, or due to the death of a military parent or legal guardian while on active duty (so long as such children reside on Federal property as described in section 8003(a)(1)(B)), are no longer eligible under such section, shall be considered as eligible students under such section, provided such students remain in average daily attendance at a school in the same local educational agency they attended prior to their change in eligibility status.School improvement programsFor carrying out school improvement activities authorized by parts A and B of title II, part B of title IV, parts A and B of title VI, and parts B and C of title VII of the ESEA; the McKinney-Vento Homeless Assistance Act; section 203 of the Educational Technical Assistance Act of 2002; the Compact of Free Association Amendments Act of 2003; and the Civil Rights Act of 1964, $4,433,629,000, of which $2,611,619,000 shall become available on July 1, 2016, and remain available through September 30, 2017, and of which $1,681,441,000 shall become available on October 1, 2016, and shall remain available through September 30, 2017, for academic year 2016–2017: Provided, That funds made available to carry out part B of title VII of the ESEA may be used for construction, renovation, and modernization of any elementary school, secondary school, or structure related to an elementary school or secondary school, run by the Department of Education of the State of Hawaii, that serves a predominantly Native Hawaiian student body: Provided further, That funds made available to carry out part C of title VII of the ESEA shall be awarded on a competitive basis, and also may be used for construction: Provided further, That $51,445,000 shall be available to carry out section 203 of the Educational Technical Assistance Act of 2002 and the Secretary shall make such arrangements as determined to be necessary to ensure that the Bureau of Indian Education has access to services provided under this section: Provided further, That $16,699,000 shall be available to carry out the Supplemental Education Grants program for the Federated States of Micronesia and the Republic of the Marshall Islands: Provided further, That the Secretary may reserve up to 5 percent of the amount referred to in the previous proviso to provide technical assistance in the implementation of these grants: Provided further, That up to 4.0 percent of the funds for subpart 1 of part A of title II of the ESEA shall be reserved by the Secretary for competitive awards for teacher or principal recruitment and training or professional enhancement activities, including for civic education instruction, to national not-for-profit organizations, of which up to 8 percent may only be used for research, dissemination, evaluation, and technical assistance for competitive awards carried out under this proviso: Provided further, That $152,717,000 shall be to carry out part B of title II of the ESEA: Provided further, That none of the funds made available by this Act shall be used to allow 21st Century Community Learning Centers initiative funding for expanded learning time unless these activities provide enrichment and engaging academic activities for students at least 300 additional program hours before, during, or after the traditional school day and supplements but does not supplant school day requirements.Indian educationFor expenses necessary to carry out, to the extent not otherwise provided, title VII, part A of the ESEA, $143,939,000.Innovation and improvementFor carrying out activities authorized by part G of title I, subpart 5 of part A and parts C and D of title II, parts B, C, and D of title V of the ESEA, and section 14007 of division A of the American Recovery and Reinvestment Act of 2009, as amended, $1,181,226,000: Provided, That up to $120,000,000 shall be available through December 31, 2016 for section 14007 of division A of Public Law 111–5, and up to 5 percent of such funds may be used for technical assistance and the evaluation of activities carried out under such section: Provided further, That the education facilities clearinghouse established through a competitive process in fiscal year 2013 may collect and disseminate information on effective educational practices and the latest research on the planning, design, financing, construction, improvement, operation, and maintenance of safe, healthy, high-performance public facilities for early learning programs, kindergarten through grade 12, and higher education: Provided further, That $230,000,000 of the funds for subpart 1 of part D of title V of the ESEA shall be for competitive grants to local educational agencies, including charter schools that are local educational agencies, or States, or partnerships of: (1) a local educational agency, a State, or both; and (2) at least one nonprofit organization to develop and implement performance-based compensation systems for teachers, principals, and other personnel in high-need schools: Provided further, That such performance-based compensation systems must consider gains in student academic achievement as well as classroom evaluations conducted multiple times during each school year among other factors and provide educators with incentives to take on additional responsibilities and leadership roles: Provided further, That recipients of such grants shall demonstrate that such performance-based compensation systems are developed with the input of teachers and school leaders in the schools and local educational agencies to be served by the grant: Provided further, That recipients of such grants may use such funds to develop or improve systems and tools (which may be developed and used for the entire local educational agency or only for schools served under the grant) that would enhance the quality and success of the compensation system, such as high-quality teacher evaluations and tools to measure growth in student achievement: Provided further, That applications for such grants shall include a plan to sustain financially the activities conducted and systems developed under the grant once the grant period has expired: Provided further, That up to 5 percent of such funds for competitive grants shall be available for technical assistance, training, peer review of applications, program outreach, and evaluation activities: Provided further, That $250,000,000 of the funds for part D of title V of the ESEA shall be available through December 31, 2016 for carrying out, in accordance with the applicable requirements of part D of title V of the ESEA, a preschool development grants program: Provided further, That the Secretary, jointly with the Secretary of HHS, shall make competitive awards to States for activities that build the capacity within the State to develop, enhance, or expand high-quality preschool programs, including comprehensive services and family engagement, for preschool-aged children from families at or below 200 percent of the Federal poverty line: Provided further, That each State may subgrant a portion of such grant funds to local educational agencies and other early learning providers (including, but not limited to, Head Start programs and licensed child care providers), or consortia thereof, for the implementation of high-quality preschool programs for children from families at or below 200 percent of the Federal poverty line: Provided further, That subgrantees that are local educational agencies shall form strong partnerships with early learning providers and that subgrantees that are early learning providers shall form strong partnerships with local educational agencies, in order to carry out the requirements of the subgrant: Provided further, That up to 3 percent of such funds for preschool development grants shall be available for technical assistance, evaluation, and other national activities related to such grants: Provided further, That $10,000,000 of funds available under part D of title V of the ESEA shall be for the Full-Service Community Schools program: Provided further, That of the funds available for part B of title V of the ESEA, the Secretary shall use up to $10,000,000 to carry out activities under section 5205(b) and shall use not less than $16,000,000 for subpart 2: Provided further, That of the funds available for subpart 1 of part B of title V of the ESEA, and notwithstanding section 5205(a), the Secretary shall reserve up to $100,000,000 to make multiple awards to non-profit charter management organizations and other entities that are not for-profit entities for the replication and expansion of successful charter school models and shall reserve not less than $11,000,000 to carry out the activities described in section 5205(a), including improving quality and oversight of charter schools and providing technical assistance and grants to authorized public chartering agencies in order to increase the number of high-performing charter schools: Provided further, That funds available for part B of title V of the ESEA may be used for grants that support preschool education in charter schools: Provided further, That each application submitted pursuant to section 5203(a) shall describe a plan to monitor and hold accountable authorized public chartering agencies through such activities as providing technical assistance or establishing a professional development program, which may include evaluation, planning, training, and systems development for staff of authorized public chartering agencies to improve the capacity of such agencies in the State to authorize, monitor, and hold accountable charter schools: Provided further, That each application submitted pursuant to section 5203(a) shall contain assurances that State law, regulations, or other policies require that: (1) each authorized charter school in the State operate under a legally binding charter or performance contract between itself and the school’s authorized public chartering agency that describes the rights and responsibilities of the school and the public chartering agency; conduct annual, timely, and independent audits of the school’s financial statements that are filed with the school’s authorized public chartering agency; and demonstrate improved student academic achievement; and (2) authorized public chartering agencies use increases in student academic achievement for all groups of students described in section 1111(b)(2)(C)(v) of the ESEA as one of the most important factors when determining to renew or revoke a school’s charter.Safe schools and citizenship educationFor carrying out activities authorized by part A of title IV and subparts 1, 2, and 10 of part D of title V of the ESEA, $244,815,000: Provided, That $75,000,000 shall be available for subpart 2 of part A of title IV, of which up to $5,000,000, to remain available until expended, shall be for the Project School Emergency Response to Violence (Project SERV) program to provide education-related services to local educational agencies and institutions of higher education in which the learning environment has been disrupted due to a violent or traumatic crisis: Provided further, That $73,254,000 shall be available through December 31, 2016 for Promise Neighborhoods.English Language AcquisitionFor carrying out part A of title III of the ESEA, $737,400,000, which shall become available on July 1, 2016, and shall remain available through September 30, 2017, except that 6.5 percent of such amount shall be available on October 1, 2015, and shall remain available through September 30, 2017, to carry out activities under section 3111(c)(1)(C): Provided, That the Secretary shall use estimates of the American Community Survey child counts for the most recent 3-year period available to calculate allocations under such part.Special educationFor carrying out the Individuals with Disabilities Education Act (IDEA) and the Special Olympics Sport and Empowerment Act of 2004, $12,976,858,000, of which $3,456,259,000 shall become available on July 1, 2016, and shall remain available through September 30, 2017, and of which $9,283,383,000 shall become available on October 1, 2016, and shall remain available through September 30, 2017, for academic year 2016–2017: Provided, That the amount for section 611(b)(2) of the IDEA shall be equal to the lesser of the amount available for that activity during fiscal year 2015, increased by the amount of inflation as specified in section 619(d)(2)(B) of the IDEA, or the percent change in the funds appropriated under section 611(i) of the IDEA, but not less than the amount for that activity during fiscal year 2015: Provided further, That the Secretary shall, without regard to section 611(d) of the IDEA, distribute to all other States (as that term is defined in section 611(g)(2)), subject to the third proviso, any amount by which a State's allocation under section 611(d), from funds appropriated under this heading, is reduced under section 612(a)(18)(B), according to the following: 85 percent on the basis of the States' relative populations of children aged 3 through 21 who are of the same age as children with disabilities for whom the State ensures the availability of a free appropriate public education under this part, and 15 percent to States on the basis of the States' relative populations of those children who are living in poverty: Provided further, That the Secretary may not distribute any funds under the previous proviso to any State whose reduction in allocation from funds appropriated under this heading made funds available for such a distribution: Provided further, That the States shall allocate such funds distributed under the second proviso to local educational agencies in accordance with section 611(f): Provided further, That the amount by which a State's allocation under section 611(d) of the IDEA is reduced under section 612(a)(18)(B) and the amounts distributed to States under the previous provisos in fiscal year 2012 or any subsequent year shall not be considered in calculating the awards under section 611(d) for fiscal year 2013 or for any subsequent fiscal years: Provided further, That, notwithstanding the provision in section 612(a)(18)(B) regarding the fiscal year in which a State's allocation under section 611(d) is reduced for failure to comply with the requirement of section 612(a)(18)(A), the Secretary may apply the reduction specified in section 612(a)(18)(B) over a period of consecutive fiscal years, not to exceed five, until the entire reduction is applied: Provided further, That the Secretary may, in any fiscal year in which a State's allocation under section 611 is reduced in accordance with section 612(a)(18)(B), reduce the amount a State may reserve under section 611(e)(1) by an amount that bears the same relation to the maximum amount described in that paragraph as the reduction under section 612(a)(18)(B) bears to the total allocation the State would have received in that fiscal year under section 611(d) in the absence of the reduction: Provided further, That the Secretary shall either reduce the allocation of funds under section 611 for any fiscal year following the fiscal year for which the State fails to comply with the requirement of section 612(a)(18)(A) as authorized by section 612(a)(18)(B), or seek to recover funds under section 452 of the General Education Provisions Act (20 U.S.C. 1234a): Provided further, That the funds reserved under 611(c) of the IDEA may be used to provide technical assistance to States to improve the capacity of the States to meet the data collection requirements of sections 616 and 618 and to administer and carry out other services and activities to improve data collection, coordination, quality, and use under parts B and C of the IDEA: Provided further, That the level of effort a local educational agency must meet under section 613(a)(2)(A)(iii) of the IDEA, in the year after it fails to maintain effort is the level of effort that would have been required in the absence of that failure and not the LEA's reduced level of expenditures: Provided further, That the Secretary may use funds made available for the State Personnel Development Grants program under part D, subpart 1 of IDEA to evaluate program performance under such subpart.Rehabilitation services and disability researchFor carrying out, to the extent not otherwise provided, the Rehabilitation Act of 1973 and the Helen Keller National Center Act, $3,529,605,000, of which $3,391,770,000 shall be for grants for vocational rehabilitation services under title I of the Rehabilitation Act: Provided, That the Secretary may use amounts provided in this Act that remain available subsequent to the reallotment of funds to States pursuant to section 110(b) of the Rehabilitation Act for innovative activities aimed at improving the outcomes of individuals with disabilities as defined in section 7(20)(B) of the Rehabilitation Act, including activities aimed at improving the education and post-school outcomes of children receiving Supplemental Security Income (SSI) and their families that may result in long-term improvement in the SSI child recipient's economic status and self-sufficiency: Provided further, That States may award subgrants for a portion of the funds to other public and private, nonprofit entities:  Provided further, That any funds made available subsequent to reallotment for innovative activities aimed at improving the outcomes of individuals with disabilities shall remain available until September 30, 2017.Special Institutions for Persons With Disabilitiesamerican printing house for the blindFor carrying out the Act of March 3, 1879, $25,431,000.National technical institute for the deafFor the National Technical Institute for the Deaf under titles I and II of the Education of the Deaf Act of 1986, $70,016,000: Provided, That from the total amount available, the Institute may at its discretion use funds for the endowment program as authorized under section 207 of such Act.gallaudet universityFor the Kendall Demonstration Elementary School, the Model Secondary School for the Deaf, and the partial support of Gallaudet University under titles I and II of the Education of the Deaf Act of 1986, $121,275,000: Provided, That from the total amount available, the University may at its discretion use funds for the endowment program as authorized under section 207 of such Act.Career, technical, and adult educationFor carrying out, to the extent not otherwise provided, the Carl D. Perkins Career and Technical Education Act of 2006 and the Adult Education and Family Literacy Act (AEFLA), $1,720,686,000, of which $929,686,000 shall become available on July 1, 2016, and shall remain available through September 30, 2017, and of which $791,000,000 shall become available on October 1, 2016, and shall remain available through September 30, 2017: Provided, That of the amounts made available for AEFLA, $13,712,000 shall be for national leadership activities under section 242.Student financial assistanceFor carrying out subparts 1, 3, and 10 of part A, and part C of title IV of the HEA, $24,198,210,000, which shall remain available through September 30, 2017.The maximum Pell Grant for which a student shall be eligible during award year 2016–2017 shall be $4,860.Student aid administrationFor Federal administrative expenses to carry out part D of title I, and subparts 1, 3, 9, and 10 of part A, and parts B, C, D, and E of title IV of the HEA, and subpart 1 of part A of title VII of the Public Health Service Act, $1,551,854,000, to remain available through September 30, 2017: Provided, That the Secretary shall, no later than March 1, 2016, allocate new student loan borrower accounts to eligible student loan servicers on the basis of their performance compared to all loan servicers utilizing established common metrics, and on the basis of the capacity of each servicer to process new and existing accounts.Higher educationFor carrying out, to the extent not otherwise provided, titles II, III, IV, V, VI, and VII of the HEA, the Mutual Educational and Cultural Exchange Act of 1961, and section 117 of the Carl D. Perkins Career and Technical Education Act of 2006, $1,982,185,000: Provided, That notwithstanding any other provision of law, funds made available in this Act to carry out title VI of the HEA and section 102(b)(6) of the Mutual Educational and Cultural Exchange Act of 1961 may be used to support visits and study in foreign countries by individuals who are participating in advanced foreign language training and international studies in areas that are vital to United States national security and who plan to apply their language skills and knowledge of these countries in the fields of government, the professions, or international development: Provided further, That of the funds referred to in the preceding proviso up to 1 percent may be used for program evaluation, national outreach, and information dissemination activities: Provided further, That up to 1.5 percent of the funds made available under chapter 2 of subpart 2 of part A of title IV of the HEA may be used for evaluation.Howard UniversityFor partial support of Howard University, $221,821,000, of which not less than $3,405,000 shall be for a matching endowment grant pursuant to the Howard University Endowment Act and shall remain available until expended.College housing and academic facilities loans programFor Federal administrative expenses to carry out activities related to existing facility loans pursuant to section 121 of the HEA, $435,000.Historically Black College and University Capital Financing Program AccountFor the cost of guaranteed loans, $20,150,000, as authorized pursuant to part D of title III of the HEA, which shall remain available through September 30, 2017: Provided, That such costs, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974: Provided further, That these funds are available to subsidize total loan principal, any part of which is to be guaranteed, not to exceed $302,099,000:  Provided further, That these funds may be used to support loans to public and private Historically Black Colleges and Universities without regard to the limitations within section 344(a) of the HEA.In addition, for administrative expenses to carry out the Historically Black College and University Capital Financing Program entered into pursuant to part D of title III of the HEA, $334,000.Institute of education sciencesFor carrying out activities authorized by the Education Sciences Reform Act of 2002, the National Assessment of Educational Progress Authorization Act, section 208 of the Educational Technical Assistance Act of 2002, and section 664 of the Individuals with Disabilities Education Act, $618,015,000, which shall remain available through September 30, 2017: Provided, That funds available to carry out section 208 of the Educational Technical Assistance Act may be used to link Statewide elementary and secondary data systems with early childhood, postsecondary, and workforce data systems, or to further develop such systems: Provided further, That up to $6,000,000 of the funds available to carry out section 208 of the Educational Technical Assistance Act may be used for awards to public or private organizations or agencies to support activities to improve data coordination, quality, and use at the local, State, and national levels: Provided further, That $157,235,000 shall be for carrying out activities authorized by the National Assessment of Educational Progress Authorization Act.Departmental managementProgram administrationFor carrying out, to the extent not otherwise provided, the Department of Education Organization Act, including rental of conference rooms in the District of Columbia and hire of three passenger motor vehicles, $432,000,000, of which up to $1,000,000, to remain available until expended, may be for relocation of, and renovation of buildings occupied by, Department staff.Office for civil rightsFor expenses necessary for the Office for Civil Rights, as authorized by section 203 of the Department of Education Organization Act, $107,000,000.office of inspector generalFor expenses necessary for the Office of Inspector General, as authorized by section 212 of the Department of Education Organization Act, $59,256,000.General provisions 301.No funds appropriated in this Act may be used for the transportation of students or teachers (or for the purchase of equipment for such transportation) in order to overcome racial imbalance in any school or school system, or for the transportation of students or teachers (or for the purchase of equipment for such transportation) in order to carry out a plan of racial desegregation of any school or school system. 
302.None of the funds contained in this Act shall be used to require, directly or indirectly, the transportation of any student to a school other than the school which is nearest the student's home, except for a student requiring special education, to the school offering such special education, in order to comply with title VI of the Civil Rights Act of 1964. For the purpose of this section an indirect requirement of transportation of students includes the transportation of students to carry out a plan involving the reorganization of the grade structure of schools, the pairing of schools, or the clustering of schools, or any combination of grade restructuring, pairing, or clustering. The prohibition described in this section does not include the establishment of magnet schools. 303.No funds appropriated in this Act may be used to prevent the implementation of programs of voluntary prayer and meditation in the public schools.(transfer of funds) 
304.Not to exceed 1 percent of any discretionary funds (pursuant to the Balanced Budget and Emergency Deficit Control Act of 1985) which are appropriated for the Department of Education in this Act may be transferred between appropriations, but no such appropriation shall be increased by more than 3 percent by any such transfer: Provided, That the transfer authority granted by this section shall not be used to create any new program or to fund any project or activity for which no funds are provided in this Act: Provided further, That the Committees on Appropriations of the House of Representatives and the Senate are notified at least 15 days in advance of any transfer. 
305.The Outlying Areas may consolidate funds received under this Act, pursuant to 48 U.S.C. 1469a, under part A of title V of the ESEA. 306.Section 105(f)(1)(B)(ix) of the Compact of Free Association Amendments Act of 2003 (48 U.S.C. 1921d(f)(1)(B)(ix)) shall be applied by substituting 2016 for 2009. 
307.The Secretary, in consultation with the Director of the Institute of Education Sciences, may reserve funds under section 9601 of the ESEA (subject to the limitations in subsections (b) and (c) of that section) in order to carry out activities authorized under paragraphs (1) and (2) of subsection (a) of that section with respect to any ESEA program funded in this Act and without respect to the source of funds for those activities: Provided, That high-quality evaluations of ESEA programs shall be prioritized, before using funds for any other evaluation activities: Provided further, That any funds reserved under this section shall be available from July 1, 2016 through September 30, 2017: Provided further, That not later than 10 days prior to the initial obligation of funds reserved under this section, the Secretary, in consultation with the Director, shall submit an evaluation plan to the Senate Committees on Appropriations and Health, Education, Labor, and Pensions and the House Committees on Appropriations and Education and the Workforce which identifies the source and amount of funds reserved under this section, the impact on program grantees if funds are withheld, the programs to be evaluated with such funds, how ESEA programs will be regularly evaluated, and how findings from evaluations completed under this section will be widely disseminated. 
308. 
(a)An institution of higher education that maintains an endowment fund supported with funds appropriated for title III or V of the HEA for fiscal year 2016 may use the income from that fund to award scholarships to students, subject to the limitation in section 331(c)(3)(B)(i) of the HEA. The use of such income for such purposes, prior to the enactment of this Act, shall be considered to have been an allowable use of that income, subject to that limitation. (b)Subsection (a) shall be in effect until titles III and V of the HEA are reauthorized. 
309.Section 114(f) of the HEA (20 U.S.C. 1011c(f)) is amended by striking 2015 and inserting 2016. 310.Section 458(a) of the HEA (20 U.S.C. 1087h(a)) is amended in paragraph (4) by striking 2014 and inserting 2016. 
311.Section 428(c)(1) of the HEA (20 U.S.C. 1078(c)(1)) is amended by striking 95 percent and inserting 100 percent. 312.Notwithstanding section 5(b) of the Every Student Succeeds Act, funds provided in this Act for non-competitive formula grant programs authorized by the ESEA for use during academic year 2016–2017 shall be administered in accordance with the ESEA as in effect on the day before the date of enactment of the Every Student Succeeds Act. 
313.Career pathways programs.— (1)Subsection (d) of section 484 of the HEA is amended by replacing (d)(2) with the following: 
 
(2)Eligible career pathway programIn this subsection, the term eligible career pathway program means a program that combines rigorous and high-quality education, training, and other services that— (A)aligns with the skill needs of industries in the economy of the State or regional economy involved; 
(B)prepares an individual to be successful in any of a full range of secondary or postsecondary education options, including apprenticeships registered under the Act of August 16, 1937 (commonly known as the National Apprenticeship Act; 50 Stat. 664, chapter 663; 29 U.S.C. 50 et seq.) (referred to individually in this Act as an apprenticeship, except in section 171); (C)includes counseling to support an individual in achieving the individual’s education and career goals; 
(D)includes, as appropriate, education offered concurrently with and in the same context as workforce preparation activities and training for a specific occupation or occupational cluster; (E)organizes education, training, and other services to meet the particular needs of an individual in a manner that accelerates the educational and career advancement of the individual to the extent practicable; 
(F)enables an individual to attain a secondary school diploma or its recognized equivalent, and at least 1 recognized postsecondary credential; and (G)helps an individual enter or advance within a specific occupation or occupational cluster.. 
(2)Subsection (b) of section 401 of the HEA is amended by striking the addition to (b)(2)(A)(ii) made by subsection 309(b) of division G of Public Law 113–235.This title may be cited as the Department of Education Appropriations Act, 2016. IVRelated AgenciesCommittee for Purchase From People Who Are Blind or Severely Disabledsalaries and expensesFor expenses necessary for the Committee for Purchase From People Who Are Blind or Severely Disabled established under section 8502 of title 41, United States Code, $6,191,000: Provided, That in order to authorize any central nonprofit agency designated pursuant to section 8503(c) of title 41, United States Code, to perform contract requirements of the Committee as prescribed under section 51–3.2 of title 41, Code of Federal Regulations, the Committee shall within 180 days after the date of enactment of this Act enter into a written agreement with any such central nonprofit agency: Provided further, That such agreement entered into under the preceding proviso shall contain such auditing, oversight, and reporting provisions as necessary to implement chapter 85 of title 41, United States Code: Provided further, That such agreement shall include the elements listed under the heading Committee For Purchase From People Who Are Blind or Severely Disabled—Written Agreement Elements in the explanatory statement described in section 4 (in the matter preceding division A of this consolidated Act): Provided further, That after 180 days from the date of enactment of this Act a fee may not be charged under section 51–3.5 of title 41, Code of Federal Regulations, unless such fee is under the terms of the written agreement between the Committee and any such central nonprofit agency: Provided further, That no less than $750,000 shall be available for the Office of Inspector General.Administrative provisions 
401. 
(a)Section 8G of the Inspector General Act of 1978 (5 U.S.C. App.) is amended— (1)in subsection (a)— 
(A)in paragraph (2), by inserting the Committee for Purchase From People Who Are Blind or Severely Disabled, after the Board for International Broadcasting,; and (B)in paragraph (4)— 
(i)by redesignating subparagraphs (D) through (H) as subparagraphs (E) through (I), respectively; and (ii)by inserting after subparagraph (C) the following new subparagraph: 
 
(D)with respect to the Committee for Purchase From People Who Are Blind or Severely Disabled, such term means the Chairman of the Committee for Purchase From People Who Are Blind or Severely Disabled;; and (2)in subsection (e)(1)— 
(A)by striking board or commission, the first place it appears, and inserting board, chairman of a committee, or commission; and (B)by striking board or commission, the second place it appears, and inserting board, committee, or commission. 
(b)Not later than 180 days after the date of the enactment of this Act, the Chairman of the Committee for Purchase From People Who Are Blind or Severely Disabled shall appoint an Inspector General for the Committee. (c)This section, and the amendments made by this section, shall take effect on the date that is 180 days after the date of the enactment of this Act. 
402.Not later than 30 days after the end of each fiscal year quarter, beginning with the first quarter of fiscal year 2016, the Committee For Purchase From People Who Are Blind or Severely Disabled shall submit to the Committees on Oversight and Government Reform and Education and the Workforce of the House of Representatives, the Committees on Homeland Security and Governmental Affairs and Health, Education, Labor, and Pensions of the Senate, and the Committees on Appropriations of the House of Representatives and the Senate, the reports described under the heading Committee For Purchase From People Who Are Blind or Severely Disabled—Requested Reports in the explanatory statement described in section 4 (in the matter preceding division A of this consolidated Act).Corporation for national and community serviceOperating expensesFor necessary expenses for the Corporation for National and Community Service (referred to in this title as CNCS) to carry out the Domestic Volunteer Service Act of 1973 (referred to in this title as 1973 Act) and the National and Community Service Act of 1990 (referred to in this title as 1990 Act), $787,929,000, notwithstanding sections 198B(b)(3), 198S(g), 501(a)(4)(C), and 501(a)(4)(F) of the 1990 Act: Provided, That of the amounts provided under this heading: (1) up to 1 percent of program grant funds may be used to defray the costs of conducting grant application reviews, including the use of outside peer reviewers and electronic management of the grants cycle; (2) $50,000,000 shall be available for expenses to carry out section 198K of the 1990 Act; (3) $16,038,000 shall be available to provide assistance to State commissions on national and community service, under section 126(a) of the 1990 Act and notwithstanding section 501(a)(5)(B) of the 1990 Act; (4) $30,000,000 shall be available to carry out subtitle E of the 1990 Act; and (5) $3,800,000 shall be available for expenses authorized under section 501(a)(4)(F) of the 1990 Act, which, notwithstanding the provisions of section 198P shall be awarded by CNCS on a competitive basis: Provided further, That for the purposes of carrying out the 1990 Act, satisfying the requirements in section 122(c)(1)(D) may include a determination of need by the local community: Provided further, That not to exceed 20 percent of funds made available under section 198K of the 1990 Act may be used for Social Innovation Fund Pilot Program-related performance-based awards for Pay for Success projects and shall remain available through September 30, 2017: Provided further, That, with respect to the previous proviso, any funds obligated for such projects shall remain available for disbursement until expended, notwithstanding 31 U.S.C. 1552(a): Provided further, That any funds deobligated from projects under section 198K of the 1990 Act shall immediately be available for activities authorized under section 198K of such Act.Payment to the National service trust(including transfer of funds)For payment to the National Service Trust established under subtitle D of title I of the 1990 Act, $220,000,000, to remain available until expended: Provided, That CNCS may transfer additional funds from the amount provided within Operating Expenses allocated to grants under subtitle C of title I of the 1990 Act to the National Service Trust upon determination that such transfer is necessary to support the activities of national service participants and after notice is transmitted to the Committees on Appropriations of the House of Representatives and the Senate:  Provided further, That amounts appropriated for or transferred to the National Service Trust may be invested under section 145(b) of the 1990 Act without regard to the requirement to apportion funds under 31 U.S.C. 1513(b).Salaries and expensesFor necessary expenses of administration as provided under section 501(a)(5) of the 1990 Act and under section 504(a) of the 1973 Act, including payment of salaries, authorized travel, hire of passenger motor vehicles, the rental of conference rooms in the District of Columbia, the employment of experts and consultants authorized under 5 U.S.C. 3109, and not to exceed $2,500 for official reception and representation expenses, $81,737,000.Office of inspector generalFor necessary expenses of the Office of Inspector General in carrying out the Inspector General Act of 1978, $5,250,000.Administrative provisions 403.CNCS shall make any significant changes to program requirements, service delivery or policy only through public notice and comment rulemaking. For fiscal year 2016, during any grant selection process, an officer or employee of CNCS shall not knowingly disclose any covered grant selection information regarding such selection, directly or indirectly, to any person other than an officer or employee of CNCS that is authorized by CNCS to receive such information. 
404.AmeriCorps programs receiving grants under the National Service Trust program shall meet an overall minimum share requirement of 24 percent for the first 3 years that they receive AmeriCorps funding, and thereafter shall meet the overall minimum share requirement as provided in section 2521.60 of title 45, Code of Federal Regulations, without regard to the operating costs match requirement in section 121(e) or the member support Federal share limitations in section 140 of the 1990 Act, and subject to partial waiver consistent with section 2521.70 of title 45, Code of Federal Regulations. 405.Donations made to CNCS under section 196 of the 1990 Act for the purposes of financing programs and operations under titles I and II of the 1973 Act or subtitle B, C, D, or E of title I of the 1990 Act shall be used to supplement and not supplant current programs and operations. 
406.In addition to the requirements in section 146(a) of the 1990 Act, use of an educational award for the purpose described in section 148(a)(4) shall be limited to individuals who are veterans as defined under section 101 of the Act. 407.For the purpose of carrying out section 189D of the 1990 Act— 
(1)entities described in paragraph (a) of such section shall be considered qualified entities under section 3 of the National Child Protection Act of 1993 (NCPA); and (2)individuals described in such section shall be considered volunteers under section 3 of NCPA; and 
(3)State Commissions on National and Community Service established pursuant to section 178 of the 1990 Act, are authorized to receive criminal history record information, consistent with Public Law 92–544.Corporation for public broadcastingFor payment to the Corporation for Public Broadcasting (CPB), as authorized by the Communications Act of 1934, an amount which shall be available within limitations specified by that Act, for the fiscal year 2018, $445,000,000: Provided, That none of the funds made available to CPB by this Act shall be used to pay for receptions, parties, or similar forms of entertainment for Government officials or employees: Provided further, That none of the funds made available to CPB by this Act shall be available or used to aid or support any program or activity from which any person is excluded, or is denied benefits, or is discriminated against, on the basis of race, color, national origin, religion, or sex: Provided further, That none of the funds made available to CPB by this Act shall be used to apply any political test or qualification in selecting, appointing, promoting, or taking any other personnel action with respect to officers, agents, and employees of CPB: Provided further, That none of the funds made available to CPB by this Act shall be used to support the Television Future Fund or any similar purpose.In addition, for the costs associated with replacing and upgrading the public broadcasting interconnection system, $40,000,000.Federal Mediation and Conciliation Servicesalaries and expensesFor expenses necessary for the Federal Mediation and Conciliation Service (Service) to carry out the functions vested in it by the Labor-Management Relations Act, 1947, including hire of passenger motor vehicles; for expenses necessary for the Labor-Management Cooperation Act of 1978; and for expenses necessary for the Service to carry out the functions vested in it by the Civil Service Reform Act, $48,748,000, including up to $400,000 to remain available through September 30, 2017, for activities authorized by the Labor-Management Cooperation Act of 1978: Provided, That notwithstanding 31 U.S.C. 3302, fees charged, up to full-cost recovery, for special training activities and other conflict resolution services and technical assistance, including those provided to foreign governments and international organizations, and for arbitration services shall be credited to and merged with this account, and shall remain available until expended: Provided further, That fees for arbitration services shall be available only for education, training, and professional development of the agency workforce: Provided further, That the Director of the Service is authorized to accept and use on behalf of the United States gifts of services and real, personal, or other property in the aid of any projects or functions within the Director's jurisdiction.Federal Mine Safety and Health Review Commissionsalaries and expensesFor expenses necessary for the Federal Mine Safety and Health Review Commission, $17,085,000.Institute of museum and library servicesOffice of museum and library services: grants and administrationFor carrying out the Museum and Library Services Act of 1996 and the National Museum of African American History and Culture Act, $230,000,000.Medicaid and CHIP Payment and Access Commissionsalaries and expensesFor expenses necessary to carry out section 1900 of the Social Security Act, $7,765,000.Medicare Payment Advisory Commissionsalaries and expensesFor expenses necessary to carry out section 1805 of the Social Security Act, $11,925,000, to be transferred to this appropriation from the Federal Hospital Insurance Trust Fund and the Federal Supplementary Medical Insurance Trust Fund.National Council on Disabilitysalaries and expensesFor expenses necessary for the National Council on Disability as authorized by title IV of the Rehabilitation Act of 1973, $3,250,000.National Labor Relations Boardsalaries and expensesFor expenses necessary for the National Labor Relations Board to carry out the functions vested in it by the Labor-Management Relations Act, 1947, and other laws, $274,224,000: Provided, That no part of this appropriation shall be available to organize or assist in organizing agricultural laborers or used in connection with investigations, hearings, directives, or orders concerning bargaining units composed of agricultural laborers as referred to in section 2(3) of the Act of July 5, 1935, and as amended by the Labor-Management Relations Act, 1947, and as defined in section 3(f) of the Act of June 25, 1938, and including in said definition employees engaged in the maintenance and operation of ditches, canals, reservoirs, and waterways when maintained or operated on a mutual, nonprofit basis and at least 95 percent of the water stored or supplied thereby is used for farming purposes.administrative provisions 
408.None of the funds provided by this Act or previous Acts making appropriations for the National Labor Relations Board may be used to issue any new administrative directive or regulation that would provide employees any means of voting through any electronic means in an election to determine a representative for the purposes of collective bargaining.National Mediation Boardsalaries and expensesFor expenses necessary to carry out the provisions of the Railway Labor Act, including emergency boards appointed by the President, $13,230,000.Occupational Safety and Health Review Commissionsalaries and expensesFor expenses necessary for the Occupational Safety and Health Review Commission, $12,639,000.Railroad Retirement Boarddual benefits payments accountFor payment to the Dual Benefits Payments Account, authorized under section 15(d) of the Railroad Retirement Act of 1974, $29,000,000, which shall include amounts becoming available in fiscal year 2016 pursuant to section 224(c)(1)(B) of Public Law 98–76; and in addition, an amount, not to exceed 2 percent of the amount provided herein, shall be available proportional to the amount by which the product of recipients and the average benefit received exceeds the amount available for payment of vested dual benefits: Provided, That the total amount provided herein shall be credited in 12 approximately equal amounts on the first day of each month in the fiscal year.federal payments to the railroad retirement accountsFor payment to the accounts established in the Treasury for the payment of benefits under the Railroad Retirement Act for interest earned on unnegotiated checks, $150,000, to remain available through September 30, 2017, which shall be the maximum amount available for payment pursuant to section 417 of Public Law 98–76.limitation on administrationFor necessary expenses for the Railroad Retirement Board (Board) for administration of the Railroad Retirement Act and the Railroad Unemployment Insurance Act, $111,225,000, to be derived in such amounts as determined by the Board from the railroad retirement accounts and from moneys credited to the railroad unemployment insurance administration fund: Provided, That notwithstanding section 7(b)(9) of the Railroad Retirement Act this limitation may be used to hire attorneys only through the excepted service: Provided further, That the previous proviso shall not change the status under Federal employment laws of any attorney hired by the Railroad Retirement Board prior to January 1, 2013.limitation on the office of inspector generalFor expenses necessary for the Office of Inspector General for audit, investigatory and review activities, as authorized by the Inspector General Act of 1978, not more than $8,437,000, to be derived from the railroad retirement accounts and railroad unemployment insurance account.Social security administrationPayments to social security trust fundsFor payment to the Federal Old-Age and Survivors Insurance Trust Fund and the Federal Disability Insurance Trust Fund, as provided under sections 201(m), 228(g), and 1131(b)(2) of the Social Security Act, $11,400,000.Supplemental security income programFor carrying out titles XI and XVI of the Social Security Act, section 401 of Public Law 92–603, section 212 of Public Law 93–66, as amended, and section 405 of Public Law 95–216, including payment to the Social Security trust funds for administrative expenses incurred pursuant to section 201(g)(1) of the Social Security Act, $46,305,733,000, to remain available until expended: Provided, That any portion of the funds provided to a State in the current fiscal year and not obligated by the State during that year shall be returned to the Treasury: Provided further, That not more than $101,000,000 shall be available for research and demonstrations under sections 1110, 1115, and 1144 of the Social Security Act, and remain available through September 30, 2018.For making, after June 15 of the current fiscal year, benefit payments to individuals under title XVI of the Social Security Act, for unanticipated costs incurred for the current fiscal year, such sums as may be necessary.For making benefit payments under title XVI of the Social Security Act for the first quarter of fiscal year 2017, $14,500,000,000, to remain available until expended.Limitation on administrative expensesFor necessary expenses, including the hire of two passenger motor vehicles, and not to exceed $20,000 for official reception and representation expenses, not more than $10,598,945,000 may be expended, as authorized by section 201(g)(1) of the Social Security Act, from any one or all of the trust funds referred to in such section: Provided, That not less than $2,300,000 shall be for the Social Security Advisory Board: Provided further, That, $116,000,000 may be used for the costs associated with conducting continuing disability reviews under titles II and XVI of the Social Security Act and conducting redeterminations of eligibility under title XVI of the Social Security Act: Provided further, That the Commissioner may allocate additional funds under this paragraph above the level specified in the previous proviso for such activities but only to reconcile estimated and actual unit costs for conducting such activities and after notifying the Committees on Appropriations of the House of Representatives and the Senate at least 15 days in advance of any such reallocation: Provided further, That the acquisition of services to conduct and manage representative payee reviews shall be made using full and open competition procedures: Provided further, That, $150,000,000, to remain available until expended, shall be for necessary expenses for the renovation and modernization of the Arthur J. Altmeyer Building: Provided further, That unobligated balances of funds provided under this paragraph at the end of fiscal year 2016 not needed for fiscal year 2016 shall remain available until expended to invest in the Social Security Administration information technology and telecommunications hardware and software infrastructure, including related equipment and non-payroll administrative expenses associated solely with this information technology and telecommunications infrastructure: Provided further, That the Commissioner of Social Security shall notify the Committees on Appropriations of the House of Representatives and the Senate prior to making unobligated balances available under the authority in the previous proviso: Provided further, That reimbursement to the trust funds under this heading for expenditures for official time for employees of the Social Security Administration pursuant to 5 U.S.C. 7131, and for facilities or support services for labor organizations pursuant to policies, regulations, or procedures referred to in section 7135(b) of such title shall be made by the Secretary of the Treasury, with interest, from amounts in the general fund not otherwise appropriated, as soon as possible after such expenditures are made.In addition, for the costs associated with continuing disability reviews under titles II and XVI of the Social Security Act and for the cost associated with conducting redeterminations of eligibility under title XVI of the Social Security Act, $1,426,000,000 may be expended, as authorized by section 201(g)(1) of the Social Security Act, from any one or all of the trust funds referred to therein: Provided, That, of such amount, $273,000,000 is provided to meet the terms of section 251(b)(2)(B)(ii)(III) of the Balanced Budget and Emergency Deficit Control Act of 1985, as amended, and $1,153,000,000 is additional new budget authority specified for purposes of section 251(b)(2)(B) of such Act: Provided further, That the Commissioner shall provide to the Congress (at the conclusion of the fiscal year) a report on the obligation and expenditure of these funds, similar to the reports that were required by section 103(d)(2) of Public Law 104–121 for fiscal years 1996 through 2002.In addition, $136,000,000 to be derived from administration fees in excess of $5.00 per supplementary payment collected pursuant to section 1616(d) of the Social Security Act or section 212(b)(3) of Public Law 93–66, which shall remain available until expended. To the extent that the amounts collected pursuant to such sections in fiscal year 2016 exceed $136,000,000, the amounts shall be available in fiscal year 2017 only to the extent provided in advance in appropriations Acts.In addition, up to $1,000,000 to be derived from fees collected pursuant to section 303(c) of the Social Security Protection Act, which shall remain available until expended.Office of inspector general(including transfer of funds)For expenses necessary for the Office of Inspector General in carrying out the provisions of the Inspector General Act of 1978, $29,787,000, together with not to exceed $75,713,000, to be transferred and expended as authorized by section 201(g)(1) of the Social Security Act from the Federal Old-Age and Survivors Insurance Trust Fund and the Federal Disability Insurance Trust Fund.In addition, an amount not to exceed 3 percent of the total provided in this appropriation may be transferred from the Limitation on Administrative Expenses, Social Security Administration, to be merged with this account, to be available for the time and purposes for which this account is available: Provided, That notice of such transfers shall be transmitted promptly to the Committees on Appropriations of the House of Representatives and the Senate at least 15 days in advance of any transfer. 
VGeneral Provisions(transfer of funds) 
501.The Secretaries of Labor, Health and Human Services, and Education are authorized to transfer unexpended balances of prior appropriations to accounts corresponding to current appropriations provided in this Act. Such transferred balances shall be used for the same purpose, and for the same periods of time, for which they were originally appropriated. 502.No part of any appropriation contained in this Act shall remain available for obligation beyond the current fiscal year unless expressly so provided herein. 
503. 
(a)No part of any appropriation contained in this Act or transferred pursuant to section 4002 of Public Law 111–148 shall be used, other than for normal and recognized executive-legislative relationships, for publicity or propaganda purposes, for the preparation, distribution, or use of any kit, pamphlet, booklet, publication, electronic communication, radio, television, or video presentation designed to support or defeat the enactment of legislation before the Congress or any State or local legislature or legislative body, except in presentation to the Congress or any State or local legislature itself, or designed to support or defeat any proposed or pending regulation, administrative action, or order issued by the executive branch of any State or local government, except in presentation to the executive branch of any State or local government itself. (b)No part of any appropriation contained in this Act or transferred pursuant to section 4002 of Public Law 111–148 shall be used to pay the salary or expenses of any grant or contract recipient, or agent acting for such recipient, related to any activity designed to influence the enactment of legislation, appropriations, regulation, administrative action, or Executive order proposed or pending before the Congress or any State government, State legislature or local legislature or legislative body, other than for normal and recognized executive-legislative relationships or participation by an agency or officer of a State, local or tribal government in policymaking and administrative processes within the executive branch of that government. 
(c)The prohibitions in subsections (a) and (b) shall include any activity to advocate or promote any proposed, pending or future Federal, State or local tax increase, or any proposed, pending, or future requirement or restriction on any legal consumer product, including its sale or marketing, including but not limited to the advocacy or promotion of gun control. 504.The Secretaries of Labor and Education are authorized to make available not to exceed $28,000 and $20,000, respectively, from funds available for salaries and expenses under titles I and III, respectively, for official reception and representation expenses; the Director of the Federal Mediation and Conciliation Service is authorized to make available for official reception and representation expenses not to exceed $5,000 from the funds available for Federal Mediation and Conciliation Service, Salaries and Expenses; and the Chairman of the National Mediation Board is authorized to make available for official reception and representation expenses not to exceed $5,000 from funds available for National Mediation Board, Salaries and Expenses. 
505.When issuing statements, press releases, requests for proposals, bid solicitations and other documents describing projects or programs funded in whole or in part with Federal money, all grantees receiving Federal funds included in this Act, including but not limited to State and local governments and recipients of Federal research grants, shall clearly state— (1)the percentage of the total costs of the program or project which will be financed with Federal money; 
(2)the dollar amount of Federal funds for the project or program; and (3)percentage and dollar amount of the total costs of the project or program that will be financed by non-governmental sources. 
506. 
(a)None of the funds appropriated in this Act, and none of the funds in any trust fund to which funds are appropriated in this Act, shall be expended for any abortion. (b)None of the funds appropriated in this Act, and none of the funds in any trust fund to which funds are appropriated in this Act, shall be expended for health benefits coverage that includes coverage of abortion. 
(c)The term health benefits coverage means the package of services covered by a managed care provider or organization pursuant to a contract or other arrangement. 507. (a)The limitations established in the preceding section shall not apply to an abortion— 
(1)if the pregnancy is the result of an act of rape or incest; or (2)in the case where a woman suffers from a physical disorder, physical injury, or physical illness, including a life-endangering physical condition caused by or arising from the pregnancy itself, that would, as certified by a physician, place the woman in danger of death unless an abortion is performed. 
(b)Nothing in the preceding section shall be construed as prohibiting the expenditure by a State, locality, entity, or private person of State, local, or private funds (other than a State's or locality's contribution of Medicaid matching funds). (c)Nothing in the preceding section shall be construed as restricting the ability of any managed care provider from offering abortion coverage or the ability of a State or locality to contract separately with such a provider for such coverage with State funds (other than a State's or locality's contribution of Medicaid matching funds). 
(d) 
(1)None of the funds made available in this Act may be made available to a Federal agency or program, or to a State or local government, if such agency, program, or government subjects any institutional or individual health care entity to discrimination on the basis that the health care entity does not provide, pay for, provide coverage of, or refer for abortions. (2)In this subsection, the term health care entity includes an individual physician or other health care professional, a hospital, a provider-sponsored organization, a health maintenance organization, a health insurance plan, or any other kind of health care facility, organization, or plan. 
508. 
(a)None of the funds made available in this Act may be used for— (1)the creation of a human embryo or embryos for research purposes; or 
(2)research in which a human embryo or embryos are destroyed, discarded, or knowingly subjected to risk of injury or death greater than that allowed for research on fetuses in utero under 45 CFR 46.204(b) and section 498(b) of the Public Health Service Act (42 U.S.C. 289g(b)). (b)For purposes of this section, the term human embryo or embryos includes any organism, not protected as a human subject under 45 CFR 46 as of the date of the enactment of this Act, that is derived by fertilization, parthenogenesis, cloning, or any other means from one or more human gametes or human diploid cells. 
509. 
(a)None of the funds made available in this Act may be used for any activity that promotes the legalization of any drug or other substance included in schedule I of the schedules of controlled substances established under section 202 of the Controlled Substances Act except for normal and recognized executive-congressional communications. (b)The limitation in subsection (a) shall not apply when there is significant medical evidence of a therapeutic advantage to the use of such drug or other substance or that federally sponsored clinical trials are being conducted to determine therapeutic advantage. 
510.None of the funds made available in this Act may be used to promulgate or adopt any final standard under section 1173(b) of the Social Security Act providing for, or providing for the assignment of, a unique health identifier for an individual (except in an individual's capacity as an employer or a health care provider), until legislation is enacted specifically approving the standard. 511.None of the funds made available in this Act may be obligated or expended to enter into or renew a contract with an entity if— 
(1)such entity is otherwise a contractor with the United States and is subject to the requirement in 38 U.S.C. 4212(d) regarding submission of an annual report to the Secretary of Labor concerning employment of certain veterans; and (2)such entity has not submitted a report as required by that section for the most recent year for which such requirement was applicable to such entity. 
512.None of the funds made available in this Act may be transferred to any department, agency, or instrumentality of the United States Government, except pursuant to a transfer made by, or transfer authority provided in, this Act or any other appropriation Act. 513.None of the funds made available by this Act to carry out the Library Services and Technology Act may be made available to any library covered by paragraph (1) of section 224(f) of such Act, as amended by the Children's Internet Protection Act, unless such library has made the certifications required by paragraph (4) of such section. 
514. 
(a)None of the funds provided under this Act, or provided under previous appropriations Acts to the agencies funded by this Act that remain available for obligation or expenditure in fiscal year 2016, or provided from any accounts in the Treasury of the United States derived by the collection of fees available to the agencies funded by this Act, shall be available for obligation or expenditure through a reprogramming of funds that— (1)creates new programs; 
(2)eliminates a program, project, or activity; (3)increases funds or personnel by any means for any project or activity for which funds have been denied or restricted; 
(4)relocates an office or employees; (5)reorganizes or renames offices; 
(6)reorganizes programs or activities; or (7)contracts out or privatizes any functions or activities presently performed by Federal employees;unless the Committees on Appropriations of the House of Representatives and the Senate are consulted 15 days in advance of such reprogramming or of an announcement of intent relating to such reprogramming, whichever occurs earlier, and are notified in writing 10 days in advance of such reprogramming. 
(b)None of the funds provided under this Act, or provided under previous appropriations Acts to the agencies funded by this Act that remain available for obligation or expenditure in fiscal year 2016, or provided from any accounts in the Treasury of the United States derived by the collection of fees available to the agencies funded by this Act, shall be available for obligation or expenditure through a reprogramming of funds in excess of $500,000 or 10 percent, whichever is less, that— (1)augments existing programs, projects (including construction projects), or activities; 
(2)reduces by 10 percent funding for any existing program, project, or activity, or numbers of personnel by 10 percent as approved by Congress; or (3)results from any general savings from a reduction in personnel which would result in a change in existing programs, activities, or projects as approved by Congress;unless the Committees on Appropriations of the House of Representatives and the Senate are consulted 15 days in advance of such reprogramming or of an announcement of intent relating to such reprogramming, whichever occurs earlier, and are notified in writing 10 days in advance of such reprogramming. 
515. 
(a)None of the funds made available in this Act may be used to request that a candidate for appointment to a Federal scientific advisory committee disclose the political affiliation or voting history of the candidate or the position that the candidate holds with respect to political issues not directly related to and necessary for the work of the committee involved. (b)None of the funds made available in this Act may be used to disseminate information that is deliberately false or misleading. 
516.Within 45 days of enactment of this Act, each department and related agency funded through this Act shall submit an operating plan that details at the program, project, and activity level any funding allocations for fiscal year 2016 that are different than those specified in this Act, the accompanying detailed table in the explanatory statement described in section 4 (in the matter preceding division A of this consolidated Act), or the fiscal year 2016 budget request. 517.The Secretaries of Labor, Health and Human Services, and Education shall each prepare and submit to the Committees on Appropriations of the House of Representatives and the Senate a report on the number and amount of contracts, grants, and cooperative agreements exceeding $500,000 in value and awarded by the Department on a non-competitive basis during each quarter of fiscal year 2016, but not to include grants awarded on a formula basis or directed by law. Such report shall include the name of the contractor or grantee, the amount of funding, the governmental purpose, including a justification for issuing the award on a non-competitive basis. Such report shall be transmitted to the Committees within 30 days after the end of the quarter for which the report is submitted. 
518.None of the funds appropriated in this Act shall be expended or obligated by the Commissioner of Social Security, for purposes of administering Social Security benefit payments under title II of the Social Security Act, to process any claim for credit for a quarter of coverage based on work performed under a social security account number that is not the claimant's number and the performance of such work under such number has formed the basis for a conviction of the claimant of a violation of section 208(a)(6) or (7) of the Social Security Act. 519.None of the funds appropriated by this Act may be used by the Commissioner of Social Security or the Social Security Administration to pay the compensation of employees of the Social Security Administration to administer Social Security benefit payments, under any agreement between the United States and Mexico establishing totalization arrangements between the social security system established by title II of the Social Security Act and the social security system of Mexico, which would not otherwise be payable but for such agreement. 
520.Notwithstanding any other provision of this Act, no funds appropriated in this Act shall be used to purchase sterile needles or syringes for the hypodermic injection of any illegal drug: Provided, That such limitation does not apply to the use of funds for elements of a program other than making such purchases if the relevant State or local health department, in consultation with the Centers for Disease Control and Prevention, determines that the State or local jurisdiction, as applicable, is experiencing, or is at risk for, a significant increase in hepatitis infections or an HIV outbreak due to injection drug use, and such program is operating in accordance with State and local law. 
521. 
(a)None of the funds made available in this Act may be used to maintain or establish a computer network unless such network blocks the viewing, downloading, and exchanging of pornography. (b)Nothing in subsection (a) shall limit the use of funds necessary for any Federal, State, tribal, or local law enforcement agency or any other entity carrying out criminal investigations, prosecution, or adjudication activities. 
522.None of the funds made available under this or any other Act, or any prior Appropriations Act, may be provided to the Association of Community Organizations for Reform Now (ACORN), or any of its affiliates, subsidiaries, allied organizations, or successors. 523.For purposes of carrying out Executive Order 13589, Office of Management and Budget Memorandum M–12–12 dated May 11, 2012, and requirements contained in the annual appropriations bills relating to conference attendance and expenditures: 
(1)the operating divisions of HHS shall be considered independent agencies; and (2)attendance at and support for scientific conferences shall be tabulated separately from and not included in agency totals. 
524.Federal agencies funded under this Act shall clearly state within the text, audio, or video used for advertising or educational purposes, including emails or Internet postings, that the communication is printed, published, or produced and disseminated at U.S. taxpayer expense. The funds used by a Federal agency to carry out this requirement shall be derived from amounts made available to the agency for advertising or other communications regarding the programs and activities of the agency. 525. (a)Federal agencies may use Federal discretionary funds that are made available in this Act to carry out up to 10 Performance Partnership Pilots. Such Pilots shall— 
(1)be designed to improve outcomes for disconnected youth; (2)include communities that have recently experienced civil unrest; and 
(3)involve Federal programs targeted on disconnected youth, or designed to prevent youth from disconnecting from school or work, that provide education, training, employment, and other related social services. Such Pilots shall be governed by the provisions of section 526 of division H of Public Law 113–76, except that in carrying out such Pilots section 526 shall be applied by substituting Fiscal Year 2016 for Fiscal Year 2014 in the title of subsection (b) and by substituting September 30, 2020 for September 30, 2018 each place it appears. (b)In addition, Federal agencies may use Federal discretionary funds that are made available in this Act to participate in Performance Partnership Pilots that are being carried out pursuant to the authority provided by section 526 of division H of Public Law 113–76, and section 524 of division G of Public Law 113–235: Provided, That new pilots that are being carried out with discretionary funds made available in division G of Public Law 113–235 shall include communities that have recently experienced civil unrest. 
526.Not later than 30 days after the end of each calendar quarter, beginning with the first quarter of fiscal year 2013, the Departments of Labor, Health and Human Services and Education and the Social Security Administration shall provide the Committees on Appropriations of the House of Representatives and Senate a quarterly report on the status of balances of appropriations: Provided, That for balances that are unobligated and uncommitted, committed, and obligated but unexpended, the quarterly reports shall separately identify the amounts attributable to each source year of appropriation (beginning with fiscal year 2012, or, to the extent feasible, earlier fiscal years) from which balances were derived. 
527.Section 2812(d)(2) of the Public Health Service Act (42 U.S.C. 300hh–11(d)(2)) is amended— (1)by redesignating the three sentences as subparagraphs (A), (B), and (C), respectively, and indenting accordingly; 
(2)in subparagraph (A), as so redesignated, by striking An and inserting In general.—An; (3)in subparagraph (B), as so redesignated, by striking With and inserting Application to training programs.—With; 
(4)in subparagraph (C), as so redesignated, by striking In and inserting Responsibility of labor secretary.—In; and (5)by adding at the end the following new subparagraphs: 
 
(D)Computation of payIn the event of an injury to such an intermittent disaster response appointee, the position of the employee shall be deemed to be one which would have afforded employment for substantially a whole year, for purposes of section 8114(d)(2) of such title. (E)Continuation of payThe weekly pay of such an employee shall be deemed to be the hourly pay in effect on the date of the injury multiplied by 40, for purposes of computing benefits under section 8118 of such title..(Rescission) 
528.Of the funds made available for fiscal year 2016 under section 3403 of Public Law 111–148, $15,000,000 are rescinded. 529.Amounts deposited or available in the Child Enrollment Contingency Fund from appropriations to the Fund under section 2104(n)(2)(A)(i) of the Social Security Act and the income derived from investment of those funds pursuant to 2104(n)(2)(C) of that Act, shall not be available for obligation in this fiscal year.(rescission) 
530.Of any available amounts appropriated under section 108 of Public Law 111–3, as amended, $4,678,500,000 are hereby rescinded.This division may be cited as the Departments of Labor, Health and Human Services, and Education, and Related Agencies Appropriations Act, 2016. ILegislative Branch Appropriations Act, 2016 ILEGISLATIVE BRANCH SENATEExpense AllowancesFor expense allowances of the Vice President, $18,760; the President Pro Tempore of the Senate, $37,520; Majority Leader of the Senate, $39,920; Minority Leader of the Senate, $39,920; Majority Whip of the Senate, $9,980; Minority Whip of the Senate, $9,980; Chairmen of the Majority and Minority Conference Committees, $4,690 for each Chairman; and Chairmen of the Majority and Minority Policy Committees, $4,690 for each Chairman; in all, $174,840.Representation Allowances for the Majority and Minority LeadersFor representation allowances of the Majority and Minority Leaders of the Senate, $14,070 for each such Leader; in all, $28,140.Salaries, officers and employeesFor compensation of officers, employees, and others as authorized by law, including agency contributions, $179,185,311, which shall be paid from this appropriation without regard to the following limitations:Office of the Vice PresidentFor the Office of the Vice President, $2,417,248.Office of the President Pro TemporeFor the Office of the President Pro Tempore, $723,466.Offices of the Majority and Minority LeadersFor Offices of the Majority and Minority Leaders, $5,255,576.Offices of the Majority and Minority WhipsFor Offices of the Majority and Minority Whips, $3,359,424.Committee on AppropriationsFor salaries of the Committee on Appropriations, $15,142,000.Conference CommitteesFor the Conference of the Majority and the Conference of the Minority, at rates of compensation to be fixed by the Chairman of each such committee, $1,658,000 for each such committee; in all, $3,316,000.Offices of the Secretaries of the Conference of the Majority and the Conference of the MinorityFor Offices of the Secretaries of the Conference of the Majority and the Conference of the Minority, $817,402.Policy CommitteesFor salaries of the Majority Policy Committee and the Minority Policy Committee, $1,692,905 for each such committee; in all, $3,385,810.Office of the ChaplainFor Office of the Chaplain, $436,886.Office of the SecretaryFor Office of the Secretary, $24,772,000.Office of the Sergeant at Arms and DoorkeeperFor Office of the Sergeant at Arms and Doorkeeper, $69,000,000.Offices of the Secretaries for the Majority and MinorityFor Offices of the Secretary for the Majority and the Secretary for the Minority, $1,762,000.Agency Contributions and Related ExpensesFor agency contributions for employee benefits, as authorized by law, and related expenses, $48,797,499.Office of the Legislative Counsel of the SenateFor salaries and expenses of the Office of the Legislative Counsel of the Senate, $5,408,500.Office of Senate Legal CounselFor salaries and expenses of the Office of Senate Legal Counsel, $1,120,000.Expense Allowances of the Secretary of the Senate, Sergeant at Arms and Doorkeeper of the Senate, and Secretaries for the Majority and Minority of the SenateFor expense allowances of the Secretary of the Senate, $7,110; Sergeant at Arms and Doorkeeper of the Senate, $7,110; Secretary for the Majority of the Senate, $7,110; Secretary for the Minority of the Senate, $7,110; in all, $28,440.Contingent Expenses of the Senate Inquiries and InvestigationsFor expenses of inquiries and investigations ordered by the Senate, or conducted under paragraph 1 of rule XXVI of the Standing Rules of the Senate, section 112 of the Supplemental Appropriations and Rescission Act, 1980 (Public Law 96–304), and Senate Resolution 281, 96th Congress, agreed to March 11, 1980, $133,265,000, of which $26,650,000 shall remain available until September 30, 2018.Expenses of the United States Senate Caucus on International Narcotics ControlFor expenses of the United States Senate Caucus on International Narcotics Control, $508,000.Secretary of the SenateFor expenses of the Office of the Secretary of the Senate, $8,750,000 of which $4,350,000 shall remain available until September 30, 2020 and of which $2,500,000 shall remain available until expended.Sergeant at Arms and Doorkeeper of the SenateFor expenses of the Office of the Sergeant at Arms and Doorkeeper of the Senate, $130,000,000, which shall remain available until September 30, 2020.Miscellaneous ItemsFor miscellaneous items, $21,390,270 which shall remain available until September 30, 2018.Senators' Official Personnel and Office Expense AccountFor Senators' Official Personnel and Office Expense Account, $390,000,000 of which $19,121,212 shall remain available until September 30, 2018.Official Mail CostsFor expenses necessary for official mail costs of the Senate, $300,000.Administrative ProvisionsRequiring Amounts Remaining in Senators' Official Personnel and Office Expense Account to Be Used for Deficit Reduction or to Reduce the Federal Debt 1.Notwithstanding any other provision of law, any amounts appropriated under this Act under the heading Senate under the heading Contingent Expenses of the Senate under the heading Senators' Official Personnel and Office Expense Account shall be available for obligation only during the fiscal year or fiscal years for which such amounts are made available. Any unexpended balances under such allowances remaining after the end of the period of availability shall be returned to the Treasury in accordance with the undesignated paragraph under the center heading General Provision under chapter XI of the Third Supplemental Appropriation Act, 1957 (2 U.S.C. 4107) and used for deficit reduction (or, if there is no Federal budget deficit after all such payments have been made, for reducing the Federal debt, in such manner as the Secretary of the Treasury considers appropriate).Authority for transfer of funds 
2.Section 1 of the Legislative Branch Appropriations Act, 1991 (2 U.S.C. 6153) is amended— (1)by redesignating subsections (c) and (d) as subsections (d) and (e), respectively; 
(2)by inserting after subsection (b) the following:  (c) (1)The Chaplain of the Senate may, during any fiscal year, at the election of the Chaplain of the Senate, transfer funds from the appropriation account for salaries for the Office of the Chaplain of the Senate to the account, within the contingent fund of the Senate, from which expenses are payable for the Office of the Chaplain. 
(2)The Chaplain of the Senate may, during any fiscal year, at the election of the Chaplain of the Senate, transfer funds from the appropriation account for expenses, within the contingent fund of the Senate, for the Office of the Chaplain to the account from which salaries are payable for the Office of the Chaplain of the Senate.;  (3)in subsection (d), as so redesignated— 
(A)in paragraph (1), by inserting or the Office of the Chaplain of the Senate, as the case may be, after such committee each place it appears; and (B)in paragraph (2), by inserting or the Chaplain of the Senate, as the case may be, after the Chairman; and 
(4)in subsection (e), as so redesignated, by inserting or the Chaplain of the Senate, as the case may be, after The Chairman of a committee.House of RepresentativesSalaries and ExpensesFor salaries and expenses of the House of Representatives, $1,180,736,000, as follows:House Leadership OfficesFor salaries and expenses, as authorized by law, $22,278,891, including: Office of the Speaker, $6,645,417, including $25,000 for official expenses of the Speaker; Office of the Majority Floor Leader, $2,180,048, including $10,000 for official expenses of the Majority Leader; Office of the Minority Floor Leader, $7,114,471, including $10,000 for official expenses of the Minority Leader; Office of the Majority Whip, including the Chief Deputy Majority Whip, $1,886,632, including $5,000 for official expenses of the Majority Whip; Office of the Minority Whip, including the Chief Deputy Minority Whip, $1,459,639, including $5,000 for official expenses of the Minority Whip; Republican Conference, $1,505,426; Democratic Caucus, $1,487,258: Provided, That such amount for salaries and expenses shall remain available from January 3, 2016 until January 2, 2017.Members’ Representational AllowancesIncluding Members’ Clerk Hire, Official Expenses of Members, and Official MailFor Members' representational allowances, including Members' clerk hire, official expenses, and official mail, $554,317,732.Committee EmployeesStanding Committees, Special and SelectFor salaries and expenses of standing committees, special and select, authorized by House resolutions, $123,903,173: Provided, That such amount shall remain available for such salaries and expenses until December 31, 2016.Committee on AppropriationsFor salaries and expenses of the Committee on Appropriations, $23,271,004, including studies and examinations of executive agencies and temporary personal services for such committee, to be expended in accordance with section 202(b) of the Legislative Reorganization Act of 1946 and to be available for reimbursement to agencies for services performed: Provided, That such amount shall remain available for such salaries and expenses until December 31, 2016.Salaries, Officers and EmployeesFor compensation and expenses of officers and employees, as authorized by law, $178,531,768, including: for salaries and expenses of the Office of the Clerk, including the positions of the Chaplain and the Historian, and including not more than $25,000 for official representation and reception expenses, of which not more than $20,000 is for the Family Room and not more than $2,000 is for the Office of the Chaplain, $24,980,898; for salaries and expenses of the Office of the Sergeant at Arms, including the position of Superintendent of Garages and the Office of Emergency Management, and including not more than $3,000 for official representation and reception expenses, $14,827,120 of which $4,784,229 shall remain available until expended; for salaries and expenses of the Office of the Chief Administrative Officer including not more than $3,000 for official representation and reception expenses, $117,165,000, of which $1,350,000 shall remain available until expended; for salaries and expenses of the Office of the Inspector General, $4,741,809; for salaries and expenses of the Office of General Counsel, $1,413,450; for salaries and expenses of the Office of the Parliamentarian, including the Parliamentarian, $2,000 for preparing the Digest of Rules, and not more than $1,000 for official representation and reception expenses, $1,974,606; for salaries and expenses of the Office of the Law Revision Counsel of the House, $3,119,766; for salaries and expenses of the Office of the Legislative Counsel of the House, $8,352,975; for salaries and expenses of the Office of Interparliamentary Affairs, $814,069; for other authorized employees, $1,142,075.Allowances and ExpensesFor allowances and expenses as authorized by House resolution or law, $278,433,432, including: supplies, materials, administrative costs and Federal tort claims, $3,625,236; official mail for committees, leadership offices, and administrative offices of the House, $190,486; Government contributions for health, retirement, Social Security, and other applicable employee benefits, $251,629,425, to remain available until March 31, 2017; Business Continuity and Disaster Recovery, $16,217,008 of which $5,000,000 shall remain available until expended; transition activities for new members and staff, $2,084,000, to remain available until expended; Wounded Warrior Program $2,500,000, to remain available until expended; Office of Congressional Ethics, $1,467,030; and miscellaneous items including purchase, exchange, maintenance, repair and operation of House motor vehicles, interparliamentary receptions, and gratuities to heirs of deceased employees of the House, $720,247.Administrative ProvisionsRequiring Amounts Remaining in Members' Representational Allowances To Be Used for Deficit Reduction or To Reduce the Federal Debt 101. (a)Notwithstanding any other provision of law, any amounts appropriated under this Act for HOUSE OF REPRESENTATIVES—Salaries and Expenses—Members’ Representational Allowances shall be available only for fiscal year 2016. Any amount remaining after all payments are made under such allowances for fiscal year 2016 shall be deposited in the Treasury and used for deficit reduction (or, if there is no Federal budget deficit after all such payments have been made, for reducing the Federal debt, in such manner as the Secretary of the Treasury considers appropriate). 
(b)RegulationsThe Committee on House Administration of the House of Representatives shall have authority to prescribe regulations to carry out this section. (c)DefinitionAs used in this section, the term Member of the House of Representatives means a Representative in, or a Delegate or Resident Commissioner to, the Congress.delivery of bills and resolutions 
102.None of the funds made available in this Act may be used to deliver a printed copy of a bill, joint resolution, or resolution to the office of a Member of the House of Representatives (including a Delegate or Resident Commissioner to the Congress) unless the Member requests a copy.delivery of congressional record 103.None of the funds made available by this Act may be used to deliver a printed copy of any version of the Congressional Record to the office of a Member of the House of Representatives (including a Delegate or Resident Commissioner to the Congress).limitation on amount available to lease vehicles 
104.None of the funds made available in this Act may be used by the Chief Administrative Officer of the House of Representatives to make any payments from any Members' Representational Allowance for the leasing of a vehicle, excluding mobile district offices, in an aggregate amount that exceeds $1,000 for the vehicle in any month.limitation on printed copies of u.s. code to house 105.None of the funds made available by this Act may be used to provide an aggregate number of more than 50 printed copies of any edition of the United States Code to all offices of the House of Representatives.delivery of reports of disbursements 
106.None of the funds made available by this Act may be used to deliver a printed copy of the report of disbursements for the operations of the House of Representatives under section 106 of the House of Representatives Administrative Reform Technical Corrections Act (2 U.S.C. 5535) to the office of a Member of the House of Representatives (including a Delegate or Resident Commissioner to the Congress).delivery of daily calendar 107.None of the funds made available by this Act may be used to deliver to the office of a Member of the House of Representatives (including a Delegate or Resident Commissioner to the Congress) a printed copy of the Daily Calendar of the House of Representatives which is prepared by the Clerk of the House of Representatives.delivery of congressional pictorial directory 
108.None of the funds made available by this Act may be used to deliver a printed copy of the Congressional Pictorial Directory to the office of a Member of the House of Representatives (including a Delegate or Resident Commissioner to the Congress).JOINT ITEMSFor Joint Committees, as follows:Joint Economic CommitteeFor salaries and expenses of the Joint Economic Committee, $4,203,000, to be disbursed by the Secretary of the Senate.Joint congressional committee on inaugural ceremonies of 2017For salaries and expenses associated with conducting the inaugural ceremonies of the President and Vice President of the United States, January 20, 2017, in accordance with such program as may be adopted by the joint congressional committee authorized to conduct the inaugural ceremonies of 2017, $1,250,000 to be disbursed by the Secretary of the Senate and to remain available until September 30, 2017: Provided, That funds made available under this heading shall be available for payment, on a direct or reimbursable basis, whether incurred on, before, or after, October 1, 2016: Provided further, That the compensation of any employee of the Committee on Rules and Administration of the Senate who has been designated to perform service with respect to the inaugural ceremonies of 2017 shall continue to be paid by the Committee on Rules and Administration, but the account from which such staff member is paid may be reimbursed for the services of the staff member out of funds made available under this heading: Provided further, That there are authorized to be paid from the appropriations account for Expenses of Inquiries and Investigations of the Senate such sums as may be necessary, without fiscal year limitation, for agency contributions related to the compensation of employees of the joint congressional committee.Joint Committee on TaxationFor salaries and expenses of the Joint Committee on Taxation, $10,095,000, to be disbursed by the Chief Administrative Officer of the House of Representatives.For other joint items, as follows:Office of the Attending PhysicianFor medical supplies, equipment, and contingent expenses of the emergency rooms, and for the Attending Physician and his assistants, including: (1)an allowance of $2,175 per month to the Attending Physician; 
(2)an allowance of $1,300 per month to the Senior Medical Officer; (3)an allowance of $725 per month each to three medical officers while on duty in the Office of the Attending Physician; 
(4)an allowance of $725 per month to 2 assistants and $580 per month each not to exceed 11 assistants on the basis heretofore provided for such assistants; and (5)$2,692,000 for reimbursement to the Department of the Navy for expenses incurred for staff and equipment assigned to the Office of the Attending Physician, which shall be advanced and credited to the applicable appropriation or appropriations from which such salaries, allowances, and other expenses are payable and shall be available for all the purposes thereof, $3,784,000, to be disbursed by the Chief Administrative Officer of the House of Representatives.Office of Congressional Accessibility ServicesSalaries and ExpensesFor salaries and expenses of the Office of Congressional Accessibility Services, $1,400,000, to be disbursed by the Secretary of the Senate.CAPITOL POLICEsalariesFor salaries of employees of the Capitol Police, including overtime, hazardous duty pay, and Government contributions for health, retirement, social security, professional liability insurance, and other applicable employee benefits, $309,000,000 of which overtime shall not exceed $30,928,000 unless the Committee on Appropriations of the House and Senate are notified, to be disbursed by the Chief of the Capitol Police or his designee.general expensesFor necessary expenses of the Capitol Police, including motor vehicles, communications and other equipment, security equipment and installation, uniforms, weapons, supplies, materials, training, medical services, forensic services, stenographic services, personal and professional services, the employee assistance program, the awards program, postage, communication services, travel advances, relocation of instructor and liaison personnel for the Federal Law Enforcement Training Center, and not more than $5,000 to be expended on the certification of the Chief of the Capitol Police in connection with official representation and reception expenses, $66,000,000, to be disbursed by the Chief of the Capitol Police or his designee: Provided, That, notwithstanding any other provision of law, the cost of basic training for the Capitol Police at the Federal Law Enforcement Training Center for fiscal year 2016 shall be paid by the Secretary of Homeland Security from funds available to the Department of Homeland Security.Administrative ProvisionDEPOSIT OF REIMBURSEMENTS FOR LAW ENFORCEMENT ASSISTANCE 
1001. 
(a)In generalSection 2802(a)(1) of the Supplemental Appropriations Act, 2001 (2 U.S.C. 1905(a)(1)) is amended by striking District of Columbia) and inserting the following: District of Columbia), and from any other source in the case of assistance provided in connection with an activity that was not sponsored by Congress. (b)Conforming amendmentSection 2802(a)(2) of such Act (2 U.S.C. 1905(a)(2)) is amended by striking law enforcement assistance to any Federal, State, or local government agency (including any agency of the District of Columbia) and inserting any law enforcement assistance for which reimbursement described in paragraph (1) is made. 
(c)Effective dateThe amendments made by this section shall only apply with respect to any reimbursement received before, on, or after the date of the enactment of the Act.OFFICE OF COMPLIANCESalaries and ExpensesFor salaries and expenses of the Office of Compliance, as authorized by section 305 of the Congressional Accountability Act of 1995 (2 U.S.C. 1385), $3,959,000, of which $450,000 shall remain available until September 30, 2017: Provided, That not more than $500 may be expended on the certification of the Executive Director of the Office of Compliance in connection with official representation and reception expenses.CONGRESSIONAL BUDGET OFFICESalaries and ExpensesFor salaries and expenses necessary for operation of the Congressional Budget Office, including not more than $6,000 to be expended on the certification of the Director of the Congressional Budget Office in connection with official representation and reception expenses, $46,500,000.ARCHITECT OF THE CAPITOLCapital Construction and OperationsFor salaries for the Architect of the Capitol, and other personal services, at rates of pay provided by law; for all necessary expenses for surveys and studies, construction, operation, and general and administrative support in connection with facilities and activities under the care of the Architect of the Capitol including the Botanic Garden; electrical substations of the Capitol, Senate and House office buildings, and other facilities under the jurisdiction of the Architect of the Capitol; including furnishings and office equipment; including not more than $5,000 for official reception and representation expenses, to be expended as the Architect of the Capitol may approve; for purchase or exchange, maintenance, and operation of a passenger motor vehicle, $91,589,000.Capitol BuildingFor all necessary expenses for the maintenance, care and operation of the Capitol, $46,737,000, of which $22,737,000 shall remain available until September 30, 2020.Capitol GroundsFor all necessary expenses for care and improvement of grounds surrounding the Capitol, the Senate and House office buildings, and the Capitol Power Plant, $11,880,000, of which $2,000,000 shall remain available until September 30, 2020.Senate Office BuildingsFor all necessary expenses for the maintenance, care and operation of Senate office buildings; and furniture and furnishings to be expended under the control and supervision of the Architect of the Capitol, $84,221,000, of which $26,283,000 shall remain available until September 30, 2020.House Office BuildingsFor all necessary expenses for the maintenance, care and operation of the House office buildings, $174,962,000, of which $48,885,000 shall remain available until September 30, 2020, and of which $62,000,000 shall remain available until expended for the restoration and renovation of the Cannon House Office Building.In addition, for a payment to the House Historic Buildings Revitalization Trust Fund, $10,000,000, to remain available until expended.Capitol Power PlantFor all necessary expenses for the maintenance, care and operation of the Capitol Power Plant; lighting, heating, power (including the purchase of electrical energy) and water and sewer services for the Capitol, Senate and House office buildings, Library of Congress buildings, and the grounds about the same, Botanic Garden, Senate garage, and air conditioning refrigeration not supplied from plants in any of such buildings; heating the Government Publishing Office and Washington City Post Office, and heating and chilled water for air conditioning for the Supreme Court Building, the Union Station complex, the Thurgood Marshall Federal Judiciary Building and the Folger Shakespeare Library, expenses for which shall be advanced or reimbursed upon request of the Architect of the Capitol and amounts so received shall be deposited into the Treasury to the credit of this appropriation, $94,722,499, of which $17,581,499 shall remain available until September 30, 2020: Provided, That not more than $9,000,000 of the funds credited or to be reimbursed to this appropriation as herein provided shall be available for obligation during fiscal year 2016.Library Buildings and GroundsFor all necessary expenses for the mechanical and structural maintenance, care and operation of the Library buildings and grounds, $40,689,000, of which $15,746,000 shall remain available until September 30, 2020.Capitol Police Buildings, Grounds, and SecurityFor all necessary expenses for the maintenance, care and operation of buildings, grounds and security enhancements of the United States Capitol Police, wherever located, the Alternate Computer Facility, and AOC security operations, $25,434,000, of which $7,901,000 shall remain available until September 30, 2020.Botanic GardenFor all necessary expenses for the maintenance, care and operation of the Botanic Garden and the nurseries, buildings, grounds, and collections; and purchase and exchange, maintenance, repair, and operation of a passenger motor vehicle; all under the direction of the Joint Committee on the Library, $12,113,000, of which $2,100,000 shall remain available until September 30, 2020: Provided, That, of the amount made available under this heading, the Architect of the Capitol may obligate and expend such sums as may be necessary for the maintenance, care and operation of the National Garden established under section 307E of the Legislative Branch Appropriations Act, 1989 (2 U.S.C. 2146), upon vouchers approved by the Architect of the Capitol or a duly authorized designee. Capitol Visitor CenterFor all necessary expenses for the operation of the Capitol Visitor Center, $20,557,000.Administrative ProvisionsNo bonuses for contractors behind schedule or over budget  1101.None of the funds made available in this Act for the Architect of the Capitol may be used to make incentive or award payments to contractors for work on contracts or programs for which the contractor is behind schedule or over budget, unless the Architect of the Capitol, or agency-employed designee, determines that any such deviations are due to unforeseeable events, government-driven scope changes, or are not significant within the overall scope of the project and/or program.scrims 
1102.None of the funds made available by this Act may be used for scrims containing photographs of building facades during restoration or construction projects performed by the Architect of the Capitol.ACQUISITION OF PARCEL AT FORT MEADE 1103. (a)AcquisitionThe Architect of the Capitol is authorized to acquire from the Maryland State Highway Administration, at no cost to the United States, a parcel of real property (including improvements thereon) consisting of approximately 7.34 acres located within the portion of Fort George G. Meade in Anne Arundel County, Maryland, that was transferred to the Architect of the Capitol by the Secretary of the Army pursuant to section 122 of the Military Construction Appropriations Act, 1994 (2 U.S.C. 141 note). 
(b)Terms and conditionsThe terms and conditions applicable under subsections (b) and (d) of section 122 of the Military Construction Appropriations Act, 1994 (2 U.S.C. 141 note) to the property acquired by the Architect of the Capitol pursuant to such section shall apply to the real property acquired by the Architect pursuant to the authority of this section.LIBRARY OF CONGRESSSalaries and ExpensesFor all necessary expenses of the Library of Congress not otherwise provided for, including development and maintenance of the Library's catalogs; custody and custodial care of the Library buildings; special clothing; cleaning, laundering and repair of uniforms; preservation of motion pictures in the custody of the Library; operation and maintenance of the American Folklife Center in the Library; preparation and distribution of catalog records and other publications of the Library; hire or purchase of one passenger motor vehicle; and expenses of the Library of Congress Trust Fund Board not properly chargeable to the income of any trust fund held by the Board, $425,971,000, of which not more than $6,000,000 shall be derived from collections credited to this appropriation during fiscal year 2016, and shall remain available until expended, under the Act of June 28, 1902 (chapter 1301; 32 Stat. 480; 2 U.S.C. 150) and not more than $350,000 shall be derived from collections during fiscal year 2016 and shall remain available until expended for the development and maintenance of an international legal information database and activities related thereto: Provided, That the Library of Congress may not obligate or expend any funds derived from collections under the Act of June 28, 1902, in excess of the amount authorized for obligation or expenditure in appropriations Acts: Provided further, That the total amount available for obligation shall be reduced by the amount by which collections are less than $6,350,000: Provided further, That, of the total amount appropriated, not more than $12,000 may be expended, on the certification of the Librarian of Congress, in connection with official representation and reception expenses for the Overseas Field Offices: Provided further, That of the total amount appropriated, $8,231,000 shall remain available until expended for the digital collections and educational curricula program: Provided further, That, of the total amount appropriated, $1,300,000 shall remain available until expended for upgrade of the Legislative Branch Financial Management System.Copyright Officesalaries and expensesFor all necessary expenses of the Copyright Office, $58,875,000, of which not more than $30,000,000, to remain available until expended, shall be derived from collections credited to this appropriation during fiscal year 2016 under section 708(d) of title 17, United States Code: Provided, That the Copyright Office may not obligate or expend any funds derived from collections under such section, in excess of the amount authorized for obligation or expenditure in appropriations Acts: Provided further, That not more than $5,777,000 shall be derived from collections during fiscal year 2016 under sections 111(d)(2), 119(b)(3), 803(e), 1005, and 1316 of such title: Provided further, That the total amount available for obligation shall be reduced by the amount by which collections are less than $35,777,000: Provided further, That not more than $100,000 of the amount appropriated is available for the maintenance of an International Copyright Institute in the Copyright Office of the Library of Congress for the purpose of training nationals of developing countries in intellectual property laws and policies: Provided further, That not more than $6,500 may be expended, on the certification of the Librarian of Congress, in connection with official representation and reception expenses for activities of the International Copyright Institute and for copyright delegations, visitors, and seminars: Provided further, That, notwithstanding any provision of chapter 8 of title 17, United States Code, any amounts made available under this heading which are attributable to royalty fees and payments received by the Copyright Office pursuant to sections 111, 119, and chapter 10 of such title may be used for the costs incurred in the administration of the Copyright Royalty Judges program, with the exception of the costs of salaries and benefits for the Copyright Royalty Judges and staff under section 802(e).Congressional Research ServiceSalaries and ExpensesFor all necessary expenses to carry out the provisions of section 203 of the Legislative Reorganization Act of 1946 (2 U.S.C. 166) and to revise and extend the Annotated Constitution of the United States of America, $106,945,000: Provided, That no part of such amount may be used to pay any salary or expense in connection with any publication, or preparation of material therefor (except the Digest of Public General Bills), to be issued by the Library of Congress unless such publication has obtained prior approval of either the Committee on House Administration of the House of Representatives or the Committee on Rules and Administration of the Senate.Books for the Blind and Physically HandicappedSalaries and ExpensesFor all necessary expenses to carry out the Act of March 3, 1931 (chapter 400; 46 Stat. 1487; 2 U.S.C. 135a), $50,248,000: Provided, That of the total amount appropriated, $650,000 shall be available to contract to provide newspapers to blind and physically handicapped residents at no cost to the individual.Administrative Provisionsreimbursable and revolving fund activities 
1201. 
(a)In GeneralFor fiscal year 2016, the obligational authority of the Library of Congress for the activities described in subsection (b) may not exceed $186,015,000. (b)ActivitiesThe activities referred to in subsection (a) are reimbursable and revolving fund activities that are funded from sources other than appropriations to the Library in appropriations Acts for the legislative branch.Librarian of Congress Emeritus 
1202. 
(a)Designation of James Billington as Librarian of Congress EmeritusAs an honorary designation, James H. Billington, upon leaving service as the Librarian of Congress, may be known as the Librarian of Congress Emeritus. (b)No Appointment to government service; availability of incidental supportThe honorary designation under this section does not constitute an appointment to a position in the Federal Government under title 5, United States Code. Notwithstanding the previous sentence, in connection with his activities as Librarian of Congress Emeritus, James H. Billington may receive incidental administrative and clerical support through the Library of Congress.GOVERNMENT PUBLISHING OFFICECongressional Publishing(including transfer of funds)For authorized publishing of congressional information and the distribution of congressional information in any format; expenses necessary for preparing the semimonthly and session index to the Congressional Record, as authorized by law (section 902 of title 44, United States Code); publishing of Government publications authorized by law to be distributed to Members of Congress; and publishing, and distribution of Government publications authorized by law to be distributed without charge to the recipient, $79,736,000: Provided, That this appropriation shall not be available for paper copies of the permanent edition of the Congressional Record for individual Representatives, Resident Commissioners or Delegates authorized under section 906 of title 44, United States Code: Provided further, That this appropriation shall be available for the payment of obligations incurred under the appropriations for similar purposes for preceding fiscal years: Provided further, That notwithstanding the 2-year limitation under section 718 of title 44, United States Code, none of the funds appropriated or made available under this Act or any other Act for printing and binding and related services provided to Congress under chapter 7 of title 44, United States Code, may be expended to print a document, report, or publication after the 27-month period beginning on the date that such document, report, or publication is authorized by Congress to be printed, unless Congress reauthorizes such printing in accordance with section 718 of title 44, United States Code: Provided further, That any unobligated or unexpended balances in this account or accounts for similar purposes for preceding fiscal years may be transferred to the Government Publishing Office Business Operations Revolving Fund for carrying out the purposes of this heading, subject to the approval of the Committees on Appropriations of the House of Representatives and Senate: Provided further, That notwithstanding sections 901, 902, and 906 of title 44, United States Code, this appropriation may be used to prepare indexes to the Congressional Record on only a monthly and session basis.Public Information Programs of the Superintendent of Documentssalaries and expenses(including transfer of funds)For expenses of the public information programs of the Office of Superintendent of Documents necessary to provide for the cataloging and indexing of Government publications and their distribution to the public, Members of Congress, other Government agencies, and designated depository and international exchange libraries as authorized by law, $30,500,000: Provided, That amounts of not more than $2,000,000 from current year appropriations are authorized for producing and disseminating Congressional serial sets and other related publications for fiscal years 2014 and 2015 to depository and other designated libraries: Provided further, That any unobligated or unexpended balances in this account or accounts for similar purposes for preceding fiscal years may be transferred to the Government Publishing Office Business Operations Revolving Fund for carrying out the purposes of this heading, subject to the approval of the Committees on Appropriations of the House of Representatives and Senate.Government Publishing Office Business Operations Revolving FundFor payment to the Government Publishing Office Business Operations Revolving Fund, $6,832,000, to remain available until expended, for information technology development and facilities repair: Provided, That the Government Publishing Office is hereby authorized to make such expenditures, within the limits of funds available and in accordance with law, and to make such contracts and commitments without regard to fiscal year limitations as provided by section 9104 of title 31, United States Code, as may be necessary in carrying out the programs and purposes set forth in the budget for the current fiscal year for the Government Publishing Office Business Operations Revolving Fund:  Provided further, That not more than $7,500 may be expended on the certification of the Director of the Government Publishing Office in connection with official representation and reception expenses:  Provided further, That the business operations revolving fund shall be available for the hire or purchase of not more than 12 passenger motor vehicles:  Provided further, That expenditures in connection with travel expenses of the advisory councils to the Director of the Government Publishing Office shall be deemed necessary to carry out the provisions of title 44, United States Code:  Provided further, That the business operations revolving fund shall be available for temporary or intermittent services under section 3109(b) of title 5, United States Code, but at rates for individuals not more than the daily equivalent of the annual rate of basic pay for level V of the Executive Schedule under section 5316 of such title:  Provided further, That activities financed through the business operations revolving fund may provide information in any format:  Provided further, That the business operations revolving fund and the funds provided under the heading Public Information Programs of the Superintendent of Documents may not be used for contracted security services at GPO's passport facility in the District of Columbia.GOVERNMENT ACCOUNTABILITY OFFICESalaries and ExpensesFor necessary expenses of the Government Accountability Office, including not more than $12,500 to be expended on the certification of the Comptroller General of the United States in connection with official representation and reception expenses; temporary or intermittent services under section 3109(b) of title 5, United States Code, but at rates for individuals not more than the daily equivalent of the annual rate of basic pay for level IV of the Executive Schedule under section 5315 of such title; hire of one passenger motor vehicle; advance payments in foreign countries in accordance with section 3324 of title 31, United States Code; benefits comparable to those payable under sections 901(5), (6), and (8) of the Foreign Service Act of 1980 (22 U.S.C. 4081(5), (6), and (8)); and under regulations prescribed by the Comptroller General of the United States, rental of living quarters in foreign countries, $531,000,000:  Provided, That, in addition, $25,450,000 of payments received under sections 782, 791, 3521, and 9105 of title 31, United States Code, shall be available without fiscal year limitation: Provided further, That this appropriation and appropriations for administrative expenses of any other department or agency which is a member of the National Intergovernmental Audit Forum or a Regional Intergovernmental Audit Forum shall be available to finance an appropriate share of either Forum's costs as determined by the respective Forum, including necessary travel expenses of non-Federal participants: Provided further, That payments hereunder to the Forum may be credited as reimbursements to any appropriation from which costs involved are initially financed.Administrative ProvisionFederal Government Details 
1301. 
(a)Permitting Details From Other Federal OfficesSection 731 of title 31, United States Code, is amended by adding at the end the following new subsection:  (k)Federal Government DetailsThe activities of the Government Accountability Office may, in the reasonable discretion of the Comptroller General, be carried out by receiving details of personnel from other offices of the Federal Government on a reimbursable, partially-reimbursable, or nonreimbursable basis.. 
(b)Effective DateThe amendment made by subsection (a) shall apply with respect to fiscal year 2016 and each succeeding fiscal year.Open World Leadership Center Trust FundFor a payment to the Open World Leadership Center Trust Fund for financing activities of the Open World Leadership Center under section 313 of the Legislative Branch Appropriations Act, 2001 (2 U.S.C. 1151), $5,600,000: Provided, That funds made available to support Russian participants shall only be used for those engaging in free market development, humanitarian activities, and civic engagement, and shall not be used for officials of the central government of Russia.John C. Stennis Center for Public Service Training and DevelopmentFor payment to the John C. Stennis Center for Public Service Development Trust Fund established under section 116 of the John C. Stennis Center for Public Service Training and Development Act (2 U.S.C. 1105), $430,000. IIGENERAL PROVISIONSMAINTENANCE AND CARE OF PRIVATE VEHICLES 201.No part of the funds appropriated in this Act shall be used for the maintenance or care of private vehicles, except for emergency assistance and cleaning as may be provided under regulations relating to parking facilities for the House of Representatives issued by the Committee on House Administration and for the Senate issued by the Committee on Rules and Administration.FISCAL YEAR LIMITATION 
202.No part of the funds appropriated in this Act shall remain available for obligation beyond fiscal year 2016 unless expressly so provided in this Act.RATES OF COMPENSATION AND DESIGNATION 203.Whenever in this Act any office or position not specifically established by the Legislative Pay Act of 1929 (46 Stat. 32 et seq.) is appropriated for or the rate of compensation or designation of any office or position appropriated for is different from that specifically established by such Act, the rate of compensation and the designation in this Act shall be the permanent law with respect thereto: Provided, That the provisions in this Act for the various items of official expenses of Members, officers, and committees of the Senate and House of Representatives, and clerk hire for Senators and Members of the House of Representatives shall be the permanent law with respect thereto.CONSULTING SERVICES 
204.The expenditure of any appropriation under this Act for any consulting service through procurement contract, under section 3109 of title 5, United States Code, shall be limited to those contracts where such expenditures are a matter of public record and available for public inspection, except where otherwise provided under existing law, or under existing Executive order issued under existing law. COSTS OF LBFMC 205.Amounts available for administrative expenses of any legislative branch entity which participates in the Legislative Branch Financial Managers Council (LBFMC) established by charter on March 26, 1996, shall be available to finance an appropriate share of LBFMC costs as determined by the LBFMC, except that the total LBFMC costs to be shared among all participating legislative branch entities (in such allocations among the entities as the entities may determine) may not exceed $2,000.LANDSCAPE MAINTENANCE 
206.For fiscal year 2016 and each fiscal year thereafter, the Architect of the Capitol, in consultation with the District of Columbia, is authorized to maintain and improve the landscape features, excluding streets, in Square 580 up to the beginning of I–395.LIMITATION ON TRANSFERS 207.None of the funds made available in this Act may be transferred to any department, agency, or instrumentality of the United States Government, except pursuant to a transfer made by, or transfer authority provided in, this Act or any other appropriation Act.GUIDED TOURS OF THE CAPITOL 
208. 
(a)Except as provided in subsection (b), none of the funds made available to the Architect of the Capitol in this Act may be used to eliminate or restrict guided tours of the United States Capitol which are led by employees and interns of offices of Members of Congress and other offices of the House of Representatives and Senate. (b)At the direction of the Capitol Police Board, or at the direction of the Architect of the Capitol with the approval of the Capitol Police Board, guided tours of the United States Capitol which are led by employees and interns described in subsection (a) may be suspended temporarily or otherwise subject to restriction for security or related reasons to the same extent as guided tours of the United States Capitol which are led by the Architect of the Capitol.BATTERY RECHARGING STATIONS FOR PRIVATELY OWNED VEHICLES IN PARKING AREAS UNDER THE JURISDICTION OF THE LIBRARIAN OF CONGRESS AT NO NET COST TO THE FEDERAL GOVERNMENT 
209. 
(a)DefinitionIn this section, the term covered employee means— (1)an employee of the Library of Congress; or 
(2)any other individual who is authorized to park in any parking area under the jurisdiction of the Library of Congress on the Library of Congress buildings and grounds. (b)Authority (1)In generalSubject to paragraph (3), funds appropriated to the Architect of the Capitol under the heading Capitol Power Plant under the heading ARCHITECT OF THE CAPITOL in any fiscal year are available to construct, operate, and maintain on a reimbursable basis battery recharging stations in parking areas under the jurisdiction of the Library of Congress on Library of Congress buildings and grounds for use by privately owned vehicles used by covered employees. 
(2)Vendors authorizedIn carrying out paragraph (1), the Architect of the Capitol may use one or more vendors on a commission basis. (3)Approval of constructionThe Architect of the Capitol may construct or direct the construction of battery recharging stations described under paragraph (1) after— 
(A)submission of written notice detailing the numbers and locations of the battery recharging stations to the Joint Committee on the Library; and (B)approval by that Committee. 
(c)Fees and charges 
(1)In generalSubject to paragraph (2), the Architect of the Capitol shall charge fees or charges for electricity provided to covered employees sufficient to cover the costs to the Architect of the Capitol to carry out this section, including costs to any vendors or other costs associated with maintaining the battery charging stations. (2)Approval of fees or chargesThe Architect of the Capitol may establish and adjust fees or charges under paragraph (1) after— 
(A)submission of written notice detailing the amount of the fee or charge to be established or adjusted to the Joint Committee on the Library; and (B)approval by that Committee. 
(d)Deposit and availability of fees, charges, and commissionsAny fees, charges, or commissions collected by the Architect of the Capitol under this section shall be— (1)deposited in the Treasury to the credit of the appropriations account described under subsection (b); and 
(2)available for obligation without further appropriation during the fiscal year collected. (e)Reports (1)In generalNot later than 30 days after the end of each fiscal year, the Architect of the Capitol shall submit a report on the financial administration and cost recovery of activities under this section with respect to that fiscal year to the Joint Committee on the Library and the Committees on Appropriations of the House of Representatives and Senate. 
(2)Avoiding subsidy 
(A)DeterminationNot later than 3 years after the date of enactment of this Act and every 3 years thereafter, the Architect of the Capitol shall submit a report to the Joint Committee on the Library determining whether covered employees using battery charging stations as authorized by this section are receiving a subsidy from the taxpayers. (B)Modification of rates and feesIf a determination is made under subparagraph (A) that a subsidy is being received, the Architect of the Capitol shall submit a plan to the Joint Committee on the Library on how to update the program to ensure no subsidy is being received. If the Joint Committee does not act on the plan within 60 days, the Architect of the Capitol shall take appropriate steps to increase rates or fees to ensure reimbursement for the cost of the program consistent with an appropriate schedule for amortization, to be charged to those using the charging stations. 
(f)Effective dateThis section shall apply with respect to fiscal year 2016 and each fiscal year thereafter.SELF-CERTIFICATION OF PERFORMANCE APPRAISAL SYSTEMS FOR SENIOR-LEVEL EMPLOYEES  210. (a)Self-certification by librarian of congress, architect of the capitol, and director of government publishing officeSection 5307(d) of title 5, United States Code, is amended— 
(1)in paragraph (1)(A), by striking this title or section 332(f), 603, or 604 of title 28 and inserting this title, section 332(f), 603, or 604 of title 28, or section 108 of the Legislative Branch Appropriations Act, 1991 (2 U.S.C. 1849); and (2)by adding at the end the following new paragraph: 
 
(5) 
(A)Notwithstanding any provision of paragraph (3), any regulations, certifications, or other measures necessary to carry out this subsection— (i)with respect to employees of the Library of Congress shall be the responsibility of the Librarian of Congress; 
(ii)with respect to employees of the Office of the Architect of the Capitol shall be the responsibility of the Architect of the Capitol; and (iii)with respect to employees of the Government Publishing Office shall be the responsibility of the Director of the Government Publishing Office. 
(B)The regulations under this paragraph shall be consistent with those promulgated under paragraph (3).. (b)Effective dateThe amendment made by subsection (a) shall take effect on the date of the enactment of this Act. 
This division may be cited as the Legislative Branch Appropriations Act, 2016. JMilitary Construction and Veterans Affairs, and Related Agencies Appropriations Act, 2016 IDepartment of defenseMilitary construction, armyFor acquisition, construction, installation, and equipment of temporary or permanent public works, military installations, facilities, and real property for the Army as currently authorized by law, including personnel in the Army Corps of Engineers and other personal services necessary for the purposes of this appropriation, and for construction and operation of facilities in support of the functions of the Commander in Chief, $663,245,000, to remain available until September 30, 2020: Provided, That, of this amount, not to exceed $109,245,000 shall be available for study, planning, design, architect and engineer services, and host nation support, as authorized by law, unless the Secretary of the Army determines that additional obligations are necessary for such purposes and notifies the Committees on Appropriations of both Houses of Congress of the determination and the reasons therefor.Military construction, navy and marine corpsFor acquisition, construction, installation, and equipment of temporary or permanent public works, naval installations, facilities, and real property for the Navy and Marine Corps as currently authorized by law, including personnel in the Naval Facilities Engineering Command and other personal services necessary for the purposes of this appropriation, $1,669,239,000, to remain available until September 30, 2020: Provided, That, of this amount, not to exceed $91,649,000 shall be available for study, planning, design, and architect and engineer services, as authorized by law, unless the Secretary of the Navy determines that additional obligations are necessary for such purposes and notifies the Committees on Appropriations of both Houses of Congress of the determination and the reasons therefor: Provided further, That none of the funds made available under this heading may be obligated for the Townsend Bombing Range Expansion, Phase 2, until the Secretary of the Navy enters into an agreement with local stakeholders that addresses the disposition and management of the timber and forest resources in the proposed areas of expansion.Military construction, air forceFor acquisition, construction, installation, and equipment of temporary or permanent public works, military installations, facilities, and real property for the Air Force as currently authorized by law, $1,389,185,000, to remain available until September 30, 2020: Provided, That of this amount, not to exceed $89,164,000 shall be available for study, planning, design, and architect and engineer services, as authorized by law, unless the Secretary of the Air Force determines that additional obligations are necessary for such purposes and notifies the Committees on Appropriations of both Houses of Congress of the determination and the reasons therefor.Military construction, defense-Wide(including transfer of funds)For acquisition, construction, installation, and equipment of temporary or permanent public works, installations, facilities, and real property for activities and agencies of the Department of Defense (other than the military departments), as currently authorized by law, $2,242,867,000, to remain available until September 30, 2020: Provided, That such amounts of this appropriation as may be determined by the Secretary of Defense may be transferred to such appropriations of the Department of Defense available for military construction or family housing as the Secretary may designate, to be merged with and to be available for the same purposes, and for the same time period, as the appropriation or fund to which transferred: Provided further, That of the amount appropriated, not to exceed $175,404,000 shall be available for study, planning, design, and architect and engineer services, as authorized by law, unless the Secretary of Defense determines that additional obligations are necessary for such purposes and notifies the Committees on Appropriations of both Houses of Congress of the determination and the reasons therefor: Provided further, That of the funds made available by this title to construct fiscal year 2016 Special Operations Command military construction projects, not to exceed 75 percent shall be available until the Commander of the Special Operations Command has complied with the certification and reporting requirements in the last proviso under the heading Department of Defense—Military Construction, Defense-Wide in title I of H.R. 2029, as passed by the House of Representatives on April 30, 2015.Military construction, army national guardFor construction, acquisition, expansion, rehabilitation, and conversion of facilities for the training and administration of the Army National Guard, and contributions therefor, as authorized by chapter 1803 of title 10, United States Code, and Military Construction Authorization Acts, $197,237,000, to remain available until September 30, 2020: Provided, That, of the amount appropriated, not to exceed $20,337,000 shall be available for study, planning, design, and architect and engineer services, as authorized by law, unless the Director of the Army National Guard determines that additional obligations are necessary for such purposes and notifies the Committees on Appropriations of both Houses of Congress of the determination and the reasons therefor.Military construction, air national guardFor construction, acquisition, expansion, rehabilitation, and conversion of facilities for the training and administration of the Air National Guard, and contributions therefor, as authorized by chapter 1803 of title 10, United States Code, and Military Construction Authorization Acts, $138,738,000, to remain available until September 30, 2020: Provided, That, of the amount appropriated, not to exceed $5,104,000 shall be available for study, planning, design, and architect and engineer services, as authorized by law, unless the Director of the Air National Guard determines that additional obligations are necessary for such purposes and notifies the Committees on Appropriations of both Houses of Congress of the determination and the reasons therefor.Military construction, army reserveFor construction, acquisition, expansion, rehabilitation, and conversion of facilities for the training and administration of the Army Reserve as authorized by chapter 1803 of title 10, United States Code, and Military Construction Authorization Acts, $113,595,000, to remain available until September 30, 2020: Provided, That, of the amount appropriated, not to exceed $9,318,000 shall be available for study, planning, design, and architect and engineer services, as authorized by law, unless the Chief of the Army Reserve determines that additional obligations are necessary for such purposes and notifies the Committees on Appropriations of both Houses of Congress of the determination and the reasons therefor.Military construction, navy reserveFor construction, acquisition, expansion, rehabilitation, and conversion of facilities for the training and administration of the reserve components of the Navy and Marine Corps as authorized by chapter 1803 of title 10, United States Code, and Military Construction Authorization Acts, $36,078,000, to remain available until September 30, 2020: Provided, That, of the amount appropriated, not to exceed $2,208,000 shall be available for study, planning, design, and architect and engineer services, as authorized by law, unless the Secretary of the Navy determines that additional obligations are necessary for such purposes and notifies the Committees on Appropriations of both Houses of Congress of the determination and the reasons therefor.Military construction, air force reserveFor construction, acquisition, expansion, rehabilitation, and conversion of facilities for the training and administration of the Air Force Reserve as authorized by chapter 1803 of title 10, United States Code, and Military Construction Authorization Acts, $65,021,000, to remain available until September 30, 2020: Provided, That, of the amount appropriated, not to exceed $13,400,000 shall be available for study, planning, design, and architect and engineer services, as authorized by law, unless the Chief of the Air Force Reserve determines that additional obligations are necessary for such purposes and notifies the Committees on Appropriations of both Houses of Congress of the determination and the reasons therefor.North atlantic treaty organizationsecurity investment programFor the United States share of the cost of the North Atlantic Treaty Organization Security Investment Program for the acquisition and construction of military facilities and installations (including international military headquarters) and for related expenses for the collective defense of the North Atlantic Treaty Area as authorized by section 2806 of title 10, United States Code, and Military Construction Authorization Acts, $135,000,000, to remain available until expended.Family housing construction, armyFor expenses of family housing for the Army for construction, including acquisition, replacement, addition, expansion, extension, and alteration, as authorized by law, $108,695,000, to remain available until September 30, 2020.Family housing operation and maintenance, armyFor expenses of family housing for the Army for operation and maintenance, including debt payment, leasing, minor construction, principal and interest charges, and insurance premiums, as authorized by law, $375,611,000.Family housing construction, navy and marine corpsFor expenses of family housing for the Navy and Marine Corps for construction, including acquisition, replacement, addition, expansion, extension, and alteration, as authorized by law, $16,541,000, to remain available until September 30, 2020.Family housing operation and maintenance, navy and marine corpsFor expenses of family housing for the Navy and Marine Corps for operation and maintenance, including debt payment, leasing, minor construction, principal and interest charges, and insurance premiums, as authorized by law, $353,036,000.Family housing construction, air forceFor expenses of family housing for the Air Force for construction, including acquisition, replacement, addition, expansion, extension, and alteration, as authorized by law, $160,498,000, to remain available until September 30, 2020.Family housing operation and maintenance, air forceFor expenses of family housing for the Air Force for operation and maintenance, including debt payment, leasing, minor construction, principal and interest charges, and insurance premiums, as authorized by law, $331,232,000.Family housing operation and maintenance, defense-WideFor expenses of family housing for the activities and agencies of the Department of Defense (other than the military departments) for operation and maintenance, leasing, and minor construction, as authorized by law, $58,668,000.Department of defense base closure accountFor deposit into the Department of Defense Base Closure Account, established by section 2906(a) of the Defense Base Closure and Realignment Act of 1990 (10 U.S.C. 2687 note), $266,334,000, to remain available until expended.Administrative provisions 101.None of the funds made available in this title shall be expended for payments under a cost-plus-a-fixed-fee contract for construction, where cost estimates exceed $25,000, to be performed within the United States, except Alaska, without the specific approval in writing of the Secretary of Defense setting forth the reasons therefor. 
102.Funds made available in this title for construction shall be available for hire of passenger motor vehicles. 103.Funds made available in this title for construction may be used for advances to the Federal Highway Administration, Department of Transportation, for the construction of access roads as authorized by section 210 of title 23, United States Code, when projects authorized therein are certified as important to the national defense by the Secretary of Defense. 
104.None of the funds made available in this title may be used to begin construction of new bases in the United States for which specific appropriations have not been made. 105.None of the funds made available in this title shall be used for purchase of land or land easements in excess of 100 percent of the value as determined by the Army Corps of Engineers or the Naval Facilities Engineering Command, except: (1) where there is a determination of value by a Federal court; (2) purchases negotiated by the Attorney General or the designee of the Attorney General; (3) where the estimated value is less than $25,000; or (4) as otherwise determined by the Secretary of Defense to be in the public interest. 
106.None of the funds made available in this title shall be used to: (1) acquire land; (2) provide for site preparation; or (3) install utilities for any family housing, except housing for which funds have been made available in annual Acts making appropriations for military construction. 107.None of the funds made available in this title for minor construction may be used to transfer or relocate any activity from one base or installation to another, without prior notification to the Committees on Appropriations of both Houses of Congress. 
108.None of the funds made available in this title may be used for the procurement of steel for any construction project or activity for which American steel producers, fabricators, and manufacturers have been denied the opportunity to compete for such steel procurement. 109.None of the funds available to the Department of Defense for military construction or family housing during the current fiscal year may be used to pay real property taxes in any foreign nation. 
110.None of the funds made available in this title may be used to initiate a new installation overseas without prior notification to the Committees on Appropriations of both Houses of Congress. 111.None of the funds made available in this title may be obligated for architect and engineer contracts estimated by the Government to exceed $500,000 for projects to be accomplished in Japan, in any North Atlantic Treaty Organization member country, or in countries bordering the Arabian Gulf, unless such contracts are awarded to United States firms or United States firms in joint venture with host nation firms. 
112.None of the funds made available in this title for military construction in the United States territories and possessions in the Pacific and on Kwajalein Atoll, or in countries bordering the Arabian Gulf, may be used to award any contract estimated by the Government to exceed $1,000,000 to a foreign contractor: Provided, That this section shall not be applicable to contract awards for which the lowest responsive and responsible bid of a United States contractor exceeds the lowest responsive and responsible bid of a foreign contractor by greater than 20 percent: Provided further, That this section shall not apply to contract awards for military construction on Kwajalein Atoll for which the lowest responsive and responsible bid is submitted by a Marshallese contractor. 
113.The Secretary of Defense shall inform the appropriate committees of both Houses of Congress, including the Committees on Appropriations, of plans and scope of any proposed military exercise involving United States personnel 30 days prior to its occurring, if amounts expended for construction, either temporary or permanent, are anticipated to exceed $100,000. 114.Funds appropriated to the Department of Defense for construction in prior years shall be available for construction authorized for each such military department by the authorizations enacted into law during the current session of Congress. 
115.For military construction or family housing projects that are being completed with funds otherwise expired or lapsed for obligation, expired or lapsed funds may be used to pay the cost of associated supervision, inspection, overhead, engineering and design on those projects and on subsequent claims, if any. 116.Notwithstanding any other provision of law, any funds made available to a military department or defense agency for the construction of military projects may be obligated for a military construction project or contract, or for any portion of such a project or contract, at any time before the end of the fourth fiscal year after the fiscal year for which funds for such project were made available, if the funds obligated for such project: (1) are obligated from funds available for military construction projects; and (2) do not exceed the amount appropriated for such project, plus any amount by which the cost of such project is increased pursuant to law.(including transfer of funds) 
117.Subject to 30 days prior notification, or 14 days for a notification provided in an electronic medium pursuant to sections 480 and 2883 of title 10, United States Code, to the Committees on Appropriations of both Houses of Congress, such additional amounts as may be determined by the Secretary of Defense may be transferred to: (1) the Department of Defense Family Housing Improvement Fund from amounts appropriated for construction in Family Housing accounts, to be merged with and to be available for the same purposes and for the same period of time as amounts appropriated directly to the Fund; or (2) the Department of Defense Military Unaccompanied Housing Improvement Fund from amounts appropriated for construction of military unaccompanied housing in Military Construction accounts, to be merged with and to be available for the same purposes and for the same period of time as amounts appropriated directly to the Fund: Provided, That appropriations made available to the Funds shall be available to cover the costs, as defined in section 502(5) of the Congressional Budget Act of 1974, of direct loans or loan guarantees issued by the Department of Defense pursuant to the provisions of subchapter IV of chapter 169 of title 10, United States Code, pertaining to alternative means of acquiring and improving military family housing, military unaccompanied housing, and supporting facilities.(including transfer of funds) 
118.In addition to any other transfer authority available to the Department of Defense, amounts may be transferred from the Department of Defense Base Closure Account to the fund established by section 1013(d) of the Demonstration Cities and Metropolitan Development Act of 1966 (42 U.S.C. 3374) to pay for expenses associated with the Homeowners Assistance Program incurred under 42 U.S.C. 3374(a)(1)(A). Any amounts transferred shall be merged with and be available for the same purposes and for the same time period as the fund to which transferred. 119.Notwithstanding any other provision of law, funds made available in this title for operation and maintenance of family housing shall be the exclusive source of funds for repair and maintenance of all family housing units, including general or flag officer quarters: Provided, That not more than $35,000 per unit may be spent annually for the maintenance and repair of any general or flag officer quarters without 30 days prior notification, or 14 days for a notification provided in an electronic medium pursuant to sections 480 and 2883 of title 10, United States Code, to the Committees on Appropriations of both Houses of Congress, except that an after-the-fact notification shall be submitted if the limitation is exceeded solely due to costs associated with environmental remediation that could not be reasonably anticipated at the time of the budget submission: Provided further,  That the Under Secretary of Defense (Comptroller) is to report annually to the Committees on Appropriations of both Houses of Congress all operation and maintenance expenditures for each individual general or flag officer quarters for the prior fiscal year. 
120.Amounts contained in the Ford Island Improvement Account established by subsection (h) of section 2814 of title 10, United States Code, are appropriated and shall be available until expended for the purposes specified in subsection (i)(1) of such section or until transferred pursuant to subsection (i)(3) of such section.(including transfer of funds) 121.During the 5-year period after appropriations available in this Act to the Department of Defense for military construction and family housing operation and maintenance and construction have expired for obligation, upon a determination that such appropriations will not be necessary for the liquidation of obligations or for making authorized adjustments to such appropriations for obligations incurred during the period of availability of such appropriations, unobligated balances of such appropriations may be transferred into the appropriation Foreign Currency Fluctuations, Construction, Defense, to be merged with and to be available for the same time period and for the same purposes as the appropriation to which transferred. 
122. 
(a)Except as provided in subsection (b), none of the funds made available in this Act may be used by the Secretary of the Army to relocate a unit in the Army that— (1)performs a testing mission or function that is not performed by any other unit in the Army and is specifically stipulated in title 10, United States Code; and 
(2)is located at a military installation at which the total number of civilian employees of the Department of the Army and Army contractor personnel employed exceeds 10 percent of the total number of members of the regular and reserve components of the Army assigned to the installation. (b)ExceptionSubsection (a) shall not apply if the Secretary of the Army certifies to the congressional defense committees that in proposing the relocation of the unit of the Army, the Secretary complied with Army Regulation 5–10 relating to the policy, procedures, and responsibilities for Army stationing actions. 
123.Amounts appropriated or otherwise made available in an account funded under the headings in this title may be transferred among projects and activities within the account in accordance with the reprogramming guidelines for military construction and family housing construction contained in Department of Defense Financial Management Regulation 7000.14–R, Volume 3, Chapter 7, of February 2009, as in effect on the date of enactment of this Act. 124.None of the funds made available in this title may be obligated or expended for planning and design and construction of projects at Arlington National Cemetery.(rescission of funds) 
125.Of the unobligated balances available for Military Construction, Army and Family Housing Construction, Army, from prior appropriation Acts (other than appropriations designated by law as being for contingency operations directly related to the global war on terrorism or as an emergency requirement), $86,420,000 are hereby rescinded. (rescission of funds) 126.Of the unobligated balances available for Military Construction, Air Force, from prior appropriation Acts (other than appropriations designated by law as being for contingency operations directly related to the global war on terrorism or as an emergency requirement), $46,400,000 are hereby rescinded.(rescission of funds) 
127.Of the unobligated balances available for Military Construction, Defense-Wide, from prior appropriation Acts (other than appropriations designated by law as being for contingency operations directly related to the global war on terrorism or as an emergency requirement), $134,000,000 are hereby rescinded. 128.For an additional amount for Military Construction, Army, $34,500,000, to remain available until September 30, 2020: Provided, That such funds may only be obligated to carry out construction projects identified in the Department of the Army’s Unfunded Priority List for Fiscal Year 2016 submitted to Congress: Provided further, That such funding is for projects as authorized in the National Defense Authorization Act for Fiscal Year 2016: Provided further, That, not later than 30 days after enactment of this Act, the Secretary of the Army shall submit to the Committees on Appropriations of both Houses of Congress an expenditure plan for funds provided under this section. 
129.For an additional amount for Military Construction, Navy and Marine Corps, $34,500,000, to remain available until September 30, 2020: Provided, That such funds may only be obligated to carry out construction projects identified in the Department of the Navy's Unfunded Priority List for Fiscal Year 2016: Provided further, That such funding is for projects as authorized in the National Defense Authorization Act for Fiscal Year 2016: Provided further, That, not later than 30 days after enactment of this Act, the Secretary of the Navy shall submit to the Committees on Appropriations of both Houses of Congress an expenditure plan for funds provided under this section. 
130.For an additional amount for Military Construction, Army National Guard, $51,300,000, to remain available until September 30, 2020: Provided, That such funds may only be obligated to carry out construction projects identified in the Department of the Army’s Unfunded Priority List for Fiscal Year 2016 submitted to Congress: Provided further, That such funding is for projects as authorized in the National Defense Authorization Act for Fiscal Year 2016: Provided further, That, not later than 30 days after enactment of this Act, the Secretary of the Army shall submit to the Committees on Appropriations of both Houses of Congress an expenditure plan for funds provided under this section. 
131.For an additional amount for Military Construction, Army Reserve, $34,200,000, to remain available until September 30, 2020: Provided, That such funds may only be obligated to carry out construction projects identified in the Department of the Army’s Unfunded Priority List for Fiscal Year 2016 submitted to Congress: Provided further, That such funding is for projects as authorized in the National Defense Authorization Act for Fiscal Year 2016: Provided further, That, not later than 30 days after enactment of this Act, the Secretary of the Army shall submit to the Committees on Appropriations of both Houses of Congress an expenditure plan for funds provided under this section. 
132.Notwithstanding section 124, for an additional amount for Military Construction, Army in this title, $30,000,000 is provided for advances to the Federal Highway Administration, Department of Transportation, for construction of access roads as authorized by section 210 of title 23, United States Code. 133.For an additional amount for Military Construction, Air Force, $21,000,000, to remain available until September 30, 2020: Provided, That such funds may only be obligated to carry out construction projects identified in the Department of the Air Force’s Unfunded Priority List for Fiscal Year 2016 submitted to Congress: Provided further, That such funding is for projects as authorized in the National Defense Authorization Act for Fiscal Year 2016: Provided further, That not later than 30 days after enactment of this Act, the Secretary of the Air Force shall submit to the Committees on Appropriations of both Houses of Congress an expenditure plan for funds provided under this section. 
134.For an additional amount for Military Construction, Air National Guard, $6,100,000, to remain available until September 30, 2020: Provided, That such funds may only be obligated to carry out construction projects identified in the Department of the Air Force’s Unfunded Priority List for Fiscal Year 2016 submitted to Congress: Provided further, That such funding is for projects as authorized in the National Defense Authorization Act for Fiscal Year 2016: Provided further, That not later than 30 days after enactment of this Act, the Secretary of the Air Force shall submit to the Committees on Appropriations of both Houses of Congress an expenditure plan for funds provided under this section. 
135.For the purposes of this Act, the term congressional defense committees means the Committees on Armed Services of the House of Representatives and the Senate, the Subcommittee on Military Construction and Veterans Affairs of the Committee on Appropriations of the Senate, and the Subcommittee on Military Construction and Veterans Affairs of the Committee on Appropriations of the House of Representatives.(rescission of funds) 136.Of the unobligated balances made available in prior appropriation Acts for the fund established in section 1013(d) of the Demonstration Cities and Metropolitan Development Act of 1966 (42 U.S.C. 3374) (other than appropriations designated by law as being for contingency operations directly related to the global war on terrorism or as an emergency requirement), $105,000,000 are hereby rescinded. 
137.For an additional amount for Military Construction, Air Force Reserve, $10,400,000, to remain available until September 30, 2020: Provided, That such funds may only be obligated to carry out construction projects identified in the Department of the Air Force’s Unfunded Priority List for Fiscal Year 2016 submitted to Congress: Provided further, That such funding is for projects as authorized in the National Defense Authorization Act for Fiscal Year 2016: Provided further, That not later than 30 days after enactment of this Act, the Secretary of the Air Force shall submit to the Committees on Appropriations of both Houses of Congress an expenditure plan for funds provided under this section. 
138.Notwithstanding any other provision of law, none of the funds appropriated or otherwise made available by this or any other Act may be used to consolidate or relocate any element of a United States Air Force Rapid Engineer Deployable Heavy Operational Repair Squadron Engineer (RED HORSE) outside of the United States until the Secretary of the Air Force (1) completes an analysis and comparison of the cost and infrastructure investment required to consolidate or relocate a RED HORSE squadron outside of the United States versus within the United States; (2) provides to the Committees on Appropriations of both Houses of Congress (the Committees) a report detailing the findings of the cost analysis; and (3) certifies in writing to the Committees that the preferred site for the consolidation or relocation yields the greatest savings for the Air Force: Provided, That the term United States in this section does not include any territory or possession of the United States. 
139.None of the funds made available by this Act may be used to carry out the closure or transfer of the United States Naval Station, Guantánamo Bay, Cuba. IIDepartment of veterans affairsVeterans benefits administrationCompensation and pensions(including transfer of funds)For the payment of compensation benefits to or on behalf of veterans and a pilot program for disability examinations as authorized by section 107 and chapters 11, 13, 18, 51, 53, 55, and 61 of title 38, United States Code; pension benefits to or on behalf of veterans as authorized by chapters 15, 51, 53, 55, and 61 of title 38, United States Code; and burial benefits, the Reinstated Entitlement Program for Survivors, emergency and other officers' retirement pay, adjusted-service credits and certificates, payment of premiums due on commercial life insurance policies guaranteed under the provisions of title IV of the Servicemembers Civil Relief Act (50 U.S.C. App. 541 et seq.) and for other benefits as authorized by sections 107, 1312, 1977, and 2106, and chapters 23, 51, 53, 55, and 61 of title 38, United States Code, $162,948,673,000, to remain available until expended, of which $86,083,128,000 shall become available on October 1, 2016: Provided, That not to exceed $15,562,000 of the amount made available for fiscal year 2016 and $16,021,000 of the amount made available for fiscal year 2017 under this heading shall be reimbursed to General Operating Expenses, Veterans Benefits Administration, and Information Technology Systems for necessary expenses in implementing the provisions of chapters 51, 53, and 55 of title 38, United States Code, the funding source for which is specifically provided as the Compensation and Pensions appropriation: Provided further, That such sums as may be earned on an actual qualifying patient basis, shall be reimbursed to Medical Care Collections Fund to augment the funding of individual medical facilities for nursing home care provided to pensioners as authorized.Readjustment benefitsFor the payment of readjustment and rehabilitation benefits to or on behalf of veterans as authorized by chapters 21, 30, 31, 33, 34, 35, 36, 39, 41, 51, 53, 55, and 61 of title 38, United States Code, $30,654,185,000, to remain available until expended, of which $16,340,828,000 shall become available on October 1, 2016: Provided, That expenses for rehabilitation program services and assistance which the Secretary is authorized to provide under subsection (a) of section 3104 of title 38, United States Code, other than under paragraphs (1), (2), (5), and (11) of that subsection, shall be charged to this account.Veterans insurance and indemnitiesFor military and naval insurance, national service life insurance, servicemen's indemnities, service-disabled veterans insurance, and veterans mortgage life insurance as authorized by chapters 19 and 21, title 38, United States Code, $169,080,000, to remain available until expended, of which $91,920,000 shall become available on October 1, 2016.Veterans housing benefit program fundFor the cost of direct and guaranteed loans, such sums as may be necessary to carry out the program, as authorized by subchapters I through III of chapter 37 of title 38, United States Code: Provided, That such costs, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974: Provided further, That, during fiscal year 2016, within the resources available, not to exceed $500,000 in gross obligations for direct loans are authorized for specially adapted housing loans.In addition, for administrative expenses to carry out the direct and guaranteed loan programs, $164,558,000.Vocational rehabilitation loans program accountFor the cost of direct loans, $31,000, as authorized by chapter 31 of title 38, United States Code: Provided, That such costs, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974: Provided further, That funds made available under this heading are available to subsidize gross obligations for the principal amount of direct loans not to exceed $2,952,000.In addition, for administrative expenses necessary to carry out the direct loan program, $367,000, which may be paid to the appropriation for General Operating Expenses, Veterans Benefits Administration.Native american veteran housing loan program accountFor administrative expenses to carry out the direct loan program authorized by subchapter V of chapter 37 of title 38, United States Code, $1,134,000.Veterans health administrationMedical servicesFor necessary expenses for furnishing, as authorized by law, inpatient and outpatient care and treatment to beneficiaries of the Department of Veterans Affairs and veterans described in section 1705(a) of title 38, United States Code, including care and treatment in facilities not under the jurisdiction of the Department, and including medical supplies and equipment, bioengineering services, food services, and salaries and expenses of healthcare employees hired under title 38, United States Code, aid to State homes as authorized by section 1741 of title 38, United States Code, assistance and support services for caregivers as authorized by section 1720G of title 38, United States Code, loan repayments authorized by section 604 of the Caregivers and Veterans Omnibus Health Services Act of 2010 (Public Law 111–163; 124 Stat. 1174; 38 U.S.C. 7681 note), and hospital care and medical services authorized by section 1787 of title 38, United States Code; $2,369,158,000, which shall be in addition to funds previously appropriated under this heading that became available on October 1, 2015; and, in addition, $51,673,000,000, plus reimbursements, shall become available on October 1, 2016, and shall remain available until September 30, 2017: Provided, That, of the amount made available on October 1, 2016, under this heading, $1,400,000,000 shall remain available until September 30, 2018: Provided further, That, notwithstanding any other provision of law, the Secretary of Veterans Affairs shall establish a priority for the provision of medical treatment for veterans who have service-connected disabilities, lower income, or have special needs: Provided further, That, notwithstanding any other provision of law, the Secretary of Veterans Affairs shall give priority funding for the provision of basic medical benefits to veterans in enrollment priority groups 1 through 6: Provided further, That, notwithstanding any other provision of law, the Secretary of Veterans Affairs may authorize the dispensing of prescription drugs from Veterans Health Administration facilities to enrolled veterans with privately written prescriptions based on requirements established by the Secretary: Provided further, That the implementation of the program described in the previous proviso shall incur no additional cost to the Department of Veterans Affairs: Provided further, That, of the amount made available on October 1, 2016, under this heading, not less than $1,500,000,000 shall be available for Hepatitis C Virus (HCV) clinical treatments, including clinical treatments with modern medications that have significantly higher cure rates than older medications, are easier to prescribe, and have fewer and milder side effects: Provided further, That the Secretary of Veterans Affairs shall ensure that sufficient amounts appropriated under this heading for medical supplies and equipment are available for the acquisition of gender appropriate prosthetics.Medical support and complianceFor necessary expenses in the administration of the medical, hospital, nursing home, domiciliary, construction, supply, and research activities, as authorized by law; administrative expenses in support of capital policy activities; and administrative and legal expenses of the Department for collecting and recovering amounts owed the Department as authorized under chapter 17 of title 38, United States Code, and the Federal Medical Care Recovery Act (42 U.S.C. 2651 et seq.), $6,524,000,000, plus reimbursements, shall become available on October 1, 2016, and shall remain available until September 30, 2017: Provided, That, of the amount made available on October 1, 2016, under this heading, $100,000,000 shall remain available until September 30, 2018.Medical facilitiesFor necessary expenses for the maintenance and operation of hospitals, nursing homes, domiciliary facilities, and other necessary facilities of the Veterans Health Administration; for administrative expenses in support of planning, design, project management, real property acquisition and disposition, construction, and renovation of any facility under the jurisdiction or for the use of the Department; for oversight, engineering, and architectural activities not charged to project costs; for repairing, altering, improving, or providing facilities in the several hospitals and homes under the jurisdiction of the Department, not otherwise provided for, either by contract or by the hire of temporary employees and purchase of materials; for leases of facilities; and for laundry services; $105,132,000, which shall be in addition to funds previously appropriated under this heading that became available on October 1, 2015; and, in addition, $5,074,000,000, plus reimbursements, shall become available on October 1, 2016, and shall remain available until September 30, 2017: Provided, That, of the amount made available on October 1, 2016, under this heading, $250,000,000 shall remain available until September 30, 2018.Medical and prosthetic researchFor necessary expenses in carrying out programs of medical and prosthetic research and development as authorized by chapter 73 of title 38, United States Code, $630,735,000, plus reimbursements, shall remain available until September 30, 2017: Provided, That the Secretary of Veterans Affairs shall ensure that sufficient amounts appropriated under this heading are available for gender appropriate prosthetic research and toxic exposure research.National cemetery administrationFor necessary expenses of the National Cemetery Administration for operations and maintenance, not otherwise provided for, including uniforms or allowances therefor; cemeterial expenses as authorized by law; purchase of one passenger motor vehicle for use in cemeterial operations; hire of passenger motor vehicles; and repair, alteration or improvement of facilities under the jurisdiction of the National Cemetery Administration, $271,220,000, of which not to exceed $26,600,000 shall remain available until September 30, 2017.Departmental administrationGeneral administration(Including transfer of funds)For necessary operating expenses of the Department of Veterans Affairs, not otherwise provided for, including administrative expenses in support of Department-wide capital planning, management and policy activities, uniforms, or allowances therefor; not to exceed $25,000 for official reception and representation expenses; hire of passenger motor vehicles; and reimbursement of the General Services Administration for security guard services, $336,659,000, of which not to exceed $10,000,000 shall remain available until September 30, 2017: Provided, That funds provided under this heading may be transferred to General Operating Expenses, Veterans Benefits Administration.Board of Veterans AppealsFor necessary operating expenses of the Board of Veterans Appeals, $109,884,000, of which not to exceed $10,788,000 shall remain available until September 30, 2017.General operating expenses, Veterans Benefits AdministrationFor necessary operating expenses of the Veterans Benefits Administration, not otherwise provided for, including hire of passenger motor vehicles, reimbursement of the General Services Administration for security guard services, and reimbursement of the Department of Defense for the cost of overseas employee mail, $2,707,734,000: Provided, That expenses for services and assistance authorized under paragraphs (1), (2), (5), and (11) of section 3104(a) of title 38, United States Code, that the Secretary of Veterans Affairs determines are necessary to enable entitled veterans: (1) to the maximum extent feasible, to become employable and to obtain and maintain suitable employment; or (2) to achieve maximum independence in daily living, shall be charged to this account: Provided further, That, of the funds made available under this heading, not to exceed $160,000,000 shall remain available until September 30, 2017.Information technology systems(including transfer of funds)For necessary expenses for information technology systems and telecommunications support, including developmental information systems and operational information systems; for pay and associated costs; and for the capital asset acquisition of information technology systems, including management and related contractual costs of said acquisitions, including contractual costs associated with operations authorized by section 3109 of title 5, United States Code, $4,133,363,000, plus reimbursements: Provided, That $1,115,757,000 shall be for pay and associated costs, of which not to exceed $34,800,000 shall remain available until September 30, 2017: Provided further, That $2,512,863,000 shall be for operations and maintenance, of which not to exceed $175,000,000 shall remain available until September 30, 2017: Provided further, That $504,743,000 shall be for information technology systems development, modernization, and enhancement, and shall remain available until September 30, 2017: Provided further, That amounts made available for information technology systems development, modernization, and enhancement may not be obligated or expended until the Secretary of Veterans Affairs or the Chief Information Officer of the Department of Veterans Affairs submits to the Committees on Appropriations of both Houses of Congress a certification of the amounts, in parts or in full, to be obligated and expended for each development project: Provided further, That amounts made available for salaries and expenses, operations and maintenance, and information technology systems development, modernization, and enhancement may be transferred among the three subaccounts after the Secretary of Veterans Affairs requests from the Committees on Appropriations of both Houses of Congress the authority to make the transfer and an approval is issued:  Provided further, That amounts made available for the Information Technology Systems account for development, modernization, and enhancement may be transferred among projects or to newly defined projects:  Provided further, That no project may be increased or decreased by more than $1,000,000 of cost prior to submitting a request to the Committees on Appropriations of both Houses of Congress to make the transfer and an approval is issued, or absent a response, a period of 30 days has elapsed: Provided further, That funds under this heading may be used by the Interagency Program Office through the Department of Veterans Affairs to define data standards, code sets, and value sets used to enable interoperability: Provided further, That, of the funds made available for information technology systems development, modernization, and enhancement for VistA Evolution, not more than 25 percent may be obligated or expended until the Secretary of Veterans Affairs submits to the Committees on Appropriations of both Houses of Congress, and such Committees approve, a report that describes: (1) the status of and changes to the VistA Evolution program plan dated March 24, 2014 (hereinafter referred to as the “Plan”), the VistA 4 product roadmap dated February 26, 2015 (“Roadmap”), and the VistA 4 Incremental Life Cycle Cost Estimate, dated October 26, 2014; (2) any changes to the scope or functionality of projects within the VistA Evolution program as established in the Plan; (3) actual program costs incurred to date; (4) progress in meeting the schedule milestones that have been established in the Plan; (5) a Project Management Accountability System (PMAS) Dashboard Progress report that identifies each VistA Evolution project being tracked through PMAS, what functionality it is intended to provide, and what evaluation scores it has received throughout development; (6) the definition being used for interoperability between the electronic health record systems of the Department of Defense and the Department of Veterans Affairs, the metrics to measure the extent of interoperability, the milestones and timeline associated with achieving interoperability, and the baseline measurements associated with interoperability; (7) progress toward developing and implementing all components and levels of interoperability, including semantic interoperability; (8) the change management tools in place to facilitate the implementation of VistA Evolution and interoperability; and (9) any changes to the governance structure for the VistA Evolution program and its chain of decisionmaking authority: Provided further, That the funds made available under this heading for information technology systems development, modernization, and enhancement, shall be for the projects, and in the amounts, specified under this heading in the explanatory statement described in section 4 (in the matter preceding division A of this consolidated Act).Office of inspector generalFor necessary expenses of the Office of Inspector General, to include information technology, in carrying out the provisions of the Inspector General Act of 1978 (5 U.S.C. App.), $136,766,000, of which not to exceed $12,676,000 shall remain available until September 30, 2017.Construction, major projectsFor constructing, altering, extending, and improving any of the facilities, including parking projects, under the jurisdiction or for the use of the Department of Veterans Affairs, or for any of the purposes set forth in sections 316, 2404, 2406 and chapter 81 of title 38, United States Code, not otherwise provided for, including planning, architectural and engineering services, construction management services, maintenance or guarantee period services costs associated with equipment guarantees provided under the project, services of claims analysts, offsite utility and storm drainage system construction costs, and site acquisition, where the estimated cost of a project is more than the amount set forth in section 8104(a)(3)(A) of title 38, United States Code, or where funds for a project were made available in a previous major project appropriation, $1,243,800,000, of which $1,163,800,000 shall remain available until September 30, 2020, and of which $80,000,000 shall remain available until expended: Provided, That except for advance planning activities, including needs assessments which may or may not lead to capital investments, and other capital asset management related activities, including portfolio development and management activities, and investment strategy studies funded through the advance planning fund and the planning and design activities funded through the design fund, including needs assessments which may or may not lead to capital investments, and salaries and associated costs of the resident engineers who oversee those capital investments funded through this account, and funds provided for the purchase of land for the National Cemetery Administration through the land acquisition line item, none of the funds made available under this heading shall be used for any project which has not been approved by the Congress in the budgetary process: Provided further, That funds made available under this heading for fiscal year 2016, for each approved project shall be obligated: (1) by the awarding of a construction documents contract by September 30, 2016; and (2) by the awarding of a construction contract by September 30, 2017: Provided further, That the Secretary of Veterans Affairs shall promptly submit to the Committees on Appropriations of both Houses of Congress a written report on any approved major construction project for which obligations are not incurred within the time limitations established above: Provided further, That, of the amount made available under this heading, $649,000,000 for Veterans Health Administration major construction projects shall not be available until the Department of Veterans Affairs— 
(1)enters into an agreement with an appropriate non-Department of Veterans Affairs Federal entity to serve as the design and/or construction agent for any Veterans Health Administration major construction project with a Total Estimated Cost of $100,000,000 or above by providing full project management services, including management of the project design, acquisition, construction, and contract changes, consistent with section 502 of Public Law 114–58; and (2)certifies in writing that such an agreement is executed and intended to minimize or prevent subsequent major construction project cost overruns and provides a copy of the agreement entered into and any required supplementary information to the Committees on Appropriations of both Houses of Congress.Construction, minor projectsFor constructing, altering, extending, and improving any of the facilities, including parking projects, under the jurisdiction or for the use of the Department of Veterans Affairs, including planning and assessments of needs which may lead to capital investments, architectural and engineering services, maintenance or guarantee period services costs associated with equipment guarantees provided under the project, services of claims analysts, offsite utility and storm drainage system construction costs, and site acquisition, or for any of the purposes set forth in sections 316, 2404, 2406 and chapter 81 of title 38, United States Code, not otherwise provided for, where the estimated cost of a project is equal to or less than the amount set forth in section 8104(a)(3)(A) of title 38, United States Code, $406,200,000, to remain available until September 30, 2020, along with unobligated balances of previous Construction, Minor Projects appropriations which are hereby made available for any project where the estimated cost is equal to or less than the amount set forth in such section: Provided, That funds made available under this heading shall be for: (1) repairs to any of the nonmedical facilities under the jurisdiction or for the use of the Department which are necessary because of loss or damage caused by any natural disaster or catastrophe; and (2) temporary measures necessary to prevent or to minimize further loss by such causes.Grants for construction of state extended care facilitiesFor grants to assist States to acquire or construct State nursing home and domiciliary facilities and to remodel, modify, or alter existing hospital, nursing home, and domiciliary facilities in State homes, for furnishing care to veterans as authorized by sections 8131 through 8137 of title 38, United States Code, $120,000,000, to remain available until expended.Grants for construction of veterans cemeteriesFor grants to assist States and tribal organizations in establishing, expanding, or improving veterans cemeteries as authorized by section 2408 of title 38, United States Code, $46,000,000, to remain available until expended.Administrative provisions(including transfer of funds) 201.Any appropriation for fiscal year 2016 for Compensation and Pensions, Readjustment Benefits, and Veterans Insurance and Indemnities may be transferred as necessary to any other of the mentioned appropriations: Provided, That, before a transfer may take place, the Secretary of Veterans Affairs shall request from the Committees on Appropriations of both Houses of Congress the authority to make the transfer and such Committees issue an approval, or absent a response, a period of 30 days has elapsed.(including transfer of funds) 
202.Amounts made available for the Department of Veterans Affairs for fiscal year 2016, in this or any other Act, under the Medical Services, Medical Support and Compliance, and Medical Facilities accounts may be transferred among the accounts: Provided, That any transfers between the Medical Services and Medical Support and Compliance accounts of 1 percent or less of the total amount appropriated to the account in this or any other Act may take place subject to notification from the Secretary of Veterans Affairs to the Committees on Appropriations of both Houses of Congress of the amount and purpose of the transfer: Provided further, That any transfers between the Medical Services and Medical Support and Compliance accounts in excess of 1 percent, or exceeding the cumulative 1 percent for the fiscal year, may take place only after the Secretary requests from the Committees on Appropriations of both Houses of Congress the authority to make the transfer and an approval is issued: Provided further, That any transfers to or from the Medical Facilities account may take place only after the Secretary requests from the Committees on Appropriations of both Houses of Congress the authority to make the transfer and an approval is issued. 
203.Appropriations available in this title for salaries and expenses shall be available for services authorized by section 3109 of title 5, United States Code; hire of passenger motor vehicles; lease of a facility or land or both; and uniforms or allowances therefore, as authorized by sections 5901 through 5902 of title 5, United States Code. 204.No appropriations in this title (except the appropriations for Construction, Major Projects, and Construction, Minor Projects) shall be available for the purchase of any site for or toward the construction of any new hospital or home. 
205.No appropriations in this title shall be available for hospitalization or examination of any persons (except beneficiaries entitled to such hospitalization or examination under the laws providing such benefits to veterans, and persons receiving such treatment under sections 7901 through 7904 of title 5, United States Code, or the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.)), unless reimbursement of the cost of such hospitalization or examination is made to the Medical Services account at such rates as may be fixed by the Secretary of Veterans Affairs. 206.Appropriations available in this title for Compensation and Pensions, Readjustment Benefits, and Veterans Insurance and Indemnities shall be available for payment of prior year accrued obligations required to be recorded by law against the corresponding prior year accounts within the last quarter of fiscal year 2015. 
207.Appropriations available in this title shall be available to pay prior year obligations of corresponding prior year appropriations accounts resulting from sections 3328(a), 3334, and 3712(a) of title 31, United States Code, except that if such obligations are from trust fund accounts they shall be payable only from Compensation and Pensions.(including transfer of funds) 208.Notwithstanding any other provision of law, during fiscal year 2016, the Secretary of Veterans Affairs shall, from the National Service Life Insurance Fund under section 1920 of title 38, United States Code, the Veterans' Special Life Insurance Fund under section 1923 of title 38, United States Code, and the United States Government Life Insurance Fund under section 1955 of title 38, United States Code, reimburse the General Operating Expenses, Veterans Benefits Administration and Information Technology Systems accounts for the cost of administration of the insurance programs financed through those accounts: Provided, That reimbursement shall be made only from the surplus earnings accumulated in such an insurance program during fiscal year 2016 that are available for dividends in that program after claims have been paid and actuarially determined reserves have been set aside: Provided further, That if the cost of administration of such an insurance program exceeds the amount of surplus earnings accumulated in that program, reimbursement shall be made only to the extent of such surplus earnings: Provided further, That the Secretary shall determine the cost of administration for fiscal year 2016 which is properly allocable to the provision of each such insurance program and to the provision of any total disability income insurance included in that insurance program. 
209.Amounts deducted from enhanced-use lease proceeds to reimburse an account for expenses incurred by that account during a prior fiscal year for providing enhanced-use lease services, may be obligated during the fiscal year in which the proceeds are received.(including transfer of funds) 210.Funds available in this title or funds for salaries and other administrative expenses shall also be available to reimburse the Office of Resolution Management of the Department of Veterans Affairs and the Office of Employment Discrimination Complaint Adjudication under section 319 of title 38, United States Code, for all services provided at rates which will recover actual costs but not to exceed $43,700,000 for the Office of Resolution Management and $3,400,000 for the Office of Employment Discrimination Complaint Adjudication: Provided, That payments may be made in advance for services to be furnished based on estimated costs: Provided further, That amounts received shall be credited to the General Administration and Information Technology Systems accounts for use by the office that provided the service.(transfer of funds) 
211.Of the amounts made available to the Department of Veterans Affairs for fiscal year 2016 for the Office of Rural Health under the heading Medical Services, including any advance appropriation for fiscal year 2016 provided in prior appropriation Acts, up to $20,000,000 may be transferred to and merged with funds appropriated under the heading Grants for Construction of State Extended Care Facilities. 212.No funds of the Department of Veterans Affairs shall be available for hospital care, nursing home care, or medical services provided to any person under chapter 17 of title 38, United States Code, for a non-service-connected disability described in section 1729(a)(2) of such title, unless that person has disclosed to the Secretary of Veterans Affairs, in such form as the Secretary may require, current, accurate third-party reimbursement information for purposes of section 1729 of such title: Provided, That the Secretary may recover, in the same manner as any other debt due the United States, the reasonable charges for such care or services from any person who does not make such disclosure as required: Provided further, That any amounts so recovered for care or services provided in a prior fiscal year may be obligated by the Secretary during the fiscal year in which amounts are received.(including transfer of funds) 
213.Notwithstanding any other provision of law, proceeds or revenues derived from enhanced-use leasing activities (including disposal) may be deposited into the Construction, Major Projects and Construction, Minor Projects accounts and be used for construction (including site acquisition and disposition), alterations, and improvements of any medical facility under the jurisdiction or for the use of the Department of Veterans Affairs. Such sums as realized are in addition to the amount provided for in Construction, Major Projects and Construction, Minor Projects. 214.Amounts made available under Medical Services are available— 
(1)for furnishing recreational facilities, supplies, and equipment; and (2)for funeral expenses, burial expenses, and other expenses incidental to funerals and burials for beneficiaries receiving care in the Department.(including transfer of funds) 
215.Such sums as may be deposited to the Medical Care Collections Fund pursuant to section 1729A of title 38, United States Code, may be transferred to Medical Services, to remain available until expended for the purposes of that account. 216.The Secretary of Veterans Affairs may enter into agreements with Indian tribes and tribal organizations which are party to the Alaska Native Health Compact with the Indian Health Service, and Indian tribes and tribal organizations serving rural Alaska which have entered into contracts with the Indian Health Service under the Indian Self Determination and Educational Assistance Act, to provide healthcare, including behavioral health and dental care. The Secretary shall require participating veterans and facilities to comply with all appropriate rules and regulations, as established by the Secretary. The term rural Alaska shall mean those lands sited within the external boundaries of the Alaska Native regions specified in sections 7(a)(1)–(4) and (7)–(12) of the Alaska Native Claims Settlement Act, as amended (43 U.S.C. 1606), and those lands within the Alaska Native regions specified in sections 7(a)(5) and 7(a)(6) of the Alaska Native Claims Settlement Act, as amended (43 U.S.C. 1606), which are not within the boundaries of the municipality of Anchorage, the Fairbanks North Star Borough, the Kenai Peninsula Borough or the Matanuska Susitna Borough.(including transfer of funds) 
217.Such sums as may be deposited to the Department of Veterans Affairs Capital Asset Fund pursuant to section 8118 of title 38, United States Code, may be transferred to the Construction, Major Projects and Construction, Minor Projects accounts, to remain available until expended for the purposes of these accounts. 218.None of the funds made available in this title may be used to implement any policy prohibiting the Directors of the Veterans Integrated Services Networks from conducting outreach or marketing to enroll new veterans within their respective Networks. 
219.Not later than 30 days after the end of each fiscal quarter, the Secretary of Veterans Affairs shall submit to the Committees on Appropriations of both Houses of Congress a report on the financial status of the Department of Veterans Affairs for the preceding quarter: Provided, That, at a minimum, the report shall include the direction contained in the explanatory statement described in section 4 (in the matter preceding division A of this consolidated Act) in the paragraph entitled Quarterly Report, under the heading General Administration.(including transfer of funds) 
220.Amounts made available under the Medical Services, Medical Support and Compliance, Medical Facilities, General Operating Expenses, Veterans Benefits Administration, General Administration, and National Cemetery Administration accounts for fiscal year 2016 may be transferred to or from the Information Technology Systems account: Provided, That such transfers may not result in a more than 10 percent aggregate increase in the total amount made available by this Act for the Information Technology Systems account: Provided further, That, before a transfer may take place, the Secretary of Veterans Affairs shall request from the Committees on Appropriations of both Houses of Congress the authority to make the transfer and an approval is issued. 
221.None of the funds appropriated or otherwise made available by this Act or any other Act for the Department of Veterans Affairs may be used in a manner that is inconsistent with: (1) section 842 of the Transportation, Treasury, Housing and Urban Development, the Judiciary, the District of Columbia, and Independent Agencies Appropriations Act, 2006 (Public Law 109–115; 119 Stat. 2506); or (2) section 8110(a)(5) of title 38, United States Code.(including transfer of funds) 222.Of the amounts appropriated to the Department of Veterans Affairs for fiscal year 2016 for Medical Services, Medical Support and Compliance, Medical Facilities, Construction, Minor Projects, and Information Technology Systems, up to $267,521,000, plus reimbursements, may be transferred to the Joint Department of Defense-Department of Veterans Affairs Medical Facility Demonstration Fund, established by section 1704 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 3571) and may be used for operation of the facilities designated as combined Federal medical facilities as described by section 706 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4500): Provided, That additional funds may be transferred from accounts designated in this section to the Joint Department of Defense-Department of Veterans Affairs Medical Facility Demonstration Fund upon written notification by the Secretary of Veterans Affairs to the Committees on Appropriations of both Houses of Congress: Provided further, That section 223 of Title II of Division I of Public Law 113–235 is repealed.(including transfer of funds) 
223.Of the amounts appropriated to the Department of Veterans Affairs which become available on October 1, 2016, for Medical Services, Medical Support and Compliance, and Medical Facilities, up to $265,675,000, plus reimbursements, may be transferred to the Joint Department of Defense-Department of Veterans Affairs Medical Facility Demonstration Fund, established by section 1704 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 3571) and may be used for operation of the facilities designated as combined Federal medical facilities as described by section 706 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4500): Provided, That additional funds may be transferred from accounts designated in this section to the Joint Department of Defense-Department of Veterans Affairs Medical Facility Demonstration Fund upon written notification by the Secretary of Veterans Affairs to the Committees on Appropriations of both Houses of Congress.(including transfer of funds) 
224.Such sums as may be deposited to the Medical Care Collections Fund pursuant to section 1729A of title 38, United States Code, for healthcare provided at facilities designated as combined Federal medical facilities as described by section 706 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4500) shall also be available: (1) for transfer to the Joint Department of Defense-Department of Veterans Affairs Medical Facility Demonstration Fund, established by section 1704 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 3571); and (2) for operations of the facilities designated as combined Federal medical facilities as described by section 706 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4500).(including transfer of funds) 225.Of the amounts available in this title for Medical Services, Medical Support and Compliance, and Medical Facilities, a minimum of $15,000,000 shall be transferred to the DOD–VA Health Care Sharing Incentive Fund, as authorized by section 8111(d) of title 38, United States Code, to remain available until expended, for any purpose authorized by section 8111 of title 38, United States Code.(including rescissions of funds) 
226. 
(a)Of the funds appropriated in title II of division I of Public Law 113–235, the following amounts which became available on October 1, 2015, are hereby rescinded from the following accounts in the amounts specified: (1)Department of Veterans Affairs, Medical Services, $1,400,000,000. 
(2)Department of Veterans Affairs, Medical Support and Compliance, $100,000,000. (3)Department of Veterans Affairs, Medical Facilities, $250,000,000. 
(b)In addition to amounts provided elsewhere in this Act, an additional amount is appropriated to the following accounts in the amounts specified to remain available until September 30, 2017: (1)Department of Veterans Affairs, Medical Services, $1,400,000,000. 
(2)Department of Veterans Affairs, Medical Support and Compliance, $100,000,000. (3)Department of Veterans Affairs, Medical Facilities, $250,000,000. 
227.The Secretary of Veterans Affairs shall notify the Committees on Appropriations of both Houses of Congress of all bid savings in a major construction project that total at least $5,000,000, or 5 percent of the programmed amount of the project, whichever is less: Provided, That such notification shall occur within 14 days of a contract identifying the programmed amount: Provided further, That the Secretary shall notify the Committees on Appropriations of both Houses of Congress 14 days prior to the obligation of such bid savings and shall describe the anticipated use of such savings. 
228.None of the funds made available for Construction, Major Projects may be used for a project in excess of the scope specified for that project in the original justification data provided to the Congress as part of the request for appropriations unless the Secretary of Veterans Affairs receives approval from the Committees on Appropriations of both Houses of Congress. 229.The Secretary of Veterans Affairs shall submit to the Committees on Appropriations of both Houses of Congress a quarterly report that contains the following information from each Veterans Benefits Administration Regional Office: (1) the average time to complete a disability compensation claim; (2) the number of claims pending more than 125 days, disaggregated by initial and supplemental claims; (3) error rates; (4) the number of claims personnel; (5) any corrective action taken within the quarter to address poor performance; (6) training programs undertaken; and (7) the number and results of Quality Review Team audits: Provided, That each quarterly report shall be submitted no later than 30 days after the end of the respective quarter. 
230.Of the funds provided to the Department of Veterans Affairs for fiscal year 2016 for Medical Services and Medical Support and Compliance, a maximum of $5,000,000 may be obligated from the Medical Services account and a maximum of $154,596,000 may be obligated from the Medical Support and Compliance account for the VistA Evolution and electronic health record interoperability projects: Provided, That funds in addition to these amounts may be obligated for the VistA Evolution and electronic health record interoperability projects upon written notification by the Secretary of Veterans Affairs to the Committees on Appropriations of both Houses of Congress. 
231.The Secretary of Veterans Affairs shall provide written notification to the Committees on Appropriations of both Houses of Congress 15 days prior to organizational changes which result in the transfer of 25 or more full-time equivalents from one organizational unit of the Department of Veterans Affairs to another. 232.The Secretary of Veterans Affairs shall provide on a quarterly basis to the Committees on Appropriations of both Houses of Congress notification of any single national outreach and awareness marketing campaign in which obligations exceed $2,000,000. 
233.None of the funds available to the Department of Veterans Affairs, in this or any other Act, may be used to replace the current system by which the Veterans Integrated Service Networks select and contract for diabetes monitoring supplies and equipment.(including transfer of funds) 234.The Secretary of Veterans Affairs, upon determination that such action is necessary to address needs of the Veterans Health Administration, may transfer to the Medical Services account any discretionary appropriations made available for fiscal year 2016 in this title (except appropriations made to the General Operating Expenses, Veterans Benefits Administration account) or any discretionary unobligated balances within the Department of Veterans Affairs, including those appropriated for fiscal year 2016, that were provided in advance by appropriations Acts: Provided, That transfers shall be made only with the approval of the Office of Management and Budget: Provided further, That the transfer authority provided in this section is in addition to any other transfer authority provided by law: Provided further, That no amounts may be transferred from amounts that were designated by Congress as an emergency requirement pursuant to a concurrent resolution on the budget or the Balanced Budget and Emergency Deficit Control Act of 1985: Provided further, That such authority to transfer may not be used unless for higher priority items, based on emergent healthcare requirements, than those for which originally appropriated and in no case where the item for which funds are requested has been denied by Congress: Provided further, That, upon determination that all or part of the funds transferred from an appropriation are not necessary, such amounts may be transferred back to that appropriation and shall be available for the same purposes as originally appropriated: Provided further, That before a transfer may take place, the Secretary of Veterans Affairs shall request from the Committees on Appropriations of both Houses of Congress the authority to make the transfer and receive approval of that request.(including transfer of funds) 
235.Amounts made available for the Department of Veterans Affairs for fiscal year 2016, under the Board of Veterans Appeals and the General Operating Expenses, Veterans Benefits Administration accounts may be transferred between such accounts: Provided, That before a transfer may take place, the Secretary of Veterans Affairs shall request from the Committees on Appropriations of both Houses of Congress the authority to make the transfer and receive approval from such Committees for such request.(rescission of funds) 
236.Of the unobligated balances available within the DOD–VA Health Care Sharing Incentive Fund, $30,000,000 are hereby rescinded. 237.The Secretary of Veterans Affairs may not reprogram funds among major construction projects or programs if such instance of reprogramming will exceed $5,000,000, unless such reprogramming is approved by the Committees on Appropriations of both Houses of Congress. 
238.Section 2302(a)(2)(A)(viii) of title 5, United States Code, is amended by inserting or under title 38 after of this title. 239.Section 312 of title 38, United States Code, is amended by adding at the end the following new subsection: 
 
(c) 
(1)Whenever the Inspector General, in carrying out the duties and responsibilities established under the Inspector General Act of 1978 (5 U.S.C. App.), issues a work product that makes a recommendation or otherwise suggests corrective action, the Inspector General shall— (A)submit the work product to— 
(i)the Secretary; (ii)the Committee on Veterans’ Affairs, the Committee on Homeland Security and Governmental Affairs, and the Committee on Appropriations of the Senate; 
(iii)the Committee on Veterans’ Affairs, the Committee on Oversight and Government Reform, and the Committee on Appropriations of the House of Representatives; (iv)if the work product was initiated upon request by an individual or entity other than the Inspector General, that individual or entity; and 
(v)any Member of Congress upon request; and (B)the Inspector General shall submit all final work products to— 
(i)if the work product was initiated upon request by an individual or entity other than the Inspector General, that individual or entity; and (ii)any Member of Congress upon request; and 
(C)not later than 3 days after the work product is submitted in final form to the Secretary, post the work product on the Internet website of the Inspector General. (2)Nothing in this subsection shall be construed to authorize the public disclosure of information that is specifically prohibited from disclosure by any other provision of law.. 
240.None of the funds provided in this Act may be used to pay the salary of any individual who (a) was the Executive Director of the Office of Acquisition, Logistics and Construction, and (b) who retired from Federal service in the midst of an investigation, initiated by the Department of Veterans Affairs, into delays and cost overruns associated with the design and construction of the new medical center in Aurora, Colorado. 241.None of the funds appropriated in this or prior appropriations Acts or otherwise made available to the Department of Veterans Affairs may be used to transfer any amounts from the Filipino Veterans Equity Compensation Fund to any other account within the Department of Veterans Affairs. 
242.None of the amounts appropriated or otherwise made available by title II may be used to carry out the Home Marketing Incentive Program of the Department of Veterans Affairs or to carry out the Appraisal Value Offer Program of the Department with respect to an employee of the Department in a senior executive position (as defined in section 713(g) of title 38, United States Code): Provided, That the Secretary may waive this prohibition with respect to the use of the Home Marketing Incentive Program and Appraisal Value Offer Program to recruit for a position for which recruitment or retention of qualified personnel is likely to be difficult in the absence of the use of these incentives: Provided further, That within 15 days of a determination by the Secretary to waive this prohibition, the Secretary shall submit written notification thereof to the Committees on Appropriations of both Houses of Congress containing the reasons and identifying the position title for which the waiver has been issued.(Including transfer of funds) 
243.There is hereby established in the Treasury of the United States a fund to be known as the Recurring Expenses Transformational Fund (the Fund): Provided, That unobligated balances of expired discretionary funds appropriated in this or any succeeding fiscal year from the General Fund of the Treasury to the Department of Veterans Affairs by this or any other Act may be transferred (at the end of the fifth fiscal year after the last fiscal year for which such funds are available for the purposes for which appropriated) into the Fund: Provided further, That amounts deposited in the Fund shall be available until expended, and in addition to such other funds as may be available for such purposes, for facilities infrastructure improvements, including nonrecurring maintenance, at existing hospitals and clinics of the Veterans Health Administration, and information technology systems improvements and sustainment, subject to approval by the Office of Management and Budget: Provided further, That prior to obligation of any amounts in the Fund, the Secretary of Veterans Affairs shall request from the Committees on Appropriations of both Houses of Congress the authority to make such obligation and such Committees issue an approval, or absent a response, a period of 30 days has elapsed. 
IIIRelated agenciesAmerican battle monuments commissionSalaries and expensesFor necessary expenses, not otherwise provided for, of the American Battle Monuments Commission, including the acquisition of land or interest in land in foreign countries; purchases and repair of uniforms for caretakers of national cemeteries and monuments outside of the United States and its territories and possessions; rent of office and garage space in foreign countries; purchase (one-for-one replacement basis only) and hire of passenger motor vehicles; not to exceed $7,500 for official reception and representation expenses; and insurance of official motor vehicles in foreign countries, when required by law of such countries, $105,100,000, to remain available until expended.Foreign currency fluctuations accountFor necessary expenses, not otherwise provided for, of the American Battle Monuments Commission, such sums as may be necessary, to remain available until expended, for purposes authorized by section 2109 of title 36, United States Code.United states court of appeals for veterans claimsSalaries and expensesFor necessary expenses for the operation of the United States Court of Appeals for Veterans Claims as authorized by sections 7251 through 7298 of title 38, United States Code, $32,141,000: Provided, That $2,500,000 shall be available for the purpose of providing financial assistance as described, and in accordance with the process and reporting procedures set forth, under this heading in Public Law 102–229.Department of defense—CivilCemeterial expenses, ArmySalaries and expensesFor necessary expenses for maintenance, operation, and improvement of Arlington National Cemetery and Soldiers’ and Airmen’s Home National Cemetery, including the purchase or lease of passenger motor vehicles for replacement on a one-for-one basis only, and not to exceed $1,000 for official reception and representation expenses, $79,516,000, of which not to exceed $15,000,000 shall remain available until September 30, 2018. In addition, such sums as may be necessary for parking maintenance, repairs and replacement, to be derived from the Lease of Department of Defense Real Property for Defense Agencies account.Armed forces retirement homeTrust fundFor expenses necessary for the Armed Forces Retirement Home to operate and maintain the Armed Forces Retirement Home—Washington, District of Columbia, and the Armed Forces Retirement Home—Gulfport, Mississippi, to be paid from funds available in the Armed Forces Retirement Home Trust Fund, $64,300,000, of which $1,000,000 shall remain available until expended for construction and renovation of the physical plants at the Armed Forces Retirement Home—Washington, District of Columbia, and the Armed Forces Retirement Home—Gulfport, Mississippi: Provided, That of the amounts made available under this heading from funds available in the Armed Forces Retirement Home Trust Fund, $20,000,000 shall be paid from the general fund of the Treasury to the Trust Fund.Administrative Provisions 
301.Funds appropriated in this Act under the heading Department of Defense—Civil, Cemeterial Expenses, Army, may be provided to Arlington County, Virginia, for the relocation of the federally owned water main at Arlington National Cemetery, making additional land available for ground burials. 302.Amounts deposited into the special account established under 10 U.S.C. 4727 are appropriated and shall be available until expended to support activities at the Army National Military Cemeteries. 
IVGENERAL PROVISIONS 
401.No part of any appropriation contained in this Act shall remain available for obligation beyond the current fiscal year unless expressly so provided herein. 402.None of the funds made available in this Act may be used for any program, project, or activity, when it is made known to the Federal entity or official to which the funds are made available that the program, project, or activity is not in compliance with any Federal law relating to risk assessment, the protection of private property rights, or unfunded mandates. 
403.All departments and agencies funded under this Act are encouraged, within the limits of the existing statutory authorities and funding, to expand their use of E-Commerce technologies and procedures in the conduct of their business practices and public service activities. 404.Unless stated otherwise, all reports and notifications required by this Act shall be submitted to the Subcommittee on Military Construction and Veterans Affairs, and Related Agencies of the Committee on Appropriations of the House of Representatives and the Subcommittee on Military Construction and Veterans Affairs, and Related Agencies of the Committee on Appropriations of the Senate. 
405.None of the funds made available in this Act may be transferred to any department, agency, or instrumentality of the United States Government except pursuant to a transfer made by, or transfer authority provided in, this or any other appropriations Act. 406.None of the funds made available in this Act may be used for a project or program named for an individual serving as a Member, Delegate, or Resident Commissioner of the United States House of Representatives. 
407. 
(a)Any agency receiving funds made available in this Act, shall, subject to subsections (b) and (c), post on the public Web site of that agency any report required to be submitted by the Congress in this or any other Act, upon the determination by the head of the agency that it shall serve the national interest. (b)Subsection (a) shall not apply to a report if— 
(1)the public posting of the report compromises national security; or (2)the report contains confidential or proprietary information. 
(c)The head of the agency posting such report shall do so only after such report has been made available to the requesting Committee or Committees of Congress for no less than 45 days. 408. (a)None of the funds made available in this Act may be used to maintain or establish a computer network unless such network blocks the viewing, downloading, and exchanging of pornography. 
(b)Nothing in subsection (a) shall limit the use of funds necessary for any Federal, State, tribal, or local law enforcement agency or any other entity carrying out criminal investigations, prosecution, or adjudication activities. 409.None of the funds made available in this Act may be used by an agency of the executive branch to pay for first-class travel by an employee of the agency in contravention of sections 301–10.122 through 301–10.124 of title 41, Code of Federal Regulations. 
410.None of the funds made available in this Act may be used to execute a contract for goods or services, including construction services, where the contractor has not complied with Executive Order No. 12989. 411.None of the funds made available by this Act may be used by the Department of Defense or the Department of Veterans Affairs to lease or purchase new light duty vehicles for any executive fleet, or for an agency's fleet inventory, except in accordance with Presidential Memorandum—Federal Fleet Performance, dated May 24, 2011. 
412. 
(a)In GeneralNone of the funds appropriated or otherwise made available to the Department of Defense in this Act may be used to construct, renovate, or expand any facility in the United States, its territories, or possessions to house any individual detained at United States Naval Station, Guantánamo Bay, Cuba, for the purposes of detention or imprisonment in the custody or under the control of the Department of Defense. (b)The prohibition in subsection (a) shall not apply to any modification of facilities at United States Naval Station, Guantánamo Bay, Cuba. 
(c)An individual described in this subsection is any individual who, as of June 24, 2009, is located at United States Naval Station, Guantánamo Bay, Cuba, and who— (1)is not a citizen of the United States or a member of the Armed Forces of the United States; and 
(2)is— (A)in the custody or under the effective control of the Department of Defense; or 
(B)otherwise under detention at United States Naval Station, Guantánamo Bay, Cuba. This division may be cited as the Military Construction, Veterans Affairs, and Related Agencies Appropriations Act, 2016. 
KDepartment of State, Foreign Operations, and Related Programs Appropriations Act, 2016 
IDepartment of State and Related AgencyDepartment of stateAdministration of foreign affairsDiplomatic and consular programsFor necessary expenses of the Department of State and the Foreign Service not otherwise provided for, $5,622,170,000, of which up to $629,055,000 may remain available until September 30, 2017, and of which up to $1,428,468,000 may remain available until expended for Worldwide Security Protection: Provided, That funds made available under this heading shall be allocated in accordance with paragraphs (1) through (4) as follows: 
(1)Human resourcesFor necessary expenses for training, human resources management, and salaries, including employment without regard to civil service and classification laws of persons on a temporary basis (not to exceed $700,000), as authorized by section 801 of the United States Information and Educational Exchange Act of 1948, $2,181,622,000, of which up to $358,833,000 is for Worldwide Security Protection. (2)Overseas programsFor necessary expenses for the regional bureaus of the Department of State and overseas activities as authorized by law, $1,561,840,000. 
(3)Diplomatic policy and supportFor necessary expenses for the functional bureaus of the Department of State, including representation to certain international organizations in which the United States participates pursuant to treaties ratified pursuant to the advice and consent of the Senate or specific Acts of Congress, general administration, and arms control, nonproliferation and disarmament activities as authorized, $791,121,000. (4)Security programsFor necessary expenses for security activities, $1,087,587,000, of which up to $1,069,635,000 is for Worldwide Security Protection. 
(5)Fees and payments collectedIn addition to amounts otherwise made available under this heading— (A)not to exceed $1,840,900 shall be derived from fees collected from other executive agencies for lease or use of facilities located at the International Center in accordance with section 4 of the International Center Act, and, in addition, as authorized by section 5 of such Act, $743,000, to be derived from the reserve authorized by that section, to be used for the purposes set out in that section; 
(B)as authorized by section 810 of the United States Information and Educational Exchange Act, not to exceed $5,000,000, to remain available until expended, may be credited to this appropriation from fees or other payments received from English teaching, library, motion pictures, and publication programs and from fees from educational advising and counseling and exchange visitor programs; and (C)not to exceed $15,000, which shall be derived from reimbursements, surcharges, and fees for use of Blair House facilities. 
(6)Transfer, reprogramming, and other matters 
(A)Notwithstanding any other provision of this Act, funds may be reprogrammed within and between paragraphs (1) through (4) under this heading subject to section 7015 of this Act. (B)Of the amount made available under this heading, not to exceed $10,000,000 may be transferred to, and merged with, funds made available by this Act under the heading Emergencies in the Diplomatic and Consular Service, to be available only for emergency evacuations and rewards, as authorized. 
(C)Funds appropriated under this heading are available for acquisition by exchange or purchase of passenger motor vehicles as authorized by law and, pursuant to section 1108(g) of title 31, United States Code, for the field examination of programs and activities in the United States funded from any account contained in this title. (D)Funds appropriated under this heading may be made available for Conflict Stabilization Operations and for related reconstruction and stabilization assistance to prevent or respond to conflict or civil strife in foreign countries or regions, or to enable transition from such strife. 
(E)Funds appropriated under this heading in this Act that are designated for Worldwide Security Protection shall continue to be made available for support of security-related training at sites in existence prior to the enactment of this Act: Provided, That in addition to such funds, up to $99,113,000 of the funds made available under this heading in this Act may be obligated for a Foreign Affairs Security Training Center (FASTC) only after the Secretary of State— 
(i)submits to the appropriate congressional committees a comprehensive analysis of a minimum of three different locations for FASTC assessing the feasibility and comparing the costs and benefits of delivering training at each such location; and (ii)notifies the appropriate congressional committees at least 15 days in advance of such obligation: Provided, That such notification shall also include a justification for any decision made by the Department of State to obligate funds for FASTC. 
(F)None of the funds appropriated under this heading may be used for the preservation of religious sites unless the Secretary of State determines and reports to the Committees on Appropriations that such sites are historically, artistically, or culturally significant, that the purpose of the project is neither to advance nor to inhibit the free exercise of religion, and that the project is in the national interest of the United States.capital investment fund For necessary expenses of the Capital Investment Fund, $66,400,000, to remain available until expended, as authorized.Office of inspector generalFor necessary expenses of the Office of Inspector General, $72,700,000, notwithstanding section 209(a)(1) of the Foreign Service Act of 1980 (Public Law 96–465), as it relates to post inspections: Provided, That of the funds appropriated under this heading, $10,905,000 may remain available until September 30, 2017.Educational and cultural exchange programsFor expenses of educational and cultural exchange programs, as authorized, $590,900,000, to remain available until expended, of which not less than $236,000,000 shall be for the Fulbright Program and not less than $102,000,000 shall be for Citizen Exchange Program, including $4,000,000 for the Congress-Bundestag Youth Exchange: Provided, That fees or other payments received from, or in connection with, English teaching, educational advising and counseling programs, and exchange visitor programs as authorized may be credited to this account, to remain available until expended: Provided further, That not later than 45 days after enactment of this Act, the Secretary of State shall submit a report to the Committees on Appropriations detailing modifications made to existing educational and cultural exchange programs since calendar year 2014, including for special academic and special professional and cultural exchanges: Provided further, That a portion of the Fulbright awards from the Eurasia and Central Asia regions shall be designated as Edmund S. Muskie Fellowships, following consultation with the Committees on Appropriations: Provided further, That Department of State-designated sponsors may not issue a Form DS–2019 (Certificate of Eligibility for Exchange Visitor (J–1) Status) to place student participants in seafood product preparation or packaging positions in the Summer Work Travel program in fiscal year 2016 unless prior to issuing such Form the sponsor provides to the Secretary of State a description of such program and verifies in writing to the Secretary that such program fully complies with part 62 of title 22 of the Code of Federal Regulations, notwithstanding subsection 62.32(h)(16) of such part, and with the requirements specified under this heading in the explanatory statement described in section 4 (in the matter preceding division A of this Consolidated Act): Provided further, That any substantive modifications from the prior fiscal year to programs funded by this Act under this heading shall be subject to prior consultation with, and the regular notification procedures of, the Committees on Appropriations.Representation expensesFor representation expenses as authorized, $8,030,000.Protection of foreign missions and officialsFor expenses, not otherwise provided, to enable the Secretary of State to provide for extraordinary protective services, as authorized, $30,036,000, to remain available until September 30, 2017.Embassy security, construction, and maintenanceFor necessary expenses for carrying out the Foreign Service Buildings Act of 1926 (22 U.S.C. 292 et seq.), preserving, maintaining, repairing, and planning for buildings that are owned or directly leased by the Department of State, renovating, in addition to funds otherwise available, the Harry S Truman Building, and carrying out the Diplomatic Security Construction Program as authorized, $785,097,000, to remain available until expended as authorized, of which not to exceed $25,000 may be used for domestic and overseas representation expenses as authorized: Provided, That none of the funds appropriated in this paragraph shall be available for acquisition of furniture, furnishings, or generators for other departments and agencies.In addition, for the costs of worldwide security upgrades, acquisition, and construction as authorized, $688,799,000, to remain available until expended: Provided, That not later than 45 days after enactment of this Act, the Secretary of State shall submit to the Committees on Appropriations the proposed allocation of funds made available under this heading and the actual and anticipated proceeds of sales for all projects in fiscal year 2016.Emergencies in the diplomatic and consular serviceFor necessary expenses to enable the Secretary of State to meet unforeseen emergencies arising in the Diplomatic and Consular Service, $7,900,000, to remain available until expended as authorized, of which not to exceed $1,000,000 may be transferred to, and merged with, funds appropriated by this Act under the heading Repatriation Loans Program Account, subject to the same terms and conditions.Repatriation loans program accountFor the cost of direct loans, $1,300,000, as authorized: Provided, That such costs, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974:  Provided further, That such funds are available to subsidize gross obligations for the principal amount of direct loans not to exceed $2,444,528.payment to the american institute in taiwanFor necessary expenses to carry out the Taiwan Relations Act (Public Law 96–8), $30,000,000.Payment to the foreign service retirement and disability fundFor payment to the Foreign Service Retirement and Disability Fund, as authorized, $158,900,000.International organizationsContributions to international organizationsFor necessary expenses, not otherwise provided for, to meet annual obligations of membership in international multilateral organizations, pursuant to treaties ratified pursuant to the advice and consent of the Senate, conventions or specific Acts of Congress, $1,344,458,000: Provided, That the Secretary of State shall, at the time of the submission of the President's budget to Congress under section 1105(a) of title 31, United States Code, transmit to the Committees on Appropriations the most recent biennial budget prepared by the United Nations for the operations of the United Nations: Provided further, That the Secretary of State shall notify the Committees on Appropriations at least 15 days in advance (or in an emergency, as far in advance as is practicable) of any United Nations action to increase funding for any United Nations program without identifying an offsetting decrease elsewhere in the United Nations budget: Provided further, That not later than May 1, 2016, and 30 days after the end of fiscal year 2016, the Secretary of State shall report to the Committees on Appropriations any credits available to the United States, including from the United Nations Tax Equalization Fund, and provide updated fiscal year 2016 and fiscal year 2017 assessment costs including offsets from available credits and updated foreign currency exchange rates: Provided further, That any such credits shall only be available for United States assessed contributions to the United Nations and the Committees on Appropriations shall be notified when such credits are applied to any assessed contribution, including any payment of arrearages: Provided further, That any notification regarding funds appropriated or otherwise made available under this heading in this Act or prior Acts making appropriations for the Department of State, foreign operations, and related programs submitted pursuant to section 7015 of this Act, section 34 of the State Department Basic Authorities Act of 1956 (22 U.S.C. 2706), or any operating plan submitted pursuant to section 7076 of this Act, shall include an estimate of all known credits currently available to the United States and provide updated assessment costs including offsets from available credits and updated foreign currency exchange rates: Provided further, That any payment of arrearages under this heading shall be directed to activities that are mutually agreed upon by the United States and the respective international organization and shall be subject to the regular notification procedures of the Committees on Appropriations: Provided further, That none of the funds appropriated under this heading shall be available for a United States contribution to an international organization for the United States share of interest costs made known to the United States Government by such organization for loans incurred on or after October 1, 1984, through external borrowings: Provided further, That the Secretary of State shall review the budgetary and personnel procedures of the United Nations and affiliated agencies funded under this heading and, not later than 180 days after enactment of this Act, submit a report to the Committees on Appropriations on steps taken at each agency to eliminate unnecessary administrative costs and duplicative activities and ensure that personnel practices are transparent and merit-based.Contributions for international peacekeeping activitiesFor necessary expenses to pay assessed and other expenses of international peacekeeping activities directed to the maintenance or restoration of international peace and security, $666,574,000, of which 15 percent shall remain available until September 30, 2017: Provided, That none of the funds made available by this Act shall be obligated or expended for any new or expanded United Nations peacekeeping mission unless, at least 15 days in advance of voting for such mission in the United Nations Security Council (or in an emergency as far in advance as is practicable), the Committees on Appropriations are notified of: (1) the estimated cost and duration of the mission, the objectives of the mission, the national interest that will be served, and the exit strategy; and (2) the sources of funds, including any reprogrammings and transfers, that will be used to pay the cost of the new or expanded mission, and the estimated cost in future fiscal years: Provided further, That none of the funds appropriated under this heading may be made available for obligation unless the Secretary of State certifies and reports to the Committees on Appropriations on a peacekeeping mission-by-mission basis that the United Nations is implementing effective policies and procedures to prevent United Nations employees, contractor personnel, and peacekeeping troops serving in such mission from trafficking in persons, exploiting victims of trafficking, or committing acts of illegal sexual exploitation or other violations of human rights, and to bring to justice individuals who engage in such acts while participating in such mission, including prosecution in their home countries and making information about such prosecutions publicly available on the Web site of the United Nations: Provided further, That funds shall be available for peacekeeping expenses unless the Secretary of State determines that American manufacturers and suppliers are not being given opportunities to provide equipment, services, and material for United Nations peacekeeping activities equal to those being given to foreign manufacturers and suppliers: Provided further, That the Secretary of State shall work with the United Nations and foreign governments contributing peacekeeping troops to implement effective vetting procedures to ensure that such troops have not violated human rights: Provided further, That none of the funds appropriated or otherwise made available under this heading may be used for any United Nations peacekeeping mission that will involve United States Armed Forces under the command or operational control of a foreign national, unless the President's military advisors have submitted to the President a recommendation that such involvement is in the national interest of the United States and the President has submitted to Congress such a recommendation: Provided further, That not later than May 1, 2016, and 30 days after the end of fiscal year 2016, the Secretary of State shall report to the Committees on Appropriations any credits available to the United States, including those resulting from United Nations peacekeeping missions or the United Nations Tax Equalization Fund, and provide updated fiscal year 2016 and fiscal year 2017 assessment costs including offsets from available credits: Provided further, That any such credits shall only be available for United States assessed contributions to the United Nations, and the Committees on Appropriations shall be notified when such credits are applied to any assessed contribution, including any payment of arrearages: Provided further, That any notification regarding funds appropriated or otherwise made available under this heading in this Act or prior Acts making appropriations for the Department of State, foreign operations, and related programs submitted pursuant to section 7015 of this Act, section 34 of the State Department Basic Authorities Act of 1956 (22 U.S.C. 2706), or any operating plan submitted pursuant to section 7076 of this Act, shall include an estimate of all known credits currently available to the United States and provide updated assessment costs including offsets from available credits: Provided further, That any payment of arrearages with funds appropriated by this Act shall be subject to the regular notification procedures of the Committees on Appropriations: Provided further, That the Secretary of State shall work with the United Nations and members of the United Nations Security Council to evaluate and prioritize peacekeeping missions, and to consider a draw down when mission goals have been substantially achieved: Provided further, That notwithstanding any other provision of law, funds appropriated or otherwise made available under this heading shall be available for United States assessed contributions up to the amount specified in Annex IV accompanying United Nations General Assembly Resolution 64/220: Provided further, That such funds may be made available above the amount authorized in section 404(b)(2)(B) of the Foreign Relations Authorization Act, Fiscal Years 1994 and 1995 (22 U.S.C. 287e note) only if the Secretary of State determines and reports to the appropriate congressional committees that it is important to the national interest of the United States.International CommissionsFor necessary expenses, not otherwise provided for, to meet obligations of the United States arising under treaties, or specific Acts of Congress, as follows:International boundary and water commission, united states and mexicoFor necessary expenses for the United States Section of the International Boundary and Water Commission, United States and Mexico, and to comply with laws applicable to the United States Section, including not to exceed $6,000 for representation expenses; as follows:Salaries and expensesFor salaries and expenses, not otherwise provided for, $45,307,000.ConstructionFor detailed plan preparation and construction of authorized projects, $28,400,000, to remain available until expended, as authorized.American sections, international commissionsFor necessary expenses, not otherwise provided, for the International Joint Commission and the International Boundary Commission, United States and Canada, as authorized by treaties between the United States and Canada or Great Britain, and the Border Environment Cooperation Commission as authorized by the North American Free Trade Agreement Implementation Act (Public Law 103–182), $12,330,000: Provided, That of the amount provided under this heading for the International Joint Commission, up to $500,000 may remain available until September 30, 2017, and $9,000 may be made available for representation expenses.International fisheries commissionsFor necessary expenses for international fisheries commissions, not otherwise provided for, as authorized by law, $36,681,000: Provided, That the United States share of such expenses may be advanced to the respective commissions pursuant to section 3324 of title 31, United States Code.Related AgencyBroadcasting board of governorsInternational broadcasting operationsFor necessary expenses to enable the Broadcasting Board of Governors (BBG), as authorized, to carry out international communication activities, and to make and supervise grants for radio, Internet, and television broadcasting to the Middle East, $734,087,000: Provided, That in addition to amounts otherwise available for such purposes, up to $31,135,000 of the amount appropriated under this heading may remain available until expended for satellite transmissions and Internet freedom programs, of which not less than $15,000,000 shall be for Internet freedom programs: Provided further, That of the total amount appropriated under this heading, not to exceed $35,000 may be used for representation expenses, of which $10,000 may be used for such expenses within the United States as authorized, and not to exceed $30,000 may be used for representation expenses of Radio Free Europe/Radio Liberty: Provided further, That the authority provided by section 504(c) of the Foreign Relations Authorization Act, Fiscal Year 2003 (Public Law 107–228; 22 U.S.C. 6206 note) shall remain in effect through September 30, 2016: Provided further, That the BBG shall notify the Committees on Appropriations within 15 days of any determination by the Board that any of its broadcast entities, including its grantee organizations, provides an open platform for international terrorists or those who support international terrorism, or is in violation of the principles and standards set forth in subsections (a) and (b) of section 303 of the United States International Broadcasting Act of 1994 (22 U.S.C. 6202) or the entity's journalistic code of ethics: Provided further, That significant modifications to BBG broadcast hours previously justified to Congress, including changes to transmission platforms (shortwave, medium wave, satellite, Internet, and television), for all BBG language services shall be subject to the regular notification procedures of the Committees on Appropriations: Provided further, That in addition to funds made available under this heading, and notwithstanding any other provision of law, up to $5,000,000 in receipts from advertising and revenue from business ventures, up to $500,000 in receipts from cooperating international organizations, and up to $1,000,000 in receipts from privatization efforts of the Voice of America and the International Broadcasting Bureau, shall remain available until expended for carrying out authorized purposes.Broadcasting capital improvementsFor the purchase, rent, construction, repair, preservation, and improvement of facilities for radio, television, and digital transmission and reception; the purchase, rent, and installation of necessary equipment for radio, television, and digital transmission and reception, including to Cuba, as authorized; and physical security worldwide, in addition to amounts otherwise available for such purposes, $4,800,000, to remain available until expended, as authorized.Related programsThe asia foundationFor a grant to The Asia Foundation, as authorized by The Asia Foundation Act (22 U.S.C. 4402), $17,000,000, to remain available until expended.United States Institute of PeaceFor necessary expenses of the United States Institute of Peace, as authorized by the United States Institute of Peace Act (22 U.S.C. 4601 et seq.), $35,300,000, to remain available until September 30, 2017, which shall not be used for construction activities.Center for Middle Eastern-Western Dialogue Trust FundFor necessary expenses of the Center for Middle Eastern-Western Dialogue Trust Fund, as authorized by section 633 of the Departments of Commerce, Justice, and State, the Judiciary, and Related Agencies Appropriations Act, 2004 (22 U.S.C. 2078), the total amount of the interest and earnings accruing to such Fund on or before September 30, 2016, to remain available until expended.Eisenhower exchange fellowship programFor necessary expenses of Eisenhower Exchange Fellowships, Incorporated, as authorized by sections 4 and 5 of the Eisenhower Exchange Fellowship Act of 1990 (20 U.S.C. 5204–5205), all interest and earnings accruing to the Eisenhower Exchange Fellowship Program Trust Fund on or before September 30, 2016, to remain available until expended: Provided, That none of the funds appropriated herein shall be used to pay any salary or other compensation, or to enter into any contract providing for the payment thereof, in excess of the rate authorized by section 5376 of title 5, United States Code; or for purposes which are not in accordance with section 200 of title 2 of the Code of Federal Regulations, including the restrictions on compensation for personal services.Israeli arab scholarship programFor necessary expenses of the Israeli Arab Scholarship Program, as authorized by section 214 of the Foreign Relations Authorization Act, Fiscal Years 1992 and 1993 (22 U.S.C. 2452), all interest and earnings accruing to the Israeli Arab Scholarship Fund on or before September 30, 2016, to remain available until expended.East-West centerTo enable the Secretary of State to provide for carrying out the provisions of the Center for Cultural and Technical Interchange Between East and West Act of 1960, by grant to the Center for Cultural and Technical Interchange Between East and West in the State of Hawaii, $16,700,000.national endowment for democracyFor grants made by the Department of State to the National Endowment for Democracy, as authorized by the National Endowment for Democracy Act (22 U.S.C. 4412), $170,000,000, to remain available until expended, of which $117,500,000 shall be allocated in the traditional and customary manner, including for the core institutes, and $52,500,000 shall be for democracy programs.other commissionscommission for the preservation of america’s heritage abroadsalaries and expensesFor necessary expenses for the Commission for the Preservation of America’s Heritage Abroad, $676,000, as authorized by chapter 3123 of title 54, United States Code: Provided, That the Commission may procure temporary, intermittent, and other services notwithstanding paragraph (3) of section 312304(b) of such chapter: Provided further, That such authority shall terminate on October 1, 2016: Provided further, That the Commission shall notify the Committees on Appropriations prior to exercising such authority.United states commission on international religious freedomSalaries and expensesFor necessary expenses for the United States Commission on International Religious Freedom, as authorized by title II of the International Religious Freedom Act of 1998 (22 U.S.C. 6431 et seq.), $3,500,000, to remain available until September 30, 2017, including not more than $4,000 for representation expenses.Commission on security and cooperation in europeSalaries and expensesFor necessary expenses of the Commission on Security and Cooperation in Europe, as authorized by Public Law 94–304, $2,579,000, including not more than $4,000 for representation expenses, to remain available until September 30, 2017.Congressional-Executive Commission on the People's Republic of ChinaSalaries and expensesFor necessary expenses of the Congressional-Executive Commission on the People's Republic of China, as authorized by title III of the U.S.-China Relations Act of 2000 (22 U.S.C. 6911 et seq.), $2,000,000, including not more than $3,000 for representation expenses, to remain available until September 30, 2017.United States-China Economic and Security Review Commissionsalaries and expensesFor necessary expenses of the United States-China Economic and Security Review Commission, as authorized by section 1238 of the Floyd D. Spence National Defense Authorization Act for Fiscal Year 2001 (22 U.S.C. 7002), $3,500,000, including not more than $4,000 for representation expenses, to remain available until September 30, 2017: Provided, That the authorities, requirements, limitations, and conditions contained in the second through sixth provisos under this heading in the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2010 (division F of Public Law 111–117) shall continue in effect during fiscal year 2016 and shall apply to funds appropriated under this heading as if included in this Act. 
IIUnited states agency for international developmentFunds appropriated to the presidentOperating expensesFor necessary expenses to carry out the provisions of section 667 of the Foreign Assistance Act of 1961, $1,143,614,000, of which up to $171,542,000 may remain available until September 30, 2017: Provided, That none of the funds appropriated under this heading and under the heading Capital Investment Fund in this title may be made available to finance the construction (including architect and engineering services), purchase, or long-term lease of offices for use by the United States Agency for International Development (USAID), unless the USAID Administrator has identified such proposed use of funds in a report submitted to the Committees on Appropriations at least 15 days prior to the obligation of funds for such purposes: Provided further, That contracts or agreements entered into with funds appropriated under this heading may entail commitments for the expenditure of such funds through the following fiscal year: Provided further, That the authority of sections 610 and 109 of the Foreign Assistance Act of 1961 may be exercised by the Secretary of State to transfer funds appropriated to carry out chapter 1 of part I of such Act to Operating Expenses in accordance with the provisions of those sections: Provided further, That of the funds appropriated or made available under this heading, not to exceed $250,000 may be available for representation and entertainment expenses, of which not to exceed $5,000 may be available for entertainment expenses, and not to exceed $100,500 shall be for official residence expenses, for USAID during the current fiscal year.Capital investment fundFor necessary expenses for overseas construction and related costs, and for the procurement and enhancement of information technology and related capital investments, pursuant to section 667 of the Foreign Assistance Act of 1961, $168,300,000, to remain available until expended: Provided, That this amount is in addition to funds otherwise available for such purposes: Provided further, That funds appropriated under this heading shall be available subject to the regular notification procedures of the Committees on Appropriations.Office of inspector generalFor necessary expenses to carry out the provisions of section 667 of the Foreign Assistance Act of 1961, $66,000,000, of which up to $9,900,000 may remain available until September 30, 2017, for the Office of Inspector General of the United States Agency for International Development. IIIbilateral economic assistancefunds appropriated to the presidentFor necessary expenses to enable the President to carry out the provisions of the Foreign Assistance Act of 1961, and for other purposes, as follows: Global health programsFor necessary expenses to carry out the provisions of chapters 1 and 10 of part I of the Foreign Assistance Act of 1961, for global health activities, in addition to funds otherwise available for such purposes, $2,833,450,000, to remain available until September 30, 2017, and which shall be apportioned directly to the United States Agency for International Development (USAID): Provided, That this amount shall be made available for training, equipment, and technical assistance to build the capacity of public health institutions and organizations in developing countries, and for such activities as: (1) child survival and maternal health programs; (2) immunization and oral rehydration programs; (3) other health, nutrition, water and sanitation programs which directly address the needs of mothers and children, and related education programs; (4) assistance for children displaced or orphaned by causes other than AIDS; (5) programs for the prevention, treatment, control of, and research on HIV/AIDS, tuberculosis, polio, malaria, and other infectious diseases including neglected tropical diseases, and for assistance to communities severely affected by HIV/AIDS, including children infected or affected by AIDS; (6) disaster preparedness training for health crises; and (7) family planning/reproductive health: Provided further, That funds appropriated under this paragraph may be made available for a United States contribution to the GAVI Alliance: Provided further, That none of the funds made available in this Act nor any unobligated balances from prior appropriations Acts may be made available to any organization or program which, as determined by the President of the United States, supports or participates in the management of a program of coercive abortion or involuntary sterilization: Provided further, That any determination made under the previous proviso must be made not later than 6 months after the date of enactment of this Act, and must be accompanied by the evidence and criteria utilized to make the determination: Provided further, That none of the funds made available under this Act may be used to pay for the performance of abortion as a method of family planning or to motivate or coerce any person to practice abortions: Provided further, That nothing in this paragraph shall be construed to alter any existing statutory prohibitions against abortion under section 104 of the Foreign Assistance Act of 1961: Provided further, That none of the funds made available under this Act may be used to lobby for or against abortion: Provided further, That in order to reduce reliance on abortion in developing nations, funds shall be available only to voluntary family planning projects which offer, either directly or through referral to, or information about access to, a broad range of family planning methods and services, and that any such voluntary family planning project shall meet the following requirements: (1) service providers or referral agents in the project shall not implement or be subject to quotas, or other numerical targets, of total number of births, number of family planning acceptors, or acceptors of a particular method of family planning (this provision shall not be construed to include the use of quantitative estimates or indicators for budgeting and planning purposes); (2) the project shall not include payment of incentives, bribes, gratuities, or financial reward to: (A) an individual in exchange for becoming a family planning acceptor; or (B) program personnel for achieving a numerical target or quota of total number of births, number of family planning acceptors, or acceptors of a particular method of family planning; (3) the project shall not deny any right or benefit, including the right of access to participate in any program of general welfare or the right of access to health care, as a consequence of any individual's decision not to accept family planning services; (4) the project shall provide family planning acceptors comprehensible information on the health benefits and risks of the method chosen, including those conditions that might render the use of the method inadvisable and those adverse side effects known to be consequent to the use of the method; and (5) the project shall ensure that experimental contraceptive drugs and devices and medical procedures are provided only in the context of a scientific study in which participants are advised of potential risks and benefits; and, not less than 60 days after the date on which the USAID Administrator determines that there has been a violation of the requirements contained in paragraph (1), (2), (3), or (5) of this proviso, or a pattern or practice of violations of the requirements contained in paragraph (4) of this proviso, the Administrator shall submit to the Committees on Appropriations a report containing a description of such violation and the corrective action taken by the Agency: Provided further, That in awarding grants for natural family planning under section 104 of the Foreign Assistance Act of 1961 no applicant shall be discriminated against because of such applicant's religious or conscientious commitment to offer only natural family planning; and, additionally, all such applicants shall comply with the requirements of the previous proviso: Provided further, That for purposes of this or any other Act authorizing or appropriating funds for the Department of State, foreign operations, and related programs, the term motivate, as it relates to family planning assistance, shall not be construed to prohibit the provision, consistent with local law, of information or counseling about all pregnancy options: Provided further, That information provided about the use of condoms as part of projects or activities that are funded from amounts appropriated by this Act shall be medically accurate and shall include the public health benefits and failure rates of such use.In addition, for necessary expenses to carry out the provisions of the Foreign Assistance Act of 1961 for the prevention, treatment, and control of, and research on, HIV/AIDS, $5,670,000,000, to remain available until September 30, 2020, which shall be apportioned directly to the Department of State: Provided, That funds appropriated under this paragraph may be made available, notwithstanding any other provision of law, except for the United States Leadership Against HIV/AIDS, Tuberculosis, and Malaria Act of 2003 (Public Law 108–25), as amended, for a United States contribution to the Global Fund to Fight AIDS, Tuberculosis and Malaria (Global Fund), and shall be expended at the minimum rate necessary to make timely payment for projects and activities: Provided further, That the amount of such contribution should be $1,350,000,000: Provided further, That section 202(d)(4)(A)(i) and (vi) of Public Law 108–25, as amended, shall be applied with respect to such funds made available for fiscal years 2015 and 2016 by substituting 2004 for 2009: Provided further, That up to 5 percent of the aggregate amount of funds made available to the Global Fund in fiscal year 2016 may be made available to USAID for technical assistance related to the activities of the Global Fund, subject to the regular notification procedures of the Committees on Appropriations: Provided further, That of the funds appropriated under this paragraph, up to $17,000,000 may be made available, in addition to amounts otherwise available for such purposes, for administrative expenses of the Office of the United States Global AIDS Coordinator.Development assistanceFor necessary expenses to carry out the provisions of sections 103, 105, 106, 214, and sections 251 through 255, and chapter 10 of part I of the Foreign Assistance Act of 1961, $2,780,971,000, to remain available until September 30, 2017.International disaster assistanceFor necessary expenses to carry out the provisions of section 491 of the Foreign Assistance Act of 1961 for international disaster relief, rehabilitation, and reconstruction assistance, $874,763,000, to remain available until expended.Transition initiativesFor necessary expenses for international disaster rehabilitation and reconstruction assistance administered by the Office of Transition Initiatives, United States Agency for International Development (USAID), pursuant to section 491 of the Foreign Assistance Act of 1961, $30,000,000, to remain available until expended, to support transition to democracy and long-term development of countries in crisis: Provided, That such support may include assistance to develop, strengthen, or preserve democratic institutions and processes, revitalize basic infrastructure, and foster the peaceful resolution of conflict: Provided further, That the USAID Administrator shall submit a report to the Committees on Appropriations at least 5 days prior to beginning a new program of assistance: Provided further, That if the Secretary of State determines that it is important to the national interest of the United States to provide transition assistance in excess of the amount appropriated under this heading, up to $15,000,000 of the funds appropriated by this Act to carry out the provisions of part I of the Foreign Assistance Act of 1961 may be used for purposes of this heading and under the authorities applicable to funds appropriated under this heading: Provided further, That funds made available pursuant to the previous proviso shall be made available subject to prior consultation with the Committees on Appropriations.COMPLEX CRISES FUNDFor necessary expenses to carry out the provisions of the Foreign Assistance Act of 1961 to support programs and activities to prevent or respond to emerging or unforeseen foreign challenges and complex crises overseas, $10,000,000, to remain available until expended: Provided, That funds appropriated under this heading may be made available on such terms and conditions as are appropriate and necessary for the purposes of preventing or responding to such challenges and crises, except that no funds shall be made available for lethal assistance or to respond to natural disasters: Provided further, That funds appropriated under this heading may be made available notwithstanding any other provision of law, except sections 7007, 7008, and 7018 of this Act and section 620M of the Foreign Assistance Act of 1961: Provided further, That funds appropriated under this heading may be used for administrative expenses, in addition to funds otherwise made available for such purposes, except that such expenses may not exceed 5 percent of the funds appropriated under this heading: Provided further, That funds appropriated under this heading shall be subject to the regular notification procedures of the Committees on Appropriations, except that such notifications shall be transmitted at least 5 days prior to the obligation of funds.development credit authorityFor the cost of direct loans and loan guarantees provided by the United States Agency for International Development (USAID), as authorized by sections 256 and 635 of the Foreign Assistance Act of 1961, up to $40,000,000 may be derived by transfer from funds appropriated by this Act to carry out part I of such Act and under the heading Assistance for Europe, Eurasia and Central Asia: Provided, That funds provided under this paragraph and funds provided as a gift that are used for purposes of this paragraph pursuant to section 635(d) of the Foreign Assistance Act of 1961 shall be made available only for micro- and small enterprise programs, urban programs, and other programs which further the purposes of part I of such Act: Provided further, That such costs, including the cost of modifying such direct and guaranteed loans, shall be as defined in section 502 of the Congressional Budget Act of 1974, as amended: Provided further, That funds made available by this paragraph may be used for the cost of modifying any such guaranteed loans under this Act or prior Acts making appropriations for the Department of State, foreign operations, and related programs, and funds used for such costs shall be subject to the regular notification procedures of the Committees on Appropriations: Provided further, That the provisions of section 107A(d) (relating to general provisions applicable to the Development Credit Authority) of the Foreign Assistance Act of 1961, as contained in section 306 of H.R. 1486 as reported by the House Committee on International Relations on May 9, 1997, shall be applicable to direct loans and loan guarantees provided under this heading, except that the principal amount of loans made or guaranteed under this heading with respect to any single country shall not exceed $300,000,000: Provided further, That these funds are available to subsidize total loan principal, any portion of which is to be guaranteed, of up to $1,500,000,000.In addition, for administrative expenses to carry out credit programs administered by USAID, $8,120,000, which may be transferred to, and merged with, funds made available under the heading Operating Expenses in title II of this Act: Provided, That funds made available under this heading shall remain available until September 30, 2018.Economic support fundFor necessary expenses to carry out the provisions of chapter 4 of part II of the Foreign Assistance Act of 1961, $1,896,315,000, to remain available until September 30, 2017.Democracy fundFor necessary expenses to carry out the provisions of the Foreign Assistance Act of 1961 for the promotion of democracy globally, $150,500,000, to remain available until September 30, 2017, of which $88,500,000 shall be made available for the Human Rights and Democracy Fund of the Bureau of Democracy, Human Rights and Labor, Department of State, and $62,000,000 shall be made available for the Bureau for Democracy, Conflict, and Humanitarian Assistance, United States Agency for International Development.Assistance for europe, eurasia and central asiaFor necessary expenses to carry out the provisions of the Foreign Assistance Act of 1961, the FREEDOM Support Act (Public Law 102–511), and the Support for Eastern European Democracy (SEED) Act of 1989 (Public Law 101–179), $491,119,000, to remain available until September 30, 2017, which shall be available, notwithstanding any other provision of law, except section 7070 of this Act, for assistance and related programs for countries identified in section 3 of Public Law 102–511 and section 3(c) of Public Law 101–179, in addition to funds otherwise available for such purposes: Provided, That funds appropriated by this Act under the headings Global Health Programs and Economic Support Fund that are made available for assistance for such countries shall be administered in accordance with the responsibilities of the coordinator designated pursuant to section 102 of Public Law 102–511 and section 601 of Public Law 101–179: Provided further, That funds appropriated under this heading shall be considered to be economic assistance under the Foreign Assistance Act of 1961 for purposes of making available the administrative authorities contained in that Act for the use of economic assistance.Department of StateMigration and refugee assistanceFor necessary expenses not otherwise provided for, to enable the Secretary of State to carry out the provisions of section 2(a) and (b) of the Migration and Refugee Assistance Act of 1962, and other activities to meet refugee and migration needs; salaries and expenses of personnel and dependents as authorized by the Foreign Service Act of 1980; allowances as authorized by sections 5921 through 5925 of title 5, United States Code; purchase and hire of passenger motor vehicles; and services as authorized by section 3109 of title 5, United States Code, $931,886,000, to remain available until expended, of which not less than $35,000,000 shall be made available to respond to small-scale emergency humanitarian requirements, and $10,000,000 shall be made available for refugees resettling in Israel.united states emergency refugee and migration assistance fundFor necessary expenses to carry out the provisions of section 2(c) of the Migration and Refugee Assistance Act of 1962, as amended (22 U.S.C. 2601(c)), $50,000,000, to remain available until expended.independent agenciesPeace corps(including transfer of funds)For necessary expenses to carry out the provisions of the Peace Corps Act (22 U.S.C. 2501 et seq.), including the purchase of not to exceed five passenger motor vehicles for administrative purposes for use outside of the United States, $410,000,000, of which $5,150,000 is for the Office of Inspector General, to remain available until September 30, 2017: Provided, That the Director of the Peace Corps may transfer to the Foreign Currency Fluctuations Account, as authorized by section 16 of the Peace Corps Act (22 U.S.C. 2515), an amount not to exceed $5,000,000: Provided further, That funds transferred pursuant to the previous proviso may not be derived from amounts made available for Peace Corps overseas operations: Provided further, That of the funds appropriated under this heading, not to exceed $104,000 may be available for representation expenses, of which not to exceed $4,000 may be made available for entertainment expenses: Provided further, That any decision to open, close, significantly reduce, or suspend a domestic or overseas office or country program shall be subject to prior consultation with, and the regular notification procedures of, the Committees on Appropriations, except that prior consultation and regular notification procedures may be waived when there is a substantial security risk to volunteers or other Peace Corps personnel, pursuant to section 7015(e) of this Act: Provided further, That none of the funds appropriated under this heading shall be used to pay for abortions: Provided further, That notwithstanding the previous proviso, section 614 of division E of Public Law 113–76 shall apply to funds appropriated under this heading.Millennium challenge corporationFor necessary expenses to carry out the provisions of the Millennium Challenge Act of 2003 (22 U.S.C. 7701 et seq.) (MCA), $901,000,000, to remain available until expended: Provided, That of the funds appropriated under this heading, up to $105,000,000 may be available for administrative expenses of the Millennium Challenge Corporation (the Corporation): Provided further, That up to 5 percent of the funds appropriated under this heading may be made available to carry out the purposes of section 616 of the MCA for fiscal year 2016: Provided further, That section 605(e) of the MCA shall apply to funds appropriated under this heading: Provided further, That funds appropriated under this heading may be made available for a Millennium Challenge Compact entered into pursuant to section 609 of the MCA only if such Compact obligates, or contains a commitment to obligate subject to the availability of funds and the mutual agreement of the parties to the Compact to proceed, the entire amount of the United States Government funding anticipated for the duration of the Compact: Provided further, That the Chief Executive Officer of the Corporation shall notify the Committees on Appropriations not later than 15 days prior to commencing negotiations for any country compact or threshold country program; signing any such compact or threshold program; or terminating or suspending any such compact or threshold program: Provided further, That funds appropriated under this heading by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs that are available to implement section 609(g) of the MCA shall be subject to the regular notification procedures of the Committees on Appropriations: Provided further, That no country should be eligible for a threshold program after such country has completed a country compact: Provided further, That any funds that are deobligated from a Millennium Challenge Compact shall be subject to the regular notification procedures of the Committees on Appropriations prior to re-obligation: Provided further, That notwithstanding section 606(a)(2) of the MCA, a country shall be a candidate country for purposes of eligibility for assistance for the fiscal year if the country has a per capita income equal to or below the World Bank's lower middle income country threshold for the fiscal year and is among the 75 lowest per capita income countries as identified by the World Bank; and the country meets the requirements of section 606(a)(1)(B) of the MCA: Provided further, That notwithstanding section 606(b)(1) of the MCA, in addition to countries described in the preceding proviso, a country shall be a candidate country for purposes of eligibility for assistance for the fiscal year if the country has a per capita income equal to or below the World Bank's lower middle income country threshold for the fiscal year and is not among the 75 lowest per capita income countries as identified by the World Bank; and the country meets the requirements of section 606(a)(1)(B) of the MCA: Provided further, That any Millennium Challenge Corporation candidate country under section 606 of the MCA with a per capita income that changes in the fiscal year such that the country would be reclassified from a low income country to a lower middle income country or from a lower middle income country to a low income country shall retain its candidacy status in its former income classification for the fiscal year and the 2 subsequent fiscal years: Provided further, That publication in the Federal Register of a notice of availability of a copy of a Compact on the Millennium Challenge Corporation Web site shall be deemed to satisfy the requirements of section 610(b)(2) of the MCA for such Compact: Provided further, That none of the funds made available by this Act or prior Acts making appropriations for the Department of State, foreign operations, and related programs shall be available for a threshold program in a country that is not currently a candidate country: Provided further, That the Comptroller General of the United States shall provide to the appropriate congressional committees a review of authorities that may allow the Millennium Challenge Corporation to obligate funds that are unobligated from prior fiscal years for compacts in countries that are not eligible for a compact in the current fiscal year: Provided further, That such review shall include an assessment as set forth in the explanatory statement described in section 4 (in the matter preceding division A of this Consolidated Act): Provided further, That funds appropriated under this heading shall be used on a reimbursable basis for such review: Provided further, That of the funds appropriated under this heading, not to exceed $100,000 may be available for representation and entertainment expenses, of which not to exceed $5,000 may be available for entertainment expenses.Inter-american foundationFor necessary expenses to carry out the functions of the Inter-American Foundation in accordance with the provisions of section 401 of the Foreign Assistance Act of 1969, $22,500,000, to remain available until September 30, 2017: Provided, That of the funds appropriated under this heading, not to exceed $2,000 may be available for representation expenses.United States African development foundationFor necessary expenses to carry out title V of the International Security and Development Cooperation Act of 1980 (Public Law 96–533), $30,000,000, to remain available until September 30, 2017, of which not to exceed $2,000 may be available for representation expenses:  Provided, That funds made available to grantees may be invested pending expenditure for project purposes when authorized by the Board of Directors of the United States African Development Foundation (USADF): Provided further, That interest earned shall be used only for the purposes for which the grant was made: Provided further, That notwithstanding section 505(a)(2) of the African Development Foundation Act, in exceptional circumstances the Board of Directors of the USADF may waive the $250,000 limitation contained in that section with respect to a project and a project may exceed the limitation by up to 10 percent if the increase is due solely to foreign currency fluctuation: Provided further, That the USADF shall submit a report to the Committees on Appropriations after each time such waiver authority is exercised: Provided further, That the USADF may make rent or lease payments in advance from appropriations available for such purpose for offices, buildings, grounds, and quarters in Africa as may be necessary to carry out its functions: Provided further, That the USADF may maintain bank accounts outside the United States Treasury and retain any interest earned on such accounts, in furtherance of the purposes of the African Foundation Development Act: Provided further, That the USADF may not withdraw any appropriation from the Treasury prior to the need of spending such funds for program purposes.department of the treasuryinternational affairs technical assistanceFor necessary expenses to carry out the provisions of section 129 of the Foreign Assistance Act of 1961, $23,500,000, to remain available until September 30, 2018, which shall be available notwithstanding any other provision of law. IVInternational security assistanceDepartment of StateInternational narcotics control and law enforcementFor necessary expenses to carry out section 481 of the Foreign Assistance Act of 1961, $894,821,000, to remain available until September 30, 2017: Provided, That the provision of assistance by any other United States Government department or agency which is comparable to assistance that may be made available under this heading, but which is provided under any other provision of law, should be provided only with the concurrence of the Secretary of State and in accordance with the provisions of sections 481(b) and 622(c) of the Foreign Assistance Act of 1961: Provided further, That the Department of State may use the authority of section 608 of the Foreign Assistance Act of 1961, without regard to its restrictions, to receive excess property from an agency of the United States Government for the purpose of providing such property to a foreign country or international organization under chapter 8 of part I of that Act, subject to the regular notification procedures of the Committees on Appropriations: Provided further, That section 482(b) of the Foreign Assistance Act of 1961 shall not apply to funds appropriated under this heading, except that any funds made available notwithstanding such section shall be subject to the regular notification procedures of the Committees on Appropriations: Provided further, That funds appropriated under this heading shall be made available to support training and technical assistance for foreign law enforcement, corrections, and other judicial authorities, utilizing regional partners: Provided further, That not less than $54,975,000 of the funds appropriated under this heading shall be transferred to, and merged with, funds appropriated by this Act under the heading Assistance for Europe, Eurasia and Central Asia, which shall be available for the same purposes as funds appropriated under this heading: Provided further, That funds made available under this heading that are transferred to another department, agency, or instrumentality of the United States Government pursuant to section 632(b) of the Foreign Assistance Act of 1961 valued in excess of $5,000,000, and any agreement made pursuant to section 632(a) of such Act, shall be subject to the regular notification procedures of the Committees on Appropriations.Nonproliferation, anti-terrorism, demining and related programsFor necessary expenses for nonproliferation, anti-terrorism, demining and related programs and activities, $506,381,000, to remain available until September 30, 2017, to carry out the provisions of chapter 8 of part II of the Foreign Assistance Act of 1961 for anti-terrorism assistance, chapter 9 of part II of the Foreign Assistance Act of 1961, section 504 of the FREEDOM Support Act, section 23 of the Arms Export Control Act, or the Foreign Assistance Act of 1961 for demining activities, the clearance of unexploded ordnance, the destruction of small arms, and related activities, notwithstanding any other provision of law, including activities implemented through nongovernmental and international organizations, and section 301 of the Foreign Assistance Act of 1961 for a United States contribution to the Comprehensive Nuclear Test Ban Treaty Preparatory Commission, and for a voluntary contribution to the International Atomic Energy Agency (IAEA): Provided, That the Secretary of State shall inform the appropriate congressional committees of information regarding any separate arrangements relating to the Road-map for the Clarification of Past and Present Outstanding Issues Regarding Iran’s Nuclear Program between the IAEA and the Islamic Republic of Iran, in classified form if necessary, if such information becomes known to the Department of State: Provided further, That for the clearance of unexploded ordnance, the Secretary of State should prioritize those areas where such ordnance was caused by the United States:  Provided further, That funds made available under this heading for the Nonproliferation and Disarmament Fund shall be available notwithstanding any other provision of law and subject to prior consultation with, and the regular notification procedures of, the Committees on Appropriations, to promote bilateral and multilateral activities relating to nonproliferation, disarmament, and weapons destruction, and shall remain available until expended: Provided further, That such funds may also be used for such countries other than the Independent States of the former Soviet Union and international organizations when it is in the national security interest of the United States to do so: Provided further, That funds appropriated under this heading may be made available for the IAEA unless the Secretary of State determines that Israel is being denied its right to participate in the activities of that Agency: Provided further, That funds made available under this heading for the Counterterrorism Partnerships Fund shall be subject to the regular notification procedures of the Committees on Appropriations: Provided further, That funds made available for conventional weapons destruction programs, including demining and related activities, in addition to funds otherwise available for such purposes, may be used for administrative expenses related to the operation and management of such programs and activities, subject to the regular notification procedures of the Committees on Appropriations.Peacekeeping operationsFor necessary expenses to carry out the provisions of section 551 of the Foreign Assistance Act of 1961, $131,361,000: Provided, That funds appropriated under this heading may be used, notwithstanding section 660 of such Act, to provide assistance to enhance the capacity of foreign civilian security forces, including gendarmes, to participate in peacekeeping operations: Provided further, That of the funds appropriated under this heading, not less than $35,000,000 shall be made available for a United States contribution to the Multinational Force and Observers mission in the Sinai: Provided further, That none of the funds appropriated under this heading shall be obligated except as provided through the regular notification procedures of the Committees on Appropriations.Funds Appropriated to the PresidentInternational military education and trainingFor necessary expenses to carry out the provisions of section 541 of the Foreign Assistance Act of 1961, $108,115,000, of which up to $4,000,000 may remain available until September 30, 2017: Provided, That the civilian personnel for whom military education and training may be provided under this heading may include civilians who are not members of a government whose participation would contribute to improved civil-military relations, civilian control of the military, or respect for human rights: Provided further, That of the funds appropriated under this heading, not to exceed $55,000 may be available for entertainment expenses.Foreign military financing programFor necessary expenses for grants to enable the President to carry out the provisions of section 23 of the Arms Export Control Act, $4,737,522,000: Provided, That to expedite the provision of assistance to foreign countries and international organizations, the Secretary of State, following consultation with the Committees on Appropriations and subject to the regular notification procedures of such Committees, may use the funds appropriated under this heading to procure defense articles and services to enhance the capacity of foreign security forces: Provided further, That of the funds appropriated under this heading, not less than $3,100,000,000 shall be available for grants only for Israel, and funds are available for assistance for Jordan and Egypt subject to section 7041 of this Act: Provided further, That the funds appropriated under this heading for assistance for Israel shall be disbursed within 30 days of enactment of this Act: Provided further, That to the extent that the Government of Israel requests that funds be used for such purposes, grants made available for Israel under this heading shall, as agreed by the United States and Israel, be available for advanced weapons systems, of which not less than $815,300,000 shall be available for the procurement in Israel of defense articles and defense services, including research and development: Provided further, That none of the funds made available under this heading shall be made available to support or continue any program initially funded under the authority of section 1206 of the National Defense Authorization Act for Fiscal Year 2006 (Public Law 109–163; 119 Stat. 3456), or section 2282 of title 10, United States Code, unless the Secretary of State, in coordination with the Secretary of Defense, has justified such program to the Committees on Appropriations: Provided further, That funds appropriated or otherwise made available under this heading shall be nonrepayable notwithstanding any requirement in section 23 of the Arms Export Control Act: Provided further, That funds made available under this heading shall be obligated upon apportionment in accordance with paragraph (5)(C) of section 1501(a) of title 31, United States Code.None of the funds made available under this heading shall be available to finance the procurement of defense articles, defense services, or design and construction services that are not sold by the United States Government under the Arms Export Control Act unless the foreign country proposing to make such procurement has first signed an agreement with the United States Government specifying the conditions under which such procurement may be financed with such funds: Provided, That all country and funding level increases in allocations shall be submitted through the regular notification procedures of section 7015 of this Act:  Provided further, That funds made available under this heading may be used, notwithstanding any other provision of law, for demining, the clearance of unexploded ordnance, and related activities, and may include activities implemented through nongovernmental and international organizations: Provided further, That only those countries for which assistance was justified for the Foreign Military Sales Financing Program in the fiscal year 1989 congressional presentation for security assistance programs may utilize funds made available under this heading for procurement of defense articles, defense services, or design and construction services that are not sold by the United States Government under the Arms Export Control Act: Provided further, That funds appropriated under this heading shall be expended at the minimum rate necessary to make timely payment for defense articles and services: Provided further, That not more than $75,000,000 of the funds appropriated under this heading may be obligated for necessary expenses, including the purchase of passenger motor vehicles for replacement only for use outside of the United States, for the general costs of administering military assistance and sales, except that this limitation may be exceeded only through the regular notification procedures of the Committees on Appropriations: Provided further, That of the funds made available under this heading for general costs of administering military assistance and sales, not to exceed $4,000 may be available for entertainment expenses and not to exceed $130,000 may be available for representation expenses: Provided further, That not more than $904,000,000 of funds realized pursuant to section 21(e)(1)(A) of the Arms Export Control Act may be obligated for expenses incurred by the Department of Defense during fiscal year 2016 pursuant to section 43(b) of the Arms Export Control Act, except that this limitation may be exceeded only through the regular notification procedures of the Committees on Appropriations. 
VMultilateral assistanceFunds appropriated to the presidentInternational organizations and programsFor necessary expenses to carry out the provisions of section 301 of the Foreign Assistance Act of 1961, and of section 2 of the United Nations Environment Program Participation Act of 1973, $339,000,000, of which up to $10,000,000 may be made available for the Intergovernmental Panel on Climate Change/United Nations Framework Convention on Climate Change: Provided, That section 307(a) of the Foreign Assistance Act of 1961 shall not apply to contributions to the United Nations Democracy Fund.International financial institutionsGlobal environment facilityFor payment to the International Bank for Reconstruction and Development as trustee for the Global Environment Facility by the Secretary of the Treasury, $168,263,000, to remain available until expended.Contribution to the international development associationFor payment to the International Development Association by the Secretary of the Treasury, $1,197,128,000, to remain available until expended.CONTRIBUTION TO THE INTERNATIONAL BANK FOR RECONSTRUCTION AND DEVELOPMENTFor payment to the International Bank for Reconstruction and Development by the Secretary of the Treasury for the United States share of the paid-in portion of the increases in capital stock, $186,957,000, to remain available until expended.LIMITATION ON CALLABLE CAPITAL SUBSCRIPTIONsThe United States Governor of the International Bank for Reconstruction and Development may subscribe without fiscal year limitation to the callable capital portion of the United States share of increases in capital stock in an amount not to exceed $2,928,990,899.Contribution to the clean technology fundFor payment to the International Bank for Reconstruction and Development as trustee for the Clean Technology Fund by the Secretary of the Treasury, $170,680,000, to remain available until expended.Contribution to the strategic climate fundFor payment to the International Bank for Reconstruction and Development as trustee for the Strategic Climate Fund by the Secretary of the Treasury, $49,900,000, to remain available until expended.Contribution to the inter-american development bankFor payment to the Inter-American Development Bank by the Secretary of the Treasury for the United States share of the paid-in portion of the increase in capital stock, $102,020,448, to remain available until expended.LIMITATION ON CALLABLE CAPITAL SUBSCRIPTIONSThe United States Governor of the Inter-American Development Bank may subscribe without fiscal year limitation to the callable capital portion of the United States share of such capital stock in an amount not to exceed $4,098,794,833.Contribution to the asian development bankFor payment to the Asian Development Bank by the Secretary of the Treasury for the United States share of the paid-in portion of increase in capital stock, $5,608,435, to remain available until expended.Contribution to the asian development fundFor payment to the Asian Development Bank's Asian Development Fund by the Secretary of the Treasury, $104,977,000, to remain available until expended.Contribution to the african development bankFor payment to the African Development Bank by the Secretary of the Treasury for the United States share of the paid-in portion of the increase in capital stock, $34,118,027, to remain available until expended.LIMITATION ON CALLABLE CAPITAL SUBSCRIPTIONSThe United States Governor of the African Development Bank may subscribe without fiscal year limitation to the callable capital portion of the United States share of such capital stock in an amount not to exceed $507,860,808.Contribution to the african development fundFor payment to the African Development Fund by the Secretary of the Treasury, $175,668,000, to remain available until expended.Contribution to the international fund for agricultural developmentFor payment to the International Fund for Agricultural Development by the Secretary of the Treasury, $31,930,000, to remain available until expended.Global agriculture and food security programFor payment to the Global Agriculture and Food Security Program by the Secretary of the Treasury, $43,000,000, to remain available until expended.Contribution to the north american development bankFor payment to the North American Development Bank by the Secretary of the Treasury for the United States share of the paid-in portion of the increase in capital stock, $10,000,000, to remain available until expended.Limitation on callable capital subscriptionsThe Secretary of the Treasury may subscribe without fiscal year limitation to the callable capital portion of the United States share of such capital stock in an amount not to exceed $255,000,000. VIExport and Investment AssistanceExport-Import bank of the united statesInspector generalFor necessary expenses of the Office of Inspector General in carrying out the provisions of the Inspector General Act of 1978, as amended, $6,000,000, to remain available until September 30, 2017.Program accountThe Export-Import Bank (the Bank) of the United States is authorized to make such expenditures within the limits of funds and borrowing authority available to such corporation, and in accordance with law, and to make such contracts and commitments without regard to fiscal year limitations, as provided by section 104 of the Government Corporation Control Act, as may be necessary in carrying out the program for the current fiscal year for such corporation: Provided, That none of the funds available during the current fiscal year may be used to make expenditures, contracts, or commitments for the export of nuclear equipment, fuel, or technology to any country, other than a nuclear-weapon state as defined in Article IX of the Treaty on the Non-Proliferation of Nuclear Weapons eligible to receive economic or military assistance under this Act, that has detonated a nuclear explosive after the date of the enactment of this Act.administrative expensesFor administrative expenses to carry out the direct and guaranteed loan and insurance programs, including hire of passenger motor vehicles and services as authorized by section 3109 of title 5, United States Code, and not to exceed $30,000 for official reception and representation expenses for members of the Board of Directors, not to exceed $106,250,000: Provided, That the Export-Import Bank (the Bank) may accept, and use, payment or services provided by transaction participants for legal, financial, or technical services in connection with any transaction for which an application for a loan, guarantee or insurance commitment has been made: Provided further, That the Bank shall charge fees for necessary expenses (including special services performed on a contract or fee basis, but not including other personal services) in connection with the collection of moneys owed the Bank, repossession or sale of pledged collateral or other assets acquired by the Bank in satisfaction of moneys owed the Bank, or the investigation or appraisal of any property, or the evaluation of the legal, financial, or technical aspects of any transaction for which an application for a loan, guarantee or insurance commitment has been made, or systems infrastructure directly supporting transactions: Provided further, That in addition to other funds appropriated for administrative expenses, such fees shall be credited to this account for such purposes, to remain available until expended.Receipts collectedReceipts collected pursuant to the Export-Import Bank Act of 1945, as amended, and the Federal Credit Reform Act of 1990, as amended, in an amount not to exceed the amount appropriated herein, shall be credited as offsetting collections to this account: Provided, That the sums herein appropriated from the General Fund shall be reduced on a dollar-for-dollar basis by such offsetting collections so as to result in a final fiscal year appropriation from the General Fund estimated at $0: Provided further, That amounts collected in fiscal year 2016 in excess of obligations, up to $10,000,000 shall become available on September 1, 2016, and shall remain available until September 30, 2019.Overseas private investment corporationNoncredit accountThe Overseas Private Investment Corporation is authorized to make, without regard to fiscal year limitations, as provided by section 9104 of title 31, United States Code, such expenditures and commitments within the limits of funds available to it and in accordance with law as may be necessary: Provided, That the amount available for administrative expenses to carry out the credit and insurance programs (including an amount for official reception and representation expenses which shall not exceed $35,000) shall not exceed $62,787,000: Provided further, That project-specific transaction costs, including direct and indirect costs incurred in claims settlements, and other direct costs associated with services provided to specific investors or potential investors pursuant to section 234 of the Foreign Assistance Act of 1961, shall not be considered administrative expenses for the purposes of this heading.Program accountFor the cost of direct and guaranteed loans, $20,000,000, as authorized by section 234 of the Foreign Assistance Act of 1961, to be derived by transfer from the Overseas Private Investment Corporation Noncredit Account: Provided, That such costs, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974: Provided further, That such sums shall be available for direct loan obligations and loan guaranty commitments incurred or made during fiscal years 2016, 2017, and 2018: Provided further, That funds so obligated in fiscal year 2016 remain available for disbursement through 2024; funds obligated in fiscal year 2017 remain available for disbursement through 2025; and funds obligated in fiscal year 2018 remain available for disbursement through 2026: Provided further, That notwithstanding any other provision of law, the Overseas Private Investment Corporation is authorized to undertake any program authorized by title IV of chapter 2 of part I of the Foreign Assistance Act of 1961 in Iraq: Provided further, That funds made available pursuant to the authority of the previous proviso shall be subject to the regular notification procedures of the Committees on Appropriations.In addition, such sums as may be necessary for administrative expenses to carry out the credit program may be derived from amounts available for administrative expenses to carry out the credit and insurance programs in the Overseas Private Investment Corporation Noncredit Account and merged with said account.Trade and development agencyFor necessary expenses to carry out the provisions of section 661 of the Foreign Assistance Act of 1961, $60,000,000, to remain available until September 30, 2017: Provided, That of the amounts made available under this heading, up to $2,500,000 may be made available to provide comprehensive procurement advice to foreign governments to support local procurements funded by the United States Agency for International Development, the Millennium Challenge Corporation, and the Department of State: Provided further, That of the funds appropriated under this heading, not more than $5,000 may be available for representation and entertainment expenses. 
VIIGeneral ProvisionsALLOWANCES AND DIFFERENTIALS 
7001.Funds appropriated under title I of this Act shall be available, except as otherwise provided, for allowances and differentials as authorized by subchapter 59 of title 5, United States Code; for services as authorized by section 3109 of such title and for hire of passenger transportation pursuant to section 1343(b) of title 31, United States Code.UNOBLIGATED BALANCES REPORT 7002.Any department or agency of the United States Government to which funds are appropriated or otherwise made available by this Act shall provide to the Committees on Appropriations a quarterly accounting of cumulative unobligated balances and obligated, but unexpended, balances by program, project, and activity, and Treasury Account Fund Symbol of all funds received by such department or agency in fiscal year 2016 or any previous fiscal year, disaggregated by fiscal year: Provided, That the report required by this section should specify by account the amount of funds obligated pursuant to bilateral agreements which have not been further sub-obligated.CONSULTING SERVICES 
7003.The expenditure of any appropriation under title I of this Act for any consulting service through procurement contract, pursuant to section 3109 of title 5, United States Code, shall be limited to those contracts where such expenditures are a matter of public record and available for public inspection, except where otherwise provided under existing law, or under existing Executive Order issued pursuant to existing law.diplomatic facilities 7004. (a)Capital security cost sharingOf funds provided under title I of this Act, except as provided in subsection (b), a project to construct a diplomatic facility of the United States may not include office space or other accommodations for an employee of a Federal agency or department if the Secretary of State determines that such department or agency has not provided to the Department of State the full amount of funding required by subsection (e) of section 604 of the Secure Embassy Construction and Counterterrorism Act of 1999 (as enacted into law by section 1000(a)(7) of Public Law 106–113 and contained in appendix G of that Act; 113 Stat. 1501A–453), as amended by section 629 of the Departments of Commerce, Justice, and State, the Judiciary, and Related Agencies Appropriations Act, 2005. 
(b)ExceptionNotwithstanding the prohibition in subsection (a), a project to construct a diplomatic facility of the United States may include office space or other accommodations for members of the United States Marine Corps. (c)New diplomatic facilitiesFor the purposes of calculating the fiscal year 2016 costs of providing new United States diplomatic facilities in accordance with section 604(e) of the Secure Embassy Construction and Counterterrorism Act of 1999 (22 U.S.C. 4865 note), the Secretary of State, in consultation with the Director of the Office of Management and Budget, shall determine the annual program level and agency shares in a manner that is proportional to the Department of State’s contribution for this purpose. 
(d)Consultation and notification requirementsFunds appropriated by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs, which may be made available for the acquisition of property or award of construction contracts for overseas diplomatic facilities during fiscal year 2016, shall be subject to prior consultation with, and the regular notification procedures of, the Committees on Appropriations: Provided, That notifications pursuant to this subsection shall include the information enumerated under the heading Embassy Security, Construction, and Maintenance in House Report 114–154: Provided further, That any such notification for a new diplomatic facility justified to the Committees on Appropriations in Appendix 1 of the Congressional Budget Justification, Department of State, Diplomatic Engagement, Fiscal Year 2016, or not previously justified to such Committees, shall also include confirmation that the Department of State has completed the requisite value engineering studies required pursuant to OMB Circular A–131, Value Engineering December 31, 2013 and the Bureau of Overseas Building Operations Policy and Procedure Directive, P&PD, Cost 02: Value Engineering. 
(e)Reports 
(1)None of the funds appropriated under the heading Embassy Security, Construction, and Maintenance in this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs, made available through Federal agency Capital Security Cost Sharing contributions and reimbursements, or generated from the proceeds of real property sales, other than from real property sales located in London, United Kingdom, may be made available for site acquisition and mitigation, planning, design, or construction of the New London Embassy: Provided, That the reporting requirement contained in section 7004(f)(2) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2012 (division I of Public Law 112–74) shall remain in effect during fiscal year 2016. 
(2)Within 45 days of enactment of this Act and every 4 months thereafter until September 30, 2016, the Secretary of State shall submit to the Committees on Appropriations a report on the new Mexico City Embassy and Beirut Embassy projects: Provided, That such report shall include, for each of the projects— 
(A)cost projections; (B)cost containment efforts; 
(C)project schedule and actual project status; (D)the impact of currency exchange rate fluctuations on project costs; 
(E)revenues derived from, or estimated to be derived from, real property sales in Mexico City, Mexico for the embassy project in Mexico City and in Beirut, Lebanon for the embassy project in Beirut; and (F)options for modifying the scope of the project in the event that costs escalate above amounts justified to the Committees on Appropriations in Appendix 1 of the Congressional Budget Justification, Department of State Operations, Fiscal Year 2015 for the Mexico City Embassy project, and in Appendix 1 of the Congressional Budget Justification, Department of State, Diplomatic Engagement, Fiscal Year 2016 for the Beirut Embassy project. 
(f)Interim and temporary facilities abroad 
(1)Funds appropriated by this Act under the heading Embassy Security, Construction, and Maintenance may be made available to address security vulnerabilities at interim and temporary facilities abroad, including physical security upgrades and local guard staffing, except that the amount of funds made available for such purposes from this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs shall be a minimum of $25,000,000: Provided, That the uses of such funds should be the responsibility of the Assistant Secretary of State for the Bureau of Diplomatic Security and Foreign Missions, in consultation with the Director of the Bureau of Overseas Buildings Operations: Provided further, That such funds shall be subject to prior consultation with the Committees on Appropriations. 
(2)Notwithstanding any other provision of law, the opening, closure, or any significant modification to an interim or temporary diplomatic facility shall be subject to prior consultation with the appropriate congressional committees and the regular notification procedures of the Committees on Appropriations, except that such consultation and notification may be waived if there is a security risk to personnel. (3)Not later than 60 days after enactment of this Act, the Department of State shall document standard operating procedures and best practices associated with the delivery, construction, and protection of temporary structures in high threat and conflict environments: Provided, That the Secretary of State shall inform the Committees on Appropriations after completing such documentation. 
(g)Transfer authorityFunds appropriated under the heading Diplomatic and Consular Programs, including for Worldwide Security Protection, and under the heading Embassy Security, Construction, and Maintenance in titles I and VIII of this Act may be transferred to, and merged with, funds appropriated by such titles under such headings if the Secretary of State determines and reports to the Committees on Appropriations that to do so is necessary to implement the recommendations of the Benghazi Accountability Review Board, or to prevent or respond to security situations and requirements, following consultation with, and subject to the regular notification procedures of, such Committees: Provided, That such transfer authority is in addition to any transfer authority otherwise available under any other provision of law.Personnel actions 
7005.Any costs incurred by a department or agency funded under title I of this Act resulting from personnel actions taken in response to funding reductions included in this Act shall be absorbed within the total budgetary resources available under title I to such department or agency: Provided, That the authority to transfer funds between appropriations accounts as may be necessary to carry out this section is provided in addition to authorities included elsewhere in this Act: Provided further, That use of funds to carry out this section shall be treated as a reprogramming of funds under section 7015 of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in that section.LOCAL GUARD CONTRACTS 
7006.In evaluating proposals for local guard contracts, the Secretary of State shall award contracts in accordance with section 136 of the Foreign Relations Authorization Act, Fiscal Years 1990 and 1991 (22 U.S.C. 4864), except that the Secretary may grant authorization to award such contracts on the basis of best value as determined by a cost-technical tradeoff analysis (as described in Federal Acquisition Regulation part 15.101), notwithstanding subsection (c)(3) of such section: Provided, That the authority in this section shall apply to any options for renewal that may be exercised under such contracts that are awarded during the current fiscal year: Provided further, That the Secretary shall notify the appropriate congressional committees at least 15 days prior to making an award pursuant to this section for a local guard and protective service contract for a United States diplomatic facility not deemed high-risk, high-threat.prohibition against direct funding for certain countries 
7007.None of the funds appropriated or otherwise made available pursuant to titles III through VI of this Act shall be obligated or expended to finance directly any assistance or reparations for the governments of Cuba, North Korea, Iran, or Syria: Provided, That for purposes of this section, the prohibition on obligations or expenditures shall include direct loans, credits, insurance, and guarantees of the Export-Import Bank or its agents.coups d’état 
7008.None of the funds appropriated or otherwise made available pursuant to titles III through VI of this Act shall be obligated or expended to finance directly any assistance to the government of any country whose duly elected head of government is deposed by military coup d'état or decree or, after the date of enactment of this Act, a coup d'état or decree in which the military plays a decisive role: Provided, That assistance may be resumed to such government if the Secretary of State certifies and reports to the appropriate congressional committees that subsequent to the termination of assistance a democratically elected government has taken office: Provided further, That the provisions of this section shall not apply to assistance to promote democratic elections or public participation in democratic processes: Provided further, That funds made available pursuant to the previous provisos shall be subject to the regular notification procedures of the Committees on Appropriations.Transfer authority 
7009. 
(a)Department of state and broadcasting board of governors 
(1)Not to exceed 5 percent of any appropriation made available for the current fiscal year for the Department of State under title I of this Act may be transferred between, and merged with, such appropriations, but no such appropriation, except as otherwise specifically provided, shall be increased by more than 10 percent by any such transfers, and no such transfer may be made to increase the appropriation under the heading Representation Expenses. (2)Not to exceed 5 percent of any appropriation made available for the current fiscal year for the Broadcasting Board of Governors under title I of this Act may be transferred between, and merged with, such appropriations, but no such appropriation, except as otherwise specifically provided, shall be increased by more than 10 percent by any such transfers. 
(3)Any transfer pursuant to this subsection shall be treated as a reprogramming of funds under section 7015 of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in that section. (b)Title VI transfer authoritiesNot to exceed 5 percent of any appropriation other than for administrative expenses made available for fiscal year 2016, for programs under title VI of this Act may be transferred between such appropriations for use for any of the purposes, programs, and activities for which the funds in such receiving account may be used, but no such appropriation, except as otherwise specifically provided, shall be increased by more than 25 percent by any such transfer: Provided, That the exercise of such authority shall be subject to the regular notification procedures of the Committees on Appropriations. 
(c)Limitation on transfers between agencies 
(1)None of the funds made available under titles II through V of this Act may be transferred to any department, agency, or instrumentality of the United States Government, except pursuant to a transfer made by, or transfer authority provided in, this Act or any other appropriations Act. (2)Notwithstanding paragraph (1), in addition to transfers made by, or authorized elsewhere in, this Act, funds appropriated by this Act to carry out the purposes of the Foreign Assistance Act of 1961 may be allocated or transferred to agencies of the United States Government pursuant to the provisions of sections 109, 610, and 632 of the Foreign Assistance Act of 1961. 
(3)Any agreement entered into by the United States Agency for International Development (USAID) or the Department of State with any department, agency, or instrumentality of the United States Government pursuant to section 632(b) of the Foreign Assistance Act of 1961 valued in excess of $1,000,000 and any agreement made pursuant to section 632(a) of such Act, with funds appropriated by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs under the headings Global Health Programs, Development Assistance, Economic Support Fund, and Assistance for Europe, Eurasia and Central Asia shall be subject to the regular notification procedures of the Committees on Appropriations: Provided, That the requirement in the previous sentence shall not apply to agreements entered into between USAID and the Department of State. 
(d)Transfers Between AccountsNone of the funds made available under titles II through V of this Act may be obligated under an appropriation account to which such funds were not appropriated, except for transfers specifically provided for in this Act, unless the President, not less than 5 days prior to the exercise of any authority contained in the Foreign Assistance Act of 1961 to transfer funds, consults with and provides a written policy justification to the Committees on Appropriations. (e)Audit of Inter-agency TransfersAny agreement for the transfer or allocation of funds appropriated by this Act, or prior Acts, entered into between the Department of State or USAID and another agency of the United States Government under the authority of section 632(a) of the Foreign Assistance Act of 1961 or any comparable provision of law, shall expressly provide that the Inspector General (IG) for the agency receiving the transfer or allocation of such funds, or other entity with audit responsibility if the receiving agency does not have an IG, shall perform periodic program and financial audits of the use of such funds and report to the Department of State or USAID, as appropriate, upon completion of such audits: Provided, That such audits shall be transmitted to the Committees on Appropriations by the Department of State or USAID, as appropriate: Provided further, That funds transferred under such authority may be made available for the cost of such audits. 
(f)ReportNot later than 90 days after enactment of this Act, the Secretary of State and the USAID Administrator shall each submit a report to the Committees on Appropriations detailing all transfers to another agency of the United States Government made pursuant to sections 632(a) and 632(b) of the Foreign Assistance Act of 1961 with funds provided in the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2015 (division J of Public Law 113–235) as of the date of enactment of this Act: Provided, That such reports shall include a list of each transfer made pursuant to such sections with the respective funding level, appropriation account, and the receiving agency.prohibition on first-class travel 
7010.None of the funds made available in this Act may be used for first-class travel by employees of agencies funded by this Act in contravention of sections 301–10.122 through 301–10.124 of title 41, Code of Federal Regulations.Availability of funds 7011.No part of any appropriation contained in this Act shall remain available for obligation after the expiration of the current fiscal year unless expressly so provided in this Act: Provided, That funds appropriated for the purposes of chapters 1 and 8 of part I, section 661, chapters 4, 5, 6, 8, and 9 of part II of the Foreign Assistance Act of 1961, section 23 of the Arms Export Control Act, and funds provided under the headings Development Credit Authority and Assistance for Europe, Eurasia and Central Asia shall remain available for an additional 4 years from the date on which the availability of such funds would otherwise have expired, if such funds are initially obligated before the expiration of their respective periods of availability contained in this Act: Provided further, That notwithstanding any other provision of this Act, any funds made available for the purposes of chapter 1 of part I and chapter 4 of part II of the Foreign Assistance Act of 1961 which are allocated or obligated for cash disbursements in order to address balance of payments or economic policy reform objectives, shall remain available for an additional 4 years from the date on which the availability of such funds would otherwise have expired, if such funds are initially allocated or obligated before the expiration of their respective periods of availability contained in this Act:  Provided further, That the Secretary of State shall provide a report to the Committees on Appropriations not later than October 30, 2016, detailing by account and source year, the use of this authority during the previous fiscal year.LIMITATION ON ASSISTANCE TO COUNTRIES IN DEFAULT 
7012.No part of any appropriation provided under titles III through VI in this Act shall be used to furnish assistance to the government of any country which is in default during a period in excess of 1 calendar year in payment to the United States of principal or interest on any loan made to the government of such country by the United States pursuant to a program for which funds are appropriated under this Act unless the President determines, following consultations with the Committees on Appropriations, that assistance for such country is in the national interest of the United States.prohibition on taxation of united states assistance 7013. (a)prohibition on taxationNone of the funds appropriated under titles III through VI of this Act may be made available to provide assistance for a foreign country under a new bilateral agreement governing the terms and conditions under which such assistance is to be provided unless such agreement includes a provision stating that assistance provided by the United States shall be exempt from taxation, or reimbursed, by the foreign government, and the Secretary of State shall expeditiously seek to negotiate amendments to existing bilateral agreements, as necessary, to conform with this requirement. 
(b)reimbursement of foreign taxesAn amount equivalent to 200 percent of the total taxes assessed during fiscal year 2016 on funds appropriated by this Act by a foreign government or entity against United States assistance programs for which funds are appropriated by this Act, either directly or through grantees, contractors, and subcontractors shall be withheld from obligation from funds appropriated for assistance for fiscal year 2017 and allocated for the central government of such country and for the West Bank and Gaza program to the extent that the Secretary of State certifies and reports in writing to the Committees on Appropriations, not later than September 30, 2017, that such taxes have not been reimbursed to the Government of the United States. (c)de minimis exceptionForeign taxes of a de minimis nature shall not be subject to the provisions of subsection (b). 
(d)reprogramming of fundsFunds withheld from obligation for each country or entity pursuant to subsection (b) shall be reprogrammed for assistance for countries which do not assess taxes on United States assistance or which have an effective arrangement that is providing substantial reimbursement of such taxes, and that can reasonably accommodate such assistance in a programmatically responsible manner. (e)determinations (1)The provisions of this section shall not apply to any country or entity if the Secretary of State reports to the Committees on Appropriations that— 
(A)such country or entity does not assess taxes on United States assistance or has an effective arrangement that is providing substantial reimbursement of such taxes; or (B)the foreign policy interests of the United States outweigh the purpose of this section to ensure that United States assistance is not subject to taxation. 
(2)The Secretary of State shall consult with the Committees on Appropriations at least 15 days prior to exercising the authority of this subsection with regard to any country or entity. (f)implementationThe Secretary of State shall issue rules, regulations, or policy guidance, as appropriate, to implement the prohibition against the taxation of assistance contained in this section. 
(g)definitionsAs used in this section— (1)the term ‘‘bilateral agreement’’ refers to a framework bilateral agreement between the Government of the United States and the government of the country receiving assistance that describes the privileges and immunities applicable to United States foreign assistance for such country generally, or an individual agreement between the Government of the United States and such government that describes, among other things, the treatment for tax purposes that will be accorded the United States assistance provided under that agreement; and 
(2)the term taxes and taxation shall include value added taxes and customs duties but shall not include individual income taxes assessed to local staff. (h)ReportThe Secretary of State, in consultation with the heads of other relevant departments or agencies, shall submit a report to the Committees on Appropriations, not later than 90 days after the enactment of this Act, detailing steps taken by such departments or agencies to comply with the requirements of this section.reservations of funds 
7014. 
(a)reprogrammingFunds appropriated under titles III through VI of this Act which are specifically designated may be reprogrammed for other programs within the same account notwithstanding the designation if compliance with the designation is made impossible by operation of any provision of this or any other Act: Provided, That any such reprogramming shall be subject to the regular notification procedures of the Committees on Appropriations: Provided further, That assistance that is reprogrammed pursuant to this subsection shall be made available under the same terms and conditions as originally provided. 
(b)extension of availabilityIn addition to the authority contained in subsection (a), the original period of availability of funds appropriated by this Act and administered by the Department of State or the United States Agency for International Development (USAID) that are specifically designated for particular programs or activities by this or any other Act may be extended for an additional fiscal year if the Secretary of State or the USAID Administrator, as appropriate, determines and reports promptly to the Committees on Appropriations that the termination of assistance to a country or a significant change in circumstances makes it unlikely that such designated funds can be obligated during the original period of availability: Provided, That such designated funds that continue to be available for an additional fiscal year shall be obligated only for the purpose of such designation. 
(c)other actsCeilings and specifically designated funding levels contained in this Act shall not be applicable to funds or authorities appropriated or otherwise made available by any subsequent Act unless such Act specifically so directs: Provided, That specifically designated funding levels or minimum funding requirements contained in any other Act shall not be applicable to funds appropriated by this Act.Notification requirements 
7015. 
(a)Notification of changes in programs, projects, and activitiesNone of the funds made available in titles I and II of this Act, or in prior appropriations Acts to the agencies and departments funded by this Act that remain available for obligation in fiscal year 2016, or provided from any accounts in the Treasury of the United States derived by the collection of fees or of currency reflows or other offsetting collections, or made available by transfer, to the agencies and departments funded by this Act, shall be available for obligation to— (1)create new programs; 
(2)eliminate a program, project, or activity; (3)close, suspend, open, or reopen a mission or post; 
(4)create, close, reorganize, or rename bureaus, centers, or offices; or (5)contract out or privatize any functions or activities presently performed by Federal employees;unless previously justified to the Committees on Appropriations or such Committees are notified 15 days in advance of such obligation. 
(b)Notification of reprogramming of fundsNone of the funds provided under titles I and II of this Act, or provided under previous appropriations Acts to the agency or department funded under titles I and II of this Act that remain available for obligation in fiscal year 2016, or provided from any accounts in the Treasury of the United States derived by the collection of fees available to the agency or department funded under title I of this Act, shall be available for obligation or expenditure for activities, programs, or projects through a reprogramming of funds in excess of $1,000,000 or 10 percent, whichever is less, that— (1)augments or changes existing programs, projects, or activities; 
(2)relocates an existing office or employees; (3)reduces by 10 percent funding for any existing program, project, or activity, or numbers of personnel by 10 percent as approved by Congress; or 
(4)results from any general savings, including savings from a reduction in personnel, which would result in a change in existing programs, activities, or projects as approved by Congress;unless the Committees on Appropriations are notified 15 days in advance of such reprogramming of funds. (c)Notification requirementNone of the funds made available by this Act under the headings Global Health Programs, Development Assistance, International Organizations and Programs, Trade and Development Agency, International Narcotics Control and Law Enforcement, Economic Support Fund, Democracy Fund, Assistance for Europe, Eurasia and Central Asia, Peacekeeping Operations, Nonproliferation, Anti-terrorism, Demining and Related Programs, Millennium Challenge Corporation, Foreign Military Financing Program, International Military Education and Training, and Peace Corps, shall be available for obligation for activities, programs, projects, type of materiel assistance, countries, or other operations not justified or in excess of the amount justified to the Committees on Appropriations for obligation under any of these specific headings unless the Committees on Appropriations are notified 15 days in advance: Provided, That the President shall not enter into any commitment of funds appropriated for the purposes of section 23 of the Arms Export Control Act for the provision of major defense equipment, other than conventional ammunition, or other major defense items defined to be aircraft, ships, missiles, or combat vehicles, not previously justified to Congress or 20 percent in excess of the quantities justified to Congress unless the Committees on Appropriations are notified 15 days in advance of such commitment: Provided further, That requirements of this subsection or any similar provision of this or any other Act shall not apply to any reprogramming for an activity, program, or project for which funds are appropriated under titles III through VI of this Act of less than 10 percent of the amount previously justified to Congress for obligation for such activity, program, or project for the current fiscal year: Provided further, That any notification submitted pursuant to subsection (f) of this section shall include information (if known on the date of transmittal of such notification) on the use of notwithstanding authority: Provided further, That if subsequent to the notification of assistance it becomes necessary to rely on notwithstanding authority, the Committees on Appropriations should be informed at the earliest opportunity and to the extent practicable. 
(d)Notification of transfer of fundsNotwithstanding any other provision of law, with the exception of funds transferred to, and merged with, funds appropriated under title I of this Act, funds transferred by the Department of Defense to the Department of State and the United States Agency for International Development for assistance for foreign countries and international organizations, and funds made available for programs previously authorized under section 1206 of the National Defense Authorization Act for Fiscal Year 2006 (Public Law 109–163) or section 2282 of title 10, United States Code, shall be subject to the regular notification procedures of the Committees on Appropriations. (e)WaiverThe requirements of this section or any similar provision of this Act or any other Act, including any prior Act requiring notification in accordance with the regular notification procedures of the Committees on Appropriations, may be waived if failure to do so would pose a substantial risk to human health or welfare: Provided, That in case of any such waiver, notification to the Committees on Appropriations shall be provided as early as practicable, but in no event later than 3 days after taking the action to which such notification requirement was applicable, in the context of the circumstances necessitating such waiver: Provided further, That any notification provided pursuant to such a waiver shall contain an explanation of the emergency circumstances. 
(f)Country notification requirementsNone of the funds appropriated under titles III through VI of this Act may be obligated or expended for assistance for Afghanistan, Bahrain, Bolivia, Burma, Cambodia, Colombia, Cuba, Ecuador, Egypt, El Salvador, Ethiopia, Guatemala, Haiti, Honduras, Iran, Iraq, Lebanon, Libya, Mexico, Pakistan, the Russian Federation, Somalia, South Sudan, Sri Lanka, Sudan, Syria, Uzbekistan, Venezuela, Yemen, and Zimbabwe except as provided through the regular notification procedures of the Committees on Appropriations. (g)Withholding of fundsFunds appropriated by this Act under titles III and IV that are withheld from obligation or otherwise not programmed as a result of application of a provision of law in this or any other Act shall, if reprogrammed, be subject to the regular notification procedures of the Committees on Appropriations.NOTIFICATION ON EXCESS DEFENSE EQUIPMENT 
7016.Prior to providing excess Department of Defense articles in accordance with section 516(a) of the Foreign Assistance Act of 1961, the Department of Defense shall notify the Committees on Appropriations to the same extent and under the same conditions as other committees pursuant to subsection (f) of that section: Provided, That before issuing a letter of offer to sell excess defense articles under the Arms Export Control Act, the Department of Defense shall notify the Committees on Appropriations in accordance with the regular notification procedures of such Committees if such defense articles are significant military equipment (as defined in section 47(9) of the Arms Export Control Act) or are valued (in terms of original acquisition cost) at $7,000,000 or more, or if notification is required elsewhere in this Act for the use of appropriated funds for specific countries that would receive such excess defense articles: Provided further, That such Committees shall also be informed of the original acquisition cost of such defense articles.Limitation on availability of funds for international organizations and programs 
7017.Subject to the regular notification procedures of the Committees on Appropriations, funds appropriated under titles I and III through V of this Act, which are returned or not made available for organizations and programs because of the implementation of section 307(a) of the Foreign Assistance Act of 1961 or section 7048(a) of this Act, shall remain available for obligation until September 30, 2018: Provided, That the requirement to withhold funds for programs in Burma under section 307(a) of the Foreign Assistance Act of 1961 shall not apply to funds appropriated by this Act.Prohibition on funding for abortions and involuntary sterilization 
7018.None of the funds made available to carry out part I of the Foreign Assistance Act of 1961, as amended, may be used to pay for the performance of abortions as a method of family planning or to motivate or coerce any person to practice abortions. None of the funds made available to carry out part I of the Foreign Assistance Act of 1961, as amended, may be used to pay for the performance of involuntary sterilization as a method of family planning or to coerce or provide any financial incentive to any person to undergo sterilizations. None of the funds made available to carry out part I of the Foreign Assistance Act of 1961, as amended, may be used to pay for any biomedical research which relates in whole or in part, to methods of, or the performance of, abortions or involuntary sterilization as a means of family planning. None of the funds made available to carry out part I of the Foreign Assistance Act of 1961, as amended, may be obligated or expended for any country or organization if the President certifies that the use of these funds by any such country or organization would violate any of the above provisions related to abortions and involuntary sterilizations.allocations 7019. (a)Allocation tablesSubject to subsection (b), funds appropriated by this Act under titles III through V shall be made available in the amounts specifically designated in the respective tables included in the explanatory statement described in section 4 (in the matter preceding division A of this Consolidated Act): Provided, That such designated amounts for foreign countries and international organizations shall serve as the amounts for such countries and international organizations transmitted to the Congress in the report required by section 653(a) of the Foreign Assistance Act of 1961 (FAA). 
(b)Authorized deviationsUnless otherwise provided for by this Act, the Secretary of State and the Administrator of the United States Agency for International Development, as applicable, may only deviate up to 5 percent from the amounts specifically designated in the respective tables included in the explanatory statement described in section 4 (in the matter preceding division A of this Consolidated Act): Provided, That such percentage may be exceeded only to respond to significant, exigent, or unforeseen events, or to address other exceptional circumstances directly related to the national interest: Provided further, That deviations pursuant to the previous proviso shall be subject to prior consultation with, and the regular notification procedures of, the Committees on Appropriations. 
(c)LimitationFor specifically designated amounts that are included, pursuant to subsection (a), in the report required by section 653(a) of the FAA, no deviations authorized by subsection (b) may take place until submission of such report.representation and entertainment expenses 7020. (a)Uses of fundsEach Federal department, agency, or entity funded in titles I or II of this Act, and the Department of the Treasury and independent agencies funded in titles III or VI of this Act, shall take steps to ensure that domestic and overseas representation and entertainment expenses further official agency business and United States foreign policy interests— 
(1)are primarily for fostering relations outside of the Executive Branch; (2)are principally for meals and events of a protocol nature; 
(3)are not for employee-only events; and (4)do not include activities that are substantially of a recreational character. 
(b)LimitationsNone of the funds appropriated or otherwise made available by this Act under the headings International Military Education and Training or Foreign Military Financing Program for Informational Program activities or under the headings Global Health Programs, Development Assistance, Economic Support Fund, and Assistance for Europe, Eurasia and Central Asia may be obligated or expended to pay for— (1)alcoholic beverages; or 
(2)entertainment expenses for activities that are substantially of a recreational character, including but not limited to entrance fees at sporting events, theatrical and musical productions, and amusement parks.Prohibition on assistance to governments supporting international terrorism 7021. (a)Lethal military equipment exports (1)ProhibitionNone of the funds appropriated or otherwise made available by titles III through VI of this Act may be made available to any foreign government which provides lethal military equipment to a country the government of which the Secretary of State has determined supports international terrorism for purposes of section 6(j) of the Export Administration Act of 1979 as continued in effect pursuant to the International Emergency Economic Powers Act: Provided, That the prohibition under this section with respect to a foreign government shall terminate 12 months after that government ceases to provide such military equipment: Provided further, That this section applies with respect to lethal military equipment provided under a contract entered into after October 1, 1997. 
(2)DeterminationAssistance restricted by paragraph (1) or any other similar provision of law, may be furnished if the President determines that to do so is important to the national interests of the United States. (3)ReportWhenever the President makes a determination pursuant to paragraph (2), the President shall submit to the Committees on Appropriations a report with respect to the furnishing of such assistance, including a detailed explanation of the assistance to be provided, the estimated dollar amount of such assistance, and an explanation of how the assistance furthers United States national interests. 
(b)Bilateral assistance 
(1)LimitationsFunds appropriated for bilateral assistance in titles III through VI of this Act and funds appropriated under any such title in prior Acts making appropriations for the Department of State, foreign operations, and related programs, shall not be made available to any foreign government which the President determines— (A)grants sanctuary from prosecution to any individual or group which has committed an act of international terrorism; 
(B)otherwise supports international terrorism; or (C)is controlled by an organization designated as a terrorist organization under section 219 of the Immigration and Nationality Act. 
(2)WaiverThe President may waive the application of paragraph (1) to a government if the President determines that national security or humanitarian reasons justify such waiver: Provided, That the President shall publish each such waiver in the Federal Register and, at least 15 days before the waiver takes effect, shall notify the Committees on Appropriations of the waiver (including the justification for the waiver) in accordance with the regular notification procedures of the Committees on Appropriations.AUTHORIZATION REQUIREMENTS 
7022.Funds appropriated by this Act, except funds appropriated under the heading Trade and Development Agency, may be obligated and expended notwithstanding section 10 of Public Law 91–672, section 15 of the State Department Basic Authorities Act of 1956, section 313 of the Foreign Relations Authorization Act, Fiscal Years 1994 and 1995 (Public Law 103–236), and section 504(a)(1) of the National Security Act of 1947 (50 U.S.C. 3094(a)(1)).definition of program, project, and activity 7023.For the purpose of titles II through VI of this Act program, project, and activity shall be defined at the appropriations Act account level and shall include all appropriations and authorizations Acts funding directives, ceilings, and limitations with the exception that for the following accounts: Economic Support Fund and Foreign Military Financing Program, program, project, and activity shall also be considered to include country, regional, and central program level funding within each such account; and for the development assistance accounts of the United States Agency for International Development, program, project, and activity shall also be considered to include central, country, regional, and program level funding, either as— 
(1)justified to Congress; or (2)allocated by the Executive Branch in accordance with a report, to be provided to the Committees on Appropriations within 30 days of the enactment of this Act, as required by section 653(a) of the Foreign Assistance Act of 1961.AUTHORITIES FOR THE PEACE CORPS, INTER-AMERICAN FOUNDATION AND UNITED STATES AFRICAN DEVELOPMENT FOUNDATION 
7024.Unless expressly provided to the contrary, provisions of this or any other Act, including provisions contained in prior Acts authorizing or making appropriations for the Department of State, foreign operations, and related programs, shall not be construed to prohibit activities authorized by or conducted under the Peace Corps Act, the Inter-American Foundation Act or the African Development Foundation Act: Provided, That prior to conducting activities in a country for which assistance is prohibited, the agency shall consult with the Committees on Appropriations and report to such Committees within 15 days of taking such action.commerce, trade and surplus commodities 
7025. 
(a)World marketsNone of the funds appropriated or made available pursuant to titles III through VI of this Act for direct assistance and none of the funds otherwise made available to the Export-Import Bank and the Overseas Private Investment Corporation shall be obligated or expended to finance any loan, any assistance, or any other financial commitments for establishing or expanding production of any commodity for export by any country other than the United States, if the commodity is likely to be in surplus on world markets at the time the resulting productive capacity is expected to become operative and if the assistance will cause substantial injury to United States producers of the same, similar, or competing commodity: Provided, That such prohibition shall not apply to the Export-Import Bank if in the judgment of its Board of Directors the benefits to industry and employment in the United States are likely to outweigh the injury to United States producers of the same, similar, or competing commodity, and the Chairman of the Board so notifies the Committees on Appropriations: Provided further, That this subsection shall not prohibit— 
(1)activities in a country that is eligible for assistance from the International Development Association, is not eligible for assistance from the International Bank for Reconstruction and Development, and does not export on a consistent basis the agricultural commodity with respect to which assistance is furnished; or (2)activities in a country the President determines is recovering from widespread conflict, a humanitarian crisis, or a complex emergency. 
(b)ExportsNone of the funds appropriated by this or any other Act to carry out chapter 1 of part I of the Foreign Assistance Act of 1961 shall be available for any testing or breeding feasibility study, variety improvement or introduction, consultancy, publication, conference, or training in connection with the growth or production in a foreign country of an agricultural commodity for export which would compete with a similar commodity grown or produced in the United States: Provided, That this subsection shall not prohibit— 
(1)activities designed to increase food security in developing countries where such activities will not have a significant impact on the export of agricultural commodities of the United States; (2)research activities intended primarily to benefit United States producers; 
(3)activities in a country that is eligible for assistance from the International Development Association, is not eligible for assistance from the International Bank for Reconstruction and Development, and does not export on a consistent basis the agricultural commodity with respect to which assistance is furnished; or (4)activities in a country the President determines is recovering from widespread conflict, a humanitarian crisis, or a complex emergency. 
(c)International Financial InstitutionsThe Secretary of the Treasury shall instruct the United States executive directors of the international financial institutions, as defined in section 7034(r)(3) of this Act, to use the voice and vote of the United States to oppose any assistance by such institutions, using funds appropriated or made available by this Act, for the production or extraction of any commodity or mineral for export, if it is in surplus on world markets and if the assistance will cause substantial injury to United States producers of the same, similar, or competing commodity.separate accounts 7026. (a)Separate Accounts for Local Currencies (1)AgreementsIf assistance is furnished to the government of a foreign country under chapters 1 and 10 of part I or chapter 4 of part II of the Foreign Assistance Act of 1961 under agreements which result in the generation of local currencies of that country, the Administrator of the United States Agency for International Development (USAID) shall— 
(A)require that local currencies be deposited in a separate account established by that government; (B)enter into an agreement with that government which sets forth— 
(i)the amount of the local currencies to be generated; and (ii)the terms and conditions under which the currencies so deposited may be utilized, consistent with this section; and 
(C)establish by agreement with that government the responsibilities of USAID and that government to monitor and account for deposits into and disbursements from the separate account. (2)Uses of local currenciesAs may be agreed upon with the foreign government, local currencies deposited in a separate account pursuant to subsection (a), or an equivalent amount of local currencies, shall be used only— 
(A)to carry out chapter 1 or 10 of part I or chapter 4 of part II of the Foreign Assistance Act of 1961 (as the case may be), for such purposes as— (i)project and sector assistance activities; or 
(ii)debt and deficit financing; or (B)for the administrative requirements of the United States Government. 
(3)Programming accountabilityUSAID shall take all necessary steps to ensure that the equivalent of the local currencies disbursed pursuant to subsection (a)(2)(A) from the separate account established pursuant to subsection (a)(1) are used for the purposes agreed upon pursuant to subsection (a)(2). (4)Termination of assistance programsUpon termination of assistance to a country under chapter 1 or 10 of part I or chapter 4 of part II of the Foreign Assistance Act of 1961 (as the case may be), any unencumbered balances of funds which remain in a separate account established pursuant to subsection (a) shall be disposed of for such purposes as may be agreed to by the government of that country and the United States Government. 
(5)Reporting requirementThe USAID Administrator shall report on an annual basis as part of the justification documents submitted to the Committees on Appropriations on the use of local currencies for the administrative requirements of the United States Government as authorized in subsection (a)(2)(B), and such report shall include the amount of local currency (and United States dollar equivalent) used or to be used for such purpose in each applicable country. (b)Separate Accounts for Cash Transfers (1)In generalIf assistance is made available to the government of a foreign country, under chapter 1 or 10 of part I or chapter 4 of part II of the Foreign Assistance Act of 1961, as cash transfer assistance or as nonproject sector assistance, that country shall be required to maintain such funds in a separate account and not commingle with any other funds. 
(2)Applicability of other provisions of lawSuch funds may be obligated and expended notwithstanding provisions of law which are inconsistent with the nature of this assistance including provisions which are referenced in the Joint Explanatory Statement of the Committee of Conference accompanying House Joint Resolution 648 (House Report No. 98–1159). (3)NotificationAt least 15 days prior to obligating any such cash transfer or nonproject sector assistance, the President shall submit a notification through the regular notification procedures of the Committees on Appropriations, which shall include a detailed description of how the funds proposed to be made available will be used, with a discussion of the United States interests that will be served by the assistance (including, as appropriate, a description of the economic policy reforms that will be promoted by such assistance). 
(4)ExemptionNonproject sector assistance funds may be exempt from the requirements of paragraph (1) only through the regular notification procedures of the Committees on Appropriations.eligibility for assistance 7027. (a)Assistance Through Nongovernmental OrganizationsRestrictions contained in this or any other Act with respect to assistance for a country shall not be construed to restrict assistance in support of programs of nongovernmental organizations from funds appropriated by this Act to carry out the provisions of chapters 1, 10, 11, and 12 of part I and chapter 4 of part II of the Foreign Assistance Act of 1961 and from funds appropriated under the heading Assistance for Europe, Eurasia and Central Asia: Provided, That before using the authority of this subsection to furnish assistance in support of programs of nongovernmental organizations, the President shall notify the Committees on Appropriations pursuant to the regular notification procedures, including a description of the program to be assisted, the assistance to be provided, and the reasons for furnishing such assistance: Provided further, That nothing in this subsection shall be construed to alter any existing statutory prohibitions against abortion or involuntary sterilizations contained in this or any other Act. 
(b)Public Law 480During fiscal year 2016, restrictions contained in this or any other Act with respect to assistance for a country shall not be construed to restrict assistance under the Food for Peace Act (Public Law 83–480): Provided, That none of the funds appropriated to carry out title I of such Act and made available pursuant to this subsection may be obligated or expended except as provided through the regular notification procedures of the Committees on Appropriations. 
(c)ExceptionThis section shall not apply— (1)with respect to section 620A of the Foreign Assistance Act of 1961 or any comparable provision of law prohibiting assistance to countries that support international terrorism; or 
(2)with respect to section 116 of the Foreign Assistance Act of 1961 or any comparable provision of law prohibiting assistance to the government of a country that violates internationally recognized human rights.local competition 7028. (a)Requirements for exceptions to competition for local entitiesFunds appropriated by this Act that are made available to the United States Agency for International Development (USAID) may only be made available for limited competitions through local entities if— 
(1)prior to the determination to limit competition to local entities, USAID has— (A)assessed the level of local capacity to effectively implement, manage, and account for programs included in such competition; and 
(B)documented the written results of the assessment and decisions made; and (2)prior to making an award after limiting competition to local entities— 
(A)each successful local entity has been determined to be responsible in accordance with USAID guidelines; and (B)effective monitoring and evaluation systems are in place to ensure that award funding is used for its intended purposes; and 
(3)no level of acceptable fraud is assumed. (b)Reporting RequirementIn addition to the requirements of subsection (a)(1), the USAID Administrator shall report, on an annual basis, to the appropriate congressional committees on all awards subject to limited or no competition for local entities: Provided, That such report should be posted on the USAID Web site: Provided further, That the requirements of this subsection shall only apply to awards in excess of $3,000,000 and sole source awards to local entities in excess of $2,000,000. 
(c)Extension of Procurement AuthoritySection 7077 of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2012 (division I of Public Law 112–74) shall continue in effect during fiscal year 2016, as amended by the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2014 (division K of Public Law 113–76).International financial institutions 7029. (a)Evaluations and ReportThe Secretary of the Treasury shall instruct the United States executive director of each international financial institution to seek to require that such institution adopts and implements a publicly available policy, including the strategic use of peer reviews and external experts, to conduct independent, in-depth evaluations of the effectiveness of at least 25 percent of all loans, grants, programs, and significant analytical non-lending activities in advancing the institution’s goals of reducing poverty and promoting equitable economic growth, consistent with relevant safeguards, to ensure that decisions to support such loans, grants, programs, and activities are based on accurate data and objective analysis: Provided, That not later than 180 days after enactment of this Act, the Secretary shall submit a report to the Committees on Appropriations on steps taken by the United States executive directors and the international financial institutions consistent with this subsection. 
(b)SafeguardsThe Secretary of the Treasury shall instruct the United States Executive Director of the International Bank for Reconstruction and Development and the International Development Association to vote against any loan, grant, policy, or strategy if such institution has adopted and is implementing any social or environmental safeguard relevant to such loan, grant, policy, or strategy that provides less protection than World Bank safeguards in effect on September 30, 2015. (c)CompensationNone of the funds appropriated under title V of this Act may be made as payment to any international financial institution while the United States executive director to such institution is compensated by the institution at a rate which, together with whatever compensation such executive director receives from the United States, is in excess of the rate provided for an individual occupying a position at level IV of the Executive Schedule under section 5315 of title 5, United States Code, or while any alternate United States executive director to such institution is compensated by the institution at a rate in excess of the rate provided for an individual occupying a position at level V of the Executive Schedule under section 5316 of title 5, United States Code. 
(d)Human RightsThe Secretary of the Treasury shall instruct the United States executive director of each international financial institution to seek to require that such institution conducts rigorous human rights due diligence and risk management, as appropriate, in connection with any loan, grant, policy, or strategy of such institution: Provided, That prior to voting on any such loan, grant, policy, or strategy the executive director shall consult with the Assistant Secretary for Democracy, Human Rights, and Labor, Department of State, if the executive director has reason to believe that such loan, grant, policy, or strategy could result in forced displacement or other violation of human rights. 
(e)Fraud and CorruptionThe Secretary of the Treasury shall instruct the United States executive director of each international financial institution to promote in loan, grant, and other financing agreements improvements in borrowing countries’ financial management and judicial capacity to investigate, prosecute, and punish fraud and corruption. (f)Beneficial Ownership InformationThe Secretary of the Treasury shall instruct the United States executive director of each international financial institution to seek to require that such institution collects, verifies, and publishes, to the maximum extent practicable, beneficial ownership information (excluding proprietary information) for any corporation or limited liability company, other than a publicly listed company, that receives funds appropriated by this Act that are provided as payment to such institution: Provided, That not later than 180 days after enactment of this Act, the Secretary shall submit a report to the Committees on Appropriations on steps taken by the United States executive directors and the international financial institutions consistent with this subsection. 
(g)Whistleblower protectionsThe Secretary of the Treasury shall instruct the United States executive director of each international financial institution to seek to require that each such institution is effectively implementing and enforcing policies and procedures which reflect best practices for the protection of whistleblowers from retaliation, including best practices for— (1)protection against retaliation for internal and lawful public disclosure; 
(2)legal burdens of proof; (3)statutes of limitation for reporting retaliation; 
(4)access to independent adjudicative bodies, including external arbitration; and (5)results that eliminate the effects of proven retaliation.debt-for-development 
7030.In order to enhance the continued participation of nongovernmental organizations in debt-for-development and debt-for-nature exchanges, a nongovernmental organization which is a grantee or contractor of the United States Agency for International Development may place in interest bearing accounts local currencies which accrue to that organization as a result of economic assistance provided under title III of this Act and, subject to the regular notification procedures of the Committees on Appropriations, any interest earned on such investment shall be used for the purpose for which the assistance was provided to that organization.FINANCIAL MANAGEMENT AND BUDGET TRANSPARENCY 7031. (a)Limitation on direct government-to-Government assistance (1)RequirementsFunds appropriated by this Act may be made available for direct government-to-government assistance only if— 
(A) 
(i)each implementing agency or ministry to receive assistance has been assessed and is considered to have the systems required to manage such assistance and any identified vulnerabilities or weaknesses of such agency or ministry have been addressed; (ii)the recipient agency or ministry employs and utilizes staff with the necessary technical, financial, and management capabilities; 
(iii)the recipient agency or ministry has adopted competitive procurement policies and systems; (iv)effective monitoring and evaluation systems are in place to ensure that such assistance is used for its intended purposes; 
(v)no level of acceptable fraud is assumed; and (vi)the government of the recipient country is taking steps to publicly disclose on an annual basis its national budget, to include income and expenditures; 
(B)the recipient government is in compliance with the principles set forth in section 7013 of this Act; (C)the recipient agency or ministry is not headed or controlled by an organization designated as a foreign terrorist organization under section 219 of the Immigration and Nationality Act; 
(D)the Government of the United States and the government of the recipient country have agreed, in writing, on clear and achievable objectives for the use of such assistance, which should be made available on a cost-reimbursable basis; and (E)the recipient government is taking steps to protect the rights of civil society, including freedoms of expression, association, and assembly. 
(2)Consultation and NotificationIn addition to the requirements in paragraph (1), no funds may be made available for direct government-to-government assistance without prior consultation with, and notification of, the Committees on Appropriations: Provided, That such notification shall contain an explanation of how the proposed activity meets the requirements of paragraph (1): Provided further, That the requirements of this paragraph shall only apply to direct government-to-government assistance in excess of $10,000,000 and all funds available for cash transfer, budget support, and cash payments to individuals. 
(3)Suspension of AssistanceThe Administrator of the United States Agency for International Development (USAID) or the Secretary of State, as appropriate, shall suspend any direct government-to-government assistance if the Administrator or the Secretary has credible information of material misuse of such assistance, unless the Administrator or the Secretary reports to the Committees on Appropriations that it is in the national interest of the United States to continue such assistance, including a justification, or that such misuse has been appropriately addressed. (4)Submission of InformationThe Secretary of State shall submit to the Committees on Appropriations, concurrent with the fiscal year 2017 congressional budget justification materials, amounts planned for assistance described in paragraph (1) by country, proposed funding amount, source of funds, and type of assistance. 
(5)ReportNot later than 90 days after the enactment of this Act and 6 months thereafter until September 30, 2016, the USAID Administrator shall submit to the Committees on Appropriations a report that— (A)details all assistance described in paragraph (1) provided during the previous 6-month period by country, funding amount, source of funds, and type of such assistance; and 
(B)the type of procurement instrument or mechanism utilized and whether the assistance was provided on a reimbursable basis. (6)Debt Service Payment ProhibitionNone of the funds made available by this Act may be used for any foreign country for debt service payments owed by any country to any international financial institution: Provided, That for purposes of this paragraph, the term international financial institution has the meaning given the term in section 7034(r)(3) of this Act. 
(b)National Budget and Contract Transparency 
(1)Minimum Requirements of Fiscal TransparencyThe Secretary of State shall continue to update and strengthen the minimum requirements of fiscal transparency for each government receiving assistance appropriated by this Act, as identified in the report required by section 7031(b) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2014 (division K of Public Law 113–76). (2)DefinitionFor purposes of paragraph (1), minimum requirements of fiscal transparency are requirements consistent with those in subsection (a)(1), and the public disclosure of national budget documentation (to include receipts and expenditures by ministry) and government contracts and licenses for natural resource extraction (to include bidding and concession allocation practices). 
(3)Determination and reportFor each government identified pursuant to paragraph (1), the Secretary of State, not later than 180 days after enactment of this Act, shall make or update any determination of significant progress or no significant progress in meeting the minimum requirements of fiscal transparency, and make such determinations publicly available in an annual Fiscal Transparency Report to be posted on the Department of State Web site: Provided, That the Secretary shall identify the significant progress made by each such government to publicly disclose national budget documentation, contracts, and licenses which are additional to such information disclosed in previous fiscal years, and include specific recommendations of short- and long-term steps such government should take to improve fiscal transparency: Provided further, That the annual report shall include a detailed description of how funds appropriated by this Act are being used to improve fiscal transparency, and identify benchmarks for measuring progress. 
(4)AssistanceFunds appropriated under title III of this Act shall be made available for programs and activities to assist governments identified pursuant to paragraph (1) to improve budget transparency and to support civil society organizations in such countries that promote budget transparency: Provided, That such sums shall be in addition to funds otherwise made available for such purposes: Provided further, That a description of the uses of such funds shall be included in the annual Fiscal Transparency Report required by paragraph (3). 
(c)Anti-Kleptocracy and Human Rights 
(1) 
(A)IneligibilityOfficials of foreign governments and their immediate family members about whom the Secretary of State has credible information have been involved in significant corruption, including corruption related to the extraction of natural resources, or a gross violation of human rights shall be ineligible for entry into the United States. (B)The Secretary may also publicly or privately designate or identify officials of foreign governments and their immediate family members about whom the Secretary has such credible information without regard to whether the individual has applied for a visa. 
(2)ExceptionIndividuals shall not be ineligible if entry into the United States would further important United States law enforcement objectives or is necessary to permit the United States to fulfill its obligations under the United Nations Headquarters Agreement: Provided, That nothing in paragraph (1) shall be construed to derogate from United States Government obligations under applicable international agreements. 
(3)WaiverThe Secretary may waive the application of paragraph (1) if the Secretary determines that the waiver would serve a compelling national interest or that the circumstances which caused the individual to be ineligible have changed sufficiently. (4)ReportNot later than 6 months after enactment of this Act, the Secretary of State shall submit a report, including a classified annex if necessary, to the Committees on Appropriations and the Committees on the Judiciary describing the information related to corruption or violation of human rights concerning each of the individuals found ineligible in the previous 12 months pursuant to paragraph (1)(A) as well as the individuals who the Secretary designated or identified pursuant to paragraph (1)(B), or who would be ineligible but for the application of paragraph (2), a list of any waivers provided under paragraph (3), and the justification for each waiver. 
(5)Posting of reportAny unclassified portion of the report required under paragraph (4) shall be posted on the Department of State Web site. (6)ClarificationFor purposes of paragraphs (1)(B), (4), and (5), the records of the Department of State and of diplomatic and consular offices of the United States pertaining to the issuance or refusal of visas or permits to enter the United States shall not be considered confidential. 
(d)Extraction of natural resources 
(1)AssistanceFunds appropriated by this Act shall be made available to promote and support transparency and accountability of expenditures and revenues related to the extraction of natural resources, including by strengthening implementation and monitoring of the Extractive Industries Transparency Initiative, implementing and enforcing section 8204 of the Food, Conservation, and Energy Act of 2008 (Public Law 110–246; 122 Stat. 2052) and to prevent the sale of conflict diamonds, and provide technical assistance to promote independent audit mechanisms and support civil society participation in natural resource management. (2)United States Policy (A)The Secretary of the Treasury shall inform the management of the international financial institutions, and post on the Department of the Treasury Web site, that it is the policy of the United States to vote against any assistance by such institutions (including any loan, credit, grant, or guarantee) to any country for the extraction and export of a natural resource if the government of such country has in place laws, regulations, or procedures to prevent or limit the public disclosure of company payments as required by United States law, and unless such government has adopted laws, regulations, or procedures in the sector in which assistance is being considered for— 
(i)accurately accounting for and public disclosure of payments to the host government by companies involved in the extraction and export of natural resources; (ii)the independent auditing of accounts receiving such payments and public disclosure of the findings of such audits; and 
(iii)public disclosure of such documents as Host Government Agreements, Concession Agreements, and bidding documents, allowing in any such dissemination or disclosure for the redaction of, or exceptions for, information that is commercially proprietary or that would create competitive disadvantage. (B)The requirements of subparagraph (A) shall not apply to assistance for the purpose of building the capacity of such government to meet the requirements of this subparagraph. 
(e)Foreign assistance web siteFunds appropriated by this Act under titles I and II, and funds made available for any independent agency in title III, as appropriate, shall be made available to support the provision of additional information on United States Government foreign assistance on the Department of State foreign assistance Web site: Provided, That all Federal agencies funded under this Act shall provide such information on foreign assistance, upon request, to the Department of State.Democracy Programs 
7032. 
(a)Funding 
(1)Of the funds appropriated by this Act, not less than $2,308,517,000 shall be made available for democracy programs. (2)Of the funds appropriated by this Act under the heading Economic Support Fund, not less than $32,000,000 shall be made available for the Near East Regional Democracy program. 
(b)AuthorityFunds made available by this Act for democracy programs may be made available notwithstanding any other provision of law, and with regard to the National Endowment for Democracy (NED), any regulation. (c)Definition of Democracy ProgramsFor purposes of funds appropriated by this Act, the term democracy programs means programs that support good governance, credible and competitive elections, freedom of expression, association, assembly, and religion, human rights, labor rights, independent media, and the rule of law, and that otherwise strengthen the capacity of democratic political parties, governments, nongovernmental organizations and institutions, and citizens to support the development of democratic states, and institutions that are responsive and accountable to citizens. 
(d)Program prioritizationFunds made available pursuant to this section that are made available for programs to strengthen government institutions shall be prioritized for those institutions that demonstrate a commitment to democracy and the rule of law, as determined by the Secretary of State or the Administrator of the United States Agency for International Development (USAID), as appropriate. (e)Restriction on Prior ApprovalWith respect to the provision of assistance for democracy programs in this Act, the organizations implementing such assistance, the specific nature of that assistance, and the participants in such programs shall not be subject to the prior approval by the government of any foreign country: Provided, That the Secretary of State, in coordination with the USAID Administrator, shall report to the Committees on Appropriations, not later than 120 days after enactment of this Act, detailing steps taken by the Department of State and USAID to comply with the requirements of this subsection. 
(f)Program design and implementation 
(1)Clarification of useNot later than 90 days after enactment of this Act, the Secretary of State and USAID Administrator, following consultation with democracy program implementing partners, shall each establish guidelines for clarifying program design and objectives for democracy programs, including the uses of contracts versus grants and cooperative agreements in the conduct of democracy programs carried out with funds appropriated by this Act: Provided, That such guidelines, which shall be made available to all relevant agency personnel, shall be in accordance with— 
(A)the Quadrennial Diplomacy and Development Review, 2015, regarding the objectives of promoting resilient, open, and democratic societies; (B)the ADVANCE Democracy Act of 2007 (title XXI of Public Law 110–53; 22 U.S.C. 8201 et seq.), including the foreign policy objectives contained therein; and 
(C)sections 6303 through 6305 of title 31, United States Code, regarding the selection of contracts and assistance instruments. (2)Continuation of current practicesUSAID shall continue to implement civil society and political competition and consensus building programs abroad with funds appropriated by this Act in a manner that recognizes the unique benefits of grants and cooperative agreements in implementing such programs: Provided, That nothing in this paragraph shall be construed to affect the ability of any entity, including United States small businesses, from competing for proposals for USAID-funded civil society and political competition and consensus building programs. 
(3)ReportNot later than September 30, 2017, the Secretary of State and USAID Administrator shall each submit to the Committees on Appropriations a report detailing the use of contracts, grants, and cooperative agreements in the conduct of democracy programs with funds made available by the Department of State, Foreign Operations, and Related Programs Act, 2015 (division J of Public Law 113–235), which shall include funding level, account, program sector and subsector, and a brief summary of purpose. (g)Strategic reviews and report (1)Country strategiesPrior to the obligation of funds made available by this Act for Department of State and USAID democracy programs for a nondemocratic or democratic transitioning country for which a country strategy has been concluded after the date of enactment of this Act, as required by section 2111(c)(1) of the ADVANCE Democracy Act of 2007 (title XXI of Public Law 110–53; 22 U.S.C. 8211) or similar provision of law or regulation, the Under Secretary for Civilian Security, Democracy and Human Rights, Department of State, in consultation with the Assistant Secretary for Democracy, Human Rights, and Labor, Department of State, and the Assistant Administrator for Democracy, Conflict, and Humanitarian Assistance, USAID, shall review such strategy to ensure that it includes— 
(A)specific goals and objectives for such program, including a specific plan and timeline to measure impacts; (B)an assessment of the risks associated with the conduct of such program to intended beneficiaries and implementers, including steps to support and protect such individuals; and 
(C)the funding requirements to initiate and sustain such program in fiscal year 2016 and subsequent fiscal years, as appropriate: Provided, That for the purposes of this paragraph, the term nondemocratic or democratic transitioning country shall have the same meaning as in section 2104(6) of Public Law 110–53. (2)ReportNot later than September 30, 2016, the Secretary of State, in consultation with the USAID Administrator, shall submit a report, including a classified annex if necessary, to the appropriate congressional committees detailing the methodology and guidelines established and implemented by the Department of State and USAID, respectively, to carry out the requirements of this subsection: Provided, That such report shall also include an analysis of the political and social conditions in a nondemocratic or democratic transitioning country that are a prerequisite for the conduct of democracy programs. 
(h)Consultation and Communication requirements 
(1)Country AllocationsThe Deputy Secretary for Management and Resources, Department of State, shall consult with the Under Secretary for Civilian Security, Democracy and Human Rights, Department of State, and the Assistant Administrator for Democracy, Conflict, and Humanitarian Assistance, USAID, on the proposed funding levels for democracy programs by country in the report submitted to Congress pursuant to section 653(a) of the Foreign Assistance Act of 1961. (2)Informing the national endowment for democracyThe Assistant Secretary for Democracy, Human Rights, and Labor, Department of State, and the Assistant Administrator for Democracy, Conflict, and Humanitarian Assistance, USAID, shall regularly inform the National Endowment for Democracy of democracy programs that are planned and supported by funds made available by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs. 
(3)Report on program changesThe Secretary of State or the USAID Administrator, as appropriate, shall report to the Committees on Appropriations within 30 days of a decision to significantly change the objectives or the content of a democracy program or to close such a program due to the increasingly repressive nature of the host country government: Provided, That the report shall also include a strategy for continuing support for democracy promotion, if such programming is feasible, and may be submitted in classified form, if necessary.International Religious Freedom 
7033. 
(a)International religious freedom office and special envoy to promote religious freedomFunds appropriated by this Act under the heading Diplomatic and Consular Programs shall be made available for the Office of the Ambassador-at-Large for International Religious Freedom and the Special Envoy to Promote Religious Freedom of Religious Minorities in the Near East and South Central Asia, as authorized in the Near East and South Central Asia Religious Freedom Act of 2014 (Public Law 113–161), and including for support staff, at not less than the amounts contained for such Office and Envoy in the table under such heading in the explanatory statement described in section 4 (in the matter preceding division A of this Consolidated Act). (b)Assistance (1)International religious freedom programsOf the funds appropriated by this Act under the heading Democracy Fund and available for the Human Rights and Democracy Fund (HRDF), not less than $10,000,000 shall be made available for international religious freedom programs: Provided, That the Ambassador-at-Large for International Religious Freedom shall consult with the Committees on Appropriations on the uses of such funds. 
(2)Protection and investigation programsFunds appropriated by this Act under the heading Economic Support Fund shall be made available for programs to protect vulnerable and persecuted religious minorities: Provided, That a portion of such funds shall be made available for programs to investigate the persecution of such minorities by governments and non-state actors and for the public dissemination of information collected on such persecution, including on the Department of State Web site. 
(3)Humanitarian programsFunds appropriated by this Act under the headings International Disaster Assistance and Migration and Refugee Assistance shall be made available for humanitarian assistance for vulnerable and persecuted religious minorities. (4)Responsibility of fundsFunds made available by paragraphs (1) and (2) shall be the responsibility of the Ambassador-at-Large for International Religious Freedom, in consultation with other relevant United States Government officials. 
(c)International broadcastingFunds appropriated by this Act under the heading Broadcasting Board of Governors, International Broadcasting Operations shall be made available for programs related to international religious freedom, including reporting on the condition of vulnerable and persecuted religious groups. (d)Atrocities preventionNot later than 90 days after enactment of this Act, the Secretary of State, after consultation with the heads of other United States Government agencies represented on the Atrocities Prevention Board (APB) and representatives of human rights organizations, as appropriate, shall submit to the appropriate congressional committees an evaluation of the persecution of, including attacks against, Christians and people of other religions in the Middle East by violent Islamic extremists and the Muslim Rohingya people in Burma by violent Buddhist extremists, including whether either situation constitutes mass atrocities or genocide (as defined in section 1091 of title 18, United States Code), and a detailed description of any proposed atrocities prevention response recommended by the APB: Provided, That such evaluation and response may include a classified annex, if necessary. 
(e)Designation of non-State ActorsThe President shall, concurrent with the annual foreign country review required by section 402(b)(1) of the International Religious Freedom Act of 1998 (22 U.S.C. 6442(b)(1)), review and identify any non-state actors in such countries that have engaged in particularly severe violations of religious freedom, and designate, in a manner consistent with such Act, each such group as a non-state actor of particular concern for religious freedom operating in such reviewed country or surrounding region: Provided, That whenever the President designates such a non-state actor under this subsection, the President shall, as soon as practicable after the designation is made, submit a report to the appropriate congressional committees detailing the reasons for such designation. 
(f)ReportNot later than September 30, 2016, the Secretary of State, in consultation with the Chairman of the Broadcasting Board of Governors and the Administrator of the United States Agency for International Development, shall submit a report, including a classified annex if necessary, to the appropriate congressional committees detailing, by account, agency, and on a country-by-country basis, funds made available by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs for the previous 2 fiscal years for international religious freedom programs; protection and investigation programs regarding vulnerable and persecuted religious minorities; humanitarian and relief assistance for such minorities; and international broadcasting regarding religious freedom.special provisions 7034. (a)Victims of war, displaced children, and displaced burmeseFunds appropriated in titles III and VI of this Act that are made available for victims of war, displaced children, displaced Burmese, and to combat trafficking in persons and assist victims of such trafficking, may be made available notwithstanding any other provision of law. 
(b)Law Enforcement and Security 
(1)Child soldiersFunds appropriated by this Act should not be used to support any military training or operations that include child soldiers. (2)Crowd control itemsFunds appropriated by this Act should not be used for tear gas, small arms, light weapons, ammunition, or other items for crowd control purposes for foreign security forces that use excessive force to repress peaceful expression, association, or assembly in countries undergoing democratic transition. 
(3)Disarmament, demobilization, and reintegrationSection 7034(d) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2015 (division J of Public Law 113–235) shall continue in effect during fiscal year 2016 as if part of this Act. (4)Forensic assistance (A)Of the funds appropriated by this Act under the heading Economic Support Fund, not less than $4,000,000 shall be made available for forensic anthropology assistance related to the exhumation of mass graves and the identification of victims of war crimes and crimes against humanity, of which not less than $3,000,000 should be made available for such assistance in Guatemala, Peru, Colombia, Iraq, and Sri Lanka, which shall be administered by the Assistant Secretary for Democracy, Human Rights, and Labor, Department of State. 
(B)Of the funds appropriated by this Act under the heading International Narcotics Control and Law Enforcement, not less than $4,000,000 shall be made available for DNA forensic technology programs to combat human trafficking in Central America. (5)International prison conditionsSection 7065 of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2015 (division J of Public Law 113–235) shall continue in effect during fiscal year 2016 as if part of this Act. 
(6)Reconstituting civilian police authorityIn providing assistance with funds appropriated by this Act under section 660(b)(6) of the Foreign Assistance Act of 1961, support for a nation emerging from instability may be deemed to mean support for regional, district, municipal, or other sub-national entity emerging from instability, as well as a nation emerging from instability. (7)Security assistance reportNot later than 120 days after enactment of this Act, the Secretary of State shall submit to the Committees on Appropriations a report on funds obligated and expended during fiscal year 2015, by country and purpose of assistance, under the headings Peacekeeping Operations, International Military Education and Training, and Foreign Military Financing Program. 
(8)Leahy vetting report 
(A)Not later than 90 days after enactment of this Act, the Secretary of State shall submit a report to the appropriate congressional committees on foreign assistance cases submitted for vetting for purposes of section 620M of the Foreign Assistance Act of 1961 during the preceding fiscal year, including: (i)the total number of cases submitted, approved, suspended, or rejected for human rights reasons; and 
(ii)for cases rejected, a description of the steps taken to assist the foreign government in taking effective measures to bring the responsible members of the security forces to justice, in accordance with section 620M(c) of the Foreign Assistance Act of 1961. (B)The report required by this paragraph shall be submitted in unclassified form, but may be accompanied by a classified annex. 
(9)Annual foreign military training reportFor the purposes of implementing section 656 of the Foreign Assistance Act of 1961, the term military training provided to foreign military personnel by the Department of Defense and the Department of State shall be deemed to include all military training provided by foreign governments with funds appropriated to the Department of Defense or the Department of State, except for training provided by the government of a country designated by section 517(b) of such Act as a major non-NATO ally. (c)World food programmeFunds managed by the Bureau for Democracy, Conflict, and Humanitarian Assistance, United States Agency for International Development (USAID), from this or any other Act, may be made available as a general contribution to the World Food Programme, notwithstanding any other provision of law. 
(d)Directives and authorities 
(1)Research and TrainingFunds appropriated by this Act under the heading Assistance for Europe, Eurasia and Central Asia shall be made available to carry out the Program for Research and Training on Eastern Europe and the Independent States of the Former Soviet Union as authorized by the Soviet-Eastern European Research and Training Act of 1983 (22 U.S.C. 4501 et seq.). (2)Genocide victims memorial sitesFunds appropriated by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs under the headings Economic Support Fund and Assistance for Europe, Eurasia and Central Asia may be made available as contributions to establish and maintain memorial sites of genocide, subject to the regular notification procedures of the Committees on Appropriations. 
(3)Additional AuthoritiesOf the amounts made available by title I of this Act under the heading Diplomatic and Consular Programs, up to $500,000 may be made available for grants pursuant to section 504 of Public Law 95–426 (22 U.S.C. 2656d), including to facilitate collaboration with indigenous communities. (4)Extension of legal protectionNo conviction issued by the Cairo Criminal Court on June 4, 2013, in Public Prosecution Case No. 1110 for the Year 2012, against a citizen or national of the United States or an alien lawfully admitted for permanent residence in the United States, shall be considered a conviction for the purposes of United States law or for any activity undertaken within the jurisdiction of the United States during fiscal year 2016 and any fiscal year thereafter. 
(5)Modification of life insurance supplemental applicable to those killed in terrorist attacks 
(A)Section 415(a)(1) of the Foreign Service Act of 1980 (22 U.S.C. 3975(a)(1)) is amended by striking a payment from the United States in an amount that, when added to the amount of the employee’s employer-provided group life insurance policy coverage (if any), equals $400,000 and inserting a special payment of $400,000, which shall be in addition to any employer provided life insurance policy coverage. (B)The insurance benefit under section 415 of the Foreign Service Act of 1980 (22 U.S.C. 3975), as amended by subparagraph (A), shall be applicable to eligible employees who die as a result of injuries sustained while on duty abroad because of an act of terrorism, as defined in section 140(d) of the Foreign Relations Authorization Act, Fiscal Years 1998 and 1999 (22 U.S.C. 2656f(d)), anytime on or after April 18, 1983. 
(6)AuthorityThe Administrator of the United States Agency for International Development may use funds appropriated by this Act under title III to make innovation incentive awards: Provided, That each individual award may not exceed $100,000: Provided further, That no more than 10 such awards may be made during fiscal year 2016: Provided further, That for purposes of this paragraph the term innovation incentive award means the provision of funding on a competitive basis that— 
(A)encourages and rewards the development of solutions for a particular, well-defined problem related to the alleviation of poverty; or (B)helps identify and promote a broad range of ideas and practices facilitating further development of an idea or practice by third parties. 
(e)Partner VettingFunds appropriated by this Act or in titles I through IV of prior Acts making appropriations for the Department of State, foreign operations, and related programs shall be used by the Secretary of State and the USAID Administrator, as appropriate, to support the continued implementation of the Partner Vetting System (PVS) pilot program: Provided, That the Secretary of State and the USAID Administrator shall inform the Committees on Appropriations, at least 30 days prior to completion of the pilot program, on the criteria for evaluating such program, including for possible expansion: Provided further, That not later than 180 days after completion of the pilot program, the Secretary and USAID Administrator shall jointly submit a report to the Committees on Appropriations, in classified form if necessary, detailing the findings, conclusions, and any recommendations for expansion of such program: Provided further, That not less than 30 days prior to the implementation of any recommendations for expanding the PVS pilot program the Secretary of State and USAID Administrator shall consult with the Committees on Appropriations and with representatives of agency implementing partners on the findings, conclusions, and recommendations in such report, as appropriate. 
(f)ContingenciesDuring fiscal year 2016, the President may use up to $125,000,000 under the authority of section 451 of the Foreign Assistance Act of 1961, notwithstanding any other provision of law. (g)International child abductionsThe Secretary of State should withhold funds appropriated under title III of this Act for assistance for the central government of any country that is not taking appropriate steps to comply with the Convention on the Civil Aspects of International Child Abductions, done at the Hague on October 25, 1980: Provided, That the Secretary shall report to the Committees on Appropriations within 15 days of withholding funds under this subsection. 
(h)Report RepealedSection 616(c) of the Departments of Commerce, Justice, and State, the Judiciary, and Related Agencies Appropriations Act, 1999 (division A of Public Law 105–277) is hereby repealed. (i)Transfers for Extraordinary ProtectionThe Secretary of State may transfer to, and merge with, funds under the heading Protection of Foreign Missions and Officials unobligated balances of expired funds appropriated under the heading Diplomatic and Consular Programs for fiscal year 2016, except for funds designated for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985, at no later than the end of the fifth fiscal year after the last fiscal year for which such funds are available for the purposes for which appropriated: Provided, That not more than $50,000,000 may be transferred. 
(j)Protections and Remedies for Employees of Diplomatic Missions and International OrganizationsSection 7034(k) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2015 (division J of Public Law 113–235) shall continue in effect during fiscal year 2016 as if part of this Act. (k)Extension of authorities (1)Passport feesSection 1(b)(2) of the Passport Act of June 4, 1920 (22 U.S.C. 214(b)(2)) shall be applied by substituting September 30, 2016 for September 30, 2010. 
(2)Accountability review boardsThe authority provided by section 301(a)(3) of the Omnibus Diplomatic Security and Antiterrorism Act of 1986 (22 U.S.C. 4831(a)(3)) shall remain in effect for facilities in Afghanistan through September 30, 2016, except that the notification and reporting requirements contained in such section shall include the Committees on Appropriations. (3)Incentives for critical postsThe authority contained in section 1115(d) of the Supplemental Appropriations Act, 2009 (Public Law 111–32) shall remain in effect through September 30, 2016. 
(4)Foreign service officer annuitant waiverSection 824(g) of the Foreign Service Act of 1980 (22 U.S.C. 4064(g)) shall be applied by substituting September 30, 2016 for October 1, 2010 in paragraph (2). (5)Department of state civil service annuitant waiverSection 61(a) of the State Department Basic Authorities Act of 1956 (22 U.S.C. 2733(a)) shall be applied by substituting September 30, 2016 for October 1, 2010 in paragraph (2). 
(6)USAID civil service annuitant waiverSection 625(j)(1) of the Foreign Assistance Act of 1961 (22 U.S.C. 2385(j)(1)) shall be applied by substituting September 30, 2016 for October 1, 2010 in subparagraph (B). (7)Overseas pay comparability and limitation (A)Subject to the limitation described in subparagraph (B), the authority provided by section 1113 of the Supplemental Appropriations Act, 2009 (Public Law 111–32; 123 Stat. 1904) shall remain in effect through September 30, 2016. 
(B)The authority described in subparagraph (A) may not be used to pay an eligible member of the Foreign Service (as defined in section 1113(b) of the Supplemental Appropriations Act, 2009) a locality-based comparability payment (stated as a percentage) that exceeds two-thirds of the amount of the locality-based comparability payment (stated as a percentage) that would be payable to such member under section 5304 of title 5, United States Code, if such member’s official duty station were in the District of Columbia. (8)Categorical EligibilityThe Foreign Operations, Export Financing, and Related Programs Appropriations Act, 1990 (Public Law 101–167) is amended— 
(A)in section 599D (8 U.S.C. 1157 note)— (i)in subsection (b)(3), by striking and 2015 and inserting 2015, and 2016; and 
(ii)in subsection (e), by striking 2015 each place it appears and inserting 2016; and (B)in section 599E (8 U.S.C. 1255 note) in subsection (b)(2), by striking 2015 and inserting 2016. 
(9)Inspector general annuitant waiverThe authorities provided in section 1015(b) of the Supplemental Appropriations Act, 2010 (Public Law 111–212) shall remain in effect through September 30, 2016. (10)Extension of loan guarantees to israelChapter 5 of title I of the Emergency Wartime Supplemental Appropriations Act, 2003 (Public Law 108–11; 117 Stat. 576) is amended under the heading Loan Guarantees to Israel— 
(A)in the matter preceding the first proviso, by striking September 30, 2015 and inserting September 30, 2019; and (B)in the second proviso, by striking September 30, 2015 and inserting September 30, 2019. 
(11)Extension of war reserves stockpile authority 
(A)Section 12001(d) of the Department of Defense Appropriations Act, 2005 (Public Law 108–287; 118 Stat. 1011) is amended by striking more than 11 years after the date of enactment of this Act and inserting after September 30, 2017. (B)Section 514(b)(2)(A) of the Foreign Assistance Act of 1961 (22 U.S.C. 2321h(b)(2)(A)) is amended by striking and 2015 and inserting 2015, 2016, and 2017. 
(12)United states advisory commission on public diplomacySection 1334 of the Foreign Affairs Reform and Restructuring Act of 1998 (22 U.S.C. 6553) shall be applied by substituting September 30, 2016 for October 1, 2015. (l)Department of state working capital fundFunds appropriated by this Act or otherwise made available to the Department of State for payments to the Working Capital Fund may only be used for the service centers included in Appendix 1 of the Congressional Budget Justification, Department of State, Diplomatic Engagement, Fiscal Year 2016: Provided, That the amounts for such service centers shall be the amounts included in such budget except as provided in section 7015(b) of this Act: Provided further, That Federal agency components shall be charged only for their direct usage of each Working Capital Fund service: Provided further, That Federal agency components may only pay for Working Capital Fund services that are consistent with the component’s purpose and authorities: Provided further, That the Working Capital Fund shall be paid in advance or reimbursed at rates which will return the full cost of each service. 
(m)Humanitarian assistanceFunds appropriated by this Act that are available for monitoring and evaluation of assistance under the headings International Disaster Assistance and Migration and Refugee Assistance shall, as appropriate, be made available for the regular collection of feedback obtained directly from beneficiaries on the quality and relevance of such assistance: Provided, That the Department of State and USAID shall conduct regular oversight to ensure that such feedback is collected and used by implementing partners to maximize the cost-effectiveness and utility of such assistance, and require such partners that receive funds under such headings to establish procedures for collecting and responding to such feedback. 
(n)HIV/AIDS Working capital fundFunds available in the HIV/AIDS Working Capital Fund established pursuant to section 525(b)(1) of the Foreign Operations, Export Financing, and Related Programs Appropriations Act, 2005 (Public Law 108–477) may be made available for pharmaceuticals and other products for child survival, malaria, and tuberculosis to the same extent as HIV/AIDS pharmaceuticals and other products, subject to the terms and conditions in such section: Provided, That the authority in section 525(b)(5) of the Foreign Operations, Export Financing, and Related Programs Appropriations Act, 2005 (Public Law 108–477) shall be exercised by the Assistant Administrator for Global Health, USAID, with respect to funds deposited for such non-HIV/AIDS pharmaceuticals and other products, and shall be subject to the regular notification procedures of the Committees on Appropriations: Provided further, That the Secretary of State shall include in the congressional budget justification an accounting of budgetary resources, disbursements, balances, and reimbursements related to such fund. 
(o)Loan guarantees and enterprise funds 
(1)Loan GuaranteesFunds appropriated under the headings Economic Support Fund and Assistance for Europe, Eurasia and Central Asia by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs may be made available for the costs, as defined in section 502 of the Congressional Budget Act of 1974, of loan guarantees for Jordan, Ukraine, and Tunisia, which are authorized to be provided: Provided, That amounts made available under this paragraph for the costs of such guarantees shall not be considered assistance for the purposes of provisions of law limiting assistance to a country. 
(2)Enterprise FundsFunds appropriated under the heading Economic Support Fund in this Act may be made available to establish and operate one or more enterprise funds for Egypt and Tunisia: Provided, That the first, third and fifth provisos under section 7041(b) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2012 (division I of Public Law 112–74) shall apply to funds appropriated by this Act under the heading Economic Support Fund for an enterprise fund or funds to the same extent and in the same manner as such provision of law applied to funds made available under such section (except that the clause excluding subsection (d)(3) of section 201 of the SEED Act shall not apply): Provided further, That in addition to the previous proviso, the authorities in the matter preceding the first proviso of such section may apply to any such enterprise fund or funds: Provided further, That the authority of any such enterprise fund or funds to provide assistance shall cease to be effective on December 31, 2026. 
(3)Consultation and NotificationFunds made available by this subsection shall be subject to prior consultation with the appropriate congressional committees, and subject to the regular notification procedures of the Committees on Appropriations. (p)Assessment of indirect costsNot later than 90 days after enactment of this Act and following consultation with the Committees on Appropriations, the Secretary of State and the Administrator of the United States Agency for International Development (USAID) shall submit to such Committees an assessment of the effectiveness of current policies and procedures in ensuring that payments for indirect costs, including for negotiated indirect cost rate agreements (NICRA), are reasonable and comply with the Federal Acquisition Regulations (FAR), as applicable, and title 2, part 200 of the Code of Federal Regulations (CFR); an assessment of potential benefits of setting a cap on such indirect costs to ensure the cost-effective use of appropriated funds; a plan to revise such policies and procedures to strengthen compliance with the FAR and CFR and ensure that indirect costs are reasonable; and a timeline for implementing such plan. 
(q)Small grants and Entities 
(1)Of the funds appropriated by this Act under the headings “Development Assistance” and “Economic Support Fund”, not less than $45,000,000 shall be made available for the Small Grants Program pursuant to section 7080 of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2015 (division J of Public Law 113–235), as amended by this Act, which may remain available until September 30, 2020. (2)Not later than 45 days after enactment of this Act, the Administrator of the United States Agency for International Development (USAID) shall post on the USAID Web site detailed information describing the process by which small nongovernmental organizations, educational institutions, and other small entities seeking funding from USAID for unsolicited proposals through grants, cooperative agreements, and other assistance mechanisms and agreements, can apply for such funding: Provided, That the USAID Administrator should ensure that each bureau, office, and overseas mission has authority to approve, and sufficient funds to implement, such grants or other agreements that meet appropriate criteria for unsolicited proposals. 
(3)Section 7080 of Public Law 113–235 is amended as follows: (A)in subsections (b) and (c), strike Grants, and insert Awards; 
(B)in subsection (c)(1), delete or after proposals;; (C)in subsection (c)(2) delete the period after process, and insert ; or; 
(D)after subsection (c)(2), insert (3) as otherwise allowable under Federal Acquisition Regulations and USAID procurement policies.; and (E)in subsection (e)(3), strike 12, and insert 20, and strike administrative and oversight expenses associated with managing and insert administrative expenses, and other necessary support associated with managing and strengthening. 
(4)For the purposes of section 7080 of Public Law 113–235, eligible entities shall be defined as small local, international, and United States-based nongovernmental organizations, educational institutions, and other small entities that have received less than a total of $5,000,000 in USAID funding over the previous five years: Provided, That departments or centers of such educational institutions may be considered individually in determining such eligibility. 
(r)Definitions 
(1)Unless otherwise defined in this Act, for purposes of this Act the term appropriate congressional committees shall mean the Committees on Appropriations and Foreign Relations of the Senate and the Committees on Appropriations and Foreign Affairs of the House of Representatives. (2)Unless otherwise defined in this Act, for purposes of this Act the term funds appropriated in this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs shall mean funds that remain available for obligation, and have not expired. 
(3)For the purposes of this Act international financial institutions shall mean the International Bank for Reconstruction and Development, the International Development Association, the International Finance Corporation, the Inter-American Development Bank, the International Monetary Fund, the Asian Development Bank, the Asian Development Fund, the Inter-American Investment Corporation, the North American Development Bank, the European Bank for Reconstruction and Development, the African Development Bank, the African Development Fund, and the Multilateral Investment Guarantee Agency. (4)Any reference to Southern Kordofan in this or any other Act making appropriations for the Department of State, foreign operations, and related programs shall be deemed to include portions of Western Kordofan that were previously part of Southern Kordofan prior to the 2013 division of Southern Kordofan.Arab league boycott of israel 
7035.It is the sense of the Congress that— (1)the Arab League boycott of Israel, and the secondary boycott of American firms that have commercial ties with Israel, is an impediment to peace in the region and to United States investment and trade in the Middle East and North Africa; 
(2)the Arab League boycott, which was regrettably reinstated in 1997, should be immediately and publicly terminated, and the Central Office for the Boycott of Israel immediately disbanded; (3)all Arab League states should normalize relations with their neighbor Israel; 
(4)the President and the Secretary of State should continue to vigorously oppose the Arab League boycott of Israel and find concrete steps to demonstrate that opposition by, for example, taking into consideration the participation of any recipient country in the boycott when determining to sell weapons to said country; and (5)the President should report to Congress annually on specific steps being taken by the United States to encourage Arab League states to normalize their relations with Israel to bring about the termination of the Arab League boycott of Israel, including those to encourage allies and trading partners of the United States to enact laws prohibiting businesses from complying with the boycott and penalizing businesses that do comply.Palestinian statehood 
7036. 
(a)Limitation on assistanceNone of the funds appropriated under titles III through VI of this Act may be provided to support a Palestinian state unless the Secretary of State determines and certifies to the appropriate congressional committees that— (1)the governing entity of a new Palestinian state— 
(A)has demonstrated a firm commitment to peaceful co-existence with the State of Israel; and (B)is taking appropriate measures to counter terrorism and terrorist financing in the West Bank and Gaza, including the dismantling of terrorist infrastructures, and is cooperating with appropriate Israeli and other appropriate security organizations; and 
(2)the Palestinian Authority (or the governing entity of a new Palestinian state) is working with other countries in the region to vigorously pursue efforts to establish a just, lasting, and comprehensive peace in the Middle East that will enable Israel and an independent Palestinian state to exist within the context of full and normal relationships, which should include— (A)termination of all claims or states of belligerency; 
(B)respect for and acknowledgment of the sovereignty, territorial integrity, and political independence of every state in the area through measures including the establishment of demilitarized zones; (C)their right to live in peace within secure and recognized boundaries free from threats or acts of force; 
(D)freedom of navigation through international waterways in the area; and (E)a framework for achieving a just settlement of the refugee problem. 
(b)Sense of congressIt is the sense of Congress that the governing entity should enact a constitution assuring the rule of law, an independent judiciary, and respect for human rights for its citizens, and should enact other laws and regulations assuring transparent and accountable governance. (c)WaiverThe President may waive subsection (a) if the President determines that it is important to the national security interest of the United States to do so. 
(d)ExemptionThe restriction in subsection (a) shall not apply to assistance intended to help reform the Palestinian Authority and affiliated institutions, or the governing entity, in order to help meet the requirements of subsection (a), consistent with the provisions of section 7040 of this Act (Limitation on Assistance for the Palestinian Authority).Restrictions concerning the palestinian authority 7037.None of the funds appropriated under titles II through VI of this Act may be obligated or expended to create in any part of Jerusalem a new office of any department or agency of the United States Government for the purpose of conducting official United States Government business with the Palestinian Authority over Gaza and Jericho or any successor Palestinian governing entity provided for in the Israel-PLO Declaration of Principles: Provided, That this restriction shall not apply to the acquisition of additional space for the existing Consulate General in Jerusalem: Provided further, That meetings between officers and employees of the United States and officials of the Palestinian Authority, or any successor Palestinian governing entity provided for in the Israel-PLO Declaration of Principles, for the purpose of conducting official United States Government business with such authority should continue to take place in locations other than Jerusalem: Provided further, That as has been true in the past, officers and employees of the United States Government may continue to meet in Jerusalem on other subjects with Palestinians (including those who now occupy positions in the Palestinian Authority), have social contacts, and have incidental discussions.Prohibition on assistance to the palestinian broadcasting corporation 
7038.None of the funds appropriated or otherwise made available by this Act may be used to provide equipment, technical support, consulting services, or any other form of assistance to the Palestinian Broadcasting Corporation.assistance for the west bank and gaza 7039. (a)OversightFor fiscal year 2016, 30 days prior to the initial obligation of funds for the bilateral West Bank and Gaza Program, the Secretary of State shall certify to the Committees on Appropriations that procedures have been established to assure the Comptroller General of the United States will have access to appropriate United States financial information in order to review the uses of United States assistance for the Program funded under the heading Economic Support Fund for the West Bank and Gaza. 
(b)VettingPrior to the obligation of funds appropriated by this Act under the heading Economic Support Fund for assistance for the West Bank and Gaza, the Secretary of State shall take all appropriate steps to ensure that such assistance is not provided to or through any individual, private or government entity, or educational institution that the Secretary knows or has reason to believe advocates, plans, sponsors, engages in, or has engaged in, terrorist activity nor, with respect to private entities or educational institutions, those that have as a principal officer of the entity's governing board or governing board of trustees any individual that has been determined to be involved in, or advocating terrorist activity or determined to be a member of a designated foreign terrorist organization: Provided, That the Secretary of State shall, as appropriate, establish procedures specifying the steps to be taken in carrying out this subsection and shall terminate assistance to any individual, entity, or educational institution which the Secretary has determined to be involved in or advocating terrorist activity. 
(c)Prohibition 
(1)Recognition of acts of terrorismNone of the funds appropriated under titles III through VI of this Act for assistance under the West Bank and Gaza Program may be made available for the purpose of recognizing or otherwise honoring individuals who commit, or have committed acts of terrorism. (2)Security assistance and reporting requirementNotwithstanding any other provision of law, none of the funds made available by this or prior appropriations Acts, including funds made available by transfer, may be made available for obligation for security assistance for the West Bank and Gaza until the Secretary of State reports to the Committees on Appropriations on the benchmarks that have been established for security assistance for the West Bank and Gaza and reports on the extent of Palestinian compliance with such benchmarks. 
(d)Audits by the United States agency for international development 
(1)The Administrator of the United States Agency for International Development shall ensure that Federal or non-Federal audits of all contractors and grantees, and significant subcontractors and sub-grantees, under the West Bank and Gaza Program, are conducted at least on an annual basis to ensure, among other things, compliance with this section. (2)Of the funds appropriated by this Act up to $500,000 may be used by the Office of Inspector General of the United States Agency for International Development for audits, inspections, and other activities in furtherance of the requirements of this subsection: Provided, That such funds are in addition to funds otherwise available for such purposes. 
(e)Comptroller General of the United States AuditSubsequent to the certification specified in subsection (a), the Comptroller General of the United States shall conduct an audit and an investigation of the treatment, handling, and uses of all funds for the bilateral West Bank and Gaza Program, including all funds provided as cash transfer assistance, in fiscal year 2016 under the heading Economic Support Fund, and such audit shall address— (1)the extent to which such Program complies with the requirements of subsections (b) and (c); and 
(2)an examination of all programs, projects, and activities carried out under such Program, including both obligations and expenditures. (f)Notification ProceduresFunds made available in this Act for West Bank and Gaza shall be subject to the regular notification procedures of the Committees on Appropriations. 
(g)ReportNot later than 180 days after enactment of this Act, the Secretary of State shall submit a report to the Committees on Appropriations updating the report contained in section 2106 of chapter 2 of title II of the Emergency Supplemental Appropriations Act for Defense, the Global War on Terror, and Tsunami Relief, 2005 (Public Law 109–13).Limitation on assistance for the palestinian authority 7040. (a)Prohibition of fundsNone of the funds appropriated by this Act to carry out the provisions of chapter 4 of part II of the Foreign Assistance Act of 1961 may be obligated or expended with respect to providing funds to the Palestinian Authority. 
(b)WaiverThe prohibition included in subsection (a) shall not apply if the President certifies in writing to the Speaker of the House of Representatives, the President pro tempore of the Senate, and the Committees on Appropriations that waiving such prohibition is important to the national security interest of the United States. (c)Period of application of waiverAny waiver pursuant to subsection (b) shall be effective for no more than a period of 6 months at a time and shall not apply beyond 12 months after the enactment of this Act. 
(d)ReportWhenever the waiver authority pursuant to subsection (b) is exercised, the President shall submit a report to the Committees on Appropriations detailing the justification for the waiver, the purposes for which the funds will be spent, and the accounting procedures in place to ensure that the funds are properly disbursed: Provided, That the report shall also detail the steps the Palestinian Authority has taken to arrest terrorists, confiscate weapons and dismantle the terrorist infrastructure. 
(e)CertificationIf the President exercises the waiver authority under subsection (b), the Secretary of State must certify and report to the Committees on Appropriations prior to the obligation of funds that the Palestinian Authority has established a single treasury account for all Palestinian Authority financing and all financing mechanisms flow through this account, no parallel financing mechanisms exist outside of the Palestinian Authority treasury account, and there is a single comprehensive civil service roster and payroll, and the Palestinian Authority is acting to counter incitement of violence against Israelis and is supporting activities aimed at promoting peace, coexistence, and security cooperation with Israel. (f)Prohibition to Hamas and the Palestine Liberation Organization (1)None of the funds appropriated in titles III through VI of this Act may be obligated for salaries of personnel of the Palestinian Authority located in Gaza or may be obligated or expended for assistance to Hamas or any entity effectively controlled by Hamas, any power-sharing government of which Hamas is a member, or that results from an agreement with Hamas and over which Hamas exercises undue influence. 
(2)Notwithstanding the limitation of paragraph (1), assistance may be provided to a power-sharing government only if the President certifies and reports to the Committees on Appropriations that such government, including all of its ministers or such equivalent, has publicly accepted and is complying with the principles contained in section 620K(b)(1) (A) and (B) of the Foreign Assistance Act of 1961, as amended. (3)The President may exercise the authority in section 620K(e) of the Foreign Assistance Act of 1961, as added by the Palestinian Anti-Terrorism Act of 2006 (Public Law 109–446) with respect to this subsection. 
(4)Whenever the certification pursuant to paragraph (2) is exercised, the Secretary of State shall submit a report to the Committees on Appropriations within 120 days of the certification and every quarter thereafter on whether such government, including all of its ministers or such equivalent are continuing to comply with the principles contained in section 620K(b)(1) (A) and (B) of the Foreign Assistance Act of 1961, as amended: Provided, That the report shall also detail the amount, purposes and delivery mechanisms for any assistance provided pursuant to the abovementioned certification and a full accounting of any direct support of such government. 
(5)None of the funds appropriated under titles III through VI of this Act may be obligated for assistance for the Palestine Liberation Organization.Middle east and north africa 7041. (a)Egypt (1)Certification and reportFunds appropriated by this Act that are available for assistance for Egypt may be made available notwithstanding any other provision of law restricting assistance for Egypt, except for this subsection and section 620M of the Foreign Assistance Act of 1961, and may only be made available for assistance for the Government of Egypt if the Secretary of State certifies and reports to the Committees on Appropriations that such government is— 
(A)sustaining the strategic relationship with the United States; and (B)meeting its obligations under the 1979 Egypt-Israel Peace Treaty. 
(2)Economic support fund 
(A)fundingOf the funds appropriated by this Act under the heading Economic Support Fund, up to $150,000,000 may be made available for assistance for Egypt, of which not less than $35,000,000 should be made available for higher education programs including not less than $10,000,000 for scholarships at not-for-profit institutions for Egyptian students with high financial need: Provided, That such funds may be made available for democracy programs and for development programs in the Sinai: Provided further, That such funds may not be made available for cash transfer assistance or budget support unless the Secretary of State certifies and reports to the appropriate congressional committees that the Government of Egypt is taking consistent and effective steps to stabilize the economy and implement market-based economic reforms. 
(B)WithholdingThe Secretary of State shall withhold from obligation funds appropriated by this Act under the heading Economic Support Fund for assistance for Egypt, an amount of such funds that the Secretary determines to be equivalent to that expended by the United States Government for bail, and by nongovernmental organizations for legal and court fees, associated with democracy-related trials in Egypt until the Secretary certifies and reports to the Committees on Appropriations that the Government of Egypt has dismissed the convictions issued by the Cairo Criminal Court on June 4, 2013, in Public Prosecution Case No. 1110 for the Year 2012. (3)Foreign military financing program (A)certificationOf the funds appropriated by this Act under the heading Foreign Military Financing Program, $1,300,000,000, to remain available until September 30, 2017, may be made available for assistance for Egypt: Provided, That 15 percent of such funds shall be withheld from obligation until the Secretary of State certifies and reports to the Committees on Appropriations that the Government of Egypt is taking effective steps to— 
(i)advance democracy and human rights in Egypt, including to govern democratically and protect religious minorities and the rights of women, which are in addition to steps taken during the previous calendar year for such purposes; (ii)implement reforms that protect freedoms of expression, association, and peaceful assembly, including the ability of civil society organizations and the media to function without interference; 
(iii)release political prisoners and provide detainees with due process of law; (iv)hold Egyptian security forces accountable, including officers credibly alleged to have violated human rights; and 
(v)provide regular access for United States officials to monitor such assistance in areas where the assistance is used: Provided further, That such funds may be transferred to an interest bearing account in the Federal Reserve Bank of New York, following consultation with the Committees on Appropriations: Provided further, That the certification requirement of this paragraph shall not apply to funds appropriated by this Act under such heading for counterterrorism, border security, and nonproliferation programs for Egypt. (B)WaiverThe Secretary of State may waive the certification requirement in subparagraph (A) if the Secretary determines and reports to the Committees on Appropriations that to do so is important to the national security interest of the United States, and submits a report to such Committees containing a detailed justification for the use of such waiver and the reasons why any of the requirements of subparagraph (A) cannot be met. 
(4)Oversight and consultation requirements 
(A)The Secretary of State shall take all practicable steps to ensure that mechanisms are in place for monitoring, oversight, and control of funds made available by this subsection for assistance for Egypt. (B)Not later than 90 days after enactment of this Act, the Secretary shall consult with the Committees on Appropriations on any plan to restructure military assistance for Egypt. 
(b)Iran 
(1)FundingFunds appropriated by this Act under the headings Diplomatic and Consular Programs, Economic Support Fund, and Nonproliferation, Anti-terrorism, Demining and Related Programs shall be used by the Secretary of State— (A)to support the United States policy to prevent Iran from achieving the capability to produce or otherwise obtain a nuclear weapon; 
(B)to support an expeditious response to any violation of the Joint Comprehensive Plan of Action or United Nations Security Council Resolution 2231; (C)to support the implementation and enforcement of sanctions against Iran for support of terrorism, human rights abuses, and ballistic missile and weapons proliferation; and 
(D)for democracy programs for Iran, to be administered by the Assistant Secretary for Near Eastern Affairs, Department of State, in consultation with the Assistant Secretary for Democracy, Human Rights, and Labor, Department of State. (2)Continuation of prohibitionThe terms and conditions of paragraph (2) of section 7041(c) in division I of Public Law 112–74 shall continue in effect during fiscal year 2016 as if part of this Act. 
(3)Reports 
(A)The Secretary of State shall submit to the Committees on Appropriations the semi-annual report required by section 2 of the Iran Nuclear Agreement Review Act of 2015 (42 U.S.C. 2160e(d)(4)). (B)Not later than 180 days after the date of enactment of this Act, the Secretary of State, in consultation with the Secretary of the Treasury, shall submit to the appropriate congressional committees a report on the status of the implementation and enforcement of bilateral United States and multilateral sanctions against Iran and actions taken by the United States and the international community to enforce such sanctions against Iran: Provided, That the report shall also include any entities involved in the testing of a ballistic missile by the Government of Iran after October 1, 2015, and note whether such entities are currently under United States sanctions: Provided further, That such report shall be submitted in an unclassified form, but may contain a classified annex if necessary. 
(c)Iraq 
(1)PurposesFunds appropriated by this Act shall be made available for assistance for Iraq to promote governance, security, and internal and regional stability, including in Kurdistan and other areas impacted by the conflict in Syria, and among religious and ethnic minority populations in Iraq. (2)LimitationNone of the funds appropriated by this Act may be made available for construction, rehabilitation, or other improvements to United States diplomatic facilities in Iraq on property for which no land-use agreement has been entered into by the Governments of the United States and Iraq: Provided, That the restrictions in this paragraph shall not apply if such funds are necessary to protect United States diplomatic facilities or the security, health, and welfare of United States personnel. 
(3)Kurdistan Regional Governments Security ServicesFunds appropriated by this Act under the headings International Narcotics Control and Law Enforcement and Foreign Military Financing Program that are available for assistance for Iraq should be made available to enhance the capacity of Kurdistan Regional Government security services and for security programs in Kurdistan to address requirements arising from the violence in Syria and Iraq: Provided, That the Secretary of State shall consult with the Committees on Appropriations prior to obligating such funds. 
(4)Basing rights agreementNone of the funds appropriated or otherwise made available by this Act may be used by the Government of the United States to enter into a permanent basing rights agreement between the United States and Iraq. (d)Jordan (1)Funding levelsOf the funds appropriated by this Act under titles III and IV, not less than $1,275,000,000 shall be made available for assistance for Jordan, of which not less than $204,000,000 shall be for budget support for the Government of Jordan and $100,000,000 shall be for water sector support: Provided, That such assistance for water sector support shall be subject to prior consultation with the Committees on Appropriations. 
(2)Response to the syrian crisisFunds appropriated by this Act shall be made available for programs to implement the Jordan Response Plan 2015 for the Syria Crisis, including assistance for host communities in Jordan: Provided, That not later than 180 days after enactment of this Act, the Secretary of State shall submit a report to the Committees on Appropriations describing United States and other donor contributions to such Plan. 
(e)Lebanon 
(1)LimitationNone of the funds appropriated by this Act may be made available for the Lebanese Internal Security Forces (ISF) or the Lebanese Armed Forces (LAF) if the ISF or the LAF is controlled by a foreign terrorist organization, as designated pursuant to section 219 of the Immigration and Nationality Act. (2)Consultation requirementFunds appropriated by this Act under the headings International Narcotics Control and Law Enforcement and Foreign Military Financing Program that are available for assistance for Lebanon may be made available for programs and equipment for the ISF and the LAF to address security and stability requirements in areas affected by the conflict in Syria, following consultation with the appropriate congressional committees. 
(3)Economic support fundFunds appropriated by this Act under the heading Economic Support Fund that are available for assistance for Lebanon may be made available notwithstanding section 1224 of the Foreign Relations Authorization Act, Fiscal Year 2003 (Public Law 107–228; 22 U.S.C. 2346 note). (4)Foreign military financing programIn addition to the activities described in paragraph (2), funds appropriated by this Act under the heading Foreign Military Financing Program for assistance for Lebanon may be made available only to professionalize the LAF and to strengthen border security and combat terrorism, including training and equipping the LAF to secure Lebanon’s borders, interdicting arms shipments, preventing the use of Lebanon as a safe haven for terrorist groups, and to implement United Nations Security Council Resolution 1701: Provided, That funds may not be obligated for assistance for the LAF until the Secretary of State submits to the Committees on Appropriations a detailed spend plan, including actions to be taken to ensure equipment provided to the LAF is only used for the intended purposes, except such plan may not be considered as meeting the notification requirements under section 7015 of this Act or under section 634A of the Foreign Assistance Act of 1961, and shall be submitted not later than September 1, 2016: Provided further, That any notification submitted pursuant to such sections shall include any funds specifically intended for lethal military equipment. 
(f)Libya 
(1)FundingOf the funds appropriated by titles III and IV of this Act, not less than $20,000,000 shall be made available for assistance for Libya for programs to strengthen governing institutions and civil society, improve border security, and promote democracy and stability in Libya, and for activities to address the humanitarian needs of the people of Libya. (2)Limitations (A)Cooperation on the september 2012 attack on united states personnel and facilitiesNone of the funds appropriated by this Act may be made available for assistance for the central Government of Libya unless the Secretary of State reports to the Committees on Appropriations that such government is cooperating with United States Government efforts to investigate and bring to justice those responsible for the attack on United States personnel and facilities in Benghazi, Libya in September 2012: Provided, That the limitation in this paragraph shall not apply to funds made available for the purpose of protecting United States Government personnel or facilities. 
(B)Infrastructure projectsThe limitation on the uses of funds in section 7041(f)(2) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2014 (division K of Public Law 113–76) shall apply to funds appropriated by this Act that are made available for assistance for Libya. (3)Certification requirementPrior to the initial obligation of funds made available by this Act for assistance for Libya, the Secretary of State shall certify and report to the Committees on Appropriations that all practicable steps have been taken to ensure that mechanisms are in place for monitoring, oversight, and control of funds made available by this subsection for assistance for Libya, including a description of the vetting procedures to be used for recipients of assistance made available under title IV of this Act. 
(g)Morocco 
(1) Availability and consultation requirementFunds appropriated under title III of this Act shall be made available for assistance for the Western Sahara: Provided, That not later than 90 days after enactment of this Act and prior to the obligation of such funds the Secretary of State, in consultation with the Administrator of the United States Agency for International Development, shall consult with the Committees on Appropriations on the proposed uses of such funds. 
(2)Foreign military financing programFunds appropriated by this Act under the heading Foreign Military Financing Program that are available for assistance for Morocco may only be used for the purposes requested in the Congressional Budget Justification, Foreign Operations, Fiscal Year 2016. (h)Syria (1)Non-lethal assistanceFunds appropriated by this Act under the headings Economic Support Fund, International Narcotics Control and Law Enforcement, and Peacekeeping Operations shall be made available, notwithstanding any other provision of law except for this subsection, for non-lethal assistance for programs to address the needs of civilians affected by conflict in Syria, and for programs that seek to— 
(A)establish governance in Syria that is representative, inclusive, and accountable; (B)expand the role of women in negotiations to end the violence and in any political transition in Syria; 
(C)develop and implement political processes that are democratic, transparent, and adhere to the rule of law; (D)further the legitimacy of the Syrian opposition through cross-border programs; 
(E)develop civil society and an independent media in Syria; (F)promote economic development in Syria; 
(G)document, investigate, and prosecute human rights violations in Syria, including through transitional justice programs and support for nongovernmental organizations; (H)counter extremist ideologies; 
(I)assist Syrian refugees whose education has been interrupted by the ongoing conflict to complete higher education requirements at regional academic institutions; and (J)assist vulnerable populations in Syria and in neighboring countries. 
(2)Syrian organizationsFunds appropriated by this Act that are made available for assistance for Syria pursuant to the authority of this subsection shall be made available, on an open and competitive basis, for a program to strengthen the capability of Syrian civil society organizations to address the immediate and long-term needs of the Syrian people inside Syria in a manner that supports the sustainability of such organizations in implementing Syrian-led humanitarian and development programs and the comprehensive strategy required in section 7041(i)(3) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2014 (division K of Public Law 113–76). (3)Strategy updateFunds appropriated by this Act that are made available for assistance for Syria pursuant to the authority of this subsection may only be made available after the Secretary of State, in consultation with the heads of relevant United States Government agencies, submits, in classified form if necessary, an update to the comprehensive strategy required in section 7041(i)(3) of Public Law 113–76. 
(4)Monitoring and oversightPrior to the obligation of funds appropriated by this Act and made available for assistance for Syria, the Secretary of State shall take all practicable steps to ensure that mechanisms are in place for monitoring, oversight, and control of such assistance inside Syria: Provided, That the Secretary shall promptly inform the appropriate congressional committees of each significant instance in which assistance provided pursuant to this subsection has been compromised, to include the type and amount of assistance affected, a description of the incident and parties involved, and an explanation of the response of the Department of State. 
(5)Consultation and notificationFunds made available pursuant to this subsection may only be made available following consultation with the appropriate congressional committees, and shall be subject to the regular notification procedures of the Committees on Appropriations. (i)tunisiaOf the funds appropriated under titles III and IV of this Act, not less than $141,900,000 shall be made available for assistance for Tunisia. 
(j)West bank and gaza 
(1)Report on assistancePrior to the initial obligation of funds made available by this Act under the heading Economic Support Fund for assistance for the West Bank and Gaza, the Secretary of State shall report to the Committees on Appropriations that the purpose of such assistance is to— (A)advance Middle East peace; 
(B)improve security in the region; (C)continue support for transparent and accountable government institutions; 
(D)promote a private sector economy; or (E)address urgent humanitarian needs. 
(2)Limitations 
(A) 
(i)None of the funds appropriated under the heading Economic Support Fund in this Act may be made available for assistance for the Palestinian Authority, if after the date of enactment of this Act— (I)the Palestinians obtain the same standing as member states or full membership as a state in the United Nations or any specialized agency thereof outside an agreement negotiated between Israel and the Palestinians; or 
(II)the Palestinians initiate an International Criminal Court (ICC) judicially authorized investigation, or actively support such an investigation, that subjects Israeli nationals to an investigation for alleged crimes against Palestinians. (ii)The Secretary of State may waive the restriction in clause (i) of this subparagraph resulting from the application of subclause (I) of such clause if the Secretary certifies to the Committees on Appropriations that to do so is in the national security interest of the United States, and submits a report to such Committees detailing how the waiver and the continuation of assistance would assist in furthering Middle East peace. 
(B) 
(i)The President may waive the provisions of section 1003 of the Foreign Relations Authorization Act, Fiscal Years 1988 and 1989 (Public Law 100–204) if the President determines and certifies in writing to the Speaker of the House of Representatives, the President pro tempore of the Senate, and the appropriate congressional committees that the Palestinians have not, after the date of enactment of this Act— (I)obtained in the United Nations or any specialized agency thereof the same standing as member states or full membership as a state outside an agreement negotiated between Israel and the Palestinians; and 
(II)taken any action with respect to the ICC that is intended to influence a determination by the ICC to initiate a judicially authorized investigation, or to actively support such an investigation, that subjects Israeli nationals to an investigation for alleged crimes against Palestinians. (ii)Not less than 90 days after the President is unable to make the certification pursuant to clause (i) of this subparagraph, the President may waive section 1003 of Public Law 100–204 if the President determines and certifies in writing to the Speaker of the House of Representatives, the President pro tempore of the Senate, and the Committees on Appropriations that the Palestinians have entered into direct and meaningful negotiations with Israel: Provided, That any waiver of the provisions of section 1003 of Public Law 100–204 under clause (i) of this subparagraph or under previous provisions of law must expire before the waiver under the preceding sentence may be exercised. 
(iii)Any waiver pursuant to this subparagraph shall be effective for no more than a period of 6 months at a time and shall not apply beyond 12 months after the enactment of this Act. (3)ReductionThe Secretary of State shall reduce the amount of assistance made available by this Act under the heading Economic Support Fund for the Palestinian Authority by an amount the Secretary determines is equivalent to the amount expended by the Palestinian Authority as payments for acts of terrorism by individuals who are imprisoned after being fairly tried and convicted for acts of terrorism and by individuals who died committing acts of terrorism during the previous calendar year: Provided, That the Secretary shall report to the Committees on Appropriations on the amount reduced for fiscal year 2016 prior to the obligation of funds for the Palestinian Authority. 
(4)Security reportThe reporting requirements contained in section 1404 of the Supplemental Appropriations Act, 2008 (Public Law 110–252) shall apply to funds made available by this Act, including a description of modifications, if any, to the security strategy of the Palestinian Authority.africa 7042. (a)Boko haramFunds appropriated by this Act that are made available for assistance for Cameroon, Chad, Niger, and Nigeria— 
(1)shall be made available for assistance for women and girls who are targeted by the terrorist organization Boko Haram, consistent with the provisions of section 7059 of this Act; and (2)may be made available for counterterrorism programs to combat Boko Haram. 
(b)Central african republicFunds made available by this Act for assistance for the Central African Republic shall be made available for reconciliation and peacebuilding programs, including activities to promote inter-faith dialogue at the national and local levels, and for programs to prevent crimes against humanity. (c)Counterterrorism ProgramsOf the funds appropriated by this Act, not less than $69,821,000 should be made available for the Trans-Sahara Counter-terrorism Partnership program, and not less than $24,150,000 should be made available for the Partnership for Regional East Africa Counterterrorism program. 
(d)Ethiopia 
(1)Forced evictions 
(A)Funds appropriated by this Act for assistance for Ethiopia may not be made available for any activity that supports forced evictions. (B)The Secretary of the Treasury shall instruct the United States executive director of each international financial institution to vote against financing for any activity that supports forced evictions in Ethiopia. 
(2)Consultation requirementPrograms and activities to improve livelihoods shall include prior consultation with, and the participation of, affected communities, including in the South Omo and Gambella regions. (3)Foreign military financing programFunds appropriated by this Act under the heading Foreign Military Financing Program for assistance for Ethiopia may only be made available for border security and counterterrorism programs, support for international peacekeeping efforts, and assistance for the Ethiopian Defense Command and Staff College. 
(e)Lake chad basin countriesFunds appropriated by this Act shall be made available for democracy and other development programs in Cameroon, Chad, Niger, and Nigeria, following consultation with the Committees on Appropriations: Provided, That such democracy programs should protect freedoms of expression, association and religion, including for journalists, civil society, and opposition political parties, and should be used to assist the governments of such countries to strengthen accountability and the rule of law, including within the security forces. 
(f)Lord's resistance armyFunds appropriated by this Act shall be made available for programs and activities in areas affected by the Lord's Resistance Army (LRA) consistent with the goals of the Lord’s Resistance Army Disarmament and Northern Uganda Recovery Act (Public Law 111–172), including to improve physical access, telecommunications infrastructure, and early-warning mechanisms and to support the disarmament, demobilization, and reintegration of former LRA combatants, especially child soldiers. (g)Power africa initiativeFunds appropriated by this Act that are made available for the Power Africa initiative shall be subject to the regular notification procedures of the Committees on Appropriations. 
(h)Programs in africa 
(1)Of the funds appropriated by this Act under the headings Global Health Programs and Economic Support Fund, not less than $7,000,000 shall be made available for the purposes of section 7042(g)(1) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2014 (division K of Public Law 113–76). (2)Of the funds appropriated by this Act under the headings Economic Support Fund and International Narcotics Control and Law Enforcement, not less than $8,000,000 shall be made available for the purposes of section 7042(g)(2) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2014 (division K of Public Law 113–76). 
(3)Funds made available under paragraphs (1) and (2) shall be programmed in a manner that leverages a United States Government-wide approach to addressing shared challenges and mutually beneficial opportunities, and shall be the responsibility of United States Chiefs of Mission in countries in Africa seeking enhanced partnerships with the United States in areas of trade, investment, development, health, and security. (i)South Sudan (1)Funds appropriated by this Act that are made available for assistance for South Sudan should— 
(A)be prioritized for programs that respond to humanitarian needs and the delivery of basic services and to mitigate conflict and promote stability, including to address protection needs and prevent and respond to gender-based violence; (B)support programs that build resilience of communities to address food insecurity, maintain educational opportunities, and enhance local governance; 
(C)be used to advance democracy, including support for civil society, independent media, and other means to strengthen the rule of law; (D)support the transparent and sustainable management of natural resources by assisting the Government of South Sudan in conducting regular audits of financial accounts, including revenues from oil and gas, and the timely public disclosure of such audits; and 
(E)support the professionalization of security forces, including human rights and accountability to civilian authorities. (2)None of the funds appropriated by this Act that are available for assistance for the central Government of South Sudan may be made available until the Secretary of State certifies and reports to the Committees on Appropriations that such government is taking effective steps to— 
(A)end hostilities and pursue good faith negotiations for a political settlement of the internal conflict; (B)provide access for humanitarian organizations; 
(C)end the recruitment and use of child soldiers; (D)protect freedoms of expression, association, and assembly; 
(E)reduce corruption related to the extraction and sale of oil and gas; and (F)establish democratic institutions, including accountable military and police forces under civilian authority. 
(3)The limitation of paragraph (2) shall not apply to— (A)humanitarian assistance; 
(B)assistance to support South Sudan peace negotiations or to advance or implement a peace agreement; and (C)assistance to support implementation of outstanding issues of the Comprehensive Peace Agreement (CPA) and mutual arrangements related to the CPA. 
(j)Sudan 
(1)Notwithstanding any other provision of law, none of the funds appropriated by this Act may be made available for assistance for the Government of Sudan. (2)None of the funds appropriated by this Act may be made available for the cost, as defined in section 502 of the Congressional Budget Act of 1974, of modifying loans and loan guarantees held by the Government of Sudan, including the cost of selling, reducing, or canceling amounts owed to the United States, and modifying concessional loans, guarantees, and credit agreements. 
(3)The limitations of paragraphs (1) and (2) shall not apply to— (A)humanitarian assistance; 
(B)assistance for democracy programs; (C)assistance for the Darfur region, Southern Kordofan State, Blue Nile State, other marginalized areas and populations in Sudan, and Abyei; and 
(D)assistance to support implementation of outstanding issues of the Comprehensive Peace Agreement (CPA), mutual arrangements related to post-referendum issues associated with the CPA, or any other internationally recognized viable peace agreement in Sudan. (k)Zimbabwe (1)The Secretary of the Treasury shall instruct the United States executive director of each international financial institution to vote against any extension by the respective institution of any loan or grant to the Government of Zimbabwe, except to meet basic human needs or to promote democracy, unless the Secretary of State certifies and reports to the Committees on Appropriations that the rule of law has been restored, including respect for ownership and title to property, and freedoms of expression, association, and assembly. 
(2)None of the funds appropriated by this Act shall be made available for assistance for the central Government of Zimbabwe, except for health and education, unless the Secretary of State certifies and reports as required in paragraph (1), and funds may be made available for macroeconomic growth assistance if the Secretary reports to the Committees on Appropriations that such government is implementing transparent fiscal policies, including public disclosure of revenues from the extraction of natural resources.East Asia and the Pacific 7043. (a)Asia rebalancing initiativeExcept for paragraphs (1)(C), (4), (5)(B) and (C), and 6(B), section 7043(a) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2015 (division J of Public Law 113–235) shall continue in effect during fiscal year 2016 as if part of this Act: Provided, That section 7043(a)(8) of such Act shall be applied to funds appropriated by this Act by adding East Asia, before South East Asia. 
(b)Burma 
(1)Bilateral economic assistance 
(A)Funds appropriated by this Act under the heading Economic Support Fund for assistance for Burma may be made available notwithstanding any other provision of law, except for this subsection, and following consultation with the appropriate congressional committees. (B)Funds appropriated under title III of this Act for assistance for Burma— 
(i)may not be made available for budget support for the Government of Burma; (ii)shall be made available to strengthen civil society organizations in Burma, including as core support for such organizations; 
(iii)shall be made available for the implementation of the democracy and human rights strategy required by section 7043(b)(3)(A) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2014 (division K of Public Law 113–76); (iv)shall be made available for community-based organizations operating in Thailand to provide food, medical, and other humanitarian assistance to internally displaced persons in eastern Burma, in addition to assistance for Burmese refugees from funds appropriated by this Act under the heading Migration and Refugee Assistance; 
(v)shall be made available for programs to promote ethnic and religious tolerance, including in Rakhine and Kachin states; (vi)may not be made available to any successor or affiliated organization of the State Peace and Development Council (SPDC) controlled by former SPDC members that promotes the repressive policies of the SPDC, or to any individual or organization credibly alleged to have committed gross violations of human rights, including against Rohingya and other minority groups; 
(vii)may be made available for programs administered by the Office of Transition Initiatives, United States Agency for International Development (USAID), for ethnic groups and civil society in Burma to help sustain ceasefire agreements and further prospects for reconciliation and peace, which may include support to representatives of ethnic armed groups for this purpose; and (viii)may not be made available to any organization or individual the Secretary of State determines and reports to the appropriate congressional committees advocates violence against ethnic or religious groups and individuals in Burma, including such organizations as Ma Ba Tha. 
(2)International security assistanceNone of the funds appropriated by this Act under the headings International Military Education and Training and Foreign Military Financing Program may be made available for assistance for Burma: Provided, That the Department of State may continue consultations with the armed forces of Burma only on human rights and disaster response in a manner consistent with the prior fiscal year, and following consultation with the appropriate congressional committees. 
(3)Multilateral assistanceThe Secretary of the Treasury should instruct the United States executive director of each international financial institution to use the voice and vote of the United States to support projects in Burma only if such projects— (A)promote accountability and transparency, including on-site monitoring throughout the life of the project; 
(B)are developed and carried out in accordance with best practices regarding environmental conservation; social and cultural protection and empowerment of local populations, particularly ethnic nationalities; and extraction of resources; (C)do not promote the displacement of local populations without appropriate consultation, harm mitigation and compensation, and do not provide incentives for, or facilitate, the forced migration of indigenous communities; and 
(D)do not partner with or otherwise involve military-owned enterprises or state-owned enterprises associated with the military. (4)AssessmentNot later than 180 days after enactment of this Act, the Comptroller General of the United States shall initiate an assessment of democracy programs in Burma conducted by the Department of State and USAID, including the strategy for such programs, and programmatic implementation and results: Provided, That of the funds appropriated by this Act and made available for assistance for Burma, up to $100,000 shall be made available to the Comptroller for such assessment. 
(5)Programs, position, and responsibilities 
(A)Any new program or activity in Burma initiated in fiscal year 2016 shall be subject to prior consultation with the appropriate congressional committees. (B)Section 7043(b)(7) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2015 (division J of Public Law 113–235) shall continue in effect during fiscal year 2016 as if part of this Act. 
(C)The United States Chief of Mission in Burma, in consultation with the Assistant Secretary for the Bureau of Democracy, Human Rights, and Labor, Department of State, shall be responsible for democracy programs in Burma. (c)Cambodia (1)Khmer rouge tribunalOf the funds appropriated by this Act that are made available for assistance for Cambodia, up to $2,000,000 may be made available for a contribution to the Extraordinary Chambers in the Court of Cambodia (ECCC), in a manner consistent with prior fiscal years, except that such funds may only be made available for a contribution to the appeals process in Case 002/01. 
(2)Research and educationFunds made available by this Act for democracy programs in Cambodia shall be made available for research and education programs associated with the Khmer Rouge genocide in Cambodia. (3)ReimbursementsThe Secretary of State shall continue to consult with the Principal Donors Group on reimbursements to the Documentation Center of Cambodia for costs incurred in support of the ECCC. 
(d)North Korea 
(1)BroadcastsFunds appropriated by this Act under the heading International Broadcasting Operations shall be made available to maintain broadcasts into North Korea at levels consistent with the prior fiscal year. (2)RefugeesFunds appropriated by this Act under the heading Migration and Refugee Assistance shall be made available for assistance for refugees from North Korea, including protection activities in the People’s Republic of China and other countries in the Asia region. 
(3)Database and reportFunds appropriated by this Act under title III shall be made available to maintain a database of prisons and gulags in North Korea, in accordance with section 7032(i) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2014 (division K of Public Law 113–76): Provided, That not later than 30 days after enactment of this Act, the Secretary of State shall submit a report to the Committees on Appropriations describing the sources of information and format of such database. 
(4)Limitation on use of fundsNone of the funds made available by this Act under the heading Economic Support Fund may be made available for assistance for the Government of North Korea. (e)People's Republic of China (1)Limitation on use of fundsNone of the funds appropriated under the heading Diplomatic and Consular Programs in this Act may be obligated or expended for processing licenses for the export of satellites of United States origin (including commercial satellites and satellite components) to the People's Republic of China (PRC) unless, at least 15 days in advance, the Committees on Appropriations are notified of such proposed action. 
(2)People's liberation armyThe terms and requirements of section 620(h) of the Foreign Assistance Act of 1961 shall apply to foreign assistance projects or activities of the People's Liberation Army (PLA) of the PRC, to include such projects or activities by any entity that is owned or controlled by, or an affiliate of, the PLA: Provided, That none of the funds appropriated or otherwise made available pursuant to this Act may be used to finance any grant, contract, or cooperative agreement with the PLA, or any entity that the Secretary of State has reason to believe is owned or controlled by, or an affiliate of, the PLA. 
(3)Counter influence programsFunds appropriated by this Act for public diplomacy under title I and for assistance under titles III and IV shall be made available to counter the influence of the PRC, in accordance with the strategy required by section 7043(e)(3) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2014 (division K of Public Law 113–76), following consultation with the Committees on Appropriations. (4)Cost-matching requirementSection 7032(f) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2015 (division J of Public Law 113–235) shall continue in effect during fiscal year 2016 as if part of this Act. 
(f)Tibet 
(1)Financing of projects in tibetThe Secretary of the Treasury should instruct the United States executive director of each international financial institution to use the voice and vote of the United States to support financing of projects in Tibet if such projects do not provide incentives for the migration and settlement of non-Tibetans into Tibet or facilitate the transfer of ownership of Tibetan land and natural resources to non-Tibetans, are based on a thorough needs-assessment, foster self-sufficiency of the Tibetan people and respect Tibetan culture and traditions, and are subject to effective monitoring. (2)Programs for tibetan communities (A)Notwithstanding any other provision of law, funds appropriated by this Act under the heading Economic Support Fund shall be made available to nongovernmental organizations to support activities which preserve cultural traditions and promote sustainable development, education, and environmental conservation in Tibetan communities in the Tibetan Autonomous Region and in other Tibetan communities in China. 
(B)Funds appropriated by this Act under the heading Economic Support Fund shall be made available for programs to promote and preserve Tibetan culture, development, and the resilience of Tibetan communities in India and Nepal, and to assist in the education and development of the next generation of Tibetan leaders from such communities: Provided, That such funds are in addition to amounts made available in subparagraph (A) for programs inside Tibet. 
(g)Vietnam 
(1)Dioxin remediationFunds appropriated by this Act under the heading Economic Support Fund shall be made available for remediation of dioxin contaminated sites in Vietnam and may be made available for assistance for the Government of Vietnam, including the military, for such purposes. (2)Health and disability programsFunds appropriated by this Act under the heading Development Assistance shall be made available for health and disability programs in areas sprayed with Agent Orange and otherwise contaminated with dioxin, to assist individuals with severe upper or lower body mobility impairment and/or cognitive or developmental disabilities.South and Central Asia  
7044. 
(a)Afghanistan 
(1)Diplomatic operations 
(A)FacilitiesFunds appropriated by this Act under the headings Diplomatic and Consular Programs, Embassy Security, Construction, and Maintenance, and Operating Expenses that are available for construction and renovation of United States Government facilities in Afghanistan may not be made available if the purpose is to accommodate Federal employee positions or to expand aviation facilities or assets above those notified by the Department of State and the United States Agency for International Development (USAID) to the Committees on Appropriations, or contractors in addition to those in place on the date of enactment of this Act: Provided, That the limitations in this paragraph shall not apply if funds are necessary to implement plans for accommodating other United States Government agencies under Chief of Mission authority per section 3927 of title 22, United States Code, or to protect such facilities or the security, health, and welfare of United States Government personnel. 
(B)Personnel reportNot later than 30 days after enactment of this Act and every 120 days thereafter until September 30, 2016, the Secretary of State shall submit a report, in classified form if necessary, to the appropriate congressional committees detailing by agency the number of personnel present in Afghanistan under Chief of Mission authority per section 3927 of title 22, United States Code, at the end of the 120 day period preceding the submission of such report: Provided, That such report shall also include the number of locally employed staff and contractors supporting United States Embassy operations in Afghanistan during the reporting period. 
(2)Assistance and conditions 
(A)Funding and limitationsFunds appropriated by this Act under the headings Economic Support Fund and International Narcotics Control and Law Enforcement may be made available for assistance for Afghanistan: Provided, That such funds may not be obligated for any project or activity that— 
(i)includes the participation of any Afghan individual or organization that the Secretary of State determines to be involved in corrupt practices or a violation of human rights; (ii)cannot be sustained, as appropriate, by the Government of Afghanistan or another Afghan entity; 
(iii)is inaccessible for the purposes of conducting regular oversight in accordance with applicable Federal statutes and regulations; or (iv)initiates any new, major infrastructure development. 
(B)Certification and reportPrior to the initial obligation of funds made available by this Act under the headings Economic Support Fund and International Narcotics Control and Law Enforcement for assistance for the central Government of Afghanistan, the Secretary of State shall certify and report to the Committees on Appropriations, after consultation with the Government of Afghanistan, that— (i)goals and benchmarks for the specific uses of such funds have been established by the Governments of the United States and Afghanistan; 
(ii)conditions are in place that increase the transparency and accountability of the Government of Afghanistan for funds obligated under the New Development Partnership; (iii)the Government of Afghanistan is continuing to implement laws and policies to govern democratically and protect the rights of individuals and civil society, including taking consistent steps to protect and advance the rights of women and girls in Afghanistan; 
(iv)the Government of Afghanistan is reducing corruption and prosecuting individuals alleged to be involved in illegal activities in Afghanistan; (v)monitoring and oversight frameworks for programs implemented with such funds are in accordance with all applicable audit policies of the Department of State and USAID; 
(vi)the necessary policies and procedures are in place to ensure Government of Afghanistan compliance with section 7013 of this Act; and (vii)the Government of Afghanistan has established processes for the public reporting of its national budget, including revenues and expenditures. 
(C)WaiverThe Secretary of State, after consultation with the Secretary of Defense, may waive the certification requirement of subparagraph (B) if the Secretary determines that to do so is important to the national security interest of the United States and the Secretary submits a report to the Committees on Appropriations, in classified form if necessary, on the justification for the waiver and the reasons why any part of the certification requirement of subparagraph (B) has not been met. (D)ProgramsFunds appropriated by this Act that are made available for assistance for Afghanistan shall be made available in the following manner— 
(i)not less than $50,000,000 shall be made available for rule of law programs, the decisions for which shall be the responsibility of the Chief of Mission, in consultation with other appropriate United States Government officials in Afghanistan; (ii)for programs that protect the rights of women and girls and promote the political and economic empowerment of women, including their meaningful inclusion in political processes: Provided, That such assistance to promote economic empowerment of women shall be made available as grants to Afghan and international organizations, to the maximum extent practicable; 
(iii)for programs in South and Central Asia to expand linkages between Afghanistan and countries in the region, subject to the regular notification procedures of the Committees on Appropriations; and (iv)to assist the Government of Afghanistan to increase revenue collection and expenditure. 
(3)Goals and benchmarksNot later than 90 days after enactment of this Act, the Secretary of State shall submit to the appropriate congressional committees a report describing the goals and benchmarks required in clause (2)(B)(i): Provided, That not later than 6 months after the submission of such report and every 6 months thereafter until September 30, 2017, the Secretary of State shall submit a report to such committees on the status of achieving such goals and benchmarks: Provided further, That the Secretary of State should suspend assistance for the Government of Afghanistan if any report required by this paragraph indicates that such government is failing to make measurable progress in meeting such goals and benchmarks. 
(4)Authorities 
(A)Funds appropriated by this Act under title III through VI that are made available for assistance for Afghanistan may be made available— (i)notwithstanding section 7012 of this Act or any similar provision of law and section 660 of the Foreign Assistance Act of 1961; 
(ii)for reconciliation programs and disarmament, demobilization, and reintegration activities for former combatants who have renounced violence against the Government of Afghanistan, in accordance with section 7046(a)(2)(B)(ii) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2012 (division I of Public Law 112–74); and (iii)for an endowment to empower women and girls. 
(B)Section 7046(a)(2)(A) of division I of Public Law 112–74 shall apply to funds appropriated by this Act for assistance for Afghanistan. (C)Section 1102(c) of the Supplemental Appropriations Act, 2009 (title XI of Public Law 111–32) shall continue in effect during fiscal year 2016 as if part of this Act. 
(5)Basing rights agreementNone of the funds made available by this Act may be used by the United States Government to enter into a permanent basing rights agreement between the United States and Afghanistan. (b)BangladeshFunds appropriated by this Act under the heading Development Assistance that are made available for assistance for Bangladesh shall be made available for programs to protect due process of law, and to improve labor conditions by strengthening the capacity of independent workers’ organizations in Bangladesh’s readymade garment, shrimp, and fish export sectors. 
(c)Nepal 
(1)Bilateral economic assistanceFunds appropriated by this Act shall be made available for assistance for Nepal for earthquake recovery and reconstruction programs: Provided, That such amounts shall be in addition to funds made available by this Act for development and democracy programs in Nepal: Provided further, That funds made available for earthquake recovery and reconstruction programs should— 
(A)target affected communities on an equitable basis; and (B)include sufficient oversight mechanisms, to include the participation of civil society organizations. 
(2)Foreign military financing programFunds appropriated by this Act under the heading Foreign Military Financing Program shall only be made available for humanitarian and disaster relief and reconstruction activities in Nepal, and in support of international peacekeeping operations: Provided, That such funds may only be made available for any additional uses if the Secretary of State certifies and reports to the Committees on Appropriations that the Government of Nepal is investigating and prosecuting violations of human rights and the law of war, and the Nepal Army is cooperating fully with civilian judicial authorities on such efforts. 
(d)Pakistan 
(1)Certification RequirementNone of the funds appropriated or otherwise made available by this Act under the headings Economic Support Fund, International Narcotics Control and Law Enforcement, and Foreign Military Financing Program for assistance for the Government of Pakistan may be made available unless the Secretary of State certifies and reports to the Committees on Appropriations that the Government of Pakistan is— (A)cooperating with the United States in counterterrorism efforts against the Haqqani Network, the Quetta Shura Taliban, Lashkar e-Tayyiba, Jaish-e-Mohammed, Al-Qaeda, and other domestic and foreign terrorist organizations, including taking effective steps to end support for such groups and prevent them from basing and operating in Pakistan and carrying out cross border attacks into neighboring countries; 
(B)not supporting terrorist activities against United States or coalition forces in Afghanistan, and Pakistan’s military and intelligence agencies are not intervening extra-judicially into political and judicial processes in Pakistan; (C)dismantling improvised explosive device (IED) networks and interdicting precursor chemicals used in the manufacture of IEDs; 
(D)preventing the proliferation of nuclear-related material and expertise; (E)issuing visas in a timely manner for United States visitors engaged in counterterrorism efforts and assistance programs in Pakistan; and 
(F)providing humanitarian organizations access to detainees, internally displaced persons, and other Pakistani civilians affected by the conflict. (2)WaiverThe Secretary of State, after consultation with the Secretary of Defense, may waive the certification requirement of paragraph (1) if the Secretary of State determines that to do so is important to the national security interest of the United States and the Secretary submits a report to the Committees on Appropriations, in classified form if necessary, on the justification for the waiver and the reasons why any part of the certification requirement of paragraph (1) has not been met. 
(3)Assistance 
(A)Funds appropriated by this Act under the heading Foreign Military Financing Program for assistance for Pakistan may be made available only to support counterterrorism and counterinsurgency capabilities in Pakistan. (B)Funds appropriated by this Act under the headings Economic Support Fund and Nonproliferation, Anti-terrorism, Demining and Related Programs that are available for assistance for Pakistan shall be made available to interdict precursor materials from Pakistan to Afghanistan that are used to manufacture IEDs, including calcium ammonium nitrate; to support programs to train border and customs officials in Pakistan and Afghanistan; and for agricultural extension programs that encourage alternative fertilizer use among Pakistani farmers. 
(C)Funds appropriated by this Act under the heading Economic Support Fund that are made available for assistance for infrastructure projects in Pakistan shall be implemented in a manner consistent with section 507(6) of the Trade Act of 1974 (19 U.S.C. 2467(6)). (D)Funds appropriated by this Act under titles III and IV for assistance for Pakistan may be made available notwithstanding any other provision of law, except for this subsection and section 620M of the Foreign Assistance Act of 1961. 
(E)Of the funds appropriated under title III of this Act that are made available for assistance for Pakistan, $33,000,000 shall be withheld from obligation until the Secretary of State reports to the Committees on Appropriations that Dr. Shakil Afridi has been released from prison and cleared of all charges relating to the assistance provided to the United States in locating Osama bin Laden. (4)Scholarships for womenThe authority and directives of section 7044(d)(4) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2015 (division J of Public Law 113–235) shall apply to funds appropriated by this Act that are made available for assistance for Pakistan. 
(5)Reports 
(A) 
(i)The spend plan required by section 7076 of this Act for assistance for Pakistan shall include achievable and sustainable goals, benchmarks for measuring progress, and expected results regarding combating poverty and furthering development in Pakistan, countering terrorism and extremism, and establishing conditions conducive to the rule of law and transparent and accountable governance: Provided, That such benchmarks may incorporate those required in title III of the Enhanced Partnership with Pakistan Act of 2009 (22 U.S.C. 8441 et seq.), as appropriate: Provided further, That not later than 6 months after submission of such spend plan, and each 6 months thereafter until September 30, 2017, the Secretary of State shall submit a report to the Committees on Appropriations on the status of achieving the goals and benchmarks in such plan. 
(ii)The Secretary of State should suspend assistance for the Government of Pakistan if any report required by clause (i) indicates that Pakistan is failing to make measurable progress in meeting such goals or benchmarks. (B)Not later than 90 days after enactment of this Act, the Secretary of State shall submit a report to the Committees on Appropriations detailing the costs and objectives associated with significant infrastructure projects supported by the United States in Pakistan, and an assessment of the extent to which such projects achieve such objectives. 
(6)OversightThe Secretary of State shall take all practicable steps to ensure that mechanisms are in place for monitoring, oversight, and control of funds made available by this subsection for assistance for Pakistan. (e)Sri Lanka (1)Bilateral economic assistanceFunds appropriated by this Act under the heading Economic Support Fund shall be made available for assistance for Sri Lanka for democracy and economic development programs, particularly in areas recovering from ethnic and religious conflict: Provided, That such funds shall be made available for programs to assist in the identification and resolution of cases of missing persons. 
(2)CertificationFunds appropriated by this Act for assistance for the central Government of Sri Lanka may be made available only if the Secretary of State certifies and reports to the Committees on Appropriations that the Government of Sri Lanka is continuing to— (A)address the underlying causes of conflict in Sri Lanka; and 
(B)increase accountability and transparency in governance. (3)International security assistanceFunds appropriated under title IV of this Act that are available for assistance for Sri Lanka shall be subject to the following conditions— 
(A)funds under the heading Foreign Military Financing Program may only be made available for programs to redeploy, restructure, and reduce the size of the Sri Lankan armed forces and shall not exceed $400,000; (B)funds under the heading International Military Education and Training may only be made available for training related to international peacekeeping operations and Expanded International Military Education and Training; and 
(C)funds under the heading Peacekeeping Operations may only be made available for training related to international peacekeeping operations. (f)Regional programs (1)Funds appropriated by this Act under the heading Economic Support Fund for assistance for Afghanistan and Pakistan may be provided, notwithstanding any other provision of law that restricts assistance to foreign countries, for cross border stabilization and development programs between Afghanistan and Pakistan, or between either country and the Central Asian countries. 
(2)Funds appropriated by this Act under the headings Economic Support Fund, International Narcotics Control and Law Enforcement, and Assistance for Europe, Eurasia and Central Asia that are available for assistance for countries in South and Central Asia shall be made available to enhance the recruitment, retention, and professionalism of women in the judiciary, police, and other security forces.Western Hemisphere 7045. (a)United states engagement in central america (1)FundingSubject to the requirements of this subsection, of the funds appropriated under titles III and IV of this Act, up to $750,000,000 may be made available for assistance for countries in Central America to implement the United States Strategy for Engagement in Central America (the Strategy) in support of the Plan of the Alliance for Prosperity in the Northern Triangle of Central America (the Plan): Provided, That the Secretary of State and Administrator of the United States Agency for International Development (USAID) shall prioritize such assistance to address the key factors in such countries contributing to the migration of unaccompanied, undocumented minors to the United States: Provided further, That such funds shall be made available to the maximum extent practicable on a cost-matching basis. 
(2)Pre-obligation requirementsPrior to the obligation of funds made available pursuant to paragraph (1), the Secretary of State shall submit to the Committees on Appropriations a multi-year spend plan specifying the proposed uses of such funds in each country and the objectives, indicators to measure progress, and a timeline to implement the Strategy, and the amounts made available from prior Acts making appropriations for the Department of State, foreign operations, and related programs to support such Strategy: Provided, That such spend plan shall also include a description of how such assistance will differ from, complement, and leverage funds allocated by each government and other donors, including international financial institutions. 
(3)Assistance for the central governments of el salvador, guatemala, and hondurasOf the funds made available pursuant to paragraph (1) that are available for assistance for each of the central governments of El Salvador, Guatemala, and Honduras, the following amounts shall be withheld from obligation and may only be made available as follows: (A)25 percent may only be obligated after the Secretary of State certifies and reports to the appropriate congressional committees that such government is taking effective steps to— 
(i)inform its citizens of the dangers of the journey to the southwest border of the United States; (ii)combat human smuggling and trafficking; 
(iii)improve border security; and (iv)cooperate with United States Government agencies and other governments in the region to facilitate the return, repatriation, and reintegration of illegal migrants arriving at the southwest border of the United States who do not qualify as refugees, consistent with international law. 
(B)An additional 50 percent may only be obligated after the Secretary of State certifies and reports to the appropriate congressional committees that such government is taking effective steps to— (i)establish an autonomous, publicly accountable entity to provide oversight of the Plan; 
(ii)combat corruption, including investigating and prosecuting government officials credibly alleged to be corrupt; (iii)implement reforms, policies, and programs to improve transparency and strengthen public institutions, including increasing the capacity and independence of the judiciary and the Office of the Attorney General; 
(iv)establish and implement a policy that local communities, civil society organizations (including indigenous and other marginalized groups), and local governments are consulted in the design, and participate in the implementation and evaluation of, activities of the Plan that affect such communities, organizations, and governments; (v)counter the activities of criminal gangs, drug traffickers, and organized crime; 
(vi)investigate and prosecute in the civilian justice system members of military and police forces who are credibly alleged to have violated human rights, and ensure that the military and police are cooperating in such cases; (vii)cooperate with commissions against impunity, as appropriate, and with regional human rights entities; 
(viii)support programs to reduce poverty, create jobs, and promote equitable economic growth in areas contributing to large numbers of migrants; (ix)establish and implement a plan to create a professional, accountable civilian police force and curtail the role of the military in internal policing; 
(x)protect the right of political opposition parties, journalists, trade unionists, human rights defenders, and other civil society activists to operate without interference; (xi)increase government revenues, including by implementing tax reforms and strengthening customs agencies; and 
(xii)resolve commercial disputes, including the confiscation of real property, between United States entities and such government. (4)Suspension of assistance and periodic review (A)The Secretary of State shall periodically review the progress of each of the central governments of El Salvador, Guatemala, and Honduras in meeting the requirements of paragraphs (3)(A) and (3)(B) and shall, not later than September 30, 2016, submit to the appropriate congressional committees a report assessing such progress: Provided, That if the Secretary determines that sufficient progress has not been made by a central government, the Secretary shall suspend, in whole or in part, assistance for such government for programs supporting such requirement, and shall notify such committees in writing of such action: Provided further, That the Secretary may resume funding for such programs only after the Secretary certifies to such committees that corrective measures have been taken. 
(B)The Secretary of State shall, following a change of national government in El Salvador, Guatemala, or Honduras, determine and report to the appropriate congressional committees that any new government has committed to take the steps to meet the requirements of paragraphs (3)(A) and (3)(B): Provided, That if the Secretary is unable to make such a determination in a timely manner, assistance made available under this subsection for such central government shall be suspended, in whole or in part, until such time as such determination and report can be made. 
(5)Programs and transfer of funds 
(A)Funds appropriated by this Act for the Central America Regional Security Initiative may be made available, after consultation with, and subject to the regular notification procedures of, the Committees on Appropriations, to support international commissions against impunity in Honduras and El Salvador, if such commissions are established. (B)The Department of State and USAID may, following consultation with the Committees on Appropriations, transfer funds made available by this Act under the heading Development Assistance to the Inter-American Development Bank and the Inter-American Foundation for technical assistance in support of the Strategy. 
(b)Colombia 
(1)AssistanceFunds appropriated by this Act and made available to the Department of State for assistance for the Government of Colombia may be used to support a unified campaign against narcotics trafficking, organizations designated as Foreign Terrorist Organizations, and other criminal or illegal armed groups, and to take actions to protect human health and welfare in emergency circumstances, including undertaking rescue operations: Provided, That the first through fifth provisos of paragraph (1), and paragraph (3) of section 7045(a) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2012 (division I of Public Law 112–74) shall continue in effect during fiscal year 2016 and shall apply to funds appropriated by this Act and made available for assistance for Colombia as if included in this Act: Provided further, That of the funds appropriated by this Act under the heading Economic Support Fund, not less than $133,000,000 shall be made available for assistance for Colombia, of which not less than $126,000,000 shall be apportioned directly to the United States Agency for International Development, and $7,000,000 shall be transferred to, and merged with, funds appropriated by this Act under the heading Migration and Refugee Assistance for assistance for Colombian refugees in neighboring countries. 
(2) 
(A)Of the funds appropriated by this Act under the heading Foreign Military Financing Program for assistance for Colombia, 19 percent may be obligated only in accordance with the conditions under section 7045 in the explanatory statement described in section 4 (in the matter preceding division A of this Consolidated Act). (B)The limitations of this paragraph shall not apply to funds made available under such heading for aviation instruction and maintenance, and maritime security programs. 
(3)notificationFunds appropriated by this Act that are made available for assistance for Colombia to support the implementation of a peace agreement shall be subject to prior consultation with, and the regular notification procedures of, the Committees on Appropriations. (c)Haiti (1)FundingOf the funds appropriated by this Act, not more than $191,413,000 may be made available for assistance for Haiti. 
(2)Governance CertificationFunds made available in paragraph (1) may not be made available for assistance for the central Government of Haiti unless the Secretary of State certifies and reports to the Committees on Appropriations that the Government of Haiti is taking effective steps to— (A)hold free and fair parliamentary elections and seat a new Haitian Parliament; 
(B)strengthen the rule of law in Haiti, including by selecting judges in a transparent manner; respect the independence of the judiciary; and improve governance by implementing reforms to increase transparency and accountability; (C)combat corruption, including by implementing the anti-corruption law enacted in 2014 and prosecuting corrupt officials; and 
(D)increase government revenues, including by implementing tax reforms, and increase expenditures on public services. (3)Haitian Coast GuardThe Government of Haiti shall be eligible to purchase defense articles and services under the Arms Export Control Act (22 U.S.C. 2751 et seq.) for the Coast Guard. 
(d)Aircraft operations and maintenanceTo the maximum extent practicable, the costs of operations and maintenance, including fuel, of aircraft funded by this Act should be borne by the recipient country.prohibition of payments to united nations members 7046.None of the funds appropriated or made available pursuant to titles III through VI of this Act for carrying out the Foreign Assistance Act of 1961, may be used to pay in whole or in part any assessments, arrearages, or dues of any member of the United Nations or, from funds appropriated by this Act to carry out chapter 1 of part I of the Foreign Assistance Act of 1961, the costs for participation of another country's delegation at international conferences held under the auspices of multilateral or international organizations.War crimes tribunals 
7047.If the President determines that doing so will contribute to a just resolution of charges regarding genocide or other violations of international humanitarian law, the President may direct a drawdown pursuant to section 552(c) of the Foreign Assistance Act of 1961 of up to $30,000,000 of commodities and services for the United Nations War Crimes Tribunal established with regard to the former Yugoslavia by the United Nations Security Council or such other tribunals or commissions as the Council may establish or authorize to deal with such violations, without regard to the ceiling limitation contained in paragraph (2) thereof: Provided, That the determination required under this section shall be in lieu of any determinations otherwise required under section 552(c): Provided further, That funds made available pursuant to this section shall be made available subject to the regular notification procedures of the Committees on Appropriations.UNITED NATIONS 
7048. 
(a)Transparency and accountability 
(1)Of the funds appropriated under title I and under the heading International Organizations and Programs in title V of this Act that are available for contributions to the United Nations (including the Department of Peacekeeping Operations), any United Nations agency, or the Organization of American States, 15 percent may not be obligated for such organization, department, or agency until the Secretary of State reports to the Committees on Appropriations that the organization, department, or agency is— (A)posting on a publicly available Web site, consistent with privacy regulations and due process, regular financial and programmatic audits of such organization, department, or agency, and providing the United States Government with necessary access to such financial and performance audits; and 
(B)effectively implementing and enforcing policies and procedures which reflect best practices for the protection of whistleblowers from retaliation, including best practices for— (i)protection against retaliation for internal and lawful public disclosures; 
(ii)legal burdens of proof; (iii)statutes of limitation for reporting retaliation; 
(iv)access to independent adjudicative bodies, including external arbitration; and (v)results that eliminate the effects of proven retaliation. 
(2)The restrictions imposed by or pursuant to paragraph (1) may be waived on a case-by-case basis if the Secretary of State determines and reports to the Committees on Appropriations that such waiver is necessary to avert or respond to a humanitarian crisis. (b)Restrictions on United Nations Delegations and Organizations (1)None of the funds made available under title I of this Act may be used to pay expenses for any United States delegation to any specialized agency, body, or commission of the United Nations if such agency, body, or commission is chaired or presided over by a country, the government of which the Secretary of State has determined, for purposes of section 6(j)(1) of the Export Administration Act of 1979 as continued in effect pursuant to the International Emergency Economic Powers Act (50 U.S.C. App. 2405(j)(1)), supports international terrorism. 
(2)None of the funds made available under title I of this Act may be used by the Secretary of State as a contribution to any organization, agency, commission, or program within the United Nations system if such organization, agency, commission, or program is chaired or presided over by a country the government of which the Secretary of State has determined, for purposes of section 620A of the Foreign Assistance Act of 1961, section 40 of the Arms Export Control Act, section 6(j)(1) of the Export Administration Act of 1979, or any other provision of law, is a government that has repeatedly provided support for acts of international terrorism. (3)The Secretary of State may waive the restriction in this subsection if the Secretary reports to the Committees on Appropriations that to do so is in the national interest of the United States. 
(c)United Nations Human Rights CouncilNone of the funds appropriated by this Act may be made available in support of the United Nations Human Rights Council unless the Secretary of State determines and reports to the Committees on Appropriations that participation in the Council is important to the national interest of the United States and that the Council is taking steps to remove Israel as a permanent agenda item: Provided, That such report shall include a description of the national interest served and the steps taken to remove Israel as a permanent agenda item: Provided further, That the Secretary of State shall report to the Committees on Appropriations not later than September 30, 2016, on the resolutions considered in the United Nations Human Rights Council during the previous 12 months, and on steps taken to remove Israel as a permanent agenda item. 
(d)United Nations Relief and Works AgencyNot later than 45 days after enactment of this Act, the Secretary of State shall submit a report in writing to the Committees on Appropriations on whether the United Nations Relief and Works Agency (UNRWA) is— (1)utilizing Operations Support Officers in the West Bank, Gaza, and other fields of operation to inspect UNRWA installations and reporting any inappropriate use; 
(2)acting promptly to address any staff or beneficiary violation of its own policies (including the policies on neutrality and impartiality of employees) and the legal requirements under section 301(c) of the Foreign Assistance Act of 1961; (3)implementing procedures to maintain the neutrality of its facilities, including implementing a no-weapons policy, and conducting regular inspections of its installations, to ensure they are only used for humanitarian or other appropriate purposes; 
(4)taking necessary and appropriate measures to ensure it is operating in compliance with the conditions of section 301(c) of the Foreign Assistance Act of 1961 and continuing regular reporting to the Department of State on actions it has taken to ensure conformance with such conditions; (5)taking steps to ensure the content of all educational materials currently taught in UNRWA-administered schools and summer camps is consistent with the values of human rights, dignity, and tolerance and does not induce incitement; 
(6)not engaging in operations with financial institutions or related entities in violation of relevant United States law, and is taking steps to improve the financial transparency of the organization; and (7)in compliance with the United Nations Board of Auditors’ biennial audit requirements and is implementing in a timely fashion the Board’s recommendations. 
(e)United Nations Capital Master PlanNone of the funds made available in this Act may be used for the design, renovation, or construction of the United Nations Headquarters in New York. (f)Withholding reportNot later than 45 days after enactment of this Act, the Secretary of State shall submit a report to the Committees on Appropriations detailing the amount of funds available for obligation or expenditure in fiscal year 2016 for contributions to any organization, department, agency, or program within the United Nations system or any international program that are withheld from obligation or expenditure due to any provision of law: Provided, That the Secretary of State shall update such report each time additional funds are withheld by operation of any provision of law: Provided further, That the reprogramming of any withheld funds identified in such report, including updates thereof, shall be subject to prior consultation with, and the regular notification procedures of, the Committees on Appropriations.community-based police assistance 
7049. 
(a)AuthorityFunds made available by titles III and IV of this Act to carry out the provisions of chapter 1 of part I and chapters 4 and 6 of part II of the Foreign Assistance Act of 1961, may be used, notwithstanding section 660 of that Act, to enhance the effectiveness and accountability of civilian police authority through training and technical assistance in human rights, the rule of law, anti-corruption, strategic planning, and through assistance to foster civilian police roles that support democratic governance, including assistance for programs to prevent conflict, respond to disasters, address gender-based violence, and foster improved police relations with the communities they serve. (b)NotificationAssistance provided under subsection (a) shall be subject to the regular notification procedures of the Committees on Appropriations.prohibition on promotion of tobacco 
7050.None of the funds provided by this Act shall be available to promote the sale or export of tobacco or tobacco products, or to seek the reduction or removal by any foreign country of restrictions on the marketing of tobacco or tobacco products, except for restrictions which are not applied equally to all tobacco or tobacco products of the same type.international conferences 7051.None of the funds made available in this Act may be used to send or otherwise pay for the attendance of more than 50 employees of agencies or departments of the United States Government who are stationed in the United States, at any single international conference occurring outside the United States, unless the Secretary of State reports to the Committees on Appropriations at least 5 days in advance that such attendance is important to the national interest: Provided, That for purposes of this section the term international conference shall mean a conference attended by representatives of the United States Government and of foreign governments, international organizations, or nongovernmental organizations.aircraft transfer and coordination 
7052. 
(a)Transfer AuthorityNotwithstanding any other provision of law or regulation, aircraft procured with funds appropriated by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs under the headings Diplomatic and Consular Programs, International Narcotics Control and Law Enforcement, Andean Counterdrug Initiative, and Andean Counterdrug Programs may be used for any other program and in any region, including for the transportation of active and standby Civilian Response Corps personnel and equipment during a deployment: Provided, That the responsibility for policy decisions and justification for the use of such transfer authority shall be the responsibility of the Secretary of State and the Deputy Secretary of State and this responsibility shall not be delegated. 
(b)Property DisposalThe authority provided in subsection (a) shall apply only after the Secretary of State determines and reports to the Committees on Appropriations that the equipment is no longer required to meet programmatic purposes in the designated country or region: Provided, That any such transfer shall be subject to prior consultation with, and the regular notification procedures of, the Committees on Appropriations. 
(c)Aircraft Coordination 
(1)The uses of aircraft purchased or leased by the Department of State and the United States Agency for International Development (USAID) with funds made available in this Act or prior Acts making appropriations for the Department of State, foreign operations, and related programs shall be coordinated under the authority of the appropriate Chief of Mission: Provided, That such aircraft may be used to transport, on a reimbursable or non-reimbursable basis, Federal and non-Federal personnel supporting Department of State and USAID programs and activities: Provided further, That official travel for other agencies for other purposes may be supported on a reimbursable basis, or without reimbursement when traveling on a space available basis: Provided further, That funds received by the Department of State for the use of aircraft owned, leased, or chartered by the Department of State may be credited to the Working Capital Fund of the Department and shall be available for expenses related to the purchase, lease, maintenance, chartering, or operation of such aircraft. 
(2)The requirement and authorities of this subsection shall only apply to aircraft, the primary purpose of which is the transportation of personnel.parking fines and real property taxes owed by foreign governments 7053.The terms and conditions of section 7055 of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2011 (division F of Public Law 111–117) shall apply to this Act: Provided, That the date September 30, 2009 in subsection (f)(2)(B) of such section shall be deemed to be September 30, 2015.landmines and cluster munitions 
7054. 
(a)LandminesNotwithstanding any other provision of law, demining equipment available to the United States Agency for International Development and the Department of State and used in support of the clearance of landmines and unexploded ordnance for humanitarian purposes may be disposed of on a grant basis in foreign countries, subject to such terms and conditions as the Secretary of State may prescribe. (b)Cluster MunitionsNo military assistance shall be furnished for cluster munitions, no defense export license for cluster munitions may be issued, and no cluster munitions or cluster munitions technology shall be sold or transferred, unless— 
(1)the submunitions of the cluster munitions, after arming, do not result in more than 1 percent unexploded ordnance across the range of intended operational environments, and the agreement applicable to the assistance, transfer, or sale of such cluster munitions or cluster munitions technology specifies that the cluster munitions will only be used against clearly defined military targets and will not be used where civilians are known to be present or in areas normally inhabited by civilians; or (2)such assistance, license, sale, or transfer is for the purpose of demilitarizing or permanently disposing of such cluster munitions.prohibition on publicity or propaganda 
7055.No part of any appropriation contained in this Act shall be used for publicity or propaganda purposes within the United States not authorized before the date of the enactment of this Act by Congress: Provided, That not to exceed $25,000 may be made available to carry out the provisions of section 316 of the International Security and Development Cooperation Act of 1980 (Public Law 96–533).Consular immunity 
7056.The Secretary of State, with the concurrence of the Attorney General, may, on the basis of reciprocity and under such terms and conditions as the Secretary may determine, specify privileges and immunities for a consular post, the members of a consular post and their families which result in more favorable or less favorable treatment than is provided in the Vienna Convention on Consular Relations, of April 24, 1963 (T.I.A.S. 6820), entered into force for the United States December 24, 1969: Provided, That prior to exercising the authority of this section, the Secretary shall consult with the appropriate congressional committees on the circumstances that may warrant the need for privileges and immunities providing more favorable or less favorable treatment specified under such Convention.United states agency for international development management 
7057. 
(a)AuthorityUp to $93,000,000 of the funds made available in title III of this Act pursuant to or to carry out the provisions of part I of the Foreign Assistance Act of 1961, including funds appropriated under the heading Assistance for Europe, Eurasia and Central Asia, may be used by the United States Agency for International Development (USAID) to hire and employ individuals in the United States and overseas on a limited appointment basis pursuant to the authority of sections 308 and 309 of the Foreign Service Act of 1980. (b)Restrictions (1)The number of individuals hired in any fiscal year pursuant to the authority contained in subsection (a) may not exceed 175. 
(2)The authority to hire individuals contained in subsection (a) shall expire on September 30, 2017. (c)ConditionsThe authority of subsection (a) should only be used to the extent that an equivalent number of positions that are filled by personal services contractors or other non-direct hire employees of USAID, who are compensated with funds appropriated to carry out part I of the Foreign Assistance Act of 1961, including funds appropriated under the heading Assistance for Europe, Eurasia and Central Asia, are eliminated. 
(d)Program Account ChargedThe account charged for the cost of an individual hired and employed under the authority of this section shall be the account to which the responsibilities of such individual primarily relate: Provided, That funds made available to carry out this section may be transferred to, and merged with, funds appropriated by this Act in title II under the heading Operating Expenses. 
(e)Foreign Service Limited ExtensionsIndividuals hired and employed by USAID, with funds made available in this Act or prior Acts making appropriations for the Department of State, foreign operations, and related programs, pursuant to the authority of section 309 of the Foreign Service Act of 1980, may be extended for a period of up to 4 years notwithstanding the limitation set forth in such section. (f)Disaster Surge CapacityFunds appropriated under title III of this Act to carry out part I of the Foreign Assistance Act of 1961, including funds appropriated under the heading Assistance for Europe, Eurasia and Central Asia, may be used, in addition to funds otherwise available for such purposes, for the cost (including the support costs) of individuals detailed to or employed by USAID whose primary responsibility is to carry out programs in response to natural disasters, or man-made disasters subject to the regular notification procedures of the Committees on Appropriations. 
(g)Personal Services ContractorsFunds appropriated by this Act to carry out chapter 1 of part I, chapter 4 of part II, and section 667 of the Foreign Assistance Act of 1961, and title II of the Food for Peace Act (Public Law 83–480), may be used by USAID to employ up to 40 personal services contractors in the United States, notwithstanding any other provision of law, for the purpose of providing direct, interim support for new or expanded overseas programs and activities managed by the agency until permanent direct hire personnel are hired and trained: Provided, That not more than 15 of such contractors shall be assigned to any bureau or office: Provided further, That such funds appropriated to carry out title II of the Food for Peace Act (Public Law 83–480), may be made available only for personal services contractors assigned to the Office of Food for Peace. 
(h)Small BusinessIn entering into multiple award indefinite-quantity contracts with funds appropriated by this Act, USAID may provide an exception to the fair opportunity process for placing task orders under such contracts when the order is placed with any category of small or small disadvantaged business. (i)Senior Foreign Service Limited AppointmentsIndividuals hired pursuant to the authority provided by section 7059(o) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2011 (division F of Public Law 111–117) may be assigned to or support programs in Afghanistan or Pakistan with funds made available in this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs.global health activities 
7058. 
(a)In generalFunds appropriated by titles III and IV of this Act that are made available for bilateral assistance for child survival activities or disease programs including activities relating to research on, and the prevention, treatment and control of, HIV/AIDS may be made available notwithstanding any other provision of law except for provisions under the heading Global Health Programs and the United States Leadership Against HIV/AIDS, Tuberculosis, and Malaria Act of 2003 (117 Stat. 711; 22 U.S.C. 7601 et seq.), as amended: Provided, That of the funds appropriated under title III of this Act, not less than $575,000,000 should be made available for family planning/reproductive health, including in areas where population growth threatens biodiversity or endangered species. 
(b)Global FundOf the funds appropriated by this Act that are available for a contribution to the Global Fund to Fight AIDS, Tuberculosis and Malaria (Global Fund), 10 percent should be withheld from obligation until the Secretary of State determines and reports to the Committees on Appropriations that the Global Fund is— (1)maintaining and implementing a policy of transparency, including the authority of the Global Fund Office of the Inspector General (OIG) to publish OIG reports on a public Web site; 
(2)providing sufficient resources to maintain an independent OIG that— (A)reports directly to the Board of the Global Fund; 
(B)maintains a mandate to conduct thorough investigations and programmatic audits, free from undue interference; and (C)compiles regular, publicly published audits and investigations of financial, programmatic, and reporting aspects of the Global Fund, its grantees, recipients, sub-recipients, and Local Fund Agents; 
(3)effectively implementing and enforcing policies and procedures which reflect best practices for the protection of whistleblowers from retaliation, including best practices for— (A)protection against retaliation for internal and lawful public disclosures; 
(B)legal burdens of proof; (C)statutes of limitation for reporting retaliation; 
(D)access to independent adjudicative bodies, including external arbitration; and (E)results that eliminate the effects of proven retaliation; and 
(4)implementing the recommendations contained in the Consolidated Transformation Plan approved by the Board of the Global Fund on November 21, 2011: Provided, That such withholding shall not be in addition to funds that are withheld from the Global Fund in fiscal year 2016 pursuant to the application of any other provision contained in this or any other Act. (c)Contagious Infectious Disease OutbreaksIf the Secretary of State determines and reports to the Committees on Appropriations that an international infectious disease outbreak is sustained, severe, and is spreading internationally, or that it is in the national interest to respond to a Public Health Emergency of International Concern, funds made available under title III of this Act may be made available to combat such infectious disease or public health emergency: Provided, That funds made available pursuant to the authority of this subsection shall be subject to prior consultation with, and the regular notification procedures of, the Committees on Appropriations.gender equality 
7059. 
(a)Gender EqualityFunds appropriated by this Act shall be made available to promote gender equality in United States Government diplomatic and development efforts by raising the status, increasing the participation, and protecting the rights of women and girls worldwide. (b)Women’s leadershipOf the funds appropriated by title III of this Act, not less than $50,000,000 shall be made available to increase leadership opportunities for women in countries where women and girls suffer discrimination due to law, policy, or practice, by strengthening protections for women’s political status, expanding women’s participation in political parties and elections, and increasing women’s opportunities for leadership positions in the public and private sectors at the local, provincial, and national levels. 
(c)Gender-Based violence 
(1) 
(A)Of the funds appropriated by titles III and IV of this Act, not less than $150,000,000 shall be made available to implement a multi-year strategy to prevent and respond to gender-based violence in countries where it is common in conflict and non-conflict settings. (B)Funds appropriated by titles III and IV of this Act that are available to train foreign police, judicial, and military personnel, including for international peacekeeping operations, shall address, where appropriate, prevention and response to gender-based violence and trafficking in persons, and shall promote the integration of women into the police and other security forces. 
(2)Department of State and United States Agency for International Development gender programs shall incorporate coordinated efforts to combat a variety of forms of gender-based violence, including child marriage, rape, female genital cutting and mutilation, and domestic violence, among other forms of gender-based violence in conflict and non-conflict settings. (d)Women, Peace, and SecurityFunds appropriated by this Act under the headings Development Assistance, Economic Support Fund, and International Narcotics Control and Law Enforcement should be made available to support a multi-year strategy to expand, and improve coordination of, United States Government efforts to empower women as equal partners in conflict prevention, peace building, transitional processes, and reconstruction efforts in countries affected by conflict or in political transition, and to ensure the equitable provision of relief and recovery assistance to women and girls.sector allocations 
7060. 
(a)Basic education and higher education 
(1)Basic education 
(A)Of the funds appropriated under title III of this Act, not less than $800,000,000 should be made available for assistance for basic education, and such funds may be made available notwithstanding any provision of law that restricts assistance to foreign countries, except for the conditions provided in this subsection: Provided, That such funds should only be used to implement the stated objectives of basic education programs for each Country Development Cooperation Strategy or similar strategy regarding basic education established by the United States Agency for International Development (USAID). 
(B)Not later than 30 days after enactment of this Act, the USAID Administrator shall report to the Committees on Appropriations on the status of cumulative unobligated balances and obligated, but unexpended, balances in each country where USAID provides basic education assistance and such report shall also include details on the types of contracts and grants provided and the goals and objectives of such assistance: Provided, That the USAID Administrator shall update such report on a monthly basis during fiscal year 2016: Provided further, That if the USAID Administrator determines that any unobligated balances of funds specifically designated for assistance for basic education in prior Acts making appropriations for the Department of State, foreign operations, and related programs are in excess of the absorptive capacity of recipient countries, such funds may be made available for other programs authorized under chapter 1 of part I of the Foreign Assistance Act of 1961, notwithstanding such funding designation: Provided further, That the authority of the previous proviso shall be subject to prior consultation with, and the regular notification procedures of, the Committees on Appropriations. 
(C)Of the funds appropriated under title III of this Act for assistance for basic education programs, not less than $70,000,000 shall be made available for a contribution to multilateral partnerships that support education. (2)Higher educationOf the funds appropriated by title III of this Act, not less than $225,000,000 shall be made available for assistance for higher education, including not less than $35,000,000 for new partnerships between higher education institutions in the United States and developing countries: Provided, That such funds may be made available notwithstanding any other provision of law that restricts assistance to foreign countries, and shall be subject to the regular notification procedures of the Committees on Appropriations. 
(b)Development ProgramsOf the funds appropriated by this Act under the heading Development Assistance, not less than $26,000,000 shall be made available for the American Schools and Hospitals Abroad program, and not less than $11,000,000 shall be made available for cooperative development programs of USAID. (c)Environment Programs (1)AuthorityFunds appropriated by this Act to carry out the provisions of sections 103 through 106, and chapter 4 of part II, of the Foreign Assistance Act of 1961 may be used, notwithstanding any other provision of law except for the provisions of this subsection and only subject to the reporting procedures of the Committees on Appropriations, to support environment programs. 
(2)Conservation programs and limitations 
(A)Of the funds appropriated under title III of this Act, not less than $265,000,000 shall be made available for biodiversity conservation programs. (B)Not less than $80,000,000 of the funds appropriated under titles III and IV of this Act shall be made available to combat the transnational threat of wildlife poaching and trafficking. 
(C)None of the funds appropriated under title IV of this Act may be made available for training or other assistance for any military unit or personnel that the Secretary of State determines has been credibly alleged to have participated in wildlife poaching or trafficking, unless the Secretary reports to the Committees on Appropriations that to do so is in the national security interests of the United States. (D)Funds appropriated by this Act for biodiversity programs shall not be used to support the expansion of industrial scale logging or any other industrial scale extractive activity into areas that were primary/intact tropical forests as of December 30, 2013, and the Secretary of the Treasury shall instruct the United States executive directors of each international financial institutions (IFI) to vote against any financing of any such activity. 
(3)Large damsThe Secretary of the Treasury shall instruct the United States executive director of each IFI that it is the policy of the United States to vote in relation to any loan, grant, strategy, or policy of such institution to support the construction of any large dam consistent with the criteria set forth in Senate Report 114–79, while also considering whether the project involves important foreign policy objectives. (4)Sustainable landscapesOf the funds appropriated under title III of this Act, not less than $123,500,000 shall be made available for sustainable landscape programs. 
(5)Transfer of fundsOf the funds appropriated by this Act under the heading Economic Support Fund, $9,720,000 shall be transferred to, and merged with, funds appropriated under the heading Contribution to the Strategic Climate Fund, and such transfer shall occur not later than 120 days after the date of enactment of this Act. (d)Food security and agricultural development (1)Of the funds appropriated by title III of this Act, not less than $1,000,600,000 should be made available for food security and agricultural development programs, of which not less than $50,000,000 shall be made available for the Feed the Future Innovation Labs: Provided, That such funds may be made available notwithstanding any other provision of law to prevent or address food shortages, and for a United States contribution to the endowment of the Global Crop Diversity Trust. 
(2)Funds appropriated under title III of this Act may be made available as a contribution to the Global Agriculture and Food Security Program if such contribution will not cause the United States to exceed 33 percent of the total amount of funds contributed to such Program. (e)Microenterprise and microfinanceOf the funds appropriated by this Act, not less than $265,000,000 should be made available for microenterprise and microfinance development programs for the poor, especially women. 
(f)Programs To combat trafficking in persons and modern slavery 
(1)Trafficking in persons 
(A)Of the funds appropriated by this Act under the headings Development Assistance, Economic Support Fund, Assistance for Europe, Eurasia and Central Asia, and International Narcotics Control and Law Enforcement, not less than $60,000,000 shall be made available for activities to combat trafficking in persons internationally. (B)Funds made available in the previous paragraph shall be made available to support a multifaceted approach to combat human trafficking in Guatemala: Provided, That the Secretary of State shall consult with the Committees on Appropriations, not later than 30 days after enactment of this Act, on the use of such funds. 
(2)Modern SlaveryOf the funds appropriated by this Act under the headings Development Assistance and International Narcotics Control and Law Enforcement, in addition to funds made available pursuant to paragraph (1), $25,000,000 shall be made available for a grant or grants, to be awarded on an open and competitive basis, to reduce the prevalence of modern slavery globally: Provided, That such funds shall only be made available in fiscal year 2016 to carry out the End Modern Slavery Initiative Act of 2015 (S. 553, 114th Congress), as reported to the Senate, if such bill is enacted into law: Provided further, That if such bill is not enacted into law in fiscal year 2016, funds made available pursuant to this subsection shall be made available for other programs to combat trafficking in persons and modern slavery, following consultation with the appropriate congressional committees. 
(g)Reconciliation programsOf the funds appropriated by this Act under the headings Economic Support Fund and Development Assistance, not less than $26,000,000 shall be made available to support people-to-people reconciliation programs which bring together individuals of different ethnic, religious, and political backgrounds from areas of civil strife and war: Provided, That the USAID Administrator shall consult with the Committees on Appropriations, prior to the initial obligation of funds, on the uses of such funds, and such funds shall be subject to the regular notification procedures of the Committees on Appropriations:  Provided further, That to the maximum extent practicable, such funds shall be matched by sources other than the United States Government. 
(h)Water and sanitationOf the funds appropriated by this Act, not less than $400,000,000 shall be made available for water supply and sanitation projects pursuant to the Senator Paul Simon Water for the Poor Act of 2005 (Public Law 109–121), of which not less than $145,000,000 shall be for programs in sub-Saharan Africa, and of which not less than $14,000,000 shall be made available for programs to design and build safe, public latrines in Africa and Asia.Overseas private investment corporation 7061. (a)TransferWhenever the President determines that it is in furtherance of the purposes of the Foreign Assistance Act of 1961, up to a total of $20,000,000 of the funds appropriated under title III of this Act may be transferred to, and merged with, funds appropriated by this Act for the Overseas Private Investment Corporation Program Account, to be subject to the terms and conditions of that account: Provided, That such funds shall not be available for administrative expenses of the Overseas Private Investment Corporation: Provided further, That designated funding levels in this Act shall not be transferred pursuant to this section: Provided further, That the exercise of such authority shall be subject to the regular notification procedures of the Committees on Appropriations. 
(b)AuthorityNotwithstanding section 235(a)(2) of the Foreign Assistance Act of 1961, the authority of subsections (a) through (c) of section 234 of such Act shall remain in effect until September 30, 2016.arms trade treaty 7062.None of the funds appropriated by this Act may be obligated or expended to implement the Arms Trade Treaty until the Senate approves a resolution of ratification for the Treaty.Countries impacted by significant refugee populations or internally displaced persons 
7063.Funds appropriated by this Act under the headings Development Assistance and Economic Support Fund shall be made available for programs in countries affected by significant populations of internally displaced persons or refugees to— (1)expand and improve host government social services and basic infrastructure to accommodate the needs of such populations and persons; 
(2)alleviate the social and economic strains placed on host communities; (3)improve coordination of such assistance in a more effective and sustainable manner; and 
(4)leverage increased assistance from donors other than the United States Government for central governments and local communities in such countries.Reporting requirements concerning individuals detained at naval station, guantánamo bay, cuba 7064.Not later than 5 days after the conclusion of an agreement with a country, including a state with a compact of free association with the United States, to receive by transfer or release individuals detained at United States Naval Station, Guantánamo Bay, Cuba, the Secretary of State shall notify the Committees on Appropriations in writing of the terms of the agreement, including whether funds appropriated by this Act or prior Acts making appropriations for the Department of State, foreign operations, and related programs will be made available for assistance for such country pursuant to such agreement.multi-year pledges 
7065.None of the funds appropriated by this Act may be used to make any pledge for future year funding for any multilateral or bilateral program funded in titles III through VI of this Act unless such pledge was— (1)previously justified, including the projected future year costs, in a congressional budget justification; 
(2)included in an Act making appropriations for the Department of State, foreign operations, and related programs or previously authorized by an Act of Congress; (3)notified in accordance with the regular notification procedures of the Committees on Appropriations, including the projected future year costs; or 
(4)the subject of prior consultation with the Committees on Appropriations and such consultation was conducted at least 7 days in advance of the pledge.Prohibition on use of torture 7066. (a)LimitationNone of the funds made available in this Act may be used to support or justify the use of torture, cruel, or inhumane treatment by any official or contract employee of the United States Government. 
(b)Assistance to eliminate tortureFunds appropriated under titles III and IV of this Act shall be made available, notwithstanding section 660 of the Foreign Assistance Act of 1961 and following consultation with the Committees on Appropriations, for assistance to eliminate torture by foreign police, military or other security forces in countries receiving assistance from funds appropriated by this Act.extradition 7067. (a)LimitationNone of the funds appropriated in this Act may be used to provide assistance (other than funds provided under the headings International Disaster Assistance, Complex Crises Fund, International Narcotics Control and Law Enforcement, Migration and Refugee Assistance, United States Emergency Refugee and Migration Assistance Fund, and Nonproliferation, Anti-terrorism, Demining and Related Assistance) for the central government of a country which has notified the Department of State of its refusal to extradite to the United States any individual indicted for a criminal offense for which the maximum penalty is life imprisonment without the possibility of parole or for killing a law enforcement officer, as specified in a United States extradition request. 
(b)ClarificationSubsection (a) shall only apply to the central government of a country with which the United States maintains diplomatic relations and with which the United States has an extradition treaty and the government of that country is in violation of the terms and conditions of the treaty. (c)WaiverThe Secretary of State may waive the restriction in subsection (a) on a case-by-case basis if the Secretary certifies to the Committees on Appropriations that such waiver is important to the national interests of the United States.commercial leasing of defense articles 
7068.Notwithstanding any other provision of law, and subject to the regular notification procedures of the Committees on Appropriations, the authority of section 23(a) of the Arms Export Control Act may be used to provide financing to Israel, Egypt, and the North Atlantic Treaty Organization (NATO), and major non-NATO allies for the procurement by leasing (including leasing with an option to purchase) of defense articles from United States commercial suppliers, not including Major Defense Equipment (other than helicopters and other types of aircraft having possible civilian application), if the President determines that there are compelling foreign policy or national security reasons for those defense articles being provided by commercial lease rather than by government-to-government sale under such Act.Independent States of the Former Soviet Union 7069. (a)Assistance for ukraineOf the funds appropriated by this Act under titles III through VI, not less than $658,185,000 shall be made available for assistance for Ukraine. 
(b)LimitationNone of the funds appropriated by this Act may be made available for assistance for a government of an Independent State of the former Soviet Union if that government directs any action in violation of the territorial integrity or national sovereignty of any other Independent State of the former Soviet Union, such as those violations included in the Helsinki Final Act: Provided, That except as otherwise provided in section 7070(a) of this Act, funds may be made available without regard to the restriction in this subsection if the President determines that to do so is in the national security interest of the United States: Provided further, That prior to executing the authority contained in this subsection the Department of State shall consult with the Committees on Appropriations on how such assistance supports the national security interest of the United States. 
(c)Section 907 of the Freedom Support ActSection 907 of the FREEDOM Support Act shall not apply to— (1)activities to support democracy or assistance under title V of the FREEDOM Support Act and section 1424 of the Defense Against Weapons of Mass Destruction Act of 1996 (50 U.S.C. 2333) or non-proliferation assistance; 
(2)any assistance provided by the Trade and Development Agency under section 661 of the Foreign Assistance Act of 1961 (22 U.S.C. 2421); (3)any activity carried out by a member of the United States and Foreign Commercial Service while acting within his or her official capacity; 
(4)any insurance, reinsurance, guarantee, or other assistance provided by the Overseas Private Investment Corporation under title IV of chapter 2 of part I of the Foreign Assistance Act of 1961 (22 U.S.C. 2191 et seq.); (5)any financing provided under the Export-Import Bank Act of 1945; or 
(6)humanitarian assistance.russia 7070. (a)LimitationNone of the funds appropriated by this Act may be made available for assistance for the central Government of the Russian Federation. 
(b)Determination and conditions 
(1)None of the funds appropriated by this Act may be made available for assistance for the central government of a country that the Secretary of State determines and reports to the Committees on Appropriations has taken affirmative steps intended to support or be supportive of the Russian Federation annexation of Crimea: Provided, That except as otherwise provided in subsection (a), the Secretary may waive the restriction on assistance required by this paragraph if the Secretary certifies to such Committees that to do so is in the national interest of the United States, and includes a justification for such interest. 
(2)None of the funds appropriated by this Act may be made available for— (A)the implementation of any action or policy that recognizes the sovereignty of the Russian Federation over Crimea; 
(B)the facilitation, financing, or guarantee of United States Government investments in Crimea, if such activity includes the participation of Russian Government officials, or other Russian owned or controlled financial entities; or (C)assistance for Crimea, if such assistance includes the participation of Russian Government officials, or other Russian owned or controlled financial entities. 
(3)The Secretary of the Treasury shall instruct the United States executive directors of each international financial institution to vote against any assistance by such institution (including but not limited to any loan, credit, or guarantee) for any program that violates the sovereignty or territorial integrity of Ukraine. (4)The requirements and limitations of this subsection shall cease to be in effect if the Secretary of State certifies and reports to the Committees on Appropriations that the Government of Ukraine has reestablished sovereignty over Crimea. 
(c)Assistance to reduce vulnerability and pressureFunds appropriated by this Act for assistance for the Eastern Partnership countries shall be made available to advance the implementation of Association Agreements and trade agreements with the European Union, and to reduce their vulnerability to external economic and political pressure from the Russian Federation. (d)Democracy programsFunds appropriated by this Act shall be made available to support the advancement of democracy and the rule of law in the Russian Federation, including to promote Internet freedom, and shall also be made available to support the democracy and rule of law strategy required by section 7071(d) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2014 (division K of Public Law 113–76). 
(e)ReportsNot later than 45 days after enactment of this Act, the Secretary of State shall update the reports required by section 7071(b)(2), (c), and (e) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2014 (division K of Public Law 113–76).international monetary fund  7071. (a)ExtensionsThe terms and conditions of sections 7086(b) (1) and (2) and 7090(a) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2010 (division F of Public Law 111–117) shall apply to this Act. 
(b)RepaymentThe Secretary of the Treasury shall instruct the United States Executive Director of the International Monetary Fund (IMF) to seek to ensure that any loan will be repaid to the IMF before other private creditors.special defense acquisition fund 7072.Not to exceed $900,000,000 may be obligated pursuant to section 51(c)(2) of the Arms Export Control Act for the purposes of the Special Defense Acquisition Fund (Fund), to remain available for obligation until September 30, 2018: Provided, That the provision of defense articles and defense services to foreign countries or international organizations from the Fund shall be subject to the concurrence of the Secretary of State.Countering foreign fighters and violent extremist organizations 
7073. 
(a)Countering foreign fighters and violent extremist organizationsFunds appropriated under titles III and IV of this Act shall be made available for programs to— (1)counter the flow of foreign fighters to countries in which violent extremists or violent extremist organizations operate, including those entities designated as foreign terrorist organizations (FTOs) pursuant to section 219 of the Immigration and Nationality Act (Public Law 82–814), including through programs with partner governments and multilateral organizations to— 
(A)counter recruitment campaigns by such entities; (B)detect and disrupt foreign fighter travel, particularly at points of origin; 
(C)implement antiterrorism programs; (D)secure borders, including points of infiltration and exfiltration by such entities; 
(E)implement and establish criminal laws and policies to counter foreign fighters; and (F)arrest, investigate, prosecute, and incarcerate terrorist suspects, facilitators, and financiers; and 
(2)reduce public support for violent extremists or violent extremist organizations, including FTOs, by addressing the specific drivers of radicalization, including through such activities as— (A)public messaging campaigns to damage their appeal; 
(B)programs to engage communities and populations at risk of violent extremist radicalization and recruitment; (C)counter-radicalization and de-radicalization activities for potential and former violent extremists and returning foreign fighters, including in prisons; 
(D)law enforcement training programs; and (E)capacity building for civil society organizations to combat radicalization in local communities. 
(b)Strengthening the state system 
(1)Funds appropriated under titles III and IV of this Act shall be made available for programs to strengthen the state system and counter violent extremists and violent extremist organizations, including FTOs, by supporting security and governance programs in countries whose stability and legitimacy are directly threatened by violence against state institutions by such entities, including at the national and local levels, and in fragile states bordering such countries. (2)Programs funded pursuant to paragraph (1) shall prioritize activities to improve governance, including by— 
(A)promoting civil society; (B)strengthening the rule of law; 
(C)professionalizing security services; (D)increasing transparency and accountability; 
(E)combating corruption; and (F)protecting human rights. 
(c)Requirements 
(1)The Secretary of State shall ensure that the programs described in subsection (a) are coordinated with and complement the efforts of other United States Government agencies and international partners, and that such programs are consistent with all applicable laws, regulations, and policies regarding the use of foreign assistance funds: Provided, That the Secretary shall also ensure that information gained through the conduct of programs described in subsection (a)(1) is shared in a timely manner with relevant United States Government agencies and other international partners, as appropriate. 
(2)Prior to the obligation of funds appropriated by this Act and made available for the purposes of this section, the Secretary of State shall ensure that mechanisms are in place for appropriate monitoring, oversight, and control of such assistance: Provided, That the Secretary shall promptly inform the appropriate congressional committees of each significant instance in which assistance provided for such purposes has been compromised, including the amount and type of assistance affected, a description of the incident and parties involved, and an explanation of the response of the Department of State. 
(3)Funds appropriated by this Act that are made available for programs described in subsection (a) shall be subject to the regular notification procedures of the Committees on Appropriations, and are subject to the additional requirements contained under section 7073 in the explanatory statement described in section 4 (in the matter preceding division A of this Consolidated Act): Provided, That for the purposes of funds appropriated by this Act that are made available for countering violent extremism, as justified to the Committees on Appropriations in the Congressional Budget Justification, Foreign Operations, Fiscal Year 2016, such funds shall only be made available for programs described in subsection (a)(2).enterprise funds 
7074. 
(a)Notification requirementNone of the funds made available under titles III through VI of this Act may be made available for Enterprise Funds unless the appropriate congressional committees are notified at least 15 days in advance. (b)Distribution of assets planPrior to the distribution of any assets resulting from any liquidation, dissolution, or winding up of an Enterprise Fund, in whole or in part, the President shall submit to the appropriate congressional committees a plan for the distribution of the assets of the Enterprise Fund. 
(c)Transition or operating planPrior to a transition to and operation of any private equity fund or other parallel investment fund under an existing Enterprise Fund, the President shall submit such transition or operating plan to the appropriate congressional committees.use of funds in contravention of this act 7075.If the President makes a determination not to comply with any provision of this Act on constitutional grounds, the head of the relevant Federal agency shall notify the Committees on Appropriations in writing within 5 days of such determination, the basis for such determination and any resulting changes to program and policy.budget documents 
7076. 
(a)Operating PlansNot later than 45 days after the date of enactment of this Act, each department, agency, or organization funded in titles I, II, and VI of this Act, and the Department of the Treasury and Independent Agencies funded in title III of this Act, including the Inter-American Foundation and the United States African Development Foundation, shall submit to the Committees on Appropriations an operating plan for funds appropriated to such department, agency, or organization in such titles of this Act, or funds otherwise available for obligation in fiscal year 2016, that provides details of the uses of such funds at the program, project, and activity level: Provided, That such plans shall include, as applicable, a comparison between the most recent congressional directives or approved funding levels and the funding levels proposed by the department or agency; and a clear, concise, and informative description/justification: Provided further, That if such department, agency, or organization receives an additional amount under the same heading in title VIII of this Act, operating plans required by this subsection shall include consolidated information on all such funds: Provided further, That operating plans that include changes in levels of funding for programs, projects, and activities specified in the congressional budget justification, in this Act, or amounts specifically designated in the respective tables included in the explanatory statement described in section 4 (in the matter preceding division A of this Consolidated Act), as applicable, shall be subject to the notification and reprogramming requirements of section 7015 of this Act. 
(b)Spend Plans 
(1)Prior to the initial obligation of funds, the Secretary of State or Administrator of the United States Agency for International Development (USAID), as appropriate, shall submit to the Committees on Appropriations a detailed spend plan for funds made available by this Act, for— (A)assistance for Afghanistan, Lebanon, Pakistan, and the West Bank and Gaza; 
(B)Power Africa and the regional security initiatives listed under this heading in the explanatory statement described in section 4 (in the matter preceding division A of this Consolidated Act): Provided, That the spend plan for such initiatives shall include the amount of assistance planned for each country by account, to the maximum extent practicable; and 
(C)democracy programs and sectors enumerated in subsections (a), (c)(2), (d)(1), (e), (f), and (h) of section 7060 of this Act. (2)Not later than 45 days after enactment of this Act, the Secretary of the Treasury shall submit to the Committees on Appropriations a detailed spend plan for funds made available by this Act under the heading Department of the Treasury, International Affairs Technical Assistance in title III. 
(c)Spending ReportNot later than 45 days after enactment of this Act, the USAID Administrator shall submit to the Committees on Appropriations a detailed report on spending of funds made available during fiscal year 2015 under the heading Development Credit Authority. (d)NotificationsThe spend plans referenced in subsection (b) shall not be considered as meeting the notification requirements in this Act or under section 634A of the Foreign Assistance Act of 1961. 
(e)Congressional budget justification 
(1)The congressional budget justification for Department of State operations and foreign operations shall be provided to the Committees on Appropriations concurrent with the date of submission of the President’s budget for fiscal year 2017: Provided, That the appendices for such justification shall be provided to the Committees on Appropriations not later than 10 calendar days thereafter. 
(2)The Secretary of State and the USAID Administrator shall include in the congressional budget justification a detailed justification for multi-year availability for any funds requested under the headings Diplomatic and Consular Programs and Operating Expenses.REPORTS AND RECORDS MANAGEMENT 7077. (a)Public posting of reports (1)RequirementAny agency receiving funds made available by this Act shall, subject to paragraphs (2) and (3), post on the publicly available Web site of such agency any report required by this Act to be submitted to the Committees on Appropriations, upon a determination by the head of such agency that to do so is in the national interest. 
(2)ExceptionsParagraph (1) shall not apply to a report if— (A)the public posting of such report would compromise national security, including the conduct of diplomacy; or 
(B)the report contains proprietary, privileged, or sensitive information. (3)Timing and intentionThe head of the agency posting such report shall, unless otherwise provided for in this Act, do so only after such report has been made available to the Committees on Appropriations for not less than 45 days: Provided, That any report required by this Act to be submitted to the Committees on Appropriations shall include information from the submitting agency on whether such report will be publicly posted. 
(b)Requests for documentsNone of the funds appropriated or made available pursuant to titles III through VI of this Act shall be available to a nongovernmental organization, including any contractor, which fails to provide upon timely request any document, file, or record necessary to the auditing requirements of the Department of State and the United States Agency for International Development (USAID). (c)Records management (1)Limitation and directives (A)None of the funds appropriated by this Act under the headings Diplomatic and Consular Programs and Capital Investment Fund in title I, and Operating Expenses in title II that are made available to the Department of State and USAID may be made available to support the use or establishment of email accounts or email servers created outside the .gov domain or not fitted for automated records management as part of a Federal government records management program in contravention of the Presidential and Federal Records Act Amendments of 2014 (Public Law 113–187). 
(B)The Secretary of State and USAID Administrator shall— (i)update the policies, directives, and oversight necessary to comply with Federal statutes, regulations, and presidential executive orders and memoranda concerning the preservation of all records made or received in the conduct of official business, including record emails, instant messaging, and other online tools; 
(ii)use funds appropriated by this Act under the headings Diplomatic and Consular Programs and Capital Investment Fund in title I, and Operating Expenses in title II, as appropriate, to improve Federal records management pursuant to the Federal Records Act (44 U.S.C. Chapters 21, 29, 31, and 33) and other applicable Federal records management statutes, regulations, or policies for the Department of State and USAID; (iii)direct departing employees that all Federal records generated by such employees, including senior officials, belong to the Federal Government; and 
(iv)measurably improve the response time for identifying and retrieving Federal records. (2)ReportNot later than 30 days after enactment of this Act, the Secretary of State and USAID Administrator shall each submit a report to the Committees on Appropriations and to the National Archives and Records Administration detailing, as appropriate and where applicable— 
(A)the policy of each agency regarding the use or the establishment of email accounts or email servers created outside the .gov domain or not fitted for automated records management as part of a Federal government records management program; (B)the extent to which each agency is in compliance with applicable Federal records management statutes, regulations, and policies; and 
(C)the steps required, including steps already taken, and the associated costs, to— (i)comply with paragraph (1)(B) of this subsection; 
(ii)ensure that all employees at every level have been instructed in procedures and processes to ensure that the documentation of their official duties is captured, preserved, managed, protected, and accessible in official Government systems of the Department of State and USAID; (iii)implement the recommendations of the Office of Inspector General, United States Department of State (OIG), in the March 2015 Review of State Messaging and Archive Retrieval Toolset and Record Email (ISP–1–15–15) and any recommendations from the OIG review of the records management practices of the Department of State requested by the Secretary on March 25, 2015, if completed; 
(iv)reduce the backlog of Freedom of Information Act and Congressional oversight requests, and measurably improve the response time for answering such requests; (v)strengthen cyber security measures to mitigate vulnerabilities, including those resulting from the use of personal email accounts or servers outside the .gov domain; and 
(vi)codify in the Foreign Affairs Manual and Automated Directives System the updates referenced in paragraph (1)(B) of this subsection, where appropriate. (3)Report assessmentNot later than 180 days after the submission of the reports required by paragraph (2), the Comptroller General of the United States, in consultation with National Archives and Records Administration, as appropriate, shall conduct an assessment of such reports, and shall consult with the Committees on Appropriations on the scope and requirements of such assessment. 
(4)FundingOf funds appropriated by this Act under the heading Capital Investment Fund in title I, $10,000,000 shall be withheld from obligation until the Secretary submits the report required by paragraph (2).GLOBAL INTERNET FREEDOM 7078. (a)FundingOf the funds available for obligation during fiscal year 2016 under the headings International Broadcasting Operations, Economic Support Fund, Democracy Fund, and Assistance for Europe, Euraisa and Central Asia, not less than $50,500,000 shall be made available for programs to promote Internet freedom globally: Provided, That such programs shall be prioritized for countries whose governments restrict freedom of expression on the Internet, and that are important to the national interests of the United States: Provided further, That funds made available pursuant to this section shall be matched, to the maximum extent practicable, by sources other than the United States Government, including from the private sector. 
(b)RequirementsFunds made available pursuant to subsection (a) shall be— (1)coordinated with other democracy, governance, and broadcasting programs funded by this Act under the headings International Broadcasting Operations, Economic Support Fund, Democracy Fund, Complex Crises Fund, and Assistance for Europe, Eurasia and Central Asia, and shall be incorporated into country assistance, democracy promotion, and broadcasting strategies, as appropriate; 
(2)made available to the Bureau of Democracy, Human Rights, and Labor, Department of State for programs to implement the May 2011, International Strategy for Cyberspace and the comprehensive strategy to promote Internet freedom and access to information in Iran, as required by section 414 of the Iran Threat Reduction and Syria Human Rights Act of 2012 (22 U.S.C. 8754); (3)made available to the Broadcasting Board of Governors (BBG) to provide tools and techniques to access the Web sites of BBG broadcasters that are censored, and to work with such broadcasters to promote and distribute such tools and techniques, including digital security techniques; 
(4)made available for programs that support the efforts of civil society to counter the development of repressive Internet-related laws and regulations, including countering threats to Internet freedom at international organizations; to combat violence against bloggers and other users; and to enhance digital security training and capacity building for democracy activists; (5)made available for research of key threats to Internet freedom; the continued development of technologies that provide or enhance access to the Internet, including circumvention tools that bypass Internet blocking, filtering, and other censorship techniques used by authoritarian governments; and maintenance of the technological advantage of the United States Government over such censorship techniques: Provided, That the Secretary of State, in consultation with the BBG Chairman, shall coordinate any such research and development programs with other relevant United States Government departments and agencies in order to share information, technologies, and best practices, and to assess the effectiveness of such technologies; and 
(6)coordinated by the Assistant Secretary of State for Democracy, Human Rights, and Labor, Department of State, except that the uses of such funds made available under the heading International Broadcasting Operations shall be the responsibility of the BBG Chairman. (c)Coordination and Spend PlansAfter consultation among the relevant agency heads to coordinate and de-conflict planned activities, but not later than 90 days after enactment of this Act, the Secretary of State and the BBG Chairman shall submit to the Committees on Appropriations spend plans for funds made available by this Act for programs to promote Internet freedom globally, which shall include a description of safeguards established by relevant agencies to ensure that such programs are not used for illicit purposes: Provided, That the Department of State spend plan shall include funding for all such programs for all relevant Department of State and USAID offices and bureaus: Provided further, That prior to the obligation of such funds, such offices and bureaus shall consult with the Assistant Secretary for Democracy, Human Rights, and Labor, Department of State, to ensure that such programs support the Department of State Internet freedom strategy.Disability programs 
7079. 
(a)AssistanceFunds appropriated by this Act under the heading Economic Support Fund shall be made available for programs and activities administered by the United States Agency for International Development (USAID) to address the needs and protect and promote the rights of people with disabilities in developing countries, including initiatives that focus on independent living, economic self-sufficiency, advocacy, education, employment, transportation, sports, and integration of individuals with disabilities, including for the cost of translation. (b)Management, oversight, and technical supportOf the funds made available pursuant to this section, 5 percent may be used for USAID for management, oversight, and technical support.impact on jobs in the united states 
7080.None of the funds appropriated or otherwise made available under titles III through VI of this Act may be obligated or expended to provide— (1)any financial incentive to a business enterprise currently located in the United States for the purpose of inducing such an enterprise to relocate outside the United States if such incentive or inducement is likely to reduce the number of employees of such business enterprise in the United States because United States production is being replaced by such enterprise outside the United States; 
(2)assistance for any program, project, or activity that contributes to the violation of internationally recognized workers' rights, as defined in section 507(4) of the Trade Act of 1974, of workers in the recipient country, including any designated zone or area in that country: Provided, That the application of section 507(4)(D) and (E) of such Act should be commensurate with the level of development of the recipient country and sector, and shall not preclude assistance for the informal sector in such country, micro and small-scale enterprise, and smallholder agriculture; 
(3)any assistance to an entity outside the United States if such assistance is for the purpose of directly relocating or transferring jobs from the United States to other countries and adversely impacts the labor force in the United States; or (4)for the enforcement of any rule, regulation, policy, or guidelines implemented pursuant to— 
(A)the third proviso of subsection 7079(b) of the Consolidated Appropriations Act, 2010; (B)the modification proposed by the Overseas Private Investment Corporation in November 2013 to the Corporation’s Environmental and Social Policy Statement relating to coal; or 
(C)the Supplemental Guidelines for High Carbon Intensity Projects approved by the Export-Import Bank of the United States on December 12, 2013,when enforcement of such rule, regulation, policy, or guidelines would prohibit, or have the effect of prohibiting, any coal-fired or other power-generation project the purpose of which is to: (i) provide affordable electricity in International Development Association (IDA)-eligible countries and IDA-blend countries; and (ii) increase exports of goods and services from the United States or prevent the loss of jobs from the United States. country focus and selectivity 7081. (a)Transition plan requirementAny bilateral country assistance strategy developed after the date of enactment of this Act for the provision of assistance for a foreign country shall include a transition plan identifying end goals and options for winding down, within a targeted period of years, such bilateral assistance: Provided, That such transition plan shall be developed by the Secretary of State, in consultation with the Administrator of the United States Agency for International Development (USAID), the heads of other relevant Federal agencies, and officials of such foreign government and representatives of civil society, as appropriate. 
(b)Targeted transitionsNot later than 180 days after enactment of this Act, the Secretary of State, in consultation with the USAID Administrator, the heads of other relevant Federal agencies, and the Committees on Appropriations, shall select at least one country in which to establish and implement a transition program to seek to reduce dependency on bilateral foreign assistance and create greater self-sufficiency for such country:  Provided, That any such selection shall be of a country receiving assistance with funds appropriated under titles III and IV of this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs that— 
(1)is a long-time recipient of such assistance; (2)has demonstrated, or has been assessed to possess, the capacity for self-sufficiency; and 
(3)is not impacted by conflict or crisis, including large numbers of internally displaced persons or significant refugee populations resulting from such conflict or crisis: Provided further, That the Secretary shall consult with the Committees on Appropriations prior to the selection of any such country, and on the goals and targets for such program to be established in the selected country: Provided further, That such transition should exclude funding for democracy and humanitarian assistance programs: Provided further, That assistance may be resumed or continued for any such selected country if the Secretary determines and reports to the Committees on Appropriations that to do so is important to the national interest of the United States, and such report provides an explanation of such interest being served.UNITED NATIONS POPULATION FUND 7082. (a)ContributionOf the funds made available under the heading “International Organizations and Programs” in this Act for fiscal year 2016, $32,500,000 shall be made available for the United Nations Population Fund (UNFPA). 
(b)Availability of fundsFunds appropriated by this Act for UNFPA, that are not made available for UNFPA because of the operation of any provision of law, shall be transferred to the Global Health Programs account and shall be made available for family planning, maternal, and reproductive health activities, subject to the regular notification procedures of the Committees on Appropriations. (c)Prohibition on use of funds in chinaNone of the funds made available by this Act may be used by UNFPA for a country program in the People’s Republic of China. 
(d)Conditions on availability of fundsFunds made available by this Act for UNFPA may not be made available unless— (1)UNFPA maintains funds made available by this Act in an account separate from other accounts of UNFPA and does not commingle such funds with other sums; and 
(2)UNFPA does not fund abortions. (e)Report to congress and dollar-for-dollar withholding of funds (1)Not later than 4 months after the date of enactment of this Act, the Secretary of State shall submit a report to the Committees on Appropriations indicating the amount of funds that UNFPA is budgeting for the year in which the report is submitted for a country program in the People’s Republic of China. 
(2)If a report under paragraph (1) indicates that UNFPA plans to spend funds for a country program in the People’s Republic of China in the year covered by the report, then the amount of such funds UNFPA plans to spend in the People’s Republic of China shall be deducted from the funds made available to UNFPA after March 1 for obligation for the remainder of the fiscal year in which the report is submitted. VIIIOverseas Contingency Operations/Global War on TerrorismDepartment of StateAdministration of foreign affairsDiplomatic and consular programs(including transfer of funds)For an additional amount for Diplomatic and Consular Programs, $2,561,808,000, to remain available until September 30, 2017, of which $1,966,632,000 is for Worldwide Security Protection and shall remain available until expended: Provided, That the Secretary of State may transfer up to $10,000,000 of the total funds made available under this heading to any other appropriation of any department or agency of the United States, upon the concurrence of the head of such department or agency, to support operations in and assistance for Afghanistan and to carry out the provisions of the Foreign Assistance Act of 1961: Provided further, That any such transfer shall be treated as a reprogramming of funds under subsections (a) and (b) of section 7015 of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in that section: Provided further, That up to $15,000,000 of the funds appropriated under this heading in this title may be made available for Conflict Stabilization Operations and for related reconstruction and stabilization assistance to prevent or respond to conflict or civil strife in foreign countries or regions, or to enable transition from such strife: Provided further, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Office of inspector generalFor an additional amount for Office of Inspector General, $66,600,000, to remain available until September 30, 2017, of which $56,900,000 shall be for the Special Inspector General for Afghanistan Reconstruction (SIGAR) for reconstruction oversight: Provided, That printing and reproduction costs shall not exceed amounts for such costs during fiscal year 2015: Provided further, That notwithstanding any other provision of law, any employee of SIGAR who completes at least 12 months of continuous service after the date of enactment of this Act or who is employed on the date on which SIGAR terminates, whichever occurs first, shall acquire competitive status for appointment to any position in the competitive service for which the employee possesses the required qualifications: Provided further, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Embassy security, construction, and maintenanceFor an additional amount for Embassy Security, Construction, and Maintenance, $747,851,000, to remain available until expended, of which $735,201,000 shall be for Worldwide Security Upgrades, acquisition, and construction as authorized: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.International organizationscontributions to international organizationsFor an additional amount for Contributions to International Organizations, $101,728,000: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Contributions for international peacekeeping activitiesFor an additional amount for Contributions for International Peacekeeping Activities, $1,794,088,000, to remain available until September 30, 2017: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Related agencyBroadcasting board of governorsInternational broadcasting operationsFor an additional amount for International Broadcasting Operations, $10,700,000, to remain available until September 30, 2017: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.United states agency for international developmentFunds appropriated to the presidentOperating expensesFor an additional amount for Operating Expenses, $139,262,000, to remain available until September 30, 2017: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Bilateral Economic AssistanceFunds Appropriated to the PresidentInternational Disaster AssistanceFor an additional amount for International Disaster Assistance, $1,919,421,000, to remain available until expended: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Transition initiativesFor an additional amount for Transition Initiatives, $37,000,000, to remain available until expended: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Complex crises fundFor an additional amount for Complex Crises Fund, $20,000,000, to remain available until expended: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Economic support fundFor an additional amount for Economic Support Fund, $2,422,673,000, to remain available until September 30, 2017: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Assistance for europe, eurasia and central asiaFor an additional amount for Assistance for Europe, Eurasia and Central Asia, $438,569,000, to remain available until September 30, 2017: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Department of StateMigration and refugee assistanceFor an additional amount for Migration and Refugee Assistance to respond to refugee crises, including in Africa, the Near East, South and Central Asia, and Europe and Eurasia, $2,127,114,000, to remain available until expended, except that such funds shall not be made available for the resettlement costs of refugees in the United States: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.International security assistanceDepartment of stateInternational narcotics control and law enforcementFor an additional amount for International Narcotics Control and Law Enforcement, $371,650,000, to remain available until September 30, 2017: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Nonproliferation, anti-terrorism, demining and related programsFor an additional amount for Nonproliferation, Anti-terrorism, Demining and Related Programs, $379,091,000, to remain available until September 30, 2017: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.peacekeeping operationsFor an additional amount for Peacekeeping Operations, $469,269,000, to remain available until September 30, 2017: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985: Provided further, That funds available for obligation under this heading in this Act may be used to pay assessed expenses of international peacekeeping activities in Somalia, subject to the regular notification procedures of the Committees on Appropriations, except that such expenses shall not exceed the level described in the final proviso under the heading “Contributions for International Peacekeeping Activities” in title I of this Act.Funds appropriated to the presidentForeign military financing programFor an additional amount for Foreign Military Financing Program, $1,288,176,000, to remain available until September 30, 2017: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.general provisionsadditional appropriations 
8001.Notwithstanding any other provision of law, funds appropriated in this title are in addition to amounts appropriated or otherwise made available in this Act for fiscal year 2016.extension of authorities and conditions 8002.Unless otherwise provided for in this Act, the additional amounts appropriated by this title to appropriations accounts in this Act shall be available under the authorities and conditions applicable to such appropriations accounts.transfer authority 
8003. 
(a) 
(1)Funds appropriated by this title in this Act under the headings Transition Initiatives, Complex Crises Fund, Economic Support Fund, and Assistance for Europe, Eurasia and Central Asia may be transferred to, and merged with, funds appropriated by this title under such headings. (2)Funds appropriated by this title in this Act under the headings International Narcotics Control and Law Enforcement, Nonproliferation, Anti-terrorism, Demining and Related Programs, Peacekeeping Operations, and Foreign Military Financing Program may be transferred to, and merged with, funds appropriated by this title under such headings. 
(3)Of the funds appropriated by this title under the heading International Disaster Assistance, up to $600,000,000 may be transferred to, and merged with, funds appropriated by this title under the heading Migration and Refugee Assistance. (b)Notwithstanding any other provision of this section, not to exceed $15,000,000 from funds appropriated under the heading Foreign Military Financing Program by this title in this Act and made available for the Europe and Eurasia Regional program may be transferred to, and merged with, funds previously made available under the heading Global Security Contingency Fund which shall be available only for programs in the Europe and Eurasia region. 
(c)The transfer authority provided in subsection (a) may only be exercised to address contingencies. (d)The transfer authority provided in subsections (a) and (b) shall be subject to prior consultation with, and the regular notification procedures of, the Committees on Appropriations: Provided, That such transfer authority is in addition to any transfer authority otherwise available under any other provision of law, including section 610 of the Foreign Assistance Act of 1961 which may be exercised by the Secretary of State for the purposes of this title. 
IXOther MattersMultilateral AssistanceInternational Monetary ProgramsUnited States Quota, International Monetary FundDirect Loan Program AccountFor an increase in the United States quota in the International Monetary Fund, the dollar equivalent of 40,871,800,000 Special Drawing Rights, to remain available until expended: Provided, That notwithstanding the provisos under the heading International Assistance Programs—International Monetary Programs—United States Quota, International Monetary Fund in the Supplemental Appropriations Act, 2009 (Public Law 111–32), the costs of the amounts provided under this heading in this Act and in Public Law 111–32 shall be estimated on a present value basis, excluding administrative costs and any incidental effects on governmental receipts or outlays: Provided further, That for purposes of the previous proviso, the discount rate for purposes of the present value calculation shall be the appropriate interest rate on marketable Treasury securities, adjusted for market risk: Provided further, That such amount is designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985, as amended: Provided further, That such amount shall be available only if the President designates such amount, and the related amount to be rescinded under the heading Loans to the International Monetary Fund Direct Loan Program Account, as an emergency requirement pursuant to section 251(b)(2)(A)(i) and transmits such designation to the Congress.Loans to the International Monetary FundDirect Loan Program Account(including rescission of funds)Of the amounts provided under the heading International Assistance Programs—International Monetary Programs—Loans to International Monetary Fund in the Supplemental Appropriations Act, 2009 (Public Law 111–32), the dollar equivalent of 40,871,800,000 Special Drawing Rights is hereby permanently rescinded as of the date when the rollback of the United States credit arrangement in the New Arrangements to Borrow of the International Monetary Fund is effective, but no earlier than when the increase of the United States quota authorized in section 72 of the Bretton Woods Agreements Act (22 U.S.C. 286 et seq.) becomes effective: Provided, That notwithstanding the second through fourth provisos under the heading International Assistance Programs—International Monetary Programs—Loans to International Monetary Fund in Public Law 111–32, the costs of the amounts under this heading in this Act and in Public Law 111–32 shall be estimated on a present value basis, excluding administrative costs and any incidental effects on governmental receipts or outlays: Provided further, That for purposes of the previous proviso, the discount rate for purposes of the present value calculation shall be the appropriate interest rate on marketable Treasury securities, adjusted for market risk: Provided further, That such amount is designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985, as amended: Provided further, That such amount shall be rescinded only if the President designates such amount as an emergency requirement pursuant to section 251(b)(2)(A)(i) and transmits such designation to the Congress.General ProvisionsLimitations on and expiration of authority with respect to new arrangements to borrow 
9001.Section 17 of the Bretton Woods Agreements Act (22 U.S.C. 286e–2) is amended— (1)in subsection (a) by adding at the end the following: 
 
(5)The authority to make loans under this section shall expire on December 16, 2022.; (2)in subsection (b), in paragraphs (1) and (2), by inserting before the end period the following: , only to the extent that amounts available for such loans are not rescinded by an Act of Congress; 
(3)by adding the following subsection (e), which shall be effective from the first day of the next period of renewal of the NAB decision after enactment of this Act:  (e)New Requirement for Activation of the New Arrangements to Borrow 
(1)The Secretary of the Treasury shall include in the certification and report required by paragraphs (a)(1), (a)(2), (b)(1), and (b)(2) of this section prior to activation an additional certification and report that— (A)the one-year forward commitment capacity of the IMF (excluding borrowed resources) is expected to fall below 100,000,000,000 Special Drawing Rights during the period of the NAB activation; and 
(B)activation of the NAB is in the United States strategic economic interest with the reasons and analysis for that determination. (2)Prior to submitting any certification and report required by paragraphs (a)(1), (a)(2), (b)(1), and (b)(2) of this section, the Secretary of the Treasury shall consult with the appropriate congressional committees.; and 
(4)by adding at the end the following:  (f)In this section, the term appropriate congressional committees means the Committees on Appropriations and Foreign Relations of the Senate and the Committees on Appropriations and Financial Services of the House of Representatives..Acceptance of amendments to articles of agreement; quota increase 
9002.The Bretton Woods Agreements Act (22 U.S.C. 286 et seq.) is amended by adding at the end the following:  71.Acceptance of amendments to the articles of agreement of the fund The United States Governor of the Fund may accept the amendments to the Articles of Agreement of the Fund as proposed in resolution 66–2 of the Board of Governors of the Fund. 
72.Quota increase 
(a)In generalThe United States Governor of the Fund may consent to an increase in the quota of the United States in the Fund equivalent to 40,871,800,000 Special Drawing Rights. (b)Subject to appropriationsThe authority provided by subsection (a) shall be effective only to such extent or in such amounts as are provided in advance in appropriations Acts..Report on methodology used for congressional budget office cost estimates 
9003. 
(a)ReportNot later than 180 days after the date of enactment of this Act, the Director of the Congressional Budget Office shall submit a report to the appropriate congressional committees on the methodology used and rationale for incorporating market risk in cost estimates for the International Monetary Fund: Provided, That for the purposes of this subsection, the term appropriate congressional committees means— 
(1)the Committees on Appropriations, Budget, Banking, Housing and Urban Affairs, and Foreign Relations of the Senate; and (2)the Committees on Appropriations, Budget, and Financial Services of the House of Representatives. 
(b)RequirementsThe report submitted pursuant to subsection (a) shall include matters relevant to the evaluation of the budgetary effects of the participation of the United States in the International Monetary Fund, including the risks associated with— (1)the current participation of the United States in the International Monetary Fund, including the market risk of the Fund; 
(2)countries borrowing from the Fund; (3)the various loan instruments and assistance activities of the Fund; and 
(4)past participation of the United States in the International Monetary Fund, including the historical net cost to the government of previous quota increases. (c)ReviewFollowing the submission of the report required by subsection (a), the Committees on Appropriations and Budget of the Senate and the Committees on Appropriations and Budget of the House of Representatives shall review the Congressional Budget Office’s market risk scoring methodology and consider options for modifying the budgetary treatment of new appropriations to the International Monetary Fund: Provided, That in conducting such review, such committees should consult with other interested parties, including the Office of Management and Budget and the Congressional Budget Office.Required consultations with congress in advance of consideration of exceptional access lending 
9004. 
(a)In generalThe United States Executive Director of the International Monetary Fund (the Fund) (or any designee of the Executive Director) may not vote for the approval of an exceptional access loan to be provided by the Fund to a country unless, not later than 7 days before voting to approve that loan (subject to subsection (c)), the Secretary of the Treasury submits to the Committees on Appropriations and Foreign Relations of the Senate and the Committees on Appropriations and Financial Services of the House of Representatives— (1)a report on the exceptional access program under which the loan is to be provided, including a description of the size and tenor of the program; and 
(2)a debt sustainability analysis and related documentation justifying the need for the loan. (b)ElementsA debt sustainability analysis under subsection (a)(2) with respect to an exceptional access loan shall include the following: 
(1)any assumptions for growth of the gross domestic product of the country that may receive the loan; (2)an estimate of whether the public debt of that country is sustainable in the medium term, consistent with the exceptional access lending rules of the Fund; 
(3)an estimate of the prospects of that country for regaining access to private capital markets; and (4)an evaluation of the probability of the success of providing the exceptional access loan. 
(c)Extraordinary circumstancesThe Secretary may submit the report and analysis required by subsection (a) to the Committees on Appropriations and Foreign Relations of the Senate and the Committees on Appropriations and Financial Services of the House of Representatives not later than 2 business days after a decision by the Executive Board of the Fund to approve an exceptional access loan only if the Secretary— (1)determines and certifies that— 
(A)an emergency exists in the country that applied for the loan and that country requires immediate assistance to avoid disrupting orderly financial markets; or (B)other extraordinary circumstances exist that warrant delaying the submission of the report and analysis; and 
(2)submits with the report and analysis a detailed explanation of the emergency or extraordinary circumstances and the reasons for the delay. (d)Form of report and analysisThe report and debt sustainability analysis and related documentation required by subsection (a) may be submitted in classified form.Repeal of systemic risk exemption to limitations to access policy of the international monetary fund 
9005. 
(a)Position of the united statesThe Secretary of the Treasury shall direct the United States Executive Director of the International Monetary Fund (the Fund) to use the voice and vote of the United States to urge the Executive Board of the Fund to repeal the systemic risk exemption to the debt sustainability criterion of the Fund’s exceptional access framework, as set forth in paragraph 3(b) of Decision No. 14064-(08/18) of the Fund (relating to access policy and limits in the credit tranches and under the extended Fund facility and overall access to the Fund’s general resources, and exceptional access policy). (b)Report requiredThe quota increase authorized by the amendments made by section 9002 shall not be disbursed until the Secretary of the Treasury reports to the Committees on Appropriations and Foreign Relations of the Senate and the Committees on Appropriations and Financial Services of the House of Representatives that the United States has taken all necessary steps to secure repeal of the systemic risk exemption to the framework described in subsection (a).Annual report on lending, surveillance, or technical assistance policies of the international monetary fund 
9006.Not later than one year after the date of the enactment of this Act, and annually thereafter until 2025, the Secretary of the Treasury shall submit to the Committees on Appropriations and Foreign Relations of the Senate and the Committees on Appropriations and Financial Services of the House of Representatives a written report that includes— (1)a description of any changes in the policies of the International Monetary Fund (the Fund) with respect to lending, surveillance, or technical assistance; 
(2)an analysis of whether those changes, if any, increase or decrease the risk to United States financial commitments to the Fund; (3)an analysis of any new or ongoing exceptional access loans of the Fund in place during the year preceding the submission of the report; and 
(4)a description of any changes to the exceptional access policies of the Fund.Report on improving united states participation in the international monetary fund 9007.Not later than 180 days after the date of the enactment of this Act, the Secretary of the Treasury shall submit to the Committees on Appropriations and Foreign Relations of the Senate and the Committees on Appropriations and Financial Services of the House of Representatives a written report on ways to improve the effectiveness, and mitigate the risks, of United States participation in the International Monetary Fund (the Fund) that includes the following: 
(1)An analysis of recent changes to the surveillance products and policies of the Fund and whether those products and policies effectively address the shortcomings of surveillance by the Fund in the periods preceding the global financial crisis that began in 2008 and the European debt crisis that began in 2009. (2)A discussion of ways to better encourage countries to implement policy recommendations of the Fund, including— 
(A)whether the implementation rate of such policy recommendations would increase if the Fund provided regular status reports on whether countries have implemented its policy recommendations; and (B)whether or not lending by the Fund should be limited to countries that have taken necessary steps to implement such policy recommendations, including an analysis of the potential effectiveness of that limitation. 
(3)An analysis of the transparency policy of the Fund, ways that transparency policy can be improved, and whether such improvements would be beneficial. (4)A detailed analysis of the riskiness of exceptional access loans provided by the Fund, including— 
(A)whether the additional interest rate surcharge is working as intended to discourage large and prolonged use of resources of the Fund; and (B)whether it would be beneficial for the Fund to require collateral when making exceptional access loans, and how requiring collateral would affect the make-up of exceptional access loans and the demand for such loans. 
(5)A description of how the classification of loans provided by the Fund would change if Fund quotas were increased under the amendments to the Articles of Agreement of the Fund proposed in resolution 66–2 of the Board of Governors of the Fund, including an assessment of how the quota increase would affect the classification of exceptional access loans outstanding as of the date of the report and whether the quota increase would lead to revisions of the classification of such loans. (6)A discussion and analysis of lessons learned from the lending arrangements that included the Fund, the European Commission, and the European Central Bank (commonly referred to as the Troika) during the European debt crisis. 
(7)An analysis of the risks or benefits of increasing the transparency of the technical assistance projects of the Fund, including a discussion of— (A)the advantages and disadvantages of the current technical assistance disclosure policies of the Fund; 
(B)how technical assistance from the Fund could be better used to prevent crises from happening in the future; and (C)whether and how the Fund coordinates technical assistance projects with other organizations, including the United States Department of the Treasury, to avoid duplication of efforts.This division may be cited as the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2016. LTransportation, Housing and Urban Development, and Related Agencies Appropriations Act, 2016 IDepartment of transportationOffice of the secretarySalaries and expensesFor necessary expenses of the Office of the Secretary, $108,750,000, of which not to exceed $2,734,000 shall be available for the immediate Office of the Secretary; not to exceed $1,025,000 shall be available for the immediate Office of the Deputy Secretary; not to exceed $20,609,000 shall be available for the Office of the General Counsel; not to exceed $9,941,000 shall be available for the Office of the Under Secretary of Transportation for Policy; not to exceed $13,697,000 shall be available for the Office of the Assistant Secretary for Budget and Programs; not to exceed $2,546,000 shall be available for the Office of the Assistant Secretary for Governmental Affairs; not to exceed $25,925,000 shall be available for the Office of the Assistant Secretary for Administration; not to exceed $2,029,000 shall be available for the Office of Public Affairs; not to exceed $1,737,000 shall be available for the Office of the Executive Secretariat; not to exceed $1,434,000 shall be available for the Office of Small and Disadvantaged Business Utilization; not to exceed $10,793,000 shall be available for the Office of Intelligence, Security, and Emergency Response; and not to exceed $16,280,000 shall be available for the Office of the Chief Information Officer: Provided, That the Secretary of Transportation is authorized to transfer funds appropriated for any office of the Office of the Secretary to any other office of the Office of the Secretary: Provided further, That no appropriation for any office shall be increased or decreased by more than 5 percent by all such transfers: Provided further, That notice of any change in funding greater than 5 percent shall be submitted for approval to the House and Senate Committees on Appropriations: Provided further, That not to exceed $60,000 shall be for allocation within the Department for official reception and representation expenses as the Secretary may determine: Provided further, That notwithstanding any other provision of law, excluding fees authorized in Public Law 107–71, there may be credited to this appropriation up to $2,500,000 in funds received in user fees: Provided further, That none of the funds provided in this Act shall be available for the position of Assistant Secretary for Public Affairs: Provided further, That not later than 60 days after the date of enactment of this Act, the Secretary of Transportation shall transmit to Congress the final Comprehensive Truck Size and Weight Limits Study, as required by section 32801 of Public Law 112–141.Research and technologyFor necessary expenses related to the Office of the Assistant Secretary for Research and Technology, $13,000,000, of which $8,218,000 shall remain available until September 30, 2018: Provided, That there may be credited to this appropriation, to be available until expended, funds received from States, counties, municipalities, other public authorities, and private sources for expenses incurred for training: Provided further, That any reference in law, regulation, judicial proceedings, or elsewhere to the Research and Innovative Technology Administration shall continue to be deemed to be a reference to the Office of the Assistant Secretary for Research and Technology of the Department of Transportation.National infrastructure investmentsFor capital investments in surface transportation infrastructure, $500,000,000, to remain available through September 30, 2019: Provided, That the Secretary of Transportation shall distribute funds provided under this heading as discretionary grants to be awarded to a State, local government, transit agency, or a collaboration among such entities on a competitive basis for projects that will have a significant impact on the Nation, a metropolitan area, or a region: Provided further, That projects eligible for funding provided under this heading shall include, but not be limited to, highway or bridge projects eligible under title 23, United States Code; public transportation projects eligible under chapter 53 of title 49, United States Code; passenger and freight rail transportation projects; and port infrastructure investments (including inland port infrastructure and land ports of entry): Provided further, That the Secretary may use up to 20 percent of the funds made available under this heading for the purpose of paying the subsidy and administrative costs of projects eligible for Federal credit assistance under chapter 6 of title 23, United States Code, if the Secretary finds that such use of the funds would advance the purposes of this paragraph: Provided further, That in distributing funds provided under this heading, the Secretary shall take such measures so as to ensure an equitable geographic distribution of funds, an appropriate balance in addressing the needs of urban and rural areas, and the investment in a variety of transportation modes: Provided further, That a grant funded under this heading shall be not less than $5,000,000 and not greater than $100,000,000: Provided further, That not more than 20 percent of the funds made available under this heading may be awarded to projects in a single State: Provided further, That the Federal share of the costs for which an expenditure is made under this heading shall be, at the option of the recipient, up to 80 percent: Provided further, That the Secretary shall give priority to projects that require a contribution of Federal funds in order to complete an overall financing package: Provided further, That not less than 20 percent of the funds provided under this heading shall be for projects located in rural areas: Provided further, That for projects located in rural areas, the minimum grant size shall be $1,000,000 and the Secretary may increase the Federal share of costs above 80 percent: Provided further, That projects conducted using funds provided under this heading must comply with the requirements of subchapter IV of chapter 31 of title 40, United States Code: Provided further, That the Secretary shall conduct a new competition to select the grants and credit assistance awarded under this heading: Provided further, That the Secretary may retain up to $20,000,000 of the funds provided under this heading, and may transfer portions of those funds to the Administrators of the Federal Highway Administration, the Federal Transit Administration, the Federal Railroad Administration and the Maritime Administration, to fund the award and oversight of grants and credit assistance made under the National Infrastructure Investments program.Financial management capitalFor necessary expenses for upgrading and enhancing the Department of Transportation's financial systems and re-engineering business processes, $5,000,000, to remain available through September 30, 2017.Cyber security initiativesFor necessary expenses for cyber security initiatives, including necessary upgrades to wide area network and information technology infrastructure, improvement of network perimeter controls and identity management, testing and assessment of information technology against business, security, and other requirements, implementation of Federal cyber security initiatives and information infrastructure enhancements, implementation of enhanced security controls on network devices, and enhancement of cyber security workforce training tools, $8,000,000, to remain available through September 30, 2017.Office of civil rightsFor necessary expenses of the Office of Civil Rights, $9,678,000.Transportation planning, research, and developmentFor necessary expenses for conducting transportation planning, research, systems development, development activities, and making grants, to remain available until expended, $8,500,000: Provided, That of such amount, $2,500,000 shall be for necessary expenses to establish an Interagency Infrastructure Permitting Improvement Center (IIPIC) that will implement reforms to improve interagency coordination and the expediting of projects related to the permitting and environmental review of major transportation infrastructure projects including one-time expenses to develop and deploy information technology tools to track project schedules and metrics and improve the transparency and accountability of the permitting process: Provided further, That there may be transferred to this appropriation, to remain available until expended, amounts from other Federal agencies for expenses incurred under this heading for IIPIC activities not related to transportation infrastructure: Provided further, That the tools and analysis developed by the IIPIC shall be available to other Federal agencies for the permitting and review of major infrastructure projects not related to transportation only to the extent that other Federal agencies provide funding to the Department as provided for under the previous proviso.Working capital fundFor necessary expenses for operating costs and capital outlays of the Working Capital Fund, not to exceed $190,039,000 shall be paid from appropriations made available to the Department of Transportation: Provided, That such services shall be provided on a competitive basis to entities within the Department of Transportation: Provided further, That the above limitation on operating expenses shall not apply to non-DOT entities: Provided further, That no funds appropriated in this Act to an agency of the Department shall be transferred to the Working Capital Fund without majority approval of the Working Capital Fund Steering Committee and approval of the Secretary: Provided further, That no assessments may be levied against any program, budget activity, subactivity or project funded by this Act unless notice of such assessments and the basis therefor are presented to the House and Senate Committees on Appropriations and are approved by such Committees.Minority business resource center programFor the cost of guaranteed loans, $336,000, as authorized by 49 U.S.C. 332: Provided, That such costs, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974: Provided further, That these funds are available to subsidize total loan principal, any part of which is to be guaranteed, not to exceed $18,367,000.In addition, for administrative expenses to carry out the guaranteed loan program, $597,000.Minority business outreachFor necessary expenses of Minority Business Resource Center outreach activities, $3,084,000, to remain available until September 30, 2017: Provided, That notwithstanding 49 U.S.C. 332, these funds may be used for business opportunities related to any mode of transportation.Payments to air carriers(airport and airway trust fund)In addition to funds made available from any other source to carry out the essential air service program under 49 U.S.C. 41731 through 41742, $175,000,000, to be derived from the Airport and Airway Trust Fund, to remain available until expended: Provided, That in determining between or among carriers competing to provide service to a community, the Secretary may consider the relative subsidy requirements of the carriers:  Provided further, That basic essential air service minimum requirements shall not include the 15-passenger capacity requirement under subsection 41732(b)(3) of title 49, United States Code: Provided further, That none of the funds in this Act or any other Act shall be used to enter into a new contract with a community located less than 40 miles from the nearest small hub airport before the Secretary has negotiated with the community over a local cost share: Provided further, That amounts authorized to be distributed for the essential air service program under subsection 41742(b) of title 49, United States Code, shall be made available immediately from amounts otherwise provided to the Administrator of the Federal Aviation Administration: Provided further, That the Administrator may reimburse such amounts from fees credited to the account established under section 45303 of title 49, United States Code.Administrative provisions—office of the secretary of transportation 
101.None of the funds made available in this Act to the Department of Transportation may be obligated for the Office of the Secretary of Transportation to approve assessments or reimbursable agreements pertaining to funds appropriated to the modal administrations in this Act, except for activities underway on the date of enactment of this Act, unless such assessments or agreements have completed the normal reprogramming process for Congressional notification. 102.Notwithstanding section 3324 of title 31, United States Code, in addition to authority provided by section 327 of title 49, United States Code, the Department's Working Capital Fund is hereby authorized to provide payments in advance to vendors that are necessary to carry out the Federal transit pass transportation fringe benefit program under Executive Order 13150 and section 3049 of Public Law 109–59: Provided, That the Department shall include adequate safeguards in the contract with the vendors to ensure timely and high-quality performance under the contract. 
103.The Secretary shall post on the Web site of the Department of Transportation a schedule of all meetings of the Credit Council, including the agenda for each meeting, and require the Credit Council to record the decisions and actions of each meeting. 104.In addition to authority provided by section 327 of title 49, United States Code, the Department's Working Capital Fund is hereby authorized to provide partial or full payments in advance and accept subsequent reimbursements from all Federal agencies for transit benefit distribution services that are necessary to carry out the Federal transit pass transportation fringe benefit program under Executive Order No. 13150 and section 3049 of Public Law 109–59: Provided, That the Department shall maintain a reasonable operating reserve in the Working Capital Fund, to be expended in advance to provide uninterrupted transit benefits to Government employees, provided that such reserve will not exceed one month of benefits payable: Provided further, that such reserve may be used only for the purpose of providing for the continuation of transit benefits, provided that the Working Capital Fund will be fully reimbursed by each customer agency for the actual cost of the transit benefit.Federal aviation administrationOperations(airport and airway trust fund)For necessary expenses of the Federal Aviation Administration, not otherwise provided for, including operations and research activities related to commercial space transportation, administrative expenses for research and development, establishment of air navigation facilities, the operation (including leasing) and maintenance of aircraft, subsidizing the cost of aeronautical charts and maps sold to the public, lease or purchase of passenger motor vehicles for replacement only, in addition to amounts made available by Public Law 112–95, $9,909,724,000 of which $7,922,000,000 shall be derived from the Airport and Airway Trust Fund, of which not to exceed $7,505,293,000 shall be available for air traffic organization activities; not to exceed $1,258,411,000 shall be available for aviation safety activities; not to exceed $17,800,000 shall be available for commercial space transportation activities; not to exceed $760,500,000 shall be available for finance and management activities; not to exceed $60,089,000 shall be available for NextGen and operations planning activities; not to exceed $100,880,000 shall be available for security and hazardous materials safety; and not to exceed $206,751,000 shall be available for staff offices: Provided, That not to exceed 2 percent of any budget activity, except for aviation safety budget activity, may be transferred to any budget activity under this heading: Provided further, That no transfer may increase or decrease any appropriation by more than 2 percent: Provided further, That any transfer in excess of 2 percent shall be treated as a reprogramming of funds under section 405 of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in that section: Provided further, That not later than March 31 of each fiscal year hereafter, the Administrator of the Federal Aviation Administration shall transmit to Congress an annual update to the report submitted to Congress in December 2004 pursuant to section 221 of Public Law 108–176: Provided further, That the amount herein appropriated shall be reduced by $100,000 for each day after March 31 that such report has not been submitted to the Congress: Provided further, That not later than March 31 of each fiscal year hereafter, the Administrator shall transmit to Congress a companion report that describes a comprehensive strategy for staffing, hiring, and training flight standards and aircraft certification staff in a format similar to the one utilized for the controller staffing plan, including stated attrition estimates and numerical hiring goals by fiscal year: Provided further, That the amount herein appropriated shall be reduced by $100,000 per day for each day after March 31 that such report has not been submitted to Congress: Provided further, That funds may be used to enter into a grant agreement with a nonprofit standard-setting organization to assist in the development of aviation safety standards: Provided further, That none of the funds in this Act shall be available for new applicants for the second career training program: Provided further, That none of the funds in this Act shall be available for the Federal Aviation Administration to finalize or implement any regulation that would promulgate new aviation user fees not specifically authorized by law after the date of the enactment of this Act: Provided further, That there may be credited to this appropriation, as offsetting collections, funds received from States, counties, municipalities, foreign authorities, other public authorities, and private sources for expenses incurred in the provision of agency services, including receipts for the maintenance and operation of air navigation facilities, and for issuance, renewal or modification of certificates, including airman, aircraft, and repair station certificates, or for tests related thereto, or for processing major repair or alteration forms: Provided further, That of the funds appropriated under this heading, not less than $154,400,000 shall be for the contract tower program, including the contract tower cost share program: Provided further, That none of the funds in this Act for aeronautical charting and cartography are available for activities conducted by, or coordinated through, the Working Capital Fund: Provided further, That not later than 60 days after enactment of this Act, the Administrator shall review and update the agency’s Community Involvement Manual related to new air traffic procedures, public outreach and community involvement: Provided further, That the Administrator shall complete and implement a plan which enhances community involvement techniques and proactively addresses concerns associated with performance based navigation projects: Provided further, That the Administrator shall transmit, in electronic format, the community involvement manual and plan to the House and Senate Committees on Appropriations, the House Committee on Transportation and Infrastructure, and the Senate Committee on Commerce, Science and Transportation not later than 180 days after enactment of this Act.Facilities and equipment(airport and airway trust fund)For necessary expenses, not otherwise provided for, for acquisition, establishment, technical support services, improvement by contract or purchase, and hire of national airspace systems and experimental facilities and equipment, as authorized under part A of subtitle VII of title 49, United States Code, including initial acquisition of necessary sites by lease or grant; engineering and service testing, including construction of test facilities and acquisition of necessary sites by lease or grant; construction and furnishing of quarters and related accommodations for officers and employees of the Federal Aviation Administration stationed at remote localities where such accommodations are not available; and the purchase, lease, or transfer of aircraft from funds available under this heading, including aircraft for aviation regulation and certification; to be derived from the Airport and Airway Trust Fund, $2,855,000,000, of which $470,049,000 shall remain available until September 30, 2016, and $2,384,951,000 shall remain available until September 30, 2018: Provided, That there may be credited to this appropriation funds received from States, counties, municipalities, other public authorities, and private sources, for expenses incurred in the establishment, improvement, and modernization of national airspace systems: Provided further, That no later than March 31, the Secretary of Transportation shall transmit to the Congress an investment plan for the Federal Aviation Administration which includes funding for each budget line item for fiscal years 2017 through 2021, with total funding for each year of the plan constrained to the funding targets for those years as estimated and approved by the Office of Management and Budget: Provided further, That the amount herein appropriated shall be reduced by $100,000 per day for each day after March 31 that such report has not been submitted to Congress.Research, engineering, and development(airport and airway trust fund)For necessary expenses, not otherwise provided for, for research, engineering, and development, as authorized under part A of subtitle VII of title 49, United States Code, including construction of experimental facilities and acquisition of necessary sites by lease or grant, $166,000,000, to be derived from the Airport and Airway Trust Fund and to remain available until September 30, 2018: Provided, That there may be credited to this appropriation as offsetting collections, funds received from States, counties, municipalities, other public authorities, and private sources, which shall be available for expenses incurred for research, engineering, and development.Grants-in-aid for airports(liquidation of contract authorization)(limitation on obligations)(airport and airway trust fund)(including transfer of funds)For liquidation of obligations incurred for grants-in-aid for airport planning and development, and noise compatibility planning and programs as authorized under subchapter I of chapter 471 and subchapter I of chapter 475 of title 49, United States Code, and under other law authorizing such obligations; for procurement, installation, and commissioning of runway incursion prevention devices and systems at airports of such title; for grants authorized under section 41743 of title 49, United States Code; and for inspection activities and administration of airport safety programs, including those related to airport operating certificates under section 44706 of title 49, United States Code, $3,600,000,000, to be derived from the Airport and Airway Trust Fund and to remain available until expended: Provided, That none of the funds under this heading shall be available for the planning or execution of programs the obligations for which are in excess of $3,350,000,000 in fiscal year 2016, notwithstanding section 47117(g) of title 49, United States Code: Provided further, That none of the funds under this heading shall be available for the replacement of baggage conveyor systems, reconfiguration of terminal baggage areas, or other airport improvements that are necessary to install bulk explosive detection systems: Provided further, That notwithstanding section 47109(a) of title 49, United States Code, the Government’s share of allowable project costs under paragraph (2) for subgrants or paragraph (3) of that section shall be 95 percent for a project at other than a large or medium hub airport that is a successive phase of a multi-phased construction project for which the project sponsor received a grant in fiscal year 2011 for the construction project: Provided further, That notwithstanding any other provision of law, of funds limited under this heading, not more than $107,100,000 shall be obligated for administration, not less than $15,000,000 shall be available for the Airport Cooperative Research Program, not less than $31,000,000 shall be available for Airport Technology Research, and $5,000,000, to remain available until expended, shall be available and transferred to Office of the Secretary, Salaries and Expenses to carry out the Small Community Air Service Development Program: Provided further, That in addition to airports eligible under section 41743 of title 49, such program may include the participation of an airport that serves a community or consortium that is not larger than a small hub airport, according to FAA hub classifications effective at the time the Office of the Secretary issues a request for proposals.Administrative provisions—federal aviation administration 
110.None of the funds in this Act may be used to compensate in excess of 600 technical staff-years under the federally funded research and development center contract between the Federal Aviation Administration and the Center for Advanced Aviation Systems Development during fiscal year 2016. 111.None of the funds in this Act shall be used to pursue or adopt guidelines or regulations requiring airport sponsors to provide to the Federal Aviation Administration without cost building construction, maintenance, utilities and expenses, or space in airport sponsor-owned buildings for services relating to air traffic control, air navigation, or weather reporting: Provided, That the prohibition of funds in this section does not apply to negotiations between the agency and airport sponsors to achieve agreement on below-market rates for these items or to grant assurances that require airport sponsors to provide land without cost to the FAA for air traffic control facilities. 
112.The Administrator of the Federal Aviation Administration may reimburse amounts made available to satisfy 49 U.S.C. 41742(a)(1) from fees credited under 49 U.S.C. 45303 and any amount remaining in such account at the close of that fiscal year may be made available to satisfy section 41742(a)(1) for the subsequent fiscal year. 113.Amounts collected under section 40113(e) of title 49, United States Code, shall be credited to the appropriation current at the time of collection, to be merged with and available for the same purposes of such appropriation. 
114.None of the funds in this Act shall be available for paying premium pay under subsection 5546(a) of title 5, United States Code, to any Federal Aviation Administration employee unless such employee actually performed work during the time corresponding to such premium pay. 115.None of the funds in this Act may be obligated or expended for an employee of the Federal Aviation Administration to purchase a store gift card or gift certificate through use of a Government-issued credit card. 
116.The Secretary shall apportion to the sponsor of an airport that received scheduled or unscheduled air service from a large certified air carrier (as defined in part 241 of title 14 Code of Federal Regulations, or such other regulations as may be issued by the Secretary under the authority of section 41709) an amount equal to the minimum apportionment specified in 49 U.S.C. 47114(c), if the Secretary determines that airport had more than 10,000 passenger boardings in the preceding calendar year, based on data submitted to the Secretary under part 241 of title 14, Code of Federal Regulations. 117.None of the funds in this Act may be obligated or expended for retention bonuses for an employee of the Federal Aviation Administration without the prior written approval of the Assistant Secretary for Administration of the Department of Transportation. 
118.Notwithstanding any other provision of law, none of the funds made available under this Act or any prior Act may be used to implement or to continue to implement any limitation on the ability of any owner or operator of a private aircraft to obtain, upon a request to the Administrator of the Federal Aviation Administration, a blocking of that owner's or operator’s aircraft registration number from any display of the Federal Aviation Administration’s Aircraft Situational Display to Industry data that is made available to the public, except data made available to a Government agency, for the noncommercial flights of that owner or operator. 119.None of the funds in this Act shall be available for salaries and expenses of more than nine political and Presidential appointees in the Federal Aviation Administration. 
119A.None of the funds made available under this Act may be used to increase fees pursuant to section 44721 of title 49, United States Code, until the FAA provides to the House and Senate Committees on Appropriations a report that justifies all fees related to aeronautical navigation products and explains how such fees are consistent with Executive Order 13642. 119B.None of the funds in this Act may be used to close a regional operations center of the Federal Aviation Administration or reduce its services unless the Administrator notifies the House and Senate Committees on Appropriations not less than 90 full business days in advance. 
119C.None of the funds appropriated or limited by this Act may be used to change weight restrictions or prior permission rules at Teterboro airport in Teterboro, New Jersey.Federal highway administrationLimitation on administrative expenses(highway trust fund)(including transfer of funds)Not to exceed $425,752,000, together with advances and reimbursements received by the Federal Highway Administration, shall be obligated for necessary expenses for administration and operation of the Federal Highway Administration. In addition, not to exceed $3,248,000 shall be transferred to the Appalachian Regional Commission in accordance with section 104 of title 23, United States Code.Federal-aid highways(limitation on obligations)(highway trust fund)Funds available for the implementation or execution of Federal-aid highway and highway safety construction programs authorized under titles 23 and 49, United States Code, and the provisions of the Fixing America's Surface Transportation Act shall not exceed total obligations of $42,361,000,000 for fiscal year 2016: Provided, That the Secretary may collect and spend fees, as authorized by title 23, United States Code, to cover the costs of services of expert firms, including counsel, in the field of municipal and project finance to assist in the underwriting and servicing of Federal credit instruments and all or a portion of the costs to the Federal Government of servicing such credit instruments: Provided further, That such fees are available until expended to pay for such costs: Provided further, That such amounts are in addition to administrative expenses that are also available for such purpose, and are not subject to any obligation limitation or the limitation on administrative expenses under section 608 of title 23, United States Code.(Liquidation of contract authorization)(Highway Trust Fund)For the payment of obligations incurred in carrying out Federal-aid highway and highway safety construction programs authorized under title 23, United States Code, $43,100,000,000 derived from the Highway Trust Fund (other than the Mass Transit Account), to remain available until expended.Administrative provisions—federal highway administration 120. (a)For fiscal year 2016, the Secretary of Transportation shall— 
(1)not distribute from the obligation limitation for Federal-aid highways— (A)amounts authorized for administrative expenses and programs by section 104(a) of title 23, United States Code; and 
(B)amounts authorized for the Bureau of Transportation Statistics; (2)not distribute an amount from the obligation limitation for Federal-aid highways that is equal to the unobligated balance of amounts— 
(A)made available from the Highway Trust Fund (other than the Mass Transit Account) for Federal-aid highway and highway safety construction programs for previous fiscal years the funds for which are allocated by the Secretary (or apportioned by the Secretary under sections 202 or 204 of title 23, United States Code); and (B)for which obligation limitation was provided in a previous fiscal year; 
(3)determine the proportion that— (A)the obligation limitation for Federal-aid highways, less the aggregate of amounts not distributed under paragraphs (1) and (2) of this subsection; bears to 
(B)the total of the sums authorized to be appropriated for the Federal-aid highway and highway safety construction programs (other than sums authorized to be appropriated for provisions of law described in paragraphs (1) through (11) of subsection (b) and sums authorized to be appropriated for section 119 of title 23, United States Code, equal to the amount referred to in subsection (b)(12) for such fiscal year), less the aggregate of the amounts not distributed under paragraphs (1) and (2) of this subsection; (4)distribute the obligation limitation for Federal-aid highways, less the aggregate amounts not distributed under paragraphs (1) and (2), for each of the programs (other than programs to which paragraph (1) applies) that are allocated by the Secretary under the Fixing America's Surface Transportation Act and title 23, United States Code, or apportioned by the Secretary under sections 202 or 204 of that title, by multiplying— 
(A)the proportion determined under paragraph (3); by (B)the amounts authorized to be appropriated for each such program for such fiscal year; and 
(5)distribute the obligation limitation for Federal-aid highways, less the aggregate amounts not distributed under paragraphs (1) and (2) and the amounts distributed under paragraph (4), for Federal-aid highway and highway safety construction programs that are apportioned by the Secretary under title 23, United States Code (other than the amounts apportioned for the National Highway Performance Program in section 119 of title 23, United States Code, that are exempt from the limitation under subsection (b)(12) and the amounts apportioned under sections 202 and 204 of that title) in the proportion that— (A)amounts authorized to be appropriated for the programs that are apportioned under title 23, United States Code, to each State for such fiscal year; bears to 
(B)the total of the amounts authorized to be appropriated for the programs that are apportioned under title 23, United States Code, to all States for such fiscal year. (b)Exceptions from obligation limitationThe obligation limitation for Federal-aid highways shall not apply to obligations under or for— 
(1)section 125 of title 23, United States Code; (2)section 147 of the Surface Transportation Assistance Act of 1978 (23 U.S.C. 144 note; 92 Stat. 2714); 
(3)section 9 of the Federal-Aid Highway Act of 1981 (95 Stat. 1701); (4)subsections (b) and (j) of section 131 of the Surface Transportation Assistance Act of 1982 (96 Stat. 2119); 
(5)subsections (b) and (c) of section 149 of the Surface Transportation and Uniform Relocation Assistance Act of 1987 (101 Stat. 198); (6)sections 1103 through 1108 of the Intermodal Surface Transportation Efficiency Act of 1991 (105 Stat. 2027); 
(7)section 157 of title 23, United States Code (as in effect on June 8, 1998); (8)section 105 of title 23, United States Code (as in effect for fiscal years 1998 through 2004, but only in an amount equal to $639,000,000 for each of those fiscal years); 
(9)Federal-aid highway programs for which obligation authority was made available under the Transportation Equity Act for the 21st Century (112 Stat. 107) or subsequent Acts for multiple years or to remain available until expended, but only to the extent that the obligation authority has not lapsed or been used; (10)section 105 of title 23, United States Code (as in effect for fiscal years 2005 through 2012, but only in an amount equal to $639,000,000 for each of those fiscal years); 
(11)section 1603 of SAFETEA–LU (23 U.S.C. 118 note; 119 Stat. 1248), to the extent that funds obligated in accordance with that section were not subject to a limitation on obligations at the time at which the funds were initially made available for obligation; and (12)section 119 of title 23, United States Code (but, for each of fiscal years 2013 through 2016, only in an amount equal to $639,000,000). 
(c)Redistribution of Unused Obligation AuthorityNotwithstanding subsection (a), the Secretary shall, after August 1 of such fiscal year— (1)revise a distribution of the obligation limitation made available under subsection (a) if an amount distributed cannot be obligated during that fiscal year; and 
(2)redistribute sufficient amounts to those States able to obligate amounts in addition to those previously distributed during that fiscal year, giving priority to those States having large unobligated balances of funds apportioned under sections 144 (as in effect on the day before the date of enactment of Public Law 112–141) and 104 of title 23, United States Code. (d)Applicability of Obligation Limitations to Transportation Research Programs (1)In generalExcept as provided in paragraph (2), the obligation limitation for Federal-aid highways shall apply to contract authority for transportation research programs carried out under— 
(A)chapter 5 of title 23, United States Code; and (B)title VI of the Fixing America's Surface Transportation Act. 
(2)ExceptionObligation authority made available under paragraph (1) shall— (A)remain available for a period of 4 fiscal years; and 
(B)be in addition to the amount of any limitation imposed on obligations for Federal-aid highway and highway safety construction programs for future fiscal years. (e)Redistribution of Certain Authorized Funds (1)In generalNot later than 30 days after the date of distribution of obligation limitation under subsection (a), the Secretary shall distribute to the States any funds (excluding funds authorized for the program under section 202 of title 23, United States Code) that— 
(A)are authorized to be appropriated for such fiscal year for Federal-aid highway programs; and (B)the Secretary determines will not be allocated to the States (or will not be apportioned to the States under section 204 of title 23, United States Code), and will not be available for obligation, for such fiscal year because of the imposition of any obligation limitation for such fiscal year. 
(2)RatioFunds shall be distributed under paragraph (1) in the same proportion as the distribution of obligation authority under subsection (a)(5). (3)AvailabilityFunds distributed to each State under paragraph (1) shall be available for any purpose described in section 133(b) of title 23, United States Code. 
121.Notwithstanding 31 U.S.C. 3302, funds received by the Bureau of Transportation Statistics from the sale of data products, for necessary expenses incurred pursuant to chapter 63 of title 49, United States Code, may be credited to the Federal-aid highways account for the purpose of reimbursing the Bureau for such expenses: Provided, That such funds shall be subject to the obligation limitation for Federal-aid highway and highway safety construction programs. 
122.Not less than 15 days prior to waiving, under his or her statutory authority, any Buy America requirement for Federal-aid highways projects, the Secretary of Transportation shall make an informal public notice and comment opportunity on the intent to issue such waiver and the reasons therefor: Provided, That the Secretary shall provide an annual report to the House and Senate Committees on Appropriations on any waivers granted under the Buy America requirements. 
123.None of the funds in this Act to the Department of Transportation may be used to provide credit assistance unless not less than 3 days before any application approval to provide credit assistance under sections 603 and 604 of title 23, United States Code, the Secretary of Transportation provides notification in writing to the following committees: the House and Senate Committees on Appropriations; the Committee on Environment and Public Works and the Committee on Banking, Housing and Urban Affairs of the Senate; and the Committee on Transportation and Infrastructure of the House of Representatives: Provided, That such notification shall include, but not be limited to, the name of the project sponsor; a description of the project; whether credit assistance will be provided as a direct loan, loan guarantee, or line of credit; and the amount of credit assistance. 
124.Section 127 of title 23, United States Code, is amended— (1)in each of subsections (a)(11)(A) and (B) by striking “through December 31, 2031”, and 
(2)by inserting at the end the following:  (t)Vehicles in idahoA vehicle limited or prohibited under this section from operating on a segment of the Interstate System in the State of Idaho may operate on such a segment if such vehicle– 
(1)has a gross vehicle weight of 129,000 pounds or less; (2)other than gross vehicle weight, complies with the single axle, tandem axle, and bridge formula limits set forth in subsection (a); and 
(3)is authorized to operate on such segment under Idaho State law.. 125. (a)A State or territory, as defined in section 165 of title 23, United States Code, may use for any project eligible under section 133(b) of title 23 or section 165 of title 23 and located within the boundary of the State or territory any earmarked amount, and any associated obligation limitation, provided that the Department of Transportation for the State or territory for which the earmarked amount was originally designated or directed notifies the Secretary of Transportation of its intent to use its authority under this section and submits a quarterly report to the Secretary identifying the projects to which the funding would be applied. Notwithstanding the original period of availability of funds to be obligated under this section, such funds and associated obligation limitation shall remain available for obligation for a period of 3 fiscal years after the fiscal year in which the Secretary of Transportation is notified. The Federal share of the cost of a project carried out with funds made available under this section shall be the same as associated with the earmark. 
(b)In this section, the term earmarked amount means— (1)congressionally directed spending, as defined in rule XLIV of the Standing Rules of the Senate, identified in a prior law, report, or joint explanatory statement, which was authorized to be appropriated or appropriated more than 10 fiscal years prior to the fiscal year in which this Act becomes effective, and administered by the Federal Highway Administration; or 
(2)a congressional earmark, as defined in rule XXI of the Rules of the House of Representatives identified in a prior law, report, or joint explanatory statement, which was authorized to be appropriated or appropriated more than 10 fiscal years prior to the fiscal year in which this Act becomes effective, and administered by the Federal Highway Administration. (c)The authority under subsection (a) may be exercised only for those projects or activities that have obligated less than 10 percent of the amount made available for obligation as of the effective date of this Act, and shall be applied to projects within the same general geographic area within 50 miles for which the funding was designated, except that a State or territory may apply such authority to unexpended balances of funds from projects or activities the State or territory certifies have been closed and for which payments have been made under a final voucher. 
(d)The Secretary shall submit consolidated reports of the information provided by the States and territories each quarter to the House and Senate Committees on Appropriations. 126.Notwithstanding any other provision of law, the amount that the Secretary sets aside for fiscal year 2016 under section 130(e)(1) of title 23, United States Code, for the elimination of hazards and the installation of protective devices at railway-highway crossings shall be $350,000,000.Federal motor carrier safety administrationMotor carrier safety operations and programs(liquidation of contract authorization)(limitation on obligations)(highway trust fund)For payment of obligations incurred in the implementation, execution and administration of motor carrier safety operations and programs pursuant to section 31110(a)–(c) of title 49, United States Code, and section 4134 of Public Law 109–59, as amended by Public Law 112–141, as amended by the Fixing America's Surface Transportation Act, $267,400,000, to be derived from the Highway Trust Fund (other than the Mass Transit Account), together with advances and reimbursements received by the Federal Motor Carrier Safety Administration, the sum of which shall remain available until expended: Provided, That funds available for implementation, execution or administration of motor carrier safety operations and programs authorized under title 49, United States Code, shall not exceed total obligations of $267,400,000 for Motor Carrier Safety Operations and Programs for fiscal year 2016, of which $9,000,000, to remain available for obligation until September 30, 2018, is for the research and technology program, and of which $34,545,000, to remain available for obligation until September 30, 2018, is for information management: Provided further, That $1,000,000 shall be made available for commercial motor vehicle operator grants to carry out section 4134 of Public Law 109–59, as amended by Public Law 112–141, as amended by the Fixing America's Surface Transportation Act.Motor carrier safety grants(liquidation of contract authorization)(limitation on obligations)(highway trust fund)For payment of obligations incurred in carrying out sections 31102, 31104(a), 31106, 31107, 31109, 31309, 31313 of title 49, United States Code, and sections 4126 and 4128 of Public Law 109–59, as amended by Public Law 112–141, as amended by the Fixing America's Surface Transportation Act, $313,000,000, to be derived from the Highway Trust Fund (other than the Mass Transit Account) and to remain available until expended: Provided, That funds available for the implementation or execution of motor carrier safety programs shall not exceed total obligations of $313,000,000 in fiscal year 2016 for Motor Carrier Safety Grants; of which $218,000,000 shall be available for the motor carrier safety assistance program, $30,000,000 shall be available for commercial driver's license program improvement grants, $32,000,000 shall be available for border enforcement grants, $5,000,000 shall be available for performance and registration information system management grants, $25,000,000 shall be available for the commercial vehicle information systems and networks deployment program, and $3,000,000 shall be available for safety data improvement grants: Provided further, That, of the funds made available herein for the motor carrier safety assistance program, $32,000,000 shall be available for audits of new entrant motor carriers.Administrative provisions—federal motor carrier safety administration 
130. 
(a)Funds appropriated or limited in this Act shall be subject to the terms and conditions stipulated in section 350 of Public Law 107–87 and section 6901 of Public Law 110–28. (b)Section 350(d) of the Department of Transportation and Related Agencies Appropriation Act, 2002 (Public Law 107–87) is hereby repealed. 
131.The Federal Motor Carrier Safety Administration shall send notice of 49 CFR section 385.308 violations by certified mail, registered mail, or another manner of delivery, which records the receipt of the notice by the persons responsible for the violations. 132.None of the funds limited or otherwise made available under this Act, or any other Act, hereafter, shall be used by the Secretary to enforce any regulation prohibiting a State from issuing a commercial learner’s permit to individuals under the age of eighteen if the State had a law authorizing the issuance of commercial learner's permits to individuals under eighteen years of age as of May 9, 2011. 
133.None of the funds appropriated or otherwise made available by this Act or any other Act may be used to implement, administer, or enforce sections 395.3(c) and 395.3(d) of title 49, Code of Federal Regulations, and such section shall have no force or effect on submission of the final report issued by the Secretary, as required by section 133 of division K of Public Law 113–235, unless the Secretary and the Inspector General of the Department of Transportation each review and determine that the final report— (1)meets the statutory requirements set forth in such section; and 
(2)establishes that commercial motor vehicle drivers who operated under the restart provisions in effect between July 1, 2013, and the day before the date of enactment of such Public Law demonstrated statistically significant improvement in all outcomes related to safety, operator fatigue, driver health and longevity, and work schedules, in comparison to commercial motor vehicle drivers who operated under the restart provisions in effect on June 30, 2013. 134.None of the funds limited or otherwise made available under the heading Motor Carrier Safety Operations and Programs may be used to deny an application to renew a Hazardous Materials Safety Program permit for a motor carrier based on that carrier’s Hazardous Materials Out-of-Service rate, unless the carrier has the opportunity to submit a written description of corrective actions taken, and other documentation the carrier wishes the Secretary to consider, including submitting a corrective action plan, and the Secretary determines the actions or plan is insufficient to address the safety concerns that resulted in that Hazardous Materials Out-of-Service rate. 
135.None of the funds made available by this Act or previous appropriations Acts under the heading “Motor Carrier Safety Operations and Programs” shall be used to pay for costs associated with design, development, testing, or implementation of a wireless roadside inspection program until 180 days after the Secretary of Transportation certifies to the House and Senate Committees on Appropriations that such program does not conflict with existing non-Federal electronic screening systems, create capabilities already available, or require additional statutory authority to incorporate generated inspection data into safety determinations or databases, and has restrictions to specifically address privacy concerns of affected motor carriers and operators: Provided, That nothing in this section shall be construed as affecting the Department’s ongoing research efforts in this area. 
136.Section 13506(a) of title 49, United States Code, is amended: (1)in subsection (14) by striking or; 
(2)in subsection (15) by striking . and inserting ; or; and (3)by inserting at the end, (16) the transportation of passengers by 9 to 15 passenger motor vehicles operated by youth or family camps that provide recreational or educational activities.. 
137. 
(a)In generalSection 31112(c)(5) of title 49, United States Code, is amended— (1)by striking Nebraska may and inserting Nebraska and Kansas may; and 
(2)by striking the State of Nebraska and inserting the relevant state. (b)Conforming and technical amendmentsSection 31112(c) of such title is amended— 
(1)by striking the subsection designation and heading and inserting the following:  (c)Special rules for wyoming, ohio, alaska, iowa, nebraska, and kansas; (2)by striking ; and at the end of paragraph (3) and inserting a semicolon; and 
(3)by striking the period at the end of paragraph (4) and inserting ; and.National highway traffic safety administrationOperations and researchFor expenses necessary to discharge the functions of the Secretary, with respect to traffic and highway safety authorized under chapter 301 and part C of subtitle VI of title 49, United States Code, $152,800,000, of which $20,000,000 shall remain available through September 30, 2017.Operations and research(liquidation of contract authorization)(limitation on obligations)(highway trust fund)For payment of obligations incurred in carrying out the provisions of 23 U.S.C. 403, and chapter 303 of title 49, United States Code, $142,900,000, to be derived from the Highway Trust Fund (other than the Mass Transit Account) and to remain available until expended: Provided, That none of the funds in this Act shall be available for the planning or execution of programs the total obligations for which, in fiscal year 2016, are in excess of $142,900,000, of which $137,800,000 shall be for programs authorized under 23 U.S.C. 403 and $5,100,000 shall be for the National Driver Register authorized under chapter 303 of title 49, United States Code: Provided further, That within the $142,900,000 obligation limitation for operations and research, $20,000,000 shall remain available until September 30, 2017, and shall be in addition to the amount of any limitation imposed on obligations for future years.Highway traffic safety grants(liquidation of contract authorization)(limitation on obligations)(highway trust fund)For payment of obligations incurred in carrying out provisions of 23 U.S.C. 402, 404, and 405, and section 4001(a)(6) of the Fixing America's Surface Transportation Act, to remain available until expended, $573,332,000, to be derived from the Highway Trust Fund (other than the Mass Transit Account): Provided, That none of the funds in this Act shall be available for the planning or execution of programs the total obligations for which, in fiscal year 2016, are in excess of $573,332,000 for programs authorized under 23 U.S.C. 402, 404, and 405, and section 4001(a)(6) of the Fixing America's Surface Transportation Act, of which $243,500,000 shall be for Highway Safety Programs under 23 U.S.C. 402; $274,700,000 shall be for National Priority Safety Programs under 23 U.S.C. 405; $29,300,000 shall be for High Visibility Enforcement Program under 23 U.S.C. 404; $25,832,000 shall be for Administrative Expenses under section 4001(a)(6) of the Fixing America's Surface Transportation Act: Provided further, That none of these funds shall be used for construction, rehabilitation, or remodeling costs, or for office furnishings and fixtures for State, local or private buildings or structures: Provided further, That not to exceed $500,000 of the funds made available for National Priority Safety Programs under 23 U.S.C. 405 for Impaired Driving Countermeasures (as described in subsection (d) of that section) shall be available for technical assistance to the States: Provided further, That with respect to the Transfers provision under 23 U.S.C. 405(a)(1)(G), any amounts transferred to increase the amounts made available under section 402 shall include the obligation authority for such amounts: Provided further, That the Administrator shall notify the House and Senate Committees on Appropriations of any exercise of the authority granted under the previous proviso or under 23 U.S.C. 405(a)(1)(G) within five days.Administrative provisions—national highway traffic safety administration 
140.An additional $130,000 shall be made available to the National Highway Traffic Safety Administration, out of the amount limited for section 402 of title 23, United States Code, to pay for travel and related expenses for State management reviews and to pay for core competency development training and related expenses for highway safety staff. 141.The limitations on obligations for the programs of the National Highway Traffic Safety Administration set in this Act shall not apply to obligations for which obligation authority was made available in previous public laws but only to the extent that the obligation authority has not lapsed or been used. 
142.None of the funds made available by this Act may be used to obligate or award funds for the National Highway Traffic Safety Administration's National Roadside Survey. 143.None of the funds made available by this Act may be used to mandate global positioning system (GPS) tracking in private passenger motor vehicles without providing full and appropriate consideration of privacy concerns under 5 U.S.C. chapter 5, subchapter II.Federal railroad administrationSafety and operationsFor necessary expenses of the Federal Railroad Administration, not otherwise provided for, $199,000,000, of which $15,900,000 shall remain available until expended.Railroad research and developmentFor necessary expenses for railroad research and development, $39,100,000, to remain available until expended.Railroad rehabilitation and improvement financing programThe Secretary of Transportation is authorized to issue direct loans and loan guarantees pursuant to sections 501 through 504 of the Railroad Revitalization and Regulatory Reform Act of 1976 (Public Law 94–210), as amended, such authority to exist as long as any such direct loan or loan guarantee is outstanding. Provided, That pursuant to section 502 of such Act, as amended, no new direct loans or loan guarantee commitments shall be made using Federal funds for the credit risk premium during fiscal year 2016.Railroad safety grantsFor necessary expenses related to railroad safety grants, $50,000,000, to remain available until expended, of which not to exceed $25,000,000 shall be available to carry out 49 U.S.C. 20167, as in effect the day before the enactment of the Passenger Rail Reform and Investment Act of 2015 (division A, title XI of the Fixing America's Surface Transportation Act); and not to exceed $25,000,000 shall be made available to carry out 49 U.S.C. 20158.Operating grants to the national railroad passenger corporationTo enable the Secretary of Transportation to make quarterly grants to the National Railroad Passenger Corporation, in amounts based on the Secretary's assessment of the Corporation's seasonal cash flow requirements, for the operation of intercity passenger rail, as authorized by section 101 of the Passenger Rail Investment and Improvement Act of 2008 (division B of Public Law 110–432), as in effect the day before the enactment of the Passenger Rail Reform and Investment Act of 2015 (division A, title XI of the Fixing America's Surface Transportation Act), $288,500,000, to remain available until expended: Provided, That the amounts available under this paragraph shall be available for the Secretary to approve funding to cover operating losses for the Corporation only after receiving and reviewing a grant request for each specific train route: Provided further, That each such grant request shall be accompanied by a detailed financial analysis, revenue projection, and capital expenditure projection justifying the Federal support to the Secretary's satisfaction: Provided further, That not later than 60 days after enactment of this Act, the Corporation shall transmit, in electronic format, to the Secretary and the House and Senate Committees on Appropriations the annual budget, business plan, the 5-Year Financial Plan for fiscal year 2016 required under section 204 of the Passenger Rail Investment and Improvement Act of 2008 and the comprehensive fleet plan for all Amtrak rolling stock: Provided further, That the budget, business plan and the 5-Year Financial Plan shall include annual information on the maintenance, refurbishment, replacement, and expansion for all Amtrak rolling stock consistent with the comprehensive fleet plan: Provided further, That the Corporation shall provide monthly performance reports in an electronic format which shall describe the work completed to date, any changes to the business plan, and the reasons for such changes as well as progress against the milestones and target dates of the 2012 performance improvement plan: Provided further, That the Corporation's budget, business plan, 5-Year Financial Plan, semiannual reports, monthly reports, comprehensive fleet plan and all supplemental reports or plans comply with requirements in Public Law 112–55: Provided further, That none of the funds provided in this Act may be used to support any route on which Amtrak offers a discounted fare of more than 50 percent off the normal peak fare: Provided further, That the preceding proviso does not apply to routes where the operating loss as a result of the discount is covered by a State and the State participates in the setting of fares.Capital and debt service grants to the national railroad passenger corporationTo enable the Secretary of Transportation to make grants to the National Railroad Passenger Corporation for capital investments as authorized by sections 101(c), 102, and 219(b) of the Passenger Rail Investment and Improvement Act of 2008 (division B of Public Law 110–432), as in effect the day before the enactment of the Passenger Rail Reform and Investment Act of 2015 (division A, title XI of the Fixing America's Surface Transportation Act), $1,101,500,000, to remain available until expended, of which not to exceed $160,200,000 shall be for debt service obligations as authorized by section 102 of such Act: Provided, That of the amounts made available under this heading, not less than $50,000,000 shall be made available to bring Amtrak-served facilities and stations into compliance with the Americans with Disabilities Act: Provided further, That after an initial distribution of up to $200,000,000, which shall be used by the Corporation as a working capital account, all remaining funds shall be provided to the Corporation only on a reimbursable basis: Provided further, That of the amounts made available under this heading, up to $50,000,000 may be used by the Secretary to subsidize operating losses of the Corporation should the funds provided under the heading Operating Grants to the National Railroad Passenger Corporation be insufficient to meet operational costs for fiscal year 2016: Provided further, That the Secretary may retain up to one-half of 1 percent of the funds provided under this heading to fund the costs of project management and oversight of activities authorized by subsections 101(a) and 101(c) of division B of Public Law 110–432, of which up to $500,000 may be available for technical assistance for States, the District of Columbia, and other public entities responsible for the implementation of section 209 of division B of Public Law 110–432: Provided further, That the Secretary shall approve funding for capital expenditures, including advance purchase orders of materials, for the Corporation only after receiving and reviewing a grant request for each specific capital project justifying the Federal support to the Secretary's satisfaction: Provided further, That except as otherwise provided herein, none of the funds under this heading may be used to subsidize operating losses of the Corporation: Provided further, That none of the funds under this heading may be used for capital projects not approved by the Secretary of Transportation or on the Corporation's fiscal year 2016 business plan: Provided further, That in addition to the project management oversight funds authorized under section 101(d) of division B of Public Law 110–432, the Secretary may retain up to an additional $3,000,000 of the funds provided under this heading to fund expenses associated with implementing section 212 of division B of Public Law 110–432, including the amendments made by section 212 to section 24905 of title 49, United States Code: Provided further, That Amtrak shall conduct a business case analysis on capital investments that exceed $10,000,000 in life-cycle costs: Provided further, That each contract for a capital acquisition that exceeds $10,000,000 in life-cycle costs shall state that funding is subject to the availability of appropriated funds provided by an appropriations Act.Administrative provisions—federal railroad administration(including rescissions) 
150.The Secretary of Transportation may receive and expend cash, or receive and utilize spare parts and similar items, from non-United States Government sources to repair damages to or replace United States Government owned automated track inspection cars and equipment as a result of third-party liability for such damages, and any amounts collected under this section shall be credited directly to the Safety and Operations account of the Federal Railroad Administration, and shall remain available until expended for the repair, operation and maintenance of automated track inspection cars and equipment in connection with the automated track inspection program. 151.None of the funds provided to the National Railroad Passenger Corporation may be used to fund any overtime costs in excess of $35,000 for any individual employee: Provided, That the President of Amtrak may waive the cap set in the previous proviso for specific employees when the President of Amtrak determines such a cap poses a risk to the safety and operational efficiency of the system: Provided further, That the President of Amtrak shall report to the House and Senate Committees on Appropriations each quarter of the calendar year on waivers granted to employees and amounts paid above the cap for each month within such quarter and delineate the reasons each waiver was granted: Provided further, That the President of Amtrak shall report to the House and Senate Committees on Appropriations by March 1, 2016, a summary of all overtime payments incurred by the Corporation for 2015 and the three prior calendar years: Provided further, That such summary shall include the total number of employees that received waivers and the total overtime payments the Corporation paid to those employees receiving waivers for each month for 2015 and for the three prior calendar years. 
152.Of the unobligated balances of funds available to the Federal Railroad Administration from the Railroad Research and Development account, $1,960,000 is permanently rescinded: Provided, That such amounts are made available to enable the Secretary of Transportation to assist Class II and Class III railroads with eligible projects pursuant to sections 501 through 504 of the Railroad Revitalization and Regulatory Reform Act of 1976 (Public Law 94–210), as amended: Provided further, That such funds shall be available for applicant expenses in preparing to apply and applying for direct loans and loan guarantees: Provided further, That these funds shall remain available until expended. 
153.Of the unobligated balances of funds available to the Federal Railroad Administration, the following funds are hereby rescinded: $5,000,000 of the unobligated balances of funds made available to fund expenses associated with implementing section 212 of division B of Public Law 110–432 in the Capital and Debt Service Grants to the National Railroad Passenger Corporation account of the Consolidated and Further Continuing Appropriations Act, 2015; and $14,163,385 of the unobligated balances of funds made available from the following accounts in the specified amounts—Grants to the National Railroad Passenger Corporation, $267,019; Next Generation High-Speed Rail, $4,944,504; Rail Line Relocation and Improvement Program, $2,241,385; and Safety and Operations, $6,710,477: Provided, That such amounts are made available to enable the Secretary of Transportation to make grants to the National Railroad Passenger Corporation as authorized by section 101(c) of the Passenger Rail Investment and Improvement Act of 2008 (division B of Public Law 110–432) for state-of-good-repair backlog and infrastructure improvements on Northeast Corridor shared-use infrastructure identified in the Northeast Corridor Infrastructure and Operations Advisory Commission’s approved 5-year capital plan: Provided further, That these funds shall remain available until expended and shall be available for grants in an amount not to exceed 50 percent of the total project cost, with the required matching funds to be provided consistent with the Commission’s cost allocation policy.Federal transit administrationAdministrative expensesFor necessary administrative expenses of the Federal Transit Administration's programs authorized by chapter 53 of title 49, United States Code, $108,000,000, of which not more than $6,500,000 shall be available to carry out the provisions of 49 U.S.C. 5329 and not less than $1,000,000 shall be available to carry out the provisions of 49 U.S.C. 5326: Provided, That none of the funds provided or limited in this Act may be used to create a permanent office of transit security under this heading: Provided further, That upon submission to the Congress of the fiscal year 2017 President's budget, the Secretary of Transportation shall transmit to Congress the annual report on New Starts, including proposed allocations for fiscal year 2017.Transit formula grants(liquidation of contract authorization)(limitation on obligations)(highway trust fund)For payment of obligations incurred in the Federal Public Transportation Assistance Program in this account, and for payment of obligations incurred in carrying out the provisions of 49 U.S.C. 5305, 5307, 5310, 5311, 5312, 5314, 5318, 5329(e)(6), 5335, 5337, 5339, and 5340, as amended by the Fixing America's Surface Transportation Act, and section 20005(b) of Public Law 112–141, and section 3006(b) of the Fixing America's Surface Transportation Act, $10,400,000,000, to be derived from the Mass Transit Account of the Highway Trust Fund and to remain available until expended: Provided, That funds available for the implementation or execution of programs authorized under 49 U.S.C. 5305, 5307, 5310, 5311, 5312, 5314, 5318, 5329(e)(6), 5335, 5337, 5339, and 5340, as amended by the Fixing America's Surface Transportation Act, and section 20005(b) of Public Law 112–141, and section 3006(b) of the Fixing America's Surface Transportation Act, shall not exceed total obligations of $9,347,604,639 in fiscal year 2016.Capital investment grantsFor necessary expenses to carry out 49 U.S.C. 5309, $2,177,000,000, to remain available until expended.Grants to the washington metropolitan area transit authorityFor grants to the Washington Metropolitan Area Transit Authority as authorized under section 601 of division B of Public Law 110–432, $150,000,000, to remain available until expended: Provided, That the Secretary of Transportation shall approve grants for capital and preventive maintenance expenditures for the Washington Metropolitan Area Transit Authority only after receiving and reviewing a request for each specific project: Provided further, That prior to approving such grants, the Secretary shall certify that the Washington Metropolitan Area Transit Authority is making progress to improve its safety management system in response to the Federal Transit Administration’s 2015 safety management inspection: Provided further, That prior to approving such grants, the Secretary shall certify that the Washington Metropolitan Area Transit Authority is making progress toward full implementation of the corrective actions identified in the 2014 Financial Management Oversight Review Report: Provided further, That the Secretary shall determine that the Washington Metropolitan Area Transit Authority has placed the highest priority on those investments that will improve the safety of the system before approving such grants:  Provided further, That the Secretary, in order to ensure safety throughout the rail system, may waive the requirements of section 601(e)(1) of title VI of Public Law 110–432 (112 Stat. 4968).Administrative provisions—federal transit administration(including rescission) 
160.The limitations on obligations for the programs of the Federal Transit Administration shall not apply to any authority under 49 U.S.C. 5338, previously made available for obligation, or to any other authority previously made available for obligation. 161.Notwithstanding any other provision of law, funds appropriated or limited by this Act under the heading Fixed Guideway Capital Investment of the Federal Transit Administration for projects specified in this Act or identified in reports accompanying this Act not obligated by September 30, 2020, and other recoveries, shall be directed to projects eligible to use the funds for the purposes for which they were originally provided. 
162.Notwithstanding any other provision of law, any funds appropriated before October 1, 2015, under any section of chapter 53 of title 49, United States Code, that remain available for expenditure, may be transferred to and administered under the most recent appropriation heading for any such section. 163.Notwithstanding any other provision of law, none of the funds made available in this Act shall be used to enter into a full funding grant agreement for a project with a New Starts share greater than 60 percent. 
164. 
(a)Loss of eligibilityExcept as provided in subsection (b), none of the funds in this or any other Act may be available to advance in any way a new light or heavy rail project towards a full funding grant agreement as defined by 49 U.S.C. 5309 for the Metropolitan Transit Authority of Harris County, Texas if the proposed capital project is constructed on or planned to be constructed on Richmond Avenue west of South Shepherd Drive or on Post Oak Boulevard north of Richmond Avenue in Houston, Texas. (b)Exception for a new electionThe Metropolitan Transit Authority of Harris County, Texas, may attempt to construct or construct a new fixed guideway capital project, including light rail, in the locations referred to in subsection (a) if— 
(1)voters in the jurisdiction that includes such locations approve a ballot proposition that specifies routes on Richmond Avenue west of South Shepherd Drive or on Post Oak Boulevard north of Richmond Avenue in Houston, Texas; and (2)the proposed construction of such routes is part of a comprehensive, multi-modal, service-area wide transportation plan that includes multiple additional segments of fixed guideway capital projects, including light rail for the jurisdiction set forth in the ballot proposition. The ballot language shall include reasonable cost estimates, sources of revenue to be used and the total amount of bonded indebtedness to be incurred as well as a description of each route and the beginning and end point of each proposed transit project. 
165.Of the unobligated amounts made available for fiscal year 2012 or prior fiscal years to carry out the discretionary bus and bus facilities and new fixed guideway capital projects programs under 49 U.S.C. 5309 and the discretionary job access and reverse commute program under section 3037 of the Transportation Equity Act for the 21st Century, $25,397,797 is hereby rescinded. 166.Until September 15, 2016, the Secretary may not enforce regulations related to charter bus service under part 604 of title 49, Code of Federal Regulations, for any transit agency that, during fiscal year 2008 was both initially granted a 60-day period to come into compliance with part 604, and then was subsequently granted an exception from said part: Provided, That notwithstanding 49 U.S.C. 5323(t), such transit agency may receive its allocation of urbanized area formula funds apportioned in accordance with 49 U.S.C. 5336.Saint Lawrence seaway development corporationThe Saint Lawrence Seaway Development Corporation is hereby authorized to make such expenditures, within the limits of funds and borrowing authority available to the Corporation, and in accord with law, and to make such contracts and commitments without regard to fiscal year limitations as provided by section 104 of the Government Corporation Control Act, as amended, as may be necessary in carrying out the programs set forth in the Corporation's budget for the current fiscal year.Operations and maintenance(harbor maintenance trust fund)For necessary expenses to conduct the operations, maintenance, and capital asset renewal activities of those portions of the St. Lawrence Seaway owned, operated, and maintained by the Saint Lawrence Seaway Development Corporation, $28,400,000, to be derived from the Harbor Maintenance Trust Fund, pursuant to Public Law 99–662.Maritime administrationMaritime security programFor necessary expenses to maintain and preserve a U.S.-flag merchant fleet to serve the national security needs of the United States, $210,000,000, to remain available until expended.Operations and trainingFor necessary expenses of operations and training activities authorized by law, $171,155,000, of which $22,000,000 shall remain available until expended for maintenance and repair of training ships at State Maritime Academies, and of which $5,000,000 shall remain available until expended for National Security Multi-Mission Vessel design for State Maritime Academies and National Security, and of which $2,400,000 shall remain available through September 30, 2017, for the Student Incentive Program at State Maritime Academies, and of which $1,200,000 shall remain available until expended for training ship fuel assistance payments, and of which $18,000,000 shall remain available until expended for facilities maintenance and repair, equipment, and capital improvements at the United States Merchant Marine Academy, and of which $3,000,000 shall remain available through September 30, 2017, for Maritime Environment and Technology Assistance grants, contracts, and cooperative agreement, and of which $5,000,000 shall remain available until expended for the Short Sea Transportation Program (America's Marine Highways) to make grants for the purposes provided in title 46 sections 55601(b)(1) and 55601(b)(3): Provided, That amounts apportioned for the United States Merchant Marine Academy shall be available only upon allotments made personally by the Secretary of Transportation or the Assistant Secretary for Budget and Programs: Provided further, That the Superintendent, Deputy Superintendent and the Director of the Office of Resource Management of the United States Merchant Marine Academy may not be allotment holders for the United States Merchant Marine Academy, and the Administrator of the Maritime Administration shall hold all allotments made by the Secretary of Transportation or the Assistant Secretary for Budget and Programs under the previous proviso: Provided further, That 50 percent of the funding made available for the United States Merchant Marine Academy under this heading shall be available only after the Secretary, in consultation with the Superintendent and the Maritime Administrator, completes a plan detailing by program or activity how such funding will be expended at the Academy, and this plan is submitted to the House and Senate Committees on Appropriations: Provided further, That not later than January 12, 2016, the Administrator of the Maritime Administration shall transmit to the House and Senate Committees on Appropriations the annual report on sexual assault and sexual harassment at the United States Merchant Marine Academy as required pursuant to section 3507 of Public Law 110–417.Assistance to small shipyardsTo make grants to qualified shipyards as authorized under section 54101 of title 46, United States Code, as amended by Public Law 113–281, $5,000,000 to remain available until expended: Provided, That the Secretary shall issue the Notice of Funding Availability no later than 15 days after enactment of this Act: Provided further, That from applications submitted under the previous proviso, the Secretary of Transportation shall make grants no later than 120 days after enactment of this Act in such amounts as the Secretary determines: Provided further, That not to exceed 2 percent of the funds appropriated under this heading shall be available for necessary costs of grant administration.Ship disposalFor necessary expenses related to the disposal of obsolete vessels in the National Defense Reserve Fleet of the Maritime Administration, $5,000,000, to remain available until expended.Maritime guaranteed loan (title xi) program account(including transfer of funds)For the cost of guaranteed loans, as authorized, $8,135,000, of which $5,000,000 shall remain available until expended: Provided, That such costs, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974, as amended: Provided further, That not to exceed $3,135,000 shall be available for administrative expenses to carry out the guaranteed loan program, which shall be transferred to and merged with the appropriations for Operations and Training, Maritime Administration.Administrative provisions—maritime administration 
170.Notwithstanding any other provision of this Act, in addition to any existing authority, the Maritime Administration is authorized to furnish utilities and services and make necessary repairs in connection with any lease, contract, or occupancy involving Government property under control of the Maritime Administration: Provided, That payments received therefor shall be credited to the appropriation charged with the cost thereof and shall remain available until expended: Provided further, That rental payments under any such lease, contract, or occupancy for items other than such utilities, services, or repairs shall be covered into the Treasury as miscellaneous receipts. 
171.None of the funds available or appropriated in this Act shall be used by the United States Department of Transportation or the United States Maritime Administration to negotiate or otherwise execute, enter into, facilitate or perform fee-for-service contracts for vessel disposal, scrapping or recycling, unless there is no qualified domestic ship recycler that will pay any sum of money to purchase and scrap or recycle a vessel owned, operated or managed by the Maritime Administration or that is part of the National Defense Reserve Fleet: Provided, That such sales offers must be consistent with the solicitation and provide that the work will be performed in a timely manner at a facility qualified within the meaning of section 3502 of Public Law 106–398: Provided further, That nothing contained herein shall affect the Maritime Administration's authority to award contracts at least cost to the Federal Government and consistent with the requirements of 54 U.S.C. 308704, section 3502, or otherwise authorized under the Federal Acquisition Regulation.Pipeline and hazardous materials safety administration Operational expensesFor necessary operational expenses of the Pipeline and Hazardous Materials Safety Administration, $21,000,000: Provided, That no later than 90 days after the date of enactment of this Act, the Secretary of Transportation shall initiate a rulemaking to expand the applicability of comprehensive oil spill response plans, and shall issue a final rule no later than one year after the date of enactment of this Act.Hazardous materials safetyFor expenses necessary to discharge the hazardous materials safety functions of the Pipeline and Hazardous Materials Safety Administration, $55,619,000, of which $7,570,000 shall remain available until September 30, 2018: Provided, That up to $800,000 in fees collected under 49 U.S.C. 5108(g) shall be deposited in the general fund of the Treasury as offsetting receipts: Provided further, That there may be credited to this appropriation, to be available until expended, funds received from States, counties, municipalities, other public authorities, and private sources for expenses incurred for training, for reports publication and dissemination, and for travel expenses incurred in performance of hazardous materials exemptions and approvals functions.Pipeline safety(pipeline safety fund)(oil spill liability trust fund)For expenses necessary to conduct the functions of the pipeline safety program, for grants-in-aid to carry out a pipeline safety program, as authorized by 49 U.S.C. 60107, and to discharge the pipeline program responsibilities of the Oil Pollution Act of 1990, $146,623,000, of which $22,123,000 shall be derived from the Oil Spill Liability Trust Fund and shall remain available until September 30, 2018; and of which $124,500,000 shall be derived from the Pipeline Safety Fund, of which $59,835,000 shall remain available until September 30, 2018: Provided, That not less than $1,058,000 of the funds provided under this heading shall be for the One-Call state grant program: Provided further, That not less than $1,000,000 of the funds provided under this heading shall be for the finalization and implementation of rules required under section 60102(n) of title 49, United States Code, and section 8(b)(3) of the Pipeline Safety, Regulatory Certainty, and Job Creation Act of 2011 (49 U.S.C. 60108 note; 125 Stat. 1911).Emergency preparedness grants(emergency preparedness fund)For necessary expenses to carryout 49 U.S.C. 5128(b), $188,000, to be derived from the Emergency Preparedness Fund, to remain available until September 30, 2017: Provided, That notwithstanding the fiscal year limitation specified in 49 U.S.C. 5116, not more than $28,318,000 shall be made available for obligation in fiscal year 2016 from amounts made available by 49 U.S.C. 5116(h), and 5128(b) and (c): Provided further, That notwithstanding 49 U.S.C. 5116(h)(4), not more than 4 percent of the amounts made available from this account shall be available to pay administrative costs: Provided further, That none of the funds made available by 49 U.S.C. 5116(h), 5128(b), or 5128(c) shall be made available for obligation by individuals other than the Secretary of Transportation, or his or her designee: Provided further, That notwithstanding 49 U.S.C. 5128(b) and (c) and the current year obligation limitation, prior year recoveries recognized in the current year shall be available to develop a hazardous materials response training curriculum for emergency responders, including response activities for the transportation of crude oil, ethanol and other flammable liquids by rail, consistent with National Fire Protection Association standards, and to make such training available through an electronic format: Provided further, That the prior year recoveries made available under this heading shall also be available to carry out 49 U.S.C. 5116(a)(1)(C) and 5116(i).Office of inspector generalSalaries and expensesFor necessary expenses of the Office of the Inspector General to carry out the provisions of the Inspector General Act of 1978, as amended, $87,472,000: Provided, That the Inspector General shall have all necessary authority, in carrying out the duties specified in the Inspector General Act, as amended (5 U.S.C. App. 3), to investigate allegations of fraud, including false statements to the government (18 U.S.C. 1001), by any person or entity that is subject to regulation by the Department of Transportation: Provided further, That the funds made available under this heading may be used to investigate, pursuant to section 41712 of title 49, United States Code: (1) unfair or deceptive practices and unfair methods of competition by domestic and foreign air carriers and ticket agents; and (2) the compliance of domestic and foreign air carriers with respect to item (1) of this proviso.Surface transportation boardSalaries and expensesFor necessary expenses of the Surface Transportation Board, including services authorized by 5 U.S.C. 3109, $32,375,000: Provided, That notwithstanding any other provision of law, not to exceed $1,250,000 from fees established by the Chairman of the Surface Transportation Board shall be credited to this appropriation as offsetting collections and used for necessary and authorized expenses under this heading: Provided further, That the sum herein appropriated from the general fund shall be reduced on a dollar-for-dollar basis as such offsetting collections are received during fiscal year 2016, to result in a final appropriation from the general fund estimated at no more than $31,125,000.General provisions—Department of transportation 
180.During the current fiscal year, applicable appropriations to the Department of Transportation shall be available for maintenance and operation of aircraft; hire of passenger motor vehicles and aircraft; purchase of liability insurance for motor vehicles operating in foreign countries on official department business; and uniforms or allowances therefor, as authorized by law (5 U.S.C. 5901–5902). 181.Appropriations contained in this Act for the Department of Transportation shall be available for services as authorized by 5 U.S.C. 3109, but at rates for individuals not to exceed the per diem rate equivalent to the rate for an Executive Level IV. 
182.None of the funds in this Act shall be available for salaries and expenses of more than 110 political and Presidential appointees in the Department of Transportation: Provided, That none of the personnel covered by this provision may be assigned on temporary detail outside the Department of Transportation. 
183. 
(a)No recipient of funds made available in this Act shall disseminate personal information (as defined in 18 U.S.C. 2725(3)) obtained by a State department of motor vehicles in connection with a motor vehicle record as defined in 18 U.S.C. 2725(1), except as provided in 18 U.S.C. 2721 for a use permitted under 18 U.S.C. 2721. (b)Notwithstanding subsection (a), the Secretary shall not withhold funds provided in this Act for any grantee if a State is in noncompliance with this provision. 
184.Funds received by the Federal Highway Administration and Federal Railroad Administration from States, counties, municipalities, other public authorities, and private sources for expenses incurred for training may be credited respectively to the Federal Highway Administration's Federal-Aid Highways account and to the Federal Railroad Administration's Safety and Operations account, except for State rail safety inspectors participating in training pursuant to 49 U.S.C. 20105. 185.None of the funds in this Act to the Department of Transportation may be used to make a loan, loan guarantee, line of credit, or grant unless the Secretary of Transportation notifies the House and Senate Committees on Appropriations not less than 3 full business days before any project competitively selected to receive a discretionary grant award, any discretionary grant award, letter of intent, loan commitment, loan guarantee commitment, line of credit commitment, or full funding grant agreement totaling $750,000 or more is announced by the department or its modal administrations from— 
(1)any discretionary grant or federal credit program of the Federal Highway Administration including the emergency relief program; (2)the airport improvement program of the Federal Aviation Administration; 
(3)any program of the Federal Railroad Administration; (4)any program of the Federal Transit Administration other than the formula grants and fixed guideway modernization programs; 
(5)any program of the Maritime Administration; or (6)any funding provided under the headings National Infrastructure Investments in this Act: 
Provided, That the Secretary gives concurrent notification to the House and Senate Committees on Appropriations for any quick release of funds from the emergency relief program: 
Provided further, That no notification shall involve funds that are not available for obligation. 
186.Rebates, refunds, incentive payments, minor fees and other funds received by the Department of Transportation from travel management centers, charge card programs, the subleasing of building space, and miscellaneous sources are to be credited to appropriations of the Department of Transportation and allocated to elements of the Department of Transportation using fair and equitable criteria and such funds shall be available until expended. 187.Amounts made available in this or any other Act that the Secretary determines represent improper payments by the Department of Transportation to a third-party contractor under a financial assistance award, which are recovered pursuant to law, shall be available— 
(1)to reimburse the actual expenses incurred by the Department of Transportation in recovering improper payments; and (2)to pay contractors for services provided in recovering improper payments or contractor support in the implementation of the Improper Payments Information Act of 2002: Provided, That amounts in excess of that required for paragraphs (1) and (2)— 
(A)shall be credited to and merged with the appropriation from which the improper payments were made, and shall be available for the purposes and period for which such appropriations are available: Provided further, That where specific project or accounting information associated with the improper payment or payments is not readily available, the Secretary may credit an appropriate account, which shall be available for the purposes and period associated with the account so credited; or 
(B)if no such appropriation remains available, shall be deposited in the Treasury as miscellaneous receipts: Provided further, That prior to the transfer of any such recovery to an appropriations account, the Secretary shall notify the House and Senate Committees on Appropriations of the amount and reasons for such transfer: Provided further, That for purposes of this section, the term improper payments has the same meaning as that provided in section 2(d)(2) of Public Law 107–300. 
188.Notwithstanding any other provision of law, if any funds provided in or limited by this Act are subject to a reprogramming action that requires notice to be provided to the House and Senate Committees on Appropriations, transmission of said reprogramming notice shall be provided solely to the House and Senate Committees on Appropriations, and said reprogramming action shall be approved or denied solely by the House and Senate Committees on Appropriations: Provided, That the Secretary of Transportation may provide notice to other congressional committees of the action of the House and Senate Committees on Appropriations on such reprogramming but not sooner than 30 days following the date on which the reprogramming action has been approved or denied by the House and Senate Committees on Appropriations. 
189.None of the funds appropriated or otherwise made available under this Act may be used by the Surface Transportation Board of the Department of Transportation to charge or collect any filing fee for rate or practice complaints filed with the Board in an amount in excess of the amount authorized for district court civil suit filing fees under section 1914 of title 28, United States Code. 190.Funds appropriated in this Act to the modal administrations may be obligated for the Office of the Secretary for the costs related to assessments or reimbursable agreements only when such amounts are for the costs of goods and services that are purchased to provide a direct benefit to the applicable modal administration or administrations. 
191.The Secretary of Transportation is authorized to carry out a program that establishes uniform standards for developing and supporting agency transit pass and transit benefits authorized under section 7905 of title 5, United States Code, including distribution of transit benefits by various paper and electronic media. 192.The Department of Transportation may use funds provided by this Act, or any other Act, to assist a contract under title 49 U.S.C. or title 23 U.S.C. utilizing geographic, economic, or any other hiring preference not otherwise authorized by law, except for such preferences authorized in this Act, or to amend a rule, regulation, policy or other measure that forbids a recipient of a Federal Highway Administration or Federal Transit Administration grant from imposing such hiring preference on a contract or construction project with which the Department of Transportation is assisting, only if the grant recipient certifies the following: 
(1)that except with respect to apprentices or trainees, a pool of readily available but unemployed individuals possessing the knowledge, skill, and ability to perform the work that the contract requires resides in the jurisdiction; (2)that the grant recipient will include appropriate provisions in its bid document ensuring that the contractor does not displace any of its existing employees in order to satisfy such hiring preference; and 
(3)that any increase in the cost of labor, training, or delays resulting from the use of such hiring preference does not delay or displace any transportation project in the applicable Statewide Transportation Improvement Program or Transportation Improvement Program.This title may be cited as the Department of Transportation Appropriations Act, 2016. IIDepartment of housing and urban developmentManagement and administrationExecutive officesFor necessary salaries and expenses for Executive Offices, which shall be comprised of the offices of the Secretary, Deputy Secretary, Adjudicatory Services, Congressional and Intergovernmental Relations, Public Affairs, Small and Disadvantaged Business Utilization, and the Center for Faith-Based and Neighborhood Partnerships, $13,800,000: Provided, That not to exceed $25,000 of the amount made available under this heading shall be available to the Secretary for official reception and representation expenses as the Secretary may determine.Administrative support officesFor necessary salaries and expenses for Administrative Support Offices, $559,100,000, of which $79,000,000 shall be available for the Office of the Chief Financial Officer; $94,500,000 shall be available for the Office of the General Counsel; $207,600,000 shall be available for the Office of Administration; $56,300,000 shall be available for the Office of the Chief Human Capital Officer; $51,500,000 shall be available for the Office of Field Policy and Management; $17,200,000 shall be available for the Office of the Chief Procurement Officer; $3,300,000 shall be available for the Office of Departmental Equal Employment Opportunity; $4,500,000 shall be available for the Office of Strategic Planning and Management; and $45,200,000 shall be available for the Office of the Chief Information Officer: Provided, That funds provided under this heading may be used for necessary administrative and non-administrative expenses of the Department of Housing and Urban Development, not otherwise provided for, including purchase of uniforms, or allowances therefor, as authorized by 5 U.S.C. 5901–5902; hire of passenger motor vehicles; and services as authorized by 5 U.S.C. 3109: Provided further, That notwithstanding any other provision of law, funds appropriated under this heading may be used for advertising and promotional activities that directly support program activities funded in this title: Provided further, That the Secretary shall provide the House and Senate Committees on Appropriations quarterly written notification regarding the status of pending congressional reports: Provided further, That the Secretary shall provide in electronic form all signed reports required by Congress.Program office salaries and expensesPublic and indian housingFor necessary salaries and expenses of the Office of Public and Indian Housing, $205,500,000.Community planning and developmentFor necessary salaries and expenses of the Office of Community Planning and Development, $104,800,000.HousingFor necessary salaries and expenses of the Office of Housing, $375,000,000.Policy development and researchFor necessary salaries and expenses of the Office of Policy Development and Research, $23,100,000.Fair housing and equal opportunityFor necessary salaries and expenses of the Office of Fair Housing and Equal Opportunity, $72,000,000.Office of lead hazard control and healthy homesFor necessary salaries and expenses of the Office of Lead Hazard Control and Healthy Homes, $7,000,000.Working capital fund(Including transfer of funds)There is hereby established in the United States Treasury, pursuant to section 7(f) of the Department of Housing and Urban Development Act (42 U.S.C. 3535(f)), a working capital fund for the Department of Housing and Urban Development (referred to in this paragraph as the Fund): Provided, That amounts transferred to the Fund under this heading shall be available for Federal shared services used by offices and agencies of the Department, and for such portion of any office or agency’s printing, records management, space renovation, furniture, or supply services as the Secretary determines shall be derived from centralized sources made available by the Department to all offices and agencies and funded through the Fund: Provided further, That of the amounts made available in this title for salaries and expenses under the headings Executive Offices, Administrative Support Offices, Program Office Salaries and Expenses, and Government National Mortgage Association, the Secretary shall transfer to the Fund such amounts, to remain available until expended, as are necessary to fund services, specified in the first proviso, for which the appropriation would otherwise have been available, and may transfer not to exceed an additional $10,000,000, in aggregate, from all such appropriations, to be merged with the Fund and to remain available until expended for use for any office or agency: Provided further, That amounts in the Fund shall be the only amounts available to each office or agency of the Department for the services, or portion of services, specified in the first proviso: Provided further, That with respect to the Fund, the authorities and conditions under this heading shall supplant the authorities and conditions provided under section 7(f) of the Department of Housing and Urban Development Act.Public and indian housingTenant-based rental assistanceFor activities and assistance for the provision of tenant-based rental assistance authorized under the United States Housing Act of 1937, as amended (42 U.S.C. 1437 et seq.) (the Act herein), not otherwise provided for, $15,628,525,000, to remain available until expended, shall be available on October 1, 2015 (in addition to the $4,000,000,000 previously appropriated under this heading that shall be available on October 1, 2015), and $4,000,000,000, to remain available until expended, shall be available on October 1, 2016: Provided, That the amounts made available under this heading are provided as follows: 
(1)$17,681,451,000 shall be available for renewals of expiring section 8 tenant-based annual contributions contracts (including renewals of enhanced vouchers under any provision of law authorizing such assistance under section 8(t) of the Act) and including renewal of other special purpose incremental vouchers: Provided, That notwithstanding any other provision of law, from amounts provided under this paragraph and any carryover, the Secretary for the calendar year 2016 funding cycle shall provide renewal funding for each public housing agency based on validated voucher management system (VMS) leasing and cost data for the prior calendar year and by applying an inflation factor as established by the Secretary, by notice published in the Federal Register, and by making any necessary adjustments for the costs associated with the first-time renewal of vouchers under this paragraph including tenant protection, HOPE VI, and Choice Neighborhoods vouchers: Provided further, That in determining calendar year 2016 funding allocations under this heading for public housing agencies, including agencies participating in the Moving To Work (MTW) demonstration, the Secretary may take into account the anticipated impact of changes in targeting and utility allowances, on public housing agencies' contract renewal needs: Provided further, That none of the funds provided under this paragraph may be used to fund a total number of unit months under lease which exceeds a public housing agency's authorized level of units under contract, except for public housing agencies participating in the MTW demonstration, which are instead governed by the terms and conditions of their MTW agreements: Provided further, That the Secretary shall, to the extent necessary to stay within the amount specified under this paragraph (except as otherwise modified under this paragraph), prorate each public housing agency's allocation otherwise established pursuant to this paragraph: Provided further, That except as provided in the following provisos, the entire amount specified under this paragraph (except as otherwise modified under this paragraph) shall be obligated to the public housing agencies based on the allocation and pro rata method described above, and the Secretary shall notify public housing agencies of their annual budget by the latter of 60 days after enactment of this Act or March 1, 2016: Provided further, That the Secretary may extend the notification period with the prior written approval of the House and Senate Committees on Appropriations: Provided further, That public housing agencies participating in the MTW demonstration shall be funded pursuant to their MTW agreements and shall be subject to the same pro rata adjustments under the previous provisos: Provided further, That the Secretary may offset public housing agencies' calendar year 2016 allocations based on the excess amounts of public housing agencies' net restricted assets accounts, including HUD held programmatic reserves (in accordance with VMS data in calendar year 2015 that is verifiable and complete), as determined by the Secretary: Provided further, That public housing agencies participating in the MTW demonstration shall also be subject to the offset, as determined by the Secretary, excluding amounts subject to the single fund budget authority provisions of their MTW agreements, from the agencies’ calendar year 2016 MTW funding allocation: Provided further, That the Secretary shall use any offset referred to in the previous two provisos throughout the calendar year to prevent the termination of rental assistance for families as the result of insufficient funding, as determined by the Secretary, and to avoid or reduce the proration of renewal funding allocations: Provided further, That up to $75,000,000 shall be available only: (1) for adjustments in the allocations for public housing agencies, after application for an adjustment by a public housing agency that experienced a significant increase, as determined by the Secretary, in renewal costs of vouchers resulting from unforeseen circumstances or from portability under section 8(r) of the Act; (2) for vouchers that were not in use during the previous 12-month period in order to be available to meet a commitment pursuant to section 8(o)(13) of the Act; (3) for adjustments for costs associated with HUD-Veterans Affairs Supportive Housing (HUD–VASH) vouchers; and (4) for public housing agencies that despite taking reasonable cost savings measures, as determined by the Secretary, would otherwise be required to terminate rental assistance for families as a result of insufficient funding: Provided further, That the Secretary shall allocate amounts under the previous proviso based on need, as determined by the Secretary; 
(2)$130,000,000 shall be for section 8 rental assistance for relocation and replacement of housing units that are demolished or disposed of pursuant to section 18 of the Act, conversion of section 23 projects to assistance under section 8, the family unification program under section 8(x) of the Act, relocation of witnesses in connection with efforts to combat crime in public and assisted housing pursuant to a request from a law enforcement or prosecution agency, enhanced vouchers under any provision of law authorizing such assistance under section 8(t) of the Act, HOPE VI and Choice Neighborhood vouchers, mandatory and voluntary conversions, and tenant protection assistance including replacement and relocation assistance or for project-based assistance to prevent the displacement of unassisted elderly tenants currently residing in section 202 properties financed between 1959 and 1974 that are refinanced pursuant to Public Law 106–569, as amended, or under the authority as provided under this Act: Provided, That when a public housing development is submitted for demolition or disposition under section 18 of the Act, the Secretary may provide section 8 rental assistance when the units pose an imminent health and safety risk to residents: Provided further, That the Secretary may only provide replacement vouchers for units that were occupied within the previous 24 months that cease to be available as assisted housing, subject only to the availability of funds: Provided further, That of the amounts made available under this paragraph, $5,000,000 may be available to provide tenant protection assistance, not otherwise provided under this paragraph, to residents residing in low vacancy areas and who may have to pay rents greater than 30 percent of household income, as the result of: (A) the maturity of a HUD-insured, HUD-held or section 202 loan that requires the permission of the Secretary prior to loan prepayment; (B) the expiration of a rental assistance contract for which the tenants are not eligible for enhanced voucher or tenant protection assistance under existing law; or (C) the expiration of affordability restrictions accompanying a mortgage or preservation program administered by the Secretary: Provided further, That such tenant protection assistance made available under the previous proviso may be provided under the authority of section 8(t) or section 8(o)(13) of the United States Housing Act of 1937 (42 U.S.C. 1437f(t)): Provided further, That any tenant protection voucher made available from amounts under this paragraph shall not be reissued by any public housing agency, except the replacement vouchers as defined by the Secretary by notice, when the initial family that received any such voucher no longer receives such voucher, and the authority for any public housing agency to issue any such voucher shall cease to exist: Provided further, That the Secretary, for the purpose under this paragraph, may use unobligated balances, including recaptures and carryovers, remaining from amounts appropriated in prior fiscal years under this heading for voucher assistance for nonelderly disabled families and for disaster assistance made available under Public Law 110–329; 
(3)$1,650,000,000 shall be for administrative and other expenses of public housing agencies in administering the section 8 tenant-based rental assistance program, of which up to $10,000,000 shall be available to the Secretary to allocate to public housing agencies that need additional funds to administer their section 8 programs, including fees associated with section 8 tenant protection rental assistance, the administration of disaster related vouchers, Veterans Affairs Supportive Housing vouchers, and other special purpose incremental vouchers: Provided, That no less than $1,640,000,000 of the amount provided in this paragraph shall be allocated to public housing agencies for the calendar year 2016 funding cycle based on section 8(q) of the Act (and related Appropriation Act provisions) as in effect immediately before the enactment of the Quality Housing and Work Responsibility Act of 1998 (Public Law 105–276): Provided further, That if the amounts made available under this paragraph are insufficient to pay the amounts determined under the previous proviso, the Secretary may decrease the amounts allocated to agencies by a uniform percentage applicable to all agencies receiving funding under this paragraph or may, to the extent necessary to provide full payment of amounts determined under the previous proviso, utilize unobligated balances, including recaptures and carryovers, remaining from funds appropriated to the Department of Housing and Urban Development under this heading from prior fiscal years, excluding special purpose vouchers, notwithstanding the purposes for which such amounts were appropriated: Provided further, That all public housing agencies participating in the MTW demonstration shall be funded pursuant to their MTW agreements, and shall be subject to the same uniform percentage decrease as under the previous proviso: Provided further, That amounts provided under this paragraph shall be only for activities related to the provision of tenant-based rental assistance authorized under section 8, including related development activities; 
(4)$107,074,000 for the renewal of tenant-based assistance contracts under section 811 of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 8013), including necessary administrative expenses: Provided, That administrative and other expenses of public housing agencies in administering the special purpose vouchers in this paragraph shall be funded under the same terms and be subject to the same pro rata reduction as the percent decrease for administrative and other expenses to public housing agencies under paragraph (3) of this heading; 
(5)$60,000,000 for incremental rental voucher assistance for use through a supported housing program administered in conjunction with the Department of Veterans Affairs as authorized under section 8(o)(19) of the United States Housing Act of 1937: Provided, That the Secretary of Housing and Urban Development shall make such funding available, notwithstanding section 204 (competition provision) of this title, to public housing agencies that partner with eligible VA Medical Centers or other entities as designated by the Secretary of the Department of Veterans Affairs, based on geographical need for such assistance as identified by the Secretary of the Department of Veterans Affairs, public housing agency administrative performance, and other factors as specified by the Secretary of Housing and Urban Development in consultation with the Secretary of the Department of Veterans Affairs: Provided further, That the Secretary of Housing and Urban Development may waive, or specify alternative requirements for (in consultation with the Secretary of the Department of Veterans Affairs), any provision of any statute or regulation that the Secretary of Housing and Urban Development administers in connection with the use of funds made available under this paragraph (except for requirements related to fair housing, nondiscrimination, labor standards, and the environment), upon a finding by the Secretary that any such waivers or alternative requirements are necessary for the effective delivery and administration of such voucher assistance: Provided further, That assistance made available under this paragraph shall continue to remain available for homeless veterans upon turn-over; and 
(6)the Secretary shall separately track all special purpose vouchers funded under this heading.Housing certificate fund(including rescissions)Unobligated balances, including recaptures and carryover, remaining from funds appropriated to the Department of Housing and Urban Development under this heading, the heading Annual Contributions for Assisted Housing and the heading Project-Based Rental Assistance, for fiscal year 2016 and prior years may be used for renewal of or amendments to section 8 project-based contracts and for performance-based contract administrators, notwithstanding the purposes for which such funds were appropriated: Provided, That any obligated balances of contract authority from fiscal year 1974 and prior that have been terminated shall be rescinded: Provided further, That amounts heretofore recaptured, or recaptured during the current fiscal year, from section 8 project-based contracts from source years fiscal year 1975 through fiscal year 1987 are hereby rescinded, and an amount of additional new budget authority, equivalent to the amount rescinded is hereby appropriated, to remain available until expended, for the purposes set forth under this heading, in addition to amounts otherwise available.Public housing capital fundFor the Public Housing Capital Fund Program to carry out capital and management activities for public housing agencies, as authorized under section 9 of the United States Housing Act of 1937 (42 U.S.C. 1437g) (the Act) $1,900,000,000, to remain available until September 30, 2019: Provided, That notwithstanding any other provision of law or regulation, during fiscal year 2016, the Secretary of Housing and Urban Development may not delegate to any Department official other than the Deputy Secretary and the Assistant Secretary for Public and Indian Housing any authority under paragraph (2) of section 9(j) regarding the extension of the time periods under such section: Provided further, That for purposes of such section 9(j), the term obligate means, with respect to amounts, that the amounts are subject to a binding agreement that will result in outlays, immediately or in the future: Provided further, That up to $3,000,000 shall be to support ongoing Public Housing Financial and Physical Assessment activities: Provided further, That up to $1,000,000 shall be to support the costs of administrative and judicial receiverships: Provided further, That of the total amount provided under this heading, not to exceed $21,500,000 shall be available for the Secretary to make grants, notwithstanding section 204 of this Act, to public housing agencies for emergency capital needs including safety and security measures necessary to address crime and drug-related activity as well as needs resulting from unforeseen or unpreventable emergencies and natural disasters excluding Presidentially declared emergencies and natural disasters under the Robert T. Stafford Disaster Relief and Emergency Act (42 U.S.C. 5121 et seq.) occurring in fiscal year 2016: Provided further, That of the amount made available under the previous proviso, not less than $5,000,000 shall be for safety and security measures: Provided further, That of the total amount provided under this heading $35,000,000 shall be for supportive services, service coordinator and congregate services as authorized by section 34 of the Act (42 U.S.C. 1437z–6) and the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4101 et seq.): Provided further, That of the total amount made available under this heading, $15,000,000 shall be for a Jobs-Plus initiative modeled after the Jobs-Plus demonstration: Provided further, That the funding provided under the previous proviso shall provide competitive grants to partnerships between public housing authorities, local workforce investment boards established under section 117 of the Workforce Investment Act of 1998, and other agencies and organizations that provide support to help public housing residents obtain employment and increase earnings: Provided further, That applicants must demonstrate the ability to provide services to residents, partner with workforce investment boards, and leverage service dollars: Provided further, That the Secretary may allow public housing agencies to request exemptions from rent and income limitation requirements under sections 3 and 6 of the United States Housing Act of 1937 as necessary to implement the Jobs-Plus program, on such terms and conditions as the Secretary may approve upon a finding by the Secretary that any such waivers or alternative requirements are necessary for the effective implementation of the Jobs-Plus initiative as a voluntary program for residents: Provided further, That the Secretary shall publish by notice in the Federal Register any waivers or alternative requirements pursuant to the preceding proviso no later than 10 days before the effective date of such notice: Provided further, That for funds provided under this heading, the limitation in section 9(g)(1) of the Act shall be 25 percent: Provided further, That the Secretary may waive the limitation in the previous proviso to allow public housing agencies to fund activities authorized under section 9(e)(1)(C) of the Act: Provided further, That the Secretary shall notify public housing agencies requesting waivers under the previous proviso if the request is approved or denied within 14 days of submitting the request: Provided further, That from the funds made available under this heading, the Secretary shall provide bonus awards in fiscal year 2016 to public housing agencies that are designated high performers: Provided further, That the Department shall notify public housing agencies of their formula allocation within 60 days of enactment of this Act.Public housing operating fundFor 2016 payments to public housing agencies for the operation and management of public housing, as authorized by section 9(e) of the United States Housing Act of 1937 (42 U.S.C. 1437g(e)), $4,500,000,000, to remain available until September 30, 2017.Choice neighborhoods initiativeFor competitive grants under the Choice Neighborhoods Initiative (subject to section 24 of the United States Housing Act of 1937 (42 U.S.C. 1437v), unless otherwise specified under this heading), for transformation, rehabilitation, and replacement housing needs of both public and HUD-assisted housing and to transform neighborhoods of poverty into functioning, sustainable mixed income neighborhoods with appropriate services, schools, public assets, transportation and access to jobs, $125,000,000, to remain available until September 30, 2018: Provided, That grant funds may be used for resident and community services, community development, and affordable housing needs in the community, and for conversion of vacant or foreclosed properties to affordable housing:  Provided further, That the use of funds made available under this heading shall not be deemed to be public housing notwithstanding section 3(b)(1) of such Act:  Provided further, That grantees shall commit to an additional period of affordability determined by the Secretary of not fewer than 20 years: Provided further, That grantees shall undertake comprehensive local planning with input from residents and the community, and that grantees shall provide a match in State, local, other Federal or private funds: Provided further, That grantees may include local governments, tribal entities, public housing authorities, and nonprofits: Provided further, That for-profit developers may apply jointly with a public entity: Provided further, That for purposes of environmental review, a grantee shall be treated as a public housing agency under section 26 of the United States Housing Act of 1937 (42 U.S.C. 1437x), and grants under this heading shall be subject to the regulations issued by the Secretary to implement such section: Provided further, That of the amount provided, not less than $75,000,000 shall be awarded to public housing agencies: Provided further, That such grantees shall create partnerships with other local organizations including assisted housing owners, service agencies, and resident organizations: Provided further, That the Secretary shall consult with the Secretaries of Education, Labor, Transportation, Health and Human Services, Agriculture, and Commerce, the Attorney General, and the Administrator of the Environmental Protection Agency to coordinate and leverage other appropriate Federal resources: Provided further, That no more than $5,000,000 of funds made available under this heading may be provided to assist communities in developing comprehensive strategies for implementing this program or implementing other revitalization efforts in conjunction with community notice and input: Provided further, That the Secretary shall develop and publish guidelines for the use of such competitive funds, including but not limited to eligible activities, program requirements, and performance metrics: Provided further, That unobligated balances, including recaptures, remaining from funds appropriated under the heading Revitalization of Severely Distressed Public Housing (HOPE VI) in fiscal year 2011 and prior fiscal years may be used for purposes under this heading, notwithstanding the purposes for which such amounts were appropriated.Family self-sufficiencyFor the Family Self-Sufficiency program to support family self-sufficiency coordinators under section 23 of the United States Housing Act of 1937, to promote the development of local strategies to coordinate the use of assistance under sections 8(o) and 9 of such Act with public and private resources, and enable eligible families to achieve economic independence and self-sufficiency, $75,000,000, to remain available until September 30, 2017: Provided, That the Secretary may, by Federal Register notice, waive or specify alternative requirements under sections b(3), b(4), b(5), or c(1) of section 23 of such Act in order to facilitate the operation of a unified self-sufficiency program for individuals receiving assistance under different provisions of the Act, as determined by the Secretary: Provided further, That owners of a privately owned multifamily property with a section 8 contract may voluntarily make a Family Self-Sufficiency program available to the assisted tenants of such property in accordance with procedures established by the Secretary: Provided further, That such procedures established pursuant to the previous proviso shall permit participating tenants to accrue escrow funds in accordance with section 23(d)(2) and shall allow owners to use funding from residual receipt accounts to hire coordinators for their own Family Self-Sufficiency program.Native American housing block grantsFor the Native American Housing Block Grants program, as authorized under title I of the Native American Housing Assistance and Self-Determination Act of 1996 (NAHASDA) (25 U.S.C. 4111 et seq.), $650,000,000, to remain available until September 30, 2020: Provided, That, notwithstanding the Native American Housing Assistance and Self-Determination Act of 1996, to determine the amount of the allocation under title I of such Act for each Indian tribe, the Secretary shall apply the formula under section 302 of such Act with the need component based on single-race census data and with the need component based on multi-race census data, and the amount of the allocation for each Indian tribe shall be the greater of the two resulting allocation amounts: Provided further, That of the amounts made available under this heading, $3,500,000 shall be contracted for assistance for national or regional organizations representing Native American housing interests for providing training and technical assistance to Indian housing authorities and tribally designated housing entities as authorized under NAHASDA: Provided further, That of the funds made available under the previous proviso, not less than $2,000,000 shall be made available for a national organization as authorized under section 703 of NAHASDA (25 U.S.C. 4212): Provided further, That of the amounts made available under this heading, $2,000,000 shall be to support the inspection of Indian housing units, contract expertise, training, and technical assistance in the training, oversight, and management of such Indian housing and tenant-based assistance: Provided further, That of the amount provided under this heading, $2,000,000 shall be made available for the cost of guaranteed notes and other obligations, as authorized by title VI of NAHASDA: Provided further, That such costs, including the costs of modifying such notes and other obligations, shall be as defined in section 502 of the Congressional Budget Act of 1974, as amended: Provided further, That these funds are available to subsidize the total principal amount of any notes and other obligations, any part of which is to be guaranteed, not to exceed $17,452,007: Provided further, That the Department will notify grantees of their formula allocation within 60 days of the date of enactment of this Act: Provided further, notwithstanding section 302(d) of NAHASDA, if on January 1, 2016, a recipient's total amount of undisbursed block grants in the Department's line of credit control system is greater than three times the formula allocation it would otherwise receive under this heading, the Secretary shall adjust that recipient's formula allocation down by the difference between its total amount of undisbursed block grants in the Department's line of credit control system on January 1, 2016, and three times the formula allocation it would otherwise receive: Provided further, That grant amounts not allocated to a recipient pursuant to the previous proviso shall be allocated under the need component of the formula proportionately among all other Indian tribes not subject to an adjustment: Provided further, That the two previous provisos shall not apply to any Indian tribe that would otherwise receive a formula allocation of less than $8,000,000: Provided further, That to take effect, the three previous provisos do not require issuance or amendment of any regulation, and shall not be construed to confer hearing rights under any section of NAHASDA or its implementing regulations.Indian housing loan guarantee fund program accountFor the cost of guaranteed loans, as authorized by section 184 of the Housing and Community Development Act of 1992 (12 U.S.C. 1715z–13a), $7,500,000, to remain available until expended: Provided, That such costs, including the costs of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974: Provided further, That these funds are available to subsidize total loan principal, any part of which is to be guaranteed, up to $1,190,476,190, to remain available until expended: Provided further, That up to $750,000 of this amount may be for administrative contract expenses including management processes and systems to carry out the loan guarantee program.Community planning and developmentHousing opportunities for persons with AIDSFor carrying out the Housing Opportunities for Persons with AIDS program, as authorized by the AIDS Housing Opportunity Act (42 U.S.C. 12901 et seq.), $335,000,000, to remain available until September 30, 2017, except that amounts allocated pursuant to section 854(c)(3) of such Act shall remain available until September 30, 2018: Provided, That the Secretary shall renew all expiring contracts for permanent supportive housing that initially were funded under section 854(c)(3) of such Act from funds made available under this heading in fiscal year 2010 and prior fiscal years that meet all program requirements before awarding funds for new contracts under such section: Provided further, That the Department shall notify grantees of their formula allocation within 60 days of enactment of this Act.Community development fundFor assistance to units of State and local government, and to other entities, for economic and community development activities, and for other purposes, $3,060,000,000, to remain available until September 30, 2018, unless otherwise specified: Provided, That of the total amount provided, $3,000,000,000 is for carrying out the community development block grant program under title I of the Housing and Community Development Act of 1974, as amended (the Act herein) (42 U.S.C. 5301 et seq.): Provided further, That unless explicitly provided for under this heading, not to exceed 20 percent of any grant made with funds appropriated under this heading shall be expended for planning and management development and administration: Provided further, That a metropolitan city, urban county, unit of general local government, or Indian tribe, or insular area that directly or indirectly receives funds under this heading may not sell, trade, or otherwise transfer all or any portion of such funds to another such entity in exchange for any other funds, credits or non-Federal considerations, but must use such funds for activities eligible under title I of the Act: Provided further, That notwithstanding section 105(e)(1) of the Act, no funds provided under this heading may be provided to a for-profit entity for an economic development project under section 105(a)(17) unless such project has been evaluated and selected in accordance with guidelines required under subparagraph (e)(2): Provided further, That none of the funds made available under this heading may be used for grants for the Economic Development Initiative (EDI) or Neighborhood Initiatives activities, Rural Innovation Fund, or for grants pursuant to section 107 of the Housing and Community Development Act of 1974 (42 U.S.C. 5307): Provided further, That the Department shall notify grantees of their formula allocation within 60 days of enactment of this Act: Provided further, That of the total amount provided under this heading $60,000,000 shall be for grants to Indian tribes notwithstanding section 106(a)(1) of such Act, of which, notwithstanding any other provision of law (including section 204 of this Act), up to $4,000,000 may be used for emergencies that constitute imminent threats to health and safety.Community development loan guarantees program account(including rescission)Subject to section 502 of the Congressional Budget Act of 1974, during fiscal year 2016, commitments to guarantee loans under section 108 of the Housing and Community Development Act of 1974 (42 U.S.C. 5308), any part of which is guaranteed, shall not exceed a total principal amount of $300,000,000, notwithstanding any aggregate limitation on outstanding obligations guaranteed in subsection (k) of such section 108: Provided, That the Secretary shall collect fees from borrowers, notwithstanding subsection (m) of such section 108, to result in a credit subsidy cost of zero for guaranteeing such loans, and any such fees shall be collected in accordance with section 502(7) of the Congressional Budget Act of 1974: Provided further, That all unobligated balances, including recaptures and carryover, remaining from funds appropriated to the Department of Housing and Urban Development under this heading are hereby permanently rescinded.Home investment partnerships programFor the HOME Investment Partnerships program, as authorized under title II of the Cranston-Gonzalez National Affordable Housing Act, as amended, $950,000,000, to remain available until September 30, 2019: Provided, That notwithstanding the amount made available under this heading, the threshold reduction requirements in sections 216(10) and 217(b)(4) of such Act shall not apply to allocations of such amount: Provided further, That the requirements under provisos 2 through 6 under this heading for fiscal year 2012 and such requirements applicable pursuant to the Full-Year Continuing Appropriations Act, 2013, shall not apply to any project to which funds were committed on or after August 23, 2013, but such projects shall instead be governed by the Final Rule titled Home Investment Partnerships Program; Improving Performance and Accountability; Updating Property Standards which became effective on such date: Provided further, That with respect to funds made available under this heading pursuant to such Act and funds provided in prior and subsequent appropriations acts that were or are used by community land trusts for the development of affordable homeownership housing pursuant to section 215(b) of such Act, such community land trusts, notwithstanding section 215(b)(3)(A) of such Act, may hold and exercise purchase options, rights of first refusal or other preemptive rights to purchase the housing to preserve affordability, including but not limited to the right to purchase the housing in lieu of foreclosure: Provided further, That the Department shall notify grantees of their formula allocation within 60 days of enactment of this Act.Self-help and assisted homeownership opportunity programFor the Self-Help and Assisted Homeownership Opportunity Program, as authorized under section 11 of the Housing Opportunity Program Extension Act of 1996, as amended, $50,000,000, to remain available until September 30, 2018: Provided, That of the total amount provided under this heading, $10,000,000 shall be made available to the Self-Help and Assisted Homeownership Opportunity Program as authorized under section 11 of the Housing Opportunity Program Extension Act of 1996, as amended: Provided further, That of the total amount provided under this heading, $35,000,000 shall be made available for the second, third, and fourth capacity building activities authorized under section 4(a) of the HUD Demonstration Act of 1993 (42 U.S.C. 9816 note), of which not less than $5,000,000 shall be made available for rural capacity building activities: Provided further, That of the total amount provided under this heading, $5,000,000 shall be made available for capacity building by national rural housing organizations with experience assessing national rural conditions and providing financing, training, technical assistance, information, and research to local nonprofits, local governments and Indian Tribes serving high need rural communities: Provided further, That an additional $5,700,000, to remain available until expended, shall be for a program to rehabilitate and modify homes of disabled or low-income veterans as authorized under section 1079 of Public Law 113–291.Homeless assistance grantsFor the Emergency Solutions Grants program as authorized under subtitle B of title IV of the McKinney-Vento Homeless Assistance Act, as amended; the Continuum of Care program as authorized under subtitle C of title IV of such Act; and the Rural Housing Stability Assistance program as authorized under subtitle D of title IV of such Act, $2,250,000,000, to remain available until September 30, 2018: Provided, That any rental assistance amounts that are recaptured under such Continuum of Care program shall remain available until expended: Provided further, That not less than $250,000,000 of the funds appropriated under this heading shall be available for such Emergency Solutions Grants program: Provided further, That not less than $1,918,000,000 of the funds appropriated under this heading shall be available for such Continuum of Care and Rural Housing Stability Assistance programs: Provided further, That up to $7,000,000 of the funds appropriated under this heading shall be available for the national homeless data analysis project: Provided further, That all funds awarded for supportive services under the Continuum of Care program and the Rural Housing Stability Assistance program shall be matched by not less than 25 percent in cash or in kind by each grantee: Provided further, That for all match requirements applicable to funds made available under this heading for this fiscal year and prior years, a grantee may use (or could have used) as a source of match funds other funds administered by the Secretary and other Federal agencies unless there is (or was) a specific statutory prohibition on any such use of any such funds: Provided further, That the Secretary shall establish system performance measures for which each continuum of care shall report baseline outcomes, and that relative to fiscal year 2015, under the Continuum of Care competition with respect to funds made available under this heading, the Secretary shall base an increasing share of the score on performance criteria: Provided further, That none of the funds provided under this heading shall be available to provide funding for new projects, except for projects created through reallocation, unless the Secretary determines that the continuum of care has demonstrated that projects are evaluated and ranked based on the degree to which they improve the continuum of care's system performance: Provided further, That the Secretary shall prioritize funding under the Continuum of Care program to continuums of care that have demonstrated a capacity to reallocate funding from lower performing projects to higher performing projects: Provided further, That all awards of assistance under this heading shall be required to coordinate and integrate homeless programs with other mainstream health, social services, and employment programs for which homeless populations may be eligible: Provided further, That with respect to funds provided under this heading for the Continuum of Care program for fiscal years 2013, 2014, 2015, and 2016 provision of permanent housing rental assistance may be administered by private nonprofit organizations: Provided further, That any unobligated amounts remaining from funds appropriated under this heading in fiscal year 2012 and prior years for project-based rental assistance for rehabilitation projects with 10-year grant terms may be used for purposes under this heading, notwithstanding the purposes for which such funds were appropriated:  Provided further, That all balances for Shelter Plus Care renewals previously funded from the Shelter Plus Care Renewal account and transferred to this account shall be available, if recaptured, for Continuum of Care renewals in fiscal year 2016: Provided further, That the Department shall notify grantees of their formula allocation from amounts allocated (which may represent initial or final amounts allocated) for the Emergency Solutions Grant program within 60 days of enactment of this Act: Provided further, That up to $33,000,000 of the funds appropriated under this heading shall be to implement projects to demonstrate how a comprehensive approach to serving homeless youth, age 24 and under, in up to 10 communities, including at least four rural communities, can dramatically reduce youth homelessness: Provided further, That such projects shall be eligible for renewal under the Continuum of Care program subject to the same terms and conditions as other renewal applicants: Provided further, That up to $5,000,000 of the funds appropriated under this heading shall be available to provide technical assistance on youth homelessness, and collection, analysis, and reporting of data and performance measures under the comprehensive approaches to serve homeless youth, in addition to and in coordination with other technical assistance funds provided under this title: Provided further, That youth aged 24 and under seeking assistance under this heading shall not be required to provide third party documentation to establish their eligibility under 42 U.S.C. 11302(a) or (b) to receive services: Provided further, That unaccompanied youth aged 24 and under or families headed by youth aged 24 and under who are living in unsafe situations may be served by youth-serving providers funded under this heading: Provided further, That the Secretary may use amounts made available under this heading for the Continuum of Care program to renew a grant originally awarded pursuant to the matter under the heading Department of Housing and Urban Development—Permanent Supportive Housing in chapter 6 of title III of the Supplemental Appropriations Act, 2008 (Public Law 110–252; 122 Stat. 2351) for assistance under subtitle F of title IV of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11403 et seq.): Provided further, That such renewal grant shall be awarded to the same grantee and be subject to the provisions of such Continuum of Care program except that the funds may be used outside the geographic area of the continuum of care.Housing programsProject-based rental assistanceFor activities and assistance for the provision of project-based subsidy contracts under the United States Housing Act of 1937 (42 U.S.C. 1437 et seq.) (the Act), not otherwise provided for, $10,220,000,000, to remain available until expended, shall be available on October 1, 2015 (in addition to the $400,000,000 previously appropriated under this heading that became available October 1, 2015), and $400,000,000, to remain available until expended, shall be available on October 1, 2016: Provided, That the amounts made available under this heading shall be available for expiring or terminating section 8 project-based subsidy contracts (including section 8 moderate rehabilitation contracts), for amendments to section 8 project-based subsidy contracts (including section 8 moderate rehabilitation contracts), for contracts entered into pursuant to section 441 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11401), for renewal of section 8 contracts for units in projects that are subject to approved plans of action under the Emergency Low Income Housing Preservation Act of 1987 or the Low-Income Housing Preservation and Resident Homeownership Act of 1990, and for administrative and other expenses associated with project-based activities and assistance funded under this paragraph: Provided further, That of the total amounts provided under this heading, not to exceed $215,000,000 shall be available for performance-based contract administrators for section 8 project-based assistance, for carrying out 42 U.S.C. 1437(f): Provided further, That the Secretary of Housing and Urban Development may also use such amounts in the previous proviso for performance-based contract administrators for the administration of: interest reduction payments pursuant to section 236(a) of the National Housing Act (12 U.S.C. 1715z–1(a)); rent supplement payments pursuant to section 101 of the Housing and Urban Development Act of 1965 (12 U.S.C. 1701s); section 236(f)(2) rental assistance payments (12 U.S.C. 1715z–1(f)(2)); project rental assistance contracts for the elderly under section 202(c)(2) of the Housing Act of 1959 (12 U.S.C. 1701q); project rental assistance contracts for supportive housing for persons with disabilities under section 811(d)(2) of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 8013(d)(2)); project assistance contracts pursuant to section 202(h) of the Housing Act of 1959 (Public Law 86–372; 73 Stat. 667); and loans under section 202 of the Housing Act of 1959 (Public Law 86–372; 73 Stat. 667): Provided further, That amounts recaptured under this heading, the heading Annual Contributions for Assisted Housing, or the heading Housing Certificate Fund, may be used for renewals of or amendments to section 8 project-based contracts or for performance-based contract administrators, notwithstanding the purposes for which such amounts were appropriated: Provided further, That, notwithstanding any other provision of law, upon the request of the Secretary of Housing and Urban Development, project funds that are held in residual receipts accounts for any project subject to a section 8 project-based Housing Assistance Payments contract that authorizes HUD or a Housing Finance Agency to require that surplus project funds be deposited in an interest-bearing residual receipts account and that are in excess of an amount to be determined by the Secretary, shall be remitted to the Department and deposited in this account, to be available until expended: Provided further, That amounts deposited pursuant to the previous proviso shall be available in addition to the amount otherwise provided by this heading for uses authorized under this heading.Housing for the elderlyFor amendments to capital advance contracts for housing for the elderly, as authorized by section 202 of the Housing Act of 1959, as amended, and for project rental assistance for the elderly under section 202(c)(2) of such Act, including amendments to contracts for such assistance and renewal of expiring contracts for such assistance for up to a 1-year term, and for senior preservation rental assistance contracts, including renewals, as authorized by section 811(e) of the American Housing and Economic Opportunity Act of 2000, as amended, and for supportive services associated with the housing, $432,700,000 to remain available until September 30, 2019: Provided, That of the amount provided under this heading, up to $77,000,000 shall be for service coordinators and the continuation of existing congregate service grants for residents of assisted housing projects: Provided further, That amounts under this heading shall be available for Real Estate Assessment Center inspections and inspection-related activities associated with section 202 projects: Provided further, That the Secretary may waive the provisions of section 202 governing the terms and conditions of project rental assistance, except that the initial contract term for such assistance shall not exceed 5 years in duration: Provided further, That upon request of the Secretary of Housing and Urban Development, project funds that are held in residual receipts accounts for any project subject to a section 202 project rental assistance contract, and that upon termination of such contract are in excess of an amount to be determined by the Secretary, shall be remitted to the Department and deposited in this account, to be available until September 30, 2019: Provided further, That amounts deposited in this account pursuant to the previous proviso shall be available, in addition to the amounts otherwise provided by this heading, for amendments and renewals: Provided further, That unobligated balances, including recaptures and carryover, remaining from funds transferred to or appropriated under this heading shall be available for amendments and renewals notwithstanding the purposes for which such funds originally were appropriated.Housing for persons with disabilitiesFor amendments to capital advance contracts for supportive housing for persons with disabilities, as authorized by section 811 of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 8013), for project rental assistance for supportive housing for persons with disabilities under section 811(d)(2) of such Act and for project assistance contracts pursuant to section 202(h) of the Housing Act of 1959 (Public Law 86–372; 73 Stat. 667), including amendments to contracts for such assistance and renewal of expiring contracts for such assistance for up to a 1-year term, for project rental assistance to State housing finance agencies and other appropriate entities as authorized under section 811(b)(3) of the Cranston-Gonzalez National Housing Act, and for supportive services associated with the housing for persons with disabilities as authorized by section 811(b)(1) of such Act, $150,600,000, to remain available until September 30, 2019: Provided, That amounts made available under this heading shall be available for Real Estate Assessment Center inspections and inspection-related activities associated with section 811 projects: Provided further, That, in this fiscal year, upon the request of the Secretary of Housing and Urban Development, project funds that are held in residual receipts accounts for any project subject to a section 811 project rental assistance contract and that upon termination of such contract are in excess of an amount to be determined by the Secretary shall be remitted to the Department and deposited in this account, to be available until September 30, 2019: Provided further, That amounts deposited in this account pursuant to the previous proviso shall be available in addition to the amounts otherwise provided by this heading for amendments and renewals: Provided further, That unobligated balances, including recaptures and carryover, remaining from funds transferred to or appropriated under this heading shall be used for amendments and renewals notwithstanding the purposes for which such funds originally were appropriated.Housing counseling assistanceFor contracts, grants, and other assistance excluding loans, as authorized under section 106 of the Housing and Urban Development Act of 1968, as amended, $47,000,000, to remain available until September 30, 2017, including up to $4,500,000 for administrative contract services: Provided, That grants made available from amounts provided under this heading shall be awarded within 180 days of enactment of this Act: Provided further, That funds shall be used for providing counseling and advice to tenants and homeowners, both current and prospective, with respect to property maintenance, financial management/literacy, and such other matters as may be appropriate to assist them in improving their housing conditions, meeting their financial needs, and fulfilling the responsibilities of tenancy or homeownership; for program administration; and for housing counselor training: Provided further, That for purposes of providing such grants from amounts provided under this heading, the Secretary may enter into multiyear agreements as appropriate, subject to the availability of annual appropriations.Rental housing assistanceFor amendments to contracts under section 101 of the Housing and Urban Development Act of 1965 (12 U.S.C. 1701s) and section 236(f)(2) of the National Housing Act (12 U.S.C. 1715z–1) in State-aided, noninsured rental housing projects, $30,000,000, to remain available until expended: Provided, That such amount, together with unobligated balances from recaptured amounts appropriated prior to fiscal year 2006 from terminated contracts under such sections of law, and any unobligated balances, including recaptures and carryover, remaining from funds appropriated under this heading after fiscal year 2005, shall also be available for extensions of up to one year for expiring contracts under such sections of law.Payment to manufactured housing fees trust fundFor necessary expenses as authorized by the National Manufactured Housing Construction and Safety Standards Act of 1974 (42 U.S.C. 5401 et seq.), up to $10,500,000, to remain available until expended, of which $10,500,000 is to be derived from the Manufactured Housing Fees Trust Fund: Provided, That not to exceed the total amount appropriated under this heading shall be available from the general fund of the Treasury to the extent necessary to incur obligations and make expenditures pending the receipt of collections to the Fund pursuant to section 620 of such Act: Provided further, That the amount made available under this heading from the general fund shall be reduced as such collections are received during fiscal year 2016 so as to result in a final fiscal year 2016 appropriation from the general fund estimated at zero, and fees pursuant to such section 620 shall be modified as necessary to ensure such a final fiscal year 2016 appropriation: Provided further, That for the dispute resolution and installation programs, the Secretary of Housing and Urban Development may assess and collect fees from any program participant: Provided further, That such collections shall be deposited into the Fund, and the Secretary, as provided herein, may use such collections, as well as fees collected under section 620, for necessary expenses of such Act: Provided further, That, notwithstanding the requirements of section 620 of such Act, the Secretary may carry out responsibilities of the Secretary under such Act through the use of approved service providers that are paid directly by the recipients of their services.Federal housing administrationMutual mortgage insurance program accountNew commitments to guarantee single family loans insured under the Mutual Mortgage Insurance Fund shall not exceed $400,000,000,000, to remain available until September 30, 2017: Provided, That during fiscal year 2016, obligations to make direct loans to carry out the purposes of section 204(g) of the National Housing Act, as amended, shall not exceed $5,000,000: Provided further, That the foregoing amount in the previous proviso shall be for loans to nonprofit and governmental entities in connection with sales of single family real properties owned by the Secretary and formerly insured under the Mutual Mortgage Insurance Fund: Provided further, That for administrative contract expenses of the Federal Housing Administration, $130,000,000, to remain available until September 30, 2017: Provided further, That to the extent guaranteed loan commitments exceed $200,000,000,000 on or before April 1, 2016, an additional $1,400 for administrative contract expenses shall be available for each $1,000,000 in additional guaranteed loan commitments (including a pro rata amount for any amount below $1,000,000), but in no case shall funds made available by this proviso exceed $30,000,000.General and special risk program accountNew commitments to guarantee loans insured under the General and Special Risk Insurance Funds, as authorized by sections 238 and 519 of the National Housing Act (12 U.S.C. 1715z–3 and 1735c), shall not exceed $30,000,000,000 in total loan principal, any part of which is to be guaranteed, to remain available until September 30, 2017: Provided, That during fiscal year 2016, gross obligations for the principal amount of direct loans, as authorized by sections 204(g), 207(l), 238, and 519(a) of the National Housing Act, shall not exceed $5,000,000, which shall be for loans to nonprofit and governmental entities in connection with the sale of single family real properties owned by the Secretary and formerly insured under such Act.Government national mortgage associationGuarantees of mortgage-backed securities loan guarantee program accountNew commitments to issue guarantees to carry out the purposes of section 306 of the National Housing Act, as amended (12 U.S.C. 1721(g)), shall not exceed $500,000,000,000, to remain available until September 30, 2017: Provided, That $23,000,000 shall be available for necessary salaries and expenses of the Office of Government National Mortgage Association: Provided further, That to the extent that guaranteed loan commitments exceed $155,000,000,000 on or before April 1, 2016, an additional $100 for necessary salaries and expenses shall be available until expended for each $1,000,000 in additional guaranteed loan commitments (including a pro rata amount for any amount below $1,000,000), but in no case shall funds made available by this proviso exceed $3,000,000: Provided further, That receipts from Commitment and Multiclass fees collected pursuant to title III of the National Housing Act, as amended, shall be credited as offsetting collections to this account.Policy development and researchResearch and technologyFor contracts, grants, and necessary expenses of programs of research and studies relating to housing and urban problems, not otherwise provided for, as authorized by title V of the Housing and Urban Development Act of 1970 (12 U.S.C. 1701z–1 et seq.), including carrying out the functions of the Secretary of Housing and Urban Development under section 1(a)(1)(i) of Reorganization Plan No. 2 of 1968, and for technical assistance, $85,000,000, to remain available until September 30, 2017: Provided, That with respect to amounts made available under this heading, notwithstanding section 204 of this title, the Secretary may enter into cooperative agreements funded with philanthropic entities, other Federal agencies, or State or local governments and their agencies for research projects: Provided further, That with respect to the previous proviso, such partners to the cooperative agreements must contribute at least a 50 percent match toward the cost of the project: Provided further, That for non-competitive agreements entered into in accordance with the previous two provisos, the Secretary of Housing and Urban Development shall comply with section 2(b) of the Federal Funding Accountability and Transparency Act of 2006 (Public Law 109–282, 31 U.S.C. note) in lieu of compliance with section 102(a)(4)(C) with respect to documentation of award decisions: Provided further, That prior to obligation of technical assistance funding, the Secretary shall submit a plan, for approval, to the House and Senate Committees on Appropriations on how it will allocate funding for this activity.Fair housing and equal opportunityFair housing activitiesFor contracts, grants, and other assistance, not otherwise provided for, as authorized by title VIII of the Civil Rights Act of 1968, as amended by the Fair Housing Amendments Act of 1988, and section 561 of the Housing and Community Development Act of 1987, as amended, $65,300,000, to remain available until September 30, 2017: Provided, That notwithstanding 31 U.S.C. 3302, the Secretary may assess and collect fees to cover the costs of the Fair Housing Training Academy, and may use such funds to provide such training: Provided further, That no funds made available under this heading shall be used to lobby the executive or legislative branches of the Federal Government in connection with a specific contract, grant, or loan: Provided further, That of the funds made available under this heading, $300,000 shall be available to the Secretary of Housing and Urban Development for the creation and promotion of translated materials and other programs that support the assistance of persons with limited English proficiency in utilizing the services provided by the Department of Housing and Urban Development.Office of lead hazard control and healthy homesLead hazard reductionFor the Lead Hazard Reduction Program, as authorized by section 1011 of the Residential Lead-Based Paint Hazard Reduction Act of 1992, $110,000,000, to remain available until September 30, 2017, of which $20,000,000 shall be for the Healthy Homes Initiative, pursuant to sections 501 and 502 of the Housing and Urban Development Act of 1970 that shall include research, studies, testing, and demonstration efforts, including education and outreach concerning lead-based paint poisoning and other housing-related diseases and hazards: Provided, That for purposes of environmental review, pursuant to the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) and other provisions of the law that further the purposes of such Act, a grant under the Healthy Homes Initiative, or the Lead Technical Studies program under this heading or under prior appropriations Acts for such purposes under this heading, shall be considered to be funds for a special project for purposes of section 305(c) of the Multifamily Housing Property Disposition Reform Act of 1994: Provided further, That of the total amount made available under this heading, $45,000,000 shall be made available on a competitive basis for areas with the highest lead paint abatement needs: Provided further, That each recipient of funds provided under the previous proviso shall contribute an amount not less than 25 percent of the total: Provided further, That each applicant shall certify adequate capacity that is acceptable to the Secretary to carry out the proposed use of funds pursuant to a notice of funding availability: Provided further, That amounts made available under this heading in this or prior appropriations Acts, and that still remain available, may be used for any purpose under this heading notwithstanding the purpose for which such amounts were appropriated if a program competition is undersubscribed and there are other program competitions under this heading that are oversubscribed.Information Technology fundFor the development of, modifications to, and infrastructure for Department-wide and program-specific information technology systems, for the continuing operation and maintenance of both Department-wide and program-specific information systems, and for program-related maintenance activities, $250,000,000, shall remain available until September 30, 2017: Provided, That any amounts transferred to this Fund under this Act shall remain available until expended: Provided further, That any amounts transferred to this Fund from amounts appropriated by previously enacted appropriations Acts may be used for the purposes specified under this Fund, in addition to any other information technology purposes for which such amounts were appropriated.Office of inspector generalFor necessary salaries and expenses of the Office of Inspector General in carrying out the Inspector General Act of 1978, as amended, $126,000,000: Provided, That the Inspector General shall have independent authority over all personnel issues within this office.General provisions—Department of housing and urban development(including transfer of funds)(including rescissions) 
201.Fifty percent of the amounts of budget authority, or in lieu thereof 50 percent of the cash amounts associated with such budget authority, that are recaptured from projects described in section 1012(a) of the Stewart B. McKinney Homeless Assistance Amendments Act of 1988 (42 U.S.C. 1437 note) shall be rescinded or in the case of cash, shall be remitted to the Treasury, and such amounts of budget authority or cash recaptured and not rescinded or remitted to the Treasury shall be used by State housing finance agencies or local governments or local housing agencies with projects approved by the Secretary of Housing and Urban Development for which settlement occurred after January 1, 1992, in accordance with such section. Notwithstanding the previous sentence, the Secretary may award up to 15 percent of the budget authority or cash recaptured and not rescinded or remitted to the Treasury to provide project owners with incentives to refinance their project at a lower interest rate. 202.None of the amounts made available under this Act may be used during fiscal year 2016 to investigate or prosecute under the Fair Housing Act any otherwise lawful activity engaged in by one or more persons, including the filing or maintaining of a nonfrivolous legal action, that is engaged in solely for the purpose of achieving or preventing action by a Government official or entity, or a court of competent jurisdiction. 
203.Sections 203 and 209 of division C of Public Law 112–55 (125 Stat. 693–694) shall apply during fiscal year 2016 as if such sections were included in this title, except that during such fiscal year such sections shall be applied by substituting fiscal year 2016 for fiscal year 2011 and for fiscal year 2012 each place such terms appear, and shall be amended to reflect revised delineations of statistical areas established by the Office of Management and Budget pursuant to 44 U.S.C. 3504(e)(3), 31 U.S.C. 1104(d), and Executive Order No. 10253. 204.Except as explicitly provided in law, any grant, cooperative agreement or other assistance made pursuant to title II of this Act shall be made on a competitive basis and in accordance with section 102 of the Department of Housing and Urban Development Reform Act of 1989 (42 U.S.C. 3545). 
205.Funds of the Department of Housing and Urban Development subject to the Government Corporation Control Act or section 402 of the Housing Act of 1950 shall be available, without regard to the limitations on administrative expenses, for legal services on a contract or fee basis, and for utilizing and making payment for services and facilities of the Federal National Mortgage Association, Government National Mortgage Association, Federal Home Loan Mortgage Corporation, Federal Financing Bank, Federal Reserve banks or any member thereof, Federal Home Loan banks, and any insured bank within the meaning of the Federal Deposit Insurance Corporation Act, as amended (12 U.S.C. 1811–1). 206.Unless otherwise provided for in this Act or through a reprogramming of funds, no part of any appropriation for the Department of Housing and Urban Development shall be available for any program, project or activity in excess of amounts set forth in the budget estimates submitted to Congress. 
207.Corporations and agencies of the Department of Housing and Urban Development which are subject to the Government Corporation Control Act are hereby authorized to make such expenditures, within the limits of funds and borrowing authority available to each such corporation or agency and in accordance with law, and to make such contracts and commitments without regard to fiscal year limitations as provided by section 104 of such Act as may be necessary in carrying out the programs set forth in the budget for 2016 for such corporation or agency except as hereinafter provided: Provided, That collections of these corporations and agencies may be used for new loan or mortgage purchase commitments only to the extent expressly provided for in this Act (unless such loans are in support of other forms of assistance provided for in this or prior appropriations Acts), except that this proviso shall not apply to the mortgage insurance or guaranty operations of these corporations, or where loans or mortgage purchases are necessary to protect the financial interest of the United States Government. 
208.The Secretary of Housing and Urban Development shall provide quarterly reports to the House and Senate Committees on Appropriations regarding all uncommitted, unobligated, recaptured and excess funds in each program and activity within the jurisdiction of the Department and shall submit additional, updated budget information to these Committees upon request. 209.The President's formal budget request for fiscal year 2017, as well as the Department of Housing and Urban Development's congressional budget justifications to be submitted to the Committees on Appropriations of the House of Representatives and the Senate, shall use the identical account and sub-account structure provided under this Act. 
210.A public housing agency or such other entity that administers Federal housing assistance for the Housing Authority of the county of Los Angeles, California, and the States of Alaska, Iowa, and Mississippi shall not be required to include a resident of public housing or a recipient of assistance provided under section 8 of the United States Housing Act of 1937 on the board of directors or a similar governing board of such agency or entity as required under section (2)(b) of such Act. Each public housing agency or other entity that administers Federal housing assistance under section 8 for the Housing Authority of the county of Los Angeles, California and the States of Alaska, Iowa and Mississippi that chooses not to include a resident of public housing or a recipient of section 8 assistance on the board of directors or a similar governing board shall establish an advisory board of not less than six residents of public housing or recipients of section 8 assistance to provide advice and comment to the public housing agency or other administering entity on issues related to public housing and section 8. Such advisory board shall meet not less than quarterly. 211.No funds provided under this title may be used for an audit of the Government National Mortgage Association that makes applicable requirements under the Federal Credit Reform Act of 1990 (2 U.S.C. 661 et seq.). 
212. 
(a)Notwithstanding any other provision of law, subject to the conditions listed under this section, for fiscal years 2016 and 2017, the Secretary of Housing and Urban Development may authorize the transfer of some or all project-based assistance, debt held or insured by the Secretary and statutorily required low-income and very low-income use restrictions if any, associated with one or more multifamily housing project or projects to another multifamily housing project or projects. (b)Phased TransfersTransfers of project-based assistance under this section may be done in phases to accommodate the financing and other requirements related to rehabilitating or constructing the project or projects to which the assistance is transferred, to ensure that such project or projects meet the standards under subsection (c). 
(c)The transfer authorized in subsection (a) is subject to the following conditions: (1)Number and bedroom size of Units (A)For occupied units in the transferring project: The number of low-income and very low-income units and the configuration (i.e., bedroom size) provided by the transferring project shall be no less than when transferred to the receiving project or projects and the net dollar amount of Federal assistance provided to the transferring project shall remain the same in the receiving project or projects. 
(B)For unoccupied units in the transferring project: The Secretary may authorize a reduction in the number of dwelling units in the receiving project or projects to allow for a reconfiguration of bedroom sizes to meet current market demands, as determined by the Secretary and provided there is no increase in the project-based assistance budget authority. (2)The transferring project shall, as determined by the Secretary, be either physically obsolete or economically nonviable. 
(3)The receiving project or projects shall meet or exceed applicable physical standards established by the Secretary. (4)The owner or mortgagor of the transferring project shall notify and consult with the tenants residing in the transferring project and provide a certification of approval by all appropriate local governmental officials. 
(5)The tenants of the transferring project who remain eligible for assistance to be provided by the receiving project or projects shall not be required to vacate their units in the transferring project or projects until new units in the receiving project are available for occupancy. (6)The Secretary determines that this transfer is in the best interest of the tenants. 
(7)If either the transferring project or the receiving project or projects meets the condition specified in subsection (d)(2)(A), any lien on the receiving project resulting from additional financing obtained by the owner shall be subordinate to any FHA-insured mortgage lien transferred to, or placed on, such project by the Secretary, except that the Secretary may waive this requirement upon determination that such a waiver is necessary to facilitate the financing of acquisition, construction, and/or rehabilitation of the receiving project or projects. (8)If the transferring project meets the requirements of subsection (d)(2), the owner or mortgagor of the receiving project or projects shall execute and record either a continuation of the existing use agreement or a new use agreement for the project where, in either case, any use restrictions in such agreement are of no lesser duration than the existing use restrictions. 
(9)The transfer does not increase the cost (as defined in section 502 of the Congressional Budget Act of 1974, as amended) of any FHA-insured mortgage, except to the extent that appropriations are provided in advance for the amount of any such increased cost. (d)For purposes of this section— 
(1)the terms low-income and very low-income shall have the meanings provided by the statute and/or regulations governing the program under which the project is insured or assisted; (2)the term multifamily housing project means housing that meets one of the following conditions— 
(A)housing that is subject to a mortgage insured under the National Housing Act; (B)housing that has project-based assistance attached to the structure including projects undergoing mark to market debt restructuring under the Multifamily Assisted Housing Reform and Affordability Housing Act; 
(C)housing that is assisted under section 202 of the Housing Act of 1959, as amended by section 801 of the Cranston-Gonzales National Affordable Housing Act; (D)housing that is assisted under section 202 of the Housing Act of 1959, as such section existed before the enactment of the Cranston-Gonzales National Affordable Housing Act; 
(E)housing that is assisted under section 811 of the Cranston-Gonzales National Affordable Housing Act; or (F)housing or vacant land that is subject to a use agreement; 
(3)the term project-based assistance means— (A)assistance provided under section 8(b) of the United States Housing Act of 1937; 
(B)assistance for housing constructed or substantially rehabilitated pursuant to assistance provided under section 8(b)(2) of such Act (as such section existed immediately before October 1, 1983); (C)rent supplement payments under section 101 of the Housing and Urban Development Act of 1965; 
(D)interest reduction payments under section 236 and/or additional assistance payments under section 236(f)(2) of the National Housing Act; (E)assistance payments made under section 202(c)(2) of the Housing Act of 1959; and 
(F)assistance payments made under section 811(d)(2) of the Cranston-Gonzalez National Affordable Housing Act; (4)the term receiving project or projects means the multifamily housing project or projects to which some or all of the project-based assistance, debt, and statutorily required low-income and very low-income use restrictions are to be transferred; 
(5)the term transferring project means the multifamily housing project which is transferring some or all of the project-based assistance, debt, and the statutorily required low-income and very low-income use restrictions to the receiving project or projects; and (6)the term Secretary means the Secretary of Housing and Urban Development. 
(e)Public Notice and Research Report 
(1)The Secretary shall publish by notice in the Federal Register the terms and conditions, including criteria for HUD approval, of transfers pursuant to this section no later than 30 days before the effective date of such notice. (2)The Secretary shall conduct an evaluation of the transfer authority under this section, including the effect of such transfers on the operational efficiency, contract rents, physical and financial conditions, and long-term preservation of the affected properties. 
213. 
(a)No assistance shall be provided under section 8 of the United States Housing Act of 1937 (42 U.S.C. 1437f) to any individual who— (1)is enrolled as a student at an institution of higher education (as defined under section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002)); 
(2)is under 24 years of age; (3)is not a veteran; 
(4)is unmarried; (5)does not have a dependent child; 
(6)is not a person with disabilities, as such term is defined in section 3(b)(3)(E) of the United States Housing Act of 1937 (42 U.S.C. 1437a(b)(3)(E)) and was not receiving assistance under such section 8 as of November 30, 2005; and (7)is not otherwise individually eligible, or has parents who, individually or jointly, are not eligible, to receive assistance under section 8 of the United States Housing Act of 1937 (42 U.S.C. 1437f). 
(b)For purposes of determining the eligibility of a person to receive assistance under section 8 of the United States Housing Act of 1937 (42 U.S.C. 1437f), any financial assistance (in excess of amounts received for tuition and any other required fees and charges) that an individual receives under the Higher Education Act of 1965 (20 U.S.C. 1001 et seq.), from private sources, or an institution of higher education (as defined under the Higher Education Act of 1965 (20 U.S.C. 1002)), shall be considered income to that individual, except for a person over the age of 23 with dependent children. 214.The funds made available for Native Alaskans under the heading Native American Housing Block Grants in title II of this Act shall be allocated to the same Native Alaskan housing block grant recipients that received funds in fiscal year 2005. 
215.Notwithstanding the limitation in the first sentence of section 255(g) of the National Housing Act (12 U.S.C. 1715z–20(g)), the Secretary of Housing and Urban Development may, until September 30, 2016, insure and enter into commitments to insure mortgages under such section 255. 216.Notwithstanding any other provision of law, in fiscal year 2016, in managing and disposing of any multifamily property that is owned or has a mortgage held by the Secretary of Housing and Urban Development, and during the process of foreclosure on any property with a contract for rental assistance payments under section 8 of the United States Housing Act of 1937 or other Federal programs, the Secretary shall maintain any rental assistance payments under section 8 of the United States Housing Act of 1937 and other programs that are attached to any dwelling units in the property. To the extent the Secretary determines, in consultation with the tenants and the local government, that such a multifamily property owned or held by the Secretary is not feasible for continued rental assistance payments under such section 8 or other programs, based on consideration of (1) the costs of rehabilitating and operating the property and all available Federal, State, and local resources, including rent adjustments under section 524 of the Multifamily Assisted Housing Reform and Affordability Act of 1997 (MAHRAA) and (2) environmental conditions that cannot be remedied in a cost-effective fashion, the Secretary may, in consultation with the tenants of that property, contract for project-based rental assistance payments with an owner or owners of other existing housing properties, or provide other rental assistance. The Secretary shall also take appropriate steps to ensure that project-based contracts remain in effect prior to foreclosure, subject to the exercise of contractual abatement remedies to assist relocation of tenants for imminent major threats to health and safety after written notice to and informed consent of the affected tenants and use of other available remedies, such as partial abatements or receivership. After disposition of any multifamily property described under this section, the contract and allowable rent levels on such properties shall be subject to the requirements under section 524 of MAHRAA. 
217.The commitment authority funded by fees as provided under the heading Community Development Loan Guarantees Program Account may be used to guarantee, or make commitments to guarantee, notes, or other obligations issued by any State on behalf of non-entitlement communities in the State in accordance with the requirements of section 108 of the Housing and Community Development Act of 1974: Provided, That any State receiving such a guarantee or commitment shall distribute all funds subject to such guarantee to the units of general local government in non-entitlement areas that received the commitment. 
218.Public housing agencies that own and operate 400 or fewer public housing units may elect to be exempt from any asset management requirement imposed by the Secretary of Housing and Urban Development in connection with the operating fund rule: Provided, That an agency seeking a discontinuance of a reduction of subsidy under the operating fund formula shall not be exempt from asset management requirements. 
219.With respect to the use of amounts provided in this Act and in future Acts for the operation, capital improvement and management of public housing as authorized by sections 9(d) and 9(e) of the United States Housing Act of 1937 (42 U.S.C. 1437g(d) and (e)), the Secretary shall not impose any requirement or guideline relating to asset management that restricts or limits in any way the use of capital funds for central office costs pursuant to section 9(g)(1) or 9(g)(2) of the United States Housing Act of 1937 (42 U.S.C. 1437g(g)(1), (2)): Provided, That a public housing agency may not use capital funds authorized under section 9(d) for activities that are eligible under section 9(e) for assistance with amounts from the operating fund in excess of the amounts permitted under section 9(g)(1) or 9(g)(2). 
220.No official or employee of the Department of Housing and Urban Development shall be designated as an allotment holder unless the Office of the Chief Financial Officer has determined that such allotment holder has implemented an adequate system of funds control and has received training in funds control procedures and directives. The Chief Financial Officer shall ensure that there is a trained allotment holder for each HUD sub-office under the accounts Executive Offices and Administrative Support Offices, as well as each account receiving appropriations for Program Office Salaries and Expenses, Government National Mortgage Association—Guarantees of Mortgage-Backed Securities Loan Guarantee Program Account, and Office of Inspector General within the Department of Housing and Urban Development. 221.The Secretary of the Department of Housing and Urban Development shall, for fiscal year 2016, notify the public through the Federal Register and other means, as determined appropriate, of the issuance of a notice of the availability of assistance or notice of funding availability (NOFA) for any program or discretionary fund administered by the Secretary that is to be competitively awarded. Notwithstanding any other provision of law, for fiscal year 2016, the Secretary may make the NOFA available only on the Internet at the appropriate Government web site or through other electronic media, as determined by the Secretary. 
222.Payment of attorney fees in program-related litigation shall be paid from the individual program office and Office of General Counsel salaries and expenses appropriations. The annual budget submission for the program offices and the Office of General Counsel shall include any such projected litigation costs for attorney fees as a separate line item request. No funds provided in this title may be used to pay any such litigation costs for attorney fees until the Department submits for review a spending plan for such costs to the House and Senate Committees on Appropriations. 223.The Secretary is authorized to transfer up to 10 percent or $4,000,000, whichever is less, of funds appropriated for any office under the heading Administrative Support Offices or for any account under the general heading Program Office Salaries and Expenses to any other such office or account: Provided, That no appropriation for any such office or account shall be increased or decreased by more than 10 percent or $4,000,000, whichever is less, without prior written approval of the House and Senate Committees on Appropriations: Provided further, That the Secretary shall provide notification to such Committees three business days in advance of any such transfers under this section up to 10 percent or $4,000,000, whichever is less. 
224.The Disaster Housing Assistance Programs, administered by the Department of Housing and Urban Development, shall be considered a program of the Department of Housing and Urban Development under section 904 of the McKinney Act for the purpose of income verifications and matching. 225. (a)The Secretary of Housing and Urban Development shall take the required actions under subsection (b) when a multifamily housing project with a section 8 contract or contract for similar project-based assistance: 
(1)receives a Real Estate Assessment Center (REAC) score of 30 or less; or (2)receives a REAC score between 31 and 59 and: 
(A)fails to certify in writing to HUD within 60 days that all deficiencies have been corrected; or (B)receives consecutive scores of less than 60 on REAC inspections.Such requirements shall apply to insured and noninsured projects with assistance attached to the units under section 8 of the United States Housing Act of 1937 (42 U.S.C. 1437f), but do not apply to such units assisted under section 8(o)(13) (42 U.S.C. 1437f(o)(13)) or to public housing units assisted with capital or operating funds under section 9 of the United States Housing Act of 1937 (42 U.S.C. 1437g). 
(b)The Secretary shall take the following required actions as authorized under subsection (a): (1)The Secretary shall notify the owner and provide an opportunity for response within 30 days. If the violations remain, the Secretary shall develop a Compliance, Disposition and Enforcement Plan within 60 days, with a specified timetable for correcting all deficiencies. The Secretary shall provide notice of the Plan to the owner, tenants, the local government, any mortgagees, and any contract administrator. 
(2)At the end of the term of the Compliance, Disposition and Enforcement Plan, if the owner fails to fully comply with such plan, the Secretary may require immediate replacement of project management with a management agent approved by the Secretary, and shall take one or more of the following actions, and provide additional notice of those actions to the owner and the parties specified above: (A)impose civil money penalties; 
(B)abate the section 8 contract, including partial abatement, as determined by the Secretary, until all deficiencies have been corrected; (C)pursue transfer of the project to an owner, approved by the Secretary under established procedures, which will be obligated to promptly make all required repairs and to accept renewal of the assistance contract as long as such renewal is offered; or 
(D)seek judicial appointment of a receiver to manage the property and cure all project deficiencies or seek a judicial order of specific performance requiring the owner to cure all project deficiencies. (c)The Secretary shall also take appropriate steps to ensure that project-based contracts remain in effect, subject to the exercise of contractual abatement remedies to assist relocation of tenants for imminent major threats to health and safety after written notice to and informed consent of the affected tenants and use of other remedies set forth above. To the extent the Secretary determines, in consultation with the tenants and the local government, that the property is not feasible for continued rental assistance payments under such section 8 or other programs, based on consideration of (1) the costs of rehabilitating and operating the property and all available Federal, State, and local resources, including rent adjustments under section 524 of the Multifamily Assisted Housing Reform and Affordability Act of 1997 (MAHRAA) and (2) environmental conditions that cannot be remedied in a cost-effective fashion, the Secretary may, in consultation with the tenants of that property, contract for project-based rental assistance payments with an owner or owners of other existing housing properties, or provide other rental assistance. The Secretary shall report semi-annually on all properties covered by this section that are assessed through the Real Estate Assessment Center and have physical inspection scores of less than 30 or have consecutive physical inspection scores of less than 60. The report shall include: 
(1)The enforcement actions being taken to address such conditions, including imposition of civil money penalties and termination of subsidies, and identify properties that have such conditions multiple times; and (2)Actions that the Department of Housing and Urban Development is taking to protect tenants of such identified properties. 
226.None of the funds made available by this Act, or any other Act, for purposes authorized under section 8 (only with respect to the tenant-based rental assistance program) and section 9 of the United States Housing Act of 1937 (42 U.S.C. 1437 et seq.), may be used by any public housing agency for any amount of salary, including bonuses, for the chief executive officer of which, or any other official or employee of which, that exceeds the annual rate of basic pay payable for a position at level IV of the Executive Schedule at any time during any public housing agency fiscal year 2016. 227.None of the funds in this Act may be available for the doctoral dissertation research grant program at the Department of Housing and Urban Development. 
228.Section 24 of the United States Housing Act of 1937 (42 U.S.C. 1437v) is amended— (1)in subsection (m)(1), by striking fiscal year and all that follows through the period at the end and inserting fiscal year 2016.; and 
(2)in subsection (o), by striking September and all that follows through the period at the end and inserting September 30, 2016.. 229.None of the funds in this Act provided to the Department of Housing and Urban Development may be used to make a grant award unless the Secretary notifies the House and Senate Committees on Appropriations not less than 3 full business days before any project, State, locality, housing authority, tribe, nonprofit organization, or other entity selected to receive a grant award is announced by the Department or its offices. 
230.None of the funds made available by this Act may be used to require or enforce the Physical Needs Assessment (PNA). 231.None of the funds made available by this Act nor any receipts or amounts collected under any Federal Housing Administration program may be used to implement the Homeowners Armed with Knowledge (HAWK) program. 
232.None of the funds made available in this Act shall be used by the Federal Housing Administration, the Government National Mortgage Administration, or the Department of Housing and Urban Development to insure, securitize, or establish a Federal guarantee of any mortgage or mortgage backed security that refinances or otherwise replaces a mortgage that has been subject to eminent domain condemnation or seizure, by a State, municipality, or any other political subdivision of a State. 233.None of the funds made available by this Act may be used to terminate the status of a unit of general local government as a metropolitan city (as defined in section 102 of the Housing and Community Development Act of 1974 (42 U.S.C. 5302)) with respect to grants under section 106 of such Act (42 U.S.C. 5306). 
234.Amounts made available under this Act which are either appropriated, allocated, advanced on a reimbursable basis, or transferred to the Office of Policy Development and Research in the Department of Housing and Urban Development and functions thereof, for research, evaluation, or statistical purposes, and which are unexpended at the time of completion of a contract, grant, or cooperative agreement, may be deobligated and shall immediately become available and may be reobligated in that fiscal year or the subsequent fiscal year for the research, evaluation, or statistical purposes for which the amounts are made available to that Office subject to reprogramming requirements in section 405 of this Act. 235.Subsection (b) of section 225 of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 12755) is amended by adding at the end the following new sentence: Such 30-day waiting period is not required if the grounds for the termination or refusal to renew involve a direct threat to the safety of the tenants or employees of the housing, or an imminent and serious threat to the property (and the termination or refusal to renew is in accordance with the requirements of State or local law).. 
236.None of the funds under this title may be used for awards, including performance, special act, or spot, for any employee of the Department of Housing and Urban Development who is subject to administrative discipline in fiscal year 2016, including suspension from work. 237.The language under the heading Rental Assistance Demonstration in the Department of Housing and Urban Development Appropriations Act, 2012 (Public Law 112–55) is amended: 
(1)In proviso eighteen, by inserting for fiscal year 2012 and hereafter, after  Provided further, That; and 
(2)In proviso nineteen, by striking , which may extend beyond fiscal year 2016 as necessary to allow processing of all timely applications,. 238.Section 526 (12 U.S.C. 1735f–4) of the National Housing Act is amended by inserting at the end of subsection (b): 
 
(c)The Secretary may establish an exception to any minimum property standard established under this section in order to address alternative water systems, including cisterns, which meet requirements of State and local building codes that ensure health and safety standards.. 239.The Secretary of Housing and Urban Development shall increase, pursuant to this section, the number of Moving to Work agencies authorized under section 204, title II, of the Departments of Veterans Affairs and Housing and Urban Development and Independent Agencies Appropriations Act, 1996 (Public Law 104–134; 110 Stat. 1321) by adding to the program 100 public housing agencies that are designated as high performing agencies under the Public Housing Assessment System (PHAS) or the Section Eight Management Assessment Program (SEMAP). No public housing agency shall be granted this designation through this section that administers in excess of 27,000 aggregate housing vouchers and public housing units. Of the agencies selected under this section, no less than 50 shall administer 1,000 or fewer aggregate housing voucher and public housing units, no less than 47 shall administer 1,001-6,000 aggregate housing voucher and public housing units, and no more than 3 shall administer 6,001–27,000 aggregate housing voucher and public housing units. Of the 100 agencies selected under this section, five shall be agencies with portfolio awards under the Rental Assistance Demonstration that meet the other requirements of this section, including current designations as high performing agencies or such designations held immediately prior to such portfolio awards. Selection of agencies under this section shall be based on ensuring the geographic diversity of Moving to Work agencies. In addition to the preceding selection criteria, agencies shall be designated by the Secretary over a 7-year period. The Secretary shall establish a research advisory committee which shall advise the Secretary with respect to specific policy proposals and methods of research and evaluation for the demonstration. The advisory committee shall include program and research experts from the Department, a fair representation of agencies with a Moving to Work designation, and independent subject matter experts in housing policy research. For each cohort of agencies receiving a designation under this heading, the Secretary shall direct one specific policy change to be implemented by the agencies, and with the approval of the Secretary, such agencies may implement additional policy changes. All agencies designated under this section shall be evaluated through rigorous research as determined by the Secretary, and shall provide information requested by the Secretary to support such oversight and evaluation, including the targeted policy changes. Research and evaluation shall be coordinated under the direction of the Secretary, and in consultation with the advisory committee, and findings shall be shared broadly. The Secretary shall consult the advisory committee with respect to policy changes that have proven successful and can be applied more broadly to all public housing agencies, and propose any necessary statutory changes. The Secretary may, at the request of a Moving to Work agency and one or more adjacent public housing agencies in the same area, designate that Moving to Work agency as a regional agency. A regional Moving to Work agency may administer the assistance under sections 8 and 9 of the United States Housing Act of 1937 (42 U.S.C. 1437f and g) for the participating agencies within its region pursuant to the terms of its Moving to Work agreement with the Secretary. The Secretary may agree to extend the term of the agreement and to make any necessary changes to accommodate regionalization. A Moving to Work agency may be selected as a regional agency if the Secretary determines that unified administration of assistance under sections 8 and 9 by that agency across multiple jurisdictions will lead to efficiencies and to greater housing choice for low-income persons in the region. For purposes of this expansion, in addition to the provisions of the Act retained in section 204, section 8(r)(1) of the Act shall continue to apply unless the Secretary determines that waiver of this section is necessary to implement comprehensive rent reform and occupancy policies subject to evaluation by the Secretary, and the waiver contains, at a minimum, exceptions for requests to port due to employment, education, health and safety. No public housing agency granted this designation through this section shall receive more funding under sections 8 or 9 of the United States Housing Act of 1937 than it otherwise would have received absent this designation. The Secretary shall extend the current Moving to Work agreements of previously designated participating agencies until the end of each such agency's fiscal year 2028 under the same terms and conditions of such current agreements, except for any changes to such terms or conditions otherwise mutually agreed upon by the Secretary and any such agency and such extension agreements shall prohibit any statutory offset of any reserve balances equal to 4 months of operating expenses. Any such reserve balances that exceed such amount shall remain available to any such agency for all permissible purposes under such agreement unless subject to a statutory offset. In addition to other reporting requirements, all Moving to Work agencies shall report financial data to the Department of Housing and Urban Development as specified by the Secretary, so that the effect of Moving to Work policy changes can be measured. 
240. 
(a)AuthoritySubject to the conditions in subsection (d), the Secretary of Housing and Urban Development may authorize, in response to requests received in fiscal years 2016 through 2020, the transfer of some or all project-based assistance, tenant-based assistance, capital advances, debt, and statutorily required use restrictions from housing assisted under section 811 of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 8013) to other new or existing housing, which may include projects, units, and other types of housing, as permitted by the Secretary. (b)Capital advancesInterest shall not be due and repayment of a capital advance shall not be triggered by a transfer pursuant to this section. 
(c)Phased and proportional transfers 
(1)Transfers under this section may be done in phases to accommodate the financing and other requirements related to rehabilitating or constructing the housing to which the assistance is transferred, to ensure that such housing meets the conditions under subsection (d). (2)The capital advance repayment requirements, use restrictions, rental assistance, and debt shall transfer proportionally from the transferring housing to the receiving housing. 
(d)ConditionsThe transfers authorized by this section shall be subject to the following conditions: (1)the owner of the transferring housing shall demonstrate that the transfer is in compliance with applicable Federal, State, and local requirements regarding Housing for Persons with Disabilities and shall provide the Secretary with evidence of obtaining any approvals related to housing disabled persons that are necessary under Federal, State, and local government requirements; 
(2)the owner of the transferring housing shall demonstrate to the Secretary that any transfer is in the best interest of the disabled residents by offering opportunities for increased integration or less concentration of individuals with disabilities; (3)the owner of the transferring housing shall continue to provide the same number of units as approved for rental assistance by the Secretary in the receiving housing; 
(4)the owner of the transferring housing shall consult with the disabled residents in the transferring housing about any proposed transfer under this section and shall notify the residents of the transferring housing who are eligible for assistance to be provided in the receiving housing that they shall not be required to vacate the transferring housing until the receiving housing is available for occupancy; (5)the receiving housing shall meet or exceed applicable physical standards established or adopted by the Secretary; and 
(6)if the receiving housing has a mortgage insured under title II of the National Housing Act, any lien on the receiving housing resulting from additional financing shall be subordinate to any federally insured mortgage lien transferred to, or placed on, such housing, except that the Secretary may waive this requirement upon determination that such a waiver is necessary to facilitate the financing of acquisition, construction, or rehabilitation of the receiving housing. (e)Public noticeThe Secretary shall publish a notice in the Federal Register of the terms and conditions, including criteria for the Department's approval of transfers pursuant to this section no later than 30 days before the effective date of such notice. 
241. 
(a)Of the unobligated balances, including recaptures and carryover, remaining from funds appropriated to the Department of Housing and Urban Development under the heading General and Special Risk Program Account, and for the cost of guaranteed notes and other obligations under the heading Native American Housing Block Grants, $12,000,000 is hereby permanently rescinded. (b)All unobligated balances, including recaptures and carryover, remaining from funds appropriated to the Department of Housing and Urban Development under the headings Rural Housing and Economic Development, and Homeownership and Opportunity for People Everywhere Grants are hereby permanently rescinded. 
242.Funds made available in this title under the heading Homeless Assistance Grants may be used by the Secretary to participate in Performance Partnership Pilots authorized in an appropriations Act for fiscal year 2016 as initially authorized under section 526 of division H of Public Law 113–76 and extended under section 524 of division G of Public Law 113–235: Provided, That such participation shall be limited to no more than 10 continuums of care and housing activities to improve outcomes for disconnected youth. 
243.With respect to grant amounts awarded under the heading Homeless Assistance Grants for fiscal years 2015 and 2016 for the Continuum of Care (CoC) program as authorized under subtitle C of title IV of the McKinney-Vento Homeless Assistance Act, costs paid by program income of grant recipients may count toward meeting the recipient’s matching requirements, provided the costs are eligible CoC costs that supplement the recipients CoC program. 244.With respect to funds appropriated under the Community Development Fund heading for formula allocation to states pursuant to 42 U.S.C. 5306(d), the Secretary shall permit a jurisdiction to demonstrate compliance with 42 U.S.C. 5305(c)(2)(A) if it had been designated as majority low- and moderate-income pursuant to data from the 2000 decennial Census and it continues to have economic distress as evidenced by inclusion in a designated Rural Promise Zone or Distressed County as defined by the Appalachian Regional Commission. This section shall apply to any such state funds appropriated under such heading under this Act, in each fiscal year from 2017 through 2020, and under prior appropriation Acts (with respect to any such allocated but uncommitted funds available to any such state).This title may be cited as the Department of Housing and Urban Development Appropriations Act, 2016. IIIRelated agenciesAccess boardSalaries and expensesFor expenses necessary for the Access Board, as authorized by section 502 of the Rehabilitation Act of 1973, as amended, $8,023,000: Provided, That, notwithstanding any other provision of law, there may be credited to this appropriation funds received for publications and training expenses.Federal maritime commissionSalaries and expensesFor necessary expenses of the Federal Maritime Commission as authorized by section 201(d) of the Merchant Marine Act, 1936, as amended (46 U.S.C. 307), including services as authorized by 5 U.S.C. 3109; hire of passenger motor vehicles as authorized by 31 U.S.C. 1343(b); and uniforms or allowances therefor, as authorized by 5 U.S.C. 5901–5902, $25,660,000: Provided, That not to exceed $2,000 shall be available for official reception and representation expenses.National railroad passenger corporationOffice of Inspector Generalsalaries and expensesFor necessary expenses of the Office of Inspector General for the National Railroad Passenger Corporation to carry out the provisions of the Inspector General Act of 1978, as amended, $24,499,000: Provided, That the Inspector General shall have all necessary authority, in carrying out the duties specified in the Inspector General Act, as amended (5 U.S.C. App. 3), to investigate allegations of fraud, including false statements to the government (18 U.S.C. 1001), by any person or entity that is subject to regulation by the National Railroad Passenger Corporation: Provided further, That the Inspector General may enter into contracts and other arrangements for audits, studies, analyses, and other services with public agencies and with private persons, subject to the applicable laws and regulations that govern the obtaining of such services within the National Railroad Passenger Corporation: Provided further, That the Inspector General may select, appoint, and employ such officers and employees as may be necessary for carrying out the functions, powers, and duties of the Office of Inspector General, subject to the applicable laws and regulations that govern such selections, appointments, and employment within the Corporation: Provided further, That concurrent with the President's budget request for fiscal year 2017, the Inspector General shall submit to the House and Senate Committees on Appropriations a budget request for fiscal year 2017 in similar format and substance to those submitted by executive agencies of the Federal Government.National transportation safety boardSalaries and expensesFor necessary expenses of the National Transportation Safety Board, including hire of passenger motor vehicles and aircraft; services as authorized by 5 U.S.C. 3109, but at rates for individuals not to exceed the per diem rate equivalent to the rate for a GS–15; uniforms, or allowances therefor, as authorized by law (5 U.S.C. 5901–5902), $105,170,000, of which not to exceed $2,000 may be used for official reception and representation expenses. The amounts made available to the National Transportation Safety Board in this Act include amounts necessary to make lease payments on an obligation incurred in fiscal year 2001 for a capital lease.Neighborhood reinvestment corporationPayment to the neighborhood reinvestment corporationFor payment to the Neighborhood Reinvestment Corporation for use in neighborhood reinvestment activities, as authorized by the Neighborhood Reinvestment Corporation Act (42 U.S.C. 8101–8107), $135,000,000, of which $5,000,000 shall be for a multi-family rental housing program: Provided, That in addition, $40,000,000 shall be made available until expended to the Neighborhood Reinvestment Corporation for mortgage foreclosure mitigation activities, under the following terms and conditions: 
(1)The Neighborhood Reinvestment Corporation (NRC) shall make grants to counseling intermediaries approved by the Department of Housing and Urban Development (HUD) (with match to be determined by NRC based on affordability and the economic conditions of an area; a match also may be waived by NRC based on the aforementioned conditions) to provide mortgage foreclosure mitigation assistance primarily to States and areas with high rates of defaults and foreclosures to help eliminate the default and foreclosure of mortgages of owner-occupied single-family homes that are at risk of such foreclosure. Other than areas with high rates of defaults and foreclosures, grants may also be provided to approved counseling intermediaries based on a geographic analysis of the Nation by NRC which determines where there is a prevalence of mortgages that are risky and likely to fail, including any trends for mortgages that are likely to default and face foreclosure. A State Housing Finance Agency may also be eligible where the State Housing Finance Agency meets all the requirements under this paragraph. A HUD-approved counseling intermediary shall meet certain mortgage foreclosure mitigation assistance counseling requirements, as determined by NRC, and shall be approved by HUD or NRC as meeting these requirements. (2)Mortgage foreclosure mitigation assistance shall only be made available to homeowners of owner-occupied homes with mortgages in default or in danger of default. These mortgages shall likely be subject to a foreclosure action and homeowners will be provided such assistance that shall consist of activities that are likely to prevent foreclosures and result in the long-term affordability of the mortgage retained pursuant to such activity or another positive outcome for the homeowner. No funds made available under this paragraph may be provided directly to lenders or homeowners to discharge outstanding mortgage balances or for any other direct debt reduction payments. 
(3)The use of mortgage foreclosure mitigation assistance by approved counseling intermediaries and State Housing Finance Agencies shall involve a reasonable analysis of the borrower's financial situation, an evaluation of the current value of the property that is subject to the mortgage, counseling regarding the assumption of the mortgage by another non-Federal party, counseling regarding the possible purchase of the mortgage by a non-Federal third party, counseling and advice of all likely restructuring and refinancing strategies or the approval of a work-out strategy by all interested parties. (4)NRC may provide up to 15 percent of the total funds under this paragraph to its own charter members with expertise in foreclosure prevention counseling, subject to a certification by NRC that the procedures for selection do not consist of any procedures or activities that could be construed as a conflict of interest or have the appearance of impropriety. 
(5)HUD-approved counseling entities and State Housing Finance Agencies receiving funds under this paragraph shall have demonstrated experience in successfully working with financial institutions as well as borrowers facing default, delinquency and foreclosure as well as documented counseling capacity, outreach capacity, past successful performance and positive outcomes with documented counseling plans (including post mortgage foreclosure mitigation counseling), loan workout agreements and loan modification agreements. NRC may use other criteria to demonstrate capacity in underserved areas. (6)Of the total amount made available under this paragraph, up to $2,000,000 may be made available to build the mortgage foreclosure and default mitigation counseling capacity of counseling intermediaries through NRC training courses with HUD-approved counseling intermediaries and their partners, except that private financial institutions that participate in NRC training shall pay market rates for such training. 
(7)Of the total amount made available under this paragraph, up to 5 percent may be used for associated administrative expenses for NRC to carry out activities provided under this section. (8)Mortgage foreclosure mitigation assistance grants may include a budget for outreach and advertising, and training, as determined by NRC. 
(9)NRC shall continue to report bi-annually to the House and Senate Committees on Appropriations as well as the Senate Banking Committee and House Financial Services Committee on its efforts to mitigate mortgage default.United states interagency council on homelessnessOperating expensesFor necessary expenses (including payment of salaries, authorized travel, hire of passenger motor vehicles, the rental of conference rooms, and the employment of experts and consultants under section 3109 of title 5, United States Code) of the United States Interagency Council on Homelessness in carrying out the functions pursuant to title II of the McKinney-Vento Homeless Assistance Act, as amended, $3,530,000.  IVGeneral provisions—this act 401.None of the funds in this Act shall be used for the planning or execution of any program to pay the expenses of, or otherwise compensate, non-Federal parties intervening in regulatory or adjudicatory proceedings funded in this Act. 
402.None of the funds appropriated in this Act shall remain available for obligation beyond the current fiscal year, nor may any be transferred to other appropriations, unless expressly so provided herein. 403.The expenditure of any appropriation under this Act for any consulting service through a procurement contract pursuant to section 3109 of title 5, United States Code, shall be limited to those contracts where such expenditures are a matter of public record and available for public inspection, except where otherwise provided under existing law, or under existing Executive order issued pursuant to existing law. 
404. 
(a)None of the funds made available in this Act may be obligated or expended for any employee training that— (1)does not meet identified needs for knowledge, skills, and abilities bearing directly upon the performance of official duties; 
(2)contains elements likely to induce high levels of emotional response or psychological stress in some participants; (3)does not require prior employee notification of the content and methods to be used in the training and written end of course evaluation; 
(4)contains any methods or content associated with religious or quasi-religious belief systems or new age belief systems as defined in Equal Employment Opportunity Commission Notice N–915.022, dated September 2, 1988; or (5)is offensive to, or designed to change, participants' personal values or lifestyle outside the workplace. 
(b)Nothing in this section shall prohibit, restrict, or otherwise preclude an agency from conducting training bearing directly upon the performance of official duties. 405.Except as otherwise provided in this Act, none of the funds provided in this Act, provided by previous appropriations Acts to the agencies or entities funded in this Act that remain available for obligation or expenditure in fiscal year 2016, or provided from any accounts in the Treasury derived by the collection of fees and available to the agencies funded by this Act, shall be available for obligation or expenditure through a reprogramming of funds that— 
(1)creates a new program; (2)eliminates a program, project, or activity; 
(3)increases funds or personnel for any program, project, or activity for which funds have been denied or restricted by the Congress; (4)proposes to use funds directed for a specific activity by either the House or Senate Committees on Appropriations for a different purpose; 
(5)augments existing programs, projects, or activities in excess of $5,000,000 or 10 percent, whichever is less; (6)reduces existing programs, projects, or activities by $5,000,000 or 10 percent, whichever is less; or 
(7)creates, reorganizes, or restructures a branch, division, office, bureau, board, commission, agency, administration, or department different from the budget justifications submitted to the Committees on Appropriations or the table accompanying the explanatory statement accompanying this Act, whichever is more detailed, unless prior approval is received from the House and Senate Committees on Appropriations: Provided, That not later than 60 days after the date of enactment of this Act, each agency funded by this Act shall submit a report to the Committees on Appropriations of the Senate and of the House of Representatives to establish the baseline for application of reprogramming and transfer authorities for the current fiscal year: Provided further, That the report shall include— 
(A)a table for each appropriation with a separate column to display the prior year enacted level, the President's budget request, adjustments made by Congress, adjustments due to enacted rescissions, if appropriate, and the fiscal year enacted level; (B)a delineation in the table for each appropriation and its respective prior year enacted level by object class and program, project, and activity as detailed in the budget appendix for the respective appropriation; and 
(C)an identification of items of special congressional interest. 406.Except as otherwise specifically provided by law, not to exceed 50 percent of unobligated balances remaining available at the end of fiscal year 2016 from appropriations made available for salaries and expenses for fiscal year 2016 in this Act, shall remain available through September 30, 2017, for each such account for the purposes authorized: Provided, That a request shall be submitted to the House and Senate Committees on Appropriations for approval prior to the expenditure of such funds: Provided further, That these requests shall be made in compliance with reprogramming guidelines under section 405 of this Act. 
407.No funds in this Act may be used to support any Federal, State, or local projects that seek to use the power of eminent domain, unless eminent domain is employed only for a public use: Provided, That for purposes of this section, public use shall not be construed to include economic development that primarily benefits private entities: Provided further, That any use of funds for mass transit, railroad, airport, seaport or highway projects, as well as utility projects which benefit or serve the general public (including energy-related, communication-related, water-related and wastewater-related infrastructure), other structures designated for use by the general public or which have other common-carrier or public-utility functions that serve the general public and are subject to regulation and oversight by the government, and projects for the removal of an immediate threat to public health and safety or brownfields as defined in the Small Business Liability Relief and Brownfields Revitalization Act (Public Law 107–118) shall be considered a public use for purposes of eminent domain. 
408.None of the funds made available in this Act may be transferred to any department, agency, or instrumentality of the United States Government, except pursuant to a transfer made by, or transfer authority provided in, this Act or any other appropriations Act. 409.No part of any appropriation contained in this Act shall be available to pay the salary for any person filling a position, other than a temporary position, formerly held by an employee who has left to enter the Armed Forces of the United States and has satisfactorily completed his or her period of active military or naval service, and has within 90 days after his or her release from such service or from hospitalization continuing after discharge for a period of not more than 1 year, made application for restoration to his or her former position and has been certified by the Office of Personnel Management as still qualified to perform the duties of his or her former position and has not been restored thereto. 
410.No funds appropriated pursuant to this Act may be expended by an entity unless the entity agrees that in expending the assistance the entity will comply with sections 2 through 4 of the Act of March 3, 1933 (41 U.S.C. 10a–10c, popularly known as the Buy American Act). 411.No funds appropriated or otherwise made available under this Act shall be made available to any person or entity that has been convicted of violating the Buy American Act (41 U.S.C. 10a–10c). 
412.None of the funds made available in this Act may be used for first-class airline accommodations in contravention of sections 301–10.122 and 301–10.123 of title 41, Code of Federal Regulations. 413. (a)None of the funds made available by this Act may be used to approve a new foreign air carrier permit under sections 41301 through 41305 of title 49, United States Code, or exemption application under section 40109 of that title of an air carrier already holding an air operators certificate issued by a country that is party to the U.S.-E.U.-Iceland-Norway Air Transport Agreement where such approval would contravene United States law or Article 17 bis of the U.S.-E.U.-Iceland-Norway Air Transport Agreement. 
(b)Nothing in this section shall prohibit, restrict or otherwise preclude the Secretary of Transportation from granting a foreign air carrier permit or an exemption to such an air carrier where such authorization is consistent with the U.S.-E.U.-Iceland-Norway Air Transport Agreement and United States law. 414.None of the funds made available in this Act may be used to send or otherwise pay for the attendance of more than 50 employees of a single agency or department of the United States Government, who are stationed in the United States, at any single international conference unless the relevant Secretary reports to the House and Senate Committees on Appropriations at least 5 days in advance that such attendance is important to the national interest: Provided, That for purposes of this section the term international conference shall mean a conference occurring outside of the United States attended by representatives of the United States Government and of foreign governments, international organizations, or nongovernmental organizations. 
415.None of the funds made available by this Act may be used by the Federal Transit Administration to implement, administer, or enforce section 18.36(c)(2) of title 49, Code of Federal Regulations, for construction hiring purposes. 416.None of the funds made available by this Act may be used in contravention of the 5th or 14th Amendment to the Constitution or title VI of the Civil Rights Act of 1964. 
417.None of the funds made available by this Act may be used by the Department of Transportation, the Department of Housing and Urban Development, or any other Federal agency to lease or purchase new light duty vehicles for any executive fleet, or for an agency's fleet inventory, except in accordance with Presidential Memorandum—Federal Fleet Performance, dated May 24, 2011. 418.None of the funds made available by this Act may be used in contravention of subpart E of part 5 of the regulations of the Secretary of Housing and Urban Development (24 CFR part 5, subpart E, relating to restrictions on assistance to noncitizens). 
419.None of the funds made available by this Act may be used to provide financial assistance in contravention of section 214(d) of the Housing and Community Development Act of 1980 (42 U.S.C. 1436a(d)). 420.For an additional amount for Community Planning and Development, Community Development Fund, $300,000,000, to remain available until expended, for necessary expenses for activities authorized under title I of the Housing and Community Development Act of 1974 (42 U.S.C. 5301 et seq.) related to disaster relief, long-term recovery, restoration of infrastructure and housing, and economic revitalization in the most impacted and distressed areas resulting from a major disaster declared in 2015 pursuant to the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.) related to the consequences of Hurricane Joaquin and adjacent storm systems, Hurricane Patricia, and other flood events: Provided, That funds shall be awarded directly to the State or unit of general local government at the discretion of the Secretary: Provided further, That prior to the obligation of funds a grantee shall submit a plan to the Secretary for approval detailing the proposed use of all funds, including criteria for eligibility and how the use of these funds will address long-term recovery and restoration of infrastructure and housing and economic revitalization in the most impacted and distressed areas: Provided further, That such funds may not be used for activities reimbursable by, or for which funds are made available by, the Federal Emergency Management Agency or the Army Corps of Engineers: Provided further, That funds allocated under this heading shall not be considered relevant to the non-disaster formula allocations made pursuant to section 106 of the Housing and Community Development Act of 1974 (42 U.S.C. 5306): Provided further, That a State or subdivision thereof may use up to five percent of its allocation for administrative costs: Provided further, That in administering the funds under this heading, the Secretary of Housing and Urban Development may waive, or specify alternative requirements for, any provision of any statute or regulation that the Secretary administers in connection with the obligation by the Secretary or the use by the recipient of these funds (except for requirements related to fair housing, nondiscrimination, labor standards, and the environment), if the Secretary finds that good cause exists for the waiver or alternative requirement and such waiver or alternative requirement would not be inconsistent with the overall purpose of title I of the Housing and Community Development Act of 1974: Provided further, That, notwithstanding the preceding proviso, recipients of funds provided under this heading that use such funds to supplement Federal assistance provided under section 402, 403, 404, 406, 407, or 502 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.) may adopt, without review or public comment, any environmental review, approval, or permit performed by a Federal agency, and such adoption shall satisfy the responsibilities of the recipient with respect to such environmental review, approval or permit: Provided further, That, notwithstanding section 104(g)(2) of the Housing and Community Development Act of 1974 (42 U.S.C. 5304(g)(2)), the Secretary may, upon receipt of a request for release of funds and certification, immediately approve the release of funds for an activity or project assisted under this heading if the recipient has adopted an environmental review, approval or permit under the preceding proviso or the activity or project is categorically excluded from review under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.): Provided further, That the Secretary shall publish via notice in the Federal Register any waiver, or alternative requirement, to any statute or regulation that the Secretary administers pursuant to title I of the Housing and Community Development Act of 1974 no later than five days before the effective date of such waiver or alternative requirement: Provided further, That of the amounts made available under this section, up to $1,000,000 may be transferred to Program Office Salaries and Expenses, Community Planning and Development for necessary costs, including information technology costs, of administering and overseeing funds made available under this heading: Provided further, That amounts provided under this section shall be designated by Congress as being for disaster relief pursuant to section 251(b)(2)(D) of the Balanced Budget and Emergency Deficit Control Act of 1985. 
421.Effective as of December 4, 2015, and as if included therein as enacted, section 1408 of the Fixing America’s Surface Transportation Act (Public Law 114–94) is amended by adding at the end the following:  (c)ApplicabilityThe amendment made by subsection (b) shall apply to projects to repair or reconstruct facilities damaged as a result of a natural disaster or catastrophic failure described in section 125(a) of title 23, United States Code, occurring on or after October 1, 2015..This division may be cited as the Transportation, Housing and Urban Development, and Related Agencies Appropriations Act, 2016. MIntelligence Authorization Act for Fiscal Year 2016 1.Short title; table of contents (a)Short titleThis division may be cited as the Intelligence Authorization Act for Fiscal Year 2016. 
(b)Table of contentsThe table of contents for this division is as follows:  Division M—Intelligence Authorization Act for Fiscal Year 2016 Sec. 1. Short title; table of contents. Sec. 2. Definitions. Sec. 3. Explanatory statement. Title I—Intelligence Activities Sec. 101. Authorization of appropriations. Sec. 102. Classified schedule of authorizations. Sec. 103. Personnel ceiling adjustments. Sec. 104. Intelligence Community Management Account. Sec. 105. Clarification regarding authority for flexible personnel management among elements of intelligence community. Title II—Central Intelligence Agency Retirement and Disability System Sec. 201. Authorization of appropriations. Title III—General provisions Sec. 301. Increase in employee compensation and benefits authorized by law. Sec. 302. Restriction on conduct of intelligence activities. Sec. 303. Provision of information and assistance to Inspector General of the Intelligence Community. Sec. 304. Inclusion of Inspector General of Intelligence Community in Council of Inspectors General on Integrity and Efficiency. Sec. 305. Clarification of authority of Privacy and Civil Liberties Oversight Board. Sec. 306. Enhancing government personnel security programs. Sec. 307. Notification of changes to retention of call detail record policies. Sec. 308. Personnel information notification policy by the Director of National Intelligence. Sec. 309. Designation of lead intelligence officer for tunnels. Sec. 310. Reporting process required for tracking certain requests for country clearance. Sec. 311. Study on reduction of analytic duplication. Sec. 312. Strategy for comprehensive interagency review of the United States national security overhead satellite architecture. Sec. 313. Cyber attack standards of measurement study. Title IV—Matters relating to elements of the Intelligence Community Subtitle A—Office of the Director of National Intelligence Sec. 401. Appointment and confirmation of the National Counterintelligence Executive. Sec. 402. Technical amendments relating to pay under title 5, United States Code. Sec. 403. Analytic objectivity review. Subtitle B—Central Intelligence Agency and other elements Sec. 411. Authorities of the Inspector General for the Central Intelligence Agency. Sec. 412. Prior congressional notification of transfers of funds for certain intelligence activities. Title V—Matters relating to foreign countries Subtitle A—Matters relating to Russia Sec. 501. Notice of deployment or transfer of Club–K container missile system by the Russian Federation. Sec. 502. Assessment on funding of political parties and nongovernmental organizations by the Russian Federation. Sec. 503. Assessment on the use of political assassinations as a form of statecraft by the Russian Federation. Subtitle B—Matters relating to other countries Sec. 511. Report on resources and collection posture with regard to the South China Sea and East China Sea. Sec. 512. Use of locally employed staff serving at a United States diplomatic facility in Cuba. Sec. 513. Inclusion of sensitive compartmented information facilities in United States diplomatic facilities in Cuba. Sec. 514. Report on use by Iran of funds made available through sanctions relief. Title VI—Matters relating to United States Naval Station, Guantanamo Bay, Cuba Sec. 601. Prohibition on use of funds for transfer or release of individuals detained at United States Naval Station, Guantanamo Bay, Cuba, to the United States. Sec. 602. Prohibition on use of funds to construct or modify facilities in the United States to house detainees transferred from United States Naval Station, Guantanamo Bay, Cuba. Sec. 603. Prohibition on use of funds for transfer or release to certain countries of individuals detained at United States Naval Station, Guantanamo Bay, Cuba. Title VII—Reports and other matters Subtitle A—Reports Sec. 701. Repeal of certain reporting requirements. Sec. 702. Reports on foreign fighters. Sec. 703. Report on strategy, efforts, and resources to detect, deter, and degrade Islamic State revenue mechanisms. Sec. 704. Report on United States counterterrorism strategy to disrupt, dismantle, and defeat the Islamic State, al-Qa’ida, and their affiliated groups, associated groups, and adherents. Sec. 705. Report on effects of data breach of Office of Personnel Management. Sec. 706. Report on hiring of graduates of Cyber Corps Scholarship Program by intelligence community. Sec. 707. Report on use of certain business concerns. Subtitle B—Other matters Sec. 711. Use of homeland security grant funds in conjunction with Department of Energy national laboratories. Sec. 712. Inclusion of certain minority-serving institutions in grant program to enhance recruiting of intelligence community workforce. 2.DefinitionsIn this division: 
(1)Congressional intelligence committeesThe term congressional intelligence committees means— (A)the Select Committee on Intelligence of the Senate; and 
(B)the Permanent Select Committee on Intelligence of the House of Representatives. (2)Intelligence communityThe term intelligence community has the meaning given that term in section 3(4) of the National Security Act of 1947 (50 U.S.C. 3003(4)). 
3.Explanatory statementThe explanatory statement regarding this division, printed in the House section of the Congressional Record on or about December 15, 2015, by the Chairman of the Permanent Select Committee on Intelligence of the House of Representatives, shall have the same effect with respect to the implementation of this division as if it were a joint explanatory statement of a committee of conference. IIntelligence Activities 101.Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal year 2016 for the conduct of the intelligence and intelligence-related activities of the following elements of the United States Government: 
(1)The Office of the Director of National Intelligence. (2)The Central Intelligence Agency. 
(3)The Department of Defense. (4)The Defense Intelligence Agency. 
(5)The National Security Agency. (6)The Department of the Army, the Department of the Navy, and the Department of the Air Force. 
(7)The Coast Guard. (8)The Department of State. 
(9)The Department of the Treasury. (10)The Department of Energy. 
(11)The Department of Justice. (12)The Federal Bureau of Investigation. 
(13)The Drug Enforcement Administration. (14)The National Reconnaissance Office. 
(15)The National Geospatial-Intelligence Agency. (16)The Department of Homeland Security. 
102.Classified schedule of authorizations 
(a)Specifications of amounts and personnel levelsThe amounts authorized to be appropriated under section 101 and, subject to section 103, the authorized personnel ceilings as of September 30, 2016, for the conduct of the intelligence activities of the elements listed in paragraphs (1) through (16) of section 101, are those specified in the classified Schedule of Authorizations prepared to accompany this division of this Act. (b)Availability of classified schedule of authorizations (1)AvailabilityThe classified Schedule of Authorizations referred to in subsection (a) shall be made available to the Committee on Appropriations of the Senate, the Committee on Appropriations of the House of Representatives, and to the President. 
(2)Distribution by the presidentSubject to paragraph (3), the President shall provide for suitable distribution of the classified Schedule of Authorizations, or of appropriate portions of the Schedule, within the executive branch. (3)Limits on disclosureThe President shall not publicly disclose the classified Schedule of Authorizations or any portion of such Schedule except— 
(A)as provided in section 601(a) of the Implementing Recommendations of the 9/11 Commission Act of 2007 (50 U.S.C. 3306(a)); (B)to the extent necessary to implement the budget; or 
(C)as otherwise required by law. 103.Personnel ceiling adjustments (a)Authority for increasesThe Director of National Intelligence may authorize employment of civilian personnel in excess of the number authorized for fiscal year 2016 by the classified Schedule of Authorizations referred to in section 102(a) if the Director of National Intelligence determines that such action is necessary to the performance of important intelligence functions, except that the number of personnel employed in excess of the number authorized under such section may not, for any element of the intelligence community, exceed 3 percent of the number of civilian personnel authorized under such schedule for such element. 
(b)Treatment of certain personnelThe Director of National Intelligence shall establish guidelines that govern, for each element of the intelligence community, the treatment under the personnel levels authorized under section 102(a), including any exemption from such personnel levels, of employment or assignment in— (1)a student program, trainee program, or similar program; 
(2)a reserve corps or as a reemployed annuitant; or (3)details, joint duty, or long-term, full-time training. 
(c)Notice to congressional intelligence committeesThe Director of National Intelligence shall notify the congressional intelligence committees in writing at least 15 days prior to each exercise of an authority described in subsection (a). 104.Intelligence Community Management Account (a)Authorization of appropriationsThere is authorized to be appropriated for the Intelligence Community Management Account of the Director of National Intelligence for fiscal year 2016 the sum of $516,306,000. Within such amount, funds identified in the classified Schedule of Authorizations referred to in section 102(a) for advanced research and development shall remain available until September 30, 2017. 
(b)Authorized personnel levelsThe elements within the Intelligence Community Management Account of the Director of National Intelligence are authorized 785 positions as of September 30, 2016. Personnel serving in such elements may be permanent employees of the Office of the Director of National Intelligence or personnel detailed from other elements of the United States Government. (c)Classified authorizations (1)Authorization of appropriationsIn addition to amounts authorized to be appropriated for the Intelligence Community Management Account by subsection (a), there are authorized to be appropriated for the Community Management Account for fiscal year 2016 such additional amounts as are specified in the classified Schedule of Authorizations referred to in section 102(a). Such additional amounts for advanced research and development shall remain available until September 30, 2017. 
(2)Authorization of personnelIn addition to the personnel authorized by subsection (b) for elements of the Intelligence Community Management Account as of September 30, 2016, there are authorized such additional personnel for the Community Management Account as of that date as are specified in the classified Schedule of Authorizations referred to in section 102(a). 105.Clarification regarding authority for flexible personnel management among elements of intelligence community (a)ClarificationSection 102A(v) of the National Security Act of 1947 (50 U.S.C. 3024(v)) is amended— 
(1)by redesignating paragraph (3) as paragraph (4); and (2)by inserting after paragraph (2) the following new paragraph (3): 
 
(3)A covered department may appoint an individual to a position converted or established pursuant to this subsection without regard to the civil-service laws, including parts II and III of title 5, United States Code.. (b)Effective dateThe amendments made by subsection (a) shall apply with respect to an appointment under section 102A(v) of the National Security Act of 1947 (50 U.S.C. 3024(v)) made on or after the date of the enactment of the Intelligence Authorization Act for Fiscal Year 2012 (Public Law 112–87) and to any proceeding pending on or filed after the date of the enactment of this section that relates to such an appointment. 
IICentral Intelligence Agency Retirement and Disability System 
201.Authorization of appropriationsThere is authorized to be appropriated for the Central Intelligence Agency Retirement and Disability Fund for fiscal year 2016 the sum of $514,000,000. IIIGeneral provisions 301.Increase in employee compensation and benefits authorized by lawAppropriations authorized by this division for salary, pay, retirement, and other benefits for Federal employees may be increased by such additional or supplemental amounts as may be necessary for increases in such compensation or benefits authorized by law. 
302.Restriction on conduct of intelligence activitiesThe authorization of appropriations by this division shall not be deemed to constitute authority for the conduct of any intelligence activity which is not otherwise authorized by the Constitution or the laws of the United States. 303.Provision of information and assistance to Inspector General of the Intelligence CommunitySection 103H(j)(4) of the National Security Act of 1947 (50 U.S.C. 3033(j)(4)) is amended— 
(1)in subparagraph (A), by striking any department, agency, or other element of the United States Government and inserting any Federal, State (as defined in section 804), or local governmental agency or unit thereof; and (2)in subparagraph (B), by inserting from a department, agency, or element of the Federal Government before under subparagraph (A). 
304.Inclusion of Inspector General of Intelligence Community in Council of Inspectors General on Integrity and EfficiencySection 11(b)(1)(B) of the Inspector General Act of 1978 (Public Law 95–452; 5 U.S.C. App.) is amended by striking the Office of the Director of National Intelligence and inserting the Intelligence Community. 305.Clarification of authority of Privacy and Civil Liberties Oversight BoardSection 1061(g) of the Intelligence Reform and Terrorism Prevention Act of 2004 (42 U.S.C. 2000ee(g)) is amended by adding at the end the following new paragraph: 
 
(5)AccessNothing in this section shall be construed to authorize the Board, or any agent thereof, to gain access to information regarding an activity covered by section 503(a) of the National Security Act of 1947 (50 U.S.C. 3093(a))..  306.Enhancing government personnel security programs (a)Enhanced security clearance programs (1)In generalPart III of title 5, United States Code, is amended by adding at the end the following: 
 
JEnhanced personnel security programs 
110Enhanced personnel security programs 
 
Sec.  
11001. Enhanced personnel security programs. 
11001.Enhanced personnel security programs 
(a)Enhanced Personnel Security ProgramThe Director of National Intelligence shall direct each agency to implement a program to provide enhanced security review of covered individuals— (1)in accordance with this section; and 
(2)not later than the earlier of— (A)the date that is 5 years after the date of the enactment of the Intelligence Authorization Act for Fiscal Year 2016; or 
(B)the date on which the backlog of overdue periodic reinvestigations of covered individuals is eliminated, as determined by the Director of National Intelligence. (b)Comprehensiveness (1)Sources of informationThe enhanced personnel security program of an agency shall integrate relevant and appropriate information from various sources, including government, publicly available, and commercial data sources, consumer reporting agencies, social media, and such other sources as determined by the Director of National Intelligence. 
(2)Types of informationInformation obtained and integrated from sources described in paragraph (1) may include— (A)information relating to any criminal or civil legal proceeding; 
(B)financial information relating to the covered individual, including the credit worthiness of the covered individual; (C)publicly available information, whether electronic, printed, or other form, including relevant security or counterintelligence information about the covered individual or information that may suggest ill intent, vulnerability to blackmail, compulsive behavior, allegiance to another country, change in ideology, or that the covered individual lacks good judgment, reliability, or trustworthiness; and 
(D)data maintained on any terrorist or criminal watch list maintained by any agency, State or local government, or international organization. (c)Reviews of covered individuals (1)Reviews (A)In generalThe enhanced personnel security program of an agency shall require that, not less than 2 times every 5 years, the head of the agency shall conduct or request the conduct of automated record checks and checks of information from sources under subsection (b) to ensure the continued eligibility of each covered individual to access classified information and hold a sensitive position unless more frequent reviews of automated record checks and checks of information from sources under subsection (b) are conducted on the covered individual. 
(B)Scope of reviewsExcept for a covered individual who is subject to more frequent reviews to ensure the continued eligibility of the covered individual to access classified information and hold a sensitive position, the reviews under subparagraph (A) shall consist of random or aperiodic checks of covered individuals, such that each covered individual is subject to at least 2 reviews during the 5-year period beginning on the date on which the agency implements the enhanced personnel security program of an agency, and during each 5-year period thereafter. (C)Individual reviewsA review of the information relating to the continued eligibility of a covered individual to access classified information and hold a sensitive position under subparagraph (A) may not be conducted until after the end of the 120-day period beginning on the date the covered individual receives the notification required under paragraph (3). 
(2)ResultsThe head of an agency shall take appropriate action if a review under paragraph (1) finds relevant information that may affect the continued eligibility of a covered individual to access classified information and hold a sensitive position. (3)Information for covered individualsThe head of an agency shall ensure that each covered individual is adequately advised of the types of relevant security or counterintelligence information the covered individual is required to report to the head of the agency. 
(4)LimitationNothing in this subsection shall be construed to affect the authority of an agency to determine the appropriate weight to be given to information relating to a covered individual in evaluating the continued eligibility of the covered individual. (5)Authority of the PresidentNothing in this subsection shall be construed as limiting the authority of the President to direct or perpetuate periodic reinvestigations of a more comprehensive nature or to delegate the authority to direct or perpetuate such reinvestigations. 
(6)Effect on other reviewsReviews conducted under paragraph (1) are in addition to investigations and reinvestigations conducted pursuant to section 3001 of the Intelligence Reform and Terrorism Prevention Act of 2004 (50 U.S.C. 3341). (d)Audit (1)In generalBeginning 2 years after the date of the implementation of the enhanced personnel security program of an agency under subsection (a), the Inspector General of the agency shall conduct at least 1 audit to assess the effectiveness and fairness, which shall be determined in accordance with performance measures and standards established by the Director of National Intelligence, to covered individuals of the enhanced personnel security program of the agency. 
(2)Submissions to DNIThe results of each audit conducted under paragraph (1) shall be submitted to the Director of National Intelligence to assess the effectiveness and fairness of the enhanced personnel security programs across the Federal Government. (e)DefinitionsIn this section— 
(1)the term agency has the meaning given that term in section 3001 of the Intelligence Reform and Terrorism Prevention Act of 2004 (50 U.S.C. 3341); (2)the term consumer reporting agency has the meaning given that term in section 603 of the Fair Credit Reporting Act (15 U.S.C. 1681a); 
(3)the term covered individual means an individual employed by an agency or a contractor of an agency who has been determined eligible for access to classified information or eligible to hold a sensitive position; (4)the term enhanced personnel security program means a program implemented by an agency at the direction of the Director of National Intelligence under subsection (a); and. 
(2)Technical and conforming amendmentThe table of chapters for part III of title 5, United States Code, is amended by adding at the end following:   Subpart J—Enhanced personnel security programs 110. Enhanced personnel security programs11001. (b)Resolution of backlog of overdue periodic reinvestigations (1)In generalThe Director of National Intelligence shall develop and implement a plan to eliminate the backlog of overdue periodic reinvestigations of covered individuals. 
(2)RequirementsThe plan developed under paragraph (1) shall— (A)use a risk-based approach to— 
(i)identify high-risk populations; and (ii)prioritize reinvestigations that are due or overdue to be conducted; and 
(B)use random automated record checks of covered individuals that shall include all covered individuals in the pool of individuals subject to a one-time check. (3)DefinitionsIn this subsection: 
(A)The term covered individual means an individual who has been determined eligible for access to classified information or eligible to hold a sensitive position. (B)The term periodic reinvestigations has the meaning given such term in section 3001(a)(7) of the Intelligence Reform and Terrorism Prevention Act of 2004 (50 U.S.C. 3341(a)(7)). 
307.Notification of changes to retention of call detail record policies 
(a)Requirement To retain 
(1)In generalNot later than 15 days after learning that an electronic communication service provider that generates call detail records in the ordinary course of business has changed the policy of the provider on the retention of such call detail records to result in a retention period of less than 18 months, the Director of National Intelligence shall notify, in writing, the congressional intelligence committees of such change. (2)ReportNot later than 30 days after the date of the enactment of this Act, the Director shall submit to the congressional intelligence committees a report identifying each electronic communication service provider that has, as of the date of the report, a policy to retain call detail records for a period of 18 months or less. 
(b)DefinitionsIn this section: (1)Call detail recordThe term call detail record has the meaning given that term in section 501(k) of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1861(k)). 
(2)Electronic communication service providerThe term electronic communication service provider has the meaning given that term in section 701(b)(4) of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1881(b)(4)). 308.Personnel information notification policy by the Director of National Intelligence (a)Directive requiredThe Director of National Intelligence shall issue a directive containing a written policy for the timely notification to the congressional intelligence committees of the identities of individuals occupying senior level positions within the intelligence community. 
(b)Senior level positionIn identifying positions that are senior level positions in the intelligence community for purposes of the directive required under subsection (a), the Director of National Intelligence shall consider whether a position— (1)constitutes the head of an entity or a significant component within an agency; 
(2)is involved in the management or oversight of matters of significant import to the leadership of an entity of the intelligence community; (3)provides significant responsibility on behalf of the intelligence community; 
(4)requires the management of a significant number of personnel or funds; (5)requires responsibility management or oversight of sensitive intelligence activities; and 
(6)is held by an individual designated as a senior intelligence management official as such term is defined in section 368(a)(6) of the Intelligence Authorization Act for Fiscal Year 2010 (Public Law 111–259; 50 U.S.C. 404i–1 note). (c)NotificationThe Director shall ensure that each notification under the directive issued under subsection (a) includes each of the following: 
(1)The name of the individual occupying the position. (2)Any previous senior level position held by the individual, if applicable, or the position held by the individual immediately prior to the appointment. 
(3)The position to be occupied by the individual. (4)Any other information the Director determines appropriate. 
(d)Relationship to other lawsThe directive issued under subsection (a) and any amendment to such directive shall be consistent with the provisions of the National Security Act of 1947 (50 U.S.C. 401 et seq.). (e)SubmissionNot later than 90 days after the date of the enactment of this Act, the Director shall submit to the congressional intelligence committees the directive issued under subsection (a). 
309.Designation of lead intelligence officer for tunnels 
(a)In generalThe Director of National Intelligence shall designate an official to manage the collection and analysis of intelligence regarding the tactical use of tunnels by state and nonstate actors. (b)Annual reportNot later than the date that is 10 months after the date of the enactment of this Act, and biennially thereafter until the date that is 4 years after the date of the enactment of this Act, the Director of National Intelligence shall submit to the congressional intelligence committees and the congressional defense committees (as such term is defined in section 101(a)(16) of title 10, United States Code) a report describing— 
(1)trends in the use of tunnels by foreign state and nonstate actors; and (2)collaboration efforts between the United States and partner countries to address the use of tunnels by adversaries. 
310.Reporting process required for tracking certain requests for country clearance 
(a)In generalBy not later than September 30, 2016, the Director of National Intelligence shall establish a formal internal reporting process for tracking requests for country clearance submitted to overseas Director of National Intelligence representatives by departments and agencies of the United States. Such reporting process shall include a mechanism for tracking the department or agency that submits each such request and the date on which each such request is submitted. (b)Congressional briefingBy not later than December 31, 2016, the Director of National Intelligence shall brief the congressional intelligence committees on the progress of the Director in establishing the process required under subsection (a). 
311.Study on reduction of analytic duplication 
(a)Study and report 
(1)In generalNot later than January 31, 2016, the Director of National Intelligence shall— (A)carry out a study to evaluate and measure the incidence of duplication in finished intelligence analysis products; and 
(B)submit to the congressional intelligence committees a report on the findings of such study. (2)Methodology requirementsThe methodology used to carry out the study required by this subsection shall be able to be repeated for use in other subsequent studies. 
(b)ElementsThe report required by subsection (a)(1)(B) shall include— (1)detailed information— 
(A)relating to the frequency of duplication of finished intelligence analysis products; and (B)that describes the types of, and the reasons for, any such duplication; and 
(2)a determination as to whether to make the production of such information a routine part of the mission of the Analytic Integrity and Standards Group. (c)Customer impact planNot later than 180 days after the date of the enactment of this Act, the Director of National Intelligence shall submit to the congressional intelligence committees a plan for revising analytic practice, tradecraft, and standards to ensure customers are able to clearly identify— 
(1)the manner in which intelligence products written on similar topics and that are produced contemporaneously differ from one another in terms of methodology, sourcing, or other distinguishing analytic characteristics; and (2)the significance of that difference. 
(d)ConstructionNothing in this section may be construed to impose any requirement that would interfere with the production of an operationally urgent or otherwise time-sensitive current intelligence product. 312.Strategy for comprehensive interagency review of the United States national security overhead satellite architecture (a)Requirement for strategyThe Director of National Intelligence shall collaborate with the Secretary of Defense and the Chairman of the Joint Chiefs of Staff to develop a strategy, with milestones and benchmarks, to ensure that there is a comprehensive interagency review of policies and practices for planning and acquiring national security satellite systems and architectures, including the capabilities of commercial systems and partner countries, consistent with the National Space Policy issued on June 28, 2010. Such strategy shall, where applicable, account for the unique missions and authorities vested in the Department of Defense and the intelligence community. 
(b)ElementsThe strategy required by subsection (a) shall ensure that the United States national security overhead satellite architecture— (1)meets the needs of the United States in peace time and is resilient in war time; 
(2)is fiscally responsible; (3)accurately takes into account cost and performance tradeoffs; 
(4)meets realistic requirements; (5)produces excellence, innovation, competition, and a robust industrial base; 
(6)aims to produce in less than 5 years innovative satellite systems that are able to leverage common, standardized design elements and commercially available technologies; (7)takes advantage of rapid advances in commercial technology, innovation, and commercial-like acquisition practices; 
(8)is open to innovative concepts, such as distributed, disaggregated architectures, that could allow for better resiliency, reconstitution, replenishment, and rapid technological refresh; and (9)emphasizes deterrence and recognizes the importance of offensive and defensive space control capabilities. 
(c)Report on strategyNot later than February 28, 2016, the Director of National Intelligence, the Secretary of Defense, and the Chairman of the Joint Chiefs of Staff shall jointly submit to the congressional intelligence committees, the Committee on Armed Services of the Senate, and the Committee on Armed Services of the House of Representatives a report on the strategy required by subsection (a). 313.Cyber attack standards of measurement study (a)Study requiredThe Director of National Intelligence, in consultation with the Secretary of Homeland Security, the Director of the Federal Bureau of Investigation, and the Secretary of Defense, shall carry out a study to determine appropriate standards that— 
(1)can be used to measure the damage of cyber incidents for the purposes of determining the response to such incidents; and (2)include a method for quantifying the damage caused to affected computers, systems, and devices. 
(b)Reports to congress 
(1)Preliminary findingsNot later than 180 days after the date of the enactment of this Act, the Director of National Intelligence shall submit to the appropriate congressional committees the initial findings of the study required under subsection (a). (2)ReportNot later than 360 days after the date of the enactment of this Act, the Director of National Intelligence shall submit to the appropriate congressional committees a report containing the complete findings of such study. 
(3)Form of reportThe report required by paragraph (2) shall be submitted in unclassified form, but may contain a classified annex. (c)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means the following: 
(1)The congressional intelligence committees. (2)The Committees on Armed Services of the House of Representatives and the Senate. 
(3)The Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate. (4)The Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate. 
IVMatters relating to elements of the Intelligence Community 
AOffice of the Director of National Intelligence 
401.Appointment and confirmation of the National Counterintelligence Executive 
(a)In generalSection 902(a) of the Counterintelligence Enhancement Act of 2002 (50 U.S.C. 3382) is amended to read as follows:  (a)EstablishmentThere shall be a National Counterintelligence Executive who shall be appointed by the President, by and with the advice and consent of the Senate.. 
(b)Effective dateThe amendment made by subsection (a) shall take effect on the date that is one year after the date of the enactment of this Act. 402.Technical amendments relating to pay under title 5, United States CodeSection 5102(a)(1) of title 5, United States Code, is amended— 
(1)in clause (vii), by striking or; (2)by inserting after clause (vii) the following new clause: 
 
(viii)the Office of the Director of National Intelligence;; and (3)in clause (x), by striking the period and inserting a semicolon. 
403.Analytic objectivity review 
(a)AssessmentThe Director of National Intelligence shall assign the Chief of the Analytic Integrity and Standards Group to conduct a review of finished intelligence products produced by the Central Intelligence Agency to assess whether the reorganization of the Agency, announced publicly on March 6, 2015, has resulted in any loss of analytic objectivity. (b)SubmissionNot later than March 6, 2017, the Director of National Intelligence shall submit to the congressional intelligence committees, in writing, the results of the review required under subsection (a), including— 
(1)an assessment comparing the analytic objectivity of a representative sample of finished intelligence products produced by the Central Intelligence Agency before the reorganization and a representative sample of such finished intelligence products produced after the reorganization, predicated on the products’ communication of uncertainty, expression of alternative analysis, and other underlying evaluative criteria referenced in the Strategic Evaluation of All-Source Analysis directed by the Director; (2)an assessment comparing the historical results of anonymous surveys of Central Intelligence Agency analysts and customers conducted before the reorganization and the results of such anonymous surveys conducted after the reorganization, with a focus on the analytic standard of objectivity; 
(3)a metrics-based evaluation measuring the effect that the reorganization’s integration of operational, analytic, support, technical, and digital personnel and capabilities into Mission Centers has had on analytic objectivity; and (4)any recommendations for ensuring that analysts of the Central Intelligence Agency perform their functions with objectivity, are not unduly constrained, and are not influenced by the force of preference for a particular policy. 
BCentral Intelligence Agency and other elements 
411.Authorities of the Inspector General for the Central Intelligence Agency 
(a)Information and assistanceParagraph (9) of section 17(e) of the Central Intelligence Agency Act of 1949 (50 U.S.C. 3517(e)(9)) is amended to read as follows:  (9) (A)The Inspector General may request such information or assistance as may be necessary for carrying out the duties and responsibilities of the Inspector General provided by this section from any Federal, State, or local governmental agency or unit thereof. 
(B)Upon request of the Inspector General for information or assistance from a department or agency of the Federal Government, the head of the department or agency involved, insofar as practicable and not in contravention of any existing statutory restriction or regulation of such department or agency, shall furnish to the Inspector General, or to an authorized designee, such information or assistance. (C)Nothing in this paragraph may be construed to provide any new authority to the Central Intelligence Agency to conduct intelligence activity in the United States. 
(D)In this paragraph, the term State means each of the several States, the District of Columbia, the Commonwealth of Puerto Rico, the Commonwealth of the Northern Mariana Islands, and any territory or possession of the United States.. (b)Technical amendments relating to selection of employeesParagraph (7) of such section (50 U.S.C. 3517(e)(7)) is amended— 
(1)by inserting (A) before Subject to applicable law; and (2)by adding at the end the following new subparagraph: 
 
(B)Consistent with budgetary and personnel resources allocated by the Director, the Inspector General has final approval of— (i)the selection of internal and external candidates for employment with the Office of Inspector General; and 
(ii)all other personnel decisions concerning personnel permanently assigned to the Office of Inspector General, including selection and appointment to the Senior Intelligence Service, but excluding all security-based determinations that are not within the authority of a head of other Central Intelligence Agency offices.. 412.Prior congressional notification of transfers of funds for certain intelligence activities (a)LimitationExcept as provided in subsection (b), none of the funds authorized to be appropriated by this division or otherwise made available for the intelligence community for fiscal year 2016 may be used to initiate a transfer of funds from the Joint Improvised Explosive Device Defeat Fund or the Counterterrorism Partnerships Fund to be used for intelligence activities unless the Director of National Intelligence or the Secretary of Defense, as appropriate, submits to the congressional intelligence committees, by not later than 15 days before initiating such a transfer, written notice of the transfer. 
(b)Waiver 
(1)In generalThe Director of National Intelligence or the Secretary of Defense, as appropriate, may waive subsection (a) with respect to the initiation of a transfer of funds if the Director or Secretary, as the case may be, determines that an emergency situation makes it impossible or impractical to provide the notice required under such subsection by the date that is 15 days before such initiation. (2)NoticeIf the Director or Secretary issues a waiver under paragraph (1), the Director or Secretary, as the case may be, shall submit to the congressional intelligence committees, by not later than 48 hours after the initiation of the transfer of funds covered by the waiver, written notice of the waiver and a justification for the waiver, including a description of the emergency situation that necessitated the waiver. 
VMatters relating to foreign countries 
AMatters relating to Russia 
501.Notice of deployment or transfer of Club–K container missile system by the Russian Federation 
(a)Notice to CongressThe Director of National Intelligence shall submit to the appropriate congressional committees written notice if the intelligence community receives intelligence that the Russian Federation has— (1)deployed, or is about to deploy, the Club–K container missile system through the Russian military; or 
(2)transferred or sold, or intends to transfer or sell, the Club–K container missile system to another state or non-state actor. (b)Notice to congressional intelligence committeesNot later than 30 days after the date on which the Director submits a notice under subsection (a), the Director shall submit to the congressional intelligence committees a written update regarding any intelligence community engagement with a foreign partner on the deployment and impacts of a deployment of the Club–K container missile system to any potentially impacted nation. 
(c)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means the following: (1)The congressional intelligence committees. 
(2)The Committees on Armed Services of the House of Representatives and the Senate. (3)The Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate. 
502.Assessment on funding of political parties and nongovernmental organizations by the Russian Federation 
(a)In generalNot later than 180 days after the date of the enactment of this Act, the Director of National Intelligence shall submit to the appropriate congressional committees an intelligence community assessment on the funding of political parties and nongovernmental organizations in former Soviet states and countries in Europe by the Russian Security Services since January 1, 2006. Such assessment shall include the following: (1)The country involved, the entity funded, the security service involved, and the intended effect of the funding. 
(2)An evaluation of such intended effects, including with respect to— (A)undermining the political cohesion of the country involved; 
(B)undermining the missile defense of the United States and the North Atlantic Treaty Organization; and (C)undermining energy projects that could provide an alternative to Russian energy. 
(b)FormThe report under subsection (a) shall be submitted in unclassified form, but may include a classified annex. (c)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means the following: 
(1)The congressional intelligence committees. (2)The Committees on Armed Services of the House of Representatives and the Senate. 
(3)The Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate. 503.Assessment on the use of political assassinations as a form of statecraft by the Russian Federation (a)Requirement for assessmentNot later than 180 days after the date of the enactment of this Act, the Director of National Intelligence shall submit to the appropriate congressional committees an intelligence community assessment on the use of political assassinations as a form of statecraft by the Russian Federation since January 1, 2000. 
(b)ContentThe assessment required by subsection (a) shall include— (1)a list of Russian politicians, businessmen, dissidents, journalists, current or former government officials, foreign heads-of-state, foreign political leaders, foreign journalists, members of nongovernmental organizations, and other relevant individuals that the intelligence community assesses were assassinated by Russian Security Services, or agents of such services, since January 1, 2000; and 
(2)for each individual described in paragraph (1), the country in which the assassination took place, the means used, associated individuals and organizations, and other background information related to the assassination of the individual. (c)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means the following: 
(1)The congressional intelligence committees. (2)The Committees on Armed Services of the House of Representatives and the Senate. 
(3)The Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate. BMatters relating to other countries 511.Report on resources and collection posture with regard to the South China Sea and East China Sea (a)In generalNot later than 180 days after the date of the enactment of this Act, the Director of National Intelligence shall submit to the congressional intelligence committees an intelligence community assessment on the resources used for collection efforts and the collection posture of the intelligence community with regard to the South China Sea and East China Sea. 
(b)ElementsThe intelligence community assessment required by subsection (a) shall provide detailed information related to intelligence collection by the United States with regard to the South China Sea and East China Sea, including— (1)a review of intelligence community collection activities and a description of these activities, including the lead agency, key partners, purpose of collection activity, annual funding and personnel, the manner in which the collection is conducted, and types of information collected; 
(2)an explanation of how the intelligence community prioritizes and coordinates collection activities focused on such region; and (3)a description of any collection and resourcing gaps and efforts being made to address such gaps. 
512.Use of locally employed staff serving at a United States diplomatic facility in Cuba 
(a)Supervisory requirement 
(1)In generalExcept as provided under paragraph (2), the Secretary of State shall ensure that, not later than 1 year after the date of the enactment of this Act, key supervisory positions at a United States diplomatic facility in Cuba are occupied by citizens of the United States. (2)ExtensionThe Secretary of State may extend the deadline under paragraph (1) for up to 1 year by providing advance written notification and justification of such extension to the appropriate congressional committees. 
(b)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary of State, in coordination with the heads of other appropriate Federal agencies, shall submit to the appropriate congressional committees a report on— (1)the progress made toward meeting the requirement under subsection (a)(1); and 
(2)the use of locally employed staff in United States diplomatic facilities in Cuba, including— (A)the number of such staff; 
(B)the responsibilities of such staff; (C)the manner in which such staff are selected, including efforts to mitigate counterintelligence threats to the United States; and 
(D)the potential cost and impact on the operational capacity of the diplomatic facility if such staff were reduced. (c)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— 
(1)the congressional intelligence committees; (2)the Committee on Foreign Relations and the Committee on Appropriations of the Senate; and 
(3)the Committee on Foreign Affairs and the Committee on Appropriations of the House of Representatives. 513.Inclusion of sensitive compartmented information facilities in United States diplomatic facilities in Cuba (a)Restricted access space requirementEach United States diplomatic facility in Cuba in which classified information will be processed or in which classified communications occur that, after the date of the enactment of this Act, is constructed or undergoes a major construction upgrade shall be constructed to include a sensitive compartmented information facility. 
(b)National security waiverThe Secretary of State may waive the requirement under subsection (a) if the Secretary— (1)determines that such waiver is in the national security interest of the United States; and 
(2)submits a written justification for such waiver to the appropriate congressional committees not later than 90 days before exercising such waiver. (c)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— 
(1)the congressional intelligence committees; (2)the Committee on Foreign Relations and the Committee on Appropriations of the Senate; and 
(3)the Committee on Foreign Affairs and the Committee on Appropriations of the House of Representatives. 514.Report on use by Iran of funds made available through sanctions relief (a)In generalAt the times specified in subsection (b), the Director of National Intelligence, in consultation with the Secretary of the Treasury, shall submit to the appropriate congressional committees a report assessing the following: 
(1)The monetary value of any direct or indirect forms of sanctions relief that Iran has received since the Joint Plan of Action first entered into effect. (2)How Iran has used funds made available through sanctions relief, including the extent to which any such funds have facilitated the ability of Iran— 
(A)to provide support for— (i)any individual or entity designated for the imposition of sanctions for activities relating to international terrorism pursuant to an executive order or by the Office of Foreign Assets Control of the Department of the Treasury as of the date of the enactment of this Act; 
(ii)any organization designated by the Secretary of State as a foreign terrorist organization under section 219(a) of the Immigration and Nationality Act (8 U.S.C. 1189(a)) as of the date of the enactment of this Act; (iii)any other terrorist organization; or 
(iv)the regime of Bashar al Assad in Syria; (B)to advance the efforts of Iran or any other country to develop nuclear weapons or ballistic missiles overtly or covertly; or 
(C)to commit any violation of the human rights of the people of Iran. (3)The extent to which any senior official of the Government of Iran has diverted any funds made available through sanctions relief to be used by the official for personal use. 
(b)Submission to Congress 
(1)In generalThe Director shall submit the report required by subsection (a) to the appropriate congressional committees— (A)not later than 180 days after the date of the enactment of this Act and every 180 days thereafter during the period that the Joint Plan of Action is in effect; and 
(B)not later than 1 year after a subsequent agreement with Iran relating to the nuclear program of Iran takes effect and annually thereafter during the period that such agreement remains in effect. (2)NonduplicationThe Director may submit the information required by subsection (a) with a report required to be submitted to Congress under another provision of law if— 
(A)the Director notifies the appropriate congressional committees of the intention of making such submission before submitting that report; and (B)all matters required to be covered by subsection (a) are included in that report. 
(c)Form of reportsEach report required by subsection (a) shall be submitted in unclassified form, but may include a classified annex. (d)DefinitionsIn this section: 
(1)Appropriate congressional committeesThe term appropriate congressional committees means— (A)the Committee on Banking, Housing, and Urban Affairs, the Committee on Finance, the Committee on Foreign Relations, and the Select Committee on Intelligence of the Senate; and 
(B)the Committee on Financial Services, the Committee on Foreign Affairs, the Committee on Ways and Means, and the Permanent Select Committee on Intelligence of the House of Representatives. (2)Joint Plan of ActionThe term Joint Plan of Action means the Joint Plan of Action, signed at Geneva November 24, 2013, by Iran and by France, Germany, the Russian Federation, the People’s Republic of China, the United Kingdom, and the United States, and all implementing materials and agreements related to the Joint Plan of Action, including the technical understandings reached on January 12, 2014, the extension thereto agreed to on July 18, 2014, and the extension thereto agreed to on November 24, 2014. 
VIMatters relating to United States Naval Station, Guantanamo Bay, Cuba 
601.Prohibition on use of funds for transfer or release of individuals detained at United States Naval Station, Guantanamo Bay, Cuba, to the United StatesNo amounts authorized to be appropriated or otherwise made available to an element of the intelligence community may be used during the period beginning on the date of the enactment of this Act and ending on December 31, 2016, to transfer, release, or assist in the transfer or release, to or within the United States, its territories, or possessions, Khalid Sheikh Mohammed or any other detainee who— (1)is not a United States citizen or a member of the Armed Forces of the United States; and 
(2)is or was held on or after January 20, 2009, at United States Naval Station, Guantanamo Bay, Cuba, by the Department of Defense. 602.Prohibition on use of funds to construct or modify facilities in the United States to house detainees transferred from United States Naval Station, Guantanamo Bay, Cuba (a)In generalNo amounts authorized to be appropriated or otherwise made available to an element of the intelligence community may be used during the period beginning on the date of the enactment of this Act and ending on December 31, 2016, to construct or modify any facility in the United States, its territories, or possessions to house any individual detained at Guantanamo for the purposes of detention or imprisonment in the custody or under the control of the Department of Defense unless authorized by Congress. 
(b)ExceptionThe prohibition in subsection (a) shall not apply to any modification of facilities at United States Naval Station, Guantanamo Bay, Cuba. (c)Individual detained at Guantanamo definedIn this section, the term individual detained at Guantanamo means any individual located at United States Naval Station, Guantanamo Bay, Cuba, as of October 1, 2009, who— 
(1)is not a citizen of the United States or a member of the Armed Forces of the United States; and (2)is— 
(A)in the custody or under the control of the Department of Defense; or (B)otherwise under detention at United States Naval Station, Guantanamo Bay, Cuba. 
603.Prohibition on use of funds for transfer or release to certain countries of individuals detained at United States Naval Station, Guantanamo Bay, CubaNo amounts authorized to be appropriated or otherwise made available to an element of the intelligence community may be used during the period beginning on the date of the enactment of this Act and ending on December 31, 2016, to transfer, release, or assist in the transfer or release of any individual detained in the custody or under the control of the Department of Defense at United States Naval Station, Guantanamo Bay, Cuba, to the custody or control of any country, or any entity within such country, as follows: (1)Libya. 
(2)Somalia. (3)Syria. 
(4)Yemen. VIIReports and other matters AReports 701.Repeal of certain reporting requirements (a)Quadrennial audit of positions requiring security clearancesSection 506H of the National Security Act of 1947 (50 U.S.C. 3104) is amended— 
(1)by striking subsection (a); (2)by redesignating subsections (b) and (c) as subsections (a) and (b), respectively; and 
(3)in subsection (b), as so redesignated, by striking The results required under subsection (a)(2) and the reports required under subsection (b)(1) and inserting The reports required under subsection (a)(1). (b)Reports on role of analysts at FBISection 2001(g) of the Intelligence Reform and Terrorism Prevention Act of 2004 (Public Law 108–458; 118 Stat. 3700; 28 U.S.C. 532 note) is amended by striking paragraph (3) and redesignating paragraph (4) as paragraph (3). 
(c)Report on outside employment by officers and employees of intelligence community 
(1)In generalSection 102A(u) of the National Security Act of 1947 (50 U.S.C. 3024(u)) is amended— (A)by striking (1) The Director and inserting The Director; and 
(B)by striking paragraph (2). (2)Conforming amendmentSubsection (a) of section 507 of such Act (50 U.S.C. 3106) is amended— 
(A)by striking paragraph (5); and (B)by redesignating paragraph (6) as paragraph (5). 
(3)Technical amendmentSubsection (c)(1) of such section 507 is amended by striking subsection (a)(1) and inserting subsection (a). (d)Reports on nuclear aspirations of non-State entitiesSection 1055 of the National Defense Authorization Act for Fiscal Year 2010 (50 U.S.C. 2371) is repealed. 
(e)Reports on espionage by People’s Republic of ChinaSection 3151 of the National Defense Authorization Act for Fiscal Year 2000 (42 U.S.C. 7383e) is repealed. (f)Reports on security vulnerabilities of national laboratory computersSection 4508 of the Atomic Energy Defense Act (50 U.S.C. 2659) is repealed. 
702.Reports on foreign fighters 
(a)Reports requiredNot later than 60 days after the date of the enactment of this Act, and every 60 days thereafter, the Director of National Intelligence shall submit to the congressional intelligence committees a report on foreign fighter flows to and from Syria and to and from Iraq. The Director shall define the term foreign fighter in such reports. (b)Matters To Be IncludedEach report submitted under subsection (a) shall include each of the following: 
(1)The total number of foreign fighters who have traveled to Syria or Iraq since January 1, 2011, the total number of foreign fighters in Syria or Iraq as of the date of the submittal of the report, the total number of foreign fighters whose countries of origin have a visa waiver program described in section 217 of the Immigration and Nationality Act (8 U.S.C. 1187), the total number of foreign fighters who have left Syria or Iraq, the total number of female foreign fighters, and the total number of deceased foreign fighters. (2)The total number of United States persons who have traveled or attempted to travel to Syria or Iraq since January 1, 2011, the total number of such persons who have arrived in Syria or Iraq since such date, and the total number of such persons who have returned to the United States from Syria or Iraq since such date. 
(3)The total number of foreign fighters in the Terrorist Identities Datamart Environment and the status of each such foreign fighter in that database, the number of such foreign fighters who are on a watchlist, and the number of such foreign fighters who are not on a watchlist. (4)The total number of foreign fighters who have been processed with biometrics, including face images, fingerprints, and iris scans. 
(5)Any programmatic updates to the foreign fighter report since the last report was submitted, including updated analysis on foreign country cooperation, as well as actions taken, such as denying or revoking visas. (6)A worldwide graphic that describes foreign fighters flows to and from Syria, with points of origin by country. 
(c)Additional reportNot later than 180 days after the date of the enactment of this Act, the Director of National Intelligence shall submit to the congressional intelligence committees a report that includes— (1)with respect to the travel of foreign fighters to and from Iraq and Syria, a description of the intelligence sharing relationships between the United States and member states of the European Union and member states of the North Atlantic Treaty Organization; and 
(2)an analysis of the challenges impeding such intelligence sharing relationships. (d)FormThe reports submitted under subsections (a) and (c) may be submitted in classified form. 
(e)TerminationThe requirement to submit reports under subsection (a) shall terminate on the date that is 3 years after the date of the enactment of this Act. 703.Report on strategy, efforts, and resources to detect, deter, and degrade Islamic State revenue mechanisms (a)Sense of CongressIt is the sense of Congress that the intelligence community should dedicate necessary resources to defeating the revenue mechanisms of the Islamic State. 
(b)ReportNot later than 90 days after the date of the enactment of this Act, the Director of National Intelligence shall submit to the congressional intelligence committees a report on the strategy, efforts, and resources of the intelligence community that are necessary to detect, deter, and degrade the revenue mechanisms of the Islamic State. 704.Report on United States counterterrorism strategy to disrupt, dismantle, and defeat the Islamic State, al-Qa’ida, and their affiliated groups, associated groups, and adherents (a)Report (1)In generalNot later than 180 days after the date of the enactment of this Act, the President shall transmit to the appropriate congressional committees a comprehensive report on the counterterrorism strategy of the United States to disrupt, dismantle, and defeat the Islamic State, al-Qa’ida, and their affiliated groups, associated groups, and adherents. 
(2)CoordinationThe report under paragraph (1) shall be prepared in coordination with the Director of National Intelligence, the Secretary of State, the Secretary of the Treasury, the Attorney General, and the Secretary of Defense, and the head of any other department or agency of the Federal Government that has responsibility for activities directed at combating the Islamic State, al-Qa’ida, and their affiliated groups, associated groups, and adherents. (3)ElementsThe report under by paragraph (1) shall include each of the following: 
(A)A definition of— (i)core al-Qa’ida, including a list of which known individuals constitute core al-Qa’ida; 
(ii)the Islamic State, including a list of which known individuals constitute Islamic State leadership; (iii)an affiliated group of the Islamic State or al-Qa’ida, including a list of which known groups constitute an affiliate group of the Islamic State or al-Qa’ida; 
(iv)an associated group of the Islamic State or al-Qa’ida, including a list of which known groups constitute an associated group of the Islamic State or al-Qa’ida; (v)an adherent of the Islamic State or al-Qa’ida, including a list of which known groups constitute an adherent of the Islamic State or al-Qa’ida; and 
(vi)a group aligned with the Islamic State or al-Qa’ida, including a description of what actions a group takes or statements it makes that qualify it as a group aligned with the Islamic State or al-Qa’ida. (B)An assessment of the relationship between all identified Islamic State or al-Qa’ida affiliated groups, associated groups, and adherents with Islamic State leadership or core al-Qa’ida. 
(C)An assessment of the strengthening or weakening of the Islamic State or al-Qa’ida, its affiliated groups, associated groups, and adherents, from January 1, 2010, to the present, including a description of the metrics that are used to assess strengthening or weakening and an assessment of the relative increase or decrease in violent attacks attributed to such entities. (D)An assessment of whether an individual can be a member of core al-Qa’ida if such individual is not located in Afghanistan or Pakistan. 
(E)An assessment of whether an individual can be a member of core al-Qa’ida as well as a member of an al-Qa’ida affiliated group, associated group, or adherent. (F)A definition of defeat of the Islamic State or core al-Qa’ida. 
(G)An assessment of the extent or coordination, command, and control between the Islamic State or core al-Qa’ida and their affiliated groups, associated groups, and adherents, specifically addressing each such entity. (H)An assessment of the effectiveness of counterterrorism operations against the Islamic State or core al-Qa’ida, their affiliated groups, associated groups, and adherents, and whether such operations have had a sustained impact on the capabilities and effectiveness of the Islamic State or core al-Qa’ida, their affiliated groups, associated groups, and adherents. 
(4)FormThe report under paragraph (1) shall be submitted in unclassified form, but may include a classified annex. (b)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means the following: 
(1)The congressional intelligence committees. (2)The Committees on Armed Services of the House of Representatives and the Senate. 
(3)The Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate. 705.Report on effects of data breach of Office of Personnel Management (a)ReportNot later than 120 days after the date of the enactment of this Act, the President shall transmit to the congressional intelligence committees a report on the data breach of the Office of Personnel Management disclosed in June 2015. 
(b)Matters includedThe report under subsection (a) shall include the following: (1)The effects, if any, of the data breach on the operations of the intelligence community abroad, including the types of operations, if any, that have been negatively affected or entirely suspended or terminated as a result of the data breach. 
(2)An assessment of the effects of the data breach on each element of the intelligence community. (3)An assessment of how foreign persons, groups, or countries may use the data collected by the data breach (particularly regarding information included in background investigations for security clearances), including with respect to— 
(A)recruiting intelligence assets; (B)influencing decisionmaking processes within the Federal Government, including regarding foreign policy decisions; and 
(C)compromising employees of the Federal Government and friends and families of such employees for the purpose of gaining access to sensitive national security and economic information. (4)An assessment of which departments or agencies of the Federal Government use the best practices to protect sensitive data, including a summary of any such best practices that were not used by the Office of Personnel Management. 
(5)An assessment of the best practices used by the departments or agencies identified under paragraph (4) to identify and fix potential vulnerabilities in the systems of the department or agency. (c)BriefingThe Director of National Intelligence shall provide to the congressional intelligence committees an interim briefing on the report under subsection (a), including a discussion of proposals and options for responding to cyber attacks. 
(d)FormThe report under subsection (a) shall be submitted in unclassified form, but may include a classified annex. 706.Report on hiring of graduates of Cyber Corps Scholarship Program by intelligence community (a)In generalNot later than 90 days after the date of the enactment of this Act, the Director of National Intelligence, in coordination with the Director of the National Science Foundation, shall submit to the congressional intelligence committees a report on the employment by the intelligence community of graduates of the Cyber Corps Scholarship Program. The report shall include the following: 
(1)The number of graduates of the Cyber Corps Scholarship Program hired by each element of the intelligence community. (2)A description of how each element of the intelligence community recruits graduates of the Cyber Corps Scholar Program. 
(3)A description of any processes available to the intelligence community to expedite the hiring or processing of security clearances for graduates of the Cyber Corps Scholar Program. (4)Recommendations by the Director of National Intelligence to improve the hiring by the intelligence community of graduates of the Cyber Corps Scholarship Program, including any recommendations for legislative action to carry out such improvements. 
(b)Cyber Corps Scholarship Program definedIn this section, the term Cyber Corps Scholarship Program means the Federal Cyber Scholarship-for-Service Program under section 302 of the Cybersecurity Enhancement Act of 2014 (15 U.S.C. 7442). 707.Report on use of certain business concerns (a)In generalNot later than 90 days after the date of the enactment of this Act, the Director of National Intelligence shall submit to the congressional intelligence committees a report on the representation, as of the date of the report, of covered business concerns among the contractors that are awarded contracts by elements of the intelligence community for goods, equipment, tools, and services. 
(b)Matters includedThe report under subsection (a) shall include the following: (1)The representation of covered business concerns as described in subsection (a), including such representation by— 
(A)each type of covered business concern; and (B)each element of the intelligence community. 
(2)If, as of the date of the enactment of this Act, the Director does not record and monitor the statistics required to carry out this section, a description of the actions taken by the Director to ensure that such statistics are recorded and monitored beginning in fiscal year 2016. (3)The actions the Director plans to take during fiscal year 2016 to enhance the awarding of contracts to covered business concerns by elements of the intelligence community. 
(c)Covered business concerns definedIn this section, the term covered business concerns means the following: (1)Minority-owned businesses. 
(2)Women-owned businesses. (3)Small disadvantaged businesses. 
(4)Service-disabled veteran-owned businesses. (5)Veteran-owned small businesses. 
BOther matters 
711.Use of homeland security grant funds in conjunction with Department of Energy national laboratoriesSection 2008(a) of the Homeland Security Act of 2002 (6 U.S.C. 609(a)) is amended in the matter preceding paragraph (1) by inserting including by working in conjunction with a National Laboratory (as defined in section 2(3) of the Energy Policy Act of 2005 (42 U.S.C. 15801(3))),  after plans,. 712.Inclusion of certain minority-serving institutions in grant program to enhance recruiting of intelligence community workforceSection 1024 of the National Security Act of 1947 (50 U.S.C. 3224) is amended— 
(1)in subsection (c)— (A)in paragraph (1), by striking historically black colleges and universities and Predominantly Black Institutions and inserting historically black colleges and universities, Predominantly Black Institutions, Hispanic-serving institutions, and Asian American and Native American Pacific Islander-serving institutions; and 
(B)in the subsection heading, by striking historically black and inserting certain minority-Serving; and (2)in subsection (g)— 
(A)by redesignating paragraph (5) as paragraph (7); and (B)by inserting after paragraph (4) the following new paragraphs (5) and (6): 
 
(5)Hispanic-serving institutionThe term Hispanic-serving institution has the meaning given that term in section 502(a)(5) of the Higher Education Act of 1965 (20 U.S.C. 1101a(a)(5)). (6)Asian American and Native American Pacific Islander-serving institutionThe term Asian American and Native American Pacific Islander-serving institution has the meaning given that term in section 320(b)(2) of the Higher Education Act of 1965 (20 U.S.C. 1059g(b)(2)).. 
NCybersecurity Act of 2015 
1.Short title; table of contents 
(a)Short titleThis division may be cited as the Cybersecurity Act of 2015. (b)Table of contentsThe table of contents for this division is as follows: 
 
Sec. 1. Short title; table of contents. 
TITLE I—Cybersecurity Information Sharing 
Sec. 101. Short title. 
Sec. 102. Definitions. 
Sec. 103. Sharing of information by the Federal Government. 
Sec. 104. Authorizations for preventing, detecting, analyzing, and mitigating cybersecurity threats. 
Sec. 105. Sharing of cyber threat indicators and defensive measures with the Federal Government. 
Sec. 106. Protection from liability. 
Sec. 107. Oversight of Government activities. 
Sec. 108. Construction and preemption. 
Sec. 109. Report on cybersecurity threats. 
Sec. 110. Exception to limitation on authority of Secretary of Defense to disseminate certain information. 
Sec. 111. Effective period. 
TITLE II—National cybersecurity advancement 
Subtitle A—National cybersecurity and communications integration center 
Sec. 201. Short title. 
Sec. 202. Definitions. 
Sec. 203. Information sharing structure and processes. 
Sec. 204. Information sharing and analysis organizations. 
Sec. 205. National response framework. 
Sec. 206. Report on reducing cybersecurity risks in DHS data centers. 
Sec. 207. Assessment. 
Sec. 208. Multiple simultaneous cyber incidents at critical infrastructure. 
Sec. 209. Report on cybersecurity vulnerabilities of United States ports. 
Sec. 210. Prohibition on new regulatory authority. 
Sec. 211. Termination of reporting requirements. 
Subtitle B—Federal cybersecurity enhancement 
Sec. 221. Short title. 
Sec. 222. Definitions. 
Sec. 223. Improved Federal network security. 
Sec. 224. Advanced internal defenses. 
Sec. 225. Federal cybersecurity requirements. 
Sec. 226. Assessment; reports. 
Sec. 227. Termination. 
Sec. 228. Identification of information systems relating to national security. 
Sec. 229. Direction to agencies. 
TITLE III—Federal cybersecurity workforce assessment 
Sec. 301. Short title. 
Sec. 302. Definitions. 
Sec. 303. National cybersecurity workforce measurement initiative. 
Sec. 304. Identification of cyber-related work roles of critical need. 
Sec. 305. Government Accountability Office status reports. 
TITLE IV—Other cyber matters 
Sec. 401. Study on mobile device security. 
Sec. 402. Department of State international cyberspace policy strategy. 
Sec. 403. Apprehension and prosecution of international cyber criminals. 
Sec. 404. Enhancement of emergency services. 
Sec. 405. Improving cybersecurity in the health care industry. 
Sec. 406. Federal computer security. 
Sec. 407. Stopping the fraudulent sale of financial information of people of the United States. 
ICybersecurity Information Sharing 
101.Short titleThis title may be cited as the Cybersecurity Information Sharing Act of 2015. 102.DefinitionsIn this title: 
(1)AgencyThe term agency has the meaning given the term in section 3502 of title 44, United States Code. (2)Antitrust lawsThe term antitrust laws— 
(A)has the meaning given the term in the first section of the Clayton Act (15 U.S.C. 12); (B)includes section 5 of the Federal Trade Commission Act (15 U.S.C. 45) to the extent that section 5 of that Act applies to unfair methods of competition; and 
(C)includes any State antitrust law, but only to the extent that such law is consistent with the law referred to in subparagraph (A) or the law referred to in subparagraph (B). (3)Appropriate Federal entitiesThe term appropriate Federal entities means the following: 
(A)The Department of Commerce. (B)The Department of Defense. 
(C)The Department of Energy. (D)The Department of Homeland Security. 
(E)The Department of Justice. (F)The Department of the Treasury. 
(G)The Office of the Director of National Intelligence. (4)Cybersecurity purposeThe term cybersecurity purpose means the purpose of protecting an information system or information that is stored on, processed by, or transiting an information system from a cybersecurity threat or security vulnerability. 
(5)Cybersecurity threat 
(A)In generalExcept as provided in subparagraph (B), the term cybersecurity threat means an action, not protected by the First Amendment to the Constitution of the United States, on or through an information system that may result in an unauthorized effort to adversely impact the security, availability, confidentiality, or integrity of an information system or information that is stored on, processed by, or transiting an information system. (B)ExclusionThe term cybersecurity threat does not include any action that solely involves a violation of a consumer term of service or a consumer licensing agreement. 
(6)Cyber threat indicatorThe term cyber threat indicator means information that is necessary to describe or identify— (A)malicious reconnaissance, including anomalous patterns of communications that appear to be transmitted for the purpose of gathering technical information related to a cybersecurity threat or security vulnerability; 
(B)a method of defeating a security control or exploitation of a security vulnerability; (C)a security vulnerability, including anomalous activity that appears to indicate the existence of a security vulnerability; 
(D)a method of causing a user with legitimate access to an information system or information that is stored on, processed by, or transiting an information system to unwittingly enable the defeat of a security control or exploitation of a security vulnerability; (E)malicious cyber command and control; 
(F)the actual or potential harm caused by an incident, including a description of the information exfiltrated as a result of a particular cybersecurity threat; (G)any other attribute of a cybersecurity threat, if disclosure of such attribute is not otherwise prohibited by law; or 
(H)any combination thereof. (7)Defensive measure (A)In generalExcept as provided in subparagraph (B), the term defensive measure means an action, device, procedure, signature, technique, or other measure applied to an information system or information that is stored on, processed by, or transiting an information system that detects, prevents, or mitigates a known or suspected cybersecurity threat or security vulnerability. 
(B)ExclusionThe term defensive measure does not include a measure that destroys, renders unusable, provides unauthorized access to, or substantially harms an information system or information stored on, processed by, or transiting such information system not owned by— (i)the private entity operating the measure; or 
(ii)another entity or Federal entity that is authorized to provide consent and has provided consent to that private entity for operation of such measure. (8)Federal entityThe term Federal entity means a department or agency of the United States or any component of such department or agency. 
(9)Information systemThe term information system— (A)has the meaning given the term in section 3502 of title 44, United States Code; and 
(B)includes industrial control systems, such as supervisory control and data acquisition systems, distributed control systems, and programmable logic controllers. (10)Local governmentThe term local government means any borough, city, county, parish, town, township, village, or other political subdivision of a State. 
(11)Malicious cyber command and controlThe term malicious cyber command and control means a method for unauthorized remote identification of, access to, or use of, an information system or information that is stored on, processed by, or transiting an information system. (12)Malicious reconnaissanceThe term malicious reconnaissance means a method for actively probing or passively monitoring an information system for the purpose of discerning security vulnerabilities of the information system, if such method is associated with a known or suspected cybersecurity threat. 
(13)MonitorThe term monitor means to acquire, identify, or scan, or to possess, information that is stored on, processed by, or transiting an information system. (14)Non-Federal Entity (A)In generalExcept as otherwise provided in this paragraph, the term non-Federal entity means any private entity, non-Federal government agency or department, or State, tribal, or local government (including a political subdivision, department, or component thereof). 
(B)InclusionsThe term non-Federal entity includes a government agency or department of the District of Columbia, the Commonwealth of Puerto Rico, the United States Virgin Islands, Guam, American Samoa, the Northern Mariana Islands, and any other territory or possession of the United States. (C)ExclusionThe term non-Federal entity does not include a foreign power as defined in section 101 of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1801). 
(15)Private entity 
(A)In generalExcept as otherwise provided in this paragraph, the term private entity means any person or private group, organization, proprietorship, partnership, trust, cooperative, corporation, or other commercial or nonprofit entity, including an officer, employee, or agent thereof. (B)InclusionThe term private entity includes a State, tribal, or local government performing utility services, such as electric, natural gas, or water services. 
(C)ExclusionThe term private entity does not include a foreign power as defined in section 101 of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1801). (16)Security controlThe term security control means the management, operational, and technical controls used to protect against an unauthorized effort to adversely affect the confidentiality, integrity, and availability of an information system or its information. 
(17)Security vulnerabilityThe term security vulnerability means any attribute of hardware, software, process, or procedure that could enable or facilitate the defeat of a security control. (18)TribalThe term tribal has the meaning given the term Indian tribe in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b). 
103.Sharing of information by the Federal Government 
(a)In generalConsistent with the protection of classified information, intelligence sources and methods, and privacy and civil liberties, the Director of National Intelligence, the Secretary of Homeland Security, the Secretary of Defense, and the Attorney General, in consultation with the heads of the appropriate Federal entities, shall jointly develop and issue procedures to facilitate and promote— (1)the timely sharing of classified cyber threat indicators and defensive measures in the possession of the Federal Government with representatives of relevant Federal entities and non-Federal entities that have appropriate security clearances; 
(2)the timely sharing with relevant Federal entities and non-Federal entities of cyber threat indicators, defensive measures, and information relating to cybersecurity threats or authorized uses under this title, in the possession of the Federal Government that may be declassified and shared at an unclassified level; (3)the timely sharing with relevant Federal entities and non-Federal entities, or the public if appropriate, of unclassified, including controlled unclassified, cyber threat indicators and defensive measures in the possession of the Federal Government; 
(4)the timely sharing with Federal entities and non-Federal entities, if appropriate, of information relating to cybersecurity threats or authorized uses under this title, in the possession of the Federal Government about cybersecurity threats to such entities to prevent or mitigate adverse effects from such cybersecurity threats; and (5)the periodic sharing, through publication and targeted outreach, of cybersecurity best practices that are developed based on ongoing analyses of cyber threat indicators, defensive measures, and information relating to cybersecurity threats or authorized uses under this title, in the possession of the Federal Government, with attention to accessibility and implementation challenges faced by small business concerns (as defined in section 3 of the Small Business Act (15 U.S.C. 632)). 
(b)Development of procedures 
(1)In generalThe procedures developed under subsection (a) shall— (A)ensure the Federal Government has and maintains the capability to share cyber threat indicators and defensive measures in real time consistent with the protection of classified information; 
(B)incorporate, to the greatest extent practicable, existing processes and existing roles and responsibilities of Federal entities and non-Federal entities for information sharing by the Federal Government, including sector specific information sharing and analysis centers; (C)include procedures for notifying, in a timely manner, Federal entities and non-Federal entities that have received a cyber threat indicator or defensive measure from a Federal entity under this title that is known or determined to be in error or in contravention of the requirements of this title or another provision of Federal law or policy of such error or contravention; 
(D)include requirements for Federal entities sharing cyber threat indicators or defensive measures to implement and utilize security controls to protect against unauthorized access to or acquisition of such cyber threat indicators or defensive measures; (E)include procedures that require a Federal entity, prior to the sharing of a cyber threat indicator— 
(i)to review such cyber threat indicator to assess whether such cyber threat indicator contains any information not directly related to a cybersecurity threat that such Federal entity knows at the time of sharing to be personal information of a specific individual or information that identifies a specific individual and remove such information; or (ii)to implement and utilize a technical capability configured to remove any information not directly related to a cybersecurity threat that the Federal entity knows at the time of sharing to be personal information of a specific individual or information that identifies a specific individual; and 
(F)include procedures for notifying, in a timely manner, any United States person whose personal information is known or determined to have been shared by a Federal entity in violation of this title. (2)ConsultationIn developing the procedures required under this section, the Director of National Intelligence, the Secretary of Homeland Security, the Secretary of Defense, and the Attorney General shall consult with appropriate Federal entities, including the Small Business Administration and the National Laboratories (as defined in section 2 of the Energy Policy Act of 2005 (42 U.S.C. 15801)), to ensure that effective protocols are implemented that will facilitate and promote the sharing of cyber threat indicators by the Federal Government in a timely manner. 
(c)Submittal to CongressNot later than 60 days after the date of the enactment of this Act, the Director of National Intelligence, in consultation with the heads of the appropriate Federal entities, shall submit to Congress the procedures required by subsection (a). 104.Authorizations for preventing, detecting, analyzing, and mitigating cybersecurity threats (a)Authorization for monitoring (1)In generalNotwithstanding any other provision of law, a private entity may, for cybersecurity purposes, monitor— 
(A)an information system of such private entity; (B)an information system of another non-Federal entity, upon the authorization and written consent of such other entity; 
(C)an information system of a Federal entity, upon the authorization and written consent of an authorized representative of the Federal entity; and (D)information that is stored on, processed by, or transiting an information system monitored by the private entity under this paragraph. 
(2)ConstructionNothing in this subsection shall be construed— (A)to authorize the monitoring of an information system, or the use of any information obtained through such monitoring, other than as provided in this title; or 
(B)to limit otherwise lawful activity. (b)Authorization for operation of defensive measures (1)In generalNotwithstanding any other provision of law, a private entity may, for cybersecurity purposes, operate a defensive measure that is applied to— 
(A)an information system of such private entity in order to protect the rights or property of the private entity; (B)an information system of another non-Federal entity upon written consent of such entity for operation of such defensive measure to protect the rights or property of such entity; and 
(C)an information system of a Federal entity upon written consent of an authorized representative of such Federal entity for operation of such defensive measure to protect the rights or property of the Federal Government. (2)ConstructionNothing in this subsection shall be construed— 
(A)to authorize the use of a defensive measure other than as provided in this subsection; or (B)to limit otherwise lawful activity. 
(c)Authorization for sharing or receiving cyber threat indicators or defensive measures 
(1)In generalExcept as provided in paragraph (2) and notwithstanding any other provision of law, a non-Federal entity may, for a cybersecurity purpose and consistent with the protection of classified information, share with, or receive from, any other non-Federal entity or the Federal Government a cyber threat indicator or defensive measure. (2)Lawful restrictionA non-Federal entity receiving a cyber threat indicator or defensive measure from another non-Federal entity or a Federal entity shall comply with otherwise lawful restrictions placed on the sharing or use of such cyber threat indicator or defensive measure by the sharing non-Federal entity or Federal entity. 
(3)ConstructionNothing in this subsection shall be construed— (A)to authorize the sharing or receiving of a cyber threat indicator or defensive measure other than as provided in this subsection; or 
(B)to limit otherwise lawful activity. (d)Protection and use of information (1)Security of informationA non-Federal entity monitoring an information system, operating a defensive measure, or providing or receiving a cyber threat indicator or defensive measure under this section shall implement and utilize a security control to protect against unauthorized access to or acquisition of such cyber threat indicator or defensive measure. 
(2)Removal of certain personal informationA non-Federal entity sharing a cyber threat indicator pursuant to this title shall, prior to such sharing— (A)review such cyber threat indicator to assess whether such cyber threat indicator contains any information not directly related to a cybersecurity threat that the non-Federal entity knows at the time of sharing to be personal information of a specific individual or information that identifies a specific individual and remove such information; or 
(B)implement and utilize a technical capability configured to remove any information not directly related to a cybersecurity threat that the non-Federal entity knows at the time of sharing to be personal information of a specific individual or information that identifies a specific individual. (3)Use of cyber threat indicators and defensive measures by non-Federal entities (A)In generalConsistent with this title, a cyber threat indicator or defensive measure shared or received under this section may, for cybersecurity purposes— 
(i)be used by a non-Federal entity to monitor or operate a defensive measure that is applied to— (I)an information system of the non-Federal entity; or 
(II)an information system of another non-Federal entity or a Federal entity upon the written consent of that other non-Federal entity or that Federal entity; and (ii)be otherwise used, retained, and further shared by a non-Federal entity subject to— 
(I)an otherwise lawful restriction placed by the sharing non-Federal entity or Federal entity on such cyber threat indicator or defensive measure; or (II)an otherwise applicable provision of law. 
(B)ConstructionNothing in this paragraph shall be construed to authorize the use of a cyber threat indicator or defensive measure other than as provided in this section. (4)Use of cyber threat indicators by State, tribal, or local government (A)Law enforcement useA State, tribal, or local government that receives a cyber threat indicator or defensive measure under this title may use such cyber threat indicator or defensive measure for the purposes described in section 105(d)(5)(A). 
(B)Exemption from disclosureA cyber threat indicator or defensive measure shared by or with a State, tribal, or local government, including a component of a State, tribal, or local government that is a private entity, under this section shall be— (i)deemed voluntarily shared information; and 
(ii)exempt from disclosure under any provision of State, tribal, or local freedom of information law, open government law, open meetings law, open records law, sunshine law, or similar law requiring disclosure of information or records. (C)State, tribal, and local regulatory authority (i)In generalExcept as provided in clause (ii), a cyber threat indicator or defensive measure shared with a State, tribal, or local government under this title shall not be used by any State, tribal, or local government to regulate, including an enforcement action, the lawful activity of any non-Federal entity or any activity taken by a non-Federal entity pursuant to mandatory standards, including an activity relating to monitoring, operating a defensive measure, or sharing of a cyber threat indicator. 
(ii)Regulatory authority specifically relating to prevention or mitigation of cybersecurity threatsA cyber threat indicator or defensive measure shared as described in clause (i) may, consistent with a State, tribal, or local government regulatory authority specifically relating to the prevention or mitigation of cybersecurity threats to information systems, inform the development or implementation of a regulation relating to such information systems. (e)Antitrust exemption (1)In generalExcept as provided in section 108(e), it shall not be considered a violation of any provision of antitrust laws for 2 or more private entities to exchange or provide a cyber threat indicator or defensive measure, or assistance relating to the prevention, investigation, or mitigation of a cybersecurity threat, for cybersecurity purposes under this title. 
(2)ApplicabilityParagraph (1) shall apply only to information that is exchanged or assistance provided in order to assist with— (A)facilitating the prevention, investigation, or mitigation of a cybersecurity threat to an information system or information that is stored on, processed by, or transiting an information system; or 
(B)communicating or disclosing a cyber threat indicator to help prevent, investigate, or mitigate the effect of a cybersecurity threat to an information system or information that is stored on, processed by, or transiting an information system. (f)No right or benefitThe sharing of a cyber threat indicator or defensive measure with a non-Federal entity under this title shall not create a right or benefit to similar information by such non-Federal entity or any other non-Federal entity. 
105.Sharing of cyber threat indicators and defensive measures with the Federal Government 
(a)Requirement for policies and procedures 
(1)Interim policies and proceduresNot later than 60 days after the date of the enactment of this Act, the Attorney General and the Secretary of Homeland Security shall, in consultation with the heads of the appropriate Federal entities, jointly develop and submit to Congress interim policies and procedures relating to the receipt of cyber threat indicators and defensive measures by the Federal Government. (2)Final policies and proceduresNot later than 180 days after the date of the enactment of this Act, the Attorney General and the Secretary of Homeland Security shall, in consultation with the heads of the appropriate Federal entities, jointly issue and make publicly available final policies and procedures relating to the receipt of cyber threat indicators and defensive measures by the Federal Government. 
(3)Requirements concerning policies and proceduresConsistent with the guidelines required by subsection (b), the policies and procedures developed or issued under this subsection shall— (A)ensure that cyber threat indicators shared with the Federal Government by any non-Federal entity pursuant to section 104(c) through the real-time process described in subsection (c) of this section— 
(i)are shared in an automated manner with all of the appropriate Federal entities; (ii)are only subject to a delay, modification, or other action due to controls established for such real-time process that could impede real-time receipt by all of the appropriate Federal entities when the delay, modification, or other action is due to controls— 
(I)agreed upon unanimously by all of the heads of the appropriate Federal entities; (II)carried out before any of the appropriate Federal entities retains or uses the cyber threat indicators or defensive measures; and 
(III)uniformly applied such that each of the appropriate Federal entities is subject to the same delay, modification, or other action; and (iii)may be provided to other Federal entities; 
(B)ensure that cyber threat indicators shared with the Federal Government by any non-Federal entity pursuant to section 104 in a manner other than the real-time process described in subsection (c) of this section— (i)are shared as quickly as operationally practicable with all of the appropriate Federal entities; 
(ii)are not subject to any unnecessary delay, interference, or any other action that could impede receipt by all of the appropriate Federal entities; and (iii)may be provided to other Federal entities; and 
(C)ensure there are— (i)audit capabilities; and 
(ii)appropriate sanctions in place for officers, employees, or agents of a Federal entity who knowingly and willfully conduct activities under this title in an unauthorized manner. (4)Guidelines for entities sharing cyber threat indicators with Federal Government (A)In generalNot later than 60 days after the date of the enactment of this Act, the Attorney General and the Secretary of Homeland Security shall jointly develop and make publicly available guidance to assist entities and promote sharing of cyber threat indicators with Federal entities under this title. 
(B)ContentsThe guidelines developed and made publicly available under subparagraph (A) shall include guidance on the following: (i)Identification of types of information that would qualify as a cyber threat indicator under this title that would be unlikely to include information that— 
(I)is not directly related to a cybersecurity threat; and (II)is personal information of a specific individual or information that identifies a specific individual. 
(ii)Identification of types of information protected under otherwise applicable privacy laws that are unlikely to be directly related to a cybersecurity threat. (iii)Such other matters as the Attorney General and the Secretary of Homeland Security consider appropriate for entities sharing cyber threat indicators with Federal entities under this title. 
(b)Privacy and civil liberties 
(1)Interim guidelinesNot later than 60 days after the date of the enactment of this Act, the Attorney General and the Secretary of Homeland Security shall, in consultation with heads of the appropriate Federal entities and in consultation with officers designated under section 1062 of the National Security Intelligence Reform Act of 2004 (42 U.S.C. 2000ee–1), jointly develop, submit to Congress, and make available to the public interim guidelines relating to privacy and civil liberties which shall govern the receipt, retention, use, and dissemination of cyber threat indicators by a Federal entity obtained in connection with activities authorized in this title. (2)Final guidelines (A)In generalNot later than 180 days after the date of the enactment of this Act, the Attorney General and the Secretary of Homeland Security shall, in coordination with heads of the appropriate Federal entities and in consultation with officers designated under section 1062 of the National Security Intelligence Reform Act of 2004 (42 U.S.C. 2000ee–1) and such private entities with industry expertise as the Attorney General and the Secretary consider relevant, jointly issue and make publicly available final guidelines relating to privacy and civil liberties which shall govern the receipt, retention, use, and dissemination of cyber threat indicators by a Federal entity obtained in connection with activities authorized in this title. 
(B)Periodic reviewThe Attorney General and the Secretary of Homeland Security shall, in coordination with heads of the appropriate Federal entities and in consultation with officers and private entities described in subparagraph (A), periodically, but not less frequently than once every 2 years, jointly review the guidelines issued under subparagraph (A). (3)ContentThe guidelines required by paragraphs (1) and (2) shall, consistent with the need to protect information systems from cybersecurity threats and mitigate cybersecurity threats— 
(A)limit the effect on privacy and civil liberties of activities by the Federal Government under this title; (B)limit the receipt, retention, use, and dissemination of cyber threat indicators containing personal information of specific individuals or information that identifies specific individuals, including by establishing— 
(i)a process for the timely destruction of such information that is known not to be directly related to uses authorized under this title; and (ii)specific limitations on the length of any period in which a cyber threat indicator may be retained; 
(C)include requirements to safeguard cyber threat indicators containing personal information of specific individuals or information that identifies specific individuals from unauthorized access or acquisition, including appropriate sanctions for activities by officers, employees, or agents of the Federal Government in contravention of such guidelines; (D)consistent with this title, any other applicable provisions of law, and the fair information practice principles set forth in appendix A of the document entitled National Strategy for Trusted Identities in Cyberspace and published by the President in April 2011, govern the retention, use, and dissemination by the Federal Government of cyber threat indicators shared with the Federal Government under this title, including the extent, if any, to which such cyber threat indicators may be used by the Federal Government; 
(E)include procedures for notifying entities and Federal entities if information received pursuant to this section is known or determined by a Federal entity receiving such information not to constitute a cyber threat indicator; (F)protect the confidentiality of cyber threat indicators containing personal information of specific individuals or information that identifies specific individuals to the greatest extent practicable and require recipients to be informed that such indicators may only be used for purposes authorized under this title; and 
(G)include steps that may be needed so that dissemination of cyber threat indicators is consistent with the protection of classified and other sensitive national security information. (c)Capability and process within the Department of Homeland Security (1)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of Homeland Security, in coordination with the heads of the appropriate Federal entities, shall develop and implement a capability and process within the Department of Homeland Security that— 
(A)shall accept from any non-Federal entity in real time cyber threat indicators and defensive measures, pursuant to this section; (B)shall, upon submittal of the certification under paragraph (2) that such capability and process fully and effectively operates as described in such paragraph, be the process by which the Federal Government receives cyber threat indicators and defensive measures under this title that are shared by a non-Federal entity with the Federal Government through electronic mail or media, an interactive form on an Internet website, or a real time, automated process between information systems except— 
(i)consistent with section 104, communications between a Federal entity and a non-Federal entity regarding a previously shared cyber threat indicator to describe the relevant cybersecurity threat or develop a defensive measure based on such cyber threat indicator; and (ii)communications by a regulated non-Federal entity with such entity's Federal regulatory authority regarding a cybersecurity threat; 
(C)ensures that all of the appropriate Federal entities receive in an automated manner such cyber threat indicators and defensive measures shared through the real-time process within the Department of Homeland Security; (D)is in compliance with the policies, procedures, and guidelines required by this section; and 
(E)does not limit or prohibit otherwise lawful disclosures of communications, records, or other information, including— (i)reporting of known or suspected criminal activity, by a non-Federal entity to any other non-Federal entity or a Federal entity, including cyber threat indicators or defensive measures shared with a Federal entity in furtherance of opening a Federal law enforcement investigation; 
(ii)voluntary or legally compelled participation in a Federal investigation; and (iii)providing cyber threat indicators or defensive measures as part of a statutory or authorized contractual requirement. 
(2)Certification and designation 
(A)Certification of capability and processNot later than 90 days after the date of the enactment of this Act, the Secretary of Homeland Security shall, in consultation with the heads of the appropriate Federal entities, submit to Congress a certification as to whether the capability and process required by paragraph (1) fully and effectively operates— (i)as the process by which the Federal Government receives from any non-Federal entity a cyber threat indicator or defensive measure under this title; and 
(ii)in accordance with the interim policies, procedures, and guidelines developed under this title. (B)Designation (i)In generalAt any time after certification is submitted under subparagraph (A), the President may designate an appropriate Federal entity, other than the Department of Defense (including the National Security Agency), to develop and implement a capability and process as described in paragraph (1) in addition to the capability and process developed under such paragraph by the Secretary of Homeland Security, if, not fewer than 30 days before making such designation, the President submits to Congress a certification and explanation that— 
(I)such designation is necessary to ensure that full, effective, and secure operation of a capability and process for the Federal Government to receive from any non-Federal entity cyber threat indicators or defensive measures under this title; (II)the designated appropriate Federal entity will receive and share cyber threat indicators and defensive measures in accordance with the policies, procedures, and guidelines developed under this title, including subsection (a)(3)(A); and 
(III)such designation is consistent with the mission of such appropriate Federal entity and improves the ability of the Federal Government to receive, share, and use cyber threat indicators and defensive measures as authorized under this title. (ii)Application to additional capability and processIf the President designates an appropriate Federal entity to develop and implement a capability and process under clause (i), the provisions of this title that apply to the capability and process required by paragraph (1) shall also be construed to apply to the capability and process developed and implemented under clause (i). 
(3)Public notice and accessThe Secretary of Homeland Security shall ensure there is public notice of, and access to, the capability and process developed and implemented under paragraph (1) so that— (A)any non-Federal entity may share cyber threat indicators and defensive measures through such process with the Federal Government; and 
(B)all of the appropriate Federal entities receive such cyber threat indicators and defensive measures in real time with receipt through the process within the Department of Homeland Security consistent with the policies and procedures issued under subsection (a). (4)Other Federal entitiesThe process developed and implemented under paragraph (1) shall ensure that other Federal entities receive in a timely manner any cyber threat indicators and defensive measures shared with the Federal Government through such process. 
(d)Information shared with or provided to the Federal Government 
(1)No waiver of privilege or protectionThe provision of cyber threat indicators and defensive measures to the Federal Government under this title shall not constitute a waiver of any applicable privilege or protection provided by law, including trade secret protection. (2)Proprietary informationConsistent with section 104(c)(2) and any other applicable provision of law, a cyber threat indicator or defensive measure provided by a non-Federal entity to the Federal Government under this title shall be considered the commercial, financial, and proprietary information of such non-Federal entity when so designated by the originating non-Federal entity or a third party acting in accordance with the written authorization of the originating non-Federal entity. 
(3)Exemption from disclosureA cyber threat indicator or defensive measure shared with the Federal Government under this title shall be— (A)deemed voluntarily shared information and exempt from disclosure under section 552 of title 5, United States Code, and any State, tribal, or local provision of law requiring disclosure of information or records; and 
(B)withheld, without discretion, from the public under section 552(b)(3)(B) of title 5, United States Code, and any State, tribal, or local provision of law requiring disclosure of information or records. (4)Ex parte communicationsThe provision of a cyber threat indicator or defensive measure to the Federal Government under this title shall not be subject to a rule of any Federal agency or department or any judicial doctrine regarding ex parte communications with a decision-making official. 
(5)Disclosure, retention, and use 
(A)Authorized activitiesCyber threat indicators and defensive measures provided to the Federal Government under this title may be disclosed to, retained by, and used by, consistent with otherwise applicable provisions of Federal law, any Federal agency or department, component, officer, employee, or agent of the Federal Government solely for— (i)a cybersecurity purpose; 
(ii)the purpose of identifying— (I)a cybersecurity threat, including the source of such cybersecurity threat; or 
(II)a security vulnerability; (iii)the purpose of responding to, or otherwise preventing or mitigating, a specific threat of death, a specific threat of serious bodily harm, or a specific threat of serious economic harm, including a terrorist act or a use of a weapon of mass destruction; 
(iv)the purpose of responding to, investigating, prosecuting, or otherwise preventing or mitigating, a serious threat to a minor, including sexual exploitation and threats to physical safety; or (v)the purpose of preventing, investigating, disrupting, or prosecuting an offense arising out of a threat described in clause (iii) or any of the offenses listed in— 
(I)sections 1028 through 1030 of title 18, United States Code (relating to fraud and identity theft); (II)chapter 37 of such title (relating to espionage and censorship); and 
(III)chapter 90 of such title (relating to protection of trade secrets). (B)Prohibited activitiesCyber threat indicators and defensive measures provided to the Federal Government under this title shall not be disclosed to, retained by, or used by any Federal agency or department for any use not permitted under subparagraph (A). 
(C)Privacy and civil libertiesCyber threat indicators and defensive measures provided to the Federal Government under this title shall be retained, used, and disseminated by the Federal Government— (i)in accordance with the policies, procedures, and guidelines required by subsections (a) and (b); 
(ii)in a manner that protects from unauthorized use or disclosure any cyber threat indicators that may contain— (I)personal information of a specific individual; or 
(II)information that identifies a specific individual; and (iii)in a manner that protects the confidentiality of cyber threat indicators containing— 
(I)personal information of a specific individual; or (II)information that identifies a specific individual. 
(D)Federal regulatory authority 
(i)In generalExcept as provided in clause (ii), cyber threat indicators and defensive measures provided to the Federal Government under this title shall not be used by any Federal, State, tribal, or local government to regulate, including an enforcement action, the lawful activities of any non-Federal entity or any activities taken by a non-Federal entity pursuant to mandatory standards, including activities relating to monitoring, operating defensive measures, or sharing cyber threat indicators. (ii)Exceptions (I)Regulatory authority specifically relating to prevention or mitigation of cybersecurity threatsCyber threat indicators and defensive measures provided to the Federal Government under this title may, consistent with Federal or State regulatory authority specifically relating to the prevention or mitigation of cybersecurity threats to information systems, inform the development or implementation of regulations relating to such information systems. 
(II)Procedures developed and implemented under this titleClause (i) shall not apply to procedures developed and implemented under this title. 106.Protection from liability (a)Monitoring of information systemsNo cause of action shall lie or be maintained in any court against any private entity, and such action shall be promptly dismissed, for the monitoring of an information system and information under section 104(a) that is conducted in accordance with this title. 
(b)Sharing or receipt of cyber threat indicatorsNo cause of action shall lie or be maintained in any court against any private entity, and such action shall be promptly dismissed, for the sharing or receipt of a cyber threat indicator or defensive measure under section 104(c) if— (1)such sharing or receipt is conducted in accordance with this title; and 
(2)in a case in which a cyber threat indicator or defensive measure is shared with the Federal Government, the cyber threat indicator or defensive measure is shared in a manner that is consistent with section 105(c)(1)(B) and the sharing or receipt, as the case may be, occurs after the earlier of— (A)the date on which the interim policies and procedures are submitted to Congress under section 105(a)(1) and guidelines are submitted to Congress under section 105(b)(1); or 
(B)the date that is 60 days after the date of the enactment of this Act. (c)ConstructionNothing in this title shall be construed— 
(1)to create— (A)a duty to share a cyber threat indicator or defensive measure; or 
(B)a duty to warn or act based on the receipt of a cyber threat indicator or defensive measure; or (2)to undermine or limit the availability of otherwise applicable common law or statutory defenses. 
107.Oversight of Government activities 
(a)Report on implementation 
(1)In generalNot later than 1 year after the date of the enactment of this title, the heads of the appropriate Federal entities shall jointly submit to Congress a detailed report concerning the implementation of this title. (2)ContentsThe report required by paragraph (1) may include such recommendations as the heads of the appropriate Federal entities may have for improvements or modifications to the authorities, policies, procedures, and guidelines under this title and shall include the following: 
(A)An evaluation of the effectiveness of real-time information sharing through the capability and process developed under section 105(c), including any impediments to such real-time sharing. (B)An assessment of whether cyber threat indicators or defensive measures have been properly classified and an accounting of the number of security clearances authorized by the Federal Government for the purpose of sharing cyber threat indicators or defensive measures with the private sector. 
(C)The number of cyber threat indicators or defensive measures received through the capability and process developed under section 105(c). (D)A list of Federal entities that have received cyber threat indicators or defensive measures under this title. 
(b)Biennial report on compliance 
(1)In generalNot later than 2 years after the date of the enactment of this Act and not less frequently than once every 2 years thereafter, the inspectors general of the appropriate Federal entities, in consultation with the Inspector General of the Intelligence Community and the Council of Inspectors General on Financial Oversight, shall jointly submit to Congress an interagency report on the actions of the executive branch of the Federal Government to carry out this title during the most recent 2-year period. (2)ContentsEach report submitted under paragraph (1) shall include, for the period covered by the report, the following: 
(A)An assessment of the sufficiency of the policies, procedures, and guidelines relating to the sharing of cyber threat indicators within the Federal Government, including those policies, procedures, and guidelines relating to the removal of information not directly related to a cybersecurity threat that is personal information of a specific individual or information that identifies a specific individual. (B)An assessment of whether cyber threat indicators or defensive measures have been properly classified and an accounting of the number of security clearances authorized by the Federal Government for the purpose of sharing cyber threat indicators or defensive measures with the private sector. 
(C)A review of the actions taken by the Federal Government based on cyber threat indicators or defensive measures shared with the Federal Government under this title, including a review of the following: (i)The appropriateness of subsequent uses and disseminations of cyber threat indicators or defensive measures. 
(ii)Whether cyber threat indicators or defensive measures were shared in a timely and adequate manner with appropriate entities, or, if appropriate, were made publicly available. (D)An assessment of the cyber threat indicators or defensive measures shared with the appropriate Federal entities under this title, including the following: 
(i)The number of cyber threat indicators or defensive measures shared through the capability and process developed under section 105(c). (ii)An assessment of any information not directly related to a cybersecurity threat that is personal information of a specific individual or information identifying a specific individual and was shared by a non-Federal government entity with the Federal government in contravention of this title, or was shared within the Federal Government in contravention of the guidelines required by this title, including a description of any significant violation of this title. 
(iii)The number of times, according to the Attorney General, that information shared under this title was used by a Federal entity to prosecute an offense listed in section 105(d)(5)(A). (iv)A quantitative and qualitative assessment of the effect of the sharing of cyber threat indicators or defensive measures with the Federal Government on privacy and civil liberties of specific individuals, including the number of notices that were issued with respect to a failure to remove information not directly related to a cybersecurity threat that was personal information of a specific individual or information that identified a specific individual in accordance with the procedures required by section 105(b)(3)(E). 
(v)The adequacy of any steps taken by the Federal Government to reduce any adverse effect from activities carried out under this title on the privacy and civil liberties of United States persons. (E)An assessment of the sharing of cyber threat indicators or defensive measures among Federal entities to identify inappropriate barriers to sharing information. 
(3)RecommendationsEach report submitted under this subsection may include such recommendations as the inspectors general may have for improvements or modifications to the authorities and processes under this title. (c)Independent report on removal of personal informationNot later than 3 years after the date of the enactment of this Act, the Comptroller General of the United States shall submit to Congress a report on the actions taken by the Federal Government to remove personal information from cyber threat indicators or defensive measures pursuant to this title. Such report shall include an assessment of the sufficiency of the policies, procedures, and guidelines established under this title in addressing concerns relating to privacy and civil liberties. 
(d)Form of reportsEach report required under this section shall be submitted in an unclassified form, but may include a classified annex. (e)Public availability of reportsThe unclassified portions of the reports required under this section shall be made available to the public. 
108.Construction and preemption 
(a)Otherwise lawful disclosuresNothing in this title shall be construed— (1)to limit or prohibit otherwise lawful disclosures of communications, records, or other information, including reporting of known or suspected criminal activity, by a non-Federal entity to any other non-Federal entity or the Federal Government under this title; or 
(2)to limit or prohibit otherwise lawful use of such disclosures by any Federal entity, even when such otherwise lawful disclosures duplicate or replicate disclosures made under this title. (b)Whistle blower protectionsNothing in this title shall be construed to prohibit or limit the disclosure of information protected under section 2302(b)(8) of title 5, United States Code (governing disclosures of illegality, waste, fraud, abuse, or public health or safety threats), section 7211 of title 5, United States Code (governing disclosures to Congress), section 1034 of title 10, United States Code (governing disclosure to Congress by members of the military), section 1104 of the National Security Act of 1947 (50 U.S.C. 3234) (governing disclosure by employees of elements of the intelligence community), or any similar provision of Federal or State law. 
(c)Protection of sources and methodsNothing in this title shall be construed— (1)as creating any immunity against, or otherwise affecting, any action brought by the Federal Government, or any agency or department thereof, to enforce any law, executive order, or procedure governing the appropriate handling, disclosure, or use of classified information; 
(2)to affect the conduct of authorized law enforcement or intelligence activities; or (3)to modify the authority of a department or agency of the Federal Government to protect classified information and sources and methods and the national security of the United States. 
(d)Relationship to other lawsNothing in this title shall be construed to affect any requirement under any other provision of law for a non-Federal entity to provide information to the Federal Government. (e)Prohibited conductNothing in this title shall be construed to permit price-fixing, allocating a market between competitors, monopolizing or attempting to monopolize a market, boycotting, or exchanges of price or cost information, customer lists, or information regarding future competitive planning. 
(f)Information sharing relationshipsNothing in this title shall be construed— (1)to limit or modify an existing information sharing relationship; 
(2)to prohibit a new information sharing relationship; (3)to require a new information sharing relationship between any non-Federal entity and a Federal entity or another non-Federal entity; or 
(4)to require the use of the capability and process within the Department of Homeland Security developed under section 105(c). (g)Preservation of contractual obligations and rightsNothing in this title shall be construed— 
(1)to amend, repeal, or supersede any current or future contractual agreement, terms of service agreement, or other contractual relationship between any non-Federal entities, or between any non-Federal entity and a Federal entity; or (2)to abrogate trade secret or intellectual property rights of any non-Federal entity or Federal entity. 
(h)Anti-tasking restrictionNothing in this title shall be construed to permit a Federal entity— (1)to require a non-Federal entity to provide information to a Federal entity or another non-Federal entity; 
(2)to condition the sharing of cyber threat indicators with a non-Federal entity on such entity’s provision of cyber threat indicators to a Federal entity or another non-Federal entity; or (3)to condition the award of any Federal grant, contract, or purchase on the provision of a cyber threat indicator to a Federal entity or another non-Federal entity. 
(i)No liability for non-participationNothing in this title shall be construed to subject any entity to liability for choosing not to engage in the voluntary activities authorized in this title. (j)Use and retention of informationNothing in this title shall be construed to authorize, or to modify any existing authority of, a department or agency of the Federal Government to retain or use any information shared under this title for any use other than permitted in this title. 
(k)Federal preemption 
(1)In generalThis title supersedes any statute or other provision of law of a State or political subdivision of a State that restricts or otherwise expressly regulates an activity authorized under this title. (2)State law enforcementNothing in this title shall be construed to supersede any statute or other provision of law of a State or political subdivision of a State concerning the use of authorized law enforcement practices and procedures. 
(l)Regulatory authorityNothing in this title shall be construed— (1)to authorize the promulgation of any regulations not specifically authorized to be issued under this title; 
(2)to establish or limit any regulatory authority not specifically established or limited under this title; or (3)to authorize regulatory actions that would duplicate or conflict with regulatory requirements, mandatory standards, or related processes under another provision of Federal law. 
(m)Authority of Secretary of Defense to respond to malicious cyber activity carried out by foreign powersNothing in this title shall be construed to limit the authority of the Secretary of Defense under section 130g of title 10, United States Code. (n)Criminal prosecutionNothing in this title shall be construed to prevent the disclosure of a cyber threat indicator or defensive measure shared under this title in a case of criminal prosecution, when an applicable provision of Federal, State, tribal, or local law requires disclosure in such case. 
109.Report on cybersecurity threats 
(a)Report requiredNot later than 180 days after the date of the enactment of this Act, the Director of National Intelligence, in coordination with the heads of other appropriate elements of the intelligence community, shall submit to the Select Committee on Intelligence of the Senate and the Permanent Select Committee on Intelligence of the House of Representatives a report on cybersecurity threats, including cyber attacks, theft, and data breaches. (b)ContentsThe report required by subsection (a) shall include the following: 
(1)An assessment of the current intelligence sharing and cooperation relationships of the United States with other countries regarding cybersecurity threats, including cyber attacks, theft, and data breaches, directed against the United States and which threaten the United States national security interests and economy and intellectual property, specifically identifying the relative utility of such relationships, which elements of the intelligence community participate in such relationships, and whether and how such relationships could be improved. (2)A list and an assessment of the countries and nonstate actors that are the primary threats of carrying out a cybersecurity threat, including a cyber attack, theft, or data breach, against the United States and which threaten the United States national security, economy, and intellectual property. 
(3)A description of the extent to which the capabilities of the United States Government to respond to or prevent cybersecurity threats, including cyber attacks, theft, or data breaches, directed against the United States private sector are degraded by a delay in the prompt notification by private entities of such threats or cyber attacks, theft, and data breaches. (4)An assessment of additional technologies or capabilities that would enhance the ability of the United States to prevent and to respond to cybersecurity threats, including cyber attacks, theft, and data breaches. 
(5)An assessment of any technologies or practices utilized by the private sector that could be rapidly fielded to assist the intelligence community in preventing and responding to cybersecurity threats. (c)Form of reportThe report required by subsection (a) shall be made available in classified and unclassified forms. 
(d)Intelligence community definedIn this section, the term intelligence community has the meaning given that term in section 3 of the National Security Act of 1947 (50 U.S.C. 3003). 110.Exception to limitation on authority of Secretary of Defense to disseminate certain informationNotwithstanding subsection (c)(3) of section 393 of title 10, United States Code, the Secretary of Defense may authorize the sharing of cyber threat indicators and defensive measures pursuant to the policies, procedures, and guidelines developed or issued under this title. 
111.Effective period 
(a)In generalExcept as provided in subsection (b), this title and the amendments made by this title shall be effective during the period beginning on the date of the enactment of this Act and ending on September 30, 2025. (b)ExceptionWith respect to any action authorized by this title or information obtained pursuant to an action authorized by this title, which occurred before the date on which the provisions referred to in subsection (a) cease to have effect, the provisions of this title shall continue in effect. 
IINational cybersecurity advancement 
ANational cybersecurity and communications integration center 
201.Short titleThis subtitle may be cited as the National Cybersecurity Protection Advancement Act of 2015. 202.DefinitionsIn this subtitle: 
(1)Appropriate congressional committeesThe term appropriate congressional committees means— (A)the Committee on Homeland Security and Governmental Affairs of the Senate; and 
(B)the Committee on Homeland Security of the House of Representatives. (2)Cybersecurity risk; incidentThe terms cybersecurity risk and incident have the meanings given those terms in section 227 of the Homeland Security Act of 2002, as so redesignated by section 223(a)(3) of this division. 
(3)Cyber threat indicator; defensive measureThe terms cyber threat indicator and defensive measure have the meanings given those terms in section 102. (4)DepartmentThe term Department means the Department of Homeland Security. 
(5)SecretaryThe term Secretary means the Secretary of Homeland Security. 203.Information sharing structure and processesSection 227 of the Homeland Security Act of 2002, as so redesignated by section 223(a)(3) of this division, is amended— 
(1)in subsection (a)— (A)by redesignating paragraphs (3) and (4) as paragraphs (4) and (5), respectively; 
(B)by striking paragraphs (1) and (2) and inserting the following:  (1)the term cybersecurity risk— 
(A)means threats to and vulnerabilities of information or information systems and any related consequences caused by or resulting from unauthorized access, use, disclosure, degradation, disruption, modification, or destruction of such information or information systems, including such related consequences caused by an act of terrorism; and (B)does not include any action that solely involves a violation of a consumer term of service or a consumer licensing agreement; 
(2)the terms cyber threat indicator and defensive measure have the meanings given those terms in section 102 of the Cybersecurity Act of 2015; (3)the term incident means an occurrence that actually or imminently jeopardizes, without lawful authority, the integrity, confidentiality, or availability of information on an information system, or actually or imminently jeopardizes, without lawful authority, an information system;; 
(C)in paragraph (4), as so redesignated, by striking and at the end; (D)in paragraph (5), as so redesignated, by striking the period at the end and inserting ; and; and 
(E)by adding at the end the following:  (6)the term sharing (including all conjugations thereof) means providing, receiving, and disseminating (including all conjugations of each of such terms).; 
(2)in subsection (c)— (A)in paragraph (1)— 
(i)by inserting , including the implementation of title I of the Cybersecurity Act of 2015 before the semicolon at the end; and (ii)by inserting cyber threat indicators, defensive measures, before cybersecurity risks; 
(B)in paragraph (3), by striking cybersecurity risks and inserting cyber threat indicators, defensive measures, cybersecurity risks,; (C)in paragraph (5)(A), by striking cybersecurity risks and inserting cyber threat indicators, defensive measures, cybersecurity risks,; 
(D)in paragraph (6)— (i)by striking cybersecurity risks and inserting cyber threat indicators, defensive measures, cybersecurity risks,; and 
(ii)by striking and at the end; (E)in paragraph (7)— 
(i)in subparagraph (A), by striking and at the end; (ii)in subparagraph (B), by striking the period at the end and inserting ; and; and 
(iii)by adding at the end the following:  (C)sharing cyber threat indicators and defensive measures;; and 
(F)by adding at the end the following:  (8)engaging with international partners, in consultation with other appropriate agencies, to— 
(A)collaborate on cyber threat indicators, defensive measures, and information related to cybersecurity risks and incidents; and (B)enhance the security and resilience of global cybersecurity; 
(9)sharing cyber threat indicators, defensive measures, and other information related to cybersecurity risks and incidents with Federal and non-Federal entities, including across sectors of critical infrastructure and with State and major urban area fusion centers, as appropriate; (10)participating, as appropriate, in national exercises run by the Department; and 
(11)in coordination with the Office of Emergency Communications of the Department, assessing and evaluating consequence, vulnerability, and threat information regarding cyber incidents to public safety communications to help facilitate continuous improvements to the security and resiliency of such communications.; (3)in subsection (d)(1)— 
(A)in subparagraph (B)— (i)in clause (i), by striking and local and inserting , local, and tribal; 
(ii)in clause (ii), by striking ; and and inserting , including information sharing and analysis centers;; (iii)in clause (iii), by adding and at the end; and 
(iv)by adding at the end the following:  (iv)private entities;. 
(B)in subparagraph (D), by striking and at the end; (C)by redesignating subparagraph (E) as subparagraph (F); and 
(D)by inserting after subparagraph (D) the following:  (E)an entity that collaborates with State and local governments on cybersecurity risks and incidents, and has entered into a voluntary information sharing relationship with the Center; and; 
(4)in subsection (e)— (A)in paragraph (1)— 
(i)in subparagraph (A), by inserting cyber threat indicators, defensive measures, and before information; (ii)in subparagraph (B), by inserting cyber threat indicators, defensive measures, and before information related; 
(iii)in subparagraph (F)— (I)by striking cybersecurity risks and inserting cyber threat indicators, defensive measures, cybersecurity risks,; and 
(II)by striking and at the end; (iv)in subparagraph (G), by striking cybersecurity risks and incidents and inserting cyber threat indicators, defensive measures, cybersecurity risks, and incidents; and; and 
(v)by adding at the end the following:  (H)the Center designates an agency contact for non-Federal entities;; 
(B)in paragraph (2)— (i)by striking cybersecurity risks and inserting cyber threat indicators, defensive measures, cybersecurity risks,; and 
(ii)by inserting or disclosure after access; and (C)in paragraph (3), by inserting before the period at the end the following: , including by working with the Privacy Officer appointed under section 222 to ensure that the Center follows the policies and procedures specified in subsections (b) and (d)(5)(C) of section 105 of the Cybersecurity Act of 2015; and 
(5)by adding at the end the following:  (g)Automated information sharing (1)In generalThe Under Secretary appointed under section 103(a)(1)(H), in coordination with industry and other stakeholders, shall develop capabilities making use of existing information technology industry standards and best practices, as appropriate, that support and rapidly advance the development, adoption, and implementation of automated mechanisms for the sharing of cyber threat indicators and defensive measures in accordance with title I of the Cybersecurity Act of 2015. 
(2)Annual reportThe Under Secretary appointed under section 103(a)(1)(H) shall submit to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Homeland Security of the House of Representatives an annual report on the status and progress of the development of the capabilities described in paragraph (1). Such reports shall be required until such capabilities are fully implemented. (h)Voluntary information sharing procedures (1)Procedures (A)In generalThe Center may enter into a voluntary information sharing relationship with any consenting non-Federal entity for the sharing of cyber threat indicators and defensive measures for cybersecurity purposes in accordance with this section. Nothing in this subsection may be construed to require any non-Federal entity to enter into any such information sharing relationship with the Center or any other entity. The Center may terminate a voluntary information sharing relationship under this subsection, at the sole and unreviewable discretion of the Secretary, acting through the Under Secretary appointed under section 103(a)(1)(H), for any reason, including if the Center determines that the non-Federal entity with which the Center has entered into such a relationship has violated the terms of this subsection. 
(B)National securityThe Secretary may decline to enter into a voluntary information sharing relationship under this subsection, at the sole and unreviewable discretion of the Secretary, acting through the Under Secretary appointed under section 103(a)(1)(H), for any reason, including if the Secretary determines that such is appropriate for national security. (2)Voluntary information sharing relationshipsA voluntary information sharing relationship under this subsection may be characterized as an agreement described in this paragraph. 
(A)Standard agreementFor the use of a non-Federal entity, the Center shall make available a standard agreement, consistent with this section, on the Department’s website. (B)Negotiated agreementAt the request of a non-Federal entity, and if determined appropriate by the Center, at the sole and unreviewable discretion of the Secretary, acting through the Under Secretary appointed under section 103(a)(1)(H), the Department shall negotiate a non-standard agreement, consistent with this section. 
(C)Existing agreementsAn agreement between the Center and a non-Federal entity that is entered into before the date of enactment of this subsection, or such an agreement that is in effect before such date, shall be deemed in compliance with the requirements of this subsection, notwithstanding any other provision or requirement of this subsection. An agreement under this subsection shall include the relevant privacy protections as in effect under the Cooperative Research and Development Agreement for Cybersecurity Information Sharing and Collaboration, as of December 31, 2014. Nothing in this subsection may be construed to require a non-Federal entity to enter into either a standard or negotiated agreement to be in compliance with this subsection. (i)Direct reportingThe Secretary shall develop policies and procedures for direct reporting to the Secretary by the Director of the Center regarding significant cybersecurity risks and incidents. 
(j)Reports on international cooperationNot later than 180 days after the date of enactment of this subsection, and periodically thereafter, the Secretary of Homeland Security shall submit to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Homeland Security of the House of Representatives a report on the range of efforts underway to bolster cybersecurity collaboration with relevant international partners in accordance with subsection (c)(8). (k)OutreachNot later than 60 days after the date of enactment of this subsection, the Secretary, acting through the Under Secretary appointed under section 103(a)(1)(H), shall— 
(1)disseminate to the public information about how to voluntarily share cyber threat indicators and defensive measures with the Center; and (2)enhance outreach to critical infrastructure owners and operators for purposes of such sharing. 
(l)Coordinated vulnerability disclosureThe Secretary, in coordination with industry and other stakeholders, may develop and adhere to Department policies and procedures for coordinating vulnerability disclosures.. 204.Information sharing and analysis organizationsSection 212 of the Homeland Security Act of 2002 (6 U.S.C. 131) is amended— 
(1)in paragraph (5)— (A)in subparagraph (A)— 
(i)by inserting , including information related to cybersecurity risks and incidents, after critical infrastructure information; and (ii)by inserting , including cybersecurity risks and incidents, after related to critical infrastructure; 
(B)in subparagraph (B)— (i)by inserting , including cybersecurity risks and incidents, after critical infrastructure information; and 
(ii)by inserting , including cybersecurity risks and incidents, after related to critical infrastructure; and (C)in subparagraph (C), by inserting , including cybersecurity risks and incidents, after critical infrastructure information; and 
(2)by adding at the end the following:  (8)Cybersecurity risk; incidentThe terms cybersecurity risk and incident have the meanings given those terms in section 227.. 
205.National response frameworkSection 228 of the Homeland Security Act of 2002, as added by section 223(a)(4) of this division, is amended by adding at the end the following:  (d)National response frameworkThe Secretary, in coordination with the heads of other appropriate Federal departments and agencies, and in accordance with the National Cybersecurity Incident Response Plan required under subsection (c), shall regularly update, maintain, and exercise the Cyber Incident Annex to the National Response Framework of the Department.. 
206.Report on reducing cybersecurity risks in DHS data centersNot later than 1 year after the date of the enactment of this Act, the Secretary shall submit to the appropriate congressional committees a report on the feasibility of the Department creating an environment for the reduction in cybersecurity risks in Department data centers, including by increasing compartmentalization between systems, and providing a mix of security controls between such compartments. 207.AssessmentNot later than 2 years after the date of enactment of this Act, the Comptroller General of the United States shall submit to the appropriate congressional committees a report that includes— 
(1)an assessment of the implementation by the Secretary of this title and the amendments made by this title; and (2)to the extent practicable, findings regarding increases in the sharing of cyber threat indicators, defensive measures, and information relating to cybersecurity risks and incidents at the center established under section 227 of the Homeland Security Act of 2002, as redesignated by section 223(a) of this division, and throughout the United States. 
208.Multiple simultaneous cyber incidents at critical infrastructureNot later than 1 year after the date of enactment of this Act, the Under Secretary appointed under section 103(a)(1)(H) of the Homeland Security Act of 2002 (6 U.S.C. 113(a)(1)(H)) shall provide information to the appropriate congressional committees on the feasibility of producing a risk-informed plan to address the risk of multiple simultaneous cyber incidents affecting critical infrastructure, including cyber incidents that may have a cascading effect on other critical infrastructure. 209.Report on cybersecurity vulnerabilities of United States portsNot later than 180 days after the date of enactment of this Act, the Secretary shall submit to the appropriate congressional committees, the Committee on Commerce, Science and Transportation of the Senate, and the Committee on Transportation and Infrastructure of the House of Representatives a report on cybersecurity vulnerabilities for the 10 United States ports that the Secretary determines are at greatest risk of a cybersecurity incident and provide recommendations to mitigate such vulnerabilities. 
210.Prohibition on new regulatory authorityNothing in this subtitle or the amendments made by this subtitle may be construed to grant the Secretary any authority to promulgate regulations or set standards relating to the cybersecurity of non-Federal entities, not including State, local, and tribal governments, that was not in effect on the day before the date of enactment of this Act. 211.Termination of reporting requirementsAny reporting requirements in this subtitle shall terminate on the date that is 7 years after the date of enactment of this Act. 
BFederal cybersecurity enhancement 
221.Short titleThis subtitle may be cited as the Federal Cybersecurity Enhancement Act of 2015. 222.DefinitionsIn this subtitle: 
(1)AgencyThe term agency has the meaning given the term in section 3502 of title 44, United States Code. (2)Agency information systemThe term agency information system has the meaning given the term in section 228 of the Homeland Security Act of 2002, as added by section 223(a)(4) of this division. 
(3)Appropriate congressional committeesThe term appropriate congressional committees means— (A)the Committee on Homeland Security and Governmental Affairs of the Senate; and 
(B)the Committee on Homeland Security of the House of Representatives. (4)Cybersecurity risk; information systemThe terms cybersecurity risk and information system have the meanings given those terms in section 227 of the Homeland Security Act of 2002, as so redesignated by section 223(a)(3) of this division. 
(5)DirectorThe term Director means the Director of the Office of Management and Budget. (6)Intelligence communityThe term intelligence community has the meaning given the term in section 3(4) of the National Security Act of 1947 (50 U.S.C. 3003(4)). 
(7)National security systemThe term national security system has the meaning given the term in section 11103 of title 40, United States Code. (8)SecretaryThe term Secretary means the Secretary of Homeland Security. 
223.Improved Federal network security 
(a)In generalSubtitle C of title II of the Homeland Security Act of 2002 (6 U.S.C. 141 et seq.) is amended— (1)by redesignating section 228 as section 229; 
(2)by redesignating section 227 as subsection (c) of section 228, as added by paragraph (4), and adjusting the margins accordingly; (3)by redesignating the second section designated as section 226 (relating to the national cybersecurity and communications integration center) as section 227; 
(4)by inserting after section 227, as so redesignated, the following:  228.Cybersecurity plans (a)DefinitionsIn this section— 
(1)the term agency information system means an information system used or operated by an agency or by another entity on behalf of an agency; (2)the terms cybersecurity risk and information system have the meanings given those terms in section 227; 
(3)the term intelligence community has the meaning given the term in section 3(4) of the National Security Act of 1947 (50 U.S.C. 3003(4)); and (4)the term national security system has the meaning given the term in section 11103 of title 40, United States Code. 
(b)Intrusion assessment plan 
(1)RequirementThe Secretary, in coordination with the Director of the Office of Management and Budget, shall— (A)develop and implement an intrusion assessment plan to proactively detect, identify, and remove intruders in agency information systems on a routine basis; and 
(B)update such plan as necessary. (2)ExceptionThe intrusion assessment plan required under paragraph (1) shall not apply to the Department of Defense, a national security system, or an element of the intelligence community.;  
(5)in section 228(c), as so redesignated, by striking section 226 and inserting section 227; and (6)by inserting after section 229, as so redesignated, the following: 
 
230.Federal intrusion detection and prevention system 
(a)DefinitionsIn this section— (1)the term agency has the meaning given the term in section 3502 of title 44, United States Code; 
(2)the term agency information means information collected or maintained by or on behalf of an agency; (3)the term agency information system has the meaning given the term in section 228; and 
(4)the terms cybersecurity risk and information system have the meanings given those terms in section 227. (b)Requirement (1)In generalNot later than 1 year after the date of enactment of this section, the Secretary shall deploy, operate, and maintain, to make available for use by any agency, with or without reimbursement— 
(A)a capability to detect cybersecurity risks in network traffic transiting or traveling to or from an agency information system; and (B)a capability to prevent network traffic associated with such cybersecurity risks from transiting or traveling to or from an agency information system or modify such network traffic to remove the cybersecurity risk. 
(2)Regular improvementThe Secretary shall regularly deploy new technologies and modify existing technologies to the intrusion detection and prevention capabilities described in paragraph (1) as appropriate to improve the intrusion detection and prevention capabilities. (c)ActivitiesIn carrying out subsection (b), the Secretary— 
(1)may access, and the head of an agency may disclose to the Secretary or a private entity providing assistance to the Secretary under paragraph (2), information transiting or traveling to or from an agency information system, regardless of the location from which the Secretary or a private entity providing assistance to the Secretary under paragraph (2) accesses such information, notwithstanding any other provision of law that would otherwise restrict or prevent the head of an agency from disclosing such information to the Secretary or a private entity providing assistance to the Secretary under paragraph (2); (2)may enter into contracts or other agreements with, or otherwise request and obtain the assistance of, private entities to deploy, operate, and maintain technologies in accordance with subsection (b); 
(3)may retain, use, and disclose information obtained through the conduct of activities authorized under this section only to protect information and information systems from cybersecurity risks; (4)shall regularly assess through operational test and evaluation in real world or simulated environments available advanced protective technologies to improve detection and prevention capabilities, including commercial and noncommercial technologies and detection technologies beyond signature-based detection, and acquire, test, and deploy such technologies when appropriate; 
(5)shall establish a pilot through which the Secretary may acquire, test, and deploy, as rapidly as possible, technologies described in paragraph (4); and (6)shall periodically update the privacy impact assessment required under section 208(b) of the E-Government Act of 2002 (44 U.S.C. 3501 note). 
(d)PrinciplesIn carrying out subsection (b), the Secretary shall ensure that— (1)activities carried out under this section are reasonably necessary for the purpose of protecting agency information and agency information systems from a cybersecurity risk; 
(2)information accessed by the Secretary will be retained no longer than reasonably necessary for the purpose of protecting agency information and agency information systems from a cybersecurity risk; (3)notice has been provided to users of an agency information system concerning access to communications of users of the agency information system for the purpose of protecting agency information and the agency information system; and 
(4)the activities are implemented pursuant to policies and procedures governing the operation of the intrusion detection and prevention capabilities. (e)Private entities (1)ConditionsA private entity described in subsection (c)(2) may not— 
(A)disclose any network traffic transiting or traveling to or from an agency information system to any entity other than the Department or the agency that disclosed the information under subsection (c)(1), including personal information of a specific individual or information that identifies a specific individual not directly related to a cybersecurity risk; or (B)use any network traffic transiting or traveling to or from an agency information system to which the private entity gains access in accordance with this section for any purpose other than to protect agency information and agency information systems against cybersecurity risks or to administer a contract or other agreement entered into pursuant to subsection (c)(2) or as part of another contract with the Secretary. 
(2)Limitation on liabilityNo cause of action shall lie in any court against a private entity for assistance provided to the Secretary in accordance with this section and any contract or agreement entered into pursuant to subsection (c)(2). (3)Rule of constructionNothing in paragraph (2) shall be construed to authorize an Internet service provider to break a user agreement with a customer without the consent of the customer. 
(f)Privacy officer reviewNot later than 1 year after the date of enactment of this section, the Privacy Officer appointed under section 222, in consultation with the Attorney General, shall review the policies and guidelines for the program carried out under this section to ensure that the policies and guidelines are consistent with applicable privacy laws, including those governing the acquisition, interception, retention, use, and disclosure of communications.. (b)Agency responsibilities (1)In generalExcept as provided in paragraph (2)— 
(A)not later than 1 year after the date of enactment of this Act or 2 months after the date on which the Secretary makes available the intrusion detection and prevention capabilities under section 230(b)(1) of the Homeland Security Act of 2002, as added by subsection (a), whichever is later, the head of each agency shall apply and continue to utilize the capabilities to all information traveling between an agency information system and any information system other than an agency information system; and (B)not later than 6 months after the date on which the Secretary makes available improvements to the intrusion detection and prevention capabilities pursuant to section 230(b)(2) of the Homeland Security Act of 2002, as added by subsection (a), the head of each agency shall apply and continue to utilize the improved intrusion detection and prevention capabilities. 
(2)ExceptionThe requirements under paragraph (1) shall not apply to the Department of Defense, a national security system, or an element of the intelligence community. (3)DefinitionNotwithstanding section 222, in this subsection, the term agency information system means an information system owned or operated by an agency. 
(4)Rule of constructionNothing in this subsection shall be construed to limit an agency from applying the intrusion detection and prevention capabilities to an information system other than an agency information system under section 230(b)(1) of the Homeland Security Act of 2002, as added by subsection (a), at the discretion of the head of the agency or as provided in relevant policies, directives, and guidelines. (c)Table of contents amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 (6 U.S.C. 101 note) is amended by striking the items relating to the first section designated as section 226, the second section designated as section 226 (relating to the national cybersecurity and communications integration center), section 227, and section 228 and inserting the following: 
 
 
Sec. 226. Cybersecurity recruitment and retention. 
Sec. 227. National cybersecurity and communications integration center. 
Sec. 228. Cybersecurity plans. 
Sec. 229. Clearances. 
Sec. 230. Federal intrusion detection and prevention system.. 
224.Advanced internal defenses 
(a)Advanced network security tools 
(1)In generalThe Secretary shall include, in the efforts of the Department to continuously diagnose and mitigate cybersecurity risks, advanced network security tools to improve visibility of network activity, including through the use of commercial and free or open source tools, and to detect and mitigate intrusions and anomalous activity. (2)Development of planThe Director shall develop and the Secretary shall implement a plan to ensure that each agency utilizes advanced network security tools, including those described in paragraph (1), to detect and mitigate intrusions and anomalous activity. 
(b)Prioritizing advanced security toolsThe Director and the Secretary, in consultation with appropriate agencies, shall— (1)review and update Government-wide policies and programs to ensure appropriate prioritization and use of network security monitoring tools within agency networks; and 
(2)brief appropriate congressional committees on such prioritization and use. (c)Improved metricsThe Secretary, in collaboration with the Director, shall review and update the metrics used to measure security under section 3554 of title 44, United States Code, to include measures of intrusion and incident detection and response times. 
(d)Transparency and accountabilityThe Director, in consultation with the Secretary, shall increase transparency to the public on agency cybersecurity posture, including by increasing the number of metrics available on Federal Government performance websites and, to the greatest extent practicable, displaying metrics for department components, small agencies, and micro-agencies. (e)Maintenance of technologiesSection 3553(b)(6)(B) of title 44, United States Code, is amended by inserting , operating, and maintaining after deploying. 
(f)ExceptionThe requirements under this section shall not apply to the Department of Defense, a national security system, or an element of the intelligence community. 225.Federal cybersecurity requirements (a)Implementation of federal cybersecurity standardsConsistent with section 3553 of title 44, United States Code, the Secretary, in consultation with the Director, shall exercise the authority to issue binding operational directives to assist the Director in ensuring timely agency adoption of and compliance with policies and standards promulgated under section 11331 of title 40, United States Code, for securing agency information systems. 
(b)Cybersecurity requirements at agencies 
(1)In generalConsistent with policies, standards, guidelines, and directives on information security under subchapter II of chapter 35 of title 44, United States Code, and the standards and guidelines promulgated under section 11331 of title 40, United States Code, and except as provided in paragraph (2), not later than 1 year after the date of the enactment of this Act, the head of each agency shall— (A)identify sensitive and mission critical data stored by the agency consistent with the inventory required under the first subsection (c) (relating to the inventory of major information systems) and the second subsection (c) (relating to the inventory of information systems) of section 3505 of title 44, United States Code; 
(B)assess access controls to the data described in subparagraph (A), the need for readily accessible storage of the data, and individuals' need to access the data; (C)encrypt or otherwise render indecipherable to unauthorized users the data described in subparagraph (A) that is stored on or transiting agency information systems; 
(D)implement a single sign-on trusted identity platform for individuals accessing each public website of the agency that requires user authentication, as developed by the Administrator of General Services in collaboration with the Secretary; and (E)implement identity management consistent with section 504 of the Cybersecurity Enhancement Act of 2014 (Public Law 113–274; 15 U.S.C. 7464), including multi-factor authentication, for— 
(i)remote access to an agency information system; and (ii)each user account with elevated privileges on an agency information system. 
(2)ExceptionThe requirements under paragraph (1) shall not apply to an agency information system for which— (A)the head of the agency has personally certified to the Director with particularity that— 
(i)operational requirements articulated in the certification and related to the agency information system would make it excessively burdensome to implement the cybersecurity requirement; (ii)the cybersecurity requirement is not necessary to secure the agency information system or agency information stored on or transiting it; and 
(iii)the agency has taken all necessary steps to secure the agency information system and agency information stored on or transiting it; and (B)the head of the agency or the designee of the head of the agency has submitted the certification described in subparagraph (A) to the appropriate congressional committees and the agency’s authorizing committees. 
(3)ConstructionNothing in this section shall be construed to alter the authority of the Secretary, the Director, or the Director of the National Institute of Standards and Technology in implementing subchapter II of chapter 35 of title 44, United States Code. Nothing in this section shall be construed to affect the National Institute of Standards and Technology standards process or the requirement under section 3553(a)(4) of such title or to discourage continued improvements and advancements in the technology, standards, policies, and guidelines used to promote Federal information security. (c)ExceptionThe requirements under this section shall not apply to the Department of Defense, a national security system, or an element of the intelligence community. 
226.Assessment; reports 
(a)DefinitionsIn this section: (1)Agency informationThe term agency information has the meaning given the term in section 230 of the Homeland Security Act of 2002, as added by section 223(a)(6) of this division. 
(2)Cyber threat indicator; defensive measureThe terms cyber threat indicator and defensive measure have the meanings given those terms in section 102. (3)Intrusion assessmentsThe term intrusion assessments means actions taken under the intrusion assessment plan to identify and remove intruders in agency information systems. 
(4)Intrusion assessment planThe term intrusion assessment plan means the plan required under section 228(b)(1) of the Homeland Security Act of 2002, as added by section 223(a)(4) of this division. (5)Intrusion detection and prevention capabilitiesThe term intrusion detection and prevention capabilities means the capabilities required under section 230(b) of the Homeland Security Act of 2002, as added by section 223(a)(6) of this division. 
(b)Third-party assessmentNot later than 3 years after the date of enactment of this Act, the Comptroller General of the United States shall conduct a study and publish a report on the effectiveness of the approach and strategy of the Federal Government to securing agency information systems, including the intrusion detection and prevention capabilities and the intrusion assessment plan. (c)Reports to Congress (1)Intrusion detection and prevention capabilities (A)Secretary of Homeland Security reportNot later than 6 months after the date of enactment of this Act, and annually thereafter, the Secretary shall submit to the appropriate congressional committees a report on the status of implementation of the intrusion detection and prevention capabilities, including— 
(i)a description of privacy controls; (ii)a description of the technologies and capabilities utilized to detect cybersecurity risks in network traffic, including the extent to which those technologies and capabilities include existing commercial and noncommercial technologies; 
(iii)a description of the technologies and capabilities utilized to prevent network traffic associated with cybersecurity risks from transiting or traveling to or from agency information systems, including the extent to which those technologies and capabilities include existing commercial and noncommercial technologies; (iv)a list of the types of indicators or other identifiers or techniques used to detect cybersecurity risks in network traffic transiting or traveling to or from agency information systems on each iteration of the intrusion detection and prevention capabilities and the number of each such type of indicator, identifier, and technique; 
(v)the number of instances in which the intrusion detection and prevention capabilities detected a cybersecurity risk in network traffic transiting or traveling to or from agency information systems and the number of times the intrusion detection and prevention capabilities blocked network traffic associated with cybersecurity risk; and (vi)a description of the pilot established under section 230(c)(5) of the Homeland Security Act of 2002, as added by section 223(a)(6) of this division, including the number of new technologies tested and the number of participating agencies. 
(B)OMB reportNot later than 18 months after the date of enactment of this Act, and annually thereafter, the Director shall submit to Congress, as part of the report required under section 3553(c) of title 44, United States Code, an analysis of agency application of the intrusion detection and prevention capabilities, including— (i)a list of each agency and the degree to which each agency has applied the intrusion detection and prevention capabilities to an agency information system; and 
(ii)a list by agency of— (I)the number of instances in which the intrusion detection and prevention capabilities detected a cybersecurity risk in network traffic transiting or traveling to or from an agency information system and the types of indicators, identifiers, and techniques used to detect such cybersecurity risks; and 
(II)the number of instances in which the intrusion detection and prevention capabilities prevented network traffic associated with a cybersecurity risk from transiting or traveling to or from an agency information system and the types of indicators, identifiers, and techniques used to detect such agency information systems. (C)Chief Information OfficerNot earlier than 18 months after the date of enactment of this Act and not later than 2 years after the date of enactment of this Act, the Federal Chief Information Officer shall review and submit to the appropriate congressional committees a report assessing the intrusion detection and intrusion prevention capabilities, including— 
(i)the effectiveness of the system in detecting, disrupting, and preventing cyber-threat actors, including advanced persistent threats, from accessing agency information and agency information systems; (ii)whether the intrusion detection and prevention capabilities, continuous diagnostics and mitigation, and other systems deployed under subtitle D of title II of the Homeland Security Act of 2002 (6 U.S.C. 231 et seq.) are effective in securing Federal information systems; 
(iii)the costs and benefits of the intrusion detection and prevention capabilities, including as compared to commercial technologies and tools and including the value of classified cyber threat indicators; and (iv)the capability of agencies to protect sensitive cyber threat indicators and defensive measures if they were shared through unclassified mechanisms for use in commercial technologies and tools. 
(2)OMB report on development and implementation of intrusion assessment plan, advanced internal defenses, and Federal cybersecurity requirementsThe Director shall— (A)not later than 6 months after the date of enactment of this Act, and 30 days after any update thereto, submit the intrusion assessment plan to the appropriate congressional committees; 
(B)not later than 1 year after the date of enactment of this Act, and annually thereafter, submit to Congress, as part of the report required under section 3553(c) of title 44, United States Code— (i)a description of the implementation of the intrusion assessment plan; 
(ii)the findings of the intrusion assessments conducted pursuant to the intrusion assessment plan; (iii)a description of the advanced network security tools included in the efforts to continuously diagnose and mitigate cybersecurity risks pursuant to section 224(a)(1); and 
(iv)a list by agency of compliance with the requirements of section 225(b); and (C)not later than 1 year after the date of enactment of this Act, submit to the appropriate congressional committees— 
(i)a copy of the plan developed pursuant to section 224(a)(2); and (ii)the improved metrics developed pursuant to section 224(c). 
(d)FormEach report required under this section shall be submitted in unclassified form, but may include a classified annex. 227.Termination (a)In generalThe authority provided under section 230 of the Homeland Security Act of 2002, as added by section 223(a)(6) of this division, and the reporting requirements under section 226(c) of this division shall terminate on the date that is 7 years after the date of enactment of this Act. 
(b)Rule of constructionNothing in subsection (a) shall be construed to affect the limitation of liability of a private entity for assistance provided to the Secretary under section 230(d)(2) of the Homeland Security Act of 2002, as added by section 223(a)(6) of this division, if such assistance was rendered before the termination date under subsection (a) or otherwise during a period in which the assistance was authorized. 228.Identification of information systems relating to national security (a)In generalExcept as provided in subsection (c), not later than 180 days after the date of enactment of this Act— 
(1)the Director of National Intelligence and the Director of the Office of Management and Budget, in coordination with the heads of other agencies, shall— (A)identify all unclassified information systems that provide access to information that may provide an adversary with the ability to derive information that would otherwise be considered classified; 
(B)assess the risks that would result from the breach of each unclassified information system identified in subparagraph (A); and (C)assess the cost and impact on the mission carried out by each agency that owns an unclassified information system identified in subparagraph (A) if the system were to be subsequently designated as a national security system; and 
(2)the Director of National Intelligence and the Director of the Office of Management and Budget shall submit to the appropriate congressional committees, the Select Committee on Intelligence of the Senate, and the Permanent Select Committee on Intelligence of the House of Representatives a report that includes the findings under paragraph (1). (b)FormThe report submitted under subsection (a)(2) shall be in unclassified form, and shall include a classified annex. 
(c)ExceptionThe requirements under subsection (a)(1) shall not apply to the Department of Defense, a national security system, or an element of the intelligence community. (d)Rule of constructionNothing in this section shall be construed to designate an information system as a national security system. 
229.Direction to agencies 
(a)In generalSection 3553 of title 44, United States Code, is amended by adding at the end the following:  (h)Direction to agencies (1)Authority (A)In generalSubject to subparagraph (B), in response to a known or reasonably suspected information security threat, vulnerability, or incident that represents a substantial threat to the information security of an agency, the Secretary may issue an emergency directive to the head of an agency to take any lawful action with respect to the operation of the information system, including such systems used or operated by another entity on behalf of an agency, that collects, processes, stores, transmits, disseminates, or otherwise maintains agency information, for the purpose of protecting the information system from, or mitigating, an information security threat. 
(B)ExceptionThe authorities of the Secretary under this subsection shall not apply to a system described subsection (d) or to a system described in paragraph (2) or (3) of subsection (e). (2)Procedures for use of authorityThe Secretary shall— 
(A)in coordination with the Director, and in consultation with Federal contractors as appropriate, establish procedures governing the circumstances under which a directive may be issued under this subsection, which shall include— (i)thresholds and other criteria; 
(ii)privacy and civil liberties protections; and (iii)providing notice to potentially affected third parties; 
(B)specify the reasons for the required action and the duration of the directive; (C)minimize the impact of a directive under this subsection by— 
(i)adopting the least intrusive means possible under the circumstances to secure the agency information systems; and (ii)limiting directives to the shortest period practicable; 
(D)notify the Director and the head of any affected agency immediately upon the issuance of a directive under this subsection; (E)consult with the Director of the National Institute of Standards and Technology regarding any directive under this subsection that implements standards and guidelines developed by the National Institute of Standards and Technology; 
(F)ensure that directives issued under this subsection do not conflict with the standards and guidelines issued under section 11331 of title 40; (G)consider any applicable standards or guidelines developed by the National Institute of Standards and Technology issued by the Secretary of Commerce under section 11331 of title 40; and 
(H)not later than February 1 of each year, submit to the appropriate congressional committees a report regarding the specific actions the Secretary has taken pursuant to paragraph (1)(A). (3)Imminent threats (A)In generalNotwithstanding section 3554, the Secretary may authorize the use under this subsection of the intrusion detection and prevention capabilities established under section 230(b)(1) of the Homeland Security Act of 2002 for the purpose of ensuring the security of agency information systems, if— 
(i)the Secretary determines there is an imminent threat to agency information systems; (ii)the Secretary determines a directive under subsection (b)(2)(C) or paragraph (1)(A) is not reasonably likely to result in a timely response to the threat; 
(iii)the Secretary determines the risk posed by the imminent threat outweighs any adverse consequences reasonably expected to result from the use of the intrusion detection and prevention capabilities under the control of the Secretary; (iv)the Secretary provides prior notice to the Director, and the head and chief information officer (or equivalent official) of each agency to which specific actions will be taken pursuant to this paragraph, and notifies the appropriate congressional committees and authorizing committees of each such agency within 7 days of taking an action under this paragraph of— 
(I)any action taken under this paragraph; and (II)the reasons for and duration and nature of the action; 
(v)the action of the Secretary is consistent with applicable law; and (vi)the Secretary authorizes the use of the intrusion detection and prevention capabilities in accordance with the advance procedures established under subparagraph (C). 
(B)Limitation on delegationThe authority under this paragraph may not be delegated by the Secretary. (C)Advance proceduresThe Secretary shall, in coordination with the Director, and in consultation with the heads of Federal agencies, establish procedures governing the circumstances under which the Secretary may authorize the use of the intrusion detection and prevention capabilities under subparagraph (A). The Secretary shall submit the procedures to Congress. 
(4)LimitationThe Secretary may direct or authorize lawful action or the use of the intrusion detection and prevention capabilities under this subsection only to— (A)protect agency information from unauthorized access, use, disclosure, disruption, modification, or destruction; or 
(B)require the remediation of or protect against identified information security risks with respect to— (i)information collected or maintained by or on behalf of an agency; or 
(ii)that portion of an information system used or operated by an agency or by a contractor of an agency or other organization on behalf of an agency. (i)Annual report to CongressNot later than February 1 of each year, the Director and the Secretary shall submit to the appropriate congressional committees a report regarding the specific actions the Director and the Secretary have taken pursuant to subsection (a)(5), including any actions taken pursuant to section 11303(b)(5) of title 40. 
(j)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— (1)the Committee on Appropriations and the Committee on Homeland Security and Governmental Affairs of the Senate; and 
(2)the Committee on Appropriations, the Committee on Homeland Security, the Committee on Oversight and Government Reform, and the Committee on Science, Space, and Technology of the House of Representatives.. (b)Conforming amendmentSection 3554(a)(1)(B) of title 44, United States Code, is amended— 
(1)in clause (iii), by striking and at the end; and (2)by adding at the end the following: 
 
(v)emergency directives issued by the Secretary under section 3553(h); and. IIIFederal cybersecurity workforce assessment 301.Short titleThis title may be cited as the Federal Cybersecurity Workforce Assessment Act of 2015. 
302.DefinitionsIn this title: (1)Appropriate congressional committeesThe term appropriate congressional committees means— 
(A)the Committee on Armed Services of the Senate; (B)the Committee on Homeland Security and Governmental Affairs of the Senate; 
(C)the Select Committee on Intelligence of the Senate; (D)the Committee on Commerce, Science, and Transportation of the Senate; 
(E)the Committee on Armed Services of the House of Representatives; (F)the Committee on Homeland Security of the House of Representatives; 
(G)the Committee on Oversight and Government Reform of the House of Representatives; and (H)the Permanent Select Committee on Intelligence of the House of Representatives. 
(2)DirectorThe term Director means the Director of the Office of Personnel Management. (3)National Initiative for Cybersecurity EducationThe term National Initiative for Cybersecurity Education means the initiative under the national cybersecurity awareness and education program, as authorized under section 401 of the Cybersecurity Enhancement Act of 2014 (15 U.S.C. 7451). 
(4)Work rolesThe term  work roles means a specialized set of tasks and functions requiring specific knowledge, skills, and abilities. 303.National cybersecurity workforce measurement initiative (a)In generalThe head of each Federal agency shall— 
(1)identify all positions within the agency that require the performance of cybersecurity or other cyber-related functions; and (2)assign the corresponding employment code under the National Initiative for Cybersecurity Education in accordance with subsection (b). 
(b)Employment codes 
(1)Procedures 
(A)Coding structureNot later than 180 days after the date of the enactment of this Act, the Director, in coordination with the National Institute of Standards and Technology, shall develop a coding structure under the National Initiative for Cybersecurity Education. (B)Identification of civilian cyber personnelNot later than 9 months after the date of enactment of this Act, the Director, in coordination with the Secretary of Homeland Security, the Director of the National Institute of Standards and Technology, and the Director of National Intelligence, shall establish procedures to implement the National Initiative for Cybersecurity Education coding structure to identify all Federal civilian positions that require the performance of information technology, cybersecurity, or other cyber-related functions. 
(C)Identification of noncivilian cyber personnelNot later than 18 months after the date of enactment of this Act, the Secretary of Defense shall establish procedures to implement the National Initiative for Cybersecurity Education's coding structure to identify all Federal noncivilian positions that require the performance of information technology, cybersecurity, or other cyber-related functions. (D)Baseline assessment of existing cybersecurity workforceNot later than 3 months after the date on which the procedures are developed under subparagraphs (B) and (C), respectively, the head of each Federal agency shall submit to the appropriate congressional committees of jurisdiction a report that identifies— 
(i)the percentage of personnel with information technology, cybersecurity, or other cyber-related job functions who currently hold the appropriate industry-recognized certifications as identified under the National Initiative for Cybersecurity Education; (ii)the level of preparedness of other civilian and noncivilian cyber personnel without existing credentials to take certification exams; and 
(iii)a strategy for mitigating any gaps identified in clause (i) or (ii) with the appropriate training and certification for existing personnel. (E)Procedures for assigning codesNot later than 3 months after the date on which the procedures are developed under subparagraphs (B) and (C), respectively, the head of each Federal agency shall establish procedures— 
(i)to identify all encumbered and vacant positions with information technology, cybersecurity, or other cyber-related functions (as defined in the National Initiative for Cybersecurity Education's coding structure); and (ii)to assign the appropriate employment code to each such position, using agreed standards and definitions. 
(2)Code assignmentsNot later than 1 year after the date after the procedures are established under paragraph (1)(E), the head of each Federal agency shall complete assignment of the appropriate employment code to each position within the agency with information technology, cybersecurity, or other cyber-related functions. (c)Progress reportNot later than 180 days after the date of enactment of this Act, the Director shall submit a progress report on the implementation of this section to the appropriate congressional committees. 
304.Identification of cyber-related work roles of critical need 
(a)In generalBeginning not later than 1 year after the date on which the employment codes are assigned to employees pursuant to section 303(b)(2), and annually thereafter through 2022, the head of each Federal agency, in consultation with the Director, the Director of the National Institute of Standards and Technology, and the Secretary of Homeland Security, shall— (1)identify information technology, cybersecurity, or other cyber-related work roles of critical need in the agency's workforce; and 
(2)submit a report to the Director that— (A)describes the information technology, cybersecurity, or other cyber-related roles identified under paragraph (1); and 
(B)substantiates the critical need designations. (b)GuidanceThe Director shall provide Federal agencies with timely guidance for identifying information technology, cybersecurity, or other cyber-related roles of critical need, including— 
(1)current information technology, cybersecurity, and other cyber-related roles with acute skill shortages; and (2)information technology, cybersecurity, or other cyber-related roles with emerging skill shortages. 
(c)Cybersecurity needs reportNot later than 2 years after the date of the enactment of this Act, the Director, in consultation with the Secretary of Homeland Security, shall— (1)identify critical needs for information technology, cybersecurity, or other cyber-related workforce across all Federal agencies; and 
(2)submit a progress report on the implementation of this section to the appropriate congressional committees. 305.Government Accountability Office status reportsThe Comptroller General of the United States shall— 
(1)analyze and monitor the implementation of sections 303 and 304; and (2)not later than 3 years after the date of the enactment of this Act, submit a report to the appropriate congressional committees that describes the status of such implementation. 
IVOther cyber matters 
401.Study on mobile device security 
(a)In generalNot later than 1 year after the date of the enactment of this Act, the Secretary of Homeland Security, in consultation with the Director of the National Institute of Standards and Technology, shall— (1)complete a study on threats relating to the security of the mobile devices of the Federal Government; and 
(2)submit an unclassified report to Congress, with a classified annex if necessary, that contains the findings of such study, the recommendations developed under paragraph (3) of subsection (b), the deficiencies, if any, identified under (4) of such subsection, and the plan developed under paragraph (5) of such subsection. (b)Matters studiedIn carrying out the study under subsection (a)(1), the Secretary, in consultation with the Director of the National Institute of Standards and Technology, shall— 
(1)assess the evolution of mobile security techniques from a desktop-centric approach, and whether such techniques are adequate to meet current mobile security challenges; (2)assess the effect such threats may have on the cybersecurity of the information systems and networks of the Federal Government (except for national security systems or the information systems and networks of the Department of Defense and the intelligence community); 
(3)develop recommendations for addressing such threats based on industry standards and best practices; (4)identify any deficiencies in the current authorities of the Secretary that may inhibit the ability of the Secretary to address mobile device security throughout the Federal Government (except for national security systems and the information systems and networks of the Department of Defense and intelligence community); and 
(5)develop a plan for accelerated adoption of secure mobile device technology by the Department of Homeland Security. (c)Intelligence community definedIn this section, the term intelligence community has the meaning given such term in section 3 of the National Security Act of 1947 (50 U.S.C. 3003). 
402.Department of State international cyberspace policy strategy 
(a)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of State shall produce a comprehensive strategy relating to United States international policy with regard to cyberspace. (b)ElementsThe strategy required by subsection (a) shall include the following: 
(1)A review of actions and activities undertaken by the Secretary of State to date to support the goal of the President’s International Strategy for Cyberspace, released in May 2011, to work internationally to promote an open, interoperable, secure, and reliable information and communications infrastructure that supports international trade and commerce, strengthens international security, and fosters free expression and innovation.. (2)A plan of action to guide the diplomacy of the Secretary of State, with regard to foreign countries, including conducting bilateral and multilateral activities to develop the norms of responsible international behavior in cyberspace, and status review of existing discussions in multilateral fora to obtain agreements on international norms in cyberspace. 
(3)A review of the alternative concepts with regard to international norms in cyberspace offered by foreign countries that are prominent actors, including China, Russia, Brazil, and India. (4)A detailed description of threats to United States national security in cyberspace from foreign countries, state-sponsored actors, and private actors to Federal and private sector infrastructure of the United States, intellectual property in the United States, and the privacy of citizens of the United States. 
(5)A review of policy tools available to the President to deter foreign countries, state-sponsored actors, and private actors, including those outlined in Executive Order 13694, released on April 1, 2015. (6)A review of resources required by the Secretary, including the Office of the Coordinator for Cyber Issues, to conduct activities to build responsible norms of international cyber behavior. 
(c)ConsultationIn preparing the strategy required by subsection (a), the Secretary of State shall consult, as appropriate, with other agencies and departments of the United States and the private sector and nongovernmental organizations in the United States with recognized credentials and expertise in foreign policy, national security, and cybersecurity. (d)Form of strategyThe strategy required by subsection (a) shall be in unclassified form, but may include a classified annex. 
(e)Availability of informationThe Secretary of State shall— (1)make the strategy required in subsection (a) available the public; and 
(2)brief the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives on the strategy, including any material contained in a classified annex. 403.Apprehension and prosecution of international cyber criminals (a)International cyber criminal definedIn this section, the term international cyber criminal means an individual— 
(1)who is believed to have committed a cybercrime or intellectual property crime against the interests of the United States or the citizens of the United States; and (2)for whom— 
(A)an arrest warrant has been issued by a judge in the United States; or (B)an international wanted notice (commonly referred to as a Red Notice) has been circulated by Interpol. 
(b)Consultations for noncooperationThe Secretary of State, or designee, shall consult with the appropriate government official of each country from which extradition is not likely due to the lack of an extradition treaty with the United States or other reasons, in which one or more international cyber criminals are physically present, to determine what actions the government of such country has taken— (1)to apprehend and prosecute such criminals; and 
(2)to prevent such criminals from carrying out cybercrimes or intellectual property crimes against the interests of the United States or its citizens. (c)Annual report (1)In generalThe Secretary of State shall submit to the appropriate congressional committees an annual report that includes— 
(A)the number of international cyber criminals located in other countries, disaggregated by country, and indicating from which countries extradition is not likely due to the lack of an extradition treaty with the United States or other reasons; (B)the nature and number of significant discussions by an official of the Department of State on ways to thwart or prosecute international cyber criminals with an official of another country, including the name of each such country; and 
(C)for each international cyber criminal who was extradited to the United States during the most recently completed calendar year— (i)his or her name; 
(ii)the crimes for which he or she was charged; (iii)his or her previous country of residence; and 
(iv)the country from which he or she was extradited into the United States. (2)FormThe report required by this subsection shall be in unclassified form to the maximum extent possible, but may include a classified annex. 
(3)Appropriate congressional committeesFor purposes of this subsection, the term appropriate congressional committees means— (A)the Committee on Foreign Relations, the Committee on Appropriations, the Committee on Homeland Security and Governmental Affairs, the Committee on Banking, Housing, and Urban Affairs, the Select Committee on Intelligence, and the Committee on the Judiciary of the Senate; and 
(B)the Committee on Foreign Affairs, the Committee on Appropriations, the Committee on Homeland Security, the Committee on Financial Services, the Permanent Select Committee on Intelligence, and the Committee on the Judiciary of the House of Representatives. 404.Enhancement of emergency services (a)Collection of dataNot later than 90 days after the date of the enactment of this Act, the Secretary of Homeland Security, acting through the center established under section 227 of the Homeland Security Act of 2002, as redesignated by section 223(a)(3) of this division, in coordination with appropriate Federal entities and the Director for Emergency Communications, shall establish a process by which a Statewide Interoperability Coordinator may report data on any cybersecurity risk or incident involving any information system or network used by emergency response providers (as defined in section 2 of the Homeland Security Act of 2002 (6 U.S.C. 101)) within the State. 
(b)Analysis of dataNot later than 1 year after the date of the enactment of this Act, the Secretary of Homeland Security, acting through the Director of the National Cybersecurity and Communications Integration Center, in coordination with appropriate entities and the Director for Emergency Communications, and in consultation with the Secretary of Commerce, acting through the Director of the National Institute of Standards and Technology, shall conduct integration and analysis of the data reported under subsection (a) to develop information and recommendations on security and resilience measures for any information system or network used by State emergency response providers. (c)Best practices (1)In generalUsing the results of the integration and analysis conducted under subsection (b), and any other relevant information, the Director of the National Institute of Standards and Technology shall, on an ongoing basis, facilitate and support the development of methods for reducing cybersecurity risks to emergency response providers using the process described in section 2(e) of the National Institute of Standards and Technology Act (15 U.S.C. 272(e)). 
(2)ReportThe Director of the National Institute of Standards and Technology shall submit to Congress a report on the result of the activities of the Director under paragraph (1), including any methods developed by the Director under such paragraph, and shall make such report publicly available on the website of the National Institute of Standards and Technology. (d)Rule of constructionNothing in this section shall be construed to— 
(1)require a State to report data under subsection (a); or (2)require a non-Federal entity (as defined in section 102) to— 
(A)adopt a recommended measure developed under subsection (b); or (B)follow the result of the activities carried out under subsection (c), including any methods developed under such subsection. 
405.Improving cybersecurity in the health care industry 
(a)DefinitionsIn this section: (1)Appropriate congressional committeesThe term appropriate congressional committees means— 
(A)the Committee on Health, Education, Labor, and Pensions, the Committee on Homeland Security and Governmental Affairs, and the Select Committee on Intelligence of the Senate; and (B)the Committee on Energy and Commerce, the Committee on Homeland Security, and the Permanent Select Committee on Intelligence of the House of Representatives. 
(2)Business associateThe term business associate has the meaning given such term in section 160.103 of title 45, Code of Federal Regulations (as in effect on the day before the date of the enactment of this Act). (3)Covered entityThe term covered entity has the meaning given such term in section 160.103 of title 45, Code of Federal Regulations (as in effect on the day before the date of the enactment of this Act). 
(4)Cybersecurity threat; cyber threat indicator; defensive measure; Federal entity; non-Federal entity; private entityThe terms cybersecurity threat, cyber threat indicator, defensive measure, Federal entity, non-Federal entity, and private entity have the meanings given such terms in section 102 of this division. (5)Health care clearinghouse; health care provider; health planThe terms health care clearinghouse, health care provider, and health plan have the meanings given such terms in section 160.103 of title 45, Code of Federal Regulations (as in effect on the day before the date of the enactment of this Act). 
(6)Health care industry stakeholderThe term health care industry stakeholder means any— (A)health plan, health care clearinghouse, or health care provider; 
(B)advocate for patients or consumers; (C)pharmacist; 
(D)developer or vendor of health information technology; (E)laboratory; 
(F)pharmaceutical or medical device manufacturer; or (G)additional stakeholder the Secretary determines necessary for purposes of subsection (b)(1), (c)(1), (c)(3), or (d)(1). 
(7)SecretaryThe term Secretary means the Secretary of Health and Human Services. (b)Report (1)In generalNot later than 1 year after the date of enactment of this Act, the Secretary shall submit to the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Energy and Commerce of the House of Representatives a report on the preparedness of the Department of Health and Human Services and health care industry stakeholders in responding to cybersecurity threats. 
(2)Contents of reportWith respect to the internal response of the Department of Health and Human Services to emerging cybersecurity threats, the report under paragraph (1) shall include— (A)a clear statement of the official within the Department of Health and Human Services to be responsible for leading and coordinating efforts of the Department regarding cybersecurity threats in the health care industry; and 
(B)a plan from each relevant operating division and subdivision of the Department of Health and Human Services on how such division or subdivision will address cybersecurity threats in the health care industry, including a clear delineation of how each such division or subdivision will divide responsibility among the personnel of such division or subdivision and communicate with other such divisions and subdivisions regarding efforts to address such threats. (c)Health care industry cybersecurity task force (1)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary, in consultation with the Director of the National Institute of Standards and Technology and the Secretary of Homeland Security, shall convene health care industry stakeholders, cybersecurity experts, and any Federal agencies or entities the Secretary determines appropriate to establish a task force to— 
(A)analyze how industries, other than the health care industry, have implemented strategies and safeguards for addressing cybersecurity threats within their respective industries; (B)analyze challenges and barriers private entities (excluding any State, tribal, or local government) in the health care industry face securing themselves against cyber attacks; 
(C)review challenges that covered entities and business associates face in securing networked medical devices and other software or systems that connect to an electronic health record; (D)provide the Secretary with information to disseminate to health care industry stakeholders of all sizes for purposes of improving their preparedness for, and response to, cybersecurity threats affecting the health care industry; 
(E)establish a plan for implementing title I of this division, so that the Federal Government and health care industry stakeholders may in real time, share actionable cyber threat indicators and defensive measures; and (F)report to the appropriate congressional committees on the findings and recommendations of the task force regarding carrying out subparagraphs (A) through (E). 
(2)TerminationThe task force established under this subsection shall terminate on the date that is 1 year after the date on which such task force is established. (3)DisseminationNot later than 60 days after the termination of the task force established under this subsection, the Secretary shall disseminate the information described in paragraph (1)(D) to health care industry stakeholders in accordance with such paragraph. 
(d)Aligning health care industry security approaches 
(1)In generalThe Secretary shall establish, through a collaborative process with the Secretary of Homeland Security, health care industry stakeholders, the Director of the National Institute of Standards and Technology, and any Federal entity or non-Federal entity the Secretary determines appropriate, a common set of voluntary, consensus-based, and industry-led guidelines, best practices, methodologies, procedures, and processes that— (A)serve as a resource for cost-effectively reducing cybersecurity risks for a range of health care organizations; 
(B)support voluntary adoption and implementation efforts to improve safeguards to address cybersecurity threats; (C)are consistent with— 
(i)the standards, guidelines, best practices, methodologies, procedures, and processes developed under section 2(c)(15) of the National Institute of Standards and Technology Act (15 U.S.C. 272(c)(15)); (ii)the security and privacy regulations promulgated under section 264(c) of the Health Insurance Portability and Accountability Act of 1996 (42 U.S.C. 1320d–2 note); and 
(iii)the provisions of the Health Information Technology for Economic and Clinical Health Act (title XIII of division A, and title IV of division B, of Public Law 111–5), and the amendments made by such Act; and (D)are updated on a regular basis and applicable to a range of health care organizations. 
(2)LimitationNothing in this subsection shall be interpreted as granting the Secretary authority to— (A)provide for audits to ensure that health care organizations are in compliance with this subsection; or 
(B)mandate, direct, or condition the award of any Federal grant, contract, or purchase, on compliance with this subsection. (3)No liability for nonparticipationNothing in this section shall be construed to subject a health care industry stakeholder to liability for choosing not to engage in the voluntary activities authorized or guidelines developed under this subsection. 
(e)Incorporating ongoing activitiesIn carrying out the activities under this section, the Secretary may incorporate activities that are ongoing as of the day before the date of enactment of this Act and that are consistent with the objectives of this section. (f)Rule of constructionNothing in this section shall be construed to limit the antitrust exemption under section 104(e) or the protection from liability under section 106. 
406.Federal computer security 
(a)DefinitionsIn this section: (1)Covered systemThe term covered system shall mean a national security system as defined in section 11103 of title 40, United States Code, or a Federal computer system that provides access to personally identifiable information. 
(2)Covered agencyThe term covered agency means an agency that operates a covered system. (3)Logical access controlThe term logical access control means a process of granting or denying specific requests to obtain and use information and related information processing services. 
(4)Multi-factor authenticationThe term multi-factor authentication means the use of not fewer than 2 authentication factors, such as the following: (A)Something that is known to the user, such as a password or personal identification number. 
(B)An access device that is provided to the user, such as a cryptographic identification device or token. (C)A unique biometric characteristic of the user. 
(5)Privileged userThe term privileged user means a user who has access to system control, monitoring, or administrative functions. (b)Inspector General reports on covered systems (1)In generalNot later than 240 days after the date of enactment of this Act, the Inspector General of each covered agency shall submit to the appropriate committees of jurisdiction in the Senate and the House of Representatives a report, which shall include information collected from the covered agency for the contents described in paragraph (2) regarding the Federal computer systems of the covered agency. 
(2)ContentsThe report submitted by each Inspector General of a covered agency under paragraph (1) shall include, with respect to the covered agency, the following: (A)A description of the logical access policies and practices used by the covered agency to access a covered system, including whether appropriate standards were followed. 
(B)A description and list of the logical access controls and multi-factor authentication used by the covered agency to govern access to covered systems by privileged users. (C)If the covered agency does not use logical access controls or multi-factor authentication to access a covered system, a description of the reasons for not using such logical access controls or multi-factor authentication. 
(D)A description of the following information security management practices used by the covered agency regarding covered systems: (i)The policies and procedures followed to conduct inventories of the software present on the covered systems of the covered agency and the licenses associated with such software. 
(ii)What capabilities the covered agency utilizes to monitor and detect exfiltration and other threats, including— (I)data loss prevention capabilities; 
(II)forensics and visibility capabilities; or (III)digital rights management capabilities. 
(iii)A description of how the covered agency is using the capabilities described in clause (ii). (iv)If the covered agency is not utilizing capabilities described in clause (ii), a description of the reasons for not utilizing such capabilities. 
(E)A description of the policies and procedures of the covered agency with respect to ensuring that entities, including contractors, that provide services to the covered agency are implementing the information security management practices described in subparagraph (D). (3)Existing reviewThe reports required under this subsection may be based in whole or in part on an audit, evaluation, or report relating to programs or practices of the covered agency, and may be submitted as part of another report, including the report required under section 3555 of title 44, United States Code. 
(4)Classified informationReports submitted under this subsection shall be in unclassified form, but may include a classified annex. 407.Stopping the fraudulent sale of financial information of people of the United StatesSection 1029(h) of title 18, United States Code, is amended by striking title if— and all that follows through therefrom. and inserting title if the offense involves an access device issued, owned, managed, or controlled by a financial institution, account issuer, credit card system member, or other entity organized under the laws of the United States, or any State, the District of Columbia, or other territory of the United States.. 
OOther Matters 
1.Table of contentsThe table of contents for this division is as follows:  Sec. 1. Table of contents. Title I—Oil Exports, Safety Valve, and Maritime Security Sec. 101. Oil Exports, Safety Valve, and Maritime Security. Title II—Terrorist Travel Prevention and Visa Waiver Program Reform Sec. 201. Short title. Sec. 202. Electronic passport requirement. Sec. 203. Restriction on use of visa waiver program for aliens who travel to certain countries. Sec. 204. Designation requirements for program countries. Sec. 205. Reporting requirements. Sec. 206. High risk program countries. Sec. 207. Enhancements to the electronic system for travel authorization. Sec. 208. Provision of assistance to non-program countries. Sec. 209. Clerical amendments. Sec. 210. Sense of Congress. Title III—James Zadroga 9/11 Health and Compensation Reauthorization Act Sec. 301. Short title. Sec. 302. Reauthorizing the World Trade Center Health Program. Title IV—James Zadroga 9/11 Victim Compensation Fund Reauthorization Sec. 401. Short title. Sec. 402. Reauthorizing the September 11th Victim Compensation Fund of 2001. Sec. 403. Amendment to exempt programs. Sec. 404. Compensation for United States Victims of State Sponsored Terrorism Act. Sec. 405. Budgetary provisions. Title V—Medicare and Medicaid Provisions  Sec. 501. Medicare Improvement Fund. Sec. 502. Medicare payment incentive for the transition from traditional x-ray imaging to digital radiography and other Medicare imaging payment provision. Sec. 503. Limiting Federal Medicaid reimbursement to States for durable medical equipment (DME) to Medicare payment rates. Sec. 504. Treatment of disposable devices. Title VI—Puerto Rico Sec. 601. Modification of Medicare inpatient hospital payment rate for Puerto Rico hospitals. Sec. 602. Application of Medicare HITECH payments to hospitals in Puerto Rico. Title VII—Financial Services Sec. 701. Table of contents. Sec. 702. Limitations on sale of preferred stock. Sec. 703. Confidentiality of information shared between State and Federal financial services regulators. Sec. 704. Application of FACA. Sec. 705. Treatment of affiliate transactions. Sec. 706. Ensuring the protection of insurance policyholders. Sec. 707. Limitation on SEC funds. Sec. 708. Elimination of reporting requirement. Sec. 709. Extension of Hardest Hit Fund; Termination of Home Affordable Modification Program. Title VIII—Land and Water Conservation Fund Sec. 801. Land and Water Conservation Fund. Title IX—National Oceans and Coastal Security Sec. 901. Short title. Sec. 902. Definitions. Sec. 903. Purposes and agreements. Sec. 904. National Oceans and Coastal Security Fund. Sec. 905. Eligible uses. Sec. 906. Grants. Sec. 907. Annual report. Sec. 908. Funding. Title X—Budgetary Provisions Sec. 1001. Budgetary effects. Sec. 1002. Authority to make adjustment in FY 2016 allocation. Sec. 1003. Estimates. Title XI—Iraq Loan Authority Sec. 1101. Iraq loan authority. IOil Exports, Safety Valve, and Maritime Security 101.Oil Exports, Safety Valve, and Maritime Security (a)RepealSection 103 of the Energy Policy and Conservation Act (42 U.S.C. 6212) and the item relating thereto in the table of contents of that Act are repealed. 
(b)National policy on oil export restrictionNotwithstanding any other provision of law, except as provided in subsections (c) and (d), to promote the efficient exploration, production, storage, supply, marketing, pricing, and regulation of energy resources, including fossil fuels, no official of the Federal Government shall impose or enforce any restriction on the export of crude oil. (c)Savings clauseNothing in this section limits the authority of the President under the Constitution, the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) or regulations issued under that Act (other than section 754.2 of title 15, Code of Federal Regulations), the National Emergencies Act (50 U.S.C. 1601 et seq.), part B of title II of the Energy Policy and Conservation Act (42 U.S.C. 6271 et seq.), the Trading With the Enemy Act (50 U.S.C. App. 1 et seq.), or any other provision of law that imposes sanctions on a foreign person or foreign government (including any provision of law that prohibits or restricts United States persons from engaging in a transaction with a sanctioned person or government), including a foreign government that is designated as a state sponsor of terrorism, to prohibit exports. 
(d)Exceptions and presidential authority 
(1)In generalThe President may impose export licensing requirements or other restrictions on the export of crude oil from the United States for a period of not more than 1 year, if— (A)the President declares a national emergency and formally notices the declaration of a national emergency in the Federal Register; 
(B)the export licensing requirements or other restrictions on the export of crude oil from the United States under this subsection apply to 1 or more countries, persons, or organizations in the context of sanctions or trade restrictions imposed by the United States for reasons of national security by the Executive authority of the President or by Congress; or (C)the Secretary of Commerce, in consultation with the Secretary of Energy, finds and reports to the President that— 
(i)the export of crude oil pursuant to this Act has caused sustained material oil supply shortages or sustained oil prices significantly above world market levels that are directly attributable to the export of crude oil produced in the United States; and (ii)those supply shortages or price increases have caused or are likely to cause sustained material adverse employment effects in the United States. 
(2)RenewalAny requirement or restriction imposed pursuant to subparagraph (A) of paragraph (1) may be renewed for 1 or more additional periods of not more than 1 year each. (e)National Defense Sealift Enhancement (1)PaymentsSection 53106(a)(1) of title 46, United States Code, is amended— 
(A)in subparagraph (B), by striking the comma before for each; (B)in subparagraph (C), by striking 2015, 2016, 2017, and 2018; and inserting and 2015;; 
(C)by redesignating subparagraph (E) as subparagraph (G); and (D)by striking subparagraph (D) and inserting the following: 
 
(D)$4,999,950 for fiscal year 2017; (E)$5,000,000 for each of fiscal years 2018, 2019, and 2020; 
(F)$5,233,463 for fiscal year 2021; and. (2)Authorization of appropriationsSection 53111 of title 46, United States Code, is amended— 
(A)in paragraph (3), by striking 2015, 2017, and 2018; and inserting and 2015; (B)by redesignating paragraph (5) as paragraph (7); and 
(C)by striking paragraph (4) and inserting the following:  (4)$299,997,000 for fiscal year 2017; 
(5)$300,000,000 for each of fiscal years 2018, 2019, and 2020; (6)$314,007,780 for fiscal year 2021; and. 
IITerrorist Travel Prevention and Visa Waiver Program Reform 
201.Short titleThis title may be cited as the Visa Waiver Program Improvement and Terrorist Travel Prevention Act of 2015. 202.Electronic passport requirement (a)Requirement for alien to possess electronic passportSection 217(a)(3) of the Immigration and Nationality Act (8 U.S.C. 1187(a)(3)) is amended to read as follows: 
 
(3)Passport requirementsThe alien, at the time of application for admission, is in possession of a valid unexpired passport that satisfies the following: (A)Machine readableThe passport is a machine-readable passport that is tamper-resistant, incorporates document authentication identifiers, and otherwise satisfies the internationally accepted standard for machine readability. 
(B)ElectronicBeginning on April 1, 2016, the passport is an electronic passport that is fraud-resistant, contains relevant biographic and biometric information (as determined by the Secretary of Homeland Security), and otherwise satisfies internationally accepted standards for electronic passports.. (b)Requirement for program country to validate passportsSection 217(c)(2)(B) of the Immigration and Nationality Act (8 U.S.C. 1187(c)(2)(B)) is amended to read as follows: 
 
(B)Passport program 
(i)Issuance of passportsThe government of the country certifies that it issues to its citizens passports described in subparagraph (A) of subsection (a)(3), and on or after April 1, 2016, passports described in subparagraph (B) of subsection (a)(3). (ii)Validation of passportsNot later than October 1, 2016, the government of the country certifies that it has in place mechanisms to validate passports described in subparagraphs (A) and (B) of subsection (a)(3) at each key port of entry into that country. This requirement shall not apply to travel between countries which fall within the Schengen Zone.. 
(c)Conforming amendmentSection 303(c) of the Enhanced Border Security and Visa Entry Reform Act of 2002 is repealed (8 U.S.C. 1732(c)). 203.Restriction on use of visa waiver program for aliens who travel to certain countriesSection 217(a) of the Immigration and Nationality Act (8 U.S.C. 1187(a)), as amended by this Act, is further amended by adding at the end the following: 
 
(12)Not present in Iraq, Syria, or any other country or area of concern 
(A)In generalExcept as provided in subparagraphs (B) and (C)— (i)the alien has not been present, at any time on or after March 1, 2011— 
(I)in Iraq or Syria; (II)in a country that is designated by the Secretary of State under section 6(j) of the Export Administration Act of 1979 (50 U.S.C. 2405) (as continued in effect under the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.)), section 40 of the Arms Export Control Act (22 U.S.C. 2780), section 620A of the Foreign Assistance Act of 1961 (22 U.S.C. 2371), or any other provision of law, as a country, the government of which has repeatedly provided support of acts of international terrorism; or 
(III)in any other country or area of concern designated by the Secretary of Homeland Security under subparagraph (D); and (ii)regardless of whether the alien is a national of a program country, the alien is not a national of— 
(I)Iraq or Syria; (II)a country that is designated, at the time the alien applies for admission, by the Secretary of State under section 6(j) of the Export Administration Act of 1979 (50 U.S.C. 2405) (as continued in effect under the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.)), section 40 of the Arms Export Control Act (22 U.S.C. 2780), section 620A of the Foreign Assistance Act of 1961 (22 U.S.C. 2371), or any other provision of law, as a country, the government of which has repeatedly provided support of acts of international terrorism; or 
(III)any other country that is designated, at the time the alien applies for admission, by the Secretary of Homeland Security under subparagraph (D). (B)Certain military personnel and government employeesSubparagraph (A)(i) shall not apply in the case of an alien if the Secretary of Homeland Security determines that the alien was present— 
(i)in order to perform military service in the armed forces of a program country; or (ii)in order to carry out official duties as a full time employee of the government of a program country. 
(C)WaiverThe Secretary of Homeland Security may waive the application of subparagraph (A) to an alien if the Secretary determines that such a waiver is in the law enforcement or national security interests of the United States. (D)Countries or areas of concern (i)In generalNot later than 60 days after the date of the enactment of this paragraph, the Secretary of Homeland Security, in consultation with the Secretary of State and the Director of National Intelligence, shall determine whether the requirement under subparagraph (A) shall apply to any other country or area. 
(ii)CriteriaIn making a determination under clause (i), the Secretary shall consider— (I)whether the presence of an alien in the country or area increases the likelihood that the alien is a credible threat to the national security of the United States; 
(II)whether a foreign terrorist organization has a significant presence in the country or area; and (III)whether the country or area is a safe haven for terrorists. 
(iii)Annual reviewThe Secretary shall conduct a review, on an annual basis, of any determination made under clause (i). (E)ReportBeginning not later than one year after the date of the enactment of this paragraph, and annually thereafter, the Secretary of Homeland Security shall submit to the Committee on Homeland Security, the Committee on Foreign Affairs, the Permanent Select Committee on Intelligence, and the Committee on the Judiciary of the House of Representatives, and the Committee on Homeland Security and Governmental Affairs, the Committee on Foreign Relations, the Select Committee on Intelligence, and the Committee on the Judiciary of the Senate a report on each instance in which the Secretary exercised the waiver authority under subparagraph (C) during the previous year.. 
204.Designation requirements for program countries 
(a)Reporting lost and stolen passportsSection 217(c)(2)(D) of the Immigration and Nationality Act (8 U.S.C. 1187(c)(2)(D)), as amended by this Act, is further amended by striking within a strict time limit and inserting not later than 24 hours after becoming aware of the theft or loss. (b)Interpol ScreeningSection 217(c)(2) of the Immigration and Nationality Act (8 U.S.C. 1187(c)(2)), as amended by this Act, is further amended by adding at the end the following: 
 
(G)Interpol screeningNot later than 270 days after the date of the enactment of this subparagraph, except in the case of a country in which there is not an international airport, the government of the country certifies to the Secretary of Homeland Security that, to the maximum extent allowed under the laws of the country, it is screening, for unlawful activity, each person who is not a citizen or national of that country who is admitted to or departs that country, by using relevant databases and notices maintained by Interpol, or other means designated by the Secretary of Homeland Security. This requirement shall not apply to travel between countries which fall within the Schengen Zone.. (c)Implementation of passenger information exchange agreementSection 217(c)(2)(F) of the Immigration and Nationality Act (8 U.S.C. 1187(c)(2)(F)), as amended by this Act, is further amended by inserting before the period at the end the following: , and fully implements such agreement. 
(d)Termination of designationSection 217(f) of the Immigration and Nationality Act (8 U.S.C. 1187(f)) is amended by adding at the end the following:  (6)Failure to share information (A)In generalIf the Secretary of Homeland Security and the Secretary of State jointly determine that the program country is not sharing information, as required by subsection (c)(2)(F), the Secretary of Homeland Security shall terminate the designation of the country as a program country. 
(B)RedesignationIn the case of a termination under this paragraph, the Secretary of Homeland Security shall redesignate the country as a program country, without regard to paragraph (2) or (3) of subsection (c) or paragraphs (1) through (4), when the Secretary of Homeland Security, in consultation with the Secretary of State, determines that the country is sharing information, as required by subsection (c)(2)(F). (7)Failure to screen (A)In generalBeginning on the date that is 270 days after the date of the enactment of this paragraph, if the Secretary of Homeland Security and the Secretary of State jointly determine that the program country is not conducting the screening required by subsection (c)(2)(G), the Secretary of Homeland Security shall terminate the designation of the country as a program country. 
(B)RedesignationIn the case of a termination under this paragraph, the Secretary of Homeland Security shall redesignate the country as a program country, without regard to paragraph (2) or (3) of subsection (c) or paragraphs (1) through (4), when the Secretary of Homeland Security, in consultation with the Secretary of State, determines that the country is conducting the screening required by subsection (c)(2)(G).. 205.Reporting requirements (a)In generalSection 217(c) of the Immigration and Nationality Act (8 U.S.C. 1187(c)), as amended by this Act, is further amended— 
(1)in paragraph (2)(C)(iii)— (A)by striking and the Committee on International Relations and inserting , the Committee on Foreign Affairs, and the Committee on Homeland Security; and 
(B)by striking and the Committee on Foreign Relations and inserting , the Committee on Foreign Relations, and the Committee on Homeland Security and Governmental Affairs; and (2)in paragraph (5)(A)(i)— 
(A)in subclause (III)— (i)by inserting after the Committee on Foreign Affairs, the following: the Permanent Select Committee on Intelligence,; 
(ii)by inserting after the Committee on Foreign Relations, the following: the Select Committee on Intelligence; and (iii)by striking and at the end; 
(B)in subclause (IV), by striking the period at the end and inserting the following: ; and; and (C)by adding at the end the following: 
 
(V)shall submit to the committees described in subclause (III), a report that includes an assessment of the threat to the national security of the United States of the designation of each country designated as a program country, including the compliance of the government of each such country with the requirements under subparagraphs (D) and (F) of paragraph (2), as well as each such government’s capacity to comply with such requirements.. (b)Date of submission of first reportThe Secretary of Homeland Security shall submit the first report described in subclause (V) of section 217(c)(5)(A)(i) of the Immigration and Nationality Act (8 U.S.C. (c)(5)(A)(i)), as added by subsection (a), not later than 90 days after the date of the enactment of this Act. 
206.High risk program countriesSection 217(c) of the Immigration and Nationality Act (8 U.S.C. 1187(c)), as amended by this Act, is further amended by adding at the end the following:  (12)Designation of high risk program countries (A)In generalThe Secretary of Homeland Security, in consultation with the Director of National Intelligence and the Secretary of State, shall evaluate program countries on an annual basis based on the criteria described in subparagraph (B) and shall identify any program country, the admission of nationals from which under the visa waiver program under this section, the Secretary determines presents a high risk to the national security of the United States. 
(B)CriteriaIn evaluating program countries under subparagraph (A), the Secretary of Homeland Security, in consultation with the Director of National Intelligence and the Secretary of State, shall consider the following criteria: (i)The number of nationals of the country determined to be ineligible to travel to the United States under the program during the previous year. 
(ii)The number of nationals of the country who were identified in United States Government databases related to the identities of known or suspected terrorists during the previous year. (iii)The estimated number of nationals of the country who have traveled to Iraq or Syria at any time on or after March 1, 2011 to engage in terrorism. 
(iv)The capacity of the country to combat passport fraud. (v)The level of cooperation of the country with the counter-terrorism efforts of the United States. 
(vi)The adequacy of the border and immigration control of the country. (vii)Any other criteria the Secretary of Homeland Security determines to be appropriate. 
(C)Suspension of designationThe Secretary of Homeland Security, in consultation with the Secretary of State, may suspend the designation of a program country based on a determination that the country presents a high risk to the national security of the United States under subparagraph (A) until such time as the Secretary determines that the country no longer presents such a risk. (D)ReportNot later than 60 days after the date of the enactment of this paragraph, and annually thereafter, the Secretary of Homeland Security, in consultation with the Director of National Intelligence and the Secretary of State, shall submit to the Committee on Homeland Security, the Committee on Foreign Affairs, the Permanent Select Committee on Intelligence, and the Committee on the Judiciary of the House of Representatives, and the Committee on Homeland Security and Governmental Affairs, the Committee on Foreign Relations, the Select Committee on Intelligence, and the Committee on the Judiciary of the Senate a report, which includes an evaluation and threat assessment of each country determined to present a high risk to the national security of the United States under subparagraph (A)..  
207.Enhancements to the electronic system for travel authorization 
(a)In generalSection 217(h)(3) of the Immigration and Nationality Act (8 U.S.C. 1187(h)(3)) is amended— (1)in subparagraph (C)(i), by inserting after any such determination the following: or shorten the period of eligibility under any such determination; 
(2)by striking subparagraph (D) and inserting the following:  (D)Fraud detectionThe Secretary of Homeland Security shall research opportunities to incorporate into the System technology that will detect and prevent fraud and deception in the System. 
(E)Additional and previous countries of citizenshipThe Secretary of Homeland Security shall collect from an applicant for admission pursuant to this section information on any additional or previous countries of citizenship of that applicant. The Secretary shall take any information so collected into account when making determinations as to the eligibility of the alien for admission pursuant to this section. (F)Report on certain limitations on travelNot later than 30 days after the date of the enactment of this subparagraph and annually thereafter, the Secretary of Homeland Security, in consultation with the Secretary of State, shall submit to the Committee on Homeland Security, the Committee on the Judiciary, and the Committee on Foreign Affairs of the House of Representatives, and the Committee on Homeland Security and Governmental Affairs, the Committee on the Judiciary, and the Committee on Foreign Relations of the Senate a report on the number of individuals who were denied eligibility to travel under the program, or whose eligibility for such travel was revoked during the previous year, and the number of such individuals determined, in accordance with subsection (a)(6), to represent a threat to the national security of the United States, and shall include the country or countries of citizenship of each such individual.. 
(b)ReportNot later than 30 days after the date of the enactment of this Act, the Secretary of Homeland Security, in consultation with the Secretary of State, shall submit to the Committee on Homeland Security, the Committee on the Judiciary, and the Committee on Foreign Affairs of the House of Representatives, and the Committee on Homeland Security and Governmental Affairs, the Committee on the Judiciary, and the Committee on Foreign Relations of the Senate a report on steps to strengthen the electronic system for travel authorization authorized under section 217(h)(3) of the Immigration and Nationality Act (8 U.S.C. 1187(h)(3))) in order to better secure the international borders of the United States and prevent terrorists and instruments of terrorism from entering the United States. 208.Provision of assistance to non-program countriesThe Secretary of Homeland Security, in consultation with the Secretary of State, shall provide assistance in a risk-based manner to countries that do not participate in the visa waiver program under section 217 of the Immigration and Nationality Act (8 U.S.C. 1187) to assist those countries in— 
(1)submitting to Interpol information about the theft or loss of passports of citizens or nationals of such a country; and (2)issuing, and validating at the ports of entry of such a country, electronic passports that are fraud-resistant, contain relevant biographic and biometric information (as determined by the Secretary of Homeland Security), and otherwise satisfy internationally accepted standards for electronic passports. 
209.Clerical amendments 
(a)Secretary of Homeland SecuritySection 217 of the Immigration and Nationality Act (8 U.S.C. 1187), as amended by this Act, is further amended by striking Attorney General each place such term appears (except in subsection (c)(11)(B)) and inserting Secretary of Homeland Security. (b)Electronic system for travel authorizationSection 217 of the Immigration and Nationality Act (8 U.S.C. 1187), as amended this Act, is further amended— 
(1)by striking electronic travel authorization system each place it appears and inserting electronic system for travel authorization; (2)in the heading in subsection (a)(11), by striking electronic travel authorization system and inserting electronic system for travel authorization; and 
(3)in the heading in subsection (h)(3), by striking electronic travel authorization system and inserting electronic system for travel authorization. 210.Sense of CongressIt is the sense of Congress that the International Civil Aviation Organization, the specialized agency of the United Nations responsible for establishing international standards, specifications, and best practices related to the administration and governance of border controls and inspection formalities, should establish standards for the introduction of electronic passports (referred to in this section as e-passports), and obligate member countries to utilize such e-passports as soon as possible. Such e-passports should be a combined paper and electronic passport that contains biographic and biometric information that can be used to authenticate the identity of travelers through an embedded chip. 
IIIJames Zadroga 9/11 Health and Compensation Reauthorization Act 
301.Short titleThis title may be cited as the James Zadroga 9/11 Health and Compensation Reauthorization Act. 302.Reauthorizing the World Trade Center Health Program (a)World Trade Center Health Program FundSection 3351 of the Public Health Service Act (42 U.S.C. 300mm–61) is amended— 
(1)in subsection (a)— (A)in paragraph (2)— 
(i)in the matter preceding subparagraph (A), by striking each of fiscal years 2012 and all that follows through 2011) and inserting fiscal year 2016 and each subsequent fiscal year through fiscal year 2090; and (ii)by striking subparagraph (A) and inserting the following: 
 
(A)the Federal share, consisting of an amount equal to— (i)for fiscal year 2016, $330,000,000; 
(ii)for fiscal year 2017, $345,610,000; (iii)for fiscal year 2018, $380,000,000; 
(iv)for fiscal year 2019, $440,000,000; (v)for fiscal year 2020, $485,000,000; 
(vi)for fiscal year 2021, $501,000,000; (vii)for fiscal year 2022, $518,000,000; 
(viii)for fiscal year 2023, $535,000,000; (ix)for fiscal year 2024, $552,000,000; 
(x)for fiscal year 2025, $570,000,000; and (xi)for each subsequent fiscal year through fiscal year 2090, the amount specified under this subparagraph for the previous fiscal year increased by the percentage increase in the consumer price index for all urban consumers (all items; United States city average) as estimated by the Secretary for the 12-month period ending with March of the previous year; plus; and 
(B)by striking paragraph (4) and inserting the following:  (4)Amounts from prior fiscal yearsAmounts that were deposited, or identified for deposit, into the Fund for any fiscal year under paragraph (2), as such paragraph was in effect on the day before the date of enactment of the James Zadroga 9/11 Health and Compensation Reauthorization Act, that were not expended in carrying out this title for any such fiscal year, shall remain deposited, or be deposited, as the case may be, into the Fund. 
(5)Amounts to remain available until expendedAmounts deposited into the Fund under this subsection, including amounts deposited under paragraph (2) as in effect on the day before the date of enactment of the James Zadroga 9/11 Health and Compensation Reauthorization Act, for a fiscal year shall remain available, for the purposes described in this title, until expended for such fiscal year and any subsequent fiscal year through fiscal year 2090.; (2)in subsection (b)(1), by striking sections 3302(a) and all that follows through 3342 and inserting sections 3301(e), 3301(f), 3302(a), 3302(b), 3303, 3304, 3305(a)(1), 3305(a)(2), 3305(c), 3341, and 3342; and 
(3)in subsection (c)— (A)in paragraph (1)— 
(i)by striking subparagraph (B); (ii)by redesignating subparagraph (C) as subparagraph (B); and 
(iii)by amending subparagraph (A) to read as follows:  (A)for fiscal year 2016, the amount determined for such fiscal year under subparagraph (C) as in effect on the day before the date of enactment of the James Zadroga 9/11 Health and Compensation Reauthorization Act; and;  
(B)in paragraph (2)— (i)by amending subparagraph (A) to read as follows: 
 
(A)for fiscal year 2016, $200,000;; (ii)by striking subparagraph (B); and 
(iii)by redesignating subparagraph (C) as subparagraph (B); (C)in paragraph (3), by striking section 3303 and all that follows and inserting section 3303, for fiscal year 2016 and each subsequent fiscal year, $750,000.; 
(D)in paragraph (4), by striking subparagraphs (A) and (B) and inserting the following:  (A)for fiscal year 2016, the amount determined for such fiscal year under subparagraph (C) as in effect on the day before the date of enactment of the James Zadroga 9/11 Health and Compensation Reauthorization Act; 
(B)for fiscal year 2017, $15,000,000; and;  (E)in paragraph (5)— 
(i)by striking subparagraph (B); (ii)by redesignating subparagraph (C) as subparagraph (B); and 
(iii)by amending subparagraph (A) to read as follows:  (A)for fiscal year 2016, the amount determined for such fiscal year under subparagraph (C) as in effect on the day before the date of enactment of the James Zadroga 9/11 Health and Compensation Reauthorization Act; and; and 
(F)in paragraph (6)— (i)by striking subparagraph (B); 
(ii)by redesignating subparagraph (C) as subparagraph (B); and (iii)by amending subparagraph (A) to read as follows: 
 
(A)for fiscal year 2016, the amount determined for such fiscal year under subparagraph (C) as in effect on the day before the date of enactment of the James Zadroga 9/11 Health and Compensation Reauthorization Act; and. (b)GAO studies; regulations; terminationSection 3301 of the Public Health Service Act (42 U.S.C. 300mm) is amended by adding at the end the following: 
 
(i)GAO studies 
(1)ReportNot later than 18 months after the date of the enactment of the James Zadroga 9/11 Health and Compensation Reauthorization Act, the Comptroller General of the United States shall submit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Health, Education, Labor, and Pensions of the Senate a report that assesses, with respect to the WTC Program, the effectiveness of each of the following: (A)The quality assurance program developed and implemented under subsection (e). 
(B)The procedures for providing certifications of coverage of conditions as WTC-related health conditions for enrolled WTC responders under section 3312(b)(2)(B)(iii) and for screening-eligible WTC survivors and certified-eligible WTC survivors under such section as applied under section 3322(a). (C)Any action under the WTC Program to ensure appropriate payment (including the avoidance of improper payments), including determining the extent to which individuals enrolled in the WTC Program are eligible for workers compensation or sources of health coverage, ascertaining the liability of such compensation or sources of health coverage, and making recommendations for ensuring effective and efficient coordination of benefits for individuals enrolled in the WTC Program that does not place an undue burden on such individuals. 
(2)Subsequent assessmentsNot later than 6 years and 6 months after the date of enactment of the James Zadroga 9/11 Health and Compensation Reauthorization Act, and every 5 years thereafter through fiscal year 2042, the Comptroller General of the United States shall— (A)consult the Committee on Energy and Commerce of the House of Representatives and the Committee on Health, Education, Labor, and Pensions of the Senate on the objectives in assessing the WTC Program; and 
(B)prepare and submit to such Committees a report that assesses the WTC Program for the applicable reporting period, including the objectives described in subparagraph (A). (j)RegulationsThe WTC Program Administrator is authorized to promulgate such regulations as the Administrator determines necessary to administer this title. 
(k)TerminationThe WTC Program shall terminate on October 1, 2090.. (c)Clinical centers of excellence and data centersSection 3305 of the Public Health Service Act (42 U.S.C. 300mm–4) is amended— 
(1)in subsection (a)— (A)in paragraph (1)(B), by inserting and retention after outreach; and 
(B)in paragraph (2)(A)(iii), by inserting and retention after outreach; and (2)in subsection (b)(1)(B)(vi), by striking section 3304(c) and inserting section 3304(d). 
(d)World Trade Center RespondersSection 3311(a)(4)(B)(i)(II) of the Public Health Service Act (42 U.S.C. 300mm–21(a)(4)(B)(i)(II)) is amended by striking through the end of fiscal year 2020. (e)Additions to list of health conditions for WTC responders (1)Expanding time for actions by administrator and by advisory committeeSection 3312(a)(6) of the Public Health Service Act (42 U.S.C. 300mm–22(a)(6)) is amended— 
(A)in subparagraph (B), in the matter preceding clause (i), by striking 60 days and inserting 90 days; and (B)in subparagraph (C), by striking 60 days each place such term appears and inserting 90 days. 
(2)Peer review for decisions; enhanced role of advisory committeeSection 3312(a)(6) of the Public Health Service Act (42 U.S.C. 300mm–22(a)(6)), as amended by paragraph (1), is further amended by adding at the end the following:  (F)Independent peer reviewsPrior to issuing a final rule to add a health condition to the list in paragraph (3), the WTC Program Administrator shall provide for an independent peer review of the scientific and technical evidence that would be the basis for issuing such final rule. 
(G)Additional advisory committee recommendations 
(i)Program policies 
(I)Existing policiesNot later than 1 year after the date of enactment of the James Zadroga 9/11 Health and Compensation Reauthorization Act, the WTC Program Administrator shall request the Advisory Committee to review and evaluate the policies and procedures, in effect at the time of the review and evaluation, that are used to determine whether sufficient evidence exists to support adding a health condition to the list in paragraph (3). (II)Subsequent policiesPrior to establishing any substantive new policy or procedure used to make the determination described in subclause (I) or prior to making any substantive amendment to any policy or procedure described in such subclause, the WTC Program Administrator shall request the Advisory Committee to review and evaluate such substantive policy, procedure, or amendment. 
(ii)Identification of individuals conducting independent peer reviewsNot later than 1 year after the date of enactment of the James Zadroga 9/11 Health and Compensation Reauthorization Act and not less than every 2 years thereafter, the WTC Program Administrator shall seek recommendations from the Advisory Committee regarding the identification of individuals to conduct the independent peer reviews under subparagraph (F).. (f)World Trade Center SurvivorsSection 3321(a)(3)(B)(i)(II) of the Public Health Service Act (42 U.S.C. 300mm–31(a)(3)(B)(i)(II)) is amended by striking through the end of fiscal year 2020. 
(g)Payment of claimsSection 3331(d)(1)(B) of the Public Health Service Act (42 U.S.C. 300mm–41(d)(1)(B)) is amended— (1)by striking the last calendar quarter and all that follows through 2015 and inserting each calendar quarter of fiscal year 2016 and of each subsequent fiscal year through fiscal year 2090,; and 
(2)by striking and with respect to calendar quarters in fiscal year 2016 and all that follows and inserting a period. (h)World Trade Center Health RegistrySection 3342 of the Public Health Service Act (42 U.S.C. 300mm–52) is amended by striking April 20, 2009 and inserting January 1, 2015. 
IVJames Zadroga 9/11 Victim Compensation Fund Reauthorization 
401.Short titleThis title may be cited as the James Zadroga 9/11 Victim Compensation Fund Reauthorization Act. 402.Reauthorizing the September 11th Victim Compensation Fund of 2001 (a)DefinitionsSection 402 of the Air Transportation Safety and System Stabilization Act (49 U.S.C. 40101 note) is amended— 
(1)in paragraph (9)— (A)by striking medical expense loss,; and 
(B)by striking and loss of business or employment opportunities and inserting loss of business or employment opportunities, and past out-of-pocket medical expense loss but not future medical expense loss; (2)by redesignating paragraph (14) as paragraph (16); 
(3)by inserting after paragraph (13), the following:  (14)WTC Program AdministratorThe term WTC Program Administrator has the meaning given such term in section 3306 of the Public Health Service Act (42 U.S.C. 300mm–5). 
(15)WTC-related physical health conditionThe term WTC-related physical health condition— (A)means, subject to subparagraph (B), a WTC-related health condition as defined by section 3312(a) of the Public Health Service Act (42 U.S.C. 300mm–22(a)), including the conditions listed in section 3322(b) of such Act (42 U.S.C. 300mm–32(b)); and 
(B)does not include— (i)a mental health condition described in paragraph (1)(A)(ii) or (3)(B) of section 3312(a) of such Act (42 U.S.C. 300mm–22(a)); 
(ii)any mental health condition certified under section 3312(b)(2)(B)(iii) of such Act (42 U.S.C. 300mm–22(b)(2)(B)(iii)) (including such certification as applied under section 3322(a) of such Act (42 U.S.C. 300mm–32(a)); (iii)a mental health condition described in section 3322(b)(2) of such Act (42 U.S.C. 300mm–32(b)(2)); or 
(iv)any other mental health condition.; and (4)in paragraph (16), as redesignated by paragraph (2), by striking subparagraph (C) and inserting the following: 
 
(C)the area in Manhattan that is south of the line that runs along Canal Street from the Hudson River to the intersection of Canal Street and East Broadway, north on East Broadway to Clinton Street, and east on Clinton Street to the East River;. (b)PurposeSection 403 of the Air Transportation Safety and System Stabilization Act (49 U.S.C. 40101 note) is amended— 
(1)by inserting full before compensation; and (2)by inserting , or the rescue and recovery efforts during the immediate aftermath of such crashes before the period. 
(c)Eligibility requirements for filing claimsSection 405 of the Air Transportation Safety and System Stabilization Act (49 U.S.C. 40101 note) is amended— (1)in subsection (a)(3)— 
(A)by striking subparagraph (B) and inserting the following:  (B)ExceptionA claim may be filed under paragraph (1), in accordance with subsection (c)(3)(A)(i), by an individual (or by a personal representative on behalf of a deceased individual) during the period beginning on the date on which the regulations are updated under section 407(b)(1) and ending on the date that is 5 years after the date of enactment of the James Zadroga 9/11 Victim Compensation Fund Reauthorization Act. 
(C)Special Master determination 
(i)In generalFor claims filed under this title during the period described in subparagraph (B), the Special Master shall establish a system for determining whether, for purposes of this title, the claim is— (I)a claim in Group A, as described in clause (ii); or 
(II)a claim in Group B, as described in clause (iii). (ii)Group A claimsA claim under this title is a claim in Group A if— 
(I)the claim is filed under this title during the period described in subparagraph (B); and (II)on or before the day before the date of enactment of the James Zadroga 9/11 Victim Compensation Fund Reauthorization Act, the Special Master postmarks and transmits a final award determination to the claimant filing such claim. 
(iii)Group B claimsA claim under this title is a claim in Group B if the claim— (I)is filed under this title during the period described in subparagraph (B); and 
(II)is not a claim described in clause (ii). (iv)Definition of final award determinationFor purposes of this subparagraph, the term final award determination means a letter from the Special Master indicating the total amount of compensation to which a claimant is entitled for a claim under this title without regard to the limitation under the second sentence of section 406(d)(1), as such section was in effect on the day before the date of enactment of the James Zadroga 9/11 Victim Compensation Fund Reauthorization Act.; 
(2)in subsection (b)— (A)in paragraph (1)(B)(ii), by inserting subject to paragraph (7), before the amount; 
(B)in paragraph (6)— (i)by striking The Special Master and inserting the following: 
 
(A)In generalThe Special Master; and (ii)by adding at the end the following: 
 
(B)Group B claimsNotwithstanding any other provision of this title, in the case of a claim in Group B as described in subsection (a)(3)(C)(iii), a claimant filing such claim shall receive an amount of compensation under this title for such claim that is not greater than the amount determined under paragraph (1)(B)(ii) less the amount of any collateral source compensation that such claimant has received or is entitled to receive for such claim as a result of the terrorist-related aircraft crashes of September 11, 2001.; and (C)by adding at the end the following: 
 
(7)Limitations for Group B claims 
(A)Noneconomic lossesWith respect to a claim in Group B as described in subsection (a)(3)(C)(iii), the total amount of compensation to which a claimant filing such claim is entitled to receive for such claim under this title on account of any noneconomic loss— (i)that results from any type of cancer shall not exceed $250,000; and 
(ii)that does not result from any type of cancer shall not exceed $90,000. (B)Determination of economic loss (i)In generalSubject to the limitation described in clause (ii) and with respect to a claim in Group B as described in subsection (a)(3)(C)(iii), the Special Master shall, for purposes of calculating the amount of compensation to which a claimant is entitled under this title for such claim on account of any economic loss, determine the loss of earnings or other benefits related to employment by using the applicable methodology described in section 104.43 or 104.45 of title 28, Code of Federal Regulations, as such Code was in effect on the day before the date of enactment of the James Zadroga 9/11 Victim Compensation Fund Reauthorization Act. 
(ii)Annual gross income limitationIn considering annual gross income under clause (i) for the purposes described in such clause, the Special Master shall, for each year of any loss of earnings or other benefits related to employment, limit the annual gross income of the claimant (or decedent in the case of a personal representative) for each such year to an amount that is not greater than $200,000. (C)Gross income definedFor purposes of this paragraph, the term gross income has the meaning given such term in section 61 of the Internal Revenue Code of 1986.; and  
(3)in subsection (c)(3)— (A)in subparagraph (A)— 
(i)in clause (ii), in the matter preceding subclause (I), by striking An individual and inserting Except with respect to claims in Group B as described in subsection (a)(3)(C)(iii), an individual; (ii)in clause (iii), by striking section 407(a) and inserting section 407(b)(1); and 
(iii)by adding at the end the following:  (iv)Group B claims (I)In generalSubject to subclause (II), an individual filing a claim in Group B as described in subsection (a)(3)(C)(iii) may be eligible for compensation under this title only if the Special Master, with assistance from the WTC Program Administrator as necessary, determines based on the evidence presented that the individual has a WTC-related physical health condition, as defined by section 402 of this Act. 
(II)Personal representativesAn individual filing a claim in Group B, as described in subsection (a)(3)(C)(iii), who is a personal representative described in paragraph (2)(C) may be eligible for compensation under this title only if the Special Master, with assistance from the WTC Program Administrator as necessary, determines based on the evidence presented that the applicable decedent suffered from a condition that was, or would have been determined to be, a WTC-related physical health condition, as defined by section 402 of this Act.; and (B)in subparagraph (C)(ii)(II), by striking section 407(b) and inserting section 407(b)(1). 
(d)Payments to eligible individualsSection 406 of the Air Transportation Safety and System Stabilization Act (49 U.S.C. 40101 note) is amended— (1)in subsection (b), by striking This title and inserting For the purpose of providing compensation for claims in Group A as described in section 405(a)(3)(C)(ii), this title; and 
(2)by amending subsection (d) to read as follows:  (d)Limitations (1)Group A claims (A)In generalThe total amount of Federal funds paid for compensation under this title, with respect to claims in Group A as described in section 405(a)(3)(C)(ii), shall not exceed $2,775,000,000. 
(B)Remainder of claim amountsIn the case of a claim in Group A as described in section 405(a)(3)(C)(ii) and for which the Special Master has ratably reduced the amount of compensation for such claim pursuant to paragraph (2) of this subsection, as this subsection was in effect on the day before the date of enactment of the James Zadroga 9/11 Victim Compensation Fund Reauthorization Act, the Special Master shall, as soon as practicable after the date of enactment of such Act, authorize payment of the amount of compensation that is equal to the difference between— (i)the amount of compensation that the claimant would have been paid under this title for such claim without regard to the limitation under the second sentence of paragraph (1) of this subsection, as this subsection was in effect on the day before the date of enactment of the James Zadroga 9/11 Victim Compensation Fund Reauthorization Act; and 
(ii)the amount of compensation the claimant was paid under this title for such claim prior to the date of enactment of such Act. (2)Group B claims (A)In generalThe total amount of Federal funds paid for compensation under this title, with respect to claims in Group B as described in section 405(a)(3)(C)(iii), shall not exceed the amount of funds deposited into the Victims Compensation Fund under section 410. 
(B)Payment systemThe Special Master shall establish a system for providing compensation for claims in Group B as described in section 405(a)(3)(C)(iii) in accordance with this subsection and section 405(b)(7). (C)Development of agency policies and procedures (i)Development (I)In generalNot later than 30 days after the date of enactment of the James Zadroga 9/11 Victim Compensation Fund Reauthorization Act, the Special Master shall develop agency policies and procedures that meet the requirements under subclauses (II) and (III) for providing compensation for claims in Group B as described in section 405(a)(3)(C)(iii), including policies and procedures for presumptive award schedules, administrative expenses, and related internal memoranda. 
(II)LimitationThe policies and procedures developed under subclause (I) shall ensure that total expenditures, including administrative expenses, in providing compensation for claims in Group B, as described in section 405(a)(3)(C)(iii), do not exceed the amount of funds deposited into the Victims Compensation Fund under section 410. (III)PrioritizationThe policies and procedures developed under subclause (I) shall prioritize claims for claimants who are determined by the Special Master as suffering from the most debilitating physical conditions to ensure, for purposes of equity, that such claimants are not unduly burdened by such policies or procedures. 
(ii)ReassessmentBeginning 1 year after the date of enactment of the James Zadroga 9/11 Victim Compensation Fund Reauthorization Act, and each year thereafter until the Victims Compensation Fund is permanently closed under section 410(e), the Special Master shall conduct a reassessment of the agency policies and procedures developed under clause (i) to ensure that such policies and procedures continue to satisfy the requirements under subclauses (II) and (III) of such clause. If the Special Master determines, upon reassessment, that such agency policies or procedures do not achieve the requirements of such subclauses, the Special Master shall take additional actions or make such modifications as necessary to achieve such requirements.. (e)RegulationsSection 407(b) of the Air Transportation Safety and System Stabilization Act (49 U.S.C. 40101 note) is amended— 
(1)by striking Not later than and inserting the following:  (1)James Zadroga 9/11 Health and Compensation Act of 2010Not later than; and 
(2)by adding at the end the following:  (2)James Zadroga 9/11 Victim Compensation Fund Reauthorization ActNot later than 180 days after the date of enactment of the James Zadroga 9/11 Victim Compensation Fund Reauthorization Act, the Special Master shall update the regulations promulgated under subsection (a), and updated under paragraph (1), to the extent necessary to comply with the amendments made by such Act.. 
(f)Victims Compensation FundTitle IV of the Air Transportation Safety and System Stabilization Act (49 U.S.C. 40101 note) is amended by adding at the end the following:  410.Victims Compensation Fund (a)In generalThere is established in the Treasury of the United States a fund to be known as the Victims Compensation Fund, consisting of amounts deposited into such fund under subsection (b). 
(b)Deposits into fundThere shall be deposited into the Victims Compensation Fund each of the following: (1)Effective on the day after the date on which all claimants who file a claim in Group A, as described in section 405(a)(3)(C)(ii), have received the full compensation due such claimants under this title for such claim, any amounts remaining from the total amount made available under section 406 to compensate claims in Group A as described in section 405(a)(3)(C)(ii). 
(2)The amount appropriated under subsection (c). (c)AppropriationsThere is appropriated, out of any money in the Treasury not otherwise appropriated, $4,600,000,000 for fiscal year 2017, to remain available until expended, to provide compensation for claims in Group B as described in section 405(a)(3)(C)(iii). 
(d)Availability of fundsAmounts deposited into the Victims Compensation Fund shall be available, without further appropriation, to the Special Master to provide compensation for claims in Group B as described in section 405(a)(3)(C)(iii). (e)TerminationUpon completion of all payments under this title, the Victims Compensation Fund shall be permanently closed.. 
(g)9-11 Response and Biometric Entry-Exit FeeTitle IV of the Air Transportation Safety and System Stabilization Act (49 U.S.C. 40101 note), as amended by subsection (f), is further amended by adding at the end the following:  411.9-11 Response and Biometric Entry-Exit Fee (a)Temporary L-1 visa fee increaseNotwithstanding section 281 of the Immigration and Nationality Act (8 U.S.C. 1351) or any other provision of law, during the period beginning on the date of the enactment of this section and ending on September 30, 2025, the combined filing fee and fraud prevention and detection fee required to be submitted with an application for admission as a nonimmigrant under section 101(a)(15)(L) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(L)), including an application for an extension of such status, shall be increased by $4,500 for applicants that employ 50 or more employees in the United States if more than 50 percent of the applicant’s employees are nonimmigrants admitted pursuant to subparagraph (H)(i)(b) or (L) of section 101(a)(15) of such Act. 
(b)Temporary H-1b visa fee increaseNotwithstanding section 281 of the Immigration and Nationality Act (8 U.S.C. 1351) or any other provision of law, during the period beginning on the date of the enactment of this section and ending on September 30, 2025, the combined filing fee and fraud prevention and detection fee required to be submitted with an application for admission as a nonimmigrant under section 101(a)(15)(H)(i)(b) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(H)(i)(b)), including an application for an extension of such status, shall be increased by $4,000 for applicants that employ 50 or more employees in the United States if more than 50 percent of the applicant’s employees are such nonimmigrants or nonimmigrants described in section 101(a)(15)(L) of such Act. (c)9-11 Response and Biometric Exit Account (1)EstablishmentThere is established in the general fund of the Treasury a separate account, which shall be known as the 9–11 Response and Biometric Exit Account. 
(2)Deposits 
(A)In generalSubject to subparagraph (B), of the amounts collected pursuant to the fee increases authorized under subsections (a) and (b)— (i)50 percent shall be deposited in the general fund of the Treasury; and 
(ii)50 percent shall be deposited as offsetting receipts into the 9–11 Response and Biometric Exit Account, and shall remain available until expended. (B)Termination of deposits in accountAfter a total of $1,000,000,000 is deposited into the 9–11 Response and Biometric Exit Account under subparagraph (A)(ii), all amounts collected pursuant to the fee increases authorized under subsections (a) and (b) shall be deposited in the general fund of the Treasury. 
(3)Use of fundsFor fiscal year 2017, and each fiscal year thereafter, amounts in the 9–11 Response and Biometric Exit Account shall be available to the Secretary of Homeland Security without further appropriation for implementing the biometric entry and exit data system described in section 7208 of the Intelligence Reform and Terrorism Prevention Act of 2004 (8 U.S.C. 1365b).. (h)Administrative costsSection 1347 of the Full-Year Continuing Appropriations Act, 2011 (49 U.S.C. 40101 note) is amended— 
(1)by inserting and (2) after (d)(1); and (2)by adding at the end the following: Costs for payments for compensation for claims in Group A, as described in section 405(a)(3)(C)(ii) of such Act, shall be paid from amounts made available under section 406 of such Act. Costs for payments for compensation for claims in Group B, as described in section 405(a)(3)(C)(iii) of such Act, shall be paid from amounts in the Victims Compensation Fund established under section 410 of such Act.. 
403.Amendment to exempt programs 
(a)In generalSection 255(g)(1)(B) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 905(g)(1)(B)) is amended by— (1)inserting after the item relating to Retirement Pay and Medical Benefits for Commissioned Officers, Public Health Service the following: 
September 11th Victim Compensation Fund (15–0340–0–1–754).; 
(2)inserting after the item relating to United States Secret Service, DC Annuity the following: Victims Compensation Fund established under section 410 of the Air Transportation Safety and System Stabilization Act (49 U.S.C. 40101 note).United States Victims of State Sponsored Terrorism Fund.; and (3)inserting after the item relating to the Voluntary Separation Incentive Fund the following: 
World Trade Center Health Program Fund (75–0946–0–1–551).. 
(b)ApplicabilityThe amendments made by this section shall apply to any sequestration order issued under the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 900 et seq.) on or after the date of enactment of this Act. 404.Compensation for United States Victims of State Sponsored Terrorism Act (a)Short titleThis section may be cited as the Justice for United States Victims of State Sponsored Terrorism Act. 
(b)Administration of the United States Victims of State Sponsored Terrorism Fund 
(1)Administration of the Fund 
(A)Appointment and terms of Special Master 
(i)Initial appointmentNot later than 60 days after the date of the enactment of this Act, the Attorney General shall appoint a Special Master. The initial term for the Special Master shall be 18 months. (ii)Additional termsThereafter, each time there exists funds in excess of $100,000,000 in the Fund, the Attorney General shall appoint or reappoint a Special Master for such period as is appropriate, not to exceed 1 year. In addition, if there exists in the Fund funds that are less than $100,000,000, the Attorney General may appoint or reappoint a Special Master each time the Attorney General determines there are sufficient funds available in the Fund to compensate eligible claimants, for such period as is appropriate, not to exceed 1 year. 
(iii)Special Master to administer compensation from the FundThe Special Master shall administer the compensation program described in this section for United States persons who are victims of state sponsored terrorism. (B)Administrative costs and use of Department of Justice personnelThe Special Master may utilize, as necessary, no more than 5 full-time equivalent Department of Justice personnel to assist in carrying out the duties of the Special Master under this section. Any costs associated with the use of such personnel, and any other administrative costs of carrying out this section, shall be paid from the Fund. 
(C)Compensation of Special MasterThe Special Master shall be compensated from the Fund at a rate not to exceed the annual rate of basic pay for level IV of the Executive Schedule, as prescribed by section 5315 of title 5, United States Code. (2)Publication of regulations and procedures (A)In generalNot later than 60 days after the date of the initial appointment of the Special Master, the Special Master shall publish in the Federal Register and on a website maintained by the Department of Justice a notice specifying the procedures necessary for United States persons to apply and establish eligibility for payment, including procedures by which eligible United States persons may apply by and through their attorney. Such notice is not subject to the requirements of section 553 of title 5, United States Code. 
(B)Information regarding other sources of compensationAs part of the procedures for United States persons to apply and establish eligibility for payment, the Special Master shall require applicants to provide the Special Master with information regarding compensation from any source other than this Fund that the claimant (or, in the case of a personal representative, the victim’s beneficiaries) has received or is entitled or scheduled to receive as a result of the act of international terrorism that gave rise to a claimant’s final judgment, including information identifying the amount, nature, and source of such compensation. (3)Decisions of the Special MasterAll decisions made by the Special Master with regard to compensation from the Fund shall be— 
(A)in writing and provided to the Attorney General, each claimant and, if applicable, the attorney for each claimant; and (B)final and, except as provided in paragraph (4), not subject to administrative or judicial review. 
(4)Review hearing 
(A)Not later than 30 days after receipt of a written decision by the Special Master, a claimant whose claim is denied in whole or in part by the Special Master may request a hearing before the Special Master pursuant to procedures established by the Special Master. (B)Not later than 90 days after any such hearing, the Special Master shall issue a final written decision affirming or amending the original decision. The written decision is final and nonreviewable. 
(c)Eligible claims 
(1)In generalFor the purposes of this section, a claim is an eligible claim if the Special Master determines that— (A)the judgment holder, or claimant, is a United States person; 
(B)the claim is described in paragraph (2); and (C)the requirements of paragraph (3) are met. 
(2)Certain claimsThe claims referred to in paragraph (1) are claims for— (A)compensatory damages awarded to a United States person in a final judgment— 
(i)issued by a United States district court under State or Federal law against a state sponsor of terrorism; and (ii)arising from acts of international terrorism, for which the foreign state was determined not to be immune from the jurisdiction of the courts of the United States under section 1605A, or section 1605(a)(7) (as such section was in effect on January 27, 2008), of title 28, United States Code; 
(B)the sum total of $10,000 per day for each day that a United States person was taken and held hostage from the United States embassy in Tehran, Iran, during the period beginning November 4, 1979, and ending January 20, 1981, if such person is identified as a member of the proposed class in case number 1:00-CV-03110 (EGS) of the United States District Court for the District of Columbia; or (C)damages for the spouses and children of the former hostages described in subparagraph (B), if such spouse or child is identified as a member of the proposed class in case number 1:00-CV-03110 (EGS) of the United States Court for the District of Columbia, in the following amounts: 
(i)For each spouse of a former hostage identified as a member of the proposed class described in this subparagraph, a $600,000 lump sum. (ii)For each child of a former hostage identified as a member of the proposed class described in this subparagraph, a $600,000 lump sum. 
(3)Deadline for application submission 
(A)In generalThe deadline for submitting an application for a payment under this subsection is as follows: (i)Not later than 90 days after the date of the publication required under subsection (b)(2)(A), with regard to an application based on— 
(I)a final judgment described in paragraph (2)(A) obtained before that date of publication; or (II)a claim described in paragraph (2)(B) or (2)(C). 
(ii)Not later than 90 days after the date of obtaining a final judgment, with regard to a final judgment obtained on or after the date of that publication. (B)Good causeFor good cause shown, the Special Master may grant a claimant a reasonable extension of a deadline under this paragraph. 
(d)Payments 
(1)To whom madeThe Special Master shall order payment from the Fund for each eligible claim of a United States person to that person or, if that person is deceased, to the personal representative of the estate of that person. (2)Timing of initial paymentsThe Special Master shall authorize all initial payments to satisfy eligible claims under this section not later than 1 year after the date of the enactment of this Act. 
(3)Payments to be made pro rata 
(A)In general 
(i)Pro rata basisExcept as provided in subparagraph (B) and subject to the limitations described in clause (ii), the Special Master shall carry out paragraph (1), by dividing all available funds on a pro rata basis, based on the amounts outstanding and unpaid on eligible claims, until all such amounts have been paid in full. (ii)LimitationsThe limitations described in this clause are as follows: 
(I)In the event that a United States person has an eligible claim that exceeds $20,000,000, the Special Master shall treat that claim as if it were for $20,000,000 for purposes of this section. (II)In the event that a United States person and the immediate family members of such person, have claims that if aggregated would exceed $35,000,000, the Special Master shall, for purposes of this section, reduce such claims on a pro rata basis such that in the aggregate such claims do not exceed $35,000,000. 
(III)In the event that a United States person, or the immediate family member of such person, has an eligible claim under this section and has received an award or an award determination under section 405 of the Air Transportation Safety and System Stabilization Act (49 U.S.C. 40101 note), the amount of compensation to which such person, or the immediate family member of such person, was determined to be entitled under section 405 of the Air Transportation Safety and System Stabilization Act (49 U.S.C. 40101 note) shall be considered controlling for the purposes of this section, notwithstanding any compensatory damages amounts such person, or immediate family member of such person, is deemed eligible for or entitled to pursuant to a final judgment described in subsection (c)(2)(A). (B)Minimum payments (i)Any applicant with an eligible claim described in subsection (c)(2) who has received, or is entitled or scheduled to receive, any payment that is equal to, or in excess of, 30 percent of the total compensatory damages owed to such applicant on the applicant’s claim from any source other than this Fund shall not receive any payment from the Fund until such time as all other eligible applicants have received from the Fund an amount equal to 30 percent of the compensatory damages awarded to those applicants pursuant to their final judgments or to claims under subsection (c)(2)(B) or (c)(2)(C). For purposes of calculating the pro rata amounts for these payments, the Special Master shall not include the total compensatory damages for applicants excluded from payment by this subparagraph. 
(ii)To the extent that an applicant with an eligible claim has received less than 30 percent of the compensatory damages owed that applicant under a final judgment or claim described in subsection (c)(2) from any source other than this Fund, such applicant may apply to the Special Master for the difference between the percentage of compensatory damages the applicant has received from other sources and the percentage of compensatory damages to be awarded other eligible applicants from the Fund. (4)Additional paymentsOn January 1 of the second calendar year that begins after the date of the initial payments described in paragraph (1) if funds are available in the Fund, the Special Master shall authorize additional payments on a pro rata basis to those claimants with eligible claims under subsection (c)(2) and shall authorize additional payments for eligible claims annually thereafter if funds are available in the Fund. 
(5)Subrogation and retention of rights 
(A)United states subrogated to creditor rights to the extent of paymentThe United States shall be subrogated to the rights of any person who applies for and receives payments under this section, but only to the extent and in the amount of such payments made under this section. The President shall pursue these subrogated rights as claims or offsets of the United States in appropriate ways, including any negotiation process that precedes the normalization of relations between the foreign state designated as a state sponsor of terrorism and the United States or the lifting of sanctions against such foreign state. (B)Rights retainedTo the extent amounts of damages remain unpaid and outstanding following any payments made under this subsection, each applicant shall retain that applicant’s creditor rights in any unpaid and outstanding amounts of the judgment, including any prejudgment or post-judgment interest, or punitive damages, awarded by the United States district court pursuant to a judgment. 
(e)United States Victims of State Sponsored Terrorism Fund 
(1)Establishment of United States Victims of State Sponsored Terrorism FundThere is established in the Treasury a fund, to be designated as the United States Victims of State Sponsored Terrorism Fund. (2)Deposit and transferBeginning on the date of the enactment of this Act, the following shall be deposited or transferred into the Fund for distribution under this section: 
(A)Forfeited funds and property 
(i)Criminal funds and propertyAll funds, and the net proceeds from the sale of property, forfeited or paid to the United States after the date of enactment of this Act as a criminal penalty or fine arising from a violation of any license, order, regulation, or prohibition issued under the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) or the Trading with the Enemy Act (50 U.S.C. App. 1 et seq.), or any related criminal conspiracy, scheme, or other Federal offense arising from the actions of, or doing business with or acting on behalf of, a state sponsor of terrorism. (ii)Civil Funds and PropertyOne-half of all funds, and one-half of the net proceeds from the sale of property, forfeited or paid to the United States after the date of enactment of this Act as a civil penalty or fine arising from a violation of any license, order, regulation, or prohibition issued under the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) or the Trading with the Enemy Act (50 U.S.C. App. 1 et seq.), or any related conspiracy, scheme, or other Federal offense arising from the actions of, or doing business with or acting on behalf of, a state sponsor of terrorism. 
(B)Transfer into fund of certain assigned assets of iran and election to participate in fund 
(i)Deposit into Fund of assigned proceeds from sale of properties and related assets identified in In re 650 Fifth Avenue & Related Properties 
(I)In generalExcept as provided in subclause (II), if the United States receives a final judgment forfeiting the properties and related assets identified in the proceedings captioned as In Re 650 Fifth Avenue & Related Properties, No. 08 Civ. 10934 (S.D.N.Y. filed Dec. 17, 2008), the net proceeds (not including the litigation expenses and sales costs incurred by the United States) resulting from the sale of such properties and related assets by the United States shall be deposited into the Fund. (II)LimitationThe following proceeds resulting from any sale of the properties and related assets identified in subclause (I) shall not be transferred into the Fund: 
(aa)The percentage of proceeds attributable to any party identified as a Settling Judgment Creditor in the order dated April 16, 2014, in such proceedings, who does not make an election (described in clause (iii)) to participate in the Fund. (bb)The percentage of proceeds attributable to the parties identified as the Hegna Judgment Creditors in such proceedings, unless and until a final judgment is entered denying the claims of such creditors. 
(ii)Deposit into Fund of assigned assets identified in Peterson v. Islamic Republic of IranIf a final judgment is entered in Peterson v. Islamic Republic of Iran, No. 10 Civ. 4518 (S.D.N.Y.), awarding the assets at issue in that case to the judgment creditors identified in the order dated July 9, 2013, those assets shall be deposited into the Fund, but only to the extent, and in such percentage, that the rights, title, and interest to such assets were assigned through elections made pursuant to clause (iii). (iii)Election to participate in the FundUpon written notice to the Attorney General, the Special Master, and the chief judge of the United States District Court for the Southern District of New York within 60 days after the date of the publication required under subsection (b)(2)(A) a United States person, who is a judgment creditor in the proceedings captioned Peterson v. Islamic Republic of Iran, No. 10 Civ. 4518 (S.D.N.Y.), or a Settling Judgment Creditor as identified in the order dated May 27, 2014, in the proceedings captioned In Re 650 Fifth Avenue & Related Properties, No. 08 Civ. 10934 (S.D.N.Y. filed Dec. 17, 2008), shall have the right to elect to participate in the Fund and, to the extent any such person exercises such right, shall irrevocably assign to the Fund all rights, title, and interest to such person’s claims to the assets at issue in such proceedings. To the extent that a United States person is both a judgment creditor in the proceedings captioned Peterson v. Islamic Republic of Iran, No. 10 Civ. 4518 (S.D.N.Y.) and a Settling Judgment Creditor in In Re 650 Fifth Avenue & Related Properties, No. 08 Civ. 10934 (S.D.N.Y. filed Dec. 17, 2008), any election by such person to participate in the Fund pursuant to this paragraph shall operate as an election to assign any and all rights, title, and interest in the assets in both actions for the purposes of participating in the Fund. The Attorney General is authorized to pursue any such assigned rights, title, and interest in those claims for the benefit of the Fund. 
(iv)Application for conditional paymentA United States person who is a judgment creditor or a Settling Judgment Creditor in the proceedings identified in clause (iii) and who does not elect to participate in the Fund may, notwithstanding such failure to elect, submit an application for conditional payment from the Fund, subject to the following limitations: (I)In generalNotwithstanding any such claimant’s eligibility for payment and the initial deadline for initial payments set forth in subsection (d)(2), the Special Master shall allocate but withhold payment to an eligible claimant who applies for a conditional payment under this paragraph until such time as an adverse final judgment is entered in both of the proceedings identified in clause (iii). 
(II)Exception 
(aa)In the event that an adverse final judgment is entered in the proceedings captioned Peterson v. Islamic Republic of Iran, No. 10 Civ. 4518 (S.D.N.Y), prior to a final judgment being entered in the proceedings captioned In Re 650 Fifth Avenue & Related Properties, No. 08 Civ. 10934 (S.D.N.Y. filed Dec. 17, 2008), the Special Master shall release a portion of an eligible claimant’s conditional payment to such eligible claimant if the Special Master anticipates that such claimant will receive less than the amount of the conditional payment from any proceeds from a final judgment that is entered in favor of the plaintiffs in In Re 650 Fifth Avenue & Related Properties. Such portion shall not exceed the difference between the amount of the conditional payment and the amount the Special Master anticipates such claimant will receive from the proceeds of In Re 650 Fifth Avenue & Related Properties. (bb)In the event that a final judgment is entered in favor of the plaintiffs in the proceedings captioned Peterson v. Islamic Republic of Iran, No. 10 Civ. 4518 (S.D.N.Y) and funds are distributed, the payments allocated to claimants who applied for a conditional payment under this subparagraph shall be considered void, and any funds previously allocated to such conditional payments shall be made available and distributed to all other eligible claimants pursuant to subsection (d). 
(3)Expenditures from FundAmounts in the Fund shall be available, without further appropriation, for the payment of eligible claims and compensation of the Special Master in accordance with this section. (4)Management of FundThe Fund shall be managed and invested in the same manner as a trust fund is managed and invested under section 9602 of the Internal Revenue Code of 1986. 
(5)FundingThere is appropriated to the Fund, out of any money in the Treasury not otherwise appropriated, $1,025,000,000 for fiscal year 2017, to remain available until expended. (6)Termination (A)In generalAmounts in the Fund may not be obligated on or after January 2, 2026. 
(B)Closing of fundEffective on the day after all amounts authorized to be paid from the Fund under this section that were obligated before January 2, 2026 are expended, any unobligated balances in the Fund shall be transferred, as appropriate, to either the Department of the Treasury Forfeiture Fund established under section 9705 of title 31, United States Code, or to the Department of Justice Assets Forfeiture Fund established under section 524(c)(1) of title 28, United States Code. (f)Attorneys' fees and costs (1)In generalNo attorney shall charge, receive, or collect, and the Special Master shall not approve, any payment of fees and costs that in the aggregate exceeds 25 percent of any payment made under this section. 
(2)PenaltyAny attorney who violates paragraph (1) shall be fined under title 18, United States Code, imprisoned for not more than 1 year, or both. (g)Award of compensation to informers (1)In generalAny United States person who holds a final judgment described in subsection (c)(2)(A) or a claim under subsection (c)(2)(B) or (c)(2)(C) and who meets the requirements set forth in paragraph (2) is entitled to receive an award of 10 percent of the funds deposited in the Fund under subsection (e)(2) attributable to information such person furnished to the Attorney General that leads to a forfeiture described in subsection (e)(2)(A), which is made after the date of enactment of this Act pursuant to a proceeding resulting in forfeiture that was initiated after the date of enactment of this Act. 
(2)Person describedA person meets the requirements of this paragraph if— (A)the person identifies and notifies the Attorney General of funds or property— 
(i)of a state sponsor of terrorism, or held by a third party on behalf of or subject to the control of that state sponsor of terrorism; (ii)that were not previously identified or known by the United States Government; and 
(iii)that are subsequently forfeited directly or in the form of substitute assets to the United States; and (B)the Attorney General finds that the identification and notification under subparagraph (A) by that person substantially contributed to the forfeiture to the United States. 
(h)Special exclusion from compensationIn no event shall an individual who is criminally culpable for an act of international terrorism receive any compensation under this section, either directly or on behalf of a victim. (i)Report to CongressWithin 30 days after authorizing the payment of compensation of eligible claims pursuant to subsection (d), the Special Master shall submit to the chairman and ranking minority member of the Committee on the Judiciary of the House of Representatives and the chairman and ranking minority member of the Committee on the Judiciary of the Senate a report on the payment of eligible claims, which shall include— 
(1)an explanation of the procedures for filing and processing of applications for compensation; and (2)an analysis of the payments made to United States persons from the Fund and the amount of outstanding eligible claims, including— 
(A)the number of applications for compensation submitted; (B)the number of applications approved and the amount of each award; 
(C)the number of applications denied and the reasons for the denial; (D)the number of applications for compensation that are pending for which compensatory damages have not been paid in full; and 
(E)the total amount of compensatory damages from eligible claims that have been paid and that remain unpaid. (j)DefinitionsIn this section the following definitions apply: 
(1)Act of international terrorismThe term act of international terrorism includes— (A)an act of torture, extrajudicial killing, aircraft sabotage, or hostage taking as those terms are defined in section 1605A(h) of title 28, United States Code; and 
(B)providing material support or resources, as defined in section 2339A of title 18, United States Code, for an act described in subparagraph (A). (2)Adverse final judgmentThe term adverse final judgment means a final judgment in favor of the defendant, or defendants, in the proceedings identified in subsection (e)(2)(B)(iii), or which does not order any payment from, or award any interest in, the assets at issue in such proceedings to the plaintiffs, judgment creditors, or Settling Judgment Creditors in such proceedings. 
(3)Compensatory damagesThe term compensatory damages does not include pre-judgment or post-judgment interest or punitive damages. (4)Final judgmentThe term final judgment means an enforceable final judgment, decree or order on liability and damages entered by a United States district court that is not subject to further appellate review, but does not include a judgment, decree, or order that has been waived, relinquished, satisfied, espoused by the United States, or subject to a bilateral claims settlement agreement between the United States and a foreign state. In the case of a default judgment, such judgment shall not be considered a final judgment until such time as service of process has been completed pursuant to section 1608(e) of title 28, United States Code. 
(5)FundThe term Fund means the United States Victims of State Sponsored Terrorism Fund established by this section. (6)Source other than this fundThe term source other than this Fund means all collateral sources, including life insurance, pension funds, death benefit programs, payments by Federal, State, or local governments (including payments from the September 11th Victim Compensation Fund (49 U.S.C. 40101 note)), and court awarded compensation related to the act of international terrorism that gave rise to a claimant’s final judgment. The term entitled or scheduled to receive in subsection (d)(3)(B)(i) includes any potential recovery where that person or their representative is a party to any civil or administrative action pending in any court or agency of competent jurisdiction in which the party seeks to enforce the judgment giving rise to the application to the Fund. 
(7)State sponsor of terrorismThe term state sponsor of terrorism means a country the government of which the Secretary of State has determined, for purposes of section 6(j) of the Export Administration Act of 1979 (50 U.S.C. 4605(j)), section 620A of the Foreign Assistance Act of 1961 (22 U.S.C. 2371), section 40 of the Arms Export Control Act (22 U.S.C. 2780), or any other provision of law, is a government that has repeatedly provided support for acts of international terrorism. (8)United states personThe term United States person means a natural person who has suffered an injury arising from the actions of a foreign state for which the foreign state has been determined not to be immune from the jurisdiction of the courts of the United States under section 1605A or section 1605(a)(7) (as such section was in effect on January 27, 2008) of title 28, United States Code, or is eligible to make a claim under subsection (c)(2)(B) or subsection (c)(2)(C). 
(k)SeverabilityThe provisions of this section are severable. If any provision of this section, or any application thereof, is found unconstitutional, that finding shall not affect any provision or application of this section not so adjudicated. 405.Budgetary provisions (a)LimitationNotwithstanding any other provision of law, including section 982 of title 18, United States Code, and section 413 of the Controlled Substances Act (21 U.S.C. 853), none of the funds paid to the United States Government by BNP Paribas S.A. as part of, or related to, a plea agreement dated June 27, 2014, entered into between the Department of Justice and BNP Paribas S.A., and subject to a consent order entered by the United States District Court for the Southern District of New York on May 1, 2015, in United States v. BNPP, No. 14 Cr. 460 (S.D.N.Y.) to settle charges against BNP Paribas S.A. for conspiracy to commit an offense against the United States in violation of section 371 of title 18, United States Code, by conspiring to violate the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.), and the Trading with the Enemy Act (50 U.S.C. 4301 et seq.), may be used by the United States Government— 
(1)in any manner in furtherance of the proposed use of such funds by the Department of Justice to compensate individuals as announced by the Department of Justice on May 1, 2015; or (2)in any other manner whatsoever, including in furtherance of any program to compensate victims of international or state sponsored terrorism, except as such funds are directed by Congress pursuant to this title and the amendments made by this title. 
(b)Rescission of funds from BNP settlementOf the amounts in the Department of the Treasury Forfeiture Fund established under section 9705 of title 31, United States Code, $3,800,000,000 from funds paid to the United States Government by BNP Paribas S.A. as part of, or related to, a plea agreement dated June 27, 2014, entered into between the Department of Justice and BNP Paribas S.A., and subject to a consent order entered by the United States District Court for the Southern District of New York on May 1, 2015, in United States v. BNPP, No. 14 Cr. 460 (S.D.N.Y.), shall be deobligated, if necessary, and shall be permanently rescinded. VMedicare and Medicaid Provisions  501.Medicare Improvement FundSection 1898(b)(1) of the Social Security Act (42 U.S.C. 1395iii(b)(1)) is amended by striking $205,000,000 and inserting $5,000,000. 
502.Medicare payment incentive for the transition from traditional x-ray imaging to digital radiography and other Medicare imaging payment provision 
(a)Physician fee schedule 
(1)Payment incentive for transition 
(A)In generalSection 1848(b) of the Social Security Act (42 U.S.C. 1395w–4(b)) is amended by adding at the end the following new paragraph:  (9)Special rule to incentivize transition from traditional x-ray imaging to digital radiography (A)Limitation on payment for film x-ray imaging servicesIn the case of an imaging service (including the imaging portion of a service) that is an X-ray taken using film and that is furnished during 2017 or a subsequent year, the payment amount for the technical component (including the technical component portion of a global service) of such service that would otherwise be determined under this section (without application of this paragraph and before application of any other adjustment under this section) for such year shall be reduced by 20 percent. 
(B)Phased-in limitation on payment for computed radiography imaging servicesIn the case of an imaging service (including the imaging portion of a service) that is an X-ray taken using computed radiography technology— (i)in the case of such a service furnished during 2018, 2019, 2020, 2021, or 2022, the payment amount for the technical component (including the technical component portion of a global service) of such service that would otherwise be determined under this section (without application of this paragraph and before application of any other adjustment under this section) for such year shall be reduced by 7 percent; and 
(ii)in the case of such a service furnished during 2023 or a subsequent year, the payment amount for the technical component (including the technical component portion of a global service) of such service that would otherwise be determined under this section (without application of this paragraph and before application of any other adjustment under this section) for such year shall be reduced by 10 percent. (C)Computed radiography technology definedFor purposes of this paragraph, the term computed radiography technology means cassette-based imaging which utilizes an imaging plate to create the image involved. 
(D)ImplementationIn order to implement this paragraph, the Secretary shall adopt appropriate mechanisms which may include use of modifiers.. (B)Exemption from budget neutralitySection 1848(c)(2)(B)(v) of the Social Security Act (42 U.S.C. 1395w–4(c)(2)(B)(v)) is amended by adding at the end the following new subclause: 
 
(X)Reduced expenditures attributable to incentives to transition to digital radiographyEffective for fee schedules established beginning with 2017, reduced expenditures attributable to subparagraph (A) of subsection (b)(9) and effective for fee schedules established beginning with 2018, reduced expenditures attributable to subparagraph (B) of such subsection.. (2)Reduction of discount in payment for professional component of multiple imaging services (A)In generalSection 1848(b) of the Social Security Act (42 U.S.C. 1395w–4(b)), as amended by paragraph (1), is amended by adding at the end the following new paragraph: 
 
(10)Reduction of discount in payment for professional component of multiple imaging servicesIn the case of the professional component of imaging services furnished on or after January 1, 2017, instead of the 25 percent reduction for multiple procedures specified in the final rule published by the Secretary in the Federal Register on November 28, 2011, as amended in the final rule published by the Secretary in the Federal Register on November 16, 2012, the reduction percentage shall be 5 percent.. (B)Exemption from budget neutralitySection 1848(c)(2)(B)(v) of the Social Security Act (42 U.S.C. 1395w 4(c)(2)(B)(v)), as amended by paragraph (1), is amended by adding at the end by the following new subclause: 
 
(XI)Discount in payment for professional component of imaging servicesEffective for fee schedules established beginning with 2017, reduced expenditures attributable to subsection (b)(10).. (C)Conforming amendmentSection 220(i) of the Protecting Access to Medicare Act of 2014 (42 U.S.C. 1395w–4 note) is repealed. 
(b)Payment incentive for transition under hospital outpatient prospective payment systemSection 1833(t)(16) of the Social Security Act (42 U.S.C. 1395(t)(16)) is amended by adding at the end the following new subparagraph:  (F)Payment incentive for the transition from traditional x-ray imaging to digital radiographyNotwithstanding the previous provisions of this subsection: 
(i)Limitation on payment for film x-ray imaging servicesIn the case of an imaging service that is an X-ray taken using film and that is furnished during 2017 or a subsequent year, the payment amount for such service (including the X-ray component of a packaged service) that would otherwise be determined under this section (without application of this paragraph and before application of any other adjustment under this subsection) for such year shall be reduced by 20 percent. (ii)Phased-in limitation on payment for computed radiography imaging servicesIn the case of an imaging service that is an X-ray taken using computed radiography technology (as defined in section 1848(b)(9)(C))— 
(I)in the case of such a service furnished during 2018, 2019, 2020, 2021, or 2022, the payment amount for such service (including the X-ray component of a packaged service) that would otherwise be determined under this section (without application of this paragraph and before application of any other adjustment under this subsection) for such year shall be reduced by 7 percent; and (II)in the case of such a service furnished during 2023 or a subsequent year, the payment amount for such service (including the X-ray component of a packaged service) that would otherwise be determined under this section (without application of this paragraph and before application of any other adjustment under this subsection) for such year shall be reduced by 10 percent. 
(iii)Application without regard to budget neutralityThe reductions made under this subparagraph— (I)shall not be considered an adjustment under paragraph (2)(E); and 
(II)shall not be implemented in a budget neutral manner. (iv)ImplementationIn order to implement this subparagraph, the Secretary shall adopt appropriate mechanisms which may include use of modifiers.. 
503.Limiting Federal Medicaid reimbursement to States for durable medical equipment (DME) to Medicare payment rates 
(a)Medicaid reimbursement 
(1)In generalSection 1903(i) of the Social Security Act (42 U.S.C. 1396b(i)) is amended— (A)in paragraph (25), by striking or at the end; 
(B)in paragraph (26), by striking the period at the end and inserting ; or; and (C)by inserting after paragraph (26) the following new paragraph: 
 
(27)with respect to any amounts expended by the State on the basis of a fee schedule for items described in section 1861(n) and furnished on or after January 1, 2019, as determined in the aggregate with respect to each class of such items as defined by the Secretary, in excess of the aggregate amount, if any, that would be paid for such items within such class on a fee-for-service basis under the program under part B of title XVIII, including, as applicable, under a competitive acquisition program under section 1847 in an area of the State.. (2)Rule of constructionNothing in the amendments made by paragraph (1) shall be construed to prohibit a State Medicaid program from providing medical assistance for durable medical equipment for which payment is denied or not available under the Medicare program under title XVIII of such Act. 
(b)Evaluating application of DME payment limits under MedicaidThe Secretary of Health and Human Services shall evaluate the impact of applying Medicare payment rates with respect to payment for durable medical equipment under the Medicaid program under section 1903(i)(27) of the Social Security Act, as inserted by subsection (a)(1)(C). The Secretary shall make available to the public the results of such evaluation. 504.Treatment of disposable devices (a)In generalSection 1834 of the Social Security Act (42 U.S.C. 1395m) is amended by adding at the end the following new subsection: 
 
(s)Payment for applicable disposable devices 
(1)Separate paymentThe Secretary shall make a payment (separate from the payments otherwise made under section 1895) in the amount established under paragraph (3) to a home health agency for an applicable disposable device (as defined in paragraph (2)) when furnished on or after January 1, 2017, to an individual who receives home health services for which payment is made under section 1895(b). (2)Applicable disposable deviceIn this subsection, the term applicable disposable device means a disposable device that, as determined by the Secretary, is— 
(A)a disposable negative pressure wound therapy device that is an integrated system comprised of a non-manual vacuum pump, a receptacle for collecting exudate, and dressings for the purposes of wound therapy; and (B)a substitute for, and used in lieu of, a negative pressure wound therapy durable medical equipment item that is an integrated system of a negative pressure vacuum pump, a separate exudate collection canister, and dressings that would otherwise be covered for individuals for such wound therapy. 
(3)Payment amountThe separate payment amount established under this paragraph for an applicable disposable device for a year shall be equal to the amount of the payment that would be made under section 1833(t) (relating to payment for covered OPD services) for the year for the Level I Healthcare Common Procedure Coding System (HCPCS) code for which the description for a professional service includes the furnishing of such device.. (b)Conforming amendments (1)CoinsuranceSection 1833(a)(1) of the Social Security Act (42 U.S.C. 1395l(a)(1)) is amended— 
(A)by striking and (Z) and inserting (Z); and (B)by inserting before the semicolon at the end the following: , and (AA) with respect to an applicable disposable device (as defined in paragraph (2) of section 1834(s)) furnished to an individual pursuant to paragraph (1) of such section, the amount paid shall be equal to 80 percent of the lesser of the actual charge or the amount determined under paragraph (3) of such section. 
(2)Home healthSection 1861(m)(5) of the Social Security Act (42 U.S.C. 1395x(m)(5)) is amended by inserting and applicable disposable devices (as defined in section 1834(s)(2)) after durable medical equipment. (c)Reports (1)GAO study and report on disposable devices (A)StudyThe Comptroller General of the United States shall conduct a study on the value of disposable devices to the Medicare program and Medicare beneficiaries and the role of disposable devices as substitutes for durable medical equipment. Such study shall address the following: 
(i)The types of disposable devices that could potentially qualify as being substitutes for durable medical equipment under the Medicare program, the similarities and differences between such disposable devices and the durable medical equipment for which they would be a substitute, and the extent to which other payers, including the Medicaid program and private payers, cover such disposable devices. (ii)Views of, and information from, medical device manufacturers, providers of services, and suppliers on the incentives and disincentives under current Medicare coverage and payment policies for disposable devices that are substitutes for durable medical equipment and how such policies affect manufacturers’ decisions to develop innovative products and providers’ and suppliers’ decisions to use such products. 
(iii)Implications of expanding coverage under the Medicare program to include additional disposable devices that are substitutes for durable medical equipment. (iv)Payment methodologies that could be used to pay for disposable devices that are substitutes for durable medical equipment other than applicable disposable devices pursuant to the amendments made by subsections (a) and (b). 
(v)Other applicable areas determined appropriate by the Comptroller General. (B)ReportNot later than 18 months after the date of the enactment of this Act, the Comptroller General of the United States shall submit to Congress and the Secretary of Health and Human Services a report on the study conducted under subparagraph (A), together with recommendations for such legislation and administrative action as the Comptroller General determines to be appropriate. 
(2)GAO study and report on the impact of the payment of applicable disposable devices 
(A)StudyThe Comptroller General of the United States shall conduct a study on the impact of the payment for applicable disposable devices (as defined in section 1834(s)(2) of the Social Security Act) under the provisions of, and the amendments made by, subsections (a) and (b). Such study shall address the following: (i)The impact on utilization and Medicare program and beneficiary spending as a result of such provisions and amendments. 
(ii)The type of Medicare beneficiaries who, under the home health benefit, use the applicable disposable device and the period of use of the applicable disposable devices compared to the beneficiaries who use the substitute durable medical equipment and their period of use. (iii)How payment rates of other payers, including the Medicaid program and private payers, for applicable disposable devices compare to the payment rates for such devices under such provisions and amendments. 
(iv)Other applicable areas determined appropriate by the Comptroller General. (B)ReportNot later than 4 years after the date of the enactment of this Act, the Comptroller General of the United States shall submit to Congress and the Secretary of Health and Human Services a report on the study conducted under subparagraph (A), together with recommendations for such legislation and administrative action as the Comptroller General determines to be appropriate. 
(d)Effective dateThe amendments made by this section shall apply to items furnished on or after January 1, 2017. VIPuerto Rico 601.Modification of Medicare inpatient hospital payment rate for Puerto Rico hospitalsSection 1886(d)(9)(E) of the Social Security Act (42 U.S.C. 1395ww(d)(9)(E)) is amended— 
(1)by striking and at the end of clause (iii); (2)in clause (iv)— 
(A)by inserting and before January 1, 2016, after 2004,; and (B)by striking the period at the end and inserting ; and; and 
(3)by adding at the end the following new clause:  (v)on or after January 1, 2016, the applicable Puerto Rico percentage is 0 percent and the applicable Federal percentage is 100 percent.. 
602.Application of Medicare HITECH payments to hospitals in Puerto Rico 
(a)In generalSubsection (n)(6)(B) of section 1886 of the Social Security Act (42 U.S.C. 1395ww) is amended by striking subsection (d) hospital and inserting hospital that is a subsection (d) hospital or a subsection (d) Puerto Rico hospital. (b)Conforming amendments (1)Subsection (b)(3)(B)(ix) of section 1886 of the Social Security Act (42 U.S.C. 1395ww) is amended— 
(A)in subclause (I), by striking (n)(6)(A) and inserting (n)(6)(B); and (B)in subclause (II), by striking a subsection (d) hospital and inserting an eligible hospital. 
(2)Paragraphs (2) and (4)(A) of section 1853(m) of the Social Security Act (42 U.S.C. 1395w–23(m)) are each amended by striking 1886(n)(6)(A) and inserting 1886(n)(6)(B). (c)ImplementationNotwithstanding any other provision of law, the Secretary of Health and Human Services may implement the amendments made by this section by program instruction or otherwise. 
(d)Effective dateThe amendments made by this section shall apply as if included in the enactment of the American Recovery and Reinvestment Act of 2009 (Public Law 111–5), except that, in order to take into account delays in the implementation of this section, in applying subsections (b)(3)(B)(ix), (n)(2)(E)(ii), and (n)(2)(G)(i) of section 1886 of the Social Security Act, as amended by this section, any reference in such subsections to a particular year shall be treated with respect to a subsection (d) Puerto Rico hospital as a reference to the year that is 5 years after such particular year (or 7 years after such particular year in the case of applying subsection (b)(3)(B)(ix) of such section). VIIFinancial Services 701.Table of contentsThe table of contents for this title is as follows: 
 
Sec. 701. Table of contents. 
Sec. 702. Limitations on sale of preferred stock. 
Sec. 703. Confidentiality of information shared between State and Federal financial services regulators. 
Sec. 704. Application of FACA. 
Sec. 705. Treatment of affiliate transactions. 
Sec. 706. Ensuring the protection of insurance policyholders. 
Sec. 707. Limitation on SEC funds. 
Sec. 708. Elimination of reporting requirement. 
Sec. 709. Extension of Hardest Hit Fund; Termination of Making Home Affordable initiative. 
702.Limitations on sale of preferred stock 
(a)DefinitionsIn this section: (1)SecretaryThe term Secretary means the Secretary of the Treasury. 
(2)Senior preferred stock purchase agreementThe term Senior Preferred Stock Purchase Agreement means— (A)the Amended and Restated Senior Preferred Stock Purchase Agreement, dated September 26, 2008, as such Agreement has been amended on May 6, 2009, December 24, 2009, and August 17, 2012, respectively, and as such Agreement may be further amended and restated, entered into between the Department of the Treasury and each enterprise, as applicable; and 
(B)any provision of any certificate in connection with such Agreement creating or designating the terms, powers, preferences, privileges, limitations, or any other conditions of the Variable Liquidation Preference Senior Preferred Stock of an enterprise issued or sold pursuant to such Agreement. (b)Limitations on sale of preferred stockNotwithstanding any other provision of law or any provision of the Senior Preferred Stock Purchase Agreement, until at least January 1, 2018, the Secretary may not sell, transfer, relinquish, liquidate, divest, or otherwise dispose of any outstanding shares of senior preferred stock acquired pursuant to the Senior Preferred Stock Purchase Agreement, unless Congress has passed and the President has signed into law legislation that includes a specific instruction to the Secretary regarding the sale, transfer, relinquishment, liquidation, divestiture, or other disposition of the senior preferred stock so acquired. 
(c)Sense of congressIt is the Sense of Congress that Congress should pass and the President should sign into law legislation determining the future of Fannie Mae and Freddie Mac, and that notwithstanding the expiration of subsection (b), the Secretary should not sell, transfer, relinquish, liquidate, divest, or otherwise dispose of any outstanding shares of senior preferred stock acquired pursuant to the Senior Preferred Stock Purchase Agreement until such legislation is enacted. 703.Confidentiality of information shared between State and Federal financial services regulatorsSection 1512(a) of the S.A.F.E. Mortgage Licensing Act of 2008 (12 U.S.C. 5111(a)) is amended by inserting or financial services before industry. 
704.Application of FACASection 1013 of the Consumer Financial Protection Act of 2010 (12 U.S.C. 5493) is amended by adding at the end the following:  (h)Application of FACANotwithstanding any provision of the Federal Advisory Committee Act (5 U.S.C. App.), such Act shall apply to each advisory committee of the Bureau and each subcommittee of such an advisory committee.. 
705.Treatment of affiliate transactions 
(a)Commodity Exchange Act amendmentsSection 2(h)(7)(D) of the Commodity Exchange Act (7 U.S.C. 2(h)(7)(D)) is amended— (1)by redesignating clause (iii) as clause (v); 
(2)by striking clauses (i) and (ii) and inserting the following:  (i)In generalAn affiliate of a person that qualifies for an exception under subparagraph (A) (including affiliate entities predominantly engaged in providing financing for the purchase of the merchandise or manufactured goods of the person) may qualify for the exception only if the affiliate— 
(I)enters into the swap to hedge or mitigate the commercial risk of the person or other affiliate of the person that is not a financial entity, and the commercial risk that the affiliate is hedging or mitigating has been transferred to the affiliate; (II)is directly and wholly-owned by another affiliate qualified for the exception under this subparagraph or an entity that is not a financial entity; 
(III)is not indirectly majority-owned by a financial entity; (IV)is not ultimately owned by a parent company that is a financial entity; and 
(V)does not provide any services, financial or otherwise, to any affiliate that is a nonbank financial company supervised by the Board of Governors (as defined under section 102 of the Financial Stability Act of 2010). (ii)Limitation on qualifying affiliatesThe exception in clause (i) shall not apply if the affiliate is— 
(I)a swap dealer; (II)a security-based swap dealer; 
(III)a major swap participant; (IV)a major security-based swap participant; 
(V)a commodity pool; (VI)a bank holding company; 
(VII)a private fund, as defined in section 202(a) of the Investment Advisers Act of 1940 (15 U.S.C. 80–b–2(a)); (VIII)an employee benefit plan or government plan, as defined in paragraphs (3) and (32) of section 3 of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1002); 
(IX)an insured depository institution; (X)a farm credit system institution; 
(XI)a credit union; (XII)a nonbank financial company supervised by the Board of Governors (as defined under section 102 of the Financial Stability Act of 2010); or 
(XIII)an entity engaged in the business of insurance and subject to capital requirements established by an insurance governmental authority of a State, a territory of the United States, the District of Columbia, a country other than the United States, or a political subdivision of a country other than the United States that is engaged in the supervision of insurance companies under insurance law. (iii)Limitation on affiliates’ affiliatesUnless the Commission determines, by order, rule, or regulation, that it is in the public interest, the exception in clause (i) shall not apply with respect to an affiliate if the affiliate is itself affiliated with— 
(I)a major security-based swap participant; (II)a security-based swap dealer; 
(III)a major swap participant; or (IV)a swap dealer. 
(iv)Conditions on transactionsWith respect to an affiliate that qualifies for the exception in clause (i)— (I)the affiliate may not enter into any swap other than for the purpose of hedging or mitigating commercial risk; and 
(II)neither the affiliate nor any person affiliated with the affiliate that is not a financial entity may enter into a swap with or on behalf of any affiliate that is a financial entity or otherwise assume, net, combine, or consolidate the risk of swaps entered into by any such financial entity, except one that is an affiliate that qualifies for the exception under clause (i).; and (3)by adding at the end the following: 
 
(vi)Risk management programAny swap entered into by an affiliate that qualifies for the exception in clause (i) shall be subject to a centralized risk management program of the affiliate, which is reasonably designed both to monitor and manage the risks associated with the swap and to identify each of the affiliates on whose behalf a swap was entered into.. (b)Securities Exchange Act of 1934 amendmentSection 3C(g)(4) of the Securities Exchange Act of 1934 (15 U.S.C. 78c–3(g)(4)) is amended— 
(1)by redesignating subparagraph (C) as subparagraph (E); (2)by striking subparagraphs (A) and (B) and inserting the following: 
 
(A)In generalAn affiliate of a person that qualifies for an exception under this subsection (including affiliate entities predominantly engaged in providing financing for the purchase of the merchandise or manufactured goods of the person) may qualify for the exception only if the affiliate— (i)enters into the security-based swap to hedge or mitigate the commercial risk of the person or other affiliate of the person that is not a financial entity, and the commercial risk that the affiliate is hedging or mitigating has been transferred to the affiliate; 
(ii)is directly and wholly-owned by another affiliate qualified for the exception under this paragraph or an entity that is not a financial entity; (iii)is not indirectly majority-owned by a financial entity; 
(iv)is not ultimately owned by a parent company that is a financial entity; and (v)does not provide any services, financial or otherwise, to any affiliate that is a nonbank financial company supervised by the Board of Governors (as defined under section 102 of the Financial Stability Act of 2010). 
(B)Limitation on qualifying affiliatesThe exception in subparagraph (A) shall not apply if the affiliate is— (i)a swap dealer; 
(ii)a security-based swap dealer; (iii)a major swap participant; 
(iv)a major security-based swap participant; (v)a commodity pool; 
(vi)a bank holding company; (vii)a private fund, as defined in section 202(a) of the Investment Advisers Act of 1940 (15 U.S.C. 80–b–2(a)); 
(viii)an employee benefit plan or government plan, as defined in paragraphs (3) and (32) of section 3 of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1002); (ix)an insured depository institution; 
(x)a farm credit system institution; (xi)a credit union; 
(xii)a nonbank financial company supervised by the Board of Governors (as defined under section 102 of the Financial Stability Act of 2010); or (xiii)an entity engaged in the business of insurance and subject to capital requirements established by an insurance governmental authority of a State, a territory of the United States, the District of Columbia, a country other than the United States, or a political subdivision of a country other than the United States that is engaged in the supervision of insurance companies under insurance law. 
(C)Limitation on affiliates’ affiliatesUnless the Commission determines, by order, rule, or regulation, that it is in the public interest, the exception in subparagraph (A) shall not apply with respect to an affiliate if such affiliate is itself affiliated with— (i)a major security-based swap participant; 
(ii)a security-based swap dealer; (iii)a major swap participant; or 
(iv)a swap dealer. (D)Conditions on transactionsWith respect to an affiliate that qualifies for the exception in subparagraph (A)— 
(i)such affiliate may not enter into any security-based swap other than for the purpose of hedging or mitigating commercial risk; and (ii)neither such affiliate nor any person affiliated with such affiliate that is not a financial entity may enter into a security-based swap with or on behalf of any affiliate that is a financial entity or otherwise assume, net, combine, or consolidate the risk of security-based swaps entered into by any such financial entity, except one that is an affiliate that qualifies for the exception under subparagraph (A).; and 
(3)by adding at the end the following:  (F)Risk management programAny security-based swap entered into by an affiliate that qualifies for the exception in subparagraph (A) shall be subject to a centralized risk management program of the affiliate, which is reasonably designed both to monitor and manage the risks associated with the security-based swap and to identify each of the affiliates on whose behalf a security-based swap was entered into.. 
706.Ensuring the protection of insurance policyholders 
(a)Source of strengthSection 38A of the Federal Deposit Insurance Act (12 U.S.C. 1831o–1) is amended— (1)by redesignating subsections (c), (d), and (e) as subsections (d), (e), and (f), respectively; and 
(2)by inserting after subsection (b) the following:  (c)Authority of State insurance regulator (1)In generalThe provisions of section 5(g) of the Bank Holding Company Act of 1956 (12 U.S.C. 1844(g)) shall apply to a savings and loan holding company that is an insurance company, an affiliate of an insured depository institution that is an insurance company, and to any other company that is an insurance company and that directly or indirectly controls an insured depository institution, to the same extent as the provisions of that section apply to a bank holding company that is an insurance company. 
(2)Rule of constructionRequiring a bank holding company that is an insurance company, a savings and loan holding company that is an insurance company, an affiliate of an insured depository institution that is an insurance company, or any other company that is an insurance company and that directly or indirectly controls an insured depository institution to serve as a source of financial strength under this section shall be deemed an action of the Board that requires a bank holding company to provide funds or other assets to a subsidiary depository institution for purposes of section 5(g) of the Bank Holding Company Act of 1956 (12 U.S.C. 1844(g)).. (b)Liquidation authorityThe Dodd-Frank Wall Street Reform and Consumer Protection Act (12 U.S.C. 5301 et seq.) is amended— 
(1)in section 203(e)(3) (12 U.S.C. 5383(e)(3)), by inserting or rehabilitation after orderly liquidation each place that term appears; and (2)in section 204(d)(4) (12 U.S.C. 5384(d)(4)), by inserting before the semicolon at the end the following: “, except that, if the covered financial company or covered subsidiary is an insurance company or a subsidiary of an insurance company, the Corporation— 
 
(A)shall promptly notify the State insurance authority for the insurance company of the intention to take such lien; and (B)may only take such lien— 
(i)to secure repayment of funds made available to such covered financial company or covered subsidiary; and (ii)if the Corporation determines, after consultation with the State insurance authority, that such lien will not unduly impede or delay the liquidation or rehabilitation of the insurance company, or the recovery by its policyholders. 
707.Limitation on SEC fundsNone of the funds made available by any division of this Act shall be used by the Securities and Exchange Commission to finalize, issue, or implement any rule, regulation, or order regarding the disclosure of political contributions, contributions to tax exempt organizations, or dues paid to trade associations. 708.Elimination of reporting requirementParagraph (6) of section 21(h) of the Securities Exchange Act of 1934 (15 U.S.C. 78u(h)) is repealed. 
709.Extension of Hardest Hit Fund; Termination of Making Home Affordable initiative 
(a)Extension of Hardest Hit FundSection 120(b) of the Emergency Economic Stabilization Act of 2008 (12 U.S.C. 5230(b)) is amended by inserting after the period at the end the following: Notwithstanding the foregoing, the Secretary may further extend the authority provided under this Act to expire on December 31, 2017, provided that (1) any such extension shall apply only with respect to current program participants in the Housing Finance Agency Innovation Fund for the Hardest Hit Housing Markets, and (2) funds obligated following such extension shall not exceed $2,000,000,000.. (b)Termination (1)In generalThe Making Home Affordable initiative of the Secretary of the Treasury, as authorized under the Emergency Economic Stabilization Act of 2008 (12 U.S.C. 5201 et seq.), shall terminate on December 31, 2016. 
(2)ApplicabilityParagraph (1) shall not apply to any loan modification application made under the Home Affordable Modification Program under the Making Home Affordable initiative of the Secretary of the Treasury, as authorized under the Emergency Economic Stabilization Act of 2008 (12 U.S.C. 5201 et seq.), before December 31, 2016. VIIILand and Water Conservation Fund 801.Land and Water Conservation Fund (a)ReauthorizationSection 200302 of title 54, United States Code, is amended— 
(1)in subsection (b), in the language preceding paragraph (1), by striking September 30, 2015 and inserting September 30, 2018; and (2)in subsection (c)(1), by striking September 30, 2015 and inserting September 30, 2018. 
(b)Prohibition on use of condemnation or eminent domainExcept as provided by subsection (c), for fiscal years 2016, 2017, and 2018, unless otherwise provided by division G of this Act or an Act enacted after this Act making appropriations for the Department of the Interior, Environment, and Related Agencies, no funds appropriated by such division or Act for the acquisition of lands or interests in lands may be expended for the filing of declarations of taking or complaints in condemnation without the approval of the House and Senate Committees on Appropriations. (c)Exception for EvergladesHereafter, subsection (b) shall not apply to funds appropriated to implement the Everglades National Park Protection and Expansion Act of 1989, or to funds appropriated for Federal assistance to the State of Florida to acquire lands for Everglades restoration purposes. 
IXNational Oceans and Coastal Security 
901.Short titleThis title may be cited as the National Oceans and Coastal Security Act. 902.DefinitionsIn this title: 
(1)Coastal countyThe term coastal county has the meaning given the term by the National Oceanic and Atmospheric Administration in the document entitled NOAA’s List of Coastal Counties for the Bureau of the Census (or similar successor document). (2)Coastal stateThe term coastal State has the meaning given the term coastal state in section 304 of the Coastal Zone Management Act of 1972 (16 U.S.C. 1453). 
(3)FoundationThe term Foundation means the National Fish and Wildlife Foundation established by section 2(a) of the National Fish and Wildlife Foundation Establishment Act (16 U.S.C. 3701(a)). (4)FundThe term Fund means the National Oceans and Coastal Security Fund established under section 904(a). 
(5)Indian tribeThe term Indian tribe means any federally recognized Indian tribe. (6)AdministratorExcept as otherwise specifically provided, the term Administrator means the Under Secretary of Commerce for Oceans and Atmosphere and Administrator of the National Oceanic and Atmospheric Administration. 
(7)Tidal shorelineThe term tidal shoreline has the meaning given that term pursuant to section 923.110(c)(2)(i) of title 15, Code of Federal Regulations, or a similar successor regulation. 903.Purposes and agreements (a)PurposesThe purposes of this title are to better understand and utilize the oceans, coasts, and Great Lakes of the United States, and ensure present and future generations will benefit from the full range of ecological, economic, social, and recreational opportunities, security, and services these resources are capable of providing. 
(b)AgreementsThe Administrator and the Foundation may enter into such agreements as may be necessary to carry out the purposes of this title. 904.National Oceans and Coastal Security Fund (a)EstablishmentThe Administrator and the Foundation are authorized to establish the National Oceans and Coastal Security Fund as a tax exempt fund to further the purposes of this title. 
(b)Deposits 
(1)In generalThere shall be deposited into the Fund amounts appropriated or otherwise made available to carry out this title. (2)Prohibitions on donations from foreign governmentsNo amounts donated by a foreign government, as defined in section 7342 of title 5, United States Code, may be deposited into the Fund. 
(c)RequirementsAny amounts received by the Foundation pursuant to this title shall be subject to the provisions of the National Fish and Wildlife Foundation Establishment Act (16 U.S.C. 3701 et seq.), except the provisions of— (1)section 4(e)(1)(B) of that Act (16 U.S.C. 3703(e)(1)(B)); and 
(2)section 10(a) of that Act (16 U.S.C. 3709(a)). (d)ExpenditureOf the amounts deposited into the Fund for each fiscal year— 
(1)funds may be used by the Foundation to award grants to coastal States under section 906(b); (2)funds may be used by the Foundation to award grants under section 906(c); 
(3)no more than 2 percent may be used by the Administrator and the Foundation for administrative expenses to carry out this title, which amount shall be divided between the Administrator and the Foundation pursuant to an agreement reached and documented by both the Administrator and the Foundation. (e)Recovery of paymentsAfter notice and an opportunity for a hearing, the Administrator is authorized to recover any Federal payments under this section if the Foundation— 
(1)makes a withdrawal or expenditure from the Fund that is not consistent with the requirements of section 905; or (2)fails to comply with a procedure, measure, method, or standard established under section 906(a)(1). 
905.Eligible uses 
(a)In generalAmounts in the Fund may be allocated by the Foundation to support programs and activities intended to better understand and utilize ocean and coastal resources and coastal infrastructure, including baseline scientific research, ocean observing, and other programs and activities carried out in coordination with Federal and State departments or agencies. (b)Prohibition on use of funds for litigation or other purposesNo funds made available under this title may be used to— 
(1)fund litigation against the Federal Government; or (2)fund the creation of national marine monuments and marine protected areas, marine spatial planning, or the National Ocean Policy. 
906.Grants 
(a)Administration of grants 
(1)In generalNot later than 90 days after funds are deposited into the Fund and made available to the Foundation for administrative purposes, the Foundation shall establish the following: (A)Application and review procedures for the awarding of grants under this section, including requirements ensuring that any amounts awarded under such subsections may only be used for an eligible use described under section 905. 
(B)Selection procedures and criteria for the awarding of grants under this section that— (i)require consultation with the Administrator and the Secretary of the Interior; and 
(ii)prioritize the projects or activities where non-Federal partners have committed to share the cost of the project. (C)Eligibility criteria for awarding grants— 
(i)under subsection (b) to coastal States; and (ii)under subsection (c) to— 
(I)entities including States, local governments, and Indian tribes; and (II)the research and restoration work of associations, nongovernmental organizations, public-private partnerships, and academic institutions. 
(D)Performance accountability and monitoring measures for programs and activities funded by a grant awarded under subsection (b) or (c). (E)Procedures and methods to ensure accurate accounting and appropriate administration of grants awarded under this section, including standards of recordkeeping. 
(F)Procedures to carry out audits of the Fund as necessary, but not less frequently than once every year if grants have been awarded in that year. (G)Procedures to carry out audits of the recipients of grants under this section. 
(H)Procedures to make publicly available on the Internet a list of all projects funded by the Fund, that includes at a minimum the grant recipient, grant amount, project description, and project status. (2)ApprovalThe Foundation shall submit to the Administrator for approval each procedure, measure, method, and standard established under paragraph (1). 
(b)Grants to coastal States 
(1)In generalThe Administrator and the Foundation may award grants according to the procedures established in subsection (a) to coastal States and United States territories to support activities consistent with section 904. In determining distribution of grants, the Foundation may— (A)consider for each State— 
(i)percent of total United States shoreline miles; (ii)coastal population density; and 
(iii)other factors; (B)establish criteria for States, including the requirement for a State to establish a plan to distribute the funds; and 
(C)establish a maximum and minimum percentage of funding to be awarded to each State or United States territory. (2)Indian tribesAs a condition on receipt of a grant under this subsection, a State that receives a grant under this subsection shall ensure that Indian tribes in the State are eligible to participate in any competitive grants established in this title. 
(c)National grants for oceans, coasts, and Great Lakes 
(1)In generalThe Administrator and the Foundation may award grants according to the procedures established in subsection (a) to support activities consistent with section 905. (2)Advisory panel (A)In generalThe Foundation may establish an advisory panel to conduct reviews of applications for grants under paragraph (1) and the Foundation may consider the recommendations of the advisory panel with respect to such applications. 
(B)MembershipThe advisory panel described under subparagraph (A) shall include persons representing— (i)ocean and coastal dependent industries; 
(ii)geographic regions as defined by the Foundation; and (iii)academic institutions. 
907.Annual report 
(a)Requirement for annual reportSubject to subsection (c), beginning with fiscal year 2017, not later than 60 days after the end of each fiscal year, the Foundation shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Natural Resources of the House of Representatives a report on the operation of the Fund during that fiscal year. (b)ContentEach annual report submitted under subsection (a) for a fiscal year shall include— 
(1)a full and complete statement of the receipts, including the source of all receipts, expenditures, and investments of the Fund; (2)a statement of the amounts deposited in the Fund and the balance remaining in the Fund at the end of the fiscal year; and 
(3)a description of the expenditures made from the Fund for the fiscal year, including the purpose of the expenditures. 908.FundingThere is authorized to be appropriated such sums as are necessary for fiscal years 2017, 2018, and 2019 for this title. 
XBudgetary Provisions 
1001.Budgetary effects 
(a)Statutory PAYGO scorecardsThe budgetary effects of division M and each succeeding division shall not be entered on either PAYGO scorecard maintained pursuant to section 4(d) of the Statutory Pay-As-You-Go Act of 2010. (b)Senate PAYGO scorecardsThe budgetary effects of division M and each succeeding division shall not be entered on any PAYGO scorecard maintained for purposes of section 201 of S. Con. Res. 21 (110th Congress). 
(c)Classification of budgetary effectsNotwithstanding Rule 3 of the Budget Scorekeeping Guidelines set forth in the joint explanatory statement of the committee of conference accompanying Conference Report 105-217 and section 250(c)(8) of the Balanced Budget and Emergency Deficit Control Act of 1985, the budgetary effects of division M and each succeeding division shall not be estimated— (1)for purposes of section 251 of the such Act; and 
(2)for purposes of paragraph (4)(C) of section 3 of the Statutory Pay-As-You-Go Act of 2010 as being included in an appropriation Act. 1002.Authority to make adjustment in FY 2016 allocation (a)In generalAfter the date of enactment of this Act, the chair of the Committee on the Budget of the House of Representatives may revise appropriate allocations, aggregates, and levels established by Senate Concurrent Resolution 11 (114th Congress) to achieve consistency with the Bipartisan Budget Act of 2015. 
(b)Exercise of rulemaking powersThe House adopts the provisions of this section— (1)as an exercise of the rulemaking power of the House of Representatives and as such they shall be considered as part of the rules of the House of Representatives, and these rules shall supersede other rules only to the extent that they are inconsistent with other such rules; and 
(2)with full recognition of the constitutional right of the House of Representatives to change those rules at any time, in the same manner, and to the same extent as in the case of any other rule of the House of Representatives. 1003.EstimatesSection 251(a)(7)(B) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901(a)(7)(B)) is amended in the first sentence by striking the CBO estimate of that legislation, an OMB estimate of the amount of discretionary new budget authority and outlays and inserting both the CBO and OMB estimates of the amount of discretionary new budget authority. 
XIIraq Loan Authority 
1101.Iraq loan authority 
(a)AuthorityDuring fiscal year 2016, direct loans under section 23 of the Arms Export Control Act may be made available for Iraq, gross obligations for the principal amounts of which shall not exceed $2,700,000,000: Provided, That funds appropriated under the heading Foreign Military Financing Program in title VIII of the Department of State, Foreign Operations and Related Programs Appropriations Act, 2016 that are designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985, may be made available for the costs, as defined in section 502 of the Congressional Budget Act of 1974, of direct loans, except that such funds may not be derived from amounts specifically designated by such Acts for countries other than Iraq: Provided further, That such costs, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974, and may include the costs of selling, reducing, or cancelling any amounts owed to the United States or any agency of the United States by Iraq: Provided further, That the Government of the United States may charge fees for such loans, which shall be collected from borrowers in accordance with section 502(7) of the Congressional Budget Act of 1974: Provided further, That no funds made available to Iraq by the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2016 or previous appropriations Acts may be used for payment of any fees associated with such loans: Provided further, That applicable provisions of section 3 of the Arms Export Control Act relating to restrictions on transfers, re-transfers and end-use shall apply to defense articles and services purchased with such loans: Provided further, That, in consultation with the Government of Iraq, special emphasis shall be placed on assistance to covered groups (as defined in section 1223(e)(2)(D) of Public Law 114–92) with the loans made available pursuant to this paragraph: Provided further, That such loans shall be repaid in not more than 12 years, including a grace period of up to 1 year on repayment of principal. 
(b)Consultation and notificationFunds made available pursuant to this section shall be subject to prior consultation with the appropriate congressional committees, and subject to the regular notification procedures of the Committees on Appropriations. (c)CommitteesFor the purposes of this section, the terms appropriate congressional committees and Committees on Appropriations have the same meaning as used in the Department of State, Foreign Operations and Related Programs Appropriations Act, 2016. 
(d)Budgetary effectsSection 1001 of title X of this division shall not apply to this section. PTax-Related Provisions  1.Table of contentsThe table of contents for this division is as follows: 
 
Sec. 1. Table of contents. 
Title I—High Cost Employer-Sponsored Health Coverage Excise Tax Provisions 
Sec. 101. Delay of excise tax on high cost employer-sponsored health coverage. 
Sec. 102. Deductibility of excise tax on high cost employer-sponsored health coverage. 
Sec. 103. Study on suitable benchmarks for age and gender adjustment of excise tax on high cost employer-sponsored health coverage. 
Title II—Annual Fee on Health Insurance Providers 
Sec. 201. Moratorium on annual fee on health insurance providers. 
Title III—Miscellaneous Provisions 
Sec. 301. Extension and phaseout of credits for wind facilities. 
Sec. 302. Extension of election to treat qualified facilities as energy property. 
Sec. 303. Extension and phaseout of solar energy credit. 
Sec. 304. Extension and phaseout of credits with respect to qualified solar electric property and qualified solar water heating property. 
Sec. 305. Treatment of transportation costs of independent refiners. 
IHigh Cost Employer-Sponsored Health Coverage Excise Tax Provisions 
101.Delay of excise tax on high cost employer-sponsored health coverage 
(a)In generalSections 9001(c) and 10901(c) of the Patient Protection and Affordable Care Act, as amended by section 1401(b) of the Health Care and Education Reconciliation Act of 2010, are each amended by striking 2017 and inserting 2019. (b)Conforming amendmentClause (v) of section 4980I(b)(3)(C) of the Internal Revenue Code of 1986 is amended— 
(1)by striking as in effect and inserting as determined for, and (2)by striking as so in effect and inserting as so determined. 
102.Deductibility of excise tax on high cost employer-sponsored health coverageParagraph (10) of section 4980I(f) of the Internal Revenue Code of 1986 is amended to read as follows:  (10)Deductibility of taxSection 275(a)(6) shall not apply to the tax imposed by subsection (a).. 
103.Study on suitable benchmarks for age and gender adjustment of excise tax on high cost employer-sponsored health coverageNot later than 18 months after the date of the enactment of this Act, the Comptroller General of the United States, in consultation with the National Association of Insurance Commissioners, shall report to the Committee on Finance of the Senate and the Committee on Ways and Means of the House of Representatives on— (1)the suitability of the use (in effect under section 4980I(b)(3)(C)(iii)(II) of the Internal Revenue Code of 1986 as of the date of the enactment of this Act) of the premium cost of the Blue Cross/Blue Shield standard benefit option under the Federal Employees Health Benefits Plan as a benchmark for the age and gender adjustment of the applicable dollar limit with respect to the excise tax on high cost employer-sponsored health coverage under section 4980I of the Internal Revenue Code of 1986; and 
(2)recommendations regarding any more suitable benchmarks for such age and gender adjustment. IIAnnual Fee on Health Insurance Providers 201.Moratorium on annual fee on health insurance providersSubsection (j) of section 9010 of the Patient Protection and Affordable Care Act is amended to read as follows: 
 
(j)Effective dateThis section shall apply to calendar years— (1)beginning after December 31, 2013, and ending before January 1, 2017, and 
(2)beginning after December 31, 2017.. IIIMiscellaneous Provisions 301.Extension and phaseout of credits for wind facilities (a)In general (1)ExtensionParagraph (1) of section 45(d) of the Internal Revenue Code of 1986 is amended by striking January 1, 2015 and inserting January 1, 2020. 
(2)PhaseoutSubsection (b) of section 45 of such Code is amended by adding at the end the following new paragraph:  (5)Phaseout of credit for wind facilitiesIn the case of any facility using wind to produce electricity, the amount of the credit determined under subsection (a) (determined after the application of paragraphs (1), (2), and (3) and without regard to this paragraph) shall be reduced by— 
(A)in the case of any facility the construction of which begins after December 31, 2016, and before January 1, 2018, 20 percent, (B)in the case of any facility the construction of which begins after December 31, 2017, and before January 1, 2019, 40 percent, and 
(C)in the case of any facility the construction of which begins after December 31, 2018, and before January 1, 2020, 60 percent.. (b)Effective dateThe amendments made by this section shall take effect on January 1, 2015. 
302.Extension of election to treat qualified facilities as energy property 
(a)In generalClause (ii) of section 48(a)(5)(C) is amended by inserting (January 1, 2020, in the case of any facility which is described in paragraph (1) of section 45(d)) before , and. (b)Phaseout for wind facilitiesParagraph (5) of section 48(a) is amended by adding at the end the following new subparagraph: 
 
(E)Phaseout of credit for wind facilitiesIn the case of any facility using wind to produce electricity, the amount of the credit determined under this section (determined after the application of paragraphs (1) and (2) and without regard to this subparagraph) shall be reduced by— (i)in the case of any facility the construction of which begins after December 31, 2016, and before January 1, 2018, 20 percent, 
(ii)in the case of any facility the construction of which begins after December 31, 2017, and before January 1, 2019, 40 percent, and (iii)in the case of any facility the construction of which begins after December 31, 2018, and before January 1, 2020, 60 percent.. 
(c)Effective dateThe amendments made by this section shall take effect on January 1, 2015. 303.Extension and phaseout of solar energy credit (a)ExtensionSubclause (II) of section 48(a)(2)(A)(i) of the Internal Revenue Code of 1986 is amended by striking periods ending before January 1, 2017 and inserting property the construction of which begins before January 1, 2022. 
(b)Phaseout for solar energy propertySubsection (a) of section 48 of such Code is amended by adding at the end the following new paragraph:  (6)Phaseout for solar energy property (A)In generalSubject to subparagraph (B), in the case of any energy property described in paragraph (3)(A)(i) the construction of which begins before January 1, 2022, the energy percentage determined under paragraph (2) shall be equal to— 
(i)in the case of any property the construction of which begins after December 31, 2019, and before January 1, 2021, 26 percent, and (ii)in the case of any property the construction of which begins after December 31, 2020, and before January 1, 2022, 22 percent. 
(B)Placed in service deadlineIn the case of any property energy property described in paragraph (3)(A)(i) the construction of which begins before January 1, 2022, and which is not placed in service before January 1, 2024, the energy percentage determined under paragraph (2) shall be equal to 10 percent.. (c)Conforming amendmentSubparagraph (A) of section 48(a)(2) of such Code is amended by striking The energy percentage and inserting Except as provided in paragraph (6), the energy percentage. 
(d)Effective dateThe amendments made by this section shall take effect on the date of the enactment of this Act. 304.Extension and phaseout of credits with respect to qualified solar electric property and qualified solar water heating property (a)In generalSection 25D of the Internal Revenue Code of 1986 is amended— 
(1)in paragraphs (1) and (2) of subsection (a), by striking 30 percent each place it appears and inserting the applicable percentage, (2)in subsection (g), by inserting (December 31, 2021, in the case of any qualified solar electric property expenditures and qualified solar water heating property expenditures) before the period at the end, 
(3)by redesignating subsection (g), as amended by paragraph (2), as subsection (h), and (4)by inserting after subsection (f) the following new subsection: 
 
(g)Applicable percentageFor purposes of paragraphs (1) and (2) of subsection (a), the applicable percentage shall be— (1)in the case of property placed in service after December 31, 2016, and before January 1, 2020, 30 percent, 
(2)in the case of property placed in service after December 31, 2019, and before January 1, 2021, 26 percent, and (3)in the case of property placed in service after December 31, 2020, and before January 1, 2022, 22 percent.. 
(b)Effective dateThe amendments made by this section shall take effect on January 1, 2017. 305.Treatment of transportation costs of independent refiners (a)In generalParagraph (3) of section 199(c) of the Internal Revenue Code of 1986 is amended by adding at the end the following new subparagraph: 
 
(C)Transportation costs of independent refiners 
(i)In generalIn the case of any taxpayer who is in the trade or business of refining crude oil and who is not a major integrated oil company (as defined in section 167(h)(5)(B), determined without regard to clause (iii) thereof) for the taxable year, in computing oil related qualified production activities income under subsection (d)(9)(B), the amount allocated to domestic production gross receipts under paragraph (1)(B) for costs related to the transportation of oil shall be 25 percent of the amount properly allocable under such paragraph (determined without regard to this subparagraph). (ii)TerminationClause (i) shall not apply to any taxable year beginning after December 31, 2021.. 
(b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2015. QProtecting Americans from Tax Hikes Act of 2015 1.Short title, etc (a)Short titleThis division may be cited as the Protecting Americans from Tax Hikes Act of 2015. 
(b)Amendment of 1986 CodeExcept as otherwise expressly provided, whenever in this division an amendment or repeal is expressed in terms of an amendment to, or repeal of, a section or other provision, the reference shall be considered to be made to a section or other provision of the Internal Revenue Code of 1986. (c)Table of contentsThe table of contents for this division is as follows: 
 
Division Q—Protecting Americans from Tax Hikes Act of 2015 
Sec. 1. Short title, etc. 
Title I—Extenders 
Subtitle A—Permanent extensions 
Part 1—Tax Relief for Families and Individuals 
Sec. 101. Enhanced child tax credit made permanent. 
Sec. 102. Enhanced American opportunity tax credit made permanent. 
Sec. 103. Enhanced earned income tax credit made permanent. 
Sec. 104. Extension and modification of deduction for certain expenses of elementary and secondary school teachers. 
Sec. 105. Extension of parity for exclusion from income for employer-provided mass transit and parking benefits. 
Sec. 106. Extension of deduction of State and local general sales taxes. 
Part 2—Incentives for charitable giving 
Sec. 111. Extension and modification of special rule for contributions of capital gain real property made for conservation purposes. 
Sec. 112. Extension of tax-free distributions from individual retirement plans for charitable purposes. 
Sec. 113. Extension and modification of charitable deduction for contributions of food inventory. 
Sec. 114. Extension of modification of tax treatment of certain payments to controlling exempt organizations. 
Sec. 115. Extension of basis adjustment to stock of S corporations making charitable contributions of property. 
Part 3—Incentives for growth, jobs, investment, and innovation 
Sec. 121. Extension and modification of research credit. 
Sec. 122. Extension and modification of employer wage credit for employees who are active duty members of the uniformed services. 
Sec. 123. Extension of 15-year straight-line cost recovery for qualified leasehold improvements, qualified restaurant buildings and improvements, and qualified retail improvements. 
Sec. 124. Extension and modification of increased expensing limitations and treatment of certain real property as section 179 property. 
Sec. 125. Extension of treatment of certain dividends of regulated investment companies. 
Sec. 126. Extension of exclusion of 100 percent of gain on certain small business stock. 
Sec. 127. Extension of reduction in S-corporation recognition period for built-in gains tax. 
Sec. 128. Extension of subpart F exception for active financing income. 
Part 4—Incentives for real estate investment 
Sec. 131. Extension of minimum low-income housing tax credit rate for non-Federally subsidized buildings. 
Sec. 132. Extension of military housing allowance exclusion for determining whether a tenant in certain counties is low-income. 
Sec. 133. Extension of RIC qualified investment entity treatment under FIRPTA. 
Subtitle B—Extensions through 2019 
Sec. 141. Extension of new markets tax credit. 
Sec. 142. Extension and modification of work opportunity tax credit. 
Sec. 143. Extension and modification of bonus depreciation. 
Sec. 144. Extension of look-thru treatment of payments between related controlled foreign corporations under foreign personal holding company rules. 
Subtitle C—Extensions through 2016 
Part 1—Tax relief for families and individuals 
Sec. 151. Extension and modification of exclusion from gross income of discharge of qualified principal residence indebtedness. 
Sec. 152. Extension of mortgage insurance premiums treated as qualified residence interest. 
Sec. 153. Extension of above-the-line deduction for qualified tuition and related expenses. 
Part 2—Incentives for growth, jobs, investment, and innovation 
Sec. 161. Extension of Indian employment tax credit. 
Sec. 162. Extension and modification of railroad track maintenance credit. 
Sec. 163. Extension of mine rescue team training credit. 
Sec. 164. Extension of qualified zone academy bonds. 
Sec. 165. Extension of classification of certain race horses as 3-year property. 
Sec. 166. Extension of 7-year recovery period for motorsports entertainment complexes. 
Sec. 167. Extension and modification of accelerated depreciation for business property on an Indian reservation. 
Sec. 168. Extension of election to expense mine safety equipment. 
Sec. 169. Extension of special expensing rules for certain film and television productions; special expensing for live theatrical productions. 
Sec. 170. Extension of deduction allowable with respect to income attributable to domestic production activities in Puerto Rico. 
Sec. 171. Extension and modification of empowerment zone tax incentives. 
Sec. 172. Extension of temporary increase in limit on cover over of rum excise taxes to Puerto Rico and the Virgin Islands. 
Sec. 173. Extension of American Samoa economic development credit. 
Sec. 174. Moratorium on medical device excise tax. 
Part 3—Incentives for energy production and conservation 
Sec. 181. Extension and modification of credit for nonbusiness energy property. 
Sec. 182. Extension of credit for alternative fuel vehicle refueling property. 
Sec. 183. Extension of credit for 2-wheeled plug-in electric vehicles. 
Sec. 184. Extension of second generation biofuel producer credit. 
Sec. 185. Extension of biodiesel and renewable diesel incentives. 
Sec. 186. Extension and modification of production credit for Indian coal facilities. 
Sec. 187. Extension of credits with respect to facilities producing energy from certain renewable resources. 
Sec. 188. Extension of credit for energy-efficient new homes. 
Sec. 189. Extension of special allowance for second generation biofuel plant property. 
Sec. 190. Extension of energy efficient commercial buildings deduction. 
Sec. 191. Extension of special rule for sales or dispositions to implement FERC or State electric restructuring policy for qualified electric utilities. 
Sec. 192. Extension of excise tax credits relating to alternative fuels. 
Sec. 193. Extension of credit for new qualified fuel cell motor vehicles. 
Title II—Program Integrity 
Sec. 201. Modification of filing dates of returns and statements relating to employee wage information and nonemployee compensation to improve compliance. 
Sec. 202. Safe harbor for de minimis errors on information returns and payee statements. 
Sec. 203. Requirements for the issuance of ITINs. 
Sec. 204. Prevention of retroactive claims of earned income credit after issuance of social security number. 
Sec. 205. Prevention of retroactive claims of child tax credit. 
Sec. 206. Prevention of retroactive claims of American opportunity tax credit. 
Sec. 207. Procedures to reduce improper claims. 
Sec. 208. Restrictions on taxpayers who improperly claimed credits in prior year. 
Sec. 209. Treatment of credits for purposes of certain penalties. 
Sec. 210. Increase the penalty applicable to paid tax preparers who engage in willful or reckless conduct. 
Sec. 211. Employer identification number required for American opportunity tax credit. 
Sec. 212. Higher education information reporting only to include qualified tuition and related expenses actually paid. 
Title III—Miscellaneous provisions 
Subtitle A—Family tax relief 
Sec. 301. Exclusion for amounts received under the Work Colleges Program. 
Sec. 302. Improvements to section 529 accounts. 
Sec. 303. Elimination of residency requirement for qualified ABLE programs. 
Sec. 304. Exclusion for wrongfully incarcerated individuals. 
Sec. 305. Clarification of special rule for certain governmental plans. 
Sec. 306. Rollovers permitted from other retirement plans into simple retirement accounts. 
Sec. 307. Technical amendment relating to rollover of certain airline payment amounts. 
Sec. 308. Treatment of early retirement distributions for nuclear materials couriers, United States Capitol Police, Supreme Court Police, and diplomatic security special agents. 
Sec. 309. Prevention of extension of tax collection period for members of the Armed Forces who are hospitalized as a result of combat zone injuries. 
Subtitle B—Real estate investment trusts 
Sec. 311. Restriction on tax-free spinoffs involving REITs. 
Sec. 312. Reduction in percentage limitation on assets of REIT which may be taxable REIT subsidiaries. 
Sec. 313. Prohibited transaction safe harbors. 
Sec. 314. Repeal of preferential dividend rule for publicly offered REITs. 
Sec. 315. Authority for alternative remedies to address certain REIT distribution failures. 
Sec. 316. Limitations on designation of dividends by REITs. 
Sec. 317. Debt instruments of publicly offered REITs and mortgages treated as real estate assets. 
Sec. 318. Asset and income test clarification regarding ancillary personal property. 
Sec. 319. Hedging provisions. 
Sec. 320. Modification of REIT earnings and profits calculation to avoid duplicate taxation. 
Sec. 321. Treatment of certain services provided by taxable REIT subsidiaries. 
Sec. 322. Exception from FIRPTA for certain stock of REITs. 
Sec. 323. Exception for interests held by foreign retirement or pension funds. 
Sec. 324. Increase in rate of withholding of tax on dispositions of United States real property interests. 
Sec. 325. Interests in RICs and REITs not excluded from definition of United States real property interests. 
Sec. 326. Dividends derived from RICs and REITs ineligible for deduction for United States source portion of dividends from certain foreign corporations. 
Subtitle C—Additional provisions 
Sec. 331. Deductibility of charitable contributions to agricultural research organizations. 
Sec. 332. Removal of bond requirements and extending filing periods for certain taxpayers with limited excise tax liability. 
Sec. 333. Modifications to alternative tax for certain small insurance companies. 
Sec. 334. Treatment of timber gains. 
Sec. 335. Modification of definition of hard cider. 
Sec. 336. Church plan clarification. 
Subtitle D—Revenue Provisions 
Sec. 341. Updated ASHRAE standards for energy efficient commercial buildings deduction. 
Sec. 342. Excise tax credit equivalency for liquified petroleum gas and liquified natural gas. 
Sec. 343. Exclusion from gross income of certain clean coal power grants to non-corporate taxpayers. 
Sec. 344. Clarification of valuation rule for early termination of certain charitable remainder unitrusts. 
Sec. 345. Prevention of transfer of certain losses from tax indifferent parties. 
Sec. 346. Treatment of certain persons as employers with respect to motion picture projects. 
Title IV—Tax administration 
Subtitle A—Internal Revenue Service reforms 
Sec. 401. Duty to ensure that Internal Revenue Service employees are familiar with and act in accord with certain taxpayer rights. 
Sec. 402. IRS employees prohibited from using personal email accounts for official business. 
Sec. 403. Release of information regarding the status of certain investigations. 
Sec. 404. Administrative appeal relating to adverse determinations of tax-exempt status of certain organizations. 
Sec. 405. Organizations required to notify Secretary of intent to operate under 501(c)(4). 
Sec. 406. Declaratory judgments for 501(c)(4) and other exempt organizations. 
Sec. 407. Termination of employment of Internal Revenue Service employees for taking official actions for political purposes. 
Sec. 408. Gift tax not to apply to contributions to certain exempt organizations. 
Sec. 409. Extend Internal Revenue Service authority to require truncated Social Security numbers on Form W–2. 
Sec. 410. Clarification of enrolled agent credentials. 
Sec. 411. Partnership audit rules. 
Subtitle B—United States Tax Court 
Part 1—Taxpayer access to United States Tax Court 
Sec. 421. Filing period for interest abatement cases. 
Sec. 422. Small tax case election for interest abatement cases. 
Sec. 423. Venue for appeal of spousal relief and collection cases. 
Sec. 424. Suspension of running of period for filing petition of spousal relief and collection cases. 
Sec. 425. Application of Federal rules of evidence. 
Part 2—United States Tax Court administration 
Sec. 431. Judicial conduct and disability procedures. 
Sec. 432. Administration, judicial conference, and fees. 
Part 3—Clarification relating to United States Tax Court 
Sec. 441. Clarification relating to United States Tax Court. 
Title V—Trade-related provisions 
Sec. 501. Modification of effective date of provisions relating to tariff classification of recreational performance outerwear. 
Sec. 502. Agreement by Asia-Pacific Economic Cooperation members to reduce rates of duty on certain environmental goods. 
Title VI—Budgetary effects 
Sec. 601. Budgetary effects. 
IExtenders 
APermanent extensions 
1Tax Relief for Families and Individuals 
101.Enhanced child tax credit made permanent 
(a)In generalSection 24(d)(1)(B)(i) is amended by striking $10,000 and inserting $3,000. (b)Conforming amendmentSection 24(d) is amended by striking paragraphs (3) and (4). 
(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after the date of the enactment of this Act. 102.Enhanced American opportunity tax credit made permanent (a)In generalSection 25A(i) is amended by striking and before 2018. 
(b)Treatment of possessionsSection 1004(c)(1) of division B of the American Recovery and Reinvestment Tax Act of 2009 by striking and before 2018 each place it appears. (c)Effective dateThe amendments made by this section shall apply to taxable years beginning after the date of the enactment of this Act. 
103.Enhanced earned income tax credit made permanent 
(a)Increase in credit percentage for 3 or more qualifying children made permanentSection 32(b)(1) is amended to read as follows:  (1)PercentagesThe credit percentage and the phaseout percentage shall be determined as follows: 
 
 
In the case of an eligible individual with:The credit percentage is:The phaseout percentage is: 
 
1 qualifying child3415.98 
2 qualifying children4021.06 
3 or more qualifying children4521.06 
No qualifying children7.657.65. 
(b)Reduction of marriage penalty made permanent 
(1)In generalSection 32(b)(2)(B) is amended to read as follows:  (B)Joint returns (i)In generalIn the case of a joint return filed by an eligible individual and such individual’s spouse, the phaseout amount determined under subparagraph (A) shall be increased by $5,000. 
(ii)Inflation adjustmentIn the case of any taxable year beginning after 2015, the $5,000 amount in clause (i) shall be increased by an amount equal to— (I)such dollar amount, multiplied by 
(II)the cost of living adjustment determined under section 1(f)(3) for the calendar year in which the taxable year begins determined by substituting calendar year 2008 for calendar year 1992 in subparagraph (B) thereof. (iii)RoundingSubparagraph (A) of subsection (j)(2) shall apply after taking into account any increase under clause (ii).. 
(c)Conforming amendmentSection 32(b) is amended by striking paragraph (3). (d)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2015. 
104.Extension and modification of deduction for certain expenses of elementary and secondary school teachers 
(a)Deduction made permanentSection 62(a)(2)(D) is amended by striking In the case of taxable years beginning during 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, or 2014, the deductions and inserting The deductions. (b)Inflation adjustmentSection 62(d) is amended by adding at the end the following new paragraph: 
 
(3)Inflation adjustmentIn the case of any taxable year beginning after 2015, the $250 amount in subsection (a)(2)(D) shall be increased by an amount equal to— (A)such dollar amount, multiplied by 
(B)the cost-of-living adjustment determined under section 1(f)(3) for the calendar year in which the taxable year begins, determined by substituting calendar year 2014 for calendar year 1992 in subparagraph (B) thereof.Any increase determined under the preceding sentence shall be rounded to the nearest multiple of $50.. (c)Professional development expensesSection 62(a)(2)(D) is amended— 
(1)by striking educator in connection and all that follows and inserting educator—, and (2)by inserting at the end the following: 
 
(i)by reason of the participation of the educator in professional development courses related to the curriculum in which the educator provides instruction or to the students for which the educator provides instruction, and (ii)in connection with books, supplies (other than nonathletic supplies for courses of instruction in health or physical education), computer equipment (including related software and services) and other equipment, and supplementary materials used by the eligible educator in the classroom.. 
(d)Effective dates 
(1)ExtensionThe amendment made by subsection (a) shall apply to taxable years beginning after December 31, 2014. (2)ModificationsThe amendments made by subsections (b) and (c) shall apply to taxable years beginning after December 31, 2015. 
105.Extension of parity for exclusion from income for employer-provided mass transit and parking benefits 
(a)Mass transit and parking paritySection 132(f)(2) is amended— (1)by striking $100 in subparagraph (A) and inserting $175, and 
(2)by striking the last sentence. (b)Effective dateThe amendments made by this section shall apply to months after December 31, 2014. 
106.Extension of deduction of State and local general sales taxes 
(a)In generalSection 164(b)(5) is amended by striking subparagraph (I). (b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2014. 
2Incentives for charitable giving 
111.Extension and modification of special rule for contributions of capital gain real property made for conservation purposes 
(a)Made permanent 
(1)IndividualsSection 170(b)(1)(E) is amended by striking clause (vi). (2)CorporationsSection 170(b)(2)(B) is amended by striking clause (iii). 
(b)Contributions of capital gain real property made for conservation purposes by native corporations 
(1)In generalSection 170(b)(2) is amended by redesignating subparagraph (C) as subparagraph (D), and by inserting after subparagraph (B) the following new subparagraph:  (C)Qualified conservation contributions by certain native corporations (i)In generalAny qualified conservation contribution (as defined in subsection (h)(1)) which— 
(I)is made by a Native Corporation, and (II)is a contribution of property which was land conveyed under the Alaska Native Claims Settlement Act,shall be allowed to the extent that the aggregate amount of such contributions does not exceed the excess of the taxpayer’s taxable income over the amount of charitable contributions allowable under subparagraph (A). 
(ii)CarryoverIf the aggregate amount of contributions described in clause (i) exceeds the limitation of clause (i), such excess shall be treated (in a manner consistent with the rules of subsection (d)(2)) as a charitable contribution to which clause (i) applies in each of the 15 succeeding taxable years in order of time. (iii)Native corporationFor purposes of this subparagraph, the term Native Corporation has the meaning given such term by section 3(m) of the Alaska Native Claims Settlement Act.. 
(2)Conforming amendments 
(A)Section 170(b)(2)(A) is amended by striking subparagraph (B) applies and inserting subparagraph (B) or (C) applies. (B)Section 170(b)(2)(B)(ii) is amended by striking 15 succeeding years and inserting 15 succeeding taxable years. 
(3)Valid existing rights preservedNothing in this subsection (or any amendment made by this subsection) shall be construed to modify the existing property rights validly conveyed to Native Corporations (within the meaning of section 3(m) of the Alaska Native Claims Settlement Act) under such Act. (c)Effective dates (1)ExtensionThe amendments made by subsection (a) shall apply to contributions made in taxable years beginning after December 31, 2014. 
(2)ModificationThe amendments made by subsection (b) shall apply to contributions made in taxable years beginning after December 31, 2015. 112.Extension of tax-free distributions from individual retirement plans for charitable purposes (a)In generalSection 408(d)(8) is amended by striking subparagraph (F). 
(b)Effective dateThe amendment made by this section shall apply to distributions made in taxable years beginning after December 31, 2014. 113.Extension and modification of charitable deduction for contributions of food inventory (a)Permanent extensionSection 170(e)(3)(C) is amended by striking clause (iv). 
(b)ModificationsSection 170(e)(3)(C), as amended by subsection (a), is amended by striking clause (ii), by redesignating clause (iii) as clause (vi), and by inserting after clause (i) the following new clauses:  (ii)LimitationThe aggregate amount of such contributions for any taxable year which may be taken into account under this section shall not exceed— 
(I)in the case of any taxpayer other than a C corporation, 15 percent of the taxpayer’s aggregate net income for such taxable year from all trades or businesses from which such contributions were made for such year, computed without regard to this section, and (II)in the case of a C corporation, 15 percent of taxable income (as defined in subsection (b)(2)(D)). 
(iii)Rules related to limitation 
(I)CarryoverIf such aggregate amount exceeds the limitation imposed under clause (ii), such excess shall be treated (in a manner consistent with the rules of subsection (d)) as a charitable contribution described in clause (i) in each of the 5 succeeding taxable years in order of time. (II)Coordination with overall corporate limitationIn the case of any charitable contribution which is allowable after the application of clause (ii)(II), subsection (b)(2)(A) shall not apply to such contribution, but the limitation imposed by such subsection shall be reduced (but not below zero) by the aggregate amount of such contributions. For purposes of subsection (b)(2)(B), such contributions shall be treated as allowable under subsection (b)(2)(A). 
(iv)Determination of basis for certain taxpayersIf a taxpayer— (I)does not account for inventories under section 471, and 
(II)is not required to capitalize indirect costs under section 263A,the taxpayer may elect, solely for purposes of subparagraph (B), to treat the basis of any apparently wholesome food as being equal to 25 percent of the fair market value of such food. (v)Determination of fair market valueIn the case of any such contribution of apparently wholesome food which cannot or will not be sold solely by reason of internal standards of the taxpayer, lack of market, or similar circumstances, or by reason of being produced by the taxpayer exclusively for the purposes of transferring the food to an organization described in subparagraph (A), the fair market value of such contribution shall be determined— 
(I)without regard to such internal standards, such lack of market, such circumstances, or such exclusive purpose, and (II)by taking into account the price at which the same or substantially the same food items (as to both type and quality) are sold by the taxpayer at the time of the contribution (or, if not so sold at such time, in the recent past). 
(c)Effective dates 
(1)ExtensionThe amendment made by subsection (a) shall apply to contributions made after December 31, 2014. (2)ModificationsThe amendments made by subsection (b) shall apply to taxable years beginning after December 31, 2015. 
114.Extension of modification of tax treatment of certain payments to controlling exempt organizations 
(a)In generalSection 512(b)(13)(E) is amended by striking clause (iv). (b)Effective dateThe amendment made by this section shall apply to payments received or accrued after December 31, 2014. 
115.Extension of basis adjustment to stock of S corporations making charitable contributions of property 
(a)In generalSection 1367(a)(2) is amended by striking the last sentence. (b)Effective dateThe amendment made by this section shall apply to contributions made in taxable years beginning after December 31, 2014. 
3Incentives for growth, jobs, investment, and innovation 
121.Extension and modification of research credit 
(a)Made permanent 
(1)In generalSection 41 is amended by striking subsection (h). (2)Conforming amendmentSection 45C(b)(1) is amended by striking subparagraph (D). 
(b)Credit allowed against alternative minimum tax in case of eligible small businessSection 38(c)(4)(B) is amended by redesignating clauses (ii) through (ix) as clauses (iii) through (x), respectively, and by inserting after clause (i) the following new clause:  (ii)the credit determined under section 41 for the taxable year with respect to an eligible small business (as defined in paragraph (5)(C), after application of rules similar to the rules of paragraph (5)(D)),. 
(c)Treatment of research credit for certain startup companies 
(1)In generalSection 41, as amended by subsection (a), is amended by adding at the end the following new subsection:  (h)Treatment of credit for qualified small businesses (1)In generalAt the election of a qualified small business for any taxable year, section 3111(f) shall apply to the payroll tax credit portion of the credit otherwise determined under subsection (a) for the taxable year and such portion shall not be treated (other than for purposes of section 280C) as a credit determined under subsection (a). 
(2)Payroll tax credit portionFor purposes of this subsection, the payroll tax credit portion of the credit determined under subsection (a) with respect to any qualified small business for any taxable year is the least of— (A)the amount specified in the election made under this subsection, 
(B)the credit determined under subsection (a) for the taxable year (determined before the application of this subsection), or (C)in the case of a qualified small business other than a partnership or S corporation, the amount of the business credit carryforward under section 39 carried from the taxable year (determined before the application of this subsection to the taxable year). 
(3)Qualified small businessFor purposes of this subsection— (A)In generalThe term qualified small business means, with respect to any taxable year— 
(i)a corporation or partnership, if— (I)the gross receipts (as determined under the rules of section 448(c)(3), without regard to subparagraph (A) thereof) of such entity for the taxable year is less than $5,000,000, and 
(II)such entity did not have gross receipts (as so determined) for any taxable year preceding the 5-taxable-year period ending with such taxable year, and (ii)any person (other than a corporation or partnership) who meets the requirements of subclauses (I) and (II) of clause (i), determined— 
(I)by substituting person for entity each place it appears, and (II)by only taking into account the aggregate gross receipts received by such person in carrying on all trades or businesses of such person. 
(B)LimitationSuch term shall not include an organization which is exempt from taxation under section 501. (4)Election (A)In generalAny election under this subsection for any taxable year— 
(i)shall specify the amount of the credit to which such election applies, (ii)shall be made on or before the due date (including extensions) of— 
(I)in the case of a qualified small business which is a partnership, the return required to be filed under section 6031, (II)in the case of a qualified small business which is an S corporation, the return required to be filed under section 6037, and 
(III)in the case of any other qualified small business, the return of tax for the taxable year, and (iii)may be revoked only with the consent of the Secretary. 
(B)Limitations 
(i)AmountThe amount specified in any election made under this subsection shall not exceed $250,000. (ii)Number of taxable yearsA person may not make an election under this subsection if such person (or any other person treated as a single taxpayer with such person under paragraph (5)(A)) has made an election under this subsection for 5 or more preceding taxable years. 
(C)Special rule for partnerships and s corporationsIn the case of a qualified small business which is a partnership or S corporation, the election made under this subsection shall be made at the entity level. (5)Aggregation rules (A)In generalExcept as provided in subparagraph (B), all persons or entities treated as a single taxpayer under subsection (f)(1) shall be treated as a single taxpayer for purposes of this subsection. 
(B)Special rulesFor purposes of this subsection and section 3111(f)— (i)each of the persons treated as a single taxpayer under subparagraph (A) may separately make the election under paragraph (1) for any taxable year, and 
(ii)the $250,000 amount under paragraph (4)(B)(i) shall be allocated among all persons treated as a single taxpayer under subparagraph (A) in the same manner as under subparagraph (A)(ii) or (B)(ii) of subsection (f)(1), whichever is applicable. (6)RegulationsThe Secretary shall prescribe such regulations as may be necessary to carry out the purposes of this subsection, including— 
(A)regulations to prevent the avoidance of the purposes of the limitations and aggregation rules under this subsection through the use of successor companies or other means, (B)regulations to minimize compliance and record-keeping burdens under this subsection, and 
(C)regulations for recapturing the benefit of credits determined under section 3111(f) in cases where there is a subsequent adjustment to the payroll tax credit portion of the credit determined under subsection (a), including requiring amended income tax returns in the cases where there is such an adjustment.. (2)Credit allowed against FICA taxesSection 3111 is amended by adding at the end the following new subsection: 
 
(f)Credit for research expenditures of qualified small businesses 
(1)In generalIn the case of a taxpayer who has made an election under section 41(h) for a taxable year, there shall be allowed as a credit against the tax imposed by subsection (a) for the first calendar quarter which begins after the date on which the taxpayer files the return specified in section 41(h)(4)(A)(ii) an amount equal to the payroll tax credit portion determined under section 41(h)(2). (2)LimitationThe credit allowed by paragraph (1) shall not exceed the tax imposed by subsection (a) for any calendar quarter on the wages paid with respect to the employment of all individuals in the employ of the employer. 
(3)Carryover of unused creditIf the amount of the credit under paragraph (1) exceeds the limitation of paragraph (2) for any calendar quarter, such excess shall be carried to the succeeding calendar quarter and allowed as a credit under paragraph (1) for such quarter. (4)Deduction allowed for credited amountsThe credit allowed under paragraph (1) shall not be taken into account for purposes of determining the amount of any deduction allowed under chapter 1 for taxes imposed under subsection (a).. 
(d)Effective dates 
(1)ExtensionThe amendments made by subsection (a) shall apply to shall apply to amounts paid or incurred after December 31, 2014. (2)Credit allowed against alternative minimum tax in case of eligible small businessThe amendments made by subsection (b) shall apply to credits determined for taxable years beginning after December 31, 2015. 
(3)Treatment of research credit for certain startup companiesThe amendments made by subsection (c) shall apply to taxable years beginning after December 31, 2015. 122.Extension and modification of employer wage credit for employees who are active duty members of the uniformed services (a)In generalSection 45P is amended by striking subsection (f). 
(b)Applicability to all employers 
(1)In generalSection 45P(a) is amended by striking , in the case of an eligible small business employer. (2)Conforming amendmentSection 45P(b)(3) is amended to read as follows: 
 
(3)Controlled groupsAll persons treated as a single employer under subsection (b), (c), (m), or (o) of section 414 shall be treated as a single employer.. (c)Effective date (1)ExtensionThe amendment made by subsection (a) shall apply to payments made after December 31, 2014. 
(2)ModificationThe amendments made by subsection (b) shall apply to taxable years beginning after December 31, 2015. 123.Extension of 15-year straight-line cost recovery for qualified leasehold improvements, qualified restaurant buildings and improvements, and qualified retail improvements (a)Qualified leasehold improvement property and qualified restaurant propertyClauses (iv) and (v) of section 168(e)(3)(E) are each amended by striking placed in service before January 1, 2015. 
(b)Qualified retail improvement propertySection 168(e)(3)(E)(ix) is amended by striking placed in service after December 31, 2008, and before January 1, 2015.  (c)Effective dateThe amendments made by this section shall apply to property placed in service after December 31, 2014. 
124.Extension and modification of increased expensing limitations and treatment of certain real property as section 179 property 
(a)Made permanent 
(1)Dollar limitationSection 179(b)(1) is amended by striking shall not exceed— and all that follows and inserting shall not exceed $500,000.. (2)Reduction in limitationSection 179(b)(2) is amended by striking exceeds— and all that follows and inserting exceeds $2,000,000.. 
(b)Computer softwareSection 179(d)(1)(A)(ii) is amended by striking , to which section 167 applies, and which is placed in service in a taxable year beginning after 2002 and before 2015 and inserting and to which section 167 applies. (c)Special rules for treatment of qualified real property (1)Extension for 2015Section 179(f) is amended— 
(A)by striking 2015 in paragraph (1) and inserting 2016, (B)by striking 2014 each place it appears in paragraph (4) and inserting 2015, and 
(C)by striking and 2013 in the heading of paragraph (4)(C) and inserting 2013, and 2014.  (2)Made permanentSection 179(f), as amended by paragraph (1), is amended— 
(A)by striking beginning after 2009 and before 2016 in paragraph (1), and (B)by striking paragraphs (3) and (4). 
(d)ElectionSection 179(c)(2) is amended— (1)by striking may not be revoked and all that follows through and before 2015, and 
(2)by striking irrevocable in the heading thereof. (e)Air conditioning and heating unitsSection 179(d)(1) is amended by striking and shall not include air conditioning or heating units. 
(f)Inflation adjustmentSection 179(b) is amended by adding at the end the following new paragraph:  (6)Inflation adjustment (A)In generalIn the case of any taxable year beginning after 2015, the dollar amounts in paragraphs (1) and (2) shall each be increased by an amount equal to— 
(i)such dollar amount, multiplied by (ii)the cost-of-living adjustment determined under section 1(f)(3) for the calendar year in which the taxable year begins, determined by substituting calendar year 2014 for calendar year 1992 in subparagraph (B) thereof. 
(B)RoundingThe amount of any increase under subparagraph (A) shall be rounded to the nearest multiple of $10,000.. (g)Effective dates (1)ExtensionExcept as provided in paragraph (2), the amendments made by this section shall apply to taxable years beginning after December 31, 2014. 
(2)ModificationsThe amendments made by subsections (c)(2) and (e) shall apply to taxable years beginning after December 31, 2015. 125.Extension of treatment of certain dividends of regulated investment companies (a)In generalSection 871(k) is amended by striking clause (v) of paragraph (1)(C) and clause (v) of paragraph (2)(C). 
(b)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2014. 126.Extension of exclusion of 100 percent of gain on certain small business stock (a)In generalSection 1202(a)(4) is amended— 
(1)by striking and before January 1, 2015, and (2)by striking , 2011, 2012, 2013, and 2014 in the heading thereof and inserting and thereafter. 
(b)Effective dateThe amendments made by this section shall apply to stock acquired after December 31, 2014. 127.Extension of reduction in S-corporation recognition period for built-in gains tax (a)In generalSection 1374(d)(7) is amended to read as follows: 
 
(7)Recognition period 
(A)In generalThe term recognition period means the 5-year period beginning with the 1st day of the 1st taxable year for which the corporation was an S corporation. For purposes of applying this section to any amount includible in income by reason of distributions to shareholders pursuant to section 593(e), the preceding sentence shall be applied without regard to the phrase 5-year. (B)Installment salesIf an S corporation sells an asset and reports the income from the sale using the installment method under section 453, the treatment of all payments received shall be governed by the provisions of this paragraph applicable to the taxable year in which such sale was made.. 
(b)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2014. 128.Extension of subpart F exception for active financing income (a)Insurance businessesSection 953(e) is amended by striking paragraph (10) and by redesignating paragraph (11) as paragraph (10). 
(b)Banking, financing, or similar businessesSection 954(h) is amended by striking paragraph (9). (c)Effective dateThe amendments made by this section shall apply to taxable years of foreign corporations beginning after December 31, 2014, and to taxable years of United States shareholders with or within which any such taxable year of such foreign corporation ends. 
4Incentives for real estate investment 
131.Extension of minimum low-income housing tax credit rate for non-Federally subsidized buildings 
(a)In generalSection 42(b)(2) is amended by striking with respect to housing credit dollar amount allocations made before January 1, 2015. (b)Clerical amendmentThe heading for section 42(b)(2) is amended by striking Temporary minimum and inserting Minimum. 
(c)Effective datesThe amendments made by this section shall take effect on January 1, 2015. 132.Extension of military housing allowance exclusion for determining whether a tenant in certain counties is low-income (a)In generalSection 3005(b) of the Housing Assistance Tax Act of 2008 is amended by striking and before January 1, 2015 each place it appears. 
(b)Effective dateThe amendments made by this section shall take effect as if included in the enactment of section 3005 of the Housing Assistance Tax Act of 2008. 133.Extension of RIC qualified investment entity treatment under FIRPTA (a)In generalSection 897(h)(4)(A) is amended— 
(1)by striking clause (ii), and (2)by striking all that precedes regulated investment company which and inserting the following:  
 
(A)Qualified investment entityThe term qualified investment entity means— (i)any real estate investment trust, and 
(ii)any. (b)Effective date (1)In generalThe amendments made by this section shall take effect on January 1, 2015. Notwithstanding the preceding sentence, such amendments shall not apply with respect to the withholding requirement under section 1445 of the Internal Revenue Code of 1986 for any payment made before the date of the enactment of this Act. 
(2)Amounts withheld on or before date of enactmentIn the case of a regulated investment company— (A)which makes a distribution after December 31, 2014, and before the date of the enactment of this Act, and 
(B)which would (but for the second sentence of paragraph (1)) have been required to withhold with respect to such distribution under section 1445 of such Code,such investment company shall not be liable to any person to whom such distribution was made for any amount so withheld and paid over to the Secretary of the Treasury. BExtensions through 2019 141.Extension of new markets tax credit (a)In generalSection 45D(f)(1)(G) is amended by striking for 2010, 2011, 2012, 2013, and 2014 and inserting for each of calendar years 2010 through 2019. 
(b)Carryover of unused limitationSection 45D(f)(3) is amended by striking 2019 and inserting 2024. (c)Effective dateThe amendments made by this section shall apply to calendar years beginning after December 31, 2014. 
142.Extension and modification of work opportunity tax credit 
(a)In generalSection 51(c)(4) is amended by striking December 31, 2014 and inserting December 31, 2019. (b)Credit for hiring long-term unemployment recipients (1)In generalSection 51(d)(1) is amended by striking or at the end of subparagraph (H), by striking the period at the end of subparagraph (I) and inserting , or, and by adding at the end the following new subparagraph: 
 
(J)a qualified long-term unemployment recipient.. (2)Qualified long-term unemployment recipientSection 51(d) is amended by adding at the end the following new paragraph: 
 
(15)Qualified long-term unemployment recipientThe term qualified long-term unemployment recipient means any individual who is certified by the designated local agency as being in a period of unemployment which— (A)is not less than 27 consecutive weeks, and 
(B)includes a period in which the individual was receiving unemployment compensation under State or Federal law.. (c)Effective dates (1)ExtensionThe amendment made by subsection (a) shall apply to individuals who begin work for the employer after December 31, 2014. 
(2)ModificationThe amendments made by subsection (b) shall apply to individuals who begin work for the employer after December 31, 2015. 143.Extension and modification of bonus depreciation (a)Extended for 2015 (1)In generalSection 168(k)(2) is amended— 
(A)by striking January 1, 2016 in subparagraph (A)(iv) and inserting January 1, 2017, and (B)by striking January 1, 2015 each place it appears and inserting January 1, 2016. 
(2)Special rule for Federal long-term contractsSection 460(c)(6)(B)(ii) is amended by striking January 1, 2015 (January 1, 2016 and inserting January 1, 2016 (January 1, 2017. (3)Extension of election to accelerate AMT credit in lieu of bonus depreciation (A)In generalSection 168(k)(4)(D)(iii)(II) is amended by striking January 1, 2015 and inserting January 1, 2016. 
(B)Round 5 extension propertySection 168(k)(4) is amended by adding at the end the following new subparagraph:  (L)Special rules for round 5 extension property (i)In generalIn the case of round 5 extension property, in applying this paragraph to any taxpayer— 
(I)the limitation described in subparagraph (B)(i) and the business credit increase amount under subparagraph (E)(iii) thereof shall not apply, and (II)the bonus depreciation amount, maximum amount, and maximum increase amount shall be computed separately from amounts computed with respect to eligible qualified property which is not round 5 extension property. 
(ii)Election 
(I)A taxpayer who has an election in effect under this paragraph for round 4 extension property shall be treated as having an election in effect for round 5 extension property unless the taxpayer elects to not have this paragraph apply to round 5 extension property. (II)A taxpayer who does not have an election in effect under this paragraph for round 4 extension property may elect to have this paragraph apply to round 5 extension property. 
(iii)Round 5 extension propertyFor purposes of this subparagraph, the term round 5 extension property means property which is eligible qualified property solely by reason of the extension of the application of the special allowance under paragraph (1) pursuant to the amendments made by section 143(a)(1) of the Protecting Americans from Tax Hikes Act of 2015 (and the application of such extension to this paragraph pursuant to the amendment made by section 143(a)(3) of such Act)..  (4)Conforming amendments (A)The heading for section 168(k) is amended by striking January 1, 2015 and inserting January 1, 2016. 
(B)The heading for section 168(k)(2)(B)(ii) is amended by striking pre-January 1, 2015 and inserting pre-January 1, 2016. (5)Effective date (A)In generalExcept as provided in subparagraph (B), the amendments made by this subsection shall apply to property placed in service after December 31, 2014, in taxable years ending after such date. 
(B)Election to accelerate AMT creditThe amendments made by paragraph (3) shall apply to taxable years ending after December 31, 2014. (b)Extended and modified for 2016 through 2019 (1)In generalSection 168(k)(2), as amended by subsection (a), is amended to read as follows: 
 
(2)Qualified propertyFor purposes of this subsection— (A)In generalThe term qualified property means property— 
(i) 
(I)to which this section applies which has a recovery period of 20 years or less, (II)which is computer software (as defined in section 167(f)(1)(B)) for which a deduction is allowable under section 167(a) without regard to this subsection, 
(III)which is water utility property, or (IV)which is qualified improvement property,  
(ii)the original use of which commences with the taxpayer, and (iii)which is placed in service by the taxpayer before January 1, 2020. 
(B)Certain property having longer production periods treated as qualified property 
(i)In generalThe term qualified property includes any property if such property— (I)meets the requirements of clauses (i) and (ii) of subparagraph (A), 
(II)is placed in service by the taxpayer before January 1, 2021, (III)is acquired by the taxpayer (or acquired pursuant to a written contract entered into) before January 1, 2020, 
(IV)has a recovery period of at least 10 years or is transportation property, (V)is subject to section 263A, and 
(VI)meets the requirements of clause (iii) of section 263A(f)(1)(B) (determined as if such clause also applies to property which has a long useful life (within the meaning of section 263A(f))). (ii)Only pre-January 1, 2020 basis eligible for additional allowanceIn the case of property which is qualified property solely by reason of clause (i), paragraph (1) shall apply only to the extent of the adjusted basis thereof attributable to manufacture, construction, or production before January 1, 2020. 
(iii)Transportation propertyFor purposes of this subparagraph, the term transportation property means tangible personal property used in the trade or business of transporting persons or property. (iv)Application of subparagraphThis subparagraph shall not apply to any property which is described in subparagraph (C). 
(C)Certain aircraftThe term qualified property includes property— (i)which meets the requirements of subparagraph (A)(ii) and subclauses (II) and (III) of subparagraph (B)(i), 
(ii)which is an aircraft which is not a transportation property (as defined in subparagraph (B)(iii)) other than for agricultural or firefighting purposes, (iii)which is purchased and on which such purchaser, at the time of the contract for purchase, has made a nonrefundable deposit of the lesser of— 
(I)10 percent of the cost, or (II)$100,000, and 
(iv)which has— (I)an estimated production period exceeding 4 months, and 
(II)a cost exceeding $200,000. (D)Exception for alternative depreciation propertyThe term qualified property shall not include any property to which the alternative depreciation system under subsection (g) applies, determined— 
(i)without regard to paragraph (7) of subsection (g) (relating to election to have system apply), and (ii)after application of section 280F(b) (relating to listed property with limited business use). 
(E)Special rules 
(i)Self-constructed propertyIn the case of a taxpayer manufacturing, constructing, or producing property for the taxpayer’s own use, the requirements of subclause (III) of subparagraph (B)(i) shall be treated as met if the taxpayer begins manufacturing, constructing, or producing the property before January 1, 2020. (ii)Sale-leasebacksFor purposes of clause (iii) and subparagraph (A)(ii), if property is— 
(I)originally placed in service by a person, and (II)sold and leased back by such person within 3 months after the date such property was originally placed in service,such property shall be treated as originally placed in service not earlier than the date on which such property is used under the leaseback referred to in subclause (II). 
(iii)SyndicationFor purposes of subparagraph (A)(ii), if— (I)property is originally placed in service by the lessor of such property, 
(II)such property is sold by such lessor or any subsequent purchaser within 3 months after the date such property was originally placed in service (or, in the case of multiple units of property subject to the same lease, within 3 months after the date the final unit is placed in service, so long as the period between the time the first unit is placed in service and the time the last unit is placed in service does not exceed 12 months), and (III)the user of such property after the last sale during such 3-month period remains the same as when such property was originally placed in service,such property shall be treated as originally placed in service not earlier than the date of such last sale. 
(F)Coordination with section 280FFor purposes of section 280F— (i)AutomobilesIn the case of a passenger automobile (as defined in section 280F(d)(5)) which is qualified property, the Secretary shall increase the limitation under section 280F(a)(1)(A)(i) by $8,000. 
(ii)Listed propertyThe deduction allowable under paragraph (1) shall be taken into account in computing any recapture amount under section 280F(b)(2). (iii)Phase downIn the case of a passenger automobile placed in service by the taxpayer after December 31, 2017, clause (i) shall be applied by substituting for $8,000— 
(I)in the case of an automobile placed in service during 2018, $6,400, and (II)in the case of an automobile placed in service during 2019, $4,800. 
(G)Deduction allowed in computing minimum taxFor purposes of determining alternative minimum taxable income under section 55, the deduction under section 167 for qualified property shall be determined without regard to any adjustment under section 56.. (2)Qualified improvement propertySection 168(k)(3) is amended to read as follows: 
 
(3)Qualified improvement propertyFor purposes of this subsection— (A)In generalThe term qualified improvement property means any improvement to an interior portion of a building which is nonresidential real property if such improvement is placed in service after the date such building was first placed in service. 
(B)Certain improvements not includedSuch term shall not include any improvement for which the expenditure is attributable to— (i)the enlargement of the building, 
(ii)any elevator or escalator, or (iii)the internal structural framework of the building.. 
(3)Expansion of election to accelerate AMT credits in lieu of bonus depreciationSection 168(k)(4), as amended by subsection (a), is amended to read as follows:  (4)Election to accelerate amt credits in lieu of bonus depreciation (A)In generalIf a corporation elects to have this paragraph apply for any taxable year— 
(i)paragraphs (1) and (2)(F) shall not apply to any qualified property placed in service during such taxable year, (ii)the applicable depreciation method used under this section with respect to such property shall be the straight line method, and 
(iii)the limitation imposed by section 53(c) for such taxable year shall be increased by the bonus depreciation amount which is determined for such taxable year under subparagraph (B). (B)Bonus depreciation amountFor purposes of this paragraph— 
(i)In generalThe bonus depreciation amount for any taxable year is an amount equal to 20 percent of the excess (if any) of— (I)the aggregate amount of depreciation which would be allowed under this section for qualified property placed in service by the taxpayer during such taxable year if paragraph (1) applied to all such property (and, in the case of any such property which is a passenger automobile (as defined in section 280F(d)(5)), if paragraph (2)(F) applied to such automobile), over 
(II)the aggregate amount of depreciation which would be allowed under this section for qualified property placed in service by the taxpayer during such taxable year if paragraphs (1) and (2)(F) did not apply to any such property.The aggregate amounts determined under subclauses (I) and (II) shall be determined without regard to any election made under subparagraph (A) or subsection (b)(2)(D), (b)(3)(D), or (g)(7). (ii)LimitationThe bonus depreciation amount for any taxable year shall not exceed the lesser of— 
(I)50 percent of the minimum tax credit under section 53(b) for the first taxable year ending after December 31, 2015, or (II)the minimum tax credit under section 53(b) for such taxable year determined by taking into account only the adjusted net minimum tax for taxable years ending before January 1, 2016 (determined by treating credits as allowed on a first-in, first-out basis). 
(iii)Aggregation ruleAll corporations which are treated as a single employer under section 52(a) shall be treated— (I)as 1 taxpayer for purposes of this paragraph, and 
(II)as having elected the application of this paragraph if any such corporation so elects. (C)Credit refundableFor purposes of section 6401(b), the aggregate increase in the credits allowable under part IV of subchapter A for any taxable year resulting from the application of this paragraph shall be treated as allowed under subpart C of such part (and not any other subpart). 
(D)Other rules 
(i)ElectionAny election under this paragraph may be revoked only with the consent of the Secretary. (ii)Partnerships with electing partnersIn the case of a corporation which is a partner in a partnership and which makes an election under subparagraph (A) for the taxable year, for purposes of determining such corporation’s distributive share of partnership items under section 702 for such taxable year— 
(I)paragraphs (1) and (2)(F) shall not apply to any qualified property placed in service during such taxable year, and (II)the applicable depreciation method used under this section with respect to such property shall be the straight line method. 
(iii)Certain partnershipsIn the case of a partnership in which more than 50 percent of the capital and profits interests are owned (directly or indirectly) at all times during the taxable year by 1 corporation (or by corporations treated as 1 taxpayer under subparagraph (B)(iii)), each partner shall compute its bonus depreciation amount under clause (i) of subparagraph (B) by taking into account its distributive share of the amounts determined by the partnership under subclauses (I) and (II) of such clause for the taxable year of the partnership ending with or within the taxable year of the partner.. (4)Special rules for certain plants bearing fruits and nutsSection 168(k) is amended— 
(A)by striking paragraph (5), and (B)by inserting after paragraph (4) the following new paragraph: 
 
(5)Special rules for certain plants bearing fruits and nuts 
(A)In generalIn the case of any specified plant which is planted before January 1, 2020, or is grafted before such date to a plant that has already been planted, by the taxpayer in the ordinary course of the taxpayer’s farming business (as defined in section 263A(e)(4)) during a taxable year for which the taxpayer has elected the application of this paragraph— (i)a depreciation deduction equal to 50 percent of the adjusted basis of such specified plant shall be allowed under section 167(a) for the taxable year in which such specified plant is so planted or grafted, and 
(ii)the adjusted basis of such specified plant shall be reduced by the amount of such deduction. (B)Specified plantFor purposes of this paragraph, the term specified plant means— 
(i)any tree or vine which bears fruits or nuts, and (ii)any other plant which will have more than one yield of fruits or nuts and which generally has a pre-productive period of more than 2 years from the time of planting or grafting to the time at which such plant begins bearing fruits or nuts.Such term shall not include any property which is planted or grafted outside of the United States. 
(C)Election revocable only with consentAn election under this paragraph may be revoked only with the consent of the Secretary. (D)Additional depreciation may be claimed only onceIf this paragraph applies to any specified plant, such specified plant shall not be treated as qualified property in the taxable year in which placed in service. 
(E)Deduction allowed in computing minimum taxRules similar to the rules of paragraph (2)(G) shall apply for purposes of this paragraph. (F)Phase downIn the case of a specified plant which is planted after December 31, 2017 (or is grafted to a plant that has already been planted before such date), subparagraph (A)(i) shall be applied by substituting for 50 percent— 
(i)in the case of a plant which is planted (or so grafted) in 2018, 40 percent, and (ii)in the case of a plant which is planted (or so grafted) during 2019, 30 percent.. 
(5)Phase down of bonus depreciationSection 168(k) is amended by adding at the end the following new paragraph:  (6)Phase downIn the case of qualified property placed in service by the taxpayer after December 31, 2017, paragraph (1)(A) shall be applied by substituting for 50 percent— 
(A)in the case of property placed in service in 2018 (or in the case of property placed in service in 2019 and described in paragraph (2)(B) or (C) (determined by substituting 2019 for 2020 in paragraphs (2)(B)(i)(III) and (ii) and paragraph (2)(E)(i)), 40 percent, (B)in the case of property placed in service in 2019 (or in the case of property placed in service in 2020 and described in paragraph (2)(B) or (C), 30 percent.. 
(6)Conforming amendments 
(A)Section 168(e)(6) is amended— (i)by redesignating subparagraphs (A) and (B) as subparagraphs (D) and (E), respectively, 
(ii)by striking all that precedes subparagraph (D) (as so redesignated) and inserting the following:  (6)Qualified leasehold improvement propertyFor purposes of this subsection— 
(A)In generalThe term qualified leasehold improvement property means any improvement to an interior portion of a building which is nonresidential real property if— (i)such improvement is made under or pursuant to a lease (as defined in subsection (h)(7))— 
(I)by the lessee (or any sublessee) of such portion, or (II)by the lessor of such portion, 
(ii)such portion is to be occupied exclusively by the lessee (or any sublessee) of such portion, and (iii)such improvement is placed in service more than 3 years after the date the building was first placed in service. 
(B)Certain improvements not includedSuch term shall not include any improvement for which the expenditure is attributable to— (i)the enlargement of the building, 
(ii)any elevator or escalator, (iii)any structural component benefitting a common area, or 
(iv)the internal structural framework of the building. (C)Definitions and special rulesFor purposes of this paragraph— 
(i)Commitment to lease treated as leaseA commitment to enter into a lease shall be treated as a lease, and the parties to such commitment shall be treated as lessor and lessee, respectively. (ii)Related personsA lease between related persons shall not be considered a lease. For purposes of the preceding sentence, the term related persons means— 
(I)members of an affiliated group (as defined in section 1504), and (II)persons having a relationship described in subsection (b) of section 267; except that, for purposes of this clause, the phrase 80 percent or more shall be substituted for the phrase more than 50 percent each place it appears in such subsection., and 
(iii)by striking subparagraph (A) in subparagraph (E) (as so redesignated) and inserting subparagraph (D). (B)Section 168(e)(7)(B) is amended by striking qualified leasehold improvement property and inserting qualified improvement property. 
(C)Section 168(e)(8) is amended by striking subparagraph (D). (D)Section 168(k), as amended by the preceding provisions of this section, is amended by adding at the end the following new paragraph: 
 
(7)Election outIf a taxpayer makes an election under this paragraph with respect to any class of property for any taxable year, paragraphs (1) and (2)(F) shall not apply to any qualified property in such class placed in service during such taxable year. An election under this paragraph may be revoked only with the consent of the Secretary.. (E)Section 168(l)(3) is amended— 
(i)by striking section 168(k) in subparagraph (A) and inserting subsection (k), and (ii)by striking section 168(k)(2)(D)(i) in subparagraph (B) and inserting subsection (k)(2)(D). 
(F)Section 168(l)(4) is amended by striking subparagraph (E) of section 168(k)(2) and all that follows and inserting subsection (k)(2)(E) shall apply.. (G)Section 168(l)(5) is amended by striking section 168(k)(2)(G) and inserting subsection (k)(2)(G). 
(H)Section 263A(c) is amended by adding at the end the following new paragraph:  (7)Coordination with section 168(k)(5)This section shall not apply to any amount allowed as a deduction by reason of section 168(k)(5) (relating to special rules for certain plants bearing fruits and nuts).. 
(I)Section 460(c)(6)(B)(ii), as amended by subsection (a), is amended to read as follows:  (ii)is placed in service before January 1, 2020 (January 1, 2021 in the case of property described in section 168(k)(2)(B)).. 
(J)Section 168(k), as amended by subsection (a), is amended by striking and before January 1, 2016 in the heading thereof and inserting and before January 1, 2020 . (7)Effective dates (A)In generalExcept as otherwise provided in this paragraph, the amendments made by this subsection shall apply to property placed in service after December 31, 2015, in taxable years ending after such date. 
(B)Expansion of election to accelerate AMT credits in lieu of bonus depreciationThe amendments made by paragraph (3) shall apply to taxable years ending after December 31, 2015, except that in the case of any taxable year beginning before January 1, 2016, and ending after December 31, 2015, the limitation under section 168(k)(4)(B)(ii) of the Internal Revenue Code of 1986 (as amended by this section) shall be the sum of— (i)the product of— 
(I)the maximum increase amount (within the meaning of section 168(k)(4)(C)(iii) of such Code, as in effect before the amendments made by this subsection), multiplied by (II)a fraction the numerator of which is the number of days in the taxable year before January 1, 2016, and the denominator of which is the number of days in the taxable year, plus 
(ii)the product of— (I)such limitation (determined without regard to this subparagraph), multiplied by 
(II)a fraction the numerator of which is the number of days in the taxable year after December 31, 2015, and the denominator of which is the number of days in the taxable year. (C)Special rules for certain plants bearing fruits and nutsThe amendments made by paragraph (4) (other than subparagraph (A) thereof) shall apply to specified plants (as defined in section 168(k)(5)(B) of the Internal Revenue Code of 1986, as amended by this subsection) planted or grafted after December 31, 2015. 
144.Extension of look-thru treatment of payments between related controlled foreign corporations under foreign personal holding company rules 
(a)In generalSection 954(c)(6)(C) is amended by striking January 1, 2015 and inserting January 1, 2020. (b)Effective dateThe amendment made by this section shall apply to taxable years of foreign corporations beginning after December 31, 2014, and to taxable years of United States shareholders with or within which such taxable years of foreign corporations end. 
CExtensions through 2016 
1Tax relief for families and individuals 
151.Extension and modification of exclusion from gross income of discharge of qualified principal residence indebtedness 
(a)ExtensionSection 108(a)(1)(E) is amended by striking January 1, 2015 and inserting January 1, 2017. (b)ModificationSection 108(a)(1)(E), as amended by subsection (a), is amended by striking discharged before and all that follows and inserting “discharged— 
 
(i)before January 1, 2017, or (ii)subject to an arrangement that is entered into and evidenced in writing before January 1, 2017.. 
(c)Effective dates 
(1)ExtensionThe amendment made by subsection (a) shall apply to discharges of indebtedness after December 31, 2014. (2)ModificationThe amendment made by subsection (b) shall apply to discharges of indebtedness after December 31, 2015. 
152.Extension of mortgage insurance premiums treated as qualified residence interest 
(a)In generalSubclause (I) of section 163(h)(3)(E)(iv) is amended by striking December 31, 2014 and inserting December 31, 2016. (b)Effective dateThe amendment made by this section shall apply to amounts paid or accrued after December 31, 2014. 
153.Extension of above-the-line deduction for qualified tuition and related expenses 
(a)In generalSection 222(e) is amended by striking December 31, 2014 and inserting December 31, 2016. (b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2014. 
2Incentives for growth, jobs, investment, and innovation 
161.Extension of Indian employment tax credit 
(a)In generalSection 45A(f) is amended by striking December 31, 2014 and inserting December 31, 2016. (b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2014. 
162.Extension and modification of railroad track maintenance credit 
(a)ExtensionSection 45G(f) is amended by striking January 1, 2015 and inserting January 1, 2017. (b)ModificationSection 45G(d) is amended by striking January 1, 2005, and inserting January 1, 2015,. 
(c)Effective dates 
(1)ExtensionThe amendment made by subsection (a) shall apply to expenditures paid or incurred in taxable years beginning after December 31, 2014. (2)ModificationThe amendment made by subsection (b) shall apply to expenditures paid or incurred in taxable years beginning after December 31, 2015. 
163.Extension of mine rescue team training credit 
(a)In generalSection 45N(e) is amended by striking December 31, 2014 and inserting December 31, 2016. (b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2014. 
164.Extension of qualified zone academy bonds 
(a)ExtensionSection 54E(c)(1) is amended by striking and 2014 and inserting 2014, 2015, and 2016. (b)Effective dateThe amendment made by this section shall apply to obligations issued after December 31, 2014. 
165.Extension of classification of certain race horses as 3-year property 
(a)In generalSection 168(e)(3)(A)(i) is amended— (1)by striking January 1, 2015 in subclause (I) and inserting January 1, 2017, and 
(2)by striking December 31, 2014 in subclause (II) and inserting December 31, 2016. (b)Effective dateThe amendments made by this section shall apply to property placed in service after December 31, 2014. 
166.Extension of 7-year recovery period for motorsports entertainment complexes 
(a)In generalSection 168(i)(15)(D) is amended by striking December 31, 2014 and inserting December 31, 2016. (b)Effective dateThe amendment made by this section shall apply to property placed in service after December 31, 2014. 
167.Extension and modification of accelerated depreciation for business property on an Indian reservation 
(a)In generalSection 168(j)(8) is amended by striking December 31, 2014 and inserting December 31, 2016. (b)Election to have special rules not applySection 168(j) is amended by redesignating paragraph (8), as amended by subsection (a), as paragraph (9), and by inserting after paragraph (7) the following new paragraph: 
 
(8)Election outIf a taxpayer makes an election under this paragraph with respect to any class of property for any taxable year, this subsection shall not apply to all property in such class placed in service during such taxable year. Such election, once made, shall be irrevocable.. (c)Effective dates (1)ExtensionThe amendment made by subsection (a) shall apply to property placed in service after December 31, 2014. 
(2)ModificationThe amendments made by subsection (b) shall apply to taxable years beginning after December 31, 2015. 168.Extension of election to expense mine safety equipment (a)In generalSection 179E(g) is amended by striking December 31, 2014 and inserting December 31, 2016. 
(b)Effective dateThe amendment made by this section shall apply to property placed in service after December 31, 2014. 169.Extension of special expensing rules for certain film and television productions; special expensing for live theatrical productions (a)In generalSection 181(f) is amended by striking December 31, 2014 and inserting December 31, 2016. 
(b)Application to live productions 
(1)In generalParagraph (1) of section 181(a) is amended by inserting , and any qualified live theatrical production, after any qualified film or television production. (2)Conforming amendmentsSection 181 is amended— 
(A)by inserting or any qualified live theatrical production after qualified film or television production each place it appears in subsections (a)(2), (b), and (c)(1), (B)by inserting or qualified live theatrical productions after qualified film or television productions in subsection (f), and 
(C)by inserting and live theatrical after film and television in the heading. (3)Clerical amendmentThe item relating to section 181 in the table of sections for part VI of subchapter B of chapter 1 is amended to read as follows: 
 
 
Sec. 181. Treatment of certain qualified film and television and live theatrical productions.. 
(c)Qualified live theatrical productionSection 181 is amended— (1)by redesignating subsections (e) and (f), as amended by subsections (a) and (b), as subsections (f) and (g), respectively, and 
(2)by inserting after subsection (d) the following new subsection:  (e)Qualified live theatrical productionFor purposes of this section— 
(1)In generalThe term qualified live theatrical production means any production described in paragraph (2) if 75 percent of the total compensation of the production is qualified compensation (as defined in subsection (d)(3)). (2)Production (A)In generalA production is described in this paragraph if such production is a live staged production of a play (with or without music) which is derived from a written book or script and is produced or presented by a taxable entity in any venue which has an audience capacity of not more than 3,000 or a series of venues the majority of which have an audience capacity of not more than 3,000. 
(B)Touring companies, etcIn the case of multiple live staged productions— (i)for which the election under this section would be allowable to the same taxpayer, and 
(ii)which are— (I)separate phases of a production, or 
(II)separate simultaneous stagings of the same production in different geographical locations (not including multiple performance locations of any one touring production),each such live staged production shall be treated as a separate production. (C)PhaseFor purposes of subparagraph (B), the term phase with respect to any qualified live theatrical production refers to each of the following, but only if each of the following is treated by the taxpayer as a separate activity for all purposes of this title: 
(i)The initial staging of a live theatrical production. (ii)Subsequent additional stagings or touring of such production which are produced by the same producer as the initial staging. 
(D)Seasonal productions 
(i)In generalIn the case of a live staged production not described in subparagraph (B) which is produced or presented by a taxable entity for not more than 10 weeks of the taxable year, subparagraph (A) shall be applied by substituting 6,500 for 3,000. (ii)Short taxable yearsFor purposes of clause (i), in the case of any taxable year of less than 12 months, the number of weeks for which a production is produced or presented shall be annualized by multiplying the number of weeks the production is produced or presented during such taxable year by 12 and dividing the result by the number of months in such taxable year. 
(E)ExceptionA production is not described in this paragraph if such production includes or consists of any performance of conduct described in section 2257(h)(1) of title 18, United States Code.. (d)Effective date (1)ExtensionThe amendment made by subsection (a) shall apply to productions commencing after December 31, 2014. 
(2)Modifications 
(A)In generalThe amendments made by subsections (b) and (c) shall apply to productions commencing after December 31, 2015. (B)CommencementFor purposes of subparagraph (A), the date on which a qualified live theatrical production commences is the date of the first public performance of such production for a paying audience. 
170.Extension of deduction allowable with respect to income attributable to domestic production activities in Puerto Rico 
(a)In generalSection 199(d)(8)(C) is amended— (1)by striking first 9 taxable years and inserting first 11 taxable years, and 
(2)by striking January 1, 2015 and inserting January 1, 2017. (b)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2014. 
171.Extension and modification of empowerment zone tax incentives 
(a)In general 
(1)ExtensionSection 1391(d)(1)(A)(i) is amended by striking December 31, 2014 and inserting December 31, 2016. (2)Treatment of certain termination dates specified in nominationsIn the case of a designation of an empowerment zone the nomination for which included a termination date which is contemporaneous with the date specified in subparagraph (A)(i) of section 1391(d)(1) of the Internal Revenue Code of 1986 (as in effect before the enactment of this Act), subparagraph (B) of such section shall not apply with respect to such designation if, after the date of the enactment of this section, the entity which made such nomination amends the nomination to provide for a new termination date in such manner as the Secretary of the Treasury (or the Secretary’s designee) may provide. 
(b)ModificationSection 1394(b)(3)(B)(i) is amended— (1)by striking References and inserting the following: 
 
(I)In generalExcept as provided in subclause (II), references, and (2)by adding at the end the following new subclause: 
 
(II)Special rule for employee residence testFor purposes of subsection (b)(6) and (c)(5) of section 1397C, an employee shall be treated as a resident of an empowerment zone if such employee is a resident of an empowerment zone, an enterprise community, or a qualified low-income community within an applicable nominating jurisdiction.. (c)Definitions (1)Qualified low-income communitySection 1394(b)(3) is amended by redesignating subparagraphs (C) and (D) as subparagraphs (D) and (E), respectively, and by inserting after subparagraph (B) the following new subparagraph: 
 
(C)Qualified low-income communityFor purposes of subparagraph (B)— (i)In generalThe term qualified low-income community means any population census tract if— 
(I)the poverty rate for such tract is at least 20 percent, or (II)the median family income for such tract does not exceed 80 percent of statewide median family income (or, in the case of a tract located within a metropolitan area, metropolitan area median family income if greater).Subclause (II) shall be applied using possessionwide median family income in the case of census tracts located within a possession of the United States. 
(ii)Targeted populationsThe Secretary shall prescribe regulations under which 1 or more targeted populations (within the meaning of section 103(20) of the Riegle Community Development and Regulatory Improvement Act of 1994) may be treated as qualified low-income communities. (iii)Areas not within census tractsIn the case of an area which is not tracted for population census tracts, the equivalent county divisions (as defined by the Bureau of the Census for purposes of defining poverty areas) shall be used for purposes of determining poverty rates and median family income. 
(iv)Modification of income requirement for census tracts within high migration rural counties 
(I)In generalIn the case of a population census tract located within a high migration rural county, clause (i)(II) shall be applied to areas not located within a metropolitan area by substituting 85 percent for 80 percent. (II)High migration rural countyFor purposes of this clause, the term high migration rural county means any county which, during the 20-year period ending with the year in which the most recent census was conducted, has a net out-migration of inhabitants from the county of at least 10 percent of the population of the county at the beginning of such period.. 
(2)Applicable nominating jurisdictionSection 1394(b)(3)(D), as redesignated by paragraph (1), is amended by adding at the end the following new clause:  (iii)Applicable nominating jurisdictionThe term applicable nominating jurisdiction means, with respect to any empowerment zone or enterprise community, any local government that nominated such community for designation under section 1391.. 
(d)Conforming amendments 
(1)Section 1394(b)(3)(B)(iii) is amended by striking or an enterprise community and inserting , an enterprise community, or a qualified low-income community within an applicable nominating jurisdiction. (2)Section 1394(b)(3)(D), as redesignated by subsection (c)(1), is amended by striking Definitions and inserting Other definitions. 
(e)Effective dates 
(1)ExtensionsThe amendment made by subsection (a) shall apply to taxable years beginning after December 31, 2014. (2)ModificationsThe amendments made by subsections (b), (c), and (d) shall apply to bonds issued after December 31, 2015. 
172.Extension of temporary increase in limit on cover over of rum excise taxes to Puerto Rico and the Virgin Islands 
(a)In generalSection 7652(f)(1) is amended by striking January 1, 2015 and inserting January 1, 2017. (b)Effective dateThe amendment made by this section shall apply to distilled spirits brought into the United States after December 31, 2014. 
173.Extension of American Samoa economic development credit 
(a)In generalSection 119(d) of division A of the Tax Relief and Health Care Act of 2006 is amended— (1)by striking January 1, 2015 each place it appears and inserting January 1, 2017, 
(2)by striking first 9 taxable years in paragraph (1) and inserting first 11 taxable years, and (3)by striking first 3 taxable years in paragraph (2) and inserting first 5 taxable years. 
(b)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2014. 174.Moratorium on medical device excise tax (a)In generalSection 4191 is amended by adding at the end the following new subsection: 
 
(c)MoratoriumThe tax imposed under subsection (a) shall not apply to sales during the period beginning on January 1, 2016, and ending on December 31, 2017.. (b)Effective dateThe amendment made by this section shall apply to sales after December 31, 2015. 
3Incentives for energy production and conservation 
181.Extension and modification of credit for nonbusiness energy property 
(a)ExtensionSection 25C(g)(2) is amended by striking December 31, 2014 and inserting December 31, 2016. (b)Updated Energy Star requirements (1)In generalSection 25C(c)(1) is amended by striking which meets and all that follows through requirements). 
(2)Energy efficient building envelope componentSection 25C(c) is amended by redesignating paragraphs (2) and (3) as paragraphs (3) and (4), respectively, and by inserting after paragraph (1) the following new paragraph:  (2)Energy efficient building envelope componentThe term energy efficient building envelope component means a building envelope component which meets— 
(A)applicable Energy Star program requirements, in the case of a roof or roof products, (B)version 6.0 Energy Star program requirements, in the case of an exterior window, a skylight, or an exterior door, and 
(C)the prescriptive criteria for such component established by the 2009 International Energy Conservation Code, as such Code (including supplements) is in effect on the date of the enactment of the American Recovery and Reinvestment Tax Act of 2009, in the case of any other component.. (c)Effective dates (1)ExtensionThe amendment made by subsection (a) shall apply to property placed in service after December 31, 2014. 
(2)ModificationThe amendments made by subsection (b) shall apply to property placed in service after December 31, 2015. 182.Extension of credit for alternative fuel vehicle refueling property (a)In generalSection 30C(g) is amended by striking December 31, 2014 and inserting December 31, 2016. 
(b)Effective dateThe amendment made by this section shall apply to property placed in service after December 31, 2014. 183.Extension of credit for 2-wheeled plug-in electric vehicles (a)In generalSection 30D(g)(3)(E) is amended by striking acquired and all that follows and inserting the following: “acquired— 
 
(i)after December 31, 2011, and before January 1, 2014, or (ii)in the case of a vehicle that has 2 wheels, after December 31, 2014, and before January 1, 2017.. 
(b)Effective dateThe amendments made by this section shall apply to vehicles acquired after December 31, 2014. 184.Extension of second generation biofuel producer credit (a)In generalSection 40(b)(6)(J)(i) is amended by striking January 1, 2015 and inserting January 1, 2017. 
(b)Effective dateThe amendment made by this subsection shall apply to qualified second generation biofuel production after December 31, 2014. 185.Extension of biodiesel and renewable diesel incentives (a)Income tax credit (1)In generalSubsection (g) of section 40A is amended by striking December 31, 2014 and inserting December 31, 2016. 
(2)Effective dateThe amendment made by this subsection shall apply to fuel sold or used after December 31, 2014. (b)Excise tax incentives (1)In generalSection 6426(c)(6) is amended by striking December 31, 2014 and inserting December 31, 2016. 
(2)PaymentsSection 6427(e)(6)(B) is amended by striking December 31, 2014 and inserting December 31, 2016. (3)Effective dateThe amendments made by this subsection shall apply to fuel sold or used after December 31, 2014. 
(4)Special rule for 2015Notwithstanding any other provision of law, in the case of any biodiesel mixture credit properly determined under section 6426(c) of the Internal Revenue Code of 1986 for the period beginning on January 1, 2015, and ending on December 31, 2015, such credit shall be allowed, and any refund or payment attributable to such credit (including any payment under section 6427(e) of such Code) shall be made, only in such manner as the Secretary of the Treasury (or the Secretary’s delegate) shall provide. Such Secretary shall issue guidance within 30 days after the date of the enactment of this Act providing for a one-time submission of claims covering periods described in the preceding sentence. Such guidance shall provide for a 180-day period for the submission of such claims (in such manner as prescribed by such Secretary) to begin not later than 30 days after such guidance is issued. Such claims shall be paid by such Secretary not later than 60 days after receipt. If such Secretary has not paid pursuant to a claim filed under this subsection within 60 days after the date of the filing of such claim, the claim shall be paid with interest from such date determined by using the overpayment rate and method under section 6621 of such Code. 186.Extension and modification of production credit for Indian coal facilities (a)In generalSection 45(e)(10)(A) is amended by striking 9-year period each place it appears and inserting 11-year period. 
(b)Repeal of limitation based on date facility is placed in serviceSection 45(d)(10) is amended to read as follows:  (10)Indian coal production facilityThe term Indian coal production facility means a facility that produces Indian coal.. 
(c)Treatment of sales to related partiesSection 45(e)(10)(A)(ii)(I) is amended by inserting (either directly by the taxpayer or after sale or transfer to one or more related persons) after unrelated person.  (d)Credit allowed against alternative minimum tax (1)In generalSection 38(c)(4)(B), as amended by the preceding provisions of this Act, is amended by redesignating clauses (v) through (x) as clauses (vi) through (xi), respectively, and by inserting after clause (iv) the following new clause: 
 
(v)the credit determined under section 45 to the extent that such credit is attributable to section 45(e)(10) (relating to Indian coal production facilities),. (2)Conforming amendmentSection 45(e)(10) is amended by striking subparagraph (D). 
(e)Effective dates 
(1)ExtensionThe amendments made by subsection (a) shall apply to coal produced after December 31, 2014. (2)ModificationsThe amendments made by subsections (b) and (c) shall apply to coal produced and sold after December 31, 2015, in taxable years ending after such date. 
(3)Credit allowed against alternative minimum taxThe amendments made by subsection (d) shall apply to credits determined for taxable years beginning after December 31, 2015. 187.Extension of credits with respect to facilities producing energy from certain renewable resources (a)In generalThe following provisions of section 45(d) are each amended by striking January 1, 2015 each place it appears and inserting January 1, 2017: 
(1)Paragraph (2)(A). (2)Paragraph (3)(A). 
(3)Paragraph (4)(B). (4)Paragraph (6). 
(5)Paragraph (7). (6)Paragraph (9). 
(7)Paragraph (11)(B). (b)Extension of election to treat qualified facilities as energy propertySection 48(a)(5)(C)(ii) is amended by striking January 1, 2015 and inserting January 1, 2017. 
(c)Effective datesThe amendments made by this section shall take effect on January 1, 2015. 188.Extension of credit for energy-efficient new homes (a)In generalSection 45L(g) is amended by striking December 31, 2014 and inserting December 31, 2016. 
(b)Effective dateThe amendment made by this section shall apply to homes acquired after December 31, 2014. 189.Extension of special allowance for second generation biofuel plant property (a)In generalSection 168(l)(2)(D) is amended by striking January 1, 2015 and inserting January 1, 2017. 
(b)Effective dateThe amendment made by this section shall apply to property placed in service after December 31, 2014. 190.Extension of energy efficient commercial buildings deduction (a)In generalSection 179D(h) is amended by striking December 31, 2014 and inserting December 31, 2016. 
(b)Effective dateThe amendment made by subsection (a) shall apply to property placed in service after December 31, 2014. 191.Extension of special rule for sales or dispositions to implement FERC or State electric restructuring policy for qualified electric utilities (a)In generalSection 451(i)(3) is amended by striking January 1, 2015 and inserting January 1, 2017. 
(b)Effective dateThe amendment made by this section shall apply to dispositions after December 31, 2014. 192.Extension of excise tax credits relating to alternative fuels (a)Extension of alternative fuels excise tax credits (1)In generalSections 6426(d)(5) and  6426(e)(3) are each amended by striking December 31, 2014 and inserting December 31, 2016. 
(2)Outlay payments for alternative fuelsSection 6427(e)(6)(C) is amended by striking December 31, 2014 and inserting December 31, 2016. (b)Effective dateThe amendments made by this section shall apply to fuel sold or used after December 31, 2014. 
(c)Special rule for 2015Notwithstanding any other provision of law, in the case of any alternative fuel credit properly determined under section 6426(d) of the Internal Revenue Code of 1986 for the period beginning on January 1, 2015, and ending on December 31, 2015, such credit shall be allowed, and any refund or payment attributable to such credit (including any payment under section 6427(e) of such Code) shall be made, only in such manner as the Secretary of the Treasury (or the Secretary’s delegate) shall provide. Such Secretary shall issue guidance within 30 days after the date of the enactment of this Act providing for a one-time submission of claims covering periods described in the preceding sentence. Such guidance shall provide for a 180-day period for the submission of such claims (in such manner as prescribed by such Secretary) to begin not later than 30 days after such guidance is issued. Such claims shall be paid by such Secretary not later than 60 days after receipt. If such Secretary has not paid pursuant to a claim filed under this subsection within 60 days after the date of the filing of such claim, the claim shall be paid with interest from such date determined by using the overpayment rate and method under section 6621 of such Code. 193.Extension of credit for new qualified fuel cell motor vehicles (a)In generalSection 30B(k)(1) is amended by striking December 31, 2014 and inserting December 31, 2016. 
(b)Effective dateThe amendment made by this section shall apply to property purchased after December 31, 2014. IIProgram Integrity 201.Modification of filing dates of returns and statements relating to employee wage information and nonemployee compensation to improve compliance (a)In generalSection 6071 is amended by redesignating subsection (c) as subsection (d), and by inserting after subsection (b) the following new subsection: 
 
(c)Returns and statements relating to employee wage information and nonemployee compensationForms W–2 and W–3 and any returns or statements required by the Secretary to report nonemployee compensation shall be filed on or before January 31 of the year following the calendar year to which such returns relate.. (b)Date for certain refundsSection 6402 is amended by adding at the end the following new subsection: 
 
(m)Earliest date for certain refundsNo credit or refund of an overpayment for a taxable year shall be made to a taxpayer before the 15th day of the second month following the close of such taxable year if a credit is allowed to such taxpayer under section 24 (by reason of subsection (d) thereof) or 32 for such taxable year.. (c)Conforming amendmentSection 6071(b) is amended by striking subparts B and C of part III of this subchapter and inserting subpart B of part III of this subchapter (other than returns and statements required to be filed with respect to nonemployee compensation). 
(d)Effective dates 
(1)In generalExcept as provided in paragraph (2), the amendments made by this section shall apply to returns and statements relating to calendar years beginning after the date of the enactment of this Act. (2)Date for certain refundsThe amendment made by subsection (b) shall apply to credits or refunds made after December 31, 2016. 
202.Safe harbor for de minimis errors on information returns and payee statements 
(a)In generalSection 6721(c) is amended by adding at the end the following new paragraph:  (3)Safe harbor for certain de minimis errors (A)In generalIf, with respect to an information return filed with the Secretary— 
(i)there are 1 or more failures described in subsection (a)(2)(B) relating to an incorrect dollar amount, (ii)no single amount in error differs from the correct amount by more than $100, and 
(iii)no single amount reported for tax withheld on any information return differs from the correct amount by more than $25,then no correction shall be required and, for purposes of this section, such return shall be treated as having been filed with all of the correct required information. (B)ExceptionSubparagraph (A) shall not apply with respect to any incorrect dollar amount to the extent that such error relates to an amount with respect to which an election is made under section 6722(c)(3)(B). 
(C)Regulatory authorityThe Secretary may issue regulations to prevent the abuse of the safe harbor under this paragraph, including regulations providing that this paragraph shall not apply to the extent necessary to prevent any such abuse.. (b)Failure To furnish correct payee statementSection 6722(c) is amended by adding at the end the following new paragraph: 
 
(3)Safe harbor for certain de minimis errors 
(A)In generalIf, with respect to any payee statement— (i)there are 1 or more failures described in subsection (a)(2)(B) relating to an incorrect dollar amount, 
(ii)no single amount in error differs from the correct amount by more than $100, and (iii)no single amount reported for tax withheld on any information return differs from the correct amount by more than $25,then no correction shall be required and, for purposes of this section, such statement shall be treated as having been filed with all of the correct required information. 
(B)ExceptionSubparagraph (A) shall not apply to any payee statement if the person to whom such statement is required to be furnished makes an election (at such time and in such manner as the Secretary may prescribe) that subparagraph (A) not apply with respect to such statement. (C)Regulatory authorityThe Secretary may issue regulations to prevent the abuse of the safe harbor under this paragraph, including regulations providing that this paragraph shall not apply to the extent necessary to prevent any such abuse.. 
(c)Application to broker reporting of basisSection 6045(g)(2)(B) is amended by adding at the end the following new clause:  (iii)Treatment of uncorrected de minimis errorsExcept as otherwise provided by the Secretary, the customer’s adjusted basis shall be determined by treating any incorrect dollar amount which is not required to be corrected by reason of section 6721(c)(3) or section 6722(c)(3) as the correct amount.. 
(d)Conforming amendments 
(1)Section 6721(c) is amended by striking Exception for de minimis failures to include all required information in the heading and inserting Exceptions for certain de minimis failures. (2)Section 6721(c)(1) is amended by striking In general in the heading and inserting Exception for de minimis failure to include all required information. 
(e)Effective dateThe amendments made by this section shall apply to returns required to be filed, and payee statements required to be provided, after December 31, 2016. 203.Requirements for the issuance of ITINs (a)In generalSection 6109 is amended by adding at the end the following new subsection: 
 
(i)Special rules relating to the issuance of ITINs 
(1)In generalThe Secretary is authorized to issue an individual taxpayer identification number to an individual only if the applicant submits an application, using such form as the Secretary may require and including the required documentation— (A)in the case of an applicant not described in subparagraph (B)— 
(i)in person to an employee of the Internal Revenue Service or a community-based certified acceptance agent approved by the Secretary, or (ii)by mail, pursuant to rules prescribed by the Secretary, or 
(B)in the case of an applicant who resides outside of the United States, by mail or in person to an employee of the Internal Revenue Service or a designee of the Secretary at a United States diplomatic mission or consular post. (2)Required documentationFor purposes of this subsection— 
(A)In generalThe term required documentation includes such documentation as the Secretary may require that proves the individual’s identity, foreign status, and residency. (B)Validity of documentsThe Secretary may accept only original documents or certified copies meeting the requirements of the Secretary. 
(3)Term of ITIN 
(A)In generalAn individual taxpayer identification number issued after December 31, 2012, shall remain in effect unless the individual to whom such number is issued does not file a return of tax (or is not included as a dependent on the return of tax of another taxpayer) for 3 consecutive taxable years. In the case of an individual described in the preceding sentence, such number shall expire on the last day of such third consecutive taxable year. (B)Special rule for existing ITINsIn the case of an individual with respect to whom an individual taxpayer identification number was issued before January 1, 2013, such number shall remain in effect until the earlier of— 
(i)the applicable date, or (ii)if the individual does not file a return of tax (or is not included as a dependent on the return of tax of another taxpayer) for 3 consecutive taxable years, the earlier of— 
(I)the last day of such third consecutive taxable year, or (II)the last day of the taxable year that includes the date of the enactment of this subsection. 
(C)Applicable dateFor purposes of subparagraph (B), the term applicable date means— (i)January 1, 2017, in the case of an individual taxpayer identification number issued before January 1, 2008, 
(ii)January 1, 2018, in the case of an individual taxpayer identification number issued in 2008, (iii)January 1, 2019, in the case of an individual taxpayer identification number issued in 2009 or 2010, and 
(iv)January 1, 2020, in the case of an individual taxpayer identification number issued in 2011 or 2012. (4)Distinguishing ITINs issued solely for purposes of treaty benefitsThe Secretary shall implement a system that ensures that individual taxpayer identification numbers issued solely for purposes of claiming tax treaty benefits are used only for such purposes, by distinguishing such numbers from other individual taxpayer identification numbers issued.. 
(b)Audit by TIGTANot later than 2 years after the date of the enactment of this Act, and every 2 years thereafter, the Treasury Inspector General for Tax Administration shall conduct an audit of the program of the Internal Revenue Service for the issuance of individual taxpayer identification numbers pursuant to section 6109(i) of the Internal Revenue Code of 1986 (as added by this section) and report the results of such audit to the Committee on Finance of the Senate and the Committee on the Ways and Means of the House of Representatives. (c)Community-based certified acceptance agentsThe Secretary of the Treasury, or the Secretary’s delegate, shall maintain a program for training and approving community-based certified acceptance agents for purposes of section 6109(i)(1)(A)(i) of the Internal Revenue Code of 1986 (as added by this section). Persons eligible to be acceptance agents under such program include— 
(1)financial institutions (as defined in section 265(b)(5) of such Code and the regulations thereunder), (2)colleges and universities which are described in section 501(c)(3) of such Code and exempt from taxation under section 501(a) of such Code, 
(3)Federal agencies (as defined in section 6402(h) of such Code), (4)State and local governments, including agencies responsible for vital records, 
(5)community-based organizations which are described in subsection (c)(3) or (d) of section 501 of such Code and exempt from taxation under section 501(a) of such Code, (6)persons that provide assistance to taxpayers in the preparation of their tax returns, and 
(7)other persons or categories of persons as authorized by regulations or other guidance of the Secretary of the Treasury. (d)ITIN study (1)In generalThe Secretary of the Treasury, or the Secretary’s delegate, shall conduct a study on the effectiveness of the application process for individual taxpayer identification numbers before the implementation of the amendments made by this section, the effects of the amendments made by this section on such application process, the comparative effectiveness of an in-person review process for application versus other methods of reducing fraud in the ITIN program and improper payments to ITIN holders as a result, and possible administrative and legislative recommendations to improve such process. 
(2)Specific requirementsSuch study shall include an evaluation of the following: (A)Possible administrative and legislative recommendations to reduce fraud and improper payments through the use of individual taxpayer identification numbers (hereinafter referred to as ITINs). 
(B)If data supports an in-person initial review of ITIN applications to reduce fraud and improper payments, the administrative and legislative steps needed to implement such an in-person initial review of ITIN applications, in conjunction with an expansion of the community-based certified acceptance agent program under subsection (c), with a goal of transitioning to such a program by 2020. (C)Strategies for more efficient processing of ITIN applications. 
(D)The acceptance agent program as in existence on the date of the enactment of this Act and ways to expand the geographic availability of agents through the community-based certified acceptance agent program under subsection (c). (E)Strategies for the Internal Revenue Service to work with other Federal agencies, State and local governments, and other organizations and persons described in subsection (c) to encourage participation in the community-based certified acceptance agent program under subsection (c) to facilitate in-person initial review of ITIN applications. 
(F)Typical characteristics (derived from Form W–7 and other sources) of mail applications for ITINs as compared with typical characteristics of in-person applications. (G)Typical characteristics (derived from 17 Form W–7 and other sources) of ITIN applications before the Internal Revenue Service revised its application procedures in 2012 as compared with typical characteristics of ITIN applications made after such revisions went into effect. 
(3)ReportThe Secretary, or the Secretary’s delegate, shall submit to the Committee on Finance of the Senate and the Committee on Ways and Means of the House of Representatives a report detailing the study under paragraph (1) and its findings not later than 1 year after the date of the enactment of this Act. (4)Administrative stepsThe Secretary of the Treasury shall implement any administrative steps identified by the report under paragraph (3) not later than 180 days after submitting such report. 
(e)Mathematical or clerical error authorityParagraph (2) of section 6213(g) of the Internal Revenue Code of 1986 is amended by striking and at the end of subparagraph (M), by striking the period at the end of subparagraph (N) and inserting , and, and by inserting after subparagraph (N) the following new subparagraph:  (O)the inclusion on a return of an individual taxpayer identification number issued under section 6109(i) which has expired, been revoked by the Secretary, or is otherwise invalid.. 
(f)Effective dateThe amendments made by this section shall apply to applications for individual taxpayer identification numbers made after the date of the enactment of this Act. 204.Prevention of retroactive claims of earned income credit after issuance of social security number (a)In generalSection 32(m) is amended by inserting on or before the due date for filing the return for the taxable year before the period at the end. 
(b)Effective date 
(1)In generalExcept as provided in paragraph (2), the amendment made by this section shall apply to any return of tax, and any amendment or supplement to any return of tax, which is filed after the date of the enactment of this Act. (2)Exception for timely-filed 2015 returnsThe amendment made by this section shall not apply to any return of tax (other than an amendment or supplement to any return of tax) for any taxable year which includes the date of the enactment of this Act if such return is filed on or before the due date for such return of tax. 
205.Prevention of retroactive claims of child tax credit 
(a)Qualifying child identification requirementSection 24(e) is amended by inserting and such taxpayer identification number was issued on or before the due date for filing such return before the period at the end. (b)Taxpayer identification requirementSection 24(e), as amended by subsection (a) is amended— 
(1)by striking Identification requirement.—No credit shall be allowed and inserting the following: Identification requirements.— 
(1)Qualifying child identification requirementNo credit shall be allowed, and (2)by adding at the end the following new paragraph: 
 
(2)Taxpayer identification requirementNo credit shall be allowed under this section if the identifying number of the taxpayer was issued after the due date for filing the return for the taxable year.. (c)Effective date (1)In generalThe amendments made by this section shall apply to any return of tax, and any amendment or supplement to any return of tax, which is filed after the date of the enactment of this Act. 
(2)Exception for timely-filed 2015 returnsThe amendments made by this section shall not apply to any return of tax (other than an amendment or supplement to any return of tax) for any taxable year which includes the date of the enactment of this Act if such return is filed on or before the due date for such return of tax. 206.Prevention of retroactive claims of American opportunity tax credit (a)In generalSection 25A(i) is amended— 
(1)by striking paragraph (6), and (2)by inserting after paragraph (5) the following new paragraph: 
 
(6)Identification numbers 
(A)StudentThe requirements of subsection (g)(1) shall not be treated as met with respect to the Hope Scholarship Credit unless the individual’s taxpayer identification number was issued on or before the due date for filing the return of tax for the taxable year. (B)TaxpayerNo Hope Scholarship Credit shall be allowed under this section if the identifying number of the taxpayer was issued after the due date for filing the return for the taxable year.. 
(b)Effective dates 
(1)In generalExcept as provided in paragraph (2), the amendment made by subsection (a)(2) shall apply to any return of tax, and any amendment or supplement to any return of tax, which is filed after the date of the enactment of this Act. (2)Exception for timely-filed 2015 returnsThe amendment made by subsection (a)(2) shall not apply to any return of tax (other than an amendment or supplement to any return of tax) for any taxable year which includes the date of the enactment of this Act if such return is filed on or before the due date for such return of tax. 
(3)Repeal of deadwoodThe amendment made by subsection (a)(1) shall take effect on the date of the enactment of this Act. 207.Procedures to reduce improper claims (a)Due diligence requirementsSection 6695(g) is amended— 
(1)by striking section 32and inserting section 24, 25A(a)(1), or 32, and (2)in the heading by inserting child tax credit; American opportunity tax credit; and before earned income credit. 
(b)Return preparer due diligence study 
(1)In generalThe Secretary of the Treasury, or his delegate, shall conduct a study of the effectiveness of tax return preparer due diligence requirements for claiming the earned income tax credit under section 32 of the Internal Revenue Code of 1986, the child tax credit under section 24 of such Code, and the American opportunity tax credit under section 25A(i) of such Code. (2)RequirementsSuch study shall include an evaluation of the following: 
(A)The effectiveness of the questions currently asked as part of the due-diligence requirement with respect to minimizing error and fraud. (B)Whether all such questions are necessary and support improved compliance. 
(C)The comparative effectiveness of such questions relative to other means of determining (i) eligibility for these tax credits and (ii) the correct amount of tax credit. (D)Whether due diligence of this type should apply to other methods of tax filing and whether such requirements should vary based on the methods to increase effectiveness. 
(E)The effectiveness of the preparer penalty under section 6695(g) in enforcing the due diligence requirements. (3)ReportThe Secretary, or his delegate, shall submit to the Committee on Ways and Means of the House of Representatives and the Committee on Finance of the Senate a report detailing the study and its findings— 
(A)in the case of the portion of the study that relates to the earned income tax credit, not later than 1 year after the date of enactment of this Act, and (B)in the case of the portions of the study that relate to the child tax credit and the American opportunity tax credit, not later than 2 years after the date of the enactment of this Act. 
(c)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2015. 208.Restrictions on taxpayers who improperly claimed credits in prior year (a)Restrictions (1)Child tax creditSection 24 is amended by adding at the end the following new subsection: 
 
(g)Restrictions on taxpayers who improperly claimed credit in prior year (1)Taxpayers making prior fraudulent or reckless claims (A)In generalNo credit shall be allowed under this section for any taxable year in the disallowance period. 
(B)Disallowance periodFor purposes of subparagraph (A), the disallowance period is— (i)the period of 10 taxable years after the most recent taxable year for which there was a final determination that the taxpayer’s claim of credit under this section was due to fraud, and 
(ii)the period of 2 taxable years after the most recent taxable year for which there was a final determination that the taxpayer’s claim of credit under this section was due to reckless or intentional disregard of rules and regulations (but not due to fraud). (2)Taxpayers making improper prior claimsIn the case of a taxpayer who is denied credit under this section for any taxable year as a result of the deficiency procedures under subchapter B of chapter 63, no credit shall be allowed under this section for any subsequent taxable year unless the taxpayer provides such information as the Secretary may require to demonstrate eligibility for such credit.. 
(2)American opportunity tax creditSection 25A(i), as amended by the preceding provisions of this Act, is amended by adding at the end the following new paragraph:  (7)Restrictions on taxpayers who improperly claimed credit in prior year (A)Taxpayers making prior fraudulent or reckless claims (i)In generalNo credit shall be allowed under this section for any taxable year in the disallowance period. 
(ii)Disallowance periodFor purposes of clause (i), the disallowance period is— (I)the period of 10 taxable years after the most recent taxable year for which there was a final determination that the taxpayer’s claim of credit under this section was due to fraud, and 
(II)the period of 2 taxable years after the most recent taxable year for which there was a final determination that the taxpayer’s claim of credit under this section was due to reckless or intentional disregard of rules and regulations (but not due to fraud). (B)Taxpayers making improper prior claimsIn the case of a taxpayer who is denied credit under this section for any taxable year as a result of the deficiency procedures under subchapter B of chapter 63, no credit shall be allowed under this section for any subsequent taxable year unless the taxpayer provides such information as the Secretary may require to demonstrate eligibility for such credit.. 
(b)Math error authority 
(1)Earned income tax creditSection 6213(g)(2)(K) is amended by inserting before the comma at the end the following: or an entry on the return claiming the credit under section 32 for a taxable year for which the credit is disallowed under subsection (k)(1) thereof. (2)American opportunity tax credit and child tax creditSection 6213(g)(2), as amended by the preceding provisions of this Act, is amended by striking and at the end of subparagraph (N), by striking the period at the end of subparagraph (O), and by inserting after subparagraph (O) the following new subparagraphs: 
 
(P)an omission of information required by section 24(h)(2) or an entry on the return claiming the credit under section 24 for a taxable year for which the credit is disallowed under subsection (h)(1) thereof, and (Q)an omission of information required by section 25A(i)(8)(B) or an entry on the return claiming the credit determined under section 25A(i) for a taxable year for which the credit is disallowed under paragraph (8)(A) thereof.. 
(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2015. 209.Treatment of credits for purposes of certain penalties (a)Application of underpayment penaltiesSection 6664(a) is amended by adding at the end the following: A rule similar to the rule of section 6211(b)(4) shall apply for purposes of this subsection.. 
(b)Penalty for erroneous claim of credit made applicable to earned income creditSection 6676(a) is amended by striking (other than a claim for a refund or credit relating to the earned income credit under section 32). (c)Reasonable cause exception for erroneous claim for refund or credit (1)In generalSection 6676(a) is amended by striking has a reasonable basis and inserting is due to reasonable cause. 
(2)Noneconomic substance transactionsSection 6676(c) is amended by striking having a reasonable basis and inserting due to reasonable cause.  (d)Effective dates (1)Underpayment penaltiesThe amendment made by subsection (a) shall apply to— 
(A)returns filed after the date of the enactment of this Act, and (B)returns filed on or before such date if the period specified in section 6501 of the Internal Revenue Code of 1986 for assessment of the taxes with respect to which such return relates has not expired as of such date. 
(2)Penalty for erroneous claim of creditThe amendment made by subsection (b) shall apply to claims filed after the date of the enactment of this Act. 210.Increase the penalty applicable to paid tax preparers who engage in willful or reckless conduct (a)In generalSection 6694(b)(1)(B) is amended by striking 50 percent and inserting 75 percent. 
(b)Effective dateThe amendment made by this section shall apply to returns prepared for taxable years ending after the date of the enactment of this Act. 211.Employer identification number required for American opportunity tax credit (a)In generalSection 25A(i)(6), as added by this Act, is amended by adding at the end the following new subparagraph: 
 
(C)InstitutionNo Hope Scholarship Credit shall be allowed under this section unless the taxpayer includes the employer identification number of any institution to which qualified tuition and related expenses were paid with respect to the individual.. (b)Information reportingSection 6050S(b)(2) is amended by striking and at the end of subparagraph (B), by redesignating subparagraph (C) as subparagraph (D), and by inserting after subparagraph (B) the following new subparagraph: 
 
(C)the employer identification number of the institution, and. (c)Effective date (1)Subsection (a)The amendments made by subsection (a) shall apply to taxable years beginning after December 31, 2015. 
(2)Subsection (b)The amendments made by subsection (b) shall apply to expenses paid after December 31, 2015, for education furnished in academic periods beginning after such date. 212.Higher education information reporting only to include qualified tuition and related expenses actually paid (a)In generalSection 6050S(b)(2)(B)(i) is amended by striking or the aggregate amount billed. 
(b)Effective dateThe amendments made by subsection (b) shall apply to expenses paid after December 31, 2015, for education furnished in academic periods beginning after such date. IIIMiscellaneous provisions AFamily tax relief 301.Exclusion for amounts received under the Work Colleges Program (a)In generalParagraph (2) of section 117(c) is amended by striking or at the end of subparagraph (A), by striking the period at the end of subparagraph (B) and inserting , or, and by adding at the end the following new subparagraph: 
 
(C)a comprehensive student work-learning-service program (as defined in section 448(e) of the Higher Education Act of 1965) operated by a work college (as defined in such section).. (b)Effective dateThe amendments made by this section shall apply to amounts received in taxable years beginning after the date of the enactment of this Act. 
302.Improvements to section 529 accounts 
(a)Computer technology and equipment permanently allowed as a qualified higher education expense for section 529 accounts 
(1)In generalSection 529(e)(3)(A)(iii) is amended to read as follows:  (iii)expenses for the purchase of computer or peripheral equipment (as defined in section 168(i)(2)(B)), computer software (as defined in section 197(e)(3)(B)), or Internet access and related services, if such equipment, software, or services are to be used primarily by the beneficiary during any of the years the beneficiary is enrolled at an eligible educational institution.. 
(2)Effective dateThe amendment made by this subsection shall apply to taxable years beginning after December 31, 2014. (b)Elimination of distribution aggregation requirements (1)In generalSection 529(c)(3) is amended by striking subparagraph (D). 
(2)Effective dateThe amendment made by this subsection shall apply to distributions after December 31, 2014. (c)Recontribution of refunded amounts (1)In generalSection 529(c)(3), as amended by subsection (b), is amended by adding at the end the following new subparagraph: 
 
(D)Special rule for contributions of refunded amountsIn the case of a beneficiary who receives a refund of any qualified higher education expenses from an eligible educational institution, subparagraph (A) shall not apply to that portion of any distribution for the taxable year which is recontributed to a qualified tuition program of which such individual is a beneficiary, but only to the extent such recontribution is made not later than 60 days after the date of such refund and does not exceed the refunded amount.. (2)Effective date (A)In generalThe amendment made by this subsection shall apply with respect to refunds of qualified higher education expenses after December 31, 2014. 
(B)Transition ruleIn the case of a refund of qualified higher education expenses received after December 31, 2014, and before the date of the enactment of this Act, section 529(c)(3)(D) of the Internal Revenue Code of 1986 (as added by this subsection) shall be applied by substituting not later than 60 days after the date of the enactment of this subparagraph for not later than 60 days after the date of such refund.  303.Elimination of residency requirement for qualified ABLE programs (a)In generalSection 529A(b)(1) is amended by striking subparagraph (C), by inserting and at the end of subparagraph (B), and by redesignating subparagraph (D) as subparagraph (C). 
(b)Conforming amendments 
(1)The second sentence of section 529A(d)(3) is amended by striking and State of residence. (2)Section 529A(e) is amended by striking paragraph (7). 
(c)Technical amendments 
(1)Section 529A(d)(4) is amended by striking section 4 and inserting section 103. (2)Section 529A(c)(1)(C)(i) is amended by striking family member and inserting member of the family. 
(d)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2014. 304.Exclusion for wrongfully incarcerated individuals (a)In generalPart III of subchapter B of chapter 1 is amended by inserting before section 140 the following new section: 
 
139F.Certain amounts received by wrongfully incarcerated individuals 
(a)Exclusion from gross incomeIn the case of any wrongfully incarcerated individual, gross income shall not include any civil damages, restitution, or other monetary award (including compensatory or statutory damages and restitution imposed in a criminal matter) relating to the incarceration of such individual for the covered offense for which such individual was convicted. (b)Wrongfully incarcerated individualFor purposes of this section, the term wrongfully incarcerated individual means an individual— 
(1)who was convicted of a covered offense, (2)who served all or part of a sentence of imprisonment relating to that covered offense, and 
(3) 
(A)who was pardoned, granted clemency, or granted amnesty for that covered offense because that individual was innocent of that covered offense, or (B) (i)for whom the judgment of conviction for that covered offense was reversed or vacated, and 
(ii)for whom the indictment, information, or other accusatory instrument for that covered offense was dismissed or who was found not guilty at a new trial after the judgment of conviction for that covered offense was reversed or vacated. (c)Covered offenseFor purposes of this section, the term covered offense means any criminal offense under Federal or State law, and includes any criminal offense arising from the same course of conduct as that criminal offense.. 
(b)Conforming amendmentThe table of sections for part III of subchapter B of chapter 1 is amended by inserting after the item relating to section 139E the following new item:   Sec. 139F. Certain amounts received by wrongfully incarcerated individuals.. (c)Effective dateThe amendments made by this section shall apply to taxable years beginning before, on, or after the date of the enactment of this Act. 
(d)Waiver of limitationsIf the credit or refund of any overpayment of tax resulting from the application of this Act to a period before the date of enactment of this Act is prevented as of such date by the operation of any law or rule of law (including res judicata), such credit or refund may nevertheless be allowed or made if the claim therefor is filed before the close of the 1-year period beginning on the date of the enactment of this Act. 305.Clarification of special rule for certain governmental plans (a)In generalParagraph (1) of section 105(j) is amended— 
(1)by striking the taxpayer and inserting a qualified taxpayer, and (2)by striking deceased plan participant's beneficiary and inserting deceased employee's beneficiary (other than an individual described in paragraph (3)(B)). 
(b)Qualified taxpayerSubsection (j) of section 105 is amended by adding at the end the following new paragraph:  (3)Qualified taxpayerFor purposes of paragraph (1), with respect to an accident or health plan described in paragraph (2), the term qualified taxpayer means a taxpayer who is— 
(A)an employee, or (B)the spouse, dependent (as defined for purposes of subsection (b)), or child (as defined for purposes of such subsection) of an employee.. 
(c)Application to political subdivisions of StatesParagraph (2) of section 105(j) is amended— (1)by inserting or established by or on behalf of a State or political subdivision thereof after public retirement system, and 
(2)by inserting or 501(c)(9) after section 115 in subparagraph (B). (d)Effective dateThe amendments made by this section shall apply to payments after the date of the enactment of this Act. 
306.Rollovers permitted from other retirement plans into simple retirement accounts 
(a)In generalSection 408(p)(1)(B) is amended by inserting except in the case of a rollover contribution described in subsection (d)(3)(G) or a rollover contribution otherwise described in subsection (d)(3) or in section 402(c), 403(a)(4), 403(b)(8), or 457(e)(16), which is made after the 2-year period described in section 72(t)(6), before with respect to which the only contributions allowed. (b)Effective dateThe amendments made by this section shall apply to contributions made after the date of the enactment of this Act. 
307.Technical amendment relating to rollover of certain airline payment amounts 
(a)In generalSection 1106(a) of the FAA Modernization and Reform Act of 2012 (26 U.S.C. 408 note) is amended by adding at the end the following new paragraph:  (6)Special rule for certain airline payment amountsIn the case of any amount which became an airline payment amount by reason of the amendments made by section 1(b) of Public Law 113–243 (26 U.S.C. 408 note), paragraph (1) shall be applied by substituting (or, if later, within the period beginning on December 18, 2014, and ending on the date which is 180 days after the date of enactment of the Protecting Americans from Tax Hikes Act of 2015) for (or, if later, within 180 days of the date of the enactment of this Act).. 
(b)Effective dateThe amendment made by this section shall take effect as if included in Public Law 113–243 (26 U.S.C. 408 note). 308.Treatment of early retirement distributions for nuclear materials couriers, United States Capitol Police, Supreme Court Police, and diplomatic security special agents (a)In generalSection 72(t)(10)(B)(ii), as added by Public Law 114–26, is amended by striking or any and inserting any and by inserting before the period at the end the following: , any nuclear materials courier described in section 8331(27) or 8401(33) of such title, any member of the United States Capitol Police, any member of the Supreme Court Police, or any diplomatic security special agent of the Department of State. 
(b)Effective dateThe amendments made by this section shall apply to distributions after December 31, 2015. 309.Prevention of extension of tax collection period for members of the Armed Forces who are hospitalized as a result of combat zone injuries (a)In generalSection 7508(e) is amended by adding at the end the following new paragraph: 
 
(3)Collection period after assessment not extended as a result of hospitalizationWith respect to any period of continuous qualified hospitalization described in subsection (a) and the next 180 days thereafter, subsection (a) shall not apply in the application of section 6502.. (b)Effective dateThe amendment made by this section shall apply to taxes assessed before, on, or after the date of the enactment of this Act. 
BReal estate investment trusts 
311.Restriction on tax-free spinoffs involving REITs 
(a)In generalSection 355 is amended by adding at the end the following new subsection:  (h)Restriction on distributions involving real estate investment trusts (1)In generalThis section (and so much of section 356 as relates to this section) shall not apply to any distribution if either the distributing corporation or controlled corporation is a real estate investment trust. 
(2)Exceptions for certain spinoffs 
(A)Spinoffs of a real estate investment trust by another real estate investment trustParagraph (1) shall not apply to any distribution if, immediately after the distribution, the distributing corporation and the controlled corporation are both real estate investment trusts. (B)Spinoffs of certain taxable REIT subsidiariesParagraph (1) shall not apply to any distribution if— 
(i)the distributing corporation has been a real estate investment trust at all times during the 3-year period ending on the date of such distribution, (ii)the controlled corporation has been a taxable REIT subsidiary (as defined in section 856(l)) of the distributing corporation at all times during such period, and 
(iii)the distributing corporation had control (as defined in section 368(c) applied by taking into account stock owned directly or indirectly, including through one or more corporations or partnerships, by the distributing corporation) of the controlled corporation at all times during such period.A controlled corporation will be treated as meeting the requirements of clauses (ii) and (iii) if the stock of such corporation was distributed by a taxable REIT subsidiary in a transaction to which this section (or so much of section 356 as relates to this section) applies and the assets of such corporation consist solely of the stock or assets of assets held by one or more taxable REIT subsidiaries of the distributing corporation meeting the requirements of clauses (ii) and (iii). For purposes of clause (iii), control of a partnership means ownership of 80 percent of the profits interest and 80 percent of the capital interests.. (b)Prevention of REIT election following tax-free spin offSection 856(c) is amended by redesignating paragraph (8) as paragraph (9) and by inserting after paragraph (7) the following new paragraph: 
 
(8)Election after tax-free reorganizationIf a corporation was a distributing corporation or a controlled corporation (other than a controlled corporation with respect to a distribution described in section 355(h)(2)(A)) with respect to any distribution to which section 355 (or so much of section 356 as relates to section 355) applied, such corporation (and any successor corporation) shall not be eligible to make any election under paragraph (1) for any taxable year beginning before the end of the 10-year period beginning on the date of such distribution.. (c)Effective dateThe amendments made by this section shall apply to distributions on or after December 7, 2015, but shall not apply to any distribution pursuant to a transaction described in a ruling request initially submitted to the Internal Revenue Service on or before such date, which request has not been withdrawn and with respect to which a ruling has not been issued or denied in its entirety as of such date. 
312.Reduction in percentage limitation on assets of REIT which may be taxable REIT subsidiaries 
(a)In generalSection 856(c)(4)(B)(ii) is amended by striking 25 percent and inserting 20 percent. (b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2017. 
313.Prohibited transaction safe harbors 
(a)Alternative 3–Year averaging test for percentage of assets that can be sold annually 
(1)In generalClause (iii) of section 857(b)(6)(C) is amended by inserting before the semicolon at the end the following: , or (IV) the trust satisfies the requirements of subclause (II) applied by substituting 20 percent for 10 percent and the 3-year average adjusted bases percentage for the taxable year (as defined in subparagraph (G)) does not exceed 10 percent, or (V) the trust satisfies the requirements of subclause (III) applied by substituting 20 percent for 10 percent and the 3-year average fair market value percentage for the taxable year (as defined in subparagraph (H)) does not exceed 10 percent. (2)3-year average adjusted bases and fair market value percentagesParagraph (6) of section 857(b) is amended by redesignating subparagraphs (G) and (H) as subparagraphs (I) and (J), respectively, and by inserting after subparagraph (F) the following new subparagraphs: 
 
(G)3-year average adjusted bases percentageThe term 3-year average adjusted bases percentage means, with respect to any taxable year, the ratio (expressed as a percentage) of— (i)the aggregate adjusted bases (as determined for purposes of computing earnings and profits) of property (other than sales of foreclosure property or sales to which section 1033 applies) sold during the 3 taxable year period ending with such taxable year, divided by 
(ii)the sum of the aggregate adjusted bases (as so determined) of all of the assets of the trust as of the beginning of each of the 3 taxable years which are part of the period referred to in clause (i). (H)3-year average fair market value percentageThe term 3-year average fair market value percentage means, with respect to any taxable year, the ratio (expressed as a percentage) of— 
(i)the fair market value of property (other than sales of foreclosure property or sales to which section 1033 applies) sold during the 3 taxable year period ending with such taxable year, divided by (ii)the sum of the fair market value of all of the assets of the trust as of the beginning of each of the 3 taxable years which are part of the period referred to in clause (i).. 
(3)Conforming amendmentsClause (iv) of section 857(b)(6)(D) is amended by adding or at the end of subclause (III) and by adding at the end the following new subclauses:  (IV)the trust satisfies the requirements of subclause (II) applied by substituting 20 percent for 10 percent and the 3-year average adjusted bases percentage for the taxable year (as defined in subparagraph (G)) does not exceed 10 percent, or 
(V)the trust satisfies the requirements of subclause (III) applied by substituting 20 percent for 10 percent and the 3-year average fair market value percentage for the taxable year (as defined in subparagraph (H)) does not exceed 10 percent,. (b)Application of safe harbors independent of determination whether real estate asset is inventory property (1)In generalSubparagraphs (C) and (D) of section 857(b)(6) are each amended by striking and which is described in section 1221(a)(1) in the matter preceding clause (i). 
(2)No inference from safe harborsSubparagraph (F) of section 857(b)(6) is amended to read as follows:  (F)No inference with respect to treatment as inventory propertyThe determination of whether property is described in section 1221(a)(1) shall be made without regard to this paragraph.. 
(c)Effective dates 
(1)In generalThe amendments made by subsection (a) shall apply to taxable years beginning after the date of the enactment of this Act. (2)Application of safe harbors (A)In generalExcept as provided in subparagraph (B), the amendments made by subsection (b) shall take effect as if included in section 3051 of the Housing Assistance Tax Act of 2008. 
(B)Retroactive application of no inference not applicable to certain timber property previously treated as not inventory propertyThe amendment made by subsection (b)(2) shall not apply to any sale of property to which section 857(b)(6)(G) of the Internal Revenue Code of 1986 (as in effect on the day before the date of the enactment of this Act) applies. 314.Repeal of preferential dividend rule for publicly offered REITs (a)In generalSection 562(c) is amended by inserting or a publicly offered REIT after a publicly offered regulated investment company (as defined in section 67(c)(2)(B)). 
(b)Publicly offered REITSection 562(c), as amended by subsection (a), is amended— (1)by striking Except in the case of and inserting the following:  
 
(1)In generalExcept in the case of, and (2)by adding at the end the following new paragraph: 
 
(2)Publicly offered REITFor purposes of this subsection, the term publicly offered REIT means a real estate investment trust which is required to file annual and periodic reports with the Securities and Exchange Commission under the Securities Exchange Act of 1934.. (c)Effective dateThe amendments made by this section shall apply to distributions in taxable years beginning after December 31, 2014. 
315.Authority for alternative remedies to address certain REIT distribution failures 
(a)In generalSubsection (e) of section 562 is amended— (1)by striking In the case of a real estate investment trust and inserting the following: 
 
(1)Determination of earnings and profits for purposes of dividends paid deductionIn the case of a real estate investment trust, and (2)by adding at the end the following new paragraph: 
 
(2)Authority to provide alternative remedies for certain failuresIn the case of a failure of a distribution by a real estate investment trust to comply with the requirements of subsection (c), the Secretary may provide an appropriate remedy to cure such failure in lieu of not considering the distribution to be a dividend for purposes of computing the dividends paid deduction if— (A)the Secretary determines that such failure is inadvertent or is due to reasonable cause and not due to willful neglect, or 
(B)such failure is of a type of failure which the Secretary has identified for purposes of this paragraph as being described in subparagraph (A).. (b)Effective dateThe amendments made by this section shall apply to distributions in taxable years beginning after December 31, 2015. 
316.Limitations on designation of dividends by REITs 
(a)In generalSection 857 is amended by redesignating subsection (g) as subsection (h) and by inserting after subsection (f) the following new subsection:  (g)Limitations on designation of dividends (1)Overall limitationThe aggregate amount of dividends designated by a real estate investment trust under subsections (b)(3)(C) and (c)(2)(A) with respect to any taxable year may not exceed the dividends paid by such trust with respect to such year. For purposes of the preceding sentence, dividends paid after the close of the taxable year described in section 858 shall be treated as paid with respect to such year. 
(2)ProportionalityThe Secretary may prescribe regulations or other guidance requiring the proportionality of the designation of particular types of dividends among shares or beneficial interests of a real estate investment trust.. (b)Effective dateThe amendments made by this section shall apply to distributions in taxable years beginning after December 31, 2015. 
317.Debt instruments of publicly offered REITs and mortgages treated as real estate assets 
(a)Debt instruments of publicly offered REITs treated as real estate assets 
(1)In generalSubparagraph (B) of section 856(c)(5) is amended— (A)by striking and shares and inserting , shares, and 
(B)by inserting , and debt instruments issued by publicly offered REITs before the period at the end of the first sentence. (2)Income from nonqualified debt instruments of publicly offered REITs not qualified for purposes of satisfying the 75 percent gross income testSubparagraph (H) of section 856(c)(3) is amended by inserting (other than a nonqualified publicly offered REIT debt instrument) after real estate asset. 
(3)25 percent asset limitation on holding of nonqualified debt instruments of publicly offered REITsSubparagraph (B) of section 856(c)(4) is amended by redesignating clause (iii) as clause (iv) and by inserting after clause (ii) the following new clause:  (iii)not more than 25 percent of the value of its total assets is represented by nonqualified publicly offered REIT debt instruments, and. 
(4)Definitions related to debt instruments of publicly offered REITsParagraph (5) of section 856(c) is amended by adding at the end the following new subparagraph:  (L)Definitions related to debt instruments of publicly offered REITs (i)Publicly offered REITThe term publicly offered REIT has the meaning given such term by section 562(c)(2). 
(ii)Nonqualified publicly offered REIT debt instrumentThe term nonqualified publicly offered REIT debt instrument means any real estate asset which would cease to be a real estate asset if subparagraph (B) were applied without regard to the reference to debt instruments issued by publicly offered REITs.. (b)Interests in mortgages on interests in real property treated as real estate assetsSubparagraph (B) of section 856(c)(5) is amended by inserting or on interests in real property after interests in mortgages on real property. 
(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2015. 318.Asset and income test clarification regarding ancillary personal property (a)In generalSubsection (c) of section 856, as amended by the preceding provisions of this Act, is amended by redesignating paragraph (9) as paragraph (10) and by inserting after paragraph (8) the following new paragraph: 
 
(9)Special rules for certain personal property which is ancillary to real property 
(A)Certain personal property leased in connection with real propertyPersonal property shall be treated as a real estate asset for purposes of paragraph (4)(A) to the extent that rents attributable to such personal property are treated as rents from real property under subsection (d)(1)(C). (B)Certain personal property mortgaged in connection with real propertyIn the case of an obligation secured by a mortgage on both real property and personal property, if the fair market value of such personal property does not exceed 15 percent of the total fair market value of all such property, such obligation shall be treated— 
(i)for purposes of paragraph (3)(B), as an obligation described therein, and (ii)for purposes of paragraph (4)(A), as a real estate asset.For purposes of the preceding sentence, the fair market value of all such property shall be determined in the same manner as the fair market value of real property is determined for purposes of apportioning interest income between real property and personal property under paragraph (3)(B).. 
(b)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2015. 319.Hedging provisions (a)Modification to permit the termination of a hedging transaction using an additional hedging instrumentSubparagraph (G) of section 856(c)(5) is amended by striking and at the end of clause (i), by striking the period at the end of clause (ii) and inserting , and, and by adding at the end the following new clause: 
 
(iii)if— (I)a real estate investment trust enters into one or more positions described in clause (i) with respect to indebtedness described in clause (i) or one or more positions described in clause (ii) with respect to property which generates income or gain described in paragraph (2) or (3), 
(II)any portion of such indebtedness is extinguished or any portion of such property is disposed of, and (III)in connection with such extinguishment or disposition, such trust enters into one or more transactions which would be hedging transactions described in clause (ii) or (iii) of section 1221(b)(2)(A) with respect to any position referred to in subclause (I) if such position were ordinary property,any income of such trust from any position referred to in subclause (I) and from any transaction referred to in subclause (III) (including gain from the termination of any such position or transaction) shall not constitute gross income under paragraphs (2) and (3) to the extent that such transaction hedges such position.. 
(b)Identification requirements 
(1)In generalSubparagraph (G) of section 856(c)(5), as amended by subsection (a), is amended by striking and at the end of clause (ii), by striking the period at the end of clause (iii) and inserting , and, and by adding at the end the following new clause:  (iv)clauses (i), (ii), and (iii) shall not apply with respect to any transaction unless such transaction satisfies the identification requirement described in section 1221(a)(7) (determined after taking into account any curative provisions provided under the regulations referred to therein).. 
(2)Conforming amendmentsSubparagraph (G) of section 856(c)(5) is amended— (A)by striking which is clearly identified pursuant to section 1221(a)(7) in clause (i), and 
(B)by striking , but only if such transaction is clearly identified as such before the close of the day on which it was acquired, originated, or entered into (or such other time as the Secretary may prescribe) in clause (ii). (c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2015. 
320.Modification of REIT earnings and profits calculation to avoid duplicate taxation 
(a)Earnings and profits not increased by amounts allowed in computing taxable income in prior yearsSection 857(d) is amended— (1)by amending paragraph (1) to read as follows: 
 
(1)In generalThe earnings and profits of a real estate investment trust for any taxable year (but not its accumulated earnings) shall not be reduced by any amount which— (A)is not allowable in computing its taxable income for such taxable year, and 
(B)was not allowable in computing its taxable income for any prior taxable year., and (2)by adding at the end the following new paragraphs: 
 
(4)Real estate investment trustFor purposes of this subsection, the term real estate investment trust includes a domestic corporation, trust, or association which is a real estate investment trust determined without regard to the requirements of subsection (a). (5)Special rules for determining earnings and profits for purposes of the deduction for dividends paidFor special rules for determining the earnings and profits of a real estate investment trust for purposes of the deduction for dividends paid, see section 562(e)(1).. 
(b)Exception for purposes of determining dividends paid deductionSection 562(e)(1), as amended by the preceding provisions of this Act, is amended by striking deduction, the earnings and all that follows and inserting the following: deduction— 
(A)the earnings and profits of such trust for any taxable year (but not its accumulated earnings) shall be increased by the amount of gain (if any) on the sale or exchange of real property which is taken into account in determining the taxable income of such trust for such taxable year (and not otherwise taken into account in determining such earnings and profits), and (B)section 857(d)(1) shall be applied without regard to subparagraph (B) thereof.. 
(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2015. 321.Treatment of certain services provided by taxable REIT subsidiaries (a)Taxable REIT subsidiaries treated in same manner as independent contractors for certain purposes (1)Marketing and development expenses under rental property safe harborClause (v) of section 857(b)(6)(C) is amended by inserting or a taxable REIT subsidiary before the period at the end. 
(2)Marketing expenses under timber safe harborClause (v) of section 857(b)(6)(D) is amended by striking “, in the case of a sale on or before the termination date,”. (3)Foreclosure property grace periodSubparagraph (C) of section 856(e)(4) is amended by inserting or through a taxable REIT subsidiary after receive any income. 
(b)Tax on redetermined TRS service income 
(1)In generalSubparagraph (A) of section 857(b)(7) is amended by striking and excess interest and inserting excess interest, and redetermined TRS service income. (2)Redetermined TRS service incomeParagraph (7) of section 857(b) is amended by redesignating subparagraphs (E) and (F) as subparagraphs (F) and (G), respectively, and inserting after subparagraph (D) the following new subparagraph: 
 
(E)Redetermined TRS service income 
(i)In generalThe term redetermined TRS service income means gross income of a taxable REIT subsidiary of a real estate investment trust attributable to services provided to, or on behalf of, such trust (less deductions properly allocable thereto) to the extent the amount of such income (less such deductions) would (but for subparagraph (F)) be increased on distribution, apportionment, or allocation under section 482. (ii)Coordination with redetermined rentsClause (i) shall not apply with respect to gross income attributable to services furnished or rendered to a tenant of the real estate investment trust (or to deductions properly allocable thereto).. 
(3)Conforming amendmentsSubparagraphs (B)(i) and (C) of section 857(b)(7) are each amended by striking subparagraph (E) and inserting subparagraph (F). (c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2015. 
322.Exception from FIRPTA for certain stock of REITs 
(a)Modifications of ownership rules 
(1)In generalSection 897 is amended by adding at the end the following new subsection:  (k)Special rules relating to real estate investment trusts (1)Increase in percentage ownership for exceptions for persons holding publicly traded stock (A)DispositionsIn the case of any disposition of stock in a real estate investment trust, paragraphs (3) and (6)(C) of subsection (c) shall each be applied by substituting more than 10 percent for more than 5 percent. 
(B)DistributionsIn the case of any distribution from a real estate investment trust, subsection (h)(1) shall be applied by substituting 10 percent for 5 percent. (2)Stock held by qualified shareholders not treated as USRPI (A)In generalExcept as provided in subparagraph (B)— 
(i)stock of a real estate investment trust which is held directly (or indirectly through 1 or more partnerships) by a qualified shareholder shall not be treated as a United States real property interest, and (ii)notwithstanding subsection (h)(1), any distribution to a qualified shareholder shall not be treated as gain recognized from the sale or exchange of a United States real property interest to the extent the stock of the real estate investment trust held by such qualified shareholder is not treated as a United States real property interest under clause (i). 
(B)ExceptionIn the case of a qualified shareholder with 1 or more applicable investors— (i)subparagraph (A)(i) shall not apply to so much of the stock of a real estate investment trust held by a qualified shareholder as bears the same ratio to the value of the interests (other than interests held solely as a creditor) held by such applicable investors in the qualified shareholder bears to value of all interests (other than interests held solely as a creditor) in the qualified shareholder, and 
(ii)a percentage equal to the ratio determined under clause (i) of the amounts realized by the qualified shareholder with respect to any disposition of stock in the real estate investment trust or with respect to any distribution from the real estate investment trust attributable to gain from sales or exchanges of a United States real property interest shall be treated as amounts realized from the disposition of United States real property interests. (C)Special rule for certain distributions treated as sale or exchangeIf a distribution by a real estate investment trust is treated as a sale or exchange of stock under section 301(c)(3), 302, or 331 with respect to a qualified shareholder—  
(i)in the case of an applicable investor, subparagraph (B) shall apply with respect to such distribution, and (ii)in the case of any other person, such distribution shall be treated under section 857(b)(3)(F) as a dividend from a real estate investment trust notwithstanding any other provision of this title. 
(D)Applicable investorFor purposes of this paragraph, the term applicable investor means, with respect to any qualified shareholder holding stock in a real estate investment trust, a person (other than a qualified shareholder) which— (i)holds an interest (other than an interest solely as a creditor) in such qualified shareholder, and 
(ii)holds more than 10 percent of the stock of such real estate investment trust (whether or not by reason of the person’s ownership interest in the qualified shareholder). (E)Constructive ownership rulesFor purposes of subparagraphs (B)(i) and (C) and paragraph (4), the constructive ownership rules under subsection (c)(6)(C) shall apply. 
(3)Qualified shareholderFor purposes of this subsection— (A)In generalThe term qualified shareholder means a foreign person which— 
(i) 
(I)is eligible for benefits of a comprehensive income tax treaty with the United States which includes an exchange of information program and the principal class of interests of which is listed and regularly traded on 1 or more recognized stock exchanges (as defined in such comprehensive income tax treaty), or (II)is a foreign partnership that is created or organized under foreign law as a limited partnership in a jurisdiction that has an agreement for the exchange of information with respect to taxes with the United States and has a class of limited partnership units which is regularly traded on the New York Stock Exchange or Nasdaq Stock Market and such class of limited partnership units value is greater than 50 percent of the value of all the partnership units, 
(ii)is a qualified collective investment vehicle, and (iii)maintains records on the identity of each person who, at any time during the foreign person’s taxable year, holds directly 5 percent or more of the class of interest described in subclause (I) or (II) of clause (i), as the case may be. 
(B)Qualified collective investment vehicleFor purposes of this subsection, the term qualified collective investment vehicle means a foreign person— (i)which, under the comprehensive income tax treaty described in subparagraph (A)(i), is eligible for a reduced rate of withholding with respect to ordinary dividends paid by a real estate investment trust even if such person holds more than 10 percent of the stock of such real estate investment trust, 
(ii)which— (I)is a publicly traded partnership (as defined in section 7704(b)) to which subsection (a) of section 7704 does not apply, 
(II)is a withholding foreign partnership for purposes of chapters 3, 4, and 61, (III)if such foreign partnership were a United States corporation, would be a United States real property holding corporation (determined without regard to paragraph (1)) at any time during the 5-year period ending on the date of disposition of, or distribution with respect to, such partnership’s interests in a real estate investment trust, or 
(iii)which is designated as a qualified collective investment vehicle by the Secretary and is either— (I)fiscally transparent within the meaning of section 894, or 
(II)required to include dividends in its gross income, but entitled to a deduction for distributions to persons holding interests (other than interests solely as a creditor) in such foreign person. (4)Partnership allocations (A)In generalFor the purposes of this subsection, in the case of an applicable investor who is a nonresident alien individual or a foreign corporation and is a partner in a partnership that is a qualified shareholder, if such partner’s proportionate share of USRPI gain for the taxable year exceeds such partner’s distributive share of USRPI gain for the taxable year, then 
(i)such partner’s distributive share of the amount of gain taken into account under subsection (a)(1) by the partner for the taxable year (determined without regard to this paragraph) shall be increased by the amount of such excess, and (ii)such partner’s distributive share of items of income or gain for the taxable year that are not treated as gain taken into account under subsection (a)(1) (determined without regard to this paragraph) shall be decreased (but not below zero) by the amount of such excess. 
(B)USRPI gainFor the purposes of this paragraph, the term USRPI gain means the excess (if any) of— (i)the sum of— 
(I)any gain recognized from the disposition of a United States real property interest, and (II)any distribution by a real estate investment trust that is treated as gain recognized from the sale or exchange of a United States real property interest, over 
(ii)any loss recognized from the disposition of a United States real property interest. (C)Proportionate share of USRPI gainFor purposes of this paragraph, an applicable investor’s proportionate share of USRPI gain shall be determined on the basis of such investor’s share of partnership items of income or gain (excluding gain allocated under section 704(c)), whichever results in the largest proportionate share. If the investor’s share of partnership items of income or gain (excluding gain allocated under section 704(c)) may vary during the period such investor is a partner in the partnership, such share shall be the highest share such investor may receive.. 
(2)Conforming amendments 
(A)Section 897(c)(1)(A) is amended by inserting or subsection (k) after subparagraph (B) in the matter preceding clause (i). (B)Section 857(b)(3)(F) is amended by inserting or subparagraph (A)(ii) or (C) of section 897(k)(2) after 897(h)(1). 
(b)Determination of domestic control 
(1)Special ownership rules 
(A)In generalSection 897(h)(4) is amended by adding at the end the following new subparagraph:  (E)Special ownership rulesFor purposes of determining the holder of stock under subparagraphs (B) and (C)— 
(i)in the case of any class of stock of the qualified investment entity which is regularly traded on an established securities market in the United States, a person holding less than 5 percent of such class of stock at all times during the testing period shall be treated as a United States person unless the qualified investment entity has actual knowledge that such person is not a United States person, (ii)any stock in the qualified investment entity held by another qualified investment entity— 
(I)any class of stock of which is regularly traded on an established securities market, or (II)which is a regulated investment company which issues redeemable securities (within the meaning of section 2 of the Investment Company Act of 1940),shall be treated as held by a foreign person, except that if such other qualified investment entity is domestically controlled (determined after application of this subparagraph), such stock shall be treated as held by a United States person, and 
(iii)any stock in the qualified investment entity held by any other qualified investment entity not described in subclause (I) or (II) of clause (ii) shall only be treated as held by a United States person in proportion to the stock of such other qualified investment entity which is (or is treated under clause (ii) or (iii) as) held by a United States person.. (B)Conforming amendmentThe heading for paragraph (4) of section 897(h) is amended by inserting and special rules after Definitions. 
(2)Technical amendmentClause (ii) of section 897(h)(4)(A) is amended by inserting and for purposes of determining whether a real estate investment trust is a domestically controlled qualified investment entity under this subsection after real estate investment trust. (c)Effective dates (1)In generalThe amendments made by subsection (a) shall take effect on the date of enactment and shall apply to— 
(A)any disposition on and after the date of the enactment of this Act, and (B)any distribution by a real estate investment trust on or after the date of the enactment of this Act which is treated as a deduction for a taxable year of such trust ending after such date. 
(2)Determination of domestic controlThe amendments made by subsection (b)(1) shall take effect on the date of the enactment of this Act. (3)Technical amendmentThe amendment made by subsection (b)(2) shall take effect on January 1, 2015. 
323.Exception for interests held by foreign retirement or pension funds 
(a)In generalSection 897, as amended by the preceding provisions of this Act, is amended by adding at the end the following new subsection:  (l)Exception for interests held by foreign pension funds (1)In generalThis section shall not apply to any United States real property interest held directly (or indirectly through 1 or more partnerships) by, or to any distribution received from a real estate investment trust by— 
(A)a qualified foreign pension fund, or (B)any entity all of the interests of which are held by a qualified foreign pension fund. 
(2)Qualified foreign pension fundFor purposes of this subsection, the term qualified foreign pension fund means any trust, corporation, or other organization or arrangement— (A)which is created or organized under the law of a country other than the United States, 
(B)which is established to provide retirement or pension benefits to participants or beneficiaries that are current or former employees (or persons designated by such employees) of one or more employers in consideration for services rendered, (C)which does not have a single participant or beneficiary with a right to more than five percent of its assets or income, 
(D)which is subject to government regulation and provides annual information reporting about its beneficiaries to the relevant tax authorities in the country in which it is established or operates, and (E)with respect to which, under the laws of the country in which it is established or operates— 
(i)contributions to such trust, corporation, organization, or arrangement which would otherwise be subject to tax under such laws are deductible or excluded from the gross income of such entity or taxed at a reduced rate, or (ii)taxation of any investment income of such trust, corporation, organization or arrangement is deferred or such income is taxed at a reduced rate. 
(3)RegulationsThe Secretary shall prescribe such regulations as may be necessary or appropriate to carry out the purposes of this subsection.. (b)Exemption from withholdingSection 1445(f)(3) is amended by striking any person and all that follows and inserting the following:  
any person other than— (A)a United States person, and 
(B)except as otherwise provided by the Secretary, an entity with respect to which section 897 does not apply by reason of subsection (l) thereof.. (c)Effective dateThe amendments made by this section shall apply to dispositions and distributions after the date of the enactment of this Act. 
324.Increase in rate of withholding of tax on dispositions of United States real property interests 
(a)In generalSubsections (a), (e)(3), (e)(4), and (e)(5) of section 1445 are each amended by striking 10 percent and inserting 15 percent. (b)Exception for certain residencesSection 1445(c) is amended by adding at the end the following new paragraph: 
 
(4)Reduced rate of withholding for residence where amount realized does not exceed $1,000,000In the case of a disposition— (A)of property which is acquired by the transferee for use by the transferee as a residence, 
(B)with respect to which the amount realized for such property does not exceed $1,000,000, and (C)to which subsection (b)(5) does not apply,subsection (a) shall be applied by substituting 10 percent for 15 percent.. 
(c)Effective dateThe amendments made by this section shall apply to dispositions after the date which is 60 days after the date of the enactment of this Act. 325.Interests in RICs and REITs not excluded from definition of United States real property interests (a)In generalSection 897(c)(1)(B) is amended by striking and at the end of clause (i), by striking the period at the end of clause (ii)(II) and inserting , and, and by adding at the end the following new clause: 
 
(iii)neither such corporation nor any predecessor of such corporation was a regulated investment company or a real estate investment trust at any time during the shorter of the periods described in subparagraph (A)(ii).. (b)Effective dateThe amendment made by this section shall apply to dispositions on or after the date of the enactment of this Act. 
326.Dividends derived from RICs and REITs ineligible for deduction for United States source portion of dividends from certain foreign corporations 
(a)In generalSection 245(a) is amended by adding at the end the following new paragraph:  (12)Dividends derived from RICs and REITs ineligible for deductionRegulated investment companies and real estate investment trusts shall not be treated as domestic corporations for purposes of paragraph (5)(B).. 
(b)Effective dateThe amendment made by this section shall apply to dividends received from regulated investment companies and real estate investment trusts on or after the date of the enactment of this Act. (c)No inferenceNothing contained in this section or the amendments made by this section shall be construed to create any inference with respect to the proper treatment under section 245 of the Internal Revenue Code of 1986 of dividends received from regulated investment companies or real estate investment trusts before the date of the enactment of this Act. 
CAdditional provisions 
331.Deductibility of charitable contributions to agricultural research organizations 
(a)In generalSubparagraph (A) of section 170(b)(1) is amended by striking or at the end of clause (vii), by striking the comma at the end of clause (viii) and inserting , or, and by inserting after clause (viii) the following new clause:  (ix)an agricultural research organization directly engaged in the continuous active conduct of agricultural research (as defined in section 1404 of the Agricultural Research, Extension, and Teaching Policy Act of 1977) in conjunction with a land-grant college or university (as defined in such section) or a non-land grant college of agriculture (as defined in such section), and during the calendar year in which the contribution is made such organization is committed to spend such contribution for such research before January 1 of the fifth calendar year which begins after the date such contribution is made,. 
(b)Expenditures To influence legislationParagraph (4) of section 501(h) is amended by redesignating subparagraphs (E) and (F) as subparagraphs (F) and (G), respectively, and by inserting after subparagraph (D) the following new subparagraph:  (E)section 170(b)(1)(A)(ix) (relating to agricultural research organizations),. 
(c)Effective dateThe amendments made by this section shall apply to contributions made on and after the date of the enactment of this Act. 332.Removal of bond requirements and extending filing periods for certain taxpayers with limited excise tax liability (a)Filing requirementsParagraph (4) of section 5061(d) of the Internal Revenue Code of 1986 is amended— 
(1)in subparagraph (A)— (A)by striking In the case of and inserting the following: 
 
(i)More than $1,000 and not more than $50,000 in taxesExcept as provided in clause (ii), in the case of, (B)by striking under bond for deferred payment, and 
(C)by adding at the end the following new clause:  (ii)Not more than $1,000 in taxesIn the case of any taxpayer who reasonably expects to be liable for not more than $1,000 in taxes imposed with respect to distilled spirits, wines, and beer under subparts A, C, and D and section 7652 for the calendar year and who was liable for not more than $1,000 in such taxes in the preceding calendar year, the last day for the payment of tax on withdrawals, removals, and entries (and articles brought into the United States from Puerto Rico) shall be the 14th day after the last day of the calendar year., and 
(2)in subparagraph (B)— (A)by striking Subparagraph (A) and inserting the following: 
 
(i)Exceeds $50,000 limitSubparagraph (A)(i), and (B)by adding at the end the following new clause: 
 
(ii)Exceeds $1,000 limitSubparagraph (A)(ii) shall not apply to any taxpayer for any portion of the calendar year following the first date on which the aggregate amount of tax due under subparts A, C, and D and section 7652 from such taxpayer during such calendar year exceeds $1,000, and any tax under such subparts which has not been paid on such date shall be due on the 14th day after the last day of the calendar quarter in which such date occurs.. (b)Bond requirements (1)In generalSection 5551 of such Code is amended— 
(A)in subsection (a), by striking No individual and inserting Except as provided under subsection (d), no individual, and (B)by adding at the end the following new subsection: 
 
(d)Removal of bond requirements 
(1)In generalDuring any period to which subparagraph (A) of section 5061(d)(4) applies to a taxpayer (determined after application of subparagraph (B) thereof), such taxpayer shall not be required to furnish any bond covering operations or withdrawals of distilled spirits or wines for nonindustrial use or of beer. (2)Satisfaction of bond requirementsAny taxpayer for any period described in paragraph (1) shall be treated as if sufficient bond has been furnished for purposes of covering operations and withdrawals of distilled spirits or wines for nonindustrial use or of beer for purposes of any requirements relating to bonds under this chapter.. 
(2)Conforming amendments 
(A)Bonds for distilled spirits plantsSection 5173(a) of such Code is amended— (i)in paragraph (1), by striking No person and inserting Except as provided under section 5551(d), no person, and 
(ii)in paragraph (2), by striking No distilled spirits and inserting Except as provided under section 5551(d), no distilled spirits. (B)Bonded wine cellarsSection 5351 of such Code is amended— 
(i)by striking Any person and inserting the following:  (a)In generalAny person, 
(ii)by inserting , except as provided under section 5551(d), before file bond, (iii)by striking Such premises shall and all that follows through the period, and 
(iv)by adding at the end the following new subsection:  (b)DefinitionsFor purposes of this chapter— 
(1)Bonded wine cellarThe term bonded wine cellar means any premises described in subsection (a), including any such premises established by a taxpayer described in section 5551(d). (2)Bonded wineryAt the discretion of the Secretary, any bonded wine cellar that engages in production operations may be designated as a bonded winery.. 
(C)Bonds for breweriesSection 5401 of such Code is amended by adding at the end the following new subsection:  (c)Exception from bond requirements for certain breweriesSubsection (b) shall not apply to any taxpayer for any period described in section 5551(d).. 
(c)Effective dateThe amendments made by this section shall apply to any calendar quarters beginning more than 1 year after the date of the enactment of this Act. 333.Modifications to alternative tax for certain small insurance companies (a)Additional requirement for companies to which alternative tax applies (1)Added requirement (A)In generalSubparagraph (A) of section 831(b)(2) is amended— 
(i)by striking (including interinsurers and reciprocal underwriters), and (ii)by striking and at the end of clause (i), by redesignating clause (ii) as clause (iii), and by inserting after clause (i) the following new clause: 
 
(ii)such company meets the diversification requirements of subparagraph (B), and. (B)Diversification requirementParagraph (2) of section 831(b) is amended by redesignating subparagraphs (B) as subparagraph (C) and by inserting after subparagraph (A) the following new subparagraph: 
 
(B)Diversification requirements 
(i)In generalAn insurance company meets the requirements of this subparagraph if— (I)no more than 20 percent of the net written premiums (or, if greater, direct written premiums) of such company for the taxable year is attributable to any one policyholder, or 
(II)such insurance company does not meet the requirement of subclause (I) and no person who holds (directly or indirectly) an interest in such insurance company is a specified holder who holds (directly or indirectly) aggregate interests in such insurance company which constitute a percentage of the entire interests in such insurance company which is more than a de minimis percentage higher than the percentage of interests in the specified assets with respect to such insurance company held (directly or indirectly) by such specified holder. (ii)DefinitionsFor purposes of clause (i)(II)— 
(I)Specified holderThe term specified holder means, with respect to any insurance company, any individual who holds (directly or indirectly) an interest in such insurance company and who is a spouse or lineal descendant (including by adoption) of an individual who holds an interest (directly or indirectly) in the specified assets with respect to such insurance company. (II)Specified assetsThe term specified assets means, with respect to any insurance company, the trades or businesses, rights, or assets with respect to which the net written premiums (or direct written premiums) of such insurance company are paid. 
(III)Indirect interestAn indirect interest includes any interest held through a trust, estate, partnership, or corporation. (IV)De minimisExcept as otherwise provided by the Secretary in regulations or other guidance, 2 percentage points or less shall be treated as de minimis.. 
(C)Conforming amendmentsThe second sentence section 831(b)(2)(A) is amended— (i)by striking clause (ii) and inserting clause (iii), and 
(ii)by striking clause (i) and inserting clauses (i) and (ii). (2)Treatment of related policyholdersClause (i) of section 831(b)(2)(C), as redesignated by paragraph (1)(B), is amended— 
(A)by striking For purposes of subparagraph (A), in determining and inserting For purposes of this paragraph— 
(I)in determining,  (B)by striking the period at the end and inserting , and, and 
(C)by adding at the end the following new subclause:  (II)in determining the attribution of premiums to any policyholder under subparagraph (B)(i), all policyholders which are related (within the meaning of section 267(b) or 707(b)) or are members of the same controlled group shall be treated as one policyholder.. 
(3)ReportingSection 831 is amended by redesignating subsection (d) as subsection (e) and by inserting after subsection (c) the following new subsection:  (d)ReportingEvery insurance company for which an election is in effect under subsection (b) for any taxable year shall furnish to the Secretary at such time and in such manner as the Secretary shall prescribe such information for such taxable year as the Secretary shall require with respect to the requirements of subsection (b)(2)(A)(ii).. 
(b)Increase in limitation on premiums 
(1)In generalClause (i) of section 831(b)(2)(A) is amended by striking $1,200,000 and inserting $2,200,000. (2)Inflation AdjustmentParagraph (2) of section 831(b), as amended by subsection (a)(1)(B), is amended by adding at the end the following new subparagraph: 
 
(D)Inflation adjustmentIn the case of any taxable year beginning in a calendar year after 2015, the dollar amount set forth in subparagraph (A)(i) shall be increased by an amount equal to— (i)such dollar amount, multiplied by 
(ii)the cost-of-living adjustment determined under section 1(f)(3) for such calendar year by substituting calendar year 2013 for calendar year 1992 in subparagraph (B) thereof.If the amount as adjusted under the preceding sentence is not a multiple of $50,000, such amount shall be rounded to the next lowest multiple of $50,000.. (c)Effective DateThe amendments made by this section shall apply to taxable years beginning after December 31, 2016. 
334.Treatment of timber gains 
(a)In generalSection 1201(b) is amended to read as follows:  (b)Special rate for qualified timber gains (1)In generalIf, for any taxable year beginning in 2016, a corporation has both a net capital gain and qualified timber gain— 
(A)subsection (a) shall apply to such corporation for the taxable year without regard to whether the applicable tax rate exceeds 35 percent, and (B)the tax computed under subsection (a)(2) shall be equal to the sum of— 
(i)23.8 percent of the least of— (I)qualified timber gain, 
(II)net capital gain, or (III)taxable income, plus 
(ii)35 percent of the excess (if any) of taxable income over the sum of the amounts for which a tax was determined under subsection (a)(1) and clause (i). (2)Qualified timber gainFor purposes of this section, the term qualified timber gain means, with respect to any taxpayer for any taxable year, the excess (if any) of— 
(A)the sum of the taxpayer’s gains described in subsections (a) and (b) of section 631 for such year, over (B)the sum of the taxpayer's losses described in such subsections for such year. For purposes of subparagraphs (A) and (B), only timber held more than 15 years shall be taken into account.. 
(b)Conforming amendmentSection 55(b) is amended by striking paragraph (4). (c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2015. 
335.Modification of definition of hard cider 
(a)In generalSection 5041 of the Internal Revenue Code of 1986 is amended— (1)in paragraph (6) of subsection (b), by striking which is a still wine and all that follows through alcohol by volume, and 
(2)by adding at the end the following new subsection:  (g)Hard ciderFor purposes of subsection (b)(6), the term hard cider means a wine— 
(1)containing not more than 0.64 gram of carbon dioxide per hundred milliliters of wine, except that the Secretary may by regulations prescribe such tolerances to this limitation as may be reasonably necessary in good commercial practice, (2)which is derived primarily— 
(A)from apples or pears, or (B)from— 
(i)apple juice concentrate or pear juice concentrate, and (ii)water, 
(3)which contains no fruit product or fruit flavoring other than apple or pear, and (4)which contains at least one-half of 1 percent and less than 8.5 percent alcohol by volume.. 
(b)Effective dateThe amendments made by this section shall apply to hard cider removed during calendar years beginning after December 31, 2016. 336.Church plan clarification (a)Application of controlled group rules to church plans (1)In generalSection 414(c) is amended— 
(A)by striking For purposes and inserting the following:  (1)In generalExcept as provided in paragraph (2), for purposes, and 
(B)by adding at the end the following new paragraph:  (2)Special rules relating to church plans (A)General ruleExcept as provided in subparagraphs (B) and (C), for purposes of this subsection and subsection (m), an organization that is otherwise eligible to participate in a church plan shall not be aggregated with another such organization and treated as a single employer with such other organization for a plan year beginning in a taxable year unless— 
(i)one such organization provides (directly or indirectly) at least 80 percent of the operating funds for the other organization during the preceding taxable year of the recipient organization, and (ii)there is a degree of common management or supervision between the organizations such that the organization providing the operating funds is directly involved in the day-to-day operations of the other organization. 
(B)Nonqualified church-controlled organizationsNotwithstanding subparagraph (A), for purposes of this subsection and subsection (m), an organization that is a nonqualified church-controlled organization shall be aggregated with 1 or more other nonqualified church-controlled organizations, or with an organization that is not exempt from tax under section 501, and treated as a single employer with such other organization, if at least 80 percent of the directors or trustees of such other organization are either representatives of, or directly or indirectly controlled by, such nonqualified church-controlled organization. For purposes of this subparagraph, the term nonqualified church-controlled organization means a church-controlled tax-exempt organization described in section 501(c)(3) that is not a qualified church-controlled organization (as defined in section 3121(w)(3)(B)). (C)Permissive aggregation among church-related organizationsThe church or convention or association of churches with which an organization described in subparagraph (A) is associated (within the meaning of subsection (e)(3)(D)), or an organization designated by such church or convention or association of churches, may elect to treat such organizations as a single employer for a plan year. Such election, once made, shall apply to all succeeding plan years unless revoked with notice provided to the Secretary in such manner as the Secretary shall prescribe. 
(D)Permissive disaggregation of church-related organizationsFor purposes of subparagraph (A), in the case of a church plan, an employer may elect to treat churches (as defined in section 403(b)(12)(B)) separately from entities that are not churches (as so defined), without regard to whether such entities maintain separate church plans. Such election, once made, shall apply to all succeeding plan years unless revoked with notice provided to the Secretary in such manner as the Secretary shall prescribe.. (2)Clarification relating to application of anti-abuse ruleThe rule of 26 CFR 1.414(c)–5(f) shall continue to apply to each paragraph of section 414(c) of the Internal Revenue Code of 1986, as amended by paragraph (1). 
(3)Effective dateThe amendments made by paragraph (1) shall apply to years beginning before, on, or after the date of the enactment of this Act. (b)Application of contribution and funding limitations to 403(b) grandfathered defined benefit plans (1)In generalSection 251(e)(5) of the Tax Equity and Fiscal Responsibility Act of 1982 (Public Law 97–248), is amended— 
(A)by striking 403(b)(2) and inserting 403(b), and (B)by inserting before the period at the end the following: , and shall be subject to the applicable limitations of section 415(b) of such Code as if it were a defined benefit plan under section 401(a) of such Code (and not to the limitations of section 415(c) of such Code).. 
(2)Effective dateThe amendments made by this subsection shall apply to years beginning before, on, or after the date of the enactment of this Act. (c)Automatic enrollment by church plans (1)In generalThis subsection shall supersede any law of a State that relates to wage, salary, or payroll payment, collection, deduction, garnishment, assignment, or withholding which would directly or indirectly prohibit or restrict the inclusion in any church plan (as defined in section 414(e) of the Internal Revenue Code of 1986) of an automatic contribution arrangement. 
(2)Definition of automatic contribution arrangementFor purposes of this subsection, the term automatic contribution arrangement means an arrangement— (A)under which a participant may elect to have the plan sponsor or the employer make payments as contributions under the plan on behalf of the participant, or to the participant directly in cash, 
(B)under which a participant is treated as having elected to have the plan sponsor or the employer make such contributions in an amount equal to a uniform percentage of compensation provided under the plan until the participant specifically elects not to have such contributions made (or specifically elects to have such contributions made at a different percentage), and (C)under which the notice and election requirements of paragraph (3), and the investment requirements of paragraph (4), are satisfied. 
(3)Notice requirements 
(A)In generalThe plan sponsor of, or plan administrator or employer maintaining, an automatic contribution arrangement shall, within a reasonable period before the first day of each plan year, provide to each participant to whom the arrangement applies for such plan year notice of the participant’s rights and obligations under the arrangement which— (i)is sufficiently accurate and comprehensive to apprise the participant of such rights and obligations, and 
(ii)is written in a manner calculated to be understood by the average participant to whom the arrangement applies. (B)Election requirementsA notice shall not be treated as meeting the requirements of subparagraph (A) with respect to a participant unless— 
(i)the notice includes an explanation of the participant’s right under the arrangement not to have elective contributions made on the participant’s behalf (or to elect to have such contributions made at a different percentage), (ii)the participant has a reasonable period of time, after receipt of the explanation described in clause (i) and before the first elective contribution is made, to make such election, and 
(iii)the notice explains how contributions made under the arrangement will be invested in the absence of any investment election by the participant. (4)Default investmentIf no affirmative investment election has been made with respect to any automatic contribution arrangement, contributions to such arrangement shall be invested in a default investment selected with the care, skill, prudence, and diligence that a prudent person selecting an investment option would use. 
(5)Effective dateThis subsection shall take effect on the date of the enactment of this Act. (d)Allow certain plan transfers and mergers (1)In generalSection 414 is amended by adding at the end the following new subsection: 
 
(z)Certain plan transfers and mergers 
(1)In generalUnder rules prescribed by the Secretary, except as provided in paragraph (2), no amount shall be includible in gross income by reason of— (A)a transfer of all or a portion of the accrued benefit of a participant or beneficiary, whether or not vested, from a church plan that is a plan described in section 401(a) or an annuity contract described in section 403(b) to an annuity contract described in section 403(b), if such plan and annuity contract are both maintained by the same church or convention or association of churches, 
(B)a transfer of all or a portion of the accrued benefit of a participant or beneficiary, whether or not vested, from an annuity contract described in section 403(b) to a church plan that is a plan described in section 401(a), if such plan and annuity contract are both maintained by the same church or convention or association of churches, or (C)a merger of a church plan that is a plan described in section 401(a), or an annuity contract described in section 403(b), with an annuity contract described in section 403(b), if such plan and annuity contract are both maintained by the same church or convention or association of churches. 
(2)LimitationParagraph (1) shall not apply to a transfer or merger unless the participant’s or beneficiary's total accrued benefit immediately after the transfer or merger is equal to or greater than the participant’s or beneficiary's total accrued benefit immediately before the transfer or merger, and such total accrued benefit is nonforfeitable after the transfer or merger. (3)QualificationA plan or annuity contract shall not fail to be considered to be described in section 401(a) or 403(b) merely because such plan or annuity contract engages in a transfer or merger described in this subsection. 
(4)DefinitionsFor purposes of this subsection— (A)Church or convention or association of churchesThe term church or convention or association of churches includes an organization described in subparagraph (A) or (B)(ii) of subsection (e)(3). 
(B)Annuity contractThe term annuity contract includes a custodial account described in section 403(b)(7) and a retirement income account described in section 403(b)(9). (C)Accrued benefitThe term accrued benefit means— 
(i)in the case of a defined benefit plan, the employee's accrued benefit determined under the plan, and (ii)in the case of a plan other than a defined benefit plan, the balance of the employee's account under the plan.. 
(2)Effective dateThe amendment made by this subsection shall apply to transfers or mergers occurring after the date of the enactment of this Act. (e)Investments by church plans in collective trusts (1)In generalIn the case of— 
(A)a church plan (as defined in section 414(e) of the Internal Revenue Code of 1986), including a plan described in section 401(a) of such Code and a retirement income account described in section 403(b)(9) of such Code, and (B)an organization described in section 414(e)(3)(A) of such Code the principal purpose or function of which is the administration of such a plan or account,the assets of such plan, account, or organization (including any assets otherwise permitted to be commingled for investment purposes with the assets of such a plan, account, or organization) may be invested in a group trust otherwise described in Internal Revenue Service Revenue Ruling 81–100 (as modified by Internal Revenue Service Revenue Rulings 2004–67, 2011–1, and 2014–24), or any subsequent revenue ruling that supersedes or modifies such revenue ruling, without adversely affecting the tax status of the group trust, such plan, account, or organization, or any other plan or trust that invests in the group trust. 
(2)Effective dateThis subsection shall apply to investments made after the date of the enactment of this Act. DRevenue Provisions 341.Updated ASHRAE standards for energy efficient commercial buildings deduction (a)In generalParagraph (1) of section 179D(c) is amended by striking Standard 90.1–2001 each place it appears and inserting Standard 90.1–2007. 
(b)Conforming amendments 
(1)Paragraph (2) of section 179D(c) is amended to read as follows:  (2)Standard 90.1–2007The term Standard 90.1–2007 means Standard 90.1–2007 of the American Society of Heating, Refrigerating, and Air Conditioning Engineers and the Illuminating Engineering Society of North America (as in effect on the day before the date of the adoption of Standard 90.1–2010 of such Societies).. 
(2)Subsection (f) of section 179D is amended by striking Standard 90.1–2001 each place it appears in paragraphs (1) and (2)(C)(i) and inserting Standard 90.1–2007. (3)Paragraph (1) of section 179D(f) is amended— 
(A)by striking Table 9.3.1.1 and inserting Table 9.5.1, and (B)by striking Table 9.3.1.2 and inserting Table 9.6.1. 
(c)Effective dateThe amendments made by this subsection shall apply to property placed in service after December 31, 2015. 342.Excise tax credit equivalency for liquified petroleum gas and liquified natural gas (a)In generalSection 6426 is amended by adding at the end the following new subsection: 
 
(j)Energy equivalency determinations for liquefied petroleum gas and liquefied natural gasFor purposes of determining any credit under this section, any reference to the number of gallons of an alternative fuel or the gasoline gallon equivalent of such a fuel shall be treated as a reference to— (1)in the case of liquefied petroleum gas, the energy equivalent of a gallon of gasoline, as defined in section 4041(a)(2)(C), and 
(2)in the case of liquefied natural gas, the energy equivalent of a gallon of diesel, as defined in section 4041(a)(2)(D).. (b)Effective dateThe amendments made by this section shall apply to fuel sold or used after December 31, 2015. 
343.Exclusion from gross income of certain clean coal power grants to non-corporate taxpayers 
(a)General ruleIn the case of an eligible taxpayer other than a corporation, gross income for purposes of the Internal Revenue Code of 1986 shall not include any amount received under section 402 of the Energy Policy Act of 2005. (b)Reduction in basisThe basis of any property subject to the allowance for depreciation under the Internal Revenue Code of 1986 which is acquired with any amount to which subsection (a) applies during the 12-month period beginning on the day such amount is received shall be reduced by an amount equal to such amount. The excess (if any) of such amount over the amount of the reduction under the preceding sentence shall be applied to the reduction (as of the last day of the period specified in the preceding sentence) of the basis of any other property held by the taxpayer. The particular properties to which the reductions required by this subsection are allocated shall be determined by the Secretary of the Treasury (or the Secretary's delegate) under regulations similar to the regulations under section 362(c)(2) of such Code. 
(c)Limitation to amounts which would be contributions to capitalSubsection (a) shall not apply to any amount unless such amount, if received by a corporation, would be excluded from gross income under section 118 of the Internal Revenue Code of 1986. (d)Eligible taxpayerFor purposes of this section, with respect to any amount received under section 402 of the Energy Policy Act of 2005, the term eligible taxpayer means a taxpayer that makes a payment to the Secretary of the Treasury (or the Secretary's delegate) equal to 1.18 percent of the amount so received. Such payment shall be made at such time and in such manner as such Secretary (or the Secretary's delegate) shall prescribe. In the case of a partnership, such Secretary (or the Secretary's delegate) shall prescribe regulations to determine the allocation of such payment amount among the partners. 
(e)Effective dateThis section shall apply to amounts received under section 402 of the Energy Policy Act of 2005 in taxable years beginning after December 31, 2011. 344.Clarification of valuation rule for early termination of certain charitable remainder unitrusts (a)In generalSection 664(e) is amended— 
(1)by adding at the end the following: In the case of the early termination of a trust which is a charitable remainder unitrust by reason of subsection (d)(3), the valuation of interests in such trust for purposes of this section shall be made under rules similar to the rules of the preceding sentence., and (2)by striking for purposes of charitable contribution in the heading thereof and inserting of interests. 
(b)Effective dateThe amendment made by this section shall apply to terminations of trusts occurring after the date of the enactment of this Act. 345.Prevention of transfer of certain losses from tax indifferent parties (a)In generalSection 267(d) is amended to read as follows: 
 
(d)Amount of gain where loss previously disallowed 
(1)In generalIf— (A)in the case of a sale or exchange of property to the taxpayer a loss sustained by the transferor is not allowable to the transferor as a deduction by reason of subsection (a)(1), and 
(B)the taxpayer sells or otherwise disposes of such property (or of other property the basis of which in the taxpayer’s hands is determined directly or indirectly by reference to such property) at a gain,then such gain shall be recognized only to the extent that it exceeds so much of such loss as is properly allocable to the property sold or otherwise disposed of by the taxpayer. (2)Exception for wash salesParagraph (1) shall not apply if the loss sustained by the transferor is not allowable to the transferor as a deduction by reason of section 1091 (relating to wash sales). 
(3)Exception for transfers from tax indifferent partiesParagraph (1) shall not apply to the extent any loss sustained by the transferor (if allowed) would not be taken into account in determining a tax imposed under section 1 or 11 or a tax computed as provided by either of such sections.. (b)Effective dateThe amendment made by this section shall apply to sales and other dispositions of property acquired after December 31, 2015, by the taxpayer in a sale or exchange to which section 267(a)(1) of the Internal Revenue Code of 1986 applied. 
346.Treatment of certain persons as employers with respect to motion picture projects 
(a)In generalChapter 25 (relating to general provisions relating to employment taxes) is amended by adding at the end the following new section:  3512.Treatment of certain persons as employers with respect to motion picture projects (a)In generalFor purposes of sections 3121(a)(1) and 3306(b)(1), remuneration paid to a motion picture project worker by a motion picture project employer during a calendar year shall be treated as remuneration paid with respect to employment of such worker by such employer during the calendar year. The identity of such employer for such purposes shall be determined as set forth in this section and without regard to the usual common law rules applicable in determining the employer-employee relationship. 
(b)DefinitionsFor purposes of this section— (1)Motion picture project employerThe term motion picture project employer means any person if— 
(A)such person (directly or through affiliates)— (i)is a party to a written contract covering the services of motion picture project workers with respect to motion picture projects in the course of a client's trade or business, 
(ii)is contractually obligated to pay remuneration to the motion picture project workers without regard to payment or reimbursement by any other person, (iii)controls the payment (within the meaning of section 3401(d)(1)) of remuneration to the motion picture project workers and pays such remuneration from its own account or accounts, 
(iv)is a signatory to one or more collective bargaining agreements with a labor organization (as defined in 29 U.S.C. 152(5)) that represents motion picture project workers, and (v)has treated substantially all motion picture project workers that such person pays as employees and not as independent contractors during such calendar year for purposes of determining employment taxes under this subtitle, and 
(B)at least 80 percent of all remuneration (to which section 3121 applies) paid by such person in such calendar year is paid to motion picture project workers. (2)Motion picture project workerThe term motion picture project worker means any individual who provides services on motion picture projects for clients who are not affiliated with the motion picture project employer. 
(3)Motion picture projectThe term motion picture project means the production of any property described in section 168(f)(3). Such term does not include property with respect to which records are required to be maintained under section 2257 of title 18, United States Code. (4)Affiliate; affiliatedA person shall be treated as an affiliate of, or affiliated with, another person if such persons are treated as a single employer under subsection (b) or (c) of section 414.. 
(b)Clerical amendmentThe table of sections for such chapter 25 is amended by adding at the end the following new item:  Sec. 3512. Treatment of certain persons as employers with respect to motion picture projects.. (c)Effective dateThe amendments made by this section shall apply to remuneration paid after December 31, 2015. 
(d)No inferenceNothing in the amendments made by this section shall be construed to create any inference on the law before the date of the enactment of this Act. IVTax administration AInternal Revenue Service reforms 401.Duty to ensure that Internal Revenue Service employees are familiar with and act in accord with certain taxpayer rights (a)In generalSection 7803(a) is amended by redesignating paragraph (3) as paragraph (4) and by inserting after paragraph (2) the following new paragraph: 
 
(3)Execution of duties in accord with taxpayer rightsIn discharging his duties, the Commissioner shall ensure that employees of the Internal Revenue Service are familiar with and act in accord with taxpayer rights as afforded by other provisions of this title, including— (A)the right to be informed, 
(B)the right to quality service, (C)the right to pay no more than the correct amount of tax, 
(D)the right to challenge the position of the Internal Revenue Service and be heard, (E)the right to appeal a decision of the Internal Revenue Service in an independent forum, 
(F)the right to finality, (G)the right to privacy, 
(H)the right to confidentiality, (I)the right to retain representation, and 
(J)the right to a fair and just tax system.. (b)Effective dateThe amendments made by this section shall take effect on the date of the enactment of this Act. 
402.IRS employees prohibited from using personal email accounts for official businessNo officer or employee of the Internal Revenue Service may use a personal email account to conduct any official business of the Government. 403.Release of information regarding the status of certain investigations (a)In generalSection 6103(e) is amended by adding at the end the following new paragraph: 
 
(11)Disclosure of information regarding status of investigation of violation of this sectionIn the case of a person who provides to the Secretary information indicating a violation of section 7213, 7213A, or 7214 with respect to any return or return information of such person, the Secretary may disclose to such person (or such person’s designee)— (A)whether an investigation based on the person’s provision of such information has been initiated and whether it is open or closed, 
(B)whether any such investigation substantiated such a violation by any individual, and (C)whether any action has been taken with respect to such individual (including whether a referral has been made for prosecution of such individual).. 
(b)Effective dateThe amendment made by this section shall apply to disclosures made on or after the date of the enactment of this Act. 404.Administrative appeal relating to adverse determinations of tax-exempt status of certain organizations (a)In generalSection 7123 is amended by adding at the end of the following: 
 
(c)Administrative appeal relating to adverse determination of tax-Exempt status of certain organizations 
(1)In generalThe Secretary shall prescribe procedures under which an organization which claims to be described in section 501(c) may request an administrative appeal (including a conference relating to such appeal if requested by the organization) to the Internal Revenue Service Office of Appeals of an adverse determination described in paragraph (2). (2)Adverse determinationsFor purposes of paragraph (1), an adverse determination is described in this paragraph if such determination is adverse to an organization with respect to— 
(A)the initial qualification or continuing qualification of the organization as exempt from tax under section 501(a) or as an organization described in section 170(c)(2), (B)the initial classification or continuing classification of the organization as a private foundation under section 509(a), or 
(C)the initial classification or continuing classification of the organization as a private operating foundation under section 4942(j)(3).. (b)Effective dateThe amendment made by subsection (a) shall apply to determinations made on or after May 19, 2014. 
405.Organizations required to notify Secretary of intent to operate under 501(c)(4) 
(a)In generalPart I of subchapter F of chapter 1 is amended by adding at the end the following new section:  506.Organizations required to notify Secretary of intent to operate under 501(c)(4) (a)In generalAn organization described in section 501(c)(4) shall, not later than 60 days after the organization is established, notify the Secretary (in such manner as the Secretary shall by regulation prescribe) that it is operating as such. 
(b)Contents of noticeThe notice required under subsection (a) shall include the following information: (1)The name, address, and taxpayer identification number of the organization. 
(2)The date on which, and the State under the laws of which, the organization was organized. (3)A statement of the purpose of the organization. 
(c)Acknowledgment of receiptNot later than 60 days after receipt of such a notice, the Secretary shall send to the organization an acknowledgment of such receipt. (d)Extension for reasonable causeThe Secretary may, for reasonable cause, extend the 60-day period described in subsection (a). 
(e)User feeThe Secretary shall impose a reasonable user fee for submission of the notice under subsection (a). (f)Request for determinationUpon request by an organization to be treated as an organization described in section 501(c)(4), the Secretary may issue a determination with respect to such treatment. Such request shall be treated for purposes of section 6104 as an application for exemption from taxation under section 501(a).. 
(b)Supporting information with first returnSection 6033(f) is amended— (1)by striking the period at the end and inserting , and,  
(2)by striking include on the return required under subsection (a) the information and inserting the following:  include on the return required under subsection (a)— 
(1)the information, and (3)by adding at the end the following new paragraph: 
 
(2)in the case of the first such return filed by such an organization after submitting a notice to the Secretary under section 506(a), such information as the Secretary shall by regulation require in support of the organization’s treatment as an organization described in section 501(c)(4).. (c)Failure To file initial notificationSection 6652(c) is amended by redesignating paragraphs (4), (5), and (6) as paragraphs (5), (6), and (7), respectively, and by inserting after paragraph (3) the following new paragraph: 
 
(4)Notices under section 506 
(A)Penalty on organizationIn the case of a failure to submit a notice required under section 506(a) (relating to organizations required to notify Secretary of intent to operate as 501(c)(4)) on the date and in the manner prescribed therefor, there shall be paid by the organization failing to so submit $20 for each day during which such failure continues, but the total amount imposed under this subparagraph on any organization for failure to submit any one notice shall not exceed $5,000. (B)ManagersThe Secretary may make written demand on an organization subject to penalty under subparagraph (A) specifying in such demand a reasonable future date by which the notice shall be submitted for purposes of this subparagraph. If such notice is not submitted on or before such date, there shall be paid by the person failing to so submit $20 for each day after the expiration of the time specified in the written demand during which such failure continues, but the total amount imposed under this subparagraph on all persons for failure to submit any one notice shall not exceed $5,000.. 
(d)Clerical amendmentThe table of sections for part I of subchapter F of chapter 1 is amended by adding at the end the following new item:   Sec. 506. Organizations required to notify Secretary of intent to operate under 501(c)(4).. (e)LimitationNotwithstanding any other provision of law, any fees collected pursuant to section 506(e) of the Internal Revenue Code of 1986, as added by subsection (a), shall not be expended by the Secretary of the Treasury or the Secretary’s delegate unless provided by an appropriations Act. 
(f)Effective date 
(1)In generalThe amendments made by this section shall apply to organizations which are described in section 501(c)(4) of the Internal Revenue Code of 1986 and organized after the date of the enactment of this Act. (2)Certain existing organizationsIn the case of any other organization described in section 501(c)(4) of such Code, the amendments made by this section shall apply to such organization only if, on or before the date of the enactment of this Act— 
(A)such organization has not applied for a written determination of recognition as an organization described in section 501(c)(4) of such Code, and (B)such organization has not filed at least one annual return or notice required under subsection (a)(1) or (i) (as the case may be) of section 6033 of such Code.In the case of any organization to which the amendments made by this section apply by reason of the preceding sentence, such organization shall submit the notice required by section 506(a) of such Code, as added by this Act, not later than 180 days after the date of the enactment of this Act. 
406.Declaratory judgments for 501(c)(4) and other exempt organizations 
(a)In generalSection 7428(a)(1) is amended by striking or at the end of subparagraph (C) and by inserting after subparagraph (D) the following new subparagraph:  (E)with respect to the initial qualification or continuing qualification of an organization as an organization described in section 501(c) (other than paragraph (3)) or 501(d) and exempt from tax under section 501(a), or. 
(b)Effective dateThe amendments made by this section shall apply to pleadings filed after the date of the enactment of this Act. 407.Termination of employment of Internal Revenue Service employees for taking official actions for political purposes (a)In generalParagraph (10) of section 1203(b) of the Internal Revenue Service Restructuring and Reform Act of 1998 is amended to read as follows: 
 
(10)performing, delaying, or failing to perform (or threatening to perform, delay, or fail to perform) any official action (including any audit) with respect to a taxpayer for purpose of extracting personal gain or benefit or for a political purpose.. (b)Effective dateThe amendment made by this section shall take effect on the date of the enactment of this Act. 
408.Gift tax not to apply to contributions to certain exempt organizations 
(a)In generalSection 2501(a) is amended by adding at the end the following new paragraph:  (6)Transfers to certain exempt organizationsParagraph (1) shall not apply to the transfer of money or other property to an organization described in paragraph (4), (5), or (6) of section 501(c) and exempt from tax under section 501(a), for the use of such organization.. 
(b)Effective dateThe amendment made by subsection (a) shall apply to gifts made after the date of the enactment of this Act. (c)No inferenceNothing in the amendment made by subsection (a) shall be construed to create any inference with respect to whether any transfer of property (whether made before, on, or after the date of the enactment of this Act) to an organization described in paragraph (4), (5), or (6) of section 501(c) of the Internal Revenue Code of 1986 is a transfer of property by gift for purposes of chapter 12 of such Code. 
409.Extend Internal Revenue Service authority to require truncated Social Security numbers on Form W–2 
(a)WagesSection 6051(a)(2) is amended by striking his social security account number and inserting an identifying number for the employee. (b)Effective dateThe amendment made by this section shall take effect on the date of the enactment of this Act. 
410.Clarification of enrolled agent credentialsSection 330 of title 31, United States Code, is amended— (1)by redesignating subsections (b), (c), and (d) as subsections (c), (d), and (e), respectively, and 
(2)by inserting after subsection (a) the following new subsection:  (b)Any enrolled agents properly licensed to practice as required under rules promulgated under subsection (a) shall be allowed to use the credentials or designation of enrolled agent, EA, or E.A... 
411.Partnership audit rules 
(a)Correction and clarification to modifications to imputed underpayments 
(1)Section 6225(c)(4)(A)(i) is amended by striking in the case of ordinary income,.  (2)Section 6225(c) is amended by redesignating paragraphs (5) through (7) as paragraphs (6) through (8), respectively, and by inserting after paragraph (4) the following new paragraph: 
 
(5)Certain passive losses of publicly traded partnerships 
(A)In generalIn the case of a publicly traded partnership (as defined in section 469(k)(2)), such procedures shall provide— (i)for determining the imputed underpayment without regard to the portion thereof that the partnership demonstrates is attributable to a net decrease in a specified passive activity loss which is allocable to a specified partner, and 
(ii)for the partnership to take such net decrease into account as an adjustment in the adjustment year with respect to the specified partners to which such net decrease relates. (B)Specified passive activity lossFor purposes of this paragraph, the term specified passive activity loss means, with respect to any specified partner of such publicly traded partnership, the lesser of— 
(i)the passive activity loss of such partner which is separately determined with respect to such partnership under section 469(k) with respect to such partner’s taxable year in which or with which the reviewed year of such partnership ends, or (ii)such passive activity loss so determined with respect to such partner’s taxable year in which or with which the adjustment year of such partnership ends. 
(C)Specified partnerFor purposes of this paragraph, the term specified partner means any person if such person— (i)is a partner of the publicly traded partnership referred to in subparagraph (A), 
(ii)is described in section 469(a)(2), and (iii)has a specified passive activity loss with respect to such publicly traded partnership,with respect to each taxable year of such person which is during the period beginning with the taxable year of such person in which or with which the reviewed year of such publicly traded partnership ends and ending with the taxable year of such person in which or with which the adjustment year of such publicly traded partnership ends.. 
(b)Correction and clarification to judicial review of partnership adjustment  
(1)Section 6226 is amended by adding at the end the following new subsection:  (d)Judicial reviewFor the time period within which a partnership may file a petition for a readjustment, see section 6234(a).. 
(2)Subsections (a)(3), (b)(1), and (d) of section 6234 are each amended by striking the Claims Court and inserting the Court of Federal Claims. (3)The heading for section 6234(b) is amended by striking Claims Court and inserting Court of Federal Claims.  
(c)Correction and clarification to period of limitations on making adjustments 
(1)Section 6235(a)(2) is amended by striking paragraph (4) and inserting paragraph (7). (2)Section 6235(a)(3) is amended by striking 270 days and inserting 330 days (plus the number of days of any extension consented to by the Secretary under section 6225(c)(7).  
(d)Technical amendmentSection 6031(b) is amended by striking the last sentence and inserting the following: Except as provided in the procedures under section 6225(c), with respect to statements under section 6226, or as otherwise provided by the Secretary, information required to be furnished by the partnership under this subsection may not be amended after the due date of the return under subsection (a) to which such information relates..  (e)Effective dateThe amendments made by this section shall take effect as if included in section 1101 of the Bipartisan Budget Act of 2015. 
BUnited States Tax Court 
1Taxpayer access to United States Tax Court 
421.Filing period for interest abatement cases 
(a)In generalSubsection (h) of section 6404 is amended— (1)by striking Review of denial in the heading and inserting Judicial review, and 
(2)by striking if such action is brought and all that follows in paragraph (1) and inserting “if such action is brought—  (A)at any time after the earlier of— 
(i)the date of the mailing of the Secretary’s final determination not to abate such interest, or (ii)the date which is 180 days after the date of the filing with the Secretary (in such form as the Secretary may prescribe) of a claim for abatement under this section, and 
(B)not later than the date which is 180 days after the date described in subparagraph (A)(i).. (b)Effective dateThe amendments made by this section shall apply to claims for abatement of interest filed with the Secretary of the Treasury after the date of the enactment of this Act. 
422.Small tax case election for interest abatement cases 
(a)In generalSubsection (f) of section 7463 is amended— (1)by striking and at the end of paragraph (1), 
(2)by striking the period at the end of paragraph (2) and inserting , and, and (3)by adding at the end the following new paragraph: 
 
(3)a petition to the Tax Court under section 6404(h) in which the amount of the abatement sought does not exceed $50,000.. (b)Effective dateThe amendments made by this section shall apply to cases pending as of the day after the date of the enactment of this Act, and cases commenced after such date of enactment. 
423.Venue for appeal of spousal relief and collection cases 
(a)In generalParagraph (1) of section 7482(b) is amended— (1)by striking or at the end of subparagraph (D), 
(2)by striking the period at the end of subparagraph (E), and (3)by inserting after subparagraph (E) the following new subparagraphs: 
 
(F)in the case of a petition under section 6015(e), the legal residence of the petitioner, or (G)in the case of a petition under section 6320 or 6330— 
(i)the legal residence of the petitioner if the petitioner is an individual, and (ii)the principal place of business or principal office or agency if the petitioner is an entity other than an individual.. 
(b)Effective date 
(1)In generalThe amendments made by this section shall apply to petitions filed after the date of enactment of this Act. (2)Effect on existing proceedingsNothing in this section shall be construed to create any inference with respect to the application of section 7482 of the Internal Revenue Code of 1986 with respect to court proceedings filed on or before the date of the enactment of this Act. 
424.Suspension of running of period for filing petition of spousal relief and collection cases 
(a)Petitions for spousal relief 
(1)In generalSubsection (e) of section 6015 is amended by adding at the end the following new paragraph:  (6)Suspension of running of period for filing petition in title 11 casesIn the case of a person who is prohibited by reason of a case under title 11, United States Code, from filing a petition under paragraph (1)(A) with respect to a final determination of relief under this section, the running of the period prescribed by such paragraph for filing such a petition with respect to such final determination shall be suspended for the period during which the person is so prohibited from filing such a petition, and for 60 days thereafter.. 
(2)Effective dateThe amendment made by this subsection shall apply to petitions filed under section 6015(e) of the Internal Revenue Code of 1986 after the date of the enactment of this Act. (b)Collection proceedings (1)In generalSubsection (d) of section 6330 is amended— 
(A)by striking appeal such determination to the Tax Court in paragraph (1) and inserting petition the Tax Court for review of such determination, (B)by striking Judicial review of determination in the heading of paragraph (1) and inserting Petition for review by tax court, 
(C)by redesignating paragraph (2) as paragraph (3), and (D)by inserting after paragraph (1) the following new paragraph: 
 
(2)Suspension of running of period for filing petition in title 11 casesIn the case of a person who is prohibited by reason of a case under title 11, United States Code, from filing a petition under paragraph (1) with respect to a determination under this section, the running of the period prescribed by such subsection for filing such a petition with respect to such determination shall be suspended for the period during which the person is so prohibited from filing such a petition, and for 30 days thereafter, and. (2)Effective dateThe amendments made by this subsection shall apply to petitions filed under section 6330 of the Internal Revenue Code of 1986 after the date of the enactment of this Act. 
(c)Conforming amendmentSubsection (c) of section 6320 is amended by striking (2)(B) and inserting (3)(B). 425.Application of Federal rules of evidence (a)In generalSection 7453 is amended by striking “the rules of evidence applicable in trials without a jury in the United States District Court of the District of Columbia” and inserting the Federal Rules of Evidence. 
(b)Effective dateThe amendment made by this section shall apply to proceedings commenced after the date of the enactment of this Act and, to the extent that it is just and practicable, to all proceedings pending on such date. 2United States Tax Court administration 431.Judicial conduct and disability procedures (a)In generalPart II of subchapter C of chapter 76 is amended by adding at the end the following new section: 
 
7466.Judicial conduct and disability procedures 
(a)In generalThe Tax Court shall prescribe rules, consistent with the provisions of chapter 16 of title 28, United States Code, establishing procedures for the filing of complaints with respect to the conduct of any judge or special trial judge of the Tax Court and for the investigation and resolution of such complaints. In investigating and taking action with respect to any such complaint, the Tax Court shall have the powers granted to a judicial council under such chapter. (b)Judicial councilThe provisions of sections 354(b) through 360 of title 28, United States Code, regarding referral or certification to, and petition for review in the Judicial Conference of the United States, and action thereon, shall apply to the exercise by the Tax Court of the powers of a judicial council under subsection (a). The determination pursuant to section 354(b) or 355 of title 28, United States Code, shall be made based on the grounds for removal of a judge from office under section 7443(f), and certification and transmittal by the Conference of any complaint shall be made to the President for consideration under section 7443(f). 
(c)Hearings 
(1)In generalIn conducting hearings pursuant to subsection (a), the Tax Court may exercise the authority provided under section 1821 of title 28, United States Code, to pay the fees and allowances described in that section. (2)Reimbursement for expensesThe Tax Court shall have the power provided under section 361 of such title 28 to award reimbursement for the reasonable expenses described in that section. Reimbursements under this paragraph shall be made out of any funds appropriated for purposes of the Tax Court.. 
(b)Clerical amendmentThe table of sections for part II of subchapter C of chapter 76 is amended by adding at the end the following new item:   Sec. 7466. Judicial conduct and disability procedures.. (c)Effective dateThe amendments made by this section shall apply to proceedings commenced after the date which is 180 days after the date of the enactment of this Act and, to the extent just and practicable, all proceedings pending on such date. 
432.Administration, judicial conference, and fees 
(a)In generalPart III of subchapter C of chapter 76 is amended by inserting before section 7471 the following new sections:  7470.AdministrationNotwithstanding any other provision of law, the Tax Court may exercise, for purposes of management, administration, and expenditure of funds of the Court, the authorities provided for such purposes by any provision of law (including any limitation with respect to such provision of law) applicable to a court of the United States (as that term is defined in section 451 of title 28, United States Code), except to the extent that such provision of law is inconsistent with a provision of this subchapter. 
7470A.Judicial conference 
(a)Judicial conferenceThe chief judge may summon the judges and special trial judges of the Tax Court to an annual judicial conference, at such time and place as the chief judge shall designate, for the purpose of considering the business of the Tax Court and recommending means of improving the administration of justice within the jurisdiction of the Tax Court. The Tax Court shall provide by its rules for representation and active participation at such conferences by persons admitted to practice before the Tax Court and by other persons active in the legal profession. (b)Registration feeThe Tax Court may impose a reasonable registration fee on persons (other than judges and special trial judges of the Tax Court) participating at judicial conferences convened pursuant to subsection (a). Amounts so received by the Tax Court shall be available to the Tax Court to defray the expenses of such conferences.. 
(b)Disposition of feesSection 7473 is amended to read as follows:  7473.Disposition of feesExcept as provided in sections 7470A and 7475, all fees received by the Tax Court pursuant to this title shall be deposited into a special fund of the Treasury to be available to offset funds appropriated for the operation and maintenance of the Tax Court.. 
(c)Clerical amendmentsThe table of sections for part III of subchapter C of chapter 76 is amended by inserting before the item relating to section 7471 the following new items:   Sec. 7470. Administration. Sec. 7470A. Judicial conference.. 3Clarification relating to United States Tax Court 441.Clarification relating to United States Tax CourtSection 7441 is amended by adding at the end the following: The Tax Court is not an agency of, and shall be independent of, the executive branch of the Government.. 
VTrade-related provisions 
501.Modification of effective date of provisions relating to tariff classification of recreational performance outerwearSection 601(c) of the Trade Preferences Extension Act of 2015 (Public Law 114–27; 129 Stat. 412) is amended— (1)in paragraph (1), by striking the 180th day after the date of the enactment of this Act and inserting March 31, 2016; and 
(2)in paragraph (2), by striking such 180th day and inserting March 31, 2016. 502.Agreement by Asia-Pacific Economic Cooperation members to reduce rates of duty on certain environmental goodsSection 107 of the Bipartisan Congressional Trade Priorities and Accountability Act of 2015 (Public Law 114–26; 19 U.S.C. 4206) is amended by adding at the end the following: 
 
(c)Agreement by Asia-Pacific Economic Cooperation members to reduce rates of duty on certain environmental goodsNotwithstanding the notification requirement described in section 103(a)(2), the President may exercise the proclamation authority provided for in section 103(a)(1)(B) to implement an agreement by members of the Asia-Pacific Economic Cooperation (APEC) to reduce any rate of duty on certain environmental goods included in Annex C of the APEC Leaders Declaration issued on September 9, 2012, if (and only if) the President, as soon as feasible after the date of the enactment of this subsection, and before exercising proclamation authority under section 103(a)(1)(B), notifies Congress of the negotiations relating to the agreement and the specific United States objectives in the negotiations.. VIBudgetary effects 601.Budgetary effects (a)Paygo scorecardThe budgetary effects of this Act shall not be entered on either PAYGO scorecard maintained pursuant to section 4(d) of the Statutory Pay-As-You-Go Act of 2010. 
(b)Senate paygo scorecardThe budgetary effects of this Act shall not be entered on any PAYGO scorecard maintained for purposes of section 201 of S. Con. Res. 21 (110th Congress).  Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 